Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1 of 1374 PageID #:
                                   26506



                 IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF DELAWARE


  PAR PHARMACEUTICAL, INC., PAR
  STERILE PRODUCTS, LLC and ENDO                     C.A. No. 18-cv-823-CFC
  PAR INNOVATION COMPANY, LLC,

                      Plaintiffs,
        v.


  EAGLE PHARMACEUTICALS INC.,


                      Defendant.

       SECOND AMENDED JOINT [PROPOSED] PRETRIAL ORDER
       This matter comes before the Court at a final pretrial conference held

 pursuant to Rule 16 of the Federal Rules of Civil Procedure. Plaintiffs Par

 Pharmaceutical, Inc., Par Sterile Products, LLC, and Endo Par Innovation

 Company, LLC (collectively “Plaintiffs” or “Par”) and Defendant Eagle

 Pharmaceuticals Inc. (“Defendant” or “Eagle”), by their undersigned counsel,

 collectively submit this proposed Joint Pretrial Order pursuant to D. Del. L.R. 16.3.

 The parties attempted in good faith to reach consensus on the following issues. To

 the extent the parties had differing positions, each parties’ respective proposal is

 explained for the Court’s consideration. The Pretrial Conference and a bench trial

 that were previously scheduled for May 7, 2020 and May 18, 2020 were

                                          -1-
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 2 of 1374 PageID #:
                                   26507



 postponed. A Telephone Conference was held on May 18, 2020 and the trial was

 postponed due to the pandemic after a Pretrial Order was submitted, D.I. 187.

 Trial in this case was rescheduled and this case is to be tried along with 18-cv-

 2032-CFC (the “Amneal Action”) for invalidity and unenforceability purposes

 only. A Pretrial Conference was held on January 5, 2021, but the trial scheduled

 for January 11, 2021 was postponed. Trial was rescheduled for February 1, 2021

 before being further postponed until July 7, 2021. A Telephone Conference was

 held on June 9, 2021 during which the Court clarified the scope of the July 7, 2021

 trial. A further Pretrial Conference is scheduled for June 30, 2021. In addition to

 the revisions to the body of the Pretrial Order below, amended versions of Exhibits

 1-5 and 7-14 are submitted herewith.

       I.     NATURE OF THE CASE AND PLEADINGS

       A.     Nature of the Action
       1.     This is a Hatch-Waxman patent infringement action in which Par

 asserts that Eagle has infringed and will infringe U.S. Patent Nos. 9,744,209 (“the

 ’209 patent”) and 9,750,785 (“the ’785 patent”) (collectively, the “Asserted

 Patents”). These actions arise under the Patent Laws of the United States, 35

 U.S.C. § 100, et seq. The accused product is described in Abbreviated New Drug

 Application (“ANDA”) No. 211538, filed under 21 U.S.C. § 355(j) seeking

 approval from the United States Food and Drug Administration (“FDA”) to engage



                                         -2-
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 3 of 1374 PageID #:
                                   26508



 in the commercial manufacture, use, and sale of a proposed generic Vasopressin

 Injection USP, 20 units/1 mL (20 units/mL) product. Par asserts that Eagle

 infringes claims 1, 4, 5, and 7 of the ’209 patent and claims 1, 5, and 8 of the ’785

 patent (the “Asserted Claims”). Eagle asserts that it does not infringe any of the

 Asserted Claims and that the Asserted Claims are invalid and unenforceable.

        2.    The operative pleadings are Par’s Complaint (D.I. 1), Eagle’s First

 Amended Answer to Complaint and Counterclaims (D.I. 136), and Par’s Answer to

 Eagle’s Amended Counterclaims (D.I. 167). 1

        3.    The Court issued an Order on claim construction on July 1, 2019 (D.I.

 71).

 II.    JURISDICTION
        4.    This Court has jurisdiction over the subject matter of this action

 pursuant to 28 U.S.C. §§ 1331 and 1338(a), 21 U.S.C. § 355(j)(5)(C), and 28

 U.S.C. §§ 2201 and 2202. Venue is proper in this district pursuant to 28 U.S.C. §§


 1
   Par is no longer asserting U.S. Patent Nos. 9,375,478 (“the ’478 patent”),
 9,744,239 (“the ’239 patent”), and 9,937,223 (“the ’223 patent), and the parties’
 respective claims and counterclaims as to those patents were dismissed by
 stipulation of the parties (D.I. 164). Par also is no longer asserting U.S. Patent No.
 9,687,526 (“the “’526 patent”), and a stipulation to dismiss the parties’ respective
 claims and counterclaims as to those patents has been filed. Eagle contends it is
 entitled to costs and attorney fees under 35 U.S.C. § 285 based on Par’s assertion
 of the ’239 patent, ’223 patent, ’478 patent, and ’526 patent in this action and that
 the Asserted Patents are unenforceable due to alleged inequitable conduct, in part
 based on actions during prosecution of the ’239 patent.


                                          -3-
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 4 of 1374 PageID #:
                                   26509



 1391(b) and 1400(b), and 21 U.S.C. § 355(j)(5)(C)(i)(II). Jurisdiction and venue

 are not disputed.

 III.   STATEMENT OF ADMITTED FACTS
        5.    The parties stipulate to the facts listed in the attached Exhibit 1.

 These proposed stipulated facts require no proof at trial and will become part of the

 evidentiary record in this case.

 IV.    STATEMENTS OF CONTESTED ISSUES OF FACT
        6.    Plaintiffs’ statement of contested issues of fact is attached as

 Exhibit 2.

        7.    Defendant’s statement of contested issues of fact is attached as

 Exhibit 3.

 V.     STATEMENTS OF CONTESTED ISSUES OF LAW
        8.    Plaintiffs’ statement of contested issues of law is attached as

 Exhibit 4.

        9.    Defendant’s statement of contested issues of law is attached as

 Exhibit 5.

 VI.    EXHIBITS
        A.    Exhibit Lists
        10.   The parties’ joint list of exhibits is attached as Exhibit 6.

        11.   Plaintiffs’ list of exhibits and Defendant’s objections thereto is

 attached as Exhibit 7.


                                          -4-
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 5 of 1374 PageID #:
                                   26510



          12.   Defendant’s list of exhibits and Plaintiffs’ objections thereto is

 attached as Exhibit 8.

          13.   Subject to the remaining provisions of this Order, no party may add to

 its exhibit list or use at trial an exhibit not present on its list absent good cause.

 Each party reserves the right to offer exhibits from any other party’s trial exhibit

 list, even if not separately listed on its own exhibit list. The demonstrative exhibits

 the parties intend to use at trial do not need to be included on their respective

 exhibit lists. The parties also agree that any description of a document on an

 exhibit list is provided for convenience only and shall not be used as an admission

 or otherwise as evidence regarding the document.

          14.   Exhibits to be used solely for impeachment need not be included on

 the lists of trial exhibits or disclosed in advance of being used at trial. Such

 exhibits used solely for impeachment and not included on an exhibit list may not

 be admitted into evidence.

          15.   Statements from any request for admission responses, interrogatory

 responses, or pleadings may be read at trial and need not be included on the exhibit

 lists.




                                            -5-
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 6 of 1374 PageID #:
                                   26511



         B.     Demonstratives and Summary Exhibits
         16.    Notwithstanding any contrary provisions in this Order, the parties will

 disclose and exchange copies of demonstrative and summary exhibits in

 accordance with the following procedure.

         17.    Plaintiff’s demonstratives will be identified with PDX numbers.

         18.    Defendants’ demonstratives will be identified with DDX numbers.

         19.    The parties shall exchange complete color representations of all

 demonstrative exhibits, excluding those for opening and closing statements, no

 later than 7:00 p.m. the night before they will be used in Court and any objections

 thereto will be lodged by 9:00 p.m. that same night. 2 The parties shall meet and

 confer at 10:00 p.m. that night to resolve the objections.

         20.    By no later than 5:00 p.m. on the calendar day before the opening

 statements, the Parties shall exchange color copies of demonstrative exhibits that

 they intend to use in their respective opening statements. By no later than 7:00

 p.m. that same day, any objections to the demonstrative exhibits shall be lodged.

 By no later than 8:00 p.m. that same day, the parties shall meet and confer to

 resolve any objections, which if necessary will be raised with the Court the

 following morning.



 2
     All times set forth herein refer to Eastern Daylight Time (EDT).


                                           -6-
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 7 of 1374 PageID #:
                                   26512



       21.    The party seeking to use a demonstrative will provide a color

 representation of the demonstrative to the other side in PDF form. However, for

 video or animations, the party seeking to use the demonstrative will provide it to

 the other side via DVD, CD, flash drive, email, or secure FTP or Box website. For

 irregularly sized physical exhibits, the party seeking to use the demonstrative will

 provide a color representation as a PDF or 8.5 x 11 copies of the exhibits, in

 addition to making them available for inspection.

       22.    The provisions in this section do not apply to demonstratives created

 during testimony or argument at trial or to demonstratives to be used for cross

 examination, neither of which need to be provided to the other side in advance of

 their use. In addition, ballooning, blow-ups, excerpting, or highlighting of exhibits

 or parts of exhibits or testimony are not required to be provided to the other side in

 advance of their use.

       23.    If good faith efforts to resolve objections to demonstrative or physical

 exhibits fail, the objecting party shall raise its objections with the Court prior to

 their anticipated use.

       24.    Any exhibit identified on a party’s exhibit list and not objected to is

 deemed to be authentic and admissible and may be entered into evidence by the

 party, except that nothing herein shall be construed as a stipulation or admission

 that the document is entitled to any weight in deciding the merits of this case.



                                           -7-
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 8 of 1374 PageID #:
                                   26513



       25.    The parties stipulate to the authenticity of the documents listed in the

 attached exhibit lists unless such objections are specifically and expressly

 preserved therein. The parties further agree that they will not dispute the

 authenticity of any document that was produced during discovery, which on its

 face appears to have been authored by an employee, officer or agent of the

 producing party in the ordinary course of business, and that such documents shall

 be deemed prima facie authentic, subject to the right of the party against whom

 such a document is offered to adduce evidence to the contrary or to require the

 offering party to provide authenticating evidence if the opposing party has a

 reasonable basis to believe the document is not authentic and subject to any

 contrary determination or ruling by the Court.

       26.    Complete legible copies of documents may be offered and received in

 evidence to the same extent as an original unless a genuine question is raised as to

 the authenticity of the original, or in the circumstances it would be unfair to admit

 the copy in lieu of the original. Legible copies of United States patents may be

 offered and received in evidence in lieu of certified copies thereof, subject to all

 other objections that might be made to the admissibility of certified copies.




                                          -8-
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 9 of 1374 PageID #:
                                   26514



 VII. WITNESSES & EXHIBIT DISCLOSURE PROCEDURE
       A.     Live Witnesses & Exhibits
       27.    Plaintiffs’ list of the names of the fact and expert witnesses that they

 intend to call at trial is attached as Exhibit 9.

       28.    Defendant’s list of the names of the fact and expert witnesses that it

 intends to call at trial is attached as Exhibit 10.

       29.    Any witness not listed in the exhibits referenced above will be

 precluded from testifying absent good cause shown, except that each party reserves

 the right to call such rebuttal witnesses (who are not presently identifiable) as may

 be necessary. Defendant shall identify any such un-listed rebuttal witnesses that

 they intend to call no later than the close of Plaintiffs’ case-in-chief. Plaintiffs

 shall identify any such un-listed rebuttal witnesses that they intend to call no later

 than the close of Defendant’s rebuttal. Subject to the notice requirements adopted

 by the Court, the listing of a witness on a party’s pre-trial witness list does not

 require that party to call that witness to testify, and does not necessarily mean that

 the listing party has the power to compel the live testimony of that witness.

       30.    For those depositions that have been videotaped, to the extent

 admissible, a party may introduce the deposition excerpt by videotape instead of,

 or in addition to, by transcript. If a party opts to introduce deposition testimony by




                                           -9-
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 10 of 1374 PageID #:
                                    26515



 videotape, any counter-designations of that same witness’s deposition testimony

 must also be submitted by videotape.

       31.    When deposition designation excerpts are introduced, all admissible

 deposition counter-designation excerpts, whether offered by videotape or by

 transcript, will be introduced simultaneously in the sequence in which the

 testimony was originally given. To the extent such designations are read or played

 in open court, each party will be charged for the time taken to read or play its

 designations. If the parties cannot agree on an appropriate time apportionment for

 the designations, each party will be charged for the proportion of lines of testimony

 for its designations to the total number of lines of testimony read or played. The

 parties agree to edit out deposition objections and long pauses between the end of

 an answer and the start of the next question from the clips of the deposition

 designations to be played to the Court, and further agree to meet and confer

 regarding any designated colloquy, i.e., between counsel.

       32.    Each side will provide to the other side the name of any witness that it

 intends to call to testify, whether live or by deposition testimony, the exhibits to be

 introduced through each such witness, and the order of presentation of those

 witnesses, by no later than 7:00 p.m. two days before the day the witness is

 expected to testify. Thereafter, each side shall update its expected witnesses at the

 end of each trial day by 7:00 p.m. If later events cause the need to remove a



                                          - 10 -
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 11 of 1374 PageID #:
                                    26516



 witness from a party’s witness list, the parties agree to notify the other side as soon

 as possible. Objections to the identified exhibits to be introduced on direct

 examination shall be provided by 7:00 p.m. the following evening. The parties

 shall meet-and-confer by 10:00 p.m. the same day regarding any objections to the

 identified exhibits. Thus, for example, the parties will provide notice of what

 witness they intend to call live and the exhibits they will use on direct examination

 on a Monday by the previous Saturday at 7:00 p.m. and objections thereto shall be

 provided by 7:00 p.m. Sunday, with a meet-and-confer to occur as necessary by

 10:00 p.m. Sunday. Any disputes or objections that cannot be resolved shall be

 raised with the Court before calling such witnesses or using any such exhibits

 during examination of the witness.

       33.    The parties agree that this provision does not require the disclosure of

 exhibits to be used for cross examination or redirect examination.

       34.    Prior to the start of the direct or cross examination of any witness, the

 parties agree to provide the other with two copies of witness binders that contain

 all of the exhibits expected to be used on direct or cross examination of that

 witness. The parties will also make available to the Court, the court reporter, the

 clerk, and the witness binders of exhibits to be used during direct or cross

 examination of the witness




                                         - 11 -
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 12 of 1374 PageID #:
                                    26517



       35.    For a witness who is to testify out of order or has limitations or

 requirements with regard to timing or availability, the sponsoring party must, if

 possible, raise these issues no later than two calendar days prior to the day said

 witness is to testify in order for the Court to have sufficient time to resolve any

 issues, as necessary. The parties agree to be reasonable and cooperate in permitting

 witnesses to testify out of order due to scheduling issues outside of the witness’ or

 parties’ controls.

       B.     Deposition Designations
       36.    Plaintiffs’ list of deposition designations, Defendant’s objections to

 Plaintiffs’ designations, Defendant’s counter-designations, and Plaintiffs’

 objections to such counter-designations are attached as Exhibit 11.

       37.    Defendant’s list of deposition designations, Plaintiffs’ objections to

 Defendant’s designations, Plaintiffs’ counter-designations, and Defendant’s

 objections to such counter-designations are attached as Exhibit 12.

       38.    Now that this case has been consolidated for trial with the Amneal

 Action with respect to invalidity and unenforceability, all deposition designations

 for a given witness (where designations have been made in both actions) shall be

 only played once. [Eagle’s Proposal and Reply to Par’s Response]: However,

 Par may not rely on deposition testimony elicited in the Amneal Action for its case

 against Eagle. To the extent that testimony elicited in the Amneal Action will be



                                         - 12 -
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 13 of 1374 PageID #:
                                    26518



 played at the consolidated trial, the parties must make clear to the Court that such

 testimony was taken in the Amneal Action and cannot be used against Eagle in the

 Eagle Action. Contrary to Par’s assertion, the Court did not reject Eagle’s proposal

 at the Pretrial Conference, nor is Eagle’s proposal inconsistent with the Court’s

 ruling at the Pretrial Conference with respect to the testimony of Par’s named

 inventor Vinayagam Kannan. 3 [Par’s Response]: Eagle raised this issue at the last

 conference, and the Court rejected it. For example, Eagle’s proposal is

 inconsistent with the Court’s resolution with respect to the deposition testimony

 provided by inventor Vinayagam Kannan.4




 3At the Pretrial Conference, the Court sustained Eagle’s objection to Par’s attempt
 to rely on certain testimony of its named inventor Dr. Kannan taken in the Amneal
 action when Eagle was not present to cross-examine the witness, and required Par
 to elicit any such testimony to be used against Eagle live in its rebuttal case at trial,
 subject to cross-examination by Eagle. (See 1/5/2021 Pretrial Conference Tr. at
 68:9–11 (“You cannot introduce that testimony as rebuttal evidence against Eagle
 unless it's going to be live”), 71:19–23 (“If Par wishes to introduce against Eagle
 the testimony it obtained from Kannan at his deposition in the Amneal case, then it
 must present him in its rebuttal case as a live witness subject to examination by
 Eagle.”).) Consistent with the Court’s ruling, Eagle respectfully submits that Par
 should not be permitted to present against Eagle any deposition testimony that was
 taken in the Amneal action, as Eagle was not invited to such depositions and, as
 such, was not present for cross-examination.
 4   See, e.g., Jan. 5, 2021 Pretrial Conference Tr. at 71:16-23 (“I’m going to say that
 the final ruling will be this. If Par wishes to introduce against Eagle the testimony
 it obtained from Kannan at his deposition in the Amneal case, then it must present
 him in its rebuttal case as a live witness subject to examination by Eagle.”).


                                            - 13 -
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 14 of 1374 PageID #:
                                    26519



       39.    Absent good cause shown, no deposition testimony not previously

 designated pursuant to this Order may be later added for these witnesses.

       40.    With respect to those witnesses who will be called to testify at trial

 (designated in the Pretrial Order as “will call”), no deposition designations or

 counter-designations are required. A party shall promptly provide notice if for any

 reason it does not intend to call live a witness who is so identified on the list of

 trial witnesses. To the extent a party gives notice that a fact witness identified as a

 live witness on the list of trial witnesses is not going to be called live, the opposing

 party may designate specific pages and lines of transcript that it intends to read or

 play in lieu of the witness’s appearance at least 72 hours prior to introducing the

 deposition testimony. [Eagle’s proposal: Further, to the extent a party intends to

 call a live witness at trial who has not been previously deposed in this action, said

 party will provide notice of its intention to do so at least 30 days prior to the

 beginning of trial and offer the witness for deposition at least two weeks prior to

 the beginning of trial, unless otherwise agreed by the parties.]

       41.    Each party reserves the right to offer testimony designated by any

 other party (whether as a designation or counter-designation), even if not

 separately listed on its own deposition designation list.

       42.    The parties may offer some or all of the deposition testimony set forth

 herein at trial. A party’s decision not to introduce some or all of the testimony of a



                                          - 14 -
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 15 of 1374 PageID #:
                                    26520



 witness designated by that party herein shall not be commented upon by the other

 party at trial. However, for those witnesses to be presented via deposition

 testimony, the parties agree that the proffering party will provide the initial

 deposition designations (by page and line number) that are actually intended to be

 played or read at trial, or a disclosure that all pages and lines previously designated

 will be played by 6:30 p.m. three days prior to the day that testimony will be

 offered. By 6:30 p.m. the following day (two days prior to the day that the

 testimony will be offered), the other party will provide the specific pages and lines

 it counter-designates and any objections. By 8:30 p.m. the same day, the

 proffering party will provide objections. The parties shall meet-and-confer by

 10:00 p.m. the same day regarding any objections to the deposition

 designations. If the objections to the disputed testimony cannot be resolved by the

 parties, the objections will be presented to the Court as appropriate before trial

 resumes on the day the testimony is expected to be introduced. By 6:30 p.m. the

 day before the witness will be offered by videotaped deposition, the offering party

 will provide to all parties the transcript clip and a copy of the video containing the

 designations from all parties for that witness.

       43.    For rebuttal deposition testimony where compliance with the three-

 day deadline in the preceding paragraph is impracticable, such deadline shall not

 apply, and the parties will act in good faith to designate rebuttal testimony in time



                                          - 15 -
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 16 of 1374 PageID #:
                                    26521



 to allow for counter-designations, and any objections, and the parties will meet and

 confer to resolve the objections and to give the introducing party time to prepare

 any necessary video/DVD of the testimony. [Eagle’s proposal: Further, if any

 non-rebuttal witness that a party intended to call live unexpectedly becomes

 unavailable through no fault of that party such that compliance with the three-day

 deadline in the preceding paragraph becomes impracticable, the parties agree to

 cooperate in good faith to allow for deposition designations, counter-designations,

 and any objections thereto for such witness to be made, and the parties will meet

 and confer to resolve the objections and to give the introducing party time to

 prepare any necessary video/DVD of the testimony.]

       44.    Copies of exhibits referred to during the introduction of deposition

 testimony will be offered into the trial evidence record to the extent admissible.

 Where a video recording of a deposition is available, the offering party shall play

 portions of the video containing the designated testimony at trial. Where a video

 recording of the deposition is not available, the offering party shall read the

 designated testimony into the record at trial. Whether introduced via video

 recording or read into the record, deposition testimony shall count toward the

 offering party’s total allotted time in court. The parties shall provide the court with

 a stipulated record of the total time allocated to each party’s designations.




                                         - 16 -
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 17 of 1374 PageID #:
                                    26522



       45.    Any deposition testimony may be used at trial for the purpose of

 impeachment, regardless of whether a party specifically identified that testimony

 on its list of deposition designations, if the testimony is otherwise competent for

 such purpose.

 VIII. BRIEF STATEMENT OF WHAT PLAINTIFFS INTEND TO PROVE
       46.    A brief statement of what Plaintiffs intend to prove in support of

 Plaintiffs’ claims is attached as Exhibit 13.

 IX.   BRIEF STATEMENT OF WHAT DEFENDANT INTENDS TO
       PROVE
       47.    A brief statement of what Defendant intends to prove as defenses is

 attached as Exhibit 14.

 X.    AMENDMENTS TO PLEADINGS
       48.    The parties do not seek to amend the pleadings.

 XI.   CERTIFICATION REGARDING SETTLEMENT
       49.    The parties certify that they have engaged in a good-faith effort to

 explore the resolution of the controversy by settlement. The parties have been

 unable to reach agreement.

 XII. OTHER MATTERS
       50.    The Court has entered a Stipulated Protective Order to safeguard the

 confidentiality of certain of the parties’ business and technical information, as well

 as that of third parties. All outside counsel shall handle such protected information



                                         - 17 -
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 18 of 1374 PageID #:
                                    26523



 in accordance with the terms of the Protective Order and shall not disclose such

 Confidential Information to persons not authorized to view such information under

 the terms of the Protective Order. Nonetheless, the presentation of evidence at trial

 shall take place in open court, unless a party specifically requests, and the Court

 agrees, that the Court be closed to the public during presentation of certain portions

 of the evidence.

       51.    The parties have agreed that each party may have up to three

 corporate representatives (total) attend the entire trial, including any closed

 portions. The corporate representatives need not have been listed in the Protective

 Order. However, if a corporate representative is not listed in the Protective Order,

 that representative may not have access to the other party’s confidential

 information except for that presented at trial. The corporate representatives must

 agree to maintain in confidence the confidential information of the opposing party

 and all third parties that is presented during any closed portion of the trial, and to

 use such information only in connection with this litigation and not for any other

 purpose, including competitive decision making, communications with FDA,

 and/or patent applications or prosecution relating to any products. Fact witnesses

 other than corporate representatives shall not be present in the courtroom during

 the presentation of evidence or arguments until they are called to testify. Expert

 witnesses may be present in the courtroom at any time during trial.



                                          - 18 -
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 19 of 1374 PageID #:
                                    26524



        52.    Subject to the approval of the Court, the parties propose the following

 order for trial:

        Plaintiffs then Defendant shall present their opening statements. Plaintiffs

 will then present their case-in-chief on infringement. Defendant will present its

 rebuttal case on infringement, and case-in-chief on invalidity and unenforceability.

 Plaintiffs will then present their rebuttal case on validity and enforceability.

        53.    Plaintiffs’ motions in limine, along with Defendant’s oppositions, and

 Plaintiffs’ replies, are attached as Exhibit 15.

        54.    Defendant’s motions in limine, along with Plaintiffs’ oppositions, and

 Defendant’s replies, are attached as Exhibit 16.

        55.    The Court ruled on the parties’ motions in limine at the January 5,

 2021 Pretrial Conference, and those rulings shall apply for the trial commencing

 July 7, 2021.

        56.    [Par’s Proposal]: Par respectfully requests a modification to the post-

 trial briefing schedule as follows:

  Event                       Current Due Date         Proposed Modified Due
                                                       Date
  Opening Post-Trial          July 19, 2021            July 29, 2021
  Briefs
  Responsive Post-Trial       July 26, 2021            August 13, 2021
  Briefs

        57. [Par Proposal]: Given the overlap in opinions expressed by

 Defendants’ respective experts regarding issues of invalidity and unenforceability,

                                          - 19 -
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 20 of 1374 PageID #:
                                    26525



 and Defendants’ representations that they did not intend to present duplicative

 expert testimony, Par requests that the Defendants disclose specific information

 concerning what topics will be addressed by which expert. [Eagle’s Proposal]:

 Eagle has already informed Par that its expert witnesses will be presenting

 testimony regarding any opinions that overlap between Eagle’s and Amneal’s

 experts regarding invalidity and unenforceability, and Amneal has specifically

 identified the additional topics that its expert witnesses will provide testimony on.

 No further disclosure should be required.

       58. “Eagle has offered to stipulate that its proposed ANDA product will

 satisfy all of the claim elements except the pH limitations, reducing the

 infringement dispute to a single issue.” D.I. 251 at 1. “Eagle would limit its denial

 of induced infringement to not inducing others to practice the claimed method with

 a vasopressin formulation having the required pH.” Id. n.1.


 XIII. ORDER CONTROLS
       59.    This order shall control the subsequent course of the action, unless

 modified by the Court to prevent manifest injustice.

 Respectfully submitted,




                                         - 20 -
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 21 of 1374 PageID #:
                                    26526



 DATED: June 25, 2021                    FARNAN LLP

 OF COUNSEL:                             By: /s/ Michael J. Farnan
                                              Brian E. Farnan (Bar No. 4089)
 Martin J. Black                              Michael J. Farnan (Bar No. 5165)
 Sharon K. Gagliardi                          919 North Market St.
 Brian M. Goldberg                            12th Floor
 DECHERT LLP                                  Wilmington, DE 19801
 Cira Centre                                  Tel: 302-777-0300
 2929 Arch Street                             Fax: 320-777-0301
 Philadelphia, PA 19104                       bfarnan@farnanlaw.com
 Tel: (215) 994-4000                          mfarnan@farnanlaw.com
 martin.black@dechert.com
 sharon.gagliardi@dechert.com            Attorneys for Plaintiffs Par
 brian.goldberg@dechert.com              Pharmaceutical, Inc., Par Sterile
                                         Products, LLC, and Endo Par
 Robert D. Rhoad                         Innovation Company, LLC
 DECHERT LLP
 502 Carnegie Center, Suite 104
 Princeton, NJ 08540-7814
 Tel: (609) 955-3200
 robert.rhoad@dechert.com

 Jonathan D. J. Loeb, Ph.D
 DECHERT LLP
 2400 W. El Camino Real, Suite 700
 Mountain View, CA 94040-1499
 Tel: (650) 813-4995
 jonathan.loeb@dechert.com

 Blake B. Greene
 DECHERT LLP
 300 W. 6th Street, Suite 2010
 Austin, TX 78701
 Tel: (512) 394-3000
 blake.greene@dechert.com




                                     - 21 -
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 22 of 1374 PageID #:
                                    26527



 OF COUNSEL:                             POTTER ANDERSON & CORROON
                                         LLP
 Jay P. Lefkowitz, P.C.
 Jeanna M. Wacker                        By: /s/ David E. Moore
 Benjamin A. Lasky                            David E. Moore (#3983)
 Sam Kwon                                     Bindu A. Palapura (#5370)
 Matt Lembo                                   Stephanie E. O’Byrne (#4446)
 Christopher J. Citro                         Jennifer P. Buckley (#6264)
 KIRKLAND & ELLIS LLP                         Hercules Plaza, 6th Floor
 601 Lexington Avenue                         1313 N. Market Street
 New York, NY 10022                           Wilmington, DE 19801
 Tel: (212) 446-4800                          Tel: (302) 984-6000
                                              dmoore@potteranderson.com
 Bryan S. Hales                               bpalapura@potteranderson.com
 KIRKLAND & ELLIS LLP                         sobyrne@potteranderson.com
 300 North LaSalle                            jbuckley@potteranderson.com
 Chicago, IL 60654
 Tel: (312) 862-2000                     Attorneys for Defendant Eagle
                                         Pharmaceuticals, Inc.


 SO ORDERED this ___ day of _______________________, 2021


                                     UNITED STATES DISTRICT JUDGE




                                     - 22 -
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 23 of 1374 PageID #:
                                    26528
                                 EXHIBIT 1




                          EXHIBIT 1
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 24 of 1374 PageID #:
                                    26529
                                 EXHIBIT 1


                IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF DELAWARE



  PAR PHARMACEUTICAL, INC., PAR
  STERILE PRODUCTS, LLC and ENDO               C.A. No. 18-cv-823-CFC
  PAR INNOVATION COMPANY, LLC,


                    Plaintiffs,
        v.


  EAGLE PHARMACEUTICALS INC.,


                    Defendant.


                     STATEMENT OF THE FACTS
             WHICH ARE ADMITTED AND REQUIRE NO PROOF
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 25 of 1374 PageID #:
                                    26530
                                 EXHIBIT 1


                                      TABLE OF CONTENTS

                                                                                                              PAGE

 I.     THE PARTIES...............................................................................................1

 II.    PAR’S VASOSTRICT® PRODUCTS ........................................................2
        A.      Original VASOSTRICT® .....................................................................2

        B.      Reformulated VASOSTRICT® ............................................................4

 III.   PATENT CLAIMS ASSERTED BY PAR ..................................................5

 IV.    EAGLE’S PROPOSED ANDA PRODUCT ...............................................9

 V.     CLAIM CONSTRUCTION ........................................................................12

 VI.    EAGLE’S INVALIDITY DEFENSES ......................................................13
        A.      Anticipation/Obviousness ...................................................................13

                1.       Prior Art ....................................................................................14

        B.      Section 112 ..........................................................................................18

 VII. EAGLE’S UNENFORCEABILITY DEFENSE .......................................18




                                                          i
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 26 of 1374 PageID #:
                                    26531
                                 EXHIBIT 1


 I.    THE PARTIES

       1.     Plaintiff Par Pharmaceutical, Inc. (“Par Pharmaceutical”) is a

 corporation organized and existing under the laws of the State of New York,

 having a principal place of business at 1 Ram Ridge Road, Chestnut Ridge, New

 York 10977. Par Pharmaceutical develops, manufactures, and markets

 pharmaceutical products in the United States.

       2.     Plaintiff Par Sterile Products, LLC (“Par Sterile Products”) is a

 limited liability company organized and existing under the laws of Delaware,

 having its principal place of business at 1 Ram Ridge Road, Chestnut Ridge, New

 York 10977. Par Sterile Products develops, manufactures, and markets injectable

 pharmaceutical products, and provides manufacturing services to the

 biopharmaceutical and pharmaceutical industry.

       3.     Plaintiff Endo Par Innovation Company (“EPIC”) is a limited liability

 company organized and existing under the laws of Delaware, having its principal

 place of business at 1 Ram Ridge Road, Chestnut Ridge, New York 10977.

       4.     Plaintiffs Par Pharmaceutical, Par Sterile Products, and EPIC are

 referred to collectively as “Par.”

       5.     Defendant Eagle (“Eagle”) is a corporation organized under the laws

 of the State of Delaware having a principal place of business at 50 Tice Road,

 Suite 315, Woodcliff, New Jersey, 07677. Eagle develops and markets



                                           1
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 27 of 1374 PageID #:
                                    26532
                                 EXHIBIT 1


 pharmaceutical products, including injectable pharmaceutical products, in the

 United States.

 II.   PAR’S VASOSTRICT® PRODUCTS

       6.     Vasopressin is a peptide drug that causes contraction of vascular and

 other smooth muscle cells.

       A.     Original VASOSTRICT®

       7.     On September 25, 2012, JHP Pharmaceuticals, LLC submitted NDA

 No. 204485 under Section 505(b)(2) of the Federal Food, Drug, and Cosmetic Act,

 seeking approval from the United States Food and Drug Administration (“FDA”)

 for a vasopressin injection product to increase blood pressure in adults with

 vasodilatory shock.

       8.     On February 20, 2014, Par Pharmaceutical Companies, Inc. acquired

 JHP Pharmaceuticals, LLC. On February 26, 2014, JHP Pharmaceuticals, LLC

 changed its name to Par Sterile Products, LLC.

       9.     On April 17, 2014, FDA approved NDA No. 204485. The trade name

 for the approved vasopressin product was VASOSTRICT®.

       10.    The VASOSTRICT product as approved in April 2014 had a shelf life

 of 12 months at room temperature storage.

       11.    Par filed a supplement to its NDA (204485/S-001) seeking approval

 for storage between 2 °C and 8 °C and change in shelf life expiration—24 months



                                          2
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 28 of 1374 PageID #:
                                    26533
                                 EXHIBIT 1


 at refrigerated storage. FDA approved that supplement (NDA 204485/S-001) on

 September 18, 2014.

       12.    VASOSTRICT was first sold and offered for sale in November 2014,

 with the approved September 2014 label. That label discloses that the 1 mL

 solution of Original VASOSTRICT “contains vasopressin 20 units/mL,

 chlorobutanol, NF 0.5% as a preservative, and Water for Injection, USP adjusted

 with acetic acid to pH 3.4 – 3.6.”

       13.    Par subsequently filed a second supplement to its NDA (204485/S-

 002) seeking approval for room temperature storage for up to 12 months following

 removal from storage at refrigerated conditions. FDA approved that supplement

 (NDA 204485/S-002) on May 7, 2015.

       14.    The parties refer to the formulation as described in NDA 204485,

 NDA 204485/S-001, and NDA 204485/S-002 and approved on April 17, 2014,

 September 18, 2014, and May 7, 2015 as “Original VASOSTRICT.”

       15.    Original VASOSTRICT was indicated to increase blood pressure in

 adults with vasodilatory shock (e.g., post-cardiotomy or sepsis) who remain

 hypotensive despite fluids and catecholamines.

       16.    Par first sold Original VASOSTRICT in November 2014.




                                         3
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 29 of 1374 PageID #:
                                    26534
                                 EXHIBIT 1


       B.     Reformulated VASOSTRICT®

       17.    Subsequently, Par Sterile Products filed a further supplement to its

 NDA (204485/S-003) seeking approval for a new 1 mL formulation of

 VASOSTRICT. Changes to the formulation of VASOSTRICT in this supplement

 included addition of a sodium acetate buffer and change in pH―from 3.4 to 3.6 in

 Original VASOSTRICT to 3.8 in Reformulated VASOSTRICT. On March 18,

 2016, FDA approved NDA 204485/S-003.

       18.    Thereafter, Par Sterile Products filed an additional supplement to its

 NDA (204485/S-004) seeking approval for a 10 mL multi-dose formulation of

 VASOSTRICT with the same concentration of vasopressin as the 1 mL

 formulation (i.e., 20 units of vasopressin/mL). On December 17, 2016, FDA

 approved NDA 204485/S-004.

       19.    The parties refer to the current formulation of VASOSTRICT—

 approved on March 18, 2016 and December 17, 2016—as “Reformulated

 VASOSTRICT.”

       20.    The approved label for Reformulated VASOSTRICT (DTX-224 at

 PAR-VASO_0014544-545) discloses that it “is a sterile, aqueous solution of

 synthetic arginine vasopressin for intravenous administration. The 1 mL solution

 contains vasopressin 20 units/mL, Water for Injection, USP and, sodium acetate

 buffer adjusted to a pH of 3.8.”



                                           4
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 30 of 1374 PageID #:
                                    26535
                                 EXHIBIT 1


        21.     Reformulated VASOSTRICT is indicated to increase blood pressure

 in adults with vasodilatory shock (e.g., post-cardiotomy or sepsis) who remain

 hypotensive despite fluids and catecholamines.

        22.     Par first sold Reformulated VASOSTRICT in September 2016.

        23.     After approval of Reformulated VASOSTRICT, Par Sterile Products

 discontinued the sale of Original VASOSTRICT.

        24.     Par Sterile Products is the holder of NDA No. 204485 for

 VASOSTRICT, including all supplements thereto.

 III.   PATENT CLAIMS ASSERTED BY PAR

        25.     On August 29, 2017, the United States Patent and Trademark Office

 (“PTO”) issued U.S. Patent No. 9,744,209 (“the ’209 patent”), entitled

 “Vasopressin Formulations for Use in Treatment of Hypotension,” to Par

 Pharmaceutical as assignee. Matthew Kenney, Vinayagam Kannan, Sunil Vandse,

 and Suketu Sanghvi are named as inventors.

        26.     The ’209 patent was filed on February 7, 2017, as U.S. Application

 No. 15/426,693 (the “’693 Application”). The ’693 Application is a continuation-

 in-part of the ’640 Application, which is a continuation-in-part of the ’877

 Application.




                                           5
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 31 of 1374 PageID #:
                                    26536
                                 EXHIBIT 1


       27.    Eagle alleges that the effective filing date for the ’209 patent is

 February 7, 2017. For purposes of this case only, Par accepts that date as the

 effective filing date.

       28.    On September 5, 2017, the PTO issued U.S. Patent No. 9,750,785

 (“the ’785 patent”), entitled “Vasopressin Formulations for Use in Treatment of

 Hypotension,” to Par Pharmaceutical as assignee. Matthew Kenney, Vinayagam

 Kannan, Sunil Vandse, and Suketu Sanghvi are named as inventors.

       29.    The ’785 patent was also filed on February 7, 2017, as U.S.

 Application No. 15/426,703 (the “’703 Application”). The ’703 Application is a

 continuation-in-part of the ’640 Application, which is a continuation-in-part of the

 ’877 Application.

       30.    Eagle alleges that the effective filing date for the ’785 patent is

 February 7, 2017. For purposes of this case only, Par accepts that date as the

 effective filing date.

       31.    Par Pharmaceutical is the assignee and owner of the ’209 and ’785

 patents (collectively, “the Asserted Patents”). EPIC is the exclusive licensee of the

 ’209 and ’785 patents.

       32.    Craig Kenesky and Trisha Agrawal participated in the prosecution of

 the Asserted Patents and the ’239 patent. Mr. Kenesky oversaw the work of Ms.

 Agrawal.



                                            6
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 32 of 1374 PageID #:
                                    26537
                                 EXHIBIT 1


       33.      Christina Bradley was the examiner of record during prosecution of

 the Asserted Patents and the ’239 patent.

       34.      The ’209 and ’785 patents are listed in the FDA publication, the

 Approved Drug Products with Therapeutic Equivalence Evaluations (which is

 referred to as the “Orange Book”), with respect to Reformulated VASOSTRICT.

       35.      Par asserts that Eagle infringes claims 1, 4, 5, and 7 of the ’209 patent.

 Those claims read as follows:

       Claim 1: A method of increasing blood pressure in a human in need
       thereof, the method comprising administering to the human a unit
       dosage form, wherein the unit dosage form comprises from about 0.01
       mg/mL to about 0.07 mg/mL of vasopressin or a pharmaceutically
       acceptable salt thereof, wherein:
             the unit dosage form has a pH of 3.7-3.9;
             the unit dosage form further comprises impurities that are present in
             an amount of 0.9% - 1.7%, wherein the impurities have from about
             85% to about 100% sequence homology to SEQ ID NO.: 1;
             the administration provides to the human from about 0.01 units of
             vasopressin or the pharmaceutically-acceptable salt thereof per
             minute to about 0.1 units of vasopressin or the pharmaceutically-
             acceptable salt thereof per minute; and
             the human is hypotensive.

       Claim 4: The method of claim 1, wherein the impurities comprise SEQ
       ID NO.: 4, and SEQ ID NO.: 4 is present in the unit dosage form in an
       amount of 0.2% to 0.4%.

       Claim 5: The method of claim 1, wherein the impurities comprise SEQ
       ID NO.: 7, and SEQ ID NO.: 7 is present in the unit dosage form in an
       amount of 0.3% to 0.6%.

       Claim 7: The method of claim 1, wherein the impurities comprise SEQ
       ID NO.: 2 and SEQ ID NO.: 4, and SEQ ID NO.: 2 is present in the unit


                                             7
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 33 of 1374 PageID #:
                                    26538
                                 EXHIBIT 1


       dosage form in an amount of 0.1% to 0.3% and SEQ ID NO.: 4 is
       present in the unit dosage form in an amount of 0.2% to 0.4%.

       36.      Par asserts that Eagle infringes claims 1, 5, and 8 of the ’785 patent.

 Those claims read as follows:

       Claim 1: A pharmaceutical composition comprising, in a unit dosage
       form, from about 0.01 mg/mL to about 0.07 mg/mL of vasopressin or a
       pharmaceutically-acceptable salt thereof, wherein the unit dosage form
       further comprises impurities that are present in an amount of 0.9% to
       1.7%, wherein the impurities have from about 85% to about 100%
       sequence homology to SEQ ID NO.: 1, and wherein the unit dosage
       form has a pH of 3.7-3.9.

       Claim 5: The pharmaceutical composition of claim 1, wherein the
       impurities comprise SEQ ID NO.: 4, and SEQ ID NO.: 4 is present in
       the unit dosage form in an amount of 0.2% to 0.4%.

       Claim 8: The pharmaceutical composition of claim 1, wherein the
       impurities comprise SEQ ID NO.: 2 and SEQ ID NO.: 4, and SEQ ID
       NO.: 2 is present in the unit dosage form in an amount of 0.1% to 0.3%
       and SEQ ID NO.: 4 is present in the unit dosage form in an amount of
       0.2% to 0.4%.

       42.      As defined in the asserted ’209 and ’785 patents:

              SEQ ID NO.: 1 refers to vasopressin;

              SEQ ID NO.: 2 refers to Gly9-vasopressin (Gly9-AVP);

              SEQ ID NO.: 4 refers to Glu4-vasopressin (Glu4-AVP); and

              SEQ ID NO.: 7 refers to Acetyl-vasopressin (Acetyl-AVP).

       37.      Claims 1, 4, 5, and 7 of the ’209 patent and claims 1, 5, and 8 of the

 ’785 patent are referred to collectively as the “Asserted Claims.”




                                             8
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 34 of 1374 PageID #:
                                    26539
                                 EXHIBIT 1


       38.    In its complaint, Par asserted four additional patents against Eagle:

 U.S. Patent Nos. 9,375,478 (“the ’478 patent”), 9,744,239 (“the ’239 patent”), and

 9,937,223 (“the ’223 patent”), and 9,687,526 (the ’526 patent). During the course

 of the litigation, the parties stipulated to the dismissal of Par’s claims relating to

 the ’478, ’239,’223 and ’526 patents with prejudice, and Eagle’s defenses and

 counterclaims relating to the ’478, ’239, ’223, and ’526 patents without prejudice.

 D.I. 164, 262.

 IV.   EAGLE’S PROPOSED ANDA PRODUCT

       39.    Eagle submitted ANDA No. 211538 (“Eagle’s ANDA”) pursuant to

 35 U.S.C. § 355(j), seeking approval to engage in the commercial manufacture,

 use, and sale of a proposed generic vasopressin product, Vasopressin Injection

 USP, 20 units/1 mL (“Eagle’s Proposed ANDA Product”), identifying

 VASOSTRICT as the reference listed drug.

       40.    Pursuant to its ANDA, Eagle is seeking FDA approval to make, use,

 and sell its Proposed ANDA Product before expiration of the Asserted Patents.

       41.    Eagle’s ANDA includes Paragraph IV certifications to the Asserted

 Patents pursuant to 21 U.S.C. § 355(j)(2)(A)(vii)(IV), certifying that Eagle

 believes the Asserted Patents are invalid or will not be infringed by the commercial

 manufacture, use, or sale of Eagle’s Proposed ANDA Product.




                                             9
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 35 of 1374 PageID #:
                                    26540
                                 EXHIBIT 1


       42.     Eagle’s Proposed ANDA Product is formulated with the following

 components:




       43.     Eagle’s Proposed ANDA Product seeks approval for a shelf life of

 “24 months at a storage temperature of 2–8°C,” and allowance for storage at 25°C

 “for a period of 12 months after removal from 2–8°C, not to exceed the original

 assigned expiry period.” See, e.g., EAGLEVAS0043670 at 778 (DTX-174); see

 also DTX-331.

       44.     Eagle, through its joint venture partner Albany Molecular Research

 Inc. (AMRI), has manufactured and placed on stability nine batches of its Proposed

 ANDA Product: three “registration” batches (SVA001–003), three

 “characterization” batches (SVA004–006), and three “optimization/confirmation”

 batches (SVA007–009).

       45.     Registration batch SVA001 was manufactured on March 3, 2017.

 Registration batch SVA002 was manufactured on March 7, 2017. Registration

 batch SVA003 was manufactured on March 10, 2017.

                                          10
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 36 of 1374 PageID #:
                                    26541
                                 EXHIBIT 1


         46.   Characterization batch SVA004 was manufactured on March 14,

 2019. Characterization batch SVA005 was manufactured on April 1, 2019.

 Characterization batch SVA006 was manufactured on April 7, 2019.

         47.   Characterization batches SVA004–006 were manufactured “in

 accordance with the manufacturing process used for the registration batches.”

 EAGLEVAS0047328 at 347 (DTX-331).

         48.   Optimization/confirmation batch SVA007 was manufactured on July

 11, 2019. Optimization/confirmation batch SVA008 was manufactured on July 16,

 2019. Optimization/confirmation batch SVA009 was manufactured on August 10,

 2019.

         49.   Eagle submitted a proposed Commercial Batch Record to FDA on

 September 11, 2019 as part of Sequence 0019, produced at EAGLEVAS0045509

 (DTX-324).

         50.   In connection with its ANDA, Eagle has conducted release and

 stability testing on batches of its Proposed ANDA Product for pH, assay, and

 impurity levels according to a standard operating procedure named STA-EPX-

 0119. With respect to registration batches SVA001-SVA003, the testing was

 conducted in accordance with the revision of STA-EPX-0119 in effect at the time

 of each test, as set forth below:




                                         11
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 37 of 1374 PageID #:
                                    26542
                                 EXHIBIT 1




       51.    With respect to characterization batch SVA004–006 and

 optimization/confirmation batches SVA007–009, the testing was also conducted in

 accordance with the revision in effect at the time of each test.

       52.    If approved, Eagle’s Proposed ANDA Product would, when sold, be

 packaged together with a package insert, the current proposed draft of which was

 produced at EAGLEVAS0060901-909 (see, e.g., DTX-1417).

       53.    Eagle denies that its Proposed ANDA Product infringes any of the

 Asserted Claims.

 V.    CLAIM CONSTRUCTION

       54.    The parties stipulated that the claim term “vasopressin” should be

 construed to mean “arginine vasopressin as described in SEQ. ID. NO. 1 (see, e.g.,

 ’239 patent, cols. 25-26)” with respect to each of the Asserted Patents. D.I. 61 at

 12.



                                           12
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 38 of 1374 PageID #:
                                    26543
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 39 of 1374 PageID #:
                                    26544
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 40 of 1374 PageID #:
                                    26545
                                 EXHIBIT 1


 VASO_0014807-808), and May 2015 (DTX-132 at PAR-VASO_0014785-786)

 approved labels for Original VASOSTRICT are prior art to the Asserted Patents.

       62.    The January 2010 labeling for Pitressin (DTX-51) is prior art to the

 Asserted Patents.

       63.    The October 2012 labeling for Pitressin (DTX-178) is prior art to the

 Asserted Patents.

       64.    PPC (DTX-136) is prior art to the Asserted Patents.

       65.    WHO International Standard: Arginine Vasopressin (AVP), Nat’l.

 Inst. for Biol. Standards & Control (Apr. 30, 2013) (“WHO Standard”) (DTX-201)

 is prior art to the Asserted Patents.

       66.    A. Russell et al., Vasopressin versus Norepinephrine Infusion in

 Patients with Septic Shock, N. Eng. J. Med. 358(9):877-87 (2008) (“Russell 2008”)

 (DTX-232) is prior art to the Asserted Patents.

       67.    Intravenous Medications (B. L. Gahart & A. R. Nazareno et al., eds.

 29th ed. 2013) (“Intravenous Medications 2013”) (DTX-206) is prior art to the

 Asserted Patents.

       68.    Adamsons et al, The Stability of Natural and Synthetic Neurophysial

 Hormones in Vitro, Endocrinology, 63(5):679-87 (1958) (“Adamsons”) (“PTX-

 153”) is prior art to the Asserted Patents.




                                           15
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 41 of 1374 PageID #:
                                    26546
                                 EXHIBIT 1


       69.    W. Wang, Instability, stabilization, and formulation of liquid protein

 pharmaceuticals, International Journal of Pharmaceutics 185:129-188 (1999)

 (“Wang”) (PTX-381) is prior art to the Asserted Patents

       70.    M. Bi & J. Singh, HPLC Method for Quantification of Arginine

 Containing Vasopressin, J. Liq. Chrom. & Technol. 22(4):551-60 (1999) (“Bi

 1999”) (DTX-248) is prior art to the Asserted Patents.

       71.    M. Bi & J. Singh, Effect of buffer pH, buffer concentration and skin

 with or without enzyme inhibitors on the stability of [Arg8]-vasopressin,

 International Journal of Pharmaceutics 197:87-93 (2000) (“Bi 2000”) (PTX-275) is

 prior art to the Asserted Patents.

       72.    L. Stratton et al., Controlling Deamidation Rates in a Model Peptide:

 Effects of Temperature, Peptide Concentration, and Additives, Journal of

 Pharmaceutical Sciences 90(12):2141-2148 (2001) (“Stratton”) (PTX-374) is prior

 art to the Asserted Patents.

       73.    Chang et al., Practical Approaches to Protein Formulation

 Development in Rational Design of Stable Protein Formulations (Carpenter et al.

 eds., 2002) (“Chang”) (DTX-247) is prior art to the Asserted Patents.

       74.    Protein Formulation & Delivery (2d ed., E. McNally et al. eds. 2008)

 (“McNally”) (DTX-274) is prior art to the Asserted Patents.




                                          16
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 42 of 1374 PageID #:
                                    26547
                                 EXHIBIT 1


       75.    A. Hawe et al., Towards Heat-stable Oxytocin Formulations: Analysis

 of Degradation Kinetics and Identification of Degradation Products, Pharm. Res.

 26(7):1679-88 (2009) (“Hawe 2009”) (DTX-175) is prior art to the Asserted

 Patents.

       76.    USP 32, U.S. Pharmacopeia, National Formulary (2009) (“USP

 2009”) (DTX-135) is prior art to the Asserted Patents.

       77.    Manning et al., Stability of Protein Pharmaceuticals: An Update,

 Pharm. Research, 27:544–75 (2010) (“Manning”) (DTX-254) is prior art to the

 Asserted Patents.

       78.    Avanti, Innovative Strategies for Stabilization of Therapeutic Peptides

 in Aqueous Formulation (2012) (“Avanti 2012”) (DTX-263) is prior art to the

 Asserted Patents.

       79.    Biopharmaceutics Review for NDA 204485, Center for Drug

 Evaluation and Research (March 2013) (“FDA Biopharmaceutics Review”) (PTX-

 146) is prior art to the Asserted Patents.

       80.    Chemistry Review(s) for NDA 204485, Center for Drug Evaluation

 and Research (“FDA Chemistry Review”) (PTX-309) is prior art to the Asserted

 Patents.




                                              17
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 43 of 1374 PageID #:
                                    26548
                                 EXHIBIT 1


       B.       Section 112

       81.      Eagle contends that the Asserted Claims are invalid for lack of written

 description, lack of enablement, and indefiniteness under 35 U.S.C. § 112 based on

 the following grounds:

             1) The ’209 and ’785 patents lack written description for the full scope

                of the claimed compositions;

             2) The ’209 and ’785 patents lack enablement for the full scope of the

                claimed compositions;

             3) The ’209 and ’785 patents are indefinite with respect to when to

                measure pH.

       82.      Par denies that Eagle’s Section 112 invalidity theories render any of

 the Asserted Claims invalid.

 VII. EAGLE’S UNENFORCEABILITY DEFENSE

       83.      Eagle contends that the Asserted Claims are unenforceable for

 inequitable conduct based on the alleged intentional withholding of material prior

 art during prosecution of the Asserted Patents, and the alleged submission to the

 PTO of unmistakably false declarations during prosecution of the ’239 patent.

       84.      Par denies that Eagle’s inequitable conduct theories render any of the

 Asserted Claims unenforceable.




                                            18
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 44 of 1374 PageID #:
                                    26549




                          EXHIBIT 2
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 45 of 1374 PageID #:
                                    26550
                                  EXHIBIT 2

                IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF DELAWARE



  PAR PHARMACEUTICAL, INC., PAR
  STERILE PRODUCTS, LLC and ENDO               C.A. No. 18-cv-823-CFC
  PAR INNOVATION COMPANY, LLC,


                    Plaintiffs,
        v.

  EAGLE PHARMACEUTICALS INC.,


                    Defendant.


       PLAINTIFFS’ STATEMENT OF CONTESTED ISSUES OF FACT
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 46 of 1374 PageID #:
                                    26551
                                      EXHIBIT 2

       Pursuant to Local Rule 16.3(c)(4), Plaintiffs Par Pharmaceutical, Inc., Par

 Sterile Products, LLC and Endo Par Innovation Company, LLC (collectively

 “Plaintiffs”) submit the following statement of issues of fact that remain to be

 litigated. The following statements are meant to serve as an overview of the

 contested facts to be litigated at trial. Accordingly, Par reserves the right to prove

 additional details regarding the below facts that have been identified throughout

 the discovery process including facts identified in expert reports. Plaintiffs further

 intend to offer evidence to rebut evidence offered by Defendants. Plaintiffs reserve

 the right to modify or amend this Statement to the extent necessary to reflect any

 future rulings by the Court, and to supplement or amend this Statement to fairly

 respond to any new issues that Defendants may raise. To the extent Plaintiffs’

 statement of the issues of law that remain to be litigated, which is submitted as

 Exhibit 4 hereto, contains issues of fact, those issues are incorporated herein by

 reference. Moreover, if any issue of fact identified below should properly be

 considered an issue of law, then such statement should be considered to be part of

 Plaintiffs’ statement of issues of law that remain to be litigated. Plaintiffs

 incorporate by reference their expert reports in support of any proof to be presented

 by expert testimony. Plaintiffs’ Statement of Intended Proofs is submitted as

 Exhibit 13 hereto.




                                            1
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 47 of 1374 PageID #:
                                    26552
                                       EXHIBIT 2

       As an initial matter, Par believes Eagle’s Statement of Issues of Fact that

 Remain to Be Litigated goes well beyond the Court’s requirements. Instead of

 identifying issues, Eagle sets forth a detailed statement of alleged facts, rather than

 just identifying the issues of fact to be litigated. In an abundance of caution, Par

 responds with its own detailed statement. Par’s statement, however, is not

 intended to be a comprehensive list of all facts that Par will prove at trial, and is

 not intended to be a point-by-point rebuttal of every alleged fact in Eagle’s

 Statement. Par reserves the right to prove additional factual matter at trial as

 necessary to rebut Eagle’s presentation.

 I.    PERSON OF ORDINARY SKILL IN THE ART
       1.     A person of ordinary skill in the art (“POSA”) to whom the Asserted

 Patents are directed would have a Master’s, Pharm.D., or Ph.D. in the field of

 pharmaceutical sciences or a related discipline and several years of experience in

 the development of pharmaceutical dosage forms. The amount of experience

 would vary in relation to the level of formal education and depth of experience

 with pharmaceutical dosage development. A person of ordinary skill in the art

 may also have less formal education and a greater amount of experience. Further,

 a POSA would have had access to and would have worked in collaboration with

 persons who have several years of experience in the formulation of drug products




                                            2
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 48 of 1374 PageID #:
                                    26553
                                      EXHIBIT 2

 as well as other professionals in the drug development field, such as

 pharmacologists, chemists, biologists, or clinicians.

 II.   TECHNOLOGY BACKGROUND
       2.     Peptide drugs can undergo various chemical degradation processes

 including hydrolysis, oxidation, isomerization, polymerization, and photochemical

 decomposition, which result in a decrease in amount of the active pharmaceutical

 ingredient (“API”). These processes can occur after synthesis of the API, during

 storage of the API prior to drug product manufacture, during manufacture of the

 drug product, and over the shelf-life of the manufactured drug product, resulting in

 the generation and growth of unwanted impurities in the drug product.

       3.     FDA requires stability testing before drug product approval. Stability

 testing is the means for determining the appropriate shelf-life for a new product,

 and assuring that subsequent batches of a product meet the specified shelf-life. It

 is conducted on (among other things) samples of the final packaged pharmaceutical

 product. The packages are either stored under the label-specified storage

 conditions or under harsher conditions. Samples are withdrawn periodically and

 tested for, among other things, loss of the active ingredient, pH, and/or the

 presence of impurities. The results are used to set the storage conditions and the

 product specifications, which include pH, active ingredient assay, and impurities.




                                           3
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 49 of 1374 PageID #:
                                    26554
                                      EXHIBIT 2

       4.     In view of the prior art, a POSA would have understood that the levels

 of impurities and amount of degradation in a given formulation can be affected by

 many different factors, including, for example, how the formulation is

 manufactured, storage conditions (such as temperature), the amount of time the

 formulation is stored, the pH of the formulation, as well as the other ingredients or

 excipients in a formulation.

       5.     Because of degradation of vasopressin, the levels of impurities in

 vasopressin formulations increase over time.

       6.     As of the filing dates of the Asserted Patents, there were many

 different strategies for trying to improve peptide stability, including without

 limitation: pH optimization; ionic strength optimization; cosolvents; optimizing

 buffer choice and concentration; inert gas overlay; inclusion of antioxidants and/or

 chelating agents; selection of appropriate polyols; protection against radiant

 energy; and inclusion of various reported peptide stabilizers.

       7.     pH is the measure of the acidity or alkalinity of a solution. The pH

 value is related to the concentration of hydrogen ions in a solution. pH is

 logarithmic so that every 1 unit change represents an order of magnitude change in

 the concentration of acid. A 0.1 unit pH difference represents a 26% change in the

 concentration of acid. And, a 0.2 unit pH difference represents a 58% change in




                                           4
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 50 of 1374 PageID #:
                                    26555
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 51 of 1374 PageID #:
                                    26556
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 52 of 1374 PageID #:
                                    26557
                                      EXHIBIT 2

       14.    Whether the commercial manufacture, use, offer for sale, sale, and/or

 importation of any of Eagle’s Proposed ANDA Products—when stored and used

 according to the instructions provided in its accompanying package insert before

 expiration of the Asserted Patents—is likely to directly or indirectly infringe the

 Asserted Patents pursuant to 35 U.S.C. § 271(a) and/or (b).

       15.    Whether, in the event Eagle’s ANDA is approved by the FDA, Eagle

 would be authorized to commercially manufacture and sell any products that, when

 stored and used according to the instructions provided in its accompanying

 package insert before expiration of the Asserted Patents, would be likely to

 infringe the Asserted Patents pursuant to 35 U.S.C. § 271(a) and/or (b) at any time

 prior to the expiration of the proposed shelf-life of the product.

       16.    Whether any infringing use of Eagle’s proposed ANDA products

 would be performed by a single person or entity.

       17.    Whether any infringing use of Eagle’s proposed ANDA products

 would be attributable to a single person or entity.

       18.    Whether Eagle is likely to induce any infringing use of its proposed

 ANDA products by others.




                                            7
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 53 of 1374 PageID #:
                                    26558
                                      EXHIBIT 2

       ’785 Patent

       19.    Whether any of Eagle’s proposed ANDA products are likely to satisfy

 each limitation of asserted claims 1, 5, and/or 8 of the ’785 patent at any time prior

 to the expiration of the proposed shelf-life of the product.

       20.    Whether the commercial manufacture, use, offer for sale, sale, and/or

 importation of any of Eagle’s Proposed ANDA Products—when stored and used

 according to the instructions provided in its accompanying package insert—is

 likely to directly or indirectly infringe asserted claims 1, 5, and/or 8 of the ’785

 patent.

       21.    Whether, in the event Eagle’s ANDA is approved by the FDA, Eagle

 would be authorized to commercially manufacture and sell any products that, when

 stored and used according to the instructions provided in its accompanying

 package insert, would be likely to infringe asserted claims 1, 5, and/or 8 of the

 ’785 patent at any time prior to the expiration of the proposed shelf-life of the

 product.

       22.    Whether Eagle will induce any infringement of the ’785 patent by

 others.




                                            8
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 54 of 1374 PageID #:
                                    26559
                                      EXHIBIT 2

       ’209 Patent

       23.    Whether any of Eagle’s proposed ANDA products are likely to satisfy

 each of the formulation-related limitations1 of asserted claims 1, 4, 5, and/or 7 of

 the ’209 patent at any time prior to the expiration of the proposed shelf-life of the

 product.

       24.    Whether the commercial use of any of Eagle’s Proposed ANDA

 Products—when used and administered according to the instructions provided in

 its accompanying package insert—is likely to infringe asserted claims 1, 4, 5,

 and/or 7 of the ’209 patent.

       25.    Whether, in the event Eagle’s ANDA is approved by the FDA, Eagle

 would be authorized to commercially manufacture and sell any products that, when

 used and administered according to the instructions provided in its accompanying

 package insert, would be likely to infringe asserted claims 1, 4, 5, and/or 7 of the

 ’209 patent at any time prior to the expiration of the proposed shelf-life of the

 product.

       26.    Whether Eagle will induce any infringement of the ’209 patent by

 others.



 1
  Par refers to “formulation-related limitations” consistent with how those terms
 were defined and addressed in the infringement expert reports of Dr. Zlatan Coralic
 and Dr. Lee Kirsch served in this case.


                                           9
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 55 of 1374 PageID #:
                                    26560
                                           EXHIBIT 2


 V.     VALIDITY2

        A.        State of the Prior Art

        27.       Vasopressin products had a long history of successful and safe use in

 the prior art.

        28.       There were no reported disclosures in the prior art about the degree of

 degradation or levels of impurities within marketed vasopressin products.

        29.       Although the technology needed to measure and characterize

 vasopressin degradation products was well known in the prior art, there were no

 reported disclosures about the characterization of the degradation products of

 vasopressin.

        30.       There were no reported efforts in the prior art to modify a vasopressin

 formulation to limit the generation of any specific impurities.




 2
   The Sections herein relating to Validity and Unenforceability are set forth in
 response to the corresponding Statement of Issues of Fact that Remain to be
 Litigated from Eagle. Rather than setting forth the contested issues of fact, Eagle
 has provided a putative statement of asserted facts. Par hereby responds to those
 statements by identifying facts it contends to be relevant to Eagle’s allegations of
 invalidity and unenforceability, and which demonstrate that Eagle has failed to
 prove by clear and convincing evidence that any Asserted Claim is either invalid or
 unenforceable. However, Par has not attempted to respond on a point-by-point
 basis to all of the facts set forth in Eagle’s statement, and it should not be
 interpreted as such. Any failure to respond to any particular alleged fact set forth
 in Eagle’s statement is not an admission as to the truth of that fact or an indication
 that Par does not dispute it.


                                              10
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 56 of 1374 PageID #:
                                    26561
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 57 of 1374 PageID #:
                                    26562
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 58 of 1374 PageID #:
                                    26563
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 59 of 1374 PageID #:
                                    26564
                                     EXHIBIT 2

 2015. There are no pH or impurity measurements for Original VASOSTRICT lot

 788436 at the time it was on sale and in public use.

              2.    April 2014 VASOSTRICT Label

       44.    The April 2014 VASOSTRICT Label was before the patent examiner

 during prosecution of the Asserted Patents.

       45.    Original VASOSTRICT was first sold with the VASOSTRICT label

 that was approved in September 2014. No Original VASOSTRICT was sold with

 the April 2014 VASOSTRICT Label.

       46.    The April 2014 VASOSTRICT Label did not disclose that the pH of

 Original VASOSTRICT was within the claimed range of 3.7-3.9.

       47.    The April 2014 VASOSTRICT Label did not disclose any impurity

 levels for the disclosed Original VASOSTRICT product.

       48.    The April 2014 VASOSTRICT Label instructed users to store the

 Original VASOSTRICT product between 15°C and 25°C.

              3.    PITRESSIN

       49.    Vasopressin products were sold in the United States under the trade

 name PITRESSIN by Par and its predecessors-in-interest (including JHP

 Pharmaceuticals, King Pharma, and Parke-Davis).

       50.    PITRESSIN was indicated for the prevention and treatment of

 postoperative abdominal distention, in abdominal roentgenography to dispel



                                          14
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 60 of 1374 PageID #:
                                    26565
                                     EXHIBIT 2

 interfering gas shadows and in diabetes insipidus. PITRESSIN was not indicated

 for the treatment of hypotensive patients.

       51.    PITRESSIN was sold for over 100 years. Par stopped selling

 PITRESSIN in the fall of 2014.

       52.    PITRESSIN was known in the prior art to be safe and effective.

       53.    PITRESSIN was known in the prior art to be stable.

       54.    PITRESSIN had a shelf life of 24 months at room temperature.

       55.    The labels for PITRESSIN instructed users to store the product at

 room temperature.

       56.    The Pitressin 2012 Label (DTX-178) was before the patent examiner

 during prosecution of the Asserted Patents.

       57.    The PITRESSIN formulation is different than the Original

 VASOSTRICT formulation. For example, PITRESSIN contained overages of

 vasopressin and chlorobutanol, whereas Original VASOSTRICT did not.

 Specifically, the target vasopressin concentration in PITRESSIN was

 Units/mL compared with 20.0 Units/mL in Original VASOSTRICT, and the target

 chlorobutanol concentration in PITRESSIN was        mg/mL compared with 5.0

 mg/mL in Original VASOSTRICT.




                                          15
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 61 of 1374 PageID #:
                                    26566
                                     EXHIBIT 2

              4.     PPC

       58.    The PPC reference is the June 2009 product insert for Pharmaceutical

 Partners of Canada Inc.’s vasopressin product.

       59.    PPC was before the patent examiner during prosecution of the

 Asserted Patents.

       60.    The vasopressin product disclosed in PPC was indicated for the

 prevention and treatment of postoperative abdominal distention, in abdominal

 roentgenography to dispel interfering gas shadows and in diabetes insipidus. It

 was not indicated for the treatment of hypotensive patients.

       61.    PPC disclosed that the pH of the disclosed vasopressin product was

 adjusted to pH 2.5-4.5 with glacial acetic acid and/or sodium hydroxide.

       62.    PPC did not disclose any impurity levels for the disclosed vasopressin

 product.

       63.    PPC instructed users to store the disclosed vasopressin product

 between 15 and 30°C.

              5.     American Regent Vasopressin Injection

       64.    Eagle has not demonstrated by clear and convincing evidence that the

 vasopressin product marketed by American Regent, Inc. and the vasopressin

 product marketed by Luitpold Pharmaceuticals, Inc. are the same product.




                                          16
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 62 of 1374 PageID #:
                                    26567
                                     EXHIBIT 2

       65.    Although Par disputes that the vasopressin product marketed by

 American Regent, Inc. and the vasopressin product marketed by Luitpold

 Pharmaceuticals, Inc. are the same product, for purposes of addressing Eagle’s

 contentions, Par will refer herein to the vasopressin product marketed by American

 Regent, Inc. and the vasopressin product marketed by Luitpold Pharmaceuticals,

 Inc. collectively as “American Regent Vasopressin Injection.”

       66.    American Regent Vasopressin Injection was indicated for the

 prevention and treatment of postoperative abdominal distention, in abdominal

 roentgenography to dispel interfering gas shadows and in diabetes insipidus. It

 was not indicated for the treatment of hypotensive patients.

       67.    The American Regent Label, dated 2011 (DTX-246), was before the

 patent examiner during prosecution of the Asserted Patents.

       68.    The American Regent Label taught that the pH of American Regent

 Vasopressin Injection was adjusted to pH 2.5-4.5.

       69.    It was not known in the prior art that any lot of American Regent

 Vasopressin Injection had a

       70.    Eagle’s expert identified American Regent Vasopressin Injection

      as being sold before the filing dates of the Asserted Patents.

       71.    American Regent Vasopressin Injection              was manufactured

 on



                                          17
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 63 of 1374 PageID #:
                                    26568
                                     EXHIBIT 2

       72.    American Regent Vasopressin Injection from              was

 commercially shipped on

       73.    American Regent Vasopressin Injection from              expired in

 January 1998.

       74.



       75.



       76.    American Regent Vasopressin Injection contained sodium chloride.

 Sodium chloride is a neutral salt which can affect drug stability by primary and/or

 secondary kinetic salt effects.

       77.



       78.    Before the filing dates of the Asserted Patents,




              6.     WHO Standard

       79.    The WHO Standard is directed to the WHO international standard for

 vasopressin to be used as a calibrant for arginine vasopressin bioassays.




                                          18
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 64 of 1374 PageID #:
                                    26569
                                      EXHIBIT 2

       80.    The vasopressin preparation disclosed in the WHO Standard is not for

 administration to humans.

       81.    The vasopressin preparation disclosed in the WHO Standard is made

 from a lyophilized solution containing vasopressin, human serum albumin, and

 N/200 citric acid.

       C.     Anticipation

       82.    Whether Eagle can demonstrate by clear and convincing evidence that

 each of the Asserted Claims of the ’209 and ’785 patents is invalid as anticipated

 by the sales and use of Original VASOSTRICT before the filing dates of the

 Asserted Patents.

       83.    Whether Eagle can demonstrate by clear and convincing evidence that

 any Original VASOSTRICT product contained every limitation of each of the

 Asserted Claims when it was on sale or in public use before the filing dates of the

 Asserted Patents.

       84.    Whether Eagle can demonstrate by clear and convincing evidence the

 pH and impurity properties of any Original VASOSTRICT product when it was on

 sale or in public use before the filing dates of the Asserted Patents.

       85.    Whether Eagle can demonstrate by clear and convincing evidence that

 any Original VASOSTRICT product had a pH of 3.7, 3.8, or 3.9 when it was on

 sale or in public use before the filing dates of the Asserted Patents.



                                           19
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 65 of 1374 PageID #:
                                    26570
                                      EXHIBIT 2

       86.    Whether Eagle can demonstrate by clear and convincing evidence that

 any Original VASOSTRICT product had a pH of 3.7, 3.8, or 3.9 when it was

 administered to a patient before the filing dates of the Asserted Patents.

       87.    Whether Eagle can demonstrate by clear and convincing evidence that

 “any batch of Original Vasostrict® at pH 3.6 necessarily included vials at pH 3.7.”

       88.    Whether Eagle can demonstrate by clear and convincing evidence that

 any Original VASOSTRICT product satisfied the impurity limitations of the

 Asserted Claims when it was on sale or in public use before the filing dates of the

 Asserted Patents.

       89.    Whether Eagle can demonstrate by clear and convincing evidence that

 any Original VASOSTRICT product satisfied the impurity limitations of the

 Asserted Claims when it was administered to a patient before the filing dates of the

 Asserted Patents.

       90.    Whether Eagle can demonstrate by clear and convincing evidence that

 the impurity limitations of the Asserted Claims were inherent properties of

 Original VASOSTRICT.

       91.    Whether Eagle can demonstrate by clear and convincing evidence that

 the impurity limitations of the ’209 and ’785 patents are necessarily present in a

 formulation that has from about 0.01 mg/mL to about 0.07 mg/mL of vasopressin

 and a pH of 3.7-3.9.



                                          20
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 66 of 1374 PageID #:
                                    26571
                                      EXHIBIT 2

       92.    Whether Eagle can demonstrate by clear and convincing evidence that

 Original VASOSTRICT from lot 788436 exhibited the same pH behavior as the

 Original VASOSTRICT Registration Batches.

       93.    Whether Eagle can demonstrate by clear and convincing evidence that

 Original VASOSTRICT from lot 788436 exhibited the same impurity behavior as

 the Original VASOSTRICT Registration Batches.

       94.    Whether Eagle can demonstrate by clear and convincing evidence that

 any Original VASOSTRICT product satisfied the impurity limitations of the

 Asserted Claims when it had a pH of 3.7-3.9 and when it was on sale or in public

 use before the filing dates of the Asserted Patents.

       95.    Whether Eagle can demonstrate by clear and convincing evidence that

 any Original VASOSTRICT product satisfied the impurity limitations of the

 Asserted Claims when it had a pH of 3.7-3.9 and when it was administered to a

 patient before the filing dates of the Asserted Patents.

       96.    Whether Eagle can demonstrate by clear and convincing evidence that

 “Eagle’s ANDA product is materially identical to the prior art Original

 VASOSTRICT product,” including without limitation the amounts of ingredients

 used, the source of the vasopressin API, the impurity levels within the API, and the

 manufacturing processes.




                                           21
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 67 of 1374 PageID #:
                                    26572
                                      EXHIBIT 2

       97.    Whether Eagle can demonstrate by clear and convincing evidence that

 each of the asserted ’785 claims is invalid as anticipated by the sales and use of

 PITRESSIN before the filing date of the ’785 patent.

       98.    Whether Eagle can demonstrate by clear and convincing evidence that

 any PITRESSIN product contained every limitation of each of the asserted ’785

 claims when it was on sale or in public use before the filing date of the ’785 patent.

       99.    Whether Eagle can demonstrate by clear and convincing evidence the

 pH and impurity properties of any PITRESSIN product when it was on sale or in

 public use before the filing dates of the Asserted Patents.

       100. Whether Eagle can demonstrate by clear and convincing evidence that

 any PITRESSIN product had a pH of 3.7, 3.8, or 3.9 when it was on sale or in

 public use before the filing dates of the Asserted Patents.

       101. Whether Eagle can demonstrate by clear and convincing evidence that

 any PITRESSIN product had a pH of 3.7, 3.8, or 3.9 when it was administered to a

 patient before the filing dates of the Asserted Patents.

       102. Whether Eagle can demonstrate by clear and convincing evidence that

 “any batch of Pitressin® at pH 3.6 necessarily included vials at pH 3.7.”

       103. Whether Eagle can demonstrate by clear and convincing evidence that

 any PITRESSIN product satisfied the impurity limitations of the Asserted Claims

 when it was on sale or in public use before the filing dates of the Asserted Patents.



                                           22
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 68 of 1374 PageID #:
                                    26573
                                         EXHIBIT 2

       104. Whether Eagle can demonstrate by clear and convincing evidence that

 any PITRESSIN product satisfied the impurity limitations of the Asserted Claims

 when it was administered to a patient before the filing dates of the Asserted

 Patents.

       105. Whether Eagle can demonstrate by clear and convincing evidence that

 the impurity limitations were inherent properties of PITRESSIN.

       106. Whether Eagle can demonstrate by clear and convincing evidence that

 any PITRESSIN product satisfied the impurity limitations of the Asserted Claims

 when it had a pH of 3.7-3.9 and when it was on sale or in public use before the

 filing dates of the Asserted Patents.

       107. Whether Eagle can demonstrate by clear and convincing evidence that

 any PITRESSIN product satisfied the impurity limitations of the Asserted Claims

 when it had a pH of 3.7-3.9 and when it was administered to a patient before the

 filing dates of the Asserted Patents.

       108. Whether Eagle can demonstrate by clear and convincing evidence that

 “Eagle’s ANDA product is identical to the prior art PITRESSIN product but for the

 exclusion of vasopressin and chlorobutanol overages,” including without limitation

 the amounts of ingredients used, the source of the vasopressin API, the impurity

 levels within the API, and the manufacturing processes.




                                            23
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 69 of 1374 PageID #:
                                    26574
                                     EXHIBIT 2

       D.     Obviousness

       109. Whether Eagle can demonstrate by clear and convincing evidence that

 each of the Asserted Claims is invalid as obvious in view of any of its proposed

 prior art combinations.

       110. Plaintiffs incorporate the issues of fact listed above in the Anticipation

 section.

       111. Whether Eagle can demonstrate by clear and convincing evidence that

 each claim limitation of the Asserted Claims was in the prior art.

       112. Whether Eagle can demonstrate by clear and convincing evidence the

 pH and impurity properties of any American Regent Vasopressin Injection product

 when it was on sale or in public use before the filing dates of the Asserted Patents.

       113. Whether Eagle can demonstrate by clear and convincing evidence that

 any American Regent Vasopressin Injection product had a pH of 3.7, 3.8, or 3.9

 when it was on sale or in public use before the filing dates of the Asserted Patents.

       114. Whether Eagle can demonstrate by clear and convincing evidence that

 any American Regent Vasopressin Injection product had a pH of 3.7, 3.8, or 3.9

 when it was administered to a patient before the filing dates of the Asserted

 Patents.

       115. Whether Eagle can demonstrate by clear and convincing evidence that

 any American Regent Vasopressin Injection product satisfied the impurity



                                          24
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 70 of 1374 PageID #:
                                    26575
                                         EXHIBIT 2

 limitations of the Asserted Claims when it was on sale or in public use before the

 filing dates of the Asserted Patents.

       116. Whether Eagle can demonstrate by clear and convincing evidence that

 any American Regent Vasopressin Injection product satisfied the impurity

 limitations of the Asserted Claims when it was administered to a patient before the

 filing dates of the Asserted Patents.

       117. Whether Eagle can demonstrate by clear and convincing evidence that

 the impurity limitations were inherent properties of American Regent Vasopressin

 Injection or the vasopressin product disclosed in PPC.

       118. Whether Eagle can demonstrate by clear and convincing evidence that

 any American Regent Vasopressin Injection product satisfied the impurity

 limitations of the Asserted Claims when it had a pH of 3.7-3.9 and when it was on

 sale or in public use before the filing dates of the Asserted Patents.

       119. Whether Eagle can demonstrate by clear and convincing evidence that

 any American Regent Vasopressin Injection product satisfied the impurity

 limitations of the Asserted Claims when it had a pH of 3.7-3.9 and when it was

 administered to a patient before the filing dates of the Asserted Patents.

       120. Whether Eagle can demonstrate by clear and convincing evidence that

 the pH and impurity limitations were inherent properties of the April 2014

 VASOSTRICT Label.



                                            25
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 71 of 1374 PageID #:
                                    26576
                                      EXHIBIT 2

       121. Whether Eagle can demonstrate by clear and convincing evidence that

 Russell 2008 or Intravenous Medications 2013 discloses claimed subject matter

 which is absent from the primary references upon which Eagle relies.

       122. Whether Eagle can demonstrate by clear and convincing evidence that

 the pH, impurity, and clinical limitations are obvious in view of the prior art.

       123. Whether Eagle can demonstrate by clear and convincing evidence

 which particular teachings in the asserted prior art references would have been

 combined to achieve the claimed inventions.

       124. Whether Eagle can demonstrate by clear and convincing evidence that

 a POSA would have been motivated to modify or combine the prior art to make the

 claimed inventions in the manner that Eagle proposes.

       125. Whether Eagle can demonstrate by clear and convincing evidence that

 a POSA would have been motivated to select any Original VASOSTRICT,

 PITRESSIN, or American Regent Vasopressin Injection product, or the April 2014

 VASOSTRICT Label or PPC, as a starting point to make the claimed inventions.

       126. Whether the stability of Original VASOSTRICT, PITRESSIN,

 American Regent Vasopressin Injection, or the vasopressin product disclosed in

 PPC was an issue, concern, or problem to be solved in the prior art.

       127. Whether Eagle can demonstrate by clear and convincing evidence that

 a POSA would have been motivated to improve the stability of Original



                                           26
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 72 of 1374 PageID #:
                                    26577
                                     EXHIBIT 2

 VASOSTRICT, PITRESSIN, American Regent Vasopressin Injection, or the

 vasopressin product disclosed in PPC.

       128. Whether Eagle can demonstrate by clear and convincing evidence that

 a POSA would have been motivated to modify the formulation of Original

 VASOSTRICT, PITRESSIN, American Regent Vasopressin Injection, or the

 vasopressin product disclosed in PPC to achieve maximum stability.

       129. Whether Eagle can demonstrate by clear and convincing evidence that

 a POSA would have been motivated to analyze the pH-dependent stability of

 Original VASOSTRICT, PITRESSIN, American Regent Vasopressin Injection, or

 the vasopressin product disclosed in PPC and optimize for stability.

       130. Whether pH studies for vasopressin formulations in the prior art

 would have directed a POSA away from the pH values claimed in the Asserted

 Patents (3.7-3.9) and towards a lower pH value.

       131. Whether the prior art taught away from the pH values claimed in the

 Asserted Patents.

       132. What the prior art taught was the optimal pH for the stability of

 vasopressin.

       133. Whether, in view of the prior art, a POSA would have considered it

 unproductive to vary the pH for prior art vasopressin formulations.




                                         27
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 73 of 1374 PageID #:
                                    26578
                                      EXHIBIT 2

        134. Whether, in view of the prior art, a POSA would have considered a

 pH optimization study for vasopressin formulations to be unlikely to identify an

 optimal pH within the claimed ranges.

        135. Whether because the pH of vasopressin formulations was understood

 to have already been optimized, there would have been a reason for a POSA to

 “further optimize” the pH.

        136. Whether there was any appreciation in the prior art that the claimed

 pH values provided a vasopressin product with an enhanced stability and impurity

 profile.

        137. Whether, even assuming that there was a motivation to modify prior

 art vasopressin formulations, a POSA would have considered strategies other than

 optimizing the pH, including without limitation: ionic strength optimization;

 cosolvents; optimizing buffer choice and concentration; inert gas overlay; inclusion

 of antioxidants and/or chelating agents; selection of appropriate polyols; protection

 against radiant energy; and inclusion of various reported peptide stabilizers.

        138. Whether reduced impurity levels within vasopressin products was an

 actual perceived need amongst skilled artisans in the prior art.

        139. Whether Eagle can demonstrate by clear and convincing evidence that

 a POSA would have been motivated to reduce the levels of impurities within




                                          28
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 74 of 1374 PageID #:
                                    26579
                                     EXHIBIT 2

 Original VASOSTRICT, PITRESSIN, American Regent Vasopressin Injection, or

 the vasopressin product disclosed in PPC.

       140. Whether Eagle can demonstrate by clear and convincing evidence that

 a POSA would have been motivated to treat patients and administer PITRESSIN,

 American Regent Vasopressin Injection, or the vasopressin product disclosed in

 PPC according to the clinical limitations.

       141. Whether Eagle can demonstrate by clear and convincing evidence that

 there would have been a reasonable expectation of success in making the claimed

 inventions in the manner that Eagle proposes.

       142. Whether Eagle can demonstrate by clear and convincing evidence that

 there would have been a reasonable expectation of success that the claimed pH

 values would enhance the stability of vasopressin.

       143. Whether, in view of the prior art, a POSA would have had any basis to

 believe that the claimed pH values would improve the stability of vasopressin.

       144. Whether Eagle can demonstrate by clear and convincing evidence that

 there would have been a reasonable expectation of success that a pH optimization

 study would identify a pH value within the claimed pH values as the optimal pH

 for vasopressin formulations.




                                          29
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 75 of 1374 PageID #:
                                    26580
                                     EXHIBIT 2

       145. Whether Eagle can demonstrate by clear and convincing evidence that

 a POSA actually would have identified the claimed pH values as optimal for the

 stability of vasopressin.

       146. Whether the claimed pH values are presumptively obvious over the

 prior art ranges.

       147. Whether any presumption of obviousness of the claimed pH values in

 view of the prior art ranges is rebutted by the teaching away in the prior art from

 the claimed pH values, the criticality of the claimed pH values, and other reasons

 supporting the non-obviousness of the Asserted Claims.

       148. Whether Eagle can demonstrate by clear and convincing evidence that

 there would have been a reasonable expectation of success in achieving the

 claimed vasopressin formulation that meets the impurity limitations.

       149. Whether the prior art gave direction as to which, if any, of the many

 strategies for potentially reducing impurity levels would be successful within

 vasopressin formulations.

       150. Whether the prior art gave direction as to the degree to which impurity

 levels needed to be reduced to reach the levels claimed in the impurity limitations.

       151. What insight, if any, the prior art provided about the degradation

 pathways and degradation products of vasopressin.




                                          30
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 76 of 1374 PageID #:
                                    26581
                                      EXHIBIT 2

       152. Whether a POSA would have found guidance from the WHO

 Standard about the formulation properties (e.g., pH) of a vasopressin

 pharmaceutical composition intended for administration.

       153. Whether Eagle has shown by clear and convincing evidence that

 Lithuanian Patent No. 4487 is prior art to the Asserted Patents.

       154. Whether a POSA would have found guidance in Lithuanian Patent

 No. 4487, which is directed to an animal-derived arginine vasopressin formulation,

 about the formulation and stability properties of a synthetic arginine vasopressin

 formulation.

       155. Whether the claimed formulations showed superior results in terms of

 assay and impurity levels compared with the Original VASOSTRICT formulation.

       156. Whether the superior stability benefits achieved by Reformulated

 Vasostrict batches compared with Original Vasostrict batches and Eagle’s ANDA

 batches support the criticality of the claimed pH 3.7-3.9 range.

       E.       Section 112

       157. Eagle contends that the Asserted Claims are invalid for lack of written

 description, lack of enablement, and indefiniteness based on the following

 grounds:

            1) The ’209 and ’785 patents lack written description for the full scope
               of the claimed compositions;




                                           31
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 77 of 1374 PageID #:
                                    26582
                                     EXHIBIT 2

          2) The ’209 and ’785 patents lack enablement for the full scope of the
             claimed compositions; and

          3) The ’209 and ’785 patents are indefinite with respect to when to
             measure pH.

              1.    Lack of Written Description

       158. Whether Eagle can demonstrate by clear and convincing evidence that

 each of the Asserted Claims is invalid for lack of written description.

       159. Whether there is adequate written description support in the

 specification of the ’209 and ’785 patents for the full scope of the claimed

 compositions where, for example:

           The specification reports 15 months of stability data for vasopressin
            formulations in which the pH was measured within the claimed range
            and the impurity levels fell within the claimed values;

           The specification identifies numerous vasopressin formulations at pH
            3.7-3.9 and highlights the improved stability results that vasopressin
            formulations at pH 3.7-3.9 provide;

           Although the Asserted Claims do not require the presence or absence
            of a buffer, a POSA would have understood that it would be
            preferable to have a buffer to maintain the claimed pH range; and

           The specification teaches that the inventors were in possession of a
            vasopressin formulation prepared without the use of a buffer, that a
            vasopressin formulation without a buffer had “stability comparable”
            to vasopressin formulations prepared with a buffer, and that the
            concentration of acetate buffer would not significantly impact the
            degradation of vasopressin.

              2.    Lack of Enablement

       160. Whether Eagle can demonstrate by clear and convincing evidence that

 each of the Asserted Claims is invalid for lack of enablement.

                                          32
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 78 of 1374 PageID #:
                                    26583
                                     EXHIBIT 2

       161. Whether Eagle’s experts acknowledge that a POSA could have made

 and used the claimed formulations of the Asserted Patents without undue

 experimentation.

       162. Whether there is adequate enablement support in the specification of

 the ’209 and ’785 patents for the full scope of the claimed vasopressin

 formulations where, for example:

           The specification reports 15 months of stability data for vasopressin
            formulations in which the pH was measured within the claimed range
            and the impurity levels fell within the claimed values;

           The specification identifies numerous vasopressin formulations at pH
            3.7-3.9 and highlights the improved stability results that vasopressin
            formulations at pH 3.7-3.9 provide;

           Although the Asserted Claims do not require the presence or absence
            of a buffer, a POSA would have understood that it would be
            preferable to have a buffer to maintain the claimed pH range;

           The specification teaches that the inventors were in possession of a
            vasopressin formulation prepared without the use of a buffer, that a
            vasopressin formulation without a buffer had “stability comparable”
            to vasopressin formulations prepared with a buffer, and that the
            concentration of acetate buffer would not significantly impact the
            degradation of vasopressin.

           A POSA would have known to use vasopressin API that had fewer
            impurities than the upper limit claimed;

           Vasopressin API with less than 1% total impurities was commercially
            available;

           A POSA could have made the claimed formulations using routine
            experimentation;




                                         33
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 79 of 1374 PageID #:
                                    26584
                                     EXHIBIT 2

           A POSA could have tested the claimed formulations to determine
            which of the formulations satisfied the claim limitations, for example
            by conducting stability studies, using routine experimentation;

           A POSA would have known to use the data for identified impurities
            with the claimed sequence homology and the data for total impurities
            to determine the upper and lower limits of the amounts of unidentified
            impurities with the claimed sequence homology;

           The characterization of unidentified impurities would have been a
            matter of routine experimentation for a POSA;

           It would have been routine for a POSA to compare the structure of the
            impurity to SEQ ID. NO. 1 to determine whether it had the claimed
            sequence homology; and

           It would have been a matter of simple arithmetic for a POSA to
            determine whether the aggregate amount of impurities with the
            claimed sequence homology fell within the claimed values.

              3.    Indefiniteness

       163. Whether Eagle can demonstrate by clear and convincing evidence that

 each of the Asserted Claims is invalid for indefiniteness.

       164. Whether the Asserted Claims of the ’209 patent, read in light of the

 specification and prosecution history, inform a POSA with reasonable certainty

 about when to measure pH where, for example:

           Claim 1 of the ’209 patent provides: “A method of increasing blood
            pressure in a human in need thereof, the method comprising
            administering to the human a unit dosage form . . . wherein: the unit
            dosage form has a pH of 3.7-3.9”;

           A POSA would have understood, from reading the plain language of
            the claims, that the pH of the vasopressin formulation is to be
            measured at any time the unit dosage form can be administered to the
            human being in need;


                                          34
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 80 of 1374 PageID #:
                                    26585
                                     EXHIBIT 2

             A POSA would have known how to determine whether the pH
              limitation was met, for example by conducting a stability study on the
              formulation in question; and

             The results from such a stability study would have indicated the pH of
              the formulation over its shelf life and therefore whether and when the
              formulation would satisfy the claimed pH values.

       165. Whether the Asserted Claims of the ’785 patent, read in light of the

 specification and prosecution history, inform a POSA with reasonable certainty

 about when to measure pH where, for example:

             Claim 1 of the ’785 patent provides: “A pharmaceutical composition .
              . . wherein the unit dosage form has a pH of 3.7-3.9”;

             A POSA would have understood, from reading the plain language of
              the claims, that the pH of the vasopressin formulation is to be
              measured at any time in the formulation’s shelf life;

             A POSA would have known how to determine whether the pH
              limitation was met, for example by conducting a stability study on the
              formulation in question; and

             The results from such a stability study would have indicated the pH of
              the formulation over its shelf life and therefore whether and when the
              formulation would satisfy the claimed pH values.

 VI.   ENFORCEABILITY
       166. Whether Eagle can demonstrate by clear and convincing evidence that

 any of the Asserted Patents is unenforceable.

       A.      Asserted Patents

       167. The Asserted Patents are part of a family of patents arising from U.S.

 Patent Application 14/610,499 (the “’499 application”). The ’478 and ’239 patents



                                          35
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 81 of 1374 PageID #:
                                    26586
                                     EXHIBIT 2

 are each a continuation of the ’499 application. The ’526 patent is a continuation-

 in-part (“CIP”) of the ’239 patent. As such, the ’526 patent contains additional

 matter in the specification as compared to the ’239 patent. For example, the

 specification of the ’526 patent contains more than sixty columns of additional

 disclosure, eight additional figures, and seven additional examples as compared to

 the ’239 patent. The ’209 and ’785 patents are each a CIP of the ’526 patent. The

 ’209 and ’785 patents share a common specification with each other, and contain

 additional matter as compared to the ’526 patent. For example, the specification of

 the ’209 and ’785 patents contains 15-month stability data for certain vasopressin

 formulations.

       B.     pH Declarations

              1.    August 11, 2015 Vandse Declaration

       168. Inventor Sunil Vandse submitted a declaration signed on August 11,

 2015 to the PTO under 37 C.F.R. § 1.132 during prosecution of the ’478 patent.

       169. The August 11, 2015 Vandse declaration contained the results of

 experiments performed by the inventors “[t]o analyze the amount of vasopressin

 and associated impurities that were present in the Vasopressin Formulations”

 adjusted to pH 3.5 to 4.5 with 10 mM acetate buffer.

       170. The August 11, 2015 Vandse declaration reported that “[a]t 25 ºC, the

 remaining vasopressin after four weeks was highest between pH 3.6 and pH 3.8



                                         36
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 82 of 1374 PageID #:
                                    26587
                                      EXHIBIT 2

 (FIGURE 1). Within the range of pH 3.6 to pH 3.8, the level of impurities was

 lowest at pH 3.8 (FIGURE 2).”

       171. The August 11, 2015 Vandse declaration reported that “[a]t 40 ºC, the

 remaining vasopressin after four weeks was highest between pH 3.6 and pH 3.8

 (FIGURE 1). Within the range of pH 3.6 to pH 3.8, the level of impurities was

 lowest at pH 3.8 (FIGURE 2).”

       172. The August 11, 2015 Vandse declaration concluded that “pH 3.8

 provided the best overall results because pH 3.8 provided excellent stability, and

 lower levels of impurities compared to the results at pH 3.6 or pH 3.7.”

              2.     January 22, 2016 Vandse Declaration

       173. Inventor Sunil Vandse submitted a declaration signed on January 22,

 2016 to the PTO under 37 C.F.R. § 1.132 during prosecution of the ’478 patent.

       174. The January 22, 2016 Vandse declaration was submitted in response

 to the examiner’s rejection in an Office Action dated October 22, 2015, which

 stated “Applicant has not provided data for pH values below 3.5 even though the

 prior art teaches a range of 2.5-4.5.”

       175. The January 22, 2016 Vandse declaration contained the results of

 experiments performed by the inventors to analyze by HPLC “[t]he amount of

 vasopressin and associated impurities that were present in” vasopressin

 formulations adjusted to pH 2.5 to 3.4 with 10 mM acetate buffer.



                                          37
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 83 of 1374 PageID #:
                                    26588
                                     EXHIBIT 2

       176. The January 22, 2016 Vandse declaration also contained the results of

 the experiments reported in the August 11, 2015 Vandse declaration for

 vasopressin formulations adjusted to pH 3.5-4.5.

       177. The January 22, 2016 Vandse declaration reported that “[a]t 25 ºC, the

 percent decrease in vasopressin after four weeks was lowest between pH 3.6 and

 pH 3.8 (FIGURE 1). Within the range of pH 3.6 to pH 3.8, the level of impurities

 was lowest at pH 3.8 (FIGURE 2).”

       178. The January 22, 2016 Vandse declaration reported that “[a]t 40 ºC, the

 percent decrease in vasopressin after four weeks was lowest between pH 3.6 and

 pH 3.8 (FIGURE 1). Within the range of pH 3.6 to pH 3.8, the level of impurities

 was lowest at pH 3.8 (FIGURE 2).”

       179. The January 22, 2016 Vandse declaration concluded that “pH 3.8

 provided the best overall results because pH 3.8 provided excellent stability, and

 lower levels of impurities compared to the results at pH 3.6 or pH 3.7.”

       180. The January 22, 2016 Vandse declaration reported, in its two

 appendices, starting and ending assay and impurity values for vasopressin

 formulations adjusted to pH 2.5 to 4.5 with 10 mM acetate buffer.

              3.    March 31, 2016 Kannan Declaration

       181. Inventor Vinayagam Kannan submitted a declaration signed on March

 31, 2016 to the PTO under 37 C.F.R. § 1.132 during prosecution of the ’478 patent.



                                          38
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 84 of 1374 PageID #:
                                    26589
                                       EXHIBIT 2

       182. In the March 31, 2016 Kannan declaration, Vinayagam Kannan

 “reviewed the procedures for and the results of the stability tests presented in the

 August 14, 2015 and January 22, 2016 [Vandse] Declarations” and concluded “that

 the differences in the results of the stability tests for each formulation are

 attributable to a change in pH.”

       183. The March 31, 2016 Kannan declaration presented precision results

 for the experiments presented in the August 14, 2015 and January 22, 2016 Vandse

 declarations in the form of intra-assay repeatability and inter-analyst repeatability.

 Intra-assay repeatability was reported as 0.5% for Chemist 1 and 0.2% for Chemist

 2. Inter-analyst repeatability was reported as 0.5%. Both intra-assay repeatability

 and inter-analyst repeatability were reported to meet the acceptance criteria.

       184. The March 31, 2016 Kannan declaration concluded that “pH 3.8

 provided the best overall results because pH 3.8 provided excellent stability, and

 lower levels of impurities compared to the results at pH 3.6 or pH 3.7.”

       185. The March 31, 2016 Kannan declaration noted that “[t]he January 22,

 2016 Declaration presented plots directly comparing the % total impurities

 observed in the Vasopressin 2.5 to 3.4 Formulations with those observed in the

 Vasopressin 3.5 to 4.5 Formulations.”

       186. The March 31, 2016 Kannan declaration noted that “[t]he January 22,

 2016 Declaration also contained normalized plots comparing the assay (% label



                                            39
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 85 of 1374 PageID #:
                                    26590
                                      EXHIBIT 2

 claim; vasopressin remaining) observed in the Vasopressin 2.5 to 3.4 Formulations

 with those observed in the Vasopressin 3.5 to 4.5 Formulations. The data were

 normalized and presented as % assay decrease of vasopressin over the four-week

 study period, rather than absolute assay, because the amount of starting vasopressin

 varied between the Vasopressin pH 2.5 to 3.4 Formulations and the Vasopressin

 pH 3.5 to 4.5 Formulations.”

       187. The March 31, 2016 Kannan declaration concluded that “the

 criticality of pH 3.8 in stabilizing a vasopressin formulation would be desirable to

 the FDA and ICH, and therefore would result in a practical benefit to a user of a

 vasopressin.”

       188. The August 11, 2015 Vandse declaration, January 22, 2016 Vandse

 Declaration, and March 31, 2016 Kannan declaration were also filed during

 prosecution of the ’526 patent.

              4.     May 1, 2017 Kannan Declaration

       189. Inventor Vinayagam Kannan submitted a declaration signed on May

 1, 2017 to the PTO under 37 C.F.R. § 1.132 during prosecution of the ’526 patent.

       190. The May 1, 2017 Kannan declaration concluded that “cooling a

 vasopressin formulation would not cause an increase in decomposition in

 comparison to a vasopressin formulation stored at 25 ºC or 40 ºC. Thus, the

 stability of the formulations at 5 ºC should not be lesser than the stability of the



                                           40
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 86 of 1374 PageID #:
                                    26591
                                        EXHIBIT 2

 same formulations at 25 ºC or 40 ºC. The stability data obtained at 25 ºC or 40 ºC

 are sufficient to show at least a similar level of stability at the claimed

 temperatures.”

              5.     May 22, 2017 Kannan Declaration

       191. Inventor Vinayagam Kannan submitted a declaration signed on May

 22, 2017 to the PTO under 37 C.F.R. § 1.132 during prosecution of the ’239 patent.

       192. The May 22, 2017 Kannan declaration referred to the data from

 experiments reported in the August 11, 2015 Vandse declaration, January 22, 2016

 Vandse Declaration, and March 31, 2016 Kannan declaration.

       193. The May 22, 2017 Kannan declaration reported that the results of the

 experiments reported in the August 11, 2015 Vandse declaration, January 22, 2016

 Vandse Declaration, and March 31, 2016 Kannan declaration “suggest that the

 stability of a vasopressin formulation is affected by pH” and concluded that “the

 differences in the results of the stability tests for each formulation are attributable

 to a change in pH.”

       194. The May 22, 2017 Kannan declaration concluded that “[t]he claimed

 pH range of 3.5 to 4.1 reflects the good stability of vasopressin provided at pH 3.5

 to 4.1 at both temperatures tested.”

       195. The May 22, 2017 Kannan declaration presented precision results for

 the experiments presented in the August 14, 2015 and January 22, 2016 Vandse



                                            41
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 87 of 1374 PageID #:
                                    26592
                                      EXHIBIT 2

 declarations in the form of intra-assay repeatability and inter-analyst repeatability.

 Intra-assay repeatability was reported as 0.5% for Chemist 1 and 0.2% for Chemist

 2. Inter-analyst repeatability was reported as 0.5%. Both intra-assay repeatability

 and inter-analyst repeatability were reported to meet the acceptance criteria.

       196. The May 22, 2017 Kannan declaration noted that “FIGURES 5-6

 provide direct comparisons of the % total impurities observed in the Vasopressin

 2.5 to 3.4 Formulations with those observed in the Vasopressin 3.5 to 4.5

 Formulations.”




                                           42
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 88 of 1374 PageID #:
                                    26593
                                    EXHIBIT 2




       197. The May 22, 2017 Kannan declaration noted that “FIGURES 7-8

 provide normalized plots comparing the assay (% label claim; vasopressin

 remaining) observed in the Vasopressin 2.5 to 3.4 Formulations with those

 observed in the Vasopressin 3.5 to 4.5 Formulations. The data were normalized

 and presented as % assay decrease of vasopressin over the four-week study period,

 rather than absolute assay, because the amount of starting vasopressin varied

 between the Vasopressin pH 2.5 to 3.4 Formulations and the Vasopressin pH 3.5 to

 4.5 Formulations.”




                                         43
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 89 of 1374 PageID #:
                                    26594
                                   EXHIBIT 2




       198. The y-axis of the graphs presented in Figure 5 and Figure 6 is “%

 Total Impurities.”




                                        44
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 90 of 1374 PageID #:
                                    26595
                                      EXHIBIT 2

       199. The y-axis of the graphs presented in Figure 7 and Figure 8 is “%

 Assay Decrease (Absolute).”

       200. The experiments reported in the aforementioned Kannan and Vandse

 declarations used the same lot of vasopressin API (lot # 19056).

       C.     Declarations related to the April 2014 VASOSTRICT Label

       201. Inventor Vinayagam Kannan submitted a declaration signed on

 November 24, 2015 to the PTO under 37 C.F.R. § 1.130(a) during prosecution of

 the ’239 patent.

       202. The Office Action cited in the November 24, 2015 Kannan

 declaration alleged that the April 2014 VASOSTRICT Label anticipated the

 invention recited in the pending claims at issue.

       203. The November 24, 2015 Kannan declaration states “Matthew Kenney

 and I invented the subject matter of the Label that is cited in the Office Action. As

 part of my responsibilities, I forwarded the details of the joint invention to the

 regulatory department of PAR STERILE.”

       204. As of November 24, 2015, the relevant pending claim of U.S.

 Application No. 14/717,877 (the application that led to the ’239 patent) recited:




                                           45
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 91 of 1374 PageID #:
                                    26596
                                      EXHIBIT 2




       205. Dr. Kannan was an inventor of that subject matter, including without

 limitation the limitation related to storing the composition in refrigerated

 conditions.

       206. Michelle Bonomi-Huvala submitted a declaration signed on

 November 24, 2015 to the PTO under 37 C.F.R. § 1.130(a) during prosecution of

 the ’239 patent.

       207. As of November 24, 2015, Michelle Bonomi-Huvala was “Senior

 Vice President, Regulatory Affairs at Par Pharmaceutical, Inc.”

       208. The November 24, 2015 Bonomi-Huvala declaration states that “[a]s

 part of the inventors’ employment responsibilities, the inventors forwarded the

 details of the joint invention to my department. One of the functions performed by



                                           46
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 92 of 1374 PageID #:
                                    26597
                                      EXHIBIT 2

 my department is the submission of regulatory filings to the FDA. Upon receiving

 the details of the joint invention and at my direction, a member of my department

 submitted the details of the joint invention to the FDA in the filings directed

 toward regulatory approval of the VASOSTRICT product manufactured by PAR

 CO.”

        209. The November 24, 2015 Bonomi-Huvala declaration further states

 that “[t]he FDA obtained the subject matter disclosed in the Label directly from a

 member of my department, who obtained the subject matter directly from the

 inventors. Thus, the FDA obtained the subject matter recited in the Label from the

 inventors.”

        210. The Kannan and Bonomi-Huvala declarations are consistent with the

 practice and procedure followed by Par in connection with the submission of

 information to the FDA in connection with pending NDAs and ANDAs. In

 particular, Dr. Kannan was member of the formulation team at Par working on the

 development of VASOSTRICT and was a named inventor with respect to the then-

 pending claims of the Application No. 14/717,877. Dr. Kannan contributed to the

 conception of the portion of the April 2014 VASOSTRICT Label that recites

 refrigeration of the diluted vasopressin for up to 24 hours. This and other

 information compiled by the formulation team was incorporated into the proposed

 label submitted to the FDA by the regulatory department and that was ultimately



                                           47
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 93 of 1374 PageID #:
                                    26598
                                       EXHIBIT 2

 published by the FDA as the April 2014 VASOSTRICT Label. Thus, the proposed

 label submitted to the FDA by the regulatory department at Par was obtained,

 directly or indirectly, from Kannan, one of the joint inventors.

       D.     Alleged Inequitable Conduct

       211. Whether Eagle can demonstrate by clear and convincing evidence that

 Vinayagam Kannan, Matthew Kenney, Michelle Bonomi-Huvala, or Craig

 Kenesky knowingly submitted unmistakably false declarations to the PTO during

 prosecution of the ’239 patent, and whether they specifically intended to deceive

 the PTO by submitting such declarations.

       212. Whether Eagle can demonstrate by clear and convincing evidence that

 the April 2014 VASOSTRICT Label was material to the patentability of the non-

 asserted ’239 patent. The above sections relating to invalidity of the Asserted

 Patents are relevant to this issue.

       213. Whether Eagle can demonstrate by clear and convincing evidence that

 the April 2014 VASOSTRICT Label disclosed the “0-2% vasopressin degradation

 products” limitation of the ’239 patent.

       214. Whether, even if there is a finding of inequitable conduct with respect

 to the ’239 patent, Eagle can demonstrate by clear and convincing evidence that

 such conduct would infect the prosecution of the Asserted Patents.




                                            48
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 94 of 1374 PageID #:
                                    26599
                                      EXHIBIT 2

        215. Whether Eagle can demonstrate by clear and convincing evidence that

 the April 2014 VASOSTRICT Label was material to the patentability of the

 Asserted Patents. The above sections relating to invalidity of the Asserted Patents

 are relevant to this issue.

        216. Whether Eagle can demonstrate by clear and convincing evidence that

 the inventors of the Asserted Patents knowingly withheld material information

 from the PTO during prosecution of the Asserted Patents.

        217. Whether any information allegedly not disclosed during prosecution,

 including alleged prior art, internal testing data, and other information, were

 material to the prosecution of the Asserted Patents.

        218. Whether Eagle can demonstrate by clear and convincing evidence that

 the allegedly withheld information about PITRESSIN was material to the

 patentability of the Asserted Claims. The above sections relating to invalidity of

 the Asserted Patents are relevant to this issue.

        219. Whether Eagle can demonstrate by clear and convincing evidence that

 the inventors had knowledge of the relevant properties of PITRESSIN during

 prosecution of the Asserted Patents.

        220. Whether any material information was withheld from the PTO, and

 whether any of the above-named actors acted with the specific intent to deceive the

 PTO.



                                           49
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 95 of 1374 PageID #:
                                    26600
                                     EXHIBIT 2

       221. Whether any information not disclosed to the PTO was either

 cumulative or was not disclosed for scientific reasons.

              1.    Par did not commit inequitable conduct during prosecution of
                    the ’239 patent.

       222. Eagle asserts that Vinayagam Kannan and Michelle Bonomi-Huvala

 submitted false declarations to the PTO to remove the April 2014 VASOSTRICT

 Label from consideration as prior art and to secure issuance of the ’239 patent.

 The declarations are not unmistakably false and, even if proven false by clear and

 convincing evidence, Eagle cannot prove by clear and convincing evidence that

 they were submitted with specific intent to deceive the PTO.

       223. The November 24, 2015 Kannan Declaration states that “[t]he FDA

 obtained the subject matter disclosed in the Label directly from the regulatory

 department of PAR STERILE, who obtained the subject matter directly from the

 inventors. Thus, the FDA indirectly obtained the subject matter disclosed in the

 Label from the inventors.” Kannan Decl. ¶ 8. Ms. Bonomi-Huvala’s November

 24, 2015 Declaration contains a similar statement. See Bonomi-Huvala Decl. ¶¶ 6-

 7.

       224. The November 24, 2015 Kannan Declaration also contains a listing of

 administration and formulation limitations recited in the Label, for example, “a

 method of increasing blood pressure in a hypotensive human.” Kannan Decl. ¶ 7.

 The final two sentences of this paragraph state “The Label recites refrigeration of


                                          50
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 96 of 1374 PageID #:
                                    26601
                                      EXHIBIT 2

 the diluted vasopressin for up to 24 hours. Label, page 1. The FDA obtained this

 information from me and Matthew Kenney, as we invented this subject matter.”

 Id.

       225. In his deposition, Dr. Kannan stated that his “contribution to the

 claims in this particular patents were related to refrigerated storage at 2 to 8 degree

 C.” Kannan Dep. 259:6-10. Thus, Dr. Kannan testified that he invented this

 subject matter of the Label.

       226. It is unreasonable to assume that Dr. Kannan or Craig Kenesky

 intended to represent to the PTO that either Dr. Kannan or Mr. Kenney, both

 pharmaceutical formulators, invented vasopressin, a method of increasing blood

 pressure using vasopressin, an administration regime for vasopressin, or an

 infusion rate for vasopressin. As the examiner was well-aware, such elements

 from the Label were known in the prior art to a POSA at the time of Dr. Kannan’s

 November 24, 2015 declaration.

       227. Moreover, in addition to his contributions described above, Dr.

 Kannan believed at the time he signed his November 24, 2015 declaration that the

 declaration referred to the version of the VASOSTRICT Label that was used with

 VASOSTRICT as sold by Par (that is, the label approved in September 2014 rather

 than the April 2014 label which was never included with any product actually sold




                                           51
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 97 of 1374 PageID #:
                                    26602
                                        EXHIBIT 2

 by Par) and that like the then-pending patent claim being prosecuted, further

 recited refrigerated storage of the product, to which Dr. Kannan contributed.

       228. The representations in the November 24, 2015 declarations are thus

 not unmistakably false, because Dr. Kannan invented the subject matter of the

 Label related to refrigeration of the diluted vasopressin for up to 24 hours, and the

 declarations can be reasonably read to relate to invention of this inventive subject

 matter.

       229. The witnesses’ and Par’s lack of current knowledge regarding the

 preparation of the April 2014 VASOSTRICT Label and forwarding of the details

 of the invention does not create a presumption that the November 24, 2015

 declarations are unmistakably false.

       230. For example, Ms. Bonomi-Huvala stated numerous times at her

 deposition that




       231. Neither Vinayagam Kannan, Matthew Kenney, Michelle Bonomi-

 Huvala, nor Craig Kenesky engaged in affirmatively egregious misconduct in

 connection with the November 24, 2015 declarations.

       232. The April 2014 VASOSTRICT Label was cited as an anticipating

 reference in an Office Action dated October 21, 2015 during prosecution of the



                                           52
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 98 of 1374 PageID #:
                                    26603
                                     EXHIBIT 2

 ’239 patent. The anticipation rejection was based on the Label’s pH disclosure,

 which was the pH range recited in the pending claims at the time. However, the

 pH limitation in the claims was later amended to recite a range of 3.5-4.1 and

 degradation-related limitations were added to the claims.

             2.     The alleged inequitable conduct during prosecution of the ’239
                    patent, even if proven, would not infect the Asserted Patents.

       233. Eagle asserts that any alleged inequitable conduct during prosecution

 of the ’239 patent, if proven by clear and convincing evidence, would render the

 Asserted Patents unenforceable under the doctrine of infectious unenforceability.

 However, at least because there is no immediate and necessary relation between

 this alleged conduct and the prosecution of the Asserted Patents, the Asserted

 Patents cannot be found unenforceable under this doctrine.

       234. Neither Vinayagam Kannan, Michelle Bonomi-Huvala, nor Craig

 Kenesky engaged in inequitable conduct during prosecution of the ’239 patent.

 However, a finding of inequitable conduct against the ’239 patent does not and

 would not infect the Asserted Patents.

       235. Eagle asserts that the inventors would not have been able to show the

 criticality of the claimed pH values over the pH range disclosed in the April 2014

 VASOSTRICT Label. However, the pH range in the label does not raise a

 presumption of obviousness for the claimed pH values. Accordingly, the inventors




                                          53
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 99 of 1374 PageID #:
                                    26604
                                       EXHIBIT 2

 would not have had to demonstrate criticality over the pH range disclosed in the

 April 2014 VASOSTRICT Label.

       236. PPC, the primary reference relied on by Examiner Bradley in initially

 rejecting the claims of each of the Asserted Patents, disclosed a pH range of 2.5-

 4.5. This range contains pH range disclosed in the April 2014 VASOSTRICT

 Label. Therefore, the pH range of the April 2014 VASOSTRICT Label is

 cumulative of the 2.5-4.5 range of PPC.

       237. Therefore, Eagle cannot demonstrate by clear and convincing

 evidence that the April 2014 VASOSTRICT Label is but-for material to the

 prosecution of any of the Asserted Patents. Further, any alleged misconduct during

 prosecution of the ’239 patent, if proven by clear and convincing evidence, does

 not infect the Asserted Patents.

              3.    The inventors did not withhold material information during
                    prosecution of the Asserted Patents.

                    a)     The allegedly withheld information about PITRESSIN is
                           not but-for material.

       238. Eagle asserts that Par committed inequitable conduct by intentionally

 withholding information regarding a prior art PITRESSIN formulation with the

 specific intent to deceive the PTO, but Eagle cannot prove by clear and convincing

 evidence that this information is but-for material, nor that it was withheld with

 specific intent to deceive the PTO.



                                           54
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 100 of 1374 PageID #:
                                    26605
                                      EXHIBIT 2

        239. Eagle cannot meet its burden of proving by clear and convincing

  evidence that any prior art sale or use of PITRESSIN anticipated or rendered

  obvious any Asserted Claim.

        240. PPC, the primary reference relied on by Examiner Bradley in initially

  rejecting the claims of each of the Asserted Patents, disclosed a pH range of 2.5-

  4.5. This range contains the target manufacturing pH range of PITRESSIN.

  Therefore, the target manufacturing pH range of PITRESSIN is cumulative of the

  2.5-4.5 range of PPC.

        241. Eagle asserts that the inventors would not have been able to show the

  criticality of the claimed pH values over the target pH range for PITRESSIN.

  However, the target pH range for PITRESSIN does not raise a presumption of

  obviousness for the claimed pH values. Accordingly, the inventors would not have

  had to demonstrate criticality over the target pH range for PITRESSIN.

        242. Therefore, Eagle cannot prove by clear and convincing evidence that

  the information allegedly withheld regarding PITRESSIN is but-for material to the

  prosecution of any of the Asserted Patents.

        243. Additionally, Eagle cannot demonstrate by clear and convincing

  evidence that the inventors had knowledge of the relevant properties of

  PITRESSIN, including the pH values of particular batches thereof, during

  prosecution of the Asserted Patents.



                                           55
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 101 of 1374 PageID #:
                                    26606
                                      EXHIBIT 2

                     b)     The normalized impurity data prepared by the inventors
                            is not but-for material.

        244. Eagle asserts that Par committed inequitable conduct by intentionally

  withholding normalized impurity data with the specific intent to deceive the PTO,

  but Eagle cannot prove by clear and convincing evidence that this data is but-for

  material, nor that it was withheld with specific intent to deceive the PTO.

        245. When preparing the experiments reported in the pH declarations, the

  inventors used the same lot of vasopressin API for both sets of experiments. Prior

  to conducting the second set of experiments, the inventors retested and requalified

  the lot of vasopressin API, and it was not expired during either set of experiments.

        246. The inventors prepared both normalized and non-normalized plots of

  assay and impurity data generated for the pH declarations. The inventors reported

  normalized assay data because of “the difference in starting amounts” of

  vasopressin between the two sets of experiments. See, e.g., March 31, 2016

  Kannan Declaration, ¶ 15. Thus, the inventors presented a normalized comparison

  of assay data in the pH declarations.

        247. However, the inventors used non-normalized impurity data because

  the impurity data “is not impacted by the starting amounts of vasopressin as a

  percent.” Kannan Dep. 275:4-7. Thus, the inventors presented a direct, non-

  normalized comparison of impurity data in the pH declarations.




                                           56
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 102 of 1374 PageID #:
                                    26607
                                       EXHIBIT 2

        248. The inventors clearly disclosed this difference to the PTO. Compare

  March 31, 2016 Kannan Declaration, ¶ 13 (“The January 22, 2016 Declaration

  presented plots directly comparing the % total impurities observed in the

  Vasopressin 2.5 to 3.4 Formulations with those observed in the Vasopressin 3.5 to

  4.5 Formulations.”) with id., ¶ 13 (“The January 22, 2016 Declaration also

  contained normalized plots comparing the assay (% label claim; vasopressin

  remaining) observed in the Vasopressin 2.5 to 3.4 Formulations with those

  observed in the Vasopressin 3.5 to 4.5 Formulations.”) (emphases added).

        249. The inventors reasonably presented normalized assay data and non-

  normalized impurity data, and did not present non-normalized assay data or

  normalized impurity data, based on their scientific judgment regarding the proper

  way to present the data and without any intent to deceive the PTO. Further, the

  normalized impurity data supports the conclusion that a pH of 3.7-3.9, specifically

  pH 3.8, is critical to the claimed inventions.

                      c)     The other allegedly withheld information identified by
                             Eagle is not but-for material.

        250. Eagle asserts that Par committed inequitable conduct by intentionally

  withholding

                        with the specific intent to deceive the PTO. However, Eagle

  cannot prove by clear and convincing evidence that this information is but-for

  material, nor that it was withheld with specific intent to deceive the PTO.


                                            57
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 103 of 1374 PageID #:
                                    26608
                                       EXHIBIT 2

        251. Further, Eagle cannot prove by clear and convincing evidence that Par

  withheld information concerning variability in Par’s testing method, because Par’s

  data concerning variability used to validate its testing method was provided to the

  Examiner. For example, the March 31, 2016 Kannan declaration discloses the

  inherent variability of the testing method, stating that “[t]he intra-assay

  repeatability met the acceptance criteria (% RSD < 2.0%) with values of 0.5% and

  0.2%.”

        252.




        253.




        254.




                                            58
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 104 of 1374 PageID #:
                                    26609
                                        EXHIBIT 2

        255. Further, the inventors disclosed both the differences in impurity levels

  between different pH values and the inherent variability of the testing method.

        256. For example, the appendices to the January 22, 2016 Vandse

  declaration disclose all of the starting and ending impurity and assay values for all

  tests conducted and reported in the pH declarations.

        257. Thus, this information was not withheld from the PTO, and certainly

  not with the specific intent to deceive the PTO. Even if it were allegedly withheld,

  it would not be but-for material to the patentability of the Asserted Patents and

  would not affect the determination that the claimed pH ranges are critical to the

  claimed inventions.

  VII. EXCEPTIONAL CASE
        258. As an initial matter, exceptional case is not an issue to be tried, but

  rather an issue for the Court to decide post-trial.

        259. Eagle’s statement appears to identify three issues of fact related to

  exceptional case all of which Par denies: (1) whether Par had no reasonable basis

  to bring and maintain this lawsuit, (2) whether Par brought this suit in bad faith,

  and (3) whether Eagle’s allegations of inequitable conduct demonstrate that this

  case is exceptional. While Par responds to some of the more specific facts raised

  be Eagle below, any fact alleged by Eagle not specifically responded to should not

  be considered an admission by Par.



                                             59
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 105 of 1374 PageID #:
                                    26610
                                         EXHIBIT 2

           A.    Eagle Infringes the Asserted Patents and Par is Entitled to
                 Enforce Its Patent Rights

           260. Eagle’s allegations that Par lacked a reasonable basis to bring and

  maintain this lawsuit are meritless.

           261. The Asserted Patents were issued by the Patent Office and presumed

  valid.

           262. Prior to filing its Complaint against Eagle, Eagle provided a heavily

  redacted version of its ANDA.

           263. Since the Asserted Patents cover a Vasopressin Injection product for

  the duration of its shelf-life, Par asked Eagle to provide a complete and unredacted

  version of its ANDA. Eagle refused to do so.

           264. Accordingly, Par brought suit asserting infringement of the Asserted

  Patents based on the limited information made available at that time.

           265. Eagle’s obfuscation continued into discovery. For example, by the

  time Par submitted initial contentions, Eagle continued to refuse to provide all

  stability data generated by or for Eagle and all communications with the FDA

  regarding Eagle’s ANDA.

           266. Nonetheless, the information made available to Par at the time initial

  contentions were served supported Par’s infringement theory. Namely, the FDA

  had already informed Eagle that its ANDA lacked sufficient stability data to




                                            60
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 106 of 1374 PageID #:
                                    26611
                                      EXHIBIT 2

  support Eagle’s requested 24-month shelf-life, and that the data generated to date

  showed that the pH of Eagle’s product could rise over time.

        267. As discovery progressed, Eagle continued to avoid its discovery

  obligations by withholding evidence of infringement despite repeated inquiries by

  counsel for Par. By way of example, Par repeatedly asked Eagle to produce any

  Complete Response Letters from the FDA identifying major deficiencies in

  Eagle’s ANDA. Counsel for Eagle repeatedly told Par that no Complete Response

  Letter existed, despite the fact that Eagle had indeed received a Complete

  Response Letter from the FDA approximately seven months earlier.

        268. Eagle’s pattern of withholding evidence of infringement continued

  throughout discovery. For example, on January 15, 2021, Par contacted counsel

  for Eagle to confirm that Eagle had been producing pH, impurity, or other stability

  data for batches of its proposed ANDA product, as well as for any other batches

  made for other purposes. On January 23, 2021, approximately a week before trial

  was scheduled to start, Eagle produced nearly 3,000 pages of additional material

  regarding eight new batches that Eagle had manufactured as far back as June 2020.

  The testing that Eagle had conducted on these new batches included data

  contradicting noninfringement positions taken by Eagle and its expert. This late

  production resulted in an adjournment of the trial and required Par to supplement

  discovery (including requests for production, four depositions, and expert reports)



                                          61
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 107 of 1374 PageID #:
                                    26612
                                       EXHIBIT 2

  on a highly expedited basis. Eagle’s exceptional conduct even continued during

  this supplemental discovery period. For instance, Par sought confirmation from

  Eagle that its document production was complete before proceeding with

  depositions and supplemental expert reports. Eagle insisted that its document

  production was substantially complete, yet after Par completed depositions and

  served its supplemental expert report, Eagle produced more than 7,000 pages of

  documents and served an expert report of its own that relied on new data within

  that production.

        269. Par’s receipt of complete stability data from Eagle along with all

  communications with the FDA regarding Eagle’s ANDA confirmed Eagle’s

  infringement. In short, Eagle submitted stability data demonstrating its

  infringement as set forth elsewhere in this Pretrial Order.

        270. With respect to Eagle’s allegations of an exceptional case based on

  Par’s assertion of the ’239 patent, much of those allegations are premised on

  Eagle’s claim of inequitable conduct, which Par disputes for the reasons set forth

  above. Par’s decision to drop the ’239 patent during fact discovery, undercuts

  Eagle’s allegations that Par’s litigation conduct was exceptional.

        271. Similarly, Eagle’s allegations of an exceptional case based on Par’s

  assertion of the “buffer patents,” is misplaced. Par’s decision to streamline the

  case and narrow the disputed issues for the Court, notwithstanding its good faith



                                           62
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 108 of 1374 PageID #:
                                    26613
                                       EXHIBIT 2

  basis to continue to assert those patents, is what courts encourage litigants to do,

  and is not in any way evidence of any improper conduct.

        272. Finally, Par objects to Eagle’s late addition of its incomplete and

  inaccurate allegations regarding supplemental expert reports that were served in

  this case. Eagle completely ignores that the supplemental reports were prompted

  by Eagle producing new stability data and its own supplemental expert reports

  relying on such data. Par’s decision to further streamline the case to avoid a

  cascade of even further supplemental expert reports reduced the burden and

  expense on all of the Parties on the eve of trial, and does not evidence that Par

  lacked a reasonable basis to maintain its lawsuit against Eagle.

        B.     Eagle’s Allegations of Bad Faith are Irrelevant and Improper

        273. Eagle’s allegations of bad faith are largely a repeat of Eagle’s non-

  infringement and inequitable conduct allegations, with added focus on Par’s

  pricing of its VASOSTRICT products since the FDA approved Par’s NDA. Those

  allegations are irrelevant to any disputed issue in this case, and are a thinly veiled

  attempt to discredit Par in the eyes of the Court and to distract from the relevant

  issues of liability which strongly favor Par. Par further objects to Eagle’s late

  addition of allegations regarding the FDA’s Unapproved Drugs Initiative for the

  same reasons.




                                            63
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 109 of 1374 PageID #:
                                    26614
                                      EXHIBIT 2

        C.     Eagle’s Allegations of Inequitable Conduct Lack Merit

        274. Eagle further incorporates its allegations of inequitable conduct to

  support its exceptional case allegations. Par disputes these allegations for the same

  reasons set forth above with respect to Eagle’s inequitable conduct allegations.




                                           64
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 110 of 1374 PageID #:
                                    26615




                          EXHIBIT 3
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 111 of 1374 PageID #:
                                    26616
                                  EXHIBIT 3


                 IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF DELAWARE

   PAR PHARMACEUTICAL, INC.,              )
   PAR STERILE PRODUCTS, LLC, and         )
   ENDO PAR INNOVATION                    )
   COMPANY, LLC,                          )
                                          )   C.A. No. 18-823-CFC
               Plaintiffs,                )
                                          )
         v.                               )
                                          )
   EAGLE PHARMACEUTICALS INC.,            )
                                          )
               Defendant.                 )


              DEFENDANT’S STATEMENT OF ISSUES OF FACT
                   THAT REMAIN TO BE LITIGATED
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 112 of 1374 PageID #:
                                    26617
                                  EXHIBIT 3


                                       TABLE OF CONTENTS

                                                                                                               Page

  I.     BACKGROUND ............................................................................................3

         A.      Overview Of The Case ........................................................................3

         B.      Unapproved Vasopressin Products ...................................................5

         C.      JHP’s NDA for Pitressin® ..................................................................8

         D.      Par’s Original Vasostrict® Product ..................................................9

         E.      Par’s Reformulated Vasostrict® Product .......................................11

         F.      Par’s Patents ......................................................................................13

                 1.       ’239 Patent ...............................................................................13

                 2.       ’526 Patent ...............................................................................15

                 3.       ’209 and ’785 Patents ..............................................................19

         G.      Eagle’s ANDA Product .....................................................................24

  II.    EAGLE’S ANDA PRODUCT DOES NOT INFRINGE THE
         ASSERTED CLAIMS .................................................................................25

         A.      Eagle’s ANDA Product Will Not Have a pH of 3.7 to 3.9 .............26

                 1.       Eagle’s ANDA Precludes a pH of 3.7 to 3.9 ..........................26

                 2.       Eagle’s ANDA Batch Data Do Not Show that Eagle’s
                          ANDA Product Will Have a pH Outside of 3.4 to 3.6
                          During Its Shelf Life ...............................................................27

                 3.       Eagle’s Optimized Manufacturing Process for its
                          Proposed Commercial Product Will Maintain pH at
                          3.4 to 3.6 During Its Shelf Life ...............................................33

  III.   THE ASSERTED CLAIMS OF THE PATENTS-IN-SUIT ARE
         UNENFORCEABLE FOR INEQUITABLE CONDUCT .......................37

         A.      Inequitable Conduct During Prosecution of the ’239 Patent ........38
                                                          i
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 113 of 1374 PageID #:
                                    26618
                                  EXHIBIT 3


        B.       Inequitable Conduct During Prosecution of the ’239 Patent
                 Renders the Patents-in-Suit Unenforceable ....................................43

        C.       The Named Inventors Committed Further Inequitable
                 Conduct During Prosecution of the Patents-in-Suit ......................45

                 1.       The Inventors Withheld Material Information
                          Regarding the Prior Art Pitressin® Formulation ...............45

                 2.       The Named Inventors Withheld from the PTO
                          Normalized Impurity Data to Bolster Their Criticality
                          Arguments................................................................................46

                 3.       The Named Inventors Withheld from the PTO Other
                          Information Relevant to Criticality of the Claimed pH
                          That Was Material to the Prosecution ..................................48

  IV.   THE ASSERTED CLAIMS OF THE PATENTS-IN-SUIT ARE
        INVALID ......................................................................................................50

        A.       All Asserted Claims Are Anticipated by Original
                 Vasostrict® With Its Prescribing Information...............................50

        B.       All Asserted Claims Are Obvious Over Original
                 Vasostrict® With Its Prescribing Information...............................52

        C.       The Asserted Claims of the ’785 Patent Are Anticipated by
                 Pitressin® ...........................................................................................55

        D.       All Asserted Claims Are Obvious over Pitressin®, Alone Or
                 In Combination With Russell 2008, Intravenous
                 Medications 2013, and WHO Standard ..........................................56

        E.       All Asserted Claims Are Obvious Over The April 2014
                 Vasostrict® Label ..............................................................................58

        F.       All Asserted Claims Are Obvious Over American Regent
                 Vasopressin Injection, Alone Or In Combination With
                 Russell 2008 and Intravenous Medications 2013. ..........................60

        G.       All Asserted Claims Are Obvious Over PPC, Alone Or In
                 Combination With Russell 2008, Intravenous Medications
                 2013, and WHO Standard ................................................................61
                                                          ii
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 114 of 1374 PageID #:
                                    26619
                                  EXHIBIT 3


        H.       All Asserted Claims Lack Adequate Written Description ............63

                 1.       ’209 and ’785 Patents ..............................................................63

        I.       All Asserted Claims Lack Adequate Enablement ..........................64

                 1.       ’209 and ’785 Patents ..............................................................64

        J.       All Asserted Claims Are Indefinite ..................................................66

                 1.       When to Measure pH ..............................................................66

  V.    THIS CASE IS EXCEPTIONAL AND EAGLE SHOULD BE
        AWARDED ITS REASONABLE ATTORNEY FEES ...........................66

        A.       Par Lacked a Reasonable Basis to Bring and Maintain this
                 Suit Against Eagle .............................................................................66

        B.       Par Brought this Suit in Bad Faith ..................................................71

        C.       Par’s Engaged in Inequitable Conduct to Procure the
                 Patents-in-Suit ...................................................................................74

        D.       Response to Par’s Allegations in Paragraphs 262–268 of
                 Par’s Statement of Contested Facts .................................................75

  VI.   PAR IS NOT ENTITLED TO INJUNCTIVE OR MONETARY
        RELIEF ........................................................................................................77




                                                          iii
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 115 of 1374 PageID #:
                                    26620
                                  EXHIBIT 3


         Pursuant to Local Rule 16.3(c)(4) and the Court’s Scheduling Order (D.I. 120,

  148), Defendant Eagle Pharmaceuticals Inc. (“Eagle” or “Defendant”) submits this

  Statement of Issues of Fact that Remain to be Litigated (“Statement”). Eagle

  incorporates by reference any issues of fact set forth in its responsive papers to any

  comparable material filed or submitted by Plaintiffs Par Pharmaceutical, Inc., Par

  Sterile Products, LLC, and Endo Par Innovation Company, LLC (collectively, “Par”

  or “Plaintiffs”).

         In this action, Plaintiffs are currently asserting U.S. Patent No. 9,744,209 (“the

  ’209 patent”) and U.S. Patent No. 9,750,785 (“the ’785 patent”) (collectively, the

  “Patents-in-Suit”). 1 Specifically, Plaintiffs are asserting claims 1, 4, 5, and 7 of the

  ’209 patent; and claims 1, 5, and 8 of the ’785 patent (the “Asserted Claims”).

         Eagle reserves all rights with respect to these disclosures, including the right

  to amend, supplement, or otherwise modify these disclosures without prejudice

  according to the schedule set forth by the Parties for pre-trial exchanges, the local

  rules, the Federal Rules of Civil Procedure, and any other basis in fact or law. Eagle

  reserves the right to affirmatively use, elaborate upon, or dispute any fact cited by


  1
      The Patents-in-Suit share two common inventors and a common chain of priority
      to U.S. Patent No. 9,744,239 (“the ’239 patent”), and therefore may be referred
      to as the “’239 family.” Both of these patents also claims priority to U.S.
      Application 14/610,499. Par has not disputed that the Patents-in-Suit are not
      entitled to priority dates earlier than their own filing dates, based on their claims
      of priority to the ’239 patent and ’499 application.

                                              1
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 116 of 1374 PageID #:
                                    26621
                                  EXHIBIT 3


  Plaintiffs, including the scientific bases for such fact or Plaintiffs’ application of

  such fact in this case.

        By including a fact herein, Eagle does not assume the burden of proof or

  production with regard to that fact. For instance, Plaintiffs bear the burden of proof

  with respect to infringement. As such, Eagle reserves the right to object to and/or

  contest those alleged facts and present any and all rebuttal evidence in response to

  those alleged facts when identified by Plaintiffs. Any fact not specifically admitted

  in the parties’ Statement of Uncontested Facts should be considered contested, even

  if not specifically enumerated herein.

        To the extent Eagle’s Statement of Issues of Law that Remain to be Litigated

  contains issues of fact, those issues are incorporated herein by reference. If the Court

  determines that any issue identified in this list as an issue of fact is more properly

  considered an issue of law, Eagle incorporates such issue by reference into its

  Statement of Issues of Law. Eagle incorporates by reference its expert reports in

  support of any proof to be presented by expert testimony. To the extent that a fact or

  an issue of fact in one section applies to another section, claim or theory, it is

  incorporated therein as well without separate repetition. Eagle incorporates by

  reference the Statement of Uncontested Facts.




                                             2
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 117 of 1374 PageID #:
                                    26622
                                  EXHIBIT 3


  I.    BACKGROUND

        A.       Overview Of The Case

        1.       This is a patent infringement action arising under the patent laws of the

  United States (35 U.S.C. §§ 100 et seq.) and the Hatch-Waxman Act (21 U.S.C.

  § 355) based on Eagle’s filing of Abbreviated New Drug Application No. 211538

  (“Eagle’s ANDA”) seeking approval to commercially manufacture, use, offer to sell,

  and sell in the United States a generic version of Par’s original Vasostrict® product

  as approved by the FDA in April 2014 (“Original Vasostrict®”).

        2.       Each of the Patents-in-Suit is listed in the FDA publication titled

  “Approved Drugs With Therapeutic Equivalence Evaluations” (the “Orange Book”)

  as covering Vasostrict®. The Orange Book additionally lists U.S. Patent Nos.

  9,744,239 (the “’239 patent”), 9,375,478 (the “’478 patent), U.S. Patent No.

  9,687,526 (“the ’526 patent”), and 9,937,223 (the “’223 patent”) as covering

  Vasostrict®.

        3.       Every claim of the ’526, ’209, ’785, ’223 and ’478 patents requires

  vasopressin formulations with a pH value within the range of 3.7–3.9. The ’239

  patent, in contrast, requires vasopressin formulations with a pH within the broader

  range of 3.5–4.1. Additionally, the ’478 and ’223 patents (collectively, the “Buffer

  Patents”) are directed to vasopressin formulations that include an “acetate buffer.”




                                              3
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 118 of 1374 PageID #:
                                    26623
                                 EXHIBIT 3


        4.     On April 16, 2018 and May 18, 2018, Eagle sent Paragraph IV notice

  letters informing Par that Eagle intended to market its ANDA Product before the

  expiration of the ’239, ’526, ’209, ’785, ’223 and ’478 patents, that Eagle’s ANDA

  product and its use upon approval would not infringe any valid, enforceable claim

  of those patents, and that the claims of those patents are invalid. Among other

  noninfringement bases, Eagle informed Par that it will not infringe the ’526, ’209,

  ’785, ’223 and ’478 patents because its ANDA specifications require a pH of 3.4–

  3.6 throughout the shelf life of its ANDA product, whereas each of these patents

  requires vasopressin formulations with a pH value within the range of 3.7–3.9. Eagle

  also informed Par that its ANDA Product will not contain an “acetate buffer,” and

  therefore will not infringe the Buffer Patents.

        5.     Nevertheless, on May 31, 2018, Par filed a complaint against Eagle (the

  “Complaint”) asserting infringement of the ’239, ’526, ’209, ’785, ’478, and ’223

  patents. On August 6, 2018, Eagle filed its answer to Par’s Complaint, asserting

  counterclaims of noninfringement and invalidity of the ’239, ’526, ’209, ’785, ’478,

  and ’223 patents.

        6.     On October 30, 2019, Eagle filed an amended answer and

  counterclaims to Par’s Complaint to add counterclaims of inequitable conduct with

  respect to the ’239, ’526, ’209, and ’785 patents, including based on the filing of

  false declarations during prosecution of the ’239 patent that also tainted the

                                            4
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 119 of 1374 PageID #:
                                    26624
                                  EXHIBIT 3


  prosecution of the ’526, ’209, and ’785 patents, as discussed further in Section II

  below.

        7.     In response to Eagle’s inequitable conduct counterclaims, on

  November 11, 2019, Par moved to dismiss the ’239 patent. In the same motion, Par

  also moved to dismiss the Buffer Patents, after several of its named inventors

  confirmed at their depositions that the acetic acid in the original Vasostrict®

  formulation, and therefore in Eagle’s ANDA Product, does not act as an “acetate

  buffer.”

        8.     On December 20, 2019, the parties stipulated to dismissal of all claims,

  counterclaims, and defenses related to the ’239 patent and the Buffer Patents. With

  the dismissal of the ’239 patent, no patent remains in this action that covers Eagle’s

  ANDA Product’s pH of 3.4–3.6.

        B.     Unapproved Vasopressin Products

        9.     Since the institution of the FDA drug approval process in 1938,

  manufacturers have been permitted to continue to market drug products that existed

  before the FDA approval process was instituted, so-called “grandfathered” products.

  In order to maintain such grandfathered status, the composition and conditions of

  use on a product’s labeling must remain unchanged.

        10.    Stable vasopressin formulations, under the trade name Pitressin®, were

  sold as unapproved products for almost a century with the same identified


                                            5
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 120 of 1374 PageID #:
                                    26625
                                  EXHIBIT 3


  formulation: 20 units/mL or 0.038 mg/mL of vasopressin,                   mg/mL of

  chlorobutanol, acetic acid for pH adjustment to pH 3.4 to 3.6 (approximately 0.22

  mg per mL of solution), and water for injection.

        11.




        12.    For decades, Pitressin® and other vasopressin products were used to

  treat hypotension, including vasodilatory and septic shock, as reflected in references

  such as A. Russell et al., Vasopressin versus Norepinephrine Infusion in Patients

  with Septic Shock, N. Eng. J. Med. 358(9):877-87 (2008) (“Russell 2008”) and

  standard guidelines such as Intravenous Medications (B. L. Gahart & A. R.

  Nazareno et al., eds. 29th ed. 2013) (“Intravenous Medications 2013”).

        13.    Pitressin® was sold from at least 1927 until 2014 by Par and its

  predecessors, including Parke-Davis, King Pharmaceuticals, Parkedale, and finally

  JHP Pharmaceutical (“JHP”). JHP was acquired by Par Pharmaceutical Inc. in

  February 2014, after which its name was changed to Par Sterile Products, LLC. Par

  Sterile Products is one of the Plaintiffs in this action.




                                              6
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 121 of 1374 PageID #:
                                    26626
                                  EXHIBIT 3


        14.      Pitressin® was labeled with a shelf life of 24 months at room

  temperature.

        15.      Although the release and stability specifications for JHP’s unapproved

  Pitressin® were pH 2.5 to 4.5, the in-process pH range for Pitressin® during

  manufacture was                                . The Pitressin® label did not indicate

  the pH of the formulation.

        16.      Release testing of JHP’s unapproved Pitressin® product demonstrated

  that some lots were released at a pH between                                 .

        17.      Stability testing of JHP’s unapproved Pitressin® product demonstrated

  that some lots increased their pH during their shelf lives to a pH between



        18.      Other unapproved vasopressin products with the same formulation as

  Pitressin® were sold by companies including Fresenius Kabi, Pharmaceutical

  Partners of Canada (“PPC”), and Cardinal Health. The labels for these products

  either did not specify the pH of the product or included only the stability

  specification range of 2.5 to 4.5.

        19.      Other companies sold unapproved vasopressin products with slightly

  different formulations.      For example, American Regent (formerly Luitpold

  Pharmaceuticals) sold an unapproved vasopressin product from at least 1996–2012




                                             7
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 122 of 1374 PageID #:
                                    26627
                                  EXHIBIT 3


  comprising the same concentration of vasopressin and chlorobutanol as Pitressin®,

  but with pH adjustment to    , and the addition of sodium chloride.

        20.   Standards for unapproved vasopressin products were set by the United

  States Pharmacopeia (USP), with a pH range of 2.5 to 4.5. The World Health

  Organization (WHO) also provided a standard for an aqueous vasopressin

  formulation for analysis of vasopressin drug products (“WHO Standard”). That

  WHO Standard required refrigeration of aqueous vasopressin formulations for

  maximum stability.

        C.    JHP’s NDA for Pitressin®

        21.   In 2006, the FDA issued guidance encouraging companies to file New

  Drug Applications (“NDAs”) on products that were sold as unapproved products.

  This guidance was updated on September 19, 2011 to clarify the FDA’s enforcement

  priorities with respect to unapproved products and their removal from the market.

        22.




        23.




                                          8
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 123 of 1374 PageID #:
                                    26628
                                  EXHIBIT 3


        24.




        25.    On September 25, 2012, JHP filed its NDA No. 204485 for its

  Pitressin® product. The proposed formulation was identical to that of its prior

  unapproved formulation except for the removal of overages.

        26.    JHP did not conduct any clinical studies to support its NDA, instead

  relying on the published literature, such as Russell 2008, standard reference guides,

  and known treatment algorithms to show the effectiveness of Pitressin® in treating

  hypotension, including in vasodilatory and septic shock.

        27.    With its NDA, JHP submitted stability data for three registration

  batches of Pitressin® without overages: 310571, 310573, and 310574.

        28.    Lot 310571 had a pH of 3.8 after upright and inverted storage for 18

  months under refrigeration. This pH result was recorded 23 months after the

  manufacture of this batch and thus within its 24-month refrigerated shelf life.

        D.     Par’s Original Vasostrict® Product

        29.    The FDA approved JHP’s NDA No. 204485 for Pitressin®, renamed

  “Vasostrict®,” on April 17, 2014 (“Original Vasostrict®”)

        30.    The formulation of Original Vasostrict® was identical to that of

  unapproved Pitressin® without the overages of vasopressin and chlorobutanol,


                                            9
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 124 of 1374 PageID #:
                                    26629
                                  EXHIBIT 3


  comprising 20 units/mL or 0.0377 mg/mL vasopressin, 0.5% or                       mg

  chlorobutanol, acetic acid for pH adjustment to 3.4 to 3.6, and water for injection.

        31.    At the same time, the FDA approved the prescribing information for

  original Vasostrict® (“April 2014 Vasostrict® Label”). That label identified the

  formulation of Original Vasostrict®, including its manufacture pH of 3.4–3.6. The

  label also included the indications as well as dosage and administration instructions

  for treatment of hypotension, including vasodilatory shock, post-cardiotomy shock

  and septic shock.

        32.    Soon after the initial approval of Original Vasostrict®, in September

  2014, the FDA approved new prescribing information, adding a refrigerated storage

  instruction (“Store between 2°C and 8°C (36°F and 46°F). Do not freeze.”)

  (“September 2014 Vasostrict® Label”).

        33.    Original Vasostrict® was first sold by Par in November 2014 with the

  September 2014 Original Vasostrict® Label.

        34.    In May 2015, the FDA approved new prescribing information for

  Original Vasostrict®, which permitted storage of the product for up to twelve

  months at room temperature or 24 months refrigerated (“March 2015 Vasostrict®

  Label”).

        35.    Original Vasostrict® was sold with the March 2015 Vasostrict® Label

  from May 2015.

                                           10
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 125 of 1374 PageID #:
                                    26630
                                 EXHIBIT 3


         36.   Although the target pH for Original Vasostrict® was 3.4–3.6, it had a

  release pH specification of 3.5–4.0, and a shelf life stability specification of 2.5–4.5.

         37.   Original Vasostrict® was indicated for the treatment of hypotension,

  including vasodilatory shock from post-cardiotomy shock and septic shock.

  Original Vasostrict®’s prescribing information contained instructions for

  intravenous administration at a dose between 0.01 and 0.07 units/minute to treat

  hypotension including vasodilatory shock from post-cardiotomy shock and septic

  shock.

         38.   The FDA removed other vasopressin products from the market in

  December 2014, following the initial approval and commercial launch of Original

  Vasostrict®. At that time, Original Vasostrict® became the only vasopressin

  product available in the United States.

         39.   Since the removal of Par’s competitors in December 2014, no other

  manufacturer has marketed a vasopressin product in the United States. During this

  time, Par has held a monopoly on vasopressin. As a result, Par increased the price

  of vasopressin from less than five dollars per vial to over one hundred thirty dollars

  per vial.

         E.    Par’s Reformulated Vasostrict® Product
         40.   Although competing vasopressin products were removed from the

  market, the NDA for Original Vasostrict® was not eligible for any regulatory


                                             11
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 126 of 1374 PageID #:
                                    26631
                                  EXHIBIT 3


  exclusivity. Without any exclusivity, competitors were free to file their own NDAs

  or ANDAs to seek approval for competing vasopressin products. Only by listing

  patents in the Orange Book could Par forestall FDA approval and commercial launch

  of competitors’ products.

        41.    Given that Par’s Original Vasostrict® product was substantively

  identical to the prior art Pitressin® product that had been sold for almost a century,

  Par knew that it could not maintain exclusivity for its Original Vasostrict® product

  for long, as any patent covering the formulation of Original Vasostrict® would

  necessarily be invalid.

        42.    Therefore, although Original Vasostrict® had been approved by the

  FDA and had acceptable stability, Par began to look for ways that it could justify a

  new formulation of Vasostrict® that could be patented.

        43.    On March 21, 2016, Par received approval for a new formulation of

  Vasostrict® (“Reformulated Vasostrict®”).

        44.    The only changes Par made to the formulation were: (1) changing the

  target pH from 3.4–3.6 to 3.8; (2) removing chlorobutanol; and (3) adding an acetate

  buffer.

        45.    Par sought and received the same shelf life for the Reformulated

  Vasostrict® as was already approved for the Original Vasostrict®.




                                           12
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 127 of 1374 PageID #:
                                    26632
                                  EXHIBIT 3


        46.    Although Reformulated Vasostrict® has a target pH of 3.8, its release

  pH specification is 3.6–4.0 and its shelf-life stability pH specification is 2.5 to 4.5.

        47.    The storage and handling instructions for Reformulated Vasostrict® are

  the same as for Original Vasostrict®.

        48.    The dosage and administration section of the prescribing information

  for Reformulated Vasostrict® is the same as for Original Vasostrict®.

        49.    The FDA has confirmed that Original Vasostrict® was not removed

  from the market for safety or efficacy reasons. Par and the named inventors on the

  Patents-in-Suit could not identify any safety or efficacy advantage of Reformulated

  Vasostrict® compared to Original Vasostrict®.

        F.     Par’s Patents

               1.     ’239 Patent
        50.    The Patents-in-Suit each claim priority to the ’239 patent, which issued

  on August 29, 2017 based on an application filed on May 20, 2015. The ’239 patent

  names Vinayagam Kannan and Matthew Kenney as inventors. The Examiner of the

  ’239 patent was Christine Bradley.

        51.    During prosecution of the ’239 patent, Examiner Bradley issued a Final

  Office Action on October 21, 2015, rejecting all pending claims as both anticipated

  and obvious over the April 2014 Vasostrict® Label.




                                             13
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 128 of 1374 PageID #:
                                    26633
                                 EXHIBIT 3


        52.    Instead of amending the claims, the inventors sought to overcome

  Examiner Bradley’s Final Rejection by invoking the prior art exception of 35 U.S.C.

  § 102(b)(1)(A), which provides in relevant part that disclosures made 1 year or less

  before the effective filing date of the claimed invention shall not be prior art, “if the

  disclosure was made by the inventor or joint inventor or by another who obtained

  the subject matter disclosed directly or indirectly from the inventor or a joint

  inventor.”

        53.    During a November 24, 2015 Applicant-Initiated Interview, the

  inventors’ prosecuting attorney, Mr. Craig Kenesky, represented that the named

  inventors were “responsible for all of the subject matter in the FDA reference [(the

  April 2014 Vasostrict® Label)]” and would be able to make an “unequivocal”

  statement to that effect.

        54.    To that end, the inventors submitted two declarations, one from named

  inventor Vinayagam Kannan, and one from regulatory employee Michelle Bonomi-

  Huvala. Mr. Kannan declared under penalty of perjury that he and named co-

  inventor Matthew Kenney invented all of the subject matter of the April 2014

  Vasostrict® Label that Examiner Bradley had relied upon to reject the claims. Ms.

  Bonomi-Huvala declared that the subject matter of the April 2014 Vasostrict® Label

  that Examiner Bradley had relied upon to reject the claims had been received from




                                             14
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 129 of 1374 PageID #:
                                    26634
                                  EXHIBIT 3


  named inventors Kannan and Kenney, and sent on to the FDA, who published the

  April 2014 Vasostrict® Label.

        55.    The Kannan and Bonomi-Huvala declarations were submitted by Mr.

  Kenesky to the U.S. Patent & Trademark Office (“PTO”) with a Response to Final

  Rejection on November 24, 2015, in which he represented that the declarations

  “describe[] that the disclosure of the [April 2014 Vasostrict® Label] was obtained

  from the inventors of the present application,” and that therefore the April 2014

  Vasostrict® Label:

        is not prior art under 35 U.S.C. § 102(a)(1) against the present
        invention based on the exception of 35 U.S.C. § 102(b)(1)(A). The
        disclosure was made by another (the FDA) less than one year before
        the effective filing date of the claimed invention. The FDA obtained
        the subject matter of the Label from the regulatory team at PAR
        STERILE, who received the subject matter from the inventors of the
        present application. Thus, the Label satisfies the provisions of 35
        U.S.C. § 102(b)(1)(A). Applicant respectfully requests withdrawal of
        the rejection because the claims have not been rejected over any
        eligible prior art.

        56.    Based on these representations, Examiner Bradley withdrew the final

  rejection of the pending claims over the April 2014 Vasostrict® Label on January

  11, 2016. Examiner Bradley never again raised the April 2014 Vasostrict® Label

  as prior art against the ’239 patent or any of the subsequently filed Patents-in-Suit.

               2.      ’526 Patent

        57.    The application that issued as the ’526 patent was filed on October 10,

  2016 as a continuation-in-part of the application for the ’239 patent. This was after

                                            15
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 130 of 1374 PageID #:
                                    26635
                                  EXHIBIT 3


  Examiner Bradley had disqualified the April 2014 Vasostrict® Label as prior art,

  and after the approval and marketing of Par’s Reformulated Vasostrict® product.

  Like the ’239 patent, the ’526 patent also names Vinayagam Kannan and Matthew

  Kenney as inventors, as well as two other Par employees, Sunil Vandse and Suketu

  Sanghvi. Like the ’239 patent, the ’526 patent was examined by Examiner Bradley.

        58.    Like the ’239 patent, the claims of the ’526 patent are directed to the

  use of a vasopressin composition comprising between 0.01 and 0.07 mg/mL

  vasopressin, acetic acid, and water at a dose of between 0.01 and 0.1 units per minute

  to increase blood pressure in a hypotensive human. The ’526 patent does not recite

  the same pH range as the ’239 patent, but rather claims a specific pH within the

  range claimed by the ’239 patent.

        59.    Because the inventors had already represented that Vinayagam Kannan

  and Matthew Kenney had invented the subject matter of April 2014 Vasostrict®

  Label, Examiner Bradley would have understood that she could not raise the April

  2014 Vasostrict® Label as prior art against the application for the ’526 patent, on

  which Kannan and Kenney were both also named inventors.

        60.    Therefore, Examiner Bradley identified the closest prior art as the label

  from the unapproved vasopressin formulation sold by Pharmaceutical Partners of

  Canada (PPC), which identified only the broad pH range of 2.5–4.5 and did not

  include indications for hypotension.

                                           16
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 131 of 1374 PageID #:
                                    26636
                                  EXHIBIT 3


        61.    Examiner Bradley entered a final rejection of the pending claims over

  the PPC reference in view of additional prior art, stating that PPC disclosed the same

  formulation as that recited by the pending claims of the ’526 patent, with the same

  vasopressin concentration, acetic acid, and water, and an overlapping pH range of

  2.5 to 4.5. In subsequent communications, the inventors did not dispute that PPC

  disclosed such a formulation.

        62.    Regarding storage, Examiner Bradley stated that it would have been

  obvious to refrigerate the formulation disclosed in PPC, as had been widespread in

  the art for a number of other peptide pharmaceutical products. In subsequent

  communications, the inventors did not dispute that it would have been obvious to

  refrigerate the formulation of PPC.

        63.    Examiner Bradley also stated that the formulation of PPC, by virtue of

  overlapping with that of the claims, inherently satisfied the percent degradation

  limitation. In subsequent communications, the inventors did not dispute that PPC

  inherently met the percent degradation over storage limitation.

        64.    Finally, Examiner Bradley stated that it would have been obvious in

  view of a number of clinical literature references to administer the formulation

  disclosed by PPC to treat hypotension in the manner claimed. Among those clinical

  references was Russell 2008. In subsequent communications, the inventors did not




                                           17
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 132 of 1374 PageID #:
                                    26637
                                  EXHIBIT 3


  dispute that it would have been obvious to administer the formulation of PPC to

  practice the method of treatment limitations.

        65.    Following the rejection, the inventors held an interview with Examiner

  Bradley, during which they agreed to add a limitation requiring a pH of 3.8.

        66.    To that end, the inventors filed amended claims that added the pH 3.8

  limitation. Those claims are the ones that ultimately issued.

        67.    The inventors’ primary argument to overcome Examiner Bradley’s

  rejection over PPC was that the claimed pH of 3.8 was critical to stability of a

  vasopressin formulation.

        68.    Relying on declarations disclosing testing data from named inventors

  Vinayagam Kannan and Sunil Vandse (the “Criticality Declarations”), the inventors

  argued that pH 3.8 exhibited unexpected stability within the pH range of 2.5 to 4.5

  disclosed in PPC.

        69.    To make that representation, the Criticality Declarations relied on pH-

  dependent stability testing that allegedly showed that pH 3.8 had the lowest level of

  impurities after storage for four weeks at 25 °C and 40 °C. Although other pH levels

  demonstrated lower relative levels of vasopressin degradation under those storage

  conditions, the inventors argued that vasopressin formulations were most stable at

  pH 3.8 in view of those impurities levels.




                                           18
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 133 of 1374 PageID #:
                                    26638
                                  EXHIBIT 3


        70.    Examiner Bradley accepted this argument based on the alleged critical

  stability of pH 3.8 and allowed the claims. This was the only reason cited by

  Examiner Bradley in her Notice of Allowance.

               3.       ’209 and ’785 Patents

        71.    The applications that issued as the ’209 and ’785 patents were both filed

  on February 17, 2017 as continuations-in-part of the application for ’526 patent and,

  by extension, continuations-in-part of the application for the ’239 patent. This was

  after Examiner Bradley had disqualified the April 2014 Vasostrict® Label as prior

  art during prosecution of the ’239 patent, and after the approval and marketing of

  Par’s Reformulated Vasostrict® product. Like the ’526 patent, the ’209 and ’785

  patents also name Vinayagam Kannan, Matthew Kenney, Sunil Vandse, and Suketu

  Sanghvi as inventors. Like the ’239 and ’526 patents, the ’209 and ’785 patents were

  examined by Examiner Bradley.

        72.    The claims of the ’209 patent are similarly directed to the use of

  vasopressin formulations comprising between 0.01 and 0.07 mg/mL vasopressin at

  a dose of between 0.01 and 0.1 units/minute to raise blood pressure in hypotensive

  human. The ’209 patent recites a pH range of 3.7 to 3.9 for those vasopressin

  formulations, broader than the pH limitation of the ’526 patent but within the range

  of the ’239 patent.




                                           19
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 134 of 1374 PageID #:
                                    26639
                                 EXHIBIT 3


        73.    The claims of the ’785 patent are directed to the compositions of

  vasopressin used in the methods of the ’209 patent.

        74.    As with the ’526 patent, Examiner Bradley also rejected the pending

  claims of the ’209 and ’785 patents over PPC, finding, as she did during prosecution

  of the ’526 patent, that PPC disclosed a formulation with the same vasopressin levels

  as claimed. She also stated that it would have been obvious to administer that

  formulation to practice the claimed method according to the ’209 patent claims.

        75.    Examiner Bradley also noted that the pH range recited by the

  applications for the ’209 and ’785 patents was encompassed by the pH range of 2.5

  to 4.5 in PPC and therefore presumptively obvious.

        76.    In rejecting the claims over PPC, Examiner Bradley cited the April

  2014 Vasostrict® Label as an “evidentiary reference,” making clear to the inventors

  that the April 2014 Vasostrict® Label need not be “prior art” to be used to provide

  evidence supporting her analysis of PPC. This confirms that Examiner Bradley

  understood that she could not raise the April 2014 Vasostrict® Label as prior art

  against the applications for the ’209 and ’785 patents due to the declarations

  submitted during prosecution of the ’239 patent, as Kannan and Kenney were both

  also named inventors.

        77.    As to impurities, Examiner Bradley found that all such limitations,

  including those directed to levels of specific impurities found in the dependent

                                           20
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 135 of 1374 PageID #:
                                    26640
                                 EXHIBIT 3


  claims, were the inherent results of the formulation and therefore disclosed by the

  PPC formulation. In a subsequent interview, the inventors proposed the current

  impurities limitations to distinguish that prior art. Examiner Bradley rejected the

  inventors’ reasoning and concluded that the limitation was still satisfied by PPC’s

  formulation by inherency. The inventors did not dispute that subsequent conclusion.

         78.    In response to Examiner’s Bradley’s rejections, the inventors adopted

  the limitations of the Asserted Claims, including the related impurities limitations,

  despite the Examiner Bradley’s rejection of them in the interview, and a pH of 3.7–

  3.9.

         79.    The inventors did not dispute any of Examiner Bradley’s findings

  regarding the PPC reference. Rather, as they had done during the prosecution of the

  ’526 patent, the inventors argued that pH was critical to the Asserted Claims over

  the range of pH 2.5 to 4.5. Instead of pH 3.8 being critical, as in the ’526 patent, the

  inventors argued that a pH range of 3.7 to 3.9 as recited by the ’209 and ’785 patent

  was critical to the stability of vasopressin formulations and exhibited unexpected

  results over the prior art.

         80.    In lieu of submitting inventor declarations as in the ’239 patent and ’526

  patent prosecutions, the inventors directed Examiner Bradley to the same data and

  conclusions from the Criticality Declarations that has been incorporated into




                                            21
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 136 of 1374 PageID #:
                                    26641
                                  EXHIBIT 3


  Examples 9 and 10 of the ’209 and ’785 patents’ specifications. 2 Relying on that

  same data, the inventors represented to Examiner Bradley that pH 3.7 to 3.9—not

  just pH 3.8—demonstrated unexpectedly lower impurity levels than, and at least

  comparable vasopressin degradation levels to, other pH levels in PPC’s range.

         81.   Par asserts claims 1, 4, 5, and 7 of the ’209 patent, which require:

         1. A method of increasing blood pressure in a human in need thereof,
         the method comprising administering to the human a unit dosage
         form, wherein the unit dosage form comprises from about 0.01
         mg/mL to about 0.07 mg/mL of vasopressin or a pharmaceutically
         acceptable salt thereof, wherein: the unit dosage form has a pH of 3.7-
         3.9; the unit dosage form further comprises impurities that are present
         in an amount of 0.9% - 1.7%, wherein the impurities have from about
         85% to about 100% sequence homology to SEQ ID NO.: 1 3; the
         administration provides to the human from about 0.01 units of
         vasopressin or the pharmaceutically-acceptable salt thereof per minute
         to about 0.1 units of vasopressin or the pharmaceutically-acceptable
         salt thereof per minute; and the human is hypotensive.

         5. The method of claim 1, wherein the impurities comprise SEQ ID
         NO.: 7, 6 and SEQ ID NO.: 7 is present in the unit dosage form in an
         amount of 0.3% to 0.6%.




  2
      The data in the Criticality Declarations were also incorporated into the
      specification of the ’526 patent as Examples 9 and 10, but the inventors
      resubmitted the Declarations themselves in the ’526 patent prosecution.
  3
      “SEQ ID NO.: 1” refers to the vasopressin compound.
  5
      “SEQ ID NO.: 4” refers to Glu4-vasopressin compound, a related impurity.
  6
      “SEQ ID NO.: 7” refers to Acetyl-vasopressin compound, a related impurity.

                                           22
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 137 of 1374 PageID #:
                                    26642
                                  EXHIBIT 3


         7. The method of claim 1, wherein the impurities comprise SEQ ID
         NO.: 2 7 and SEQ ID NO.: 4, and SEQ ID NO.: 2 is present in the unit
         dosage form in an amount of 0.1% to 0.3% and SEQ ID NO.: 4 is
         present in the unit dosage form in an amount of 0.2% to 0.4%.

         82.   Par asserts claims 1, 5, and 8 of the ’785 patent, which require:

         1. A pharmaceutical composition comprising, in a unit dosage form,
         from about 0.01 mg/mL to about 0.07 mg/mL of vasopressin or a
         pharmaceutically-acceptable salt thereof, wherein the unit dosage
         form further comprises impurities that are present in an amount of
         0.9% to 1.7%, wherein the impurities have from about 85% to about
         100% sequence homology to SEQ ID NO.: 1, and wherein the unit
         dosage form has a pH of 3.7-3.9.

         5. The pharmaceutical composition of claim 1, wherein the impurities
         comprise SEQ ID NO.: 4, and SEQ ID NO.: 4 is present in the unit
         dosage form in an amount of 0.2% to 0.4%.

         8. The pharmaceutical composition of claim 1, wherein the impurities
         comprise SEQ ID NO.: 2 and SEQ ID NO.: 4, and SEQ ID NO.: 2 is
         present in the unit dosage form in an amount of 0.1% to 0.3% and
         SEQ ID NO.: 4 is present in the unit dosage form in an amount of
         0.2% to 0.4%.

         83.   Although the ’209 and ’785 patents claim priority to several earlier

  applications, Par has not disputed that those earlier applications do not adequately

  support the Asserted Claims of those patents. The earliest effective filing date of the

  Asserted Claims of the ’209 and ’785 patents is therefore February 17, 2017.




  7
      “SEQ ID NO.: 2” refers to Gly9-vasopressin compound, a related impurity.

                                            23
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 138 of 1374 PageID #:
                                    26643
                                  EXHIBIT 3


        G.     Eagle’s ANDA Product

        84.    The FDA has confirmed that Par’s Original Vasostrict® formulation

  “was not discontinued from sale for reasons of safety or effectiveness,” and that the

  FDA will “receive ANDAs that refer to Vasostrict as the RLD and propose to

  duplicate the original formulation of Vasostrict, 20 units per mL, and FDA may

  approve such ANDAs, as long as all other requirements are met.” 8

        85.    To that end, Eagle’s ANDA identifies Par’s Original Vasostrict®

  formulation as the reference listed drug. In other words, Eagle’s ANDA Product has

  the same formulation as Original Vasostrict®. As such, the FDA has rated it Q1/Q2

  against original Vasostrict®, meaning it is both qualitatively and quantitatively the

  same. Because of the Q1/Q2 designation, bioequivalence testing, which is typically

  required for generic drugs to receive ANDA approval, was waived for Eagle’s

  ANDA product.

        86.    The prescribing instructions for Eagle’s ANDA Product are

  substantively identical to the March 2015 Vasostrict® Label, except for the change

  in product name.




  8
      DTX-258 (FDA, Dkt. No. FDA-2017-P-1096, Response to Citizen’s Petition at
      4-5 (Dec. 21, 2018)).

                                           24
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 139 of 1374 PageID #:
                                    26644
                                  EXHIBIT 3


        87.    Although Eagle’s ANDA Product is Q1/Q2 to Original Vasostrict®,

  Eagle’s ANDA has a narrower release specification for pH, and a narrower stability

  specification for both pH and impurities, as compared to Original Vasostrict®.

        88.    Par has accused Eagle’s ANDA product and its prescribing information

  of infringing each of the Asserted Claims of the Patents-in-Suit.

        89.    For the pH limitations, Par relies on a single out-of-specification result

  for one registration batch under one storage condition at the 24 month time period.

  II.   EAGLE’S ANDA PRODUCT DOES NOT INFRINGE THE ASSERTED
        CLAIMS
        90.    Plaintiffs have not carried their burden of proving that Eagle’s ANDA

  Product, or use thereof, can and/or will meet each and every limitation of the

  Asserted Claims of the Patents-in-Suit.

         91.   Claims 1, 4, 5, and 7 of the ’209 patent are all method of treatment

  claims. Eagle does not and will not treat patients with its ANDA Product. Eagle

  therefore does not and will not infringe claims 1, 4, 5, and 7 of the ’209 patent

  directly.

         92.   A physician’s use of Eagle’s ANDA Product according to the

  associated prescribing information (“Eagle’s Label”) will not infringe claims 1, 4, 5,

  and 7 of the ’209 patent, because such use will not involve performing the recited

  method steps using the compositions recited in the claims.



                                            25
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 140 of 1374 PageID #:
                                    26645
                                  EXHIBIT 3


        93.      Eagle will not induce infringement of claims 1, 4, 5, and 7 of the ’209

  patent because Eagle will not promote, encourage, or recommend performance of

  the recited method steps using the compositions recited in the claims.

        94.      Claims 1, 5, and 8 of the ’785 patent are all composition claims. Eagle

  does not and will not make, use, sell, offer to sell, or import the compositions recited

  in claims 1, 5, and 8 of the ’785 patent. Eagle therefore does not and will not infringe

  claims 1, 5, and 8 of the ’785 patent directly.

        95.      Eagle does not and will not induce infringement of claims 1, 5, and 8

  of the ’785 patent because Eagle does not and will not promote, encourage, or

  recommend the making, use, sale, offer for sale, or importation of the compositions

  recited in the claims.

        A.       Eagle’s ANDA Product Will Not Have a pH of 3.7 to 3.9
        96.      Eagle’s ANDA specifications require that Eagle’s ANDA Product have

  a pH between 3.4 and 3.6 throughout its entire proposed shelf life, not 3.7 to 3.9 as

  required by the Asserted Claims of the Patents-in-Suit.

                 1.    Eagle’s ANDA Precludes a pH of 3.7 to 3.9

        97.      Eagle’s Label for its ANDA Product, which is substantively identical

  to the March 2015 Vasostrict® Label except for the change in product name,

  describes Eagle’s ANDA Product as adjusted with acetic acid to a pH of between

  3.4 and 3.6.


                                            26
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 141 of 1374 PageID #:
                                    26646
                                 EXHIBIT 3


        98.    Eagle’s ANDA specification for release requires Eagle’s ANDA

  Product to have an initial pH of between 3.4 and 3.6 when released from

  manufacturing.

        99.    Eagle’s ANDA specification for stability requires the pH of Eagle’s

  ANDA Product to be within the range of 3.4 to 3.6 during the entire proposed shelf

  life. The proposed shelf life of Eagle’s ANDA Product is 24 months refrigerated

  storage (2–8°C), with up to 12 months storage at room temperature (25°C) after

  removal from refrigerated storage, or until manufacturer expiry, whichever is earlier.

               2.    Eagle’s ANDA Batch Data Do Not Show that Eagle’s ANDA
                     Product Will Have a pH Outside of 3.4 to 3.6 During Its Shelf
                     Life
        100. As part of its application for FDA approval to market a generic version

  of Par’s original Vasostrict® product, Eagle, in conjunction with Albany Molecular

  Research Inc. (“AMRI”), commissioned the manufacture of nine batches of its

  proposed ANDA Product: three registration batches, SVA001–003, manufactured in

  March 2017; three characterization batches, SVA004–006, manufactured in March

  and April 2019; and three process optimization batches, SVA007–009,

  manufactured in July and August 2019.

        101. Batches SVA001–009 were each put on stability under the labeled

  storage conditions Eagle has proposed for its ANDA Product, which is 24 months

  refrigerated storage (2–8°C), with up to 12 months storage at room temperature


                                           27
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 142 of 1374 PageID #:
                                    26647
                                  EXHIBIT 3


  (25°C) after removal from refrigerated storage, or until manufacturer expiry,

  whichever is earlier.

        102. The first three batches manufactured, SVA001–003, were stored both

  upright and inverted for (i) 24 months at refrigerated storage (5°C), (ii) 12 months

  at room temperature (25°C), and (iii) 21 months at refrigerated storage followed by

  7.5 months at room temperature. In total, pH measurements were obtained at 37 time

  points for each of these batches.

        103. Of the pH measurements obtained for SVA001 under the labeled

  storage conditions Eagle has proposed for its ANDA Product, only at one of 37 time

  points (24 months upright, refrigerated storage) did Eagle’s ANDA Product fall

  outside of the range required by Eagle’s Label and ANDA stability specification:




  DTX-121 at EAGLEVAS0047276.

        104. This single out-of-specification result from Eagle’s ANDA batch does

  not demonstrate or support infringement by a preponderance of the evidence, as it

  does not demonstrate that it is more likely than not that the pH of Eagle’s ANDA

  Product will deviate into the claimed range.




                                          28
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 143 of 1374 PageID #:
                                    26648
                                  EXHIBIT 3


        105. First, this out-of-specification result was obtained at the end of the

  product shelf life, when the product would neither be sold to customers nor

  administered to a patient.

        106. Second, every other pH measurement at every other time point for

  SVA001 in upright position had a pH within the 3.4 to 3.6 range specified by Eagle’s

  Label and ANDA specification, demonstrating that the out-of-specification result

  was an anomaly.

        107. Each pH measurement obtained for batch SVA001 stored inverted

  under refrigerated storage fell within the 3.4 to 3.6 range specified by Eagle’s Label

  and ANDA specification:




  DTX-121 at EAGLEVAS0047274.

        108. Each pH measurement obtained for batch SVA001 stored for 12 months

  at room temperature fell within the 3.4 to 3.6 range specified by Eagle’s Label and

  ANDA specification:




                                     *      *     *

                                           29
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 144 of 1374 PageID #:
                                    26649
                                  EXHIBIT 3




  DTX-121 at EAGLEVAS0047275, 277.

        109. Each pH measurement obtained for batch SVA001 stored for 21 months

  under refrigerated storage, followed by 7.5 months at room temperature, fell within

  the 3.4 to 3.6 range specified by Eagle’s Label and ANDA specification:




                                    *      *     *




  DTX-123 at EAGLEVAS0047278; DTX-124 at EAGLEVAS0047281.

        110. None of the other batches of Eagle’s ANDA Product that have been

  manufactured have had a pH that deviated to 3.7, 3.8, or 3.9.

        111. For batch SVA002, pH measurements at all 37 time points (for the

  labeled storage conditions Eagle has proposed for its ANDA Product) were within

  the 3.4 to 3.6 range specified by Eagle’s Label and ANDA specification.




                                          30
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 145 of 1374 PageID #:
                                    26650
                                  EXHIBIT 3


        112. For batch SVA003, pH measurements at all 37 time points (for the

  labeled storage conditions Eagle has proposed for its ANDA Product) were within

  the 3.4 to 3.6 range specified by Eagle’s Label and ANDA specification.

        113. In total, pH measurements taken at 110 of the 111 time points for

  batches SVA001–003 were within the 3.4–3.6 specification.

        114. Batches SVA001–003 are now expired.

        115. Batches SVA004–006 were stored both upright and inverted under

  refrigerated and room temperature storage. 24-month stability data is available for

  batches SVA004–006. Additionally, twelve month room temperature data for

  samples from batches SVA004–006 removed from refrigerated storage after 12

  months is available.

        116. For batch SVA004, pH measurements at all 39 time points (for the

  labeled storage conditions Eagle has proposed for its ANDA Product) were within

  the 3.4 to 3.6 range specified by Eagle’s Label and ANDA specification.

        117. For batch SVA005, pH measurements at all 39 time points (for the

  labeled storage conditions Eagle has proposed for its ANDA Product) were within

  the 3.4 to 3.6 range specified by Eagle’s Label and ANDA specification.

        118. For batch SVA006, pH measurements at all 39 time points (for the

  labeled storage conditions Eagle has proposed for its ANDA Product) were within

  the 3.4 to 3.6 range specified by Eagle’s Label and ANDA specification.

                                          31
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 146 of 1374 PageID #:
                                    26651
                                  EXHIBIT 3


        119. In total, pH measurements at all 117 time points for batches SVA004–

  006 are within the 3.4 to 3.6 range specified by Eagle’s Label and ANDA

  specification.

        120. Batches SVA007–009 were stored both upright and inverted under

  refrigerated and room temperature storage. 18-month stability data is available for

  batches SVA007–009. Additionally, nine month room temperature data for samples

  from batches SVA007–009 removed from refrigerated storage after 12 months is

  available.

        121. For batch SVA007, pH measurements at all 35 time points (for the

  labeled storage conditions Eagle has proposed for its ANDA Product) were within

  the 3.4 to 3.6 range specified by Eagle’s Label and ANDA specification.

        122. For batch SVA008, pH measurements at all 35 time points (for the

  labeled storage conditions Eagle has proposed for its ANDA Product) were within

  the 3.4 to 3.6 range specified by Eagle’s Label and ANDA specification.

        123. For batch SVA009, pH measurements at all 35 time points (for the

  labeled storage conditions Eagle has proposed for its ANDA Product) were within

  the 3.4 to 3.6 range specified by Eagle’s Label and ANDA specification.

        124. In total, pH measurements at all 105 time points for batches SVA007–

  009 are within the 3.4 to 3.6 range specified by Eagle’s Label and ANDA

  specification.

                                          32
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 147 of 1374 PageID #:
                                    26652
                                  EXHIBIT 3


        125. Since SVA009, Eagle has manufactured, or commenced manufacture

  of, eight additional batches, SVA010–017. Three of those batches, SVA011–013

  were designated as Process Performance Qualification (“PPQ”) Batches, and had

  samples placed on stability in the inverted position only.

        126. For batches SVA011–013, pH measurements at all available 12 time

  points (for the labeled storage conditions Eagle has proposed for its ANDA Product)

  were within the 3.4 to 3.6 range specified by Eagle’s Label and ANDA specification.

        127. In sum, pH measurements taken at 344 of the 345 time points for

  batches SVA001–017 have fallen within the 3.4 to 3.6 range specified by Eagle’s

  Label and ANDA specification.

        128. Par did not perform any testing on Eagle’s ANDA Product.

               3.    Eagle’s Optimized Manufacturing Process for its Proposed
                     Commercial Product Will Maintain pH at 3.4 to 3.6 During
                     Its Shelf Life

        129. There is no evidence that Eagle intends physicians to administer a

  vasopressin composition having a pH of 3.7 to 3.9 according to the claimed methods.

  Further, there is no evidence that Eagle intends to make, use, or sell a vasopressin

  product having a pH of 3.7 to 3.9, as required by claim 1 of the ’785 patent.

        130. Eagle has the opposite intention of manufacturing a product that does

  not have a pH of 3.7 to 3.9 at any point during the proposed shelf life.




                                           33
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 148 of 1374 PageID #:
                                    26653
                                  EXHIBIT 3


        131. After the out-of-specification result was obtained for batch SVA001,

  Eagle modified its manufacturing process to ensure that the pH of its ANDA Product

  is maintained between 3.4 and 3.6 throughout the proposed shelf life, as specified

  by Eagle’s Label and ANDA specification. Specific changes include narrowing the

  pH range(s) and lowering the target pH during compounding, adding a new step

  requiring a stabilization period after mixing in acetic acid, and narrowing the pH

  specification for in-process testing. These changes were made to ensure that the pH

  of Eagle’s ANDA Product is released from manufacturing at or near 3.50.

        132. More specifically, batches SVA007–008 and SVA010–017 were

  manufactured using a compounding pH range of 3.42 to 3.50, with a target pH of

  3.46, and batch SVA009 was manufactured using a compounding pH range of 3.42

  to 3.54, also with a target pH of 3.46. These acceptable pH ranges were narrowed

  from the pH range of 3.4 to 3.6 (target 3.5) that was in place during manufacturing

  of batches SVA001–006.

        133. Batches SVA007–017 included the addition of the new step requiring

  a stabilization period after mixing in acetic acid to ensure that the acetic acid added

  during compounding was sufficiently dispersed (resulting in a homogenous

  solution). This stabilization period requires that the pH of samples obtained from the

  mixing vessel be within ± 0.03 pH units of one another, and within the specified,

  acceptable pH range, for at least 30 minutes. If the pH does not meet these criteria,

                                            34
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 149 of 1374 PageID #:
                                    26654
                                 EXHIBIT 3


  then the pH must be adjusted with acetic acid and the stabilization period repeated.

  The acceptable pH range for the pH stabilization period was 3.42 to 3.50 for

  SVA007–008 and SVA010–017, and 3.42 to 3.54 for SVA009.

        134. The pH specification for in-process testing, which functions as a

  “check” on the manufacturing process, was also narrowed for batches SVA007–017:

  3.42 to 3.50 for SVA007 and SVA008, and 3.42 to 3.54 for SVA009–17. By

  contrast, the in-process pH specification in place for SVA001–003 was 2.5 to 4.5,

  and 3.4 to 3.6 for SVA004–006.

        135. AMRI would not release any batch from manufacturing that fails in-

  process specifications.

        136. These changes demonstrate that Eagle’s goal of releasing batches from

  manufacturing at a pH at or near the middle of its release specification is

  reproducible: batches SVA007, SVA008, and SVA009 were released from

  manufacturing at a pH of 3.50, 3.52, and 3.48 respectively. Likewise, batches

  SVA012–014, and 17 were released from manufacturing at a pH of 3.48, 3.49, 3.49,

  and 3.47 respectively.

        137. Batches SVA010, SVA011, SVA015, and SVA016 were either aborted

  mid-manufacture or rejected after manufacture, before release, for reasons unrelated

  to pH stability. Nonetheless, SVA010 was manufactured with an in-process pH of

  3.48 before being aborted. SVA011 was manufactured with an in-process pH of

                                          35
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 150 of 1374 PageID #:
                                    26655
                                  EXHIBIT 3


  3.50 (pre- and post-filtration), and 3.52 (release) before being rejected, although

  samples from SVA011 remain on stability for regulatory purposes. SVA016 was

  manufactured with an in-process pH of 3.52 (pre-filtration), 3.50 (post-filtration),

  and 3.49 (release) before being rejected. And SVA015 was aborted before any in-

  process measurements were taken.

        138. Further, scientists from both Eagle and AMRI expect these changes will

  maintain the pH of Eagle’s proposed commercial product within the 3.4 to 3.6 range

  specified by Eagle’s Label and ANDA specification throughout the proposed shelf

  life: 18-month stability data generated to date for SVA007–009 shows that the pH

  for each of these batches has remained within the 3.4 to 3.6 pH range specified by

  Eagle’s Label and ANDA specification at each time point.

        139. Par has provided no evidence to the contrary.

        140. The proposed commercial manufacturing process Eagle has submitted

  to the FDA, like batches SVA007–009, 11–14, 16, and 17, reflects the modifications

  Eagle made to its manufacturing process after the out-of-specification pH

  measurement for SVA001. In particular, the proposed commercial process will

  utilize a compounding pH range of 3.42 to 3.49, with a target pH of 3.45, and an

  acceptable pH range of 3.42 to 3.50 during the stabilization period. In-process testing

  will require the pH to be between 3.42 and 3.54.




                                            36
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 151 of 1374 PageID #:
                                    26656
                                 EXHIBIT 3


         141. The lone batch Par relies on to show alleged infringement, SVA001,

  would not have met the in-process pH specifications Eagle utilized when

  manufacturing batches SVA007–017, nor would it meet the in-process pH

  specifications Eagle has proposed for its commercial product.

  III.   THE ASSERTED CLAIMS OF THE PATENTS-IN-SUIT ARE
         UNENFORCEABLE FOR INEQUITABLE CONDUCT

         142. The named inventors Vinayagam Kannan and Matthew Kenney, Par’s

  former Senior Vice President of Regulatory Affairs Michelle Bonomi-Huvala and

  Par’s patent prosecution counsel Craig Kenesky knowingly submitted unmistakably

  false declarations to the PTO to overcome the Examiner’s rejection of the pending

  claims of the application for the ’239 patent, which are presumed to be material and

  submitted with an intent to deceive.

         143. Even absent the presumption, the unmistakably false Kannan and

  Bonomi-Huvala declarations were material to the prosecution of the ’239 patent, and

  were submitted with an intent to deceive.

         144. The inequitable conduct committed during prosecution of the ’239

  patent, which is a grandparent application to the Patents-in-Suit, infected the

  prosecution of the Patents-in-Suit and therefore renders the claims of those patents

  unenforceable under the doctrine of infectious unenforceability.

         145. In addition, one or more of the named inventors of the Patents-in-Suit

  knowingly withheld material information from the PTO during prosecution of the
                                          37
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 152 of 1374 PageID #:
                                    26657
                                  EXHIBIT 3


  Patents-in-Suit, including prior art, internal testing data, and other information that

  would have undermined their assertions of the criticality of the claimed pH, with the

  specific intent to deceive the PTO.

        A.     Inequitable Conduct During Prosecution of the ’239 Patent

        146. Faced with a final rejection in light of the prior art April 2014

  Vasostrict® Label, named inventor Vinayagam Kannan, Par’s former Senior Vice

  President of Regulatory Affairs Michelle Bonomi-Huvala and prosecuting attorney

  Craig Kenesky knowingly submitted unmistakably false declarations to the PTO in

  order to overcome the prior art rejection. These declarations were submitted with

  the specific intent to deceive the PTO to secure the issuance of the ’239 patent.

        147. Mr. Kannan, Ms. Bonomi-Huvala, and Mr. Kenesky all knew that the

  executed Kannan and Bonomi-Huvala declarations, as well as the representations

  made by Mr. Kenesky to the Examiner as to those declarations, were false.

        148. Mr. Kenney admitted that he did not invent or contribute to any of the

  subject matter of the April 2014 Vasostrict® Label:

        Q. Now that you have reviewed the label, can you please let me know
        if you worked on or contributed to any portions of this label, including
        any content thereof?

        A. I don’t recall doing any work that contributed to the information on
        this label.

  Kenney Dep. Tr. 30:21–31:2; see also, e.g., id. 36:20–24, 39:14–20, 40:11–17,

  41:3–8, 41:19–42:2, 42:10–14, 43:6–12.

                                            38
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 153 of 1374 PageID #:
                                    26658
                                  EXHIBIT 3


        149. Mr. Kannan also admitted that he did not invent or contribute to the

  subject matter of the April 2014 Vasostrict® Label that he claimed to have invented

  in his declaration, either:

        Q. Okay. If we go to paragraph 7 of your declaration, Exhibit 34. You
        state, “The label discloses part of the subject matter of the claims
        including a method of increasing blood pressure in a hypotensive
        human. The label recites that Vasostrict is indicated to increase blood
        pressure in adults with vasodilatory shock who remain hypotensive.”
        Stopping there. You did not invent the method to increase blood
        pressure in adults with vasodilatory shock who remain hypotensive as
        described in the label, correct?

        A. That is correct, I did not invent.

                                           ***

        Q. The paragraph 7 of your declaration, Exhibit 34 goes on to state,
        “The label recites the infusion rate of the claim by stating that for
        postcardiotomy shock, start with a dose of 0.03 units per ml -- per
        minute,” excuse me, “for septic shock, start with a dose of 0.01 units
        per minute.” Do you see that?

        A. I see that.

        Q. And you didn’t invent that subject matter either, correct?

        A. Correct.

                                           ***

        Q. And, again, you did not invent that formulation described in
        Section 11 on 14 page 6 of the April 2014 Vasostrict label, right?

        A. Correct.

  Kannan Dep. Tr. 252:3–17, 253:6–254:5, 254:6–18; see also id. 254:6–18, 259:5–

  13.


                                            39
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 154 of 1374 PageID #:
                                    26659
                                  EXHIBIT 3


        150. Mr. Kannan confirmed that his only alleged “contribution” to the

  subject matter of the April 2014 Vasostrict® Label related to testing of refrigerated

  storage of diluted vasopressin formulations. But his declaration claimed to have

  invented all of the subject matter of the April 2014 Vasostrict® Label cited by the

  Examiner as the basis for her anticipation and obviousness rejections, and the claims

  of the ’239 patent that ultimately issued include no limitation related to refrigerated

  storage of diluted vasopressin formulations. Nor is any such limitation found in any

  of the Patents-in-Suit.

        151. Thus, the representations made in the Kannan declaration are

  unmistakably false, and Mr. Kannan knew that they were false at the time he signed

  and submitted his declaration to the PTO.

        152. Indeed, according to Par’s corporate witness and discovery responses,




        153. The Bonomi-Huvala declaration was also unmistakably false, as the

  named inventors of the ’239 patent never “forwarded the details of the joint invention

  [(i.e. the subject matter of the April 2014 Vasostrict® Label)] to the regulatory team

  at PAR STERILE.”




                                            40
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 155 of 1374 PageID #:
                                    26660
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 156 of 1374 PageID #:
                                    26661
                                 EXHIBIT 3


  October 21, 2015 Office Action. He thus knowingly submitted the false Kannan and

  Bonomi-Huvala declarations.

        157. No one involved in the prosecution of the ’239 patent or otherwise

  advised Examiner Bradley that that the representations made in the Kannan and

  Bonomi-Huvala declarations were false.

        158. Furthermore, Examiner Bradley had no ability to independently

  examine the facts of the Kannan and Bonomi-Huvala declarations because they

  relied on research and development and communications that were internal and

  confidential to Par.

        159. These false representations to the PTO constitute affirmatively

  egregious misconduct.

        160. But-for these false representations, the ’239 patent never would have

  issued, as Examiner Bradley’s Final Rejection would not have been overcome

  without the false declarations. Indeed, the April 2014 Vasostrict® Label anticipates

  and/or renders obvious every claim of the ’239 patent.

        161. Given the strength of Examiner Bradley’s rejection in light of the April

  2014 Vasostrict® Label, and the subsequent false representations made by the

  inventors to disqualify that prior art reference, the single most reasonable inference

  is that Mr. Kenesky, Mr. Kannan, and Ms. Bonomi-Huvala submitted the




                                           42
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 157 of 1374 PageID #:
                                    26662
                                  EXHIBIT 3


  unmistakably false declarations with the specific intent to deceive the PTO to secure

  the issuance of the ’239 patent.

        B.     Inequitable Conduct During Prosecution of the ’239 Patent
               Renders the Patents-in-Suit Unenforceable
        162. The affirmative egregious misconduct committed by Mr. Kenesky, Mr.

  Kannan, and Ms. Bonomi-Huvala during prosecution of the ’239 patent renders

  unenforceable the Patents-in-Suit under the doctrine of infectious unenforceability.

        163. Because Vinayagam Kannan and Matthew Kenney were named

  inventors on each of the Patents-in-Suit, Examiner Bradley would have believed that

  she could not rely on the April 2014 Vasostrict® Label as prior art during

  prosecution of those patents, as evidenced by the fact that she cited the April 2014

  Vasostrict® Label in support of her rejection of the claims of the ’209 and ’785

  patents, but only as an “evidentiary reference.” In so doing, Examiner Bradley

  stressed that such an “evidentiary reference” need not qualify as prior art. Therefore,

  it is clear that the misconduct during the prosecution of the ’239 patent infected those

  of the Patents-in-Suit and renders them unenforceable.

        164. Unable to rely on the April 2014 Vasostrict® Label, the next closest

  prior art Examiner Bradley identified was PPC combined with Russell 2008, among

  other references, in rejecting the claims of the Patents-in-Suit. Examiner Bradley

  rejected the pending claims’ pH limitations of 3.8 or 3.7–3.9 as presumptively

  obvious over PPC’s range of pH 2.5 to 4.5.
                                            43
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 158 of 1374 PageID #:
                                    26663
                                  EXHIBIT 3


        165. The inventors were only able to overcome this rejection by relying on

  the flawed data in the Criticality Declarations. The inventors relied on the same data

  as set forth in the ’209 and ’785 patents’ specifications during the prosecutions of

  those patents.

        166. The April 2014 Vasostrict® Label was material to the prosecution of,

  and would have invalidated as anticipated and/or obvious, each of the claims of the

  Patents-in-Suit. The April 2014 Vasostrict® Label discloses a narrower pH range

  of 3.4–3.6 than PPC, as well as several other limitations not found in PPC or

  Treschan.

        167. Further, the data relied on by the inventors would have been insufficient

  to show the criticality of the claimed pHs between 3.7 and 3.9 over the pH range

  3.4–3.6 in the April 2014 Vasostrict® Label, and the inventors would not otherwise

  have been able to establish criticality over the formulation described in that label.

        168. This is especially true, given that Eagle is being accused of infringing

  the Patents-in-Suit for practicing the prior art Original Vasostrict® product, which

  is embodied by the April 2014 Vasostrict® Label.




                                            44
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 159 of 1374 PageID #:
                                    26664
                                  EXHIBIT 3


        C.     The Named Inventors Committed Further Inequitable Conduct
               During Prosecution of the Patents-in-Suit

               1.   The Inventors Withheld Material Information Regarding the
                    Prior Art Pitressin® Formulation

        169. While attempting to demonstrate the criticality of the claimed pH range

  in the Patents-in-Suit, the inventors also knowingly withheld material information

  from the PTO.

        170. First, the inventors withheld material information regarding the prior

  art Pitressin® formulation, which also was formulated with a pH of 3.4–3.6. The

  only difference between Pitressin® and the subsequently released Original

  Vasostrict® described in the April 2014 Vasostrict® Label was that Pitressin®

  included minimal overages of vasopressin and chlorobutanol, which nonetheless fell

  within the claim requirements.

        171.




        172.




                                         45
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 160 of 1374 PageID #:
                                    26665
                                  EXHIBIT 3


        173.




        174.




        175. The single most reasonable inference is that the named inventors

  withheld                                                                    with the

  specific intent to deceive the PTO to secure the issuance of the Patents-in-Suit.

               2.     The Named Inventors Withheld from the PTO Normalized
                      Impurity Data to Bolster Their Criticality Arguments
        176. Among the flaws in the Criticality Declarations, the underlying studies

  used vasopressin samples with different starting amounts of impurities and

  vasopressin assay. In particular, the study of the pH range 2.5 to 3.4 was conducted

  later than the study of the pH range 3.5 to 4.5, when the API lot had expired and the

  starting levels of impurities were significantly higher.

        177. For example, the test composition used for pH of 2.5 started with initial

  impurity levels of 2.48%, whereas the test composition used for pH of 3.8 started

  with initial impurity levels of only 0.74%.

                                            46
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 161 of 1374 PageID #:
                                    26666
                                  EXHIBIT 3


        178. To account for the differences in the starting impurity levels, it was

  necessary to normalize the data for both impurities and vasopressin assay. Indeed,

  the Criticality Declarations stated that normalization was important for this very

  reason, and represented that all variables other than pH had been normalized. But

  that representation was false. The only variable that had been normalized in the

  Criticality Declarations was the vasopressin assay; the impurity levels were not

  normalized.

        179. The named inventors were in possession of normalized impurity data

  and plots before and during prosecution of the Patents-in-Suit. The normalized

  impurity data, however, were withheld from the Examiner, and the inventors instead

  submitted non-normalized impurity data and plots.

        180. The normalized impurity data that Mr. Kannan and Mr. Kenney

  withheld from the PTO contradicted the inventors’ arguments that the claimed pHs

  between 3.7 and 3.9 are critical, as it showed the lowest impurity gains generally

  occurred at pHs at or between 3.9 and 4.2 (depending on temperature), rather than

  within the claimed pHs between 3.7 and 3.9. As such, producing normalized

  impurity data would have directly contradicted the inventors’ argument that pHs

  between 3.7 and 3.9 were critical.

        181. But-for the inventors’ actions of withholding the normalized impurity

  data, Examiner Bradley could not reasonably have found the claimed pH values

                                         47
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 162 of 1374 PageID #:
                                    26667
                                  EXHIBIT 3


  critical during prosecution of the Patents-in-Suit.       Therefore, the withheld

  normalized impurity data was material to the patentability of the Patents-in-Suit.

        182. The single most reasonable inference that can be drawn from the

  selective withholding of the normalized impurity data is that the inventors only

  produced data that supported their criticality arguments, with a specific intent to

  deceive the PTO to grant the Patents-in-Suit.

               3.    The Named Inventors Withheld from the PTO Other
                     Information Relevant to Criticality of the Claimed pH That
                     Was Material to the Prosecution

        183.




        184.




                                           48
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 163 of 1374 PageID #:
                                    26668
                                  EXHIBIT 3


        185.



        186.




        187.




        188.




        189. In addition, the inventors also withheld information relating to the

  variability in the analytical method used to measure that data underlying the

  Criticality Declarations from the Examiner.

        190. For example, the named inventors failed to inform the PTO that, in the

  data reported in the Criticality Declarations, the purported difference in impurity

  levels between a pH of 3.6 and 3.8, which amounts to no more than 0.13%, is more

                                          49
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 164 of 1374 PageID #:
                                    26669
                                 EXHIBIT 3


  than an order of magnitude less than the inherent variability of the testing method

  itself (e.g., 2.0%).

         191. The Criticality Declarations neither disclose nor account for this

  inherent variability. Nor did the named inventors otherwise disclose this variability

  to the PTO because such information would have directly undermined the inventors’

  arguments that the claimed pHs between 3.7 and 3.9 are critical over the pH range

  of 2.5–4.5 disclosed by PPC.

         192. Had Examiner Bradley been informed of the inherent variability

  present in the data points, she could not reasonably have accepted the inventors’

  representation that the claimed pH ranges and pH are critical over the prior art pH

  range of 3.4–3.6.

         193. The single most reasonable inference that can be drawn from the

  withholding of the variability present in the data points provided in the Criticality

  Declarations is that the inventors specifically intended to deceive the PTO to secure

  the issuance of the Patents-in-Suit.

  IV.    THE ASSERTED CLAIMS OF THE PATENTS-IN-SUIT ARE
         INVALID

         A.     All Asserted Claims Are Anticipated by Original Vasostrict®
                With Its Prescribing Information

         194. Original Vasostrict® was sold with its prescribing information

  (including at least the September 2014 and March 2015 Vasostrict® Labels), and


                                           50
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 165 of 1374 PageID #:
                                    26670
                                 EXHIBIT 3


  used in accordance with that prescribing information, before the effective filing dates

  of the Patents-in-Suit. It is therefore prior art to those Patents-in-Suit.

        195. Par has alleged that Eagle’s ANDA product, and/or use thereof,

  infringes each asserted claim of the Patents-in-Suit.

        196. Eagle’s ANDA product is materially identical to the prior art Original

  Vasostrict® product.

        197. The only claim limitations that Par asserts were not disclosed by sale

  and use of Original Vasostrict® before the effective filing dates of the Patents-in-

  Suit are the pH and impurity limitations.

        198. Like with the single ANDA registration batch of Eagle’s ANDA

  product Par relies on for infringement, at least one NDA registration batch for

  Original Vasostrict® also rose to pH 3.8 during its shelf life.

        199. At least one commercial batch of Original Vasostrict® was found to

  have a pH of 3.7 at release. This result was within specification for Original

  Vasostrict®. At that time, this lot of Original Vasostrict® met or bettered each

  impurity limitation of the asserted claims of the Patents-in-Suit.

        200. Sales records belatedly produced by Par demonstrate that numerous

  commercial batches of Original Vasostrict® were on sale and in public use with a

  pH of 3.6 and impurities that met or bettered the limitations of the asserted claims

  of the Patents-in-Suit within shelf life, including at least lots 788442, 788432,

                                             51
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 166 of 1374 PageID #:
                                    26671
                                  EXHIBIT 3


  788433, 788435, and 802171. To the extent any such commercial batch of Original

  Vasostrict® drifted to pH 3.7 within shelf life, that prior art product would have

  satisfied the elements of the asserted claims of the Patents-in-Suit.

        201. Applying Par’s recently disclosed variability theory for infringement,

  any batch of Original Vasostrict® at pH 3.6 necessarily included vials at pH 3.7.

        202. The impurity requirements of the ’209 and ’785 patents, are merely

  inherent results of the claimed formulations.

        203. Original Vasostrict®, according to its prescribing information,

  including at least the September 2014 Vasostrict® Label and March 2015

  Vasostrict® Label, was sold and used to treat hypotension at a dose of between 0.01

  and 0.07 units/minute.

        204. Therefore, to the extent that Eagle’s ANDA product will infringe any

  asserted claim of the Patents-in-Suit, that claim is invalid as anticipated by Original

  Vasostrict®.

        B.       All Asserted Claims Are Obvious Over Original Vasostrict® With
                 Its Prescribing Information

        205. To the extent that any asserted claim of the Patents-in-Suit is not

  anticipated by Original Vasostrict®, it would have been obvious over Original

  Vasostrict®.

        206. The pH limitations were at the very least obvious because pH

  optimization was a standard part of any formulation development process, and Par’s

                                            52
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 167 of 1374 PageID #:
                                    26672
                                  EXHIBIT 3


  own expert has admitted that pH optimization was routine as of the effective filing

  dates of the Patents-in-Suit.

        207. Furthermore, sales records belatedly produced by Par demonstrate that

  commercial lots of Original Vasostrict® were on sale and in public use at pH 3.6

  with impurities that satisfied or bettered the limitations of the asserted claims of the

  Patents-in-Suit, including at least lots 788442, 788432, 788433, 788435, and

  802171. This pH value abuts the range of the asserted claims of the Patents-in-Suit.

        208. The asserted claims of the Patents-in-Suit are therefore presumptively

  obvious in light of the commercial sale and/or public use of Original Vasostrict®

  because lots of that product had an abutting pH and satisfied all other elements of

  the asserted claims of the Patents-in-Suit.

        209. To the extent the impurities limitations of the ’209 and ’785 patents

  were not met by any lots of Original Vasostrict®, they are merely the inherent results

  of optimizing the pH limitations, or at the very least would have been readily

  achieved through standard formulation development procedures, including choice of

  pure vasopressin API and appropriate storage conditions, and a POSA would have

  had a reasonable expectation of success in achieving the claimed impurity limits.

  Par’s expert has admitted that it would have been obvious to select pure vasopressin

  API for a pharmaceutical formulation.




                                            53
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 168 of 1374 PageID #:
                                    26673
                                  EXHIBIT 3


        210. The evidence submitted by Par is insufficient to show that a pH within

  the claimed range is critical to stability of a vasopressin formulation, particularly as

  interpreted by Par for infringement to include achieving the pH at any point in the

  shelf-life for no more than five minutes. In particular, the data in the Criticality

  Declarations suffer from myriad flaws and are unreliable.             The underlying

  experiments were conducted with different starting materials and variables such as

  impurities levels were not controlled, precluding any meaningful comparison. Such

  data also fail to meet the standard for demonstrating criticality, including showing a

  difference in kind, not just degree, relative to the prior art. Instead, the inventors’

  criticality data show at most minor differences in impurity levels over the prior art,

  which are not commensurate with the scope of the claims.

        211. Par also has not shown that the prior art taught away from the claimed

  pH range; rather, the FDA Bioequivalence Review it relies on at most states that an

  initial pH of 3.4–3.6 yields optimal stability, while Par asserts that its claims cover

  a formulation, such as that of Eagle’s ANDA Product, that has a target pH of 3.4–

  3.6. Furthermore, contrary to Par’s teaching away arguments, other vasopressin

  formulations were made to a target pH of 3.8, including Lithuanian Patent No. 4487

  and

        212. Par has not alleged that any secondary considerations demonstrate the

  non-obviousness of the claimed formulations.

                                            54
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 169 of 1374 PageID #:
                                    26674
                                  EXHIBIT 3


        C.     The Asserted Claims of the ’785 Patent Are Anticipated by
               Pitressin®

        213. Pitressin® was sold with its prescribing information (including the

  Pitressin® 2010 Label and Pitressin® 2012 Label) and used both in accordance with

  that labeling and according to the prevailing off-label use for the treatment of

  hypotension, including septic shock and post-cardiotomy shock. It is prior art to the

  claims of the ’785 patent.

        214. Eagle’s ANDA product is identical to the prior art Pitressin® product

  but for the exclusion of vasopressin and chlorobutanol overages.         Even with

  overages, the prior art Pitressin® product contained a vasopressin concentration

  within the Asserted Claims.

        215. Pitressin® was sold and used at a pH of 3.7 to 3.9,



        216.



        217.



        218.




                                           55
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 170 of 1374 PageID #:
                                    26675
                                  EXHIBIT 3


         219. Furthermore, the impurities limitations of the ’785 patent claims are

  merely inherent results of the formulations claimed therein. By virtue of having the

  same formulation, Pitressin® would necessarily have achieved those inherent

  results.

         D.     All Asserted Claims Are Obvious over Pitressin®, Alone Or In
                Combination With Russell 2008, Intravenous Medications 2013,
                and WHO Standard
         220.




         221. Pitressin®’s target pH of 3.4 to 3.6 abuts the pH limitation of the ’209

  and ’785 patents and those limitations are therefore presumptively obvious.

         222. To the extent Pitressin® had a different pH from the claims, any such

  difference is the obvious result of routine optimization, a standard process that Par’s

  expert admits was routine in the field as of the earliest effective filing dates.

         223. To the extent Pitressin® did not already satisfy the impurities

  limitations of the ’209 and ’785 patents, they are merely the inherent results of

  optimizing the pH limitations. At the very least, these formulation properties would

  have been readily achieved by a POSA through the routine formulation development

  process, including using low-impurity vasopressin API and appropriate storage

  conditions.   Using those techniques, a POSA would have had a reasonable


                                             56
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 171 of 1374 PageID #:
                                    26676
                                 EXHIBIT 3


  expectation of success in achieving the claimed degradation and impurity limits.

  Par’s expert further admitted that it would have been obvious to select pure

  vasopressin API for a pharmaceutical formulation.

        224. Although Pitressin® was not indicated for the treatment of

  hypotension, such off-label use was widespread. Par has admitted that Pitressin®

  was used to treat hypotension at an intravenous dose of between 0.01 and 0.1

  units/minute.

        225. Scholarly articles regarding clinical trials like Russell 2008 and

  standard handbooks like Intravenous Medications 2013 also taught the use of

  Pitressin® and other vasopressin products at an intravenous dose of between 0.01

  and 0.1 units/minute to treat hypotension.         Such guidance renders the use of

  Pitressin® to practice the recited methods of treatment obvious. Par does not dispute

  that it would have been obvious to administer Pitressin® according to the recited

  methods.

        226. Although Pitressin® was labeled for room temperature storage,

  refrigerating Pitressin® would have been obvious as of the earliest effective filing

  dates. Refrigeration of aqueous peptide pharmaceutical products was and remains a

  routine practice and, as of the earliest effective filing dates of the Patents-in-Suit, all

  commercially available vasopressin products were refrigerated. References such as

  WHO Standard for vasopressin further taught that vasopressin products should be

                                              57
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 172 of 1374 PageID #:
                                    26677
                                 EXHIBIT 3


  refrigerated to maximize stability, including in the analogous context of preparing

  standard formulations for analysis. Par’s expert has also admitted that a POSA

  would have expected refrigeration to result in greater stability, less degradation, and

  fewer impurities, than room temperature storage.

        227. Par’s evidence does not establish any criticality over Pitressin® or

  teaching away from the recited pH limitations for the same reasons set forth above.

        E.     All Asserted Claims Are Obvious Over The April 2014
               Vasostrict® Label
        228. The April 2014 Vasostrict® Label was published in April 2014 and is

  therefore prior art to the Asserted Claims.

        229. Eagle’s ANDA filing expressly relies on the formulation approved by

  the FDA with the April 2014 Vasostrict® Label. Accordingly, the formulation

  disclosed by the April 2014 Vasostrict® Label is identical to that of Eagle’s ANDA

  product. Save for storage conditions, the April 2014 Vasostrict® Label is materially

  identical to the proposed prescribing information for Eagle’s ANDA product.

        230. As with the other prescribing information for Original Vasostrict® and

  that accused for Eagle’s ANDA product, the April 2014 Vasostrict® Label discloses

  the formulation of Original Vasostrict® as well as its use to treat hypotension at an

  intravenous dose of between 0.01 and 0.07 units/minute.

        231. To the extent the formulation described by the April 2014 Vasostrict®

  Label does not have the same pH as the formulations of the Asserted Claims, any

                                            58
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 173 of 1374 PageID #:
                                    26678
                                  EXHIBIT 3


  such difference is the obvious result of routine optimization, a standard process that

  Par’s expert admits was routine in the field as of the earliest effective filing dates.

        232. The Asserted Claims of the ’209 and ’785 patent are presumptively

  obvious over the abutting pH range taught by the April 2014 Vasostrict® Label.

        233. To the extent the impurities limitations of the ’209 and ’785 patents

  were not met by any lots of Original Vasostrict®, they are merely inherent results of

  the claimed formulations and the vasopressin composition taught by the April 2014

  Vasostrict® Label would achieve them. Indeed, Examiner Bradley found that the

  April 2014 Vasostrict® Label inherently taught the levels of the impurities specified

  in the ’209 and ’785 patent in connection with the prosecution of the ’239 patent.

        234. Sales records belatedly produced by Par demonstrate that commercial

  lots of Original Vasostrict® were on sale and in public use that satisfied or bettered

  the impurities limitations of the asserted claims of the Patents-in-Suit, including at

  least lots 788442, 788432, 788433, 788435, and 802171.

        235. Furthermore, a POSA would have achieved those properties through

  the routine formulation process, including the selection of high-purity vasopressin

  API for the formulation and appropriate storage conditions.           Par’s expert has

  admitted that such steps would have been obvious to a POSA.




                                             59
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 174 of 1374 PageID #:
                                    26679
                                  EXHIBIT 3


        236. Par’s evidence does not establish any criticality over the April 2014

  Vasostrict® Label or teaching away from the recited pH limitations for the same

  reasons set forth above.

        F.     All Asserted Claims Are Obvious Over American Regent
               Vasopressin Injection, Alone Or In Combination With Russell
               2008 and Intravenous Medications 2013.

        237. American Regent Vasopressin Injection was sold with its prescribing

  information and used to treat patients before the earliest effective filing dates of the

  Asserted Claims. American Regent Vasopressin Injection is therefore prior art.

        238. American Regent Vasopressin Injection had the same formulation as

  the recited claims, including the allegedly critical pH of        . Indeed, American

  Regent Vasopressin Injection was adjusted to pH           during manufacture at least

  twenty years prior to the earliest effective filing dates of the Asserted Claims.

        239. By virtue of having the same formulation as the Asserted Claims,

  including               American Regent Vasopressin Injection necessarily achieved

  the impurities limitations of the ’209 and ’785 patent. To the extent American

  Regent Vasopressin Injection did not satisfy those claim limitations, the Asserted

  Claims cannot comply with the requirements of Section 112 because the Patents-in-

  Suit disclose no more than the same formulation.

        240. Furthermore, it would have been obvious to prepare the American

  Regent Vasopressin Injection formulation using high-purity API or to store


                                            60
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 175 of 1374 PageID #:
                                    26680
                                 EXHIBIT 3


  American Regent Vasopressin Injection in accordance with its labeling under

  refrigeration to minimize degradation impurities levels. By doing so, a POSA would

  have achieved the claimed degradation and impurities limitations with a reasonable

  expectation of success.

        241. As with Pitressin®, it would have been obvious to administer American

  Regent Vasopressin Injection to treat hypotension at an intravenous dose between

  0.01 and 0.1 units/minute. Par does not dispute that using American Regent

  Vasopressin Injection to practice the recited methods of treatment would have been

  obvious.

        G.     All Asserted Claims Are Obvious Over PPC, Alone Or In
               Combination With Russell 2008, Intravenous Medications 2013,
               and WHO Standard

        242. PPC is a vasopressin injection package insert that was published in

  2009. PPC was distributed with Pharmaceutical Partners of Canada’s vasopressin

  product from that time. PPC is prior art.

        243. PPC discloses a vasopressin formulation with a pH of 2.5 to 4.5. That

  pH range encompasses those of the Asserted Claims and renders them presumptively

  obvious.

        244. The pH limitations were at the very least obvious because pH

  optimization was a standard part of any formulation development process,




                                          61
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 176 of 1374 PageID #:
                                    26681
                                  EXHIBIT 3


  particularly over the pH range of PPC, and Par’s own expert has admitted that pH

  optimization was routine as of the effective filing dates of the Patents-in-Suit.

        245. As Examiner Bradley found during prosecution, PPC’s formulation

  inherently satisfies the impurities limitations of the Asserted Claims by virtue of

  having the same ingredients as the claims and an overlapping pH range. During

  prosecution, the inventors did not dispute the finding that PPC inherently disclosed

  those limitations.

        246. Regardless, a POSA would have had a reasonable expectation of

  success in achieving low impurity levels consistent with the claims of the Patents-

  in-Suit through the routine formulation process, such as by using commercially

  available low-impurity vasopressin API.

        247. Administering the PPC formulation according to the standard uses in

  the art, as taught by references like Russell 2008 and Intravenous Medications 2013,

  would also have been obvious. Par does not dispute that it would have been obvious

  to administer the PPC formulation to practice the recited method of treatment.

  Additionally, Examiner Bradley specifically found that it would have been obvious

  to administer the formulation disclosed by PPC to increase blood pressure in

  hypotensive humans in view of such references as Russell 2008, a finding the

  inventors did not dispute.




                                            62
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 177 of 1374 PageID #:
                                    26682
                                  EXHIBIT 3


        248. Par’s evidence does not establish any criticality over PPC or teaching

  away from the recited pH limitations for the same reasons set forth above.

        H.     All Asserted Claims Lack Adequate Written Description

               1.     ’209 and ’785 Patents
        249. The ’209 and ’785 patents are invalid for lack of written description

  because the specifications do not describe the full scope of the claimed

  compositions.

        250. The ’209 and ’785 patents broadly cover any vasopressin composition

  that has a pH of 3.7 to 3.9 and has 0.9% to 1.7% impurities having 85% to 100%

  sequence homology to vasopressin.

        251. The only disclosures in the specification of a vasopressin composition

  having a pH of between 3.7 and 3.9 were formulated with a buffer.

        252. The majority of these disclosures do not provide any stability data

  evidencing that the compositions achieved the claimed impurity levels.

        253. The specification discloses only a single vasopressin composition

  having a pH of between 3.7 and 3.9 and formulated with an acetate buffer that

  provides individual impurity data.

        254. Neither the ’209 patent nor the ’785 patent requires use of a buffer, nor

  use of acetate buffer specifically.




                                          63
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 178 of 1374 PageID #:
                                    26683
                                 EXHIBIT 3


        255. Further, the specification emphasizes that the choice of buffer can affect

  stability, indicating to a POSA that the choice of buffer can impact whether a given

  formulation will achieve the claimed impurity levels.

        256. There is no disclosure in the specification evidencing that the inventors

  were in possession of any one of the other numerous compositions falling within the

  scope of the ’209 and ’785 patents that achieve the claimed impurity levels,

  including without use of a buffer or with a buffer other than acetate buffer.

        I.     All Asserted Claims Lack Adequate Enablement

               1.    ’209 and ’785 Patents
        257. As noted above for written description, at most, the ’209 and ’785

  patents teach a POSA how to make a composition with an acetate buffer that, at

  certain time points, satisfies the claims’ impurity requirements.

        258. The ’209 and ’785 patents do not teach a POSA how to make and use

  the full scope of claimed formulations that achieve the claimed impurity levels. A

  POSA would need to engage in undue experimentation to determine how to prepare

  the full scope of formulations with different buffers at different concentrations or

  without a buffer that satisfy the impurities limitations and, for the ’209 patent, can

  be used in the recited method of treatment.

        259. The inventors represented to the PTO that buffer selection, including

  concentration, and its effect on the stability of vasopressin formulations was


                                           64
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 179 of 1374 PageID #:
                                    26684
                                  EXHIBIT 3


  unpredictable.   Such unpredictability hinders a POSA’s ability to practice the

  invention as claimed and requires additional undue experimentation.

        260. Further, the specification emphasizes that the choice of buffer can affect

  stability, indicating to a skilled artisan that the choice of buffer can impact whether

  a given formulation will achieve the claimed impurity levels.

        261. Par’s expert also argues that peptide stability is unpredictable.

        262. Par has further taken the position that a vasopressin formulation with

  pH 3.7 to 3.9 does not necessarily satisfy the impurities limitations of the Asserted

  Claims to argue that the claims are nonobvious. If that is the case, there is nothing

  else in the patent specifications that teaches a POSA how to prepare a formulation

  with the requisite levels of impurities.

        263. Instead, because Par requires for non-obviousness teaching beyond the

  formulation and pH to achieve the impurity levels, a POSA would need to engage in

  undue experimentation to determine how to prepare the full scope of formulations

  that achieve the claimed impurity levels.

        264. In addition, because, according to Par, not all formulations that meet

  the composition limitations achieve the impurities limitations, there must be a

  significant number of defective embodiments. The existence of such defective

  embodiments requires undue experimentation by a POSA to find those limited

  formulations that can achieve the asserted impurities limitations.

                                             65
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 180 of 1374 PageID #:
                                    26685
                                  EXHIBIT 3


        J.     All Asserted Claims Are Indefinite

               1.    When to Measure pH

        265. Each of the Asserted Patents are indefinite with respect to when to

  measure pH of the claimed compositions.

        Neither the specification nor the prosecution history inform a skilled artisan,

        with reasonable certainty, as to whether pH is measured at the time of

        manufacturing, at the time of administration, or at any time during stability.

  V.    THIS CASE IS EXCEPTIONAL AND EAGLE SHOULD BE
        AWARDED ITS REASONABLE ATTORNEY FEES

        A.     Par Lacked a Reasonable Basis to Bring and Maintain this Suit
               Against Eagle

        266. Well before Par filed its Complaint against Eagle asserting the Patents-

  in-Suit, Par was on notice that Eagle’s ANDA product and its use upon approval

  would not infringe any of the Asserted Claims. Eagle informed Par in its Paragraph

  IV Notice Letter of April 16, 2018, that Eagle’s ANDA product did not have a pH

  between 3.7 and 3.9, or 3.8, and, therefore, did not infringe the Patents-in-Suit, and

  other patents previously asserted against Eagle. Subsequently, but before Par filed

  its Complaint, Eagle produced the relevant portions of its ANDA to Par, clearly

  providing the pH specifications of pH 3.4 to 3.6 for its ANDA product and thus

  informing Par that Eagle’s ANDA product does not satisfy the composition

  limitations of the Asserted Claims.



                                           66
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 181 of 1374 PageID #:
                                    26686
                                  EXHIBIT 3


        267. In addition, Par knew, through Eagle’s pre-suit production of its

  ANDA, that Eagle’s ANDA product was a generic equivalent of Par’s prior art

  Original Vasostrict® product and, therefore, that any allegation of infringement is

  effectively an admission that the Asserted Claims are invalid.

        268. Before this suit was filed, Par knew that the ’239 patent claims had only

  issued due to the successful disqualification of the April 2014 Vasostrict® Label as

  prior art during prosecution through the unmistakably false Kannan and Bonomi-

  Huvala Declarations. Par also knew that the ’239 patent claims covered its prior art

  Original Vasostrict® product, and were therefore invalid. Given the unmistakable

  falsity of the Declarations submitted to secure the ’239 patent claims and the clear

  invalidity of those claims, Par did not have a reasonable basis to assert the ’239

  patent in its Complaint.

        269. Par specifically relied on its assertion of the ’239 patent to avoid

  summary judgment briefing in this action. Par maintained that assertion for over a

  year, before dropping it from the case on the day it was required to provide discovery

  that would have exposed the inequitable conduct, unilaterally evading that

  discovery.

        270. Because the ’239 patent is a grandparent of the Patents-in-Suit and

  shares named inventors and many claim requirements, Par did not have a reasonable




                                           67
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 182 of 1374 PageID #:
                                    26687
                                  EXHIBIT 3


  basis to assert the Patents-in-Suit as they are unenforceable through the doctrine of

  infectious unenforceability.

         271. Par further lacked a reasonable basis to assert the Buffer Patents in its

  Complaint, which have since been dismissed, 9 as Eagle, again, explained prior to

  this lawsuit that its ANDA product did not satisfy the pH and acetate buffer

  limitations of those claims. During the Markman phase of the case, Par resisted a

  claim construction that would have excluded acetic acid from the scope of the

  “acetate buffer” term in accordance with its clear disclaimer during prosecution and

  maintained the Buffer Patents in the case even though, as confirmed by the named

  inventors during their depositions, it knew that acetic acid alone did not act as an

  acetate buffer in its Original Vasostrict® product and, therefore, could not act as an

  acetate buffer in Eagle’s ANDA Product.

         272. Nevertheless, Par proceeded to file this lawsuit and assert the Patents-

  in-Suit, as well as the ’239 patent, the Buffer Patents and the ’526 patent, against

  Eagle despite having knowledge that Eagle’s ANDA product did not and, if



  9
      Par continued to assert the Buffer Patents despite lacking a reasonable basis to
      allege that Eagle’s ANDA product had the requisite pH, an acetate buffer, and
      could be used—in express contravention of its proposed prescribing
      information—to practice the method of the ’223 patent. Despite lacking any
      reasonable basis to do so, Par continued to assert infringement of those patents
      until the very end of discovery and only after multiple named inventors confirmed
      that Eagle’s ANDA product could not infringe those patents.

                                           68
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 183 of 1374 PageID #:
                                    26688
                                 EXHIBIT 3


  approved, could not have a pH within that of the Asserted Claims, and did not have

  an acetate buffer.

        273. Following its Complaint, Par did not, at any juncture, have a reasonable

  basis to maintain this lawsuit against Eagle. Even after the completion of fact and

  expert discovery, Par has still not set forth any reasonable basis to maintain this

  litigation. Eagle’s ANDA specification has not changed; its product must always

  have a pH of between 3.4 and 3.6. Instead, Par relies solely on a single anomalous

  result for a single batch of Eagle’s ANDA product recorded at the end of its shelf

  life, evidence that, under settled Federal Circuit law, is not cognizable in view of the

  ANDA specification and, regardless, insufficient to satisfy Par’s burden.

        274. Eagle has also modified its commercial manufacturing process and

  specifications for the sole purpose of preventing such anomalies in the future after

  FDA approval. Par’s expert has admitted he has no evidence that products made

  pursuant to that modified commercial process—as would occur after approval—will

  ever have a pH within the Asserted Claims.

        275. In a misguided attempt to plug the glaring gaps in its evidence, after the

  close of expert discovery, Par submitted―without Eagle’s consent or leave of the

  Court―untimely supplemental expert reports from its expert Dr. Kirsch purporting

  to identify new theories, based on linear regression and prediction intervals, as to




                                            69
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 184 of 1374 PageID #:
                                    26689
                                  EXHIBIT 3


  why the pH of Eagle’s ANDA Product is likely to rise into the claimed range. 10 But

  after Eagle and its experts expended significant resources responding to those

  reports―including pointing out that Dr. Kirsch’s theories confirmed Eagle’s

  optimization of its manufacturing process had been successful and resulting batches

  SVA007–009 would never rise into the claimed range, and that the Asserted Claims

  are invalid over the prior art applying Dr. Kirsch’s new theories―Par withdrew

  those reports to try to avoid their consequences on non-infringement and invalidity.

          276. Par was also aware throughout this litigation that the ’239 patent was

  obtained through inequitable conduct in the form of the false Kannan and Bonomi-

  Huvala Declarations and the representations that relied on them. Par, though,

  continued to maintain its allegations with respect to the ’239 patent up until the

  deadline to provide discovery regarding the conception and reduction to practice of

  that patent and its prosecution, on the eve of inventor depositions.

          277. After Par ceased asserting the ’239 patent, the inventors of that patent,

  including Vinayagam Kannan and Matthew Kenney, confirmed the Kannan and

  Bonomi-Huvala Declarations, as well as the representations based thereupon, were



  10
       Par also produced sales data for prior art Pitressin lot 78495, establishing that this
       lot was sold prior to the earliest effective filing date of the Patents-in-Suit, on
       August 3, 2020. Additional sales data establishing that a large number of
       additional lots of Original Vasostrict were sold prior to the earliest effective filing
       date of the Patents-in-Suit were not produced until January 19, 2021.

                                               70
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 185 of 1374 PageID #:
                                    26690
                                  EXHIBIT 3


  false. In fact, all inventors confirmed that they did not contribute to the subject

  matter set forth in those Declarations and Par’s 30(b)(6) witness testified that Par

  lacked any evidence that any particular individual was responsible for the subject

  matter set forth in those Declarations.

        278. Thus, even if Par did not believe that the ’239 patent was obtained

  through fraud at the outset of this lawsuit, it clearly learned of the underlying

  inequitable conduct during this litigation but continued to assert the ’239 patent until

  near the end of discovery. Par further continued to assert the Patents-in-Suit despite

  the fact that they are unenforceable under the doctrine of infectious unenforceability

  based on inequitable conduct during prosecution of the ’239 patent.

        279. Eagle also pleaded, in detail, the unenforceability of the ’239 patent and

  how the doctrine of infectious unenforceability affects the Patents-in-Suit in its

  October 28, 2019 Amended Answer and Counterclaim.                  Par has, however,

  maintained this suit thereafter.

        280. Because Par lacked a reasonable basis to bring and maintain this suit,

  this case is exceptional and Eagle should be awarded its reasonable attorney fees.

        B.     Par Brought this Suit in Bad Faith

        281. Par brought this suit in bad faith in order to maintain its monopoly on

  the supply of vasopressin.




                                            71
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 186 of 1374 PageID #:
                                    26691
                                 EXHIBIT 3


        282. Par pursued an NDA for vasopressin pursuant to the FDA’s

  Unapproved Drugs Initiative (“UDI”).

        283. Under the UDI, the FDA encouraged manufacturers to submit NDAs

  for unapproved grandfathered products that had been marketed since before the

  advent of the formal FDA approval process. Such grandfathered products may be

  made and sold without FDA approval.

        284. In exchange for filing an NDA and obtaining formal FDA approval,

  manufacturers would receive a brief period of de facto exclusivity because

  competing unapproved products were to be removed from the market and made to

  pursue their own regulatory approvals. No special regulatory exclusivities were

  attached to NDAs submitted and approved per the UDI.

        285. Par has had a monopoly on the supply of vasopressin since December

  2014, when, following the approval of Par’s NDA for its unapproved vasopressin

  product, the FDA removed all competing vasopressin products from the market.

        286. Par obtained and asserted the Patents-in-Suit in order to extend its de

  facto exclusivity with a patent monopoly and prevent competing vasopressin

  products from returning to the market.

        287. During that time, Par has increased the price of vasopressin from

  approximately five dollars per vial to well over one hundred thirty dollars per vial.

  Because vasopressin is a life-saving drug used to treat refractory cases of lethal

                                           72
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 187 of 1374 PageID #:
                                    26692
                                 EXHIBIT 3


  conditions, hospitals have continued to purchase and use vasopressin

  notwithstanding Par’s monopoly pricing.

        288. Although Par lacked a reasonable basis to assert the Patents-in-Suit, as

  well as the those patents that have been dismissed, against Eagle, it did so in order

  to obtain a thirty month stay of approval of Eagle’s ANDA under the Food, Drug,

  and Cosmetic Act. If Par did not bring this baseless litigation against Eagle, Eagle’s

  ANDA would have been eligible for approval as soon the FDA deemed appropriate.

  Eagle would be free to launch as soon as it received such approval. Instead, Eagle’s

  ANDA is ineligible for final approval until Eagle either prevails in this Court or

  October 2020.

        289. Thus, by filing and maintaining this baseless suit, Par was able to

  guarantee that its monopoly would not be broken by Eagle for more than two

  additional years. During that time, Par has continued to increase the price of

  vasopressin and enjoy monopoly profits.

        290. On November 25, 2020, the FDA announced that it was terminating the

  UDI because it had determined that, under this initiative, the prices of previously

  unapproved drugs had increased significantly. Termination of the Food and Drug

  Administration’s Unapproved Drugs Initiative, 85 Fed. Reg. 75,331, 75,332 (Nov.

  25, 2020) (“After the UDI began, reports emerged that Americans were paying




                                           73
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 188 of 1374 PageID #:
                                    26693
                                  EXHIBIT 3


  significantly more for prescription drugs approved by FDA through the UDI than

  they had paid previously.”).

        291. In its announcement regarding the termination of the UDI, the FDA

  cited the pricing of vasopressin following the approval of Par’s NDA in support of

  its decision. Termination of the Food and Drug Administration’s Unapproved Drugs

  Initiative, 85 Fed. Reg. 75,331, 75,332 (Nov. 25, 2020) (“Another report asserted

  that ‘[t]hanks at least partially to the FDA program, the price of vasopressin . . . has

  risen 10-fold’” (alterations in original) (citation omitted)).

        292. Because this suit was brought in bad faith, this case is exceptional and

  Eagle should be awarded its reasonable attorney fees.

        C.       Par’s Engaged in Inequitable Conduct to Procure the Patents-in-
                 Suit
        293. As set forth above, Par obtained the Patents-in-Suit through inequitable

  conduct and, in addition, the Patents-in-Suit are tainted and unenforceable on

  account of the inequitable conduct that occurred in the parent ’239 patent

  prosecution.

        294. Because Par engaged in inequitable conduct, this case is exceptional

  and Eagle should be awarded its reasonable attorney fees.




                                             74
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 189 of 1374 PageID #:
                                    26694
                                 EXHIBIT 3


        D.      Response to Par’s Allegations in Paragraphs 262–268 of Par’s
                Statement of Contested Facts

        295. Par’s allegations concerning the parties’ disputes during fact discovery

  are not germane to issues to be decided at trial. Further, Eagle disagrees with Par’s

  characterizations of the parties’ discovery disputes for the following reasons:

        • An unredacted copy of Eagle’s ANDA, including FDA correspondence

             received and submitted to that point, was provided nearly five weeks prior

             to service of Par’s initial infringement contentions in December 2018, in

             accordance with the Scheduling Order.

        • Eagle did not avoid its discovery obligations or withhold any evidence of

             infringement. To the contrary, Eagle provided all available stability data

             for its ANDA Product, FDA correspondence, and ANDA submissions

             well-before the end of fact discovery, including prior to Rule 30(b)(6)

             depositions of Eagle witnesses designated on topics related to stability

             data, FDA correspondence, and Eagle’s ANDA. To the extent any

             additional stability data were generated after the end of fact discovery,

             Eagle has continued to supplement its production with the additional

             stability data.

        • Eagle’s delay in producing the Complete Response Letter (CRL) it

             received from the FDA was inadvertent, caused no prejudice to Par, and

             has no bearing on any issues in this case. Eagle’s counsel produced the
                                           75
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 190 of 1374 PageID #:
                                    26695
                                  EXHIBIT 3


           CRL immediately upon learning of its existence. Eagle subsequently

           produced its response to the CRL the day after it submitted the response to

           the FDA. Both the CRL and Eagle’s response thereto were produced

           before the end of fact discovery, including prior to Rule 30(b)(6)

           depositions of Eagle witnesses designated on topics related to FDA

           correspondence and Eagle’s ANDA, well before Par’s final infringement

           contentions and opening expert reports were served.

        • The only evidence Par and its experts rely on for alleged infringement—

           an out-of-specification pH measurement for SVA001—was produced

           before Eagle produced the CRL. Neither Par nor Par’s experts have relied

           on the CRL itself to support Par’s allegations of infringement or for any

           other purpose, confirming that it suffered no prejudice from the timing of

           the CRL’s production, and that the CRL is not responsible for Par’s

           baseless infringement claims.

        • Eagle did not “withhold evidence of infringement throughout discovery.”

           Par’s January 15, 2021 request occurred more than a year after fact

           discovery had closed, and Eagle timely produced the requested documents

           thereafter. Specifically, Eagle’s counsel produced documents regarding

           batches SVA011–017 within days of becoming aware of them in response

           to Par’s request. Eagle and AMRI also timely produced further documents

                                           76
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 191 of 1374 PageID #:
                                    26696
                                  EXHIBIT 3


           in response to Par’s formal requests during the subsequent discovery

           period, and AMRI produced several witnesses for deposition. Contrary to

           the implication in Par’s Statement, Par was well-aware that the batch

           records Eagle had produced at the time Par took depositions were subject

           to quality assurance and quality control review, but it decided to proceed

           with the depositions anyway. The final batch record documents that Eagle

           subsequently produced were substantively duplicative of those produced

           previously. Indeed, Par has not identified anything it was unable to

           question the deponents on based on the prior productions, or any other

           prejudice it allegedly suffered as a result of the subsequent production of

           final batch records after the QA/QC process.        Notably, none of the

           documents referred to by Par provides “evidence of infringement” as Par

           contends. In fact, Par and its expert do not even allege that batches

           SVA011–017 that are the subject of these documents will or would have

           the claimed pH at any time during their shelf lives, nor do those documents

           otherwise evidence likely infringement by Eagle’s ANDA product.

  VI.   PAR IS NOT ENTITLED TO INJUNCTIVE OR MONETARY RELIEF

        296. Par cannot prove that it is entitled to a judgment against Eagle for

  infringement of any Asserted Claim.




                                          77
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 192 of 1374 PageID #:
                                    26697
                                  EXHIBIT 3


        297. Par cannot prove that it is entitled to any relief because Eagle does not

  infringe any valid, enforceable claim of the Patents-in-Suit.

        298. Par cannot prove that it is entitled to injunctive relief.

        299. Par cannot prove that it suffered irreparable injury or harm.

        300. Par cannot prove that the legal remedies available to it are inadequate

  to compensate any alleged injury or harm.

        301. Par cannot prove that the balance of hardships favors an injunction.

        302. Par cannot prove that an injunction is in the public interest.

        303. Par cannot prove that it is entitled to damages or other monetary relief.




                                           78
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 193 of 1374 PageID #:
                                    26698




                          EXHIBIT 4




                                        1
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 194 of 1374 PageID #:
                                    26699
                                       EXHIBIT 4

                  IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF DELAWARE



   PAR PHARMACEUTICAL, INC., PAR
   STERILE PRODUCTS, LLC and ENDO                        C.A. No. 18-cv-823-CFC
   PAR INNOVATION COMPANY, LLC,


                       Plaintiffs,
         v.

   EAGLE PHARMACEUTICALS INC.,


                       Defendant.


        PLAINTIFFS’ STATEMENT OF CONTESTED ISSUES OF LAW
                  THAT REMAIN TO BE LITIGATED

        Pursuant to Local Rule 16.3(c)(5), Plaintiffs Par Pharmaceutical, Inc., Par

  Sterile Products, LLC, and Endo Par Innovation Company, LLC (collectively

  “Par”) submit the following issues of law that remain to be litigated. The

  following statements are not exhaustive, and Par reserves the right to prove any

  matters identified in its pleadings, interrogatory responses, and/or expert reports.

  Par reserves the right to modify or amend this Statement to the extent necessary to

  reflect any future rulings by the Court, and to supplement or amend this Statement

  to fairly respond to any new issues that Defendant may raise. To the extent Par’s

  statement of the issues of fact that remain to be litigated, which is submitted as



                                            1
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 195 of 1374 PageID #:
                                    26700
                                       EXHIBIT 4

  Exhibit 2 hereto, contains issues of law, those issues are incorporated herein by

  reference. Moreover, if any issue of law identified below should properly be

  considered an issue of fact, then such statement should be considered to be part of

  Par’s statement of issues of fact that remain to be litigated. Plaintiffs’ Statement of

  Intended Proofs is submitted as Exhibit 13 hereto.

        Further, Par’s identification of the issues that remain to be litigated on

  issues where Eagle bears the burden of proof is based on its understanding of the

  arguments that Eagle has put forth to date. To the extent Eagle intends or

  attempts to introduce different or additional legal arguments to meet their burden

  of proof, Par reserves its rights to contest those legal arguments, and to present

  any and all rebuttal evidence in response to those arguments, and will not be

  bound by this summary of remaining legal issues.

  I.    INFRINGEMENT

        1.     Whether Par has proven by a preponderance of the evidence that

  Eagle has infringed the Asserted Claims and would infringe those Claims if it

  were to make and sell its proposed ANDA product.

        2.     Pursuant to the Hatch-Waxman Act, it is an act of infringement to

  submit an Abbreviated New Drug Application (“ANDA”) to the United States

  Food and Drug Administration (“FDA”) seeking FDA approval to commercially




                                             2
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 196 of 1374 PageID #:
                                    26701
                                       EXHIBIT 4

  make and sell a patented drug product. See, e.g., 35 U.S.C. § 271(e)(2); Glaxo,

  Inc. v. Novopharm, Ltd., 110 F.3d 1562, 156970 (Fed. Cir. 1997).

          3.   “Although no traditional patent infringement has occurred until a

  patented product is made, used, or sold, under the Hatch–Waxman framework, the

  filing of an ANDA itself constitutes a technical infringement for jurisdictional

  purposes.” Sunovion Pharms., Inc. v. Teva Pharms. USA, Inc., 731 F.3d 1271,

  1278 (Fed. Cir. 2013).

          4.   In considering the issue of infringement under § 271(e)(2), the court

  may consider the ANDA, materials submitted by the generic applicant to the FDA,

  and other pertinent evidence provided by the parties. Glaxo, 110 F.3d at 1570.

          5.   While the filing of an ANDA itself constitutes a technical

  infringement for jurisdictional purposes, the “ultimate infringement question is

  determined by traditional patent law principles and, if a product that an ANDA

  applicant is asking the FDA to approve for sale falls within the scope of an issued

  patent, a judgment of infringement must necessarily ensue.” Sunovion, 731 F.3d at

  1280.

          6.   “What [the generic manufacturer] has asked the FDA to approve as a

  regulatory matter is the subject matter that determines whether infringement will

  occur.” Id. at 1279. Thus, even if the generic “either tells the court that its

  manufacturing guidelines will keep it outside the scope of the claims or has even



                                             3
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 197 of 1374 PageID #:
                                    26702
                                        EXHIBIT 4

  filed a declaration in the court stating that it will stay outside the scope of the

  claims,” the generic is liable for infringement if “it has asked the FDA to approve,

  and hopes to receive from the FDA, approval to market a product within the scope

  of the issued claims.” Id.

        7.     Thus, for example, in Sunovion, the district court granted judgment of

  non-infringement in favor of the generic manufacturer, Dr. Reddy’s, based on

  evidence that by following its internal manufacturing guidelines, the product Dr.

  Reddy’s would make and sell would be outside the scope of the claims. Id. at

  1274-75, 1278. The Federal Circuit reversed, because notwithstanding Dr.

  Reddy’s “guarantee” that its internal manufacturing guidelines would result in a

  non-infringing product, the ANDA specification for the product, if approved by the

  FDA, would allow it to sell a product that would infringe. Id. at 1279.

        8.     The Federal Circuit noted that “[i]f it had no intent to infringe, Reddy

  should not have requested, or should not accept, approval to market a product

  within the scope of the claim.” Id. It further found that “[t]he possibility that

  Sunovion could later test any of Reddy’s commercially available generic

  eszopiclone products, when approved, and bring an infringement action under §

  271(a), as Reddy argues, unnecessarily defers resolution of the infringement issue

  that the Hatch–Waxman framework was intended to address earlier, generally

  before ANDA approval.” Id. The Federal Circuit further pointed out that “it would



                                              4
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 198 of 1374 PageID #:
                                    26703
                                       EXHIBIT 4

  be practically impossible for Sunovion, the FDA, or any court to monitor Reddy’s

  compliance,” so as to determine on an ongoing basis whether Dr. Reddy’s was

  complying with its internal manufacturing guidelines and pledge of non-

  infringement. Id.

        9.     Moreover, a patentee can succeed in a Hatch-Waxman Act ANDA

  case if it can demonstrate, with relevant evidence, that the likely to-be-marketed

  ANDA product can be expected to infringe, even if strict conformity with the

  product specifications would indicate otherwise. See, e.g., Tyco Healthcare Grp.

  LP v. Mutual Pharm. Co., Inc., 762 F.3d 1338, 1344 (Fed. Cir. 2014) (noting that

  the infringement inquiry “must be based on all of the relevant evidence including

  the ANDA” and that patentee may prove infringement by a generic defendant if it

  “has evidence that the as-marketed commercial ANDA product will infringe”)

  (quoting Glaxo, 110 F.3d at 1568) (emphasis in original); Bayer AG. V. Biovail

  Corp., 279 F.3d 1340, 1346-47 (Fed. Cir. 2002) (“Even assuming Elan strictly

  follows its 60 mg ANDA (presumably identical in relevant part to the 30 mg

  ANDA) in making a commercial tablet, Professor Antonietti’s declaration raises a

  legitimate question as to whether Elan will likely make a 60 mg product that

  literally infringes Bayer’s ‘466 patent upon approval of the ANDA”).

        10.    “[W]hoever actively induces infringement of a patent shall be liable as

  an infringer.” 35 U.S.C. § 271(b).



                                            5
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 199 of 1374 PageID #:
                                    26704
                                      EXHIBIT 4

        11.    To prove inducement to infringe, the patentee must “establish[] that

  the defendant possessed specific intent to encourage another’s infringement.” DSU

  Med. Corp. v. JMS Co., 471 F.3d 1293, 1306 (Fed. Cir. 2006) (en banc in relevant

  part). Proof of intent can consist of evidence of active steps taken to encourage

  direct infringement such as advertising an infringing use or instructing how to

  engage in an infringing use. See Vanda Pharms. Inc. v. West-Ward-Pharms. Int’l

  Ltd., 887 F.3d 1117, 1129 (Fed. Cir. 2018); Takeda Pharms. U.S.A. Inc. v. West-

  Ward Pharm. Corp., 785 F.3d 625, 631 (Fed. Cir. 2015).

        12.    “While proof of intent is necessary, direct evidence is not required;

  rather, circumstantial evidence may suffice.” DSU, 471 F.3d at 1306; see also

  Sanofi v. Watson Labs. Inc., 875 F.3d 636, 645 (Fed. Cir. 2017) (affirming “district

  court’s finding of inducement based on encouragement and inferred intent” based

  on defendant’s label providing “clear encouragement” to use the product in a

  manner that infringed the asserted claims).

        13.    In the Hatch-Waxman context, where the proposed label instructs

  users to perform the patented method, the proposed label may provide evidence of

  the ANDA applicant’s affirmative intent to induce infringement. Vanda, 887 F.3d

  at 1129. In particular, intent to induce infringement can be inferred where the

  language in the label would inevitably lead some consumer to practice the claimed

  method. AstraZeneca LP v. Apotex, Inc., 633 F.3d 1042, 1060 (Fed. Cir. 2010)



                                            6
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 200 of 1374 PageID #:
                                    26705
                                       EXHIBIT 4

  (affirming judgment of induced infringement where the district court found that the

  generic “included instructions in its proposed label that will cause at least some

  users to infringe the asserted method claims.”).

        14.    Direct infringement of a method claim occurs where all steps of the

  claimed method are performed by or attributable to a single entity. See Akamai

  Techs., Inc. v. Limelight Nets., Inc., 797 F.3d 1020, 1022 (Fed. Cir. 2015). Where

  more than one actor is involved in the performance of the steps of the claimed

  method, the court must determine whether the acts of one are attributable to the

  other, such that a single entity is responsible for the infringement. Id. To do so,

  the patentee may show either that a single entity “directs or controls others’

  performance,” or that separate actors “form a joint enterprise.” Id.

        15.    “To determine if a single entity directs or controls the acts of another,

  we continue to consider general principles of vicarious liability.” Id. at 1022-23

  (citing BMC Resources, Inc. v. Paymentech, L.P., 498 F.3d 1373, at 1378-79 (Fed.

  Cir. 2007)). Thus, for example, an actor is liable for infringement under § 271(a)

  “if it acts through an agent (applying traditional agency principles) or contracts

  with another to perform one or more steps of a claimed method.” Id.

        16.    “Alternatively, where two or more actors form a joint enterprise, all

  can be charged to the acts of the other, rendering each liable for the steps

  performed by the other as if each is a single actor.” Akamai, 797 F.3d at 1023.



                                             7
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 201 of 1374 PageID #:
                                    26706
                                       EXHIBIT 4

        17.    The Federal Circuit utilizes the test set forth in the Restatement

  (Second) of Torts § 491 to determine the existence of a joint enterprise. Id. The

  test requires proof of (1) an agreement, express or implied, among the members of

  the group, (2) a common purpose to be carried out by the group, (3) a community

  of pecuniary interest in that purpose, among the members; and (4) an equal right to

  a voice in the direction of the enterprise, which gives an equal right of control. Id.

        18.    With respect to the fourth element, the patentee need only show that

  the actors both controlled their shared enterprise. See Shure, Inc. v. ClearOne,

  Inc., No. 17-cv-3078 (EEC), 2018 WL 1371170, at *9 (N.D. Ill. Mar. 16, 2018)

  (finding the “equal right” prong “met by the fact that the parties had to work

  together to undertake the joint project”); Reagent Chem. & Research, Inc. v.

  Eurotarget S.R.L., No. 1:16-cv-395, 2016 WL 8200435, at *6 (M.D. Pa. May 23,

  2016) (noting that an “equal right to a voice in the direction of the enterprise”

  includes merely that the actors “may control whether and when the [infringing]

  activity takes place”). This fourth element can be proven by the fact that the

  parties worked together to undertake the joint project of promoting their common

  goal. Shure, 2018 WL 1371170, at *9; Reagent Chem., 2016 WL 8200435, at *6.

        19.    Eagle’s commercial manufacture, use, sale, importation, and/or offer

  for sale of its infringing products would indirectly infringe the Asserted Claims of




                                             8
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 202 of 1374 PageID #:
                                    26707
                                       EXHIBIT 4

  the Asserted Patents by inducing others to use its infringing ANDA products

  and/or inducing others to perform all of the steps of the claimed methods.

        20.    In particular, if Eagle’s ANDA products are used and administered as

  intended and instructed on the proposed labels for the products, hospitals and/or

  medical professionals working within the hospital (such as doctors, nurses,

  physicians’ assistants, pharmacists (including clinical pharmacists) and pharmacy

  staff), acting alone or in combination with one another, would perform each and

  every step of the methods of treatment recited in the Asserted Claims of the ’209

  patent and use the claimed formulations of the ’785 patent.

        21.    To the extent the steps of the claimed methods would be performed by

  more than one such person, all of the steps are attributable to a single entity—e.g.,

  hospitals that hire and/or contract with, and are vicariously liable for the actions of,

  the medical professionals that will store and administer Eagle’s ANDA products—

  that directly infringes the Asserted Claims.

        22.    Eagle has knowledge of the Asserted Patents, and by virtue of its

  proposed product label, package insert, and other conduct, it would actively and

  intentionally induce such infringement.

  II.   CLAIM CONSTRUCTION

        23.    The infringement analysis involves two steps. Markman v. Westview

  Instruments, Inc., 52 F.3d 967, 976 (Fed. Cir. 1995) (en banc), aff’d, 517 U.S. 370



                                             9
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 203 of 1374 PageID #:
                                    26708
                                        EXHIBIT 4

  (1996). The first step is to define disputed terms of the patent consistent with how

  those terms would be understood by a person of ordinary skill in the art. Id.;

  Phillips v. AWH Corp., 415 F.3d 1303, 1313 (Fed. Cir. 2005) (en banc).

         24.   “[T]he words of a claim are generally given their ordinary and

  customary meaning,” which is “the meaning that the term would have to a person

  of ordinary skill in the art in question at the time of the invention.” Phillips, 415

  F.3d at 1312–13 (quoting Vitronics Corp. v. Conceptronic, Inc., 90 F.3d 1576,

  1582 (Fed. Cir. 1996)).

         25.   The ordinary meaning may be determined by reviewing various

  sources, such as the claims themselves, the specification, the prosecution history,

  dictionaries, and any other relevant evidence. See Teleflex, Inc. v. Ficosa N. Am.

  Corp., 299 F.3d 1313, 1325 (Fed. Cir. 2002).

         26.   This Court construed the disputed claim terms in a Memorandum

  Opinion dated July 1, 2019 (D.I. 71).

         27.   The second step of the infringement inquiry is to determine whether

  the accused product infringes the patent, which is done by comparing the accused

  product with the properly construed claims. Markman, 52 F.3d at 976.

  III.   VALIDITY
         28.   Whether Eagle has proven by clear and convincing evidence that any

  of the Asserted Claims are invalid.



                                            10
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 204 of 1374 PageID #:
                                    26709
                                          EXHIBIT 4

        29.       The Asserted Claims are presumed to be valid, and the burden of

  proving invalidity of each claim rests with Eagle. 35 U.S.C. § 282. The

  presumption that an issued patent claim is valid requires that an invalidity defense

  or counterclaim be proven by clear and convincing evidence. Microsoft Corp. v.

  i4i Ltd. P’ship, 131 S. Ct. 2238, 2242 (2011). The presumption of validity and

  corresponding burden of proof in overcoming that presumption applies to each

  patent claim independently. See Uniroyal, Inc. v. Rudkin-Wiley Corp., 837 F.2d

  1044, 1050 (Fed. Cir. 1988); Carroll Touch, Inc. v. Electro Mechanical Sys., Inc.,

  15 F.3d 1573, 1581 (Fed. Cir. 1993).

        30.       Par’s identification of the issues of validity that remain to be litigated

  is based on its understanding of the arguments that Eagle is likely to make in

  attempting to establish invalidity, given the pleadings and discovery in the action

  to date. To the extent Eagle intends or attempts to introduce different or

  additional legal arguments to meet their burden of proof, Par reserves its rights to

  contest those legal arguments, and to present any and all rebuttal evidence in

  response to those arguments, and will not be bound by this summary of remaining

  legal issues.

        A.        Anticipation

        31.       Whether Eagle has proven by clear and convincing evidence that any

  Asserted Claim is invalid as anticipated by the prior art.



                                               11
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 205 of 1374 PageID #:
                                    26710
                                       EXHIBIT 4

        32.    “A person shall be entitled to a patent unless the claimed invention

  was patented, described in a printed publication, or in public use, on sale, or

  otherwise available to the public before the effective filing date of the claimed

  invention.” 35 U.S.C. § 102(a)(1).

        33.    Anticipation is a question of fact, subject to the Court’s application of

  the proper legal standards in making that factual determination. See Microsoft

  Corp. v. Biscotti, Inc., 878 F.3d 1052, 1067-68 (Fed. Cir. 2017).

        34.    “In order to anticipate the claimed invention, a prior art reference

  must ‘disclose all elements of the claim within the four corners of the document,’

  and it must ‘disclose those elements ‘arranged as in the claim.’” Id. at 1063

  (quoting Net MoneyIN, Inc. v. VeriSign, Inc., 545 F.3d 1359, 1369 (Fed. Cir.

  2008)); 35 U.S.C. § 102.

        35.    In order to prove inherent anticipation, the patent challenger must

  prove by clear and convincing evidence that the missing element or elements are

  necessarily present in the allegedly anticipating disclosure. See Continental Can

  Co. USA, Inc. v. Monsanto Co., 948 F.2d 1264, 1268 (Fed. Cir. 1991); see also

  Transclean Corp. v. Bridgewood Servs., Inc., 290 F.3d 1364, 1373 (Fed. Cir.

  2002). Inherency “may not be established by probabilities or possibilities. The

  mere fact that a certain thing may result from a given set of circumstances is not




                                            12
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 206 of 1374 PageID #:
                                    26711
                                         EXHIBIT 4

  sufficient.” In re Robertson, 169 F.3d 743, 745 (Fed. Cir. 1999) (quoting

  Continental Can, 948 F.2d at 1269).

       36.     To prove anticipation by a prior art product, “the party with the

  burden of proof must show that the subject of the barring activity met each of the

  limitations of the claim, and thus was an embodiment of the claimed

  invention.” See Juicy Whip, Inc. v. Orange Bang, Inc., 292 F.3d 728, 737 (Fed Cir.

  2002) (internal quotations omitted) (reversing a jury verdict of anticipation by a

  prior art device because the record lacked evidence “regarding at least one

  limitation of each asserted claim”).

       37.     “In order to anticipate a claimed invention, a prior art reference must

  enable one of ordinary skill in the art to make the invention without undue

  experimentation.” Impax Labs., Inc. v. Aventis Pharms., Inc., 545 F.3d 1312, 1314

  (Fed. Cir. 2008) (citing Finisar Corp. v. DirecTV Grp., Inc., 523 F.3d 1323, 1336

  (Fed. Cir. 2008)).

        B.     Obviousness

       38.     Whether Eagle has proven by clear and convincing evidence that any

  Asserted Claim is invalid as obvious in view of the prior art to a person of ordinary

  skill in the art at the time of the claimed inventions (“POSA”).

       39.     Whether the definition of a POSA in this case is as follows:

        A person with a Master’s, Pharm.D., or Ph.D. in the field of
        pharmaceutical sciences or a related discipline and several years of

                                            13
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 207 of 1374 PageID #:
                                    26712
                                         EXHIBIT 4

         experience in the development of pharmaceutical dosage forms. The
         amount of experience would vary in relation to the level of formal
         education and depth of experience with pharmaceutical dosage
         development. A POSA may also have less formal education and a
         greater amount of experience. Further, a POSA would have had
         access to and would have working collaboration with persons having
         several years of experience in the formulation of drug products as well
         as other professions in the drug development field, such as
         pharmacologists, chemists, biologists, or clinicians.

        40.     Obviousness is a question of law that is based on underlying issues of

  fact. KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 427 (2007).

        41.     To prove that the asserted claims are obvious, Eagle must prove by

  clear and convincing evidence that the differences between the claimed subject

  matter and the prior art are such that the invention would have been obvious to a

  hypothetical person having ordinary skill in the art at the time of invention. 35

  U.S.C. § 103; Microsoft, 131 S. Ct. at 2242.

        42.     To determine obviousness, the Court must consider: (i) the scope

  and content of the prior art; (ii) the differences between the prior art and the

  claims at issue; (iii) the level of ordinary skill in the pertinent art; and (iv)

  objective or secondary considerations of nonobviousness, if present. See

  Graham v. John Deere Co., 383 U.S. 1, 17-18 (1966); In re Rouffet, 149 F.3d

  1350, 1355 (Fed. Cir. 1998).

        43.     Even if the prior art discloses all the elements of a claim, the claim is

  only obvious if the patent challenger proves by clear and convincing evidence that



                                              14
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 208 of 1374 PageID #:
                                    26713
                                      EXHIBIT 4

  a person of ordinary skill in the art would be motivated to combine the elements

  and would have a reasonable expectation that the combination would successfully

  result in the claimed invention. Unigene Labs., Inc. v. Apotex, Inc., 655 F.3d 1352,

  1364 (Fed. Cir. 2011); Procter & Gamble Co. v. Teva Pharm. USA, Inc., 566 F.3d

  989, 994 (Fed. Cir. 2009).

       44.     “[O]bviousness must be judged from the knowledge of one skilled in

  the art at the time of invention.” Genetics Inst., LLC v. Novartis Vaccines &

  Diagnostics, Inc., 655 F.3d 1291, 1318 n.6 (Fed. Cir. 2011). Only art that meets

  the requirements of the relevant subsections of 35 U.S.C § 102 qualifies as prior

  art for an obviousness analysis under § 103. See, e.g., Panduit Corp. v. Dennison

  Mfg. Co., 810 F.2d 1561, 1568 (Fed. Cir. 1987).

       45.     “Patentability shall not be negated by the manner in which the

  invention was made.” 35 U.S.C. § 103. A court cannot rely on an inventor’s own

  efforts to find obviousness, but it can consider an inventor’s testimony regarding

  how the invention was made in making a finding of nonobviousness. E.g., Life

  Techs., Inc. v. Clontech Labs., Inc., 224 F.3d 1320, 1325 (Fed. Cir. 2000); Otsuka

  Pharm. Co. v. Sandoz, Inc., 678 F.3d 1280, 1296 (Fed. Cir. 2012).

       46.     A defendant’s “burden [to prove invalidity by clear and convincing

  evidence] is especially difficult when the prior art was before the PTO examiner




                                           15
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 209 of 1374 PageID #:
                                    26714
                                        EXHIBIT 4

  during prosecution of the application.” Hewlett-Packard Co. v. Bausch & Lomb

  Inc., 909 F.2d 1464, 1467 (Fed. Cir. 1990). In that situation:

        [The party asserting invalidity] has the added burden of
        overcoming the deference that is due to a qualified government
        agency presumed to have properly done its job, which includes
        one or more examiners who are assumed to have some expertise
        in interpreting the references and to be familiar from their work
        with the level of skill in the art and whose duty it is to issue only
        valid patents.

  Am. Hoist & Derrick Co. v. Sowa & Sons, Inc., 725 F.2d 1350, 1359 (Fed. Cir.

  1984), abrogated on other grounds by Therasense, Inc. v. Becton, Dickinson &

  Co., 649 F.3d 1276 (Fed. Cir. 2011).

        47.    The claimed invention must be viewed “in the state of the art that

  existed at the time the invention was made.” Sensonics Inc. v. Aerosonic Corp.,

  81 F.3d 1566, 1570 (Fed. Cir. 1996).

        48.    The scope and content of the prior art must be considered as a whole.

  See In re Wesslau, 353 F.2d 238, 241 (C.C.P.A. 1965) (“It is impermissible . . . to

  pick and choose from any one reference only so much of it as will support a given

  position, to the exclusion of other parts necessary to the full appreciation of what

  such reference fairly suggests to one of ordinary skill in the art.”); see also In re

  Kuderna, 426 F.2d 385, 389 (C.C.P.A. 1970) (“We must approach the issue of

  patentability in terms of what would have been obvious to one of ordinary skill in

  the art at the time the invention was made in view of the sum of all the relevant



                                             16
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 210 of 1374 PageID #:
                                    26715
                                        EXHIBIT 4

  teachings in the art, not in view of first one and then another of the isolated

  teachings in the art.”).

        49.    “[S]ome kind of motivation must be shown from some source, so

  that the [fact-finder] can understand why a person of ordinary skill would have

  thought of either combining two or more references or modifying one to achieve

  the patented method.” Innogenetics, N.V. v. Abbott Labs., 512 F.3d 1363, 1374

  (Fed. Cir. 2008).

        50.    “[W]hen the prior art as a whole teaches away from combining certain

  known elements” by discouraging a person of ordinary skill in the art from

  following the path set out in the prior art or by leading the skilled artisan in a

  direction divergent from the path that was taken by the inventors of the claimed

  invention, “a successful means of combining [the known elements] is more likely

  to be nonobvious.” KSR Intern. Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007);

  Depuy Spine, Inc. v. Medtronic Sofamor Danek, Inc., 567 F.3d 1314, 1327 (Fed.

  Cir. 2009). “[A] reference that ‘teaches away’ from a given combination may

  negate a motivation to modify the prior art to meet the claimed invention.” Ormco

  Corp. v. AlignTech., Inc., 463 F.3d 1299, 1308 (Fed. Cir. 2006). “An inference of

  nonobviousness is especially strong where the prior art’s teachings undermine the

  very reason being proffered as to why a person of ordinary skill would have

  combined the known elements.” Depuy Spine, 567 F.3d at 1326.



                                             17
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 211 of 1374 PageID #:
                                    26716
                                         EXHIBIT 4

        51.      An invention claimed in a patent is not obvious if it is a solution to a

  problem which does not have a finite number of identified and predictable

  solutions or if the identified solution was not reasonably predictable. KSR, 550

  U.S. at 421.

        52.      An invention claimed in a patent is not obvious if the prior art gives

  only general guidance as to the particular form of the claimed invention or how to

  achieve the invention. In re Cyclobenzaprine Hydrochloride Extended-Release

  Capsule Patent Litig., 676 F.3d 1063, 1073 (Fed. Cir. 2012). For “a patent

  challenger to establish obviousness, it is insufficient to allege a general

  motivation to discover an undefined solution that could take many possible

  forms.” In re Armodafinil, 939 F. Supp. 2d 456, 500, 502 (D. Del. 2002) (internal

  citations omitted); see also In re Cyclobenzaprine, 676 F.3d at 1072 (“Evidence

  of obviousness, especially when that evidence is proffered in support of an

  ‘obvious-to-try’ theory, is insufficient unless it indicates that the possible options

  skilled artisans would have encountered were ‘finite,’ ‘small,’ or ‘easily

  traversed,’ and that skilled artisans would have had a reason to select the route

  that produced the claimed invention.” (quoting Ortho McNeil Pharm., Inc. v.

  Mylan Labs., Inc., 520 F.3d 1358, 1364 (Fed. Cir. 2008)).

        53.      Hindsight must be avoided in the obviousness analysis. KSR, 550

  U.S. at 421. “[T]he great challenge of the obviousness judgment is proceeding



                                              18
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 212 of 1374 PageID #:
                                    26717
                                       EXHIBIT 4

  without any hint of hindsight.” Star Scientific, Inc. v. R.J. Reynolds Tobacco Co.,

  655 F.3d 1364, 1375 (Fed. Cir. 2011). When fact-finders fall prey to a hindsight-

  driven obviousness analysis, they often find motivation and a reasonable

  expectation of success where none existed at the time of the invention. See, e.g.,

  Ortho-McNeil, 520 F.3d at 1364-65; ATD Corp. v. Lydall, Inc., 159 F.3d 534, 546

  (Fed. Cir. 1998).

       54.      That which was unknown cannot have been obvious. In re Newell,

  891 F.2d 899, 901-02 (Fed. Cir. 1989); see also In re Rijckaert, 9 F.3d 1531, 1534

  (Fed. Cir. 1993) (“Such a retrospective view of inherency is not a substitute for

  some teaching or suggestion supporting an obviousness rejection.”).

       55.      To protect against the “distortion caused by hindsight bias,” there

  must be “a reason that would have prompted a person of ordinary skill in the

  relevant field to combine the elements in the way the claimed new invention

  does.” KSR, 550 U.S. at 418, 421.

       56.      An accused infringer must provide evidence that a “skilled artisan,

  confronted with the same problems as the inventor and with no knowledge of the

  claimed invention, would select the elements from the cited prior art references

  for combination in the manner claimed.” In re Rouffet, 149 F.3d 1350, 1357 (Fed.

  Cir. 1998).




                                            19
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 213 of 1374 PageID #:
                                    26718
                                        EXHIBIT 4

        57.    A patentee may argue objective indicia of non-obviousness, but is

  not obligated to do so, because objective indicia of non-obviousness are not a

  requirement of patentability. Therefore “[s]uch evidence, if present, would weigh

  in favor of non-obviousness, although the lack of such evidence does not weigh in

  favor of obviousness.” Miles Labs., Inc. v. Shandon Inc., 997 F.2d 870, 878 (Fed.

  Cir. 1993); see also Custom Accessories, Inc. v. Jeffrey-Allan Indus., Inc., 807

  F.2d 955, 960 (Fed. Cir. 1986) (“[T]he absence of objective evidence does not

  preclude a holding of nonobviousness because such evidence is not a requirement

  for patentability . . . . [T]he absence of objective evidence is a neutral factor.”

  (internal quotation marks omitted)).

        58.    “[W]here there is a range disclosed in the prior art, and the claimed

  invention falls within that range, a relevant inquiry is whether there would have

  been a motivation to select the claimed composition from the prior art ranges. In

  those circumstances, the burden of production falls upon the patentee to come

  forward with evidence that (1) the prior art taught away from the claimed

  invention; (2) there were new and unexpected results relative to the prior art; or

  (3) there are other pertinent secondary considerations.” Allergan, Inc. v. Sandoz

  Inc., 796 F.3d 1293, 1304-05 (Fed. Cir. 2015) (internal citation and quotation

  marks omitted) (affirming district court’s holding that patentee successfully




                                             20
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 214 of 1374 PageID #:
                                    26719
                                        EXHIBIT 4

  rebutted prima facie obviousness case where prior art disclosed range containing

  claimed drug concentration).

        59.    Where the issue of obviousness is based on overlapping ranges,

  “[o]ne way in which the patentee may rebut the presumption of obviousness is by

  showing that there is something special or critical about the claimed range.”

  Genentech, Inc. v. Hospira, Inc., 946 F.3d 1333, 1341 (Fed. Cir. 2020) (internal

  citations omitted).

        60.    Courts have assessed criticality based on whether the claimed range

  is critical to the operability or functionality of the claimed invention. See, e.g.,

  Ineos USA LLC v. Berry Plastics Corp., 783 F.3d 865, 869-71 (Fed. Cir. 2015);

  see also Atofina v. Great Lakes Chem. Corp., 441 F.3d 991, 999 (Fed. Cir. 2006).

        61.    The presumption of obviousness for overlapping ranges attaches

  only when “the range or value of a particular variable” is “the difference between

  the claimed invention and the prior art.” Tris Pharma, Inc. v. Actavis Labs. Fl.,

  Inc., No. 14-1309-CFC, 2020 WL 7028456, at *15 (D. Del. Nov. 30, 2020)

  (emphasis in original) (citing Haynes Int'l, Inc. v. Jessop Steel Co., 8 F.3d 1573,

  1577 n.3 (Fed. Cir. 1993)).

        62.    “[I]n order to render a claimed apparatus or method obvious, the

  prior art must enable one skilled in the art to make and use the apparatus or




                                             21
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 215 of 1374 PageID #:
                                    26720
                                       EXHIBIT 4

  method.” Endo Pharm. Inc. v. Amneal Pharm., LLC, 224 F. Supp. 3d 368, 379-

  80 (D. Del. 2016) (quoting In re Kumar, 418 F.3d 1361, 1365 (Fed. Cir. 2005)).

        C.     Written Description

        63.    Whether Eagle has proven by clear and convincing evidence that any

  Asserted Claim is invalid as lacking an adequate written description.

        64.    The written description requirement is met if the specification and

  the existing knowledge in the art reasonably convey “to those skilled in the art

  that the inventor had possession of the claimed subject matter as of the filing

  date.” Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1355 (Fed. Cir.

  2010). For a patent claim to be held invalid for lack of written description, it

  must be proven by clear and convincing evidence that the patent fails to provide a

  POSA a basis “to recognize that the inventor invented what is claimed.” Id. at

  1351. The test for reasonably conveying possession of an invention is a flexible

  one, “requir[ing] an objective inquiry into the four corners of the specification

  from the perspective of a [POSA].” Id.

        65.    A failure to “specifically mention a limitation that later appears in

  the claims is not a fatal one when one skilled in the art would recognize upon

  reading the specification that the new language reflects what the specification

  shows has been invented.” All Dental Prodx, LLC v. Advantage Dental Prods.,

  Inc., 309 F.3d 774, 779 (Fed. Cir. 2002).



                                            22
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 216 of 1374 PageID #:
                                    26721
                                        EXHIBIT 4

        66.    “Written description is a question of fact, judged from

  the perspective of one of ordinary skill in the art as of the relevant filing

  date.” Immunex Corp. v. Sandoz Inc., 964 F.3d 1049, 1063 (Fed. Cir.

  2020). “The [written description] requirement is applied in the context of the

  state of knowledge at the time of the invention.” Zoltek Corp. v. U.S., 815 F.3d

  1302, 1308 (Fed. Cir. 2016). The specification therefore “need not include

  information that is already known and available to the experienced public.” Id.

  (quoting Space Sys./Loral, Inc. v. Lockheed Martin Corp., 405 F.3d 985, 987

  (Fed. Cir. 2005)).

        67.    A specification implicitly satisfies the written description

  requirement if a POSA would find it “reasonably clear what the invention is and

  that the patent specification conveys that meaning.” All Dental Prodx., 309 F.3d

  at 779. That is, the “reasonably conveys” standard does not require the disclosure

  and claims to match exactly. Ariad Pharm., 598 F.3d at 1352 (“[T]he [written]

  description requirement does not demand any particular form of disclosure or that

  the specification recite the claimed invention in haec verba”).

        68.    Nor will a claim be invalidated simply because the embodiments of

  the specification do not contain examples explicitly covering the full scope of the

  claim language. See Ralston Purina Co. v. Far-Mar-Co., Inc., 772 F.2d 1570,

  1575-76 (Fed. Cir. 1985) (holding that specification’s disclosure preferring a



                                             23
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 217 of 1374 PageID #:
                                    26722
                                        EXHIBIT 4

  lower operating range, yet indicating no upper limit, combined with the industry

  knowledge at the time, was sufficient for a POSA to discern that higher ranges

  could be used).

        69.     A patent applicant need only convey, “with reasonable clarity to

  those skilled in the art that, as of the filing date sought, he or she was in

  possession of the invention. The invention is, for purposes of the ‘written

  description’ inquiry, whatever is now claimed.” Vas-Cath v. Mahurkar, 935 F.2d

  1555, 1563-64 (Fed. Cir. 1991) (emphasis in original).

        70.     The word “comprising” in a patent claim “suggests that there may be

  additional, unclaimed elements,” but such additional elements are not required.

  See Technical Consumer Prods., Inc. v. Lighting Sci. Grp. Corp., 955 F.3d 16,

  2020 WL 1696642, at *4 (Fed. Cir. 2020) (emphasis added) (citing Crystal

  Semiconductor Corp. v. TriTech Microelecs. Int’l, Inc., 246 F.3d 1336, 1348

  (Fed. Cir. 2001)).

        71.     Neither the written description nor enablement requirements of 35

  U.S.C. § 112 require support for unclaimed elements. See Lochner Techs., LLC

  v. Vizio, Inc., 567 F. App’x 931, 938-39 (Fed. Cir. 2014) (vacating summary

  judgment of invalidity for lack of written description and agreeing with patentee

  that “there is no precedent requiring a patentee to disclose or enable unclaimed

  elements”).



                                             24
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 218 of 1374 PageID #:
                                    26723
                                       EXHIBIT 4

        72.    “[A] patent claim is not necessarily invalid for lack of written

  description just because it is broader than the specific examples disclosed.”

  Martek Biosci. Corp. v. Nutrinova, Inc., 579 F.3d 1363, 1371 (Fed. Cir. 2009).

  Further, “[a]n applicant is not required to describe in the specification every

  conceivable and possible future embodiment of his invention.” Cordis Corp. v.

  Medtronic AVE, Inc., 339 F.3d 1352, 1365 (Fed. Cir. 2003) (quoting Rexnord

  Corp. v. Laitram Corp., 274 F.3d 1336, 1344 (Fed. Cir. 2001)); see also Lampi

  Corp. v. Am. Power Prods., Inc., 228 F.3d 1365, 1378 (Fed. Cir. 2000) (holding

  written description sufficient to support claims covering non-identical half-shells

  where patent drawings, the only cited written description support, only disclosed

  identical half-shells).

        D.     Enablement

        73.    Whether Eagle has proven by clear and convincing evidence that any

  Asserted Claim is invalid as not enabled.

        74.    A patent is enabled if a person of ordinary skill in the field could

  make and use the invention without having to perform undue experimentation. 35

  U.S.C. § 112 ¶ 1; Hybritech Inc. v. Monoclonal Antibodies, Inc., 802 F.2d 1367,

  1384 (Fed. Cir. 1986).

        75.    Factors considered in determining whether experimentation is undue

  or excessive include: (1) the scope of the claimed invention; (2) the amount of



                                            25
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 219 of 1374 PageID #:
                                    26724
                                        EXHIBIT 4

  guidance presented in the patent; (3) the amount of experimentation necessary;

  (4) the time and cost of any necessary experimentation; (5) how routine any

  necessary experimentation is in the applicable field; (6) whether the patent

  discloses specific working examples of the claimed invention; (7) the nature and

  predictability of the field; and (8) the level of ordinary skill in the field. In re

  Wands, 858 F.2d 731, 737 (Fed. Cir. 1988).

        76.    Even a considerable amount of routine experimentation required to

  practice a claimed invention does not violate the enablement requirement.

  Cephalon, Inc. v. Watson Pharms., Inc., 707 F.3d 1330, 1336 (Fed. Cir. 2013);

  PPG Indus. v. Guardian Indus. Corp., 75 F.3d 1558, 1565 (Fed. Cir. 1996).

        77.    “[T]he enablement requirement is met if the description enables any

  mode of making and using the invention.” Invitrogen Corp. v. Clontech

  Laboratories Inc., 429 F.3d 1052, 1070-71 (Fed. Cir. 2005) (quoting Johns

  Hopkins Univ. v. Cellpro, Inc., 152 F.3d 1342, 1361 (Fed. Cir. 1998)).

        78.    The specification preferably omits information that would already be

  known to a POSA. Streck v. Res. & Diagnostic Sys., Inc., 665 F.3d 1269, 1288

  (Fed. Cir. 2012).

        79.    The enablement requirement “is limited to what is claimed. Section

  112 requires enablement of only the claimed invention, not matter outside the




                                              26
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 220 of 1374 PageID #:
                                    26725
                                       EXHIBIT 4

  claims.” McRO, Inc. v. Bandai Namco Games Am. Inc., 959 F.3d 1091, 1100

  (Fed. Cir. 2020) (internal quotations omitted).

        E.     Definiteness

        80.    Whether Eagle has proven by clear and convincing evidence that any

  Asserted Claim is invalid as indefinite.

        81.    Section 112 “require[s] that a patent’s claims, viewed in light of the

  specification and prosecution history, inform[s] those skilled in the art about the

  scope of the invention with reasonable certainty. The definiteness requirement, so

  understood, mandates clarity, while recognizing that absolute precision is

  unattainable.” Nautilus, Inc. v. Biosig Instruments, Inc., 572 U.S. 898, 910

  (2014).

        82.    The presumption of validity afforded to patents means that “[a]ny

  fact critical to a holding on indefiniteness . . . must be proven by the challenger by

  clear and convincing evidence.” Cox Commc’ns, Inc. v. Spring Commc’n Co. LP,

  838 F.3d 1224, 1228 (Fed. Cir. 2016) (alteration in original).

        83.    “[S]ome modicum of uncertainty is the price of ensuring the

  appropriate incentives for innovation . . . and patents are not addressed to lawyers,

  or even the public generally, but to those skilled in the relevant art.” Nautilus,

  572 U.S. at 899 (internal citations omitted).




                                             27
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 221 of 1374 PageID #:
                                    26726
                                       EXHIBIT 4

        84.    For example, the Supreme Court “uph[eld] as definite a patent for an

  improvement to a paper-making machine, which provided that a wire be placed at

  a ‘high’ or ‘substantial elevation,’” as such terms would provide clear instructions

  to those skilled in the art the elevation required “for the machine to operate as

  specified.” Id. at 909 n.5 (citing Eibel Process Co. v. Minnesota & Ontario Paper

  Co., 261 U.S. 45, 58, 65-66 (1923)).

  IV.   ENFORCEABILITY
        85.    Whether Eagle has met its burden of proving inequitable conduct

  during prosecution of the Asserted Patents by clear and convincing evidence.

  Therasense, Inc. v. Becton, Dickinson and Co., 649 F.3d 1276, 1287-90 (Fed. Cir.

  2011); see also Outside the Box Innovations, LLC v. Travel Caddy, Inc., 695 F.3d

  1285, 1290 (Fed. Cir. 2012).

        86.    To prove inequitable conduct, a challenger must demonstrate both

  that a person having a duty of candor and good faith to the PTO withheld or

  misrepresented information, or submitted false information, that was material to

  the examination of the patent application, and that this individual or individuals

  acted with the specific intent to deceive or mislead the PTO. Therasense, 649

  F.3d at 1287-90, Outside the Box, 695 F.3d at 1290-92.

        87.    Materiality and intent to deceive are separate requirements that must

  each be proven by clear and convincing evidence. Therasense, 649 F.3d at 1287.



                                            28
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 222 of 1374 PageID #:
                                    26727
                                       EXHIBIT 4

  If the accused infringer meets this burden, the district court must weigh the

  equities to determine whether the applicant’s conduct before the PTO warrants

  rendering the entire patent unenforceable. Id.

        88.    In its seminal en banc Therasense decision, the Federal Circuit noted

  that the doctrine originated from a line of Supreme Court cases, each dealing with

  “particularly egregious misconduct, including perjury, the manufacture of false

  evidence, and the suppression of evidence.” Id. Subsequent lower court cases

  broadening the doctrine had “numerous unforeseen and unintended

  consequences,” including, “[m]ost prominently,” that the defense “has become a

  significant litigation strategy.” Id. at 1288. The Court decried the fact that

  litigants have flooded the courts with inequitable conduct allegations “routinely

  brought on ‘the slenderest grounds,’” finding that this “has plagued not only the

  courts but also the entire patent system.” Id. at 1289 (citation omitted).

        89.    In an effort to stem that tide, the en banc Court “now tightens the

  standards for finding both intent and materiality in order to redirect a doctrine that

  has been overused to the detriment of the public.” Id. at 1290.

        90.    “[T]he specific intent to deceive must be the single most reasonable

  inference able to be drawn from the evidence. . . . [W]hen there are multiple

  reasonable inferences that may be drawn, intent to deceive cannot be found.” Id.

  at 1290-91 (internal citation omitted).



                                            29
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 223 of 1374 PageID #:
                                    26728
                                       EXHIBIT 4

        91.    There can be no inference of intent to deceive based solely on

  materiality. There must be a deliberate and conscious decision to withhold or

  misrepresent the information. See id. at 1290 (“A district court should not use a

  ‘sliding scale,’ where a weak showing of intent may be found sufficient based on

  a strong showing of materiality, and vice versa.”).

        92.    Moreover, “[a] finding that the misrepresentation or omission

  amounts to gross negligence or negligence under a ‘should have known’ standard

  does not satisfy this intent requirement.” Id. at 1290.

        93.    “[T]he materiality required to establish inequitable conduct is but-for

  materiality. When an applicant fails to disclose prior art to the PTO, that prior art

  is but-for material if the PTO would not have allowed a claim had it been aware

  of the undisclosed prior art.” Id. at 1291. “But-for” materiality requires “proof

  that the patentee withheld or misrepresented information that, in the absence of

  the withholding or misrepresentation, would have prevented a patent claim from

  issuing.” Ohio Willow Wood Co. v. Alps South, LLC, 735 F.3d 1333, 1345 (Fed.

  Cir. 2013) (citing Therasense, 649 F.3d at 1291). This is a reflection of “basic

  fairness”—a patent should only be rendered unenforceable “in instances where

  the patentee’s misconduct resulted in the unfair benefit of receiving an

  unwarranted claim.” Therasense, 649 F.3d at 1292.




                                            30
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 224 of 1374 PageID #:
                                    26729
                                      EXHIBIT 4

       94.     Therasense recognizes a narrow exception to the requirement of “but

  for” materiality, which applies when “the patentee has engaged in affirmative acts

  of egregious misconduct, such as the filing of an unmistakably false affidavit.”

  649 F.3d at 1292. The exception is a reflection of the earlier Supreme Court

  cases, “which dealt with ‘deliberately planned and carefully executed scheme[s]’

  to defraud not only the PTO and the courts.” Id. (citation omitted). It is intended

  to apply to “extraordinary circumstances” (id. at 1293), and as such, it is a narrow

  exception, reserved for “truly extreme misdeeds.” Smith & Nephew, Inc. v.

  Interlace Med., Inc., 955 F. Supp. 2d 69, 73 (D. Mass. 2013); see also Scanner

  Techs. Corp. v. ICOS Vision Sys. Corp. N.V., 528 F.3d 1365 (Fed. Cir. 2008)

  (reversing judgment of unenforceability based on allegedly false affidavit);

  Golden Hour Data Sys., Inc. v. emsCharts, Inc., No. 2:06-CV-381-JRG, 2012 WL

  3494366, at *12 (E.D. Tex. Aug. 15, 2012) (noting that this exception “is reserved

  for extreme behavior”).

       95.     “In a case involving nondisclosure of information, clear and

  convincing evidence must show that the applicant made a deliberate decision to

  withhold a known material reference.” Therasense, 649 F.3d at 1292 (citing

  Molins PLC v. Textron, Inc., 48 F.3d 1172, 1181 (Fed. Cir. 1995)).

       96.     “[I]nfectious unenforceability occurs when inequitable conduct

  renders unenforceable claims in a related application” having an immediate and



                                           31
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 225 of 1374 PageID #:
                                    26730
                                       EXHIBIT 4

  necessary relation to the inequitable conduct. Robocast, Inc. v. Apple Inc., 39 F.

  Supp. 3d 552, 570 (D. Del. 2014) (citing Agfa Corp. v. Creo Prods., Inc., 451

  F.3d 1366, 1379 (Fed. Cir. 2006); Truth Hardware Corp. v. Ashland Prods., Inc.,

  2003 WL 22005839, at *1 (D. Del. Aug. 19, 2003)).

        97.     In order for a finding of inequitable conduct to render other patents

  in the same family unenforceable, there must be an “immediate and necessary

  relation” between the granting of subsequent patents and the misconduct alleged.

  See Consol. Aluminum Corp. v. Foseco Intern. Ltd., 910 F.2d 804, 810-11 (Fed.

  Cir. 1990); see also Keystone Driller Co. v. Gen. Excavator Co., 290 U.S. 240,

  243 (1933).

        98.     “The Federal Circuit has indicated that similar subject matter in

  related patents is not necessarily ‘infectious.’” New Medium LLC v. Barco N.V.,

  No. 05 C 5620, 2009 WL 10695784, at *2 (N.D. Ill. Mar. 18, 2009) (citing

  Pharmacia Corp. v. Par Pharm., Inc., 417 F.3d 1369, 1373-75 (Fed. Cir. 2005)

  (holding that a finding of inequitable conduct did not infect a later patent defining

  a very similar invention and joined to the unenforceable patent by a terminal

  disclaimer)). “An ‘immediate and necessary relation’ requires a relation between

  ‘the inequitable conduct that occurred earlier in the chain’ of the issued patents

  and the ‘targeted claims of the ultimately-issued patent or patents sought to be

  enforced.’” Baxalta Inc. v. Bayer Healthcare LLC, 17-1316-RGA-SRF, 2020



                                            32
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 226 of 1374 PageID #:
                                    26731
                                       EXHIBIT 4

  WL 5445375, at *10 (July 13, 2020) (citing eSpeed, Inc. v. Brokertec USA,

  L.L.C., 417 F. Supp. 2d 580, 595 (D. Del. 2006)).

        99.    “[M]ere similarity in subject matter, mere citation to the

  unenforceable patent, and sharing a parent application are insufficient to

  invalidate a patent issued from a chain of applications in which inequitable

  conduct has been found as to an application without that chain.” See Nilssen v.

  Osram Sylvania, Inc., 440 F. Supp. 2d 884, 900, 911 (N.D. Ill. 2006) (holding that

  inequitable conduct did not render other related patents sharing a common parent

  application unenforceable).

  V.    EXCEPTIONAL CASE
        100.   Whether this case is an exceptional case within the meaning of 35

  U.S.C. § 285, such that Par is entitled to recover its attorneys’ fees and costs. See

  Octane Fitness, LLC v. ICON Health & Fitness, Inc., 134 S. Ct. 1749, 1756

  (2014).




                                            33
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 227 of 1374 PageID #:
                                    26732




                             EXHIBIT 5
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 228 of 1374 PageID #:
                                    26733
                                  EXHIBIT 5


                 IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF DELAWARE

   PAR PHARMACEUTICAL, INC.,              )
   PAR STERILE PRODUCTS, LLC, and         )
   ENDO PAR INNOVATION                    )
   COMPANY, LLC,                          )
                                          )   C.A. No. 18-823-CFC
               Plaintiffs,                )
                                          )
         v.                               )
                                          )
   EAGLE PHARMACEUTICALS INC.,            )
                                          )
               Defendant.                 )


              DEFENDANT’S STATEMENT OF ISSUES OF LAW
                   THAT REMAIN TO BE LITIGATED
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 229 of 1374 PageID #:
                                    26734
                                  EXHIBIT 5


                                         TABLE OF CONTENTS

                                                                                                                   Page

  SUBSTANTIVE ISSUES OF LAW REMAINING TO BE LITIGATED .........3

  I.      ISSUES OF NONINFRINGEMENT REMAINING TO BE
          LITIGATED ...................................................................................................3

  II.     ISSUES OF UNENFORCEABILITY REMAINING TO BE
          LITIGATED ...................................................................................................4

          A.       Inequitable Conduct ............................................................................4

          B.       Infectious Unenforceability ................................................................4

  III.    ISSUES OF INVALIDITY REMAINING TO BE LITIGATED .............5

          A.       Anticipation ..........................................................................................5

          B.       Obviousness ..........................................................................................5

          C.       Written Description.............................................................................6

          D.       Enablement ..........................................................................................6

          E.       Indefiniteness .......................................................................................6

  IV.     ISSUES OF REMEDIES REMAINING TO BE LITIGATED ................7

  LEGAL AUTHORITY ............................................................................................8

  I.      HATCH-WAXMAN BACKGROUND .......................................................8

  II.     NONINFRINGEMENT ..............................................................................11

          A.       Infringement Under Hatch-Waxman ..............................................11

          B.       Direct Infringement...........................................................................16

          C.       Induced Infringement .......................................................................18

          D.       Divided Infringement ........................................................................22

  III.    UNENFORCEABILITY .............................................................................25
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 230 of 1374 PageID #:
                                    26735
                                  EXHIBIT 5


        A.       Inequitable Conduct ..........................................................................25

                          Patentee’s Duty of Candor .....................................................26

                          Materiality ...............................................................................27

                          Intent to Deceive ......................................................................30

        B.       Infectious Unenforceability ..............................................................33

  IV.   INVALIDITY ...............................................................................................34

        A.       Prior Art .............................................................................................36

        B.       Anticipation ........................................................................................41

        C.       Obviousness ........................................................................................44

        D.       Rebuttal To Prima Facie Obviousness ............................................55

                          Criticality .................................................................................55

                          Teaching Away ........................................................................62

        E.       Written Description and Enablement .............................................65

                          Written Description ................................................................66

                          Enablement ..............................................................................71

                          Indefiniteness ...........................................................................75

  V.    REMEDIES ..................................................................................................77

        A.       Injunctive Relief ................................................................................77

        B.       Costs and Fees ....................................................................................78

        C.       Attorneys’ Fees ..................................................................................79




                                                           ii
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 231 of 1374 PageID #:
                                    26736
                                  EXHIBIT 5


                                         TABLE OF AUTHORITIES

                                                                                                                    Page(s)

  Cases
  In re ’318 Patent Infringement Litig.,
      578 F. Supp. 2d 711 (D. Del. 2008)..............................................................46, 75

  In re ’318 Patent Infringement Litig.,
      583 F.3d 1317 (Fed. Cir. 2009) .......................................................................... 74

  A.B. Dick Co. v. Burroughs Corp.,
     798 F.2d 1392 (Fed. Cir. 1986) .......................................................................... 29

  Abbott Labs. v. Geneva Pharm., Inc.,
    182 F.3d 1315 (Fed. Cir. 1999) .......................................................................... 37

  Acorda Therapeutics, Inc. v. Roxane Labs., Inc.,
    903 F.3d 1310 (Fed. Cir. 2018) .......................................................................... 54

  Advanced Magnetic Closures, Inc. v. Rome Fastener Corp.,
    607 F.3d 817 (Fed. Cir. 2010) ............................................................................ 31

  Agfa Corp. v. Creo Prods. Inc.,
     451 F.3d 1366 (Fed. Cir. 2006) ....................................................................33, 34

  Akamai Techs., Inc. v. Limelight Networks, Inc.,
    797 F.3d 1020 (Fed. Cir. 2015) (en banc) ........................................17, 22, 23, 24

  Alcon Research, Ltd. v. Apotex Inc.,
     687 F.3d 1362 (Fed. Cir. 2012) .......................................................................... 51

  Alcon, Inc. v. Teva Pharm. USA, Inc.,
     C.A. No. 06-234-SLR, 2010 WL 3081327 (D. Del. Aug. 5, 2010) ................... 78

  In re Aller,
      220 F.2d 454 (C.C.P.A. 1955) ......................................................................49, 61

  Allergan Inc. v. Teva Pharm. USA, Inc.,
     No. 15-cv-1455-WCB, 2017 WL 4803941 (E.D. Tex. Oct. 16,
     2017) ...................................................................................................................57
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 232 of 1374 PageID #:
                                    26737
                                  EXHIBIT 5


  Allergan, Inc. v. Apotex Inc.,
     754 F.3d 952 (Fed. Cir. 2014) ............................................................................ 63

  Allergan, Inc. v. Sandoz Inc.,
     726 F.3d 1286 (Fed. Cir. 2013) .......................................................................... 50

  Allergan, Inc. v. Sandoz, Inc.,
     796 F.3d 1293 (Fed. Cir. 2015) .......................................................................... 49

  In re Alonso,
      545 F.3d 1015 (Fed. Cir. 2008) .......................................................................... 69

  ALZA Corp. v. Andrx Pharm., LLC,
    603 F.3d 935 (Fed. Cir. 2010) ......................................................................71, 74

  Alza Corp. v. Andrx Pharm., LLC,
     607 F. Supp. 2d 614 (D. Del. 2009)..............................................................17, 72

  Alza Corp. v. Mylan Labs., Inc.,
     464 F.3d 1286 (Fed. Cir. 2006) ....................................................................50, 51

  American Calcar v. American Honda Motor Co.,
    768 F.3d 1185 (Fed. Cir. 2014) ....................................................................29, 31

  Amgen Inc. v. Apotex Inc.,
    712 F. App’x 985 (Fed. Cir. 2017) ..................................................................... 12

  Amgen Inc. v. F. Hoffman–La Roche Ltd.,
    580 F.3d 1340 (Fed. Cir. 2009) .......................................................................... 53

  Amgen, Inc. v. Chugai Pharm. Co.,
    927 F.2d 1200 (Fed. Cir. 1991) .......................................................................... 72

  Anacor Pharm., Inc. v. Iancu,
    889 F.3d 1372 (Fed. Cir. 2018) .......................................................................... 50

  Apotex Inc. v. UCB, Inc.,
    763 F.3d 1354 (Fed. Cir. 2014) .......................................................................... 32

  Apotex USA, Inc. v. Merck & Co.,
    254 F.3d 1031 (Fed. Cir. 2001) .......................................................................... 34



                                                         ii
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 233 of 1374 PageID #:
                                    26738
                                  EXHIBIT 5


  In re Applied Materials, Inc.,
      692 F.3d 1289 (Fed. Cir. 2012) ..............................................................47, 49, 62

  Ariad Pharm., Inc. v. Eli Lilly & Co.,
     598 F.3d 1336 (Fed. Cir. 2010) ...................................................................passim

  Art+Com Innovationpool GmbH v. Google LLC,
     712 F. App’x 976 (Fed. Cir. 2017) ..................................................................... 38

  AstraZeneca LP v. Apotex, Inc.,
     633 F.3d 1042 (Fed. Cir. 2010) ............................................................................ 8

  AstraZeneca LP v. Breath Ltd.,
     603 F. App’x 999 (Fed. Cir. 2015) ...............................................................52, 53

  AstraZeneca Pharm. LP v. Apotex Corp.,
     669 F.3d 1370 (Fed. Cir. 2012) .......................................................................... 14

  Atlas Powder Co. v. Ireco, Inc.,
     190 F.3d 1342 (Fed. Cir. 1999) ....................................................................42, 43

  Auto. Techs. Int’l, Inc. v. BMW of N. Am., Inc.,
     501 F.3d 1274 (Fed. Cir. 2007) .......................................................................... 74

  Aventis Pharma S.A. v. Hospira, Inc.,
     675 F.3d 1324 (Fed. Cir. 2012) ..............................................................27, 28, 30

  Aventis Pharma S.A. v. Hospira, Inc.,
     743 F. Supp. 2d 305 (D. Del. 2010).................................................................... 56

  Avid Identification Sys., Inc. v. Crystal Imp. Corp.,
     603 F.3d 967 (Fed. Cir. 2010) ................................................................26, 27, 31

  Baxter Diagnostics Inc. v. AVL Sci. Corp.,
    924 F. Supp. 994 (C.D. Cal. 1996) ..................................................................... 37

  Bayer AG v. Biovail Corp.,
    279 F.3d 1340 (Fed. Cir. 2002) ....................................................................14, 16

  Bayer AG v. Elan Pharm. Research Corp.,
    212 F.3d 1241 (Fed. Cir. 2000) ...................................................................passim



                                                        iii
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 234 of 1374 PageID #:
                                    26739
                                  EXHIBIT 5


  Bayer Pharma AG v. Watson Labs., Inc.,
    C.A. No. 12-1726-LPS, 2016 WL 7468172 (D. Del. Dec. 28, 2016) ................ 77

  Bayer Schering Pharm. AG v. Barr Labs, Inc.,
    575 F.3d 1341 (Fed. Cir. 2009) .......................................................................... 51

  Berkheimer v. HP Inc.,
     881 F.3d 1360 (Fed. Cir. 2018) .......................................................................... 77

  BMC Res., Inc. v. Paymentech, L.P.,
    498 F.3d 1371 (Fed. Cir. 2007) .......................................................................... 17

  In re Boesch,
      617 F.2d 272 (C.C.P.A. 1980) ............................................................................ 58

  Brasseler, U.S.A. I, L.P. v. Stryker Sales Corp.,
     267 F.3d 1370 (Fed. Cir. 2001) ....................................................................27, 29

  Brigham & Women’s Hosp., Inc. v. Perrigo Co.,
     761 F. App’x 995 (Fed. Cir. 2019) ..................................................................... 11

  Bristol Myers Squibb Co. v. Teva Pharm. USA, Inc.,
     752 F.3d 967 (Fed. Cir. 2014) ......................................................................56, 57

  In re Brominidine Patent Litig.,
      643 F.3d 1366 (Fed. Cir. 2011) .......................................................................... 15

  Bruno Indep. Living Aids, Inc. v. Acorn Mobility Servs. Ltd.,
     394 F.3d 1348 (Fed. Cir. 2005) ..............................................................29, 30, 32

  CBA Envtl. Servs., Inc. v. Toll Brothers Inc.,
    403 F. Supp. 3d 403 (D.N.J. 2019) .........................................................22, 24, 25

  Chiron Corp. v. Genentech, Inc.,
    363 F.3d 1247 (Fed. Cir. 2004) .......................................................................... 74

  In re Chupp,
      816 F.2d 643 (Fed. Cir. 1987) ............................................................................ 59

  ClearValue Inc. v. Pearl River Polymers Inc.,
     668 F.3d 1340 (Fed. Cir. 2012) ....................................................................43, 44



                                                         iv
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 235 of 1374 PageID #:
                                    26740
                                  EXHIBIT 5


  Clock Spring, L.P. v. Wrapmaster, Inc.,
     560 F.3d 1317 (Fed. Cir. 2009) .......................................................................... 47

  Colorado v. New Mexico,
    467 U.S. 310 (1984) ............................................................................................ 35

  Consol. Aluminum Corp. v. Foseco Int’l Ltd.,
    910 F.2d 804 (Fed. Cir. 1990) ......................................................................25, 34

  Constant v. Advanced Micro-Devices, Inc.,
    848 F.2d 1560 (Fed. Cir. 1988) .......................................................................... 35

  In re Corkill,
      771 F.2d 1496 (Fed. Cir. 1985) .......................................................................... 53

  CR Bard Inc. v. AngioDynamics Inc.,
    382 F. Supp. 3d 332 (D. Del. 2019).................................................................... 25

  Critikon, Inc. v. Becton Dickinson Vascular Access, Inc.,
     120 F.3d 1253 (Fed. Cir. 1997) ....................................................................30, 31

  Cubist Pharm., Inc. v. Hospira, Inc.,
    75 F. Supp. 3d 641 (D. Del. 2014)...................................................................... 43

  In re Depomed Patent Litig.,
      C.A. No. 13-4507, 2016 WL 7163647 (D. N. J. Sept. 30, 2016 ........................ 21

  DePuy Spine, Inc. v. Medtronic Sofamor Danek, Inc.,
    567 F.3d 1314 (Fed. Cir. 2009) .......................................................................... 63

  Dome Patent L.P. v. Lee,
    799 F.3d 1372 (Fed. Cir. 2015) .......................................................................... 46

  Dow Chem. Co. v. Nova Chems. Corp. (Can.),
    803 F.3d 620 (Fed. Cir. 2015) ............................................................................ 76

  DSU Med. Corp. v. JMS Co.,
    471 F.3d 1293 (Fed. Cir. 2006) ....................................................................18, 19

  Dynacore Holdings Corp. v. U.S. Philips Corp.,
    363 F.3d 1263 (Fed. Cir. 2004) .......................................................................... 19



                                                           v
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 236 of 1374 PageID #:
                                    26741
                                  EXHIBIT 5


  E.I. DuPont de Nemours & Co. v. Synvina C.V.,
     904 F.3d 996 (Fed. Cir. 2018) ......................................................................59, 62

  eBay Inc. v. MercExchange, L.L.C.,
    547 U.S. 388 (2006) ............................................................................................ 78

  Eli Lilly & Co. v. Barr Labs., Inc.,
     251 F.3d 955 (Fed. Cir. 2001) ............................................................................ 43

  Eli Lilly & Co. v. Medtronic, Inc.,
     496 U.S. 661 (1990) ............................................................................................ 12

  Eli Lilly & Co. v. Teva Parenteral Meds., Inc.,
     845 F.3d 1357 (Fed. Cir. 2017) .......................................................................... 20

  Enzo Biochem, Inc. v. Gen-Probe Inc.,
    323 F.3d 956 (Fed. Cir. 2002) ............................................................................ 67

  Enzo Biochem, Inc. v. Gen-Probe Inc.,
    424 F.3d 1276 (Fed. Cir. 2005) .......................................................................... 39

  In re Epstein,
      32 F.3d 1559 (Fed. Cir. 1994) ............................................................................ 38

  eSpeed Inc. v. Brokertec USA LLC,
     417 F. Supp. 2d 580 (D. Del. 2006)..............................................................26, 34

  In re Farrenkopf,
      713 F.2d 714 (Fed. Cir. 1983) ............................................................................ 63

  Ferring B.V. v. Watson Labs., Inc.-Fla.,
     764 F.3d 1382 (Fed. Cir. 2014) (Ferring I) ........................................................ 13

  Ferring B.V. v. Watson Labs., Inc.-Fla.,
     764 F.3d 1401 (Fed. Cir. 2014) (Ferring II) ..........................................12, 13, 16

  Forest Labs., LLC v. Sigmapharm Labs., LLC,
    918 F.3d 928 (Fed. Cir. 2019) ............................................................................ 55

  In re Fout,
      675 F.2d 297 (C.C.P.A. 1982) ......................................................................36, 37



                                                           vi
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 237 of 1374 PageID #:
                                    26742
                                  EXHIBIT 5


  Fox Indus., Inc. v. Structural Pres. Sys., Inc.,
    922 F.2d 801 (Fed. Cir. 1990) ............................................................................ 33

  In re Fulton,
      391 F.3d 1195 (Fed. Cir. 2004) .......................................................................... 46

  Galderma Labs., L.P. v. Tolmar, Inc.,
    737 F.3d 731 (Fed. Cir. 2013) .....................................................................passim

  Gator Tail, LLC. v. Mud Buddy, LLC,
    618 F. App’x 992 (Fed. Cir. 2015) ..................................................................... 63

  In re Geisler,
      116 F.3d 1465 (Fed. Cir. 1997) ........................................................47, 48, 49, 55

  Genentech, Inc. v. Hospira, Inc.,
    946 F.3d 1333 (Fed. Cir. 2020) .......................................................................... 49

  Genetics Inst., LLC v. Novartis Vaccines & Diagnostics, Inc.,
    655 F.3d 1291 (Fed. Cir. 2011) ....................................................................59, 60

  Glaxo Grp. Ltd. v. Apotex, Inc.,
     376 F.3d 1339 (Fed. Cir. 2004) ....................................................................11, 16

  Glaxo, Inv. v. Novopharm, Ltd.,
     110 F.3d 1562 (Fed. Cir. 1997) ..............................................................12, 13, 17

  In re Gleave,
      560 F.3d 1331 (Fed. Cir. 2009) .......................................................................... 44

  In re GPAC Inc.,
      57 F.3d 1573 (Fed. Cir. 1995) ......................................................................45, 46

  Graham v. John Deere Co.,
    383 U.S. 1 (1966) ................................................................................................ 45

  In re Grasselli,
      713 F.2d 731 (Fed. Cir. 1983) ............................................................................ 60

  In re Greenfield,
      571 F.2d 1185 (C.C.P.A. 1978) .......................................................................... 60



                                                           vii
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 238 of 1374 PageID #:
                                    26743
                                  EXHIBIT 5


  Grunenthal GMBH v. Alkem Labs. Ltd.,
    919 F.3d 1333 (Fed. Cir. 2019) .......................................................................... 20

  Guardant Health, Inc. v. Found. Med., Inc.,
    1-17-cv-01616, D.I. 343 (D. Del. Jan. 7, 2020).................................................. 34

  In re Gurley,
      27 F.3d 551 (Fed. Cir. 1994) ..................................................................46, 62, 63

  In re Harris,
      409 F.3d 1339 (Fed. Cir. 2005) .......................................................................... 60

  Hewlett-Packard Co. v. Mustek Sys., Inc.,
    340 F.3d 1314 (Fed. Cir. 2003) .......................................................................... 42

  In re Hoeschele,
      406 F.2d 1403 (C.C.P.A. 1969) .......................................................................... 61

  Hoffman-La Roche Inc. v. Apotex Inc.,
    748 F.3d 1326 (Fed. Cir. 2014) .......................................................................... 64

  Hoffman-La Roche, Inc. v. Promega Corp.,
    319 F. Supp. 2d 1011 (N.D. Cal. 2004) .............................................................. 33

  Hospira, Inc. v. Amneal Pharms., LLC,
    285 F. Supp. 3d 776 (D. Del. 2018).................................................................... 53

  Hospira, Inc. v. Fresenius Kabi USA, LLC,
    946 F.3d 1322 (Fed. Cir. 2020) .......................................................................... 54

  In re Huai-Hung Kao,
      639 F.3d 1057 (Fed. Cir. 2011) .......................................................................... 54

  In re Huang,
      100 F.3d 135 (Fed. Cir. 1996) ............................................................................ 58

  In re Huston,
      308 F.3d 1267 (Fed. Cir. 2002) .......................................................................... 59

  ICU Med., Inc. v. Alaris Med. Sys., Inc.,
    558 F.3d 1368 (Fed. Cir. 2009) .......................................................................... 68



                                                        viii
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 239 of 1374 PageID #:
                                    26744
                                  EXHIBIT 5


  Idemitsu Kosan Co. v. SFC Co.,
     870 F.3d 1376 (Fed. Cir. 2017) .......................................................................... 65

  Impax Labs., Inc. v. Aventis Pharm. Inc.,
    468 F.3d 1366 (Fed. Cir. 2006) .......................................................................... 41

  Impax Labs., Inc. v. Aventis Pharm. Inc.,
    496 F. Supp. 2d 428 (D. Del. 2007).................................................................... 73

  Intellect Wireless, Inc. v. HTC Corp.,
     732 F.3d 1339 (Fed. Cir. 2013) .......................................................................... 26

  Interspiro USA, Inc. v. Figgie Int’l Inc.,
     18 F.3d 927 (Fed. Cir. 1994) .............................................................................. 79

  Interval Licensing LLC v. AOL, Inc.,
     766 F.3d 1364 (Fed. Cir. 2014) .......................................................................... 76

  Invitrogen Corp. v. Biocrest Mfg., L.P.,
     424 F.3d 1374 (Fed. Cir. 2005) .......................................................................... 38

  J.A. LaPorte, Inc. v. Norfolk Dredging Co.,
     787 F.2d 1577 (Fed. Cir. 1986) .......................................................................... 38

  Keystone Driller Co. v. Gen. Excavator Co.,
    290 U.S. 240 (1933) ......................................................................................26, 27

  King Pharms., Inc. v. Eon Labs, Inc.,
     616 F.3d 1267 (Fed. Cir. 2010) ....................................................................42, 43

  Kingsdown Med. Consultants, Ltd. v. Hollister, Inc.,
     863 F.2d 867 (Fed. Cir. 1988) ............................................................................ 33

  KSR Int’l Co. v. Teleflex Inc.,
    550 U.S. 398 (2007) ..........................................................................36, 45, 51, 52

  In re Kubin,
      561 F.3d 1351 (Fed. Cir. 2009) .......................................................................... 54

  LaBounty Mfg., Inc. v. U.S. Int’l Trade Comm’n,
    958 F.2d 1066 (Fed. Cir. 1992) ....................................................................30, 37



                                                         ix
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 240 of 1374 PageID #:
                                    26745
                                  EXHIBIT 5


  Liebel-Flarsheim Co. v. Medrad, Inc.,
     481 F.3d 1371 (Fed. Cir. 2007) .......................................................................... 71

  Limelight Networks, Inc. v. Akamai Techs., Inc.,
     572 U.S. 915 (2014) ............................................................................................ 18

  LizardTech, Inc. v. Earth Res. Mapping, Inc.,
     424 F.3d 1336 (Fed. Cir. 2005) .......................................................................... 68

  LizardTech, Inc. v. Earth Res. Mapping, Inc.,
     433 F.3d 1373 (Fed. Cir. 2006) .......................................................................... 68

  Lockwood v. Am. Airlines, Inc.,
     107 F.3d 1565 (Fed. Cir. 1997) .......................................................................... 68

  In re Mageli,
      470 F.2d 1380 (C.C.P.A 1973) ........................................................................... 55

  MagSil Corp. v. Hitachi Glob. StorageTechs., Inc.,
    687 F.3d 1377 (Fed. Cir. 2012) ....................................................................71, 74

  Manville Sales Corp. v. Paramount Sys., Inc.,
    917 F.2d 544 (Fed. Cir. 1990) ............................................................................ 19

  Medichem, S.A. v. Rolabo, S.L.,
    437 F.3d 1157 (Fed. Cir. 2006) ..............................................................50, 53, 65

  In re Merchant,
      575 F.2d 865 (CCPA 1978) ................................................................................ 58

  In re Merck & Co.,
      800 F.2d 1091 (Fed. Cir. 1986) .......................................................................... 57

  Merck & Co. v. Biocraft Labs., Inc.,
    874 F.2d 804 (Fed. Cir. 1989) ......................................................................49, 50

  Merck & Co. v. Danbury Pharmacal, Inc.,
    873 F.2d 1418 (Fed. Cir. 1989) .......................................................................... 31

  Microsoft Corp. v. GeoTag, Inc.,
    817 F.3d 1305 (Fed. Cir. 2016) .......................................................................... 17



                                                            x
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 241 of 1374 PageID #:
                                    26746
                                  EXHIBIT 5


  Microsoft Corp. v. i4i Ltd. P’ship,
    564 U.S. 91 (2011) ........................................................................................34, 36

  Monsanto Tech. LLC v. E.I. DuPont de Nemours & Co.,
    878 F.3d 1336 (Fed. Cir. 2018) .......................................................................... 43

  In re Moore,
      155 F.2d 379 (C.C.P.A. 1946) ............................................................................ 68

  MorphoSys AG v. Janssen Biotech, Inc.,
    358 F. Supp. 3d 354 (D. Del. 2019).................................................................... 70

  In re Mouttet,
      686 F.3d 1322 (Fed. Cir. 2012) .......................................................................... 46

  Nautilus, Inc. v. Biosig Instruments, Inc.,
    572 U.S. 898 (2014) ......................................................................................75, 76

  Netscape Commc’ns Corp. v. Konrad,
     295 F.3d 1315 (Fed. Cir. 2002) .......................................................................... 47

  New Railhead Mfg., LLC v. Vermeer Mfg. Co.,
    298 F.3d 1290 (Fed. Cir. 2002) .......................................................................... 38

  Nilssen v. Osram Sylvania, Inc.,
     504 F.3d 1223 (Fed. Cir. 2007) .......................................................................... 33

  In re Nomiya,
      509 F.2d 566 (C.C.P.A. 1975) ............................................................................ 39

  Novo Nordisk A/S v. Caraco Pharm. Labs., Ltd.,
    719 F.3d 1346 (Fed. Cir. 2013) .......................................................................... 49

  Novozymes A/S v. DuPont Nutrition Biosciences APS,
    723 F.3d 1336 (Fed. Cir. 2013) .......................................................................... 67

  Octane Fitness, LLC v. ICON Health & Fitness, Inc.,
    572 U.S. 545 (2014) ............................................................................................ 79

  Ohio Willow Wood Co. v. Alps South, LLC,
    735 F.3d 1333 (Fed. Cir. 2013) ....................................................................26, 28



                                                           xi
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 242 of 1374 PageID #:
                                    26747
                                  EXHIBIT 5


  Ormco Corp. v. Align Tech., Inc.,
    463 F. 3d 1299 (Fed. Cir. 2006) ......................................................................... 47

  Otsuka Pharm. Co. v. Torrent Pharm. Ltd.,
     99 F. Supp. 3d 461 (D.N.J. 2015) ....................................................................... 21

  Par Pharm., Inc. v. Luitpold Pharm., Inc.,
    2017 WL 452003 (D.N.J. Feb. 2, 2017) .......................................................14, 54

  PAR Pharm., Inc. v. TWI Pharm., Inc.,
    773 F.3d 1186 (Fed. Cir. 2014) .......................................................................... 50

  Par Pharma., Inc. v. TWi Pharm., Inc.,
    120 F. Supp. 3d 468 (D. Md. 2015) .................................................................... 71

  Paragon Podiatry Lab., Inc. v. KLM Labs., Inc.,
    984 F.2d 1182 (Fed. Cir. 1993) .......................................................................... 30

  In re Patel,
      566 F. App’x 1005 (Fed. Cir. 2014) ................................................................... 55

  Pernix Ire. Pain DAC v. Alvogen Malta Operations Ltd.,
     323 F. Supp. 3d 566 (D. Del. 2018)..................................................22, 24, 69, 70

  Perricone v. Medicis Pharmaceutical Corp.
     432 F.3d 1368 (Fed. Cir. 2005) .......................................................................... 44

  In re Peterson,
      315 F.3d 1325 (Fed. Cir. 2003) ...................................................................passim

  Petito v. Puritan’s Pride, Inc.,
     35 F. Supp. 3d 494 (S.D.N.Y. 2014) .................................................................. 73

  Pfizer, Inc. v. Apotex, Inc.,
     480 F.3d 1348 (Fed. Cir. 2007) ........................................................35, 53, 55, 56

  Pharm. Res., Inc. v. Roxane Labs., Inc.,
    Civ. No. 03–3357(DRD), 2006 WL 3231427 (D.N.J. Nov. 8, 2006) ..........72, 74

  PharmaStem Therapeutics, Inc. v. ViaCell, Inc.,
    491 F.3d 1342 (Fed. Cir. 2007) .......................................................................... 39



                                                       xii
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 243 of 1374 PageID #:
                                    26748
                                  EXHIBIT 5


  PIN/NIP, Inc. v. Platte Chem. Co.,
     304 F.3d 1235 (Fed. Cir. 2002) .......................................................................... 66

  Plantronics, Inc. v. Aliph, Inc.,
     724 F.3d 1343 (Fed. Cir. 2013) .......................................................................... 52

  Power Integrations, Inc. v. Fairchild Semiconductor,
    843 F.3d 1315 (Fed. Cir. 2016) .......................................................................... 19

  Power-One, Inc. v. Artesyn Techs., Inc.,
    599 F.3d 1343 (Fed. Cir. 2010) .......................................................................... 75

  Procter & Gamble Co. v. Paragon Trade Brands, Inc.,
     989 F. Supp. 547 (D. Del. 1997)......................................................................... 59

  Procter & Gamble Co. v. Teva Pharm. USA, Inc.,
     566 F.3d 989 (Fed. Cir. 2009) ......................................................................35, 55

  Pronova Biopharm Norge AS v. Teva Pharm. USA, Inc.,
     549 F. App’x 934 (Fed. Cir. 2013) ..................................................................... 37

  Purdue Pharma L.P. v. Epic Pharma, LLC,
    811 F.3d 1345 (Fed. Cir. 2016) .......................................................................... 42

  Purdue Pharma L.P. v. Recro Tech., LLC,
    694 F. App’x 794 (Fed. Cir. 2017) ...............................................................67, 68

  Quad Envtl. Techs. Corp. v. Union Sanitary Dist.,
    946 F.2d 870 (Fed. Cir. 1991) ............................................................................ 35

  Ralston Purina Co. v. Far-Mar-Co.,
     772 F.2d 1570 (Fed. Cir. 1985) .......................................................................... 35

  Rasmusson v. SmithKline Beecham Corp.,
    413 F.3d 1318 (Fed. Cir. 2005) ....................................................................73, 74

  Regeneron Pharm., Inc. v. Merus B.V.,
    144 F. Supp. 3d 530 (S.D.N.Y. 2015) ................................................................ 32

  Regeneron Pharm., Inc. v. Merus N.V.,
    No. 1:14-cv-01650-KBF, slip op. (S.D.N.Y. Mar. 26, 2018)............................. 80



                                                       xiii
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 244 of 1374 PageID #:
                                    26749
                                  EXHIBIT 5


  Regents of Univ. of Cal. v. Eli Lilly & Co.,
    119 F.3d 1559 (Fed. Cir. 1997) .......................................................................... 46

  Richdel, Inc. v. Sunspool Corp.,
     714 F.2d 1573 (Fed. Cir. 1983) .......................................................................... 11

  Robocast, Inc. v. Microsoft Corp.,
    21 F. Supp. 3d 320 (D. Del. 2014)...................................................................... 25

  Rohm & Haas Co. v. Crystal Chem. Co.,
    722 F.2d 1556 (Fed. Cir. 1983) .......................................................................... 28

  Ruiz v. A.B. Chance Co.,
     357 F.3d 1270 (Fed. Cir. 2004) .......................................................................... 52

  Santarus, Inc. v. Par Pharm., Inc.,
     694 F.3d 1344 (Fed. Cir. 2012) .......................................................................... 62

  Schering Corp. v. Geneva Pharm., Inc.,
     339 F.3d 1373 (Fed. Cir. 2003) ....................................................................41, 42

  Semiconductor Energy Lab., Inc. v. Samsung Elecs. Co.,
    24 F. Supp. 2d 537 (E.D. Va. 1998) ................................................................... 34

  Shire LLC v. Amneal Pharm., LLC,
     C.A. No. 11-3781 (SRC), 2014 WL 2861430 (D.N.J. June 23,
     2014) ...................................................................................................................21

  SightSound Techs., LLC v. Apple Inc.,
     809 F.3d 1307 (Fed. Cir. 2015) .......................................................................... 64

  Sinclair & Carroll Co. v. Interchemical Corp.,
     325 U.S. 327 (1945) ............................................................................................ 49

  Sitrick v. Dreamworks, LLC,
      516 F.3d 993 (Fed. Cir. 2008) ............................................................................ 71

  Sjolund v. Musland,
     847 F.2d 1573 (Fed. Cir. 1988) .......................................................................... 39

  SmithKline Beecham Corp. v. Apotex Corp.,
    403 F.3d 1331 (Fed. Cir. 2005) .......................................................................... 42


                                                              xiv
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 245 of 1374 PageID #:
                                    26750
                                  EXHIBIT 5


  In re Soni,
      54 F.3d 746 (Fed. Cir. 1995) .............................................................................. 55

  Sonrai Sys., LLC v. AMCS Grp. Inc.,
     C.A. No. 16 C 9404, 2017 WL 4281122 (N.D. Ill. Sept. 27, 2017)................... 23

  In re Sus,
      306 F.2d 494 (C.C.P.A. 1962) ............................................................................ 68

  Takeda Pharm. Co. v. Teva Pharm. USA, Inc.,
     668 F. Supp. 2d 614 (D. Del. 2009).................................................................... 11

  Takeda Pharm. U.S.A., Inc. v. W.-Ward Pharm. Corp.,
     785 F.3d 625 (Fed. Cir. 2015) ......................................................................18, 20

  Taro Pharm. U.S.A., Inc. v. Perrigo Isr. Pharm. Ltd.,
     C.A. 14-cv-989-RGA, 2015 WL 7737310 (D. Del. Dec. 1, 2015) ..............37, 47

  Tech. Licensing Corp. v. Videotek, Inc.,
     545 F.3d 1316 (Fed. Cir. 2008) .......................................................................... 12

  Teva Pharm. USA, Inc. v. Sandoz, Inc.,
     789 F.3d 1335 (Fed. Cir. 2015) ....................................................................75, 77

  Therasense Inc. v. Becton Dickinson & Co.,
     649 F.3d 1276 (Fed. Cir. 2011) ...................................................................passim

  Titanium Metals v. Banner,
     778 F.2d 775 (Fed. Cir. 1985) ............................................................................ 43

  Tokai Corp. v. Easton Enters., Inc.,
     632 F.3d 1358 (Fed. Cir. 2011) .......................................................................... 52

  TorPharm, Inc. v. Ranbaxy Pharm., Inc.,
     336 F.3d 1322 (Fed. Cir. 2003) .......................................................................... 47

  TransWeb, LLC v. 3M Innovative Props. Co.,
     16 F. Supp. 3d 385 (D.N.J. 2014) ....................................................................... 27

  Tris Pharma, Inc. v. Actavis Labs. FL, Inc.,
     276 F. Supp. 3d 226 (D. Del. 2017)..................................................47, 48, 49, 60



                                                         xv
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 246 of 1374 PageID #:
                                    26751
                                  EXHIBIT 5


  Trs. of Columbia Univ. v. Illumina, Inc.,
     620 F. App’x 916 (Fed. Cir. 2015) ..................................................................... 58

  Truth Hardware Corp. v. Ashland Prods., Inc.,
     No. 02-1541 GMS, 2003 WL 22005839 (D. Del. Aug. 19, 2003) ..................... 34

  TurboCare Div. of Demag Delaval Turbomachinery Corp. v. Gen.
     Elec. Co.,
     264 F.3d 1111 (Fed. Cir. 2001) .......................................................................... 67

  Tyco Healthcare Grp. LP v. Mutual Pharm. Co.,
     762 F.3d 1338 (Fed. Cir. 2014) .......................................................................... 15

  United Therapeutics Corp. v. Sandoz, Inc.,
    V.S. No. 12-CV-01617, 2014 WL 429153 (D.N.J. Aug. 29, 2014) ................... 20

  Univ. Of Rochester v. G.D. Searle & Co.,
    358 F.3d 916 (Fed. Cir. 2004) ............................................................................ 66

  Vanda Pharm. Inc. v. W.-Ward Pharm. Int’l Ltd.,
    887 F.3d 1117 (Fed. Cir. 2018) .......................................................................... 11

  Vas-Cath Inc. v. Mahurkar,
    935 F.2d 1555 (Fed. Cir. 1991) .......................................................................... 66

  Vita-Mix Corp. v. Basic Holding, Inc.,
     581 F.3d 1317 (Fed. Cir. 2009) .......................................................................... 21

  In re Wands,
      858 F.2d 731 (Fed. Cir. 1988) ......................................................................72, 73

  Warner Chilcott Co., LLC v. Teva Pharm. USA, Inc.,
    594 F. App’x 630 (Fed. Cir. 2014) ..................................................................... 53

  Warner Chilcott Co. v. Teva Pharm. USA, Inc.,
    89 F. Supp. 3d 641 (D.N.J. 2015) ................................................................passim

  Warner-Lambert Co. v. Apotex Corp.,
    316 F.3d 1348 (Fed. Cir. 2003) ....................................................................18, 21

  Wavetronix v. EIS Elec. Integrated Sys.,
    573 F.3d 1343 (Fed. Cir. 2009) .......................................................................... 17


                                                       xvi
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 247 of 1374 PageID #:
                                    26752
                                  EXHIBIT 5


  In re Woodruff,
      919 F.2d 1575 (Fed. Cir. 1990) ..............................................................47, 48, 58

  STATUTES
  21 U.S.C. § 331(d) ................................................................................................... 10

  21 U.S.C. § 332(a) ................................................................................................... 10

  21 U.S.C. § 333(a) ................................................................................................... 10

  21 U.S.C. § 334(a)(1) ............................................................................................... 10

  21 U.S.C. § 335b(a)(1) ............................................................................................. 10

  21 U.S.C. § 335c(a)(1) ............................................................................................. 10

  21 U.S.C. § 355(a) ..................................................................................................... 8

  21 U.S.C. § 355(b)(1)................................................................................................. 8

  21 U.S.C. § 355(b)(2)................................................................................................. 8

  21 U.S.C. § 355(b)(3)............................................................................................... 10

  21 U.S.C. § 355(j) ...................................................................................................... 8

  21 U.S.C. § 355(c)(3)(C) ......................................................................................... 10

  21 U.S.C. § 355(j)(2)(A)(vii)(i) ............................................................................... 10

  21 U.S.C. § 355(j)(2)(A)(vii)(ii) .............................................................................. 10

  21 U.S.C. § 355(j)(2)(A)(vii)(iii) ............................................................................. 10

  21 U.S.C. § 355(j)(2)(A)(vii)(iv) ............................................................................. 10

  28 U.S.C. § 1828 ......................................................................................................78

  28 U.S.C. § 1920 ......................................................................................................78

  28 U.S.C. § 1923 ......................................................................................................78

  35 U.S.C. § 102 .................................................................................................passim


                                                             xvii
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 248 of 1374 PageID #:
                                    26753
                                  EXHIBIT 5


  35 U.S.C. § 102(a)(1) .........................................................................................39, 41

  35 U.S.C. § 102(b)(1).........................................................................................39, 40

  35 U.S.C. § 103 .................................................................................................passim

  35 U.S.C. § 112(a) .........................................................................................6, 65, 71

  35 U.S.C. § 112(b) ...............................................................................................7, 75

  35 U.S.C. § 132 ........................................................................................................ 67

  35 U.S.C. § 271(a) .......................................................................................11, 16, 17

  35 U.S.C. § 271(b) ................................................................................................... 18

  35 U.S.C. § 271(e)(2) ...................................................................................11, 12, 14

  35 U.S.C. § 271(e)(4)(A) ......................................................................................... 77

  35 U.S.C. § 271(e)(4)(B) ...................................................................................77, 78

  35 U.S.C. § 271(e)(4)(C) ......................................................................................... 77

  35 U.S.C. § 285 ....................................................................................................7, 79

  REGULATIONS
  21 C.F.R. § 314.95(a)............................................................................................... 10

  21 C.F.R. § 211. ......................................................................................................... 9

  21 C.F.R. § 211.110(a)............................................................................................... 9

  21 C.F.R. § 211.110(b) .............................................................................................. 9

  21 C.F.R. § 211.110(c)............................................................................................... 9

  21 C.F.R. § 211.165(a)............................................................................................... 9

  21 C.F.R. § 211.165(c)............................................................................................... 9

  21 C.F.R. § 211.165(d) .............................................................................................. 9

  21 C.F.R. § 211.165(e)...............................................................................................9

                                                             xviii
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 249 of 1374 PageID #:
                                    26754
                                  EXHIBIT 5


  21 C.F.R. § 211.165(f) ............................................................................................... 9

  21 C.F.R. § 211.166 ................................................................................................... 9

  21 C.F.R. § 211.166(a)............................................................................................... 9

  21 C.F.R. § 211.166(b) .............................................................................................. 9

  21 C.F.R. § 314.50(d)(1)(i) ........................................................................................ 9

  21 C.F.R. § 314.50(d)(1)(ii) .........................................................................................

  21 C.F.R. § 314.94(a)(5) ............................................................................................ 9

  21 C.F.R. § 314.94(a)(6) ............................................................................................ 9

  21 C.F.R. § 314.94(a)(7) ............................................................................................ 9

  21 C.F.R. § 314.94(a)(9) ............................................................................................ 9

  21 C.F.R. § 314.94(a)(9)(iii) ...................................................................................... 9

  21 C.F.R § 314.53(b) ................................................................................................. 8

  21 C.F.R. § 320.22(b)(1) ............................................................................................ 9

  37 C.F.R. § 1.56 .......................................................................................................27

  RULES

  Fed. R. Civ. P. 54(d)(1)............................................................................................ 78

  D. Del. LR 54.1 ........................................................................................................78

  OTHER AUTHORITIES

  Examination Guidelines for Implementing the First Inventor to File
    Provisions of the Leahy-Smith America Invents Act, 78 Fed. Reg.
    11059 (Feb. 14, 2013) ......................................................................................... 41

  N. Scott Lierce, Invetorship, Double Patenting, and the America
     Invents Act, 30 Berkeley Tech. L.J. 1613 (2015) ............................................... 40

  Robert A. Armitage, Understanding the America Invents Act and Its
    Implications for Patenting, 40 AIPLA Q. J. 1 (2012) ........................................ 40

                                                            xix
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 250 of 1374 PageID #:
                                    26755
                                  EXHIBIT 5


         Pursuant to Local Rule 16.3(c)(5) and the Court’s Scheduling Order (D.I. 20,

  148), Defendant Eagle Pharmaceuticals Inc. (“Eagle” or “Defendant”) respectfully

  submits the following issues of law that remain to be litigated and a citation of

  representative authorities relied upon. Eagle’s submission is based, in part, on its

  current understanding of the positions of the Plaintiffs Par Pharmaceutical, Inc., Par

  Sterile Products, LLC, and Endo Par Innovation Company, LLC (collectively, “Par”

  or “Plaintiffs”) and the proceedings in this action to date.

         In this action, Plaintiffs are currently asserting U.S. Patent No. 9,744,209 (“the

  ’209 patent”) and U.S. Patent No. 9,750,785 (“the ’785 patent”) (collectively, the

  “Patents-in-Suit”). 1 Specifically, Plaintiffs are asserting claims 1, 4, 5, and 7 of the

  ’209 patent; and claims 1, 5, and 8 of the ’785 patent (the “Asserted Claims”).

         Eagle reserves the right to amend or supplement this submission after

  considering Plaintiffs’ submissions, including amendments or supplementation

  made apparent in pre-trial proceedings, the trial itself, post-trial briefing, or

  otherwise.




  1
      The Patents-in-Suit share two common inventors and a common chain of priority
      to U.S. Patent No. 9,744,239 (“the ’239 patent”), and therefore may be referred
      to as the “’239 family.” Both of these patents also claims priority to U.S.
      Application 14/610,499. Par has not disputed that the Patents-in-Suit are not
      entitled to priority dates earlier than their own filing dates, based on their claims
      of priority to the ’239 patent and ’499 application.
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 251 of 1374 PageID #:
                                    26756
                                  EXHIBIT 5


        The following statements are not exhaustive, and Eagle reserves the right to

  prove any matters identified in its pleadings, invalidity contentions, interrogatory

  responses, and/or expert reports. In addition, the citation of authorities referenced

  in this document is not intended to be exhaustive. Eagle reserves the right to rely on

  additional authorities in support of its defenses and intended proofs. Eagle also

  reserves the right to rely upon the legal authorities cited by Plaintiffs in their

  corresponding exhibit.

        By including an issue herein, Eagle does not assume the burden of proof or

  production with regard to that issue. For instance, Plaintiffs bear the burden of proof

  with respect to infringement.

        To the extent this exhibit contains issues of fact, they are incorporated by

  reference into Defendant’s Statement of Issues of Fact that Remain to be Litigated.

  To the extent Defendant’s Statement of Issues of Fact That Remain to be Litigated

  contains issues of law, they are hereby incorporated into this exhibit.




                                            2
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 252 of 1374 PageID #:
                                    26757
                                 EXHIBIT 5


      SUBSTANTIVE ISSUES OF LAW REMAINING TO BE LITIGATED



        1.     Whether Plaintiffs have failed to carry their burden of proving by a

  preponderance of the evidence that any of the Asserted Claims of the Patents-in-Suit

  claims the drug, or use of the drug, that is the subject of Eagle’s ANDA No. 211538,

  such that submission of that ANDA constituted infringement of any of the Asserted

  Claims of the Patents-in-Suit pursuant to 35 U.S.C. § 271(e)(2).

        2.     Whether Plaintiffs have failed to carry their burden of proving by a

  preponderance of the evidence that, if Eagle’s ANDA No. 211538 were to be

  approved by the FDA, the manufacture, use, sale, offer for sale, or importation of

  the drug that is the subject of that ANDA would constitute direct infringement of

  any of the Asserted Claims of the Patents-in-Suit by Eagle.

        3.     Whether Plaintiffs have failed to carry their burden of proving by a

  preponderance of the evidence that, if Eagle’s ANDA No. 211538 were to be

  approved by the FDA, the manufacture, use, sale, offer for sale, or importation of

  the drug that is the subject of that ANDA would constitute direct infringement of

  any of the Asserted Claims of the Patents-in-Suit by any third parties.

        4.     To the extent Plaintiffs prove direct infringement of the Asserted

  Claims by a third party (rather than by Eagle), whether Plaintiffs have failed to carry

  their burden of proving by a preponderance of the evidence that, if Eagle’s ANDA


                                            3
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 253 of 1374 PageID #:
                                    26758
                                  EXHIBIT 5


  No. 211538 were to be approved by the FDA, the manufacture, use, sale, offer for

  sale, or importation of the drug that is the subject of that ANDA will actively induce

  infringement of any of the Asserted Claims of the Patents-in-Suit.




        A.     Inequitable Conduct

        5.     Whether Eagle has proven by clear and convincing evidence that the

  ’209 patent is unenforceable due to inequitable conduct before the PTO during

  prosecution of the ’209 patent.

        6.     Whether Eagle has proven by clear and convincing evidence that the

  ’785 patent is unenforceable due to inequitable conduct before the PTO during

  prosecution of the ’785 patent.

        B.     Infectious Unenforceability
        7.     Whether Eagle has proven by clear and convincing evidence that the

  ’209 patent is unenforceable due to inequitable conduct before the PTO during

  prosecution of the ’239 patent.

        8.     Whether Eagle has proven by clear and convincing evidence that the

  ’785 patent is unenforceable due to inequitable conduct before the PTO during

  prosecution of the ’239 patent.




                                            4
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 254 of 1374 PageID #:
                                    26759
                                  EXHIBIT 5




           A.    Anticipation

           9.    Whether Eagle has proven by clear and convincing evidence that claims

  1, 4, 5, and 7 of the ’209 patent are invalid as anticipated pursuant to 35 U.S.C.

  § 102.

           10.   Whether Eagle has proven by clear and convincing evidence that claims

  1, 5, and 8 of the ’785 patent are invalid as anticipated pursuant to 35 U.S.C. § 102.

           B.    Obviousness

           11.   Whether Eagle has proven by clear and convincing evidence that claims

  1, 4, 5, and 7 of the ’209 patent are invalid as obvious to a person of ordinary skill

  in the art pursuant to 35 U.S.C. § 103.

           12.   Whether Eagle has proven by clear and convincing evidence that claims

  1, 5, and 8 of the ’785 patent are invalid as obvious to a person of ordinary skill in

  the art pursuant to 35 U.S.C. § 103.

           13.   Whether Plaintiffs have failed to meet their burden of production to

  demonstrate that the prior art taught away from the claimed inventions recited in the

  Asserted Claims of the Patents-in-Suit.

           14.   Whether Plaintiffs have failed to meet their burden of production to

  demonstrate criticality to overcome the presumption that the Asserted Claims of the

  Patents-in-Suit are invalid as obvious.


                                            5
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 255 of 1374 PageID #:
                                    26760
                                  EXHIBIT 5


        C.     Written Description

        15.    Whether Eagle has proven by clear and convincing evidence that claims

  1, 4, 5, and 7 of the ’209 patent are invalid for lack of written description pursuant

  to 35 U.S.C. § 112(a).

        16.    Whether Eagle has proven by clear and convincing evidence that claims

  1, 5, and 8 of the ’785 patent are invalid for lack of written description pursuant to

  35 U.S.C. § 112(a).

        D.     Enablement

        17.    Whether Eagle has proven by clear and convincing evidence that claims

  1, 4, 5, and 7 of the ’209 patent are invalid for lack of enablement pursuant to 35

  U.S.C. § 112(a).

        18.    Whether Eagle has proven by clear and convincing evidence that claims

  1, 5, and 8 of the ’785 patent are invalid for lack of enablement pursuant to 35 U.S.C.

  § 112(a).

        E.     Indefiniteness
        19.    Whether Eagle has proven by clear and convincing evidence that claims

  1, 4, 5, and 7 of the ’209 patent are invalid for indefiniteness pursuant to 35 U.S.C.

  § 112(b).

        20.    Whether Eagle has proven by clear and convincing evidence that claims

  1, 5, and 8 of the ’785 patent are invalid for indefiniteness pursuant to 35 U.S.C.

  § 112(b).
                                            6
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 256 of 1374 PageID #:
                                    26761
                                  EXHIBIT 5




        21.    Whether Eagle is entitled to a judgment that the Asserted Claims of the

  Patents-in-Suit are invalid, unenforceable and/or not infringed.

        22.    Whether Eagle should be granted an award of costs and expenses in this

  action.

        23.    Whether this is an exceptional case under 35 U.S.C. § 285 such that

  Eagle is entitled to an award of attorneys’ fees.




                                             7
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 257 of 1374 PageID #:
                                    26762
                                  EXHIBIT 5


                                 LEGAL AUTHORITY



        24.    Under the Federal Food, Drug, and Cosmetic Act, 21 U.S.C. § 301 et

  seq. (“FDCA”), the FDA must approve all new drugs before they may be distributed

  in interstate commerce. 21 U.S.C. § 355(a). To secure approval for a new drug, an

  applicant may file a New Drug Application (“NDA”) that includes, for instance, a

  full description of the drug and data supporting its safety and efficacy, as well as any

  patents that claim the drug or a method of using the drug if a claim of patent

  infringement could reasonably be asserted. Id. at § 355(b)(1); 21 C.F.R § 314.53(b).

  “The FDA publishes the names of approved drugs and their associated patent

  information in the Approved Drug Products with Therapeutic Equivalence

  Evaluations list, commonly referred to as the ‘Orange Book.’” AstraZeneca LP v.

  Apotex, Inc., 633 F.3d 1042, 1045 (Fed. Cir. 2010).

        25.    In an effort to increase competition and reduce drug prices, statute

  permits others seeking approval to market a generic version of a previously-

  approved drug (“NDA product”) to file an Abbreviated New Drug Application

  (“ANDA”). An ANDA “allows an applicant to rely on the safety and efficacy

  information for the listed drug if the applicant can show that the generic drug is

  ‘bioequivalent’ to the listed drug.” Id. (citing 21 U.S.C. § 355(b)(2), (j)).




                                             8
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 258 of 1374 PageID #:
                                    26763
                                  EXHIBIT 5


        26.    If a proposed generic product (“ANDA product”) is rated “Q1/Q2” to a

  NDA product, the FDA has determined that the ANDA product is qualitatively and

  quantitatively the same as the NDA product, and will not require separate

  bioequivalence studies. 21 C.F.R. § 320.22(b)(1); see also id. § 314.94(a)(9)(iii).

        27.    The ANDA must specify the formulation and properties of the proposed

  ANDA product that will be marketed by the applicant, and provide specifications

  for parameters such as pH and impurities in accordance with good manufacturing

  practices. Id. § 314.94(a)(5)–(7), (9); id. § 314.50(d)(1)(i)–(ii); see generally 21

  C.F.R. § 211 et seq. (Current Good Manufacturing Practices For Finished

  Pharmaceuticals).

        28.    Manufacturing specifications define properties the product must have

  throughout    the   manufacturing     process.   Id.   § 211.110(a)–(c).    “Release”

  specifications define properties the product must have on release from

  manufacturing. Id. § 211.165(a), (c)–(f). “Stability” specifications define properties

  the product must have after release and through its shelf life. Id. § 211.166(a).

        29.    An ANDA applicant must conduct stability studies to demonstrate that

  its proposed ANDA product will meet its specifications over its shelf life. Id.

  § 211.166. In such studies, the product may be stored under various conditions and

  appropriate measurements taken at regular intervals during the product’s shelf life,

  which are reported to the FDA. Id. § 211.166(b).


                                            9
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 259 of 1374 PageID #:
                                    26764
                                  EXHIBIT 5


        30.    Once its ANDA is approved, an ANDA applicant may not market a

  product that does not comply with its ANDA specifications, without being subject

  to strict sanctions. See, e.g., 21 U.S.C. §§ 331(d), 332(a), 333(a), 334(a)(1),

  335b(a)(1), 335c(a)(1); see also Bayer AG v. Elan Pharm. Research Corp., 212 F.3d

  1241, 1249–50 (Fed. Cir. 2000).

        31.    Additionally, an ANDA applicant must certify under any one of four

  bases as to why the ANDA product will not infringe a patent: “(i) that such patent

  information has not been filed, (ii) that such patent has expired, (iii) . . . [the ANDA

  product will not be released before] the date on which such patent will expire, or

  (iv) that such patent is invalid or will not be infringed by the manufacture, use, or

  sale of the new drug for which the application is submitted.” 21 U.S.C.

  § 355(j)(2)(A)(vii)(i)-(iv).

        32.    A certification of invalidity or noninfringement is called a “paragraph

  IV certification.” If an ANDA applicant certifies under paragraph IV, the applicant

  must also send a Notice Letter to the NDA holder and owner of the patents listed in

  the Orange Book to inform them of the ANDA and the allegations of invalidity

  and/or noninfringement. Id. § 355(b)(3); 21 C.F.R. § 314.95(a). Upon receiving the

  Notice Letter, the patent owner then has 45 days in which to bring a patent

  infringement suit, and FDA approval of the ANDA product is automatically subject

  to a 30-month stay. 21 U.S.C. § 355(c)(3)(C).


                                            10
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 260 of 1374 PageID #:
                                    26765
                                  EXHIBIT 5




        33.      “The patentee bears the burden of proving infringement by a

  preponderance of the evidence.” Vanda Pharm. Inc. v. W.-Ward Pharm. Int’l Ltd.,

  887 F.3d 1117, 1125 (Fed. Cir. 2018); accord, Takeda Pharm. Co. v. Teva Pharm.

  USA, Inc., 668 F. Supp. 2d 614, 619 (D. Del. 2009) (“The patent owner has the

  burden of proving infringement and must meet its burden by a preponderance of the

  evidence.”).

        34.      Mere speculation cannot satisfy the patentee’s burden of proof. See,

  e.g., Brigham & Women’s Hosp., Inc. v. Perrigo Co., 761 F. App’x 995, 1003–04

  (Fed. Cir. 2019) (“At most, the study suggests that Pepcid Complete® might provide

  immediate and sustained relief; such speculative data, however, cannot sustain

  Brigham’s burden of proof.”).

        35.      An invalid claim cannot be infringed. See Richdel, Inc. v. Sunspool

  Corp., 714 F.2d 1573, 1580 (Fed. Cir. 1983) (“The claim being invalid there is

  nothing to be infringed.”).

        A.       Infringement Under Hatch-Waxman

        36.      The filing of an ANDA application constitutes an “artificial act of

  infringement for purposes of establishing jurisdiction in the federal courts” under

  35 U.S.C. § 271(e)(2), as the ANDA precedes any product that could constitute

  actual infringement under § 271(a). Glaxo Grp. Ltd. v. Apotex, Inc., 376 F.3d 1339,


                                           11
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 261 of 1374 PageID #:
                                    26766
                                 EXHIBIT 5


  1551 (Fed. Cir. 2004); see also Eli Lilly & Co. v. Medtronic, Inc., 496 U.S. 661, 676

  (1990) (same); 35 U.S.C. § 271(e)(2) (“It shall be an act of infringement to submit

  (A) an application under section 505(j) of the Federal Food, Drug, and Cosmetic Act

  or described in section 505(b)(2) of such Act for a drug claimed in a patent or the

  use of which is claimed in a patent.”).

        37.    The filing of an ANDA, however, does not by itself prove infringement.

  See Ferring B.V. v. Watson Labs., Inc.-Fla., 764 F.3d 1401, 1408 (Fed. Cir. 2014)

  (Ferring II) (“The district court here thus erred to the extent that it read § 271(e) to

  mean that [defendant’s] act of filing an ANDA, by itself, establishe[s]

  infringement . . . . The filing only constituted a technical act of infringement for

  jurisdictional purposes.”).

        38.    Nor does the analysis under § 271(e)(2) “alter a patentee’s burden of

  proving infringement” by a preponderance of the evidence.              Glaxo, Inv. v.

  Novopharm, Ltd., 110 F.3d 1562, 1567 (Fed. Cir. 1997). That burden always remains

  with the patent owner. See Tech. Licensing Corp. v. Videotek, Inc., 545 F.3d 1316,

  1327 (Fed. Cir. 2008) (noting that the “burden to prove infringement” never shifts

  from the plaintiff); Amgen Inc. v. Apotex Inc., 712 F. App’x 985, 993 (Fed. Cir.

  2017) (noting it is not the accused infringer’s “burden to prove non-infringement”).

        39.    In Hatch-Waxman cases, the question of infringement is a hypothetical

  one; “[t]he relevant inquiry is whether the patentee has proven by a preponderance


                                            12
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 262 of 1374 PageID #:
                                    26767
                                  EXHIBIT 5


  of the evidence that the alleged infringer will likely market an infringing product.

  What is likely to be sold, or, preferably, what will be sold, will ultimately determine

  whether infringement exists.” Glaxo, 110 F.3d at 1570 (emphasis added).

        40.    It is “the ANDA itself [that] dominates th[is] analysis.” Ferring II, 764

  F.3d at 1408; accord, Glaxo, 110 F.3d at 1569 (“[T]his hypothetical inquiry is

  properly grounded in the ANDA application and the extensive materials typically

  submitted in its support.”).

        41.    Where “the ANDA is to sell a well-defined compound, then the

  ultimate question of infringement is usually straightforward.” Bayer AG v. Elan

  Pharm. Research Corp., 212 F.3d 1241, 1249 (Fed. Cir. 2000) (internal quotation

  marks and brackets omitted) (finding no infringement based entirely on defendant’s

  ANDA). That is, in instances where the ANDA specification “directly resolves the

  infringement question because it defines a proposed generic product in a manner that

  either meets the limitations of an asserted patent claim or is outside the scope of such

  a claim,” the inquiry ends. Ferring II, 764 F.3d at 1408; accord, Ferring B.V. v.

  Watson Labs., Inc.-Fla., 764 F.3d 1382, 1389 (Fed. Cir. 2014) (Ferring I) (affirming

  district court’s determination of no infringement, finding that the “ANDA

  specification speaks directly to the question of infringement and would not permit

  [the ANDA filer] to market an infringing product”).




                                            13
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 263 of 1374 PageID #:
                                    26768
                                 EXHIBIT 5


        42.    The hypothetical inquiry does not consider speculative allegations that

  an ANDA product may undergo changes, or the ANDA may be revised, at some

  point in the future. See Bayer AG v. Biovail Corp., 279 F.3d 1340, 1349 (Fed. Cir.

  2002) (endorsing the district court’s view that “‘[i]t is not enough for [the patentee]

  to suggest that the accused product may be infringing at some point in the future

  [due to changes in is properties]. The relevant test is whether [the applicant’s] drug,

  if put on the market, would infringe [the] patent.’”); see also AstraZeneca Pharm.

  LP v. Apotex Corp., 669 F.3d 1370, 1380–81 (Fed. Cir. 2012) (rejecting arguments

  that future amendments to an ANDA may result in infringement, and finding that

  “[s]ection 271(e)(2) does not encompass ‘speculative’ claims for infringement. . . .

  Regardless what may or may not occur in the future, the infringement analysis under

  § 271(e)(2) is limited to whether the accused infringer’s ANDA seeks approval for

  activities that would constitute infringement of the asserted patents.”) (citations

  omitted); Par Pharm., Inc. v. Luitpold Pharm., Inc., 2017 WL 452003, at *6 (D.N.J.

  Feb. 2, 2017) (“Because Par’s claim is entirely premised on speculation that future,

  uncertain amendments to Luitpold’s ANDA will infringe Par’s patents, and there is

  no question that the drug specified in Luitpold’s ANDA does not infringe the

  Patents-in-Suit, judgment in favor of Luitpold is warranted.”).

        43.    Data submitted alongside the ANDA, even data tending to show

  infringement, is generally irrelevant when the specification “directly addresses the


                                            14
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 264 of 1374 PageID #:
                                    26769
                                 EXHIBIT 5


  question of infringement.” Bayer, 212 F.3d at 1249 (“[Plaintiff’s] focus on the

  biobatch [data], whose test data was submitted with [defendant’s] ANDA, is

  misplaced for two reasons. First, the [FDCA] specifically provides an ANDA

  applicant immunity from allegations of infringement for acts that are necessary in

  preparing an ANDA. . . . Second, the specification in [defendant’s] ANDA defines

  its product in a way that directly addresses the question of infringement.”); see also

  In re Brominidine Patent Litig., 643 F.3d 1366, 1376–77 (Fed. Cir. 2011) (reversing

  judgment of infringement and rejecting reliance on expert testimony regarding

  testing data where the ANDA specified a pH outside the claimed range, finding “the

  highest pH at which Exela will manufacture and sell its proposed product is 6.7 or

  Exela will not, legally, market anything at all. . . . We cannot assume that Exela will

  not act in full compliance with its representations to the FDA.”).

        44.    In fact, when an ANDA specification does not infringe the patent on its

  face, one of the only times it may be appropriate to rely on extrinsic data is when

  such data shows infringement of the “actual commercial product with actual test

  results,” in spite of the non-infringing specification. Biovail, 279 F.3d at 1349. In

  such cases, the inquiry no longer concerns “what [the defendant] will likely market,

  but what [the defendant] has actually marketed.” Id. (emphasis added); cf. Tyco

  Healthcare Grp. LP v. Mutual Pharm. Co., 762 F.3d 1338, 1344 (Fed. Cir. 2014)

  (noting, in the context of Noerr-Pennington immunity from antitrust liability, that


                                            15
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 265 of 1374 PageID #:
                                    26770
                                 EXHIBIT 5


  “it is not unreasonable for a patent owner to allege infringement under section

  271(e)(2)(A) if the patent owner has evidence that the as-marketed commercial

  ANDA product will infringe, even though the hypothetical product specified in the

  ANDA could not infringe.” (emphasis added)).

        45.     In the context of the hypothetical inquiry (not actual infringement by

  an actual commercial product), only when “the ANDA specification does not resolve

  the infringement question in the first instance” do courts look to additional evidence,

  such as “biobatch data [or] actual samples of the proposed generic composition that

  the ANDA filer had submitted to the FDA.” Ferring II, 764 F.3d at 1409; see also

  Bayer, 212 F.3d at 1250 (if the ANDA specification does “not define the compound

  in a manner that directly addresse[s] the issue of infringement,” other data may then

  be considered); Glaxo, 110 F.3d at 1569–70 (looking to testing data when the drug

  product could exist in two forms only because the ANDA specification did address

  which form would be present in the likely ANDA product). Even then, reliance on

  “outliers” and “anomalies” in biobatch data cannot satisfy a patentee’s burden to

  “prove[] infringement by a preponderance of the evidence. . . .” Ferring II, 764 F.3d

  at 1409–10.

        B.      Direct Infringement
        46.     Under Section 271(a), “whoever without authority makes, uses, offers

  to sell, or sells any patented invention, within the United States or imports into the


                                            16
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 266 of 1374 PageID #:
                                    26771
                                  EXHIBIT 5


  United States any patented invention during the term of the patent therefor, infringes

  the patent.” 35 U.S.C. § 271(a).

        47.      Determining direct infringement requires a two-step inquiry. Step one

  is to construe the disputed terms of the patent at issue; step two is to compare the

  accused products with the properly construed claims of the patent. Alza Corp. v.

  Andrx Pharm., LLC, 607 F. Supp. 2d 614, 623 (D. Del. 2009). Step one is a question

  of law; step two is a question of fact. Id.; see also Wavetronix v. EIS Elec. Integrated

  Sys., 573 F.3d 1343, 1354 (Fed. Cir. 2009).

        48.      For method patents, direct infringement can occur only where “all steps

  of a claimed method are performed by or attributable to a single entity.” Akamai

  Techs., Inc. v. Limelight Networks, Inc., 797 F.3d 1020, 1022 (Fed. Cir. 2015) (en

  banc) (citing BMC Res., Inc. v. Paymentech, L.P., 498 F.3d 1371, 1379–81 (Fed.

  Cir. 2007)).

        49.      “Literal infringement occurs when each element of at least one claim

  of the patent is found in the alleged infringer’s product.” Alza, 607 F. Supp. 2d at

  623; see also Microsoft Corp. v. GeoTag, Inc., 817 F.3d 1305, 1313 (Fed. Cir. 2016).

  “If any claim limitation is absent from the accused device, there is no literal

  infringement as a matter of law.” Bayer AG v. Elan Pharm. Research Corp., 212

  F.3d 1241, 1247 (Fed. Cir. 2000); Glaxo Inc. v. Novopharm, Ltd., 110 F.3d 1562,

  1566 (Fed. Cir. 1997) (“It is elementary patent law that all limitations are material,”


                                            17
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 267 of 1374 PageID #:
                                    26772
                                  EXHIBIT 5


  and plaintiffs are “required to establish the presence of each limitation of the asserted

  claims”).

        C.     Induced Infringement

        50.    “Whoever actively induces infringement of a patent shall be liable as

  an infringer.” 35 U.S.C. § 271(b).

        51.    “[L]iability for induce[d infringement] must be predicated on direct

  infringement.” Limelight Networks, Inc. v. Akamai Techs., Inc., 572 U.S. 915, 921

  (2014). In other words, the patent owner must show that the alleged infringer, with

  knowledge of the asserted patents, “knowingly aided and abetted” another’s direct

  infringement. Takeda Pharm. U.S.A., Inc. v. W.-Ward Pharm. Corp., 785 F.3d 625,

  630 (Fed. Cir. 2015). “[I]n the ANDA context, it is well-established that ‘mere

  knowledge of possible infringement by others does not amount to inducement;

  specific intent and action to induce infringement must be proven.’” Id. at 631; see

  also DSU Med. Corp. v. JMS Co., 471 F.3d 1293, 1305 (Fed. Cir. 2006)

  (“[I]nducement requires that the alleged infringer knowingly induced infringement

  and possessed specific intent to encourage another’s infringement.”) (internal

  quotations omitted); Warner-Lambert Co. v. Apotex Corp., 316 F.3d 1348, 1363

  (Fed. Cir. 2003) (“[P]roof of actual intent to cause the acts which constitute the

  infringement is a necessary prerequisite to finding active inducement.”).




                                             18
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 268 of 1374 PageID #:
                                    26773
                                 EXHIBIT 5


        52.    “[The] sale of a lawful product by lawful means, with the knowledge

  that an unaffiliated, third party may infringe, cannot, in and of itself, constitute

  inducement of infringement.” Dynacore Holdings Corp. v. U.S. Philips Corp., 363

  F.3d 1263, 1276 n. 6 (Fed. Cir. 2004) (internal quotation marks and citation omitted).

  Rather, “plaintiff has the burden of showing that the alleged infringer’s actions

  induced infringing acts and that he knew or should have known his actions would

  induce actual infringements.” Manville Sales Corp. v. Paramount Sys., Inc., 917

  F.2d 544, 553 (Fed. Cir. 1990). “[T]he patentee must show that the accused inducer

  took an affirmative act to encourage infringement with the knowledge that the

  induced acts constitute patent infringement.” Power Integrations, Inc. v. Fairchild

  Semiconductor, 843 F.3d 1315, 1332 (Fed. Cir. 2016); accord, DSU Med., 471 F.3d

  at 1306 (This requires “more than just intent to cause the acts that produce direct

  infringement”; rather, the patentee must prove that an accused infringer has “an

  affirmative intent to cause direct infringement”) (emphasis added).                Stated

  differently, the patentee is “required to prove that: (1) a third party directly infringed

  the asserted claims of the . . . patents; (2) [the alleged infringer] induced those

  infringing acts; and (3) [the alleged infringer] knew the acts it induced constituted

  infringement.” Id.

        53.    In the ANDA context, “[t]he mere existence of direct infringement by

  physicians, while necessary to find liability for induced infringement, is not


                                             19
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 269 of 1374 PageID #:
                                    26774
                                 EXHIBIT 5


  sufficient for inducement.”     Takeda, 785 F.3d at 631; see also, e.g., United

  Therapeutics Corp. v. Sandoz, Inc., V.S. No. 12-CV-01617, 2014 WL 429153, at

  *21 (D.N.J. Aug. 29, 2014) (“It is not enough that ‘a user following the instructions

  may end up’ practicing the patented method.”). “This requirement of inducing acts

  is particularly important in the Hatch-Waxman Act context because the statute was

  designed to enable the sale of drugs for non-patented uses even though this would

  result in some off-label infringing uses.” Takeda, 785 F.3d at 631.

        54.    As such, “in the Hatch–Waxman Act context where . . . it is alleged that

  the drug label induces infringement by physicians,” “[t]he label must encourage,

  recommend, or promote infringement.” Takeda, 785 F.3d at 631. It is not enough

  that the “instructions describe the infringing mode.” Id. (internal quotation marks

  and brackets omitted); accord Eli Lilly & Co. v. Teva Parenteral Meds., Inc., 845

  F.3d 1357, 1368 (Fed. Cir. 2017); Grunenthal GMBH v. Alkem Labs. Ltd., 919 F.3d

  1333, 1339-40 (Fed. Cir. 2019) (claims directed to a method of using tapentadol and

  tapentadol hydrochloride for the treatment of polyneuropathic pain were not directly

  or indirectly infringed by drug manufacturer, where the accused infringer’s proposed

  label did not indicate its drug product was to be used to treat polyneuropathic pain).

        55.    “[V]ague label language cannot be combined with speculation about

  how physicians may act to find inducement.” Takeda, 785 F.3d at 632. Indeed,

  “where a product has substantial non-infringing uses, intent to induce infringement


                                           20
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 270 of 1374 PageID #:
                                    26775
                                  EXHIBIT 5


  cannot be inferred even when the defendant has actual knowledge that some users

  of its product may be infringing the patent.” Vita-Mix Corp. v. Basic Holding, Inc.,

  581 F.3d 1317, 1329 (Fed. Cir. 2009) (citation omitted); accord, Warner-Lambert,

  316 F.3d at 1365. At bottom, there can be no inducement simply because “a user

  following the instructions may end up using the device in an infringing way.” Vita-

  Mix, 581 F.3d at 1329 n.2.

        56.    A use that is permitted but not necessarily required by the label may not

  amount to inducement. See Shire LLC v. Amneal Pharm., LLC, C.A. No. 11-3781

  (SRC), 2014 WL 2861430 at *4–5 (D.N.J. June 23, 2014), aff’d, 802 F.3d 1301 (Fed.

  Cir. 2015) (finding a label that instructed administration with or without food did

  not induce infringement of a patent that required administration with food); see also

  In re Depomed Patent Litig., C.A. No. 13-4507 (CCC-MF), 2016 WL 7163647 at

  *58, *63–64 (D. N. J. Sept. 30, 2016), aff’d sub. nom. Grunenthal GmbH v. Alkem

  Labs. Ltd., 919 F.3d 1333 (Fed. Cir. 2019) (finding a label that instructed

  administration for numerous reasons, including polyneuropathic pain, did not induce

  infringement of a patent that required for polyneuropathic pain, as the label did not

  cause its use for that purpose). Labeling instructions that demonstrate “indifference

  to the administration of the ANDA products [according to the claimed method]” do

  not “actively encourage or direct such administration.” Otsuka Pharm. Co. v.

  Torrent Pharm. Ltd., 99 F. Supp. 3d 461, 493–94 (D.N.J. 2015).


                                           21
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 271 of 1374 PageID #:
                                    26776
                                  EXHIBIT 5


        D.     Divided Infringement

        57.    Whereas direct infringement involves a single actor performing the

  entire claimed method, “[w]here more than one actor is involved in practicing the

  steps, a court must determine whether the acts of one are attributable to the other

  such that a single entity is responsible for the infringement.” Akamai Techs., Inc. v.

  Limelight Networks, Inc., 797 F.3d 1020, 1022 (Fed. Cir. 2015) (en banc). To

  establish inducement of claim, a patentee must demonstrate “that joint direct

  infringement would occur, which requires that ‘the acts of one are attributable to the

  other such that a single entity is responsible for the infringement.’” Pernix Ire. Pain

  DAC v. Alvogen Malta Operations Ltd., 323 F. Supp. 3d 566, 578 (D. Del. 2018)

  (quoting Akamai Techs., 797 F.3d at 1022).

        58.    A “court will not ‘unilaterally restructure the claim or the standards for

  joint infringement to remedy [ ] ill-conceived claims’ requiring multiple parties to

  perform different acts within one claim.” CBA Envtl. Servs., Inc. v. Toll Brothers

  Inc., 403 F. Supp. 3d 403, 418 (D.N.J. 2019) (alteration in original) (citation

  omitted).

        59.    “[A]n entity responsible for others’ performance of method steps in two

  sets of circumstances: (1) where that entity directs or controls others’ performance,

  and (2) where the actors form a joint enterprise.” Akamai Techs., 797 F.3d at 1022.




                                            22
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 272 of 1374 PageID #:
                                    26777
                                 EXHIBIT 5


        60.    To pursue a joint enterprise theory, the patent holder must allege facts

  sufficient to substantiate four elements: “(1) an agreement, express or implied,

  among the members of the group; (2) a common purpose to be carried out by the

  group; (3) a community of pecuniary interest in that purpose, among the members;

  and (4) an equal right to a voice in the direction of the enterprise, which gives an

  equal right of control.” Sonrai Sys., LLC v. AMCS Grp. Inc., C.A. No. 16 C 9404,

  2017 WL 4281122, at *4 (N.D. Ill. Sept. 27, 2017) (quoting Akamai Techs., 797 F.3d

  at 1023).

        61.    “Under either the agency or joint enterprise theories of direct

  infringement, [one entity] would have to exercise a degree of control over . . . the

  other entity allegedly involved in the infringement: for an agency theory, the

  authority of a principal, or for a joint enterprise, an equal voice in the direction of

  the enterprise.” Sonrai Sys., 2017 WL 4281122, at *6.

        62.    As such, to determine whether the “entity directs or controls” another’s

  performance, courts will apply the general principles of vicarious liability, including

  whether the entity “acts through an agent (applying traditional agency principles)”

  or through a contract “to perform one or more steps of the claimed method.” Akamai

  Techs., 797 F.3d at 1022–23. “The ‘control or direction’ standard is ‘satisfied in

  situations where the law would traditionally hold the accused direct infringer

  vicariously liable for the acts committed by another party that are required to


                                            23
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 273 of 1374 PageID #:
                                    26778
                                 EXHIBIT 5


  complete performance of a claimed method.’” CBA Envtl., 403 F. Supp. 3d at 418

  (citation omitted).

        63.    “Direction and control can be shown where an actor ‘(1) “conditions

  participation in an activity or receipt of a benefit” upon others’ performance of one

  or more steps of a patented method, and (2) “establishes the manner or timing of that

  performance.”’” Pernix Ire., 323 F. Supp. 3d at 580 (quoting Akamai Techs., 797

  F.3d at 1023). “Accordingly, the ‘direction or control’ test requires the controlling

  party to be, in effect, the ‘mastermind’ of the entire process.” CBA Envtl., 403 F.

  Supp. 3d at 418 (citation omitted).

        64.    A “contractual relationship between [two entities] is not sufficient, by

  itself, to state a claim for joint-direct infringement: the test for direction and control

  is analogous to the test for vicarious liability, and a contracting party is not

  vicariously liable for the actions of an independent contractor unless that party

  controls the details of the independent contractor’s work to such an extent that the

  contractor cannot perform the work as he chooses.” CBA Envtl., 403 F. Supp. 3d at

  418. “Moreover, the existence of a contractual relationship may, in some instances,

  be suggestive of one party’s control and direction, but the necessary level of control

  ‘requires more than a general right to order work stopped or resumed, to inspect its

  process or to receive reports, to make suggestions or recommendations which need




                                             24
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 274 of 1374 PageID #:
                                    26779
                                 EXHIBIT 5


  not necessarily be followed, or to prescribe alterations and deviations . . . .’” Id. at

  419 (alterations in original) (citation omitted).

        65.    “[M]ere ‘arms-length cooperation’ will not give rise to a claim for joint-

  direct infringement.” CBA Envtl., 403 F. Supp. 3d at 418.

        66.    “[P]hysicians, and hospital, and hospital staff [do not necessarily]

  constitute one entity when determining if all the steps are” performed by a single

  entity. CR Bard Inc. v. AngioDynamics Inc., 382 F. Supp. 3d 332, 336–37 (D. Del.

  2019).



        A.     Inequitable Conduct

        67.    Inequitable conduct is an equitable defense to patent infringement.

  Therasense Inc. v. Becton Dickinson & Co., 649 F.3d 1276, 1285 (Fed. Cir. 2011).

  A finding of “fraud,” “inequitable conduct,” or violation of duty of disclosure with

  respect to any claim in an application or patent, renders all the claims thereof

  unpatentable or invalid. See id. at 1288. “[I]nequitable conduct infects the invention

  itself, and all claims which form a part of that invention.” Robocast, Inc. v. Microsoft

  Corp., 21 F. Supp. 3d 320, 338 (D. Del. 2014). As such, “the taint of a finding of

  inequitable conduct can spread from a single patent to render unenforceable other

  related patents and applications in the same technology family.” Therasense, 649

  F.3d at 1288 (citing Consol. Aluminum Corp. v. Foseco Int’l Ltd., 910 F.2d 804,


                                             25
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 275 of 1374 PageID #:
                                    26780
                                  EXHIBIT 5


  808–12 (Fed. Cir. 1990)); see also eSpeed Inc. v. Brokertec USA LLC, 417 F. Supp.

  2d 580, 595 (D. Del. 2006) (inequitable conduct during the prosecution of a patent

  application “can therefore render unenforceable . . . claims that issue from related

  applications as well”), aff’d, 480 F.3d 1129 (Fed. Cir. 2007).

        68.    Evidence “that the patent applicant (1) misrepresented or omitted

  information material to patentability, and (2) did so with specific intent to mislead

  or deceive” the PTO requires a finding that the patent is unenforceable due to

  inequitable conduct. Intellect Wireless, Inc. v. HTC Corp., 732 F.3d 1339, 1341–42

  (Fed. Cir. 2013); accord, Ohio Willow Wood Co. v. Alps South, LLC, 735 F.3d 1333,

  1344 (Fed. Cir. 2013). The determination of inequitable conduct is a flexible

  doctrine based on the Court’s equitable powers, which is “not bound by formula or

  restrained by any limitation that tends to trammel the free and just exercise of

  discretion.” Keystone Driller Co. v. Gen. Excavator Co., 290 U.S. 240, 245–46

  (1933).

                      Patentee’s Duty of Candor

        69.    The duty owed to the PTO includes those whose “involvement relates

  to the content of the application or decisions related thereto, and . . . is not wholly

  administrative or secretarial in nature.” Avid Identification Sys., Inc. v. Crystal Imp.

  Corp., 603 F.3d 967, 974 (Fed. Cir. 2010). The person who misrepresents or omits

  material information can be an inventor, prosecuting attorney, or a person otherwise


                                            26
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 276 of 1374 PageID #:
                                    26781
                                 EXHIBIT 5


  “substantively involved in the preparation or prosecution of the [patent]

  application.” Id. at 973. The proper resolution of inequitable conduct requires

  evaluating the actions of all involved. See, e.g., TransWeb, LLC v. 3M Innovative

  Props. Co., 16 F. Supp. 3d 385, 406–07 (D.N.J. 2014) (“[T]he actions of other 3M

  employees—Rousseau, Legare, Nagel, Lyons, and others—provide strong

  corroborating evidence of the inequitable conduct of Jones and Hanson.”), aff’d, 812

  F.3d 1295 (Fed. Cir. 2016). The Court’s determination of inequitable conduct

  should not be “bound by formula” and need not be adjudicated with respect to each

  individual in isolation. Keystone Driller, 290 U.S. at 245–46.

        70.      All individuals covered by 37 C.F.R. § 1.56 have a duty to disclose to

  the PTO all material information they are aware of, regardless of the source of or

  how they become aware of the information. See Brasseler, U.S.A. I, L.P. v. Stryker

  Sales Corp., 267 F.3d 1370, 1383 (Fed. Cir. 2001) (“Once an attorney, or an

  applicant has notice that information exists that appears material and questionable,

  that person cannot ignore that notice in an effort to avoid his or her duty to

  disclose.”).

                       Materiality

        71.      Materiality is established if the PTO would not have issued the claim if

  it had been aware of the omitted or misrepresented information. Aventis Pharma




                                             27
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 277 of 1374 PageID #:
                                    26782
                                  EXHIBIT 5


  S.A. v. Hospira, Inc., 675 F.3d 1324, 1334 (Fed. Cir. 2012) (quoting Therasense,

  649 F.3d at 1291).

        72.    The materiality required to establish inequitable conduct is “but-for”

  materiality. Aventis Pharma, 675 F.3d at 1334 (citing Therasense, 649 F.3d at

  1291). However, but-for materiality need not be shown for “affirmative acts of

  egregious misconduct.” See Therasense, 649 F.3d at 1292–93 (contrasting against

  “mere nondisclosure of prior art” and deliberate omission by “fail[ing] to mention

  prior art references in an affidavit”). Indeed, but-for materiality is presumed where

  “the patentee has engaged in affirmative acts of egregious misconduct, such as the

  filing of an unmistakably false affidavit.” Therasense, 649 F.3d at 1292–93 (citing

  Rohm & Haas Co. v. Crystal Chem. Co., 722 F.2d 1556, 1571 (Fed. Cir. 1983)

  (“there is no room to argue that submission of false affidavits is not material”)); see

  also Ohio Willow Wood, 735 F.3d at 1345. “After all, a patentee is unlikely to go to

  great lengths to deceive the PTO with a falsehood unless it believes that the

  falsehood will affect issuance of the patent.” Therasense, 649 F.3d at 1292.

        73.    Because the PTO applies a preponderance of the evidence standard and

  gives claims their broadest reasonable interpretation, a defendant can show

  materiality under a preponderance of the evidence standard even if the issued claims

  are not invalidated by clear and convincing evidence at trial. Aventis Pharma, 675

  F.3d at 1334 (citing Therasense, 649 F.3d at 1291–92).


                                            28
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 278 of 1374 PageID #:
                                    26783
                                  EXHIBIT 5


        74.     The selective disclosure of material information to other recipients, but

  not to the PTO, supports the inference that an inventor understood the importance of

  the material and withheld it from the PTO with deceptive intent. See Bruno Indep.

  Living Aids, Inc. v. Acorn Mobility Servs. Ltd., 394 F.3d 1348, 1354 (Fed. Cir. 2005);

  A.B. Dick Co. v. Burroughs Corp., 798 F.2d 1392, 1399 (Fed. Cir. 1986).

        75.     A finding of patent validity does not bind the Court’s decision on

  materiality. As the Federal Circuit in American Calcar v. American Honda Motor

  Co. stated:

        This court held in Therasense that the standard for ‘the materiality
        required to establish inequitable conduct is but-for materiality.’ In
        particular, undisclosed prior art is ‘but-for material if the PTO would
        not have allowed a claim had it been aware of’ it. This means that to
        assess materiality, the court must look to the standard used by the PTO
        to allow claims during examination. To wit: ‘The court should apply
        the preponderance of the evidence standard and give claims their
        broadest reasonable construction.’ District courts and the PTO employ
        different evidentiary standards and rules for claim construction.
        Therefore, ‘even if a district court does not invalidate a claim based on
        a deliberately withheld reference, the reference may be material if it
        would have blocked patent issuance under the PTO’s different
        evidentiary standards.’ The jury’s verdict finding the patents at issue
        non-obvious thus does not weigh on the determination of materiality
        for inequitable conduct, and indeed, Calcar does not make any
        arguments on appeal that rely on the jury’s determination.

  768 F.3d 1185, 1189 (Fed. Cir. 2014) (internal citations omitted).

        76.     Even though the attorney, agent, or applicant does not consider a

  reference or information necessarily material, “where the materiality of the

  information is uncertain, disclosure is required.” Brasseler, 267 F.3d at 1386; see

                                            29
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 279 of 1374 PageID #:
                                    26784
                                  EXHIBIT 5


  also, e.g., LaBounty Mfg., Inc. v. U.S. Int’l Trade Comm’n, 958 F.2d 1066, 1076

  (Fed. Cir. 1992).

                      Intent to Deceive

        77.    “Direct evidence of intent or proof of deliberate scheming is rarely

  available in instances of inequitable conduct, but intent may be inferred from the

  surrounding circumstances.” Critikon, Inc. v. Becton Dickinson Vascular Access,

  Inc., 120 F.3d 1253, 1256 (Fed. Cir. 1997); see also Paragon Podiatry Lab., Inc. v.

  KLM Labs., Inc., 984 F.2d 1182, 1189–91 (Fed. Cir. 1993) (“‘[S]moking gun’

  evidence is not required in order to establish an intent to deceive. Rather, this

  element of inequitable conduct . . . must generally be inferred from the facts and

  circumstances surrounding the applicant’s overall conduct.”). “[A] district court may

  infer intent from indirect and circumstantial evidence.” Therasense, 649 F.3d at

  1290. “[I]n the absence of a credible explanation, intent to deceive is generally

  inferred from the facts and circumstances surrounding a knowing failure to disclose

  material information.” Bruno, 394 F.3d at 1354. Where the single most reasonable

  inference from the circumstantial evidence is intent to deceive, specific intent is

  satisfied. See Therasense, 649 F.3d at 1290; see also Aventis Pharma, 675 F.3d at

  1335 (“specific intent to deceive must be the single most reasonable inference able

  to be drawn from the evidence” (citations and quotations omitted)).




                                           30
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 280 of 1374 PageID #:
                                    26785
                                  EXHIBIT 5


        78.    The Court may take into account circumstances where a witness’s

  “memory of facts was suspiciously selective, and he refused to acknowledge certain

  incontrovertible events.”    Avid, 603 F.3d at 975.       Contradictions and shifting

  explanations are strong evidence of deceptive intent. Advanced Magnetic Closures,

  Inc. v. Rome Fastener Corp., 607 F.3d 817, 830 (Fed. Cir. 2010) (finding “evasive,

  argumentative, and at times contradictory testimony” evidence of deceptive intent).

        79.    In the absence of a good faith explanation for failing to disclose

  material information, deceptive intent is the single most reasonable inference.

  Critikon, 120 F.3d at 1256–57 (“[A] patentee facing a high level of materiality and

  clear proof that it knew or should have known of that materiality, can expect to find

  it difficult to establish ‘subjective good faith’ sufficient to prevent the drawing of an

  inference of intent to mislead.”); Merck & Co. v. Danbury Pharmacal, Inc., 873 F.2d

  1418, 1422 (Fed. Cir. 1989) (stating intent is often proven by “a showing of acts the

  natural consequences of which are presumably intended by the actor” (citation

  omitted)).

        80.    “Partial disclosure of material information about the prior art to the

  PTO cannot absolve a patentee of intent if the disclosure is intentionally selective.”

  See Am. Calcar, 768 F.3d at 1190–91 (finding intent where Calcar’s founder, Mr.

  Obradovich, “was not candid about the inventors’ possession of photographs” of the




                                             31
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 281 of 1374 PageID #:
                                    26786
                                  EXHIBIT 5


  prior art, and “knew the information was material because he himself acknowledged

  the importance of the information he possessed”).

        81.    Where a prosecuting attorney’s “statements were not mere advocacy

  for a preferred interpretation . . . [but] factual in nature and contrary to the true

  information he had in his possession,” those statements cross “the line from

  legitimate advocacy to genuine misrepresentation of material facts,” supporting a

  finding of inequitable conduct. See Apotex Inc. v. UCB, Inc., 763 F.3d 1354, 1362

  (Fed. Cir. 2014); see also Regeneron Pharm., Inc. v. Merus B.V., 144 F. Supp. 3d

  530, 583 (S.D.N.Y. 2015) (finding that “incomplete and/or inaccurate” statements

  about scientific data support inequitable conduct), aff’d, 864 F.3d 1343 (Fed. Cir.

  2017).

        82.    “[I]t can be expected that an innocent party will be motivated to try to

  present convincing reasons for its actions or inaction.” Bruno, 394 F.3d at 1354.

  “[A]n inference of deceptive intent may fairly be drawn in the absence of” any

  “credible explanation” for nondisclosure or material misrepresentation. Id. And

  “[i]n the absence of a credible explanation, intent to deceive is generally inferred

  from the facts and circumstances surrounding a knowing failure to disclose material

  information.” Id.

        83.    If the accused infringer meets its burden to prove inequitable conduct,

  “then the district court must weigh the equities to determine whether the applicant’s


                                           32
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 282 of 1374 PageID #:
                                    26787
                                 EXHIBIT 5


  conduct before the PTO warrants rendering the entire patent unenforceable.”

  Therasense, 649 F.3d at 1287. Inequitable conduct related to even a “single claim

  renders the entire patent unenforceable.” Id. at 1288; Kingsdown Med. Consultants,

  Ltd. v. Hollister, Inc., 863 F.2d 867, 874 (Fed. Cir. 1988).

        B.     Infectious Unenforceability

        84.    “The duty of candor extends throughout the patent’s entire prosecution

  history. . . . Therefore, a breach of the duty of candor early in the prosecution may

  render unenforceable all claims which eventually issue from the same or a related

  application.” Fox Indus., Inc. v. Structural Pres. Sys., Inc., 922 F.2d 801, 803–04

  (Fed. Cir. 1990); see also Agfa Corp. v. Creo Prods. Inc., 451 F.3d 1366, 1379 (Fed.

  Cir. 2006) (holding continuation patent unenforceable based on inequitable conduct

  found in the prosecution of the parent application); Nilssen v. Osram Sylvania, Inc.,

  504 F.3d 1223, 1230 (Fed. Cir. 2007).

        85.    “The doctrine[] of infectious unenforceability [is] closely related to the

  doctrine of inequitable conduct.” Hoffman-La Roche, Inc. v. Promega Corp., 319 F.

  Supp. 2d 1011, 1017 (N.D. Cal. 2004). Infectious unenforceability may arise when

  “an unconscionable act that occurs during the prosecution of one patent has an

  immediate and necessary relation to the equity sought in the prosecution of another

  patent.” Id. As such, “the taint of a finding of inequitable conduct can spread from

  a single patent to render unenforceable other related patents and applications in the


                                            33
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 283 of 1374 PageID #:
                                    26788
                                 EXHIBIT 5


  same technology family.” Therasense, 649 F.3d at 1288. Indeed, “a finding of

  inequitable conduct may endanger a substantial portion of a company’s patent

  portfolio.” Id.

        86.    Infectious unenforceability arises so long as the inequitable conduct as

  to one patent bears “an immediate and necessary relation” to enforcement of the

  related patent.     eSpeed, 417 F. Supp. 2d at 595; see also Report and

  Recommendation, Guardant Health, Inc. v. Found. Med., Inc., 1-17-cv-01616, D.I.

  343 at 8–9 (D. Del. Jan. 7, 2020) (quoting Consol. Aluminum, 910 F. 2d at 812).

  That is, “the inequitable conduct that occurred earlier in the chain [of issued patents]

  ‘must be related to the targeted claims of the ultimately-issued patent or patents

  sought to be enforced.’” eSpeed, 417 F. Supp. 2d at 595 (quoting Semiconductor

  Energy Lab., Inc. v. Samsung Elecs. Co., 24 F. Supp. 2d 537, 543 (E.D. Va. 1998));

  Truth Hardware Corp. v. Ashland Prods., Inc., No. 02-1541 GMS, 2003 WL

  22005839, at * 1 (D. Del. Aug. 19, 2003). This may include, for instance, a

  continuation application that is not “sufficiently distinct from its parent.” Agfa, 451

  F.3d at 1379.



        87.    The burden rests on a party challenging the patent to show invalidity by

  clear and convincing evidence. Microsoft Corp. v. i4i Ltd. P’ship, 564 U.S. 91, 100

  (2011); Apotex USA, Inc. v. Merck & Co., 254 F.3d 1031, 1036 (Fed. Cir. 2001).


                                            34
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 284 of 1374 PageID #:
                                    26789
                                  EXHIBIT 5


  Clear and convincing evidence is evidence that “could place in the ultimate

  factfinder an abiding conviction that the truth of [the] factual contentions are ‘highly

  probable.’” Colorado v. New Mexico, 467 U.S. 310, 316 (1984); see also Procter &

  Gamble Co. v. Teva Pharm. USA, Inc., 566 F.3d 989, 994 (Fed. Cir. 2009).

        88.     Once the challenging party “has presented a prima facie case of

  invalidity, the patentee has the burden of going forward with rebuttal evidence.”

  Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1360 (Fed. Cir. 2007). If the patentee

  fails to do so, the patent cannot be found valid. See, e.g., Ralston Purina Co. v. Far-

  Mar-Co., 772 F.2d 1570, 1573 (Fed. Cir. 1985) (“If this burden [of making a prima

  facie case of invalidity] is met, the party relying on validity is then obligated to come

  forward with evidence to the contrary.”).

        89.     “The courts are the final arbiter of patent validity and, although courts

  may take cognizance of, and benefit from, the proceedings before the patent

  examiner, the question is ultimately for the courts to decide, without deference to

  the rulings of the patent examiner.” Quad Envtl. Techs. Corp. v. Union Sanitary

  Dist., 946 F.2d 870, 876 (Fed. Cir. 1991). Any relevant evidence, whether or not

  previously considered by the PTO, can be considered by the court in determining

  validity. Constant v. Advanced Micro-Devices, Inc., 848 F.2d 1560, 1571–72 (Fed.

  Cir. 1988).




                                             35
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 285 of 1374 PageID #:
                                    26790
                                 EXHIBIT 5


        90.    A “commonsense principle that the Federal Circuit has recognized

  throughout its existence” is “that new evidence supporting an invalidity defense may

  carry more weight in an infringement action than evidence previously considered by

  the PTO.” Microsoft Corp., 564 U.S. at 110 (quotations omitted). While the

  Supreme Court has “not reach[ed] the question whether the failure to disclose [an

  invalidating prior art reference] during the prosecution of [the patent-in-suit] voids

  the presumption of validity given to issued patents,” it “nevertheless . . . note[d] that

  the rationale underlying the presumption—that the PTO, in its expertise, has

  approved the claim—seems much diminished” in that context. KSR Int’l Co. v.

  Teleflex Inc., 550 U.S. 398, 426 (2007).

        A.     Prior Art

        91.    Section 102(a) of the America Invents Act (AIA) provides:

        A person shall be entitled to a patent unless—
           (1) the claimed invention was patented, described in a printed
           publication, or in public use, on sale, or otherwise available to the
           public before the effective filing date of the claimed invention; or
           (2) the claimed invention was described in a patent issued under
           section 151, or in an application for patent published or deemed
           published under section 122(b), in which the patent or application,
           as the case may be, names another inventor and was effectively filed
           before the effective filing date of the claimed invention.

  35 U.S.C. § 102(a).

        92.    Section 102 does not state the only sources of prior art. In re Fout, 675

  F.2d 297, 300–01 (C.C.P.A. 1982). An inventor’s admission that he “had actual


                                             36
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 286 of 1374 PageID #:
                                    26791
                                  EXHIBIT 5


  knowledge of [a] prior . . . invention . . . constitutes an admission that it is prior art

  to” him. Id. at 301; Baxter Diagnostics Inc. v. AVL Sci. Corp., 924 F. Supp. 994,

  1007 (C.D. Cal. 1996).

        93.    “Once [a pharmaceutical] formulation was disclosed in full to [a third

  party], without any restriction on its use, it had been released into the ‘public

  domain’ for purposes of § 102[b].” Pronova Biopharm Norge AS v. Teva Pharm.

  USA, Inc., 549 F. App’x 934, 942–43 (Fed. Cir. 2013).

        94.    “Section 102[a] may create a bar to patentability either alone, if the

  device placed on sale is an anticipation of the later claimed invention or, in

  conjunction with 35 U.S.C. § 103 (1988), if the claimed invention would have been

  obvious from the on-sale device in conjunction with the prior art.” LaBounty Mfg.,

  Inc. v. U.S. Int’l Trade Comm’n, 958 F.2d 1066, 1071 (Fed. Cir. 1992).

        95.    “If a product that is offered for sale inherently possesses each of the

  limitations of the claims, then the invention is on sale, whether or not the parties to

  the transaction recognize that the product possesses the claimed characteristics.”

  Abbott Labs. v. Geneva Pharm., Inc., 182 F.3d 1315, 1319 (Fed. Cir. 1999); see also,

  e.g., Taro Pharm. U.S.A., Inc. v. Perrigo Isr. Pharm. Ltd., C.A. 14-cv-989-RGA,

  2015 WL 7737310, at *2 (D. Del. Dec. 1, 2015) (“In response, Hill argues that

  Derma-Smoothe cannot possibly constitute invalidating prior art, as its formulation

  was—and still is—secret, and therefore could not be ‘known to someone of ordinary


                                             37
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 287 of 1374 PageID #:
                                    26792
                                  EXHIBIT 5


  skill in the art.’ The secret nature of Derma-Smoothe does not foreclose its relevance

  to the § 103 inquiry.”). “[T]he question is not whether the sale, even a third party

  sale, ‘discloses’ the invention at the time of the sale, but whether the sale relates to

  a device that embodies the invention.” J.A. LaPorte, Inc. v. Norfolk Dredging Co.,

  787 F.2d 1577, 1583 (Fed. Cir. 1986).

        96.    “A bar under § 102[] arises where, before the critical date, the invention

  is in public use and ready for patenting.” E.g., Invitrogen Corp. v. Biocrest Mfg.,

  L.P., 424 F.3d 1374, 1379 (Fed. Cir. 2005). “Public use . . . includes any use of the

  claimed invention by a person other than the inventor who is under no limitation,

  restriction or obligation of secrecy to the inventor.” Art+Com Innovationpool

  GmbH v. Google LLC, 712 F. App’x 976, 980 (Fed. Cir. 2017).

        97.    “The fact that the device was not hidden from view may make the use

  not secret but non-secret use is not ipso facto ‘public use’ activity. Nor, it must be

  added, is all secret use ipso facto not ‘public use’ within the meaning of the statute,

  if the inventor is making commercial use of the invention under circumstances [that]

  preserve its secrecy.” New Railhead Mfg., LLC v. Vermeer Mfg. Co., 298 F.3d 1290,

  1299 (Fed. Cir. 2002) (alterations in original) (citations omitted)

        98.    “Beyond this ‘in public use or on sale’ finding, there is no requirement

  for an enablement-type inquiry.” In re Epstein, 32 F.3d 1559, 1567–68 (Fed. Cir.

  1994).


                                            38
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 288 of 1374 PageID #:
                                    26793
                                  EXHIBIT 5


        99.    Placing a composition on sale, including with instructions to practice a

  method, places the method of using those compositions on sale. See, e.g., Enzo

  Biochem, Inc. v. Gen-Probe Inc., 424 F.3d 1276, 1285 (Fed. Cir. 2005) (“The

  shipment to Ortho consisted not only of the GC155 probe, but also accompanying

  instructions as to how to use the probe in the hybridization assay. Moreover, given

  that the composition claims read on probes that hybridize with N. gonorrhoeae,

  carrying out such a hybridization assay is inseparable from the compositions

  themselves. Effectively, the offer to sell the compositions invalidates claims 5 and

  6 based on those same probes.”).

        100. Apart from prior art references, “[a]dmissions in the specification

  regarding the prior art are binding on the patentee for purposes of a later inquiry into

  obviousness.” PharmaStem Therapeutics, Inc. v. ViaCell, Inc., 491 F.3d 1342, 1362

  (Fed. Cir. 2007); Sjolund v. Musland, 847 F.2d 1573, 1577–79 (Fed. Cir. 1988)

  (admission in the patent specification “must [be] accepted . . . as prior art, as a matter

  of law”); In re Nomiya, 509 F.2d 566, 570–71 (C.C.P.A. 1975) (representations in

  the specification are “accepted at face value as admissions” of what is “considered

  ‘prior art’ for any purpose, including use as evidence of obviousness under § 103”).

        101. Section 102(b)(1) sets forth limited exceptions to what constitutes prior

  art under § 102(a)(1). It provides:




                                             39
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 289 of 1374 PageID #:
                                    26794
                                  EXHIBIT 5


        A disclosure made 1 year or less before the effective filing date of a
        claimed invention shall not be prior art to the claimed invention under
        subsection (a)(1) if—
           (A) the disclosure was made by the inventor or joint inventor or by
           another who obtained the subject matter disclosed directly or
           indirectly from the inventor or a joint inventor; or
           (B) the subject matter disclosed had, before such disclosure, been
           publicly disclosed by the inventor or a joint inventor or another who
           obtained the subject matter disclosed directly or indirectly from the
           inventor or a joint inventor.
  35 U.S.C. § 102(b)(1).

        102. Section 102(b)(1) was intended to codify the one-year grace period for

  public disclosures by or obtained through an inventor. See Robert A. Armitage,

  Understanding the America Invents Act and Its Implications for Patenting, 40

  AIPLA Q. J. 1, 72 (2012) (“the two subparagraph (A) exceptions [(i.e. § 102(b)(1)

  and (2)] contain no substantive differences from one another in the sense that a

  disclosure reflecting the work of the inventor (or a joint inventor), rather than an

  independent creator of the subject matter disclosed, made during the one-year ‘grace

  period’ prior to the effective filing date of the inventor's claimed invention, is

  excepted from prior art . . . [and thus] provide no more and no less than a new

  codification of the pre-AIA grace period.”); N. Scott Lierce, Invetorship, Double

  Patenting, and the America Invents Act, 30 Berkeley Tech. L.J. 1613, 1616 (2015)

  (“‘Grace periods’ play an important role under the AIA because disclosure of

  components that are the work of the same inventive entity as the claimed combination




                                           40
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 290 of 1374 PageID #:
                                    26795
                                 EXHIBIT 5


  can be excepted from prior art under the AIA, as they were under the provisions of

  the Patent Act of 1952.”).

        103. According to the PTO’s interpretation of § 102(b)(1)(A), in cases

  where the alleged prior art names individuals in addition to the inventors of the

  patent application, “it is incumbent upon the applicant to provide a satisfactory

  showing that the additional named authors did not contribute to the claimed subject

  matter.”   Examination Guidelines for Implementing the First Inventor to File

  Provisions of the Leahy-Smith America Invents Act, 78 Fed. Reg. 11059, 11064–65

  (Feb. 14, 2013).

        B.      Anticipation

        104. Under 35 U.S.C. § 102(a)(1), a patent claim is invalid if “the claimed

  invention was patented, described in a printed publication, or in public use, on sale,

  or otherwise available to the public before the effective filing date of the claimed

  invention.”

        105. “A patent is invalid for anticipation if a single prior art reference

  discloses each and every limitation of the claimed invention.” Schering Corp. v.

  Geneva Pharm., Inc., 339 F.3d 1373, 1377 (Fed. Cir. 2003).

        106. Anticipation is not limited to what the prior art expressly discloses—

  anticipation also extends to what the prior art inherently discloses. Impax Labs., Inc.

  v. Aventis Pharm. Inc., 468 F.3d 1366, 1381 (Fed. Cir. 2006) (“A patent claim is


                                            41
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 291 of 1374 PageID #:
                                    26796
                                  EXHIBIT 5


  invalid as anticipated if every limitation in a claim is found in a single prior art

  reference, either explicitly or inherently.”). For “a prior art reference may anticipate

  without disclosing a feature of the claimed invention if that missing characteristic is

  necessarily present, or inherent, in the single anticipating reference.” Schering

  Corp., 339 F.3d at 1337; see also, e.g., Purdue Pharma L.P. v. Epic Pharma, LLC,

  811 F.3d 1345, 1351 (Fed. Cir. 2016) (“A single prior art reference may anticipate

  without disclosing a feature of the claimed invention if such feature is necessarily

  present, or inherent, in that reference.”).

        107. “[I]nherent anticipation does not require a person of ordinary skill in

  the art to recognize the inherent disclosure in the prior art at the time the prior art is

  created.” SmithKline Beecham Corp. v. Apotex Corp., 403 F.3d 1331, 1343 (Fed.

  Cir. 2005); see also Atlas Powder Co. v. Ireco, Inc., 190 F.3d 1342, 1347 (Fed. Cir.

  1999) (“[T]he discovery of a previously unappreciated property of a prior art

  composition, or of a scientific explanation for the prior art’s functioning, does not

  render the old composition patentably new to the discoverer.”).

        108. “[A] prior art product that sometimes, but not always, embodies a

  claimed method nonetheless teaches that aspect of the invention.” King Pharms.,

  Inc. v. Eon Labs, Inc., 616 F.3d 1267, 1276 (Fed. Cir. 2010) (alteration in original)

  (quoting Hewlett-Packard Co. v. Mustek Sys., Inc., 340 F.3d 1314, 1326 (Fed. Cir.

  2003)).


                                                42
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 292 of 1374 PageID #:
                                    26797
                                 EXHIBIT 5


        109. “A reference includes an inherent characteristic if that characteristic is

  the ‘natural result’ flowing from the reference’s explicitly explicated limitations.”

  Eli Lilly & Co. v. Barr Labs., Inc., 251 F.3d 955, 970 (Fed. Cir. 2001).

        110. “Under the principles of inherency, if the prior art necessarily functions

  in accordance with, or includes, the claimed limitations, it anticipates.” E.g., Cubist

  Pharm., Inc. v. Hospira, Inc., 75 F. Supp. 3d 641, 650 (D. Del. 2014).

        111. “To anticipate, the prior art need only meet the inherently disclosed

  limitation to the extent the patented method does.” King Pharms., 616 F.3d at 1276.

        112. “Inherency is not necessarily coterminous with the knowledge of those

  of ordinary skill in the art. Artisans of ordinary skill may not recognize the inherent

  characteristics or functioning of the prior art.” Atlas Powder, 190 F.3d at 1347

  (citing Titanium Metals v. Banner, 778 F.2d 775, 782 (Fed. Cir. 1985)).

        113. “Extrinsic evidence ‘may be used to interpret the allegedly anticipating

  reference and [to] shed light on what it would have meant to” a POSA. Monsanto

  Tech. LLC v. E.I. DuPont de Nemours & Co., 878 F.3d 1336, 1345 (Fed. Cir. 2018)

  (alterations in original) (citation omitted).     Such “extrinsic evidence need not

  antedate the critical date of the patent at issue.” Id. (citation omitted).

        114. A reference that discloses a range that touches or overlaps a claimed

  value can anticipate the claim. ClearValue Inc. v. Pearl River Polymers Inc., 668

  F.3d 1340, 1344–45 (Fed. Cir. 2012) (the claimed range of 50 ppm or less was


                                             43
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 293 of 1374 PageID #:
                                    26798
                                  EXHIBIT 5


  anticipated by the prior art disclosure of 150 ppm or less because no demonstration

  or claim that 50 ppm or less was “‘critical,’ or that the claimed method works

  different at different points within the prior art range”). Perricone v. Medicis

  Pharmaceutical Corp. is also instructive. In Perricone, the Federal Circuit affirmed

  the district court’s summary judgment of invalidity after finding, inter alia, that the

  prior art “nonetheless discloses and anticipates [the inventor’s] particular claimed

  ‘effective amount’ ranges” even though the prior art’s disclosed range “does not

  exactly correspond to [the inventor’s] claimed range.” 432 F.3d 1368, 1377 (Fed.

  Cir. 2005). As the Court noted, the prior art’s range “entirely encompasses, and does

  not significantly deviate from, [the inventor’s] claimed ranges,” therefore warranting

  a finding of anticipation. Id.

        115. Anticipation is a question of fact. In re Gleave, 560 F.3d 1331, 1334–

  35 (Fed. Cir. 2009).

        C.     Obviousness
        116. Section 103 provides:

        A patent for a claimed invention may not be obtained, notwithstanding
        that the claimed invention is not identically disclosed as set forth in
        section 102, if the differences between the claimed invention and the
        prior art are such that the claimed invention as a whole would have been
        obvious before the effective filing date of the claimed invention to a
        person having ordinary skill in the art to which the claimed invention
        pertains.




                                            44
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 294 of 1374 PageID #:
                                    26799
                                 EXHIBIT 5


  35 U.S.C. § 103. The prior art that is used for determining if the difference between

  the claimed subject matter and the prior art is obvious is any of the same prior art

  that is described in Section 102.

        117. Obviousness is a question of law based on four underlying factual

  determinations: (1) the scope and content of the prior art; (2) the differences between

  the claims and the prior art; (3) the level of ordinary skill in the pertinent art; and (4)

  secondary considerations, if any, of nonobviousness. KSR Int’l Co. v. Teleflex Inc.,

  550 U.S. 398, 406–07 (2007) (citing Graham v. John Deere Co., 383 U.S. 1, 17–18

  (1966)).

         118. “Nothing in [35 U.S.C. § 103] or [Federal Circuit] case law requires [a

  defendant] to prove obviousness by starting with a prior art commercial embodiment

  and then providing motivation to alter that commercial embodiment.” Galderma

  Labs., L.P. v. Tolmar, Inc., 737 F.3d 731, 737 (Fed. Cir. 2013). “This is particularly

  true where, as here, the prior art teaches a range that encompasses both the prior art

  commercial embodiment and the claimed invention.” Id.

         119. “[T]he scope of the relevant prior art . . . includ[es] that reasonably

  pertinent to the particular problem with which the inventor was involved.” In re

  GPAC Inc., 57 F.3d 1573, 1577 (Fed. Cir. 1995) (quotation omitted). “A reference

  is reasonably pertinent if, even though it may be in a different field of endeavor, it

  is one which, because of the matter with which it deals, logically would have


                                              45
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 295 of 1374 PageID #:
                                    26800
                                  EXHIBIT 5


  commended itself to an inventor’s attention in considering his problem.” Id. at 1578

  (quotation omitted). “If a reference disclosure relates to the same problem as that

  addressed by the claimed invention, that fact supports use of that reference in an

  obviousness [finding].” Id. (quotation omitted).

        120. “A known or obvious composition does not become patentable simply

  because it has been described as somewhat inferior to some other product for the

  same use.” In re Gurley, 27 F.3d 551, 553 (Fed. Cir. 1994). “[A] finding that the

  prior art as a whole suggests the desirability of a particular combination need not be

  supported by a finding that the prior art suggests that the combination claimed by

  the patent applicant is the preferred, or most desirable.” In re Fulton, 391 F.3d 1195,

  1200 (Fed. Cir. 2004). “[J]ust because ‘better alternatives’ may exist in the prior art

  ‘does not mean that an inferior combination is inapt for obviousness purposes.’”

  Dome Patent L.P. v. Lee, 799 F.3d 1372, 1381 (Fed. Cir. 2015) (quoting In re

  Mouttet, 686 F.3d 1322, 1334 (Fed. Cir. 2012)).

        121. Where the prior art alone establishes enablement of the claimed subject

  matter, “[a] patent cannot both be non-obvious and enabled.” In re ’318 Patent

  Infringement Litig., 578 F. Supp. 2d 711, 735 (D. Del. 2008). Conversely, “a

  description that does not render a claimed invention obvious does not sufficiently

  describe that invention for purposes of § 112, ¶ 1.” Regents of Univ. of Cal. v. Eli

  Lilly & Co., 119 F.3d 1559, 1567 (Fed. Cir. 1997) (emphasis omitted).


                                            46
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 296 of 1374 PageID #:
                                    26801
                                  EXHIBIT 5


        122. “[I]f a device was in public use or on sale before the critical date, then

  that device becomes a reference under section 103 against the claimed invention.”

  E.g., Taro Pharms. U.S.A., Inc. v. Perrigo Isr. Pharms. Ltd., No. 14-cv-989-RGA,

  2015 WL 7737310, at *2 (D. Del. Dec. 1, 2015). “The court’s task upon such a

  challenge is to determine whether the claimed invention would have been obvious

  from the on-sale device in conjunction with the prior art.” TorPharm, Inc. v.

  Ranbaxy Pharm., Inc., 336 F.3d 1322, 1327 (Fed. Cir. 2003).

        123. “[T]he public use bar applies to obvious variants of the demonstrated

  public use.” Clock Spring, L.P. v. Wrapmaster, Inc., 560 F.3d 1317, 1326 (Fed. Cir.

  2009) (citing Netscape Commc’ns Corp. v. Konrad, 295 F.3d 1315, 1321 (Fed. Cir.

  2002)).

        124. “Where a claimed range overlaps with a range disclosed in the prior art,

  there is a presumption of obviousness.” Ormco Corp. v. Align Tech., Inc., 463 F. 3d

  1299, 1311 (Fed. Cir. 2006); see also In re Applied Materials, Inc., 692 F.3d 1289,

  1295 (Fed. Cir. 2012) (same); In re Peterson, 315 F.3d 1325, 1329 (Fed. Cir. 2003)

  (same); In re Geisler, 116 F.3d 1465, 1469 (Fed. Cir. 1997) (same); In re Woodruff,

  919 F.2d 1575, 1577–78 (Fed. Cir. 1990) (same); Tris Pharma, Inc. v. Actavis Labs.

  FL, Inc., 276 F. Supp. 3d 226, 252 (D. Del. 2017) (same), vacated on other grounds,

  755 F. App’x 983 (Fed. Cir. 2019).




                                           47
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 297 of 1374 PageID #:
                                    26802
                                 EXHIBIT 5


        125. This prima facie case exists where there is “even a slight overlap in

  range.” In re Peterson, 315 F.3d at 1329; see also, e.g., In re Geisler, 116 F.3d at

  1469 (claimed invention was rendered prima facie obvious by a prior art reference

  whose disclosed range (50–100 Angstroms) overlapped the claimed range (100–600

  Angstroms)); In re Woodruff, 919 F.2d at 1576–77 (claimed invention was rendered

  obvious by a prior art reference whose disclosed range of “about 1–5%” carbon

  monoxide abutted the claimed range of “more than 5% to about 25%” carbon

  monoxide).

        126. Even where the claimed range and the prior art range do not overlap, “a

  prima facie case of obviousness exists when the claimed range and the prior art

  range . . . are close enough such that one skilled in the art would have expected them

  to have the same properties.” In re Peterson, 315 F.3d at 1329.

        127. “[T]he existence of overlapping or encompassing ranges shifts the

  burden to the applicant to show that his invention would not have been obvious.” In

  re Peterson, 315 F.3d at 1329–30; see also, e.g., Tris Pharma, 276 F. Supp. 2d at

  253; Warner Chilcott Co. v. Teva Pharm. USA, Inc., 89 F. Supp. 3d 641, 655–56

  (D.N.J. 2015), aff’d, 642 F. App’x 996 (Fed. Cir. 2016). In such cases, “the burden

  of production falls upon the patentee to come forward with evidence that (1) the

  prior art taught away from the claimed invention; (2) there were new and unexpected

  results relative to the prior art; or (3) there are other pertinent secondary


                                           48
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 298 of 1374 PageID #:
                                    26803
                                  EXHIBIT 5


  considerations.” Allergan, Inc. v. Sandoz, Inc., 796 F.3d 1293, 1304–05 (Fed. Cir.

  2015); accord, Galderma, 737 F.3d at 738 (citing Novo Nordisk A/S v. Caraco

  Pharm. Labs., Ltd., 719 F.3d 1346, 1352–54 (Fed. Cir. 2013)).

        128. “[T]he disclosure in the prior art of overlapping pH ranges would have

  provided sufficient motivation to optimize the pH, and it was not inventive to do so.”

  Tris Pharma, 276 F. Supp. 3d at 253.

        129. Patentability is not imparted where the inventor did no more than

  engage in routine experimentation. See Merck & Co. v. Biocraft Labs., Inc., 874

  F.2d 804, 809 (Fed. Cir. 1989) (“The evidence at trial showed that, though requiring

  time and care, the experimentation needed to arrive at the claimed dosages was

  nothing more than routine.”); see also Sinclair & Carroll Co. v. Interchemical Corp.,

  325 U.S. 327, 335 (1945) (“Reading a list and selecting a known compound to meet

  known requirements is no more ingenious than selecting the last piece to put into the

  last opening in a jig-saw puzzle. It is not invention.”).

        130. Furthermore, “[w]here the general conditions of a claim are disclosed

  in the prior art, it is not inventive to discover the optimum or workable ranges by

  routine experimentation.” Genentech, Inc. v. Hospira, Inc., 946 F.3d 1333, 1341–42

  (Fed. Cir. 2020) (quoting In re Applied Materials, 692 F.3d at 1295); In re Aller,

  220 F.2d 454, 456 (C.C.P.A. 1955) (same); In re Geisler, 116 F.3d at 1470 (same);

  see also In re Peterson, 315 F.3d at 1330 (“The normal desire of scientists or artisans


                                             49
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 299 of 1374 PageID #:
                                    26804
                                 EXHIBIT 5


  to improve upon what is already generally known provides the motivation to

  determine where in a disclosed set of percentage ranges is the optimum combination

  of percentages.”).

        131. An obviousness determination requires both “the existence of a

  motivation to combine elements from different prior art references” and that “a

  skilled artisan would have perceived a reasonable expectation of success in making

  the invention via that combination.” Medichem, S.A. v. Rolabo, S.L., 437 F.3d 1157,

  1165 (Fed. Cir. 2006); Merck & Co., 874 F.2d at 809 (explaining that a reasonable

  expectation of success does not require absolute predictability or certainty).

        132. “Motivation to combine may be found in many different places and

  forms.” Allergan, Inc. v. Sandoz Inc., 726 F.3d 1286, 1292 (Fed. Cir. 2013). The

  motivation to combine does not have to be explicitly stated in the prior art. Alza

  Corp. v. Mylan Labs., Inc., 464 F.3d 1286, 1290 (Fed. Cir. 2006) (“[T]he teaching,

  motivation, or suggestion may be implicit from the prior art as a whole, rather than

  expressly stated in the references.” (citation omitted)); see also Anacor Pharm., Inc.

  v. Iancu, 889 F.3d 1372, 1385 (Fed. Cir. 2018) (“[T]he greater the structural

  similarity between the compounds, the greater the motivation to combine and

  reasonable expectation of success.”).

        133. When determining obviousness, a court is “not limited to the same

  motivation that may have motivated the inventors.” PAR Pharm., Inc. v. TWI


                                            50
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 300 of 1374 PageID #:
                                    26805
                                  EXHIBIT 5


  Pharm., Inc., 773 F.3d 1186, 1197 (Fed. Cir. 2014); see also Alcon Research, Ltd.

  v. Apotex Inc., 687 F.3d 1362, 1368 (Fed. Cir. 2012) (“We have repeatedly held that

  the motivation to modify a prior art reference to arrive at the claimed invention need

  not be the same motivation that the patentee had.”). In that vein, testimony of an

  expert witness regarding knowledge of a person of skill in the art at the time of

  invention “is pertinent to [the] evaluation of a prima facie case of obviousness.”

  Alza, 464 F.3d at 1294.

        134. Where the prior art would make a technique or combination obvious to

  try, it is generally obvious, unless the prior art did no more than make it obvious to

  vary all parameters, with no narrowing of the possibilities, or gave no guidance to a

  likely solution. See Bayer Schering Pharm. AG v. Barr Labs, Inc., 575 F.3d 1341,

  1347 (Fed. Cir. 2009) (noting that an invention is generally obvious to try unless an

  inventor “would have had to try all possibilities in a field unreduced by direction of

  the prior art” or the “prior art does not guide an inventor toward a particular

  solution”). The Supreme Court has explained that:

        When there is a design need or market pressure to solve a problem and
        there are a finite number of identified, predictable solutions, a person
        of ordinary skill has good reason to pursue the known options within
        his or her technical grasp. If this leads to the anticipated success, it is
        likely the product not of innovation but of ordinary skill and common
        sense. In that instance the fact that a combination was obvious to try
        might show that it was obvious under § 103.

  KSR, 550 U.S. at 421.


                                            51
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 301 of 1374 PageID #:
                                    26806
                                  EXHIBIT 5


        135. To “determine whether there was an apparent reason to combine the

  known elements in the fashion claimed by the patent at issue,” a court should “look

  to interrelated teachings of multiple patents; the effects of demands known to the

  design community or present in the marketplace; and the background knowledge

  possessed by a person having ordinary skill in the art.” KSR, 550 U.S. at 418. A

  patent may be obvious if, inter alia, there was a “known problem for which there

  was an obvious solution encompassed by the patent’s claims” or the combination of

  the patent’s claims was “obvious to try.” Id. at 419–421.

        136. Courts may “find a motivation to combine prior art references in the

  nature of the problem to be solved.” Tokai Corp. v. Easton Enters., Inc., 632 F.3d

  1358, 1371 (Fed. Cir. 2011) (quoting Ruiz v. A.B. Chance Co., 357 F.3d 1270, 1276

  (Fed. Cir. 2004)). “[M]otivation to combine may be found explicitly or implicitly

  in market forces; design incentives; the ‘interrelated teachings of multiple patents’;

  ‘any need or problem known in the field of endeavor at the time of invention and

  addressed by the patent’; and the background knowledge, creativity, and common

  sense of the person of ordinary skill.” Plantronics, Inc. v. Aliph, Inc., 724 F.3d 1343,

  1354 (Fed. Cir. 2013).

        137. “Obviousness requires a showing that ‘a skilled artisan would have

  perceived a reasonable expectation of success in making the invention in light of the

  prior art.’” AstraZeneca LP v. Breath Ltd., 603 F. App’x 999, 1002 (Fed. Cir. 2015)


                                            52
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 302 of 1374 PageID #:
                                    26807
                                  EXHIBIT 5


  (quoting Amgen Inc. v. F. Hoffman–La Roche Ltd., 580 F.3d 1340, 1362 (Fed. Cir.

  2009)). There need not be a “guarantee” of success. Id. (quoting Pfizer, Inc. v.

  Apotex, Inc., 480 F.3d 1348, 1364 (Fed. Cir. 2007)); see also Medichem, 437 F.3d

  at 1165 (“Obviousness does not require absolute predictability of success . . . .”

  (citation omitted)). To that end, “obviousness cannot be avoided simply by a

  showing of some degree of unpredictability in the art . . . .” Pfizer, 480 F.3d at 1364

  (Fed. Cir. 2007); see also Warner Chilcott Co., LLC v. Teva Pharm. USA, Inc., 594

  F. App’x 630, 635–36 (Fed. Cir. 2014) (“[T]he record shows that there would have

  been a reasonable expectation of success in pursuing the 150 mg monthly

  dose . . . [even though] the highest single dose of risedronate that had actually been

  tested in a patient was 50 mg.”); In re Corkill, 771 F.2d 1496, 1500 (Fed. Cir. 1985)

  (“Although [the inventor] declared that it cannot be predicted how any candidate

  will work in a detergent composition, but that it must be tested, this does not

  overcome [the prior art’s] teaching that hydrated zeolites will work.”); Hospira, Inc.

  v. Amneal Pharms., LLC, 285 F. Supp. 3d 776, 784, 794 (D. Del. 2018) (noting that,

  as to a reasonable expectation of success, “that ‘expectation of success need only be

  reasonable, not absolute’” and further stating that “Plaintiff’s assertion that the

  requirement for testing every potential configuration counsels against finding a

  reasonable expectation of success improperly equates a reasonable expectation with

  absolute certainty”).


                                            53
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 303 of 1374 PageID #:
                                    26808
                                  EXHIBIT 5


        138. Although the doctrine of inherency was “originally rooted in

  anticipation,” the Federal Circuit has recognized that “inherency may supply a

  missing claim limitation in an obviousness analysis.” PAR Pharm., 773 F.3d at

  1194–95 (collecting cases); see also Acorda Therapeutics, Inc. v. Roxane Labs., Inc.,

  903 F.3d 1310, 1328 (Fed. Cir. 2018) (affirming district court’s “determination that

  claim limitations relating to pharmacokinetics—i.e., achieving 4-AP serum levels of

  15–35 ng/ml—are inherent in the claimed invention and therefore obvious”); In re

  Huai-Hung Kao, 639 F.3d 1057, 1072 (Fed. Cir. 2011) (affirming the BPAI’s

  finding of inherency where “the only claim element not expressly disclosed in the

  prior art was the previously-unknown, yet inherent, food-effect property”); In re

  Kubin, 561 F.3d 1351, 1357 (Fed. Cir. 2009) (upholding the BPAI’s obviousness

  determination where, “[e]ven if no prior art of record explicitly discusses the

  ‘wherein the polypeptide binds CD48’ aspect of claim 73, the Kubin–Goodwin

  application itself instructs that CD48 binding is not an additional requirement

  imposed by the claims on the NAIL protein, but rather a property necessarily present

  in NAIL”). Where a claim limitation is inherent in the prior art, “there is no question

  of a reasonable expectation of success in achieving it.” Hospira, Inc. v. Fresenius

  Kabi USA, LLC, 946 F.3d 1322, 1332 (Fed. Cir. 2020).




                                            54
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 304 of 1374 PageID #:
                                    26809
                                 EXHIBIT 5


        D.     Rebuttal To Prima Facie Obviousness

                      Criticality

        139. “When an applicant seeks to overcome a prima facie case of

  obviousness by showing improved performance in a range that is within or overlaps

  with a range disclosed in the prior art, the applicant must show that the [claimed]

  range is critical, generally by showing that the claimed range achieves unexpected

  results relative to the prior art range.” In re Patel, 566 F. App’x 1005, 1011 (Fed.

  Cir. 2014) (quotation omitted); see also In re Geisler, 116 F.3d 1465, 1470 (Fed.

  Cir. 1997) (“Only if the ‘results of optimizing a variable’ are ‘unexpectedly good’

  can a patent be obtained for the claimed critical range.” (citations omitted)).

        140. When considering criticality, courts look to “whether ‘the claimed

  invention exhibits some superior property or advantage that a person of ordinary

  skill in the relevant art would have found surprising or unexpected.’” Forest Labs.,

  LLC v. Sigmapharm Labs., LLC, 918 F.3d 928, 937 (Fed. Cir. 2019) (quoting In re

  Soni, 54 F.3d 746, 750 (Fed. Cir. 1995)); accord Procter & Gamble, Co. v. Teva

  Pharm. USA, Inc., 566 F.3d 989, 994 (Fed. Cir. 2009) (citations omitted).

        141. “[I]n order to properly evaluate whether a superior property was

  unexpected” for criticality, the Court must consider “what properties were

  expected.” Cf. Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1371 (Fed. Cir. 2007); see

  also In re Mageli, 470 F.2d 1380, 1384–85 (C.C.P.A 1973) (“Unobviousness,


                                            55
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 305 of 1374 PageID #:
                                    26810
                                  EXHIBIT 5


  however, cannot be predicated on superiority alone. Obviousness depends on what

  those skilled in the art would expect.” (emphasis in original)); Aventis Pharma S.A.

  v. Hospira, Inc., 743 F. Supp. 2d 305, 348 (D. Del. 2010) (“To show unexpected

  benefits, the patent owner must first show ‘what properties were expected.’”

  (citation omitted)), aff’d, 675 F.3d 1324 (Fed. Cir. 2012). There can be no showing

  of unexpected results where a patentee provides no evidence of what a POSA would

  have expected. Pfizer, 480 F.3d at 1371 (“Here, Pfizer’s evidence must fail because

  the record is devoid of any evidence of what the skilled artisan would have expected.

  We will not simply presume that the skilled artisan would have expected that

  amlodipine besylate would have the same characteristics as amlodipine maleate,

  because as Pfizer asserts, its properties are not absolutely predictable.”).

        142. In order to demonstrate criticality, it is insufficient to merely

  demonstrate a difference in degree.       Rather, the patentee must demonstrate a

  difference in kind. Warner Chilcott Co. v. Teva Pharm. USA, Inc., 89 F. Supp. 3d

  641, 674 (D.N.J. 2015) (citation omitted), aff’d, 642 F. App’x 996 (Fed. Cir. 2016)

  (“But where selection of the claimed amount within the prior art range results in

  ‘only a difference in degree from the prior art results,’ the claimed amount is not

  critical.’”); Galderma Labs., L.P. v. Tolmar, Inc., 737 F.3d 731, 739 (Fed. Cir.

  2013); see also Bristol Myers Squibb Co. v. Teva Pharm. USA, Inc., 752 F.3d 967,

  977 (Fed. Cir. 2014) (“While a ‘marked superiority’ in an expected property may be


                                            56
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 306 of 1374 PageID #:
                                    26811
                                 EXHIBIT 5


  enough in some circumstances to render a compound patentable, a ‘mere difference

  in degree’ is insufficient . . . . And ‘differences in degree’ of a known and expected

  property are not as persuasive in rebutting obviousness as differences in ‘kind’ –i.e.,

  a new property dissimilar to the known property.” (citations omitted)). “Results

  which differ by percentages are differences in degree rather than kind, where the

  modification of the percentage is within the capabilities of one skilled in the art at

  the time.” Galderma, 737 F.3d at 739; see also In re Merck & Co., 800 F.2d 1091,

  1099 (Fed. Cir. 1986) (a purported improvement in a known property is not

  unexpected unless there was an “appreciable degree” of improvement).

  Accordingly, courts must “evaluate the significance and ‘kind’ of expected results

  along with the unexpected results.” Bristol Myers Squibb, 752 F.3d at 977 (citations

  omitted).

        143. Proving criticality “requires more than a modest deviation from what

  was disclosed in the prior art.” Allergan Inc. v. Teva Pharm. USA, Inc., No. 15-cv-

  1455-WCB, 2017 WL 4803941, at *46 (E.D. Tex. Oct. 16, 2017) (Bryson, J.).

        144. For there to be a showing of criticality, the results must be truly

  unexpected and not the product of the desire of a person of ordinary skill to achieve

  the optimum value of performance for a known range. See In re Peterson, 315 F.3d

  1325, 1330 (Fed. Cir. 2003) (“The normal desire of scientists or artisans to improve

  upon what is already generally known provides the motivation to determine where


                                            57
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 307 of 1374 PageID #:
                                    26812
                                  EXHIBIT 5


  in a disclosed set of percentage ranges is the optimum combination of percentages.

  We therefore conclude that a prior art reference that discloses a range encompassing

  a somewhat narrower claimed range is sufficient to establish a prima facie case of

  obviousness.”); see also In re Boesch, 617 F.2d 272, 276 (C.C.P.A. 1980)

  (“[D]iscovery of an optimum value of a result effective variable in a known process

  is ordinarily within the skill of the art.” (citations omitted)). Further, the superior

  result must rise to a significant enough level where it can be characterized as being

  “a new and unexpected result which is different in kind and not merely in degree

  from the results of the prior art.” In re Huang, 100 F.3d 135, 139 (Fed. Cir. 1996)

  (citation omitted).

        145. To assess criticality, one must compare the claimed invention to the

  prior art, rather than a narrower embodiment thereof. In re Woodruff, 919 F.2d 1575,

  1578 (Fed. Cir. 1990) (“The only test results presented by Woodruff are the results

  reported by Mr. Bell, comparing Woodruff's claimed invention to the commercial

  embodiment of McGill’s method. While Woodruff’s invention certainly showed

  superior fungi-inhibiting effect in these tests, the critical comparison is not with the

  commercial embodiment of McGill’s invention, but with the method taught in his

  patent.”). Further, “there is no requirement that the closest prior art be

  commercialized.” Trs. of Columbia Univ. v. Illumina, Inc., 620 F. App’x 916, 932

  (Fed. Cir. 2015); see also In re Merchant, 575 F.2d 865, 869 (CCPA 1978) (“In In


                                            58
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 308 of 1374 PageID #:
                                    26813
                                 EXHIBIT 5


  re Wright . . . , failure of a particular reference to constitute ‘the commercial

  standard’ did not diminish its position as the closest prior art.” (internal citation

  omitted)); In re Chupp, 816 F.2d 643, 644 (Fed. Cir. 1987) (“To rebut the prima

  facie case of obviousness, Chupp submitted a declaration discussing the results of

  tests comparing the herbicidal activity of the claimed compound with that of the

  closest prior art compounds and with two commercial herbicides.” (emphasis

  added)).

        146. The closest prior art can be a patent or publication. See, e.g., In re

  Huston, 308 F.3d 1267, 1281 n.9 (Fed. Cir. 2002) (sustaining the Board’s

  obviousness rejection and discussing the ways in which it relied “on the Paul

  reference [U.S. Patent No. 5,524,081] (cited by the Board itself as the ‘closest prior

  art’)” for its analysis); Procter & Gamble Co. v. Paragon Trade Brands, Inc., 989

  F. Supp. 547, 595 (D. Del. 1997) (holding the asserted patent obvious and noting

  that “[t]he Court finds particularly persuasive the fact that the Enloe patent, the

  closest prior art reference, expressly teaches away from the use of liquid

  impermeable materials for the BLC”).

        147. In order to establish criticality, the alleged criticality must be

  commensurate in scope with the claims. E.I. DuPont de Nemours & Co. v. Synvina

  C.V., 904 F.3d 996, 1012 (Fed. Cir. 2018); see also Genetics Inst., LLC v. Novartis

  Vaccines & Diagnostics, Inc., 655 F.3d 1291, 1308 (Fed. Cir. 2011). This means


                                           59
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 309 of 1374 PageID #:
                                    26814
                                  EXHIBIT 5


  that the evidence cannot be “plainly disproportionate to the scope of the claim.” Id.;

  see, e.g., In re Harris, 409 F.3d 1339, 1344 (Fed. Cir. 2005) (affirming Board’s

  finding that showing of unexpected results was not commensurate in scope with the

  claims where “the elemental composition of CMSX®-486 [the applicant’s

  commercial embodiment relied on to show unexpected results] is at or near the

  midpoint of the claimed range”); Peterson, 315 F.3d at 1331 (affirming obviousness

  finding where patentee claimed an alloy with 1–3% rhenium, but presented

  unexpected results only for 2% rhenium, and evidence suggested that 3% rhenium

  possessed inferior properties); In re Grasselli, 713 F.2d 731, 743 (Fed. Cir. 1983)

  (concluding that unexpected results “limited to sodium only” were not

  commensurate in scope with claims to a catalyst having “an alkali metal”); In re

  Greenfield, 571 F.2d 1185, 1189 (C.C.P.A. 1978) (affirming obviousness finding for

  a genus containing “several hundred compounds” where unexpected results were

  proved for “only one” such compound).

        148. “[A] claimed amount [is] not critical where specification of patent

  disclosed that amounts . . . outside the claimed amount were also effective.” Tris

  Pharma, Inc. v. Actavis Labs. FL, Inc., 276 F. Supp. 3d 226, 254 (D. Del. 2017)

  (citing Warner Chilcott, 89 F. Supp. 3d at 655–56), vacated on other grounds, 755

  F. App’x 983 (Fed. Cir. 2019); see also, e.g., id. (“The patents-in-suit make clear

  that ‘the product is most stable at pH between 3.5 and 5.0. . . . Thus, there is nothing


                                            60
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 310 of 1374 PageID #:
                                    26815
                                 EXHIBIT 5


  critical about the narrower range of 4 to 4.5.”); Warner Chilcott, 89 F. Supp. 3d at

  655–56 (“Thus, the patents assert that the disclosed range of 75 mg to 250 mg EDTA

  will work effectively with risedronate sodium. It does not indicate that any particular

  level of EDTA is critical for each type of bisphosphonate.”), aff’d, 642 F. App’x 996

  (Fed. Cir. 2016) (“Moreover, in view of the broad disclosures in the specification

  providing embodiments with varying amounts of EDTA, and nothing in the asserted

  claims teaching one of skill in the art that or how only the specific 100 mg amount

  produces pharmaceutically effective absorption, Warner Chilcott failed to show the

  criticality of the claimed amount.”).

        149. Differences of a specific condition or parameter will generally not

  support the patentability of subject matter encompassed by the prior art unless there

  is evidence indicating such specified condition or parameter is critical. “[W]here the

  general conditions of a claim are disclosed in the prior art, it is not inventive to

  discover the optimum or workable ranges by routine experimentation.” In re Aller,

  220 F.2d 454, 456 (C.C.P.A. 1955) (claimed process which was performed at a

  temperature between 40°C and 80°C and an acid concentration between 25% and

  70% was held to be prima facie obvious over a reference process which differed

  from the claims only in that the reference process was performed at a temperature of

  100°C and an acid concentration of 10%.); In re Hoeschele, 406 F.2d 1403, 1406

  (C.C.P.A. 1969) (claimed elastomeric polyurethanes which fell within the broad


                                            61
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 311 of 1374 PageID #:
                                    26816
                                 EXHIBIT 5


  scope of the references were held to be unpatentable because, among other reasons,

  there was no evidence of the criticality of the claimed ranges of molecular weight or

  molar proportions).

         150. “A recognition in the prior art that a property is affected by the variable

  is sufficient to find the variable result-effective.” E.I. DuPont de Nemours, 904 F.3d

  at 1006. Merely optimizing a result-effective variable does not render a claimed

  invention non-obvious because “discovery of an optimum value of a result effective

  variable . . . is ordinarily within the skill of the art.” See id.; In re Applied Materials,

  Inc., 692 F.3d 1289, 1297 (Fed. Cir. 2012).

                       Teaching Away

         151. “Although a reference that teaches away is a significant factor to be

  considered in determining unobviousness, the nature of the teaching is highly

  relevant, and must be weighed in substance.” In re Gurley, 27 F.3d 551, 553 (Fed.

  Cir. 1994). “A known or obvious composition does not become patentable simply

  because it has been described as somewhat inferior to some other product for the

  same use.” Id.; see also Santarus, Inc. v. Par Pharm., Inc., 694 F.3d 1344, 1356

  (Fed. Cir. 2012) (prior art did not teach away when it merely characterized alleged

  inventive feature as being the “second best choice”).

         152. A reference teaches away “when a person of ordinary skill, upon

  reading the reference, would be discouraged from following the path set out in the


                                              62
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 312 of 1374 PageID #:
                                    26817
                                  EXHIBIT 5


  reference, or would be led in a direction divergent from the path that was taken by

  the applicant.” Gator Tail, LLC. v. Mud Buddy, LLC, 618 F. App’x 992, 998–99

  (Fed. Cir. 2015) (quoting In re Gurley, 27 F.3d at 553). Indeed, the only relevant

  inquiry is whether a person of ordinary skill would have considered the prior art to

  teach away; other reasons not to make the claimed invention (such as economic

  considerations) are irrelevant. See In re Farrenkopf, 713 F.2d 714, 718 (Fed. Cir.

  1983) (“That a given combination would not be made by businessmen for economic

  reasons does not mean that persons skilled in the art would not make the combination

  because of some technological incompatibility. Only the latter fact would be

  relevant.”).

        153. There is no “teaching away” if the reference “merely expresses a

  general preference for an alternative invention but does not ‘criticize, discredit, or

  otherwise discourage’ investigation into the invention claimed.” DePuy Spine, Inc.

  v. Medtronic Sofamor Danek, Inc., 567 F.3d 1314, 1327 (Fed. Cir. 2009) (citation

  omitted). Nor does silence or a lack of certainty imply teaching away. Allergan,

  Inc. v. Apotex Inc., 754 F.3d 952, 964 (Fed. Cir. 2014) (addressing silence); Warner

  Chilcott Co. v. Teva Pharm. USA, Inc., 89 F. Supp. 3d 641, 667 n. 24 (D.N.J. 2015),

  aff’d, 642 F. App’x 996 (Fed. Cir. 2016) (addressing uncertainty).

        154. A reference does not teach away if it does not disclose the claimed

  invention. See, e.g., Galderma Labs., L.P. v. Tolmar, Inc., 737 F.3d 731, 738 (Fed.


                                           63
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 313 of 1374 PageID #:
                                    26818
                                 EXHIBIT 5


  Cir. 2013) (“Neither of these articles mentions 0.3% adapalene compositions, nor do

  they expressly teach away from the claimed invention. The district court inferred

  that these references taught away from a further tripling of the adapalene

  concentration. We cannot agree with this inference.”).

        155. Similarly, “[a] teaching that a composition may be optimal or standard

  does not criticize, discredit, or otherwise discourage investigation into other

  compositions.” Galderma, 737 F.3d at 739; see also SightSound Techs., LLC v.

  Apple Inc., 809 F.3d 1307, 1320 (Fed. Cir. 2015) (“‘[M]ere disclosure of more than

  one alternative’ does not amount to teaching away from one of the alternatives where

  the reference does not ‘criticize, discredit, or otherwise discourage the solution

  claimed.’” (citation omitted)).

        156. Moreover, the mere existence of drawbacks does not render the claimed

  invention non-obvious; the benefits and drawbacks of the claimed invention must be

  weighed accordingly. See Hoffman-La Roche Inc. v. Apotex Inc., 748 F.3d 1326,

  1333 (Fed. Cir. 2014) (“A higher frequency of diarrhea does not necessarily teach

  away . . . modest gastrointestinal side effects must be weighed in light of the benefits

  of the drug.”); Galderma, 737 F.3d at 738–39 (“These articles show increased side

  effects associated with 0.1% adapalene as compared to 0.03% adapalene, yet they

  failed to discourage even the use of 0.1% adapalene. . . . [N]or do these articles

  indicate in any way that the side effects would be serious enough to dissuade the


                                            64
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 314 of 1374 PageID #:
                                    26819
                                  EXHIBIT 5


  development of a 0.3% adapalene product.”); Medichem, S.A. v. Rolabo, S.L., 437

  F.3d 1157, 1165 (Fed. Cir. 2006) (“[A] given course of action often has simultaneous

  advantages and disadvantages, and this does not necessarily obviate motivation to

  combine.”).

        157. “Evidence concerning whether the prior art teaches away from a given

  invention must relate to and be commensurate in scope with the ultimate claims at

  issue.” Idemitsu Kosan Co. v. SFC Co., 870 F.3d 1376, 1381 (Fed. Cir. 2017).

        E.      Written Description and Enablement

        158. Under 35 U.S.C. § 112(a), the specification of a patent

        shall contain a written description of the invention, and of the manner
        and process of making and using it, in such full, clear, concise, and
        exact terms as to enable any person skilled in the art to which it pertains,
        or with which it is most nearly connected, to make and use the same
        ....

  In other words, this paragraph sets forth two distinct requirements: (1) that the

  specification describe the invention in clear and concise terms (the written

  description requirement) and; (2) that the specification enables any person skilled in

  the art to practice the invention (the enablement requirement). See Ariad Pharm.,

  Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1344 (Fed. Cir. 2010) (en banc) (setting forth

  the distinct requirements of § 112, first paragraph, which is substantially identical to

  AIA § 112(a)).




                                            65
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 315 of 1374 PageID #:
                                    26820
                                 EXHIBIT 5


        159. While written description and enablement overlap in some regards, they

  are two distinct requirements. As the Federal Circuit stated in Ariad:

        Perhaps there is little difference in some fields between describing an
        invention and enabling one to make and use it, but that is not always
        true of certain inventions, including chemical and chemical-like
        inventions. Thus, although written description and enablement often
        rise and fall together, requiring a written description of the invention
        plays a vital role in curtailing claims that do not require undue
        experimentation to make and use, and thus satisfy enablement, but that
        have not been invented, and thus cannot be described.

  Id. at 1352 (emphasis added).

                     Written Description

        160. “[A] patent can be held invalid for failure to meet the written

  description requirement, based solely on the language of the patent specification.”

  Univ. Of Rochester v. G.D. Searle & Co., 358 F.3d 916, 927 (Fed. Cir. 2004) (citing

  PIN/NIP, Inc. v. Platte Chem. Co., 304 F.3d 1235 (Fed. Cir. 2002)).

        161. The written description requirement requires that the specification

  “‘clearly allow persons of ordinary skill in the art to recognize that the inventor

  invented what is claimed.’ In other words, the test for sufficiency is whether the

  disclosure of the application relied upon reasonably conveys to those skilled in the

  art that the inventor had possession of the claimed subject matter as of the filing

  date.” Ariad, 5 Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1351 (Fed. Cir. 2010)

  (en banc) (citation omitted); Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 1563 (Fed.

  Cir. 1991) (“Although the applicant does not have to describe exactly the subject

                                           66
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 316 of 1374 PageID #:
                                    26821
                                  EXHIBIT 5


  matter claimed, the description must clearly allow persons of ordinary skill in the art

  to recognize that he or she invented what is claimed.” (internal quotation marks,

  brackets, and ellipses omitted)).

        162. The test for written description “requires an objective inquiry into the

  four corners of the specification from the perspective of a person of ordinary skill in

  the art. Based on that inquiry, the specification must describe an invention

  understandable to that skilled artisan and show that the inventor actually invented

  the invention claimed.” Ariad, 598 F.3d at 1351. Each and every claim limitation

  must find support in the specification. See TurboCare Div. of Demag Delaval

  Turbomachinery Corp. v. Gen. Elec. Co., 264 F.3d 1111, 1118 (Fed. Cir. 2001)

  (“The written description requirement and its corollary, the new matter prohibition

  of 35 U.S.C. § 132, both serve to ensure that the patent applicant was in full

  possession of the claimed subject matter on the application filing date.”).

        163. Merely reciting the claim language in the specification is insufficient to

  show possession. See Enzo Biochem, Inc. v. Gen-Probe Inc., 323 F.3d 956, 968–69

  (Fed. Cir. 2002) (“[T]he fact that [a claim] appears as an original claim or in the

  specification does not save it. A claim does not become more descriptive by its

  repetition . . . .”). The specification must describe the claim “as an integrated whole

  rather than as a collection of independent limitations.” Novozymes A/S v. DuPont

  Nutrition Biosciences APS, 723 F.3d 1336, 1349 (Fed. Cir. 2013); accord, Purdue


                                            67
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 317 of 1374 PageID #:
                                    26822
                                  EXHIBIT 5


  Pharma L.P. v. Recro Tech., LLC, 694 F. App’x 794, 797–98 (Fed. Cir. 2017). In

  other words, where the specification “merely renders the invention obvious,” the

  written description requirement is not satisfied. Purdue Pharma, 694 F. App’x at

  796 (quoting Ariad, 598 F.3d at 1352); see also Lockwood v. Am. Airlines, Inc., 107

  F.3d 1565, 1572 (Fed. Cir. 1997) (“One shows that one is ‘in possession’ of the

  invention by describing the invention, with all its claimed limitations, not that which

  makes it obvious.” (emphasis in original)).

        164. Describing a single embodiment or species in the specification may be

  insufficient if it is at all unclear that possession of the one embodiment inherently

  indicates possession of the whole range or genus. See LizardTech, Inc. v. Earth Res.

  Mapping, Inc., 424 F.3d 1336, 1346 (Fed. Cir. 2005) (“[A] patentee cannot always

  satisfy the requirements of section 112, in supporting expansive claim language,

  merely by clearly describing one embodiment of the thing claimed.”); see also

  LizardTech, Inc. v. Earth Res. Mapping, Inc., 433 F.3d 1373, 1375 (Fed. Cir. 2006)

  (“But merely calling an embodiment ‘preferred,’ when there are no others, does not

  entitle one to claims broader than the disclosure.”).

        165. Indeed, “[i]t is well settled that claims in an application which are

  broader than the applicant’s disclosure are not allowable.” In re Sus, 306 F.2d 494,

  505 (C.C.P.A. 1962) (quoting In re Moore, 155 F.2d 379, 382 (C.C.P.A. 1946); see

  also ICU Med., Inc. v. Alaris Med. Sys., Inc., 558 F.3d 1368, 1378 (Fed. Cir. 2009)


                                            68
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 318 of 1374 PageID #:
                                    26823
                                  EXHIBIT 5


  (“ICU’s asserted spikeless claims are broader than its asserted spike claims because

  they do not include a spike limitation; these spikeless claims thus refer to medical

  valves generically—covering those valves that operate with a spike and those that

  operate without a spike. But the specification describes only medical valves with

  spikes. . . . We reject ICU’s contention that the figures and descriptions that include

  spikes somehow demonstrate that the inventor possessed a medical valve that

  operated without a spike.”); In re Alonso, 545 F.3d 1015, 1021 (Fed. Cir. 2008) (no

  written description where specification disclosed only a single embodiment, finding

  the single embodiment “cannot be said to be representative of a densely populated

  genus”); Ariad, 598 F.3d at 1353 (finding claims invalid for written description

  because they “cover[ed] any compound later actually invented and determined to

  fall within the claim’s functional boundaries—leaving it to the pharmaceutical

  industry to complete an unfinished invention”).

        166. Pernix Ireland Pain DAC v. Alvogen Malta Operations is instructive.

  There, the claims at issue “read on all oral dosage units comprising extended-release

  hydrocodone in which hydrocodone is the only active ingredient,” but the

  “specification disclose[d] only one formulation that was found to satisfy all the

  limitations of any of the claims, including the functional limitations.” 323 F. Supp.

  3d 566, 618–19 (D. Del. 2018) (Bryson, J.), aff’d on other grounds, 945 F.3d 1184

  (Fed. Cir. 2019); see id. at 624 (“But all that evidence shows is that that the inventors


                                             69
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 319 of 1374 PageID #:
                                    26824
                                  EXHIBIT 5


  had possession of a single species. It does not show that they had possession of the

  broad genus covered by the claims.”). The court found that the specification, which

  disclosed “only a single embodiment within the broad scope of the claims,” was

  insufficient to provide written description support because the result claimed by the

  patent method “depend[ed] entirely on whether the particular formulation

  function[ed] in the manner recited in the claims.” Id. at 624–26. Indeed, the court

  found that because “testing results would be fundamental to determining which

  formulations would satisfy the asserted claims, . . . in the absence of such testing

  data, the inventors cannot be said to have possessed the full scope of the claimed

  invention.” Id. at 628.

        167. Finally, where a POSA would have to engage in an “iterative, trial-and-

  error process” to determine whether a given formulation worked for its intended

  purpose, the claims are invalid for lack of written description. See, e.g., MorphoSys

  AG v. Janssen Biotech, Inc., 358 F. Supp. 3d 354, 371 (D. Del. 2019); see also

  Pernix, 323 F. Supp. 3d at 628 (“All that the specification discloses is that one such

  formulation will work for that purpose. Whether any others will work, and which

  they are, would depend entirely on testing, and thus cannot be said to have been

  within the scope of what the patentees invented.”).




                                           70
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 320 of 1374 PageID #:
                                    26825
                                 EXHIBIT 5


                     Enablement

        168. By statute, a patent must “enable any person skilled in the art to which

  it pertains, or with which it is most nearly connected, to make and use” the claimed

  invention. 35 U.S.C. § 112(a). “To be enabling, the specification of a patent must

  teach those skilled in the art how to make and use the full scope of the claimed

  invention without undue experimentation.’” ALZA Corp. v. Andrx Pharm., LLC,

  603 F.3d 935, 940 (Fed. Cir. 2010) (internal quotation marks omitted). “[A] patentee

  chooses broad claim language at the peril of losing any claim that cannot be enabled

  across its full scope of coverage.” MagSil Corp. v. Hitachi Glob. StorageTechs.,

  Inc., 687 F.3d 1377, 1381 (Fed. Cir. 2012); see also Par Pharma., Inc. v. TWi

  Pharm., Inc., 120 F. Supp. 3d 468, 475–79 (D. Md. 2015) (invalidating claims

  because they were broad enough to read on inoperative particle sizes), aff’d without

  opinion, 624 F. App’x 756 (Fed. Cir. 2015).

        169. It is well settled that the “full scope of the claimed invention must be

  enabled.” Sitrick v. Dreamworks, LLC, 516 F.3d 993, 999 (Fed. Cir. 2008); id. (“[a]

  patentee who chooses broad claim language must make sure the broad claims are

  fully enabled”); see also Liebel-Flarsheim Co. v. Medrad, Inc., 481 F.3d 1371,

  1379–80 (Fed. Cir. 2007) (“[I]n this case, the asserted claims read on, and the full

  scope of the claimed invention includes, an injector system with and without a

  pressure jacket. There must be ‘reasonable enablement of the scope of the range’


                                          71
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 321 of 1374 PageID #:
                                    26826
                                 EXHIBIT 5


  which, in this case, includes both injector systems with and without a pressure jacket.

  The specification’s reference that teaches away from an injector system with a

  disposable syringe without a pressure jacket, . . . supports the district court’s

  conclusion that the specification fails to fulfill the enablement requirement of

  § 112”); Pharm. Res., Inc. v. Roxane Labs., Inc., Civ. No. 03–3357(DRD), 2006 WL

  3231427, at *13 (D.N.J. Nov. 8, 2006) (“The claims encompass every possible

  megestrol acetate flocculated suspension made with any surfactant and one or more

  of the listed wetting agents, with the exception of the combination that Atzinger

  recommended. Par’s common specification fails to provide an enabling disclosure

  of similar scope.”), aff’d, 253 F. App’x 26 (Fed. Cir. 2007).

         170. Claims are enabled when they may be practiced without undue

  experimentation. ALZA, 603 F.3d at at 940. The factors to be considered in

  determining whether a disclosure would require undue experimentation include: (1)

  the quantity of experimentation necessary, (2) the amount of direction or guidance

  presented, (3) the presence or absence of working examples, (4) the nature of the

  invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the

  predictability or unpredictability of the art, and (8) the breadth of the claims. In re

  Wands, 858 F.2d 731, 737 (Fed. Cir. 1988).

         171. Breadth alone can be the basis for finding a lack of enablement. Amgen,

  Inc. v. Chugai Pharm. Co., 927 F.2d 1200, 1213–14 (Fed. Cir. 1991) (affirming


                                               72
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 322 of 1374 PageID #:
                                    26827
                                 EXHIBIT 5


  district court’s invalidation under Section 112 based on breadth alone where Amgen

  claimed every possible analog of a gene containing about 4,000 nucleotides with

  details for preparing only a few EPO analog genes).

        172. “Undue experimentation is evaluated from the vantage point of those

  experienced in the field of the invention.” Impax Labs., Inc. v. Aventis Pharm. Inc.,

  496 F. Supp. 2d 428, 432 (D. Del. 2007), aff’d, 545 F.3d 1312 (Fed. Cir. 2008).

  Some “experimentation is permissible, if it is merely routine, or if the specification

  in question provides a reasonable amount of guidance with respect to the direction

  in which the experimentation should proceed.” Wands, 858 F.2d at 737.

        173. A patent with “‘a complete absence of data supporting the statements

  which set forth the desired results of the claimed invention’” fails for lack of

  enablement. Rasmusson v. SmithKline Beecham Corp., 413 F.3d 1318, 1323–24

  (Fed. Cir. 2005) (stating that patentee needed to provide experimental proof that the

  patented invention was operable); Petito v. Puritan’s Pride, Inc., 35 F. Supp. 3d 494,

  504 (S.D.N.Y. 2014) (quoting Rasmusson and finding a patent not enabled because

  the claims were “not supported by any experimental results” and the specification

  failed to “describe[] test results or other substantiating evidence”).

        174. In the absence of sufficient test results, the mere fact that an assertion

  of use may be tested or a method carried out by a POSA also is insufficient. For

  example, in Rasmusson the Federal Circuit rejected the assertion “that the


                                            73
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 323 of 1374 PageID #:
                                    26828
                                  EXHIBIT 5


  specifications of the respective applications are enabling because a person of

  ordinary skill in the art could perform the steps of the disclosed method without the

  need for any experimentation.” Rasmusson, 413 F.3d at 1322; see also Auto. Techs.

  Int’l, Inc. v. BMW of N. Am., Inc., 501 F.3d 1274, 1285 (Fed. Cir. 2007) (finding

  claims “including both mechanical and electronic side impact sensors” lacked

  enablement where there was “[d]isclosure of only mechanical side impact sensors”);

  Chiron Corp. v. Genentech, Inc., 363 F.3d 1247, 1256 (Fed. Cir. 2004) (“Here, the

  scope of the claim includes not only murine but also chimeric antibodies. While

  Chiron’s applications certainly enable murine antibodies, they do not enable

  chimeric antibodies.”); cf., Pharm. Res., 253 F. App’x at 31 (agreeing with district

  court that “numerous unsuccessful attempts by Par to practice subject matter within

  the scope of the claims” supported a determination of no enablement).

        175. Furthermore, “[e]nablement is determined as of the effective filing date

  of the patent’s application.” ALZA, 603 F.3d at 940. That is, “the enabling disclosure

  must appear in the specification at the time of filing.” MagSil, 687 F.3d at 1382. A

  patentee cannot rely on post-filing experimental data to establish utility. In re ’318

  Patent Infringement Litig., 583 F.3d 1317, 1325 (Fed. Cir. 2009) (affirming district

  court finding that test results not available at the time of the patent application could

  not be used to establish enablement).




                                             74
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 324 of 1374 PageID #:
                                    26829
                                  EXHIBIT 5


        176. A patent cannot be both non-obvious and enabled if the patentee relies

  on the prior art to establish enablement. See, e.g., In re ’318 Patent Infringement

  Litig., 578 F. Supp. 2d 711, 736 (D. Del. 2008) (“Put another way, since plaintiffs

  rely exclusively on the prior art to establish enablement, the court agrees with

  defendants that the ’318 patent cannot both be non-obvious and enabled.”).

                      Indefiniteness

        177. Under 35 U.S.C. § 112(b), “[t]he specification shall conclude with one

  or more claims particularly pointing out and distinctly claiming the subject matter

  which the inventor or a joint inventor regards as the invention.” This is referred to

  as the “definiteness” requirement, which mandates that “the boundaries of the claim,

  as construed by the court, must be discernible to a skilled artisan based on the

  language of the claim, the specification, and the prosecution history, as well as her

  knowledge of the relevant field of art.” Power-One, Inc. v. Artesyn Techs., Inc., 599

  F.3d 1343, 1350 (Fed. Cir. 2010); see also Nautilus, Inc. v. Biosig Instruments, Inc.,

  572 U.S. 898, 901 (2014) (“[A] patent is invalid for indefiniteness if its claims, read

  in light of the specification delineating the patent, and the prosecution history, fail

  to inform, with reasonable certainty, those skilled in the art about the scope of the

  invention.” (emphasis added)).

        178. Whether the claims satisfy the definiteness requirement is a question of

  law. Teva Pharm. USA, Inc. v. Sandoz, Inc., 789 F.3d 1335, 1341 (Fed. Cir. 2015).


                                            75
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 325 of 1374 PageID #:
                                    26830
                                  EXHIBIT 5


        179. To meet the definiteness requirement, the claims must provide “clear

  notice” to the public as to the boundaries of the invention. Nautilus, 572 U.S. at 909.

        180. Although the “public-notice function” allows for “some modicum of

  uncertainty” in light of the inherent limitations of language, the patent and

  prosecution history must still “disclose a single known approach or establish that,

  where multiple known approaches exist, a person having ordinary skill in the art

  would know which approach to select.” Dow Chem. Co. v. Nova Chems. Corp.

  (Can.), 803 F.3d 620, 630 (Fed. Cir. 2015) (citations omitted); see also Nautilus,

  572 U.S. at 909.

        181. In sum, a claim that is definite will “provide objective boundaries for

  those of skill in the art.” Interval Licensing LLC v. AOL, Inc., 766 F.3d 1364, 1371

  (Fed. Cir. 2014). “[I]t is not enough . . . to identify some standard for measuring the

  scope of the phrase. The Supreme Court explained that a patent does not satisfy the

  definiteness requirement of § 112 merely because a court can ascribe some meaning

  to a patent’s claims.” Id. at 1370–71 (internal citations and quotation marks

  omitted). If multiple methods are available to a POSA that would “lead[] to different

  results without guidance in the patent or the prosecution history as to which method

  should be used,” then the claim is indefinite. Dow Chem., 803 F.3d at 634.

        182. Although neither is inherently indefinite, this standard is particularly

  harsh to claims involving particular measurements or terms of degree. See, e.g.,


                                            76
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 326 of 1374 PageID #:
                                    26831
                                 EXHIBIT 5


  Berkheimer v. HP Inc., 881 F.3d 1360, 1363–64 (Fed. Cir. 2018) (finding the term

  “minimal redundancy” indefinite, as the “claim language is not reasonably clear as

  to what level of redundancy in the archive is acceptable”); Teva, 789 F.3d at 1341

  (finding the term “molecular weight” indefinite because it did “not convey with

  reasonable certainty the measure of molecular weight to be used”).



        A.     Injunctive Relief

        183. Once the issue of infringement has been resolved, damages must be

  determined. Rarely are monetary damages awarded, as there is seldom a commercial

  ANDA product on the market. See 35 U.S.C. § 271(e)(4)(C).

        184. Instead, where a patentee proves infringement, “the court shall order

  the effective date of any approval of the drug . . . involved in the infringement to be

  a date which is not earlier than the date of the expiration of the patent which has

  been infringed.” 35 U.S.C. § 271(e)(4)(A).

        185. Furthermore, in some cases, injunctive relief “may” be warranted,

  35 U.S.C. § 271(e)(4)(B) (emphasis added), but only if the patentee meets the

  traditional standard for obtaining a permanent injunction. See Bayer Pharma AG v.

  Watson Labs., Inc., C.A. No. 12-1726-LPS, 2016 WL 7468172, at *2 (D. Del. Dec.

  28, 2016) (“In order to obtain a permanent injunction [against an ANDA product], a

  party with a valid and infringed patent must show that the following factors favor


                                            77
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 327 of 1374 PageID #:
                                    26832
                                  EXHIBIT 5


  the requested relief: (i) the patent holder has suffered or will suffer irreparable injury

  or harm, (ii) legal remedies are inadequate to compensate that injury, (iii) balance of

  hardships, and (iv) the public interest.” (citing eBay Inc. v. MercExchange, L.L.C.,

  547 U.S. 388, 391 (2006))); see also Alcon, Inc. v. Teva Pharm. USA, Inc., C.A. No.

  06-234-SLR, 2010 WL 3081327, at *2 (D. Del. Aug. 5, 2010) (explaining that the

  prevailing patentee in ANDA case is not automatically entitled to a § 271(e)(4)(B)

  injunction but, instead, must demonstrate that the four traditional factors weigh in

  its favor).

         B.     Costs and Fees
         186. Federal Rule of Civil Procedure 54 states “[u]nless a federal statute,

  these rules, or a court order provides otherwise, costs—other than attorney’s fees—

  should be allowed to the prevailing party.” Fed. R. Civ. P. 54(d)(1). To that end,

  28 U.S.C. § 1920 permits judges or clerks to tax as costs the following:

         (1) Fees of the clerk and marshal; (2) Fees for printed or electronically
         recorded transcripts necessarily obtained for use in this case; (3) Fees
         and disbursements for printing and witnesses; (4) Fees for
         exemplification and the costs of making copies of any materials where
         the copies are necessarily obtained for use in the case; (5) Docket fees
         under [28 U.S.C. § 1923]; and (6) Compensation of court appointed
         experts, compensation of interpreters, and salaries, fees, expenses, and
         costs of special interpretation services under [28 U.S.C. § 1828].

  See also D. Del. LR 54.1.




                                             78
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 328 of 1374 PageID #:
                                    26833
                                 EXHIBIT 5


        C.     Attorneys’ Fees

        187. In exceptional cases, a court may award reasonable attorneys’ fees to

  the prevailing party. 35 U.S.C. § 285. The decision to award attorneys’ fees is based

  on a two-step inquiry. Interspiro USA, Inc. v. Figgie Int’l Inc., 18 F.3d 927, 933

  (Fed. Cir. 1994).

        188. First, the court must evaluate whether the case is exceptional.

  Interspiro, 18 F.3d at 933. A case is exceptional if it “stands out from others with

  respect to the substantive strength of a party’s litigation position (considering both

  the governing law and the facts of the case) or the unreasonable manner in which the

  case was litigated.” Octane Fitness, LLC v. ICON Health & Fitness, Inc., 572 U.S.

  545, 553 (2014). This determination is a “case-by-case exercise” to be made based

  on “the totality of the circumstances.” Id.

        189. Second, the court must determine whether an award of attorneys’ fees

  to the prevailing party is warranted. Interspiro, 18 F.3d at 933.

        190. The burden of proof rests with the prevailing party, but there is no

  particular standard of proof or evidentiary burden; “[s]ection 285 demands a simple

  discretionary inquiry.” Octane Fitness, 572 U.S. at 557.

        191. Moreover, prevailing on a claim of inequitable conduct often makes a

  case “exceptional,” leading potentially to an award of attorneys’ fees under 35

  U.S.C. § 285. Therasense Inc. v. Becton Dickinson & Co., 649 F.3d 1276, 1289


                                           79
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 329 of 1374 PageID #:
                                    26834
                                  EXHIBIT 5


  (Fed. Cir. 2011); see also, e.g., Regeneron Pharm., Inc. v. Merus N.V., No. 1:14-cv-

  01650-KBF, slip op. at 31–35 (S.D.N.Y. Mar. 26, 2018) (D.I. No. 468).




                                          80
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 330 of 1374 PageID #:
                                    26835




                          EXHIBIT 6
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 331 of 1374 PageID #:
                                    26836
                                  EXHIBIT 6


                    IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF DELAWARE



   PAR PHARMACEUTICAL, INC., PAR
   STERILE PRODUCTS, LLC and ENDO               C.A. No. 18-cv-823-CFC
   PAR INNOVATION COMPANY, LLC,


                    Plaintiffs,
         v.

   EAGLE PHARMACEUTICALS INC.,


                    Defendant.


                             JOINT LIST OF EXHIBITS
                                Case 1:18-cv-00823-CFC-JLH Document 299       Filed 08/25/21 Page 332 of 1374 PageID #:
                                                                    Par v. Eagle
                                                                    26837
                                                                     Ex. 6 PTO
                                                                                         Joint Trial Exhibit List

JTX#       PTX #      DTX#       Date            Bates Begin        Bates End          Description                                                                                   Depo. Exh No.   Confidentiality
                                                                                       Clean copy of United States Patent 9,687,526: Vasopressin Formulations for Use in Treatment
JTX-0001   PTX-0001   DTX-587       2017-06-27 PAR-VASO_0295299     PAR-VASO_0295377   of Hypotension
                                                                                       Clean copy of United States Patent 9,744,209: Vasopressin Formulations for Use in Treatment
JTX-0002   PTX-0002   DTX-522       2017-08-29 PAR-VASO_0295216     PAR-VASO_0295298   of Hypotension
                                                                                       Clean copy of United States Patent 9,750,785: Vasopressin Formulations for Use in Treatment
JTX-0003   PTX-0003   DTX-588       2017-09-05 PAR-VASO_0295378     PAR-VASO_0295459   of Hypotension
                                                                                       Certified copy of United States Patent 9,687,526: Vasopressin Formulations for Use in
JTX-0004   PTX-0004   DTX-002       2017-06-27 PAR-VASO_0000034     PAR-VASO_0000113   Treatment of Hypotension
                                                                                       Certified copy of United States Patent 9,744,209: Vasopressin Formulations for Use in
JTX-0005   PTX-0005   DTX-003       2017-08-29 PAR-VASO_0000114     PAR-VASO_0000197   Treatment of Hypotension
                                                                                       Certified copy of United States Patent 9,750,785: Vasopressin Formulations for Use in
JTX-0006   PTX-0006   DTX-005       2017-09-05   PAR-VASO_0000232   PAR-VASO_0000314   Treatment of Hypotension
JTX-0007   PTX-0007   DTX-008       2016-10-10   PAR-VASO_0002629   PAR-VASO_0005399   Certified copy of File Wrapper for United States Patent 9,687,526
JTX-0008   PTX-0008   DTX-009       2017-08-29   PAR-VASO_0005400   PAR-VASO_0006452   Certified copy of File Wrapper for United States Patent 9,744,209
JTX-0009   PTX-0009   DTX-011       2017-09-05   PAR-VASO_0009319   PAR-VASO_0010365   Certified copy of File Wrapper for United States Patent 9,750,785
JTX-0010   PTX-0010   DTX-015       2017-04-19   PAR-VASO_0108290   PAR-VASO_0108299   Certified Assignment Reel/Frame 042097.0331
JTX-0011   PTX-0011   DTX-014       2016-10-26   PAR-VASO_0108300   PAR-VASO_0108307   Certified Assignment Reel/Frame 040491.0176
JTX-0012   PTX-0012   DTX-019       2017-03-02   PAR-VASO_0108308   PAR-VASO_0108313   Certified Assignment Reel/Frame 041442.0453
JTX-0013   PTX-0013   DTX-017       2017-03-02   PAR-VASO_0108321   PAR-VASO_0108326   Certified Assignment Reel/Frame 041442.0482
JTX-0014   PTX-0014   DTX-016       2017-04-20   PAR-VASO_0108333   PAR-VASO_0108341   Certified Assignment Reel/Frame 042293.0855
JTX-0015   PTX-0015   DTX-021       2017-06-08   PAR-VASO_0108342   PAR-VASO_0108373   Certified Assignment Reel/Frame 042743.0216
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 333 of 1374 PageID #:
                                    26838




                          EXHIBIT 7
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 334 of 1374 PageID #:
                                    26839
                                  EXHIBIT 7


                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE



   PAR PHARMACEUTICAL, INC., PAR
   STERILE PRODUCTS, LLC and ENDO                            C.A. No. 18-cv-823-CFC
   PAR INNOVATION COMPANY, LLC,


                          Plaintiffs,
          v.

   EAGLE PHARMACEUTICALS INC.,


                          Defendant.



                                PLAINTIFFS’ LIST OF EXHIBITS

         Plaintiffs Par Pharmaceutical, Inc., Par Sterile Products, LLC, and Endo Par Innovation

  Company, LLC (collectively “Plaintiffs”) reserve their right to incorporate by reference into their

  Trial Exhibit List any exhibit listed by Defendant Eagle Pharmaceuticals Inc. (“Defendant”) on

  Defendant’s Trial Exhibit List. Plaintiffs reserve their right to amend, modify, or supplement their

  Trial Exhibit List throughout the balance of this case in response to case developments including

  but not limited to Defendant’s Trial Exhibit List, Defendant’s objections, and/or further

  streamlining of the case. Plaintiffs also reserve the right to supplement or modify their Trial

  Exhibit List in response to rulings by the Court (including on any motions) or upon settlement of

  any party. Plaintiffs also reserve their right to add demonstratives to their Trial Exhibit List.

  Plaintiffs agree to exchange demonstratives with Defendant in accordance with the procedures

  agreed upon by the parties in the Joint Pretrial Order.
                                                                                        EXHIBIT 7
                                           Case 1:18-cv-00823-CFC-JLH DocumentPar    299     Filed 08/25/21 Page 335 of 1374 PageID #:
                                                                                        v. Eagle
                                                                                      26840
                                                                      Plaintiffs Second Amended Exhibit List

PTX #      Date         Bates Begin            Bates End            Description                                                                               Depo. Exh No.        Objection(s)
PTX-0001   2017-06-27   PAR-VASO_0295299       PAR-VASO_0295377     Moved to JTX-0001
PTX-0002   2017-08-29   PAR-VASO_0295216       PAR-VASO_0295298     Moved to JTX-0002
PTX-0003   2017-09-05   PAR-VASO_0295378       PAR-VASO_0295459     Moved to JTX-0003
PTX-0004   2017-06-27   PAR-VASO_0000034       PAR-VASO_0000113     Moved to JTX-0004
PTX-0005   2017-08-29   PAR-VASO_0000114       PAR-VASO_0000197     Moved to JTX-0005
PTX-0006   2017-09-05   PAR-VASO_0000232       PAR-VASO_0000314     Moved to JTX-0006
PTX-0007   2016-10-10   PAR-VASO_0002629       PAR-VASO_0005399     Moved to JTX-0007
PTX-0008   2017-08-29   PAR-VASO_0005400       PAR-VASO_0006452     Moved to JTX-0008
PTX-0009   2017-09-05   PAR-VASO_0009319       PAR-VASO_0010365     Moved to JTX-0009
PTX-0010   2017-04-19   PAR-VASO_0108290       PAR-VASO_0108299     Moved to JTX-0010
PTX-0011   2016-10-26   PAR-VASO_0108300       PAR-VASO_0108307     Moved to JTX-0011
PTX-0012   2017-03-02   PAR-VASO_0108308       PAR-VASO_0108313     Moved to JTX-0012
PTX-0013   2017-03-02   PAR-VASO_0108321       PAR-VASO_0108326     Moved to JTX-0013
PTX-0014   2017-04-20   PAR-VASO_0108333       PAR-VASO_0108341     Moved to JTX-0014
PTX-0015   2017-06-08   PAR-VASO_0108342       PAR-VASO_0108373     Moved to JTX-0015
                                                                    OOS Report Confirmed Results for Unspecified Degradation Product for SVA002, SVA 003,
PTX-0016   2018-02-05   AMRIVAS0004941         AMRIVAS0004946       25C, Stability Samples                                                                   Romito Exhibit 40     H, R, 403, F, Dup

PTX-0017   2018-03-07   AMRIVAS0004941         AMRIVAS0004946       OOS Report Confirmed Results for Unspecified Degradation Product for SVA002, SVA003      Aungst Exhibit 46     Dup, E, H, R, 403, F
PTX-0018   2017-04-04   AMRIVAS0035367         AMRIVAS0035389       Vasopressin Injection, USP, End Product Test Procedure, STA-EXP-0119 revision 1          Hepner Exhibit 11     Dup, H, R, 403
PTX-0019   2017-04-04   AMRIVAS0035367         AMRIVAS0035389       Vasopressin Injection, USP, End Product Test Procedure, STA-EXP-0119 revision 1                                Dup, H, R, 403
PTX-0020   2018-04-15   AMRIVAS0083622         AMRIVAS0083646       Commercial Supply Agreement between AMRI and Eagle Pharmaceuticals                        Aungst Exhibit 8     Dup, H, R, 403, F
PTX-0021   2018-04-15   AMRIVAS0083622         AMRIVAS0083646       Commercial Supply Agreement between AMRI and Eagle Pharmaceuticals                       Hepner Exhibit 18     Dup, H, R, 403, F
PTX-0022   2017-03-27   AMRIVAS0109709         AMRIVAS0109710       Vasopressin Injection, USP, AMRI Stability Data for SVA003.25I                          Woltering Exhibit 40   R, 403
PTX-0023   2017-03-27   AMRIVAS0109832         AMRIVAS0109833       Vasopressin Injection, USP, AMRI Stability Data for SVA001.25I                          Woltering Exhibit 42   R, 403
PTX-0024   2017-03-27   AMRIVAS0109834         AMRIVAS0109835       Vasopressin Injection, USP, AMRI Stability Data for SVA001.25U                          Woltering Exhibit 43   R, 403
PTX-0025   2017-03-27   AMRIVAS0109840         AMRIVAS0109841       Vasopressin Injection, USP, AMRI Stability Data for SVA002.25I                          Woltering Exhibit 44   R, 403
PTX-0026   2017-03-27   AMRIVAS0109842         AMRIVAS0109843       Vasopressin Injection, USP, AMRI Stability Data for SVA002.25U                          Woltering Exhibit 45   R, 403
PTX-0027   2019-05-01   AMRIVAS0110033         AMRIVAS0110037       Vasopressin Injection, USP, AMRI Stability Data for SVA001.5I                           Woltering Exhibit 33   I, Dup, R, 403
PTX-0028   2019-05-01   AMRIVAS0110033         AMRIVAS0110037       Vasopressin Injection, USP, AMRI Stability Data for SVA001.5I                                                  I, Dup, R, 403
PTX-0029   2017-03-27   AMRIVAS0110038         AMRIVAS0110043       Vasopressin Injection, USP, AMRI Stability Data for SVA001.5U                                                  I, Dup, R, 403
PTX-0030   2017-03-27   AMRIVAS0110038         AMRIVAS0110043       Vasopressin Injection, USP, AMRI Stability Data for SVA001.5U                           Woltering Exhibit 34   I, Dup, R, 403
PTX-0031   2017-03-27   AMRIVAS0110044         AMRIVAS0110048       Vasopressin Injection, USP, AMRI Stability Data for SVA002.5I                           Woltering Exhibit 35   Dup, R, 403
PTX-0032   2017-03-27   AMRIVAS0110044         AMRIVAS0110048       Vasopressin Injection, USP, AMRI Stability Data for SVA002.5I                                                  Dup, R, 403
PTX-0033   2017-03-07   AMRIVAS0110049         AMRIVAS0110053       Vasopressin Injection, USP, AMRI Stability Data for SVA002.5U                           Woltering Exhibit 36   Dup, R, 403
PTX-0034   2017-03-07   AMRIVAS0110049         AMRIVAS0110053       Vasopressin Injection, USP, AMRI Stability Data for SVA002.5U                                                  Dup, R, 403
PTX-0035   2017-03-27   AMRIVAS0110054         AMRIVAS0110058       Vasopressin Injection, USP, AMRI Stability Data for SVA003.5I                           Woltering Exhibit 37   Dup, R, 403
                                                                                        EXHIBIT 7
                                           Case 1:18-cv-00823-CFC-JLH DocumentPar    299     Filed 08/25/21 Page 336 of 1374 PageID #:
                                                                                        v. Eagle
                                                                                      26841
                                                                      Plaintiffs Second Amended Exhibit List

PTX #      Date         Bates Begin            Bates End            Description                                                                              Depo. Exh No.        Objection(s)
PTX-0036   2017-03-27   AMRIVAS0110054         AMRIVAS0110058       Vasopressin Injection, USP, AMRI Stability Data for SVA003.5I                                                 Dup, R, 403
PTX-0037   2017-03-27   AMRIVAS0110059         AMRIVAS0110063       Vasopressin Injection, USP, AMRI Stability Data for SVA003.5I                          Woltering Exhibit 38   E, Dup, R, 403
PTX-0038   2017-03-27   AMRIVAS0110059         AMRIVAS0110063       Vasopressin Injection, USP, AMRI Stability Data for SVA003.5I                                                 E, Dup, R, 403
PTX-0039   2019-03-08   AMRIVAS0110443         AMRIVAS0110470       Vasopressin Injection, USP SVA004 Executed Batch Record, Compounding                    Romito Exhibit 15     H, R, 403
PTX-0040   2019-03-14   AMRIVAS0110990         AMRIVAS0111046       Vasopressin Injection, USP SVA004 Executed Batch Record, Laboratory Tests               Romito Exhibit 16     H, R, 403
PTX-0041   2019-03-08   AMRIVAS0111192         AMRIVAS0111222       Vasopressin Injection, USP End Product Test Procedure, STA-EPX-0119 revision 4          Aungst Exhibit 27     Dup, H, R, 403
PTX-0042   2019-03-08   AMRIVAS0111192         AMRIVAS0111222       Vasopressin Injection, USP End Product Test Procedure, STA-EPX-0119 revision 4                                Dup, H, R, 403
PTX-0043   2019-03-06   AMRIVAS0111402         AMRIVAS0111429       Vasopressin Injection, USP SVA005 Executed Batch Record, Compounding                    Romito Exhibit 17     H, R, 403
PTX-0044   2019-04-08   AMRIVAS0111430         AMRIVAS0111457       Vasopressin Injection, USP SVA006 Executed Batch Record, Compounding                    Romito Exhibit 19     H, R, 403
PTX-0045   2019-04-01   AMRIVAS0111954         AMRIVAS0111973       Vasopressin Injection, USP SVA005 Executed Batch Record, Laboratory Tests               Romito Exhibit 18     H, R, 403
PTX-0046   2019-04-07   AMRIVAS0111974         AMRIVAS0112035       Vasopressin Injection, USP SVA006 Executed Batch Record, Laboratory Tests               Romito Exhibit 20     H, R, 403
PTX-0047   2019-08-15   AMRIVAS0113567         AMRIVAS0113575       Deviation Report: ph Issues Observed during MBR Execution SVA007                                              H, R, 403, F, E
PTX-0048   2019-08-02   AMRIVAS0114108         AMRIVAS0114138       Vasopressin Injection, USP End Product Test Procedure STA-EXP-0119 revision 6          Woltering Exhibit 27
PTX-0049   2019-08-09   AMRIVAS0114166         AMRIVAS0114189       Vasopressin Injection, USP, IN-Process Test Procedure                                  Woltering Exhibit 55   H, R, 403
PTX-0050   2019-08-08   AMRIVAS0114291         AMRIVAS0114391       Vasopressin Injection, SVA Master Batch Record, Version 9                               Romito Exhibit 28     Dup, E, H, R, 403
PTX-0051   2017-02-20   AMRIVAS0114291         AMRIVAS0114391       Vasopressin Injection, USP, Master Batch Record, Document No. 10-869 version 9         Woltering Exhibit 47   Dup, E, H, R, 403
PTX-0052   2019-04-23   AMRIVAS0114545         AMRIVAS0114548       OOS Report - 24 Month SVA001.5U sample failed pH specification                           Park Exhibit 24      Dup, H, R, 403
PTX-0053   2019-04-23   AMRIVAS0114545         AMRIVAS0114548       OOS Report - 24 Month SVA001.5U sample failed pH specification                                                Dup, H, R, 403
PTX-0054                                                            Unused Number                                                                                                 Dup, E, H, R, 403
PTX-0055   2019-03-28   AMRIVAS0114545         AMRIVAS0114548       OOS Report - 24months, SVA001.5U Sample failed pH specification                        Woltering Exhibit 39   Dup, H, R, 403
PTX-0056   2019-03-28   AMRIVAS0114545         AMRIVAS0114548       OOS Report- 24 month SVA001.5U sample failed pH specification                           Aungst Exhibit 42     Dup, H, R, 403
PTX-0057   2018-03-28   AMRIVAS0114545         AMRIVAS0114548       OOS Report MN: 24 Month SVA 001.5U sample failed pH specification                       Romito Exhibit 32     Dup, I, H, R, 403
PTX-0058   2017-03-05   AMRIVAS0114549                              Certificate of Analysis Vasopressin SVA001                                              Aungst Exhibit 43     Dup, I, H, R, 403
PTX-0059   2017-03-05   AMRIVAS0114549                              Certificate of Analysis Vasopressin SVA001                                                                    Dup, H, R, 403
PTX-0060   2019-03-27   AMRIVAS0114550         AMRIVAS0114553       Vasopressin Laboratory Investigation - Preliminary Investigation                        Aungst Exhibit 44     Dup, R, 403
PTX-0061   2019-03-27   AMRIVAS0114550         AMRIVAS0114553       Vasopressin Laboratory Investigation - Preliminary Investigation                                              Dup, R, 403
PTX-0062   2013-06-07   AMRIVAS0114554         AMRIVAS0114567       SVA001/002/003 Data Record                                                              Aungst Exhibit 45     Dup, R, 403
PTX-0063   2013-06-07   AMRIVAS0114554         AMRIVAS0114567       SVA001/002/003 Data Record                                                                                    Dup, R, 403
PTX-0064   2017-03-27   AMRIVAS1019711         AMRIVAS1019712       Vasopressin Injection, USP, AMRI Stability Data for SVA003.25U                         Woltering Exhibit 41   R, 403
PTX-0065   2017-02-20   EAGLESVA0002012        EAGLESVA0002037      Executed Batch Record for SVA001, Compounding                                          Woltering Exhibit 48   H, R, 403, 1006
PTX-0066   2017-02-20   EAGLESVA0002419        EAGLESVA0002444      Executed Batch Record for SVA002, Compounding                                          Woltering Exhibit 49   H, R, 403, 1006
PTX-0067   2019-08-02   EAGLESVAS0046178       EAGLESVAS0046210     Vasopressin Injection, USP End Product Test Procedure revision 6                        Romito Exhibit 42     Dup
                                                                                                                                                                                  IC, 1006, E, Dup, F,
PTX-0068                EAGLEVAS0000001        EAGLEVAS0013663      Eagle ANDA No. 211538 Initial Production                                                                      403, R, H
                                                                    Letter to Adrian Hepner referencing New Drug Application submitted under the FDA for
PTX-0069   2018-03-19   EAGLEVAS0000001        EAGLEVAS0000005      Vasopressin Injection USP, 20 units/mL.                                                Woltering Exhibit 7    R,H, F, 403
PTX-0070   2018-01-25   EAGLEVAS0000013        EAGLEVAS0000018      Notice of Recertification of Vasopressin Injection USP, 20 units/1mL                   Woltering Exhibit 11   Dup, H, R, F, 403
                                                                                        EXHIBIT 7
                                          Case 1:18-cv-00823-CFC-JLH DocumentPar    299     Filed 08/25/21 Page 337 of 1374 PageID #:
                                                                                       v. Eagle
                                                                                     26842
                                                                     Plaintiffs Second Amended Exhibit List

PTX #      Date         Bates Begin           Bates End            Description                                                                                     Depo. Exh No.        Objection(s)
PTX-0071                EAGLEVAS0000013       EAGLEVAS0000018      Paragraph IV Acknowledgement and Receipt for Vasopressin Injection USP                        Aungst Exhibit 12      Dup, H, R, F, 403
PTX-0072   2011-01-12   EAGLEVAS0000063       EAGLEVAS0000064      Module 1 1.12.11 Basis for Submission, NDA# 204485 Listed Drug: Vasostrict                    Woltering Exhibit 3    Dup, E
PTX-0073                EAGLEVAS0000063       EAGLEVAS0000064      Module 1.12.11 Basis for Submission Vasostrict                                                 Aungst Exhibit 3      Dup
PTX-0074   2012-01-12   EAGLEVAS0000076       EAGLEVAS0000077      Module 1 1.12.12 Comparison of Generic Drug RLD                                               Woltering Exhibit 4    Dup, E
PTX-0075                EAGLEVAS0000076       EAGLEVAS0000077      Vasopressin Injection USP, Module 1 1.12.12 Comparison of Generic Drug and RLD                 Aungst Exhibit 4      Dup, E
PTX-0076   2018-01-01   EAGLEVAS0000298       EAGLEVAS0000303      Package Insert, Vasopressin Injection, USP                                                                           F, R, 403
PTX-0077   2018-01-01   EAGLEVAS0000304       EAGLEVAS0000304      Package Label, Vasopressin Injection, USP                                                                            F, R, 403
PTX-0078   2018-01-01   EAGLEVAS0000305       EAGLEVAS0000305      Container Label, Vasopressin Injection, USP                                                                          F, R, 403
PTX-0079   2018-01-01   EAGLEVAS0000306       EAGLEVAS0000308      Package Insert, Vasopressin Injection, USP                                                                           F, R, 403
PTX-0080   2018-01-01   EAGLEVAS0000309       EAGLEVAS0000310      Highlights of Prescribing Information: Vasopressin Injection, USP                                                    F, R, 403
PTX-0081                EAGLEVAS0000334       EAGLEVAS0000335      Vasopressin Injection 20 Units per mL Carton                                                                         F, R, 403
                                                                   Letter dated 1/25/2018 submitting Application for a New Drug of Vasopressin Injection, USP
PTX-0082   2018-01-25   EAGLEVAS0000372       EAGLEVAS0000380      20 units per mL.                                                                              Woltering Exhibit 5    Dup

PTX-0083   2018-01-25   EAGLEVAS0000372       EAGLEVAS0000380      Letter from Eagle submitting an original ANDA for Vasopressin Injection USP 20 units per mL    Hepner Exhibit 4      Dup, I, E
                                                                   Vasopressin Injection USP, Module 2, 2.3.P.1 Description and Composition of the Drug
PTX-0084                EAGLEVAS0000409       EAGLEVAS0000410      Product
                                                                   Module 2 3.2.P1 Description and Composition of the Drug Product Vasopressin Injection,
                        EAGLEVAS0000458       EAGLEVAS0000463
PTX-0085                                                           USP                                                                                                                  Dup, E
                                                                   Module 2 3.2.P1 Description and Composition of the Drug Product Vasopressin Injection,
PTX-0086                EAGLEVAS0000458       EAGLEVAS0000463      USP                                                                                           Woltering Exhibit 12   Dup, E
                                                                   Module 3 3.2.P.1 Description and Composition of the Drug Product - Vasostrict, Vasopressin
PTX-0087                EAGLEVAS0000458       EAGLEVAS0000463      Injection, USP                                                                                 Aungst Exhibit 13     Dup

PTX-0088                EAGLEVAS0000458       EAGLEVAS0000463      Vasopressin Injection, USP Module 3.2.P.1 Description and Composition of the Drug Product      Romito Exhibit 34     Dup
PTX-0089                EAGLEVAS0000650       EAGLEVAS0000660      Vasopressin Injection USP, Module 3, 3.2.P.2 Pharmaceutical Development                                              R, 403
                                                                   Module 3 3.2.P2 Pharmaceutical Development of the Drug Product Vasopressin Injection,
PTX-0090                EAGLEVAS0000670       EAGLEVAS0000710      USP                                                                                           Woltering Exhibit 14   Dup, R, 403
                                                                   Module 3 3.2.P2 Pharmaceutical Development of the Drug Product Vasopressin Injection,
PTX-0091                EAGLEVAS0000670       EAGLEVAS0000710      USP                                                                                                                  Dup, R, 403
PTX-0092   2017-09-18   EAGLEVAS0000863       EAGLEVAS0000874      Determination of Assay and Related Substances of Vasopressin Injection                        Woltering Exhibit 25   Dup, R, 403
PTX-0093   2017-09-18   EAGLEVAS0000863       EAGLEVAS0000874      Determination of Assay and Related Substances of Vasopressin Injection                         Aungst Exhibit 24     Dup, R, 403
                                                                   Module 3 3.2.P.5.1 Vasopressin Specifications Control of the Drug Product, Original
PTX-0094                EAGLEVAS0001328       EAGLEVAS0001329      Submission                                                                                    Romito Exhibit 36      Dup, R, 403
PTX-0095                EAGLEVAS0001328       EAGLEVAS0001329      Module 3.2.P.5.1 Specifications for Vasopressin Injection USP                                 Woltering Exhibit 16   Dup, R, 403
PTX-0096                EAGLEVAS0001328       EAGLEVAS0001329      Module 3.2.P.5.1 Specifications for Vasopressin Injection USP                                                        Dup, R, 403
PTX-0097                EAGLEVAS0001328       EAGLEVAS0001329      Module 3.2.P.5.2 Specifications Vasopressin Injection USP, Original ANDA Submission                                  Dup, E, R, 403
                                                                                        EXHIBIT 7
                                          Case 1:18-cv-00823-CFC-JLH DocumentPar    299     Filed 08/25/21 Page 338 of 1374 PageID #:
                                                                                       v. Eagle
                                                                                     26843
                                                                     Plaintiffs Second Amended Exhibit List

PTX #      Date         Bates Begin           Bates End            Description                                                                                  Depo. Exh No.        Objection(s)
PTX-0098                EAGLEVAS0001328       EAGLEVAS0001329      Module 3.2.P.5.2 Specifications Vasopressin Injection USP, Original ANDA Submission         Aungst Exhibit 20     Dup, E, R, 403
PTX-0099   2018-01-15   EAGLEVAS0001330       EAGLEVAS0001330      Module 3, 3.2.P.5.2 Analytical Procedures                                                                         R, F, 403
PTX-0100   2018-01-15   EAGLEVAS0001331       EAGLEVAS0001348      Acceptance Criteria for Vasopressin API, USP, Document No. STA-ATX-0126                                           R, 403
PTX-0101   2018-01-17   EAGLEVAS0001349       EAGLEVAS0001380      Vasopressin Injection, USP End Product Test Procedure revision 3                            Romito Exhibit 46     R, 403
PTX-0102   2018-01-17   EAGLEVAS0001349       EAGLEVAS0001380      Vasopressin Injection, USP End Product Test Procedure STA-EPX-0119 revision 3              Woltering Exhibit 26   Dup, R, 403
PTX-0103   2018-01-17   EAGLEVAS0001349       EAGLEVAS0001380      Vasopressin Injection, USP End Product Test Procedure STA-EPX-0119 revision 3                                     Dup, R, 403
PTX-0104   2018-01-17   EAGLEVAS0001349       EAGLEVAS0001380      Vasopressin Injection, USP End Product Test Procedure, STA-EPX-0119 revision 3              Aungst Exhibit 26     Dup, R, 403
PTX-0105   2016-11-23   EAGLEVAS0001435       EAGLEVAS0001466      Method Validation Report for Assay and Related Substances in Vasopressin Injection          Aungst Exhibit 25     R, 403
PTX-0106   2017-03-03   EAGLEVAS0001743       EAGLEVAS0001744      Certificate of Analysis: Vasopressin Injection, USP                                                               E
PTX-0107                EAGLEVAS0001749       EAGLEVAS0001754      Module 2 3.2.P.5.5 Characterization of Impurities: Vasopressin Injection                   Woltering Exhibit 22   Dup, R, 403
                                                                   Vasopressin Injection USP, Module 3 3.2.P.5.1 Characterization of Impurities Original
PTX-0108                EAGLEVAS0001749       EAGLEVAS0001754      Submission                                                                                  Romito Exhibit 47     Dup, R, 403
                                                                   Vasopressin Injection USP, Module 3 3.2.P.5.1 Characterization of Impurities Original
PTX-0109                EAGLEVAS0001749       EAGLEVAS0001754      Submission                                                                                                        Dup, E, R, 403
PTX-0110                EAGLEVAS0001749       EAGLEVAS0001754      Module 3.2.P.5.5 Characterization of Impurities                                             Aungst Exhibit 35     R, 403
                                                                   Post Approval Stability Commitment and Protocol for Vasopressin Injection (0.0377 MG/ML)
PTX-0111   2018-01-13   EAGLEVAS0001867       EAGLEVAS0001872      USP                                                                                        Woltering Exhibit 18   R, 403
PTX-0112   2017-03-03   EAGLEVAS0001873       EAGLEVAS0001904      Module 3 3.2.P.8.3 Stability Data: Vasopressin Injection USP                                Hepner Exhibit 10     Dup, R, 403
PTX-0113   2017-03-03   EAGLEVAS0001873       EAGLEVAS0001904      Module 3 3.2.P.8.3 Stability Data: Vasopressin Injection USP                                                      Dup, R, 403
PTX-0114                EAGLEVAS0001905       EAGLEVAS0001920      Module 3 3.2.P.8.1 Stability Summary and Conclusion for Vasopressin Injection, USP         Woltering Exhibit 17   R, 403
                                                                                                                                                                                     Dup, H, R, 403,
PTX-0115   2017-03-03   EAGLEVAS0001921       EAGLEVAS0002327      SVA001 - Executed Batch Record                                                              Aungst Exhibit 17     1006, E
                                                                                                                                                                                     Dup, H, R, 403,
PTX-0116   2017-03-03   EAGLEVAS0001921       EAGLEVAS0002327      SVA001 - Executed Batch Record                                                                                    1006, E
PTX-0117                EAGLEVAS0002012       EAGLEVAS0002037      Vasopressin Injection, USP SVA001 Executed Batch Record, Compounding                        Romito Exhibit 9      H, R, 403
PTX-0118   2017-03-24   EAGLEVAS0002276       EAGLEVAS0002319      Vasopressin Injection, USP SVA001 Executed Batch Record, Laboratory Tests                   Romito Exhibit 10     H, R, 403
PTX-0119   2017-03-05   EAGLEVAS0002277                            Certificate of Analysis : Vasopressin SVA001                                                    Kirsch 21         H, R, 403
PTX-0120   2017-03-07   EAGLEVAS0002328       EAGLEVAS0002682      SVA002 - Executed Batch Record                                                              Aungst Exhibit 18     R, 403, 1006, E, H
PTX-0121   2017-02-17   EAGLEVAS0002419       EAGLEVAS0002444      Vasopressin Injection, USP SVA002 Executed Batch Record, Compounding                        Romito Exhibit 11     H, R, 403
PTX-0122   2017-03-07   EAGLEVAS0002640       EAGLEVAS0002677      Vasopressin Injection, USP SVA002 Executed Batch Record, Laboratory Tests                   Romito Exhibit 12     H, R, 403
PTX-0123   2017-03-30   EAGLEVAS0002683       EAGLEVAS0003071      SVA003 - Executed Batch Record                                                              Aungst Exhibit 19     1006, E, H, R, 403
PTX-0124   2017-02-17   EAGLEVAS0002778       EAGLEVAS0002804      Vasopressin Injection, USP SVA003 Executed Batch Record, Compounding                        Romito Exhibit 13     Dup, H, R, 403
PTX-0125   2017-02-20   EAGLEVAS0002778       EAGLEVAS0002804      Executed Batch Record for SVA003, Compounding                                              Woltering Exhibit 50   Dup, H, R, 403
PTX-0126   2017-03-14   EAGLEVAS0003035       EAGLEVAS0003071      Vasopressin Injection, USP SVA003 Executed Batch Record, Laboratory Tests                   Romito Exhibit 14     H, R, 403
                                                                   Amendment: Request for Reconsideration of refuse-to- receive decision re: Vasopressin
PTX-0127   2018-03-23   EAGLEVAS0010623       EAGLEVAS0010635      Injection, USP, 20 units per mL                                                            Woltering Exhibit 9    R, 403
PTX-0128   2018-03-23   EAGLEVAS0010689       EAGLEVAS0010690      Vasopressin Injection, USP, 20 Units per mL Response to Refuse-to-Receive Letter           Woltering Exhibit 10   R, 403
                                                                                         EXHIBIT 7
                                           Case 1:18-cv-00823-CFC-JLH DocumentPar    299     Filed 08/25/21 Page 339 of 1374 PageID #:
                                                                                        v. Eagle
                                                                                      26844
                                                                      Plaintiffs Second Amended Exhibit List

PTX #       Date         Bates Begin           Bates End            Description                                                                                Depo. Exh No.        Objection(s)

PTX-0129                 EAGLEVAS0010723       EAGLEVAS0010840      Module 2 Supplement: Question-based Review for Drug Product Vasopressin Injection, USP   Woltering Exhibit 28   Dup

PTX-0130                 EAGLEVAS0010845       EAGLEVAS0010962      Vasopressin Injection USP, Module 2 Supplement: Question-based Review for Drug Product                          Dup
PTX-0131                 EAGLEVAS0011160       EAGLEVAS0011160      Vasopressin Injection USP, Module 3.2.P.3.2 Batch Formula
PTX-0132                 EAGLEVAS0011590       EAGLEVAS0011615      Module 2 3.2.P.8.3 Stability Data for Vasopressin Injection, USP                         Woltering Exhibit 19   Dup, R, 403
PTX-0133                 EAGLEVAS0011590       EAGLEVAS0011615      Module 2 3.2.P.8.3 Stability Data for Vasopressin Injection, USP                                                Dup, R, 403
                                                                    Module 3 3.2.P2 Pharmaceutical Development of the Drug Product Vasopressin Injection,
PTX-0134                 EAGLEVAS0012145       EAGLEVAS0012185      USP                                                                                      Woltering Exhibit 13   Dup, R, 403
PTX-0135                 EAGLEVAS0012145       EAGLEVAS0012185      Module 3 3.2.P.2 Pharmaceutical Development - Vasopressin Injection, USP                  Aungst Exhibit 14     Dup, R, 403
PTX-0136                 EAGLEVAS0012145       EAGLEVAS0012185      Module 3 3.2.P.2 Pharmaceutical Development - Vasopressin Injection, USP                                        Dup, R, 403
PTX-0137                 EAGLEVAS0012814       EAGLEVAS0012814      Vasopressin Carton label                                                                                        R, F, 403
PTX-0138    2018-05-01   EAGLEVAS0012937       EAGLEVAS0012938      Vasopressin Injection, Draft Product Insert                                                                     R, 403
PTX-0139    2018-10-11   EAGLEVAS0013355       EAGLEVAS0013380      Response to Discipline Letter: Vasopressin Injection, USP                                                       Dup, R, 403
PTX-0140    2018-10-11   EAGLEVAS0013355       EAGLEVAS0013380      Response to Discipline Letter: Vasopressin Injection, USP                                Woltering Exhibit 29   Dup, R, 403
PTX-0141    2018-10-15   EAGLEVAS0013381       EAGLEVAS0013407      Patent Verification Statement: Vasopressin Injection, USP                                Woltering Exhibit 30   R, 403
PTX-0142    2018-05-25   EAGLEVAS0013502       EAGLEVAS0013507      Stability Protocol for: Vasopressin Injection (0.0377mg/mL)                              Woltering Exhibit 21   Dup, R, 403
PTX-0143    2018-05-25   EAGLEVAS0013502       EAGLEVAS0013507      Stability Protocol for: Vasopressin Injection (0.0377mg/mL)                                                     Dup, R, 403
PTX-0144                 EAGLEVAS0014005                            PPC Label Vasopressin Injection USP                                                       Chyall Exhibit 14
                                                                                                                                                                                    Dup, H, R, F, 403,
PTX-0145    2012-09-25   EAGLEVAS0014051       EAGLEVAS0014364      Biopharmaceutics Review NDA 204485                                                                              1006, E
                                                                                                                                                                                    Dup, H, R, F, 403, IN,
PTX-0146    2012-09-26   EAGLEVAS0014051       EAGLEVAS0014355      Biopharmaceutics Review: Vasopressin Injection, USP                                        Park Exhibit 15      1006
                                                                                                                                                                                    Dup, H, R, F, 403,
PTX-0147    2012-09-26   EAGLEVAS0014351       EAGLEVAS0014364      Biopharmaceutics Review: Vasopressin Injection, USP                                           Kirsch 26         1006
                                                                                                                                                                                    Dup, H, R, F, 403,
PTX-0148    2012-09-26   EAGLEVAS0014351       EAGLEVAS0014364      Vasopressin Injection Biopharmaceutics Review                                             English Exhibit 15    1006
PTX-0149    2019-01-18   EAGLEVAS0032660       EAGLEVAS0032671      Eagle ANDA No. 211538 FDA Complete Response Letter                                                              Dup, R, 403, H
PTX-0150    2019-01-18   EAGLEVAS0032660       EAGLEVAS0032671      Letter to response of denying ANDA for Vasopressin, Injection, USP                       Woltering Exhibit 31   Dup, E, R, 403, H
PTX-0151                                                            Unused Number                                                                                                   Dup, E
PTX-0152                 EAGLEVAS0036325       EAGLEVAS0036328      Vasopressin Highlights of Prescribing Information Sept. 2014                                Park Exhibit 9      MISSING, IN

PTX-0153    2015-06-01   EAGLEVAS0038897       EAGLEVAS0038905      Adamsons 1958 - The Stability of Natural and Synthetic Neurophysial Hormones in Vitro                           H, R, F, 403
                                                                                                                                                                                    H, R, F, IN, 403,
PTX-0154                 EAGLEVAS0043551       EAGLEVAS0043551      Eagle ANDA No. 211538 Sequence 19 Native Production                                                             1006, IC

PTX-0154A                EAGLEVAS0043551       EAGLEVAS0043551      Eagle ANDA No. 211538 Sequence 19 Module 3.2.P.8.1 Stability Summary and Conclusion                             H, A, R, 403, F, 26, E
                                                                                         EXHIBIT 7
                                          Case 1:18-cv-00823-CFC-JLH DocumentPar    299     Filed 08/25/21 Page 340 of 1374 PageID #:
                                                                                       v. Eagle
                                                                                     26845
                                                                     Plaintiffs Second Amended Exhibit List

PTX #      Date         Bates Begin           Bates End            Description                                                                                 Depo. Exh No.      Objection(s)
                                                                                                                                                                                  H, R, F, IN, 403,
PTX-0155                EAGLEVAS0043552       EAGLEVAS0051562      Eagle ANDA No. 211538 Sequence 19 Production                                                                   1006, IC
PTX-0156                EAGLEVAS0043565                            Vasopressin Vial Carton (2019)                                                             Hepner Exhibit 7    I, H, R, F, 403
PTX-0157                EAGLEVAS0043566       EAGKEVAS0043568      Ex B - Vasopressin Injection USP, Highlights of Prescribing Information                                        Dup
PTX-0158                EAGLEVAS0043566       EAGLEVAS0043568      September 2019 Package Insert for Vasopressin Injection, USP.                                                  Dup
PTX-0159                EAGLEVAS0043566       EAGLEVAS0043568      September 2019 Package Insert for Vasopressin Injection, USP.                               Cross Exhibit 5    Dup
PTX-0160   2019-9-xx    EAGLEVAS0043566       EAGLEVAS0043568      September 2019 Package Insert for Vasopressin Injection, USP.                              Hepner Exhibit 5    Dup
PTX-0161                EAGLEVAS0043566       EAGKEVAS0043568      September 2019 Package Insert for Vasopressin Injection, USP.                              Romito Exhibit 5    Dup
PTX-0162                EAGLEVAS0043566       EAGLEVAS0043568      September 2019 Package Insert for Vasopressin Injection, USP.                               Park Exhibit 21    Dup
PTX-0163                EAGLEVAS0043596       EAGLEVAS0043596      Vasopressin Injection USP Carton                                                           Hepner Exhibit 6    I, R, F, 403, Dup
PTX-0164                EAGLEVAS0043596       EAGLEVAS0043596      Vasopressin Injection USP Carton                                                                               R, F, 403, Dup
PTX-0165                EAGLEVAS0043596                            Vasopressin Injection USP Carton                                                           Romito Exhibit 7    I, R, F, 403, Dup
PTX-0166                EAGLEVAS0043597                            Vasopressin Injection, USP Vial Label                                                      Hepner Exhibit 8    R, F, 403, Dup
PTX-0167                EAGLEVAS0043597                            Vasopressin Injection, USP Vial Label                                                                          R, F, 403, Dup
                                                                   Resubmission - Major Complete Response Amendment Dug
PTX-0168   2019-09-11   EAGLEVAS0043614       EAGLEVAS0043663      Substance/Process/Microbiology                                                                 Kirsch 20       Dup, E, H, R, F, 403
                                                                   Resubmission - Major Complete Response Amendment Dug
PTX-0169   2019-09-11   EAGLEVAS0043614       EAGLEVAS0043663      Substance/Process/Microbiology                                                             Hepner Exhibit 14   Dup, E, H, R, F, 403
                                                                   Resubmission - Major Complete Response Amendment Dug
PTX-0170   2019-09-11   EAGLEVAS0043614       EAGLEVAS0043663      Substance/Process/Microbiology                                                                                 Dup, E, H, R, F, 403

PTX-0171                EAGLEVAS0043670       EAGLEVAS0043790      Module 2 Supplement: Question-based Review for Drug Product Vasopressin Injection, USP     Hepner Exhibit 9    Dup

PTX-0172                EAGLEVAS0043670       EAGLEVAS0043790      Module 2 Supplement: Question-based Review for Drug Product Vasopressin Injection, USP                         Dup
PTX-0173                EAGLEVAS0045423                            Vasopressin Module 3.2.P.3 Manufacture Batch Formula                                       Romito Exhibit 35   Dup
PTX-0174                EAGLEVAS0045423                            Vasopressin Module 3.2.P.3 Manufacture Batch Formula                                                           Dup
PTX-0175                EAGLEVAS0045429       EAGLEVAS0045443      Module 3 3.2.P.3.4 Controls of Critical Steps and Intermediates                            Romito Exhibit 29   Dup
PTX-0176                EAGLEVAS0045429       EAGLEVAS0045443      Module 3 3.2.P.3.4 Controls of Critical Steps and Intermediates                            Aungst Exhibit 29   Dup
                                                                   Module 3.2.P.3.3 Description of Manufacturing Process and Process Controls - Vasopressin
PTX-0177                EAGLEVAS0045476       EAGLEVAS0045508      Injection, USP                                                                             Aungst Exhibit 15   Dup

PTX-0178                EAGLEVAS0045476       EAGLEVAS0045508      Vasopressin Module 3 3.2.P.3.3 Description of Manufacturing Process and Process Controls   Romito Exhibit 31   Dup, E

PTX-0179                EAGLEVAS0045476       EAGLEVAS0045508      Vasopressin Module 3 3.2.P.3.3 Description of Manufacturing Process and Process Controls                       Dup, E
PTX-0180   2019-08-29   EAGLEVAS0045509       EAGLEVAS0045605      Vasopressin Injection, SVA Master Batch Record, Proposed Commercial                        Romito Exhibit 27   Dup, R, 403
PTX-0181   2019-08-29   EAGLEVAS0045509       EAGLEVAS0045605      Vasopressin Injection, SVA Master Batch Record, Proposed Commercial                                            Dup, R, 403
PTX-0182   2019-08-09   EAGLEVAS0045607       EAGLEVAS0045632      Vasopressin Injection, USP In-Process Test Procedure, STA-IPX-0153 revision 4              Aungst Exhibit 32
                                                                                        EXHIBIT 7
                                          Case 1:18-cv-00823-CFC-JLH DocumentPar    299     Filed 08/25/21 Page 341 of 1374 PageID #:
                                                                                       v. Eagle
                                                                                     26846
                                                                     Plaintiffs Second Amended Exhibit List

PTX #      Date         Bates Begin           Bates End            Description                                                                                   Depo. Exh No.      Objection(s)
PTX-0183                EAGLEVAS0045725       EAGLEVAS0045847      Vasopressin Injection, USP V1926 Summary Report

PTX-0184                EAGLEVAS0046173       EAGLEVAS0046175      Module 3 3.2.P. Control of Drug Product : Drug Product Release and Stability Specification   Hepner Exhibit 17   Dup, E
PTX-0185                EAGLEVAS0046173       EAGLEVAS0046175      Module 3 3.2.P.5 Specifications: Control of Drug Product                                      Park Exhibit 20    Dup, E
PTX-0186                EAGLEVAS0046173       EAGLEVAS0046175      Module 3 3.2.P.5 Specifications: Control of Drug Product                                                         Dup, E
                                                                   Module 3 3.2.P.5.1 Vasopressin Specifications Control of the Drug Product, Sequence 19
PTX-0187                EAGLEVAS0046173       EAGLEVAS0046175      Submission                                                                                   Romito Exhibit 37   Dup, E
PTX-0188                EAGLEVAS0046173       EAGLEVAS0046175      Module 3.2.P.5.2 Specifications Vasopressin Injection USP, Sequence 19 Submission            Aungst Exhibit 21   Dup, E
PTX-0189                EAGLEVAS0046176       EAGLEVAS0046177      Module 3 3.2.P.5 f Analytical Procedures Vasopressin Injection, USP                          Aungst Exhibit 23   Dup, E
PTX-0190                EAGLEVAS0046176       EAGLEVAS0046177      Module 3 3.2.P.5 Vasopressin Analytical Procedures                                           Romito Exhibit 38   Dup, E
PTX-0191   2019-08-02   EAGLEVAS0046178       EAGLEVAS0046210      Vasopressin Injection, USP End Product Test Procedure, STA-EPX-0119 revision 6                                   Dup
PTX-0192   2019-08-02   EAGLEVAS0046178       EAGLEVAS0046210      Vasopressin Injection, USP End Product Test Procedure, STA-EPX-0119 revision 6               Aungst Exhibit 28   Dup
PTX-0193                EAGLEVAS0046416       EAGLEVAS0046418      Module 3.2.P.5.3 Validation of Analytical Procedures                                         Aungst Exhibit 22   R, 403
PTX-0194                EAGLEVAS0046449       EAGLEVAS0046457      Vasopressin Injection USP, Module 3 3.2.P.5 Characterization of Impurities                   Hepner Exhibit 16   Dup, E, R, 403
PTX-0195                EAGLEVAS0046449       EAGLEVAS0046457      Vasopressin Injection USP, Module 3 3.2.P.5 Characterization of Impurities                                       Dup, E, R, 403
                                                                   Vasopressin Injection USP, Module 3 3.2.P.5.1 Characterization of Impurities Sequence 19
PTX-0196                EAGLEVAS0046449       EAGLEVAS0046457      Submission                                                                                   Romito Exhibit 48   Dup, E, R, 403
PTX-0197                EAGLEVAS0046449       EAGLEVAS0046457      Module 3.2.P.5.5 Characterization of Impurities                                              Aungst Exhibit 36   Dup, E, R, 403
                                                                   ETR132: Assessment of the Trisulfide Vasopressin Impurity in Vasopressin Injection USP
PTX-0198   2019-08-20   EAGLEVAS0046633       EAGLEVAS0046742      Statistical Evaluation and Specification Recommendation                                      Romito Exhibit 39   Dup, E, R, 403, F
                                                                   ETR132: Assessment of the Trisulfide Vasopressin Impurity in Vasopressin Injection USP
PTX-0199   2019-08-20   EAGLEVAS0046633       EAGLEVAS0046742      Statistical Evaluation and Specification Recommendation                                                          Dup, E, R, 403, F
PTX-0200                EAGLEVAS0046633       EAGLEVAS0046742      Stability Results for SVA001, SVA002, SVA003                                                 Aungst Exhibit 47   Dup, E, R, 403, F
PTX-0201                EAGLEVAS0047249                            3.2.P.8.2 Post-Approval Stability Protocol and Stability Commitment                           Park Exhibit 25
PTX-0202                EAGLEVAS0047270       EAGLEVAS0047273      Module 3.2.P.8 Stability Data                                                                Aungst Exhibit 37   Dup, E
PTX-0203                EAGLEVAS0047270       EAGLEVAS0047273      Vasopressin Injection, USP 3.2.P.8.3 Stability Data                                                              Dup
                                                                   Vasopressin Injection, USP 0.377 mg/ML, 2017 Registration Batch, Batch SVA001 Long Term
PTX-0204   2017-03-03   EAGLEVAS0047274       EAGLEVAS0047277      Stability Data                                                                               Aungst Exhibit 38   Dup, E
PTX-0205   2017-03-03   EAGLEVAS0047274       EAGLEVAS0047277      Vasopressin Injection, USP 2017 Registration Batch SVA001 stability data                     Romito Exhibit 43   Dup, E, H, R, 403
PTX-0206   2017-03-27   EAGLEVAS0047274       EAGLEVAS0047324      Vasopressin Injection, USP Compilation of Stability Data for SVA001-SVA006                   Hepner Exhibit 12   Dup, E, IC, H, R, 403
PTX-0207                EAGLEVAS0047274       EAGLEVAS0047277      Vasopressin Injection, USP Registration Batch SVA001 stability data                              Kirsch 8        Dup, E, H, R, 403
PTX-0208                EAGLEVAS0047274       EAGLEVAS0047277      Vasopressin Injection, USP Registration Batch SVA001 stability data                                              Dup, E
                                                                   Vasopressin Injection, USP 0.377 mg/ML, 2017 Registration Batch, Batch SVA002 Long Term
PTX-0209   2017-03-07   EAGLEVAS0047284       EAGLEVAS0047287      Stability Data                                                                               Aungst Exhibit 39   Dup, E, H, R, 403
PTX-0210   2017-03-07   EAGLEVAS0047284       EAGLEVAS0047287      Vasopressin Injection, USP 2017 Registration Batch SVA002 stability data                     Romito Exhibit 44   Dup, E, H, R, 403
                                                                   Vasopressin Injection, USP 0.377 mg/ML, 2017 Registration Batch, Batch SVA003 Long Term
PTX-0211   2017-03-10   EAGLEVAS0047294       EAGLEVAS0047297      Stability Data                                                                               Aungst Exhibit 41   Dup, E, H, R, 403
                                                                                         EXHIBIT 7
                                           Case 1:18-cv-00823-CFC-JLH DocumentPar    299     Filed 08/25/21 Page 342 of 1374 PageID #:
                                                                                        v. Eagle
                                                                                      26847
                                                                      Plaintiffs Second Amended Exhibit List

PTX #      Date         Bates Begin            Bates End            Description                                                                                    Depo. Exh No.       Objection(s)
PTX-0212   2017-03-10   EAGLEVAS0047294        EAGLEVAS0047297      Vasopressin Injection, USP 2017 Registration Batch SVA003 stability data                      Romito Exhibit 45    Dup, E, H, R, 403
PTX-0213   2017-03-10   EAGLEVAS0047301        EAGLEVAS0047303      Vasopressin Injection, USP 2017 Registration Batch SVA003A stability data                     Aungst Exhibit 40    Dup, E, H, R, 403
PTX-0214                EAGLEVAS0047328        EAGLEVAS0047355      Module 3 3.2.P.8 Stability Summary and Conclusion                                             Romito Exhibit 30    Dup, E, H, R, 403
PTX-0215                EAGLEVAS0047328        EAGLEVAS0047355      Module 3 3.2.P.8 Stability Summary and Conclusion                                             Hepner Exhibit 13    Dup, E, H, R, 403
PTX-0216                EAGLEVAS0047328        EAGLEVAS0047355      Module 3 3.3.P.8 Stability Summary and Conclusion                                              Park Exhibit 23     Dup, E, H, R, 403
PTX-0217                EAGLEVAS0047328        EAGLEVAS0047355      Module 3.2.P.8 Stability Summary and Conclusion                                               Aungst Exhibit 30    Dup, E, H, R, 403
PTX-0218                EAGLEVAS0047328        EAGLEVAS0047355      Vasopressin Injection, USP, Module 3, 3.2.P.8 Stability                                                            Dup, E, H, R, 403
                                                                                                                                                                                       Dup, E, 1006, H, R,
PTX-0219   2019-08-22   EAGLEVAS0047362        EAGLEVAS0048071      SVA007 - Executed Batch Record                                                                Aungst Exhibit 31    403
                                                                                                                                                                                       Dup, E, 1006, H, R,
PTX-0220   2019-08-22   EAGLEVAS0047362        EAGLEVAS0048071      SVA007 - Executed Batch Record                                                                                     403
PTX-0221   2019-07-03   EAGLEVAS0047572        EAGLEVAS0047613      Vasopressin Injection, USP SVA007 Executed Batch Record, Compounding                          Romito Exhibit 21    Dup, I, E, H, R, 403
PTX-0222   2019-07-12   EAGLEVAS0047964        EAGLEVAS0048013      Vasopressin Injection, USP SVA007 Executed Batch Record, Laboratory Tests                     Romito Exhibit 22    Dup, H, R, 403
                                                                                                                                                                                       Dup, E, H, R, 403,
PTX-0223   2019-08-16   EAGLEVAS0048072        EAGLEVAS0048666      SVA0008 - Vasopressin Injection, USP 0.377 , Batch/Release Rejection Form                                          1006
PTX-0224   2019-07-12   EAGLEVAS0048202        EAGLEVAS0048253      Vasopressin Injection, USP SVA008 Executed Batch Record, Compounding                          Romito Exhibit 23    Dup, E, H, R, 403
PTX-0225   2019-07-17   EAGLEVAS0048569        EAGLEVAS0048632      Vasopressin Injection, USP SVA008 Executed Batch Record, Laboratory Tests                     Romito Exhibit 24    Dup, H, R, 403
PTX-0226   2019-07-26   EAGLEVAS0048572        EAGLEVAS0048573      Certificate of Analysis Vasopressin Injection, SVA 008                                        Aungst Exhibit 33    Dup, I, H, R, 403

PTX-0227   2019-08-29   EAGLEVAS0048667        EAGLEVAS0049378      SVA0009 - Vasopressin Injection Usp, 0.0377, Batch/Release Rejection Form                                          Dup, 1006, H, R, 403
PTX-0228   2019-08-08   EAGLEVAS0048961        EAGLEVAS0049010      Vasopressin Injection, USP SVA009 Executed Batch Record, Compounding                          Romito Exhibit 25    Dup, H, R, 403
PTX-0229   2019-07-18   EAGLEVAS0049284        EAGLEVAS0049348      Vasopressin Injection, USP SVA009 Executed Batch Record, Laboratory Tests                     Romito Exhibit 26    Dup, H, R, 403
PTX-0230   2019-08-22   EAGLEVAS0049345        EAGLEVAS0049346      Certificate of Analysis Vasopressin Injection, SVA 009                                        Aungst Exhibit 34    Dup, H, R, 403
PTX-0231                EAGLEVAS0052180        EAGLEVAS0052184      AHFS 2011                                                                                                          E, I
                                                                    Yoshioka, S. and Stella, V. Stability of Drugs and Dosage Forms. Kluwer Academic Publishers
PTX-0232                EAGLEVAS0058064        EAGLEVAS0058337      2012                                                                                                               1006
PTX-0233   2017-06-27   PAR-VASO_0000034       PAR-VASO_0000113     United States Patent No: US 9,687,526 B2                                                       Chyall Exhibit 2    Dup, I
PTX-0234   2017-08-29   PAR-VASO_0000114       PAR-VASO_0000197     United States Patent No: US 9,744,209 B2                                                       Chyall Exhibit 3    Dup, I
                                                                    Certified copy of United States Patent 9,750,785: Vasopressin Formulations for Use in
PTX-0235   2017-09-05   PAR-VASO_0000232       PAR-VASO_0000314     Treatment of Hypotension                                                                       Chyall Exhibit 4    Dup, I
PTX-0236   2015-05-20   PAR-VASO_0000977       PAR-VASO_00001013    United States Patent and Trademark Filing Application                                         Chyall Exhibit 12    Dup, E
PTX-0237   2016-01-22   PAR-VASO_0002304       PAR-VASO_0002317     Declaration under 37 CFR by Inventor Sunil Vandse                                              Chyall Exhibit 6    Dup, E
PTX-0238   2016-03-31   PAR-VASO_0002580       PAR-VASO_0002590     Declaration under 37 CFR by Vinayagam Kannan                                                   Chyall Exhibit 7    Dup, E, I
PTX-0239   2015-08-11   PAR-VASO_0004903       PAR-VASO_0004910     Declaration under 37 CFR by Inventor Sunil Vandse                                              Chyall Exhibit 5    Dup, E, I
PTX-0240   2015-05-20   PAR-VASO_0008388       PAR-VASO_0008390     Declaration under 37 CFR by Vinayagam Kannan                                                  Chyall Exhibit 10    Dup, E
PTX-0241   2015-05-20   PAR-VASO_0008804       PAR-VASO_0008824     Declaration under 37 CFR by Vinayagam Kannan                                                   Chyall Exhibit 8    Dup, E
PTX-0242   2014-06-03   PAR-VASO_0014805       PAR-VASO_0014809     Letter - General Advice on Content of Labeling for Vasostrict                                 English Exhibit 14   I
                                                                                         EXHIBIT 7
                                           Case 1:18-cv-00823-CFC-JLH DocumentPar    299     Filed 08/25/21 Page 343 of 1374 PageID #:
                                                                                        v. Eagle
                                                                                      26848
                                                                      Plaintiffs Second Amended Exhibit List

PTX #      Date         Bates Begin            Bates End            Description                                                                                    Depo. Exh No.       Objection(s)
PTX-0243   2012-09-25   PAR-VASO_0015573       PAR-VASO_0015586     FDA NDA Approval Letter                                                                       Chyall Exhibit 13    Dup, E
PTX-0244   2012-09-25   PAR-VASO_0015573       PAR-VASO_0015586     Letter acknowledging receipt of amendments for Vasostrict                                     English Exhibit 7    Dup, E
PTX-0245   2017-06-05   PAR-VASO_0024408       PAR-VASO_0024421     Tabulated Stability Data through 23 Month Interval                                                                 H, A, R, 403, F
                                                                    JHP Research Report 703-00159 Analytical Method Validation Report for the Determination
PTX-0246   2009-03-16   PAR-VASO_0025902       PAR-VASO_0025949     of Vasopressin and Impurities in Pitressin Gradient HPLC                                                           H, A, R, 403, F
PTX-0247   2014-10-21   PAR-VASO_0028307       PAR-VASO_0028352     Pharmaceutical Development Technical Report - Document Approval (FRD-14-001R)                  Park Exhibit 27     H, A, R, F, 403
PTX-0248   2014-10-21   PAR-VASO_0028307       PAR-VASO_0028352     Vasostrict (Vasopressin injection, USP) Justification of Time Out of Refrigeration            Kannan Exhibit 16    Dup, H
                                                                    Chain email from P. Dardaine to M. Kenney re SA Rochester Slides 8/29/14 Updated needed
PTX-0249   2014-08-26   PAR-VASO_0029501       PAR-VASO_0029502     (redacted)                                                                                                         H, A, R, F, 403
PTX-0250                PAR-VASO_0030050       PAR-VASO_0030052     2014-05-28 Meeting Minutes                                                                                         H, A, R, F, 403
                                                                    PAR Vasostrict, 20 Unites/mL, pH 3.8 Acetate Buffer, Single Dose (Preservative Free) (Stock
PTX-0251   2015-10      PAR-VASO_0030399       PAR-VASO_0030458     # 2002501) Product Development Technical Report FRD-15-012                                                         H, A, Dup, R, F, 403
                                                                    Product Development Stability Summary, Room Temperature Evaluation for Vasostrict pH
PTX-0252                PAR-VASO_0030563       PAR-VASO_0030582     3.8 Acetate Buffer, Single Dose (Stock # 2002501)                                                                  H, A, R, F, 403
PTX-0253   2016-02-17   PAR-VASO_0030979       PAR-VASO_00310015    Vasostrict, 20 units per ml Product Development Technical Report                              Boesch Exhibit 13    H, A, Dup, R, F, 403
PTX-0254   2013-05-09   PAR-VASO_0031687       PAR-VASO_0031708     Product Development Procedure Validation Report                                                                    H, A
PTX-0255   2017-06-05   PAR-VASO_0042538       PAR-VASO_0042551     Vaso 1mL stk 2002501_23M data for OOR studies_07Jun17.pdf                                                          Dup, H, A, R, 403, F
PTX-0256   2016-09-07   PAR-VASO_0046745                            Vasostrict, 20 Units.ML Stability Request/Initiation                                          Chyall Exhibit 20    H, A, R, 403, F
PTX-0257   2017-03-03   EAGLEVAS0047274        EAGLEVAS0047277      Vasopressin Injection, USP Registration Batch SVA001, Stability Data                           Park Exhibit 22     H, Dup, E, R, 403
PTX-0258   2015-01-27   PAR-VASO_0059897       PAR-VASO_0059949     Par R&D Lab Notebook of Vinayagam Kannan No. 44 Project Vasostrict                                                 H, R, 403
PTX-0259   2014-06-01   PAR-VASO_0059950       PAR-VASO_0060041     Par R&D Lab Notebook of Kenney No. 71 Project Pitressin Formulation                           Kenney Exhibit 23    H, Dup, R, 403
PTX-0260                PAR-VASO_0059950       PAR-VASO_0060041     Par R&D Lab Notebook of Kenney No. 71 Project Pitressin Formulation                            Chyall Exhibit 19   H, Dup, R, 403
                                                                    3 month-Interim Stability Summary Vasostrict pH 3.8 Acetate Buffer, Multiple Dose (Stock #
PTX-0261                PAR-VASO_0060083       PAR-VASO_0060106     2002525)                                                                                                           H, A, DUP, R,, F, 403
PTX-0262                PAR-VASO_0060127       PAR-VASO_0060163     Product Development Technical Report FRD-16-001                                                                    H, A, DUP, R, F, 403
                                                                    3 month-Interim Stability Summary Vasostrict pH 3.8 Acetate Buffer, Single Dose (Stock #
PTX-0263                PAR-VASO_0060713       PAR-VASO_0060736     2002501)                                                                                                           H, A, DUP, R, F, 403
PTX-0264                PAR-VASO_0061004       PAR-VASO_0061004     Par Spreadsheet with Vasostrict Reformulation Information                                                          H, A, R, F, 403, E
PTX-0265                PAR-VASO_0061005       PAR-VASO_0061005     Par Spreadsheet with Sample name and conditions                                                                    H, A, R, F, 403, E
PTX-0266   2015-10-16   PAR-VASO_0062982       PAR-VASO_0062994     Tabulated Stability Data through 3 Month Interval                                                                  H, A, DUP, R, F, 403
PTX-0267   2016-02-05   PAR-VASO_0066728       PAR-VASO_0066823     Vasostrict, 20 Units per 1ml Master Batch Record                                               Park Exhibit 12     H, R, 403
PTX-0268                PAR-VASO_0067647       PAR-VASO_0067659     Stability Results NDA 204485, Sequence # 0059, Supplement S-004                                                    H, A, Dup, R, 403, F
PTX-0269   2012-09-25   PAR-VASO_0072228       PAR-VASO_0072245     Pitressin (Vasopressin Injection USP) Labeling Information                                                         H
PTX-0270                PAR-VASO_0072472       PAR-VASO_0072502     Pitressin 2.3.P Drug Product Stability                                                         English Exhibit 6   H, E
PTX-0271   2012-06-27   PAR-VASO_0073573       PAR-VASO_0073583     Product Development Report DEV-12-033R                                                                             H, A, Dup, R, F, 403
PTX-0272   2014-11-22   PAR-VASO_0081195       PAR-VASO_0081292     Vasostrict, 20 Units per 1ml Master Batch Record                                               Boesch Exhibit 4    H
PTX-0273                PAR-VASO_0082232       PAR-VASO_0082234     3.2.P.1 Vasostrict Description and Composition                                                 Suketu Exhibit 6    H
                                                                                         EXHIBIT 7
                                           Case 1:18-cv-00823-CFC-JLH DocumentPar    299     Filed 08/25/21 Page 344 of 1374 PageID #:
                                                                                        v. Eagle
                                                                                      26849
                                                                      Plaintiffs Second Amended Exhibit List

PTX #      Date         Bates Begin            Bates End            Description                                                                                      Depo. Exh No.      Objection(s)
                                                                    Product Development Technical Report DEV-12-16 - Identification of Pitressin Impurities
PTX-0274   2012-04-16   PAR-VASO_0088184       PAR-VASO_0088212     and Development of the AVP Impurity marker Solution D009-19                                                         H, A, R, F, 403
                                                                    Bi, Mingda., Effect of buffer pH, buffer concentration and skin with or without enzyme
                                                                    inhibitors on the stability of [Arg8]-vasopressin, International Journal of Pharmaceutics 197
PTX-0275                PAR-VASO_0089744       PAR-VASO_0089750     (2000) 87-93                                                                                                        H, A, R, F, 403
PTX-0276   2013-02-04   PAR-VASO_0089785       PAR-VASO_0089787     Email from V. Kannan to T. Kovalcik re: Pitressin NDA optimized product study                                       H, A, R, F, 403
PTX-0277                PAR-VASO_0089788       PAR-VASO_0089791     Comparison of Vasopressin Formulations                                                                              H, A, R, F, 403
                                                                    Product Development Technical Report FRD-15-012 Vasostrict, 20 Units/mL, pH 3.8 Acetate
PTX-0278   2015-09-29   PAR-VASO_0093612       PAR-VASO_0093671     Buffer, Single Dose (Preservative Free) (Stock #2002501)                                        Kannan Exhibit 29   H, A, Dup, R, F, 403
                                                                    Product Development Technical Report FRD-15-012 Vasostrict, 20 Units/mL, pH 3.8 Acetate
PTX-0279   2015-09-29   PAR-VASO_0093612       PAR-VASO_0093671     Buffer, Single Dose (Preservative Free) (Stock #2002501)                                        Vandse Exhibit 23   H, A, Dup, R, F, 403
                                                                    Product Development Technical Report FRD-15-012 Vasostrict, 20 Units/mL, pH 3.8 Acetate
PTX-0280   2015-09-29   PAR-VASO_0093612       PAR-VASO_0093671     Buffer, Single Dose (Preservative Free) (Stock #2002501)                                        Suketu Exhibit 11   H, A, Dup, R, F, 403
PTX-0281                PAR-VASO_0096366       PAR-VASO_0096447     Master Batch Record 2002532 Rev R002                                                                                H, A, E, R, F, 403
PTX-0282                PAR-VASO_0100092       PAR-VASO_0100188     Master Batch Record 2002501 Rev 9                                                                                   H, A, R, F, 403, E
PTX-0283                PAR-VASO_0100393       PAR-VASO_0100491     Master Batch Record 2002525 Rev 7                                                                                   H, A, R, F, 403
PTX-0284   2016-03-28   PAR-VASO_0101219       PAR-VASO_0101320     Master Batch Record 2002501, Revision 003                                                                           H, A, R, F, 403
PTX-0285   2016-01-28   PAR-VASO_0101219       PAR-VASO_0101320     Vasostrict, 20 units per 1 ML Master Batch Record                                               Chyall Exhibit 17   H, A, R, F, 403
PTX-0286   2014-10-09   PAR-VASO_0111795       PAR-VASO_0111795     E-mail from P. Dardaine to S. Ahmed et al. re SA Rochester Slides - 10/10/14                                        H, A, R, F, 403
PTX-0287                PAR-VASO_0111796       PAR-VASO_0111829     2014-10-10 Project Management Slides                                                                                H, A, R, F, 403
PTX-0288   2014-08-14   PAR-VASO_0112061       PAR-VASO_0112061     E-mail from P. Dardaine to S. Ahmed et al. re SA Rochester Slides - 8/15/14                                         H
PTX-0289                PAR-VASO_0112062       PAR-VASO_0112112     2014-08-15 Project Management Slides                                                                                H
PTX-0290   2014-07-17   PAR-VASO_0113001       PAR-VASO_0113001     E-mail from P. Dardaine to S. Ahmed et al. re SA Rochester Slides - 7/18/14                                         H, A, R, F, 403
PTX-0291                PAR-VASO_0113002       PAR-VASO_0113037     2014-07-18 Project Management Slides                                                                                H, A, R, F, 403
PTX-0292   2014-12-04   PAR-VASO_0113467       PAR-VASO_0113467     E-mail from P. Dardaine to S. Ahmed et al. re SA Rochester Slides - 12/5/14                                         H, A, R, F, 403
PTX-0293                PAR-VASO_0113468       PAR-VASO_0113500     2014-12-05 Project Management Slides                                                                                H, A, R, F, 403
PTX-0294   2011-09-19   PAR-VASO_0120243       PAR-VASO_0120263     SV 4200 Pitressin (Synthetic) USP, 20 units per 1 Ml Master Batch Record                        Boesch Exhibit 3    H, Dup
PTX-0295   2011-09-19   PAR-VASO_0120243       PAR-VASO_0120363     SV 4200 Pitressin USP Master Batch Record                                                                           H,Dup
PTX-0296   2015-05-07   PAR-VASO_0134068       PAR-VASO_0134068     E-mail from P. Dardaine to S. Ahmed et al. re SA Rochester Slides - 5/8/15                                          H, A, R, F, 403, E
PTX-0297                PAR-VASO_0134069       PAR-VASO_0134103     2015-05-08-Project Management Slides                                                                                H, A, R, F, 403
PTX-0298   2014-11-06   PAR-VASO_0135570       PAR-VASO_0135570     E-mail from P. Dardaine to S. Ahmed et al. re SA Rochester Slides - 11/7/14                                         H, A, R, F, 403
PTX-0299                PAR-VASO_0135571       PAR-VASO_0135604     2014-11-07 Project Management Slides                                                                                H, A, R, F, 403
PTX-0300   2015-01-15   PAR-VASO_0200879                            Email from M. Kenney to S. Sanghvi re: Vasopressin Experimental Summary                                             H
PTX-0301                PAR-VASO_0200880       PAR-VASO_0200913     Vasopressin Experimental Summary                                                                Chyall Exhibit 16   H, Dup
PTX-0302                PAR-VASO_0200880       PAR-VASO_0200913     Vasopressin Experimental Summary                                                                                    H, Dup
PTX-0303   2015-06-10   PAR-VASO_0215523                            Email from M. Kenney to S. Sanghvi re: vaso lab batch 4 month results                           Kenney Exhibit 21   H
PTX-0304                PAR-VASO_0215524                            Vasopressin Results Chart                                                                       Kenney Exhibit 22   H, I, E
                                                                                          EXHIBIT 7
                                           Case 1:18-cv-00823-CFC-JLH DocumentPar    299     Filed 08/25/21 Page 345 of 1374 PageID #:
                                                                                        v. Eagle
                                                                                      26850
                                                                      Plaintiffs Second Amended Exhibit List

PTX #      Date         Bates Begin            Bates End            Description                                                                                        Depo. Exh No.       Objection(s)
PTX-0305                PAR-VASO_0219794       PAR-VASO_0219795     Pitressin (Vasopressin Injection, USP Synthetic Warning Label                                     Chyall Exhibit 15    H
PTX-0306                PAR-VASO_0226936       PAR-VASO_0227034     Spreadsheet                                                                                                            H, A, R, F, 403, E
PTX-0307                PAR-VASO_0226936       PAR-VASO_0227034     Spreadsheet                                                                                                            H, A, R, F, 403, E
PTX-0308                PAR-VASO_0230505       PAR-VASO_0230536     Table of Contents re: Stability                                                                   Chyall Exhibit 21    H, A, R, F, 403, E
PTX-0309   2013-10-18   PAR-VASO_0238720       PAR-VASO_0238757     Center for Drug Evaluation and Research, Chemistry Reviews                                         Park Exhibit 16     H, A, R, F, 403, E
PTX-0310   2015-05-01   PAR-VASO_0239795       PAR-VASO_0239802     USP Monograph 38, NF 33                                                                                                H, A, R, F, 403, E
PTX-0311                PAR-VASO_0246222       PAR-VASO_0246429     Notebook No. 1281                                                                                                      H
PTX-0312                PAR-VASO_0246430       PAR-VASO_0246652     Notebook No. 1283                                                                                                      H
PTX-0313                PAR-VASO_0247613       PAR-VASO_0247819     Notebook No. 1277                                                                                                      H, A, R, F, 403
PTX-0314                PAR-VASO_0248169       PAR-VASO_0248172     Vasostrict Chart                                                                                                       H
PTX-0315                PAR-VASO_0248782       PAR-VASO_0249000     Notebook No. 1285                                                                                                      H, A, R, F, 403
                                                                    FDA, Analytical Procedures and Methods Validations for Drugs and Biologics: Guidance for
PTX-0316                PAR-VASO_0291641       PAR-VASO_0291658     Industry, Ctr. For Drug Evaluation and Research (July 2015)                                                            H, A, R, 403, F, 26
                                                                    Guidance for Industry: Analytical Procedures and Methods Validation (Draft Guidance)
PTX-0317                PAR-VASO_0291724       PAR-VASO_0291760     August 2000                                                                                                            H, A, R, 403, F, 26
PTX-0318                PAR-VASO_0291761       PAR-VASO_0291775     Pharmaceutical Stress Testing: Predicting Drug Degradation (S.W. Baertschi, ed.) (2005)                                H, A, R, 403, F, 26
PTX-0319                PAR-VASO_0291790       PAR-VASO_0291794     Webpage with information about patent examiner Christina Bradley                                                       H, A, R, 403, F, 26, E
                                                                    A. Joshi, E. Rus, L. Kirsch, The degradation pathways of glucagon in acidic solutions,
PTX-0320                                                            International Journal of Pharmaceutics 203 (2000)                                                                      H, A, R, 403, F, 26
                                                                    Answer to Amended Counterclaims by Plaintiffs - In the Matter of Civil Docket # 1:18-cv-
PTX-0321   2020-01-10                                               00823-CVC USDC of Delaware (Wilmington)                                                                                H, A, R, 403, F
PTX-0322                                                            CV of Lee E. Kirsch                                                                                                    H, A, R, 403, F
PTX-0323                                                            CV of Robert A. Minkin, Fache                                                                                          H, A, R, 403, F
PTX-0324                                                            CV of Zlatan Coralic, PharmD, BCPS                                                                                     H, A, R, 403, F
PTX-0325   2019-03-22                                               Declaration of Zlatan Coralic                                                                      Coralic Exhibit 3   H
PTX-0326   2015-05-20                                               Declaration Under 37 CFR 1.32 by Inventor Sunil Vandse                                            Vandse Exhibit 10    Dup, H, I, E
PTX-0327   2015-05-20                                               Declaration Under 37 CFR 1.32 by Inventor Sunil Vandse                                            Vandse Exhibit 12    Dup, H, I, E
PTX-0328   2015-05-20                                               Declaration under 37 CFR by Inventor Sunil Vandse                                                 Kannan Exhibit 40    Dup, H, I, E
PTX-0329   2015-05-20                                               Declaration under 37 CFR by Inventor Vinayagam Kannan                                             Kannan Exhibit 34    Dup, H, I, E
PTX-0330   2015-05-20                                               Declaration under 37 CFR by Inventor Vinayagam Kannan                                             Kannan Exhibit 36    Dup, H, I, E
                                                                    Eagle Pharmaceuticals Inc.'s Answer to Complaint & Counterclaims - In the Matter of Civil
PTX-0331   2018-08-06                                               Docket # 1:18-cv-00823-CVC USDC of Delaware (Wilmington)                                                               H, R, 403
PTX-0332   2019-10-28                                               Eagle Pharmaceuticals, Inc.'s First Amended Answer to Complaint & Counterclaims

PTX-0333   2018-09-27                                               Eagle Responses and Objections to Par's First Set of Requests for Production (Nos. 1-40)                               H, A, R, 403
                                                                    Eagle's First Supplemental Objections and Responses to Plaintiffs' First Set of Interrogatories
PTX-0334   2019-08-23                                               (Nos. 1,8 and 9)                                                                                                       H, A, R, 403
                                                                                     EXHIBIT 7
                                      Case 1:18-cv-00823-CFC-JLH DocumentPar    299     Filed 08/25/21 Page 346 of 1374 PageID #:
                                                                                   v. Eagle
                                                                                 26851
                                                                 Plaintiffs Second Amended Exhibit List

PTX #      Date         Bates Begin       Bates End            Description                                                                                      Depo. Exh No.      Objection(s)

PTX-0335   2019-09-27                                          Eagle's Objections and Responses to par's First Set of Requests for Admission (Nos. 1-25)                           H, A, R, 403, F
PTX-0336   2018-09-27                                          Eagle's Objections to Plaintiffs' First Set of Interrogatories                                                      H, A, R, F, 403, E
PTX-0337                                                       Ex C - Materals Considered to Minkin Infringement Report                                                            H, A, R, F, 403
PTX-0338                                                       Ex. A Kirsch Infringement Reply Report Exhibit A - Materials Considered                                             H, A, R, F, 403
PTX-0339                                                       Ex. B. FDA Guidance for Industry, ANDA Submissions - Content and Format June 2019                                   H, A, R, F, 403, 26
                                                               Ex. C. FDA Guidance for Industry, ANDA's: Stability Testing of Drug Substances and Products:
PTX-0340                                                       Quesitons and Answers: (May 2014)                                                                                   H, A, R, F, 403, 26
                                                               Ex. D. FDA Guidance for Industry, Investigating Out-of-Specification (OOS) Test Results for
PTX-0341                                                       Pharmaceutical Production                                                                                           H, A, R, F, 403, 26
PTX-0342                                                       Ex. E. Revised Calculations from Infringement Report Ex. C.                                                         H, A, R, F, 403, E
PTX-0343                                                       Exhibit A: Carmen A. Cross Resume                                                                Cross Exhibit 4
                                                               Exhibit C to the Opening Expert Report of Dr. Lee Kirsch Regarding Infringement of the
PTX-0344                                                       Asserted Patents                                                                                                    H, A, R, F, 403
PTX-0345   2019-12-22                                          Expert Report of Lee E. Kirsch regarding Validity and Enforceability                               Kirsch 6         H, A, R, F, 403
PTX-0346   2019-11-14                                          Expert Report of Robert Minkin                                                                  Minkin Exhibit 1    H, A, R, F, 403
                                                               H. Fresier and Q. Fernando, IONIC EQUILIBRIA IN ANALYTICAL CHEMISTRY, Wiley, New York
PTX-0347                                                       (1963)                                                                                                              H, A, R, F, 403,
                                                               Handbook of Stability Testing in Pharmaceutical Development; Regulations, Methodologies,
PTX-0348                                                       and Best Practices(Kim Huyh-Ba) (2009)                                                                              H, A, R, F, 403, 1006
                                                               Holmes et al., Science Review: Vasopressin and the cardiovascular system part 2—clinical
PTX-0349                                                       physiology, Critical Care 2004, 8:15-23 (June 26, 2003)                                                             H, A, R, F, 403, 26
                                                               Holmes, et al., Science Review: Vasopressin and the cardiovascular system part 1—receptor
                                                               physiology, Critical Care, 2003, 7:427-34 (June 26, 2003)
PTX-0350                                                                                                                                                                           H, A, R, F, 403, 26
PTX-0351                                                       Infringement Claim Chart for U.S. Patent No. 9,687,526                                                              H, A, R, F, 403
PTX-0352                                                       Infringement Claim Chart for U.S. Patent No. 9,744,209                                                              H, A, R, F, 403
PTX-0353   2019-05-03                                          Joint Claim Construction Brief                                                                   Amiji Exhibit 13   H, R, F, 403
PTX-0354                                                       Kirsch Opening Infringement Report Exhibit B - Materials Considered                                                 H, A, R, F, 403
PTX-0355   2015-05-20                                          Office Action Summary                                                                           Vandse Exhibit 11   Dup, E
PTX-0356   2019-11-15                                          Opening Expert Report of Lee E. Kirsch regarding infringement                                       Kirsch 5        H, A, R, F, 403
                                                               Order Granting Stipulation of Dismissal filed by Plaintiffs - In the Matter of Civil Docket #
PTX-0357   2019-12-27                                          1:18-cv-00823-CVC USDC of Delaware (Wilmington)                                                                     R, H, 403

PTX-0358                                                       Par Final Infringement Contentions, Par Pharm., Inc. v. Eagle Pharms. Inc (October 16, 2019)                        H, A, R, F, 403

PTX-0359                                                       Par Pharm., Inc. v. Eagle Pharms, Inc. No. 18-823-CFC. D.I. 71 (July 1 2019), Markman Order
                                                                                        EXHIBIT 7
                                         Case 1:18-cv-00823-CFC-JLH DocumentPar    299     Filed 08/25/21 Page 347 of 1374 PageID #:
                                                                                      v. Eagle
                                                                                    26852
                                                                    Plaintiffs Second Amended Exhibit List

PTX #      Date         Bates Begin          Bates End            Description                                                                                        Depo. Exh No.       Objection(s)
                                                                  Par Pharmaceutical Inc, Par Sterile Products, LLC and Endo Par Innovation Co. LLC's Revised
PTX-0360   2019-08-23                                             First Notice if Deposition of OSO                                                                Woltering Exhibit 2   H, A, R, F, 403
                                                                  Par Pharmaceutical Inc, Par Sterile Products, LLC and Endo Par Innovation Co. LLC's Revised
PTX-0361   2019-08-23                                             First Notice of Deposition of AMRI                                                               Woltering Exhibit 1   H, A, R, F, 403
                                                                  Par Pharmaceutical, Inc., Par Sterile Products, LLC, and Endo Par Innovation Company, LLC's
PTX-0362                                                          Revised First Notice of Deposition of Eagle Pharmaceuticals Inc.                                  Hepner Exhibit 1     H, A, R, F, 403, Dup
                                                                  Par Pharmaceuticals and Endo Par Revised First Notice of Deposition of Eagle
PTX-0363   2019-08-23                                             Pharmaceuticals                                                                                   Romito Exhibit 1     H, A, R, F, 403, Dup
                                                                  Par Pharmaceuticals, Inc. Par Sterile Products, LLC's Revised First Notice of Deposition of
PTX-0364   2019-08-23                                             Amri                                                                                              Aungst Exhibit 1     H, A, R, F, 403, Dup
                                                                  Par Pharmaceuticals, Inc. Par Sterile Products, LLC's Revised First Notice of Deposition of
PTX-0365   2019-08-23                                             Oso                                                                                               Aungst Exhibit 2     H, A, R, F, 403, Dup
                                                                  Plaintiffs' Answer to Counterclaim - In the Matter of Civil Docket # 1:18-cv-00823-CVC USDC
PTX-0366   2018-08-27                                             of Delaware (Wilmington)                                                                                               H, A, R, F, 403, Dup
                                                                  Plaintiffs' Complaint for Patent Infringement - In the Matter of Civil Docket # 1:18-cv-00823-
PTX-0367   2018-05-31                                             CVC USDC of Delaware (Wilmington)                                                                                      H, A, R, F, 403
                                                                  Plaintiffs' Fourth Supplemental Objections and Responses to Eagle Pharmaceuticals Inc.'s
PTX-0368   2019-10-22                                             Interrogatories (Nos 13, 23)                                                                                           H, A, R, F, 403
PTX-0369   2020-01-20                                             Reply Expert of Robert Minkin                                                                     Minkin Exhibit 2     H, A, R, F, 403
PTX-0370   2020-01-20                                             Reply Expert Report of Lee E. Kirsch regarding infringement                                           Kirsch 7         H, A, R, F, 403
PTX-0371   2020-01-20                                             Reply Expert Report of Zlatan Coralic regarding infringement                                      Coralic Exhibit 2    H, A, R, F, 403
PTX-0372   2015-08-14                                             Response to Action: Peptide Congeners with Polymer Excipients                                    Kannan Exhibit 30     Dup, E
                                                                  Response to Final Office Action and Request for Continued Examination re: Vasopressin
PTX-0373   2015-11-24                                             Formulations for use in Treatment of Hypotension                                                 Kannan Exhibit 33     Dup, E
                                                                  Stratton, Lewis, Controlling Deamidation Rates in a Model Peptide: Effects of Temperature,
                                                                  Peptide Concentration, and Additives, Journal of Pharmaceutical Sciences Vol. 90, No. 12
PTX-0374                                                          (December 2001) 2141-2148                                                                                              H, A, R, F, 403
PTX-0375   2019-04-16                                             Supplemental Declaration of Zlatan Coralic                                                        Coralic Exhibit 4    H, A, R, F, 403
PTX-0376   2015-10-21                                             United States Patent Application NO. 14717877 Office Action Summary                              Kannan Exhibit 31     Dup
PTX-0377   2015-05-20                                             United States Patent Application NO. 14717877 Office Action Summary                              Kannan Exhibit 35     Dup
PTX-0378   2009-05-01                                             USP 32 (2009)                                                                                     Amiji Exhibit 10
PTX-0379   2012-05-01                                             USP 35 (2012) <791>                                                                                Amiji Exhibit 9     H, A, R, F, 403
PTX-0380                                                          USP 36 (2013) <659>                                                                                                    H, A, R, F, 403, 26
                                                                  Wang, Wei, Instability, stabilization and formulation of liquid protein pharmaceutical,
PTX-0381                                                          International Journal of Pharmaceutics 185 (1999) 129-188                                                              H, A, R, F, 403
PTX-0382                                                          Vasostrict Label                                                                                                       H, A
PTX-0383   2013-06-17   AMRIVAS0116902       AMRIVAS0116913       Vasopressin Injection, USP, AMRI Stability Data for SVA001.002.003                                                     R, 403, F, E, H
                                                                                        EXHIBIT 7
                                          Case 1:18-cv-00823-CFC-JLH DocumentPar    299     Filed 08/25/21 Page 348 of 1374 PageID #:
                                                                                       v. Eagle
                                                                                     26853
                                                                     Plaintiffs Second Amended Exhibit List

PTX #      Date         Bates Begin           Bates End            Description                                                                                 Depo. Exh No.   Objection(s)
PTX-0384   2013-06-17   AMRIVAS0116914        AMRIVAS0116923       Vasopressin Injection, USP, AMRI Stability Data for SVA001.002.003                                          R, 403, F, E, H
PTX-0385   2019-10-16   AMRIVAS0117038        AMRIVAS0117041       Vasopressin Injection, USP, AMRI Stability Data for SVA009.5I+5U                                            R, 403, F, H
PTX-0386   2019-12-11   AMRIVAS0117062        AMRIVAS0117065       Vasopressin Injection, USP, AMRI Stability Data for SVA009.5I+5U                                            R, 403, F, H
PTX-0387   2019-10-09   AMRIVAS0117066        AMRIVAS0117069       Vasopressin Injection, USP, AMRI Stability Data for SVA004.25I+25U                                          R, 403, F, H
PTX-0388   2019-10-09   AMRIVAS0117072        AMRIVAS0117075       Vasopressin Injection, USP, AMRI Stability Data for SVA004.5I+5U                                            R, 403, F, H
PTX-0389   2019-10-23   AMRIVAS0117076        AMRIVAS0117079       Vasopressin Injection, USP, AMRI Stability Data for SVA005.25I+25U                                          R, 403, F, H
PTX-0390   2019-10-23   AMRIVAS0117084        AMRIVAS0117087       Vasopressin Injection, USP, AMRI Stability Data for SVA005.5I+5U                                            R, 403, F, H
PTX-0391   2019-10-23   AMRIVAS0117088        AMRIVAS0117091       Vasopressin Injection, USP, AMRI Stability Data for SVA006.25I+25U                                          R, 403, F, H
PTX-0392   2019-10-23   AMRIVAS0117096        AMRIVAS0117099       Vasopressin Injection, USP, AMRI Stability Data for SVA006.5I+5U                                            R, 403, F, H
PTX-0393   2019-09-07   AMRIVAS0117100        AMRIVAS0117100       OSOBIO Project Notebook Document Number: STA-PJN-0029, SVA007/8 - 1M, Ver. 3                                R, 403, F, H
PTX-0394   2019-10-02   AMRIVAS0117101        AMRIVAS0117102       OSOBIO Project Notebook Document Number: STA-PJN-0029, SVA004.6M, Ver. 3                                    R, 403, F, H
PTX-0395   2019-10-10   AMRIVAS0117103        AMRIVAS0117104       OSOBIO Project Notebook Document Number: STA-PJN-0029, SVA009 - 1M, Ver. 3                                  R, 403, F, H
PTX-0396   2019-10-31   AMRIVAS0117105        AMRIVAS0117106       OSOBIO Project Notebook Document Number: STA-PJN-0029, SVA007/8 - 3M, Ver. 3                                R, 403, F, H
PTX-0397   2019-11-13   AMRIVAS0117107        AMRIVAS0117107       OSOBIO Project Notebook Document Number: STA-PJN-0029, SVA009.2M, Ver. 3                                    R, 403, F, H
PTX-0398   2019-12-10   AMRIVAS0117108        AMRIVAS0117109       OSOBIO Project Notebook Document Number: STA-PJN-0029, SVA009.3M, Ver. 3                                    R, 403, F, H
PTX-0399   2020-03-11   AMRIVAS0117128        AMRIVAS0117129       OSOBIO Project Notebook Document Number: STA-PJN-0029, SVA009.6M, Ver. 3                                    R, 403, F, H
                                                                   AMRI Vasopressin Injection USP Project #: PD SVA-07, Storage Condition: 5C Inverted - Lot
PTX-0400   2020-03-19   AMRIVAS0117134        AMRIVAS0117137       Number: SVA009.5I                                                                                           R, 403, F, H
                                                                   OSO BioPharmaceuticals Manufacturing, LLC Laboratory Notebook Excerpts Regarding
                                                                   Vasopressin Injection, USP Samples SVA005/006 - 9M (Document No. STA-PJN-0029)
PTX-0401   2020-01-19   AMRIVAS0117138        AMRIVAS0117139       (Version: 3.0)                                                                                              R, 403, F, H

                                                                   OSO BioPharmaceuticals Manufacturing, LLC Laboratory Notebook Excerpts Regarding
PTX-0402   2020-01-07   AMRIVAS0117150        AMRIVAS0117151       Vasopressin Injection, USP Sample SVA004.9M (Document No. STA-PJN-0029) (Version: 3.0)                      R, 403, F, H
                                                                   OSO BioPharmaceuticals Manufacturing, LLC Laboratory Notebook Excerpts Regarding
                                                                   Vasopressin Injection, USP Sample SVA004.12M (Document No. STA-PJN-0029) (Version:
PTX-0403   2020-04-02   AMRIVAS0117172        AMRIVAS0117173       3.0)                                                                                                        R, 403, F, H
                                                                   OSO BioPharmaceuticals Manufacturing, LLC Laboratory Notebook Excerpts Regarding
                                                                   Vasopressin Injection, USP Sample SVA005/7/8.9M (Document No. STA-PJN-0029) (Version:
PTX-0404   2020-05-09   AMRIVAS0117176        AMRIVAS0117177       3.0)                                                                                                        R, 403, F, H
PTX-0405   2019-08-27   EAGLEVAS0047242       EAGLEVAS0047248      Vasopressin Injection, USP Stability Analysis, A Statistical Evaluation of pH                               H, R, 403, F
PTX-0406   2019-11-14                                              Expert Report of Zlatan Coralic, Pharm.D., BCPS regarding Infringement                        Coralic 1     H, A, R, F, 403
                                                                   OSO BioPharmaceuticals Manufacturing, LLC Laboratory Notebook Excerpts Regarding
                                                                   Vasopressin Injection, USP Sample SVA007/8.6M (Document No. STA-PJN-0029) (Version:
PTX-0407   2020-02-03   AMRIVAS0117118        AMRIVAS0117119       3.0)                                                                                                        R, 403, F, H
                                                                   Gordon L. Flynn, "Buffers - pH Control within Pharmceutical Systems," PDA J. Pharm. Sci.
PTX-0408   3/xx/1980    AMPHPA0006054         AMPHPA0006080        and Tech. 34 139-162 (1980)                                                                                 H, A, R, F, 403, 26
                                                                                          EXHIBIT 7
                                           Case 1:18-cv-00823-CFC-JLH DocumentPar    299     Filed 08/25/21 Page 349 of 1374 PageID #:
                                                                                        v. Eagle
                                                                                      26854
                                                                      Plaintiffs Second Amended Exhibit List

PTX #      Date         Bates Begin            Bates End            Description                                                                                        Depo. Exh No.   Objection(s)
                        AMPHPA0006136          AMPHPA0006184        Pharmaceutical Formulation Development of Peptides and Proteins (2d ed.) (L. Hovgaard, S.
PTX-0409   xx/xx/2013                                               Forkjaer, M. van de Weert eds. 2013)                                                                               H, A, R, F, 403, 26
PTX-0410   2015-05-01   AMPHPA0006744          AMPHPA0006747        USP Vasopressin Injection USP 38                                                                                   H, A, R, F, 403, 26
PTX-0411   2017-04-28   PAR-VASO_0070200       PAR-VASO_0070289     Stability Data                                                                                                     H, R, 403, F
PTX-0412   2013-05-17   PAR-VASO_0077369       PAR-VASO_0077369     JHP May 2013 Letter to FDA, Request for Reconsideration of Proprietary Name                                        H, R, 403, F
PTX-0413   2013-02-04   PAR-VASO_0089792       PAR-VASO_0089792     Email from Kannan to Bergren re Pitressin Comparison                                                               H, A, R, 403, F
PTX-0414   2013-02-04   PAR-VASO_0089793       PAR-VASO_0089796     Comparison of Vasopressin Formulations                                                                             H, A, F
PTX-0415                                                            Unused Number                                                                                                      26, A, R, F, 403
PTX-0416                                                            Unused Number                                                                                                      26, A, R, F, 403
                        PAR-VASO_0298219       PAR-VASO_0298224     Kirsch, L. E., Riggin, R., Gearhart, D., LeFeber, D., Lytle, D., “In-process Protein Degradation
                                                                    by Exposure to Trace Amounts of Sanitizing Agents,” Journal of Parenteral Science and
PTX-0417   xx/xx/1993                                               Technology, 47(4):155-160 (1993)                                                                                   H, A, R, F, 403, 26
                        PAR-VASO_0298225       PAR-VASO_0298228     Kirsch, L. E., Notari, R., “Theoretical Basis for the Detection of General-Base Catalysis in the
                                                                    Presence of Predominating Hydroxide Catalysis,” Journal of Pharmaceutical Sciences,
PTX-0418                                                            73(6):724-727                                                                                                      H, A, R, F, 403, 26
                        PAR-VASO_0298229       PAR-VASO_0298302     Joost J. M. Holthuis and Reinoud J. Driebergen, “Chromatographic Techniques for the
                                                                    Characterization of Proteins,” in Physical Methods to Characterize Pharmaceutical Protein,
                                                                    eds. James N. Herron, Wim Jiskoot, Daan J.A. Crommelin, Plenum Press, New York, 1995
PTX-0419   xx/xx/1995                                                                                                                                                                  H, A, R, F, 403, 26
                        PAR-VASO_0298412       PAR-VASO_0298450     Jens Brange and Lotte Langkjaer, “Insulin Structure and Stability,” in Stability and
                                                                    Characterization of Protein and Peptide Drugs: Case Histories, eds. Y. John Wang and
PTX-0420                                                            Rodney Pearlman, Plenum Press, New York, 19                                                                        H, A, R, F, 403, 26
                        PAR-VASO_0298451       PAR-VASO_0298599     Nail, S. L., & Akers, M. J. (2002). Development and manufacture of protein pharmaceuticals.
PTX-0421                                                            New York: Kluwer Academic/Plenum Publishers.                                                                       H, A, R, F, 403, 26
                        PAR-VASO_0298600       PAR-VASO_0298725     James E. De Muth, Basic Statistics and Pharmaceutical Statistical Application, 2nd, Chapman
PTX-0422                                                            & Hall/CRC, Boca Raton, 2006                                                                                       H, A, R, F, 403, 26
                        PAR-VASO_0298726       PAR-VASO_0298740     C. Lawrence, A. Reilly, "Maximum Likelihood Estimation of Subsequence Conservation," J.
PTX-0423                                                            Theor. Biol., 113 425-439 (1985)                                                                                   H, A, R, F, 403, 26
PTX-0424   2020-06-19   EAGLEVAS0058589        EAGLEVAS0058595      Letter from FDA to Eagle re ANDA received for review on 3/23/18                                                    H, R, 403, E
PTX-0425   2020-06-30   EAGLEVAS0058607        EAGLEVAS0058618      Letter from Eagle to FDA re Post-Complete Response Letter Meeting Request                                          H, R, 403, F
PTX-0426   2020-07-23   EAGLEVAS0058655        EAGLEVAS0058660      Preliminary Response to Meeting Questions                                                                          H, R, 403, E
                                                                    ANDA 211538 - Vasopressin Injection, USP, Post-Complete Response Meeting Follow-up
PTX-0427   2020-07-28   EAGLEVAS0059112        EAGLEVAS0059115      Inquiry-2                                                                                                          H, R, 403, E, F
PTX-0428   2020-08-28   EAGLEVAS0059116        EAGLEVAS0059119      ANDA 211538 Correspondence Post_CRL Meeting                                                                        H, R, 403, F
                                                                    Letter from Eagle to FDA re General Correspondence Follow-up Inquiry for July 27, 2020
PTX-0429   2020-07-30   EAGLEVAS0059120        EAGLEVAS0059139      Post-Complete Response Letter                                                                                      H, R, 403, F
                                                                                       EXHIBIT 7
                                          Case 1:18-cv-00823-CFC-JLH DocumentPar    299     Filed 08/25/21 Page 350 of 1374 PageID #:
                                                                                       v. Eagle
                                                                                     26855
                                                                     Plaintiffs Second Amended Exhibit List

PTX #      Date         Bates Begin           Bates End            Description                                                                                Depo. Exh No.   Objection(s)
                                                                   RE_ ANDA 211538 - Vasopressin Injection, USP, Post-Complete Response Meeting Follow-up
PTX-0430   2020-08-04   EAGLEVAS0059140       EAGLEVAS0059144      Inquiry-2.pdf                                                                                              H, A, R, F, 403
PTX-0431   Undated      EAGLEVAS0059152       EAGLEVAS0059152      Carton, 25 x 1mL Multiple Dose Vials                                                                       R, 403
PTX-0432   Undated      EAGLEVAS0059153       EAGLEVAS0059156      Explanation of differences, Carton vial side by side                                                       R, 403
PTX-0433   2020-09-01   EAGLEVAS0059158       EAGLEVAS0059166      Proposed package insert, September 2020                                                                    R, 403
PTX-0434   Undated      EAGLEVAS0059172       EAGLEVAS0059172      Carton, 25 x 1mL Multiple Dose Vials                                                                       R, 403
PTX-0435   Undated      EAGLEVAS0059173       EAGLEVAS0059173      1mL Multiple Dose Vial label                                                                               R, 403
                                                                   Letter from Eagle to FDA re Resubmission - Major Complete Response Amendment
PTX-0436   2020-09-24   EAGLEVAS0059231       EAGLEVAS0059262      Pharmaceutical Quality/Labeling                                                                            H, R, 403, F
PTX-0437   2020-09-10   EAGLEVAS0059264       EAGLEVAS0059264      Field Copy Certification                                                                                   R, 403
PTX-0438   Undated      EAGLEVAS0059266       EAGLEVAS0059398      Module 2 Supplement: Question-based Review of Drug Product                                                 R, 403
PTX-0439   Undated      EAGLEVAS0059399       EAGLEVAS0059447      2.3 Introduction to the Quality Overall Summary                                                            R, 403
PTX-0440   2020-09-08   EAGLEVAS0059448       EAGLEVAS0059469      Eagle Vasopressin Impurities EpiVax HLA Class II Binding Analysis Report                                   H, R, 403, F
PTX-0441   2020-09-24   EAGLEVAS0059470       EAGLEVAS0059659      Eagle Pharmaceuticals, Inc. Technical Report                                                               R, 403
                                                                   Module 3 3.2.P.2 Pharmaceutical Development - List of documents for studies conducted to
PTX-0442   Undated      EAGLEVAS0059660       EAGLEVAS0059660      support CRL response                                                                                       R, 403
PTX-0443   Undated      EAGLEVAS0059734       EAGLEVAS0059749      Module 3 3.2.P.3.4 Controls of Critical Steps and Intermediates                                            R, 403
PTX-0444   Undated      EAGLEVAS0059750       EAGLEVAS0059751      Module 3 3.2.P.3.1 Manufacturers                                                                           R, 403
PTX-0445   2020-09-12   EAGLEVAS0059752       EAGLEVAS0059777      Vaospressin Injection USP, In-Process Test Procedure STA-IPX-0153                                          R, 403
PTX-0446   Undated      EAGLEVAS0059778       EAGLEVAS0059781      Module 3 3.2.P.5.1 Specifications                                                                          R, 403
PTX-0447   Undated      EAGLEVAS0059782       EAGLEVAS0059783      Module 3 3.2.P.5.2 Analytical Procedures                                                                   R, 403
PTX-0448   2020-08-31   EAGLEVAS0059784       EAGLEVAS0059795      Primera Limit Test of Vasopressin Trimer in Vasopressin Drug Product by LC-MS/MS                           H, R, F, 403
PTX-0449   2020-09-12   EAGLEVAS0059796       EAGLEVAS0059832      sta-epx-0119.pdf                                                                                           R, 403
PTX-0450   2020-08-31   EAGLEVAS0059833       EAGLEVAS0059866      Primera Method Validation Report                                                                           H, R, F, 403
PTX-0451   Undated      EAGLEVAS0059867       EAGLEVAS0059869      3.2.P.5.3 Validation of Analytical Procedures                                                              R, 403
PTX-0452   Undated      EAGLEVAS0059870       EAGLEVAS0059881      3.2.P.5.5 Characterization of Impurities                                                                   R, 403
PTX-0453   Undated      EAGLEVAS0059882       EAGLEVAS0059902      3.2.P.5.6 Justification of Specifications                                                                  R, 403
PTX-0454   Undated      EAGLEVAS0059929       EAGLEVAS0059932      3.2.P.8.2 Post-Approval Stability Protocol and Stability Commitment                                        R, 403
PTX-0455   Undated      EAGLEVAS0059933       EAGLEVAS0059938      3.2.P.8.3 Stability Data                                                                                   R, 403
PTX-0456   Undated      EAGLEVAS0059986       EAGLEVAS0060015      3.2.P.8.1 Stability Summary and Conclusion                                                                 R, 403
PTX-0457   Undated      EAGLEVAS0060016       EAGLEVAS0060022      3.2.S.3.1 Elucidation of Structure and Other Characteristics                                               R, 403
PTX-0458   2020-09-03   EAGLEVAS0060023       EAGLEVAS0060134      Eagle Pharmaceuticals, Inc. Technical Report                                                               R, 403
PTX-0459   Undated      EAGLEVAS0060135       EAGLEVAS0060153      3.2.S.3.2 Impurities                                                                                       R, 403
PTX-0460   Undated      EAGLEVAS0060154       EAGLEVAS0060157      3.2.S.4.1 Specification                                                                                    R, 403
PTX-0461   Undated      EAGLEVAS0060158       EAGLEVAS0060159      3.2.S.4.2 Analytical Procedures                                                                            R, 403
PTX-0462   2020-09-12   EAGLEVAS0060160       EAGLEVAS0060217      Acceptance of Criteria for Vasopressin API, USP STA-ATX-0126                                               R, 403
PTX-0463   Undated      EAGLEVAS0060296       EAGLEVAS0060297      3.2.S.4.3 Validation of Analytical Procedures                                                              R, 403
                                                                                         EXHIBIT 7
                                           Case 1:18-cv-00823-CFC-JLH DocumentPar    299     Filed 08/25/21 Page 351 of 1374 PageID #:
                                                                                        v. Eagle
                                                                                      26856
                                                                      Plaintiffs Second Amended Exhibit List

PTX #      Date         Bates Begin            Bates End            Description                                                                                    Depo. Exh No.   Objection(s)
PTX-0464   Undated      EAGLEVAS0060298        EAGLEVAS0060306      3.2.S.4 Justification of Specification                                                                         R, 403
PTX-0465   2020-09-26   EAGLEVAS0060332        EAGLEVAS0060334      Amendment Acknowledgement Letter                                                                               H, R, 403, F
PTX-0466   2020-05-08                                               Revised Supplemental Expert Report of Lee E. Kirsch, Ph.D Regarding Infringement                               H, A, R, F, 403
PTX-0467                                                            Exhibit 1 - Guidance for Industry Q1E Evaluation of Stability Data June 2004                                   H, A, R, F, 403
                                                                    Exhibit 2 - ICH Harmonised Tripartite Guideline Evaluation for Stability Data Q1E February 6
PTX-0468                                                            2003                                                                                                           H, A, R, F, 403
PTX-0469   3/xx/2016    PAR-VASO_0014613       PAR-VASO_0014618     NDA 204485/S-003 Approval Letter                                                                               H, A, R, F, 403
PTX-0470                PAR-VASO_0298746       PAR-VASO_0298750     FDA Emergency Preparedness and Response: Expiration Dating Extension                                           H, A, R, F, 403, 26
PTX-0471                PAR-VASO_0089820       PAR-VASO_0089821     Comparison of Vasopressin Formulations                                                                         H, A, F
PTX-0472   2020-12-11                                               Supplemental Expert Report of Lee E. Kirsch, Ph.D Regarding Validity                                           H, A, R, F, 403
PTX-0714                PAR-VASO_0014782       PAR-VASO_0014787     March 2015 Vasostrict Label                                                                                    H, A, F, 26
PTX-0730                PAR-VASO_0071912       PAR-VASO_0071967     Stability Data - Annual Stability Lots                                                                         H, A, R, F, 403, 26
PTX-0732   2015-03-17   PAR-VASO_0096634       PAR-VASO_0096687     Certificate of Analysis, 788436F Bulk                                                                          H, A, R, F, 403, 26
PTX-0733   2016-07-01   PAR-VASO_0109117       PAR-VASO_0109128     License Agreement between Par Sterile Products and Endo Par Innovation Company,
                                                                    effective July 1, 2016                                                                                         H, A, R, F, 403, 26
PTX-0734   2016-07-01   PAR-VASO_0109129       PAR-VASO_0109144     License Agreement between Par Sterile Products and Endo Par Innovation Company,
                                                                    effective July 1, 2016                                                                                         H, A, R, F, 403, 26
PTX-0735   2018-05-30   PAR-VASO_0109145       PAR-VASO_0109146     Supplement to License Agreement dated July 1, 2016 between Par Sterile Products
                                                                    and Endo Par Innovation Company                                                                                H, A, R, F, 403, 26
PTX-0779                                                            CV of Zlatan Coralic, PharmD, BCPS                                                                             H
PTX-0806   2012-06-28   PAR-VASO_0073360       PAR-VASO_0073361     Certificate of Analysis Lot 310574F                                                                            H, A, R, F, 403, 26
PTX-0807   2012-06-28   PAR-VASO_0073356       PAR-VASO_0073357     Certificate of Analysis, Lot 310571F                                                                           H, A, R, F, 403, 26
PTX-0808   2012-06-28   PAR-VASO_0073358       PAR-VASO_0073359     Certificate of Analysis, Lot 310573F                                                                           H, A, R, F, 403, 26
PTX-0815   2012-11-08   PAR-VASO_0240262       PAR-VASO_0240575     FDA Biopharmaceutics Review                                                                                    H, A, R, F, 403, 26
PTX-0822   2015-11-10   PAR-VASO_0250581       PAR-VASO_0250635     Batch Record 310571F                                                                                           H, A, R, F, 403, 26
PTX-0823   2012-01-27   PAR-VASO_0106685       PAR-VASO_0106783     Master Batch Record 2002132, Revision 001                                                                      H, A, R, F, 403, 26
PTX-0824   2012-01-27   PAR-VASO_0249998       PAR-VASO_0250053     Master Batch Record 2002132, Revision 001                                                                      H, A, R, F, 403, 26
PTX-0826   2015-05-07   PAR-VASO_0255042       PAR-VASO_0255044     May 2015 Supplement Approval Letter                                                                            H, A, R, F, 403, 26
PTX-0835   2017-05-01   PAR-VASO_0004876       PAR-VASO_0004877     Declaration of Vinayagam Kannan, dated May 1 2017 (Kannan IV)                                                  H, A, R, F, 403, 26
PTX-0836   2015-07-28   PAR-VASO-0001936       PAR-VASO-0001955     Office Action Summary dated July 28, 2015 (Excerpt of ’478 patent file history)                                H, A, R, F, 403, 26,
                                                                                                                                                                                   IN
PTX-0837   2015-10-21   PAR-VASO-0008323       PAR-VASO-0008335     Office Action Summary dated Oct. 21, 2015 (Excerpt of '239 File History)                                       H, A, R, F, 403, 26,
                                                                                                                                                                                   IN
PTX-0838   2015-11-24   PAR-VASO-0008379       PAR-VASO-0008387     Response to Office Action dated Nov. 24, 2015 ('239 File History)                                              H, A, F, 26, IN
PTX-0839   2016-01-11   PAR-VASO-0008417       PAR-VASO-0008429     Office Action, Jan. 11, 2016 ('239 File History)                                                               H, A, F, 26, IN
PTX-0840   2017-05-22   PAR-VASO_0008786       PAR-VASO_0008798     Response to Office Action, May 22, 2017 ('239 File History)                                                    H, A, F, 26, IN
                                                                                         EXHIBIT 7
                                           Case 1:18-cv-00823-CFC-JLH DocumentPar    299     Filed 08/25/21 Page 352 of 1374 PageID #:
                                                                                        v. Eagle
                                                                                      26857
                                                                      Plaintiffs Second Amended Exhibit List

PTX #      Date         Bates Begin            Bates End            Description                                                                                 Depo. Exh No.   Objection(s)
PTX-0841   2015-06-08   PAR-VASO-0000977       PAR-VASO-0001001     June 8, 2015 Office Action ('478 File History)                                                              H, A, R, F, 403, 26,
                                                                                                                                                                                IN
PTX-0842   2016-01-22   PAR-VASO-0002283       PAR-VASO-0002293     January 22, 2016 Response to Final Office Action and Request for Continued                                  H, A, R, F, 403, 26,
                                                                    Examination ('478 File History).                                                                            IN
PTX-0843   2017-06-28   PAR-VASO_0005809       PAR-VASO_0005819     June 28, 2017 Response to Non-Final Office Action ('209 File History)                                       H, A, R, F, 403, 26,
                                                                                                                                                                                IN
PTX-0844   2017-06-28   PAR-VASO_0009715       PAR-VASO_0009724     June 28, 2017 Response to Non-Final Office Action ('785 File History)                                       H, A, R, F, 403, 26,
                                                                                                                                                                                IN
PTX-0949   2015-08-14   PAR-VASO_0007062       PAR-VASO_0007073     Response to Office Action Regarding Application No. 14/7171,877                                             H, A, R, F, 403, 26,
                                                                                                                                                                                IN
PTX-0950   2014-11-18   PAR-VASO_0065296       PAR-VASO_0065341     Certificate of Analysis, Historical Batches                                                                 H, A, R, F, 403, 26
PTX-1200   2020-12-30   AMRIVAS0117386         AMRIVAS0117438       Vasopressin Injection, USP SVA017 Batch Record Compounding (Version 13)                                     H, R, 403, F, 26, IN
PTX-1201   2020-12-30   AMRIVAS0117439         AMRIVAS0117440       Vasopressin Injection, USP SVA017 Batch Record Final Reconciliation (Version 13)                            H, R, 403, F, 26, IN
PTX-1202   2020-12-30   AMRIVAS0117441         AMRIVAS0117442       Vasopressin Injection, USP SVA017 Batch Record Vial Preparation (Version 13)                                H, R, 403, F, 26, IN
PTX-1203   2020-12-30   AMRIVAS0117443         AMRIVAS0117444       Vasopressin Injection, USP SVA017 Batch Record Stopper Preparation (Version 13)                             H, R, 403, F, 26, IN
                                                                    Vasopressin Injection, USP SVA017 Batch Record Filter Preparation and Pre-Use Testing
PTX-1204   2020-12-30   AMRIVAS0117445         AMRIVAS0117446       (Version 13)                                                                                                H, R, 403, F, 26, IN

PTX-1205   2020-12-30   AMRIVAS0117447         AMRIVAS0117447       Vasopressin Injection, USP SVA017 Batch Record Filling Equipment Preparation (Version 13)                   H, R, 403, F, 26, IN
PTX-1206   2020-12-30   AMRIVAS0117448         AMRIVAS0117481       Vasopressin Injection, USP SVA017 Batch Record Filling Line Operations (Version 13)                         H, R, 403, F, 26, IN
                                                                    Vasopressin Injection, USP SVA017 Batch Record Filling Eqiupment Decontamination
PTX-1207   2020-12-30   AMRIVAS0117482         AMRIVAS0117482       (Version 13)                                                                                                H, R, 403, F, 26, IN
PTX-1208   2020-12-30   AMRIVAS0117483         AMRIVAS0117495       Vasopressin Injection, USP SVA017 Batch Record Capping (Version 13)                                         H, R, 403, F, 26, IN
PTX-1209   2020-12-30   AMRIVAS0117496         AMRIVAS0117496       Vasopressin Injection, USP SVA017 Batch Record Solution Reconciliation (Version 13)                         H, R, 403, F, 26, IN
PTX-1210   2020-12-29   AMRIVAS0117497         AMRIVAS0117613       AI-27602 10-869 Vasopressin Injection, USP SVA Master Batch Record Version 13.pdf                           H, R, 403, F, 26, IN
                                                                    CCPR 682096, Change Control Task Report 682100 10-869 Vasopressin Injection, USP SVA
PTX-1211   2019-08-23   AMRIVAS0117614         AMRIVAS0117719       Master Batch Record (Version 10)                                                                            H, R, 403, F, 26, IN
                                                                    CR-06694, AI-27601 Vasopressin Injection, USP SVA Master Batch Record 10-869 (Version
PTX-1212   2020-06-03   AMRIVAS0117720         AMRIVAS0117836       11)                                                                                                         H, R, 403, F, 26, IN
                                                                    CR-06694, AI-33263 Vasopressin Injection, USP SVA Master Batch Record 10-869 (Version
PTX-1213   2020-10-16   AMRIVAS0117837         AMRIVAS0117960       12)                                                                                                         H, R, 403, F, 26, IN
PTX-1214   2020-09-12   AMRIVAS0117961         AMRIVAS0117984       Vasopressin Injection, USP In Process Test Procedure STA-IPX-0153 (Revision 5)                              H, R, 403, F, 26, IN
PTX-1215   2020-09-12   AMRIVAS0117985         AMRIVAS0118018       Vasopressin Injection, USP In Process Test Procdure STA-EPX-0119 (Revision 7)                               H, R, 403, F, 26, IN
PTX-1216   2020-06-18   AMRIVAS0118019         AMRIVAS0118019       Eagle Memorandum - Vasopressin LOT SVA010 Demonstration Batch                                               H, R, 403, F, 26, IN
PTX-1217   2020-11-30   AMRIVAS0118020         AMRIVAS0118020       OSOBio Project Notebook Excerpt, Document Number STA-PJN-0029, SVA011 EP                                    H, R, 403, F, 26, IN
PTX-1218   2021-01-13   AMRIVAS0118021         AMRIVAS0118022       OSOBio Project Notebook Excerpt, Document Number STA-PJN-0029 SVA017 IP                                     H, R, 403, F, 26, IN
PTX-1219   2021-01-13   AMRIVAS0118023         AMRIVAS0118026       Vasopressin Injection, USP SVA004A.25I+25U 9 Month Stability Data                                           H, R, 403, F, 26, IN
                                                                                       EXHIBIT 7
                                         Case 1:18-cv-00823-CFC-JLH DocumentPar    299     Filed 08/25/21 Page 353 of 1374 PageID #:
                                                                                      v. Eagle
                                                                                    26858
                                                                    Plaintiffs Second Amended Exhibit List

PTX #      Date         Bates Begin          Bates End            Description                                                                                 Depo. Exh No.   Objection(s)
                                                                  OSOBio Project Notebook Excerpt, Document Number STA-PJN-0029 SVA004A 9 Month pH
PTX-1220   2021-01-06   AMRIVAS0118027       AMRIVAS0118027       data                                                                                                        H, R, 403, F, 26, IN
PTX-1221   2021-01-16   AMRIVAS0118028       AMRIVAS0118031       Vasopressin Injection, USP SVA005A.25I+25U 9 Month Stability Data                                           H, R, 403, F, 26, IN
                                                                  OSOBio Project Notebook Excerpt, Document Number STA-PJN-0029, SVA005A_6A 9 Month
PTX-1222   2021-01-15   AMRIVAS0118032       AMRIVAS0118033       pH data; SVA012_13 1 Month pH data                                                                          H, R, 403, F, 26, IN
PTX-1223   2021-01-16   AMRIVAS0118034       AMRIVAS0118037       Vasopressin Injection, USP SVA006A.25I+25U 9 Month Stability Data                                           H, R, 403, F, 26, IN
                                                                  Vasopressin Injection, USP SVA010 Process Performance Qualification (PPQ) Protocol 20-
PTX-1224   2020-01-06   AMRIVAS0118038       AMRIVAS0118088       016                                                                                                         H, R, 403, F, 26, IN
PTX-1225   2020-02-12   AMRIVAS0118089       AMRIVAS0118097       Vasopressin Injection, USP SVA010 Certificate of Analysis                                                   H, R, 403, F, 26, IN
PTX-1226   2020-06-03   AMRIVAS0118098       AMRIVAS0118154       Vasopressin Injection, USP SVA010 Batch Record Compounding (Version 11)                                     H, R, 403, F, 26, IN
PTX-1227   2020-06-08   AMRIVAS0118155       AMRIVAS0118223       Vasopressin Injection, USP SVA010 Batch Record Filling (Version 11)                                         H, R, 403, F, 26, IN
PTX-1228   2020-06-11   AMRIVAS0118224       AMRIVAS0118246       Vasopressin Injection, USP SVA010 Batch Record Capping (Version 11)                                         H, R, 403, F, 26, IN
PTX-1229   2020-06-18   AMRIVAS0118247       AMRIVAS0118257       Vasopressin Injection, USP SVA010 Laboratory Tests                                                          H, R, 403, F, 26, IN
                                                                  Vasopressin Injection, USP SVA010 Closeout of Process Performance Qualification of
PTX-1230   2021-01-22   AMRIVAS0118258       AMRIVAS0118261       Product Lot Code SVA per Protocol #20-16                                                                    H, R, 403, F, 26, IN

PTX-1231   2021-01-07   AMRIVAS0118262       AMRIVAS0118297       Vasopressin Injection, USP SVA 011 Project Notebook Environmental Monitoring SVA011                         H, R, 403, F, 26, IN
PTX-1232   2020-12-23   AMRIVAS0118298       AMRIVAS0118299       Vasopressin Injection, USP SVA011 In-Process Testing Certificate of Analysis                                H, R, 403, F, 26, IN
PTX-1233   2020-09-30   AMRIVAS0118300       AMRIVAS0118348       Vasopresisn Injection, USP SVA011 Project Notebook Microbiology Product Testing                             H, R, 403, F, 26, IN
PTX-1234   2020-11-10   AMRIVAS0118349       AMRIVAS0118362       Vasopressin Injection, USP SVA011 Planned Deviation Form                                                    H, R, 403, F, 26, IN

PTX-1235   2020-10-15   AMRIVAS0118363       AMRIVAS0118425       Vasopressin Injection, USP SVA011 Process Performance Qualitification Protocol #20-078                      H, R, 403, F, 26, IN
PTX-1236   2020-11-15   AMRIVAS0118426       AMRIVAS0118440       Vasopressin Injection, USP SVA011 Certificate of Testing / Certificate of Analysis                          H, R, 403, F, 26, IN
PTX-1237   2020-10-15   AMRIVAS0118441       AMRIVAS0118499       Vasopressin Injection, USP SVA011 Batch Record Compounding (Version 12)                                     H, R, 403, F, 26, IN
PTX-1238   2020-11-16   AMRIVAS0118500       AMRIVAS0118594       Vasopressin Injection, USP SVA011 Batch Record Vial Preparation (Version 12)                                H, R, 403, F, 26, IN
PTX-1239   2020-12-09   AMRIVAS0118595       AMRIVAS0118602       Vasopressin Injection, USP SVA011 Batch Record Stopper Preparation (Version 12)                             H, R, 403, F, 26, IN
                                                                  Vasopressin Injection, USP SVA011 Batch Record Filter Preparation and Pre-Use Testing
PTX-1240   2020-12-08   AMRIVAS0118603       AMRIVAS0118609       (Version 12)                                                                                                H, R, 403, F, 26, IN

PTX-1241   2020-11-11   AMRIVAS0118610       AMRIVAS0118632       Vasopressin Injection, USP SVA011 Batch Record Filling Equipment Preparation (Version 12)                   H, R, 403, F, 26, IN
PTX-1242   2020-11-17   AMRIVAS0118633       AMRIVAS0118705       Vasopressin Injection, USP SVA011 Batch Record Filling Line Operations (Version 12)                         H, R, 403, F, 26, IN
                                                                  Vasopressin Injection, USP SVA011 Batch Record Filling Equipment Decontamination
PTX-1243   2020-12-09   AMRIVAS0118706       AMRIVAS0118737       (Version 12)                                                                                                H, R, 403, F, 26, IN
PTX-1244   2020-11-18   AMRIVAS0118738       AMRIVAS0118766       Vasopressin Injection, USP SVA011 Batch Record Capping (Version 12)                                         H, R, 403, F, 26, IN
PTX-1245   2020-11-18   AMRIVAS0118767       AMRIVAS0118770       Vasopressin Injection, USP SVA011 Batch Record Solution Reconciliation (Version 12)                         H, R, 403, F, 26, IN
PTX-1246   2020-12-10   AMRIVAS0118771       AMRIVAS0118801       Vasopressin Injection, USP SVA011 Batch Record Packaging (Version 12)                                       H, R, 403, F, 26, IN
PTX-1247   2020-12-03   AMRIVAS0118802       AMRIVAS0118806       Vasopressin Injection, USP SVA011 Batch Record Final Inspection Report                                      H, R, 403, F, 26, IN
                                                                                        EXHIBIT 7
                                          Case 1:18-cv-00823-CFC-JLH DocumentPar    299     Filed 08/25/21 Page 354 of 1374 PageID #:
                                                                                       v. Eagle
                                                                                     26859
                                                                     Plaintiffs Second Amended Exhibit List

PTX #      Date          Bates Begin          Bates End            Description                                                                                 Depo. Exh No.   Objection(s)
PTX-1248   2020-12-16    AMRIVAS0118807       AMRIVAS0118821       Vasopressin Injection, USP SVA011 Batch Record Laboratory Tests                                             H, R, 403, F, 26, IN
PTX-1249                 AMRIVAS0118822       AMRIVAS0118827       Vasopressin Injection, USP SVA011 Batch Record Miscellaneous                                                H, R, 403, F, 26, IN
PTX-1250   2020-12-017   AMRIVAS0118828       AMRIVAS0118828       OSOBio Project Notebook Excerpt SVA011.5I 1 Month pH                                                        H, R, 403, F, 26, IN
PTX-1251   2021-01-04    AMRIVAS0118829       AMRIVAS0118830       Vasopressin Injection, USP SVA011.5I 1 Month Stability Data                                                 H, R, 403, F, 26, IN
PTX-1252   2020-11-14    AMRIVAS0118831       AMRIVAS0118834       Vasopressin Injection, USP SVA011 End Product Data Collection Form                                          H, R, 403, F, 26, IN
PTX-1253   2020-12-02    AMRIVAS0118835       AMRIVAS0118836       OSOBio Project Notebook Excerpt SVA011 Post Filtration pH                                                   H, R, 403, F, 26, IN
PTX-1254   2021-01-22    AMRIVAS0118837       AMRIVAS0118840       OSOBio Project Notebook Excerpt SVA011_SVA012_SVA013_pH_InProcess_TF1                                       H, R, 403, F, 26, IN
PTX-1255   2020-11-14    AMRIVAS0118841       AMRIVAS0118844       Vasopressin Injection, USP SVA011 TF3_Data Collection Form                                                  H, R, 403, F, 26, IN
PTX-1256   2020-12-03    AMRIVAS0118845       AMRIVAS0118952       SVA012 Glass Chart                                                                                          H, R, 403, F, 26, IN
PTX-1257   2020-11-30    AMRIVAS0118953       AMRIVAS0119001       AMRI Project Notebook SVA012 Microbiology Product Testing                                                   H, R, 403, F, 26, IN
PTX-1258   2021-01-04    AMRIVAS0119002       AMRIVAS0119052       SVA012 CR-08671 Change Control Workflow                                                                     H, R, 403, F, 26, IN
PTX-1259   2020-10-15    AMRIVAS0119053       AMRIVAS0119115       Process Performance Qualification SVA012 Protcol #20-078                                                    H, R, 403, F, 26, IN
PTX-1260   2020-12-04    AMRIVAS0119116       AMRIVAS0119145       Vasopressin Injection, USP SVA012 Batch Record Chemicals                                                    H, R, 403, F, 26, IN
PTX-1261   2020-10-15    AMRIVAS0119146       AMRIVAS0119201       Vasopressin Injection, USP SVA012 Batch Record Compounding (Version 12)                                     H, R, 403, F, 26, IN
PTX-1262   2020-12-04    AMRIVAS0119202       AMRIVAS0119209       Vasopressin Injection, USP SVA012 Batch Record Vial Preparation (Version 12)                                H, R, 403, F, 26, IN
PTX-1263   2020-12-05    AMRIVAS0119210       AMRIVAS0119220       Vasopressin Injection, USP SVA012 Batch Record Stopper Preparation (Version 12)                             H, R, 403, F, 26, IN
                                                                   Vasopressin Injection, USP SVA012 Batch Record Filter Preparation and Pre-Use Testing
PTX-1264   2020-12-05    AMRIVAS0119221       AMRIVAS0119227       (Version 12)                                                                                                H, R, 403, F, 26, IN

PTX-1265   2020-12-05    AMRIVAS0119228       AMRIVAS0119257       Vasopressin Injection, USP SVA012 Batch Record Filling Equipment Preparation (Version 12)                   H, R, 403, F, 26, IN
PTX-1266   2020-12-20    AMRIVAS0119258       AMRIVAS0119329       Vasopressin Injection, USP SVA012 Batch Record Filling Line Operations (Version 12)                         H, R, 403, F, 26, IN
                                                                   Vasopressin Injection, USP SVA012 Batch Record Filling Equipment Decontamination
PTX-1267   2020-12-05    AMRIVAS0119330       AMRIVAS0119355       (Version 12)                                                                                                H, R, 403, F, 26, IN
PTX-1268   2020-12-05    AMRIVAS0119356       AMRIVAS0119381       Vasopressin Injection, USP SVA012 Batch Record Capping (Version 12)                                         H, R, 403, F, 26, IN
PTX-1269   2020-12-30    AMRIVAS0119382       AMRIVAS0119385       Vasopressin Injection, USP SVA012 Solution Reconciliation                                                   H, R, 403, F, 26, IN
PTX-1270   2021-01-07    AMRIVAS0119386       AMRIVAS0119401       Vasopressin USP SVA012 In-Process Testing Certificate of Analysis                                           H, R, 403, F, 26, IN
PTX-1271   2020-10-21    AMRIVAS0119402       AMRIVAS0119407       Vasopressin Injection, USP SVA012 Batch Record Miscellenous                                                 H, R, 403, F, 26, IN
PTX-1272   2020-12-01    AMRIVAS0119408       AMRIVAS0119411       Vasopressin Injection, USP SVA012 End Product Data Collection Form                                          H, R, 403, F, 26, IN
PTX-1273   2020-12-10    AMRIVAS0119412       AMRIVAS0119412       OSOBio Project Notebook Excerpt SVA012_SVA013_End Product-pH                                                H, R, 403, F, 26, IN
PTX-1274   2020-12-01    AMRIVAS0119413       AMRIVAS0119416       Vasopressin Injection, USP SVA012 TF3 End-Product Data Collection Form                                      H, R, 403, F, 26, IN
PTX-1275   2021-01-12    AMRIVAS0119417       AMRIVAS0119467       SVA013 Change Conrol Workflow CR-08671                                                                      H, R, 403, F, 26, IN
PTX-1276   2020-10-15    AMRIVAS0119468       AMRIVAS0119530       Process Performance Qualification SVA013 Protocol 20-078                                                    H, R, 403, F, 26, IN
PTX-1277   2020-12-09    AMRIVAS0119531       AMRIVAS0119554       Vasopressin USP SVA013 Batch Record Chemicals                                                               H, R, 403, F, 26, IN
PTX-1278   2020-10-15    AMRIVAS0119555       AMRIVAS0119613       Vasopressin Injection, USP SVA013 Batch Record Compounding (Version 12)                                     H, R, 403, F, 26, IN
PTX-1279   2020-12-13    AMRIVAS0119614       AMRIVAS0119725       Vasopressin Injection, USP SVA013 Batch Record Vial Preparation (Version 12)                                H, R, 403, F, 26, IN
PTX-1280   2020-12-13    AMRIVAS0119726       AMRIVAS0119746       Vasopressin Injection, USP SVA013 Batch Record Stopper Preparation (Version 12)                             H, R, 403, F, 26, IN
                                                                                       EXHIBIT 7
                                         Case 1:18-cv-00823-CFC-JLH DocumentPar    299     Filed 08/25/21 Page 355 of 1374 PageID #:
                                                                                      v. Eagle
                                                                                    26860
                                                                    Plaintiffs Second Amended Exhibit List

PTX #      Date         Bates Begin          Bates End            Description                                                                                 Depo. Exh No.   Objection(s)
                                                                  Vasopressin Injection, USP SVA013 Batch Record Filter Preparation and Pre-Use Testing
PTX-1281   2020-12-06   AMRIVAS0119747       AMRIVAS0119752       (Version 12)                                                                                                H, R, 403, F, 26, IN

PTX-1282   2020-12-06   AMRIVAS0119753       AMRIVAS0119793       Vasopressin Injection, USP SVA013 Batch Record Filling Equipment Preparation (Version 12)                   H, R, 403, F, 26, IN
PTX-1283   2020-12-27   AMRIVAS0119794       AMRIVAS0119864       Vasopressin Injection, USP SVA013 Batch Record Filling Line Operations (Version 12)                         H, R, 403, F, 26, IN

PTX-1284   2020-12-11   AMRIVAS0119865       AMRIVAS0119902       Vasopressin Injection, USP SVA013 Batch Record Equipment Decontamination (Version 12)                       H, R, 403, F, 26, IN
PTX-1285   2021-01-12   AMRIVAS0119903       AMRIVAS0119930       Vasopressin Injection, USP SVA013 Batch Record Capping (Version 12)                                         H, R, 403, F, 26, IN
PTX-1286   2020-12-14   AMRIVAS0119931       AMRIVAS0119934       Vasopressin Injection, USP SVA013 Batch Record Solution Reconciliation (Version 12)                         H, R, 403, F, 26, IN
PTX-1287   2020-12-21   AMRIVAS0119935       AMRIVAS0119951       Water for Injection, USP SVA013 Batch Record Laboratory Tests                                               H, R, 403, F, 26, IN
PTX-1288   2021-01-12   AMRIVAS0119952       AMRIVAS0119974       Vasopressin Injection, USP SVA013 Batch Record Miscellanous                                                 H, R, 403, F, 26, IN
PTX-1289   2020-12-07   AMRIVAS0119975       AMRIVAS0119978       Vasopressin Injection, USP SVA013 TF 3 End Product Data Collection Form                                     H, R, 403, F, 26, IN
PTX-1290   2020-12-07   AMRIVAS0119979       AMRIVAS0119982       Vasopressin Injection, USP SVA013 End Product Data Collection Form                                          H, R, 403, F, 26, IN
                                                                  Vasopressin Injection, USP SVA014 Batch Record Capping_Post Fill Accountability (Version
PTX-1291   2020-12-30   AMRIVAS0119983       AMRIVAS0120005       13)                                                                                                         H, R, 403, F, 26, IN
PTX-1292   2020-12-30   AMRIVAS0120006       AMRIVAS0120054       Vasopressin Injection, USP SVA014 Batch Record Compounding (Version 13)                                     H, R, 403, F, 26, IN

PTX-1293   2021-01-07   AMRIVAS0120055       AMRIVAS0120055       Vasopressin Injection, USP SVA014 Batch Record Filling Equipment Preparation (Version 13)                   H, R, 403, F, 26, IN
                                                                  Vasopressin Injection, USP SVA014 Batch Record Filling Equipment Decontamination
PTX-1294   2021-01-07   AMRIVAS0120056       AMRIVAS0120056       (Version 13)                                                                                                H, R, 403, F, 26, IN
PTX-1295   2020-12-30   AMRIVAS0120057       AMRIVAS0120090       Vasopressin Injection, USP SVA014 Batch Record Filling Line Operations (Version 13)                         H, R, 403, F, 26, IN
                                                                  Vasopressin Injection, USP SVA014 Batch Record Filter Preparation and Pre-Use Testing
PTX-1296   2021-01-05   AMRIVAS0120091       AMRIVAS0120092       (Version 13)                                                                                                H, R, 403, F, 26, IN
PTX-1297   2021-01-03   AMRIVAS0120093       AMRIVAS0120094       Vasopressin Injection, USP SVA014 Batch Record Stopper Preparation (Version 13)                             H, R, 403, F, 26, IN
PTX-1298   2021-01-06   AMRIVAS0120095       AMRIVAS0120096       Vasopressin Injection, USP SVA014 Batch Record Vial Preparation (Version 13)                                H, R, 403, F, 26, IN
PTX-1299   2020-12-30   AMRIVAS0120097       AMRIVAS0120108       Vasopressin Injection, USP SVA015 Batch Record Capping (Version 13)                                         H, R, 403, F, 26, IN
PTX-1300   2020-12-30   AMRIVAS0120109       AMRIVAS0120184       Vasopressin Injection, USP SVA015 Batch Record Compounding (Version 13)                                     H, R, 403, F, 26, IN

PTX-1301   2020-12-30   AMRIVAS0120185       AMRIVAS0120185       Vasopressin Injection, USP SVA015 Batch Record Fill Equip Decontamination (Version 13)                      H, R, 403, F, 26, IN
PTX-1302   2021-01-11   AMRIVAS0120186       AMRIVAS0120219       Vasopressin Injection, USP SVA015 Batch Record Filling Line Operations (Version 13)                         H, R, 403, F, 26, IN
PTX-1303   2020-12-30   AMRIVAS0120220       AMRIVAS0120222       Vasopressin Injection, USP SVA015 Batch Record Post Filling Accountability (Version 13)                     H, R, 403, F, 26, IN
PTX-1304   2021-01-08   AMRIVAS0120223       AMRIVAS0120227       Vasopressin Injection, USP SVA015 Batch Record Stopper Preparation (Version 13)                             H, R, 403, F, 26, IN
PTX-1305   2021-01-10   AMRIVAS0120228       AMRIVAS0120229       Vasopressin Injection, USP SVA015 Batch Record Vial Preparation (Version 13)                                H, R, 403, F, 26, IN
PTX-1306   2020-12-30   AMRIVAS0120230       AMRIVAS0120238       Vasopressin Injection, USP SVA016 Batch Record Capping (Version 13)                                         H, R, 403, F, 26, IN
PTX-1307   2021-01-12   AMRIVAS0120239       AMRIVAS0120243       Vasopressin Injection, USP SVA016 Batch Record Compounding (Version 13)                                     H, R, 403, F, 26, IN
PTX-1308   2021-01-10   AMRIVAS0120244       AMRIVAS0120291       Vasopressin Injection, USP SVA016 Batch Record Compounding (Version 13)                                     H, R, 403, F, 26, IN
                                                                                            EXHIBIT 7
                                              Case 1:18-cv-00823-CFC-JLH DocumentPar    299     Filed 08/25/21 Page 356 of 1374 PageID #:
                                                                                           v. Eagle
                                                                                         26861
                                                                         Plaintiffs Second Amended Exhibit List

PTX #      Date            Bates Begin            Bates End            Description                                                                                     Depo. Exh No.    Objection(s)
                                                                       Vasopressin Injeciton, USP SVA016 Batch Record Filling Equipment Decontamination
PTX-1309   2021-01-11      AMRIVAS0120292         AMRIVAS0120292       (Version 13)                                                                                                     H, R, 403, F, 26, IN
PTX-1310   2021-01-11      AMRIVAS0120293         AMRIVAS0120325       Vasopressin Injection, USP SVA016 Batch Record Filling Line Operations (Version 13)                              H, R, 403, F, 26, IN
                                                                       Vasopressin Injection, USP SVA016 Batch Record Filter Preparation and Pre-Use Testing
PTX-1311   2020-12-30      AMRIVAS0120326         AMRIVAS0120330       (Version 13)                                                                                                     H, R, 403, F, 26, IN
PTX-1312   2021-01-12      AMRIVAS0120331         AMRIVAS0120333       Vasopressin Injection, USP SVA016 Batch Record Post-Filling Accoutability (Version 13)                           H, R, 403, F, 26, IN
PTX-1313   2020-12-30      AMRIVAS0120334         AMRIVAS0120340       Vasopressin Injection, USP SVA016 Batch Record Vial Preparation (Version 13)                                     H, R, 403, F, 26, IN
PTX-1314   2021-01-17      AMRIVAS0120341         AMRIVAS0120341       OSOBio Project Notebook Excerpt, SVA016_End_Product-pH                                                           H, R, 403, F, 26, IN
PTX-1315   2021-01-08      AMRIVAS0120342         AMRIVAS0120345       Vasopressin Injection, USP SVA016 End Product Data Collection Form                                               H, R, 403, F, 26, IN
PTX-1316   2021-01-08      AMRIVAS0120346         AMRIVAS0120347       OSOBio Project Notebook Excerpt, SVA016_InProcess_pH_Data                                                        H, R, 403, F, 26, IN
PTX-1317   2021-01-08      AMRIVAS0120348         AMRIVAS0120349       OSOBio Project Notebook Excerpt, SVA016_SVA017_InProcess_pH_Data                                                 H, R, 403, F, 26, IN
PTX-1318   2021-01-11      AMRIVAS0120350         AMRIVAS0120353       Vasopressin Injection, USP SVA017 End Product Data Collection Form                                               H, R, 403, F, 26, IN
PTX-1319   2021-01-19      AMRIVAS0120354         AMRIVAS0120354       OSOBio Project Notebook Excerpt, SVA017 End Product_pH                                                           H, R, 403, F, 26, IN
                                                                                                                                                                                        F, IC, R, 26, 403,
PTX-1320                                                               Mean Difference of pH 3.7, 3.8 and 3.9 Compared to pH Range 2.5-4.5                                              DEM, H, IN

PTX-1321                   AMRIVAS0120365         AMRIVAS0120366       Revised OSOBio Project Notebook Excerpt, Document Number STA-PJN-0029, SVA011 EP                                 H, R, 403, F, 26, IN
PTX-1322   2021-01-26      EAGLEVAS0060623        EAGLEVAS0060629      ANDA 211538 Complete Response Letter                                                                             H, R, 403, F, 26

PTX-1323   2014-08-01      PAR-VASO_0298805       PAR-VASO_0298843     FDA Guidance for Industry, Immunogenicity Assessment for Therapeutic Protein Products                            H, A, R, 403, F, 26
                                                                       Vasostrict Vasopressin Injection, USP, Tabulated Stability Data through 24-Month Interval
PTX-1324                   PAR-VASO_0083909       PAR-VASO_0083922     Stock No. 2002525                                                                                                H, A, R, 403, F, 26
                                                                       Second Supplemental Expert Report of Lee E. Kirsch, Ph.D. Regarding Infringement of U.S.
PTX-1325   2021-05-12                                                  Patent Nos. 9,744,209 and 9,750,785                                                                              H, A, R, F, 403
PTX-1326   2021-03-23                                                  Second Supplemental Expert Report of Lee E. Kirsch, Ph.D. Regarding Validity                                     H, A, R, F, 403
PTX-1327   2021-06-10                                                  Expert Report of Lee E. Kirsch in Reply to Dr. Park's May 28, 2021 Expert Report                                 H, A, R, F, 403
                                                                       FDA Guidance for Industry, Process Validiation: General Principles and Practices (January
PTX-1328        1/1/2011                                               2011)                                                                                                            H, A, R, 403, F, 26
PTX-1329       2/26/2021   AMRIVAS0117497         AMRIVAS0117613       Master Batch Record, Document No. 10-869, Version 13                                        Aungst 0012          R, 403
PTX-1330      11/30/2020   AMRIVAS0118020         AMRIVAS0118020       November 30, 2020, SVA011 End Product Notebook                                              Tania Espina 0003    Dup
PTX-1331      11/30/2020   AMRIVAS0118020         AMRIVAS0118020       November 30, 2020, SVA011 End Product Notebook                                              Tamara Smith 002     Dup
PTX-1332      11/30/2020   AMRIVAS0118020         AMRIVAS0118020       November 30, 2020, SVA011 End Product Notebook                                              Erin O'Malley 0003   Dup
PTX-1333      11/30/2020   AMRIVAS0118020         AMRIVAS0118020       November 30, 2020, SVA011 End Product Notebook                                              Aungst 0003          Dup
PTX-1334      10/15/2020   AMRIVAS0118363         AMRIVAS0118425       SVA011 PPQ Protocol                                                                                              R, 403, Dup
PTX-1335      10/15/2020   AMRIVAS0118363         AMRIVAS0118425       SVA011 PPQ Protocol                                                                         Tania Espina 0001    R, 403, Dup
PTX-1336       1/14/2021   AMRIVAS0118831         AMRIVAS0118834       Original SVA011 End Product Data Collection Form                                            Tania Espina 0004    R, 403, Dup
PTX-1337       1/14/2021   AMRIVAS0118831         AMRIVAS0118834       Original SVA011 End Product Data Collection Form                                            Tamara Smith 003     R, 403, Dup
                                                                                         EXHIBIT 7
                                            Case 1:18-cv-00823-CFC-JLH DocumentPar    299     Filed 08/25/21 Page 357 of 1374 PageID #:
                                                                                         v. Eagle
                                                                                       26862
                                                                       Plaintiffs Second Amended Exhibit List

PTX #      Date           Bates Begin           Bates End            Description                                                                Depo. Exh No.   Objection(s)
PTX-1338      1/14/2021   AMRIVAS0118831        AMRIVAS0118834       Original SVA011 End Product Data Collection Form                      Erin O'Malley 0004   R, 403, Dup
PTX-1339      1/14/2021   AMRIVAS0118831        AMRIVAS0118834       Original SVA011 End Product Data Collection Form                      Aungst 0004          R, 403, Dup
PTX-1340     11/30/2020   AMRIVAS0118841        AMRIVAS0118844       Original SVA011 PPQ Data Collection Form                              Tania Espina 0005    R, 403, Dup
PTX-1341     11/30/2020   AMRIVAS0118841        AMRIVAS0118844       Original SVA011 PPQ Data Collection Form                              Tamara Smith 004     R, 403, Dup
PTX-1342     11/30/2020   AMRIVAS0118841        AMRIVAS0118844       Original SVA011 PPQ Data Collection Form                              Erin O'Malley 0005   R, 403, Dup
PTX-1343     11/30/2020   AMRIVAS0118841        AMRIVAS0118844       Original SVA011 PPQ Data Collection Form                              Aungst 0005          R, 403, Dup
PTX-1344     11/29/2020   AMRIVAS0120355        AMRIVAS0120364       Dec. 2020 SVA011 PPQ Protocol Notebook                                                     Dup
PTX-1345     11/29/2020   AMRIVAS0120355        AMRIVAS0120364       Dec. 2020 SVA011 PPQ Protocol Notebook                                Tania Espina 0002    Dup
PTX-1346     11/29/2020   AMRIVAS0120355        AMRIVAS0120364       Dec. 2020 SVA011 PPQ Protocol Notebook                                Tamara Smith 005     Dup
PTX-1347     11/29/2020   AMRIVAS0120355        AMRIVAS0120364       Dec. 2020 SVA011 PPQ Protocol Notebook                                Erin O'Malley 0006   Dup
PTX-1348     11/29/2020   AMRIVAS0120355        AMRIVAS0120364       Dec. 2020 SVA011 PPQ Protocol Notebook                                Aungst 0006          Dup
PTX-1349      1/25/2021   AMRIVAS0120365        AMRIVAS0120366       January 25, 2021, Revised SVA011 End Product Notebook                 Tania Espina 0006    Dup
PTX-1350      1/25/2021   AMRIVAS0120365        AMRIVAS0120366       January 25, 2021, Revised SVA011 End Product Notebook                 Tamara Smith 006     Dup
PTX-1351      1/25/2021   AMRIVAS0120365        AMRIVAS0120366       January 25, 2021, Revised SVA011 End Product Notebook                 Erin O'Malley 0007   Dup
PTX-1352      1/25/2021   AMRIVAS0120365        AMRIVAS0120366       January 25, 2021, Revised SVA011 End Product Notebook                 Aungst 0007          Dup
PTX-1353     12/23/2020   AMRIVAS0120375        AMRIVAS0120380       SVA011 Revised In-Process Testing Certificate of Analysis                                  R, 403, F, Dup
PTX-1354      3/10/2021   AMRIVAS0120425        AMRIVAS0120425       Email from D. Yazzie to D. Kreamer re: SVA011 PPQ pH data testing                          R, 403, Dup
PTX-1355      3/10/2021   AMRIVAS0120425        AMRIVAS0120425       Email from D. Yazzie to D. Kreamer re: SVA011 PPQ pH data testing     Tania Espina 0008    R, 403, Dup
PTX-1356      3/10/2021   AMRIVAS0120425        AMRIVAS0120425       Email from D. Yazzie to D. Kreamer re: SVA011 PPQ pH data testing     Tamara Smith 008     R, 403, Dup
PTX-1357      3/10/2021   AMRIVAS0120425        AMRIVAS0120425       Email from D. Yazzie to D. Kreamer re: SVA011 PPQ pH data testing     Erin O'Malley 0009   R, 403, Dup
PTX-1358      3/10/2021   AMRIVAS0120425        AMRIVAS0120425       Email from D. Yazzie to D. Kreamer re: SVA011 PPQ pH data testing     Aungst 0009          R, 403, Dup
PTX-1359       2/2/2021   AMRIVAS0120426        AMRIVAS0120438       SVA011 PPQ Protocol Data Appendices                                                        R, 403, Dup
PTX-1360       2/2/2021   AMRIVAS0120426        AMRIVAS0120438       SVA011 PPQ Protocol Data Appendices                                   Tania Espina 0009    R, 403, Dup
PTX-1361       2/2/2021   AMRIVAS0120426        AMRIVAS0120438       SVA011 PPQ Protocol Data Appendices                                   Tamara Smith 009     R, 403, Dup
PTX-1362       2/2/2021   AMRIVAS0120426        AMRIVAS0120438       SVA011 PPQ Protocol Data Appendices                                   Aungst 0010          R, 403, Dup
PTX-1363      2/10/2021   AMRIVAS0120490        AMRIVAS0120493       Revised SVA011 End Product Data Collection Form                                            R, 403, Dup
PTX-1364      2/10/2021   AMRIVAS0120490        AMRIVAS0120493       Revised SVA011 End Product Data Collection Form                       Erin O'Malley 0008   R, 403, Dup
PTX-1365      2/10/2021   AMRIVAS0120490        AMRIVAS0120493       Revised SVA011 End Product Data Collection Form                       Aungst 0008          R, 403, Dup
PTX-1366      8/29/2018   EAGLEVAS0045509       EAGLEVAS0045605      Vasopressin Injection, SVA Master Batch Record, Proposed Commercial   Aungst 0011          R, 403, 26
PTX-1367     12/23/2020   AMRIVAS0118298        AMRIVAS0118299       SVA011 Certificate of Analysis                                        Aungst 0016          R, 403
PTX-1368     10/15/2021   AMRIVAS0118363        AMRIVAS0118425       SVA011 Process Performance Qualification, Protocol #20-078            Aungst 0002          R, 403, Dup
PTX-1369     10/15/2021   AMRIVAS0118363        AMRIVAS0118425       SVA011 Process Performance Qualification, Protocol #20-078            Erin O'Malley 0001   R, 403, Dup
PTX-1370     10/15/2021   AMRIVAS0118363        AMRIVAS0118425       SVA011 Process Performance Qualification, Protocol #20-078            Tamara Smith 0001    R, 403, Dup
PTX-1371     12/30/2020   AMRIVAS0120109        AMRIVAS0120184       SVA015 Master Batch Record                                            Aungst 0013          R, 403
PTX-1372      1/25/2021   AMRIVAS0120371        AMRIVAS0120374       SVA011 Data Collection Form                                                                R, 403, Dup
PTX-1373      1/25/2021   AMRIVAS0120371        AMRIVAS0120374       SVA011 Data Collection Form                                           Tania Espina 0007    R, 403, Dup
PTX-1374      1/25/2021   AMRIVAS0120371        AMRIVAS0120374       SVA011 Data Collection Form                                           Tamara Smith 0007    R, 403, Dup
                                                                                         EXHIBIT 7
                                           Case 1:18-cv-00823-CFC-JLH DocumentPar    299     Filed 08/25/21 Page 358 of 1374 PageID #:
                                                                                        v. Eagle
                                                                                      26863
                                                                      Plaintiffs Second Amended Exhibit List

PTX #      Date          Bates Begin           Bates End            Description                                                                           Depo. Exh No.   Objection(s)
PTX-1375       2/10/2021 AMRIVAS0120402        AMRIVAS0120402       SVA017 Letter requesting termination of stability batch                           Aungst 0014         R, 403
PTX-1376       2/10/2021 AMRIVAS0120403        AMRIVAS0120403       SVA017 Customer Disposition Approval                                              Aungst 0015         R, 403
PTX-1377        2/9/2021                                            Par's Notice of Deposition of Eagle Pharmaceuticals                               Aungst 0001         R, 403
PTX-1378       12/2/2020 AMRIVAS0120355        AMRIVAS0120364       SVA011 PPQ Protocol Notebook                                                                          R, 403
PTX-1379        2/2/2021 AMRIVAS0120371        AMRIVAS0120374       SVA011 End-Product Data Collection Form                                                               R, 403
PTX-1380       2/10/2021 AMRIVAS0120402        AMRIVAS0120402       Letter requesting that batch SVA017 be terminated as the annual stability batch                       R, 403
PTX-1381       12/9/2020 AMRIVAS0120422        AMRIVAS0120422       Email from T. Smith to R. Rael attaching notebook pages for SVA011                                    R, 403
PTX-1382      11/30/2020 AMRIVAS0120423        AMRIVAS0120424       SVA011 EP Data Record                                                                                 R, 403
PTX-1383        2/5/2021 AMRIVAS0120502        AMRIVAS0120525       Vaospressin Injection USP, In-Process Test Procedure STA-IPX-0153                                     R, 403
PTX-1384        2/3/2021 AMRIVAS0120528        AMRIVAS0120557       SVA011 Appendix A - Test Function 1 Supporting Data                                                   R, 403
PTX-1385       4/29/2021 AMRIVAS0120563        AMRIVAS0120601       SVA011 Appendix C - Test Function 3 Supporting Data                                                   R, 403
PTX-1386      10/15/2020 AMRIVAS0120630        AMRIVAS0120678       SVA Process Performance Qualification, Protocol 20-078                                                R, 403
PTX-1387       5/12/2021 AMRIVAS0120679        AMRIVAS0120727       Validation Summary Report 20-078 for SVA                                                              R, 403
PTX-1388       5/11/2021 AMRIVAS0120728        AMRIVAS0121517       SVA011 Master Batch File                                                                              R, 403
PTX-1389      10/15/2020 AMRIVAS0121700        AMRIVAS0121762       SVA011 Process Performance Qualification Protocol #20-078                                             R, 403
PTX-1390      10/15/2020 AMRIVAS0121786        AMRIVAS0121844       SVA011 Executed Batch Record, Compounding                                                             R, 403
PTX-1391      12/16/2020 AMRIVAS0122152        AMRIVAS0122259       SVA011 Laboratory Tests
PTX-1392      10/15/2020 AMRIVAS0122776        AMRIVAS0122838       SVA012 Process Performance Qualification Protocol #20-078                                             R, 403
PTX-1393      10/15/2020 AMRIVAS0122839        AMRIVAS0122894       SVA012 Executed Batch Record, Compounding                                                             R, 403
PTX-1394      12/21/2020 AMRIVAS0123224        AMRIVAS0123367       SVA012 Laboratory Tests
PTX-1395       5/13/2021 AMRIVAS0123381        AMRIVAS0123387       SVA012 Batch Release Form                                                                             R, 403
PTX-1396      10/15/2020 AMRIVAS0123777        AMRIVAS0123839       SVA013 Process Performance Qualification Protocol #20-078                                             R, 403
PTX-1397      10/15/2020 AMRIVAS0123840        AMRIVAS0123898       SVA013 Executed Batch Record, Compounding                                                             R, 403
PTX-1398      12/21/2020 AMRIVAS0124261        AMRIVAS0124376       SVA013 Laboratory Tests
PTX-1399       12/7/2020 AMRIVAS0124410        AMRIVAS0124416       SVA013 Batch Release Form                                                                             R, 403
PTX-1400      12/30/2020 AMRIVAS0124862        AMRIVAS0124922       SVA014 Executed Batch Record, Compounding                                                             R, 403
PTX-1401        3/1/2021 AMRIVAS0125259        AMRIVAS0125337       SVA014 Laboratory Tests
PTX-1402       5/13/2021 AMRIVAS0125347        AMRIVAS0125353       SVA014 Batch Release Form                                                                             R, 403
PTX-1403       5/14/2021 AMRIVAS0125379        AMRIVAS0125387       SVA014 Customer Disposition Approval
PTX-1404        5/7/2021 AMRIVAS0125390        AMRIVAS0125393       SVA014 Updated End-Product Data Collection Form                                                       R, 403
PTX-1405       5/11/2021 AMRIVAS0125394        AMRIVAS0126388       SVA016 Master Batch Record                                                                            R, 403
PTX-1406      12/30/2020 AMRIVAS0127784        AMRIVAS0127842       SVA017 Executed Batch Record, Compounding                                                             R, 403
PTX-1407       1/13/2021 AMRIVAS0128099        AMRIVAS0128171       SVA016 Laboratory Tests
PTX-1408       5/13/2021 AMRIVAS0128180        AMRIVAS0128186       SVA017 Batch Release Form                                                                             R, 403
PTX-1409       5/14/2021 AMRIVAS0128187        AMRIVAS0128195       SVA017 Customer Disposition Approval
PTX-1410       5/11/2021 AMRIVAS0128198        AMRIVAS0128201       SVA017 Updated Chemistry End Product Data Collection Form                                             R, 403
PTX-1411       1/26/2021 EAGLEVAS0060622       EAGLEVAS0060622      Email to J. Picurro transmitting ANDA 211538 Action Letter                                            H, A, R, 403, F
                                                                                              EXHIBIT 7
                                                Case 1:18-cv-00823-CFC-JLH DocumentPar    299     Filed 08/25/21 Page 359 of 1374 PageID #:
                                                                                             v. Eagle
                                                                                           26864
                                                                           Plaintiffs Second Amended Exhibit List

PTX #      Date             Bates Begin             Bates End            Description                                                                              Depo. Exh No.   Objection(s)
PTX-1412           2/5/2021 EAGLEVAS0060682         EAGLEVAS0060695      ANDA 211538 Post-Complete Letter Meeting Request                                                         R, 403, F
                                                                         Email to J. Picurro transmitting ANDA 211538 Post-CRL Meeting Request Preliminary
PTX-1413          2/24/2021   EAGLEVAS0060765       EAGLEVAS0060765      Responses                                                                                                H, A, R, 403, F
PTX-1414          2/24/2021   EAGLEVAS0060766       EAGLEVAS0060773      ANDA 211538 Post-CRL Meeting Request - Preliminary Responses                                             H, A, R, 403, F
PTX-1415          3/27/2021   EAGLEVAS0060845       EAGLEVAS0060845      Email to J. Picurro transmitting Post-Complete Response Meeting Minutes                                  H, A, R, 403, F
PTX-1416          3/26/2021   EAGLEVAS0060846       EAGLEVAS0060858      ANDA 211538 Post-CRL Meeting Minutes                                                                     H, A, R, 403, F
PTX-1417           6/1/2021   EAGLEVAS0060901       EAGLEVAS0060909      Vasopressin Injection USP June 2021 Label                                                                R, 403, F
PTX-1418           6/1/2021   EAGLEVAS0060910       EAGLEVAS0060920      Vasopressin Injection USP June 2021 Label, Annotated                                                     R, 403, F
PTX-1419           6/1/2021   EAGLEVAS0060936       EAGLEVAS0060936      Vasopressin Injection USP Carton                                                                         R, 403, F
PTX-1420           6/1/2021   EAGLEVAS0060937       EAGLEVAS0060937      Vasopressin Injection USP Vial Label                                                                     R, 403, F
PTX-1421          6/16/2021   EAGLEVAS0060992       EAGLEVAS0061034      ANDA 211538 Sequence 28 Cover Letter                                                                     R, 403, F
PTX-1422                      EAGLEVAS0061037       EAGLEVAS0061174      Module 2.3.P Drug Product Question Based Review                                                          R, 403, F
PTX-1423          6/16/2021   EAGLEVAS0061224       EAGLEVAS0061286      Immunogenicity Report 9260 Version 2                                                                     H, R, 403, F
PTX-1424          4/16/2021   EAGLEVAS0061287       EAGLEVAS0061323      Immunogenicity Report 9237                                                                               H, R, 403, F
PTX-1425                      EAGLEVAS0061324       EAGLEVAS0061339      Sequence 28 Module 3.2.P.3.4 Control of Critical Steps and Intermediates                                 R, 403, F
PTX-1426          6/11/2021   EAGLEVAS0061344       EAGLEVAS0061370      Vasopressin Injection, USP In-Process Test Procedure, STA-IPX-0153 revision 7                            R, 403, F
PTX-1427                      EAGLEVAS0061371       EAGLEVAS0061371      Sequence 28 Module 3.2.P.5.1 Specifications                                                              R, 403, F
PTX-1428          6/11/2021   EAGLEVAS0061377       EAGLEVAS0061413      Vasopressin Injection, USP In-Process Test Procedure, STA-IPX-0153 revision 8                            R, 403, F
PTX-1429                      EAGLEVAS0061505       EAGLVAS0061518       Sequence 28 Module 3.2.P.5.5 Characterization of Impurities                                              R, 403, F
PTX-1430                      EAGLEVAS0061519       EAGLEVAS0061524      Sequence 28 Module 3.2.P.5.6 Justification of Specifications                                             R, 403, F
PTX-1431                      EAGLEVAS0061528       EAGLEVAS0061531      Sequence 28 Module 3.2.P.8.2 Post-Approval Stability Committment                                         R, 403, F
PTX-1432                      EAGLEVAS0061532       EAGLEVAS0061537      Sequence 28 Module 3.2.P.8.3 Stability Data                                                              R, 403, F
PTX-1433                      EAGLEVAS0061566       EAGLEVAS0061595      Sequence 28 Module 3.2.P.8.1 Stability Summary and Conclusion                                            R, 403, F
PTX-1434          6/16/2021   EAGLEVAS0062939       EAGLEVAS0062981      ANDA 211538 Sequence 28 Cover Letter                                                                     R, 403, F
PTX-1435                                                                 Native version Sequence 28 Module 3.2.P.8.1 Stability Summary and Conclusion                             R, 403, F
                                                                         Steven L. Nail and Michael J. Akers, Development and Manufacture of Protein
PTX-1436                      AMPHPA0006362         AMPHPA0006559        Pharmaceuticals (2002) New York: Kluwer Academic/Plenum Publishers                                       H, R, 403, F, 26
PTX-1437                      EAGLEVAS0046427       EAGLEVAS0046427      Module 3.2.P.5.4 Batch Analysis                                                                          R, 403, F
                                                                         Third Supplemental Expert Report of Lee E. Kirsch Ph.D. Regarding Infringement of U.S.
PTX-1438   2021-06-24                                                    Patent Nos. 9,744,209 and 9,750,785                                                                      H, A, R, F, 403
PPX-001                                                                  Placeholders for Plaintiffs' Physical Exhibits                                                           26, A, R, F, 403
PPX-002                                                                  Placeholders for Plaintiffs' Physical Exhibits                                                           26, A, R, F, 403
PPX-003                                                                  Placeholders for Plaintiffs' Physical Exhibits                                                           26, A, R, F, 403
PPX-004                                                                  Placeholders for Plaintiffs' Physical Exhibits                                                           26, A, R, F, 403
PPX-005                                                                  Placeholders for Plaintiffs' Physical Exhibits                                                           26, A, R, F, 403
PPX-006                                                                  Placeholders for Plaintiffs' Physical Exhibits                                                           26, A, R, F, 403
PPX-007                                                                  Placeholders for Plaintiffs' Physical Exhibits                                                           26, A, R, F, 403
                                                                              EXHIBIT 7
                               Case 1:18-cv-00823-CFC-JLH DocumentPar    299     Filed 08/25/21 Page 360 of 1374 PageID #:
                                                                            v. Eagle
                                                                          26865
                                                          Plaintiffs Second Amended Exhibit List

PTX #     Date   Bates Begin       Bates End            Description                                                          Depo. Exh No.   Objection(s)
PPX-008                                                 Placeholders for Plaintiffs' Physical Exhibits                                       26, A, R, F, 403
PPX-009                                                 Placeholders for Plaintiffs' Physical Exhibits                                       26, A, R, F, 403
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 361 of 1374 PageID #:
                                    26866

                               Eagle's Objection Code
       CODE                                   OBJECTION
              Fed. R. Evid. 901 - Requires proof of authenticity as a condition
A             precedent to its admissibility
DEM           Demonstrative Only
DUP           Duplication of Another Exhibit
E             Mischaracterization in Description
F             Fed. R. Evid. 602 - No Foundation
H             Fed. R. Evid. 801 & 802 - Hearsay
I             Illegible (partly or wholly)
IC            Improper compilation
IN            Fed. R. Evid. 106 - Incomplete
NT            No Certified Translation
R             Fed. R. Evid. 402 - Not Relevant
RD            Redaction Required
26            Fed. R. Civ. P. 26 - Not timely disclosed
              Fed. R. Evid. 403 - Any relevance substantially outweighed by
403           confusion, prejudice or waster of time
1006          Fed. R. Evid. 1006 - Voluminous document requires summary
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 362 of 1374 PageID #:
                                    26867




                    EXHIBIT 8
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 363 of 1374 PageID #:
                                    26868
                                  EXHIBIT 8


                 IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF DELAWARE

   PAR PHARMACEUTICAL, INC.,              )
   PAR STERILE PRODUCTS, LLC, and         )
   ENDO PAR INNOVATION                    )
   COMPANY, LLC,                          )
                                          )   C.A. No. 18-823-CFC
               Plaintiffs,                )
                                          )
         v.                               )
                                          )
   EAGLE PHARMACEUTICALS INC.,            )
                                          )
               Defendant.                 )


                             DEFENDANT’S EXHIBIT LIST
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 364 of 1374 PageID #:
                                    26869
                                  EXHIBIT 8


        Defendant Eagle Pharmaceuticals Inc. reserves its right to incorporate by

  reference into its Exhibit List any exhibit listed by Plaintiffs Par Pharmaceutical,

  Inc., Par Sterile Products, LLC, and Endo Par Innovation Company, LLC

  (collectively “Plaintiffs”) on Plaintiffs’ Exhibit List. Eagle reserves its right to

  amend, modify, or supplement its Exhibit List throughout the balance of this case in

  response to case developments including but not limited to Plaintiffs’ Exhibit List,

  Plaintiffs’ objections, and/or further streamlining of the case. Eagle also reserves the

  right to supplement or modify its Exhibit List in response to rulings by the Court

  (including on any motions) or upon settlement of any party. Eagle also reserves its

  right to add demonstratives to its Exhibit List. Eagle agrees to exchange

  demonstratives with Plaintiffs in accordance with the procedures agreed upon by the

  parties in the Joint Pretrial Order.
                             Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 365 of 1374 PageID #:
                                                         U.S. DISTRICT COURT FOR THE DISTRICT OF DELAWARE
                                                                             26870
                                                   PAR PHARMACEUTICAL, INC., et al. v. EAGLE PHARMACEUTICALS INC.
                                                                                            C.A. No. 18-cv-00823-CFC
                                                                            DEFENDANT EAGLE PHARMACEUTICALS INC.'s TRIAL EXHIBIT LIST
EXHIBIT NO.    DATE                                           DESCRIPTION                                                  BEG BATES NO.         END BATES NO.                    OBJECTIONS
  DTX-001      6/28/2016 U.S. Patent No. 9,375,478 to Kenney et al                                                   PAR-VASO-0000001      PAR-VASO-0000033      401, 402, 403
  DTX-002      6/27/2017 Moved to Joint Exhibit List (JTX-4)                                                         PAR-VASO-0000034      PAR-VASO-0000113
  DTX-003      8/29/2017 Moved to Joint Exhibit List (JTX-5)                                                         PAR-VASO-0000114      PAR-VASO-0000197
  DTX-004      8/29/2017 U.S. Patent No. 9,744,239 to Kenney et al                                                   PAR-VASO-0000198      PAR-VASO-0000231      401, 402, 403
  DTX-005       9/5/2017 Moved to Joint Exhibit List (JTX-6)                                                         PAR-VASO-0000232      PAR-VASO-0000314
  DTX-006      4/10/2018 U.S. Patent No. 9,937,223 to Kenney et al                                                   PAR-VASO-0000315      PAR-VASO-0000421      401, 402, 403

 DTX-007       6/28/2016 File History of U.S. Patent No. 9,375,478 to Kenney et al. (Application No. 14/717,882)     PAR-VASO-0000422      PAR-VASO-0002628      401, 402, 403
 DTX-008       6/27/2017 Moved to Joint Exhibit List (JTX-7)                                                         PAR-VASO-0002629      PAR-VASO-0005399
 DTX-009       8/29/2017 Moved to Joint Exhibit List (JTX-8)                                                         PAR-VASO-0005400      PAR-VASO-0006452

 DTX-010       8/29/2017 File History of U.S. Patent No. 9,744,239 to Kenney et al. (Application No. 14/717,877)     PAR-VASO-0006453      PAR-VASO-0009318
 DTX-011        9/5/2017 Moved to Joint Exhibit List (JTX-9)                                                         PAR-VASO-0009319      PAR-VASO-0010365      401, 402, 403

 DTX-012       4/10/2018 FIle History of U.S. Patent No. 9,937,223 to Kenney et al. (Application No. 15/606,442)     PAR-VASO-0010366      PAR-VASO-0014205      401, 402, 403
                         Assignment of U.S. Patent No. 9,375,478 to Par Pharmaceutical, Inc., recorded at reel
 DTX-013       6/22/2015 035877 frame 0334 on June 22, 2015                                                          PAR-VASO   0108283    PAR-VASO   0108289
 DTX-014      10/26/2016 Moved to Joint Exhibit List (JTX-11)                                                        PAR-VASO   0108300    PAR-VASO   0108307
 DTX-015       4/19/2017 Moved to Joint Exhibit List (JTX-10)                                                        PAR-VASO   0108290    PAR-VASO   0108299
 DTX-016       4/20/2017 Moved to Joint Exhibit List (JTX-14)                                                        PAR-VASO   0108333    PAR-VASO   0108341
 DTX-017        3/2/2017 Moved to Joint Exhibit List (JTX-13)                                                        PAR-VASO   0108321    PAR-VASO   0108326
                         Assignment of U.S. Patent No. 9,744,239 to Par Pharmaceutical, Inc., recorded at reel
 DTX-018       6/22/2015 035877 frame 0318 on June 22, 2015                                                          PAR-VASO 0108314      PAR-VASO 0108320      401, 402, 403
 DTX-019        3/2/2017 Moved to Joint Exhibit List (JTX-12)                                                        PAR-VASO 0108308      PAR-VASO 0108313
                         Assignment of U.S. Patent No. 9,937,223 to Par Pharmaceutical, Inc., recorded at reel
 DTX-020       6/16/2017 042734 frame 0093 on June 16, 2017                                                          PAR-VASO 0108327      PAR-VASO 0108332      401, 402, 403
 DTX-021        6/8/2017 Moved to Joint Exhibit List (JTX-15)                                                        PAR-VASO 0108342      PAR-VASO 0108373
                         Eagle Pharmaceuticals Inc.'s Notice of Deposition Pursuant to Fed. R. Civ. P. 30(b)(6) to
 DTX-022       6/10/2019 Plaintiffs                                                                                                                              401, 402, 403, 801, 802, AA
                         JHP Pharmaceuticals, LLC Master Batch Record: SV 4200 Pitressin (Synthetic) USP, 20
 DTX-023       9/19/2011 Units per 1 mL (Stock No. 2000179) (Revision Code: 023)                                     PAR-VASO 0120243      PAR-VASO 0120363
                         JHP Pharmaceuticals, LLC Master Batch Record: Vasostrict™, 20 Units per 1 mL (Stock No.
 DTX-024      10/22/2014 2002132) (Revision Code: 008)                                                               PAR-VASO 0081195      PAR-VASO 0081292
                         Letter from G. Vasquez of JHP Pharmaceuticals, LLC to Drs. M. Parks and N. Stockbridge
                         of the FDA Enclosing Pre NDA Meeting Package re Pitressin® (vasopressin injection, USP),
 DTX-025       9/16/2011 Synthetic                                                                                   PAR-VASO 0058258      PAR-VASO 0058372      401, 402, 403, 801, 802

 DTX-026                 JHP Pharmaceuticals NDA Module: 2.3.P Drug Production - Pitressin® (NDA No. 204485)         PAR-VASO 0072472      PAR-VASO 0072502
                         Par Sterile Products, LLC Memorandum from A. Gloster to J. Zebelian re 2014 APR
 DTX-027       8/19/2014 Stability Information for Pitressin                                                         PAR-VASO 0088553      PAR-VASO 0088596
                         Compilation of Certificates of Analysis Prepared by Various Laboratories Regarding                                                      801, 802, 901, 902, multiple separate
 DTX-028       3/11/2010 Vasopressin and Arginine Vasopressin Products                                               PAR-VASO 0090471      PAR-VASO 0090483      documents
                         Par Pharmaceutical, Inc. Product Specification-Release Report: Vasostrict™ (vasopressin
 DTX-029       11/6/2014 injection, USP) 20 units per 1 mL (Stock No. 2002132) (Version: 6.0)                        PAR-VASO 0028731      PAR-VASO 0028743      401, 402, 403
                         NDA Approval Letter from Dr. N. Stockbridge of the FDA to G. Vasquez of Par Sterile
                         Products, LLC Enclosing Vasostrict™ (vasopressin injection) Prescribing Information
 DTX-030       4/17/2014 (revised: 04/2014) and Package Labeling (Reference ID: 3491207)                             PAR-VASO 0015573      PAR-VASO 0015586      801, 802




                                                                                                            1
                             Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 366 of 1374 PageID #:
                                                         U.S. DISTRICT COURT FOR THE DISTRICT OF DELAWARE
                                                                             26871
                                                   PAR PHARMACEUTICAL, INC., et al. v. EAGLE PHARMACEUTICALS INC.
                                                                                           C.A. No. 18-cv-00823-CFC
                                                                           DEFENDANT EAGLE PHARMACEUTICALS INC.'s TRIAL EXHIBIT LIST
EXHIBIT NO.    DATE                                            DESCRIPTION                                                BEG BATES NO.        END BATES NO.                    OBJECTIONS
                         JHP Pharmaceuticals, LLC Master Batch Record: SV 4200 Pitressin (Synthetic) USP, 20
 DTX-031       1/27/2012 Units per 1 mL (Batch No. 310571F) (Revision Code: 001)                                     PAR-VASO 0247003     PAR-VASO 0247057
                         JHP Pharmaceuticals, LLC Master Batch Record: SV 4200 Pitressin (Synthetic) USP, 20
 DTX-032       1/27/2012 Units per 1 mL (Batch No. 310571F) (Revision Code: 001)                                     PAR-VASO 0247058     PAR-VASO 0247072
                         Par Pharmaceutical, Inc. Product Development Technical Report (No. FRD-16-001):
 DTX-033                 Vasostrict, 20 Units/mL, pH 3.8 Acetate Buffer, Multiple Dose (Stock # 2002525)             PAR-VASO 0030979     PAR-VASO 0031015
                         JHP Pharmaceuticals, LLC Research Report (No. 703-00159): Analytical Method
                         Validation Report for the Determination of Vasopressin and Impurities in Pitress by
 DTX-034       3/16/2009 Gradient HPLC                                                                               PAR-VASO 0104961     PAR-VASO 0105008
                         Notice of Subpoena Directed As to Michelle Bonomi-Huvala to Testify at a Deposition in a
 DTX-035       10/3/2019 Civil Action                                                                                                                          401, 402, 403, 801, 802
                         Vasostrict™ (vasopressin injection) Prescribing Information (revised: 04/2014) (Reference
 DTX-036          4/2014 ID: 3491207)                                                                                PAR-VASO-0008349     PAR-VASO 0008356
 DTX-037      11/22/2010 Email from K. Goscinski to C. English re RE: JHP - Vasopressin API                          PAR-VASO 0241689     PAR-VASO 0241695     401, 402, 403, 801, 802
                         Letter from S. Richardson of JHP Pharmaceuticals, LLC to D. Stanback of the FDA re Entry
                         No. 435-1024270-4 (2300TU) and 435-1024392-6 (460TU); End Use for Product: Synthetic
                         Arginine Vasopressin, USP and PITRESSIN (vasopressin injection, USP synthetic)
 DTX-038      11/12/2010 Grandfathered Status                                                                        PAR-VASO 0241702     PAR-VASO 0241796     401, 402, 403, 801, 802

                         Letter from J. Johnson of the FDA to G. Vasquez of JHP Pharmaceuticals, LLC Enclosing
 DTX-039      11/16/2011 Meeting Minutes of Pre-NDA Telephone Conference dated October 17, 2011                      PAR-VASO 0037497     PAR-VASO 0037515     401, 402, 403, 801, 802
 DTX-040                 Pitressin® (vasopressin injection, USP) Synthetic Prescribing Information                   PAR-VASO 0072228     PAR-VASO 0072245     401, 402, 403, 901, 902
                         JHP Pharmaceuticals NDA Submission: Annotated Prescribing Information - Pitressin®
 DTX-041                 (NDA No. 204485)                                                                            PAR-VASO 0072190     PAR-VASO 0072206

 DTX-042                  JHP Pharmaceuticals NDA Module: 2.5 Clinical Overview - Pitressin® (NDA No. 204485)        PAR-VASO 0072526     PAR-VASO 0072689
                          JHP Pharmaceuticals NDA Module: 3.2.P.5.6 Justification of Specifications - Pitressin®
 DTX-043                  (NDA No. 204485)                                                                           PAR-VASO 0073366     PAR-VASO 0073369     401, 402, 403

 DTX-044                  JHP Pharmaceuticals NDA Module: 3.2.P.5.1 Specifications - Pitressin® (NDA No. 204485) PAR-VASO 0078037         PAR-VASO 0078037     401, 402, 403

 DTX-045                 JHP Pharmaceuticals NDA Module: 3.2.P.8.3 Stability Data - Pitressin® (NDA No. 204485) PAR-VASO 0073585          PAR-VASO 0073629
                         General Advice Letter from Y. Knight of the FDA to G. Vasquez of Par Sterile Products, LLC
                         Enclosing Vasostrict™ (vasopressin injection) Prescribing Information (revised: 05/2014)
 DTX-046       12/1/2014 (Reference ID: 3665841)                                                                    PAR-VASO 0014805      PAR-VASO 0014809     801, 802

 DTX-047                 JHP Pharmaceuticals, LLC Presentation: Grandfathered Products: [Redacted] Pitressin®        PAR-VASO 0204656     PAR-VASO 0204663     401, 402, 403
 DTX-048       2/20/2018 Email from C. English to S. Vijayan et al. re RE: Vasostrict                                PAR-VASO 0058400     PAR-VASO 0058402     401, 402, 403
                         Meeting Minutes: Compilation of Minutes for Specifications Committee Meetings dated                                                   401, 402, 403, 801, 802, 901, 902, multiple
 DTX-049                 January 10, 2012 through July 18, 2013                                                      PAR-VASO 0120593     PAR-VASO 0120689     separate documents
                         Executed Conditional Offer of Employment Letter from S. Hinchen of JHP
                         Pharmaceuticals, LLC to V. Kannan re the Position of Senior Formulations Development
 DTX-050         10/2012 Scientist                                                                                   PAR-VASO 0204767     PAR-VASO 0204771     401, 402, 403
                         Pitressin® (vasopressin injection, USP) Synthetic Prescribing Information (revised:
 DTX-051          1/2010 01/2010)                                                                                    PAR-VASO 0076133     PAR-VASO 0076134
                         Letter from G. Vasquez of JHP Pharmaceuticals, LLC to Dr. N. Stockbridge of the FDA re
                         Original New Drug Application in eCTD Format; Pre NDA Meeting Package Pitressin®
 DTX-052       9/25/2012 (vasopressin injection, USP), Synthetic                                                     PAR-VASO 0072207     PAR-VASO 0072213     401, 402, 403, 801, 802



                                                                                                            2
                              Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 367 of 1374 PageID #:
                                                          U.S. DISTRICT COURT FOR THE DISTRICT OF DELAWARE
                                                                              26872
                                                    PAR PHARMACEUTICAL, INC., et al. v. EAGLE PHARMACEUTICALS INC.
                                                                                             C.A. No. 18-cv-00823-CFC
                                                                             DEFENDANT EAGLE PHARMACEUTICALS INC.'s TRIAL EXHIBIT LIST
EXHIBIT NO.    DATE                                              DESCRIPTION                                               BEG BATES NO.        END BATES NO.                      OBJECTIONS

                         Par Pharmaceutical, Inc. Pharmaceutical Development Technical Report (No. FRD-14-
 DTX-053                 001R): Vasostrict® (vasopressin injection, USP) Justification of Time Out of Refrigeration   PAR-VASO 0028307     PAR-VASO 0028352
 DTX-054      10/10/2014 Email from M. Kenney to V. Kannan re FW: vasostrict data                                     PAR-VASO 0088551     PAR-VASO 0088552
 DTX-055       7/17/2014 Email from P-A. Dardaine to S. Ahmed et al. re SA Rochester Slides - 07/18/14                PAR-VASO 0109802     PAR-VASO 0109802
                         Par Pharmaceutical, Inc. Presentation: Rochester R&D: Par Sterile Products: Target
 DTX-056       7/18/2014 Submissions 2014 - 2016: Project Management 07/18/14                                         PAR-VASO 0109803     PAR-VASO 0109838
 DTX-057       7/31/2014 Email from P-A. Dardaine to S. Ahmed et al. re SA Rochester Slides - 08/01/14                PAR-VASO 0109842     PAR-VASO 0109842
                         Par Pharmaceutical, Inc. Presentation: Rochester R&D: Par Sterile Products: Target
 DTX-058        8/1/2014 Submissions 2014 - 2016: Project Management 08/01/14                                         PAR-VASO 0109843     PAR-VASO 0109891
 DTX-059       8/14/2014 Email from P-A. Dardaine to S. Ahmed et al. re SA Rochester Slides - 08/15/14                PAR-VASO 0112061     PAR-VASO 0112061
                         Par Pharmaceutical, Inc. Presentation: Rochester R&D: Par Sterile Products: Target
 DTX-060       8/15/2014 Submissions 2014 - 2016: Project Management 08/15/14                                         PAR-VASO 0112062     PAR-VASO 0112112
 DTX-061       9/24/2015 Email from P-A. Dardaine to S. Ahmed et al. re SA Rochester Slides - 09/25/15                PAR-VASO 0111627     PAR-VASO 0111627
                         Par Pharmaceutical, Inc. Presentation: Rochester R&D: Par Sterile Products: Target
 DTX-062       9/25/2015 Submissions 2015 - 2016: Project Management 09/25/15                                         PAR-VASO 0111628     PAR-VASO 0111661
 DTX-063       10/8/2015 Email from P-A. Dardaine to S. Ahmed et al. re SA Rochester Slides - 10/09/15                PAR-VASO 0111539     PAR-VASO 0111539
                         Par Pharmaceutical, Inc. Presentation: Rochester R&D: Par Sterile Products: Target
 DTX-064       10/9/2015 Submissions 2015 - 2016: Project Management 10/09/15                                         PAR-VASO 0111540     PAR-VASO 0111573     401, 402, 403
                         Par Pharmaceutical, Inc. Product Development Technical Report (No. FRD-15-012):
                         Vasostrict, 20 Units/mL, pH 3.8 Acetate Buffer, Single Dose (Preservative Free) (Stock #
 DTX-065                 2002501)                                                                                     PAR-VASO 0093612     PAR-VASO 0093671
 DTX-066       3/22/2016 Email from V. Kannan to M. Kenney re RE: 4 week data                                         PAR-VASO 0034737     PAR-VASO 0034737

 DTX-067                 Graph: Rate of Change in Impurities (%/week) vs. Target pH (25C Storage Condition)           PAR-VASO 0034748     PAR-VASO 0034748
                         Spreadsheet: 4-Week Study Data Showcasing Rate of Change in Assay (%LC/week) and in
 DTX-068                 Impurities (%/week) against Target pH                                                        PAR-VASO 0034750     PAR-VASO 0034750
                         Declaration under 37 C.F.R. § 1.132 by Inventor Sunil Vandse, in re Application of:
 DTX-069       1/22/2016 Matthew Kenney (U.S. Patent Appl. No. 14/717,882)                                            PAR-VASO-0002304     PAR-VASO-0002317     401, 402, 403
 DTX-070       1/15/2015 Email from M. Kenney to S. Sanghvi et al. re vasopressin                                     PAR-VASO 0200879     PAR-VASO 0200879
 DTX-071                 Par Pharmaceutical, Inc. Presentation: Vasopressin Experimental Summary                      PAR-VASO 0200880     PAR-VASO 0200913

 DTX-072                 Par Pharmaceutical NDA Module: 3.2.P.5.1 Specifications - Vasostrict® (NDA No. 204485)       PAR-VASO 0082707     PAR-VASO 0082708     401, 402, 403
                         Agreement and General Release by and among King Pharmaceuticals, Inc. and Matthew
 DTX-073       8/15/2007 Kenney, dated as of August 15, 2007                                                          PAR-VASO 0204794     PAR-VASO 0204802     401, 402, 403
                         Par Sterile Products, LLC Stability Tables: Tabulated Stability Data through 23-Month
                         Interval: Vasostrict (Vasopressin Injection, USP), 20 Units per mL, 1mL (New Formulation):
 DTX-074        6/7/2017 Stock No. 2002501                                                                            PAR-VASO 0042538     PAR-VASO 0042551
                         Spreadsheet: 4-Week Study Data Showcasing Rate of Change in Assay (%LC/week) and in
 DTX-075                 Impurities (%/week) against Target pH                                                        PAR-VASO   0231067   PAR-VASO   0231067
 DTX-076                 Electric Quilt File: pH 2.5-3.5 Study 4 Weeks 3                                              PAR-VASO   0034738   PAR-VASO   0034745   106, 1003, Vague
 DTX-077                 Graph: Rate of Change in Assay (%LC/week) vs. Target pH (25C Storage Condition)              PAR-VASO   0034746   PAR-VASO   0034746
 DTX-078                 Graph: Rate of Change in Assay (%LC/week) vs. Target pH (40C Storage Condition)              PAR-VASO   0034747   PAR-VASO   0034747

 DTX-079                 Graph: Rate of Change in Impurities (%/week) vs. Target pH (40C Storage Condition)           PAR-VASO 0034749     PAR-VASO 0034749
 DTX-080       6/10/2015 Email from M. Kenney to S. Sanghvi et al. re vaso lab batch 4 mo results                     PAR-VASO 0215523     PAR-VASO 0215523
 DTX-081                 Spreadsheet: 4-Month Vasopressin Batch Samples Assay and Impurities Data                     PAR-VASO 0215524     PAR-VASO 0215524




                                                                                                              3
                             Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 368 of 1374 PageID #:
                                                         U.S. DISTRICT COURT FOR THE DISTRICT OF DELAWARE
                                                                             26873
                                                   PAR PHARMACEUTICAL, INC., et al. v. EAGLE PHARMACEUTICALS INC.
                                                                                           C.A. No. 18-cv-00823-CFC
                                                                           DEFENDANT EAGLE PHARMACEUTICALS INC.'s TRIAL EXHIBIT LIST
EXHIBIT NO.    DATE                                            DESCRIPTION                                                BEG BATES NO.        END BATES NO.                    OBJECTIONS
                          JHP Pharmaceuticals, LLC Laboratory Notebook (No. 71) of Matthew Kenney Regarding
 DTX-082                  Pitressin (Issued: June 2014)                                                              PAR-VASO 0059950     PAR-VASO 0060041

                         JHP Pharmaceuticals, LLC Quality Control Procedure Report (No. 20545): Determination
 DTX-083        2/9/2012 of Vasopressin and Impurities in Pitressin by Gradient HPLC (Version: 3.0)                  PAR-VASO 0073112     PAR-VASO 0073123     401, 402, 403
                         Spreadsheet: Pitressin® Inventory Shipment Data from July 28, 2008 through October 30,
 DTX-084                 2014                                                                                        PAR-VASO 0248075     PAR-VASO 0248162
                         Spreadsheet: Pitressin® Inventory Shipment Data from October 9, 2007 through July 17,
 DTX-085                 2008                                                                                        PAR-VASO 0248163     PAR-VASO 0248168
                         Spreadsheet: Vasostrict® Inventory Shipment Data from November 12, 2014 through
 DTX-086                 January 30, 2015                                                                            PAR-VASO 0248169     PAR-VASO 0248172
                         Spreadsheet: Pitressin® Inventory Shipment Data from November 5, 2014 through
 DTX-087                 November 6, 2014                                                                            PAR-VASO   0248364   PAR-VASO   0248364
 DTX-088       5/13/2015 Email from M. Kenney to S. Sanghvi & S. Vandse re vaso pH graphs                            PAR-VASO   0032828   PAR-VASO   0032828
 DTX-089                 Graph: Assay vs. Target pH 40C                                                              PAR-VASO   0032829   PAR-VASO   0032829
 DTX-090                 Graph: Assay vs. Target pH 25C                                                              PAR-VASO   0032830   PAR-VASO   0032830
 DTX-091                 Graph: Total Impurities vs. Target pH 40C                                                   PAR-VASO   0032831   PAR-VASO   0032831
 DTX-092                 Graph: Total Impurities vs. Target pH 25C                                                   PAR-VASO   0032832   PAR-VASO   0032832
                         Email from N. Musaji to K. Mondejar et al. re RE: Stability Data for Shipping Temperature
 DTX-093      10/23/2015 Complaints                                                                                  PAR-VASO 0047264     PAR-VASO 0047269     401, 402, 403
                         JHP Pharmaceuticals NDA Module: 3.2.P.8.1 Stability Summary and Conclusion -
 DTX-094                 Pitressin® (NDA No. 204485)                                                                 PAR-VASO 0073630     PAR-VASO 0073677
                         Email from M. Bergren to J. Brodowsky & J. Zebelian re RE: Specification and Spec
 DTX-095       1/24/2012 rationale for Pitressin(2002132)                                                            PAR-VASO 0052704     PAR-VASO 0052707     401, 402, 403
                         JHP Pharmaceuticals, LLC Product Specifications Release Report: SV 4200 Pitressin
 DTX-096                 (Synthetic), 20 Units per 1 mL (Stock No. 2002132)                                          PAR-VASO 0052708     PAR-VASO 0052709     401, 402, 403
                         Par Sterile Products, LLC Memorandum from S. Mikolajczak to V. Fremer re
 DTX-097       5/12/2016 Pitressin/Vaostrict Annual Report                                                           PAR-VASO 0047843     PAR-VASO 0047983
 DTX-098                 Meeting Minutes: Vasostrict Launch Meeting dated July 2, 2014                               PAR-VASO 0021007     PAR-VASO 0021011     401, 402, 403
 DTX-099      10/21/2014 Email from M. Rennwald to J. Crist re FW: Pitressin stability                               PAR-VASO 0053338     PAR-VASO 0053338
                         JHP Pharmaceuticals, LLC Product Development Technical Report (No. DEV-13-019):
 DTX-100       2/27/2013 Pitressin Registration Stability Studies: 9 Month Update                                    PAR-VASO 0053339     PAR-VASO 0053398
                         JHP Pharmaceuticals, LLC Product Development Technical Report (No. DEV-12-031):
 DTX-101       6/19/2012 Three Month Interim Analysis of Registration Stability Studies for Pitressin                PAR-VASO 0053399     PAR-VASO 0053449

 DTX-102       5/23/2014 Email from M. Rennwald to "Steve" re Pitressin No-overage formula 5c stability data         PAR-VASO 0030282     PAR-VASO 0030282
 DTX-103                 Spreadsheet: Pitressin No-Overage Formula Stability Data (5C Storage Conditions)            PAR-VASO 0030283     PAR-VASO 0030294
                         Executed Offer of Employment Letter from S. Montalto of Par Pharmaceutical, Inc. to S.
 DTX-104        5/3/2004 Sangvhi re the Position of Associate Director of the Formulations Department                PAR-VASO 0204772     PAR-VASO 0204786     401, 402, 403
                         Plaintiffs' Objections and Responses to Defendant's Notice of Deposition Pursuant to Fed.
 DTX-105       7/24/2019 R. Civ. P. 30(b)(6)                                                                                                                   402, 403, 801, 802, AA
                         Par Pharmaceutical NDA Module: 3.2.P.1 Description and Composition - Vasostrict® (NDA
 DTX-106                 No. 204485)                                                                                 PAR-VASO 0082232     PAR-VASO 0082234
 DTX-107       5/21/2014 Email from M. Rutkowski to S. Richardson et al. re RE: Re-formulation                       PAR-VASO 0015637     PAR-VASO 0015637     401, 402, 403
                         JHP Pharmaceuticals, LLC Product Development Technical Report (No. DEV-12-029):
 DTX-108       6/14/2012 Supporting Stability Studies for Pitressin Injection                                        PAR-VASO 0105305     PAR-VASO 0105401
                         Executed Offer of Employment Letter from S. Montalto of Par Pharmaceutical, Inc. to S.
 DTX-109        1/6/2014 Vandse re the Position of Director of the Formulations Department                           PAR-VASO 0204787     PAR-VASO 0204793     401, 402, 403



                                                                                                           4
                             Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 369 of 1374 PageID #:
                                                         U.S. DISTRICT COURT FOR THE DISTRICT OF DELAWARE
                                                                             26874
                                                   PAR PHARMACEUTICAL, INC., et al. v. EAGLE PHARMACEUTICALS INC.
                                                                                           C.A. No. 18-cv-00823-CFC
                                                                           DEFENDANT EAGLE PHARMACEUTICALS INC.'s TRIAL EXHIBIT LIST
EXHIBIT NO.    DATE                                            DESCRIPTION                                               BEG BATES NO.         END BATES NO.                    OBJECTIONS
                         Declaration under 37 C.F.R. § 1.132 by Inventor Sunil Vandse, in re Application of:
 DTX-110       8/11/2015 Matthew Kenney (U.S. Patent Appl. No. 14/717,882)                                         PAR-VASO-0001039      PAR-VASO-0001046      401, 402, 403
                         Opening Expert Report of Zlatan Coralic, Pharm.D., BCPS Regarding Infringement, and
 DTX-111      11/14/2019 Exhibits Thereto
 DTX-112       1/20/2020 Reply Expert Report of Zlatan Coralic, Pharm.D., BCPS Regarding Infringement
 DTX-113       3/22/2019 Expert Declaration of Zlatan Coralic, Pharm.D., BCPS Regarding Claim Construction
                         Supplemental Expert Declaration of Zlatan Coralic, Pharm.D., BCPS Regarding Claim
 DTX-114       4/16/2019 Construction
                         Ashley Thompson Quan & Fanny Li, Hyperinflation of Vasopressors (Vasopressin,
 DTX-115                 Norepinephrine, Ephedrine, etc.) , 31(4) J. Pharm. Prac. 399 (2018)                                                                   401, 402, 403, 801, 802, 901, 902
                         Aaron Hakim et al., High Costs of FDA Approval for Formerly Unapproved Marketed
 DTX-116                 Drugs ,318(22) J. Am. Med. Ass'n 2181 (2017)                                                                                          401, 402, 403, 801, 802, 901, 902
                         Zlatan Coralic (@ZEDPharm), Twitter (Feb. 27, 2016, 3:00 AM),
 DTX-117                 https://twitter.com/zedpharm/status/703489975178768385                                                                                401, 402, 403, 801, 802, 901, 902
                         Opening Expert Report of Lee E. Kirsch, Ph.D. Regarding Infringement of U.S. Patent Nos.
 DTX-118      11/15/2019 9,687,526, 9,744,209, and 9,750,785, and Exhibits Thereto
                         Rebuttal Expert Report of Lee E. Kirsch, Ph.D. Regarding Validity and Enforceability, and
 DTX-119      12/22/2019 Exhibit Thereto

 DTX-120       1/20/2020 Reply Expert Report of Lee E. Kirsch, Ph.D. Regarding Infringement, and Exhibits Thereto

                         Eagle Pharmaceuticals Inc. Stability Tables: Vasopressin Injection, USP 0.0377 mg/mL,
                         2017 Registration Batch, Batch SVA001 Inverted Position, DOM: 03Mar2017: Long Term
 DTX-121                 (2° to 8°C) Stability Data, Stability Protocol PD SVA-01 Rev05                             EAGLEVAS0047274      EAGLEVAS0047277       801, 802
 DTX-122          9/2019 VASOPRESSIN Injection Prescribing Information (revised: 09/2019)                           EAGLEVAS0043566      EAGLEVAS0043568       801, 802
                         Eagle Pharmaceuticals Inc. Stability Tables: Vasopressin Injection, USP 0.0377 mg/mL,
                         2017 Registration Batch, Batch SVA001A Inverted Position, DOM: 03Mar2017:
                         25°C/60%RH Stability After 21 Months Storage at 2-8°C, Stability Protocol PD SVA-02
 DTX-123                 Rev02, Stability Start: 19Dec2018                                                          EAGLEVAS0047278      EAGLEVAS0047280       401, 402, 403, 801, 802
                         Eagle Pharmaceuticals Inc. Stability Tables: Vasopressin Injection, USP 0.0377 mg/mL,
                         2017 Registration Batch, Batch SVA001A Upright Position, DOM: 03Mar2017:
                         25°C/60%RH Stability After 21 Months Storage at 2-8°C, Stability Protocol PD SVA-02
 DTX-124                 Rev02, Stability Start: 19Dec2018                                                          EAGLEVAS0047281      EAGLEVAS0047283       401, 402, 403, 801, 802

                          Eagle Pharmaceuticals Inc. Stability Tables: Vasopressin Injection, USP 0.0377 mg/mL,
                          2017 Registration Batch, Batch SVA002 Inverted Position, DOM: 07Mar2017: Long Term
 DTX-125                  (2° to 8°C) Stability Data, Stability Protocol PD SVA-01 Rev05                            EAGLEVAS0047284      EAGLEVAS0047287       801, 802
                          Eagle Pharmaceuticals Inc. Stability Tables: Vasopressin Injection, USP 0.0377 mg/mL,
                          2017 Registration Batch, Batch SVA002A Inverted Position, DOM: 07Mar2017:
                          25°C/60%RH Stability After 21 Months Storage at 2-8°C, Stability Protocol PD SVA-02
 DTX-126                  Rev02, Stability Start: 19Dec2018                                                         EAGLEVAS0047288      EAGLEVAS0047290       401, 402, 403, 801, 802
                          Eagle Pharmaceuticals Inc. Stability Tables: Vasopressin Injection, USP 0.0377 mg/mL,
                          2017 Registration Batch, Batch SVA002A Upright Position, DOM: 07Mar2017:
                          25°C/60%RH Stability After 21 Months Storage at 2-8°C, Stability Protocol PD SVA-02
 DTX-127                  Rev02, Stability Start: 19Dec2018                                                         EAGLEVAS0047291      EAGLEVAS0047293       401, 402, 403, 801, 802




                                                                                                           5
                             Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 370 of 1374 PageID #:
                                                         U.S. DISTRICT COURT FOR THE DISTRICT OF DELAWARE
                                                                             26875
                                                   PAR PHARMACEUTICAL, INC., et al. v. EAGLE PHARMACEUTICALS INC.
                                                                                           C.A. No. 18-cv-00823-CFC
                                                                           DEFENDANT EAGLE PHARMACEUTICALS INC.'s TRIAL EXHIBIT LIST
EXHIBIT NO.    DATE                                            DESCRIPTION                                            BEG BATES NO.         END BATES NO.                    OBJECTIONS

                         Eagle Pharmaceuticals Inc. Stability Tables: Vasopressin Injection, USP 0.0377 mg/mL,
                         2017 Registration Batch, Batch SVA003 Inverted Position, DOM: 10Mar2017: Long Term
 DTX-128                 (2° to 8°C) Stability Data, Stability Protocol PD SVA-01 Rev05                          EAGLEVAS0047294       EAGLEVAS0047297      801, 802
                         Eagle Pharmaceuticals Inc. Stability Tables: Vasopressin Injection, USP 0.0377 mg/mL,
                         2017 Registration Batch, Batch SVA003A Inverted Position, DOM: 10Mar2017:
                         25°C/60%RH Stability After 21 Months Storage at 2-8°C, Stability Protocol PD SVA-02
 DTX-129                 Rev02, Stability Start: 19Dec2018                                                       EAGLEVAS0047298       EAGLEVAS0047300      401, 402, 403, 801, 802
                         Eagle Pharmaceuticals Inc. Stability Tables: Vasopressin Injection, USP 0.0377 mg/mL,
                         2017 Registration Batch, Batch SVA003A Upright Position, DOM: 10Mar2017:
                         25°C/60%RH Stability After 21 Months Storage at 2-8°C, Stability Protocol PD SVA-02
 DTX-130                 Rev02, Stability Start: 19Dec2018                                                       EAGLEVAS0047301       EAGLEVAS0047303      401, 402, 403, 801, 802
                         Eagle Pharmaceuticals ANDA Module: 1.12.12 Comparison of Generic Drug and RLD -
 DTX-131                 Vasopressin Injection, USP (ANDA No. 211538)                                            EAGLEVAS0000076       EAGLEVAS0000077      801, 802
                         Supplemental NDA Approval Letter from Dr. W. Wilson-Lee of the FDA to G. Vasquez of
                         Par Sterile Products, LLC Enclosing Vasostrict™ (vasopressin injection) Prescribing
 DTX-132        5/7/2015 Information (revised: 03/2015) and Package Labeling                                     PAR-VASO 0014782      PAR-VASO 0014787     801, 802
                         Major Complete Response Amendment Letter from M. Stern of Eagle Pharmaceuticals
 DTX-133       9/11/2019 Inc. to the FDA re ANDA No. 211538                                                      EAGLEVAS0043614       EAGLEVAS0043663      801, 802
                         OSO BioPharmaceuticals Manufacturing, LLC Certificate of Analysis: Vasopressin, 20
 DTX-134       3/24/2017 units/vial (0.0377 mg/mL) (Lot No. SVA001)                                              EAGLEVAS0002277       EAGLEVAS0002277      801, 802

 DTX-135                 U.S. Pharmacopeia, Vasopressin Injection , in 3 The National Formulary 3849 (2009)      EAGLEVAS0058037       EAGLEVAS0058040
                         Vasopressin Injection, USP (Synthetic) Prescribing Information (revised: 06/2009)
 DTX-136          6/2009 (Manufacturer: Pharmaceutical Partners of Canada Inc.)                                  EAGLEVAS0014005       EAGLEVAS0014005      801, 802
                         Supplemental NDA Approval Letter from M. Southworth of the FDA to C. English of Par
                         Sterile Products, LLC Enclosing VASOSTRICT® (vasopressin injection) Prescribing
 DTX-137       5/14/2019 Information (revised: 05/2019) (Reference ID: 4432979)                                  PAR-VASO 0230785      PAR-VASO 0230795     401, 402, 403, 801, 802

                         Albany Molecular Research Inc. Stability Tables: Vasopressin Injection, USP, 0.0377
 DTX-138       11/4/2019 mg/mL (Storage Conditions: 5C Inverted, 5C Upright) (Lot Nos. SVA007.5I, SVA007.5U)     AMRIVAS0117046        AMRIVAS0117049       401, 402, 403, 801, 802
                         Albany Molecular Research Inc. Stability Tables: Vasopressin Injection, USP, 0.0377
                         mg/mL (Storage Conditions: 25C/60%RH Inverted, 25C/60%RH Upright) (Lot Nos.
 DTX-139       11/4/2019 SVA007.25I, SVA007.25U)                                                                 AMRIVAS0117042        AMRIVAS0117045       401, 402, 403, 801, 802

                         Albany Molecular Research Inc. Stability Tables: Vasopressin Injection, USP, 0.0377
 DTX-140       11/4/2019 mg/mL (Storage Conditions: 5C Inverted, 5C Upright) (Lot Nos. SVA008.5I, SVA008.5U)     AMRIVAS0117054        AMRIVAS0117057       401, 402, 403, 801, 802
                         Albany Molecular Research Inc. Stability Tables: Vasopressin Injection, USP, 0.0377
                         mg/mL (Storage Conditions: 25C/60%RH Inverted, 25C/60%RH Upright) (Lot Nos.
 DTX-141       11/4/2019 SVA008.25I, SVA008.25U)                                                                 AMRIVAS0117050        AMRIVAS0117053       401, 402, 403, 801, 802

                         Albany Molecular Research Inc. Stability Tables: Vasopressin Injection, USP, 0.0377
 DTX-142      12/11/2019 mg/mL (Storage Conditions: 5C Inverted, 5C Upright) (Lot Nos. SVA009.5I, SVA009.5U)     AMRIVAS0117062        AMRIVAS0117065       401, 402, 403, 801, 802
                         Albany Molecular Research Inc. Stability Tables: Vasopressin Injection, USP, 0.0377
                         mg/mL (Storage Conditions: 25C/60%RH Inverted, 25C/60%RH Upright) (Lot Nos.
 DTX-143      12/11/2019 SVA009.25I, SVA009.25U)                                                                 AMRIVAS0117058        AMRIVAS0117061       401, 402, 403, 801, 802
                                                                                                                                                            401, 402, 403, 701, 702, 801, 802, PMIL, 901,
 DTX-144       4/26/1999 Lithuanian Patent No. LT 4487 B to Gendrolis et al.                                     PAR-VASO 0233012      PAR-VASO 0233022     902



                                                                                                         6
                              Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 371 of 1374 PageID #:
                                                          U.S. DISTRICT COURT FOR THE DISTRICT OF DELAWARE
                                                                              26876
                                                    PAR PHARMACEUTICAL, INC., et al. v. EAGLE PHARMACEUTICALS INC.
                                                                                             C.A. No. 18-cv-00823-CFC
                                                                             DEFENDANT EAGLE PHARMACEUTICALS INC.'s TRIAL EXHIBIT LIST
EXHIBIT NO.    DATE                                              DESCRIPTION                                                  BEG BATES NO.         END BATES NO.                    OBJECTIONS
 DTX-145      11/14/2019 Opening Expert Report of Robert Minkin, FACHE, and Exhibits Thereto
 DTX-146       1/20/2020 Reply Expert Report of Robert Minkin, FACHE
                         Email from S. Gagliardi of Dechert LLP to C. Citro of Kirkland & Ellis LLP re Plaintiffs'
                         Supplemental Objections and Responses to Defendants' Interrogatories and Plaintiffs'
 DTX-147        9/6/2019 Validity Contentions                                                                                                                       402, 403, 801, 802, AA
                         Plaintiffs' Objections and Responses to Eagle Pharmaceuticals Inc.'s Second Set of
 DTX-148       9/27/2019 Requests for Admissions (Nos. 74-276) to Par Pharmaceutical                                                                                401, 402, 403, 801, 802, AA, Legal
 DTX-149      10/16/2019 Plaintiffs' Final Infringement Contentions, and Exhibits Thereto                                                                           401, 402, 403, 801, 802, AA, Lega
                         Mettler-Toledo AG, pH Theory Guide: A Guide to pH Measurement: Theory and Practice
 DTX-150                 of pH Application (2013)                                                                     EAGLEVAS0014434         EAGLEVAS0014537       801, 802
                         NDA Approval Letter from Dr. R. Raghavachari of the FDA to C. English of Par Sterile
                         Products, LLC Enclosing VASOSTRICT® (vasopressin injection) Prescribing Information
 DTX-151         12/2016 (revised: 12/2016)                                                                           PAR-VASO 0014439        PAR-VASO 0014442      801, 802
 DTX-152        5/3/2019 The Parties' Joint Claim Construction Brief, and Attachment Thereto (D.I. 61)                                                              401, 402, 403, 801, 802, AA, Lega

                         Declaration of Lee E. Kirsch, Ph.D. Regarding Claim Construction, and Exhibit Thereto,
 DTX-153       4/17/2019 Submitted as Exhibit 32 to the Parties' Joint Claim Construction Appendix (D.I. 62)
                         Albany Molecular Research Inc. Standard Operating Procedure Report (No. STA-EPX-
 DTX-154       1/17/2018 0119): Vasopressin Injection, USP, End Product Test Procedure (Revision: 03)                  EAGLEVAS0001349        EAGLEVAS0001380       801, 802
                         Albany Molecular Research Inc. Standard Operating Procedure Report (No. STA-EPX-
 DTX-155        8/2/2019 0119): Vasopressin Injection, USP, End Product Test Procedure (Revision: 06)                  EAGLEVAS0046178        EAGLEVAS0046210       801, 802
                         G. Mattock & G. Ross Taylor, Buffer Solutions , in pH Measurement and Titration 39
 DTX-156                 (1961)                                                                                        EAGLEVAS0014374        EAGLEVAS0014395       801, 802
                         Plaintiffs' Claim Construction Response Brief, Par Pharm., Inc. v. Sandoz Inc. , No. 3:18-cv-
 DTX-157      10/28/2019 14895-BRM-DEA (D.N.J. Oct. 28, 2019), ECF No. 63                                                                                           401, 402, 403, 801, 802, AA, Legal

                         Letter from Dr. R. Whitfield of JHP Pharmaceuticals, LLC to Dr. L. Callahan Enclosing JHP
                         Pharmaceuticals, LLC Research Report (No. 703-00159): Analytical Method Validation
 DTX-158          4/2009 Report for the Determination of Vasopressin and Impurities in Pitressin by Gradient HPLC     PAR-VASO 0108652        PAR-VASO 0108699      401, 402, 403, 801, 802, 901, 902
 DTX-159       1/30/2015 Original U.S. Patent Appl. No. 14/610,499                                                    EAGLEVAS0057997         EAGLEVAS0058036
 DTX-160                 U.S. Pharmacopeia, <791> pH , in The National Formulary 343 (2012)                           EAGLEVAS0058041         EAGLEVAS0058042
                         U.S. Pharmacopeia, <1225> Validation of Compendial Procedures , in The National
 DTX-161                 Formulary 1 (2013)                                                                           EAGLEVAS0058043         EAGLEVAS0058047       401, 402, 403
 DTX-162         11/2019 Curriculum Vitae of Mansoor M. Amiji, Ph.D., R.Ph.                                                                                         401, 402, 403, 801, 802
 DTX-162A        12/2020 Updated Curriculum Vitae of Mansoor M. Amiji, Ph.D., R.Ph.

                         List of Materials Considered for Opening Expert Report of Dr. Mansoor M. Amiji, Ph.D.,
 DTX-163      11/14/2019 R.Ph. Concerning Invalidity of U.S. Patent Nos. 9,687,526; 9,744,209; and 9,750,785                                                        801, 802
                         Plaintiffs' Objections and Responses to Eagle Pharmaceuticals Inc.'s First Set of Requests
 DTX-164       8/26/2019 for Admissions (Nos. 1-73) to Par Pharmaceutical                                                                                           401, 402, 403, 801, 802, AA, Legal
                         Plaintiffs' Fourth Supplemental Objections and Responses to Eagle Pharmaceuticals Inc.'s
 DTX-165      10/22/2019 Interrogatories (Nos. 13, 23)                                                                                                              401, 402, 403, 801, 802, AA, Legal
                         U.S. Food & Drug Admin., Guidance for FDA Staff and Industry: Marketed Unapproved
 DTX-166       9/19/2011 Drugs - Compliance Policy Guide (Sept. 19, 2011)                                                                                           401, 402, 403, 801, 802, 901, 902
                         Loyd V. Allen, Jr., pH and Solubility, Stability, and Absorption, Part II , 1(8) Sci. & Tech. for
 DTX-167      12/31/2011 the Hosp. Pharmacist (Dec. 31, 2011)                                                              EAGLEVAS0055820    EAGLEVAS0055823       801, 802
                         Luitpold Pharmaceuticals, Inc. Finished Product Specifications and Monograph Report:
 DTX-168       12/2/3013 Vasopressin Injection, USP (Version: 11.0)                                                        AR3-VASO-0000001   AR3-VASO-0000008      801, 802, 901, 902



                                                                                                              7
                             Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 372 of 1374 PageID #:
                                                         U.S. DISTRICT COURT FOR THE DISTRICT OF DELAWARE
                                                                             26877
                                                   PAR PHARMACEUTICAL, INC., et al. v. EAGLE PHARMACEUTICALS INC.
                                                                                            C.A. No. 18-cv-00823-CFC
                                                                            DEFENDANT EAGLE PHARMACEUTICALS INC.'s TRIAL EXHIBIT LIST
EXHIBIT NO.   DATE                                              DESCRIPTION                                                  BEG BATES NO.         END BATES NO.                    OBJECTIONS
 DTX-169                Spreadsheet: Vasopressin Inventory Shipment Data                                               AR3-VASO-0000009      AR3-VASO-0000009      801, 802, 901, 902
                        American Regent, Inc. Stability Tables: Vasopressin Injection, USP, 20 units/mL (Storage
 DTX-170       4/9/2019 Condition: 25C +/- 2C Inverted) (Lot No. 6045.RI)                                              AR3-VASO-0000010      AR3-VASO-0000011      801, 802, 901, 902
                        American Regent, Inc. Master Formula Report: Vasopressin Injection, USP, 20 units/mL
 DTX-171      1/15/1996 (Lot. No. 6045)                                                                                AR3-VASO-0000012      AR3-VASO-0000017      801, 802, 901, 902
                        Luitpold Pharmaceuticals, Inc. Method Development Report: Vasopressin Injection, USP:
 DTX-172                HPLC Chromatographic Purity Method                                                             AR3-VASO-0000018      AR3-VASO-0000022      801, 802, 901, 902
                        Mingda Bi & Jagdish Singh, Effect of Buffer pH, Buffer Concentration and Skin with or
                        without Enzyme Inhibitors on the Stability of [Arg 8 ]-Vasopressin , 197 Int'l. J. Pharm. 87
 DTX-173                (2000)                                                                                         PAR-VASO 0030301      PAR-VASO 0030307
                        Eagle Pharmaceuticals ANDA Module: 2.3.P Drug Product - Supplement: Question-Based
 DTX-174                Review for Drug Product - Vasopressin Injection, USP (ANDA No. 211538)                         EAGLEVAS0043670       EAGLEVAS0043790       801, 802
                        Andrea Hawe et al., Towards Heat-Stable Oxytocin Formulations: Analysis of
                        Degradation Kinetics and Identification of Degradation Products , 26(7) Pharm. Res. 1679
 DTX-175                (2009)                                                                                         EAGLEVAS0013885       EAGLEVAS0013894       401, 402, 403, 801, 802
                        Uncatalyzed and H + - and HO - - Catalyzed Hydrolysis of the Amide Bond , 41 Int'l J.
 DTX-176                Chem. Kinetics 599 (2009)                                                                      EAGLEVAS0057896       EAGLEVAS0057908       801, 802
                        Shouping Liu et al., Effect of Structural Parameters of Peptides on Dimer Formation and
                        Highly Oxidized Side Products in the Oxidation of Thiols of Linear Analogues of Human ß-
 DTX-177                Defensin 3 by DMSO , 15 J. Peptide Sci. 95 (2009)                                              EAGLEVAS0057909       EAGLEVAS0057920       801, 802
                        Pitressin® (vasopressin injection, USP) Synthetic Prescribing Information (revised:
 DTX-178        10/2012 10/2012)                                                                                       PAR-VASO 0219794      PAR-VASO 0219795
                        JHP Pharmaceuticals, LLC Specifications Committee Presentation: Pitressin Product
 DTX-179       6/7/2012 Specifications (Stock 2002132, Reduced Overage) (Presenter: Mike Bergren)                      PAR-VASO 0029982      PAR-VASO 0030009      401, 402, 403
                        JHP Pharmaceuticals NDA Module: 3.2.P.1 Description and Composition of the Drug
 DTX-180                Product - Pitressin® (NDA No. 204485)                                                          PAR-VASO 0072719      PAR-VASO 0072720
                        JHP Pharmaceuticals, LLC Master Batch Record: SV 4200 Pitressin (Synthetic) USP, 20
 DTX-181       3/8/2013 Units per 1 mL (Stock No. 2000179) (Revision Code: 025)                                        PAR-VASO 0078041      PAR-VASO 0078161
                        JHP Pharmaceuticals, LLC Formulations Comparison Report: Comparison of Vasopressin
                        Formulations from APP and American Regent against the Vasopressin Formulation of JHP
 DTX-182                Pharmaceuticals                                                                                PAR-VASO 0089788      PAR-VASO 0089791
                        King Pharmaceuticals, Inc. Memorandum from L. Stiles to Rx 48783 Batch Record re
 DTX-183       6/7/2002 Product Validation Addendum Testing                                                            PAR-VASO 0094514      PAR-VASO 0094515      801, 802
                        Spreadsheet: Pitressin® Pressor Activity, Chlorobutanol, and pH Specifications Normal
 DTX-184                Stability Data and Corresponding Graphs                                                        PAR-VASO 0094977      PAR-VASO 0094977      401, 402, 403
                        King Pharmaceuticals, Inc. Memorandum from K. Jones to Pitressin File re pH Matrix for
 DTX-185      1/18/2005 SV 4200 Pitressin (Synthetic) USP, 20 Units per 1 mL                                           PAR-VASO 0095005      PAR-VASO 0095005      801, 802
 DTX-186                Spreadsheet: SV 4200 Pitressin Ampoule Validation Data to Date                                 PAR-VASO 0095102      PAR-VASO 0095102      401, 402, 403
                        JHP Pharmaceuticals, LLC Memorandum from K. Mondejar to B. Boesch re Regression
 DTX-187       3/4/2008 Analysis of Pitressin Synthetic, 20 Units per 1 mL with Teflon 2 Stoppers                      PAR-VASO 0108554      PAR-VASO 0108570      801, 802
                        JHP Pharmaceuticals, LLC Memorandum from D. Battisti to B. Boesch et al. re Analytical
 DTX-188      5/26/2009 Progress: Pitressin Biweekly Meeting                                                           PAR-VASO 0108640      PAR-VASO 0108651      801, 802
                        JHP Pharmaceuticals Inc. Stability Tables: SV 4200 Pitressin (Synthetic) USP, 20 Units/mL
 DTX-189      6/19/2008 (Storage Condtion: 25C/60% RH) (Stock No. 2000179)                                             PAR-VASO 0108703      PAR-VASO 0108710
                        JHP Pharmaceuticals Inc. Stability Tables: SV 4200 Pitressin (Synthetic) USP, 20 Units/mL
                        (Storage Condtion: 25C/60% RH) (Stock Nos. 2000179, 4200X955) ; Pitressin Synthetic
                        Amp 4200, 20 Units/mL (N. I. S.) (Storage Conditions: 25C/60% RH, 25C) (Stock Nos.
 DTX-190      6/19/2008 4200X913, 4200X912)                                                                            PAR-VASO 0108711      PAR-VASO 0108722      401, 402, 403



                                                                                                             8
                              Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 373 of 1374 PageID #:
                                                          U.S. DISTRICT COURT FOR THE DISTRICT OF DELAWARE
                                                                              26878
                                                    PAR PHARMACEUTICAL, INC., et al. v. EAGLE PHARMACEUTICALS INC.
                                                                                             C.A. No. 18-cv-00823-CFC
                                                                             DEFENDANT EAGLE PHARMACEUTICALS INC.'s TRIAL EXHIBIT LIST
EXHIBIT NO.    DATE                                             DESCRIPTION                                                  BEG BATES NO.        END BATES NO.                    OBJECTIONS

                         JHP Pharmaceuticals Inc. Stability Tables: Pitressin Synthetic Amp 4200, 20 Units/mL (N. I.
 DTX-191       1/14/2008 S.) (Storage Condition: 25C) (Stock Nos. 4200A913, 4200A912, 4200X913)                         PAR-VASO 0108983     PAR-VASO 0108985     401, 402, 403
                         JHP Pharmaceuticals Inc. Stability Tables: Pitressin Synthetic Amp 4200, 20 Units/mL (N. I.
 DTX-192       1/15/2008 S.) (Storage Condition: 25C) (Stock No. 4200X912)                                              PAR-VASO 0108986     PAR-VASO 0108988     401, 402, 403
 DTX-193                 Spreadsheet: SV 4200 Pitressin Ampoule Validation Data to Date                                 PAR-VASO 0109017     PAR-VASO 0109020     401, 402, 403
                         Parkedale Pharmaceuticals Product Validation Addendum: Pitressin (Synthetic) USP Bulk
 DTX-194                 Solution, 20 Units per mL (Stock No. AMP 4200: 4200X912)                                       PAR-VASO 0201451     PAR-VASO 0201454     401, 402, 403, 801, 802
                         Par Pharmaceutical Inc. Laboratory Notebook (No. 1281) of Alexandra Draghici Regarding
 DTX-195                 Vasostrict® (Issued: Feb. 3, 2015)                                                             PAR-VASO 0246222     PAR-VASO 0246429
                         Par Pharmaceutical Inc. Laboratory Notebook (No. 1283) of Alexandra Draghici Regarding
 DTX-196                 Vasostrict® (Issued: Mar. 26, 2015)                                                            PAR-VASO 0246430     PAR-VASO 0246652
                         Arthur B. Robinson & James W. Scotchler, Sequence Dependent Deamidation Rates for
 DTX-197                 Model Peptides of Histone IV , 6 Int'l J. Peptide Protein Res. 279 (1974)                      EAGLEVAS0057921      EAGLEVAS0057924      401, 402, 403, 801, 802
                         Robert M. Smith & David E. Hansen, The pH-Rate Profile for the Hydrolysis of a Peptide
 DTX-198                 Bond , 120 J. Am. Chem. Soc'y 8910 (1998)                                                      EAGLEVAS0057925      EAGLEVAS0057928      801, 802
                         John R. Taylor, An Introduction to Error Analysis: The Study of Uncertainties in Physical
 DTX-199                 Measurements (2d ed. 1997)                                                                     EAGLEVAS0057929      EAGLEVAS0057991      801, 802
                         O. A. G. J. van der Houwen et al., Systematic Interpretation of pH-Degradation Profiles. A
 DTX-200                 Critical Review , 155 Int'l J. Pharm. 137 (1997)                                               EAGLEVAS0058048      EAGLEVAS0058063      801, 802
                         W.H.O. International Standard: ARGININE VASOPRESSIN (AVP) Instructions for Use
 DTX-201          4/2013 (revised: 04/2013) (Version: 6.0)                                                              EAGLEVAS0014037      EAGLEVAS0014038      801, 802
                         Luwei Zhao & Samuel H. Yalkowsky, Stabilization of Eptifibatide by Cosolvents , 218 Int'l J.
 DTX-202                 Pharm. 43 (2001)                                                                               EAGLEVAS0058338      EAGLEVAS0058351      801, 802
 DTX-203       5/24/2019 Curriculum Vitae of Leonard J. Chyall, Ph.D.                                                                                             401, 402, 403, 801, 802
 DTX-203A     10/22/2020 Updated Curriculum Vitae of Leonard J. Chyall, Ph.D.
 DTX-204      11/15/2019 List of Materials Considered for Opening Expert Report of Leonard J. Chyall, Ph.D.                                                       801, 802
                         Declaration of Zlatan Coralic, Pharm.D., BCPS Regarding Claim Construction, and Exhibit
                         Thereto, Submitted as Exhibit 20 to the Parties' Joint Claim Construction Appendix (D.I.
 DTX-205       3/22/2019 62)
                         Betty L. Gahart & Adrienne R. Nazareno, Vasopressin Injection , in Intravenous
 DTX-206                 Medications 1167 (29th ed. 2013)                                                               EAGLEVAS0051875      EAGLEVAS0051883      801, 802
                         Plaintiffs' Objections and Responses to Eagle Pharmaceuticals Inc.'s First Set of
 DTX-207       12/3/2018 Interrogatories (Nos. 1-13)                                                                                                              401, 402, 403, 801, 802, AA, Legal
 DTX-208                 Am. Hosp. Formulary Serv., Vasopressin , in AHFS Drug Information 3261 (2011)                  EAGLEVAS0052180      EAGLEVAS0052184      801, 802
                         Jeffrey A. Alten et al., Early Initiation of Arginine Vasopressin Infusion in Neonates after
 DTX-209                 Complex Cardiac Surgery , 13(3) Pediatric Critical Care Med. 300 (2012)                        EAGLEVAS0034748      EAGLEVAS0034752      801, 802
                         Michael Argenziano et al., A Prospective Randomized Trial of Arginine Vasopressin in the
                         Treatment of Vasodilatory Shock after Left Ventricular Assist Device Placement , 96(suppl
 DTX-210                 II) Circulation II-286 (1997)                                                                  EAGLEVAS0013664      EAGLEVAS0013668      801, 802
                         Michael Argenziano et al., Management of Vasodilatory Shock after Cardiac Surgery:
                         Identification of Predisposing Factors and Use of a Novel Pressor Agent , 116 J. Thoracic
 DTX-211                 Cardiovascular Surgery 973 (1998)                                                              EAGLEVAS0036637      EAGLEVAS0036644      801, 802
                         R. Isaac, VASOPRESSIN 10 Units in 50 mL IV INFUSION for Vasopressor Effect , in
 DTX-212          2/2013 Birmingham Children's Hospital Injectable Medicine Guide (Feb. 2013)                           EAGLEVAS0013837      EAGLEVAS0013838      801, 802

                          R. P. Dellinger et al., Surviving Sepsis Campaign: International Guidelines for
 DTX-213                  Management of Severe Sepsis and Septic Shock, 2012 , 39 Intensive Care Med. 165 (2013) EAGLEVAS0055873             EAGLEVAS0055936      801, 802



                                                                                                              9
                             Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 374 of 1374 PageID #:
                                                         U.S. DISTRICT COURT FOR THE DISTRICT OF DELAWARE
                                                                             26879
                                                   PAR PHARMACEUTICAL, INC., et al. v. EAGLE PHARMACEUTICALS INC.
                                                                                           C.A. No. 18-cv-00823-CFC
                                                                           DEFENDANT EAGLE PHARMACEUTICALS INC.'s TRIAL EXHIBIT LIST
EXHIBIT NO.   DATE                                             DESCRIPTION                                                 BEG BATES NO.        END BATES NO.              OBJECTIONS
                        M. W. Dünser et al., Cardiac Performance during Vasopressin Infusion in Postcardiotomy
 DTX-214                Shock , 28 Intensive Care Med. 746 (2002)                                                     EAGLEVAS0013857      EAGLEVAS0013862      801, 802
                        Martin W. Dünser et al., Arginine Vasopressin in Advanced Vasodilatory Shock: A
 DTX-215                Prospective, Randomized, Controlled Study , 107 Circulation 2313 (2003)                       EAGLEVAS0033530      EAGLEVAS0033536      801, 802
                        Suruchi Hasija et al., Prophylactic Vasopressin in Patients Receiving the Angiotensin-
                        Converting Enzyme Inhibitor Ramipril Undergoing Coronary Artery Bypass Graft Surgery ,
 DTX-216                24(2) J. Cardiothoracic Vascular Anesthesia 230 (2010)                                        EAGLEVAS0037890      EAGLEVAS0037898      801, 802
                        Cheryl L. Holmes et al., The Effects of Vasopressin on Hemodynamics and Renal Function
 DTX-217                in Severe Septic Shock: A Case Series , 27 Intensive Care Med. 1416 (2001)                    EAGLEVAS0038761      EAGLEVAS0038766      801, 802
                        François Lauzier et al., Vasopressin or Norepinephrine in Early Hyperdynamic Septic
 DTX-218                Shock: A Randomized Clinical Trial , 32 Intensive Care Med. 1782 (2006)                       EAGLEVAS0039509      EAGLEVAS0039516      801, 802
                        Evelyn Lechner et al., Arginine-Vasopressin in Neonates with Vasodilatory Shock after
 DTX-219                Cardiopulmonary Bypass , 166 Eur. J. Pediatrics 1221 (2007)                                   EAGLEVAS0013931      EAGLEVAS0013937      801, 802
                        P. Nekic & S. Shunker, Vasopressin , in Liverpool Hospital ICU Guideline: Pharmacology
 DTX-220         1/2014 (Jan. 2014)                                                                                   EAGLEVAS0035772      EAGLEVAS0035775      801, 802
                        Mary Beth Malay et al., Low-Dose Vasopressin in the Treatment of Vasodilatory Septic
 DTX-221                Shock , 47(4) J. Trauma: Injury, Infection, & Critical Care 699 (1999)                        PAR-VASO 0108180     PAR-VASO 0108186     801, 802
                        David L. S. Morales et al., Arginine Vasopressin in the Treatment of 50 Patients with
 DTX-222                Postcardiotomy Vasodilatory Shock , 69 Ann. Thoracic Surgery 102 (2000)                       EAGLEVAS0033571      EAGLEVAS0033575      801, 802
                        David L. S. Morales et al., A Double-Blind Randomized Trial: Prophylactic Vasopressin
                        Reduces Hypotension after Cardiopulmonary Bypass , 75 Ann. Thoracic Surgery 926
 DTX-223                (2003)                                                                                        EAGLEVAS0033096      EAGLEVAS0033100      801, 802
                        NDA Approval Letter from Dr. R. Raghavachari of the FDA to C. English of Par Sterile
                        Products, LLC Enclosing VASOSTRICT® (vasopressin injection) Prescribing Information
 DTX-224         3/2016 (revised: 11/2015) and Package Labeling                                                       PAR-VASO 0014542     PAR-VASO 0014547     801, 802
                        Marilee D. Obritsch et al., Effects of Continuous Vasopressin Infusion in Patients with
 DTX-225                Septic Shock , 38 Ann. Pharmacotherapy 1117 (2004)                                            EAGLEVAS0013987      EAGLEVAS0013992      801, 802
                        Georgios Papadopoulos et al., Perioperative Infusion of Low-Dose of Vasopressin for
                        Prevention and Management of Vasodilatory Vasoplegic Syndrome in Patients
                        Undergoing Coronary Artery Bypass Grafting - A Double-Blind Randomized Study , 5(17) J.
 DTX-226                Cardiothoracic Surgery (2010)                                                                 EAGLEVAS0037343      EAGLEVAS0037354      801, 802
                        Letter from G. Vasquez of JHP Pharmaceuticals, LLC to Dr. N. Stockbridge of the FDA re
                        Pitressin® (vasopressin injection, USP), Synthetic NDA #204485, S/N 0008; Response to
 DTX-227       4/1/2013 Information Request Received December 7, 2012                                                 PAR-VASO 0076965     PAR-VASO 0076967     801, 802
                        Letter from G. Vasquez of JHP Pharmaceuticals, LLC to Dr. N. Stockbridge of the FDA re
                        Pitressin® (vasopressin injection, USP), Synthetic NDA #204485, S/N 0011; Response to
                        Clinical Pharmacology Information Requests Received April 22, 2013 & Completed
 DTX-228       5/3/2013 Development Studies with Dextrose                                                             PAR-VASO 0077264     PAR-VASO 0077267     801, 802
                        JHP Pharmaceuticals, LLC Product Development Technical Report (No. DEV-13-022):
 DTX-229      3/26/2013 Stability of Admixtures of Pitressin with D5W                                                 PAR-VASO 0078911     PAR-VASO 0078931
                        Bhavesh M. Patel et al., Beneficial Effects of Short-Term Vasopressin Infusion during
 DTX-230                Severe Septic Shock , 96(3) Anesthesiology 576 (2002)                                         EAGLEVAS0013993      EAGLEVAS0013999      801, 802
                        Erika Berman Rosenzweig et al., Intravenous Arginine-Vasopressin in Children with
 DTX-231                Vasodilatory Shock after Cardiac Surgery , 100(suppl II) Circulation II-182 (1999)            EAGLEVAS0036273      EAGLEVAS0036278      801, 802
                        James A. Russell et al., Vasopressin versus Norepinephrine Infusion in Patients with Septic
 DTX-232                Shock , 358(9) New Eng. J. Med. 877 (2008)                                                    EAGLEVAS0014006      EAGLEVAS0014016      801, 802




                                                                                                           10
                             Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 375 of 1374 PageID #:
                                                         U.S. DISTRICT COURT FOR THE DISTRICT OF DELAWARE
                                                                             26880
                                                   PAR PHARMACEUTICAL, INC., et al. v. EAGLE PHARMACEUTICALS INC.
                                                                                           C.A. No. 18-cv-00823-CFC
                                                                           DEFENDANT EAGLE PHARMACEUTICALS INC.'s TRIAL EXHIBIT LIST
EXHIBIT NO.    DATE                                            DESCRIPTION                                                 BEG BATES NO.         END BATES NO.                    OBJECTIONS

                         Supplementary Appendix to: James A. Russell et al., Vasopressin versus Norepinephrine
 DTX-233                 Infusion in Patients with Septic Shock , 358(9) New Eng. J. Med. 877 (2008)                 PAR-VASO 0108219      PAR-VASO 0108236      801, 802
                         Vasostrict™ (vasopressin injection) Prescribing Information (revised: 09/2014) (Reference
 DTX-234          9/2014 ID: 3665822)                                                                                EAGLEVAS0036325       EAGLEVAS0036328
                         Qinghua Sun et al., Low-Dose Vasopressin in the Treatment of Septic Shock in Sheep , 168
 DTX-235                 Am. J. Respiratory & Critical Care Med. 481 (2003)                                          EAGLEVAS0014017       EAGLEVAS0014022       801, 802
                         Paul Tonog & Anand D. Lakhkar, Normal Saline , NCBI Bookshelf (July 22, 2019),
 DTX-236       7/22/2019 https://www.ncbi.nlm.nih.gov/books/NBK545210/?report=printable                              EAGLEVAS0057992       EAGLEVAS0057996       801, 802
                         Christian Torgersen et al., Comparing Two Different Arginine Vasopressin Doses in
                         Advanced Vasodilatory Shock: A Randomized, Controlled, Open-Trial Label , 36 Intensive
 DTX-237                 Care Med. 57 (2010)                                                                         EAGLEVAS0034376       EAGLEVAS0034384       801, 802
                         Tanja A. Treschan & Jürgen Peters, The Vasopressin System: Physiology and Clinical
 DTX-238                 Strategies , 105(3) Anesthesiology 599 (2006)                                               EAGLEVAS0014023       EAGLEVAS0014036       801, 802
                         Sarah Catherine Walpole et al., The Weight of Nations: An Estimation of Adult Human
 DTX-239                 Biomass , 12(439) BMC Pub. Health (2012)                                                    EAGLEVAS0014538       EAGLEVAS0014543       401, 402, 403, 801, 802
 DTX-240       1/22/2009 WIPO Int'l Pub. No. WO 2009/009907 to Russell et al.                                        EAGLEVAS0043158       EAGLEVAS0043215       801, 802
 DTX-241                 Curriculum Vitae of Carmen A. Cross, M.D., F.A.C.E.P.                                                                                   401, 402, 403, 801, 802
 DTX-242      11/14/2019 List of Materials Considered for Opening Expert Report of Carmen A. Cross, M.D.                                                         801, 802
                         Plaintiffs' Objections and Responses to Eagle Pharmaceuticals Inc.'s Second Set of
 DTX-243       7/30/2019 Interrogatories (Nos. 14-22)                                                                                                            401, 402, 403, 801, 802, AA, Legal
                         Plaintiffs Par Pharmaceutical, Inc., Par Sterile Products, LLC, and Endo Par Innovation
                         Company, LLC's Response to Defendant Eagle Pharmaceuticals Inc.'s Invalidity
 DTX-244       8/23/2019 Contentions                                                                                                                             401, 402, 403, 801, 802, AA, Legal
                         Plaintiffs' Supplemental Objections and Responses to Eagle Pharmaceuticals Inc.'s
 DTX-245        9/6/2019 Second and Third Sets of Interrogatories (Nos. 14, 17-19, 23-24)                                                                        401, 402, 403, 801, 802, AA, Legal
                         Vasopressin Injection, USP (Synthetic) Prescribing Information (revised: 05/2011)
 DTX-246          5/2011 (Manufacturer: American Regent, Inc.)                                                       PAR-VASO-0002051      PAR-VASO-0002058      801, 802
                         Byeong S. Chang & Susan Hershenson, Practical Approaches to Protein Formulation
                         Development , in Rational Design of Stable Protein Formulations 1 (J.F. Carpenter et al.
 DTX-247                 eds., 2002)                                                                                 PAR-VASO-0005826      PAR-VASO-0005850      801, 802
                         Mingda Bi & Jagdish Singh, HPLC Method for Quantification of Arginine Containing
 DTX-248                 Vasopressin , 22(4) J. Liquid Chromatography & Related Techs. 551 (1999)                    EAGLEVAS0013839       EAGLEVAS0013850       801, 802
                         Pitressin® (vasopressin injection, USP) Synthetic Prescribing Information (revised:
 DTX-249         10/2012 10/2012) (Repackaging Manufacturer: Cardinal Health)                                        EAGLEVAS0013851       EAGLEVAS0013856       801, 802
                         The Joint Commission Webinar Presentation: The Misuse of Vials: A Follow-Up to the
 DTX-250       9/11/2014 Sentinel Event Alert (Presenters: Ana McKee et al.)                                         EAGLEVAS0013895       EAGLEVAS0013930       801, 802
                         Jadwiga Dudkiewicz-Wilczyńska et al., Determination of the Content of Desmopressin in
                         Pharmaceutical Preparations by HPLC and Validation of the Method , 59(3) Acta Poloniae
 DTX-251                 Pharmaceutica 163 (2002)                                                                    EAGLEVAS0014039       EAGLEVAS0014044       801, 802
                         Masashi Yanagisawa et al., A Novel Potent Vasoconstrictor Peptide Produced by Vascular
 DTX-252                 Endothelial Cells , 332 Nature 411 (1988)                                                   EAGLEVAS0014045       EAGLEVAS0014050       801, 802
                         FDA Summary Review of Proposed Drug Product, Vasostrict® (Vasopressin Injection, USP)
 DTX-253       3/27/2014 (NDA No. 204485) (Reviewer: Shari L. Targum, M.D.) (Reference ID: 3478975)                  EAGLEVAS0034177       EAGLEVAS0034187       801, 802
                         Mark Cornell Manning et al., Stability of Protein Pharmaceuticals: An Update , 27(4)
 DTX-254                 Pharm. Res. 544 (2010)                                                                      EAGLEVAS0038359       EAGLEVAS0038390       801, 802
                         Vasopressin Injection, USP (Synthetic) Prescribing Information (revised: 09/2013)
 DTX-255          9/2013 (Manufacturer: Fresenius Kabi USA, LLC)                                                     EAGLEVAS0039503       EAGLEVAS0039508       801, 802



                                                                                                          11
                              Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 376 of 1374 PageID #:
                                                          U.S. DISTRICT COURT FOR THE DISTRICT OF DELAWARE
                                                                              26881
                                                    PAR PHARMACEUTICAL, INC., et al. v. EAGLE PHARMACEUTICALS INC.
                                                                                            C.A. No. 18-cv-00823-CFC
                                                                            DEFENDANT EAGLE PHARMACEUTICALS INC.'s TRIAL EXHIBIT LIST
EXHIBIT NO.    DATE                                             DESCRIPTION                                               BEG BATES NO.        END BATES NO.                    OBJECTIONS
                         The Joint Comm'n, Preventing Infection from the Misuse of Vials , 52 Sentinel Event Alert
 DTX-256       6/16/2014 (June 16, 2014)                                                                             EAGLEVAS0055694      EAGLEVAS0055699      801, 802
                         Compound Summary: Chlorobutanol , PubChem (Nov. 9, 2019),
 DTX-257                 https://pubchem.ncbi.nlm.nih.gov/compound/Chlorobutanol                                     EAGLEVAS0055824      EAGLEVAS0055872      801, 802
                         FDA Response from Dr. J. Woodcock Granting Citizen Petition Submitted by K. Karst of
                         Hyman, Phelps & McNamara P.C. Requesting That the FDA Determine Whether the
                         Original Formulation of VASOSTRICT® (vasopressin injection), Approved under NDA No.
                         204485, Has Been Voluntarily Withdrawn for Reasons of Safety or Effectiveness and
                         Confirm that the Agency Will Accept the Submission of ANDAs for Vasopressin Injection
                         That References the Original Formulation of VASOSTRICT® as the Reference Listed Drug
 DTX-258      12/21/2018 Basis of Submission (Docket No. FDA-2017-P-1096)                                            EAGLEVAS0055937      EAGLEVAS0055941      801, 802
 DTX-259                 Remington: Essentials of Pharmaceutics (Linda Felton ed., 2013)                             EAGLEVAS0055942      EAGLEVAS0056724      801, 802
 DTX-260                 Shelley Chambers Fox, Remington Education: Pharmaceutics (2014)                             EAGLEVAS0056725      EAGLEVAS0057285      801, 802
                         Pharmaceutical Preformulation and Formulation: A Practical Guide from Candidate Drug
 DTX-261                 Selection to Commercial Dosage Form (Mark Gibson ed., 2004)                                 EAGLEVAS0057286      EAGLEVAS0057895      801, 802
 DTX-262                 Sumie Yoshioka & Valentino J. Stella, Stability of Drugs and Dosage Forms (2002)            EAGLEVAS0058064      EAGLEVAS0058337
                         Christina Avanti, Innovative Strategies for Stabilization of Therapeutic Peptides in
 DTX-263                 Aqueous Formulations (2012)                                                                 EAGLEVAS0013669      EAGLEVAS0013825      801, 802

                         Par Pharmaceutical, Inc. Stability Tables: SV 4200 Pitressin (Synthetic) USP, 20 Units/mL
 DTX-264      11/14/2018 (Storage Conditions: 25C/60% RH, 30C/65% RH, 40C/75% RH) (Stock No. 2000179)                PAR-VASO 0052113     PAR-VASO 0052134
                         Par Pharmaceutical, Inc. Stability Tables: SV 4200 Pitressin (Synthetic) USP, 20 Units/mL
 DTX-265      11/21/2014 (Storage Conditions: 25C/60% RH, 5C) (Stock Nos. 2000179, 2002132)                          PAR-VASO 0053561     PAR-VASO 0053611

                         Par Pharmaceutical, Inc. Stability Tables: SV 4200 Pitressin (Synthetic) USP, 20 Units/mL
 DTX-266        1/8/2015 (Storage Conditions: 25C/60% RH, 30C/65% RH, 40C/75% RH, 5C) (Stock No. 2002132)            PAR-VASO 0053873     PAR-VASO 0053898

                         Par Pharmaceutical, Inc. Stability Tables: SV 4200 Pitressin (Synthetic) USP, 20 Units/mL
 DTX-267        1/8/2015 (Storage Conditions: 25C/60% RH, 30C/65% RH, 40C/75% RH, 5C) (Stock No. 2002132)            PAR-VASO 0057291     PAR-VASO 0057316
                         JHP Pharmaceuticals, LLC Application to Market a New Drug, Biologic, or an Antibiotic
                         Drug for Human Use (Form FDA 356h): Pitressin® (vasopressin injection, USP) (NDA No.
 DTX-268       9/25/2012 204485)                                                                                     PAR-VASO 0072406     PAR-VASO 0072410
                         JHP Pharmaceuticals, LLC Product Development Technical Report (No. DEV-12-016):
                         Identification of Pitressin Impurities and Development of the AVP Impurity Marker
 DTX-269       4/16/2012 Solution D009-19                                                                            PAR-VASO 0073884     PAR-VASO 0073912
                         JHP Pharmaceuticals NDA Module: 3.2.S.4.1 Specification - Drug Substance - Pitressin®
 DTX-270                 (NDA No. 204485)                                                                            PAR-VASO 0073920     PAR-VASO 0073920
 DTX-271       3/26/1929 U.S. Trademark No. 254,507 to Parke, Davis & Co                                             PAR-VASO 0076146     PAR-VASO 0076147     401, 402, 403, 801, 802
                         Letter from G. Vasquez of JHP Pharmaceuticals, LLC to Dr. N. Stockbridge of the FDA re
                         Request for Withdrawal of Proprietary Name: NDA 204485, SN 0014, VasoPrez®
 DTX-272       6/24/2013 (Vasopressin Injection, USP), Synthetic                                                     PAR-VASO 0077570     PAR-VASO 0077570     801, 802
                         Letter from G. Vasquez of Par Sterile Products, LLC to Dr. N. Stockbridge of the FDA re
                         Vasostrict® (vasopressin injection, USP) Synthetic NDA #204485, S/N 0031; Prior Approval
 DTX-273        6/3/2014 Supplement: Refrigerated Storage Conditions and Shelf Life Extension                        PAR-VASO 0079901     PAR-VASO 0079902     801, 802
                         Protein Formulation and Delivery (Eugene J. McNally & Jayne E. Hastedt eds., 2d ed.
 DTX-274                 2008)                                                                                       PAR-VASO 0086302     PAR-VASO 0086673     801, 802
                         JHP Pharmaceuticals, LLC Memorandum from D. Battisti to J. Gantenbein et al. re
 DTX-275        8/6/2008 Vasopressin Information and Items for Discussion                                            PAR-VASO 0108603     PAR-VASO 0108616     801, 802



                                                                                                            12
                              Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 377 of 1374 PageID #:
                                                          U.S. DISTRICT COURT FOR THE DISTRICT OF DELAWARE
                                                                              26882
                                                    PAR PHARMACEUTICAL, INC., et al. v. EAGLE PHARMACEUTICALS INC.
                                                                                            C.A. No. 18-cv-00823-CFC
                                                                            DEFENDANT EAGLE PHARMACEUTICALS INC.'s TRIAL EXHIBIT LIST
EXHIBIT NO.    DATE                                             DESCRIPTION                                                BEG BATES NO.        END BATES NO.                    OBJECTIONS

                         Letter from Dr. M. Brivanlou of King & Spalding LLP to C. English of Par Sterile Products,
                         LLC & the Legal Department of Par Pharmaceutical, Inc. re Notification of Paragraph IV
                         Certification Regarding U.S. Patent Nos. 9,744, 239, 9,375,478, 9,687,526, 9,744,209, and
 DTX-276       6/27/2019 9,750,785 Pursuant to Section 505(b)(3) of the Federal Food, Drug, and Cosmetic Act          PAR-VASO 0248173     PAR-VASO 0248336     401, 402, 403, 801, 802, AA, Legal
                         Claims & Disclosures Table Prepared by Dr. Kinam Park, Ph.D. in Support of His Opening
 DTX-277      11/15/2019 Report: Appendix 1 - Pitressin® Public Use Bar & On-Sale Bar                                                                           801, 802
                         Claims & Disclosures Table Prepared by Dr. Kinam Park, Ph.D. in Support of His Opening
                         Report: Appendix 2 - American Regent Vasopressin Injection Public Use Bar & On-Sale
 DTX-278      11/15/2019 Bar                                                                                                                                    801, 802
                         Claims & Disclosures Table Prepared by Dr. Kinam Park, Ph.D. in Support of His Opening
 DTX-279      11/15/2019 Report: Appendix 3 - Vasostrict® Public Use Bar & On-Sale Bar                                                                          801, 802
                         Claims & Disclosures Table Prepared by Dr. Kinam Park, Ph.D. in Support of His Opening
 DTX-280      11/15/2019 Report: Appendix 4 - Anticipation by Vasostrict® Labels                                                                                801, 802
                         Claims & Disclosures Table Prepared by Dr. Kinam Park, Ph.D. in Support of His Opening
 DTX-281      11/20/2019 Report: Appendix 5 - Publication Obviousness                                                                                           801, 802
 DTX-282         10/2019 Curriculum Vitae of Kinam Park, Ph.D.                                                                                                  401, 402, 403, 801, 802
 DTX-282A        12/2020 Updated Curriculum Vitae of Kinam Park, Ph.D.
 DTX-283      11/15/2019 List of Materials Considered for Opening Expert Report of Kinam Park, Ph.D.                                                            801, 802
                         Email from R. Rhoad of Dechert LLP to S. Kwon of Kirkland & Ellis LLP re Plaintiffs'
 DTX-284      11/21/2019 Responses and Objections to Defendants' Interrogatories                                                                                401, 402, 403, 801, 802, AA, Legal
                         Email from B. Lasky of Kirkland & Ellis LLP to M. Black of Dechert LLP re Plaintiffs'
 DTX-285      11/27/2019 Response and Objections to Defendants' Interrogatories                                                                                 401, 402, 403, 801, 802, AA, Legal
                         OSO BioPharmaceuticals Manufacturing, LLC End-Product Data Collection Form:
 DTX-286       6/23/2017 Vasopressin Injection, USP (Lot No. SVA003) (Customer: SAGENT Pharmaceuticals)               AMRIVAS0015410       AMRIVAS0015412       801, 802
                         OSO BioPharmaceuticals Manufacturing, LLC End-Product Data Collection Form:
 DTX-287          6/2017 Vasopressin Injection, USP (Lot No. SVA002) (Customer: SAGENT Pharmaceuticals)               AMRIVAS0015413       AMRIVAS0015415       801, 802
                         OSO BioPharmaceuticals Manufacturing, LLC End-Product Data Collection Form:
 DTX-288          6/2017 Vasopressin Injection, USP (Lot No. SVA001) (Customer: SAGENT Pharmaceuticals)               AMRIVAS0015416       AMRIVAS0015418       801, 802
                         Albany Molecular Research Inc. Standard Operating Procedure Report (No. STA-EPX-
 DTX-289        4/4/2017 0119): Vasopressin Injection, USP, End Product Test Procedure (Revision: 01)                 AMRIVAS0035367       AMRIVAS0035389       801, 802
                         OSO BioPharmaceuticals Manufacturing, LLC Master Batch Record (No. 10-869):
 DTX-290        3/8/2019 Vasopressin Injection, USP, 0.0377 mg/mL (Lot No. SVA004) (Version: 4.0)                     AMRIVAS0110443       AMRIVAS0110470       ID, 106, 801, 802, 1003
                         Compilation of Albany Molecular Research Inc. Laboratory Documents: Certificates of
                         Analysis, End Product Data Collection Forms, and Other Miscellaneous Laboratory
                         Documents for Vasopressin Injection, USP, 0.0377 mg/mL (Lot No. SVA004) (Customer:
 DTX-291                 Eagle Pharmaceuticals)                                                                       AMRIVAS0110990       AMRIVAS0111046       401, 402, 403, 801, 802
                         Albany Molecular Research Inc. Standard Operating Procedure Report (No. STA-IPX-
 DTX-292        3/7/2019 0153): Vasopressin Injection, USP, In-Process Test Procedure (Revision: 01)                  AMRIVAS0111171       AMRIVAS0111191       401, 402, 403, 801, 802
                         Albany Molecular Research Inc. Standard Operating Procedure Report (No. STA-EPX-
 DTX-293        3/8/2019 0119): Vasopressin Injection, USP, End Product Test Procedure (Revision: 04)                 AMRIVAS0111192       AMRIVAS0111216       801, 802
                         Albany Molecular Research Inc. End-Product Data Collection Form (No. STA-EPX-0119-F):
                         Vasopressin Injection, USP (Lot No. Unspecified) (Customer: Eagle Pharmaceuticals)
 DTX-294        3/8/2019 (Revision: 04)                                                                               AMRIVAS0111217       AMRIVAS0111222       801, 802
                         Albany Molecular Research Inc. Standard Operating Procedure Report (No. STA-IPX-
 DTX-295        7/3/2019 0153): Vasopressin Injection, USP, In-Process Test Procedure (Revision: 02)                  AMRIVAS0111290       AMRIVAS0111312       401, 402, 403, 801, 802




                                                                                                            13
                             Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 378 of 1374 PageID #:
                                                         U.S. DISTRICT COURT FOR THE DISTRICT OF DELAWARE
                                                                             26883
                                                   PAR PHARMACEUTICAL, INC., et al. v. EAGLE PHARMACEUTICALS INC.
                                                                                         C.A. No. 18-cv-00823-CFC
                                                                         DEFENDANT EAGLE PHARMACEUTICALS INC.'s TRIAL EXHIBIT LIST
EXHIBIT NO.    DATE                                           DESCRIPTION                                              BEG BATES NO.        END BATES NO.                    OBJECTIONS
                         OSO BioPharmaceuticals Manufacturing, LLC Change Control Task Report (PR No.
                         674746): Update SOPs STA-ATX-0126, STA-EPX-0119, and STA-IPX-0153(with Updated
 DTX-296        7/3/2019 SOP Report No. STA-EPX-0119 (Revision: 05) Enclosed Thereto)                             AMRIVAS0111313       AMRIVAS0111347       801, 802
                         OSO BioPharmaceuticals Manufacturing, LLC Master Batch Record (No. 10-869):
 DTX-297        3/8/2019 Vasopressin Injection, USP, 0.0377 mg/mL (Lot No. SVA005) (Version: 4.0)                 AMRIVAS0111402       AMRIVAS0111429       ID, 106, 801, 802, 1003
                         OSO BioPharmaceuticals Manufacturing, LLC Master Batch Record (No. 10-869):
 DTX-298        3/8/2019 Vasopressin Injection, USP, 0.0377 mg/mL (Lot No. SVA006) (Version: 4.0)                 AMRIVAS0111430       AMRIVAS0111457       ID, 106, 801, 802, 1003
                         Compilation of Albany Molecular Research Inc. Laboratory Documents: Certificates of
                         Analysis, End Product Data Collection Forms, and Other Miscellaneous Laboratory
                         Documents for Vasopressin Injection, USP, 0.0377 mg/mL (Lot No. SVA005) (Customer:
 DTX-299                 Eagle Pharmaceuticals)                                                                   AMRIVAS0111954       AMRIVAS0111973       401, 402, 403, 801, 802
                         Compilation of Albany Molecular Research Inc. Laboratory Documents: Certificates of
                         Analysis, End Product Data Collection Forms, and Other Miscellaneous Laboratory
                         Documents for Vasopressin Injection, USP, 0.0377 mg/mL (Lot No. SVA006) (Customer:
 DTX-300                 Eagle Pharmaceuticals)                                                                   AMRIVAS0111974       AMRIVAS0112043       401, 402, 403, 801, 802
                         OSO BioPharmaceuticals Manufacturing, LLC Master Batch Record (No. 10-869):
 DTX-301        8/8/2019 Vasopressin Injection, USP, 0.0377 mg/mL (Lot No. Unspecified) (Version: 9.0)            AMRIVAS0114291       AMRIVAS0114391       801, 802
                         OSO BioPharmaceuticals Manufacturing, LLC Out of Specification Report (PR No. 661354):
 DTX-302       8/26/2019 24 Month SVA001.5U Sample Failed pH Specification at 3.7                                 AMRIVAS0114545       AMRIVAS0114548       106, 1003
                         OSO BioPharmaceuticals Manufacturing, LLC Laboratory Notebook Excerpts Regarding
                         Vasopressin Injection, USP Samples SVA001/002/003 (Document No. STA-PJN-0029)
 DTX-303                 (Version: 3.0)                                                                           AMRIVAS0114554       AMRIVAS0114567       106, 1003
                         Albany Molecular Research Inc. Stability Tables: Vasopressin Injection, USP, 0.0377
                         mg/mL (Storage Conditions: 25C/60% RH Inverted, 25C/60% RH Upright) (Lot Nos.
 DTX-304       9/18/2019 SVA007.25I, SVA007.25U)                                                                  AMRIVAS0117010       AMRIVAS0117013       401, 402, 403, 801, 802
                         Albany Molecular Research Inc. Stability Tables: Vasopressin Injection, USP, 0.0377
                         mg/mL (Storage Conditions: 25C/60% RH Inverted, 25C/60% RH Upright) (Lot Nos.
 DTX-305       10/9/2019 SVA007.25I, SVA007.25U)                                                                  AMRIVAS0117014       AMRIVAS0117017       401, 402, 403, 801, 802

                         Albany Molecular Research Inc. Stability Tables: Vasopressin Injection, USP, 0.0377
 DTX-306       9/18/2019 mg/mL (Storage Conditions: 5C Inverted, 5C Upright) (Lot Nos. SVA007.5I, SVA007.5U)      AMRIVAS0117018       AMRIVAS0117021       401, 402, 403, 801, 802
                         Albany Molecular Research Inc. Stability Tables: Vasopressin Injection, USP, 0.0377
                         mg/mL (Storage Conditions: 25C/60% RH Inverted, 25C/60% RH Upright) (Lot Nos.
 DTX-307       9/18/2019 SVA008.25I, SVA008.25U)                                                                  AMRIVAS0117022       AMRIVAS0117025       401, 402, 403, 801, 802
                         Albany Molecular Research Inc. Stability Tables: Vasopressin Injection, USP, 0.0377
                         mg/mL (Storage Conditions: 25C/60% RH Inverted, 25C/60% RH Upright) (Lot Nos.
 DTX-308       10/9/2019 SVA008.25I, SVA008.25U)                                                                  AMRIVAS0117026       AMRIVAS0117029       401, 402, 403, 801, 802

                         Albany Molecular Research Inc. Stability Tables: Vasopressin Injection, USP, 0.0377
 DTX-309       9/18/2019 mg/mL (Storage Conditions: 5C Inverted, 5C Upright) (Lot Nos. SVA008.5I, SVA008.5U)      AMRIVAS0117030       AMRIVAS0117033       401, 402, 403, 801, 802
                         Albany Molecular Research Inc. Stability Tables: Vasopressin Injection, USP, 0.0377
                         mg/mL (Storage Conditions: 25C/60% RH Inverted, 25C/60% RH Upright) (Lot Nos.
 DTX-310      10/16/2019 SVA009.25I, SVA009.25U)                                                                  AMRIVAS0117034       AMRIVAS0117037       401, 402, 403, 801, 802

                         Albany Molecular Research Inc. Stability Tables: Vasopressin Injection, USP, 0.0377
 DTX-311      10/16/2019 mg/mL (Storage Conditions: 5C Inverted, 5C Upright) (Lot Nos. SVA009.5I, SVA009.5U)      AMRIVAS0117038       AMRIVAS0117041       401, 402, 403, 801, 802
                         Eagle Pharmaceuticals ANDA Module: 3.2.P.1 Description and Composition of the Drug
 DTX-312                 Product - Vasopressin Injection, USP (ANDA No. 211538)                                   EAGLEVAS0000458      EAGLEVAS0000463      801, 802



                                                                                                        14
                             Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 379 of 1374 PageID #:
                                                         U.S. DISTRICT COURT FOR THE DISTRICT OF DELAWARE
                                                                             26884
                                                   PAR PHARMACEUTICAL, INC., et al. v. EAGLE PHARMACEUTICALS INC.
                                                                                             C.A. No. 18-cv-00823-CFC
                                                                             DEFENDANT EAGLE PHARMACEUTICALS INC.'s TRIAL EXHIBIT LIST
EXHIBIT NO.    DATE                                              DESCRIPTION                                               BEG BATES NO.        END BATES NO.                    OBJECTIONS
                          Eagle Pharmaceuticals ANDA Module: 3.2.P.2 Pharmaceutical Development - Vasopressin
 DTX-313                  Injection, USP (ANDA No. 211538)                                                    EAGLEVAS0000670              EAGLEVAS0000710      801, 802

                         Albany Molecular Research Inc. Analytical Report (No. TM.04873): Determination of
 DTX-314       9/18/2017 Assay and Related Substances of Vasopressin Injection, USP by HPLC (Revision: 01)            EAGLEVAS0000863      EAGLEVAS0000874      801, 802
                         Albany Molecular Research Inc. Analytical Report (No. TM.04880): Analysis of
 DTX-315       9/18/2017 Chlorobutanol in Vasopressin Injection, USP by HPLC (Revision: 01)                           EAGLEVAS0000875      EAGLEVAS0000882      401, 402, 403, 801, 802
                         Eagle Pharmaceuticals ANDA Module: 3.2.P.3.3 Description of Manufacturing Process
 DTX-316                 and Process Controls - Vasopressin Injection, USP (ANDA No. 211538)                          EAGLEVAS0001149      EAGLEVAS0001170      801, 802
                         Eagle Pharmaceuticals ANDA Module: 3.2.P.5.1 Specifications - Vasopressin Injection,
 DTX-317                 USP (ANDA No. 211538)                                                                        EAGLEVAS0001328      EAGLEVAS0001329      801, 802
                         Albany Molecular Research Inc. Analytical Report (No. ANC02239R): Method Validation
                         Report for Assay and Related Substances in Vasopressin Injection, USP by HPLC: Project
 DTX-318      11/22/2016 10972                                                                                        EAGLEVAS0001435      EAGLEVAS0001466      801, 802
                         OSO BioPharmaceuticals Manufacturing, LLC Batch Release Documents: Vasopressin
 DTX-319       3/30/2017 Injection, USP, 0.0377 mg/mL (Lot No. SVA001)                                                EAGLEVAS0001921      EAGLEVAS0002327      ID, 801, 802
                         OSO BioPharmaceuticals Manufacturing, LLC Batch Release Documents: Vasopressin
 DTX-320       3/30/2017 Injection, USP, 0.0377 mg/mL (Lot No. SVA002)                                                EAGLEVAS0002328      EAGLEVAS0002682      ID, 801, 802
                         OSO BioPharmaceuticals Manufacturing, LLC Batch Release Documents: Vasopressin
 DTX-321       3/30/2017 Injection, USP, 0.0377 mg/mL (Lot No. SVA003)                                                EAGLEVAS0002683      EAGLEVAS0003071      ID, 801, 802
                         Eagle Pharmaceuticals ANDA Module: 3.2.P.3.4 Controls of Critical Steps and
 DTX-322                 Intermediates - Vasopressin Injection, USP (ANDA No. 211538)                                 EAGLEVAS0045429      EAGLEVAS0045443      801, 802
                         Eagle Pharmaceuticals ANDA Module: 3.2.P.3.3 Description of Manufacturing Process
 DTX-323                 and Process Controls - Vasopressin Injection, USP (ANDA No. 211538)                          EAGLEVAS0045476      EAGLEVAS0045508      801, 802
                         OSO BioPharmaceuticals Manufacturing, LLC Master Batch Record (No. 10-869):
                         Vasopressin Injection, USP, 0.0377 mg/mL (Lot No. Unspecified) (Version: Proposed
 DTX-324       8/29/2019 Commercial)                                                                                  EAGLEVAS0045509      EAGLEVAS0045605      401, 402, 403, 801, 802
                         Albany Molecular Research Inc. Standard Operating Procedure Report (No. STA-IPX-
 DTX-325        8/9/2019 0153): Vasopressin Injection, USP, In-Process Test Procedure (Revision: 04)                  EAGLEVAS0045607      EAGLEVAS0045632      401, 402, 403, 801, 802
                         Albany Molecular Research Inc. Summary Report: Eagle Pharmaceutical's Vasopressin
 DTX-326       7/24/2019 (SVA) Engineering Run (V1926) Summary Report                                                 EAGLEVAS0045725      EAGLEVAS0045847      401, 402, 403, 801, 802
                         Eagle Pharmaceuticals ANDA Module: 3.2.P.5.1 Specifications - Vasopressin Injection,
 DTX-327                 USP (ANDA No. 211538)                                                                        EAGLEVAS0046173      EAGLEVAS0046175      801, 802

                          Eagle Pharmaceuticals Inc. Stability Tables: Vasopressin Injection, USP 0.0377 mg/mL,
                          2019 Optimization Batch, Batch SV004 Inverted Position, DOM: 15Mar2019: Long Term
 DTX-328                  (2° to 8°C) Stability Data, Stability Protocol PD SVA-04 Rev01, Stability Start 02Apr2019   EAGLEVAS0047304      EAGLEVAS0047310      801, 802

                          Eagle Pharmaceuticals Inc. Stability Tables: Vasopressin Injection, USP 0.0377 mg/mL,
                          2019 Optimization Batch, Batch SV005 Inverted Position, DOM: 03Apr2019: Long Term
 DTX-329                  (2° to 8°C) Stability Data, Stability Protocol PD SVA-04 Rev01, Stability Start 17Apr2019   EAGLEVAS0047311      EAGLEVAS0047317      801, 802

                          Eagle Pharmaceuticals Inc. Stability Tables: Vasopressin Injection, USP 0.0377 mg/mL,
                          2019 Optimization Batch, Batch SV006 Inverted Position, DOM: 08Apr2019: Long Term
 DTX-330                  (2° to 8°C) Stability Data, Stability Protocol PD SVA-04 Rev01, Stability Start 17Apr2019   EAGLEVAS0047318      EAGLEVAS0047324      801, 802
                          Eagle Pharmaceuticals ANDA Module: 3.2.P.8.1 Stability Summary and Conclusion -
 DTX-331                  Vasopressin Injection, USP (ANDA No. 211538)                                                EAGLEVAS0047328      EAGLEVAS0047355      801, 802




                                                                                                              15
                              Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 380 of 1374 PageID #:
                                                          U.S. DISTRICT COURT FOR THE DISTRICT OF DELAWARE
                                                                              26885
                                                    PAR PHARMACEUTICAL, INC., et al. v. EAGLE PHARMACEUTICALS INC.
                                                                                            C.A. No. 18-cv-00823-CFC
                                                                            DEFENDANT EAGLE PHARMACEUTICALS INC.'s TRIAL EXHIBIT LIST
EXHIBIT NO.    DATE                                             DESCRIPTION                                                 BEG BATES NO.        END BATES NO.                    OBJECTIONS
                         OSO BioPharmaceuticals Manufacturing, LLC Batch Release Documents: Vasopressin
 DTX-332       8/22/2019 Injection, USP, 0.0377 mg/mL (Lot No. SVA007)                                                 EAGLEVAS0047362      EAGLEVAS0048071      ID, 801, 802
                         OSO BioPharmaceuticals Manufacturing, LLC Batch Release Documents: Vasopressin
 DTX-333       8/22/2019 Injection, USP, 0.0377 mg/mL (Lot No. SVA008)                                                 EAGLEVAS0048072      EAGLEVAS0048666      ID, 801, 802
                         OSO BioPharmaceuticals Manufacturing, LLC Batch Release Documents: Vasopressin
 DTX-334        9/3/2019 Injection, USP, 0.0377 mg/mL (Lot No. SVA009)                                                 EAGLEVAS0048667      EAGLEVAS0049378      ID, 801, 802
                         JHP Pharmaceuticals, LLC Complete Response to Information Request Received March 7,
 DTX-335                 2013 from the FDA re NDA No. 204485                                                           PAR-VASO 0077758     PAR-VASO 0077767
 DTX-336      12/23/2019 List of Materials Considered for Rebuttal Expert Report of Kinam Park, Ph.D.                                                            801, 802
                         Amino Acid Explorer: Substitutions in BLOSUM62 for Asparagine , NCBI Structures,
 DTX-337                 https://www.ncbi.nlm.nih.gov/Class/Stucture/aa/aa explorer.cgi                                EAGLEVAS0058375      EAGLEVAS0058375      801, 802
                         G. P. S. Raghava & Geoffrey J. Barton, Quantification of the Variation in Percentage
 DTX-338                 Identity for Protein Sequence Alignments , 7(415) BMC Bioinformatics (2006)                   EAGLEVAS0058376      EAGLEVAS0058379      401, 402, 403, 801, 802
 DTX-339                 AppliChem, Biological Buffers (2008)                                                          EAGLEVAS0058380      EAGLEVAS0058399      801, 802
                         Eagle Pharmaceuticals ANDA Module: 3.2.P.5.5 Characterization of Impurities -
 DTX-340                 Vasopressin Injection, USP (ANDA No. 211538)                                                  EAGLEVAS0001749      EAGLEVAS0001754      801, 802
                         Chandra Mohan, Buffers: A Guide for the Preparation and Use of Buffers in Biological
 DTX-341                 Systems , Calbiochem® Biochems. (2006)                                                        EAGLEVAS0014396      EAGLEVAS0014433      801, 802
                         Declaration of Mansoor M. Amiji, Ph.D., R.Ph. Regarding Claim Construction, Submitted
 DTX-342        4/5/2019 as Exhibit 25 to the Parties' Joint Claim Construction Appendix (D.I. 62)                                                               801, 802
                         Excerpts of FDA Approval Package for VASOSTRICT® (vasopressin injection) (NDA No.
                         204485), Submitted as Exhibit 30 to the Parties' Joint Claim Construction Appendix (D.I.
 DTX-343                 62)
                         Supplemental Declaration of Mansoor M. Amiji, Ph.D., R.Ph. Regarding Claim
                         Construction, Submitted as Exhibit 44 to the Parties' Joint Claim Construction Appendix
 DTX-344       4/29/2019 (D.I. 62)                                                                                                                               801, 802
                         Alex C. W. May, Percent Sequence Identity: The Need to Be Explicit , 12 Structure 737
 DTX-345                 (2004)                                                                                        EAGLEVAS0058402      EAGLEVAS0058403      401, 402, 403, 801, 802
                         IUPAC-IUB Comm'n on Biochem. Nomenclature, Rules for Naming Synthetic
 DTX-346                 Modifications of Natural Peptites: Tentative Rules , 1 Eur. J. Biochem. 379 (1967)            EAGLEVAS0058404      EAGLEVAS0058406      401, 402, 403, 801, 802
                         List of Materials Considered for Reply Expert Report of Dr. Mansoor M. Amiji, Ph.D., R.Ph.
 DTX-347       1/20/2020 Concerning Invalidity of U.S. Patent Nos. 9,687,526; 9,744,209; and 9,750,785                                                           801, 802
                         Henry L. Alder & Edward B. Roessler, Student's t-Distribution. Small Sample Methods , in
 DTX-348                 Introduction to Probability and Statistics 171 (6th ed. 1977)                                 EAGLEVAS0058352      EAGLEVAS0058374      801, 802
 DTX-349       1/10/2020 Plaintiffs' Answer to Defendant's Amended Counterclaims (D.I. 167)                                                                      401, 402, 403, 801, 802, AA, Lega
                         Par Pharmaceutical, Inc. Product Development Stability Summary: Room Temperature
                         Evaluation of Stability Studies for Vasostrict® (vasopressin injection, USP) pH 3.8 Acetate
 DTX-350                 Buffer, Single Dose (Perservative Free) (Stock # 2002501)                                     PAR-VASO 0030563     PAR-VASO 0030582
 DTX-351       1/20/2020 List of Materials Considered for Reply Expert Report of Leonard J. Chyall, Ph.D.                                                        801, 802
                         Albany Molecular Research Inc. Stability Tables: Vasopressin Injection, USP, 0.0377
                         mg/mL (Storage Conditions: 25C/60% RH Inverted, 25C/60% RH Upright) (Lot Nos.
 DTX-352       10/9/2019 SVA004.25I, SVA004.25U)                                                                       AMRIVAS0117066       AMRIVAS0117069       401, 402, 403, 801, 802

                         Albany Molecular Research Inc. Stability Tables: Vasopressin Injection, USP, 0.0377
 DTX-353       10/9/2019 mg/mL (Storage Conditions: 5C Inverted, 5C Upright) (Lot Nos. SVA004.5I, SVA004.5U)           AMRIVAS0117072       AMRIVAS0117075       401, 402, 403, 801, 802
                         Albany Molecular Research Inc. Stability Tables: Vasopressin Injection, USP, 0.0377
                         mg/mL (Storage Conditions: 25C/60% RH Inverted, 25C/60% RH Upright) (Lot Nos.
 DTX-354      10/23/2019 SVA005.25I, SVA005.25U)                                                                       AMRIVAS0117076       AMRIVAS0117079       401, 402, 403, 801, 802



                                                                                                            16
                              Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 381 of 1374 PageID #:
                                                          U.S. DISTRICT COURT FOR THE DISTRICT OF DELAWARE
                                                                              26886
                                                    PAR PHARMACEUTICAL, INC., et al. v. EAGLE PHARMACEUTICALS INC.
                                                                                            C.A. No. 18-cv-00823-CFC
                                                                            DEFENDANT EAGLE PHARMACEUTICALS INC.'s TRIAL EXHIBIT LIST
EXHIBIT NO.    DATE                                             DESCRIPTION                                                BEG BATES NO.        END BATES NO.                    OBJECTIONS

                         Albany Molecular Research Inc. Stability Tables: Vasopressin Injection, USP, 0.0377
 DTX-355      10/23/2019 mg/mL (Storage Conditions: 5C Inverted, 5C Upright) (Lot Nos. SVA005.5I, SVA005.5U)          AMRIVAS0117084       AMRIVAS0117087       401, 402, 403, 801, 802
                         Albany Molecular Research Inc. Stability Tables: Vasopressin Injection, USP, 0.0377
                         mg/mL (Storage Conditions: 25C/60% RH Inverted, 25C/60% RH Upright) (Lot Nos.
 DTX-356      10/23/2019 SVA006.25I, SVA006.25U)                                                                      AMRIVAS0117088       AMRIVAS0117091       401, 402, 403, 801, 802

                         Albany Molecular Research Inc. Stability Tables: Vasopressin Injection, USP, 0.0377
 DTX-357      10/23/2019 mg/mL (Storage Conditions: 5C Inverted, 5C Upright) (Lot Nos. SVA006.5I, SVA006.5U)          AMRIVAS0117096       AMRIVAS0117099       401, 402, 403, 801, 802
                         Eagle Pharmaceuticals Inc.'s First Amended Answer to Complaint and Counterclaims (D.I.
 DTX-358      10/28/2019 136)                                                                                                                                   401, 402, 403, 801, 802, AA, Legal
                         Par Sterile Products, LLC Stability Tables: Tabulated Stability Data through 23-Month
                         Interval: Vasostrict (Vasopressin Injection, USP), 20 Units per mL, 1mL (New Formulation):
 DTX-359        6/7/2017 Stock No. 2002501                                                                            PAR-VASO 0024408     PAR-VASO 0024421
                         Par Pharmaceutical, Inc. Memorandum from S. Mikolajczak to A. Velez re Vasostrict -
 DTX-360        5/4/2017 Stability Data for Annual Report                                                             PAR-VASO 0050216     PAR-VASO 0050319
                         Karlis Adamsons, Jr. et al., The Stability of Natural and Synthetic Neurohypophysial
 DTX-361                 Hormones in Vitro, 63(5) Endocrinology 679 (1958)                                            EAGLEVAS0038897      EAGLEVAS0038905

                         Lewis P. Stratton et al., Controlling Deamidation Rates in a Model Peptide: Effects of
 DTX-362                 Temperature, Peptide Concentration, and Additives , 90(12) J. Pharm. Scis. 2141 (2001)       PAR-VASO 0291795     PAR-VASO 0291802
                         Wei Wang, Instability, Stabilization, and Formulation of Liquid Protein Pharmaceuticals ,
 DTX-363                 185 Int'l J. Pharm. 129 (1999)                                                               PAR-VASO 0291664     PAR-VASO 0291723
 DTX-364                 List of Materials Considered for Reply Expert Report of Kinam Park, Ph.D.                                                              801, 802
                         Plaintiffs' Second Supplemental Objections and Responses to Eagle Pharmaceuticals
 DTX-365       8/26/2019 Inc.'s First Set of Interrogatories (Nos. 4-10, 12-13)                                                                                 401, 402, 403, 801, 802, AA, Legal
                         Email from R. Rhoad of Dechert LLP to A. Cade of Kirkland & Ellis LLP re Plaintiffs'
 DTX-366       10/2/2019 Responses and Objections to Defendants' Interrogatories                                                                                401, 402, 403, 801, 802, AA, Legal
                         Sharmistha Bhadra et al., A Wireless Passive Sensor for Temperature Compensated
 DTX-367                 Remote pH Monitoring , 13(6) IEEE Sensors J. 2428 (2013)                                     EAGLEVAS0033135      EAGLEVAS0033143      801, 802
                         NOVAPLUS® (vasopressin injection, USP) Synthetic Prescribing Information (revised:
 DTX-368         10/2013 10/2013) (Manufacturer: Fresenius Kabi USA, LLC)                                             EAGLEVAS0013874      EAGLEVAS0013879      801, 802
                         Z. Grzonka et al., In Vitro Degradation of Some Arginine-Vasopressin Analogs by
 DTX-369                 Homogenates of Rat Kidney, Liver and Serum , 4(5) Peptide Res. 270 (1991)                    EAGLEVAS0013880      EAGLEVAS0013884      801, 802
                         Philip E. Aylward et al., Effects of Vasopressin on the Circulation and Its Baroreflex
 DTX-370                 Control in Healthy Men , 73(6) Circulation 1145 (1986)                                       EAGLEVAS0013826      EAGLEVAS0013836      801, 802
                         Antonio Rodriguez-Nunez et al., Terlipressin Continuous Infusion: Please Mind the
 DTX-371                 Solvent! , 10(6) Current Drug Targets 577 (2009)                                             EAGLEVAS0013986      EAGLEVAS0013986      801, 802
                         U.S. Food Drug & Admin., Selection of the Appropriate Package Type Terms and
                         Recommendations for Labeling Injectable Medical Products Packaged in Multiple-Dose,
                         Single-Dose, and Single-Patient-Use Containers for Human Use: Guidance for Industry:
 DTX-372         10/2015 Draft Guidance (Oct. 2015)                                                                   EAGLEVAS0013863      EAGLEVAS0013873      801, 802
                         FDA Clinical Pharmacology Review of Proposed Drug Product, Pitressin® (Vasopressin
                         Injection, USP) (NDA No. 204485) (Reviewer: Peter Hinderling, M.D.) (Reference ID:
 DTX-373       5/24/2013 3313873)                                                                                     EAGLEVAS0013938      EAGLEVAS0013985      801, 802

 DTX-374         11/2015 VASOSTRICT® (vasopressin injection) Prescribing Information (revised: 11/2015)               PAR-VASO 0014523     PAR-VASO 0014524
 DTX-375         12/2016 VASOSTRICT® (vasopressin injection) Prescribing Information (revised: 12/2016)               PAR-VASO 0067973     PAR-VASO 0067979



                                                                                                            17
                             Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 382 of 1374 PageID #:
                                                         U.S. DISTRICT COURT FOR THE DISTRICT OF DELAWARE
                                                                             26887
                                                   PAR PHARMACEUTICAL, INC., et al. v. EAGLE PHARMACEUTICALS INC.
                                                                                           C.A. No. 18-cv-00823-CFC
                                                                           DEFENDANT EAGLE PHARMACEUTICALS INC.'s TRIAL EXHIBIT LIST
EXHIBIT NO.    DATE                                            DESCRIPTION                                                BEG BATES NO.         END BATES NO.                    OBJECTIONS
                         R. Phillip Dellinger et al., Surviving Sepsis Campaign: International Guidelines for
                         Management of Severe Sepsis and Septic Shock: 2012 , 41(2) Critical Care Med. 580
 DTX-376                 (2013)                                                                                        EAGLEVAS0038444    EAGLEVAS0038501       801, 802
                         Approval Package for: APPLICATION NUMBER: 204485Orig1s000, U.S. Food & Drug
                         Admin. (Apr. 17, 2014),
                         https://www.accessdata.fda gov/drugsatfda_docs/nda/2014/204485Orig1s000Approv.p
 DTX-377       4/17/2014 df                                                                                            AMRIVAS0070476     AMRIVAS0070482        106, 801, 802, 1003
                         Kids Intensive Care & Decision Support,
 DTX-378                 http://web archive.org/web/20130409160131/http:/kids.bch.nhs.uk/                                                                       801, 802, 901, 902
                         KIDS Clincal Guidelines , Kids Intensive Care & Decision Support,
                         http://web archive.org/web/20150828035138/http://kids.bch.nhs.uk/healthcare-
 DTX-379                 professionals-2/clinical-guidelines                                                                                                    801, 802, 901, 902
 DTX-380                 Full Abbreviated New Drug Application No. 211538                                              EAGLEVAS0000001    EAGLEVAS0013662
                         Amended Abbreviated New Drug Application No. 211538: Complete Response
 DTX-381                 Submission                                                                                    EAGLEVAS0043551    EAGLEVAS0051562
                         Applicants' Response to Non-Final Office Action, in re Application of: Matthew Kenney
 DTX-382        5/2/2017 (U.S. Patent Appl. No. 15/289,640)                                                            PAR-VASO-0004862   PAR-VASO-0004875
                         Par Pharmaceutical, Inc., Par Sterile Products, LLC, and Endo Par Innovation Company,
 DTX-383       8/28/2018 LLC's First Set of Interrogatories to Eagle Pharmaceuticals (Nos. 1-10)                                                                401, 402, 403, 801, 802, AA, Legal
                         Plaintiffs' Opening Claim Construction Brief, Par Pharm., Inc. v. Sandoz Inc. , No. 3:18-cv-
 DTX-384       8/29/2019 14895-BRM-DEA (D.N.J. Aug. 29, 2019), ECF No. 52                                                                                       401, 402, 403, 801, 802, AA, Legal
                         Plaintiffs' Claim Construction Response Brief, Par Pharm., Inc. v. Sandoz Inc. , No. 3:18-cv-
 DTX-385      10/28/2019 14895-BRM-DEA (D.N.J. Oct. 28, 2019), ECF No. 63                                                                                       401, 402, 403, 801, 802, AA, Legal
 DTX-386       11/6/2018 Plaintiffs' Initial Disclosures Pursuant to Fed. R. Civ. P. 26(a)(1)(A)                                                                401, 402, 403, 801, 802, AA, Lega
 DTX-387      12/19/2018 Plaintiffs' Initial Infringement Contentions, and Exhibits Thereto                                                                     401, 402, 403, 801, 802, AA, Lega
                         Services and Commercial Supply Term Sheet by and among Albany Molecular Research
 DTX-388      12/19/2017 Inc. and Eagle Pharmaceuticals Inc., dated as of December 19, 2017                            EAGLEVAS0027754    EAGLEVAS0027758       801, 802
                         King Pharmaceuticals, Inc. Research Report (No. 703-00133): Interim Report for the
 DTX-389       8/15/2007 Assessment of Potential Stoppers for Pitressin                                                PAR-VASO 0104860   PAR-VASO 0104894      401, 402, 403, 801, 802
                         Parkedale Pharmaceuticals Product Validation Addendum: Pitressin (Synthetic) USP Bulk
 DTX-390                 Solution, 20 Units per 1 mL (Stock No. AMP 4200: 4200X912)                                    PAR-VASO 0116219   PAR-VASO 0116254      401, 402, 403, 801, 802
                         Parkedale Pharmaceuticals Product Validation Addendum: SV 4200 Pitressin (Synthetic)
                         USP, 20 Units per 1 mL and AMP 4200 Pitressin (Synthetic) USP, 20 Units per 1 mL (Stock
 DTX-391                 Nos. 4200X955, 4200X912)                                                                      PAR-VASO 0116255   PAR-VASO 0116265      401, 402, 403, 801, 802
                         Eagle Pharmaceuticals ANDA Module: 3.2.S.4.3 Validation of Analytical Procedures -
 DTX-392                 Vasopressin Injection, USP (ANDA No. 211538)                                                  EAGLEVAS0051026    EAGLEVAS0051027       801, 802

 DTX-393                 Vasopressin Injection, USP Proposed Package Labeling (Previously Submitted Version)       EAGLEVAS0043562        EAGLEVAS0043564       801, 802
 DTX-394                 Vasopressin Injection, USP Proposed Package Labeling (Amended Version)                    EAGLEVAS0043565        EAGLEVAS0043565       801, 802
 DTX-395          9/2019 VASOPRESSIN Injection Prescribing Information (revised: 09/2019)                          EAGLEVAS0043569        EAGLEVAS0043571       801, 802
 DTX-396          5/2018 VASOPRESSIN Injection Prescribing Information (revised: 05/2018)                          EAGLEVAS0043572        EAGLEVAS0043594       106, 401, 402, 403, 801, 802, 1003
 DTX-397                 Chemical Compound Formula: 8-arginine-vasopressin's Peptide Sequence                      EAGLEVAS0043595        EAGLEVAS0043595       801, 802, 901, 902
 DTX-398                 Vasopressin Injection, USP Proposed Package Labeling (Color Version)                      EAGLEVAS0043596        EAGLEVAS0043596       801, 802
 DTX-399                 Vasopressin Injection, USP Proposed Package Labeling (Color Version)                      EAGLEVAS0043597        EAGLEVAS0043597       801, 802
                         Eagle Pharmaceuticals ANDA Submission: Side by Side Comparison - Proposed Labeling
 DTX-400                 vs. Last Submitted - Vasopressin Injection, USP (ANDA No. 211538)                         EAGLEVAS0043598        EAGLEVAS0043605       801, 802




                                                                                                          18
                             Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 383 of 1374 PageID #:
                                                         U.S. DISTRICT COURT FOR THE DISTRICT OF DELAWARE
                                                                             26888
                                                   PAR PHARMACEUTICAL, INC., et al. v. EAGLE PHARMACEUTICALS INC.
                                                                                          C.A. No. 18-cv-00823-CFC
                                                                          DEFENDANT EAGLE PHARMACEUTICALS INC.'s TRIAL EXHIBIT LIST
EXHIBIT NO.    DATE                                           DESCRIPTION                                            BEG BATES NO.         END BATES NO.                    OBJECTIONS

                         Eagle Pharmaceuticals, Inc. Application to Market a New or Abbreviated New Drug or
 DTX-401       9/11/2019 Biologic for Human Use (Form FDA 356h): Vasopressin Injection, USP (ANDA No. 211538) EAGLEVAS0043606         EAGLEVAS0043613      801, 802
                         Eagle Pharmaceuticals ANDA Module: 1.3.1.2 Change in Contact/Agent - Vasopressin
 DTX-402                 Injection, USP (ANDA No. 211538)                                                     EAGLEVAS0043664         EAGLEVAS0043664      801, 802
                         Eagle Pharmaceuticals ANDA Module: 1.3.2 Field Copy Certification - Vasopressin
 DTX-403                 Injection, USP (ANDA No. 211538)                                                     EAGLEVAS0043665         EAGLEVAS0043665      801, 802

                          Eagle Pharmaceuticals ANDA Resubmission: Major Complete Response Amendment -
 DTX-404                  Response to CRL dated 18 Jan 2019 - Vasopressin Injection, USP (ANDA No. 211538)      EAGLEVAS0043666       EAGLEVAS0043669      106, 401, 402, 403, 801, 802, 1003
                          Eagle Pharmaceuticals ANDA Module: 2.3.S Drug Substance - Quality Overall Summary -
 DTX-405                  Vasopressin Injection, USP (ANDA No. 211538)                                          EAGLEVAS0043791       EAGLEVAS0043830      801, 802
                          Eagle Pharmaceuticals ANDA Module: 3.2.P.2 Pharmaceutical Development - Vasopressin
 DTX-406                  Injection, USP (ANDA No.211538)                                                       EAGLEVAS0045321       EAGLEVAS0045321      801, 802
                          Eagle Pharmaceuticals ANDA Module: 3.2.P.3.2 Batch Formula - Vasopressin Injection,
 DTX-407                  USP (ANDA No. 211538)                                                                 EAGLEVAS0045423       EAGLEVAS0045423      801, 802
                          Eagle Pharmaceuticals ANDA Module: 3.2.P.3.1 Manufacturers - Vasopressin Injection,
 DTX-408                  USP (ANDA No. 211538)                                                                 EAGLEVAS0045474       EAGLEVAS0045475      801, 802

                         Eagle Pharmaceuticals ANDA Module: 3.2.P.3.5.3 Thermal Qualification of the Cycle -
 DTX-409                 Steriline Depryogenation Tunnel - Vasopressin Injection, USP (ANDA No. 211538)         EAGLEVAS0045633       EAGLEVAS0045697      401, 402, 801, 802
                         Albany Molecular Research Inc. Summary Report: Eagle Pharmaceutical's Vasopressin
 DTX-410       7/24/2019 (SVA) Adsorption (V1920) Summary Report                                                EAGLEVAS0045699       EAGLEVAS0045724      401, 402, 801, 802
                         Eagle Pharmaceuticals ANDA Module: 3.2.P.3.5.1 Thermal Qualification of the Cycle -
 DTX-411                 AMSCO 2.1 Autoclave - Vasopressin Injection, USP (ANDA No. 211538)                     EAGLEVAS0045848       EAGLEVAS0045938      401, 402, 801, 802
                         Eagle Pharmaceuticals ANDA Module: 3.2.P.4.2 Analytical Procedures - Vasopressin
 DTX-412                 Injection, USP (ANDA No. 211538)                                                       EAGLEVAS0045939       EAGLEVAS0045939      401, 402, 801, 802
                         Albany Molecular Research Inc. Certificate of Analysis: Glacial Acetic Acid (Lot No.
 DTX-413          7/2019 A049052)                                                                               EAGLEVAS0045958       EAGLEVAS0045964      401, 402, 801, 802
                         Eagle Pharmaceuticals ANDA Module: 3.2.P.4.4 Justification of Specifications -
 DTX-414                 Vasopressin Injection, USP (ANDA No. 211538)                                           EAGLEVAS0045975       EAGLEVAS0045976      401, 402, 801, 802
                         Eagle Pharmaceuticals ANDA Module: 3.2.P.4.1 Specifications - Vasopressin Injection,
 DTX-415                 USP (ANDA No. 211538)                                                                  EAGLEVAS0045978       EAGLEVAS0045981      401, 402, 801, 802
                         OSO Biopharmaceuticals Manufacturing, LLC Material Specification Form (No. SR9-
 DTX-416       6/27/2019 CH0002.1): Chlorobutanol, Hydrous, NF (Manufacturer: Athenstaedt)                      EAGLEVAS0045982       EAGLEVAS0045986      401, 402, 801, 802
                         OSO Biopharmaceuticals Manufacturing, LLC Material Specification Form (No. SR9-
 DTX-417       6/27/2019 GL00004.1): Glacial Acetic Acid, USP, EP (Manufacturer: Celanese Limited)              EAGLEVAS0045987       EAGLEVAS0045989      401, 402, 801, 802
                         Eagle Pharmaceuticals ANDA Module: 3.2.P.4.3 Validation of Analytical Procedures -
 DTX-418                 Vasopressin Injection, USP (ANDA No. 211538)                                           EAGLEVAS0046172       EAGLEVAS0046172      401, 402, 801, 802
                         Eagle Pharmaceuticals ANDA Module: 3.2.P.5.2 Analytical Procedures - Vasopressin
 DTX-419                 Injection, USP (ANDA No. 211538)                                                       EAGLEVAS0046176       EAGLEVAS0046177      801, 802
                         Albany Molecular Research Inc. Analytical Report (No. ALB-MVR-0018): Method
                         Validation Report for Determination of Assay and Related Substances of Vasopressin
 DTX-420       1/15/2019 Injection, USP by HPLC (Part-1): Project 12226                                         EAGLEVAS0046225       EAGLEVAS0046289      801, 802
                         Albany Molecular Research Inc. Analytical Report (No. ALB-MVR-0018): Method
                         Validation Report for Determination of Assay and Related Substances of Vasopressin
 DTX-421      12/14/2018 Injection, USP by HPLC (Part-2): Project 12226                                         EAGLEVAS0046290       EAGLEVAS0046307      801, 802




                                                                                                         19
                             Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 384 of 1374 PageID #:
                                                         U.S. DISTRICT COURT FOR THE DISTRICT OF DELAWARE
                                                                             26889
                                                   PAR PHARMACEUTICAL, INC., et al. v. EAGLE PHARMACEUTICALS INC.
                                                                                            C.A. No. 18-cv-00823-CFC
                                                                            DEFENDANT EAGLE PHARMACEUTICALS INC.'s TRIAL EXHIBIT LIST
EXHIBIT NO.   DATE                                             DESCRIPTION                                                  BEG BATES NO.        END BATES NO.                    OBJECTIONS
                        Albany Molecular Research Inc. Method Transfer Protocol Report (Protocol No. MT18-
                        042): Assay and Related Substances by HPLC for Vasopressin Injection, USP, Drug
 DTX-422      1/16/2019 Product (Revision: 2.0)                                                                        EAGLEVAS0046308      EAGLEVAS0046405      801, 802

                        Albany Molecular Research Inc. Sample Information Report: Sample and Standard
                        Spectra and Chromatograms (Samples: Vasopressin Injection, USP Reference Standard
 DTX-423       8/7/2019 (Lot No. R09120) and Vasopressin Injection, USP End Product (Lot No. SVA007))                  EAGLEVAS0046406      EAGLEVAS0046415      401, 402, 801, 802
                        Eagle Pharmaceuticals ANDA Module: 3.2.P.5.3 Validation of Analytical Procedures -
 DTX-424                Vasopressin Injection, USP (ANDA No. 211538)                                                   EAGLEVAS0046416      EAGLEVAS0046418      801, 802
                        Eagle Pharmaceuticals ANDA Module: 3.2.P.5.4 Batch Analyses - Vasopressin Injection,
 DTX-425                USP (ANDA No. 211538)                                                                          EAGLEVAS0046427      EAGLEVAS0046427      801, 802
                        OSO BioPharmaceuticals Manufacturing, LLC Certificate of Analysis: Vasopressin
 DTX-426      4/23/2019 Injection, USP, 0.0377 mg/mL (Lot No. SVA004)                                                  EAGLEVAS0046428      EAGLEVAS0046430      401, 402, 403, 801, 802
                        OSO BioPharmaceuticals Manufacturing, LLC Certificate of Analysis: Vasopressin
 DTX-427       5/8/2019 Injection, USP, 0.0377 mg/mL (Lot No. SVA005)                                                  EAGLEVAS0046431      EAGLEVAS0046433      401, 402, 403, 801, 802
                        OSO BioPharmaceuticals Manufacturing, LLC Certificate of Analysis: Vasopressin
 DTX-428       5/6/2019 Injection, USP, 0.0377 mg/mL (Lot No. SVA006)                                                  EAGLEVAS0046434      EAGLEVAS0046436      401, 402, 403, 801, 802
                        OSO BioPharmaceuticals Manufacturing, LLC Certificate of Analysis: Vasopressin
 DTX-429      8/16/2019 Injection, USP, 0.0377 mg/mL (Lot No. SVA007)                                                  EAGLEVAS0046437      EAGLEVAS0046440      401, 402, 403, 801, 802
                        OSO BioPharmaceuticals Manufacturing, LLC Certificate of Analysis: Vasopressin
 DTX-430      8/16/2019 Injection, USP, 0.0377 mg/mL (Lot No. SVA008)                                                  EAGLEVAS0046441      EAGLEVAS0046444      401, 402, 403, 801, 802
                        OSO BioPharmaceuticals Manufacturing, LLC Certificate of Analysis: Vasopressin
 DTX-431      8/28/2019 Injection, USP, 0.0377 mg/mL (Lot No. SVA009)                                                  EAGLEVAS0046445      EAGLEVAS0046448      401, 402, 403, 801, 802
                        Eagle Pharmaceuticals ANDA Module: 3.2.P.5.5 Characterizations of Impurities -
 DTX-432                Vasopressin Injection, USP (ANDA No. 211538)                                                   EAGLEVAS0046449      EAGLEVAS0046457      801, 802
                        Eagle Pharmaceuticals, Inc. Technical Report (No. ETR134): Comparative Impurity Profile
                        Characterization of Eagle Vasopressin Injection, USP Drug Product and Vasotrict®
 DTX-433       9/9/2019 Samples by HPLC-MS and HPLC-UV (Version: 1.0)                                                  EAGLEVAS0046458      EAGLEVAS0046602      801, 802
                        Novatia Analytical Report Prepared for Eagle Pharmaceuticals, Inc.: Identification of 1.16
 DTX-434       6/5/2019 RRT Impurity in Vasopressin Drug Product                                                       EAGLEVAS0046603      EAGLEVAS0046632      801, 802
                        Eagle Pharmaceuticals, Inc. Technical Report (No. ETR132): Assessment of the Trisulfide
                        Vasopressin Impurity in Vasopressin Injection, USP: Identification, Statistical Evaluation
 DTX-435      8/20/2019 and Specification Recommendation (Version: 1.0)                                                EAGLEVAS0046633      EAGLEVAS0046742      801, 802
                        Eagle Pharmaceuticals ANDA Module: 3.2.P.5.6 Justification of Specifications -
 DTX-436                Vasopressin Injection, USP (ANDA No. 211538)                                                   EAGLEVAS0046743      EAGLEVAS0046751      801, 802

                        Alcami Analytical Test Report (No. RPT88445.01): Vasopressin Injection, USP, 0.0377
 DTX-437      8/21/2019 mg/mL (Lot No. L-100 NB-19-057/059) (Customer: Eagle Pharmaceuticals, Inc.)                    EAGLEVAS0046752      EAGLEVAS0046760      401, 402, 801, 802

                        Eagle Pharmaceuticals Inc. Statistical Analysis Report: Vasopressin Injection, USP Stability
 DTX-438      8/27/2019 Analysis: - A Statistical Evaluation of Assay and Total Impurities (Version: 2.0)              EAGLEVAS0047230      EAGLEVAS0047241      801, 802
                        Eagle Pharmaceuticals Inc. Statistical Analysis Report: Vasopressin Injection, USP Stability
 DTX-439      8/27/2019 Analysis: - A Statistical Evaluation of pH (Version: 2.0)                                      EAGLEVAS0047242      EAGLEVAS0047248      801, 802
                        Eagle Pharmaceuticals ANDA Module: 3.2.P.8.2 Post-Approval Stability Protocol and
 DTX-440                Stability Commitment - Vasopressin Injection, USP (ANDA No. 211538)                            EAGLEVAS0047249      EAGLEVAS0047252      801, 802
                        Eagle Pharmaceuticals ANDA Module: 3.2.P.8.3 Stability Data - Vasopressin Injection, USP
 DTX-441                (ANDA No. 211538)                                                                              EAGLEVAS0047270      EAGLEVAS0047273      801, 802




                                                                                                            20
                             Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 385 of 1374 PageID #:
                                                         U.S. DISTRICT COURT FOR THE DISTRICT OF DELAWARE
                                                                             26890
                                                   PAR PHARMACEUTICAL, INC., et al. v. EAGLE PHARMACEUTICALS INC.
                                                                                           C.A. No. 18-cv-00823-CFC
                                                                           DEFENDANT EAGLE PHARMACEUTICALS INC.'s TRIAL EXHIBIT LIST
EXHIBIT NO.    DATE                                            DESCRIPTION                                               BEG BATES NO.        END BATES NO.                    OBJECTIONS

                         Eagle Pharmaceuticals Inc. Stability Tables: Vasostrict® Injection, RLD, USP 0.0377
                         mg/mL, Batch 307503*, 10mL Fill Vials, Inverted Position, DOM: Mar2018: 25°C/60% RH
 DTX-442                 Stability Data, Stability Protocol PD SVA-03 Rev01, Stability Start 27Mar2019              EAGLEVAS0047325      EAGLEVAS0047327      401, 402, 403, 801, 802
                         Eagle Pharmaceuticals ANDA Module: 3.2.R.1.P.1 Executed Batch Records for Drug
 DTX-443                 Product - Vasopressin Injection, USP (ANDA No. 211538)                                     EAGLEVAS0047356      EAGLEVAS0047361      801, 802
                         Eagle Pharmaceuticals ANDA Module: 3.2.S.1.3 General Properties - Vasopressin
 DTX-444                 Injection, USP (ANDA No. 211538)                                                           EAGLEVAS0049433      EAGLEVAS0049436      801, 802
                         Eagle Pharmaceuticals ANDA Module: 3.2.S.1.1 Nomenclature - Vasopressin Injection,
 DTX-445                 USP (ANDA No. 211538)                                                                      EAGLEVAS0049437      EAGLEVAS0049437      801, 802
                         Letter from Dr. S. Kotwal of Hemmo Pharmaceuticals Private Limited to DMF Staff re
 DTX-446      10/25/2017 Vasopressin USP with DMF Number 032146                                                     EAGLEVAS0049441      EAGLEVAS0049441      801, 802
                         Eagle Pharmaceuticals ANDA Module: 3.2.S.2.1 Manufacturer(s) - Vasopressin Injection,
 DTX-447                 USP (ANDA No. 211538)                                                                      EAGLEVAS0049442      EAGLEVAS0049443      401, 402, 801, 802
                         Hemmo Pharmaceuticals DMF Submission: Impurity Reference Standards - Vasopressin
 DTX-448                 Injection, USP (DMF No. 032146)                                                            EAGLEVAS0049444      EAGLEVAS0049752      401, 402, 801, 802
                         Eagle Pharmaceuticals ANDA Module: 3.2.S.3.1 Elucidation of Structure and Other
                         Characteristics (Vassopressin, 8-L-Arginine, USP) - Vasopressin Injection, USP (ANDA No.
 DTX-449                 211538)                                                                                    EAGLEVAS0049753      EAGLEVAS0049758      401, 402, 801, 802
                         Eagle Pharmaceuticals, Inc. Technical Report (No. ETR129): Characterization of Hemmo
 DTX-450       4/29/2019 Vasopressin, 8-L-Arginine Drug Substance (Version: 1.0)                                    EAGLEVAS0049759      EAGLEVAS0050150      401, 402, 801, 802
                         Eagle Pharmaceuticals ANDA Module: 3.2.S.3.2 Impurities (Vasopressin, USP) -
 DTX-451                 Vasopressin Injection, USP (ANDA No. 211538)                                               EAGLEVAS0050151      EAGLEVAS0050166      801, 802
                         OSO BioPharmaceuticals Manufacturing, LLC Certificate of Analysis: Vasopressin
                         Injection, USP (Lot No. Unspecified) (Manufacturer: Hemmo Pharmaceuticals Private
 DTX-452                 Limited)                                                                                   EAGLEVAS0050167      EAGLEVAS0050169      401, 402, 801, 802, 1003
                         Eagle Pharmaceuticals ANDA Module: 3.2.S.4.1 Specification - Vasopressin Injection, USP
 DTX-453                 (ANDA No. 211538)                                                                          EAGLEVAS0050170      EAGLEVAS0050172      801, 802
                         Eagle Pharmaceuticals ANDA Module: 3.2.S.4.2 Analytical Procedures - Vasopressin
 DTX-454                 Injection, USP (ANDA No. 211538)                                                           EAGLEVAS0050173      EAGLEVAS0050174      801, 802
                         Albany Molecular Research Inc. Standard Operating Procedure Report (No. STA-ATX-
 DTX-455        8/2/2019 0126): Acceptance Criteria for Vasopressin API, USP (Revision: 04)                         EAGLEVAS0050175      EAGLEVAS0050203      801, 802
                         Hemmo Pharmaceuticals Private Limited Analytical Report (Protocol No. QA/VAL/MV/19-
                         020): Protocol for Method Validation of Related Substances of Vasopressin USP by HPLC
 DTX-456       6/29/2019 (TM-VP-RS-04) Method (Revision: 00)                                                        EAGLEVAS0050392      EAGLEVAS0050460      801, 802
                         Hemmo Pharmaceuticals Private Limited Analytical Report (Protocol No. QA/VAL/MV/19-
                         023): Protocol for Method Validation of Related Substances of Vasopressin USP by HPLC
 DTX-457       7/17/2019 (TM-VP-RS-05) Method (Revision: 01)                                                        EAGLEVAS0050461      EAGLEVAS0050827      801, 802
                         Alcami Method Validation Report (No. RPT78661.01): Method Validation for the Amino
 DTX-458       12/4/2018 Acid Composition of Vasopressin in Vasopressin API                                         EAGLEVAS0050828      EAGLEVAS0050855      401, 402, 801, 802
                         Eagle Pharmaceuticals ANDA Module: 3.2.S.4.4 Batch Analyses - Vasopressin Injection,
 DTX-459                 USP (ANDA No. 211538)                                                                      EAGLEVAS0051028      EAGLEVAS0051028      801, 802
                         Albany Molecular Research Inc. Certificate of Analysis: Vasopressin, USP (Lot No.
 DTX-460       7/26/2019 A043172) (Manufacturer: Hemmo Pharmaceuticals Private Limited)                             EAGLEVAS0051029      EAGLEVAS0051035      801, 802
                         Albany Molecular Research Inc. Certificate of Analysis: Vasopressin, USP (Lot No.
 DTX-461       8/23/2019 A049473) (Manufacturer: Hemmo Pharmaceuticals Private Limited)                             EAGLEVAS0051036      EAGLEVAS0051038      801, 802
                         Hemmo Pharmaceuticals Private Limited Certificate of Analysis: Vasopressin USP Powder
 DTX-462       8/20/2019 (Synthetic) (Batch No. VP-010619)                                                          EAGLEVAS0051039      EAGLEVAS0051042      801, 802



                                                                                                          21
                             Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 386 of 1374 PageID #:
                                                         U.S. DISTRICT COURT FOR THE DISTRICT OF DELAWARE
                                                                             26891
                                                   PAR PHARMACEUTICAL, INC., et al. v. EAGLE PHARMACEUTICALS INC.
                                                                                           C.A. No. 18-cv-00823-CFC
                                                                           DEFENDANT EAGLE PHARMACEUTICALS INC.'s TRIAL EXHIBIT LIST
EXHIBIT NO.    DATE                                            DESCRIPTION                                                BEG BATES NO.        END BATES NO.                    OBJECTIONS
                         Hemmo Pharmaceuticals Private Limited Certificate of Analysis: Vasopressin USP Powder
 DTX-463        5/2/2019 (Synthetic) (Batch No. VP-041217)                                                           EAGLEVAS0051043      EAGLEVAS0051045      801, 802
                         Eagle Pharmaceuticals ANDA Module: 3.2.S.4.5 Justification of Specification - Vasopressin
 DTX-464                 Injection, USP (ANDA No. 211538)                                                            EAGLEVAS0051046      EAGLEVAS0051053      801, 802
                         Hemmo Pharmaceuticals Private Limited Certificate of Analysis: Vasopressin Bis-SH
 DTX-465       5/24/2019 (Powder Synethetic) (Batch No. VA-020616)                                                   EAGLEVAS0051068      EAGLEVAS0051076      801, 802
                         Hemmo Pharmaceuticals Privated Limited Certificate of Analysis: 2-D-TYR Vasopressin
 DTX-466       4/12/2019 (Powder Synthetic) (Batch No. VK-IMP-2-D-Tyr-010718)                                        EAGLEVAS0051077      EAGLEVAS0051083      801, 802
                         Hemmo Pharmaceuticals Private Limited Certificate of Analysis: 8-Orn-Vasopressin
 DTX-467       4/12/2019 (Powder Synthetic) (Batch No. VK-IMP-8-Orn-010516)                                          EAGLEVAS0051084      EAGLEVAS0051089      801, 802
                         Hemmo Pharmaceuticals Private Limited Certificate of Analysis: Des-Pro-Vasopressin
 DTX-468       4/12/2019 (Powder Synthetic) (Batch No. VK-IMP-DES-PRO-010516)                                        EAGLEVAS0051090      EAGLEVAS0051095      801, 802
                         Hemmo Pharmaceuticals Private Limited Certificate of Analysis: Vasopressin Parallel
 DTX-469       4/21/2018 Dimer (Powder Synthetic) (Batch No. VK-IMP-PD-020117)                                       EAGLEVAS0051096      EAGLEVAS0051096      801, 802
                         Hemmo Pharmaceuticals Private Limited Certificate of Analysis: Trisulfide Vasopressin
 DTX-470        5/7/2019 (Synthetic) (Batch No. VK-IMP-SULF-020219)                                                  EAGLEVAS0051097      EAGLEVAS0051103      801, 802
                         Eagle Pharmaceuticals ANDA Module: 3.2.S.7.1 Stability Summary and Conclusions
 DTX-471                 (Vasopressin, USP) - Vasopressin Injection, USP (ANDA No. 211538)                           EAGLEVAS0051108      EAGLEVAS0051108      801, 802

 DTX-472                 Par Pharmaceutical, Inc. Sales Training Document: Vasostrict Q&A for Training Purposes      PAR-VASO 0014732     PAR-VASO 0014734     401, 402, 403, 801-802
 DTX-473      10/15/2015 Email from M. Kenney to K. Ziemba et al. re Vasostrict Impurities                           PAR-VASO 0018216     PAR-VASO 0018217
 DTX-474       1/22/2016 Email from M. Kenney to K. Ziemba re Vasostrict leachables for 10 mL Vasostrict             PAR-VASO 0019062     PAR-VASO 0019063

                         JHP Pharmaceuticals, LLC Draft Memorandum from M. Bergren to B. Boesch et al. re
 DTX-475       1/18/2012 Specifications and Rationale for Pitressin (20 U/mL) Made under Batch Card 2002132          PAR-VASO 0022274     PAR-VASO 0022281     401, 402, 403, 801, 802
 DTX-476       9/21/2011 Email from M. Joyce to G. Vasquez and M. Kenney re Pitressin                                PAR-VASO 0022283     PAR-VASO 0022286

 DTX-477                 JHP Pharmaceuticals NDA Module: 3.2.P.2.6 Compatibility - Pitressin® (NDA No. 204485) PAR-VASO        0072739    PAR-VASO 0072739     401, 402, 403
                         JHP Pharmaceuticals, LLC Product Development Report (No. DEV-12-033R): Comparison
 DTX-478       6/26/2012 Report of Stability Results for Competitor Vasopressin Products                            PAR-VASO   0072780    PAR-VASO 0072790
                         JHP Pharmaceuticals, LLC Master Batch Record: SV 4200 Pitressin (Synthetic), 20 Units per
 DTX-479       1/27/2012 1 mL (Batch No. 310573-1) (Revision Code: 001)                                             PAR-VASO   0073678    PAR-VASO 0073723
                         JHP Pharmaceuticals, LLC Master Batch Record: SV 4200 Pitressin (Synthetic), 20 Units per
 DTX-480       1/27/2012 1 mL (Batch No. 310573F) (Revision Code: 001)                                              PAR-VASO   0073724    PAR-VASO 0073772
                         JHP Pharmaceuticals, LLc Product Development Report (No. DEV-13-005R): Report on the
 DTX-481       1/23/2013 Results of a Stability Study Pitressin Use and Dilution with Saline                        PAR-VASO   0078383    PAR-VASO 0078389
                         JHP Pharmaceuticals, LLC Stability Tables: Pitressin Registration Stability Tables through
 DTX-482                 12 Mos                                                                                     PAR-VASO   0078390    PAR-VASO 0078410
                         JHP Pharmaceuticals, LLC Stability Protocol Report: Pitressin 20 Units/mL, Stock Number
 DTX-483       6/28/2012 2002132 Demonstration/Registration Stability Protocol (Version: 2.0)                       PAR-VASO   0078411    PAR-VASO 0078413     401, 402, 403

                         JHP Pharmaceuticals, LLC Application to Market a New Drug, Biologic, or an Antibiotic
 DTX-484      11/15/2013 Drug for Human Use (Form FDA 356h): Vasopressin Injection, USP (NDA No. 204485)             PAR-VASO 0078490     PAR-VASO 0078493     401, 402, 403
                         JHP Pharmaceuticals, LLC Request to the FDA for Reconsideration of Proprietary Name:
 DTX-485      11/15/2013 Vasostrict® (Vasopressin Injection, USP), Synthetic (NDA No. 204485)                        PAR-VASO 0078494     PAR-VASO 0078501     401, 402, 403
 DTX-486                 Vasostrict® (Vasopressin Injection, USP) Synthetic Package Labeling                         PAR-VASO 0078505     PAR-VASO 0078505     106




                                                                                                          22
                             Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 387 of 1374 PageID #:
                                                         U.S. DISTRICT COURT FOR THE DISTRICT OF DELAWARE
                                                                             26892
                                                   PAR PHARMACEUTICAL, INC., et al. v. EAGLE PHARMACEUTICALS INC.
                                                                                           C.A. No. 18-cv-00823-CFC
                                                                           DEFENDANT EAGLE PHARMACEUTICALS INC.'s TRIAL EXHIBIT LIST
EXHIBIT NO.    DATE                                            DESCRIPTION                                                BEG BATES NO.        END BATES NO.                    OBJECTIONS
                         Letter from G. Vasquez of JHP Pharmaceuticals, LLC to Dr. N. Stockbridge of the FDA re
                         NDA Amendment: Proprietary Name Request; NDA 204485, SN 0018; Vasostrict®
 DTX-487      11/15/2013 (vasopressin injection, USP) Synthetic                                                      PAR-VASO 0078506     PAR-VASO 0078506     401, 402, 403
 DTX-488                 Vasostrict® (Vasopressin Injection, USP) Synthetic Package Labeling                         PAR-VASO 0078507     PAR-VASO 0078507
 DTX-489      12/20/2013 FDA Submission Receipt                                                                      PAR-VASO 0078582     PAR-VASO 0078582     901, 902

                         JHP Pharmaceuticals, LLC Application to Market a New Drug, Biologic, or an Antibiotic
 DTX-490      12/20/2013 Drug for Human Use (Form FDA 356h): Vasopressin Injection, USP (NDA No. 204485)             PAR-VASO 0078586     PAR-VASO 0078589
                         Letter from G. Vasquez of JHP Pharmaceuticals, LLC to Dr. N. Stockbridge of the FDA re
                         Pitressin® (vasopressin injection, USP) Synthetic NDA #204485, S/N 0018; Responses to
 DTX-491      12/20/2013 Complete Response Letter Received July 19, 2013                                             PAR-VASO 0078590     PAR-VASO 0078590     106, 1003, 401, 402, 403
 DTX-492                 VasoStrict® (vasopressin injection) Prescribing Information                                 PAR-VASO 0078594     PAR-VASO 0078601     901, 902
                         JHP Pharmaceuticals, LLC Study Plan Report: Postmarketing Pediatric Study Plan (PSP)
 DTX-493         12/2013 Vasostrict: NDA 204485                                                                      PAR-VASO 0078602     PAR-VASO 0078610     401, 402, 403
                         Tabulated Stability Data through 9-Month Interval: Vasostrict® (vasopressin injection
 DTX-494       8/16/2016 USP), 20 units/mL, 10mL vial                                                                PAR-VASO 0090002     PAR-VASO 0090014
                         Email from C. English to A. Adams et al. re NDA 204485 Vasostrict - FDA Complete
 DTX-495       7/21/2016 Response Letter                                                                             PAR-VASO 0090015     PAR-VASO 0090015     106, 1003
                         Complete Response Letter from Dr. R. Raghavachari of the FDA to C. English of Par Sterile
 DTX-496       7/21/2016 Products, LLC re NDA No. 204485                                                             PAR-VASO 0090016     PAR-VASO 0090018     801, 802
 DTX-497       7/21/2016 Email from M. Kenney to V. Kannan re vasostrict 12 mo analysis                              PAR-VASO 0090019     PAR-VASO 0090019
 DTX-498       7/20/2016 Email from M. Kenney to V. Kannan re 12 month single dose stability test.jrp                PAR-VASO 0090020     PAR-VASO 0090021     106, 1003
                         Tabulated Stability Data through 9-Month Interval: Vasostrict® (vasopressin injection
 DTX-499                 USP), 20 units/mL, 10 mL vial                                                               PAR-VASO 0090022     PAR-VASO 0090034     106, 1003, 901, 902
                         Par Pharmaceutical, Inc. Product Development Technical Report (No. FRD-16-001):
 DTX-500       2/24/2016 Vasostrict, 20 Units/mL, pH 3.8 Acetate Buffer, Multiple Dose (Stock #2002525)              PAR-VASO 0093747     PAR-VASO 0093783
                         Parke-Davis Product Validation Report: SV 4200 Pitressin (Synthetic), 10 units/ml, 0.5ml
 DTX-501                 (Stock Nos. 4200A904, 4200A954)                                                             PAR-VASO 0094865     PAR-VASO 0094932     401, 402, 403, 801, 802, 901, 902
                         JHP Pharmaceuticals, LLC Product Development Technical Report (No. DEV-12-016):
                         Identification of Pitressin Impurities and Development of the AVP Impurity Marker
 DTX-502       4/16/2012 Solution D009-19                                                                            PAR-VASO 0106801     PAR-VASO 0106829
 DTX-503                 Par Pharmaceutical, Inc. Presentation: Vasopressin Experimental Summary                     PAR-VASO 0192148     PAR-VASO 0192181
                         JHP Pharmaceuticals, LLC Research Report (No. 703-00159): Analytical Method
                         Validation Report for the Determination of Vasopressin and Impurities in Pitressin by
 DTX-504       3/16/2009 Gradient HPLC                                                                               PAR-VASO 0025902     PAR-VASO 0025949
                         Par Pharmaceutical, Inc. Product Development Technical Report (No. FRD-16-001):
 DTX-505       9/29/2015 Vasostrict, 20 Units/mL, pH 3.8 Acetate Buffer, Single Dose (Stock # 2002501)               PAR-VASO 0030399     PAR-VASO 0030458
 DTX-506                 Email from M. Rennwald to S. Tetteh et al. re Vasostrict lot 788445                         PAR-VASO 0050127     PAR-VASO 0050128     401, 402, 403
 DTX-507       6/10/2016 Email from A. Kremkow to S. Tetteh et al. re Vasostrict lot 788445                          PAR-VASO 0050130     PAR-VASO 0050131     401, 402, 403
                         Email from S. Mikolajzcak to J. Zebelian re Vasostrict APR status for completion-
 DTX-508       6/14/2016 Stability/Reserves                                                                          PAR-VASO 0050133     PAR-VASO 0050133     401, 402, 403
 DTX-509       6/14/2016 Email from S. Mikolajzcak to A. Kremkow et al. re Vasostrict lot 788445                     PAR-VASO 0050135     PAR-VASO 0050135     401, 402, 403
                         Email from J. Zebelian to S. Mikolajzcak re Vasostrict APR status for completion-
 DTX-510       6/14/2016 Stability/Reserves                                                                          PAR-VASO 0050137     PAR-VASO 0050137     401, 402, 403
 DTX-511       6/14/2016 Email from A. Kremkow to S. Mikolajzcak et al. re Vasostrict lot 788445                     PAR-VASO 0050139     PAR-VASO 0050140     401, 402, 403
 DTX-512        6/5/2016 Email from S. Mikolajzcak to A. Kremkow et al. re Schedule for this week                    PAR-VASO 0050142     PAR-VASO 0050142     401, 402, 403
                         Par Pharmaceutical, Inc. Task Agenda: QC - Stability/Sample Center: Schedule for Week
 DTX-513                 of 6/06/16                                                                                  PAR-VASO 0050143     PAR-VASO 0050143     401, 402, 403



                                                                                                           23
                            Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 388 of 1374 PageID #:
                                                        U.S. DISTRICT COURT FOR THE DISTRICT OF DELAWARE
                                                                            26893
                                                  PAR PHARMACEUTICAL, INC., et al. v. EAGLE PHARMACEUTICALS INC.
                                                                                         C.A. No. 18-cv-00823-CFC
                                                                         DEFENDANT EAGLE PHARMACEUTICALS INC.'s TRIAL EXHIBIT LIST
EXHIBIT NO.   DATE                                           DESCRIPTION                                               BEG BATES NO.        END BATES NO.                    OBJECTIONS
 DTX-514      6/12/2016 Email from S. Mikolajzcak to A. Kremkow et al. re Schedule for this week                  PAR-VASO   0050145   PAR-VASO   0050145   401, 402, 403
 DTX-515      7/14/2016 Email from J. Harneck to T. Toureau re Stability Lot Review                               PAR-VASO   0050148   PAR-VASO   0050148   401, 402, 403
 DTX-516      7/14/2016 Email from M. Rennwald to J. Harneck et al. re Stability Lot Review                       PAR-VASO   0050149   PAR-VASO   0050152   401, 402, 403
 DTX-517      7/14/2016 Email from M. Rennwald to T. Toureau re Stability Lot Review                              PAR-VASO   0050153   PAR-VASO   0050153   401, 402, 403
 DTX-518      7/15/2016 Email from S. Mikolajzcak to A. Kremkow, et al. re Inactivated Studies??                  PAR-VASO   0050154   PAR-VASO   0050154   401, 402, 403
                        Email from S. Mikolajzcak to A. Velez re NDA 204485; Vasostrict (vasopressin injection,
 DTX-519       5/1/2017 USP) Annual Report Document Request                                                       PAR-VASO   0050156   PAR-VASO 0050157     401, 402, 403
                        Email from S. Mikolajzcak to L. Kennedy, et al. re Initial data needed for upcoming
 DTX-520       5/1/2017 Vasostrict Annual Report                                                                  PAR-VASO   0050158   PAR-VASO 0050158     401, 402, 403
                        Email fom S. Mikolajzcak C. English et al. re Vasostrict description spec update- CC PR
 DTX-521       5/1/2017 24282                                                                                     PAR-VASO   0050160   PAR-VASO 0050160     401, 402, 403
 DTX-522      8/29/2017 Moved to Joint Exhibit List (JTX-2)                                                       PAR-VASO   0295216   PAR-VASO 0295298
                        Email from M. Rennwald to C. English et al. re Vasostrict description spec update- CC PR
 DTX-523       5/1/2017 24282                                                                                     PAR-VASO   0050162   PAR-VASO 0050163     401, 402, 403
                        Par Pharmaceutical, Inc. Lab Notebook (No. 44) of Vinayagam Loannan Regarding
 DTX-524                Vasostrict (Issued: Jan. 27, 2015)                                                        PAR-VASO   0059897   PAR-VASO 0059949
                        Par Pharmaceutical, Inc. Product Development Technical Report ( No. FRD-16-001):
 DTX-525      2/17/2016 Vasostrict, 20 Units/mL, pH 3.8 Acetate Buffer, Multiple Dose (Stock # 2002501)           PAR-VASO   0060127   PAR-VASO 0060163     ID
 DTX-526                Spreadsheet: Vasostrict® Reformulation Impurities Data                                    PAR-VASO   0061004   PAR-VASO 0061004
 DTX-527                Spreadsheet: Vasopressin Samples Impurities Data                                          PAR-VASO   0061005   PAR-VASO 0061005
                        Par Sterile Products, LLC Master Batch Record: Vasostrict™, 20 Units per 1 mL (Stock No.
 DTX-528       2/5/2016 2002132) (Revision Code: 010)                                                             PAR-VASO   0066728   PAR-VASO 0066823
                        JHP Pharmaceuticals Product Development Technical Report (No. DEV-12-016),
                        Identification of Pitressin Impurities and Development of the AVP Impurity Marker
 DTX-529      4/16/2012 Solution D009-19                                                                          PAR-VASO   0088184   PAR-VASO 0088212
                        Par Sterile Products, LLC Master Batch Record: Vasosrtrict™, 20 Units per 1 mL (Revision
 DTX-530      6/18/2015 Code: 009)                                                                                PAR-VASO   0100543   PAR-VASO 0100638
                        JHP Pharmaceuticals, LLP Memorandum from D. Battisti to J. Gantenbein et al. re                                                     106, 901, 902, 1003, multiple separate
 DTX-531       8/6/2008 Vasopressin Information and Items for Discussion                                          PAR-VASO   0108374   PAR-VASO 0108387     documents
                        JHP Pharmaceuticals, LLP Memorandum from M. Bergren to B. Boesch et al. re
                        Specifications and Rationale for Pitressin (20 U/mL), 1 mL Made under Batch Card
 DTX-532      6/11/2012 2002132                                                                                   PAR-VASO   0120046   PAR-VASO 0120057     401, 402, 403
                        Meeting Minutes: Compilation of Minutes for Specifications Committee Meetings dated                                                 106, 401, 402, 403, 901, 902, 1003, multiple
 DTX-533                January 10, 2012 through July 18, 2013                                                    PAR-VASO   0120395   PAR-VASO 0120491     separate documents
 DTX-534      6/17/2016 Par Pharmaceutical, Inc. Presentation: Technical Operations Par Sterile Products          PAR-VASO   0129974   PAR-VASO 0130027     401, 402, 403
                        JHP Pharmaceuticals, LLC Master Batch Record: SV 4200 Pitressin (Synthetic), 20 Units per
 DTX-535      1/27/2012 1 m/L (Revision Code: 001)                                                                PAR-VASO   0190426   PAR-VASO 0190427     106, 1003
                        JHP Pharmaceuticals, LLC Master Batch Record: Vasostrict™, 20 Units per 1 m/L (Revision
 DTX-536      6/26/2014 Code: 003)                                                                                PAR-VASO   0190433   PAR-VASO 0190435     106, 1003, multiple separate documents
                        Parkedale Pharmaceuticals Product Validation Addendum: Pitressin (Synthetic) USP Bulk
 DTX-537                Solution, 20 Units per 1mL (Stock No. AMP 4200: 4200X912)                                 PAR-VASO   0202061   PAR-VASO   0202095   401, 402, 403, 801, 802
 DTX-538                Spreadsheet: Pitressin Study Design Notes & Impurities Data                               PAR-VASO   0226936   PAR-VASO   0227034
 DTX-539                Spreadsheet: 4-Week Study Assay (%LC) and Total Impurities (%) Data                       PAR-VASO   0241227   PAR-VASO   0241227
 DTX-540                Spreadsheet: 4-Week Study Assay (%LC) and Total Impurities (%) Data                       PAR-VASO   0241229   PAR-VASO   0241229
                        Plaintiff Par Pharmaceutical, Inc., Par Sterile Products, LLC , and Endo Par Innovation
                        Company, LLC's FIrst Supplemental Response to Defendant Eagle Pharmaceuticals Inc.'s
 DTX-541      10/8/2019 Invalidity Contentions                                                                                                              401, 402, 403, 801, 802, AA, Legal




                                                                                                       24
                              Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 389 of 1374 PageID #:
                                                          U.S. DISTRICT COURT FOR THE DISTRICT OF DELAWARE
                                                                              26894
                                                    PAR PHARMACEUTICAL, INC., et al. v. EAGLE PHARMACEUTICALS INC.
                                                                                             C.A. No. 18-cv-00823-CFC
                                                                             DEFENDANT EAGLE PHARMACEUTICALS INC.'s TRIAL EXHIBIT LIST
EXHIBIT NO.    DATE                                             DESCRIPTION                                                  BEG BATES NO.         END BATES NO.                    OBJECTIONS
                         Declaration under 37 C.F.R. § 1.132 by Inventor Vinayagam Kannan, in re Application of:
 DTX-542       3/31/2016 Matthew Kenney (U.S. Patent Appl. No. 14/717,882)                                             PAR-VASO-0002580      PAR-VASO-0002590      401, 402, 403
                         Declaration under 37 C.F.R. § 1.132 by Inventor Vinayagam Kannan, in re Application of:
 DTX-543       5/22/2017 Matthew Kenney (U.S. Patent Appl. No. 14/717,877)                                             PAR-VASO-0008804      PAR-VASO-0008824
                         Declaration under 37 C.F.R. § 1.132 by Inventor Sunil Vandse, in re Application of:
 DTX-544       8/11/2015 Matthew Kenney (U.S. Patent Appl. No. 14/717,882)                                             PAR-VASO-0001039      PAR-VASO-0001046      401, 402, 403
                         Declaration under 37 C.F.R. § 1.132 by Inventor Sunil Vandse, in re Application of:
 DTX-545       1/22/2016 Matthew Kenney (U.S. Patent Appl. No. 14/717,882)                                             PAR-VASO-0002304      PAR-VASO-0002317      401, 402, 403
                         Declaration under 37 C.F.R. § 1.130(a) by Inventor Vinayagam Kannan, in re Application
 DTX-546      11/24/2015 of: Matthew Kenney (U.S. Patent Appl. No. 14/717,877)
                         Declaration under 37 C.F.R. § 1.130(a) by Michelle Bonomi-Huvala, in re Application of:
 DTX-547      11/24/2015 Matthew Kenney (U.S. Patent Appl. No. 14/717,877)
                         U.S. Food & Drug Admin., Guidance for Industry: ANDAs: Impurities in Drug Products
 DTX-548         11/2010 (Nov. 2010)                                                                                                                               801, 802
                         U.S. Food & Drug Admin., Guidance for Industry: Q3B(R2) Impurities in New Drug
 DTX-549          6/2006 Products (July 2006)                                                                                                                      801, 802
                         Expert Report of Lee Kirsch, Ph.D, dated Sept. 9, 2013, Helsinn Healthcare S. A. and
                         Roche Palo Alto LLC, v. Dr. Reddy's Laboratories, LTD., et al., C.A. Nos. 11-3962, 11-5579
 DTX-550        9/9/2013 (MLC)(DEA), Helsinn Healthcare Exhibit 2027, (Trial PGR2016-00008)                                                                        401, 402, 403, 801, 802
                         Trial Transcript, dated June 5, 2015, Helsinn Healthcare S. A. and Roche Palo Alto LLC, v.
 DTX-551        6/5/2015 Dr. Reddy's Laboratories, LTD., et al., C.A. No. 11-3962 (MLC)(DEA)                                                                       401, 402, 403, 801, 802
                         Plaintiff's Supplemental Claim Construction Response Brief, Par Pharmaceutical, Inc., et
 DTX-552       1/31/2020 al. , v. Sandoz Inc. , C.A. No. 18-cv-14895-BRM-DEA (D.I. 88, D.Del.)                                                                     401, 402, 403, 801, 802, AA, Legal

                         Complaint and Demand for Jury Trial, Fresenius Kabi USA, LLC v. Par Sterile Products,
 DTX-553       7/27/2016 LLC, and Par Pharmaceutical Companies, Inc ., C.A. No. 16-4544 (D.I. 1, D.N J.)                                                           401, 402, 403, 801, 802, AA, Legal
                         Joint Claim Construction Brief, Par Pharmaceutical, Inc.,et al., v. Amphastar
 DTX-554        3/3/2020 Pharmaceuticals, Inc., C.A. No. 18-2032-CFC (D.I. 93, D.Del.)                                                                             401, 402, 403, 801, 802, AA, Legal
                         Declaration of Lee Kirsch, Ph.D. In Support of Defendant's Claim Construction Brief, dated
                         Dec. 15, 2015, Astrazeneca Pharmaceuticals LP, et al., v. Teva Pharmaceuticals USA, Inc.,
 DTX-555      12/12/2014 C.A. No. 14-1478-GMS                                                                                                                      402, 403, 801, 802
                                                                                                                                                                   401, 402, 403, 701, 702, 801, 802, 901, 902,
 DTX-556       4/26/1999 Lithuanian Patent No. LT 4487 B to Gendrolis et al.                                                                                       PMIL
                         Anjali B. Joshi et al., The Degradation Pathways of Glucagon in Acidic Solutions, 203 Int'l
 DTX-557                 J. Pharm. 115 (2000)                                                                                                                      801, 802,
                         Anjali B. Joshi & Lee E. Kirsch, The Estimation of Glutaminyl Deamidation and Aspartyl
 DTX-558                 Cleavage Rates in Glucagon, 273 Int'l J. Pharm. 213 (2004)                                                                                801, 802, L

                          Anjali B. Joshi et al., Studies on the Mechanism of Aspartic Acid Cleavage and Glutamine
 DTX-559                  Deamidation in the Acidic Degradation of Glucagon, 94(9) J. Pharm. Scis. 1912 (2005)                                                     801, 802, L
                          Ravi Gupta et al., The FDA Unapproved Drugs Initiative: An Observational Study of the
                          Consequences for Drug Prices and Shortages in the United States, 23(10) J. Manag. Care
 DTX-560                  & Spec. Pharm. (JMCP) 1066 (2017)                                                                                                        401, 402, 403, 801, 802, 901, 902, L

 DTX-561        4/5/2017 Mark L. Baum, How FDA Rules Made a $15 Drug Cost $400, Wall Street J. (Apr. 5, 2017)                                                      401, 402, 403, 801, 802, 901, 902, L

 DTX-562       11/1/2018 Kaylene Barrera et al., Drug Shortages: The Invisible Epidemic, The Bulletin (Nov. 1, 2018)                                               401, 402, 403, 801, 802, 901, 902, L




                                                                                                             25
                             Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 390 of 1374 PageID #:
                                                         U.S. DISTRICT COURT FOR THE DISTRICT OF DELAWARE
                                                                             26895
                                                   PAR PHARMACEUTICAL, INC., et al. v. EAGLE PHARMACEUTICALS INC.
                                                                                          C.A. No. 18-cv-00823-CFC
                                                                          DEFENDANT EAGLE PHARMACEUTICALS INC.'s TRIAL EXHIBIT LIST
EXHIBIT NO.    DATE                                            DESCRIPTION                                            BEG BATES NO.        END BATES NO.                      OBJECTIONS
                         Albany Molecular Research Inc. Standard Operating Procedure Report (No. STA-IPX-
 DTX-563        8/2/2019 0153): Vasopressin Injections, USP, In Process Test Procedure (Revision: 03)            AMRIVAS0114139       AMRIVAS0114161       401, 402, 403, 801, 802
                         Par Pharmaceutical Companies, Inc. Annual Report (Form 10-K) for Fiscal Year Ended Dec.
 DTX-564      12/31/2014 31, 2014                                                                                                                          401, 402, 403, 801, 802, 901, 902, L
                         Par Pharmaceutical Companies, Inc. Quarterly Report (Form 10-Q) for Quarterly Period
 DTX-565       3/31/2015 Ended Mar. 31, 2015                                                                                                               401, 402, 403, L
                         Par Pharmaceutical Companies, Inc. Quarterly Report (Form 10-Q) for Quarterly Period
 DTX-566       6/30/2015 Ended June 30, 2015                                                                                                               401, 402, 403, L

 DTX-567      12/31/2015 Endo International PLC Annual Report (Form 10-K) for Fiscal Year Ended Dec. 31, 2015                                              401, 402, 403, L

 DTX-568      12/31/2016 Endo International PLC Annual Report (Form 10-K) for Fiscal Year Ended Dec. 31, 2016                                              401, 402, 403, L

 DTX-569      12/31/2017 Endo International PLC Annual Report (Form 10-K) for Fiscal Year Ended Dec. 31, 2017                                              401, 402, 403, L

 DTX-570      12/31/2018 Endo International PLC Annual Report (Form 10-K) for Fiscal Year Ended Dec. 31, 2018                                              401, 402, 403, L

 DTX-571      12/31/2019 Endo International PLC Annual Report (Form 10-K) for Fiscal Year Ended Dec. 31, 2019                                              401, 402, 403, L
                         ICH Topic Q 3 B (R2) Impurities in New Drug Products: Note for Guidance
 DTX-572        6/1/2006 (CPMP/ICH/2738/99), EMEA June 2006                                                                                                801, 802, 901, 902, L
                         AMRI Vasopressin Injection USP Project #: PD SVA-07, Storage Condition: 5C Inverted -
 DTX-573        8/1/2019 Lot Number: SVA007.5I                                                                   AMRIVAS0117114       AMRIVAS0117117       401, 402, 403, 801, 802, L
                         AMRI Vasopressin Injection USP Project #: PD SVA-07, Storage Condition: 25C/60%RH
 DTX-574        8/1/2019 Inverted - Lot Number: SVA007.25I                                                       AMRIVAS0117110       AMRIVAS0117113       401, 402, 403, 801, 802, L
                         AMRI Vasopressin Injection USP Project #: PD SVA-07, Storage Condition: 5C Inverted -
 DTX-575        8/1/2019 Lot Number: SVA008.5I                                                                   AMRIVAS0117124       AMRIVAS0117127       401, 402, 403, 801, 802, L
                         AMRI Vasopressin Injection USP Project #: PD SVA-07, Storage Condition: 25C/60%RH
 DTX-576        8/1/2019 Inverted - Lot Number: SVA008.25I                                                       AMRIVAS0117120       AMRIVAS0117123       401, 402, 403, 801, 802, L
                         AMRI Vasopressin Injection USP Project #: PD SVA-07, Storage Condition: 5C Inverted -
 DTX-577       9/10/2019 Lot Number: SVA009.5I                                                                   AMRIVAS0117134       AMRIVAS0117137       401, 402, 403, 801, 802, L
                         AMRI Vasopressin Injection USP Project #: PD SVA-07, Storage Condition: 25C/60%RH
 DTX-578       9/10/2019 Inverted - Lot Number: SVA009.25I                                                       AMRIVAS0117130       AMRIVAS0117133       401, 402, 403, 801, 802, L

 DTX-579       6/17/2013 OSOBIO Project Notebook Document Number: STA-PJN-0029, SVA007/008 - 6M, Ver. 3          AMRIVAS0117118       AMRIVAS0117119       401, 402, 403, 801, 802, L
 DTX-580       6/17/2013 OSOBIO Project Notebook Document Number: STA-PJN-0029, SVA009.6M, Ver. 3                AMRIVAS0117128       AMRIVAS0117129       401, 402, 403, 801, 802, L
 DTX-581       6/17/2013 OSOBIO Project Notebook Document Number: STA-PJN-0029, SVA007/8 - 1M, Ver. 3            AMRIVAS0117100       AMRIVAS0117100       401, 402, 403, 801, 802, L
 DTX-582       6/17/2013 OSOBIO Project Notebook Document Number: STA-PJN-0029, SVA004.6M, Ver. 3                AMRIVAS0117101       AMRIVAS0117102       401, 402, 403, 801, 802, L
 DTX-583       6/17/2013 OSOBIO Project Notebook Document Number: STA-PJN-0029, SVA009 - 1M, Ver. 3              AMRIVAS0117103       AMRIVAS0117104       401, 402, 403, 801, 802, L
 DTX-584       6/17/2013 OSOBIO Project Notebook Document Number: STA-PJN-0029, SVA007/8 - 3M, Ver. 3            AMRIVAS0117105       AMRIVAS0117106       401, 402, 403, 801, 802, L
 DTX-585       6/17/2013 OSOBIO Project Notebook Document Number: STA-PJN-0029, SVA009.2M, Ver. 3                AMRIVAS0117107       AMRIVAS0117107       401, 402, 403, 801, 802, L
 DTX-586       6/17/2013 OSOBIO Project Notebook Document Number: STA-PJN-0029, SVA009.3M, Ver. 3                AMRIVAS0117108       AMRIVAS0117109       401, 402, 403, 801, 802, L
 DTX-587       6/27/2017 Moved to Joint Exhibit List (JTX-1)                                                     PAR-VASO 0295299     PAR-VASO 0295377
 DTX-588        9/5/2017 Moved to Joint Exhibit List (JTX-3)                                                     PAR-VASO 0295378     PAR-VASO 0295459
                         Affidavit of Jasmina Marinkovic of American Regent, Inc. re American Regent's
                         Production of Documents Bearing Bates Numbers AR3-VASO-0000001 - AR3-VASO-
                         0000022 in Response to Eagle Pharmaceuticals Inc.'s Subpoena Duces Tecum , dated
 DTX-589       1/29/2020 October 3, 2019                                                                                                                   602, LOF, 801, 802




                                                                                                         26
                            Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 391 of 1374 PageID #:
                                                        U.S. DISTRICT COURT FOR THE DISTRICT OF DELAWARE
                                                                            26896
                                                  PAR PHARMACEUTICAL, INC., et al. v. EAGLE PHARMACEUTICALS INC.
                                                                                        C.A. No. 18-cv-00823-CFC
                                                                        DEFENDANT EAGLE PHARMACEUTICALS INC.'s TRIAL EXHIBIT LIST
EXHIBIT NO.   DATE                                           DESCRIPTION                                           BEG BATES NO.         END BATES NO.                    OBJECTIONS
                        OSO BioPharmaceuticals Manufacturing, LLC Laboratory Notebook Excerpts Regarding
                        Vasopressin Injection, USP Samples SVA005/006 - 9M (Document No. STA-PJN-0029)
 DTX-590      1/19/2020 (Version: 3.0)                                                                        AMRIVAS0117138        AMRIVAS0117139       401, 402, 403, 801, 802, L

                        Albany Molecular Research Inc. Stability Tables: Vasopressin Injection, USP, 0.0377
 DTX-591      1/20/2020 mg/mL (Storage Conditions: 5C Inverted, 5C Upright) (Lot Nos. SVA004.5I, SVA004.5U)   AMRIVAS0117140        AMRIVAS0117143       401, 402, 403, 801, 802, L
                        Albany Molecular Research Inc. Stability Tables: Vasopressin Injection, USP, 0.0377
                        mg/mL (Storage Conditions: 25C/60% RH Inverted, 25C/60% RH Upright) (Lot Nos.
 DTX-592      1/20/2020 SVA004.25I, SVA004.25U)                                                               AMRIVAS0117144        AMRIVAS0117147       401, 402, 403, 801, 802, L
                        Albany Molecular Research Inc. Stability Tables: Vasopressin Injection, USP, 0.0377
 DTX-593      1/20/2020 mg/mL (Storage Condition: 30C/65% RH Inverted) (Lot No. SVA004 30I)                   AMRIVAS0117148        AMRIVAS0117149       401, 402, 403, 801, 802, L
                        OSO BioPharmaceuticals Manufacturing, LLC Laboratory Notebook Excerpts Regarding
                        Vasopressin Injection, USP Sample SVA004.9M (Document No. STA-PJN-0029) (Version:
 DTX-594       1/7/2020 3.0)                                                                                  AMRIVAS0117150        AMRIVAS0117151       401, 402, 403, 801, 802, L

                        Albany Molecular Research Inc. Stability Tables: Vasopressin Injection, USP, 0.0377
 DTX-595      1/22/2020 mg/mL (Storage Conditions: 5C Inverted, 5C Upright) (Lot Nos. SVA005.5I, SVA005.5U)   AMRIVAS0117152        AMRIVAS0117155       401, 402, 403, 801, 802, L
                        Albany Molecular Research Inc. Stability Tables: Vasopressin Injection, USP, 0.0377
                        mg/mL (Storage Conditions: 25C/60% RH Inverted, 25C/60% RH Upright) (Lot Nos.
 DTX-596      1/22/2020 SVA005.25I, SVA005.25U)                                                               AMRIVAS0117156        AMRIVAS0117159       401, 402, 403, 801, 802, L
                        Albany Molecular Research Inc. Stability Tables: Vasopressin Injection, USP, 0.0377
 DTX-597      1/22/2020 mg/mL (Storage Condition: 30C/65% RH Inverted) (Lot No. SVA005 30I)                   AMRIVAS0117160        AMRIVAS0117161       401, 402, 403, 801, 802, L

                        Albany Molecular Research Inc. Stability Tables: Vasopressin Injection, USP, 0.0377
 DTX-598      1/22/2020 mg/mL (Storage Conditions: 5C Inverted, 5C Upright) (Lot Nos. SVA006.5I, SVA006.5U)   AMRIVAS0117162        AMRIVAS0117165       401, 402, 403, 801, 802, L
                        Albany Molecular Research Inc. Stability Tables: Vasopressin Injection, USP, 0.0377
                        mg/mL (Storage Conditions: 25C/60% RH Inverted, 25C/60% RH Upright) (Lot Nos.
 DTX-599      1/22/2020 SVA006.25I, SVA006.25U)                                                               AMRIVAS0117166        AMRIVAS0117169       401, 402, 403, 801, 802, L
                        Albany Molecular Research Inc. Stability Tables: Vasopressin Injection, USP, 0.0377
 DTX-600      1/22/2020 mg/mL (Storage Condition: 30C/65% RH Inverted) (Lot No. SVA006 30I)                   AMRIVAS0117170        AMRIVAS0117171       401, 402, 403, 801, 802, L
                        OSO BioPharmaceuticals Manufacturing, LLC Laboratory Notebook Excerpts Regarding
                        Vasopressin Injection, USP Sample SVA004.12M (Document No. STA-PJN-0029) (Version:
 DTX-601       4/2/2020 3.0)                                                                                  AMRIVAS0117172        AMRIVAS0117173       401, 402, 403, 801, 802, L
                        OSO BioPharmaceuticals Manufacturing, LLC Laboratory Notebook Excerpts Regarding
                        Vasopressin Injection, USP Sample SVA005/6.12M (Document No. STA-PJN-0029)
 DTX-602      6/17/2013 (Version: 3.0)                                                                        AMRIVAS0117174        AMRIVAS0117175       401, 402, 403, 801, 802, L
                        OSO BioPharmaceuticals Manufacturing, LLC Laboratory Notebook Excerpts Regarding
                        Vasopressin Injection, USP Sample SVA005/7/8.9M (Document No. STA-PJN-0029)
 DTX-603      6/17/2013 (Version: 3.0)                                                                        AMRIVAS0117176        AMRIVAS0117177       401, 402, 403, 801, 802, L
 DTX-604      6/28/2016 Certified Copy of U.S. Patent No. 9,375,478 to Kenney et al.                          EAGLEVAS0058407       EAGLEVAS0058441      401, 402, 403
 DTX-605      8/29/2017 Certified Copy of U.S. Patent No. 9,744,239 to Kenney et al.                          EAGLEVAS0058442       EAGLEVAS0058478      401, 402, 403
 DTX-606      4/10/2018 Certified Copy of U.S. Patent No. 9,937,223 to Kenney et al.                          EAGLEVAS0058479       EAGLEVAS0058587      401, 402, 403
                        Albany Molecular Research Inc. Stability Tables: Vasopressin Injection, USP, 0.0377
 DTX-607       4/1/2020 mg/mL (Storage Condition: 25C/60% RH Inverted) (Lot No. SVA04A.25I)                   AMRIVAS0117178        AMRIVAS0117181       401, 402, 403, 801, 802, L
                        Albany Molecular Research Inc. Stability Tables: Vasopressin Injection, USP, 0.0377
 DTX-608       8/1/2019 mg/mL (Storage Condition: 5H Inverted -(Lot No. SVA007.5I)                            AMRIVAS0117182        AMRIVAS0117185       401, 402, 403, 801, 802, L
                        Albany Molecular Research Inc. Stability Tables: Vasopressin Injection, USP, 0.0377
 DTX-609       8/1/2019 mg/mL (Storage Condition: 25C/60% RH Inverted) (Lot No. SVA007 25I)                   AMRIVAS0117186        AMRIVAS0117189       401, 402, 403, 801, 802, L



                                                                                                       27
                            Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 392 of 1374 PageID #:
                                                        U.S. DISTRICT COURT FOR THE DISTRICT OF DELAWARE
                                                                            26897
                                                  PAR PHARMACEUTICAL, INC., et al. v. EAGLE PHARMACEUTICALS INC.
                                                                                          C.A. No. 18-cv-00823-CFC
                                                                          DEFENDANT EAGLE PHARMACEUTICALS INC.'s TRIAL EXHIBIT LIST
EXHIBIT NO.   DATE                                            DESCRIPTION                                               BEG BATES NO.        END BATES NO.                    OBJECTIONS
                        Albany Molecular Research Inc. Stability Tables: Vasopressin Injection, USP, 0.0377
 DTX-610       8/1/2019 mg/mL (Storage Condition: 5C Inverted - (Lot No. SVA008.5I)                                AMRIVAS0117190       AMRIVAS0117193       401, 402, 403, 801, 802, L
                        Albany Molecular Research Inc. Stability Tables: Vasopressin Injection, USP, 0.0377
 DTX-611       8/1/2019 mg/mL (Storage Condition: 25C/60% RH Inverted) (Lot No. SVA008 25I)                        AMRIVAS0117194       AMRIVAS0117197       401, 402, 403, 801, 802, L
                        Letter from B. Patel on behalf of the FDA to R. Ashworth on behalf of Eagle re Paragraph
 DTX-612      4/12/2018 IV Acknowledgement ANDA Receipt                                                            EAGLEVAS0000013      EAGLEVAS0000018      401, 402, 403, 801, 802, L
                        OSO BioPharmaceuticals Manufacturing, LLC Laboratory Notebook Excerpts Regarding
 DTX-613      6/17/2013 SVA005/6A-1M (Ver. 3)                                                                      AMRIVAS0117198       AMRIVAS0117199       401, 402, 403, 801, 802, L
                        OSO BioPharmaceuticals Manufacturing, LLC Laboratory Notebook Excerpts Regarding
 DTX-614      6/17/2013 SVA004A.2M (Ver. 3)                                                                        AMRIVAS0117200       AMRIVAS0117201       401, 402, 403, 801, 802, L
                        OSO BioPharmaceuticals Manufacturing, LLC Laboratory Notebook Excerpts Regarding
 DTX-615      6/17/2013 SVA009.9M (Ver. 3)                                                                         AMRIVAS0117202       AMRIVAS0117203       401, 402, 403, 801, 802, L
                        OSO BioPharmaceuticals Manufacturing, LLC Laboratory Notebook Excerpts Regarding
 DTX-616      6/17/2013 SVA005/006A.2M (Ver. 3)                                                                    AMRIVAS0117204       AMRIVAS0117205       401, 402, 403, 801, 802, L


                        Albany Molecular Research Inc. Stability Tables: Vasopressin Injection, USP, 0.0377
 DTX-617      5/18/2000 mg/mL, 1.16 ML/vial (Storage Condition: 25C/60% RH Inverted) (Lot No. SVA004.25I)          AMRIVAS0117206       AMRIVAS0117209       401, 402, 403, 801, 802, L

                        Albany Molecular Research Inc. Stability Tables: Vasopressin Injection, USP, 0.0377
 DTX-618       6/2/2020 mg/mL, 1.16 ML/vial (Storage Condition: 25C/60% RH Inverted) (Lot No. SVA004A.25I)         AMRIVAS0117210       AMRIVAS0117213       401, 402, 403, 801, 802, L


                        Albany Molecular Research Inc. Stability Tables: Vasopressin Injection, USP, 0.0377
 DTX-619       7/8/2020 mg/mL, 1.16 ML/vial (Storage Condition: 25C/60% RH Inverted) (Lot No. SVA004A.25I)         AMRIVAS0117214       AMRIVAS0117217       401, 402, 403, 801, 802, L
                        OSO BioPharmaceuticals Manufacturing, LLC Laboratory Notebook Excerpts Regarding
 DTX-620      6/17/2013 SVA004A.3M (Ver. 3)                                                                        AMRIVAS0117218       AMRIVAS0117218       401, 402, 403, 801, 802, L
                        OSO BioPharmaceuticals Manufacturing, LLC Laboratory Notebook Excerpts Regarding
 DTX-621      6/17/2013 SVA005/6A-1M (Ver. 3)                                                                      AMRIVAS0117219       AMRIVAS0117220       401, 402, 403, 801, 802, L

                        Albany Molecular Research Inc. Stability Tables: Vasopressin Injection, USP, 0.0377
 DTX-622       6/1/2020 mg/mL, 1.16 ML/vial (Storage Condition: 25C/60% RH Inverted) (Lot No. SVA005.25I)          AMRIVAS0117221       AMRIVAS0117224       401, 402, 403, 801, 802, L

                        Albany Molecular Research Inc. Stability Tables: Vasopressin Injection, USP, 0.0377
 DTX-623      5/18/2020 mg/mL, 1.16 ML/vial (Storage Condition: 30C/65% RH Inverted) (Lot No. SVA005.30I)          AMRIVAS0117225       AMRIVAS0117226       401, 402, 403, 801, 802, L
                        Albany Molecular Research Inc. Stability Tables: Vasopressin Injection, USP, 0.0377
 DTX-624      5/18/2020 mg/mL, 1.16 ML/vial (Storage Condition: 5C Inverted) (Lot No. SVA005.5I)                   AMRIVAS0117227       AMRIVAS0117230       401, 402, 403, 801, 802, L
                        SGS Certificate of Analysis for Vasopressin Injection 0.0377mg/ML, Lot: SVA005.25I
 DTX-625      4/17/2020 (25C/60% Inverted) - 12 month                                                              AMRIVAS0117231       AMRIVAS0117277       401, 402, 403, 801, 802, L

                        Albany Molecular Research Inc. Stability Tables: Vasopressin Injection, USP, 0.0377
 DTX-626      5/21/2020 mg/mL, 1.16 ML/vial (Storage Condition: 25C/60% RH Upright) (Lot No. SVA005A.25I)          AMRIVAS0117278       AMRIVAS0117281       401, 402, 403, 801, 802, L

                        Albany Molecular Research Inc. Stability Tables: Vasopressin Injection, USP, 0.0377
 DTX-627      7/23/2020 mg/mL, 1.16 ML/vial (Storage Condition: 25C/60% RH Inverted) (Lot No. SVA005A.25I)         AMRIVAS0117282       AMRIVAS0117285       401, 402, 403, 801, 802, L

                        Albany Molecular Research Inc. Stability Tables: Vasopressin Injection, USP, 0.0377
 DTX-628      5/18/2020 mg/mL, 1.16 ML/vial (Storage Condition: 25C/60% RH Inverted) (Lot No. SVA005A.25I)         AMRIVAS0117286       AMRIVAS0117289       401, 402, 403, 801, 802, L




                                                                                                          28
                             Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 393 of 1374 PageID #:
                                                         U.S. DISTRICT COURT FOR THE DISTRICT OF DELAWARE
                                                                             26898
                                                   PAR PHARMACEUTICAL, INC., et al. v. EAGLE PHARMACEUTICALS INC.
                                                                                           C.A. No. 18-cv-00823-CFC
                                                                           DEFENDANT EAGLE PHARMACEUTICALS INC.'s TRIAL EXHIBIT LIST
EXHIBIT NO.   DATE                                             DESCRIPTION                                               BEG BATES NO.         END BATES NO.                    OBJECTIONS

                        Albany Molecular Research Inc. Stability Tables: Vasopressin Injection, USP, 0.0377
 DTX-629       6/1/2020 mg/mL, 1.16 ML/vial (Storage Condition: 25C/60% RH Inverted) (Lot No. SVA006A.25I)         AMRIVAS0117290        AMRIVAS0117293        401, 402, 403, 801, 802, L

                        Albany Molecular Research Inc. Stability Tables: Vasopressin Injection, USP, 0.0377
 DTX-630      5/18/2020 mg/mL, 1.16 ML/vial (Storage Condition: 30C/65% RH Inverted) (Lot No. SVA006.30I)          AMRIVAS0117294        AMRIVAS0117295        401, 402, 403, 801, 802, L
                        Albany Molecular Research Inc. Stability Tables: Vasopressin Injection, USP, 0.0377
 DTX-631      5/18/2020 mg/mL, 1.16 ML/vial (Storage Condition: 5C Inverted) (Lot No. SVA006.5I)                   AMRIVAS0117296        AMRIVAS0117299        401, 402, 403, 801, 802, L

                        Albany Molecular Research Inc. Stability Tables: Vasopressin Injection, USP, 0.0377
 DTX-632      5/21/2020 mg/mL, 1.16 ML/vial (Storage Condition: 25C/60%RH Inverted) (Lot No. SVA006A.25I)          AMRIVAS0117300        AMRIVAS0117303        401, 402, 403, 801, 802, L

                        Albany Molecular Research Inc. Stability Tables: Vasopressin Injection, USP, 0.0377
 DTX-633      7/23/2020 mg/mL, 1.16 ML/vial (Storage Condition: 25C/60%RH Inverted) (Lot No. SVA006A.25I)          AMRIVAS0117304        AMRIVAS0117307        401, 402, 403, 801, 802, L

                        Albany Molecular Research Inc. Stability Tables: Vasopressin Injection, USP, 0.0377
 DTX-634      7/23/2020 mg/mL, 1.16 ML/vial (Storage Condition: 25C/60%RH Inverted) (Lot No. SVA006A.25I)          AMRIVAS0117308        AMRIVAS0117311        401, 402, 403, 801, 802, L

                        Albany Molecular Research Inc. Stability Tables: Vasopressin Injection, USP, 0.0377
 DTX-635      5/18/2020 mg/mL, 1.16 ML/vial (Storage Condition: 25C/60%RH Inverted) (Lot No. SVA006A.25I)          AMRIVAS0117312        AMRIVAS0117315        401, 402, 403, 801, 802, L
                        OSO BioPharmaceuticals Manufacturing, LLC Laboratory Notebook Excerpts Regarding
 DTX-636      6/17/2013 SVA007/8.9M (Ver. 3)                                                                       AMRIVAS0117316        AMRIVAS0117317        401, 402, 403, 801, 802, L
                        OSO BioPharmaceuticals Manufacturing, LLC Laboratory Notebook Excerpts Regarding
 DTX-637      6/17/2020 SVA007/8.12M (Ver. 3)                                                                      AMRIVAS0117318        AMRIVAS0117319        401, 402, 403, 801, 802, L
 DTX-638                Table of Item Numbers, Serial Numbers, and Quantities                                      PAR-VASO-0297181      PAR-VASO-0297181
 DTX-639         Aug-20 Vasopressin Injection Label, Revised 8/2020                                                EAGLEVAS0058665       EAGLEVAS0058671       801, 802, L
 DTX-640           2007 Skoog, et al, Principles of Instrumental Analysis, 6th Ed., pg 683-685 (2007)              EAGLEVAS0059107       EAGLEVAS0059111       801, 802, L
 DTX-641           2015 Seltman, Experimental Design and Analysis (2015)                                           EAGLEVAS0058672       EAGLEVAS0059099       801, 802, L
                        Hahn, The Hazards of Extrapolation in Regression Analysis, Jour. of Qual. Techn, Vol. 9,
 DTX-642         Oct-77 No. 4 (1977)                                                                               EAGLEVAS0059100       EAGLEVAS0059106       801, 802, L
 DTX-643         Aug-20 Letter from FDA to American Regent re NDA Approval for NDA 212593                          EAGLEVAS0058661       EAGLEVAS0058664       401, 402, 403, 801, 802, L
                        Albany Molecular Research Inc. Stability Tables: Vasopressin Injection, USP, 0.0377
                        mg/mL (Storage Conditions: 25C/60% RH Inverted, 25C/60% RH Upright) (Lot Nos.
 DTX-644       9/4/2020 SVA007.25I, SVA007.25U)                                                                    AMRIVAS0117320        AMRIVAS0117323        401, 402, 403, 801, 802, L

                        Albany Molecular Research Inc. Stability Tables: Vasopressin Injection, USP, 0.0377
 DTX-645       9/4/2020 mg/mL (Storage Conditions: 5C Inverted, 5C Upright) (Lot Nos. SVA007.5I, SVA007.5U)        AMRIVAS0117324        AMRIVAS0117327        401, 402, 403, 801, 802, L
                        Albany Molecular Research Inc. Stability Tables: Vasopressin Injection, USP, 0.0377
                        mg/mL (Storage Conditions: 25C/60% RH Inverted, 25C/60% RH Upright) (Lot Nos.
 DTX-646      9/13/2020 SVA007A.25I, SVA007A.25U)                                                                  AMRIVAS0117328        AMRIVAS0117331        401, 402, 403, 801, 802, L
                        Albany Molecular Research Inc. Stability Tables: Vasopressin Injection, USP, 0.0377
                        mg/mL (Storage Conditions: 25C/60% RH Inverted, 25C/60% RH Upright) (Lot Nos.
 DTX-647       9/4/2020 SVA007A.25I, SVA007A.25U)                                                                  AMRIVAS0117332        AMRIVAS0117335        401, 402, 403, 801, 802, L
                        OSO BioPharmaceuticals Manufacturing, LLC Laboratory Notebook Excerpts Regarding
                        Vasopressin Injection, USP Sample SVA007A/8A.1M (Document No. STA-PJN-0029)
 DTX-648       9/8/2020 (Version: 3.0)                                                                             AMRIVAS0117336        AMRIVAS0117337        401, 402, 403, 801, 802, L




                                                                                                           29
                            Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 394 of 1374 PageID #:
                                                        U.S. DISTRICT COURT FOR THE DISTRICT OF DELAWARE
                                                                            26899
                                                  PAR PHARMACEUTICAL, INC., et al. v. EAGLE PHARMACEUTICALS INC.
                                                                                           C.A. No. 18-cv-00823-CFC
                                                                           DEFENDANT EAGLE PHARMACEUTICALS INC.'s TRIAL EXHIBIT LIST
EXHIBIT NO.   DATE                                            DESCRIPTION                                                 BEG BATES NO.        END BATES NO.                    OBJECTIONS
                        Albany Molecular Research Inc. Stability Tables: Vasopressin Injection, USP, 0.0377
                        mg/mL (Storage Conditions: 25C/60% RH Inverted, 25C/60% RH Upright) (Lot Nos.
 DTX-649       9/4/2020 SVA008.25I, SVA008.25U)                                                                      AMRIVAS0117338       AMRIVAS0117341       401, 402, 403, 801, 802, L

                        Albany Molecular Research Inc. Stability Tables: Vasopressin Injection, USP, 0.0377
 DTX-650       9/4/2020 mg/mL (Storage Conditions: 5C Inverted, 5C Upright) (Lot Nos. SVA008.5I, SVA008.5U)          AMRIVAS0117342       AMRIVAS0117345       401, 402, 403, 801, 802, L
                        Albany Molecular Research Inc. Stability Tables: Vasopressin Injection, USP, 0.0377
                        mg/mL (Storage Conditions: 25C/60% RH Inverted, 25C/60% RH Upright) (Lot Nos.
 DTX-651      9/13/2020 SVA008A.25I, SVA008A.25U)                                                                    AMRIVAS0117346       AMRIVAS0117349       401, 402, 403, 801, 802, L
                        Albany Molecular Research Inc. Stability Tables: Vasopressin Injection, USP, 0.0377
                        mg/mL (Storage Conditions: 25C/60% RH Inverted, 25C/60% RH Upright) (Lot Nos.
 DTX-652       9/4/2020 SVA008A.25I, SVA008A.25U)                                                                    AMRIVAS0117350       AMRIVAS0117353       401, 402, 403, 801, 802, L
                        OSO BioPharmaceuticals Manufacturing, LLC Laboratory Notebook Excerpts Regarding
                        Vasopressin Injection, USP Sample SVA009.12M (Document No. STA-PJN-0029) (Version:
 DTX-653       9/9/2020 3.0)                                                                                         AMRIVAS0117354       AMRIVAS0117355       401, 402, 403, 801, 802, L

                        Email from J. Picurro of Eagle Pharmaceuticals, Inc. to P. Orlaku of the FDA re ANDA
 DTX-654      7/28/2020 211538 - Vasopressin Injection, USP, Post-Complete Response Meeting Follow-up Inquiry EAGLEVAS0059112             EAGLEVAS0059115      401, 402, 403, 801, 802, L
                        FDA Response Letter from C. Flotildes of the FDA to J. Piccuro of Eagle Pharmaceuticals,
 DTX-655      8/28/2020 Inc. re ANDA No. 211538                                                                  EAGLEVAS0059116          EAGLEVAS0059119      401, 402, 403, 801, 802, L
                        Follow-Up Inquiry from J. Picurro of Eagle Pharmaceuticals, Inc. to the FDA re Post-
                        Complete Response Letter Teleconference Meeting dated July 27, 2020, and Enclosures
 DTX-656      7/30/2020 Thereto                                                                                  EAGLEVAS0059120          EAGLEVAS0059139      401, 402, 403, 801, 802, L

                        Email from P. Orlaku of the FDA to J. Picurro of Eagle Pharmaceuticals, Inc. re RE: ANDA
 DTX-657       8/4/2020 211538 - Vasopressin Injection, USP, Post-Complete Response Meeting Follow-up Inquiry        EAGLEVAS0059140      EAGLEVAS0059144      401, 402, 403, 801, 802, L
                        Email from J. Picurro of Eagle Pharmaceuticals, Inc. to S. Vehovic of the FDA re RE: Eagle
 DTX-658       8/4/2020 Pharm / Janis Picurro --FW: ANDA 211538/Missed Goal Data                                     EAGLEVAS0059145      EAGLEVAS0059147      401, 402, 403, 801, 802, L
                        VASOPRESSIN Injection, 20 Units per mL, Package Labeling for Carton (Black & White
 DTX-659                Version)                                                                                     EAGLEVAS0059152      EAGLEVAS0059152      401, 402, 403, 801, 802, L
                        Package Labeling Table: Explanation of Package Labeling Differences between the
 DTX-660                Revised and Older Versions of the Vasopressin Injection Vial and Carton                      EAGLEVAS0059153      EAGLEVAS0059156      401, 402, 403, 801, 802, L
                        VASOPRESSIN Injection, 20 Units per mL, Package Labeling for Vial (Black & White
 DTX-661                Version)                                                                                     EAGLEVAS0059157      EAGLEVAS0059157      401, 402, 403, 801, 802, L
 DTX-662         9/2020 VASOPRESSIN Injection Prescribing Information (revised: 09/ 2020)                            EAGLEVAS0059158      EAGLEVAS0059166      401, 402, 403, 801, 802, L
                        Redline of VASOPRESSIN Injection Prescribing Information (revised: 09/ 2020) against
 DTX-663                VASOPRESSIN Injection Prescribing Information (revised: 09/ 2019)                            EAGLEVAS0059167      EAGLEVAS0059169      401, 402, 403, 801, 802, L

 DTX-664                VASOPRESSIN Injection, 20 Units per mL, Package Labeling for Carton (Color Version)          EAGLEVAS0059172      EAGLEVAS0059172      401, 402, 403, 801, 802, L
 DTX-665                VASOPRESSIN Injection, 20 Units per mL, Package Labeling for Vial (Color Version)            EAGLEVAS0059173      EAGLEVAS0059173      401, 402, 403, 801, 802, L
                        RLD Comparison Table: Explanation of Differences between Eagle Pharmaceuticals, Inc.'s
 DTX-666                Proposed ANDA Product and Reference Listded Drug                                             EAGLEVAS0059174      EAGLEVAS0059188      401, 402, 403, 801, 802, L
                        RLD Comparison Table: Explanation of Differences between Eagle Pharmaceuticals, Inc.'s
 DTX-667                Proposed ANDA Product and Reference Listded Drug                                             EAGLEVAS0059189      EAGLEVAS0059203      401, 402, 403, 801, 802, L
 DTX-668         4/2020 VASOSTRICT® (vasopressin injection) Prescribing Information (revised: 04/2020)               EAGLEVAS0059204      EAGLEVAS0059213      401, 402, 403, 801, 802, L
 DTX-669         2/2020 VASOSTRICT® (vasopressin injection) Prescribing Information (revised: 02/2020)               EAGLEVAS0059214      EAGLEVAS0059221      401, 402, 403, 801, 802, L




                                                                                                           30
                            Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 395 of 1374 PageID #:
                                                        U.S. DISTRICT COURT FOR THE DISTRICT OF DELAWARE
                                                                            26900
                                                  PAR PHARMACEUTICAL, INC., et al. v. EAGLE PHARMACEUTICALS INC.
                                                                                         C.A. No. 18-cv-00823-CFC
                                                                         DEFENDANT EAGLE PHARMACEUTICALS INC.'s TRIAL EXHIBIT LIST
EXHIBIT NO.   DATE                                           DESCRIPTION                                               BEG BATES NO.        END BATES NO.                    OBJECTIONS

                        Eagle Pharmaceuticals, Inc. Application to Market a New or Abbreviated New Drug or
 DTX-670                Biologic for Human Use (Form FDA 356h): Vasopressin Injection, USP (ANDA No. 211538)      EAGLEVAS0059222      EAGLEVAS0059230      401, 402, 403, 801, 802, L
                        Major Complete Response Amendment Letter from J. Picurro of Eagle Pharmaceuticals
 DTX-671      9/24/2020 Inc. to the FDA re ANDA No. 211538, and Enclosures Thereto                                EAGLEVAS0059231      EAGLEVAS0059262      401, 402, 403, 801, 802, L
                        Eagle Pharmaceuticals ANDA Module: 2 Supplement: Question-Based Review for Drug
 DTX-672                Product: Vasopressin Injection, USP (ANDA No. 211538)                                     EAGLEVAS0059266      EAGLEVAS0059398      401, 402, 403, 801, 802, L
                        Eagle Pharmaceuticals ANDA Module: 2.3.S Drug Substance - Quality Overall Summary:
 DTX-673                Vasopressin Injection, USP (ANDA No. 211538)                                              EAGLEVAS0059399      EAGLEVAS0059447      401, 402, 403, 801, 802, L
                        Eagle Pharmaceuticals ANDA Module: 3.2.P.2 Pharmaceutical Development: Vasopressin
 DTX-674                Injection, USP (ANDA No. 211538)                                                          EAGLEVAS0059660      EAGLEVAS0059660      401, 402, 403, 801, 802, L
                        Eagle Pharmaceuticals ANDA Module: 3.2.P.3.4 Controls of Critical Steps and
 DTX-675                Intermediates: Vasopressin Injection, USP (ANDA No. 211538)                               EAGLEVAS0059734      EAGLEVAS0059749      401, 402, 403, 801, 802, L
                        Eagle Pharmaceuticals ANDA Module: 3.2.P.3.1 Manufacturers: Vasopressin Injection,
 DTX-676                USP (ANDA No. 211538)                                                                     EAGLEVAS0059750      EAGLEVAS0059751      401, 402, 403, 801, 802, L
                        Albany Molecular Research Inc. Standard Operating Procedure Report (No. STA-IPX-
 DTX-677      9/12/2020 0153): Vasopressin Injection, USP, In-Process Test Procedure (Revision: 05)               EAGLEVAS0059752      EAGLEVAS0059777      401, 402, 403, 801, 802, L
                        Eagle Pharmaceuticals ANDA Module: 3.2.P.5.1 Specifications: Vasopressin Injection, USP
 DTX-678                (ANDA No. 211538)                                                                         EAGLEVAS0059778      EAGLEVAS0059781      401, 402, 403, 801, 802, L
                        Eagle Pharmaceuticals ANDA Module: 3.2.P.5.2 Analytical Procedures: Vasopressin
 DTX-679                Injection, USP (ANDA No. 211538)                                                          EAGLEVAS0059782      EAGLEVAS0059783      401, 402, 403, 801, 802, L
                        Albany Molecular Research Inc. Standard Operating Procedure Report (No. STA-IPX-
 DTX-680      9/12/2020 0119): Vasopressin Injection, USP, End Product Test Procedure (Revision: 07)              EAGLEVAS0059796      EAGLEVAS0059832      401, 402, 403, 801, 802, L
                        Eagle Pharmaceuticals ANDA Module: 3.2.P.5.5 Characterization of Impurities:
 DTX-681                Vasopressin Injection, USP (ANDA No. 211538)                                              EAGLEVAS0059870      EAGLEVAS0059881      401, 402, 403, 801, 802, L
                        Eagle Pharmaceuticals ANDA Module: 3.2.P.5.6 Justification of Specifications:
 DTX-682                Vasopressin Injection, USP (ANDA No. 211538)                                              EAGLEVAS0059882      EAGLEVAS0059902      401, 402, 403, 801, 802, L
                        Eagle Pharmaceuticals ANDA Module: 3.2.P.8.2 Post-Approval Stability Protocol and
 DTX-683                Stability Commitment: Vasopressin Injection, USP (ANDA No. 211538)                        EAGLEVAS0059929      EAGLEVAS0059932      401, 402, 403, 801, 802, L
                        Eagle Pharmaceuticals ANDA Module: 3.2.P.8.3 Stability Data: Vasopressin Injection, USP
 DTX-684                (ANDA No. 211538)                                                                         EAGLEVAS0059933      EAGLEVAS0059938      401, 402, 403, 801, 802, L
                        Eagle Pharmaceuticals Inc. Stability Tables: Vasopressin Injection, USP 0.0377 mg/mL,
                        2017 Registration Batch, Batch SVA001A Inverted Position, DOM: 03Mar2017: 25°C/60%
                        RH Stability Data after 21 Months Storage at 2-8°C, Stability Protocol PD SVA-02 Rev02,
 DTX-685                Stability Start: 19Dec2018                                                                EAGLEVAS0059939      EAGLEVAS0059939      401, 402, 403, 801, 802, L
                        Eagle Pharmaceuticals Inc. Stability Tables: Vasopressin Injection, USP 0.0377 mg/mL,
                        2017 Registration Batch, Batch SVA001A Upright Position, DOM: 03Mar2017: 25°C/60%
                        RH Stability Data after 21 Months Storage at 2-8°C, Stability Protocol PD SVA-02 Rev02,
 DTX-686                Stability Start: 19Dec2018                                                                EAGLEVAS0059940      EAGLEVAS0059940      401, 402, 403, 801, 802, L
                        Eagle Pharmaceuticals Inc. Stability Tables: Vasopressin Injection, USP 0.0377 mg/mL,
                        2017 Registration Batch, Batch SVA002A Inverted Position, DOM: 07Mar2017: 25°C/60%
                        RH Stability Data after 21 Months Storage at 2-8°C, Stability Protocol PD SVA-02 Rev02,
 DTX-687                Stability Start: 19Dec2018                                                                EAGLEVAS0059941      EAGLEVAS0059941      401, 402, 403, 801, 802, L
                        Eagle Pharmaceuticals Inc. Stability Tables: Vasopressin Injection, USP 0.0377 mg/mL,
                        2017 Registration Batch, Batch SVA002A Upright Position, DOM: 07Mar2017: 25°C/60%
                        RH Stability Data after 21 Months Storage at 2-8°C, Stability Protocol PD SVA-02 Rev02,
 DTX-688                Stability Start: 19Dec2018                                                                EAGLEVAS0059942      EAGLEVAS0059942      401, 402, 403, 801, 802, L




                                                                                                        31
                        Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 396 of 1374 PageID #:
                                                    U.S. DISTRICT COURT FOR THE DISTRICT OF DELAWARE
                                                                        26901
                                              PAR PHARMACEUTICAL, INC., et al. v. EAGLE PHARMACEUTICALS INC.
                                                                                      C.A. No. 18-cv-00823-CFC
                                                                      DEFENDANT EAGLE PHARMACEUTICALS INC.'s TRIAL EXHIBIT LIST
EXHIBIT NO.   DATE                                        DESCRIPTION                                               BEG BATES NO.        END BATES NO.                    OBJECTIONS
                     Eagle Pharmaceuticals Inc. Stability Tables: Vasopressin Injection, USP 0.0377 mg/mL,
                     2017 Registration Batch, Batch SVA003A Inverted Position, DOM: 10Mar2017: 25°C/60%
                     RH Stability Data after 21 Months Storage at 2-8°C, Stability Protocol PD SVA-02 Rev02,
 DTX-689             Stability Start: 19Dec2018                                                                EAGLEVAS0059943      EAGLEVAS0059943      401, 402, 403, 801, 802, L
                     Eagle Pharmaceuticals Inc. Stability Tables: Vasopressin Injection, USP 0.0377 mg/mL,
                     2017 Registration Batch, Batch SVA003A Upright Position, DOM: 10Mar2017: 25°C/60%
                     RH Stability Data after 21 Months Storage at 2-8°C, Stability Protocol PD SVA-02 Rev02,
 DTX-690             Stability Start: 19Dec2018                                                                EAGLEVAS0059944      EAGLEVAS0059944      401, 402, 403, 801, 802, L
                     Eagle Pharmaceuticals Inc. Stability Tables: Vasopressin Injection, USP 0.0377 mg/mL,
                     2019 Characterization Batch, Batch SVA004A Inverted Position, DOM: 15Mar2019: 12
                     Months 2-8°C Plus 12 Months 25°C/60% RH Stability Data, Stability Protocol PD SVA-04
 DTX-691             Rev01, Stability Start: 02Apr2020                                                         EAGLEVAS0059945      EAGLEVAS0059945      401, 402, 403, 801, 802, L
                     Eagle Pharmaceuticals Inc. Stability Tables: Vasopressin Injection, USP 0.0377 mg/mL,
                     2019 Characterization Batch, Batch SVA004A Upright Position, DOM: 15Mar2019: 12
                     Months 2-8°C Plus 12 Months 25°C/60% RH Stability Data, Stability Protocol PD SVA-04
 DTX-692             Rev01, Stability Start: 02Apr2020                                                         EAGLEVAS0059946      EAGLEVAS0059946      401, 402, 403, 801, 802, L
                     Eagle Pharmaceuticals Inc. Stability Tables: Vasopressin Injection, USP 0.0377 mg/mL,
                     2019 Characterization Batch, Batch SVA004 Inverted Position, DOM: 15Mar2019:
                     25°C/60% RH Stability Data, Stability Protocol PD SVA-04 Rev01, Stability Start:
 DTX-693             02Apr2019                                                                                 EAGLEVAS0059947      EAGLEVAS0059947      401, 402, 403, 801, 802, L
                     Eagle Pharmaceuticals Inc. Stability Tables: Vasopressin Injection, USP 0.0377 mg/mL,
                     2019 Characterization Batch, Batch SVA004 Inverted Position, DOM: 15Mar2019: Long
                     Term ( 2° to 8°C) Stability Data, Stability Protocol PD SVA-04 Rev01, Stability Start:
 DTX-694             02Apr2019                                                                                 EAGLEVAS0059948      EAGLEVAS0059948      401, 402, 403, 801, 802, L
                     Eagle Pharmaceuticals Inc. Stability Tables: Vasopressin Injection, USP 0.0377 mg/mL,
                     2019 Characterization Batch, Batch SVA004 Inverted Position, DOM: 15Mar2019:
                     Intermediate 30°C/65% RH Stability Data, Stability Protocol PD SVA-04 Rev01, Stability
 DTX-695             Start: 02Apr2019                                                                          EAGLEVAS0059949      EAGLEVAS0059949      401, 402, 403, 801, 802, L
                     Eagle Pharmaceuticals Inc. Stability Tables: Vasopressin Injection, USP 0.0377 mg/mL,
                     2019 Characterization Batch, Batch SVA004 Inverted Position, DOM: 15Mar2019:
                     Accelerated 40°C/75% RH Stability Data, Stability Protocol PD SVA-04 Rev01, Stability
 DTX-696             Start: 02Apr2019                                                                          EAGLEVAS0059950      EAGLEVAS0059950      401, 402, 403, 801, 802, L
                     Eagle Pharmaceuticals Inc. Stability Tables: Vasopressin Injection, USP 0.0377 mg/mL,
                     2019 Characterization Batch, Batch SVA004 Upright Position, DOM: 15Mar2019:
                     25°C/60% RH Stability Data, Stability Protocol PD SVA-04 Rev01, Stability Start:
 DTX-697             02Apr2019                                                                                 EAGLEVAS0059951      EAGLEVAS0059951      401, 402, 403, 801, 802, L
                     Eagle Pharmaceuticals Inc. Stability Tables: Vasopressin Injection, USP 0.0377 mg/mL,
                     2019 Characterization Batch, Batch SVA004 Upright Position, DOM: 15Mar2019: Long
                     Term ( 2° to 8°C) Stability Data, Stability Protocol PD SVA-04 Rev01, Stability Start:
 DTX-698             02Apr2019                                                                                 EAGLEVAS0059952      EAGLEVAS0059952      401, 402, 403, 801, 802, L
                     Eagle Pharmaceuticals Inc. Stability Tables: Vasopressin Injection, USP 0.0377 mg/mL,
                     2019 Characterization Batch, Batch SVA005A Inverted Position, DOM: 03Apr2019: 12
                     Months 2-8°C Plus 12 Months 25°C/60% RH Stability Data, Stability Protocol PD SVA-04
 DTX-699             Rev01, Stability Start: 17Apr2020                                                         EAGLEVAS0059953      EAGLEVAS0059953      401, 402, 403, 801, 802, L
                     Eagle Pharmaceuticals Inc. Stability Tables: Vasopressin Injection, USP 0.0377 mg/mL,
                     2019 Characterization Batch, Batch SVA005A Upright Position, DOM: 03Apr2019: 12
                     Months 2-8°C Plus 12 Months 25°C/60% RH Stability Data, Stability Protocol PD SVA-04
 DTX-700             Rev01, Stability Start: 17Apr2020                                                         EAGLEVAS0059954      EAGLEVAS0059954      401, 402, 403, 801, 802, L



                                                                                                     32
                        Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 397 of 1374 PageID #:
                                                    U.S. DISTRICT COURT FOR THE DISTRICT OF DELAWARE
                                                                        26902
                                              PAR PHARMACEUTICAL, INC., et al. v. EAGLE PHARMACEUTICALS INC.
                                                                                      C.A. No. 18-cv-00823-CFC
                                                                      DEFENDANT EAGLE PHARMACEUTICALS INC.'s TRIAL EXHIBIT LIST
EXHIBIT NO.   DATE                                        DESCRIPTION                                              BEG BATES NO.        END BATES NO.                    OBJECTIONS
                     Eagle Pharmaceuticals Inc. Stability Tables: Vasopressin Injection, USP 0.0377 mg/mL,
                     2019 Characterization Batch, Batch SVA005 Inverted Position, DOM: 03Apr2019:
                     25°C/60% RH Stability Data, Stability Protocol PD SVA-04 Rev01, Stability Start:
 DTX-701             17Apr2019                                                                                EAGLEVAS0059955      EAGLEVAS0059955      401, 402, 403, 801, 802, L
                     Eagle Pharmaceuticals Inc. Stability Tables: Vasopressin Injection, USP 0.0377 mg/mL,
                     2019 Characterization Batch, Batch SVA005 Inverted Position, DOM: 03Apr2019: Long
                     Term ( 2° to 8°C) Stability Data, Stability Protocol PD SVA-04 Rev01, Stability Start:
 DTX-702             17Apr2019                                                                                EAGLEVAS0059956      EAGLEVAS0059956      401, 402, 403, 801, 802, L
                     Eagle Pharmaceuticals Inc. Stability Tables: Vasopressin Injection, USP 0.0377 mg/mL,
                     2019 Characterization Batch, Batch SVA005 Inverted Position, DOM: 03Apr2019:
                     Intermediate 30°C/65% RH Stability Data, Stability Protocol PD SVA-04 Rev01, Stability
 DTX-703             Start: 17Apr2019                                                                         EAGLEVAS0059957      EAGLEVAS0059957      401, 402, 403, 801, 802, L
                     Eagle Pharmaceuticals Inc. Stability Tables: Vasopressin Injection, USP 0.0377 mg/mL,
                     2019 Characterization Batch, Batch SVA005 Inverted Position, DOM: 03Apr2019:
                     Accelerated 40°C/75% RH Stability Data, Stability Protocol PD SVA-04 Rev01, Stability
 DTX-704             Start: 17Apr2019                                                                         EAGLEVAS0059958      EAGLEVAS0059958      401, 402, 403, 801, 802, L
                     Eagle Pharmaceuticals Inc. Stability Tables: Vasopressin Injection, USP 0.0377 mg/mL,
                     2019 Characterization Batch, Batch SVA005 Upright Position, DOM: 03Apr2019:
                     25°C/60% RH Stability Data, Stability Protocol PD SVA-04 Rev01, Stability Start:
 DTX-705             17Apr2019                                                                                EAGLEVAS0059959      EAGLEVAS0059959      401, 402, 403, 801, 802, L
                     Eagle Pharmaceuticals Inc. Stability Tables: Vasopressin Injection, USP 0.0377 mg/mL,
                     2019 Characterization Batch, Batch SVA005 Upright Position, DOM: 03Apr2019: Long
                     Term ( 2° to 8°C) Stability Data, Stability Protocol PD SVA-04 Rev01, Stability Start:
 DTX-706             17Apr2019                                                                                EAGLEVAS0059960      EAGLEVAS0059960      401, 402, 403, 801, 802, L
                     Eagle Pharmaceuticals Inc. Stability Tables: Vasopressin Injection, USP 0.0377 mg/mL,
                     2019 Characterization Batch, Batch SVA006A Inverted Position, DOM: 08Apr2019: 12
                     Months 2-8°C Plus 12 Months 25°C/60% RH Stability Data, Stability Protocol PD SVA-04
 DTX-707             Rev01, Stability Start: 17Apr2020                                                        EAGLEVAS0059961      EAGLEVAS0059961      401, 402, 403, 801, 802, L
                     Eagle Pharmaceuticals Inc. Stability Tables: Vasopressin Injection, USP 0.0377 mg/mL,
                     2019 Characterization Batch, Batch SVA006A Upright Position, DOM: 08Apr2019: 12
                     Months 2-8°C Plus 12 Months 25°C/60% RH Stability Data, Stability Protocol PD SVA-04
 DTX-708             Rev01, Stability Start: 17Apr2020                                                        EAGLEVAS0059962      EAGLEVAS0059962      401, 402, 403, 801, 802, L
                     Eagle Pharmaceuticals Inc. Stability Tables: Vasopressin Injection, USP 0.0377 mg/mL,
                     2019 Characterization Batch, Batch SVA006 Inverted Position, DOM: 08Apr2019:
                     25°C/60% RH Stability Data, Stability Protocol PD SVA-04 Rev01, Stability Start:
 DTX-709             17Apr2019                                                                                EAGLEVAS0059963      EAGLEVAS0059963      401, 402, 403, 801, 802, L
                     Eagle Pharmaceuticals Inc. Stability Tables: Vasopressin Injection, USP 0.0377 mg/mL,
                     2019 Characterization Batch, Batch SVA006 Inverted Position, DOM: 08Apr2019: Long
                     Term ( 2° to 8°C) Stability Data, Stability Protocol PD SVA-04 Rev01, Stability Start:
 DTX-710             17Apr2019                                                                                EAGLEVAS0059964      EAGLEVAS0059964      401, 402, 403, 801, 802, L
                     Eagle Pharmaceuticals Inc. Stability Tables: Vasopressin Injection, USP 0.0377 mg/mL,
                     2019 Characterization Batch, Batch SVA006 Inverted Position, DOM: 08Apr2019:
                     Intermediate 30°C/65% RH Stability Data, Stability Protocol PD SVA-04 Rev01, Stability
 DTX-711             Start: 17Apr2019                                                                         EAGLEVAS0059965      EAGLEVAS0059965      401, 402, 403, 801, 802, L
                     Eagle Pharmaceuticals Inc. Stability Tables: Vasopressin Injection, USP 0.0377 mg/mL,
                     2019 Characterization Batch, Batch SVA006 Inverted Position, DOM: 08Apr2019:
                     Accelerated 40°C/75% RH Stability Data, Stability Protocol PD SVA-04 Rev01, Stability
 DTX-712             Start: 17Apr2019                                                                         EAGLEVAS0059966      EAGLEVAS0059966      401, 402, 403, 801, 802, L



                                                                                                     33
                        Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 398 of 1374 PageID #:
                                                    U.S. DISTRICT COURT FOR THE DISTRICT OF DELAWARE
                                                                        26903
                                              PAR PHARMACEUTICAL, INC., et al. v. EAGLE PHARMACEUTICALS INC.
                                                                                        C.A. No. 18-cv-00823-CFC
                                                                        DEFENDANT EAGLE PHARMACEUTICALS INC.'s TRIAL EXHIBIT LIST
EXHIBIT NO.   DATE                                          DESCRIPTION                                                BEG BATES NO.        END BATES NO.                    OBJECTIONS
                     Eagle Pharmaceuticals Inc. Stability Tables: Vasopressin Injection, USP 0.0377 mg/mL,
                     2019 Characterization Batch, Batch SVA006 Upright Position, DOM: 08Apr2019:
                     25°C/60% RH Stability Data, Stability Protocol PD SVA-04 Rev01, Stability Start:
 DTX-713             17Apr2019                                                                                    EAGLEVAS0059967      EAGLEVAS0059967      401, 402, 403, 801, 802, L
                     Eagle Pharmaceuticals Inc. Stability Tables: Vasopressin Injection, USP 0.0377 mg/mL,
                     2019 Characterization Batch, Batch SVA006 Upright Position, DOM: 08Apr2019: Long
                     Term ( 2° to 8°C) Stability Data, Stability Protocol PD SVA-04 Rev01, Stability Start:
 DTX-714             17Apr2019                                                                                    EAGLEVAS0059968      EAGLEVAS0059968      401, 402, 403, 801, 802, L

                     Eagle Pharmaceuticals Inc. Stability Tables: Vasopressin Injection, USP 0.0377 mg/mL,
                     2019 Optimization Batch, Batch SVA007 Inverted Position, DOM: 07Jul2019: 25°C/60% RH
 DTX-715             Stability Data, Stability Protocol PD SVA-07 Rev00, Stability Start: 01Aug2019        EAGLEVAS0059969             EAGLEVAS0059969      401, 402, 403, 801, 802, L

                     Eagle Pharmaceuticals Inc. Stability Tables: Vasopressin Injection, USP 0.0377 mg/mL,
                     2019 Optimization Batch, Batch SVA007 Inverted Position, DOM: 07Jul2019: Long Term
 DTX-716             (2° to 8°C) Stability Data, Stability Protocol PD SVA-07 Rev00, Stability Start: 01Aug2019   EAGLEVAS0059970      EAGLEVAS0059970      401, 402, 403, 801, 802, L

                     Eagle Pharmaceuticals Inc. Stability Tables: Vasopressin Injection, USP 0.0377 mg/mL,
                     2019 Optimization Batch, Batch SVA007 Upright Position, DOM: 07Jul2019: 25°C/60% RH
 DTX-717             Stability Data, Stability Protocol PD SVA-07 Rev00, Stability Start: 01Aug2019        EAGLEVAS0059971             EAGLEVAS0059971      401, 402, 403, 801, 802, L

                     Eagle Pharmaceuticals Inc. Stability Tables: Vasopressin Injection, USP 0.0377 mg/mL,
                     2019 Optimization Batch, Batch SVA007 Upright Position, DOM: 07Jul2019: Long Term (2°
 DTX-718             to 8°C) Stability Data, Stability Protocol PD SVA-07 Rev00, Stability Start: 01Aug2019 EAGLEVAS0059972            EAGLEVAS0059972      401, 402, 403, 801, 802, L

                     Eagle Pharmaceuticals Inc. Stability Tables: Vasopressin Injection, USP 0.0377 mg/mL,
                     2019 Optimization Batch, Batch SVA008 Inverted Position, DOM: 16Jul2019: 25°C/60% RH
 DTX-719             Stability Data, Stability Protocol PD SVA-07 Rev00, Stability Start: 01Aug2019        EAGLEVAS0059973             EAGLEVAS0059973      401, 402, 403, 801, 802, L

                     Eagle Pharmaceuticals Inc. Stability Tables: Vasopressin Injection, USP 0.0377 mg/mL,
                     2019 Optimization Batch, Batch SVA008 Inverted Position, DOM: 16Jul2019: Long Term
 DTX-720             (2° to 8°C) Stability Data, Stability Protocol PD SVA-07 Rev00, Stability Start: 01Aug2019   EAGLEVAS0059974      EAGLEVAS0059974      401, 402, 403, 801, 802, L

                     Eagle Pharmaceuticals Inc. Stability Tables: Vasopressin Injection, USP 0.0377 mg/mL,
                     2019 Optimization Batch, Batch SVA008 Upright Position, DOM: 16Jul2019: 25°C/60% RH
 DTX-721             Stability Data, Stability Protocol PD SVA-07 Rev00, Stability Start: 01Aug2019        EAGLEVAS0059975             EAGLEVAS0059975      401, 402, 403, 801, 802, L

                     Eagle Pharmaceuticals Inc. Stability Tables: Vasopressin Injection, USP 0.0377 mg/mL,
                     2019 Optimization Batch, Batch SVA008 Upright Position, DOM: 16Jul2019: Long Term (2°
 DTX-722             to 8°C) Stability Data, Stability Protocol PD SVA-07 Rev00, Stability Start: 01Aug2019 EAGLEVAS0059976            EAGLEVAS0059976      401, 402, 403, 801, 802, L

                     Eagle Pharmaceuticals Inc. Stability Tables: Vasopressin Injection, USP 0.0377 mg/mL,
                     2019 Optimization Batch, Batch SVA009 Inverted Position, DOM: 10Aug2019: 25°C/60%
 DTX-723             RH Stability Data, Stability Protocol PD SVA-07 Rev00, Stability Start: 10Sep2019            EAGLEVAS0059977      EAGLEVAS0059977      401, 402, 403, 801, 802, L

                     Eagle Pharmaceuticals Inc. Stability Tables: Vasopressin Injection, USP 0.0377 mg/mL,
                     2019 Optimization Batch, Batch SVA009 Inverted Position, DOM: 10Aug2019: Long Term
 DTX-724             (2° to 8°C) Stability Data, Stability Protocol PD SVA-07 Rev00, Stability Start: 10Sep2019 EAGLEVAS0059978        EAGLEVAS0059978      401, 402, 403, 801, 802, L



                                                                                                         34
                             Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 399 of 1374 PageID #:
                                                         U.S. DISTRICT COURT FOR THE DISTRICT OF DELAWARE
                                                                             26904
                                                   PAR PHARMACEUTICAL, INC., et al. v. EAGLE PHARMACEUTICALS INC.
                                                                                            C.A. No. 18-cv-00823-CFC
                                                                            DEFENDANT EAGLE PHARMACEUTICALS INC.'s TRIAL EXHIBIT LIST
EXHIBIT NO.    DATE                                             DESCRIPTION                                                BEG BATES NO.        END BATES NO.                    OBJECTIONS

                          Eagle Pharmaceuticals Inc. Stability Tables: Vasopressin Injection, USP 0.0377 mg/mL,
                          2019 Optimization Batch, Batch SVA009 Upright Position, DOM: 10Aug2019: 25°C/60%
 DTX-725                  RH Stability Data, Stability Protocol PD SVA-07 Rev00, Stability Start: 10Sep2019           EAGLEVAS0059979      EAGLEVAS0059979      401, 402, 403, 801, 802, L

                         Eagle Pharmaceuticals Inc. Stability Tables: Vasopressin Injection, USP 0.0377 mg/mL,
                         2019 Optimization Batch, Batch SVA009 Upright Position, DOM: 10Aug2019: Long Term
 DTX-726                 (2° to 8°C) Stability Data, Stability Protocol PD SVA-07 Rev00, Stability Start: 10Sep2019   EAGLEVAS0059980      EAGLEVAS0059980      401, 402, 403, 801, 802, L
                         Eagle Pharmaceuticals ANDA Module: 3.2.P.8.1 Stability Summary and Conclusion:
 DTX-727                 Vasopressin Injection, USP (ANDA No. 211538)                                                 EAGLEVAS0059986      EAGLEVAS0060015      401, 402, 403, 801, 802, L
                         Eagle Pharmaceuticals ANDA Module: 3.2.S.3.2 Impurities: Vasopressin Injection, USP
 DTX-728                 (ANDA No. 211538)                                                                            EAGLEVAS0060135      EAGLEVAS0060153      401, 402, 403, 801, 802, L
                         Eagle Pharmaceuticals ANDA Module: 3.2.S.4.1 Specification: Vasopressin Injection, USP
 DTX-729                 (ANDA No. 211538)                                                                            EAGLEVAS0060154      EAGLEVAS0060157      401, 402, 403, 801, 802, L
                         Eagle Pharmaceuticals ANDA Module: 3.2.S.4.5 Justification of Specification: Vasopressin
 DTX-730                 Injection, USP (ANDA No. 211538)                                                             EAGLEVAS0060298      EAGLEVAS0060306      401, 402, 403, 801, 802, L
                         ANDA Amendment Acknowledgement Letter from P. Oriaku of the FDA to J. Picurro of
 DTX-731       9/26/2020 Eagle Pharmaceuticals, Inc. re ANDA No. 211538                                               EAGLEVAS0060332      EAGLEVAS0060334      401, 402, 403, 801, 802, L
                         Email from P. Oriaku of the FDA to J. Picurro of Eagle Pharmaceuticals, Inc. re ANDA
 DTX-732       10/4/2020 211538/Priority Review                                                                       EAGLEVAS0060336      EAGLEVAS0060336      401, 402, 403, 801, 802, L

                         Albany Molecular Research Inc. Stability Tables: Vasopressin Injection, USP, 0.0377
 DTX-733       10/5/2020 mg/mL (Storage Conditions: 5C Inverted, 5C Upright) (Lot Nos. SVA004.5I, SVA004.5U)          AMRIVAS0117356       AMRIVAS0117359       401, 402, 403, 801, 802, L
                         Albany Molecular Research Inc. Stability Tables: Vasopressin Injection, USP, 0.0377
                         mg/mL (Storage Conditions: 25C/60% RH Inverted, 25C/60% RH Upright) (Lot Nos.
 DTX-734       10/5/2020 SVA004A.25I, SVA004A.25U)                                                                    AMRIVAS0117360       AMRIVAS0117363       401, 402, 403, 801, 802, L
                         OSO BioPharmaceuticals Manufacturing, LLC Laboratory Notebook Regarding
                         Vasopressin Injection, USP Sample SVA004 18M (Document No. STA-PJN-0029) (Version:
 DTX-735       10/1/2020 3.0)                                                                                         AMRIVAS0117364       AMRIVAS0117365       401, 402, 403, 801, 802, L
                         Albany Molecular Research Inc. Stability Tables: Vasopressin Injection, USP, 0.0377
                         mg/mL (Storage Conditions: 25C/60% RH Inverted, 25C/60% RH Upright) (Lot Nos.
 DTX-736       10/5/2020 SVA007A.25I, SVA007A.25U)                                                                    AMRIVAS0117366       AMRIVAS0117369       401, 402, 403, 801, 802, L
                         OSO BioPharmaceuticals Manufacturing, LLC Laboratory Notebook Regarding
                         Vasopressin Injection, USP Sample SVA007/8A.2M (Document No. STA-PJN-0029)
 DTX-737       9/30/2020 (Version: 3.0)                                                                               AMRIVAS0117370       AMRIVAS0117371       401, 402, 403, 801, 802, L
                         Albany Molecular Research Inc. Stability Tables: Vasopressin Injection, USP, 0.0377
                         mg/mL (Storage Conditions: 25C/60% RH Inverted, 25C/60% RH Upright) (Lot Nos.
 DTX-738       10/5/2020 SVA008A.25I, SVA008A.25U)                                                                    AMRIVAS0117372       AMRIVAS0117375       401, 402, 403, 801, 802, L
                         OSO BioPharmaceuticals Manufacturing, LLC Laboratory Notebook Regarding
                         Vasopressin Injection, USP Sample SVA009A.1M (Document No. STA-PJN-0029) (Version:
 DTX-739       10/9/2020 3.0)                                                                                         AMRIVAS0117376       AMRIVAS0117376       401, 402, 403, 801, 802, L
 DTX-740       10/4/2020 Email from P. Oriaku re ANDA 211538 / Priority Review                                        EAGLEVAS0060337      EAGLEVAS0060337      401, 402, 403, 801, 802, L
                         OSO Bio General Notebook Pages for SVA005/6.18M, Doc. No. STA-PJN-0029, Ver. 3, pgs
 DTX-741      10/16/2020 4-5                                                                                          AMRIVAS0117377       AMRIVAS0117378       401, 402, 403, 801, 802, L
                         OSO Bio General Notebook Pages for SVA005/6A.3M, Doc. No. STA-PJN-0029, Ver. 3, pgs
 DTX-742       7/16/2020 4-5                                                                                          AMRIVAS0117379       AMRIVAS0117380       401, 402, 403, 801, 802, L
                         OSO Bio General Notebook Pages for SVA007A/8A.3M, Doc. No. STA-PJN-0029, Ver. 3,
 DTX-743       11/4/2020 pgs 6-7                                                                                      AMRIVAS0117381       AMRIVAS0117382       401, 402, 403, 801, 802, L



                                                                                                            35
                              Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 400 of 1374 PageID #:
                                                          U.S. DISTRICT COURT FOR THE DISTRICT OF DELAWARE
                                                                              26905
                                                    PAR PHARMACEUTICAL, INC., et al. v. EAGLE PHARMACEUTICALS INC.
                                                                                            C.A. No. 18-cv-00823-CFC
                                                                            DEFENDANT EAGLE PHARMACEUTICALS INC.'s TRIAL EXHIBIT LIST
EXHIBIT NO.    DATE                                            DESCRIPTION                                                 BEG BATES NO.        END BATES NO.                    OBJECTIONS
                         OSO Bio General Notebook Pages for SVA009A.2M, Doc. No. STA-PJN-0029, Ver. 3, pgs 4-
 DTX-744       11/9/2020 5                                                                                       AMRIVAS0117383            AMRIVAS0117384       401, 402, 403, 801, 802, L
                         Alex M. Azar II, "Termination of the Food and Drug Administration's Unapproved Drugs
                         Initiative; Request for Information Regarding Drugs Potentially Generally Recognized as
 DTX-745      11/20/2020 Safe and Effective", Federal Register 2020, Vol. 65(228): 75331-34                                                                     401, 402, 403, 701, 702, 801, 802, L
 DTX-746                 Table Summaries of pH Data for Batches SVA001-009                                                                                      401, 402, 403, 801, 802, 1006, L

 DTX-747       12/9/2020 OSO Bio General Notebook Pages for SVA009A.3M, Doc. No. STA-PJN-0029, Ver. 3, p. 4           AMRIVAS0117385       AMRIVAS0117385       401, 402, 403, 801, 802, L
 DTX-748      12/11/2020 Supplemental Validity Expert Report of L. Kirsch, dated December 11, 2020
 DTX-749       3/17/2020 Email from B. Goldberg to A. Cade et al., re Narrowed List of Asserted Claims                                                          401, 402, 801-802, AA, L
                         OSO BioPharmaceuticals Manufacturing, LLC Audit Trail - Audit MBR post Execution of
                         the PPQ Batches, Master Batch Record (No. 10-869): Vasopressin Injection, USP, 0.0377
 DTX-750      12/30/2020 mg/mL (Version: 13.0)                                                                        AMRIVAS0117497       AMRIVAS0117613       401, 402, 403, 801, 802
                         OSO BioPharmaceuticals Manufacturing, LLC Update of MBRs listed in Change Control
                         Memo, Master Batch Record (No. 10-869): Vasopressin Injection, USP, 0.0377 mg/mL
 DTX-751       9/20/2019 (Version: 10.0)                                                                              AMRIVAS0117614       AMRIVAS0117719       401, 402, 403, 801, 802
                         OSO BioPharmaceuticals Manufacturing, LLC, Master Batch Record (No. 10-869):
 DTX-752        6/3/2020 Vasopressin Injection, USP, 0.0377 mg/mL (Version: 11.0)                                     AMRIVAS0117720       AMRIVAS0117836       401, 402, 403, 801, 802
                         OSO BioPharmaceuticals Manufacturing, LLC, Master Batch Record (No. 10-869):
 DTX-753      10/16/2020 Vasopressin Injection, USP, 0.0377 mg/mL (Version: 12.0)                                     AMRIVAS0117837       AMRIVAS0117960       401, 402, 403, 801, 802
                         Albany Molecular Research Inc. Standard Operating Procedure Report (No. STA-IPX-
 DTX-754       9/12/2020 0153): Vasopressin Injection, USP, In-Process Test Procedure (Revision: 05)                  AMRIVAS0117961       AMRIVAS0117984       401, 402, 403, 801, 802
                         Albany Molecular Research Inc. Standard Operating Procedure Report (No. STA-EPX-
 DTX-755       9/12/2020 0119): Vasopressin Injection, USP, In-Process Test Procedure (Revision: 07)                  AMRIVAS0117985       AMRIVAS0118018       801, 802
                         Eagle Pharmaceuticals Memorandum from D. Brayton to R. Rael re Demonstration Batch:
 DTX-756       6/18/2020 Vasopressin lot #SVA010, dated June 18, 2020                                                 AMRIVAS0118019       AMRIVAS0118019       401, 402, 403, 801, 802
                         OSO BioPharmaceuticals Manufacturing, LLC Laboratory Notebook Excerpts Regarding
                         Vasopressin Injection, USP Samples SVA011 EP (Document No. STA-PJN-0029) (Version:
 DTX-757      11/30/2020 3.0)                                                                                         AMRIVAS0118020       AMRIVAS0118020       801, 802
                         OSO BioPharmaceuticals Manufacturing, LLC Laboratory Notebook Excerpts Regarding
                         Vasopressin Injection, USP Samples SVA017 IP (Document No. STA-PJN-0029) (Version:
 DTX-758       1/12/2021 3.0)                                                                                         AMRIVAS0118021       AMRIVAS0118022       401, 402, 403, 801, 802
                         AMRI Vasopressin Injection USP Project #: PD SVA-04, Storage Condition: 25C Inverted -
 DTX-759        4/1/2020 Lot Number: SVA004A.25I                                                                      AMRIVAS0118023       AMRIVAS0118026       401, 402, 403, 801, 802
                         OSO BioPharmaceuticals Manufacturing, LLC Laboratory Notebook Excerpts Regarding
                         Vasopressin Injection, USP Samples SVA004A.9M (Document No. STA-PJN-0029) (Version:
 DTX-760        1/6/2021 3.0)                                                                                         AMRIVAS0118027       AMRIVAS0118027       401, 402, 403, 801, 802
                         AMRI Vasopressin Injection USP Project #: PD SVA-04, Storage Condition: 25C Inverted -
 DTX-761       4/16/2020 Lot Number: SVA005A.25I                                                                      AMRIVAS0118028       AMRIVAS0118031       401, 402, 403, 801, 802
                         OSO BioPharmaceuticals Manufacturing, LLC Laboratory Notebook Excerpts Regarding
                         Vasopressin Injection, USP Samples SVA005A/6A.9M (Document No. STA-PJN-0029)
 DTX-762       1/15/2021 (Version: 3.0)                                                                               AMRIVAS0118032       AMRIVAS0118033       401, 402, 403, 801, 802
                         AMRI Vasopressin Injection USP Project #: PD SVA-04, Storage Condition: 25C Inverted -
 DTX-763       4/16/2020 Lot Number: SVA006A.25I                                                                      AMRIVAS0118034       AMRIVAS0118037       401, 402, 403, 801, 802
                         AMRI Process Performance Qualification (PPQ) of Vasopressin (Product Lot Code SVA)
 DTX-764        6/1/2020 Protocol #20-016                                                                             AMRIVAS0118038       AMRIVAS0118088       401, 402, 403, 801, 802
                         Albany Molecular Research Inc. Certificate of Analysis:Vasopressin Injection, USP (Lot No.
 DTX-765       2/12/2020 A049473)                                                                                     AMRIVAS0118089       AMRIVAS0118097       401, 402, 403, 801, 802



                                                                                                           36
                              Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 401 of 1374 PageID #:
                                                          U.S. DISTRICT COURT FOR THE DISTRICT OF DELAWARE
                                                                              26906
                                                    PAR PHARMACEUTICAL, INC., et al. v. EAGLE PHARMACEUTICALS INC.
                                                                                            C.A. No. 18-cv-00823-CFC
                                                                            DEFENDANT EAGLE PHARMACEUTICALS INC.'s TRIAL EXHIBIT LIST
EXHIBIT NO.    DATE                                            DESCRIPTION                                                 BEG BATES NO.        END BATES NO.                    OBJECTIONS
                         OSO BioPharmaceuticals Manufacturing, LLC, Master Batch Record (No. 10-869):
                         Compounding for Vasopressin Injection, USP, 0.0377 mg/mL Lot No. SVA010 (Version:
 DTX-766        6/3/2020 11.0)                                                                                        AMRIVAS0118098       AMRIVAS0118154       401, 402, 403, 801, 802
                         Albany Molecular Research Inc. Release of Building 4272 Class 100/Grade A Areas for
 DTX-767        6/8/2020 Use: Filing Operations for Vasopressin Injection, USP Lot No. SVA010                         AMRIVAS0118155       AMRIVAS0118223       401, 402, 403, 801, 802

                         OSO BioPharmaceuticals Manufacturing, LLC, Master Batch Record (No. 10-869): Capping
 DTX-768       6/11/2020 for Vasopressin Injection, USP, 0.0377 mg/mL Lot No. SVA010 (Version: 11.0)                  AMRIVAS0118224       AMRIVAS0118246       401, 402, 403, 801, 802
                         Albany Molecular Research Inc. Certificate of Analysis:Vasopressin Injection, USP (Lot No.
 DTX-769       6/12/2020 SVA010)                                                                                      AMRIVAS0118247       AMRIVAS0118257       401, 402, 403, 801, 802
                         AMRI Closeout of Process Performance Qualification (PPQ) of Vasopressin of Product Lot
 DTX-770       1/21/2021 Code SVA per Protocol #20-016                                                                AMRIVAS0118258       AMRIVAS0118261       401, 402, 403, 801, 802
                         OSO BioPharmaceuticals Manufacturing, LLC Laboratory Notebook Excerpts Regarding
                         Vasopressin Injection, USP Samples SVA009A.3M (Document No. STA-PJN-0029) (Version:
 DTX-771      12/15/2020 3.0)                                                                                         AMRIVAS0118828       AMRIVAS0118828       401, 402, 403, 801, 802
                         AMRI Vasopressin Injection USP Project #: CM SVA-01, Storage Condition: 5C Inverted -
 DTX-772      11/14/2020 Lot Number: SVA011.5I                                                                        AMRIVAS0118829       AMRIVAS0118830       401, 402, 403, 801, 802

 DTX-773      11/14/2020 AMRI Vasopressin Injection USP End-Product Data Collection Form: Lot Number: SVA011 AMRIVAS0118831                AMRIVAS0118834       801, 802
                         OSO BioPharmaceuticals Manufacturing, LLC Laboratory Notebook Excerpts Regarding
                         Vasopressin Injection, USP Samples SVA011 PPQ Protocol 20-078 (Document No. STA-PJN-
 DTX-774       12/1/2020 0029) (Version: 3.0)                                                                 AMRIVAS0118835               AMRIVAS0118836       801, 802
                         OSO BioPharmaceuticals Manufacturing, LLC Laboratory Notebook Excerpts Regarding
                         Vasopressin Injection, USP Samples SVA013 - IP (Document No. STA-PJN-0029) (Version:
 DTX-775       1/21/2021 3.0)                                                                                 AMRIVAS0118837               AMRIVAS0118840       401, 402, 403, 801, 802
                         OSO BioPharmaceuticals Manufacturing, LLC Laboratory Notebook Excerpts Regarding
                         Vasopressin Injection, USP Samples SVA013 - EP (Document No. STA-PJN-0029) (Version:
 DTX-776      12/10/2020 3.0)                                                                                 AMRIVAS0119412               AMRIVAS0119412       401, 402, 403, 801, 802
                         OSO BioPharmaceuticals Manufacturing, LLC, Master Batch Record (No. 10-869): Capping
 DTX-777      12/30/2020 for Vasopressin Injection, USP, 0.0377 mg/mL Lot No. SVA015 (Version: 13)            AMRIVAS0120097               AMRIVAS0120108       401, 402, 403, 801, 802
                         OSO BioPharmaceuticals Manufacturing, LLC, Master Batch Record (No. 10-869):
 DTX-778      12/30/2020 Vasopressin Injection, USP, 0.0377 mg/mL Lot No. SVA015 (Version: 13)                AMRIVAS0120109               AMRIVAS0120184       401, 402, 801, 802
                         OSO BioPharmaceuticals Manufacturing, LLC, Master Batch Record (No. 10-869): Filling
                         Equiment Decontamination for Vasopressin Injection, USP, 0.0377 mg/mL Lot No. SVA015
 DTX-779      12/30/2020 (Version: 13)                                                                        AMRIVAS0120185               AMRIVAS0120185       401, 402, 403, 801, 802
                         OSO BioPharmaceuticals Manufacturing, LLC, Master Batch Record (No. 10-869): Filling
                         Line Operation for Vasopressin Injection, USP, 0.0377 mg/mL Lot No. SVA015 (Version:
 DTX-780      12/30/2020 13)                                                                                  AMRIVAS0120186               AMRIVAS0120219       401, 402, 403, 801, 802
                         OSO BioPharmaceuticals Manufacturing, LLC, Master Batch Record (No. 10-869):Post
                         Filing Accountability for Vasopressin Injection, USP, 0.0377 mg/mL Lot No. SVA015
 DTX-781      12/30/2020 (Version: 13)                                                                        AMRIVAS0120220               AMRIVAS0120222       401, 402, 403, 801, 802

                         OSO BioPharmaceuticals Manufacturing, LLC, Master Batch Record (No. 10-869):Stopper
 DTX-782        1/8/2021 Preparation for Vasopressin Injection, USP, 0.0377 mg/mL Lot No. SVA015 (Version: 13) AMRIVAS0120223              AMRIVAS0120227       401, 402, 403, 801, 802

                         OSO BioPharmaceuticals Manufacturing, LLC, Master Batch Record (No. 10-869):Vial
 DTX-783       1/10/2021 Preparation for Vasopressin Injection, USP, 0.0377 mg/mL Lot No. SVA015 (Version: 13)        AMRIVAS0120228       AMRIVAS0120229       401, 402, 403, 801, 802




                                                                                                           37
                             Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 402 of 1374 PageID #:
                                                         U.S. DISTRICT COURT FOR THE DISTRICT OF DELAWARE
                                                                             26907
                                                   PAR PHARMACEUTICAL, INC., et al. v. EAGLE PHARMACEUTICALS INC.
                                                                                          C.A. No. 18-cv-00823-CFC
                                                                          DEFENDANT EAGLE PHARMACEUTICALS INC.'s TRIAL EXHIBIT LIST
EXHIBIT NO.    DATE                                           DESCRIPTION                                              BEG BATES NO.        END BATES NO.                    OBJECTIONS
                         OSO BioPharmaceuticals Manufacturing, LLC Laboratory Notebook Excerpts Regarding
                         Vasopressin Injection, USP Samples SVA016 EP (Document No. STA-PJN-0029) (Version:
 DTX-784       1/17/2021 3.0)                                                                                   AMRIVAS0120341         AMRIVAS0120341       401, 402, 403, 801, 802
                         OSO BioPharmaceuticals Manufacturing, LLC Laboratory Notebook Excerpts Regarding
                         Vasopressin Injection, USP Samples SVA016 IP (Document No. STA-PJN-0029) (Version:
 DTX-785        1/9/2021 3.0)                                                                                   AMRIVAS0120346         AMRIVAS0120347       401, 402, 403, 801, 802
                         OSO BioPharmaceuticals Manufacturing, LLC Laboratory Notebook Excerpts Regarding
                         Vasopressin Injection, USP Samples SVA016 IP (Document No. STA-PJN-0029) (Version:
 DTX-786        1/9/2021 3.0)                                                                                   AMRIVAS0120348         AMRIVAS0120349       401, 402, 403, 801, 802
                         OSO BioPharmaceuticals Manufacturing, LLC Laboratory Notebook Excerpts Regarding
                         Vasopressin Injection, USP Samples SVA017 EP (Document No. STA-PJN-0029) (Version:
 DTX-787       1/19/2021 3.0)                                                                                   AMRIVAS0120354         AMRIVAS0120354       401, 402, 403, 801, 802
                         OSO BioPharmaceuticals Manufacturing, LLC Laboratory Notebook Excerpts Regarding
                         Vasopressin Injection, USP Samples SVA014 EP (Document No. STA-PJN-0029) (Version:
 DTX-788        2/2/2021 3.0)                                                                                   AMRIVAS0120367         AMRIVAS0120367       401, 402, 403, 801, 802
                         OSO BioPharmaceuticals Manufacturing, LLC Laboratory Notebook Excerpts Regarding
                         Vasopressin Injection, USP Samples SVA014 EP (Document No. STA-PJN-0029) (Version:
 DTX-789        2/2/2021 3.0)                                                                                   AMRIVAS0120368         AMRIVAS0120368       401, 402, 403, 801, 802
                         OSO BioPharmaceuticals Manufacturing, LLC Laboratory Notebook Excerpts Regarding
                         Vasopressin Injection, USP Samples SVA007/8.18M (Document No. STA-PJN-0029)
 DTX-790        2/8/2021 (Version: 3.0)                                                                         AMRIVAS0120369         AMRIVAS0120370       401, 402, 403, 801, 802

 DTX-791       1/25/2021 AMRI Vasopressin Injection USP End-Product Data Collection Form: Lot Number: SVA011 AMRIVAS0120371            AMRIVAS0120374       801, 802
                         Albany Molecular Research Inc. Certificate of Analysis:Vasopressin Injection, USP (Lot No.
 DTX-792        2/3/2021 SVA010)                                                                                    AMRIVAS0120375     AMRIVAS0120380       ID, 801, 802

 DTX-793        2/3/2021 AMRI Vasopressin Injection USP End-Product Data Collection Form: Lot Number: SVA012 AMRIVAS0120381            AMRIVAS0120384       401, 402, 403, 801, 802
                         Albany Molecular Research Inc. Certificate of Analysis:Vasopressin Injection, USP (Lot No.
 DTX-794        2/3/2021 SVA012)                                                                                    AMRIVAS0120385     AMRIVAS0120388       401, 402, 403, 801, 802
                         AMRI Vasopressin Injection USP Project #: CM SVA-01, Storage Condition: 5C Inverted -
 DTX-795       12/1/2020 Lot Number: SVA0012.5I                                                                     AMRIVAS0120389     AMRIVAS0120390       401, 402, 403, 801, 802

 DTX-796        2/2/2021 AMRI Vasopressin Injection USP End-Product Data Collection Form: Lot Number: SVA013 AMRIVAS0120391            AMRIVAS0120394       401, 402, 403, 801, 802
                         Albany Molecular Research Inc. Certificate of Analysis:Vasopressin Injection, USP (Lot No.
 DTX-797        2/3/2021 SVA013)                                                                                    AMRIVAS0120395     AMRIVAS0120398       401, 402, 403, 801, 802
                         AMRI Vasopressin Injection USP Project #: CM SVA-01, Storage Condition: 5C Inverted -
 DTX-798       12/7/2020 Lot Number: SVA0013.5I                                                                     AMRIVAS0120399     AMRIVAS0120400       401, 402, 403, 801, 802
                         OSO BioPharmaceuticals Manufacturing, LLC Laboratory Notebook Excerpts Regarding
                         Vasopressin Injection, USP Samples SVA011 PPQ Protocol 20-078 (Document No. STA-PJN-
 DTX-799      11/29/2020 0029) (Version: 3.0)                                                                       AMRIVAS0120355     AMRIVAS0120364       801, 802
                         OSO BioPharmaceuticals Manufacturing, LLC Laboratory Notebook Excerpts Regarding
                         Vasopressin Injection, USP Samples SVA011 PPQ Protocol 20-078 (Document No. STA-PJN-
 DTX-800       1/25/2021 0029) (Version: 3.0)                                                                       AMRIVAS0120365     AMRIVAS0120366       801, 802
                         Laboratory Notebook Excerpts Regarding Vasopressin Injection, USP Samples SVA014 IP
 DTX-801        1/5/2021 (Document No. STA-IPA-0153) (Book No. 3378)                                                AMRIVAS0120401     AMRIVAS0120401       401, 402, 403, 801, 802
                         Eagle Pharmaceuticals Memorandum from E. Chrustic to R. Rael re Vasopressin lot
 DTX-802       2/10/2021 #SVA017, dated February 10, 2021                                                           AMRIVAS0120402     AMRIVAS0120402       401, 402, 403, 801, 802




                                                                                                        38
                             Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 403 of 1374 PageID #:
                                                         U.S. DISTRICT COURT FOR THE DISTRICT OF DELAWARE
                                                                             26908
                                                   PAR PHARMACEUTICAL, INC., et al. v. EAGLE PHARMACEUTICALS INC.
                                                                                          C.A. No. 18-cv-00823-CFC
                                                                          DEFENDANT EAGLE PHARMACEUTICALS INC.'s TRIAL EXHIBIT LIST
EXHIBIT NO.    DATE                                           DESCRIPTION                                               BEG BATES NO.        END BATES NO.                    OBJECTIONS

 DTX-803        2/8/2021 AMRI Vasopressin Injection USP Customer Disposition Approval: Lot Number: SVA017          AMRIVAS0120403       AMRIVAS0120403       401, 402, 403, 801, 802
                         OSO BioPharmaceuticals Manufacturing, LLC Laboratory Notebook Excerpts Regarding
                         Vasopressin Injection, USP Samples SVA011.3M (Document No. STA-PJN-0029) (Version:
 DTX-804       2/16/2021 3.0)                                                                                      AMRIVAS0120404       AMRIVAS0120404       401, 402, 403, 801, 802
                         AMRI Vasopressin Injection USP Project #: CM SVA-01, Storage Condition: 5C Inverted -
 DTX-805      11/14/2020 Lot Number: SVA0011.5I                                                                    AMRIVAS0120405       AMRIVAS0120406       401, 402, 403, 801, 802
 DTX-806                 RCA - Casual factor Analysis (Ishikawa), Quality Event No. DEV 19054 (SVA015)             AMRIVAS0120407       AMRIVAS0120409       401, 402, 403, 801, 802
 DTX-807       1/15/2021 AMRI Memorandum from G. Sollz re Technician Interviews, dated Jaunary 15, 2021            AMRIVAS0120410       AMRIVAS0120410       401, 402, 403, 801, 802
 DTX-808                 5-Why Root Cause Analysis Tool, Quality Event No. DEV 19054 (SVA015)                      AMRIVAS0120411       AMRIVAS0120411       401, 402, 403, 801, 802
 DTX-809        1/9/2021 AMRI Memorandum from G. Soliz re Chronology for SVA015, dated Jaunary 9, 2021             AMRIVAS0120412       AMRIVAS0120412       401, 402, 403, 801, 802
 DTX-810       2/10/2021 Salesforce Quality Events Workflow - Audit Trail (DEV 19054)                              AMRIVAS0120413       AMRIVAS0120421       401, 402, 403, 801, 802
                         OSO BioPharmaceuticals Manufacturing, LLC Laboratory Notebook Excerpts Regarding
                         Vasopressin Injection, USP Samples SVA016 IP (Document No. STA-PJN-0029) (Version:
 DTX-811        3/1/2021 3.0)                                                                                      AMRIVAS0120439       AMRIVAS0120440       401, 402, 403, 801, 802
                         AMRI Process Performance Qualification (PPQ) of Vasopressin of Product Lot Code SVA
 DTX-812        2/2/2021 per Protocol #20-078, SVA011                                                              AMRIVAS0120426       AMRIVAS0120438       801, 802
 DTX-813       3/10/2021 Email from D. Yazzie to D. Kreamer re SVA011 PPQ pH data TF#3                             AMRIVAS0120425       AMRIVAS0120425       801, 802
                         OSO BioPharmaceuticals Manufacturing, LLC Laboratory Notebook Excerpts Regarding
                         Vasopressin Injection, USP Samples SVA011 EP (Document No. STA-PJN-0029) (Version:
 DTX-814      11/30/2020 3.0)                                                                                      AMRIVAS0120423       AMRIVAS0120424       801, 802
 DTX-815       12/9/2020 Email from T. Smith to R. Rael re SVA011 EP pH Data Attached                              AMRIVAS0120422       AMRIVAS0120422       801, 802
                         TPM Laboratories, Inc. Analytical Test Report re 8-Ornithine Vasopressin Solutions;
 DTX-816        3/1/2021 Vasopressin Injection, USP (Sample Lot No. SVA011 & SAV012)                               EAGLEVAS0060873      EAGLEVAS0060879      401, 402, 403, 801, 802
                         TPM Laboratories, Inc. Analytical Test Report re Vasopressin Injection, USP (Sample Lot
 DTX-817        3/1/2021 No. SVA011 & SAV012)                                                                      EAGLEVAS0060865      EAGLEVAS0060872      ID, 401, 402, 403, 801, 802
                         TPM Laboratories, Inc. Analytical Test Report re Vasopressin Injection, USP (Sample Lot
 DTX-818       2/23/2021 No. SVA011)                                                                               EAGLEVAS0060864      EAGLEVAS0060864      ID, 401, 402, 403, 801, 802
                         TPM Laboratories, Inc. Analytical Test Report re Vasopressin Injection, USP (Sample Lot
 DTX-819       2/24/2021 No. SVA011)                                                                               EAGLEVAS0060861      EAGLEVAS0060863      401, 402, 403, 801, 802
                         OSO BioPharmaceuticals Manufacturing, LLC Laboratory Notebook Excerpts Regarding
                         Vasopressin Injection, USP Samples SVA004.24M (Document No. STA-PJN-0029) (Version:
 DTX-820        4/1/2021 4.0)                                                                                      AMRIVAS0120486       AMRIVAS0120487       401, 402, 403, 801, 802
                         Albany Molecular Research Inc. Standard Operating Procedure, (No. STA-FAC-0019):
 DTX-821      10/22/2020 Good Documentation Practices Report (Revision: 12)                                        AMRIVAS0120458       AMRIVAS0120485       401, 402, 403, 801, 802
                         Albany Molecular Research Inc. Standard Operating Procedure, (No. STA-CHM-0016): QC
 DTX-822       6/14/2018 Chemistry Laboratory Documentation Procedure Report (Revision: 12)                        AMRIVAS0120441       AMRIVAS0120457       401, 402, 403, 801, 802
                         OSO BioPharmaceuticals Manufacturing, LLC Laboratory Notebook Excerpts Regarding
                         Vasopressin Injection, USP Samples SVA005/6.24M (Document No. STA-PJN-0029)
 DTX-823       4/16/2021 (Version: 4.0)                                                                            AMRIVAS0120488       AMRIVAS0120489       401, 402, 403, 801, 802

 DTX-824       1/25/2021 AMRI Vasopressin Injection USP End-Product Data Collection Form: Lot Number: SVA011 AMRIVAS0120490             AMRIVAS0120493       801, 802

 DTX-825       2/10/2021 AMRI Vasopressin Injection USP End-Product Data Collection Form: Lot Number: SVA012 AMRIVAS0120494             AMRIVAS0120497       401, 402, 403, 801, 802

 DTX-826       2/10/2021 AMRI Vasopressin Injection USP End-Product Data Collection Form: Lot Number: SVA013 AMRIVAS0120498             AMRIVAS0120501       401, 402, 403, 801, 802
                         Albany Molecular Research Inc. Standard Operating Procedure, (No. STA-IPX-0153):
 DTX-827        2/5/2021 Vasopressin Injection, USP, In-Process Test Procedure (Revision: 16)                AMRIVAS0120502             AMRIVAS0120525       ID, 401, 402, 403, 801, 802



                                                                                                        39
                             Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 404 of 1374 PageID #:
                                                         U.S. DISTRICT COURT FOR THE DISTRICT OF DELAWARE
                                                                             26909
                                                   PAR PHARMACEUTICAL, INC., et al. v. EAGLE PHARMACEUTICALS INC.
                                                                                          C.A. No. 18-cv-00823-CFC
                                                                          DEFENDANT EAGLE PHARMACEUTICALS INC.'s TRIAL EXHIBIT LIST
EXHIBIT NO.    DATE                                           DESCRIPTION                                              BEG BATES NO.        END BATES NO.                    OBJECTIONS
                         OSO BioPharmaceuticals Manufacturing, LLC Laboratory Notebook Excerpts Regarding
                         Vasopressin Injection, USP Samples SVA007A/8A.9M (Document No. STA-PJN-0029)
 DTX-828        5/3/2021 (Version: 4.0)                                                                             AMRIVAS0120526     AMRIVAS0120527       401, 402, 403, 801, 802
                         Albany Molecular Research Inc. Certificate of Analysis:Vasopressin Injection, USP (Lot No.
 DTX-829      11/15/2020 SVA011)                                                                                    AMRIVAS0120528     AMRIVAS0120557       801, 802, L
                         AMRI Process Performance Qualification (PPQ) of Vasopressin of Product Lot Code SVA
 DTX-830        2/2/2021 per Protocol #20-078, SVA012                                                               AMRIVAS0120558     AMRIVAS0120562       401, 402, 403, 801, 802, L

 DTX-831        2/2/2021 AMRI Vasopressin Injection USP End-Product Data Collection Form: Lot Number: SVA011     AMRIVAS0120563        AMRIVAS0120601       801, 802, L
                         AMRI Process Performance Qualification (PPQ) of Vasopressin of Product Lot Code SVA
 DTX-832       12/2/2020 per Protocol #20-078, SVA011                                                            AMRIVAS0120602        AMRIVAS0120619       401, 402, 403, 801, 802, L
                         AMRI Process Performance Qualification (PPQ) of Vasopressin of Product Lot Code SVA
 DTX-833        5/4/2021 per Protocol #20-078, SVA011                                                            AMRIVAS0120620        AMRIVAS0120629       401, 402, 403, 801, 802, L
                         AMRI Process Performance Qualification (PPQ) of Vasopressin of Product Lot Code SVA
 DTX-834      10/15/2020 per Protocol #20-078                                                                    AMRIVAS0120630        AMRIVAS0120678       801, 802, L
                         AMRI Validation Summary Report for Process Performance Qualification (PPQ) of
 DTX-835       5/12/2021 Vasopressin (Product Lot Code SVA), VSR #20-078                                         AMRIVAS0120679        AMRIVAS0120727       401, 402, 403, 801, 802, L

 DTX-836       5/11/2021 AMRI Vasopressin Injection USP Batch Release/Rejection Form: Lot Number: SVA011         AMRIVAS0120728        AMRIVAS0121517       401, 402, 403, 801, 802, L

 DTX-837        4/8/2021 AMRI Vasopressin Injection USP Customer Disposition Approval: Lot Number: SVA011        AMRIVAS0122308        AMRIVAS0122310       401, 402, 403, 801, 802, L
 DTX-838       4/15/2021 Salesforce Quality Events Workflow - Audit Trail (DEV 20519)                            AMRIVAS0122311        AMRIVAS0122574       401, 402, 403, 801, 802, L
 DTX-839      12/18/2020 Salesforce Quality Events Workflow - Audit Trail (CR-08671)                             AMRIVAS0122575        AMRIVAS0122625       401, 402, 403, 801, 802, L
 DTX-840        1/9/2021 Salesforce Quality Events Workflow - Audit Trail (DEV 18761)                            AMRIVAS0122626        AMRIVAS0122640       401, 402, 403, 801, 802, L
 DTX-841        1/7/2021 Salesforce Quality Events Workflow - Audit Trail (DEV 18728)                            AMRIVAS0122641        AMRIVAS0122651       401, 402, 403, 801, 802, L
 DTX-842       2/16/2021 Salesforce Quality Events Workflow - Audit Trail (DEV 18882)                            AMRIVAS0122652        AMRIVAS0122679       401, 402, 403, 801, 802, L
 DTX-843       5/23/2021 Salesforce Quality Events Workflow - Audit Trail (DEV 20730)                            AMRIVAS0122680        AMRIVAS0122775       401, 402, 403, 801, 802, L
                         AMRI Process Performance Qualification (PPQ) of Vasopressin of Product Lot Code SVA
 DTX-844      10/15/2020 per Protocol #20-078                                                                    AMRIVAS0122776        AMRIVAS0122838       401, 402, 403, 801, 802, L

                         OSO BioPharmaceuticals Manufacturing, LLC, Master Batch Record (No. 10-869):
 DTX-845      10/15/2020 Compounding for Vasopressin Injection, USP, 0.0377 mg/mL Lot No. SVA012 (Version: 12) AMRIVAS0122839          AMRIVAS0122894       401, 402, 403, 801, 802, L
                         OSO BioPharmaceuticals Manufacturing, LLC, Master Batch Record (No. 10-869):Glass
                         Vial Preparation for Vasopressin Injection, USP, 0.0377 mg/mL Lot No. SVA012 (Version:
 DTX-846       12/3/2020 12)                                                                                    AMRIVAS0122895         AMRIVAS0123010       401, 402, 403, 801, 802, L

                         OSO BioPharmaceuticals Manufacturing, LLC, Master Batch Record (No. 10-869):Stopper
 DTX-847      12/21/2020 Preparation for Vasopressin Injection, USP, 0.0377 mg/mL Lot No. SVA012 (Version: 12)   AMRIVAS0123011        AMRIVAS0123021       401, 402, 403, 801, 802, L
                         OSO BioPharmaceuticals Manufacturing, LLC, Master Batch Record (No. 10-869):Filter
                         Preparation and Pre-Use Testing for Vasopressin Injection, USP, 0.0377 mg/mL Lot No.
 DTX-848      12/21/2020 SVA012 (Version: 12)                                                                    AMRIVAS0123022        AMRIVAS0123027       401, 402, 403, 801, 802, L
                         OSO BioPharmaceuticals Manufacturing, LLC, Master Batch Record (No. 10-869): Filling
                         Equipment Preparation for Vasopressin Injection, USP, 0.0377 mg/mL Lot No. SVA012
 DTX-849      12/21/2020 (Version: 12)                                                                           AMRIVAS0123028        AMRIVAS0123056       401, 402, 403, 801, 802, L
                         AMRI Vasopressin Injection USP Release of Building 4272 Class 100/Grade A Areas for
 DTX-850       12/4/2020 Use : Lot Number: SVA012                                                                AMRIVAS0123057        AMRIVAS0123129       401, 402, 403, 801, 802, L




                                                                                                        40
                             Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 405 of 1374 PageID #:
                                                         U.S. DISTRICT COURT FOR THE DISTRICT OF DELAWARE
                                                                             26910
                                                   PAR PHARMACEUTICAL, INC., et al. v. EAGLE PHARMACEUTICALS INC.
                                                                                           C.A. No. 18-cv-00823-CFC
                                                                           DEFENDANT EAGLE PHARMACEUTICALS INC.'s TRIAL EXHIBIT LIST
EXHIBIT NO.    DATE                                            DESCRIPTION                                                BEG BATES NO.        END BATES NO.                     OBJECTIONS
                         OSO BioPharmaceuticals Manufacturing, LLC, Master Batch Record (No. 10-869): Filling
                         Equipment Preparation for Vasopressin Injection, USP, 0.0377 mg/mL Lot No. SVA012
 DTX-851       12/5/2020 (Version: 12)                                                                               AMRIVAS0123130       AMRIVAS0123154       401, 402, 403, 801, 802, L
                         OSO BioPharmaceuticals Manufacturing, LLC, Master Batch Record (No. 10-869): Capping
 DTX-852       12/5/2020 for Vasopressin Injection, USP, 0.0377 mg/mL Lot No. SVA012 (Version: 12)                   AMRIVAS0123155       AMRIVAS0123180       401, 402, 403, 801, 802, L
                         OSO BioPharmaceuticals Manufacturing, LLC, Master Batch Record (No. 10-869): Post
                         Filing Accountability for Vasopressin Injection, USP, 0.0377 mg/mL Lot No. SVA012
 DTX-853      12/30/2020 (Version: 12)                                                                               AMRIVAS0123181       AMRIVAS0123184       401, 402, 403, 801, 802, L
                         AMRI Vasopressin Injection USP QA Batch Record Review (Packaging Batch Record): Lot
 DTX-854       4/20/2021 Number: SVA012                                                                              AMRIVAS0123185       AMRIVAS0123217       401, 402, 403, 801, 802, L
 DTX-855       4/20/2021 AMRI Vasopressin Injection USP Final Inspection Report: Lot Number: SVA012                  AMRIVAS0123218       AMRIVAS0123223       401, 402, 403, 801, 802, L
                         Albany Molecular Research Inc. Certificate of Analysis: Water for Injection, USP, JP, EP,
 DTX-856       12/2/2020 BP, ChP (Lot No. 120220)                                                                    AMRIVAS0123224       AMRIVAS0123367       ID, 401, 402, 403, 801, 802, L
                         AMRI Vasopressin Injection USP Issuance of Protocol with MBR/PBR Form: Lot Number:
 DTX-857      10/21/2020 SVA012, Protocol No. 20-078                                                                 AMRIVAS0123368       AMRIVAS0123380       401, 402, 403, 801, 802, L

 DTX-858       5/13/2021 AMRI Vasopressin Injection USP Batch Release/Rejection Form: Lot Number: SVA012             AMRIVAS0123381       AMRIVAS0123387       401, 402, 403, 801, 802, L
                         Albany Molecular Research Inc. Certificate of Analysis: Vasopressin, USP (Lot No.
 DTX-859        5/7/2021 A066495)                                                                                    AMRIVAS0123388       AMRIVAS0123408       401, 402, 403, 801, 802, L
 DTX-860       5/13/2021 AMRI Vasopressin Injection USP Customer Disposition Form: Lot Number: SVA012                AMRIVAS0123409       AMRIVAS0123417       401, 402, 403, 801, 802, L
                         AMRI Vasopressin Injection USP QA Batch Record Review (Manufacturing Batch Record):
 DTX-861       4/23/2021 Lot Number: SVA012                                                                          AMRIVAS0123418       AMRIVAS0123419       401, 402, 403, 801, 802, L
 DTX-862        5/9/2021 Salesforce Quality Events Workflow - Audit Trail (DEV 20519)                                AMRIVAS0123420       AMRIVAS0123683       401, 402, 403, 801, 802, L
 DTX-863       2/15/2021 Salesforce Quality Events Workflow - Audit Trail (DEV 18882)                                AMRIVAS0123684       AMRIVAS0123711       401, 402, 403, 801, 802, L
 DTX-864       1/15/2021 Salesforce Quality Events Workflow - Audit Trail (DEV 18850)                                AMRIVAS0123712       AMRIVAS0123725       401, 402, 403, 801, 802, L
 DTX-865      12/18/2020 Salesforce Quality Events Workflow - Audit Trail (CR-08671)                                 AMRIVAS0123726       AMRIVAS0123776       401, 402, 403, 801, 802, L
                         AMRI Process Performance Qualification (PPQ) of Vasopressin of Product Lot Code SVA
 DTX-866      10/15/2020 per Protocol #20-078, SVA013                                                                AMRIVAS0123777       AMRIVAS0123839       401, 402, 403, 801, 802, L

                         OSO BioPharmaceuticals Manufacturing, LLC, Master Batch Record (No. 10-869):
 DTX-867      10/15/2020 Compounding for Vasopressin Injection, USP, 0.0377 mg/mL Lot No. SVA013 (Version: 12) AMRIVAS0123840             AMRIVAS0123898       401, 402, 403, 801, 802, L
                         OSO BioPharmaceuticals Manufacturing, LLC, Master Batch Record (No. 10-869): Glass
                         Vial Preparation for Vasopressin Injection, USP, 0.0377 mg/mL Lot No. SVA013 (Version:
 DTX-868      12/13/2020 12)                                                                                    AMRIVAS0123899            AMRIVAS0124010       401, 402, 403, 801, 802, L

                         OSO BioPharmaceuticals Manufacturing, LLC, Master Batch Record (No. 10-869): Stopper
 DTX-869      12/27/2020 Preparation for Vasopressin Injection, USP, 0.0377 mg/mL Lot No. SVA013 (Version: 12)       AMRIVAS0124011       AMRIVAS0124018       401, 402, 403, 801, 802, L
                         OSO BioPharmaceuticals Manufacturing, LLC, Master Batch Record (No. 10-869): Filter
                         Preparation and Pre-Use Testing for Vasopressin Injection, USP, 0.0377 mg/mL Lot No.
 DTX-870      12/27/2020 SVA013 (Version: 12)                                                                        AMRIVAS0124019       AMRIVAS0124024       401, 402, 403, 801, 802, L
                         OSO BioPharmaceuticals Manufacturing, LLC, Master Batch Record (No. 10-869): Filling
                         Equipment Preparation for Vasopressin Injection, USP, 0.0377 mg/mL Lot No. SVA013
 DTX-871      12/27/2020 (Version: 12)                                                                               AMRIVAS0124025       AMRIVAS0124078       401, 402, 403, 801, 802, L
                         AMRI Vasopressin Injection USP Release of Building 4272 Class 100/Grade A Areas for
 DTX-872      12/13/2020 Use: Lot Number: SVA013                                                                     AMRIVAS0124079       AMRIVAS0124150       401, 402, 403, 801, 802, L
                         OSO BioPharmaceuticals Manufacturing, LLC, Master Batch Record (No. 10-869): Filling
                         Equipment Decontamination for Vasopressin Injection, USP, 0.0377 mg/mL Lot No.
 DTX-873      12/11/2020 SVA013 (Version: 12)                                                                        AMRIVAS0124151       AMRIVAS0124188       401, 402, 403, 801, 802, L



                                                                                                           41
                             Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 406 of 1374 PageID #:
                                                         U.S. DISTRICT COURT FOR THE DISTRICT OF DELAWARE
                                                                             26911
                                                   PAR PHARMACEUTICAL, INC., et al. v. EAGLE PHARMACEUTICALS INC.
                                                                                           C.A. No. 18-cv-00823-CFC
                                                                           DEFENDANT EAGLE PHARMACEUTICALS INC.'s TRIAL EXHIBIT LIST
EXHIBIT NO.    DATE                                            DESCRIPTION                                                BEG BATES NO.        END BATES NO.                    OBJECTIONS
                         OSO BioPharmaceuticals Manufacturing, LLC, Master Batch Record (No. 10-869): Capping
 DTX-874      12/20/2020 for Vasopressin Injection, USP, 0.0377 mg/mL Lot No. SVA013 (Version: 12)                   AMRIVAS0124189       AMRIVAS0124216       401, 402, 403, 801, 802, L
                         OSO BioPharmaceuticals Manufacturing, LLC, Master Batch Record (No. 10-869): Post
                         Filling Accountability for Vasopressin Injection, USP, 0.0377 mg/mL Lot No. SVA013
 DTX-875       4/28/2021 (Version: 12)                                                                               AMRIVAS0124217       AMRIVAS0124220       401, 402, 403, 801, 802, L
 DTX-876       4/22/2021 AMRI Vasopressin Injection USP QA Batch Release Form: Lot Number: SVA013                    AMRIVAS0124221       AMRIVAS0124254       401, 402, 403, 801, 802, L
 DTX-877       4/22/2021 AMRI Vasopressin Injection USP Final Inspection Report: Lot Number: SVA013                  AMRIVAS0124255       AMRIVAS0124260       401, 402, 403, 801, 802, L
                         Albany Molecular Research Inc. Certificate of Analysis: Water for Injection, USP (Lot No.
 DTX-878      12/21/2020 120720)                                                                                     AMRIVAS0124261       AMRIVAS0124376       401, 402, 403, 801, 802, L
                         AMRI Vasopressin Injection USP Issuance of Protocol with MBR/PBR Form: Lot Number:
 DTX-879       12/1/2020 SVA013, Protocol No. 20-078                                                                 AMRIVAS0124377       AMRIVAS0124409       401, 402, 403, 801, 802, L

 DTX-880       5/13/2021 AMRI Vasopressin Injection USP Batch Release/Rejection Form: Lot Number: SVA013             AMRIVAS0124410       AMRIVAS0124416       401, 402, 403, 801, 802, L
                         Albany Molecular Research Inc. Certificate of Analysis: Vasopressin, USP (Lot No.
 DTX-881        5/7/2021 A066495)                                                                                    AMRIVAS0124417       AMRIVAS0124439       401, 402, 403, 801, 802, L
 DTX-882       5/14/2021 AMRI Vasopressin Injection USP Customer Disposition Form: Lot Number: SVA013                AMRIVAS0124440       AMRIVAS0124448       401, 402, 403, 801, 802, L
                         AMRI Vasopressin Injection USP QA Batch Record Review (Manufacturing Batch Record):
 DTX-883       4/28/2021 Lot Number: SVA013                                                                          AMRIVAS0124449       AMRIVAS0124450       401, 402, 403, 801, 802, L
 DTX-884        3/1/2021 Salesforce Quality Events Workflow - Audit Trail (DEV 19321)                                AMRIVAS0124451       AMRIVAS0124463       401, 402, 403, 801, 802, L
 DTX-885       3/11/2021 Salesforce Quality Events Workflow - Audit Trail (DEV 19472)                                AMRIVAS0124464       AMRIVAS0124520       401, 402, 403, 801, 802, L
 DTX-886       4/22/2021 Salesforce Quality Events Workflow (DEV 19667)                                              AMRIVAS0124521       AMRIVAS0124572       401, 402, 403, 801, 802, L
 DTX-887        5/9/2021 Salesforce Quality Events Workflow - Audit Trail (DEV 20519)                                AMRIVAS0124573       AMRIVAS0124835       401, 402, 403, 801, 802, L
                         Albany Molecular Research Inc. Certificate of Analysis: Vasopressin, USP (Lot No.
 DTX-888        5/7/2021 A066495)                                                                                    AMRIVAS0124836       AMRIVAS0124861       401, 402, 403, 801, 802, L

                         OSO BioPharmaceuticals Manufacturing, LLC, Master Batch Record (No. 10-869):
 DTX-889      12/20/2020 Compounding for Vasopressin Injection, USP, 0.0377 mg/mL Lot No. SVA014 (Version: 13) AMRIVAS0124862             AMRIVAS0124922       401, 402, 403, 801, 802, L
                         OSO BioPharmaceuticals Manufacturing, LLC, Master Batch Record (No. 10-869): Glass
                         Vial Preparation for Vasopressin Injection, USP, 0.0377 mg/mL Lot No. SVA014 (Version:
 DTX-890       1/22/2021 13)                                                                                    AMRIVAS0124923            AMRIVAS0125051       401, 402, 403, 801, 802, L

                         OSO BioPharmaceuticals Manufacturing, LLC, Master Batch Record (No. 10-869): Stopper
 DTX-891       1/22/2021 Preparation for Vasopressin Injection, USP, 0.0377 mg/mL Lot No. SVA014 (Version: 13)       AMRIVAS0125052       AMRIVAS0125059       401, 402, 403, 801, 802, L
                         OSO BioPharmaceuticals Manufacturing, LLC, Master Batch Record (No. 10-869): Filter
                         Preparation and Pre-Use Testing for Vasopressin Injection, USP, 0.0377 mg/mL Lot No.
 DTX-892        1/6/2021 SVA014 (Version: 13)                                                                        AMRIVAS0125060       AMRIVAS0125065       401, 402, 403, 801, 802, L
                         OSO BioPharmaceuticals Manufacturing, LLC, Master Batch Record (No. 10-869): Filling
                         Equipment Preparation for Vasopressin Injection, USP, 0.0377 mg/mL Lot No. SVA014
 DTX-893        1/7/2021 (Version: 13)                                                                               AMRIVAS0125066       AMRIVAS0125108       401, 402, 403, 801, 802, L
                         AMRI Vasopressin Injection USP Release of Building 4272 Class 100/Grade A Areas for
 DTX-894        1/6/2021 Use: Lot Number: SVA014                                                                     AMRIVAS0125109       AMRIVAS0125172       401, 402, 403, 801, 802, L
                         OSO BioPharmaceuticals Manufacturing, LLC, Master Batch Record (No. 10-869): Filling
                         Equipment Decontamination for Vasopressin Injection, USP, 0.0377 mg/mL Lot No.
 DTX-895        1/7/2021 SVA014 (Version: 13)                                                                        AMRIVAS0125173       AMRIVAS0125197       401, 402, 403, 801, 802, L
                         OSO BioPharmaceuticals Manufacturing, LLC, Master Batch Record (No. 10-869): Capping
 DTX-896        1/6/2021 for Vasopressin Injection, USP, 0.0377 mg/mL Lot No. SVA014 (Version: 13)                   AMRIVAS0125198       AMRIVAS0125218       401, 402, 403, 801, 802, L




                                                                                                           42
                              Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 407 of 1374 PageID #:
                                                          U.S. DISTRICT COURT FOR THE DISTRICT OF DELAWARE
                                                                              26912
                                                    PAR PHARMACEUTICAL, INC., et al. v. EAGLE PHARMACEUTICALS INC.
                                                                                            C.A. No. 18-cv-00823-CFC
                                                                            DEFENDANT EAGLE PHARMACEUTICALS INC.'s TRIAL EXHIBIT LIST
EXHIBIT NO.    DATE                                            DESCRIPTION                                                BEG BATES NO.        END BATES NO.                     OBJECTIONS
                         OSO BioPharmaceuticals Manufacturing, LLC, Master Batch Record (No. 10-869): Final
                         Reconcilitation for Vasopressin Injection, USP, 0.0377 mg/mL Lot No. SVA014 (Version:
 DTX-897        5/4/2021 13)                                                                                         AMRIVAS0125219       AMRIVAS0125227       401, 402, 403, 801, 802, L
                         AMRI Vasopressin Injection USP QA Batch Record Review (Manufacturing Batch Record):
 DTX-898       4/30/2021 Lot Number: SVA014                                                                          AMRIVAS0125228       AMRIVAS0125253       401, 402, 403, 801, 802, L
 DTX-899       4/30/2021 AMRI Vasopressin Injection USP Final Inspection Report: Lot Number: SVA014                  AMRIVAS0125254       AMRIVAS0125258       401, 402, 403, 801, 802, L
                         Albany Molecular Research Inc. Certificate of Analysis: Water for Injection, USP, JP, EP,
 DTX-900        3/1/2021 BP, ChP (Lot No. 010521)                                                                    AMRIVAS0125259       AMRIVAS0125337       ID, 401, 402, 403, 801, 802, L
                         AMRI Vasopressin Injection USP Issuance of Protocol with MBR/PBR Form: Lot Number:
 DTX-901      12/30/2020 SVA014                                                                                      AMRIVAS0125338       AMRIVAS0125346       401, 402, 403, 801, 802, L

 DTX-902       5/13/2021 AMRI Vasopressin Injection USP Batch Release/Rejection Form: Lot Number: SVA014             AMRIVAS0125347       AMRIVAS0125353       401, 402, 403, 801, 802, L
                         Albany Molecular Research Inc. Certificate of Analysis: Vasopressin, USP (Lot No.
 DTX-903        5/7/2021 A066495)                                                                                    AMRIVAS0125354       AMRIVAS0125378       401, 402, 403, 801, 802, L
 DTX-904       5/14/2021 AMRI Vasopressin Injection USP Customer Disposition Form: Lot Number: SVA014                AMRIVAS0125379       AMRIVAS0125387       401, 402, 403, 801, 802, L
                         AMRI Vasopressin Injection USP QA Batch Record Review (Manufacturing Batch Record):
 DTX-905        5/7/2021 Lot Number: SVA014                                                                          AMRIVAS0125388       AMRIVAS0125389       401, 402, 403, 801, 802, L
                         AMRI Vasopressin Injection USP (SVA) End-Product data Collection Form: Lot Number:
 DTX-906        5/7/2021 SVA014                                                                                      AMRIVAS0125390       AMRIVAS0125393       401, 402, 403, 801, 802, L

 DTX-907       5/11/2021 AMRI Vasopressin Injection USP Batch Release/Rejection Form: Lot Number: SVA016             AMRIVAS0125394       AMRIVAS0126388       ID, 401, 402, 403, 801, 802, L
 DTX-908       5/14/2021 AMRI Vasopressin Injection USP Customer Disposition Form: Lot Number: SVA016                AMRIVAS0127384       AMRIVAS0127386       401, 402, 403, 801, 802, L
 DTX-909       3/11/2021 Salesforce Quality Events Workflow (DEV 19472)                                              AMRIVAS0127387       AMRIVAS0127443       401, 402, 403, 801, 802, L
 DTX-910       4/22/2021 Salesforce Quality Events Workflow - Audit Trail (DEV 19667)                                AMRIVAS0127444       AMRIVAS0127495       401, 402, 403, 801, 802, L
 DTX-911        5/9/2021 Salesforce Quality Events Workflow - Audit Trail (DEV 20519)                                AMRIVAS0127496       AMRIVAS0127759       401, 402, 403, 801, 802, L
                         Albany Molecular Research Inc. Certificate of Analysis: Vasopressin, USP (Lot No.
 DTX-912        5/7/2021 A066495)                                                                                    AMRIVAS0127760       AMRIVAS0127783       401, 402, 403, 801, 802, L

                         OSO BioPharmaceuticals Manufacturing, LLC, Master Batch Record (No. 10-869):
 DTX-913      12/30/2020 Compounding for Vasopressin Injection, USP, 0.0377 mg/mL Lot No. SVA017 (Version: 13) AMRIVAS0127784             AMRIVAS0127842       401, 402, 403, 801, 802, L
                         OSO BioPharmaceuticals Manufacturing, LLC, Master Batch Record (No. 10-869): Glass
                         Vial Preparation for Vasopressin Injection, USP, 0.0377 mg/mL Lot No. SVA017 (Version:
 DTX-914       2/18/2021 13)                                                                                    AMRIVAS0127843            AMRIVAS0127900       401, 402, 403, 801, 802, L

                         OSO BioPharmaceuticals Manufacturing, LLC, Master Batch Record (No. 10-869): Stopper
 DTX-915       1/10/2021 Preparation for Vasopressin Injection, USP, 0.0377 mg/mL Lot No. SVA017 (Version: 13)       AMRIVAS0127901       AMRIVAS0127908       401, 402, 403, 801, 802, L
                         OSO BioPharmaceuticals Manufacturing, LLC, Master Batch Record (No. 10-869): Filter
                         Preparation and Pre-Use Testing for Vasopressin Injection, USP, 0.0377 mg/mL Lot No.
 DTX-916       2/18/2021 SVA017 (Version: 13)                                                                        AMRIVAS0127909       AMRIVAS0127914       401, 402, 403, 801, 802, L
                         OSO BioPharmaceuticals Manufacturing, LLC, Master Batch Record (No. 10-869): Filling
                         Equipment Preparation for Vasopressin Injection, USP, 0.0377 mg/mL Lot No. SVA017
 DTX-917       1/11/2021 (Version: 13)                                                                               AMRIVAS0127915       AMRIVAS0127937       401, 402, 403, 801, 802, L
                         AMRI Vasopressin Injection USP Release of Building 4272 Class 100/Grade A Areas for
 DTX-918       1/13/2021 Use: Lot Number: SVA017                                                                     AMRIVAS0127938       AMRIVAS0128002       401, 402, 403, 801, 802, L
                         OSO BioPharmaceuticals Manufacturing, LLC, Master Batch Record (No. 10-869): Filling
                         Equipment Preparation for Vasopressin Injection, USP, 0.0377 mg/mL Lot No. SVA017
 DTX-919       2/18/2021 (Version: 13)                                                                               AMRIVAS0128003       AMRIVAS0128037       401, 402, 403, 801, 802, L




                                                                                                           43
                             Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 408 of 1374 PageID #:
                                                         U.S. DISTRICT COURT FOR THE DISTRICT OF DELAWARE
                                                                             26913
                                                   PAR PHARMACEUTICAL, INC., et al. v. EAGLE PHARMACEUTICALS INC.
                                                                                           C.A. No. 18-cv-00823-CFC
                                                                           DEFENDANT EAGLE PHARMACEUTICALS INC.'s TRIAL EXHIBIT LIST
EXHIBIT NO.    DATE                                            DESCRIPTION                                                BEG BATES NO.        END BATES NO.                     OBJECTIONS
                         OSO BioPharmaceuticals Manufacturing, LLC, Master Batch Record (No. 10-869): Capping
 DTX-920       2/18/2021 for Vasopressin Injection, USP, 0.0377 mg/mL Lot No. SVA017 (Version: 13)                   AMRIVAS0128038       AMRIVAS0128057       401, 402, 403, 801, 802, L
                         OSO BioPharmaceuticals Manufacturing, LLC, Master Batch Record (No. 10-869): Post
                         Filling Accountability for Vasopressin Injection, USP, 0.0377 mg/mL Lot No. SVA017
 DTX-921       4/30/2021 (Version: 13)                                                                               AMRIVAS0128058       AMRIVAS0128066       401, 402, 403, 801, 802, L
                         AMRI Vasopressin Injection USP QA Batch Record Review (Packaging Batch Record): Lot
 DTX-922        5/5/2021 Number: SVA017                                                                              AMRIVAS0128067       AMRIVAS0128093       401, 402, 403, 801, 802, L
 DTX-923        5/5/2021 AMRI Vasopressin Injection USP Final Inspection Report: Lot Number: SVA017                  AMRIVAS0128094       AMRIVAS0128098       401, 402, 403, 801, 802, L
                         Albany Molecular Research Inc. Certificate of Analysis: Water for Injection, USP (Lot No.
 DTX-924       1/20/2021 011221)                                                                                     AMRIVAS0128099       AMRIVAS0128171       ID, 401, 402, 403, 801, 802, L
                         AMRI Vasopressin Injection USP Issuance of Protocol with MBR/PBR Form: Lot Number:
 DTX-925      12/30/2020 SVA017                                                                                      AMRIVAS0128172       AMRIVAS0128179       401, 402, 403, 801, 802, L

 DTX-926       5/13/2021 AMRI Vasopressin Injection USP Batch Release/Rejection Form: Lot Number: SVA017     AMRIVAS0128180               AMRIVAS0128186       401, 402, 403, 801, 802, L
 DTX-927       5/14/2021 AMRI Vasopressin Injection USP Customer Disposition Form: Lot Number: SVA017        AMRIVAS0128187               AMRIVAS0128195       401, 402, 403, 801, 802, L
                         AMRI Vasopressin Injection USP QA Batch Record Review (Manufacturing Batch Record):
 DTX-928       4/30/2021 Lot Number: SVA017                                                                  AMRIVAS0128196               AMRIVAS0128197       401, 402, 403, 801, 802, L

 DTX-929       5/11/2021 AMRI Vasopressin Injection USP End-Product Data Collection Form: Lot Number: SVA017         AMRIVAS0128198       AMRIVAS0128201       401, 402, 403, 801, 802, L
                         OSO BioPharmaceuticals Manufacturing, LLC Laboratory Notebook Excerpts Regarding
                         Vasopressin Injection, USP Samples SVA009.18M (Document No. STA-PJN-0029) (Version:
 DTX-930       3/11/2021 4.0)                                                                                        AMRIVAS0128202       AMRIVAS0128202       401, 402, 403, 801, 802, L
                         OSO BioPharmaceuticals Manufacturing, LLC Laboratory Notebook Excerpts Regarding
                         Vasopressin Injection, USP Samples SVA011.6M (Document No. STA-PJN-0029) (Version:
 DTX-931       5/17/2021 4.0)                                                                                        AMRIVAS0128203       AMRIVAS0128203       401, 402, 403, 801, 802, L
                         AMRI Process Performance Qualification (PPQ) of Vasopressin of Product Lot Code SVA
 DTX-932      10/15/2020 per Protocol #20-078, SVA011                                                                AMRIVAS0118363       AMRIVAS0118425       801, 802

                         OSO BioPharmaceuticals Manufacturing, LLC, Master Batch Record (No. 10-869):
 DTX-933      10/15/2020 Compounding for Vasopressin Injection, USP, 0.0377 mg/mL Lot No. SVA011 (Version: 12)       AMRIVAS0118441       AMRIVAS0118499       801, 802
                         AMRI Vasopressin Injection USP (SVA) End-Product Data Collection Form: Lot Number:
 DTX-934       12/2/2020 SVA011                                                                                      AMRIVAS0118841       AMRIVAS0118844       801, 802
                         AMRI Process Performance Qualification (PPQ) of Vasopressin of Product Lot Code SVA
 DTX-935      10/15/2020 per Protocol #20-078, SVA012                                                                AMRIVAS0119053       AMRIVAS0119115       401, 402, 403, 801, 802
                         AMRI Process Performance Qualification (PPQ) of Vasopressin of Product Lot Code SVA
 DTX-936      10/15/2020 per Protocol #20-078, SVA013                                                                AMRIVAS0119468       AMRIVAS0119530       401, 402, 403, 801, 802
 DTX-937        1/8/2021 Salesforce Quality Events Workflow - Audit Trail (DEV 18335)                                AMRIVAS0121523       AMRIVAS0121641       401, 402, 403, 801, 802, L

                         OSO BioPharmaceuticals Manufacturing, LLC, Master Batch Record (No. 10-869):
 DTX-938      10/20/2020 Compounding for Vasopressin Injection, USP, 0.0377 mg/mL Lot No. SVA011 (Version: 12) AMRIVAS0121786             AMRIVAS0121844       401, 402, 403, 801, 802, L
                         Albany Molecular Research Inc. Certificate of Analysis: Water for Injection, USP, JP, EP,
 DTX-939      12/16/2020 BP, ChP (Lot No. 111520)                                                                  AMRIVAS0122152         AMRIVAS0122259       ID, 401, 402, 403, 801, 802, L
 DTX-940        5/6/2021 Salesforce Quality Events Workflow - Audit Trail (DEV 19930)                              AMRIVAS0126622         AMRIVAS0126818       401, 402, 403, 801, 802, L

                         OSO BioPharmaceuticals Manufacturing, LLC, Master Batch Record (No. 10-869):
 DTX-941      12/30/2020 Compounding for Vasopressin Injection, USP, 0.0377 mg/mL Lot No. SVA016 (Version: 13) AMRIVAS0126884             AMRIVAS0126944       401, 402, 403, 801, 802, L
                         Par Pharmaceutical Certificate of Analysis: Vasostrict (Vasopressin Injection, USP) (Lot No.
 DTX-942      11/18/2014 773142)                                                                                      PAR-VASO 0065296    PAR-VASO 0065341     401, 402, 403



                                                                                                           44
                             Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 409 of 1374 PageID #:
                                                         U.S. DISTRICT COURT FOR THE DISTRICT OF DELAWARE
                                                                             26914
                                                   PAR PHARMACEUTICAL, INC., et al. v. EAGLE PHARMACEUTICALS INC.
                                                                                          C.A. No. 18-cv-00823-CFC
                                                                          DEFENDANT EAGLE PHARMACEUTICALS INC.'s TRIAL EXHIBIT LIST
EXHIBIT NO.    DATE                                           DESCRIPTION                                               BEG BATES NO.        END BATES NO.                    OBJECTIONS
                          Compilation of Par Pharmaceuticals Stability, Registration, and Validation Lot Testing for
 DTX-943          May-18 Vasostrict (Vasopressin Injection USP) (Study Date June 2015)                               PAR-VASO 0071912   PAR-VASO 0071967     401, 402, 403
                          Par Sterile Products, LLC Stability Tables: Tabulated Stability Data through 24-Month
                          Interval: Vasostrict (Vasopressin Injection, USP), 20 Units per mL, 1mL (New Formulation):
 DTX-944          Oct-17 Stock No. 2002525                                                                           PAR-VASO 0083909   PAR-VASO 0083922     401, 402,403
                          Compilation of Par Pharmaceuticals Stability and Validation Lot Testing for Vasostrict
 DTX-945          May-19 (Vasopressin Injection USP) (Study Date June 2015)                                          PAR-VASO 0230505   PAR-VASO 0230536     401, 402,403
 DTX-946                  List of Vasostrict Units Shipped                                                           PAR-VASO 0297182   PAR-VASO 0297219     401, 402, 403, 801, 802
                          Guidance for Industry, Process Validation: General Principles and Practices,
                          https://www.fda.gov/files/drugs/published/Process-Validation--General-Principles-and-
 DTX-947           Jan-11 Practices.pdf                                                                                                                      401, 402, 403, 801, 802
                          Plaintiffs' Revised Notice of Deposition Pursuant to Fed. R. Civ. P. 30(b)(6) to Eagle
 DTX-948        2/9/2021 Pharmaceuticals Inc.                                                                                                                401, 402, 403, 801, 802, AA
                          Albany Molecular Research Inc. Certificate of Analysis:Vasopressin Injection, USP (Lot No.
 DTX-949      12/23/2020 SVA011)                                                                                     AMRIVAS0118298     AMRIVAS0118299       801, 802
 DTX-950       5/11/2021 AMRI Batch Release/Rejection Form for Vasopressin Injection USP, Lot No. SVA011             AMRIVAS0121518     AMRIVAS0121519       401, 402, 403, 801, 802, L

 DTX-951       4/22/2021 AMRI QA/QAPS Batch Record Review (Manufacturing Batch Record) for Lot No. SVA011 AMRIVAS0121520                AMRIVAS0121522       401, 402, 403, 801, 802, L
 DTX-952        2/5/2021 DEV-18713 Quality Events Workflow                                                           AMRIVAS0121642     AMRIVAS0121652       401, 402, 403, 801, 802, L
 DTX-953       3/31/2021 CR-08533 Change Control Workflow                                                            AMRIVAS0121653     AMRIVAS0121699       401, 402, 403, 801, 802, L
                         AMRI Process Performance Qualification (PPQ) of Vasopressin (Product Lot Code SVA)
 DTX-954      10/15/2020 Protocol #20-078                                                                            AMRIVAS0121700     AMRIVAS0121762       801, 802, L
 DTX-955       4/15/2021 AMRI Certificate of Testing Vasopressin, USP, Lot. No A065978                               AMRIVAS0121763     AMRIVAS0121785       401, 402, 403, 801, 802, L
 DTX-956      10/16/2020 Vial Preparation for Vasopressin Injection, USP, Lot. SVA011, No. 10-869                    AMRIVAS0121845     AMRIVAS0121939       401, 402, 403, 801, 802, L
 DTX-957      10/16/2020 Stopper Preparation for Vasopressin Injection, USP, Lot. SVA011, No. 10-869                 AMRIVAS0121940     AMRIVAS0121947       401, 402, 403, 801, 802, L
                         Filter Preparation and Pre-Use Testing for Vasopressin Injection, USP, Lot. SVA011, No. 10-
 DTX-958      10/16/2020 869                                                                                         AMRIVAS0121948     AMRIVAS0121954       401, 402, 403, 801, 802, L

 DTX-959      10/16/2020 Filling Equipment Preparation for Vasopressin Injection, USP, Lot. SVA011, No. 10-869    AMRIVAS0121955        AMRIVAS0121977       401, 402, 403, 801, 802, L
 DTX-960      11/17/2020 AMRI Release of Building 4272 Class 100/Grade A Areas for Use, Lot No. SVA011            AMRIVAS0121978        AMRIVAS0122049       401, 402, 403, 801, 802, L
                         Filling Equipment Decontamination for Vasopressin Injection, USP, Lot. No. SVA011, No.
 DTX-961      10/16/2020 10-869                                                                                   AMRIVAS0122050        AMRIVAS0122080       401, 402, 403, 801, 802, L
 DTX-962      10/16/2020 Capping, Vasopressin Injection, USP, Lot. No. SVA011, No. 10-869                         AMRIVAS0122081        AMRIVAS0122100       401, 402, 403, 801, 802, L
 DTX-963      10/16/2020 Post Filling Accountability, Vasopressin Injection, USP, Lot. No. SVA011, No. 10-869     AMRIVAS0122101        AMRIVAS0122113       401, 402, 403, 801, 802, L
 DTX-964      12/10/2020 AMRI QA Batch Release Form for Vasopressin Injection, USP, Lot. No. SVA011               AMRIVAS0122114        AMRIVAS0122146       401, 402, 403, 801, 802, L
 DTX-965       12/3/2020 AMRI Final Injection Report, Lot. No. SVA011                                             AMRIVAS0122147        AMRIVAS0122151       401, 402, 403, 801, 802, L
 DTX-966       2/24/2021 DEV-18882 Quality Events Workflow                                                        AMRIVAS0122260        AMRIVAS0122307       401, 402, 403, 801, 802, L
 DTX-967       5/11/2021 AMRI Batch Release/Rejection Form for Vasopressin Injection USP, Lot No. SVA016          AMRIVAS0126389        AMRIVAS0126390       401, 402, 403, 801, 802, L
 DTX-968       5/11/2021 AMRI QAPS Batch Record Review (Manufacturing Batch Record) for Lot. No. SVA016           AMRIVAS0126391        AMRIVAS0126393       401, 402, 403, 801, 802, L
 DTX-969       3/31/2021 DEV-19173 Quality Events Workflow                                                        AMRIVAS0126394        AMRIVAS0126494       401, 402, 403, 801, 802, L
 DTX-970        5/6/2021 DEV-19441 Quality Events Workflow                                                        AMRIVAS0126495        AMRIVAS0126512       401, 402, 403, 801, 802, L
 DTX-971        3/9/2021 DEV-19472 Quality Events Workflow                                                        AMRIVAS0126513        AMRIVAS0126569       401, 402, 403, 801, 802, L
 DTX-972       4/23/2021 DEV-19667 Quality Events Workflow                                                        AMRIVAS0126570        AMRIVAS0126621       401, 402, 403, 801, 802, L
 DTX-973       4/14/2021 DEV-20002 Quality Events Workflow                                                        AMRIVAS0126819        AMRIVAS0126858       401, 402, 403, 801, 802, L
 DTX-974        5/7/2021 AMRI Certificate of Analysis Vasopressin USP                                             AMRIVAS0126859        AMRIVAS0126883       401, 402, 403, 801, 802, L
 DTX-975      12/30/2020 Vial Preparation for Vasopressin Injection, USP, Lot. SVA016, No. 10-869                 AMRIVAS0126945        AMRIVAS0127056       401, 402, 403, 801, 802, L
 DTX-976      12/30/2020 Stopper Preparation for Vasopressin Injection, USP, Lot. SVA016, No. 10-869              AMRIVAS0127057        AMRIVAS0127070       401, 402, 403, 801, 802, L




                                                                                                         45
                             Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 410 of 1374 PageID #:
                                                         U.S. DISTRICT COURT FOR THE DISTRICT OF DELAWARE
                                                                             26915
                                                   PAR PHARMACEUTICAL, INC., et al. v. EAGLE PHARMACEUTICALS INC.
                                                                                            C.A. No. 18-cv-00823-CFC
                                                                            DEFENDANT EAGLE PHARMACEUTICALS INC.'s TRIAL EXHIBIT LIST
EXHIBIT NO.    DATE                                            DESCRIPTION                                                 BEG BATES NO.        END BATES NO.                     OBJECTIONS
                         Filter Preparation and Pre-Use Testing for Vasopressin Injection, USP, Lot. SVA016, No. 10-
 DTX-977      12/30/2020 869                                                                                         AMRIVAS0127071        AMRIVAS0127081       401, 402, 403, 801, 802, L

 DTX-978      12/30/2020 Filling Equipment Preparation for Vasopressin Injection, USP, Lot. SVA016, No. 10-869        AMRIVAS0127082       AMRIVAS0127123       401, 402, 403, 801, 802, L
 DTX-979       1/10/2021 AMRI Release of Building 4272 Class 100/Grade A Areas for Use, Lot No. SVA015                AMRIVAS0127124       AMRIVAS0127214       ID, 401, 402, 403, 801, 802, L
                         Filling Equipment Decontamination for Vasopressin Injection, USP, Lot. No. SVA016, No.
 DTX-980      12/30/2020 10-869                                                                                       AMRIVAS0127215       AMRIVAS0127242       401, 402, 403, 801, 802, L
 DTX-981        2/2/2021 AMRI In Process Checks for Liquid Finished Product, Lot. No. SVA016                          AMRIVAS0127243       AMRIVAS0127268       ID, 401, 402, 403, 801, 802, L
 DTX-982      12/30/2020 Post Filling Accountability, Vasopressin Injection, USP, Lot. No. SVA016, No. 10-869         AMRIVAS0127269       AMRIVAS0127275       401, 402, 403, 801, 802, L

 DTX-983        3/4/2021 AMRI Certificate of Analysis, Water for Injection, USP, JP, EP, BP, ChP, Lot. No. 010921     AMRIVAS0127276       AMRIVAS0127379       401, 402, 403, 801, 802, L
 DTX-984        1/8/2021 AMRI Manufacturing Batch Record Form, Lot No. SVA016                                         AMRIVAS0127380       AMRIVAS0127383       401, 402, 403, 801, 802, L
 DTX-985        6/2/2021 AMRI General Notebook, SVA012/SVA013.6M, Document No. STA-PJN-0029, Pg. 3                    AMRIVAS0128204       AMRIVAS0128204       401, 402, 403, 801, 802, L
 DTX-986        6/8/2021 AMRI General Notebook, SVA012/SVA013.6M, Document No. STA-PJN-0029, Pg. 4                    AMRIVAS0128205       AMRIVAS0128205       401, 402, 403, 801, 802, L
 DTX-987       6/10/2021 AMRI General Notebook, SVA009A.9M, Document No. STA-PJN-0029, Pg. 7                          AMRIVAS0128206       AMRIVAS0128206       401, 402, 403, 801, 802, L
 DTX-988        3/2/2021 AMRI General Notebook, SVA012/13-3M, Document No. STA-PJN-0029, Pg. 3                        AMRIVAS0128207       AMRIVAS0128207       401, 402, 403, 801, 802, L
 DTX-989        3/8/2021 AMRI General Notebook, SVA012/13-3M, Document No. STA-PJN-0029, Pg. 4                        AMRIVAS0128208       AMRIVAS0128208       401, 402, 403, 801, 802, L
 DTX-990       3/23/2021 Second Supplemental Expert Report of Lee E. Kirsch, Ph.D. Regarding Validity
                         Second Supplemental Expert Report of Lee E. Kirsch, Ph.D. Regarding Infringement of U.S.
 DTX-991       5/12/2021 Patent No. 9,744,209                                                                                                                   ID

 DTX-992       6/10/2021 Expert Report of Lee E. Kirsch Ph.D. in Reply to Dr. Park's May 28, 2021 Expert Report
 DTX-993                 Table Summaries of pH Data for Batches SVA001-017                                                                                      401, 402, 403, 801, 802, 1006, L
                         Michael J. Akers & Michael R. DeFelippis, "Peptides and Proteins as Parenteral Solutions,"
                         in PHARMACEUTICAL FORMULATION DEVELOPMENT OF PEPTIDES AND PROTEINS pp. 149-192 (Lars
 DTX-1028           2013 Hovgaard et al., eds, 2nd ed. 2013)                                                          AMPHPA0006136        AMPHPA0006184        401, 402, 403
 DTX-1039           2015 U.S. Pharmacopeia, Vasopressin, in 3 The National Formulary 5752 (2015)                      AMPHPA0006744        AMPHPA0006747
 DTX-1314      7/22/2015 Certificate of Analysis for Vasostrict, 20 units per 1 mL                                    PAR-VASO 0096688     PAR-VASO 0096698     401, 402, 403
 DTX-1362                Vasostrict 20 Units PER Spreadsheet                                                          PAR-VASO 0297182     PAR-VASO 0297219     401, 402, 403, 801, 802




                                                                                                           46
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 411 of 1374 PageID #:
                                    26916
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 412 of 1374 PageID #:
                                    26917




                          EXHIBIT 9
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 413 of 1374 PageID #:
                                    26918
                                  EXHIBIT 9


                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE



   PAR PHARMACEUTICAL, INC., PAR
   STERILE PRODUCTS, LLC and ENDO                                C.A. No. 18-cv-823-CFC
   PAR INNOVATION COMPANY, LLC,


                           Plaintiffs,
           v.

   EAGLE PHARMACEUTICALS INC.,


                           Defendant.


                                    PLAINTIFFS’ WITNESS LIST

          Pursuant to Local Rule 16.3(c), Plaintiffs expect to call the following witnesses to testify

  live or by deposition at trial. Plaintiffs reserve the right to revise or supplement this list

  consistent with the Pretrial Order or as otherwise permitted by the Court. If any witness

  Plaintiffs intend to call to testify live is unavailable, Plaintiffs reserve the right to offer deposition

  testimony from such witness. Plaintiffs also reserve the right to call live or by deposition anyone

  appearing on Defendant’s witness list. Plaintiffs further reserve the right to call live or by

  deposition any witness to provide foundational testimony should any party contest the

  authenticity or admissibility of any material proffered at trial. Plaintiffs reserve the right to call

  any witness for impeachment purposes. Finally, Plaintiffs reserve the right to call live or by

  deposition any fact witness designated by Defendants in their List of Witnesses that Defendants

  elect not to call at trial. Plaintiffs are not required to present testimony from any witness on its

  list of witnesses.


                                                      1
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 414 of 1374 PageID #:
                                    26919
                                  EXHIBIT 9


                                          WILL CALL LIST

                    EXPERT WITNESS                          LIVE OR BY DEPOSITION

   Lee Kirsch (CV included as Attachment A hereto)       Live

   Zlatan Coralic (CV included as Attachment B hereto)   Live



                                          MAY CALL LIST

                       WITNESS                              LIVE OR BY DEPOSITION

   Domenic Ciarico                                       Live

   Carla English                                         Live

   Vinay Kannan                                          Live or by deposition

   Suketu Sanghvi                                        Live

   Matthew Kenney                                        Live or by deposition

   Ronald Aungst                                         Live or by deposition

   Linda Dell                                            Live or by deposition

   Adrian Hepner                                         Live or by deposition

   James Romito                                          Live or by deposition

   Stephen (Nate) Woltering                              Live or by deposition

   Tamara Smith                                          Live or by deposition

   Tania Espina                                          Live or by deposition

   Erin O’Malley                                         Live or by deposition




                                               2
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 415 of 1374 PageID #:
                                    26920




                            A TTA C H M E N T A
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 416 of 1374 PageID #:
                                    26921


                                              Lee E. Kirsch
                                           Professor Emeritus
                      Department of Pharmaceutical Science Experimental Therapeutics
                                         The University of Iowa




                                        Email: lee-kirsch@uiowa.edu


  EDUCATION AND PROFESSIONAL HISTORY

     Education

               Ph D, Pharmaceutics, 1982
                   The Ohio State University

               BS, Pharmacy, 1975
                   Purdue University

     Professional and Academic Positions

               Professor Emeritus, The University Iowa, January 2019 – present, Division of Pharmaceutics
                    and Translational Therapeutics
               Professor, The University of Iowa, August 2010 – December 2018, Division of Pharmaceutics
                    (Primary Appointment), Department of Chemical and Biochemical Engineering
                    (Secondary Appointment)
               Visiting Professor, Mahidol Univesity, Faculty of Pharmacy, Thailand (January, 2014 – April,
                    2014)
               Professor, Virginia Commonwealth University, Department of Pharmaceutics (Affiliate
                    Appointment). (May 2005 - December 2018).
               Adjunct Professor, Pharmaceutical Technology, Faculty of Pharmaceutical Sciences,
                    Chulalongkorn University, Thailand (2003 – 2018)
               Associate Professor, The University of Iowa, College of Pharmacy. (November 1994 - July
                    2010).
               Associate Professor, The University of Iowa, Department of Chemical and Biochemical
                    Engineering (Secondary Appointment). (May 2006 - July 2010).
               Senior Research Scientist/group leader, Lilly Research Laboratories. (January 1992 -
                    November 1994).
               Research Scientist/group leader, Lilly Research Laboratories. (January 1987 - January 1992).
               Senior Pharmaceutical Chemist, Lilly Research Laboratories. (November 1982 - January
                    1987).
               Research Associate, The Ohio State University. (June 1979 - November 1982).
               Teaching Assistant, The Ohio State University. (August 1978 - June 1979).
               Community Pharmacist, Family Pharmacy North Bloomington, Indiana. (July 1975 - August
                    1978).


    Lee E. Kirsch                                                                                             1
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 417 of 1374 PageID #:
                                    26922




     Honors and Recognition

               Editor-in-chief, AAPS PharmSciTech Journal. (July 2008 – December, 2014).
               Fellow of the American Association of Pharmaceutical Scientists (June 2013)
               Distinguished Service Award, Parenteral Drug Association. (February 2011).
               Editor, PDA Journal of Pharmaceutical Science and Technology. (July 2000 - June 2008).
               Fred Simon Award for best paper, PDA Journal of Pharmaceutical Science and Technology.
                   (October 1997).
               Jack L. Beal Postbaccalaureate Award, The Ohio State University College of Pharmacy. (May
                   1997).


  TEACHING AT THE UNIVERSITY OF IOWA AND EXTERNAL TEACHING: INTERNATIONAL AND US
          Professional PharmD Courses
          Macromolecular Drug Substance, PHAR 8136, 2015-2017
          Solution Drug Products, PHAR 8137, 2015
          Regulatory and Quality Systems, PHAR 8137, 2015
          Pharmacokinetics, PHAR 8112, 2015
          Pharmacokinetics and Biopharmaceutics, Pharmacy 46:138, 2002-2009
          Pharmaceutical Proteins unit in Pharmacy 46:123, 2002-2013
          Advanced Compounding, Pharmacy 46:120, 2004-2005
          Drug Stability in Pharmacy 46:123 and 46:124, 2005-2013, 1995-2000
                                      PHAR 8136, 2016-2017
          Fundamentals of Kinetics in Pharmacy 46:123, 46:050, 2005-2013
          Fundamentals of Pharmacokinetics in Pharmacy 46:124, 2010-2013
          Solids processing, Packaging, Capsules, Lyophilized Powders units in Pharmacy 46:124, 1995-
              2000

          Graduate Courses in Pharmaceutics
          Pharmacy Research, Pharmacy 46:233, 1995-2017
          Pharmaceutical Product Development, Pharmacy 46: 225, 1999 and 2006
          Drug Degradation Kinetics and Mechanisms (Drug Stability) 46:206, 1995, 1997, 1999, 2001,
              2003, 2007, 2009, 2011, 2013, 2015, 2017
          Stability of Pharmaceuticals, PHAR 6701, 2015

          External Teaching: International and US
          Pharmaceutical Technology, Federal University of Rio Grande do Norte, Natal, Brazil, 2015
          International Pharmaceutical Technology, University of the Philippines (Manila), 2015
          Pharmaceutical Package Integrity, PDA Research and Training Center, 1998
          Drug Degradation Kinetics Short Course, Chulalongkorn University, International Pharmaceutical
              Technology Graduate Program, 2002, 2003, 2005, 2008-2016
              Bangkok, Thailand
          Drug Degradation Kinetics Short Course, Virginia Commonwealth University, Pharmaceutical
              Sciences Graduate Program, 2005
          Drug Degradation Kinetics Short Course, Mahidol University, Bangkok, Pharmaceutical Sciences
              Graduate Program, 2014



    Lee E. Kirsch                                                                                          2
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 418 of 1374 PageID #:
                                    26923




          M.S. Students Directed
          Craig Moeckly (Non-thesis) degree conferred 1997
          Walaisiri Muangsiri (Thesis) degree conferred July, 2000
          Simei Li (Non-thesis) degree conferred December, 2000
          Bhanu Kalvakota (Non-thesis) degree conferred December, 2002
          Pipat Sittisak (Thesis) with W. Muangsiri, Chulalongkorn University, degree conferred 2010

          Ph.D. Students Directed
          Young-Sihn Sihn, degree conferred June 1997
          Lida Nguyen, degree conferred December, 2001
          Xiaoguang Zhang, degree conferred December, 2001
          Anjali Joshi, degree conferred December, 2001
          Walasiri Muangsiri, degree conferred December, 2003
          Madhushree Gokhale, degree conferred May, 2006
          Himanshu Naik (with L. Fleckenstein), degree conferred December, 2007
          Boontarika Chanvorachote (with W. Muangsiri), degree conferred June, 2009 (Chulalongkorn
               Univeristy)
          Salil Desai degree conferred December, 2009
          Zhixin Zong degree conferred May, 2012
          Jiang Qui, degree conferred May, 2013
          Hong Guann Lee (with D. Flanagan), degree conferred May, 2015
          Nguyen Quynh Hoa, degree conferred December, 2014
          Radaduen Tinmanee, thesis defended May, 2015, anticipated graduation December, 2015
          Mo’tasem Mohamed Alsmadi (with L. Fleckenstein), degree conferred December, 2014
          Phawanan Sawangchan, degree conferred December, 2017
          Pratak Ngeacharernkul degree conferred December, 2017
          Éverton do Nascimento Alencar, visiting Ph.D. scholar from Federal University of Rio Grande do
               Norte, Natal, Brazil, 2014-2015, degree conferred December, 2017
          Francisco Alexandrino Junior, visiting Ph.D. scholar from Federal University of Rio Grande do
               Norte, Natal, Brazil, 2016-2018
          Silvana Cartaxo Da Costa Urtiga, visiting Ph.D. scholar from Federal University of Rio Grande do
               Norte, Natal, Brazil, 2017-2018

          Post-doctoral Scholars
          Gisela N. Piccirilli, Ph.D., 2011
          Stephen Stamatis, Ph.D., 2011-2013
          Eiji Ueyama, Ph.D., 2013-2014

  SCHOLARSHIP/RESEARCH/PROFESSIONAL PRODUCTIVITY

     Publications

               1. Pratak Ngeacharernkul, Stephen D. Stamatis, Lee E. Kirsch (2018), Particle size distribution
                  equivalency as novel predictors for bioequivalence, AAPS PharmSciTech, 19(7):2787-
                  2800.
               2. Stephen D. Stamatis, Lee E. Kirsch (2018), Using Manufacturing Design Space Concepts
                  for Stability Risk Assessment—Gabapentin NIPTE/FDA Case Study, AAPS PharmSciTech,


    Lee E. Kirsch                                                                                                3
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 419 of 1374 PageID #:
                                    26924


                   19(7):2801-2807.
               3. Stephen D. Stamatis, Linas Mockus, Lee E. Kirsch, Gintaras V. Reklaitis (2018) Chapter 5-
                   Bayesian hierarchical modeling of gabapentin absorption and disposition with application
                   to dosing regimen assessment, Computer Aided Chemical Engineering, 42: 111-137.
               4. Radaduen Tinmanee, Stephen D. Stamatis, Eji Ueyama, Kenneth R. Morris, Lee E. Kirsch
                   (2018) Polymorphic and Covalent Transformations of Gabapentin in Binary Excipient
                   Mixtures after Milling-Induced Stress, Pharmaceutical Research, 35:39
               5. Radaduen Tinmanee, Sarah C. Larsen, Kenneth R. Morris, Lee E. Kirsch (2017)
                   Quantification of gabapentin polymorphs in gabapentin/excipient mixtures using solid
                   state 13C NMR spectroscopy and X-ray powder diffraction, Journal of Pharmaceutical and
                   Biomedical Analysis, 146: 29-36.
               6. Salil Dileep Desai and Lee E. Kirsch The Ortho Effect on the Acidic and Alkaline Hydrolysis
                   of Substituted Formanilides, (2015) International Journal of Chemical Kinetics, 47(8), 471-
                   488.
               7. Hoa Q. Nguyen, Stephen D. Stamatis, Lee E. Kirsch, (2015) A novel method for assessing
                   drug degradation product safety using physiologically-based pharmacokinetic models and
                   stochastic risk assessment, Journal of Pharmaceutical Science, 104(9), 3101-3199.
               8. Boontarika Chanvorachote, Jiang Qiu, Walaisiri Muangsiri, Ubonthip Nimmannit, and Lee
                   E. Kirsch (2015) The interaction mechanism between lipopeptide (daptomycin) and
                   polyamidoamine (PAMAM) dendrimers, Journal of Peptide Science, 21: 312-319, 2015.
               9. Qiu, J. and Kirsch, Lee E. (2014) Evaluation of Lipopeptide (Daptomycin) Aggregation
                   Using Fluorescence, Light Scattering, and Nuclear Magnetic Resonance Spectroscopy,
                   Journal of Pharmaceutical Sciences, 103(3), 853–861.
               5. Dempah KE, Barich DH, Kaushal AM, Zong Z, Desai SD, Suryanaranyanan R.; Kirsch L,
                   Munson EJ; (2013) Investigation Gabapentin Polymorphism Using Solid-State NMR
                   Spectrocsopy; AAPS PharmSciTech, 14(1), 19-28.
               6. Zong, Z., Qiu, J., Tinamnee, R., Kirsch, L. E. (2012). Kinetic model for solid-state
                   degradation of gabapentin. Journal of Pharmaceutical Science, 101(6), 2123-2133.
               7. Zong, Z., Kirsch, L. E. (2012). Studies on the Instability of Chlorhexidine, Part 1. Journal of
                   Pharmaceutical Science, 101(7), 2417-2427.
               8. Mockus, L., Lainez, J., Reklaitis, G., Kirsch, L. E. (2011). A Bayesian Approach to
                   Pharmaceutical Product Quality Risk Quantification. Informatica, 22(4), 537-558.
               9. Qiu, J., Yu, L., Kirsch, L. E. (2011). Estimated pKa values for specific amino acid residues
                   in daptomycin. Journal of Pharmaceutical Science, 100(10), 4225-4233.
               10. Ratcliff, J. L., Kirsch, L. E., Dykstra, J. W., Cooley, W. E. (2011). Fluoride and chlorine
                   dioxide-containing compositions and method for reducing demineralization of teeth.
                   PCT Int. Appl, WO 2010075419 A1 20100701.
               11. Zong, Z., Desai, S., Barich, A., Huang, H.-S., Munson, E., Suryanarayanan, R., Kirsch, L. E.
                   (2011). The Stabilizing Effect of Moisture on the Solid-State Degradation of Gabapentin.
                   AAPS PharmSciTech, 12(3), 924-931.
               12. Chanvorachote, B., Nimmannit, U., Muangsiri, W., Kirsch, L. E. (2009). An Evaluation of a
                   Fluorometric Method for Determining Binding Parameters of Drug–Carrier Complexes
                   Using Mathematical Models Based on Total Drug Concentration. Journal of
                   Fluorescence, 19(4), 747-753.
               13. Gokhale, M., Kearney, W., Kirsch, L. E. (2009). Glycosylation of Aromatic Amines I:
                   Characterization of the Reaction Products of Kynurenine and Glucose in Aqueous
                   Solutions. AAPS PharmSciTech, 10(2), 317-328.
               14. Tan, B., Naik, H., Jang, I.-J., Yu, K.-S., Kirsch, L. E., Shin, C.-S., Fleckenstein, L. (2009).


    Lee E. Kirsch                                                                                                    4
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 420 of 1374 PageID #:
                                    26925


                     Population Pharmacokinetics of Artesunate and Dihydroartemisinin Following Single-
                     and Multiple-Dosing of Oral Artesunate in Healthy Subjects. Malaria Journal, 8(1), 304.
               15.   Gokhale, M., Kirsch, L. E. (2009). Glycosylation of aromatic amines II: Kinetics and
                     mechanisms of the hydrolytic reaction between kynurenine and glucose. Journal of
                     Pharmaceutical Science, DOI 10.1002/jps.21754.
               16.   Gokhale, M., Kirsch, L. E. (2009). Glycosylation of aromatic amines III: Mechanistic
                     implications of the pH-dependent glycosylation of various aromatic amines (kynurenine,
                     2’-aminoacetophenone, daptomycin, and sulfamethoxzaole). Journal of Pharmaceutical
                     Science, DOI 10.1002/jps.21765.
               17.   Kirsch, L. E. (2008). On Transforming Pharmaceutical Technology Education.
                     http://www.pharmamanufacturing.com/articles/2008/113.html
               18.   Hoppe, C. C., Nguyen, L. T., Kirsch, L. E., Wiencek, J. M. (2008). Characterization of seed
                     nuclei in glucagon aggregation using light scattering methods and field-flow
                     fractionation. Journal of Biological Engineering, 2(10).
               19.   Kirsch, L. E. (2007). Package Integrity Testing. CRC Press.
               20.   Muangsiri, W., Kirsch, L. E. (2006). The Protein-binding and Drug Release Properties of
                     Macromolecular Conjugates containing Daptomycin and Dextran. International Journal
                     of Pharmaceutics, 315, 30-43.
               21.   Naik, H., Murry, D. J., Kirsch, L. E., Fleckenstein, L. (2005). Development and validation of
                     a high-performance liquid chromatography-mass spectroscopy assay for determination
                     of artesunate and its metabolite dihydroartemisinin in human plasma. Journal of
                     Chromatography B, 816(1-2), 233-242.
               22.   Kirsch, L. E. (2005). Extemporaneous Quality. PDA Journal of Pharmaceutical Science and
                     Technology, 59(1 & 3).
               23.   Joshi, A., Kearney, W., Sawai, M., Kirsch, L. E. (2005). Studies on the Mechanism of
                     Aspartic Acid Cleavage and Deamidation in the Acidic Degradation of Glucagon. Journal
                     of Pharmaceutical Sciences, 94(9), 1912-1927.
               24.   Muangsiri, W., Kearney, W. R., Teesch, L. M., Kirsch, L. E. (2005). Studies on the
                     Reactions between Daptomycin and Glyceraldehyde. International Journal of
                     Pharmaceutics, 289(1-2), 133-150.
               25.   Zhang, X., Kirsch, L. E. (2004). Correlation of the Thermal Stability of Phospholipid-based
                     Emulsions and Microviscosity Measurements as Determined by Fluorescence
                     Polarization. Pharmaceutical Development and Technology, 9(2), 219-227.
               26.   Kirsch, L. E. (2004). Lessons unlearned. PDA Journal of Pharmaceutical Science and
                     Technology, 58(3), 119-120.
               27.   Kirsch, L. E. (2004). PDA Students. PDA Journal of Pharmaceutical Science and
                     Technology, 58(5), 241-242.
               28.   Joshi, A., Kirsch, L. E. (2004). The estimation of glutaminyl deamidation and aspartyl
                     cleavage rates in glucagon. International Journal of Pharmaceutics, 273(1-2), 213-219.
               29.   Zhang, X., Kirsch, L. E. (2003). An Assessment of Techniques for Evaluating the Physical
                     Stability of Parenteral Emulsions. PDA Journal of Pharmaceutical Science and
                     Technology, 57(4), 300-315.
               30.   Nguyen, L., Wiencek, J., Kirsch, L. E. (2003). Characterization Methods for the Physical
                     Stability of Biopharmaceuticals. PDA Journal of Pharmaceutical Science and Technology,
                     57(6), 429-445.
               31.   Zhang, X., Kirsch, L. E. (2003). The Physical Stability of Thermally-stressed Phospholipid-
                     based Emulsions Containing Methyl, Propyl and Heptyl Parabens as Model Drugs.
                     International Journal of Pharmaceutics, 265(1-2), 133-140.


    Lee E. Kirsch                                                                                                    5
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 421 of 1374 PageID #:
                                    26926


               32. Kirsch, L. E. (2002). Beyond bioterrorism. PDA Journal of Pharmaceutical Science and
                   Technology, 56(3), 113-114.
               33. Joshi, A., Kirsch, L. E. (2002). The Relative Rates of Asparaginyl and Glutaminyl in
                   Glucagon Fragment 22-29 under Acidic Conditions. Journal of Pharmaceutical Science,
                   91(11), 2332-2342.
               34. Kirsch, L. E., Zhang, X., Muangsiri, W., Redmon, M., Luner, P., Tartrate, D. (2001).
                   Development of a Lyophilized Formulation for (R,R)-Formoterol (L)-Tartrate. Drug
                   Development and Industrial Pharmacy, 27(1), 89-96.
               35. Kirsch, L. E. (2001). Power to the People. PDA Journal of Pharmaceutical Science and
                   Technology, 55(5), 261-262.
               36. Luner, P., Kirsch, L. E., Majuru, S., Oh, E., Joshi, A., Wurster, D., Redmon, M. (2001).
                   Preformulation Studies on the S-isomer of Oxybutynin Hydrochloride, an Improved
                   Chemical Entity (ICE). Drug Development and Industrial Pharmacy, 27(4), 321-329.
               37. Kirsch, L. E. (2001). Research Misconduct. PDA Journal of Pharmaceutical Science and
                   Technology, 55(4), 205-206.
               38. Muangsiri, W., Kirsch, L. E. (2001). The Kinetics of Daptomycin Degradation in Alkaline
                   Solutions. Journal of Pharmaceutical Science, 90(8), 1066-1075.
               39. Kirsch, L. E. (2000). Peer Review Fallibility. PDA Journal of Pharmaceutical Science and
                   Technology, 54(4), 279.
               40. Kirsch, L. E. (2000). Pharmaceutical Container/Closure Integrity VI: Correlations
                   Between Liquid Tracer Methods and Microbial Ingress. PDA Journal of Pharmaceutical
                   Science and Technology, 54(4), 305.
               41. Joshi, A., Kirsch, L. E. (2000). The Acidic Degradation Pathways of Glucagon.
                   International Journal of Pharmaceutics, 203(1-2), 115.
               42. Kirsch, L. E. (2000). The Ivied Halls of Industry. PDA Journal of Pharmaceutical Science
                   and Technology, 54(6), 433-434.
               43. Kirsch, L. E. (2000). The PDA Journal and the Validation of Science. PDA Journal of
                   Pharmaceutical Science and Technology, 54(3), 171.
               44. Kirsch, L. E. (2000). The Rule of Three. PDA Journal of Pharmaceutical Science and
                   Technology, 54(5), 365.
               45. Nguyen, L., Muangsiri, W., Kirsch, L. E., Schiere, R., Morton Guazzo, D. (1999).
                   Pharmaceutical Container/Closure Integrity IV: Development of an Indirect Correlation
                   Between Microbial Ingress and Vacuum Decay Leakage Detection. PDA Journal of
                   Pharmaceutical Science and Technology, 54(4), 211.
               46. Kirsch, L. E., Nguyen, L., Kirsch, A. M., Schmitt, G., Koch, M., Wertli, T., Lehmann, M.,
                   Schramm, G. (1999). Pharmaceutical Container/Closure Integrity V: Comparison of
                   Helium Leak Rate and LFC Methods. PDA Journal of Pharmaceutical Science and
                   Technology, 53(5), 235.
               47. Carroll, M. C., Denny, V. F., Guazzo, D. M., Kaiser, M. W., Kirsch, L. E., Ludwig, J. D.,
                   Masover, G. K., May, J. L., Moldenhauer, J. E., Olsen, J. I., Polson, T. M., Wright, G. E.
                   (1998). Technical Report No. 27: Pharmaceutical Package Integrity. PDA Journal of
                   Pharmaceutical Science and Technology, 52(S2).
               48. Kirsch, L. E., Nguyen, L., Moeckly, C. S. (1997). Pharmaceutical Container/Closure
                   Integrity I: Mass Spectrometry-based Helium Leak Rate Detection for Rubber-
                   stoppered Glass Vials. PDA Journal of Pharmaceutical Science and Technology, 51(5),
                   187.
               49. Kirsch, L. E., Nguyen, L., Gerth, R. (1997). Pharmaceutical Container/Closure Integrity II:
                   The Relationship Between Microbial Ingress and Helium Leak Rates in Rubber-stoppered


    Lee E. Kirsch                                                                                                6
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 422 of 1374 PageID #:
                                    26927


                   Glass Vials. PDA Journal of Pharmaceutical Science and Technology, 51(5), 203.
               50. Kirsch, L. E., Nguyen, L., Moeckly, C. S., Gerth, R. (1997). Pharmaceutical
                   Container/Closure Integrity III: The Relationship Between Microbial Ingress and
                   Helium Leak Rates in Rubber-stoppered Glass Vials. PDA Journal of Pharmaceutical
                   Science and Technology, 51(5), 195.
               51. Sihn, Y.-S., Guillory, J., Kirsch, L. E. (1997). Quantitation of Taurolidine Decomposition in
                   Polymer Solutions by Chromotropic Acid Formaldehyde Assay Method. Journal of
                   Pharmaceutical and Biomedical Analysis, 16(4), 643.
               52. Kirsch, L. E., Sihn, Y.-S. (1997). The Effect of Polyvinylpyrrolidine on the Stability of
                   Taurolidine. Pharmaceutical Development and Technology, 2(4), 345.
               53. Kirsch, L. E., Nguyen, L., Moeckly, C. S., Gerth, R. (1996). The Application of Mass
                   Spectrometry Leak Testing to Pharmaceutical Container/Closure Integrity. Proceedings
                   of the PDA International Congress.
               54. Kirsch, L. E., Riggin, R., Gearhart, D., LeFeber, D., Lytle, D. (1993). In-process Protein
                   Degradation by Exposure to Trace Amounts of Sanitizing Agents. Journal of Parenteral
                   Science and Technology, 47, 155.
               55. Kirsch, L. E., Redmon, M. P. (1993). Quality Tools for Pharmaceutical Product
                   Development. Proceedings of the Biopharmaceuctical Section of the American Statistical
                   Association.
               56. Inman, E. L., Kirsch, L. E. (1990). Stabilized parenteral formulation of daptomycin. Eur.
                   Pat..
               57. Kirsch, L. E., Molloy, R., DeBono, M., Baker, P., Farid, K. (1989). Kinetics of the Aspartyl
                   Transpeptidation of Daptomycin, a Novel Lipopeptide Antibiotic. Pharmaceutical
                   Research, 6, 387.
               58. Kirsch, L. E., Notari, R. (1984). Aqueous Conversion Kinetics and Mechanisms of
                   Ancitabine, Prodrug of the Antileukemic Agent Cytarabine. Journal of Pharmaceutical
                   Sciences, 73, 897.
               59. Kirsch, L. E., Notari, E. (1984). Pharmacokinetic Prodrug Modeling: In Vitro and In Vivo
                   Kinetics and Mechanisms of Ancitabine Bioconversion to Cytarabine. Journal of
                   Pharmaceutical Sciences, 73, 728.
               60. Kirsch, L. E., Notari, R. (1984). Theoretical Basis for the Detection of General-Base
                   Catalysis in the Presence of Predominating Hydroxide Catalysis. Journal of
                   Pharmaceutical Sciences, 73, 724.
               61. Larson, R., Kirsch, L. E., Shaw, S., Christian, J., Born, G. (1972). Excretion and Tissue
                   Distribution of Uniformly Labeled 14C-Pentachlorophenol in Rats. Journal of
                   Pharmaceutical Sciences, 61, 2004.

     Presentations

               1. Lee E. Kirsch, “Particle Size Distribution Overlap Metrics for the Evaluation of Disperse
                  System Drug Product Equivalency”, April 30, 2015, NIPTE/FDA Research Conference:
                  Pharmaceutical Critical Path Manufacturing-2015, Rockville, MD
               2. Lee Kirsch, Pharmaceutical Technology Lecture Series I at United Laboratories, Manila,
                  Philippines, October 1, 2015 “Quality-by-Design”, “Quality Risk Management”,
                  “Manufacturing Biopharmaceuticals”
               3. Lee Kirsch, Pharmaceutical Technology Lecture Series II at United Laboratories, Manila,
                  Philippines, October 9, 2015 “Pharmaceutical Packaging and Package Integrity”,
                  “Stability of Pharmaceuticals and Drug Degradation Kinetics Overview”


    Lee E. Kirsch                                                                                                  7
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 423 of 1374 PageID #:
                                    26928


               4. Lee Kirsch, “Physiologically-based Pharmacokinetic Models and Tools for Drug
                   Development and Therapeutics”, February 21, 2014, Universiti Kebangsaa Malaysia,
                   Kuala Lumpur, Malaysia.
               5. Lee Kirsch, “Linking Stability to Manufacturing in the Quality-By-Design Pharmaceutical
                   Development Paradigm”, February 20, 2014, The University of Nottingham-Malaysia,
                   Malaysia.
               6. Lee E. Kirsch, “Trends in Pharmaceutical Sciences: Education and Research”, February
                   28, 2014, University of Philippines-Manila, Philippines.
               7. Lee E. Kirsch, “Drug Degradant Risk Assessment using PBPK Modeling”, March 4, 2014,
                   Mahidol University, Thailand.
               8. Lee E. Kirsch, “Get ReadyGet SetPublish: the why, what and how of science
                   writing”, March 11, 2014, Mahidol University, Thailand.
               9. Lee E. Kirsch, “Modernized Pharmaceutical Stability Evaluation and Packaging Science”.
                   March 26, 2014, University of Surabaya, Indonesia.
               10. Lee E. Kirsch, “On the Role of Physical Stability in the Chemical Instability of
                   Pharmaceuticals”. March 28, 2014, Institut Teknologi Bangdung, Indonesia.
               11. Lee E. Kirsch, “Kinetics and Mechanisms of Gabapentin Instability”, March 29, 2014,
                   Universitas Gadjah Mada, Yogyakarta, Indonesia.
               12. Lee E. Kirsch, “Trends in Pharmaceutical Technology Education”, April 8, 2014,
                   University of Health Sciences, Vientiane, Lao PDR.
               13. Lee E. Kirsch, “Trends in Pharmaceutical Sciences, Manufacturing and Regulatory”,
                   Hanoi University of Pharmacy, April 5, 2014, Vietnam.
               14. Lee E. Kirsch, “Physiologically-based Pharmacokinetic Models and Tools for Drug
                   Development and Therapeutics Applications”. SINATER 2013, Federal University of
                   Pernambuco, Recife, Brazil, 2013.
               15. Mo’tasem M. Alsmadi, Stephen D. Stamatis, Lawrence Fleckenstein, and Lee E. Kirsch,
                    “Whole Body Physiologically Based Pharmacokinetic (WBPBPK) Model of Ivermectin
                    (IVM)” 2013, AAPS Annual Meeting and Exposition. San Antonio, TX.
               16. Nguyen HQ, Stamatis SD, Kirsch LE., “Risk assessment of drug degradants using a
                   physiologically‐based pharmacokinetic model approach”. 2013, AAPS Annual Meeting
                   and Exposition. San Antonio, TX.
               17. Radaduen Tinmanee, Stephen D. Stamatis, Lee E. Kirsch, “Modeling Chemical and
                   Physical Instability Pathways of Gabapentin/Excipient Mixtures”, 2013, AAPS Annual
                   Meeting and Exposition. San Antonio, TX.
               18. Nguyen HQ, Stamatis SD, Kirsch LE “Physiologically based risk assessment for drug
                   product degradants with a case study for aniline in rat”.. 2012. Health Sciences Research
                   Week. University of Iowa. Carver College of Medicine.
               19. Radaduen Tinmanee, Stephen D. Stamatis, Lee E. Kirsch, Sarah C. Larsen, Kenneth R.
                   Morris. “The Effect of Excipients on API Stability: Covalent and Polymorphic Transitions.”
                   Poster session presented at: 2012 AAPS Annual Meeting and Exposition; 2012 October
                   14‐18; Chicago, IL.
               20. Stamatis SD, McLennan MJ, and Kirsch LE, “Architecture of pHUBpk: A portal to active
                   learning environments for understanding rational linkages between drug and patient
                   characteristics and pharmacokinetics”, AAPS, Chicago IL, 2012
               21. Stamatis SD, McLennan MJ, and Kirsch LE, “Active learning environments for
                   understanding drug distribution, elimination and bioequivalence in pHUBpk on the
                   pharmaHUB”, AAPS, Chicago IL, 2012
               22. Nguyen H, Stamatis SD, and Kirsch LE, “Risk Assessment of drug degradants using a


    Lee E. Kirsch                                                                                               8
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 424 of 1374 PageID #:
                                    26929


                   physiologically‐based Pharmacokinetic Model Approach”, AAPS Chicago IL, 2012
               23. Stamatis SD, McLennan MJ, and Kirsch LE, “Kpred and Vdss: Free Tools on the
                   PharmaHUB for Exploring Drug Tissue Partitioning and Distribution”, Podium
                   presentation, AIChE National Meeting, Pittsburgh, PA, 2012
               24. Tinmanee, R., Stamatis, S., Huang, H., Ngeacharernkul, P., Kirsch, L. E., AAPS Annual
                   Meeting, "Development of a shelf life prediction model using Bayesian parameter
                   estimation for kinetics of solid state gabapentin degradation", Washington DC, USA,
                   Contributed. (2011).
               25. Tinmanee, R., Stamatis, S., Dempah, E., Munson, E., Kirsch, L. E., AAPS Annual Meeting,
                   "Modeling polymorphic transformations of gabapentin and assessing the effect of
                   excipients using PXRD and ssNMR", Washington DC, USA, Contributed. (2011).
               26. Chanvorachote, B., Qiu, J., Muangsiri, W., Nimmannit, U., Kirsch, L. E., AAPS Annual
                   Meeting and Exposition, "The mechanism between PAMAM dendrimers and lipopeptide
                   (daptomycin)", Washington DC, Contributed. (October 2011).
               27. Tinmanee, R., Stamatis, S., Nguyen, Q., Zong, Z., Kirsch, L. E., NIPTE/FDA Research
                   Symposium, "Formulation of a gabapentin drug degradation model that combines
                   manufacturing and storage stress variables", Rockville, USA, Contributed. (June 2011).
               28. Tinmanee, R., Zong, Z., Kirsch, L. E., NIPTE/FDA Research Symposium, "Role of excipients
                   in the solid state lactamization of gabapentin", Rockville, USA, Contributed. (June 2011).
               29. Qiu, J., Kirsch, L. E., AAPS National Biotechnology Conference, "The effects of
                   aggregation and conformation on the ionization of lipopeptide (Daptomycin)", San
                   Francisco, CA, Contributed. (May 2011).
               30. Buckner, I., Dalal, N., Tinmanee, R., Zong, Z., Huang, H., Qiu, J., Kirsch, L. E., AAPS,
                   "Excipient effects on the solid-state stability of gabapentin", New Orleans, Lousiana,
                   USA, Contributed. (November 2010).
               31. Qiu, J., Yu, L., Kirsch, L. E., AAPS Annual Meeting and Exposition, "Determination of the
                   complex ionization behaviour of daptomycin", New Orleans, Louisiana, Contributed.
                   (November 2010).
               32. Zong, Z., Kirsch, L. E., Kaushal, A., Suryanarayanan, R., Dempah, E., Munson, E., FIP
                   Pharmaceutical Sciences World Congress in Association with the AAPS Annual Meeting
                   and Exposition, "A Kinetic Model for the Solid State Degradation of Gabapentin", New
                   Orleans, Louisiana, Contributed. (November 2010).
               33. Kaushal, A., Dempah, E., Huang, H. G., Qiu, J., Munson, E., Kirsch, L. E., Suryanarayanan,
                   R., FIP Pharmaceutical Sciences World Congress in Association with the AAPS Annual
                   Meeting and Exposition, "Phase transformations in gabapentin during wet granulation
                   and drying", New Orleans, Louisiana, Contributed. (November 2010).
               34. Dempah, K., Kaushal, A., Huang, H. G., Suryanarayanan, R., Kirsch, L. E., Munson, E., FIP
                   Pharmaceutical Sciences World Congress in Association with the AAPS Annual Meeting
                   and Exposition, "Predicting Gabapentin Stability upon Processing using SSNMR", New
                   Orleans, Louisiana, Contributed. (November 2010).
               35. Kirsch, L. E., Department of Chemical and Biological Engineering, Illinois Institute of
                   Technology, "On the Role of Physical Stability on the Chemical Instability of
                   Pharmaceuticals", Chicago, IL, Invited. (October 21, 2010).
               36. Kirsch, L. E., Primera Reunion Internacional De Ciencias Farmaceuticas (RICiFa 2010), "A
                   Case Study on Linking Solid-state Stability to Manufacturing Design in the FDA’s Quality-
                   by-Design Pharmaceutical Development Paradigm", Cordoba, Argentina, Invited. (June
                   25, 2010).
               37. Kaushal, A., Suryanarayanan, R., Zong, Z., Desai, S., Huang, H.-S., Khan, M., Kirsch, L. E.,


    Lee E. Kirsch                                                                                                 9
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 425 of 1374 PageID #:
                                    26930


                     Barich, D. H., Munson, E. J., AAPS Annual Meeting, "Anhydrous and monohydrate
                     gabapentin inter-conversion: Potential implications during solid dosage form
                     manufacture", Los Angeles, Contributed. (2009).
               38.   Barich, D. H., Munson, E. J., Kaushal, A., Suryanarayanan, R., Zong, Z., Desai, S., Huang,
                     H.-S., Khan, M., Kirsch, L. E., AAPS Annual Meeting, "Characterization of Gabapentin
                     Forms and Stability using Solid-State NMR Spectroscopy", Los Angeles, Contributed.
                     (2009).
               39.   Zong, Z., Desai, S., Kaushal, A., Barich, D., Huang, H., Munson, E., Suryanarayanan, R.,
                     Khan, M., Kirsch, L. E., AAPS Annual Meeting, "The Stabilizing Effect of Moisture on the
                     Solid-State Degradation of Gabapentin", Los Angeles, Contributed. (2009).
               40.   Zong, Z., Desai, S., Huang, H.-S., Kirsch, L. E., Kaushal, A., Suryanarayanan, R., Barich, D.
                     H., Munson, E. J., Wildfong, P., Buckner, I., Drennen, J., Pingali, K. C., Muzzio, F. J.,
                     Kayrak-Talay, D., Litster, J. D., Reklaitis, G., Bogner, R., Khan, M., AIChE Annual Meeting,
                     "The Development of Methods to Link Design Space Models to Product Stability",
                     Nashville, Contributed. (2009).
               41.   Kirsch, L. E., Symposium presentation at the University of Wisconsin, "Pharmaceutical
                     Chemistry of a Lipopeptide Antibiotic (Daptomycin)", Invited. (March 27, 2009).
               42.   Qiu, J., Kirsch, L. E., AAPS Annual meeting, "The effects of aggregation on the
                     pharmaceutical chemistry of daptomycin", Atlanta, Contributed. (November 2008).
               43.   Kirsch, L. E., NIPTE Stakeholders Meeting, "An Introduction to the NIPTE Curriculum",
                     Chicago, Contributed. (April 2008).
               44.   Kirsch, L. E., Annual AAPS meeting, "Transforming Pharmaceutical Technology
                     Education", San Diego, Invited. (2007).
               45.   Qiu, J., Kirsch, L. E., AAPS Annual Meeting, "Evaluation of Lipopeptide Aggregation Using
                     Light Scattering, Fluorescence and NMR Spectroscopy", San Diego, Contributed.
                     (November 2007).
               46.   Desai, S., Kirsch, L. E., AAPS Annual Meeting, "Ortho Substitution Effects in the
                     Hydrolysis of Formanilides", San Diego, Contributed. (November 2007).
               47.   Naik, H., Kirsch, L. E., Fleckenstein, L., AAPS Annual Meeting, "Population
                     pharmacokinetics of artesunate and its metabolite, dihydroartemisinin", San Diego,
                     Contributed. (November 2007).
               48.   Chanvorachote, B., Kirsch, L. E., AAPS Annual Meeting, "Studies on the Binding between
                     Daptomycin and PAMAM Dendrimers", San Diego, Contributed. (November 2007).
               49.   Zong, Z., Kirsch, L. E., AAPS Annual Meeting, "Studies on the Instability of
                     Chlorhexidine", San Diego, Contributed. (November 2007).
               50.   Kirsch, L. E., AAPS Annual Meeting, "Transforming Pharmaceutical Technology
                     Education: A NIPTE Proposal", Contributed. (November 2007).
               51.   Kirsch, L. E., Annual PDA Meeting, "NIPTE Roadmap", Las Vegas. (March 2007).
               52.   Kirsch, L. E., Science and Education Advisory Committee meeting, "NIPTE Roadmap",
                     Chicago, Contributed. (March 2007).
               53.   Kirsch, L. E., Chemical and Biochemical Engineering Symposium Series, "Physical and
                     Pharmaceutical Chemistry of Daptomycin", The University of Iowa, Invited. (February 15,
                     2007).
               54.   Zong, Z., Kirsch, L. E., AAPS meeting, "Kinetic Studies of the Formation of p-Chloroaniline
                     from the Degradation of Chlorhexidine", Nashville, Contributed. (November 2005).
               55.   Gokhale, M., Kirsch, L. E., AAPS meeting, "Kinetics and Mechanisms of the Glycosylation
                     of Weakly Basic Aromatic Amines and Monosaccharides", Nashville, Contributed.
                     (November 2005).


    Lee E. Kirsch                                                                                                    10
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 426 of 1374 PageID #:
                                    26931


               56. Desai, S., Kirsch, L. E., AAPS meeting, "Preliminary Studies of Ortho Substitution Effects
                   on Amide Hydrolysis using Formanilides as Model Compounds", Nashville, Contributed.
                   (November 2005).
               57. Kirsch, L. E., Pharmaceutical Forum, "Depot Injection Systems: Current Uses and Issues",
                   London, England, Invited. (November 2005).
               58. Kirsch, L. E., North Carolina Discussion Group, Research Triangle Part, "Adventures in
                   Peptide Degradation Kinetics", Durham, NC, Invited. (June 6, 2005).
               59. Gokhale, M., Kirsch, L. E., AAPS Annual Meeting, "The Effects of pH and Buffers on the
                   Kinetics of Kynurenine Glycosylation", Baltimore, MD, Contributed. (November 2004).
               60. Kirsch, L. E., Pharmaceutical Microbiology Forum, "Package Integrity Quality Assurance",
                   Fairport, NY, Invited. (October 2004).
               61. Gokhale, M., Kirsch, L. E., AAPS Annual Meeting, "Preliminary Kinetic Studies on the
                   Reaction of Kynurenine with D-glucose", Stalt Lake City, Contributed. (October 2003).
               62. Kirsch, L. E., University of North Carolina, College of Pharmacy, "Chemical Degradation
                   of Pharmaceutical Peptide", Invited. (April 15, 2003).
               63. Kirsch, L. E., Genentech, "The Science Behind Pharmaceutical Packaging Quality
                   Assurance", South San Francisco, CA, Invited. (February 2003).
               64. Muangsiri, W., Kirsch, L. E., Annual Meeting of the American Association of
                   Pharmaceutical Scientists, "In Vitro Characterization of Macromolecular Antibiotic
                   Prodrugs", Toronto, Canada, Contributed. (November 2002).
               65. Muangsiri, W., Kirsch, L. E., Annual Meeting of the American Association of
                   Pharmaceutical Scientists, "Preparation of Macromolecular Antibiotic Prodrugs",
                   Toronto, Canada, Contributed. (November 2002).
               66. Kirsch, L. E., Annual Meeting of the American Association of Pharmaceutical Scientists,
                   "Techniques for Establishing Critical Leakage Specifications", Toronto, Canada,
                   Contributed. (November 13, 2002).
               67. Kalvakota, B., Kirsch, L. E., Redmon, M., Thakur, A., Annual Meeting of the American
                   Association of Pharmaceutical Scientists, "The Degradation of (R,R)-formoterol-L-
                   tartrate in Aqueous Solutions", Denver, Colorado, Contributed. (October 2001).
               68. Joshi, A., Kirsch, L. E., Annual Meeting of the American Association of Pharmaceutical
                   Scientists, "The Relative Rates of Asparaginyl and Glutaminyl Deamidation in Glucagon
                   Fragment 22-29 under Acidic Conditions", Denver, Colorado, Contributed. (October
                   2001).
               69. Kirsch, L. E., Pulmonary Delivery and Disposition of Inhaled Aerosols Workshop,
                   Controlled Release Society 28th International Symposium, "Protein and Peptide Stability
                   in the Liquid and Solid States", San Diego, California, Contributed. (June 24, 2001).
               70. Joshi, A., Kirsch, L. E., Annual Meeting of the Pharmaceutical Congress of the Americas,
                   "Determination of Relative Cleavage and Deamidation Rates in Acidic Glucagon
                   Solutions to Evaluate Sequence Effects", Orlando, Florida, Contributed. (March 2001).
               71. Kirsch, L. E., Pharmacia, "Package Integrity Testing for Sterility Assurance", Portage, MI,
                   Invited. (October 2000).
               72. Kirsch, L. E., Cubist Pharmaceutical, "The Role of Aggregation in the Kinetics of
                   Daptomycin Degradation", Cambridge, MA, Invited. (August 2000).
               73. Joshi, A. B., Kirsch, L. E., 1999 Annual American Association of Pharmaceutical Scientists
                   Meeting, "Acidic Degradation Pathways of Glucagon", New Orleans, Contributed.
                   (November 1999).
               74. Muangsiri, W., Kirsch, L. E., 1999 Annual American Association of Pharmaceutical
                   Scientists Meeting, "Aqueous Degradation of Daptomycin in Alkaline Solutions", New


    Lee E. Kirsch                                                                                                11
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 427 of 1374 PageID #:
                                    26932


                   Orleans, Contributed. (November 1999).
               75. Nguyen, L., Kirsch, L. E., Wiencek, J., 1999 Annual American Association of
                   Pharmaceutical Scientists Meeting, "Effects of Shear Stress on the Structural and
                   Mechanical Characteristics of Glucagon Gel Systems", New Orleans, Contributed.
                   (November 1999).
               76. Zhang, X., Kirsch, L. E., 1999 Annual American Association of Pharmaceutical Scientists
                   Meeting, "Microviscosity of the Emulsion Determined by Fluorescence Polarization",
                   New Orleans, Contributed. (November 1999).
               77. Kirsch, L. E., Zhang, Z., Muangsiri, W., Luner, P., Wurster, D., Redmon, M., 1999 Annual
                   American Association of Pharmaceutical Scientists Meeting, "RR-Formterol (L) Tartrate
                   Development", New Orleans, Contributed. (November 1999).
               78. Kirsch, L. E., Majuru, S., Oh, E., Joshi, A., Luner, P., Wurster, D., Redmon, M., 1999
                   Annual American Association of Pharmaceutical Scientists Meeting, "S-Oxybutynin
                   Preformulation Studies", New Orleans, Contributed. (November 1999).
               79. Zhang, X., Kirsch, L. E., 1999 Annual American Association of Pharmaceutical Scientists
                   Meeting, "Study of the Mechanism of Thermally-stressed Parenteral Fat Emulsion", New
                   Orleans, Contributed. (November 1999).
               80. Kirsch, L. E., PDA and American Association of Pharmaceutical Scientists Chicagoland
                   discussion groups, "Debunking Pharmaceutical Package Integrity Testing", Chicago,
                   Invited. (September 1999).
               81. Zhang, X., Kirsch, L. E., 1997 Annual American Association of Pharmaceutical Scientists
                   Meeting, "Drug Effects on the Coalescence Rate of Thermally-stressed Emulsions", San
                   Francisco, Contributed. (November 1998).
               82. Nguyen, L. T., Kirsch, L. E., 1998 Annual American Association of Pharmaceutical
                   Scientists Meeting, "Establishing the Microbial Barrier Properties of Pharmaceutical
                   Packaging by Physical Leak Rate Measurements", San Francisco, Contributed.
                   (November 1998).
               83. Kirsch, L. E., Israel Chapter of the PDA, "Pharmaceutical Package Integrity", Herzelia,
                   Israel, Invited. (October 28, 1998).
               84. Kirsch, L. E., Medical College of Virginia, "Pharmaceutical Instability of Peptides", Invited.
                   (September 1998).
               85. Kirsch, L. E., Morton Guazzo, D., PDA Training and Research Center, "Leakage and
                   Parenteral Packaging Seal Integrity", Baltimore, MD, Invited. (July 1998).
               86. Kirsch, L. E., the International Blow-Fill-Seal Operators Meeting, "Current and Future
                   State of Pharmaceutical Package Integrity", Cambridge, MA, Invited. (April 30, 1998).
               87. Kirsch, L. E., Nguyen, L. T., Morton Guazzo, D., Scheire, R., Muangsiri, W., Western PDA
                   meeting, "Methods for the Development of Indirect Correlations between Physical Leak
                   Rate Methods and Microbial Ingress into Parenteral Packaging", San Francisco,
                   Contributed. (March 1998).
              88. Kirsch, L. E., ESI-Lederle, "Current Issues in Pharmaceutical Container/Closure Integrity
                   Technologies", Invited. (February 2, 1998).
              89. Nguyen, L. T., Gerth, R., Kirsch, L. E., 1997 Annual American Association of
                   Pharmaceutical Scientists Meeting, "A Model for Predicting Helium Leak Rates of
                   Defective Sealed Vials and Its Application in the Validation of Helium Leak Rate Method
                   for Pharmaceutical Container/Closure Systems", Boston, Contributed. (November 1997).
              90. Zhang, X., Kirsch, L. E., 1997 Annual American Association of Pharmaceutical Scientists
                   Meeting, "An Assessment of Techniques for Evaluating the Physical Stability of
                   Parenteral Microemulsions", Boston, Contributed. (November 1997).


    Lee E. Kirsch                                                                                                   12
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 428 of 1374 PageID #:
                                    26933


             91. Nguyen, L. T., Gerth, R., Moeckly, C. S., Kirsch, L. E., 1997 Annual American Association
                 of Pharmaceutical Scientists Meeting, "Correlation of Mass Spectrometry-based Helium
                 Leak Measurements to Microbial Ingress for Pharmaceutical Container/Closure Integrity
                 Testing", Boston, Contributed. (November 1997).
             92. Kirsch, L. E., Executive MBA program offered by the College of Business Administration
                 at The University of Iowa, "A Technologist’s View of the Pharmaceutical Industry",
                 Invited. (August 1997).
             93. Kirsch, L. E., Glaxo Welcome, "Pharmaceutical Container/Closure Integrity
                 Technologies", Invited. (April 14, 1997).
             94. Kirsch, L. E., PDA International Congress, "PDA Container/Closure Study", Osaka, Japan,
                 Invited. (February 18, 1997).
             95. Nguyen, L., Moeckly, C., Kirsch, L. E., 1996 Annual American Association of
                 Pharmaceutical Scientists Meeting, "Pharmaceutical Container Closure Integrity by Mass
                 Spectrometry-based Leak Detection", Seattle, Contributed. (1996).
             96. Kirsch, L. E., 50th Annual PDA meeting, "Application of Mass Spectrometry Leak Testing
                 to Pharmaceutical Package Integrity Quality Assurance", Philadelphia, Invited.
                 (November 20, 1996).
             97. Kirsch, L. E., Seminar at Fujisawa USA, "Pharmaceutical Container/Closure Integrity
                 Technologies", Chicago, Invited. (April 19, 1996).
            98. Sihn, Y., Guillory, K., Kirsch, L. E., 1995 Annual American Association of Pharmaceutical
                 Scientists meeting, "Degradation Kinetics and Interaction Studies of Taurolidine
                 Equilibrium Products with PVP in Aqueous Media", Contributed. (1995).
            99. Kirsch, L. E., 1995 Annual American Association of Pharmaceutical Scientists Meeting,
                 "Challenges in the Sterilization of Injectable Disperse Systems", Miami, Invited.
                 (November 1995).
            100. Kirsch, L. E., Genetics Institute, "Re-engineering Pharmaceutical Product Development",
                 Andover, Invited. (December 1994).
            101. Kirsch, L. E., Redmon, M. P., 16th Annual Midwest Biopharmaceutical Statistics
                 Workshop, "Quality Tools Applied to Pharmaceutical Product Development: Quality
                 Function Deployment, Business Function Deployment, and Failure Modes and Effects
                 Analysis", Invited. (May 1993).
            102. Kirsch, L. E., Redmon, M. P., Arden House Conference, "Biopharmaceutical Product
                 Development", Invited. (February 1993).
            103. Kirsch, L. E., Annual American Association of Pharmaceutical Scientists Meeting, "New
                 Method for Predicting Arrhenius Behavior in Accelerated Drug Degradation Studies",
                 Washington DC, Contributed. (October 1991).
            104. Kirsch, L. E., Virginia Commonwealth University, School of Pharmacy faculty and
                 graduate students, "Degradation Kinetics Short Course and Simulation Laboratory",
                 Invited. (April 1991).
            105. Stout, P., Khoury, N., Mauger, J., Kirsch, L. E., Annual American Association of
                 Pharmaceutical Scientists Meeting, "Human Zinc Insulin Suspension Release Kinetics",
                 Las Vegas, Nevada, Contributed. (November 1990).
            106. Kirsch, L. E., Land O Lakes meeting, "Protein Reactivity", Invited. (June 1990).
            107. Kirsch, L. E., Lefeber, D., Riggin, R., Gearhart, D., Clone to Clinic Biotechnology Meeting,
                 "The Susceptibility of Human Growth Hormone to In-process Degradation", Amsterdam,
                 the Netherlands, Contributed. (March 1990).
            108. Kirsch, L. E., University of Nebraska, College of Pharmacy, Pharmaceutical Sciences
                 Research Retreat, "Strategies for Research Collaboration with Industrial Sites",


    Lee E. Kirsch                                                                                               13
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 429 of 1374 PageID #:
                                    26934


                 Boystown, Nebraska, Invited. (November 1989).
            109. Mauger, K., Shaeiwitz, J., Mauger, J., Kirsch, L. E., Annual American Association of
                 Pharmaceutical Scientists meeting, "Mechanism of Crystalline Zinc Insulin Dissolution",
                 Atlanta, Georgia, Contributed. (October 1989).
            110. Kirsch, L. E., Annual American Association of Pharmaceutical Scientists meeting, "Protein
                 Degradation Pathways in Parenteral Dosage Forms", Atlanta, Georgia, Invited. (October
                 1989).
            111. Gearhart, D., Lefeber, D., Riggin, R., Kirsch, L. E., Annual American Association of
                 Pharmaceutical Scientists meeting, "The Effects of Parenteral Sterilants on the
                 Generation of Protein Degradation Products During Pharmaceutical Processing",
                 Atlanta, Georgia, Contributed. (October 1989).
            112. Khoury, N., Stout, P., Mauger, J., Shaeiwitz, J., Kirsch, L. E., ACS Colloid and Surface
                 Science Symposium, "Dissolution of Recombinant Human Insulin Crystal", Seattle,
                 Washington, Contributed. (June 1989).
            113. Kirsch, L. E., Rho Chi lecturer, "Biotechnic Drug Development", Duquesne University,
                 Invited. (December 1988).
            114. Stout, P., Mauger, J., Koury, N., Kirsch, L. E., American Association of Pharmaceutical
                 Scientists meeting, "Dissolution Characteristics of Changing Mixtures of Amorphous:
                 Crystalline Humulin Zinc Insulin", Orlando, Florida, Contributed. (November 1988).
            115. Gearhart, D., Kirsch, L. E., Annual American Association of Pharmaceutical Scientists
                 meeting, "Dry-state Deamidation of Glucagon", Orlando, Florida, Contributed.
                 (November 1988).
            116. Kirsch, L. E., Short course presented to the West Virginia University, School of Pharmacy
                 graduate students, "Degradation Kinetics Short Course and Simulation Laboratory",
                 Invited. (May 1988).
            117. Kirsch, L. E., West Virginia University, University of Kentucky, Duquesne University,
                 Medical College of Virginia, Biochemical Development Seminar Series, "The Role of
                 Transpeptidation and Deamidation in the Pharmaceutical Instability of Proteins and
                 Peptides", Invited. (1987).
            118. Kirsch, L. E., Biotechnology symposium at the American Association of Pharmaceutical
                 Scientists meeting, "The Role of Transpeptidation and Deamidation in the
                 Pharmaceutical Instability of Proteins and Peptides", Boston, Invited. (June 1987).
            119. Kirsch, L. E., Short Course presented to the West Virginia University, School of Pharmacy
                 graduate students, "Degradation Kinetics Short Course and Simulation Laboratory",
                 Invited. (May 1987).
            120. Kirsch, L. E., Bucko, J., Smith, W., Akers, M., Hargrove, W., 1986 American Association of
                 Pharmaceutical Scientists meeting, "Development of a Quantitative Model for the In
                 Vitro and In Vivo Delivery Kinetics of CRIS, a Novel Intravenous System", Washington DC,
                 Contributed. (November 1986).
            121. Stout, P., Mauger, J., Kirsch, L. E., Khoury, N., Sheliga, T., Annual American Association of
                 Pharmaceutical Scientists, "Dissolution of Lente Insulins", Washington DC, Contributed.
                 (November 1986).
            122. Kirsch, L. E., Humana Corporate Center, "IVAC CRIS System Performance", Louisville,
                 Kentucky, Invited. (May 1986).
            123. Kirsch, L. E., Delaware Valley Society of Hospital Pharmacists, "Drug Delivery with the
                 IVAC CRIS System", Philadelphia, Pennsylvania, Invited. (April 1986).
            124. Kirsch, L. E., Graduate Faculty Seminar, "Kinetics and Pharmacokinetics of Intravenous
                 Drug Delivery", School of Pharmacy West Virginia, Invited. (January 1986).


    Lee E. Kirsch                                                                                                14
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 430 of 1374 PageID #:
                                    26935


            125. Kirsch, L. E., American Society of Hospital Pharmacists 20th Midyear Clinical Meeting,
                 "Drug Delivery with the IVAC CRIS System", New Orleans, Louisiana, Contributed.
                 (December 1985).
            126. Kirsch, L. E., Smith, W., Massey, E., Bechtel, L., Davies, D., Thirty-seventh National
                 Meeting of the Academy of Pharmaceutical Sciences, "The Evaluation of Human Insulin
                 Formulations by Kinetic Analysis of Time-Action Profiles in Rabbits", Philadelphia,
                 Pennsylvania, Contributed. (October 1984).
            127. Kirsch, L. E., Notari, R., 130th American Pharmaceutical Association Annual Meeting,
                 "Kinetics and Mechanism of In Vitro Prodrug Conversion to Cytarabine (ARA-C)", New
                 Orleans, Louisiana, Contributed. (April 1983).
            128. Kirsch, L. E., Notari, R., 130th American Pharmaceutical Association Annual Meeting,
                 "Pharmacokinetics of Prodrug Bioconversion to Cytarabine (ARC-C)", New Orleans,
                 Louisiana, Contributed. (April 1983).

  Grantsmanship

        Over 55 research grants and contracts

  PROFESSIONAL, GOVERNMENTAL, UNIVERSITY AND OTHER SERVICE

     Professional/Clinical Services and Committees

          Internal Committee

               University of Iowa STEM Advisory Council. (2011 - 2013).
               College of Pharmacy Curriculum Re-engineering Task Force, “Transformers”. (2009 - 2014).
               Faculty Senate. (2008 - 2011).
               College of Pharmacy IT Committee Chairman. (2008 - 2009).
               Graduate College Council. (2006 - 2009).
               College of Pharmacy Admissions Committee. (2007 - 2008).
               College of Pharmacy Curriculum Committee. (2006 - 2007).
               College of Pharmacy Continuing Education Oversight Committee. (2003 - 2006).
               College of Pharmacy Industrial Consortium. (2003 - 2006).
               College of Pharmacy Admissions Committee Chairman. (2001 - 2003).
               College of Pharmacy Research Equipment Committee. (1999 - 2003).
               Pharmaceutics Search Committee Chairman. (2001 - 2002).
               Ad Hoc Planning Committee for the 1999 Collegiate Research Retreat. (1999).
               Advisory Committee to the Vice President for Research for Medical and Biological Sciences.
                   (1998 - 1999).

          General

               Member of the American Association of Pharmaceutical Scientists (1993 – present)
               Member of USP <1207> Expert Panel. (January 2011 - 2013).
               Editor-in-chief, AAPS Pharmaceutical Science and Technology Journal. (July 2008 –
                   December, 2014).
               Faculty Committee Leadership in the National Institute for Pharmaceutical Technology and
                   Education, Faculty Committee, Chairman and Leadership Team (2009-2011): Education


    Lee E. Kirsch                                                                                           15
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 431 of 1374 PageID #:
                                    26936


                   Roadmap, Co Chairman: Pharmaceutical Material Section of Technology Roadmap.
                   (2005 - 2008). Chaired the education committee for NIPTE working on the design of a
                   national curriculum in pharmaceutical technology. (2005 – 2008)
               Editorial Advisory Board, Drug Development and Industrial Pharmacy. (June 2000 - 2009).
               Member of the Parenteral Drug Association Executive Committee. (2000 - 2002).
               Member of USP <1059> Advisory Committee of Excipient Quality. (January 2009 - January
                   2011).
               PQRI Working Group Member, Aseptic Processing. (2003 - 2008).
               Regulatory Affairs Advisory Board for the Parenteral Drug Association. (2003 - 2008).
               Scientific Advisory Board for the Parenteral Drug Association. (2003 - 2008).
               Strategic Planning Committee for the Parenteral Drug Association. (2003 - 2008).
               Editorial Advisory Board, Pharmaceutical Development and Technology. (1995 - 2008).
               Editor, The PDA Journal of Pharmaceutical Science and Technology. (February 2000 - June
                   2008).
               Reviewer for United Arab Emirate University Research Fund. (2004).
               The University of Iowa Research Review Committee in the Biological Sciences. (2003 - 2004).
               Reviewer for State of Indiana 21st Century Fund proposals. (2003).
               Member of the Ad Hoc National Institutes of Health SBIR and STTR Study Section for Drug
                   Development and Delivery. (2000).
               Reviewer for the National Science Foundation Directorate for Engineering. (2000).
               Member of the Pharmaceutical Sciences Alliance Council, Aseptic Processing Advisory Panel,
                   PDA-TRI Container/Closure Applied Research Task Force, and Faculty member for the
                   Parenteral Drug Association Research and Training Center. (1998 - 1999).
               Chairman of the American Association of Pharmaceutical Scientists Sterile Products Focus
                   Group. (1997).
               AAPS Pharmaceutical Technology Section Leadership Team. (1995 - 1997).
               Conference co-chairman (with Dr. John Clements of the Royal Pharmaceutical Society of
                   Great Britain) for the 1996 Arden House Conferences. (1996).




    Lee E. Kirsch                                                                                            16
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 432 of 1374 PageID #:
                                    26937




                            A TTA C H M E N T B
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 433 of 1374 PageID #:
                                    26938
PROFESSIONAL EXPERIENCE
Oct 2013 – present      Assistant Clinical Professor of Emergency Medicine (WOS)
                        UCSF School of Medicine (Department of Emergency Medicine)
                        Director: Peter Sokolove, MD

Jul 2009 – Nov 2016     Health Sciences Assistant Clinical Professor (Pharmacy/WOS)
Nov 2016 – present      Promotion: Health Sciences Associate Clinical Professor (Pharmacy/WOS)
                        UCSF School of Pharmacy
                        Director: B. Joseph Guglielmo, PharmD

Jul 2009 – present      Emergency Medicine Clinical Pharmacist
                        UCSF Medical Center
                        Director: Desi Kotis, PharmD

Jul 2010 – present      Clinical Preceptor – Emergency Medicine
                        Pharmacy (PGY 1-2) and Medical (PGY 3-4) Residents

Oct 2006 - Jul 2008     Pharmacist Intern
                        University Medical Center, Southern Nevada (UMCSN)
                        Director of Pharmaceutical Services: Diana Bond, RPh

May 2005 - Jul 2008     Pharmacist Technician / Intern
                        Walgreens #3873
                        Las Vegas, Nevada
                        Pharmacy Supervisor: Matt Forster, PharmD




                                                                                                 Zlatan Coralic, PharmD
                                                                                                        September 2020
                                           2
                                         26939
     Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 434 of 1374 PageID #:
PEER-REVIEWED PUBLICATIONS

     Murphy CE, Wang RC,​ Coralic Z​, Lai AR, Raven M. Association between Methamphetamine Use and Psychiatric
     Hospitalization, Chemical Restraint, and Emergency Department Length of Stay. Acad Emerg Med 2020; July 26; e-pub
     ahead of print.

     Brown C, Noble J,​ Coralic Z​. Brief Summary of Potential SARS-CoV-2 Prophylactic and Treatment Drugs in the
     Emergency Department. West J Emerg Med. 2020;21(3):510-513.

     Montoy JCC, ​Coralic Z​, Herring AA, Clattenburg EJ, Raven MC. Association of Default Electronic Medical Record
     Settings With Health Care Professional Patterns of Opioid Prescribing in Emergency Departments: A Randomized Quality
     Improvement Study. JAMA Intern Med. 2020 Jan 21;180(4):487-93.

     Chamberlain JM, Kapur J, (UCSF Trial Principal Investigator ​Coralic, Z.​), et al. Efficacy of levetiracetam, fosphenytoin,
     and valproate for established status epilepticus by age group (ESETT): a double-blind, responsive-adaptive, randomised
     controlled trial. Lancet. 2020;395(10231):1217-1224.

     Kapur J, Elm J, (UCSF Trial Principal Investigator ​Coralic, Z.​), et al. Randomized Trial of Three Anticonvulsant
     Medications for Status Epilepticus. N Engl J Med 2019;381:2103-13.

     Coralic Z​. Medication reconciliation studies: High quantity, low quality. Am J Health Syst Pharm 2019;76:1996-7.

     Avdagic K, Geier M, ​Coralic Z​, Finley P. Evaluation of the Impact of a Multimodel Intervention on Prescribing Patterns of
     Sedative-Hypnotics in a Behavioral Health System. Prim Care Companion CNS Disord 2018;20.

     Morgan SR, Acquisto NM, ​Coralic Z​, et al.​ ​Clinical pharmacy services in the emergency department. Am J Emerg Med.
     Am J Emerg Med. 2018 Oct;36(10):1727-1732.

     Coralic Z,​ et al. Ketamine Procedural Sedation in the Emergency Department of an Urban Tertiary Hospital in Dar es
     Salaam, Tanzania. Emerg Med J. 2018 Apr;35(4):214-219.

     Li, K., Vo, K., Addo N., Lee, B., ​Coralic, Z​. Effect of a single dose of i.v. ondansetron on QTc interval in emergency
     department patients. Am J Health Syst Pharm. 2018 Mar 1;75(5):276-282.

     Coralic Z, ​Hayes BD​.​ Emergency Medicine Pharmacists on an International Scale. Emerg Med J. Emerg Med J. 2017 Aug;
     34(8): 492-493.

     Coralic Z​, Kim SA, Vinson DR. Prochlorperazine-Induced Hemidystonia Mimicking Acute Stroke. Western Journal of
     Emergency Medicine. 2015;16(4):1-3.

     Burnett MM, Zimmermann L, ​Coralic Z​, et al. A simple text-messaging intervention is associated with improved
     door-to-needle times for acute ischemic stroke. Stroke. 2014 Dec;45(12):3714-6.

     Coralic Z​, Kanzaria HK, Bero L, Stein J. Staff perceptions of an on-site clinical pharmacist program in an academic
     emergency department after one year. West J Emerg Med. 2014 Mar;15(2):205-10.

     Gertler SA, ​Coralic Z​, et al. Root cause analysis of ambulatory adverse drug events that present to the emergency
     department. J Patient Saf. 2014 Feb 27.

     James KT, Detz A, ​Coralic Z​, Kanzaria H. Levamisole contaminated cocaine induced cutaneous vasculitis syndrome. West
     J Emerg Med. 2013 Sep;14(5):448-9.

     Coralic Z,​ Lenhoff T, Kanzaria HK, Gerona R. A 120-hour case of priapism from an over-the-counter herbal supplement.
     Ann Pharmacother. 2013 Feb;47(2):289-90.
                                                                                                                Zlatan Coralic, PharmD
                                                                                                                       September 2020
                                        3
                                      26940
  Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 435 of 1374 PageID #:
     Kanzaria HK, Farzan N, ​Coralic Z.​ Adie's tonic pupil. West J Emerg Med. 2012 Dec;13(6):543.

     Chung-Esaki H, Knight R, Noble J, Wang R, ​Coralic Z​. Detection of Acute Pulmonary Embolism by Bedside Ultrasound in
     a Patient Presenting in PEA Arrest: A Case Report​. ​Case Reports in Emergency Medicine​, vol. 2012, Article ID 794019, 5
     pages, 2012.

     Frymoyer A, Hersh AL, ​Coralic Z​, Benet LZ, Joseph Guglielmo B. Prediction of vancomycin pharmacodynamics in
     children with invasive methicillin-resistant staphylococcus aureus infections: A monte carlo simulation. Clin Ther. 2010
     Mar;32(3):534-42.

     Avdagic Z, Purisevic E, Omanovic S, ​Coralic Z​. Artificial intelligence in prediction of secondary protein structure using
     CB513 database. Summit on Translat Bioinforma. 2009 Mar 1; 2009:1-5.


BOOK AUTHORSHIPS AND CHAPTERS

     Coralic, Z.​ Magnesium Sulfate. In: Poisoning & Drug Overdose, 8th Edition. Olson K, Anderson I, Benowitz N, (eds). The
     McGraw-Hill Companies. (Publishing TBD 2021).

     Coralic, Z.​ Operational Delay in Starting an Epinephrine Drip. In: Tricks of the Trade in Emergency Medicine. Lin M,
     Haas MRC, Hayes BD, Joshi N (eds). Redwood City, CA: ALiEM Publishing, 2020; pp 24-25. ISBN 978-0-9992825-5-7

     Coralic, Z​ (Associate Editor), Farzee B, Chin R. Emergency Management of Infectious Diseases, 2​nd​ edition. [Textbook].
     Cambridge University Press. Publication date: September 8, 2018. ISBN 978-1107153158

     Koehl J, DeWitt K, Procopio G, ​Coralic Z​. In: ALiEMU Capsules Module 11: Acute Agitation. Hays B (ed). Web. 16 Nov
     2018. ​https://www.aliem.com/aliemu-capsules-module-11-acute-agitation/

     Coralic Z. ​Anaphylaxis and Angioedema. Pulmonary and Emergency Medicine: Pharmacotherapy Self Assessment
     Program (PSAP), Book 2. American College of Clinical Pharmacy. Jun 2017.

     Coralic Z​, Awad N. ALiEMU Capsules Module 5: Procedural Sedation and Analgesia in the ED. Hays B (ed). Web.10 Feb
     2016. ​https://www.aliem.com/aliemu-capsules-procedural-sedation-analgesia-ed/

     Coralic, Z​. Anticoagulation. In: AFEM Handbook of Acute and Emergency Care. Wallis, L & Reynolds, T (eds).
     Cape Town: Oxford University Press Southern Africa. 2013; pp. 959-965. ISBN 978-0190722821

     Coralic Z​, Nemer JA. Acute Pain Management. In: GEMSoft [electronic media]. Lin M, Chin R (eds). GEMSoft
     (General Emergency Medicine Software). Queensland, Australia: Pemsoft Pty Ltd. In press, 2012.

     Coralic Z​, Duong D. Acute Agitation Management. In: GEMSoft [electronic media]. Lin M, Chin R (eds). GEMSoft
     (General Emergency Medicine Software). Queensland, Australia: Pemsoft Pty Ltd. In press, 2012

     Coralic Z​, Mongelluzzo J. Procedural Sedation. In: GEMSoft [electronic media]. Lin M, Chin R (eds). GEMSoft (General
     Emergency Medicine Software). Queensland, Australia: Pemsoft Pty Ltd. In press, 2012


OTHER SCIENTIFIC CONTRIBUTIONS
     Coralic, Z. ​ALiEM​. “Trick of the Trade: Mix Ceftriaxone IM with Lidocaine for Less Pain.” Web. 6 Nov. 2014.
     http://bit.ly/1CpVbWi

     Coralic, Z. ​ALiEM​. “I am giving prochlorperazine. Should I give diphenhydramine too?” Web. 3 Sep. 2014.
     http://bit.ly/12d7KUg
                                                                                                                Zlatan Coralic, PharmD
                                                                                                                       September 2020
                                        4
                                      26941
  Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 436 of 1374 PageID #:
           Coralic, Z. ​ALiEM​. “My EpiPen expired! Can I still use it?” Web. 19 May 2014. ​http://bit.ly/1tyZtk3

           Coralic, Z. ​ALiEM​. “New Antibiotic Dalbavancin: Should we use this in the ED?” Web. 12 May 2014. ​http://bit.ly/1z2tUUf

           Coralic, Z. ​ALiEM​. “The Ultimate Consult Service: Emergency Pharmacists.” Web. 3 Oct 2013. ​http://bit.ly/1y8fftu

           Coralic, Z. ​ALiEM​. “The Dirty Epi Drip: IV Epinephrine When You Need It.” Web. 27 Jun 2013. ​http://bit.ly/1tyZxjw

           Coralic, Z. ​ALiEM.​ “On the Horizon: Propofol for Migraines.” Web. 25 May 2013. ​http://bit.ly/15Io7dK

           Coralic, Z. ​ALiEM​. “One-dose vancomycin for SSTIs: Just don’t do it.” 23 Jan 2013. Web. ​http://bit.ly/124pYbs

           Coralic, Z. ​ALiEM. “​ Trick of the Trade: Converting % to mg/mL.” 17 Jun 2012. Web. ​http://bit.ly/1vWKffU


Podcasts

           Herbert, M. (Producer), Lin, M., Poree, L., Coralic, Z. (Contributors). 2015 Nov 1. “Lin Sessions – Intrathecal Pumps in
           Emergency Medicine” Available through subscription ​http://www.emrap.org/​ ​[Audio Podcast].

           Herbert, M. (Producer), Lin, M., and Coralic, Z. (Contributors). 2014 Jan 1. “Lin Sessions - PO vs IV Clindamycin - Dirty
           Epi Drip - Propofol for Migraines.” Available through subscription ​http://www.emrap.org/​ ​[Audio Podcast].

           Herbert, M.,(Producer), Lin, M., and Coralic, Z. (Contributors). 2015 Jan 1. tPA in Pregnancy? Available through
           subscription ​http://www.emrap.org/​ ​[Audio Podcast].



PRESENTATIONS
Jan 2020                             Acute Management of Shortness of Breath in ED
                                     UCSF Department of Emergency Medicine Nursing Education Series, San Francisco, CA: ​Lecture

Apr 2019                             Drug Shortages: Woes and Opportunities
                                     Vituity Spring Symposium, San Diego, CA: ​Lecture

Oct 2018                             Updates in Reversal of Anticoagulation
                                     Advanced Critical Care & Emergency Nursing, Las Vegas, NV: ​Lecture

Oct 2018                             A Discussion about the Opioid Epidemic
                                     Advanced Critical Care & Emergency Nursing, Las Vegas, NV: ​Lecture

Oct 2018                             Drug Shortages: Woes and Opportunities
                                     Advanced Critical Care & Emergency Nursing, Las Vegas, NV: ​Lecture

Apr 2018                             Hyponatremic Emergencies in the ED
                                     High Risk Emergency Medicine, Maui, Hawaii: ​Lecture

Dec 2017                             Opioids for Pain: Drug Seeking Behavior, Acute Pain Management, and Drug Monitoring
                                     Databases
                                     ASHP 2017 Mid-Year Meeting, Orlando, FL:​ Lecture

Nov 2017                             EM Meds: Pearls and Pitfalls
                                     Advanced Critical Care & Emergency Nursing, Las Vegas, NV: ​Lecture

                                                                                                                     Zlatan Coralic, PharmD
                                                                                                                            September 2020
                                          5
                                        26942
    Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 437 of 1374 PageID #:
Dec 2016               Stop the Bloodshed: What Every Pharmacists Needs to Know About Anticoagulation
                       Reversal
                       ASHP 2016 Mid-Year Meeting, Las Vegas, NV:​ Lecture

May 2016               Medication Price Gouging in Emergency Medicine
                       Essentials of Emergency Medicine, Las Vegas, NV: ​Lecture

May 2016               Dangerous Drug Interactions in Emergency Medicine
                       Essentials of Emergency Medicine, Las Vegas, NV: ​Lecture

May 2016               Careful with Some of These in the Resus Room
                       Essentials of Emergency Medicine, Las Vegas, NV: ​Lecture

April 2016             Emergent Anticoagulation Reversal
                       CEP America continuing education (Long Beach, CA; Chicago, IL; San Francisco, CA): ​Lecture

Mar 2016               NOACS in the ED
                       Kaiser South San Francisco CE: ​Lecture

Dec 2015               ASHP Clinical Pearls Session
                       ASHP 2014 Mid-Year Meeting, New Orleans, LA: ​Lecture

Dec 2015               The Use of Ketamine in a Low Resource Hospital: Dar es Salaam, Tanzania
                       ASHP 2014 Mid-Year Meeting, New Orleans, LA: ​Poster presentation

Nov 2015               A Drug Study Sponsored by Industry…What Does That Mean?
                       Essentials of Emergency Medicine - Los Angeles, CA: ​Lecture/Livestream

Nov 2015               Novel Antibiotics: Should We Use These in the ED​?
                       Essentials of Emergency Medicine - Los Angeles, CA: ​Lecture/Livestream

Nov 2015               What Happens In July…Stays in July!
                       Essentials of Emergency Medicine - Los Angeles, CA: ​Lecture/Livestream

Nov 2015               Common Medication Errors in the ED
                       Essentials of Emergency Medicine - Los Angeles, CA: ​Lecture/Livestream

Oct 2015               Paralyzed and Awake: Lessons from ED Intubation Research
                       UCSF Clinical Pharmacy Research Seminar Series: ​Lecture

Aug 2015               Treatment of Skin and Soft Tissue Infections in the ED
                       UCSF Emergency Medicine Conference: ​Lecture

Aug 2015               Common Pitfalls with Antibiotics
                       UCSF Emergency Medicine Conference: ​Lecture

Jun 2015               Blood Thinners – Pearls and Pitfalls
                       High Risk Emergency Medicine San Francisco Conference: ​Lecture

Jun 2015               Medication Errors - Pearls and Pitfalls
                       High Risk Emergency Medicine San Francisco Conference: ​Lecture

May 2015               Opioids in the ED
                       UCSF School of Medicine Emergency Medicine Elective: ​Lecture

April 2015             Drugs in Pregnancy in Emergency Medicine
                                                                                                 Zlatan Coralic, PharmD
                                                                                                        September 2020
                                          6
                                        26943
    Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 438 of 1374 PageID #:
                       UCSF Emergency Medicine Conference: ​Lecture

Dec 2014               Perceived Value of Resource-Specific Treatment Protocols in Dar es Salaam, Tanzania
                       ASHP 2014 Mid-Year Meeting, Aneheim, CA: ​Poster Presentation

Dec 2014               Demystifying Acute Management of Atrial Fibrillation
                       ASHP 2014 Mid-Year Meeting, Aneheim, CA: ​Lecture

Dec 2014               The Errors We Make…
                       ASHP 2014 Mid-Year Meeting, Aneheim, CA: ​Lecture

Oct 2014               Adverse Drug Events in the Community
                       Continuous Pharmacy Education; Alameda Highland Hospital: ​Lecture

Oct 2014               Fun with Drugs in the ED
                       UCSF Emergency Medicine Conference: ​Lecture

Jun 2014               Your Medications: Making Sense of Treatments, Benefits, and Risks
                       UCSF Osher Mini Medical School for the Public: ​Lecture / YouTube Series

May 2014               Emerging in the ED: Primer for Starting in the Emergency Department
                       ASHP: ​Webinar​ (460 attendees)

Apr 2014               Toxicology Review
                       UCSF Emergency Department; Department of Nursing:​ Lecture

Apr 2014               A Qualitative Study Evaluating the Current Landscape of Healthcare Social Media and
                       Podcasts
                       UCSF Spring Research Seminar: ​Poster Presentation

Dec 2013               Post Rapid-Sequence-Intubation Analgesia and Sedation Practices
                       ASHP 2013 Mid-Year Meeting/Society for Academic Emergency Medicine: ​Poster Presentation

Dec 2013               Root-Cause Analysis of Adverse Drug Events Leading to an Emergency Department Visit
                       ASHP 2013 Mid-Year Meeting/Society for Academic Emergency Medicine: ​Poster Presentation

Dec 2013               Cannabinoid Induced Hyperemesis Syndrome & Treatment
                       ASHP 2013 Mid-Year Meeting: Hot Topics in Emergency Medicine: ​Lecture

Nov 2013               Controversies in Migraine Management / Fun with Drugs in the ED
                       UCSF’s Continuing Medical Education Series: Topics in Emergency Medicine: ​Lecture

Oct 2013               Emergency Department Clinical Pharmacists: Pros and Cons
                       CSHP 2013 Annual Meeting: ​Lecture

Dec 2012               Give Me Fat, or Give Me Death! The Use of Fat Emulsion Therapy for Calcium Channel
                       Blockers and Other Toxicities
                       ASHP 2012 Mid-Year Meeting: Hot Topics in Emergency Medicine: ​Lecture

Dec 2012               Impact of ED Pharmacists in Improving Door-to-tPA Administration Times in Ischemic
                       Stroke
                       ASHP 2012 Mid-Year Meeting: ​Poster Presentation

Dec 2012               Prospective Observational Study of Adverse Drug Events Leading to an Emergency
                       Department Visit Identified by a Clinical Pharmacist
                       ASHP 2012 Mid-Year Meeting: ​Poster Presentation
                                                                                                  Zlatan Coralic, PharmD
                                                                                                         September 2020
                                          7
                                        26944
    Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 439 of 1374 PageID #:
Dec 2012                Prothrombin Complex Concentrates INR Dose Response Analysis in Patients with
                        Intracranial Hemorrhage: PIDRA-ICH Study
                        ASHP 2012 Mid-Year Meeting: ​Poster Presentation

Nov 2012                Simulation Training in Emergency Medicine
                        Association of American Medical Colleges (AAMC) national conference in San Francisco:
                        Simulation

Apr 2012                Emergency Department Override Medication List
                        Pharmacy and Therapeutics Committee at UCSF: ​Policy Approval

Apr 2012                UCSF Nursing Grand Rounds: Code Stroke
                        UCSF Department of Nursing: ​Lecture

Jan 2012                Emergency Medicine Pharmacotherapy – Global Initiative
                        Emergency Medicine Conference; Dar es Salaam, Tanzania:​ Lecture

Jan 2012                Medication Use in Pregnancy – Global Initiative
                        Emergency Medicine Conference; Dar es Salaam, Tanzania:​ Lecture

Dec 2011                Emergency Medicine Clinical Pearls - tPA and ED Pharmacists
                        ASHP 2011 Mid-Year Meeting: ​Lecture

Oct 2011                California Poison Control Center Rounds – GHB Ingestion
                        California Poison Control Center San Francisco Division: ​Lecture

Jun 2011                California Poison Control Center Rounds – Amphetamines from India
                        California Poison Control Center San Francisco Division: ​Lecture

May 2011                Successful Implementation of Emergency Department Clinical Pharmacists at UCSF
                        UCSF Spring Research Seminar: ​Poster Presentation

Aug 2010 - present      ED Nursing Annual In-service: Meds in the Code Room
                        UCSF Medical Center Emergency Department: ​Lecture

May 2009                Current Recommended Dosing for Vancomycin in Children is Inadequate – a Montecarlo
                        Simulation
                        UCSF Spring Research Seminar ​Poster Presentation,​ Western States Conference, and UCSF
                        Pharmacy and Therapeutics Committee

Nov 2008                Proposal for Addition to UCSF’s Formulary: Regadenoson
                        UCSF Pharmacy and Therapeutics Committee: ​Policy Approval

Dec 2007                Treatment of Cysticercosis
                        UMCSN: ​Student Lecture

Nov 2007                Diabetic Medications
                        UMCSN – Family Resource Center Services: ​Community Outreach Lecture

Oct 2007                Detecting EPS in Patients on Metoclopramide
                        UMCSN: ​Student Lecture

Jun 2007                Maraviroc in Antiretroviral Experienced HIV Patients
                        UMCSN: ​Student Lecture

                                                                                                  Zlatan Coralic, PharmD
                                                                                                         September 2020
                                           8
                                         26945
     Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 440 of 1374 PageID #:
Dec 2006                         Etiology and Treatment of Pulmonary Fibrosis
                                 USN College of Pharmacy: ​Student Lecture

Apr 2006                         OTC Supplements: Garlic
                                 USN College of Pharmacy: ​Student Lecture


TEACHING EXPERIENCE

Year(s)          Quarter         Course Number and Title          Nature of Contribution        Hours               Student#
2019 - present   All             EM Pharmacology                  Longitudinal Section Leader   1-2/mo              60

2019 - present   Fall            Therapeutics: Stroke             Lecturer                      2                   120

2016 - present   Spring          EM Boot Camp:                    Lecturer                      1                   30
                                 Pain Management

2015 - 2017      Winter          CP 111: Critical Thinking        Lecturer                      1                   120

2015             Spring          PC/PCOL: CNS Drugs               Lecturer                      2                   120

2012 - present   Spring          Therapeutics: ACS                Lecturer                      2                   120

2010 - 2015      Spring          ICU Elective: Toxicology         Lecturer                      1                   30

2009             Spring          Pediatric Elective               Lecturer                      1                   50
                                 Juvenile Idiopathic Arthritis

2008 - present   Spring          CP 120: Acid – Base              Lecturer                      2                   120

2009             Spring          Physical Assessment Seminar:     Instructor                    1                   45
                                 Blood Pressure Measurement

2009             Spring          Biochemistry 112:                Mock Patient Role             1                   120
                                 Hepatic Encephalopathy

2009             Winter/Spring   Ambulatory Care                  Preceptor                     480                 8

2008 - 2018      Fall            CP 111:                          Lecturer                      2                   120
                                 Diarrhea, Gas, and
                                 Hemorrhoids OTC

2008             Fall            CP 130: Headaches                Lecturer                      2                   120

2008             Fall            CP 130: Student Conference       Conference Leader             48                  30




                                                                                                         Zlatan Coralic, PharmD
                                                                                                                September 2020
                                             9
                                           26946
       Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 441 of 1374 PageID #:
PROFESSIONAL ORGANIZATIONS / AFFILIATIONS / LEADERSHIP
June 2020 - ongoing     Pharmacy Representative: Door-to-Needle Code Stroke Taskforce

Mar 2020 - ongoing      Lead Clinical Pharmacist: Emergency Department COVID19 Response Team

Mar 2020 – ongoing      Co-PI: Novel treatment for alcohol dependent frequent users of the emergency department
                        (ED): ED-initiated extended release naltrexone, tele-addiction services, and case
                        management.
                        ClinicalTrials.gov: NCT04094584

Feb 2020 – ongoing      Lead Clinical Pharmacist: TIMELESS Multicenter Randomized Trial
                        ClinicalTrials.gov: NCT03785678

Feb 2020 – ongoing      Lead Clinical Pharmacist: MOST Multicenter Randomized Trial
                        ClinicalTrials.gov: NCT03735979

Oct 2019                UCSF Medical Center Guideline for the Management of Suspected Skin and
                        Soft Tissue Infections in Adults
                        Collaborating author

Sep 2019 - ongoing      Pharmacy Representative: ED Unit Based Leadership Team (UBLT)

Sep 2019 - ongoing      Lead Clinical Pharmacist: Geriatric Emergency Department Certification

Aug 2017                Emergency Medicine Pharmacy Role Delineation Task Force Member
                        Board of Pharmacy Specialties

Jul 2016 – Jul 2018     Vice Chair /​ ​Chair / Past Chair: ASHP Science Advisory Group on Emergency Care

Jan 2016 – Jul 2017     Lead Institution Clinical Pharmacist: ESETT Multicenter Randomized Trial
                        ClinicalTrials.gov: NCT01960075

Oct 2015 - present      Reviewer: Annals of Emergency Medicine

Oct 2014                Lead Author: Proposition 44 (national). American College of Emergency Physician Policy
                        Statement​: ​Support for Clinical Pharmacists as Part of the Emergency Medicine Team

Oct 2014 – present      Reviewer: Emergency Medicine Journal (British Medical Journals)

Aug 2013 – Jul 2018     ASHP’s Science Advisory Group on Emergency Care Member

Dec 2012- present       Reviewer: American Journal of Health-System Pharmacy

Jun 2011- present       Contributor: Academic Life in Emergency Medicine Blog

Feb 2010 – present      Founding Member:​ ​California Emergency Medicine Pharmacy Network

Sep 2008                UCSF Pharmacy Residency Chief Resident

Oct 2008 – Oct 2009     California Society of Health Systems Pharmacists (CSHP)

Oct 2007- Jul 2018      American Society of Health Systems Pharmacists (ASHP)

Sep 2005- Jun 2006      USN College of Pharmacy Class President
                                                                                                 Zlatan Coralic, PharmD
                                                                                                        September 2020
                                           10
                                         26947
     Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 442 of 1374 PageID #:
SPECIALIZED TRAINING / OTHER EXPERIENCE
July 2020         Philips Patient Monitor Training
                  UCSF Department of Emergency Medicine

Feb 2018          Hospital Emergency Response Team (HERT) Training
                  FEMA’s Center for Disaster Preparedness, Anniston, AL

Jul-Sep 2017      STATA Statistical Analysis Course (BIOSTAT 212)
                  UCSF Department of Epidemiology and Biostatistics

Feb 2015          First Responder for Implantable Drug Infusion Systems
                  Training in interrogation and emergent management of common intrathecal pump malfunctions
                  UCSF Department of Anesthesia and Neuromodulation

Oct 2014          Emergency Department Violence Training: Code 100.
                  Training in approach, restraint, and treatment of agitated patients in the Emergency Department
                  UCSF Department of Emergency Medicine

Jan-Apr 2014      Scientific Writing Course
                  UCSF Department of Surgery

Jul-Sep 2011      Training in Clinical Research (EPI 202)
                  UCSF Department of Epidemiology and Biostatistics


HONORS AND AWARDS

Aug 2020                           Excellence in Interprofessional Teaching Award
                                   The UCSF Program for Interprofessional Practice and Education
                                   Haile T. Debas Academy of Medical Educators

Jan 2018                           Top 50 Peer-Reviewer
& Jan 2019                         Annals of Emergency Medicine

Dec 2015                           Employee of the Year
                                   UCSF Department of Emergency Medicine

Aug 2015                           Excellence in Teaching Award
                                   UCSF Academy of Medical Educators

Jun 2012 & 2014                    Clinical Preceptor of the Year
                                   Department of Clinical Pharmacy

Aug 2012                           ASHP New Investigator Award
                                   Research: Prospective Observational Study of Adverse Drug Events Leading to an Emergency
                                   Department Visit Identified by a Clinical Pharmacist

Jan 2010                           Employee of the Month
                                   UCSF Medical Center Department of Emergency Medicine

May 2009                           Gary Rifkind Award - Best Research
                                   UCSF’s Spring Research Seminar

Nov 2007                           ASHP Clinical Skills Competition
                                                                                                                    Zlatan Coralic, PharmD
                                                                                                                           September 2020
                                          11
                                        26948
    Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 443 of 1374 PageID #:
                                      Local Competition Finalist

Aug 2007                              USN Annual Scholarship

Sep 2000                              Millennium Scholarship of Nevada


EXPERT WITNESS WORK

Year       Lawyer/Firm                     Case                                        Consulted by   Type of Work
2020       Floyd, Pflueger & Ames          Brown v. Providence                         Defendant      Review
2020       La Follette, Johnson,           Cisneros v. Santa Rosa Memorial Hospital    Defendant      Review
           DeHaas, Fesler & Ames
2020       FAVROS Law                      Johnson v. Harrison                         Defendant      Review
2020       Floyd, Pflueger & Ringer        Harned v. Swedish                           Defendant      Review
2020       Salvi, Sschostok &              Thompson v. OSF Healthcare                  Plaintiff      Review
           Pritchard P.C.
2020       Dechert LLP                     Par v. Amneal                               Plaintiff      Review, opinion
2019       Dechert LLP                     Par v. Eagle                                Plaintiff      Review, opinion,
                                                                                                      deposition
2019       Dechert LLP                     Par v. Sandoz                               Plaintiff      Review, opinion
2019       Floyd, Pflueger & Ringer        Coache v. MultiCare                         Defendant      Review
2018       La Follette, Johnson,           Gutierrez v. Santa Rosa Memorial Hospital   Defendant      Review, opinion,
           DeHaas, Fesler & Ames                                                                      deposition
2018       David L. Hunter                 N/A                                         Plaintiff      Review
2013       Virginia C. Nelson              Mau v. Rady Children's Hospital             Plaintiff      Review




                                                                                                           Zlatan Coralic, PharmD
                                                                                                                  September 2020
                                             12
                                           26949
       Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 444 of 1374 PageID #:
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 445 of 1374 PageID #:
                                    26950




                         EXHIBIT 10
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 446 of 1374 PageID #:
                                    26951
                                 EXHIBIT 10


                 IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF DELAWARE

   PAR PHARMACEUTICAL, INC.,              )
   PAR STERILE PRODUCTS, LLC, and         )
   ENDO PAR INNOVATION                    )
   COMPANY, LLC,                          )
                                          )   C.A. No. 18-823-CFC
               Plaintiffs,                )
                                          )
         v.                               )
                                          )
   EAGLE PHARMACEUTICALS INC.,            )
                                          )
               Defendant.                 )


                             DEFENDANT’S WITNESS LIST
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 447 of 1374 PageID #:
                                    26952
                                 EXHIBIT 10


        Pursuant to Local Rule 16.3(c), Eagle identifies the following witnesses

  whom Eagle intends to or may call live or by deposition at trial. This list is not a

  commitment that Eagle will call any particular witness at trial, or a representation

  that any of the witnesses listed are available or will appear for trial. By identifying

  these witnesses, Eagle is not required to call any listed witness at trial, nor is Eagle

  limited in the manner in which such testimony is presented at trial. With respect to

  Plaintiffs’ witnesses, Eagle reserves the right to introduce testimony through

  deposition or live examination, as appropriate or by agreement. Eagle also reserves

  the right to call any witnesses called by Plaintiffs or anyone currently or formerly

  employed by or for Plaintiffs appearing on Plaintiffs’ witness list, and to revise this

  list in light of further rulings by the Court or any other changed circumstances. Eagle

  further reserves the right to call one or more additional witnesses to provide

  foundational testimony to establish the authenticity or admissibility of any material

  proffered at trial if the admissibility or authenticity is challenged by Plaintiffs. Eagle

  also reserves the right to call any witness for impeachment purposes. Eagle reserves

  the right to further modify, supplement, and/or amend the Final Pretrial Order and

  attachments in light of issues that remain open and until entry of the Final Pretrial

  Order.
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 448 of 1374 PageID #:
                                    26953
                                 EXHIBIT 10


        EXPERT WITNESSES

        Below are the expert witnesses Eagle intends to call live at trial. The

  curriculum vitae for each expert is also attached herein.

        (i)     Mansoor M. Amiji, Ph.D., R.Ph. (CV included as Attachment A
                hereto)

        (ii)    Leonard P. Chyall, Ph.D. (CV included as Attachment B hereto)

        (iii)   Carmen Cross, M.D. (CV included as Attachment C hereto)

        (iv)    Kinam Park, Ph.D. (CV included as Attachment D hereto)


        FACT WITNESSES

        Below are the fact witnesses that Eagle may call at trial live or by deposition

  (as indicated).

        (i)     Ronald Aungst (live or by deposition)

        (ii)    Brian Boesch (deposition)

        (iii)   Michelle Bonomi-Huvala (deposition)

        (iv)    Carla English (deposition)

        (v)     Adrian Hepner (live)

        (vi)    Vinayagam Kannan (live or by deposition)

        (vii) Craig Kenesky (deposition)

        (viii) Matthew Kenney (deposition)

        (ix)    Michelle Rennwald (deposition)

        (x)     James Romito (live)

        (xi)    Suketu Sanghvi (live or by deposition)


                                             2
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 449 of 1374 PageID #:
                                    26954
                                 EXHIBIT 10


        (xii) Sunil Vandse (live or by deposition)

        (xiii) Erin O’Malley (deposition)

        (xiv) Tania Espino (deposition)

        (xv) Tamara Smith (deposition)




                                            3
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 450 of 1374 PageID #:
                                    26955




                    Attachment A
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 451 of 1374 PageID #:
                                    26956
  Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 452 of 1374 PageID #:
                                      26957                            Amiji, M.M. - 2
Page
  July, 1999 – April, 2006: Associate Professor (with tenure), Department of Pharmaceutical
       Sciences, School of Pharmacy, Northeastern University, Boston, MA.

  June, 2000 – December, 2000: Visiting Research Scholar. Department of Chemical Engineering,
      MA Institute of Technology, Cambridge, MA. (Sabbatical leave appointment in Institute
      Professor Robert Langer’s group).

  May, 2006 – Present: Full Professor, Department of Pharmaceutical Sciences, School of
      Pharmacy, Northeastern University, Boston, MA.

  February, 2010 – April, 2016: Bouve College Distinguished Professor, Department of
      Pharmaceutical Sciences, School of Pharmacy, Northeastern University, Boston, MA.

  September, 2012 – July, 2018: Affiliate Faculty Member, Department of Chemical Engineering,
      College of Engineering, Northeastern University, Boston, MA.

  September, 2013 – Present: Affiliate Faculty Member, Department of Biomedical Engineering,
      College of Engineering, Northeastern University, Boston, MA.

  January, 2014 – September, 2017: Distinguished Adjunct Professor, Faculty of Pharmacy, King
      Abdulaziz University, Jeddah, Saudi Arabia.

  April, 2016 – Present: University Distinguished Professor, Department of Pharmaceutical
        Sciences, School of Pharmacy, Northeastern University, Boston, MA.

  March, 2017 – August, 2018: Distinguished Adjunct Professor, Institute for Research and Medical
      Consultation (IRMC), Imam Abdulrahman bin Faisal University, Dammam, Saudi Arabia.

  August 2018 – Present: Professor. Department of Chemical Engineering, College of Engineering,
      Northeastern University, Boston, MA.

ADMINISTRATIVE AND LEADERSHIP POSITIONS

  July, 1995 – June 2000: Pharmaceutics Group Leader, Department of Pharmaceutical Sciences,
        School of Pharmacy at Northeastern University, Boston, MA.

  September, 2002 – June, 2004: Education and Outreach Coordinator, Molecular Biotechnology
      Initiative at Northeastern University, Boston, MA.

  July 2003 – Present: Co-Director, Nanomedicine Education and Research Consortium (NERC) at
       Northeastern University, Boston, MA.

  July, 2005 – December, 2008: Associate Chairman, Department of Pharmaceutical Sciences,
       School of Pharmacy at Northeastern University, Boston, MA.

  January, 2009 – January, 2010: Interim Chairman, Department of Pharmaceutical Sciences,
      School of Pharmacy at Northeastern University, Boston, MA.
   Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 453 of 1374 PageID #:
                                       26958                            Amiji, M.M. - 3
Page
   February, 2010 – April, 2016: Chairman, Department of Pharmaceutical Sciences, School of
       Pharmacy, Northeastern University, Boston, MA.

RESEARCH INTERESTS

The primary focus of research in my laboratory is on the development of biocompatible materials from
natural and synthetic polymers, target-specific drug and gene delivery systems for cancer and
infectious diseases, and nanotechnology applications for medical diagnosis, imaging, and therapy.
Specific projects that we are currently pursuing include:

      Synthesis of novel polymeric materials for medical and pharmaceutical applications.
      Preparation and characterization of polymeric membranes and microcapsules with controlled
       permeability properties for medical and pharmaceutical applications.
      Target-specific drug, gene, and vaccine delivery systems for diseases of the gastro-intestinal
       tract.
      Delivery of DNA and siRNA to mucosal surfaces for gene therapy and vaccination.
      Localized delivery of cytotoxic and anti-angiogenic drugs, siRNA, and genes for solid tumors
       in novel biodegradable polymeric nanoparticles.
      Intracellular and sub-cellular delivery systems for drugs and genes using target-specific, long-
       circulating, biodegradable polymeric nanoparticles.
      Role of hypoxia and tumor microenvironment in development of tumor drug resistance,
       angiogenesis, and metastasis.
      Local administration of drugs and nucleic acid-containing nanovectors immobilized on stents
       for the treatment of arterial diseases (e.g., coronary restenosis).
      Novel oil-in-water nanoemulsion formulations for drug delivery through the gastrointestinal tract
       and across the blood-brain barrier.
      Systemic and mucosal vaccination using novel immune-modulatory strategies and delivery
       systems.
      Intranasal administration of liposomes and nanoemulsions to enhance brain delivery of
       peptides, proteins, siRNA, and genes.
      Functionalized inorganic nanoparticles - including gold, iron oxide, alloys, and core-shell
       nanostructures - for biosensing, imaging, and targeted therapeutic applications.

PUBLICATIONS [Google Scholar Hirsch “h” index = 85] – Highly Cited
Researcher (Top 1%) in Pharmacology & Toxicology
Book Editorship

Amiji, M.M. and Sandmann, B.J. (eds.). Applied Physical Pharmacy. Published by
   McGraw-Hill Medical Publishing Division. New York, NY. 2002.

Amiji, M.M. (ed.) Polymeric Gene Delivery: Principles and Applications. Published by CRC
   Press, LLC (a subsidiary of Taylor and Francis). Boca Raton, FL. 2004.
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 454 of 1374 PageID #:
                                    26959
   Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 455 of 1374 PageID #:
                                       26960                            Amiji, M.M. - 5
Page

Hejazi, R. and Amiji, M. Chitosan-based delivery systems: physicochemical properties and
    pharmaceutical applications. In Dumitriu, S. (eds.). Polymeric Biomaterials. Second Edition,
    Revised and Expanded. Published by Marcel Dekker, Inc., New York, NY. 2001, Chapter 10, pp
    213-238.

Kaul, G. and Amiji, M. Polymeric gene delivery systems. In. Wise, D.L., Hasirci, V., Lewandrowski,
   K.-U., Yaszemski, M.J., Altobelli, D.W., and Trantolo, D.J. (eds.). Tissue Engineering and Novel
   Delivery Systems. Published by Marcel Dekker, Inc., New York, NY. 2004, Chapter 16, pp 333-
   367.

Kommareddy, S. and Amiji, M. Targeted drug delivery to tumor cells using colloidal carriers. In Lu,
   D.R. and Oie, S. (eds.). Cellular Drug Delivery: Principles and Practice. Published by Humana
   Press, Inc., Totowa, NJ. 2004, Chapter 10, pp 181-215.

Kaul, G. and Amiji, M.M. Protein nanospheres for gene delivery. In Amiji, M.M. (ed.) Polymeric Gene
   Delivery: Principles and Applications. Published by CRC Press, LLC. Boca Raton, FL. 2004,
   Chapter 27, pp. 429-447.

Kommareddy, S., Shenoy, D.B., and Amiji, M.M. Gelatin nanoparticles and their biofunctionalization.
   In Kumar, C. (ed.). Nanotechnologies for the Life Sciences, Volume 2: Biological and
   Pharmaceutical Nanomaterials. Published by Wiley-VCH, Berlin, Germany. 2005, Chapter 11, pp.
   330-353.

Bhavsar, M.D., Shenoy, D.B., and Amiji, M.M. Nanoparticles for delivery in the gastrointestinal tract.
   In Torchilin, V.P. (ed.). Nanoparticulates as Drug Carriers. Published by Imperial College Press,
   London, United Kingdom, 2006, Chapter 26, pp 609-648.

Shenoy, D.B. and Amiji, M.M. An overview of condensing and non-condensing polymeric systems for
   gene delivery. In Friedmann, T. and Rossi, J (eds.). Gene Transfer: Delivery and Expression of
   DNA and RNA – A Laboratory Manual. Published by Cold Spring Harbor Laboratory Press, Cold
   Spring Harbor, NY. 2007, Chapter 34, pp 395-403.

Kommareddy, S. and Amiji, M.M. Protein nanospheres for gene delivery: preparation and in vitro
   transfection studies with gelatin nanoparticles. In Friedmann, T. and Rossi, J. (ed.). Gene
   Transfer: Delivery and Expression of DNA and RNA – A Laboratory Manual. Published by Cold
   Spring Harbor Laboratory Press, Cold Spring Harbor, NY. 2007, Chapter 52, pp 527-540.

Kommareddy, S., Shenoy, D.B., and Amiji, M.M. Long-circulating polymeric nanocarriers for drug and
   gene delivery in cancer. In Amiji, M.M. (ed.). Nanotechnology for Cancer Therapy. Published by
   CRC Press, Boca Raton, FL. 2007, Chapter 13, pp 231-242.

Tiwari, S.B. and Amiji, M.M. Nanoemulsions for tumor targeted drug delivery. In Amiji, M.M. (ed.).
    Nanotechnology for Cancer Therapy. Published by CRC Press, Boca Raton, FL. 2007, Chapter
    35, pp 723-739.

Iftemia, N., Amiji, M.M., and Iftemia, I. Nanotechnology applications in cancer diagnosis and therapy.
     In Yih, T.C. and Talpasanu, I. (ed.). Micro and Nano Manipulations for Biomedical Applications.
     Published by Springer Publishing, New York, NY, 2008, Chapter 2, pp 13-41.
   Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 456 of 1374 PageID #:
                                       26961                            Amiji, M.M. - 6
Page

Magadala, P., van Vlerken, L.E. Shahiwala, A., and Amiji, M.M. Multifunctional polymeric
   nanosystems for tumor-targeted delivery. In Torchilin, V.P. (ed.). Multifunctional Pharmaceutical
   Nanocarriers. Published by Springer Publishing, New York, NY 2008, Chapter 2, pp 33-64.

Nagesha, D., Devalapally H.K., Sridhar, S., and Amiji, M. Multifunctional magnetic nanosystems for
   tumor imaging, targeted delivery, and thermal therapy. In Torchilin, V.P. (ed.). Multifunctional
   Pharmaceutical Nanocarriers. Published by Springer Publishing, New York, NY 2008, Chapter
   14, pp 381-408.

Bhavsar, M.B., Jain, S., and Amiji, M.M. Nanotechnology in oral drug delivery. In Xu, J. J. and Ekins,
   S. (eds.). Drug Efficacy, Safety, and Biologics Discovery: Emerging Technologies and Tools.
   Published by Wiley Publishing, New York, NY 2009, Chapter 10, pp. 231-275.

Brito, L., Chadwick, S., and Amiji, M.M. Gelatin-based gene delivery systems. In Morishita, M. and
     Park, K. (eds.). Biodrug Delivery Systems: Fundamentals, Applications, and Clinical
     Developments”. Published by Informa Healthcare Group, New York, NY 2009, Chapter 20, pp
     323-341.

Ganta, S., Iyer, A.K., and Amiji, M.M. Multifunctional stimuli-responsive nanoparticles for delivery of
   small and macromolecular therapeutics. In Mahato, R.I. and Narang, A.S. (eds.). Targeted
   Delivery of Small and Macromolecular Drugs. Published by CRC Press, Inc., Boca Raton, FL,
   2010 Chapter 20, pp 555-586.

Iyer, A.K., Ganta, S., and Amiji, M.M. Polymeric nanoparticles as target-specific delivery systems. In
     Torchilin, V.P. and Amiji, M.M. (eds.). Handbook of Materials for Nanomedicine: Volume 1.
     Published by Pan Stanford Publishing, Singapore, 2010, Chapter 2, pp 81-130.

Matthäus, C., Chernenko, T., Miljković, M., Quintero, L., Miljkovic, M., Milane, L., Kale, A., Amiji, M.,
    Torchilin, V., and Diem, M. Raman microspectral imaging of cells and intracellular drug delivery
    using nanocarrier systems. In Dieing, T., and Hollricher, O., and Toporski, J. (eds.). Confocal
    Raman Microscopy, Springer Series in Optical Science, Volume 158. Published by Springer
    Verlag, Heidelberg, Germany. 2010, pp. 137-163.

Iftimia, N., Amiji, M., Milane, L., and Oldenburg, A. Nanotechnology approaches for contrast
     enhancement in optical imaging and disease targeted therapy. In Iftimia, N., Brugge, W., and
     Hammer, D.X (eds.). Advances in Optical Imaging for Clinical Medicine, Chapter 16. Published
     by Wiley Publishing, New York, NY. 2011. Chapter 16, pp 455-504.

Shahiwala, A., Vyas, T.K., and Amiji, M.M. Nanotechnology for targeted delivery of drugs and genes.
   In Nalwa, H.S. (Ed.). Encyclopedia of Nanoscience and Nanotechnology, 2nd Edition, Published
   by American Scientific Publishers, New York, NY. 2011. Volume 19, pp 265-295.

Kalariya, M., Ganta, S., Attarwala, H., and Amiji, M. Multifunctional lipid nano-systems for cancer
    prevention and therapy. In Souto, E. (ed.). Advanced Anticancer Approaches with Multifunctional
    Lipid Nanocarriers. Published by iSmithers Rapra Publishing, Inc., Billingham, UK. 2011. Chapter
    3, pp 29-54.
   Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 457 of 1374 PageID #:
                                       26962                            Amiji, M.M. - 7
Page
Amiji, M.M. Hornicek, F., and Duan, Z.-F. Gene silencing with nanoparticle-encapsulated siRNA to
   overcome tumor multidrug resistance. In Srirajaskanthan, R. and Preedy, V.R. (eds.). Published
   by Nanomedicine and Cancer. Science Publishers-CRC Press, Enfield, NH. 2012. Chapter 15,
   pp 290-306.

Jain, S. and Amiji, M. Macrophage-targeted nanoparticle delivery systems. In Pru’dhomme, R.K. and
    Svenson, S. (eds.). Multifunctional Nanoparticles for Drug Delivery Applications: Imaging,
    Targeting, and Delivery. Published by Springer Publishing, New York, NY. 2012 Chapter 4, pp
    47-84.

Jain, S. and Amiji, M. Target-specific chitosan-based nanoparticle systems for nucleic acid delivery.
    In Sarmento, B. and das Neves, J. (eds.) Chitosan-Based Systems for Biopharmaceuticals:
    Delivery, Targeting, and Polymer Therapeutics. Published by John Wiley & Sons Publishing,
    Chichester, West Sussex, UK. 2012 Chapter 15, pp 277-300.

Singh, A., Chernenko, T., and Amiji. M. Theranostic applications of plasmonic nanosystems. In Hepel,
    M. and Zhong, C.J. (eds.). Functional Nanoparticles for Bioanalysis, Nanomedicine and
    Bioelectronic Devices. Volume 2. Published by American Chemical Society Publications,
    Washington, DC. 2012 Chapter 15, pp 383-413.

Iyer, A., Ganesh, S., Zhou, Q.L., and Amiji, M. Multifunctional polymeric nano-systems for RNA
     interference therapy. In Wang., W. and Singh, M. (eds.) Biological Drug Products: Development
     and Strategies. Published by John Wiley Publishers, Nutley, NJ. 2013 Chapter 18, pp 569-600.

Singh, A., Iyer, A., Ganta, S., and Amiji, M. Multifunctional nanosystems for cancer therapy. In Park,
    K. (ed.). Biomaterials for Cancer Therapeutics: Diagnosis, Prevention and Therapy. Published by
    Woodhead Publishing, Inc., Cambridge, UK. 2013 Chapter 14, pp 387-414.

Chernenko, T., Milane, L., Matthäus, C., Diem, M., and Amiji, M. Raman microspectral imaging for
   label-free detection of nanoparticle-mediated cellular and sub-cellular drug delivery. In Li, C. and
   Tian, M. (eds.). Drug Delivery Applications of Non-Invasive Imaging: Validation from
   Biodistribution to Sites of Action. Published by John Wiley & Sons Publishing, Hoboken, NJ. 2013
   Chapter 4, pp 70-90.

Jain, S., and Amiji, M. Nanoparticles-in-microsphere oral systems (NiMOS) for nucleic acid therapy
    in the gastrointestinal tract. In Sarmento, B. and das Neves, J. (eds.) Mucosal Delivery of
    Biopharmaceuticals: Biology, Challenges and Strategies. Published by Springer Science
    Publishing, New York, NY. 2014 Chapter 11, pp 283-312.

Deshpande, D., Jamal-Allial, A., Sankhe, K., and Amiji, M. Nanotechnology applications in local
   arterial drug delivery. In Domb, A. and Khan, W. (eds). Advances in Delivery Science and
   Technology - Focal Controlled Drug Therapy. Published by the Controlled Release Society -
   Springer Science Publishing, New York, NY. 2014 Chapter 17, pp 359-385.

Ganesh, S., Iyer, A.K., and Amiji, M.M. Combinatorial-designed hyaluronic acid nanoparticles for
   tumor targeted drug and small interfering RNA delivery. In Collins, M. (ed.). Hyaluronic Acid for
   Biomedical and Pharmaceutical Applications. Published by Simthers Rapra, Shrewsbury, The
   United Kingdom. 2014 Chapter 3, pp 57-88.
   Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 458 of 1374 PageID #:
                                       26963                            Amiji, M.M. - 8
Page
Iyer, A.K., Ganesh, S., and Amiji, M.M. Nano-platforms for tumor-targeted delivery of nucleic acid
     therapies. In Alonso, M.J. and Fuentes, M.G. (eds). Nano-Oncologicals: New Targeting and
     Delivery Approaches. Published by the Controlled Release Society - Springer Publishing, New
     York, NY. 2014 Chapter 10, pp 269-291.

Singh, A., Oka, A.J., Pandya, P., and Amiji, M.M. Multimodal nano-systems for cancer diagnosis,
    imaging, and therapy. In Alonso, M.J. and Fuentes, M.G. (eds). Nano-Oncologicals: New
    Targeting and Delivery Approaches. Published by the Controlled Release Society - Springer
    Publishing, New York, NY. 2014 Chapter 13, pp 351-388.

Singh, A., Iyer, A., and Amiji, M. Polymeric nano-systems for integrated image-guided cancer therapy.
    In V.P. Torchilin (ed.). Handbook of Nano-Biomedical Research: Fundamentals, Applications, and
    Recent Developments. Volume 1: Materials for Nanomedicine. Published by World Scientific
    Publishing, Singapore. 2014 Chapter 6, pp 199-233.

Ganta, S., Singh, A., Coleman, T.P., Williams, D., and Amiji, M. Pharmaceutical nanotechnology:
   overcoming drug delivery challenges in contemporary medicine. In Ge, Y., Li, S., Wang, S., and
   Moore, R. (eds.). Nanomedicine: Principles and Perspectives - Volumes 1 & 2. Published by
   Springer Publishing, New York, NY. 2014 Chapter 10, pp 191-236.

Shah, R., Brito, L., Singh, M., O’Hagan, D., and, Amiji, M. Emulsions as vaccine adjuvants. In Foged,
   C., Rades, T., Perrie, Y., and Hook, S. (eds). Subunit Vaccine Delivery. Published by the
   Controlled Release Society - Springer Publishing, New York, NY 2014 Chapter 4, pp 59-76.

Shah, L., Iyer, A., Talekar, M., and Amiji, M. Image-guided delivery of therapeutics to the brain. In
   Devarajan, P. and Jain, S. (eds). Targeted Drug Delivery – Concepts and Design. Published by
   the Controlled Release Society - Springer Publishing, New York, NY 2015, Chapter 4, pp 151-
   178.

Attarwala, H. and Amiji, M. Multi-compartmental oral delivery systems for oligonucleotide
    therapeutics. In Merkel, O.M. and Amiji, M.M. (eds). Advances and Challenges in the Delivery of
    Nucleic Acid Therapeutics – Volume 2. E-Book Published by Future Science, LTD, London, UK.
    2015, Chapter 14, pp 71-86.

Attarwala, H. and Amiji, M. Biodegradable polyester-based multi-compartmental delivery systems for
    oral nucleic acid therapy. In Majeti, R. (ed.). Handbook of Polyester Drug Delivery Systems. Pan
    Stanford Publishing, Singapore. 2016, Chapter 13, pp 417-443.

Singh, A., Tran, T.H., and Amiji, M. Redox-responsive nano-delivery systems for cancer therapy. In
    V. Weissig and A. Prokop (eds.). Fundamentals of Biomedical Technologies Series. Intracellular
    Delivery, Volume 3 – Market Entry Barriers of Nanomedicines. Published by Springer Publishing,
    New York, NY. 2016, Chapter 10, pp 255-272.

Parayath, N., Pawar, G., Avachat, C., Miyake, M.M., Bleier, B.S., and Amiji, M.M. The biology and
    clinical treatment of neurodegenerative diseases. In Milane, L.S. and Amiji, M.M. (eds).
    Nanomedicine for Inflammatory Diseases. Published by CRC Press, LLC (a subsidiary of Taylor
    and Francis). Boca Raton, FL. 2017, Chapter 8, pp 289-318.
   Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 459 of 1374 PageID #:
                                       26964                            Amiji, M.M. - 9
Page
Singh, A. and Amiji, M.M. Combinatorial approach in rationale design of polymeric nanomedicines
    for cancer. In Sarmento, B. and Das Neves, J. (eds). Biomedical Applications of Functionalized
    Nanomaterials. Published by Elsevier Press, Amsterdam, The Netherlands. 2018, Chapter 13, pp
    371-398.

Su, M.J., Parayath, N., and Amiji, M.M. Exosome-mediated communication in the tumor
   microenvironment. In Amiji, M.M. and Ramesh, R. (eds). Diagnostic and Therapeutic
   Applications of Exosomes in Cancer. Published by Elsevier Publishing Company. San Diego,
   CA. 2018, Chapter 11, pp 187-218.

Singh, A. and Amiji, M.M. Regulatory and commercialization challenges with smart materials. In
    Singh, A. and Amiji, M.M. (eds). Stimuli-Responsive Drug Delivery Systems. Royal Society of
    Chemistry Biomaterial Series Publication. Royal Society of Chemistry, London, UK 2018, Chapter
    14, pp 335-354.

Singh, A., Rawal, M., and Amiji, M.M. Combinatorial approach to polymer design for nanomedicines.
    In Torchilin, V.P. (ed) Handbook of Materials for Nanomedicine: 2nd Edition. Pan Stanford
    Publishing, Singapore. (In press).

Parayath, N.N. and Amiji, M.M. Protocol for preparation of hyaluronic acid-based nanoparticles for
    macrophage-targeted microRNA delivery and transfection. In Soloviev, M (ed.) Nanoparticles in
    Biology and Medicine: Methods and Protocols, Second Edition. Springer Publishing Company,
    Totowa, NJ. (In press).

Singh A. and Amiji, M.M. The future of nano-biomaterials for drug delivery in cancer. In Park, K. (ed).
    Biomaterials for Cancer Therapy, 2nd Edition. Elsevier Press, LTD, London, England. (In press).

Peer-Reviewed Articles

Amiji, M., Park, H., and Park, K. Study on the prevention of surface-induced platelet activation by
   albumin coating. Journal of Biomaterials Science, Polymer Edition, 3: 375-388 (1992).

Amiji, M. and Park, K. Prevention of protein adsorption and platelet adhesion on surfaces by
   PEO/PPO/PEO triblock copolymers. Biomaterials, 13: 682-692 (1992).

Amiji, M. and Park, K. Surface modification by radiation-induced grafting of PEO/PPO/PEO triblock
   copolymers. Journal of Colloid and Interface Science, 155: 251-255 (1993).

Amiji, M. and Park, K. Surface modification of polymeric biomaterials with poly(ethylene oxide),
   albumin, and heparin for reduced thrombogenicity. Journal of Biomaterials Science, Polymer
   Edition, 4: 217-234 (1993).

Knuth, K., Amiji, M., and Robinson, J.R. Hydrogel delivery system for vaginal and oral applications:
   formulation and biological considerations. Advances in Drug Delivery Reviews, 11: 137-167
   (1993).

Amiji, M. and K. Park. Analysis on the surface adsorption of PEO/PPO/PEO triblock copolymers by
   radiolabeling and fluorescence techniques. Journal of Applied Polymer Science, 52: 539-544
   (1994).
   Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 460 of 1374 PageID #:
                                       26965                            Amiji, M.M. - 10
Page

Amiji, M.M. Permeability and blood compatibility properties of chitosan-poly(ethylene oxide) blend
   membranes for hemodialysis. Biomaterials, 16: 593-599 (1995).

Amiji, M.M. Pyrene fluorescence study of chitosan self-association in aqueous solution. Carbohydrate
   Polymers 26: 211-213 (1995).

Amiji, M., Shah, E., and Boroujerdi, M. Photophysical characterization of insulin denaturation and
   aggregation at hydrophobic interfaces. Drug Development and Industrial Pharmacy, 21: 1661-
   1669 (1995).

Patel, V.R. and Amiji, M.M. pH-sensitive swelling and drug release properties of chitosan-
    poly(ethylene oxide) semi-interpenetrating polymer network. In R. Ottenbrite, S. Huang, and K.
    Park (eds.) Hydrogels and Biodegradable Polymers for Bioapplications. American Chemical
    Society Symposium Series Publication. Volume 627. American Chemical Society, Washington,
    DC. 1996, pp 209-220.

Patel, V.R. and Amiji, M.M. Preparation and characterization of freeze-dried chitosan-poly(ethylene
    oxide) hydrogels for site-specific antibiotic delivery in the stomach. Pharmaceutical Research 13:
    588-593 (1996).

Amiji, M.M. Surface modification of chitosan membranes by complexation-interpenetration of anionic
   polysaccharides for improved blood compatibility in hemodialysis. Journal of Biomaterials
   Science, Polymer Edition, 8: 281-298 (1996).

Amiji, M., Tailor, R., Ly, M., and Goreham, J. Gelatin-poly(ethylene oxide) semi-interpenetrating
   polymer network with pH-sensitive swelling and enzyme-degradable properties for oral drug
   delivery. Drug Development and Industrial Pharmacy, 23: 575-582 (1997).

Amiji, M.M. Synthesis of anionic poly(ethylene glycol) derivative for chitosan surface modification in
   blood-contacting applications. Carbohydrate Polymers, 32: 193-199 (1997).

Amiji, M.M. Platelet adhesion and activation on an amphoteric chitosan derivative bearing sulfonate
   groups. Colloids and Surfaces. Part B: Biointerfaces, 10: 263-271 (1998).

Qaqish, R.B. and Amiji, M.M. Synthesis of fluorescent chitosan derivative and its application for the
   study of chitosan-mucin interactions. Carbohydrate Polymers, 38: 99-107 (1999).

Shah, S., Qaqish, R., Patel, V., and Amiji. M. Evaluation of the factors influencing stomach-specific
   delivery of antibacterial agents for Helicobacter pylori infection. Journal of Pharmacy and
   Pharmacology, 51: 667-672 (1999).

Anderson, D., Nguyen, T., and Amiji, M. Chitosan-Pluronic® physical interpenetrating network:
   membrane fabrication and protein permeability studies. In M. El-Nokaly and H. Soini (eds.).
   Polysaccharides in Pharmaceutical and Cosmetic Applications. American Chemical Society
   Symposium Series Publication, Volume 737. American Chemical Society, Washington, DC 1999,
   pp 178-186.
   Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 461 of 1374 PageID #:
                                       26966                            Amiji, M.M. - 11
Page
McQueen, C., Silvia, A., Lai, P.K., and Amiji, M. Surface and blood interaction properties of
   poly(ethylene oxide)-modified chitosan microspheres. S.T.P Pharma Sciences, 10: 95-100
   (2000). [Year 2000 thematic issue on “Chitosan in Drug Delivery Systems”].

Anderson, D., Nguyen, T., Lai, P.K., and Amiji, M. Evaluation of the permeability and blood-
   compatibility properties of membranes formed by physical interpenetration of chitosan with
   PEO/PPO/PEO triblock copolymers. Journal of Applied Polymer Science, 80: 1274-1284 (2001).

Anderson, D. and Amiji, M. Preparation and evaluation of sustained drug release from Pluronic®
   polyol rectal suppositories. International Journal of Pharmaceutical Compounding, 5: 234-237
   (2001).

Lynn, D.M., Amiji, M.M., and Langer, R. pH-responsive biodegradable polymer microspheres: rapid
   release of encapsulated material within the range of intracellular pH. Angewandte Chemie,
   International Edition, 40(9): 1707-1710 (2001).

Amiji, M.M., Lai, P.-K., Shenoy, D.B., and Rao, M. Intratumoral administration of paclitaxel in an in
   situ gelling poloxamer 407 formulation. Pharmaceutical Development and Technology, 7(2): 195-
   202 (2002).

Hejazi, R. and Amiji, M. Stomach-specific anti-H. pylori therapy. I: Preparation and characterization
    of tetracycline-loaded chitosan microspheres. International Journal of Pharmaceutics, 235(1-2):
    87-94 (2002).

Nsereko, S. and Amiji, M. Localized delivery of paclitaxel in solid tumors from biodegradable chitin
   microparticle formulations. Biomaterials, 23(13): 2723-2731 (2002).

Kaul, G. and Amiji, M. Long-circulating poly(ethylene glycol)-modified gelatin nanoparticles for
   intracellular delivery. Pharmaceutical Research, 19 (7): 1062-1068 (2002).

Kaul, G., Potineni, A., Lynn, D.M., Langer, R., and Amiji, M.M. Surface-modified polymeric
   nanoparticles for tumor-targeted delivery. surFACTS – Official Newsletter of Surfaces in
   Biomaterials Foundation, 7(2): 1-6 (2002).

Chawla, J.S. and Amiji, M.M. Biodegradable poly(epsilon-caprolactone) nanoparticles for tumor-
   targeted delivery of tamoxifen. International Journal of Pharmaceutics, 249 (1-2): 127-138 (2002).

Taqieddin, E., Lee, C., and Amiji, M. Perm-selective chitosan-alginate hybrid microcapsules for
    enzyme immobilization technology. Pharmaceutical Engineers – Journal of the International
    Society of Pharmaceutical Engineers. 22 (6): 112-114 (2002).

Potineni, A., Lynn, D.M., Langer, R., and Amiji, M.M. Poly(ethylene oxide)-modified poly(beta-amino
    ester) nanoparticles as pH-sensitive biodegradable system for paclitaxel delivery. Journal of
    Controlled Release, 86: 223-234 (2003).

Chawla, J.S. and Amiji, M.M. Cellular uptake and concentrations of tamoxifen upon administration in
   poly(epsilon-caprolactone) nanoparticles. The AAPS PharmSci, 5 (1): Article E3 (2003).
   Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 462 of 1374 PageID #:
                                       26967                            Amiji, M.M. - 12
Page
Hejazi, R. and Amiji, M. Chitosan-based gastrointestinal delivery systems Journal of Controlled
    Release, 89: 151-165 (2003). – Invited review.

Hejazi, R. and Amiji, M. Stomach-specific anti-H. pylori therapy. II: Gastric residence studies of
    tetracycline-loaded chitosan microspheres in gerbils. Pharmaceutical Development and
    Technology, 8: 253-262 (2003).

Kaul, G., Lee-Parsons, C., and Amiji, M. Poly(ethylene glycol)-modified gelatin nanoparticles for
   intracellular delivery. Pharmaceutical Engineers – Journal of the International Society of
   Pharmaceutical Engineers. 23 (5): 108-114 (2003).

Taqieddin, E. and Amiji, M. Enzyme immobilization in novel alginate-chitosan core-shell
    microcapsules. Biomaterials, 25 (10): 1937-1945 (2004).

Hejazi, R. and Amiji, M. Stomach-specific anti-H. pylori therapy. III: Effect of chitosan microsphere
    crosslinking on the gastric residence and local tetracycline concentrations in fasted gerbils.
    International Journal of Pharmaceutics, 272 (1-2): 99-108 (2004).

Thatte, H.S., Zagarins, S.E., Amiji, M.M., and Khuri, S.F. Poly(N-acetyl-glucosamine)-mediated red
    blood cell interactions. Journal of Trauma – Injury Infection and Critical Care, 57(1): Supplement:
    S7-S12 (2004).

Kaul, G. and Amiji, M. Biodistribution and targeting potential of poly(ethylene glycol) modified gelatin
   nanoparticles in subcutaneous murine tumor model. Journal of Drug Targeting, 12(9-10): 585-
   591 (2004).

Kaul, G. and Amiji, M. Cellular interactions and in vitro DNA transfection studies with poly(ethylene
   glycol)-modified gelatin nanoparticles. Journal of Pharmaceutical Sciences, 94 (1): 184-198
   (2005).

Shenoy, D.B. and Amiji, M.M. Poly(ethylene oxide)-modified poly(epsilon-caprolactone)
   nanoparticles for targeted tamoxifen delivery in breast cancer. International Journal of
   Pharmaceutics, 293: 261-270 (2005). [This publication was recognized with a Certificate of Most
   Cited Publication by the International Journal of Pharmaceutics, Elsevier publishing team].

Kaul, G. and Amiji, M. Tumor-targeted delivery of plasmid DNA using poly(ethylene glycol)-modified
   gelatin nanoparticles: In vitro and in vivo studies. Pharmaceutical Research, 22(6): 951-961
   (2005). [This publication was recognized for the 2007 Meritorious Manuscript Award from the
   American Association of Pharmaceutical Scientists].

Shenoy, D., Little, S., Langer, R., and Amiji, M. Poly(ethylene oxide)-modified poly(beta-amino ester)
   nanoparticles as a pH-sensitive system for tumor-targeted delivery of hydrophobic drugs: Part I.
   In vitro evaluations. Molecular Pharmaceutics, 2(5): 357-366 (2005).

Kommareddy, S. and Amiji. M. Preparation and evaluation of thiol-modified gelatin nanoparticles for
   intracellular DNA delivery in response to glutathione. Bioconjugate Chemistry, 16 (6):1423-1432
   (2005).
   Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 463 of 1374 PageID #:
                                       26968                            Amiji, M.M. - 13
Page
Shenoy, D., Little, S., Langer, R., and Amiji, M. Poly(ethylene oxide)-modified poly(beta-amino ester)
   nanoparticles as a pH-sensitive system for tumor-targeted delivery of hydrophobic drugs: Part II.
   In vivo biodistribution and tumor localization studies. Pharmaceutical Research, 22(12): 2107-
   2114 (2005).

Kommareddy, S., Tiwari, S., and Amiji, M.M. Long-circulating nanovectors for tumor-specific gene
   delivery. Technology in Cancer Research and Treatment, 4(6): 615-625 (2005). [Invited review
   in the special issue on “Nanotechnology in Cancer Detection and Treatment”].

Li, J., Crasto, C.F., Weinberg, J.S., Amiji, M., Shenoy, D., Sridhar, S., Bubbley, G.J., and Jones, G.B.
     An approach to heterobifunctional poly(ethylene glycol) bioconjugates. Bioorganic and Medicinal
     Chemistry Letters, 15: 5558-5561 (2005).

Bhavsar, M.D., Tiwari, S.B., and Amiji, M.M. Formulation optimization for the nanoparticles-in-
   microsphere hybrid oral delivery system using factorial design. Journal of Controlled Release,
   110(2): 422-430 (2006). [This publication was recognized as One of 25 Most Cited Publications
   by the Journal of Controlled Release].

Shenoy, D., Fu, W., Li, J., Crasto, C., Jones, G., Dimarzio, C., Sridhar, S., and Amiji, M. Surface
   functionalization of gold nanoparticles using hetero-bifunctional poly(ethylene glycol) spacer for
   intracellular tracking and delivery. International Journal of Nanomedicine, 1(1): 51-57 (2006).

van Vlerken, L.E. and Amiji, M.M. Multifunctional polymeric nanoparticles for tumor-targeted drug
    delivery. Expert Opinion on Drug Delivery, 3(2): 205-216 (2006).

Tiwari, S.B. and Amiji, M.M. A review of nanocarrier-based CNS delivery systems. Current Drug
    Delivery, 3: 219-232 (2006). [Invited review].

Tiwari, S.B. and Amiji, M.M. Improved oral delivery of paclitaxel following administration in
    nanoemulsion formulations. Journal of Nanoscience and Nanotechnology, 6(9-10): 3215-3221
    (2006). [Invited publication for the special thematic issue on "Nanotechnology in Advanced Drug
    Delivery" edited by Ravi Kumar, M.N.V.].

Amiji, M.M. Engineered nanosystems for targeted delivery of drugs and genes – Future Drug Delivery
   2006, Touch Briefings (2006). [Invited review].

Vyas, T., Shah, L., and Amiji, M. Nanoparticulate drug carriers for delivery of HIV/AIDS therapy to
   viral reservoir sites. Expert Opinion on Drug Delivery, 3(5): 613-628 (2006).

Shah, L.K. and Amiji, M.M. Intracellular delivery of saquinavir in biodegradable polymeric
   nanoparticles for HIV/AIDS. Pharmaceutical Research, 23(11): 2638-2645 (2006).

Tiwari, S.B., Tan, Y.-M., and Amiji, M.M. Preparation and in vitro characterization of multifunctional
    nanoemulsions for simultaneous MR imaging and targeted drug delivery. Journal of Biomedical
    Nanotechnology, 2(3-4): 217–224 (2006).

Vyas, T., Tiwari, S, and Amiji, M. Formulation and physiological factors influencing CNS delivery upon
   intranasal administration. Critical Reviews in Therapeutic Drug Carrier Systems, 23(4): 319-347
   (2006).
   Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 464 of 1374 PageID #:
                                       26969                            Amiji, M.M. - 14
Page

Amiji, M., Vyas, T., and Shah, L. Role of nanotechnology in the treatment of HIV/AIDS: potential to
   overcome viral reservoir challenge. Discovery Medicine, 6(34): 157-162 (2006). [Invited review].

Devalapally, H., Shenoy, D., Little, S., Langer, R., and Amiji, M. Poly(ethylene oxide)-modified
   poly(beta-amino ester) nanoparticles as a pH-sensitive system for tumor-targeted delivery of
   hydrophobic drugs: Part III. Therapeutic efficacy and safety studies in ovarian cancer xenograft
   model. Cancer Chemotherapy and Pharmacology, 59 (4): 477-484 (2007).

Amiji, M.M. Tetracycline-containing chitosan microspheres for localized treatment of Helicobacter
   pylori infection. Cellulose, 14: 3-14 (2007). [Invited review for a special Issue on
   “Polysaccharides in Drug Delivery” edited by Edgar, K.J].

Kommareddy, S. and Amiji, M. Biodistribution and pharmacokinetic analysis of long-circulating
   thiolated gelatin nanoparticles following systemic administration in breast cancer-bearing mice.
   Journal of Pharmaceutical Sciences, 96(2): 397-407 (2007).

Shahiwala, A., Vyas, T.K., and Amiji, M.M. Nanocarriers for systemic and mucosal vaccine delivery.
   Recent Patents on Drug Delivery and Formulation, 1(1): 1-9 (2007). [Invited review].

Kommareddy, S. and Amiji, M. Poly(ethylene glycol)-modified thiolated gelatin nanoparticles for
   glutathione-responsive intracellular DNA delivery. Nanomedicine: Nanotechnology, Biology and
   Medicine, 3(1): 32-42 (2007).

Kommareddy, S. and Amiji, M. Anti-angiogenic gene therapy with systemically administered sFlt-1
   plasmid DNA in engineered gelatin-based nanovectors. Cancer Gene Therapy, 14(5): 488-498
   (2007).

Shahiwala, A. and Amiji, M.M. Nanotechnology-based delivery systems in HIV/AIDS therapy. Future
   Medicine – Future HIV Therapy, 1(1): 49-59 (2007). [Invited review].

Bhavsar, M.D. and Amiji, M.M. Polymeric nano- and microparticle technologies for oral gene therapy.
   Expert Opinion on Drug Delivery, 4(3): 197-213 (2007).

van Vlerken, L., Duan, Z., Seiden, M., and Amiji, M. Modulation of intracellular ceramide with
    polymeric nanoparticles to overcome multi-drug resistance in cancer. Cancer Research, 67(10):
    4843-4850 (2007).

Bhavsar, M.D. and Amiji, M.M. Gastrointestinal distribution and in vivo gene transfection studies with
   nanoparticles-in-microsphere oral system (NiMOS). Journal of Controlled Release, 119(3): 339-
   348 (2007).

van Vlerken, L.E. and Amiji, M.M. A multifunctional polymeric nanoparticle strategy for modulation of
    drug resistance in cancer. Pharmaceutical Engineers – Journal of the International Society of
    Pharmaceutical Engineers. 27(3): 1-7 (2007).

van Vlerken, L., Vyas, T., and Amiji, M.M. Poly(ethylene glycol)-modified polymeric nanocarriers for
    tumor-targeted and intracellular delivery. Pharmaceutical Research, 24(8): 1407-1414 (2007).
    [Invited expert review].
   Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 465 of 1374 PageID #:
                                       26970                            Amiji, M.M. - 15
Page

Ye, G., Nam, N-H., Kumar, A., Saleh, A., Shenoy, D.B., Amiji, M.M., Lin, X., Sun, G., and Parang, K.
    Synthesis and evaluations of tripodal peptide analogues for cellular delivery of phosphopeptides.
    Journal of Medicinal Chemistry, 50: 3604-3617 (2007).

Brito, L. and Amiji, M. A review of nanoparticulate carriers for the treatment of coronary restenosis.
     International Journal of Nanomedicine, 2(2): 1-19 (2007).

Devalapally, H., Chakilam, A., and Amiji, M. The role of nanotechnology in pharmaceutical product
   development. Journal of Pharmaceutical Sciences, 96(10): 2547 – 2565 (2007). [This invited
   submission publication was One of Most Cited in 2008 according to the journal publisher].

Devalapally, H., Duan, Z., Seiden, M., and Amiji, M. Paclitaxel and ceramide co-administration in
   biodegradable polymeric nanoparticulate delivery system to overcome multidrug resistance in
   ovarian cancer. International Journal of Cancer, 121(8): 1830-1838 (2007).

Amiji, M.M. Nanotechnology: Improving targeted delivery – Touch Briefing’s Future Drug Delivery
   2007. [Invited review].

Vyas, T.K., Shahiwala, A., and Amiji, M.M., Improved oral bioavailability and brain transport of
   saquinavir upon administration in nanoemulsion formulations. International Journal of
   Pharmaceutics, 347: 93–101 (2008).

Ganta, S., Devalapally, H.K., Shahiwala, A., and Amiji, M. A review of stimuli-responsive nanocarriers
   for drug and gene delivery. Journal of Controlled Release, 126(3): 187-204 (2008). [This
   publication was recognized with a Certificate of Top Cited Article by the Journal of Controlled
   Release/Elsevier publishing team].

Bhavsar, M.D. and Amiji, M.M. Development of novel biodegradable polymeric nanoparticles-in-
   microsphere formulation for local plasmid DNA delivery in the gastrointestinal tract. AAPS
   PharmSciTech, 9(1): 288-294 (2008).

Shahiwala, A. and Amiji, M.M. Enhanced mucosal and systemic immune responses with squalane
   oil containing multiple emulsions upon intranasal and oral administration in mice. Journal of Drug
   Targeting, 16(4): 302-310 (2008).

Devalapally, H., Duan, Z., Seiden, M., and Amiji, M. Modulation of drug resistance in ovarian
   adenocarcinoma by enhancing intracellular ceramide using tamoxifen-loaded biodegradable
   polymeric nanoparticles. Clinical Cancer Research 14(10): 3193-3203 (2008).

Amiji, M., van Vlerken, L., Devalapally, H., Shenoy, D., Kommareddy, S., and Bhavsar, M. Polymeric
   nanosystems for site-specific drug and gene delivery. European Journal of Nanomedicine, 1(1):
   6-14 (2008). [Invited submission for the inaugural journal issue based on "2008 European
   Conference on Clinical Nanomedicine, Basel Switzerland”].

Ganta, S., Devalapally, H.K., Baguley, B.C., Garg, S., and Amiji, M. Microfluidic preparation of
   chlorambucil nanoemulsion formulations and evaluation of cytotoxicity and pro-apoptotic activity
   in cancer cells. Journal of Biomedical Nanotechnology, 4: 165–173 (2008).
   Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 466 of 1374 PageID #:
                                       26971                            Amiji, M.M. - 16
Page
Desai, A., Vyas, T., and Amiji, M. Cytotoxicity and apoptosis enhancement in brain tumor cells upon
   co-administration of paclitaxel and ceramide in nanoemulsion formulations. Journal of
   Pharmaceutical Sciences, 97(7): 2745-2756 (2008).

Brito, L, Little, S., Langer, R., and Amiji, M. Poly(beta-amino ester) and cationic phospholipid-based
     lipopolyplexes for gene delivery and transfection in human aortic endothelial and smooth muscle
     cells. Biomacromolecules, 9(4): 1179-1187 (2008).

Deshpande, D., Devalapally, H., and Amiji, M. Enhancement in anti-proliferative effects of paclitaxel
   in aortic smooth muscle cells upon co-administration with ceramide using biodegradable
   polymeric nanoparticles. Pharmaceutical Research, 25(8): 1936-1947 (2008).

Bhavsar, M.D. and Amiji, M.M. Oral IL-10 gene delivery in a microsphere-based formulation for local
   transfection and therapeutic efficacy in inflammatory bowel disease. Gene Therapy, 15(17): 1200-
   1209 (2008).

van Vlerken, L.E., Duan, Z., Little, S.R., Seiden, M., and Amiji, M.M. Biodistribution and
   pharmacokinetic analysis of paclitaxel and ceramide administered in multi-functional polymer
   blend nanoparticles in drug resistant breast cancer model. Molecular Pharmaceutics, 5(4): 516-
   526 (2008). [Invited research publication in the special thematic issue on "Biodistribution of
   Nanomedicines” edited by Patri, A. and Simanek, E.E.].

Jabr-Milane, L., van Vlerken, L., Devalapally, H., Shenoy, D., Kommareddy, S., Bhavsar, M., and
    Amiji, M. Multi-functional nanocarriers for targeted delivery of drugs and genes. Journal of
    Controlled Release, 130(2): 121-128 (2008). [Invited submission publication in the special issue
    on "2007 Nano-Drug Delivery Systems Conference”].

Gamsiz, D.E., Shah, L., Devalapally, H., Amiji, M., and Carrier, R.L. A model predicting delivery of
   saquinavir in nanoparticles to human monocytes/macrophage (Mo/Mac) cells. Biotechnology and
   Bioengineering, 101(5): 1072-1082 (2008).

Jabr-Milane, L., van Vlerken, L., Yadav, S., and Amiji, M. Multi-functional nanocarriers to overcome
    tumor drug resistance. Cancer Treatment Reviews, 34(7): 592-602 (2008).

Magadala, P. and Amiji, M.M. Epidermal growth factor receptor-targeted gelatin-based engineered
   nanocarrier systems for DNA delivery and transfection in human pancreatic cancer cells. The
   AAPS Journal, 10(4): 565-576 (2008).

Yadav, S., van Vlerken, L.E., Little, S.R., and Amiji, M.M. Evaluations of combination mdr-1 gene
   silencing and paclitaxel administration in biodegradable polymeric nanoparticle formulations to
   overcome multidrug resistance in cancer cells. Cancer Chemotherapy and Pharmacology, 63(4):
   711-722 (2009). [The Cancer Chemotherapy and Pharmacology, Springer publishing team
   recognized this publication with a Certificate of Most Cited Publication].

Barchet, T.B. and Amiji, M.M. Challenges and opportunities in CNS delivery of therapeutics for
    neurodegenerative diseases. Expert Opinion on Drug Delivery, 6(3): 211-225 (2009).

Chadwick, S., Kriegel, C., and Amiji, M. Delivery strategies to enhance mucosal vaccination. Expert
   Opinion on Biological Therapy, 9(4): 427-440 (2009).
   Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 467 of 1374 PageID #:
                                       26972                            Amiji, M.M. - 17
Page

Ganta S. and Amiji, M.M. Co-administration of paclitaxel and curcumin in nanoemulsion formulations
   to overcome multidrug resistance in tumor cells. Molecular Pharmaceutics, 6(3): 928-939 (2009).

Ganta, S., Chadwick, S., Deshpande, D., and Amiji, M. Role of eco-friendly strategies in the
   development of biomedical nanotechnology. International Journal of Green Nanotechnology:
   Biomedicine, 1(1): B9-B23 (2009). [Invited submission for the inaugural issue of the journal].

Chernenko, T., Matthäus, M., Milane, L., Quintero, L., Amiji, M., and Diem, M. Label-free Raman
   spectral imaging of intracellular delivery and degradation of polymeric nanoparticle systems. ACS
   Nano, 3(11): 3552-3559 (2009). DOI: 10.1021/nn9010973.

Susa, M., Iyer, A.K., Ryu, K., Hornicek, F.J., Mankin, H., Amiji, M.M., and Duan, Z. Doxorubicin loaded
   polymeric nanoparticulate delivery system to overcome drug resistance in osteosarcoma. BMC
   Cancer, 9: 399 (2009). DOI: 10.1186/1471-2407-9-399.

Gultepe, E., Nagesha, D., Sridhar, S., and Amiji, M. Nanoporous inorganic membranes or coatings
    for sustained drug delivery from implantable devices. Advanced Drug Delivery Reviews, 62(3):
    305-315 (2010). DOI: 10.1002/jps.21939. [Invited submission for the special thematic issue on
    “Targeted Delivery Using Inorganic Nanosystems” edited by Mukherjee, P.].

Sosnik, A. and Amiji, M. Nanotechnology solutions for infectious diseases in developing nations:
   preface.    Advanced    Drug    Delivery    Reviews,     62(4-5):   375-357    (2010). DOI:
   10.1016/j.addr.2009.11.010. [Special thematic issue on “Nanotechnology Solutions for Infectious
   Diseases in Developing Nations” edited by Sosnick, A. and Amiji, M.].

Chadwick, S., Kriegel, C., and Amiji, M. Nanotechnology solutions for mucosal immunization.
   Advanced Drug Delivery Reviews, 62(4-5): 394-407 (2010). DOI: 10.1016/j.addr.2009.11.012.
   [Special thematic issue on “Nanotechnology Solutions for Infectious Diseases in Developing
   Nations” edited by Sosnick, A. and Amiji, M.].

das Neves, J., Amiji, M.M., Bahia, M.F., and Sarmento, B. Nanotechnology-based systems for the
    treatment and prevention of HIV/AIDS. Advanced Drug Delivery Reviews, 62(4-5): 458-477
    (2010). DOI: 10.1016/j.addr.2009.11.017. [Special thematic issue on “Nanotechnology Solutions
    for Infectious Diseases in Developing Nations” edited by Sosnick, A. and Amiji, M.].

Brito, L., Chadrasekhar, S., Little, S.R., and Amiji, M.M. In vitro and in vivo studies of local arterial
     gene delivery and transfection using lipopolyplexes-embedded stents. Journal of Biomedical
     Materials Research, Part A., 93(1): 325-336 (2010). DOI: 10.1002/jbm.a.32488.

Migliore, M.M., Vyas, T.K., Campbell, R.C., Amiji, M.M., and Waszczak, B.L. Brain delivery of proteins
    by the intranasal route of administration: A comparison of cationic liposomes versus aqueous
    solution formulations. Journal of Pharmaceutical Sciences, 99(4): 1745-1761 (2010). DOI:
    10.1002/jps.21939.

Gultepe, E., Nagesha, N., Casse, B.D.F., Banyal, R., Menon, L., Karma, A., Amiji, M., and Sridhar,
    S. Sustained drug release from non-eroding nanoporous templates. Small, 6(2): 213-216 (2010).
    DOI: 10.1002/smll.200901736.
   Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 468 of 1374 PageID #:
                                       26973                            Amiji, M.M. - 18
Page
Pagonis, T.C., Chen, J., Fontana, C.R., Devalapally, H., Ruggiero, K., Song, X. Foschi, F., Dunham,
   J., Skobe, Z., Yamazake, H., Tanner, A.C.R., Kent, R., Amiji, M.M., and Soukos, N.S.
   Nanoparticle-based endodontic antimicrobial photodynamic therapy. Journal of Endodontics,
   36(2): 322-328 (2010). DOI: 10.1016/j.joen.2009.10.011.

das Neves, J., Sarmento, B., Amiji, M.M., and Bahia, M.F. Development and validation of a rapid
    reversed-phase HPLC method for the determination of the non-nucleoside reverse transcriptase
    inhibitor dapivirine from polymeric nanoparticles. Journal of Pharmaceutical and Biomedical
    Analysis, 52(2): 167-172. (2010). DOI: 10.1002/smll.200901736.

van Vlerken, L.E., Duan, Z., Little, S.R., Seiden, M., and Amiji, M.M. Augmentation of therapeutic
    efficacy in drug resistant tumor models using ceramide co-administration in temporal-controlled
    polymer-blend nanoparticle delivery systems. The AAPS Journal, 12(2): 171-180 (2010). DOI:
    10.1208/s12248-010-9174-4.

Chorny, M., Fishbein, I., Yellen, B.B., Alferiev, I.S., Bakay, M., Ganta, S., Amiji, M., Friedman, G.,
   and Levy, R.J. Targeting stents with local delivery of paclitaxel-loaded magnetic nanoparticles
   using uniform fields. Proceedings of the National Academy of Sciences, USA. 107(18): 8346-
   8351 (2010). DOI: 10.1073/pnas.0909506107.

Susa, M., Iyer, A.K., Ryu, K., Choy, E., Hornicek, F.J., Mankin, H., Milane, L., Amiji, M.M., and Duan,
   Z. Inhibition of ABCB1 (MDR-1) expression by siRNA nanoparticulate delivery system to
   overcome drug resistance in osteosarcoma. PLoS ONE 5(5): e10764 (2010).
   DOI:10.1371/journal.pone.0010764.

Ganta, S., Devalapally, H., and Amiji, M. Curcumin enhances oral bioavailability and anti-tumor
   therapeutic efficacy of paclitaxel upon administration in nanoemulsion formulations. Journal of
   Pharmaceutical Sciences, 99(11):4630-4641 (2010). DOI: 10.1002/jps.22157.

Brito, L., Chadrasekhar, S., Little, S.R., and Amiji, M.M. Non-viral eNOS gene delivery and
     transfection with stents for the treatment of coronary restenosis. BioMedical Engineering
     OnLine, 9:56 (2010). DOI: 10.1186/1475-925X-9-56.

Amiji, M.M. Nanomedicine for cancer therapy. Pharmaceutical Research, 28(2): 181-186. (2011).
   [Introduction in the special thematic issue on “Nanomedicine for Cancer” edited by Amiji, M.M.].
   DOI: 10.1007/S11095-010-0261-0.

Susa, M., Milane, L., Amiji, M.M., Hornicek, F.J., and Duan, Z. Nanomedicine: A promising modality
   for the treatment of sarcomas. Pharmaceutical Research. 28(2): 260-272 (2011). DOI:
   10.1007/s11095-010-0173-z (2010). [Invited submission in the special thematic issue on
   “Nanomedicine for Cancer” edited by Amiji, M.M.].

Ganta, S., Deshpande, D., Korde, A., and Amiji, M. A review of multifunctional nanoemulsion systems
   to overcome oral and CNS drug delivery barriers. Molecular Membrane Biology, 27(7): 260-273
   (2010). DOI: 10.3109/09687688.2010.497971. [Invited submission in the special thematic issue
   on “Nanoparticles: Crossing Barriers and Membrane Interactions” edited by Puri, A.].
   Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 469 of 1374 PageID #:
                                       26974                            Amiji, M.M. - 19
Page
Lue, N., Ganta, S., Hammer, D.X., Mujat, M., Stevens, A.E., Ferguson, R.D., Rosen, D., Amiji, M.,
    and Iftemia, N. Preliminary evaluations of a nanotechnology-based approach for the more
    effective diagnosis of colon cancers. Nanomedicine (London), 5(9): 1467-1479 (2010).

Milane, L., Duan, Z., and Amiji, M.M. Development of EGFR-targeted polymer blend nanocarriers for
    paclitaxel/lonidamine delivery to treat multi-drug resistance in human breast and ovarian tumor
    cells. Molecular Pharmaceutics, 8(1): 185-203 (2011). DOI: 10.1021/mp1002653.

Kriegel, C. and Amiji, M. Oral TNFα gene silencing using a polymeric microsphere-based delivery
    system for the treatment of inflammatory bowel disease. Journal of Controlled Release, 150(1):
    77-86 (2011). DOI: 10.1016/j.jconrel.2010.10.002.

Dehelean, C.A., Feflea, S., Ganta, S., and Amiji, M.M. Anti-angiogenic effects of betulinic acid
   administered in nanoemulsion formulations using chorioallantoic membrane assay. Journal of
   Biomedical Nanotechnology, 7(2): 317-324 (2011).

Milane, L., Duan, Z., and Amiji, M.M. Role of hypoxia and glycolysis in the development of multi-drug
    resistance in human tumor cells and the establishment of an orthotopic multi-drug resistant tumor
    model in nude mice using hypoxic pre-conditioning Cancer Cell International, 11:3 (2011). DOI:
    10.1186/1475-2867-11-3.

Milane, L., Duan, Z., and Amiji, M.M. Pharmacokinetic and biodistribution analysis of combination
    paclitaxel and lonidamine delivery in an orthotopic animal model of multi-drug resistant breast
    cancer using EGFR-targeted polymeric nanoparticles. Nanomedicine: Nanotechnology, Biology
    and Medicine, 7(4): 435-444 (2011). DOI: 10.1016/j.nano.2010.12.009.

Kriegel, C. and Amiji, M. Dual TNF-/Cyclin D1 gene silencing using an oral microparticle system as
    a novel strategy for the treatment of inflammatory bowel disease. Clinical and Translational
    Gastroenterology, 2: e2 (2011). DOI:10.1038/ctg.2011.1.

Milane, L., Ganesh, S., Shah, S., Duan, Z., and Amiji, M. Multi-modal strategies for overcoming tumor
    drug resistance: hypoxia, Warburg’s effect, stem cells, and multifunctional nanotechnology.
    Journal of Controlled Release, 155(2): 237-247 (2011). DOI:10.1016/j.jconrel.2011.03.032.

das Neves, J., Amiji, M., and Sarmento, B. Mucoadhesive nanosystems for vaginal microbicide
    development: friend or foe? Wiley Interdisciplinary Reviews in Nanomedicine and
    Nanobiotechnology, 3(4): 389-399 (2011). DOI:10.1002/wnan.144.

das Neves, J., Bahia, M.F., Amiji, M., and Sarmento, B. Mucoadhesive nanomedicines: measurement
    and modulation of mucoadhesion at the nanoscale. Expert Opinion on Drug Delivery, 8(8): 1085-
    1104 (2011). DOI: 10.1517/17425247.2011.586334.

Abeylath, S.C., Ganta, S., Iyer, A., and Amiji, M. Combinatorial-designed multifunctional polymeric
   nanosystems for tumor-targeted therapeutic delivery. Accounts of Chemical Research, 44(10):
   1009-1017 (2011). DOI: 10.1021/ar2000106.

Milane, L., Duan, Z., and Amiji, M.M. Therapeutic efficacy and safety of combination paclitaxel/
    lonidamine loaded EGFR-targeted nanoparticles for the treatment of multi-drug resistant breast
    cancer. PLoS ONE, 6(9): e24075 (2011). DOI:10.1371/journal.pone.0024075.
   Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 470 of 1374 PageID #:
                                       26975                            Amiji, M.M. - 20
Page

Klepac-Ceraj, V., Patel, N., Song, X., Holewa, C., Patel, C., Kent, R., Amiji, M.M., and Soukos, N.S.
    Photodynamic effects of methylene blue-loaded polymeric nanoparticles on dental plaque
    bacteria. Lasers in Surgery and Medicine, 43(7): 600–606 (2011). DOI: 10.1002/LSM.21069.

Deshpande, D.D., Janero, D.R., and Amiji, M.M. Therapeutic strategies for endothelial dysfunction.
   Expert   Opinion     on     Biological  Therapy,   11(12):      1637-1654     (2011).     DOI:
   10.1517/14712598.2011.625007.

Abeylath, S.C. and Amiji, M.M. “Click” synthesis of dextran macrostructures for combinatorial-
   designed self-assembled nanoparticles encapsulating diverse anticancer therapeutics.
   Bioorganic     and    Medicinal    Chemistry,     19(21):   6167-6173      (2011).   DOI:
   doi:10.1016/j.bmc.2011.09.024.

Xu, J., Ganesh, S., and Amiji, M. Non-condensing polymeric nanoparticles for targeted gene and
    siRNA delivery. International Journal of Pharmaceutics, 427(1): 21-34 (2012). DOI:
    10.1016/j.ijpharm.2011.05.036. [Invited submission in the special thematic issue on “Non-Viral
    Gene Delivey” edited by Salem, A. and Burgess D.].

das Neves, J., Michiels, J., Ariën, K.K., Vanham, G., Amiji, M.M., Bahia, M.F., and Sarmento, B.
    Polymeric nanoparticles improve the intracellular delivery, antiretroviral activity and safety of the
    microbicide drug candidate dapivirine. Pharmaceutical Research, 29(6): 1468-1484 (2012). DOI:
    10.1007/s11095-011-0622-3.

Xu, J. and Amiji, M. Gene delivery and transfection in human pancreatic cancer cells using epidermal
    growth factor receptor-targeted gelatin-based engineered nano-vectors. Journal of Visualized
    Experiments (JoVE), (59): e3612, (2012) DOI : 10.3791/3612.

Iftemia, N., Iyer, A., Hammer, D.X., Lue, N., Mujat, M., Pitman, M., and Amiji, M. Fluorescence-guided
     optical coherence tomography for colon cancer screening: a preliminary mouse study. Biomedical
     Optics Express, 3(1): 178-191 (2012). DOI: 10.1364/BOE.3.000178.

Attarwala, H. and Amiji, M.M. Multi-compartmental nanoparticles-in-emulsion formulation for
    macrophage-specific anti-inflammatory gene delivery. Pharmaceutical Research, 29(6): 1637-
    1649 (2012). DOI: 10.1007/s11095-012-0677-9.

Jain, S., Attarwala, H., and Amiji, M. Non-condensing polymeric gene delivery systems: principles
    and application. Nano LIFE, 1(3-4): 219-237 (2012). DOI: 10.1142/S1793984410000249. [Invited
    submission in the special thematic issue on “Nanomedicine: Therapeutics, Diagnostics, and
    Imaging” edited by Sofou, S. and Rege, K.].

Jain, S. and Amiji, M. Tuftsin-modified alginate nanoparticles as a non-condensing macrophage-
    targeted DNA delivery system. Biomacromolecules, 13(4): 1074-1085 (2012). DOI:
    10.1021/bm2017993.

Iyer, A., He, J., and Amiji, M. Image-guided nanosystems for targeted delivery in cancer therapy.
     Current Medicinal Chemistry, 19(19): 3230-3240 (2012). DOI: 10.1007/s10103-012-1091-6.
     [Invited review for a special theme edition on “Chemical Engineering of Nanocarrier Surfaces for
     Efficient Drug Delivery to Severe Diseases” edited by Arias, J.L.].
   Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 471 of 1374 PageID #:
                                       26976                            Amiji, M.M. - 21
Page

Talekar, M., Ganta, S., Singh, A., Amiji, M., Kendall, J., Denny, W., and Garg, S. Phosphatidylinositol
    3-kinase inhibitor (PIK75) containing surface functionalized nanoemulsion for enhanced drug
    delivery, cytotoxicity and pro-apoptotic activity in ovarian cancer cells. Pharmaceutical Research,
    29(10): 2874-2886 (2012). DOI: 10.1007/s11095-012-0793-6.

Min, C., Ohta K., Kajiya, M., Zhu, T., Shawama, K., Mawardi, H., Howait, M., Hirschfeld, J.,
    Bahammam, L., Ichimonji, I., Ganta, S., Amiji, M., and Kawai, T., The appetite peptide hormone
    ghrelin mediates antimicrobial activities. Peptides, 36(2): 151-156 (2012). DOI:
    10.1016/j.peptides.2012.05.006.

Borcan, F., Soica, C.M., Ganta, S., Amiji, M.M., and Dehelean, C.A. Synthesis and preliminary in vivo
    evaluations of polyurethane nanostructures for transdermal drug delivery. Chemistry Central
    Journal, 6(1): 87 (2012). DOI: 10.1186/1752-153X-6-87

Kalariya, M., Ganta, S., and Amiji, M. Multi-compartmental vaccine delivery system for enhanced
    immune response to gp-100 peptide antigen in melanoma immunotherapy. Pharmaceutical
    Research. 29(12): 3393-3403 (2012). DOI: 10.1007/s11095-012-0834-1.

das Neves, J., Rocha, C., Gonçalves, M.P., Carrier, R.L., Amiji, M., Bahia, M.F., Sarmento, B.
    Interactions of microbicide nanoparticles with a simulated vaginal fluid. Molecular
    Pharmaceutics, 9(11): 3347-3356 (2012). DOI: 10.1021/mp300408m.

Jain, S. and Amiji, M. Calcium alginate microparticles as a non-condensing DNA delivery and
    transfection system for macrophages. Pharmaceutical Engineering – Journal of the International
    Society of Pharmaceutical Engineers, 32(5): 42-49, (2012).

das Neves, J., Bahia, M.F., Amiji, M., Sarmento, B, and Bahia, F. Development and validation of an
    HPLC method for the assay of dapivirine in cell-based and tissue permeability experiments.
    Journal of Chromatography, B. 911: 76-83 (2012). 10.1016/j.jchromb.2012.10.034.

Elangovan,     S.,  Jain,   S.,    Tsai,    P.C.,   Margolis,    H.,   and     Amiji,   M.     Nano-
    sized calcium phosphate particles for periodontal gene therapy. Journal of Periodontology, 84(1):
    117-125 (2013). DOI: 1902/jop.2012.120012.

Fontana, C.R., Lerman, M.A., Patel, N., Grecco, C., Costa, C.A., Amiji, M.M., Bagnato, V.S., and
   Soukos, N.S. Safety assessment of oral photodynamic therapy in rats. Lasers in Medicine and
   Surgery, (2): 479-486 (2013). DOI: 10.1007/s10103-012-1091-6.

Kobayashi, E., Iyer, A.K., Hornicek, F.J., Amiji, M.M., and Duan, Z. Lipid-
   functionalized dextran nanosystems to overcome multidrug resistance in cancer: a pilot study.
   Clinical Orthopaedics and Related Research, 471(3): 915-925 (2013). DOI: 10.1007/s11999-012-
   2610-2.

Kriegel, C., Attarwala, H., and Amiji, M. Multi-compartmental oral delivery systems for nucleic acid
    therapy in the gastrointestinal tract. Advanced Drug Delivery Reviews, 65: 891–901 (2013). DOI:
    10.1016/j.addr.2012.11.003. [Invited review for a special theme edition on “Nanoparticles- and
    Biomaterials-Mediated Oral Delivery of Drug, Gene, and Immunotherapy” edited by Leong, K. and
    Sung, H.W.].
   Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 472 of 1374 PageID #:
                                       26977                            Amiji, M.M. - 22
Page

Ganesh, S., Iyer, A., Morrissey, D., and Amiji, M. Hyaluronic acid-based self-assembling
   nanosystems for CD44 target mediated siRNA delivery to solid tumors. Biomaterials, 34(13):
   3489-3502 (2013). DOI: 10.1016/j.biomaterials.2013.01.077.

Dehelean, C.A., Feflea, S, Gheorgheosu, D., Ganta, S., Cimpean, A.M. Muntean, D., and Amiji, M.M.
   Anti-angiogenic and anti-cancer evaluation of betulin nanoemulsion in chicken chorioallantoic
   membrane and skin carcinoma in Balb/c mice. Journal of Biomedical Nanotechnology, 9(4): 577-
   589 (2013). DOI: 10.1166/jbn.2013.1563.

Xu, J., Gattacceca, F., and Amiji, M. Biodistribution and pharmacokinetics of EGFR-targeted thiolated
    gelatin nanoparticles following systemic administration in pancreatic tumor-bearing mice.
    Molecular Pharmaceutics, 10(5): 2031-2044 (2013). DOI: 10.1021/mp400054e.

Shah, L., Yadav, S., and Amiji, M. Nanotechnology for CNS delivery of bio-therapeutic agents. Drug
   Delivery and Translational Research, 3: 336–351 (2013). DOI: 10.1007/s13346-013-0133-3.
   [Invited submission for a special thematic edition on “NanoBio Interface: From Lab to Clinic”
   edited by Mohapatra, S. and Mohapatra, S.].

Deshpande, D., Janero, D.R., and Amiji. M. Engineering of an ω-3 polyunsaturated fatty acid-
   containing nanoemulsion system for combination C6-ceramide and 17β-estradiol delivery and
   bioactivity in human vascular endothelial and smooth muscle cells. Nanomedicine:
   Nanotechnology, Biology, and Medicine, 9(7): 885-894 (2013). DOI: 10.1016/j.nano.2013.02.007.

Talekar, M., Ganta, S., Singh, A., Amiji, M., and Garg, S. Development of PIK-75 nano-suspension
    formulation with enhanced delivery efficiency and cytotoxicity for targeted anti-cancer therapy.
    International    Journal     of    Pharmaceutics,      450(1-2):     278-89      (2013).    DOI:
    10.1016/j.ijpharm.2013.04.057.

Kalariya, M. and Amiji, M. Systemic administration of gp-100 encoding DNA vaccine for melanoma
    using squalane oil-containing water-in-oil-in-water multiple emulsion system. International Journal
    of Pharmaceutics, 453(2): 400-407 (2013). DOI: 10.1016/j.ijpharm.2013.05.028.

das Neves, J., Araújo, F., Andrade, F., Michiels, J., Ariën, K.K., Vanham, G., Amiji, M., Bahia, M.F.,
    and Sarmento, B. In vitro and ex vivo evaluation of polymeric nanoparticles for vaginal and rectal
    delivery of the anti-HIV drug dapivirine. Molecular Pharmaceutics, 10(7): 2793–2807 (2013). DOI:
    10.1021/mp4002365.

Ganesh, S., Iyer, A., Weiler, J., Morrissey, D., and Amiji, M. Combination of siRNA directed gene
   silencing with cisplatin reverses drug resistance in human non-small cell lung cancer. Molecular
   Therapy – Nucleic Acids, 30 (2): e110 (2013). DOI: 10.1038/mtna.2013.29.

das Neves, J., Amiji, M., Bahia, M.F., and Sarmento, B. Assessing the physical-chemical properties
    and stability of dapivirine-loaded polymeric nanoparticles. International Journal of Pharmaceutics,
    456(2): 307-314 (2013). DOI: 10.1016/j.ijpharm.2013.08.049.

Chernenko, T., Buyukozturk, F., Miljkovic, M., R. Carrier, Diem, M., and Amiji, M. Label-free Raman
   microspectral analysis for comparison of cellular uptake and distribution between non-targeted
   Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 473 of 1374 PageID #:
                                       26978                            Amiji, M.M. - 23
Page
    and EGFR-targeted biodegradable polymeric nanoparticles. Drug Delivery and Translational
    Research, 3: 575–586 (2013). DOI: 10.1007/s13346-013-0178-3.

Ganesh, S., Iyer, A., Gattacceca, F., Morrissey, D., and Amiji, M. In vivo biodistribution of siRNA and
   cisplatin administered using CD44-targeted hyaluronic acid nanoparticles. Journal of Controlled
   Release, 172(3): 699-706 (2013). DOI: 10.1016/j.jconrel.2013.10.016.

Iyer, A.K., Singh, A., Ganta, S., and Amiji, M.M. Role of integrated cancer nanomedicine in
     overcoming drug resistance. Advanced Drug Delivery Reviews, 65(13-14): 1784-802. (2013).
     DOI: 10.1016/j.addr.2013.07.012. [Invited submission for a special theme edition on
     “Nanotechnology and Drug Resistance” edited by Minko, T.].

Jain, S., Doshi, A.S., Iyer, A.K., and Amiji, M.M. Multifunctional nanoparticles for targeting cancer and
    inflammatory diseases. Journal of Drug Targeting, 21(10): 888-903. (2013). DOI:
    10.3109/1061186X.2013.832769. [Invited publication for special thematic issue in honor of
    Professor Vladimir P. Torchilin – Recipient of the journal’s 2013 Lifetime Achievement Award
    edited by Amiji, M.M.].

Cuccarese, M.F., Singh, A., Amiji, M., and O’Doherty, G.A. A novel use of gentamicin in the ROS-
   mediated sensitization of NCI-H460 lung cancer cells to various anticancer agents. ACS Chemical
   Biology, 8(12): 2771-2777 (2013). DOI:
   10.1021/cb4007024.

Shah, L., Gattacceca, F., and Amiji, M.M. CNS delivery and pharmacokinetic evaluations of DALDA
   analgesic peptide analog administered systemically in nano-sized oil-in-water emulsion
   formulation. Pharmaceutical Research, 31(5): 1315-1324 (2014). DOI: 10.1007/s11095-013-
   1252-8.

Xu, J., Singh, A., and Amiji, M. Redox-responsive EGFR targeted gelatin nanoparticles for delivery
    of combination wt-p53 expressing plasmid DNA and gemcitabine in the treatment of pancreatic
    cancer. BMC Cancer, 14: 75 (2014). DOI:10.1186/1471-2407-14-75.

Kosovrasti, V.Y., Lukashev, D., Nechev, L.V., and Amiji, M.M. Novel RNA interference-based
   therapies for sepsis. Expert Opinion on Biological Therapy, 14(4): 419-435. (2014). DOI:
   10.1517/14712598.2014.875524.

Talekar, M., Boreddy, S., Singh, A., and Amiji, M. Tumor aerobic glycolysis: new insight into
    therapeutic strategies with targeted delivery. Expert Opinion on Biological Therapy, 14(8): 1-15
    (2014). DOI: 10.1517/14712598.2014.912270.

das Neves, J., Araújo, F., Andrade, F., Amiji, M., Bahia, M.F., and Sarmento, B. Biodistribution and
    pharmacokinetics of dapivirine-loaded nanoparticles after vaginal delivery in mice.
    Pharmaceutical Research, 31(7): 1834-1845 (2014). DOI: 10.1007/s11095-013-1287-x.
   Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 474 of 1374 PageID #:
                                       26979                            Amiji, M.M. - 24
Page
Deshpande,       D.,    Kethireddy,       S.,     Gattacceca,      F.,      and       Amiji,    M.
   Comparative pharmacokinetics and tissue distribution analysis of systemically administered 17-
   β-estradiol and its metabolites in vivo delivered using a cationic nanoemulsion or a peptide-
   modified nanoemulsion system for targeting atherosclerosis. Journal of Controlled Release, 180:
   117-24 (2014). DOI: 10.1016/j.jconrel.2014.02.009.

Ganta, S., Talekar, M., Singh, A., Coleman, T.P., and Amiji, M.M. Nanoemulsions in translational
   research – Opportunities and challenges in targeted cancer therapy. AAPS PharmSciTech, 15(3):
   694-708 (2014). DOI: 10.1208/s12249-014-0088-9. [Invited submission for a special thematic
   issue of the journal entitled “Translational Application of Nano Delivery Systems: Emerging
   Cancer Therapy” edited by Chougule, M.].

Migliore, M., Ortiz, R., Dye, S., Campbell, R.C., Amiji, M., and Waszczak, B. Neurotrophic and
    neuroprotective efficacy of intranasal GDNF in a rat model of Parkinson’s disease. Neuroscience,
    274C: 11-23 (2014). DOI: http://dx.doi.org/10.1016/j.neuroscience.2014.05.019.

Ganta, S., Singh, A., Rawal, Y.H., Cacaccio, J., Patel, N.R., Amiji, M.M., and Coleman, T.P.
   Development of a novel targeted theranostic nanoemulsion of docetaxel to overcome multidrug
   resistance    in    ovarian   cancer.    Drug    Delivery,    5:    1-13     (2014).   DOI:
   10.3109/10717544.2014.923068.

Ganta, S., Singh, A., Patel, N.R., Cacaccio, J., Rawal, Y.H., Davis, B.J., Amiji, M.M., and Coleman,
   T.P. Development of EGFR targeted nanoemulsion for imaging and novel platinum therapy of
   ovarian cancer. Pharmaceutical Research, 31(9): 2490-2502 (2014). DOI: DOI 10.1007/s11095-
   014-1345-z.

Iyer, A.K., Duan, Z., and Amiji, M.M. Nano-delivery systems for nucleic acid therapeutics in drug
     resistant tumors. Molecular Pharmaceutics, 11(8): 2511-2526. (2014). DOI 10.1021/mp500024p.
     [Invited submission for a special thematic issue of the journal entitled “Delivery Systems for
     Reversal of MDR” edited by Li, Y. and Huang, Y.].

Singh, A., Talekar, M., Raikar, A., and Amiji, M. Macrophage-targeted delivery systems for nucleic
    acid therapy in inflammatory diseases. Journal of Controlled Release, 190: 515–530 (2014). DOI:
    10.1016/j.jconrel.2014.04.021. [Invited submission for the Journal of Controlled Release – 30th
    Anniversary special thematic issue edited by Mitragotri, S.].

Shah, L., Kulkarni, P., Ferris, C., and Amiji, M. Analgesic efficacy and safety of DALDA peptide analog
   delivery to the brain using nano-sized oil-in-water emulsion formulation. Pharmaceutical
   Research, 31(10): 2724-2734 (2014). DOI: 10.1007/s11095-013-1252-8.

Singh. A., Talekar, M., Tran, T.H., Samantha, A., Sundaram, R., and Amiji, M.M. Combinatorial
    approach in the design of multifunctional polymeric nano-delivery systems for cancer therapy.
    Journal of Material Chemistry B, 2: 8069-8084 (2014). DOI: 10.1039/c4tb01083c. [Invited review
    article for a special thematic issue of the journal entitled “Nanoscale Biomaterials” edited by
    Green, J. and J Burdick, J.].

Tran, T.H. and Amiji, M. Targeted delivery systems for biological therapies of inflammatory diseases.
    Expert Opinion on Drug Delivery, 12(3): 1-22 (2014). DOI: 10.1517/17425247.2015.972931.
   Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 475 of 1374 PageID #:
                                       26980                            Amiji, M.M. - 25
Page
Nascimento, A.V, Singh, A., Bousbaa, H., Ferreira, D., Sarmento, B., and Amiji, M.M. Mad2
   checkpoint gene silencing using epidermal growth factor receptor-targeted chitosan nanoparticles
   in non-small cell lung cancer model. Molecular Pharmaceutics, 11(10): 3515-3527 (2014). DOI:
   10.1021/mp5002894.

Shah, R.R., O’Hagan, D.T., Amiji, M.M., and Brito, L.A. The impact of particle size on vaccine
   adjuvants. Nanomedicine (UK), 9(17): 2671-2681 (2014). DOI: 10.2217/nnm.14.193.

Yang, X., lyer, A.K., Singh, A., Choy, E., Hornicek, F.J., Amiji, M.M., and Duan, Z. Cluster of
   differentiation (CD)-44 targeted hyaluronic acid-based nanoparticles for MDR1 siRNA delivery to
   overcome drug resistance in ovarian cancer. Pharmaceutical Research, 32(6): 2097-2109.
   (2015). DOI: 10.1007/s11095-014-1602-1.

Shah, R.R., Dodd, S., Schaefer, M., Ugozzoli, M., Singh, M., Gillis Otten, Amiji, M.M., O’Hagan, D.T.,
   and Brito, L.A. The development of self-emulsifying oil-in-water emulsion adjuvant and an
   evaluation of the impact of droplet size on performance. Journal of Pharmaceutical Sciences,
   104(4): 1352-1361 (2015). DOI: 10.1002/jps.24337.

Gao, Y., Shen, J.K., Milane, L., Hornicek, F.J., Amiji, M., and Duan, Z. Targeted cancer therapy;
   nanotechnology approaches for overcoming drug resistance. Current Medicinal Chemistry,
   22(11): 1335-47 (2015). DOI: 10.2174/0929867322666150209151851.

Yang, X., lyer, A.K., Singh, A., Choy, E., Hornicek, F.J., Amiji, M.M., and Duan, Z. MDR-1 siRNA
   loaded hyaluronic acid-based CD44 targeted nanoparticle systems circumvent paclitaxel
   resistance in ovarian cancer. Nature Scientific Reports, 5(8509): 1-9 (2015). DOI:
   10.1038/srep08509.

Ganta, S., Singh, A., Kulkarni, P., Keeler, A., Piroyan, A., Sawant, R., Patel, N., Davis, B., Ferris, C.,
   Metzger, G., Zamboni, W., Amiji, M.M., and Coleman, T.P. EGFR targeted theranostic
   nanoemulsion for image-guided ovarian cancer therapy. Pharmaceutical Research, 32(8): 2753-
   2763 (2015). DOI: 10.1007/S11095-015-1660-Z.

Yadav, S., Gattacceca, F., Panicucci, R., and Amiji, M.M. Comparative biodistribution and
   pharmacokinetic analysis of cyclosporine-A in the brain upon intranasal and intravenous
   administration in an oil-in-water nanoemulsion formulation. Molecular Pharmaceutics, 12(5):
   1523-1533 (2015). DOI: 10.1021/mp5008376.

Gao, Y., Foster, R., Yang, X.,, Feng, Y., Shen, J.K., Mankin, H.J., Hornicek, F.J., Amiji, M.M., and
   Duan, Z. Up-regulation of CD44 in the development of metastasis, recurrence and drug resistance
   of ovarian cancer. Oncotarget, 6(11): 9313-9326 (2015). DOI: 10.18632/oncotarget.3220.

Tran, T.H., Mathiolabakis, G., Aldawsari, H.M., and Amiji, M.M. Exosomes as nano-carriers for
    immunotherapy of cancer and inflammatory diseases. Clinical Immunology, 160(1): 46–58
    (2015). DOI: 10.1016/j.clim.2015.03.021. [Invited review article for a special thematic issue of
    the journal entitled “Nanotherapeutics in Autoimmunity and Transplantation” edited by Meng, W.
    and Giannoukakis, N.].
   Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 476 of 1374 PageID #:
                                       26981                            Amiji, M.M. - 26
Page
Milane, L., Trivedi, M., Singh, A., Talekar, M., and Amiji, M.M. Mitochondrial biology, targets, and
    drug     delivery.   Journal    of   Controlled   Release,    207:   40–58,      (2015),    DOI:
    10.1016/j.jconrel.2015.03.036.

Zhang, L., lyer, A., Yang, X., Kobayashi, E., Mankin, H., Hornicek, F., Amiji, M., and Duan, Z.
   Polymeric nanoparticle-based delivery of microRNA-199a-3p inhibits proliferation and growth of
   osteosarcoma cells. International Journal of Nanomedicine, 10: 2913–2924 (2015). DOI:
   http://dx.doi.org/10.2147/IJN.S79143.

Talekar, M., Tran, T.H., and Amiji, M. Translational nano-medicines: opportunities for targeted
    delivery in cancer and inflammatory diseases. The AAPS Journal, 17(4): 813-827 (2015). [Invited
    submission for the special thematic issue of the journal entitled “"Clinical and Commercial
    Translation of Drug Delivery Systems” in honor of the 12th Annual Garnet E. Peck Symposium
    edited by Yeo, Y., and Svensson, C.]. DOI: 10.1208/s12248-015-9772-2.

Talekar, M., Ouyang, Q., Goldberg, M., and Amiji, M. Co-Silencing of PKM-2 and MDR-1 sensitizes
    multidrug resistant ovarian cancer cells to paclitaxel in a murine model of ovarian cancer.
    Molecular Cancer Therapeutics, 14(7): 1521-1531 (2015). DOI:10.1158/1535-7163.MCT-15-
    0100.

Oka, A., Talekar, M., Ouyang, O., Luther, E., and Amiji, M. Macrophage polarization and the effect of
   microRNA-155 administered in water-in-oil-in-water multiple emulsion formulations. Journal of
   Clinical and Cellular Immunology 6(326): 2-7 (2015). [Invited research article for a special
   thematic issue of the journal entitled “Macrophage Polarization” edited by Vigerust, D.J.]. DOI:
   10.4172/2155-9899.1000326.

Jain, S., Tran, T.H., and Amiji, M.M. Macrophage repolarization with targeted alginate
    nanoparticles containing IL-10 plasmid DNA for the treatment of experimental arthritis.
    Biomaterials, 61: 162-177 (2015). DOI: 10.1016/j.biomaterials.2015.05.028.

Gandham, S.K., Talekar, M., Singh, A., and Amiji, M.M. Inhibition of hexokinase-2 with targeted
   liposomal 3-bromopyruvate in an ovarian tumor spheroid model of aerobic glycolysis. International
   Journal of Nanomedicine, 10: 4405–4423 (2015). DOI: org/10.2147/IJN.S82818.

Mattheolabakis, G., Milane, L., Singh, A., and Amiji, M. Hyaluronic acid targeting of CD44 for cancer
    therapy: from receptor biology to nanomedicine. Journal of Drug Targeting. 23(7–8): 605–618
    (2015). DOI: 10.3109/1061186X.2015.1052072. [Invited publication for a special thematic issue
    of the journal in honor of MIT Institute Professor Robert Langer - Recipient of the journal’s 2015
    Lifetime Achievement Award edited by Mitragotri, S.].

Lu, X., Tran, H., Jia, F., Tan, X., Davis, S., Krishnan, S., Amiji, M. and Zhang, K. Providing
    oligonucleotides with steric selectivity by brush polymer-assisted compaction. Journal of the
    American Chemical Society, 137(39):12466-12469 (2015). DOI:10.1021/jacs.5b08069.

Milane, L., Singh, A., Mattheolabakis, G., Suresh, M. and Amiji, M.M. Exosome mediated
    communication in the tumor microenvironment. Journal of Controlled Release, 219: (10) 278–294
    (2015). DOI: 2015 10.1016/j.jconrel.2015.06.029. [Invited publication for the Journal of
    Controlled Release “Americas” Special Issue edited by Hanes, J., Ensign, L., Kannan, R., and
    Suk, J.S.].
   Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 477 of 1374 PageID #:
                                       26982                            Amiji, M.M. - 27
Page

Nguyen, C.T., Tran, T.H., Amiji, M., Lu, X., and Kasi, R.M. Bio-responsive nanoparticles from
   amphiphilic cholesterol-based block copolymers for enhanced tumor intracellular release of
   doxorubicin. Nanomedicine: Nanotechnology, Biology, and Medicine, 11 (8): 2071-2082 (2015).
   DOI: 10.1016/j.nano.2015.06.011.

Lin, M., Gao, Y., Hornicek, F., Xu, F., Lu, T.J., Amiji, M., and Duan, Z. Near-infrared light activated
     delivery platform for cancer therapy. Advances in Colloid and Interface Science, 226 (part B):
     123–137 (2015). DOI: 10.1016/j.cis.2015.10.003.

Tran, T.H., Rastogi, R., Shelke, J., and Amiji, M.M. Modulation of macrophage functional polarity
    towards anti-inflammatory phenotype with plasmid DNA delivery in CD44 targeted hyaluronic acid
    nanoparticles. Nature - Scientific Reports, 5: 16632 (2015). DOI: 10.1038/srep16632.

Nascimento, A.V., Singh, A., Bousbaa, H., Ferreira, D., Sarmento, B., and Amiji. M.M. Combinatorial-
   designed epidermal growth factor receptor-targeted chitosan nanoparticles for encapsulation and
   delivery of lipid-modified platinum derivatives in wild type and resistant non-small cell lung cancer
   cells.      Molecular        Pharmaceutics,        12 (12):       4466–4477       (2015).        DOI:
   10.1021/acs.molpharmaceut.5b00642.

Singh, A., Xu, J., Mattheolabakis, G., and Amiji, M. EGFR-targeted gelatin nanoparticles for systemic
    administration of gemcitabine in an orthotopic pancreatic cancer model. Nanomedicine:
    Nanotechnology,        Biology,     and    Medicine,     12(3):    589-600      (2016).      DOI:
    10.1016/j.nano.2015.11.010.

Talekar, M., Trivedi, M., Shah, P., Ouyang, Q., Oka, A., Gandham, S.K., and Amiji, M.M. Combination
    wt-p53 and microRNA-125b transfection in a genetically engineered lung cancer model using dual
    EGFR/CD44 targeted nanoparticles. Molecular Therapy, 24(4): 759-769 (2016). DOI:
    10.1038/mt.2015.22.

Yadav, S., Gandham, S.K., Panicucci, R., and Amiji, M.M. Intranasal brain delivery of cationic
   nanoemulsion-encapsulated TNFα siRNA for prevention of experimental neuroinflammation.
   Nanomedicine: Nanotechnology, Biology, and Medicine, 12(4): 987-1002, (2016). DOI:
   10.1016/j.nano.2015.12.374.

Deshpande, D., Kethireddy, S., Janero, D.R., and Amiji, M.M. Therapeutic efficacy of an ω-3-fatty
   acid-containing estradiol nano-delivery system against experimental atherosclerosis. PLoS ONE,
   11(2): e0147337 (2016). DOI: 10.1371/journal.pone.0147337.

Hotta, R., Cheng, L., Graham, H.K., Nagy, N., Belkind-Gerson, J., Mattheolabakis, G., Amiji, M.M.,
    and Goldstein, A.M. Delivery of enteric neural progenitors with 5-HT4 agonist-loaded
    nanoparticles and thermosensitive hydrogel enhances cell proliferation and differentiation
    following    transplantation   in   vivo.    Biomaterials,    88:    1-11     (2016).     DOI:
    10.1016/j.biomaterials.2016.02.016.

Nascimento, A.V., Gattacceca, F., Singh, A., Bousbaa, H., Ferreira, D., Sarmento, B., and Amiji. M.M.
   Biodistribution and pharmacokinetics of Mad2 silencing siRNA administered in EGFR-targeted
   chitosan nanoparticles in cisplatin sensitive and resistant non-small cell lung cancer models.
   Nanomedicine (London), 11(7): 767-781 (2016). DOI: 10.2217/nnm.16.14.
   Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 478 of 1374 PageID #:
                                       26983                            Amiji, M.M. - 28
Page

Berman, M., Mattheolabakis, G., Suresh, M., and Amiji, M.M. Reversing epigenetic mechanisms of
   drug resistance in solid tumors using targeted microRNA delivery. Expert Opinion on Drug
   Delivery, 13(7): 987-998 (2016). DOI: 10.1080/17425247.2016.1178236.

Tran, T.H., Krishnan, S., and Amiji, M.M. MicroRNA-223 induced repolarization of peritoneal
    macrophages using CD44 targeting hyaluronic acid nanoparticles for anti-inflammatory effects.
    PLoS ONE, 11(5): e0152024 (2016). DOI: 10.1371/journal.pone.0152024.

De Freitas, L.M., Fioramonti, G.M., Chorilli, C.M., Giusti, J.S.M., Bagnato, V.S., Soukos, N.S., Amiji,
   M.M., and Fontana, C.R. Polymeric nanoparticle-based photodynamic therapy for chronic
   periodontitis. International Journal of Molecular Sciences, 17(5): E769 (2016). DOI:
   10.3390/ijms17050769.

Su, M.J., Aldawsari, H., and Amiji, M.M. Pancreatic cancer cell exosome-mediated macrophage
    reprogramming and the role of microRNAs 155 and 125b2 transfection using hyaluronic acid-
    based nanoparticle delivery systems. Nature – Scientific Reports, 6: 30110 (2016). DOI:
    10.1038/srep30110.

Trivedi, M.S., Talekar, M.V., Shah, P., Ouyang, Q., and Amiji, M.M. Modification of tumor cell
    exosome content by transfection with wt-p53 and microRNA-125b expressing plasmid DNA and
    its   effect    on    macrophage      polarization.  Oncogenesis,   5:     e250    (2016).
    DOI:10.1038/oncsis.2016.52.

Mattheolabakis, G., Ling, D., Ahmad, G., and Amiji, M. Enhanced anti-tumor efficacy of lipid-modified
    platinum derivatives in combination with survivin silencing siRNA in resistant non-small cell lung
    cancer. Pharmaceutical Research, 33(12), 2943-2953 (2016). DOI: 10.1007/s11095-016-2016-z.

Deshpande, D., Janero, D.R., Blanco, E., Cooke, J.P., and Amiji, M.M. Targeted nucleic acid delivery
   for endothelial dysfunction in cardiovascular diseases. Methodist DeBakey Cardiovascular
   Journal, 12(3): 134-140 (2016). DOI: 10.14797/mdcj-12-3-134.

Kosovrasti, V.Y., Nechev, L.V., and Amiji, M.M. Peritoneal macrophage-specific TNFα gene silencing
   in an LPS-induced acute inflammation model using CD44 targeting hyaluronic acid nanoparticles.
   Molecular             Pharmaceutics,              13(10):         3404-3416             (2016).
   DOI: 10.1021/acs.molpharmaceut.6b00398.

Ahmad, G. and Amiji, M.M. Cancer stem cell-targeted therapeutics and delivery strategies. Expert
   Opinion on Drug Delivery, 1: 1-12, (2016). DOI: 10.1080/17425247.2017.1263615.

Nascimento, A.V., Singh, A., Bousbaa, H., Ferreira, D., Sarmento, B., and Amiji. M.M. Overcoming
   cisplatin resistance in non-small cell lung cancer with Mad2 silencing siRNA delivered
   systemically using targeted chitosan nanoparticles. Acta Biomaterialia, 47: 71-80 (2017). DOI:
   10.1016/j.actbio.2016.09.045.

Lin, M., Gao Y., Diefenbach, T.J., Shen, J.K., Hornicek, F.J., Xu, F., Lu, T.J., Amiji, M., Duan, Z.
     Facial layer-by-layer engineering of upconversion nanoparticles for gene delivery: NIR initiated
     FRET tracking and overcoming drug resistance in ovarian cancer. ACS Materials and Interfaces,
     9(9): 7941–7949 (2017). DOI: 10.1021/acsami.6b15321.
   Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 479 of 1374 PageID #:
                                       26984                            Amiji, M.M. - 29
Page

Kadakia, E., Shah, L., and Amiji, M. Mathematical modeling and experimental validation of
   nanoemulsion-based drug transport across cellular barriers. Pharmaceutical Research, 34(7),
   1416-1427 (2017). DOI: 10.1007/s11095-017-2158-7.

Trivedi, M., Singh, A., Talekar, M., Pawar, P., Shah, P., Vazquez, N., and Amiji, M. MicroRNA-34a
    encapsulated in hyaluronic acid nanoparticles induces epigenetic changes resulting in altered
    mitochondrial bioenergetics and apoptosis in wild-type and resistant non-small-cell lung cancer
    cells. Nature - Scientific Reports, 7(3636): 1-7 (2017). DOI:10.1038/s41598-017-02816-8.

Parayath, N.N. and Amiji, M.M. Therapeutic targeting strategies using endogenous cells and proteins.
    Journal of Controlled Release, 258: 81-94 (2017). DOI: 10.1016/j.jconrel.2017.05.004.

Attarwala, H.Z., Han, M., Kim, J., and Amiji, M.M. Oral nucleic acid therapy using multi-compartmental
    delivery systems. WIREs Interdisciplinary Reviews: Nanomedicine and Nanobiotechnology,
    Published Online, (2017). DOI: 10.1002/wnan.1478.

Attarwala, H.Z., Clausen, V.A., Chaturvedi, P., and Amiji, M.M. Co-silencing of intestinal
    transglutaminase-2 and interleukin-15 using gelatin-based nanoparticles in an in vitro model of
    celiac   disease.   Molecular     Pharmaceutics,     14(9):  3036-3044      (2017).       DOI:
    10.1021/acs.molpharmaceut.7b0023.

Ahmad, G., El-Sadda, R., Botchkina, G., Ojima, I., Egan, J., and Amiji, M. Nanoemulsion formulation
   of a novel taxoid prodrug SBT-1214 conjugated with omega-3 fatty acid inhibits prostate cancer
   stem cell-induced tumor growth. Cancer Letters, 406: 71-80, (2017). DOI:
   10.1016/j.canlet.2017.08.004.

Chen, D., Ganesh, S., Wang, W., and Amiji, M. Plasma protein adsorption and biological identity of
   systemically-administered nanoparticles. Nanomedicine (London), 12(17): 2113-2135., (2017).
   DOI: 10.2217/nnm-2017-0178.

Russman, C and Amiji, M.M. Molecular imaging of sub-clinical diabetic retinopathy. Journal of
   Ophthalmic and Vision Research, 12(2): 129–131 (2017). DOI: 10.4103/jovr.jovr_54_17

Ahmad, G. and Amiji, M. Use of CRISPR/Cas9 gene editing tools for developing models in drug
   discovery. Drug Discovery Today, 23(3): 519-533 (2018). DOI: 10.1016/j.drudis.2018.01.014.

Ahmad, G., Gattacecca, F., El-Sadda, R., Botchkina, G., Ojima, I., Egan, J., and Amiji, M.
   Biodistribution and pharmacokinetic evaluations of a novel taxoid DHA-SBT-1214 in an oil-in-
   water nanoemulsion formulation in naïve and tumor-bearing mice. Pharmaceutical Research,
   35(4): 91 (2018). DOI: 10.1007/s11095-018-2349-x.

Mueller, S.K., Scangas, G., Amiji, M.M., and Bleier, B.S., Prospective trans-frontal sheep model of
   skull base reconstruction using vascularized mucosa. International Forum of Allergy and
   Rhinology, 8(5): 614-619, (2018). DOI: 10.1002/alr.22058.

Padmakumar, S., Parayath, N., Leslie, F., Nair. S.V., Menon, D, and Amiji, M.M. Intraperitoneal
   chemotherapy for ovarian cancer using sustained-release implantable devices. Expert Opinion
   on Drug Delivery, 15(5): 481-494, (2018). DOI: 10.1080/17425247.2018.1446938.
   Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 480 of 1374 PageID #:
                                       26985                            Amiji, M.M. - 30
Page

Parayath, N.N., Parikh, A., and Amiji, M.M. Repolarization of tumor-associated macrophages in a
    genetically engineered non-small cell lung cancer model by intraperitoneal administration of
    hyaluronic acid-based nanoparticles encapsulating microRNA-125b. Nano Letters, 18(6): 3571-
    3579, (2018). DOI: 10.1021/acs.nanolett.8b00689.

Craig, K., Abrams, M., and Amiji, M. Preclinical and clinical advances in oligonucleotide conjugates.
    Expert Opinion on Drug Delivery, 15(6): 629-640, (2018). DOI: 10.1080/17425247.2018.1473375.

Padmakumar, S., Bindhu Paul-Prasanth, B., Pavithran, K., Vijaykumar, D.K, Anupama, R,
   Sivanarayanan T.B., Kadakia, E., Amiji, M.M., Nair. S.V., and Menon, D, Long-term drug delivery
   using implantable electrospun woven polymeric nano-textiles. Nanomedicine: Nanotechnology,
   Biology, and Medicine, 15(1): 274-284, (2018). DOI: 10.1016/j.nano.2018.10.002.

Nocera, A.L., Mueller, S.K., Stephan, J.R., Hing, L., Seifert, P., Nolan, E.M., Han, X., Lin, D.T., Amiji,
   M.M., Libermann, T., Bleier, B.S. Exosome swarms defend against airway pathogens and confer
   passive epithelial immunoprotection via NO following TLR4 stimulation. Journal of Allergy and
   Clinical Immunology, Published Online, (2018). DOI: https://doi.org/10.1016/j.jaci.2018.08.046.

Pawar, G.N., Parayath, N.N., Nocera, A.L., Bleier, B.S., and Amiji, M.M. Direct CNS delivery of
   proteins using thermosensitive liposome-in-gel carrier by heterotopic mucosal engrafting. PLoS,
   ONE, 13(12): e0208122 (2018): DOI: 10.1371/journal.pone.0208122.

Yadav, S., Pawar, G., Kulkarni, P., Ferris, C., and Amiji. M. Brain delivery and anti-Inflammatory
  effects of intranasally-administered cyclosporine-A in cationic nanoemulsion formulations. Journal
  of Pharmacology and Experimental Therapeutics. 370(3): 843-854 (2019). DOI:
  10.1124/jpet.118.254672. [Invited submission for a Special Issue on “Drug Delivery
  Technologies” edited by Dr. Ravikumar Majeti].

Aldawsari, H.M., Dhaliwal, H.K., Aljaeid, B.M., Alhakamy, N.A., Banjar, Z.A., and Amiji, M.M.
   Optimization of the conditions for plasmid DNA delivery and transfection with self-assembled
   hyaluronic acid-based nanoparticles. Molecular Pharmaceutics, 16(1): 128-140. (2019). DOI:
   10.1021/acs.molpharmaceut.8b00904.

Iyer, S., Radwan, A., Hafezi-Moghadam, A., Malyala, P., and Amiji, M. Long-acting intraocular
   delivery strategies for biological therapy of age-related macular degeneration. Journal of
   Controlled Release, 296: 140-149 (2019) DOI: 10.1016/j.jconrel.2019.01.007.

Chen, D., Ganesh, S., Wang, W., and Amiji, M. Role of surface chemistry on serum protein corona-
  mediated cellular delivery and gene silencing with lipid nanoparticles. Nanoscale, 11: 8760-8775
  (2019). DOI: 10.1039/c8nr09855g.

Padmakumar, S., Parayath, N,, Nair. S.V., Menon, D., and Amiji, M.M. Enhanced antitumor efficacy
  and safety with metronomic intraperitoneal chemotherapy for metastatic ovarian cancer using
  biodegradable nanotextile implants. Journal of Controlled Release, 305: 29-40 (2019). DOI:
  10.1016/j.jconrel.2019.05.022.
   Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 481 of 1374 PageID #:
                                       26986                            Amiji, M.M. - 31
Page
Kadakia, E., Bottino, D., and Amiji, M. Mathematical modeling and simulation to investigate the CNS
  transport characteristics of nanoemulsion-based drug delivery following intranasal administration.
  Pharmaceutical Research, 36(5): 75-93 (2019). DOI: 10.1007/s11095-019-2610-y.

Cho, Y., Milane, L., and Amiji, M. Genetic and epigenetic strategies for advancing ovarian cancer
  immunotherapy. Expert Opinion on Biological Therapy, 19(6): 547-560 (2019). DOI:
  10.1080/14712598.2019.1602605.

Sousa, F., Dhaliwal, H.K., Gattacceca, F., Sarmento, and Amiji, M.M. Enhanced anti-angiogenic
  effects of bevacizumab in glioblastoma treatment upon intranasal administration in biodegradable
  polymeric nanoparticles, Journal of Controlled Release, 309: 27-37 (2019). DOI:
  10.1016/j.jconrel.2019.07.033.

Parayath, N.N., Gandham, S.K., Leslie, F., and Amiji, M.M. Improved anti-tumor efficacy of paclitaxel
   in combination with MicroRNA-125b-based tumor-associated macrophage repolarization in
   epithelial ovarian cancer. Cancer Letters, 461: 1-9 (2019). DOI: 10.1016/j.canlet.2019.07.002

Miyake, M. Workman, A., Nocera, A., Wu, D., Mueller, S., Finn, K., Amiji, M., and Bleier, B.
   Discriminant analysis followed by unsupervised cluster analysis including exosomal cystatins
   predict presence of chronic rhinosinusitis, phenotype, and disease severity. International Forum
   of Allergy & Rhinology, Published Online, 9(9):1069-1076 (2019). DOI: 10.1002/alr.22380.

Saleh, B., Dhaliwal, H.K., Lara, R.P., Sani, E.S., Abdi, R., Amiji, M.M., and Annabi, N. Local
   immunomodulation using an adhesive hydrogel loaded with miRNA laden nanoparticles
   accelerates wound healing. Small, 15(36) (2019) DOI: 10.1002/smll.201902232.

Kadakia, E., Harpude, P., Parayath, N., Bottino, D., and Amiji, M. Challenging the CNS targeting
  potential of systemically administered nanoemulsion delivery systems: a case study with
  rapamycin-containing fish oil nanoemulsions in mice. Pharmaceutical Research, Published Online,
  DOI: doi.org/10.1007/s11095-019-2667-7 (2019).

Shah, R.R,, Taccone, M., Monaci, E., Brito, L.A., Bonci, A., O’Hagan, D.T., Amiji, M.M. and Seubert,
  A. The droplet size of emulsion adjuvants has significant impact on their potency, due to
  differences in immune cell-recruitment and -activation. Nature – Scientific Reports, Published
  Online, DOI:.10.1038/s41598-019-47885-z (2019).

Parayath, N., Padmakumar, S., Nair, S.V., Menon, D., and Amiji, M.M. Strategies for targeting cancer
   immunotherapy through modulation of the tumor microenvironment. Regenerative Engineering
   and Translational Medicine, Published Online, DOI: 10.1007/s40883-019-00113-6 (2019).
   [Invited submission for the special issue of the journal as a tribute to Professor Robert Langer
   on his 70th Birthday].

Bae, J., Parayath, N., Ma, W., Amiji, M., Munshi, N., and Anderson, K. BCMA peptide engineered
  nanoparticles enhance induction and function of antigen specific CD8+ cytotoxic T lymphocytes
  against multiple myeloma. Nature – Leukemia, Published Online, DOI: 10.1038/s41375-019-
  0540-7 (2019).

Altuntas, S., Dhaliwal, H., Bassous, N, Radwan, E. A., Alpaslan, P., Webster, T., Buyukserin, F., and
    Amiji, M. Nano-pillared chitosan-gelatin films: an implant coating model for improved
    Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 482 of 1374 PageID #:
                                        26987                            Amiji, M.M. - 32
Page
    osteogenesis.  ACS    Biomaterials   Science          and     Engineering,    Published     Online,
    DOI: 10.1038/s41375-019-0540-7 (2019).

Ahmad, G., Mackenzie, G., Egan, J., and Amiji, M. DHA-SBT-1214 taxoid nanoemulsion and anti-
  PD-L1 antibody combination therapy enhances antitumor efficacy in a syngeneic pancreatic
  adenocarcinoma model. Molecular Cancer Therapeutics, Published Online, DOI: 10.1158/1535-
  7163.MCT-18-1046 (2019).

Rawal, M., Singh. A., and Amiji, M.M. Quality-by-design concepts to improve nanotechnology-based
  drug development. Pharmaceutical Research, 36(11): 153 (2019). DOI: 10.1007/s11095-019-
  2692-6. [Invited submission for the special thematic issue of the journal on “Nanotechnology in
  Cancer” edited by Drs. Joshua Reineke and Joseph Nicolazzo].

Chen, D., Parayath, N., Ganesh, S., Wang, W., and Amiji, M. Role of apolipoprotein- and vitronectin-
  enriched protein corona on lipid nanoparticles for in vivo targeted delivery and transfection of
  oligonucleotides in murine tumor models. Nanoscale, 11: 18806–18824 DOI:
  10.1039/C9NR05788A (2019).

Fan, Y.F., Dhaliwal, H.K., Menon, A.V., Chang, J., Choi, J.E., Amiji, M.M., and Kim, J. Site-specific
   intestinal DMT1 gene silencing to mitigate iron overload using pH-sensitive multicompartmental
   nanoparticulate oral delivery system. Nanomedicine: Nanotechnology, Biology, and Medicine.
   Published Online, DOI: /10.1016/j.nano.2019.102091 (2019).

Lodaya, R., Kanitkar, A.P., Friedrich, K., Henson, D., Yamagata, R., Nuti, S., Mallett, C.P., Bertholet,
   S., Amiji, M.M., O'Hagan, D.T. Formulation design, optimization and in vivo evaluations of an
   alpha-tocopherol-containing self-emulsified adjuvant system using inactivated influenza vaccine.
   Journal of Controlled Release, (In press).

Nocera, A., Mueller, S., Wu, D., Finn, K., Sadow, P., Amiji, M., and Bleier, B. Integrated poly-omics
  suggest unifying link between chronic rhinosinusitis with nasal polyps and overexpression of
  cystatin SN/SA (CST 1/2). Otolaryngology - Head and Neck Surgery, (In review).

Pawar, G.N., Parayath, N.N., Sharma, A.A., Colito, C., Khorkova, O., Hsiao, J., Amiji, M.M., and Bleier,
   B.S. Endonasal CNS delivery system for blood-brain barrier impermeant therapeutic
   oligonucleotides using heterotopic mucosal engrafting. Translational Neurology, (In review).

Padmakumar, S., Taha, M.S., Kadakia, E., Bleier, B.S., and Amiji, M.M. Delivery of neurotrophic
   factors in the treatment of age-related chronic neurodegenerative diseases. Expert Opinion on
   Drug Delivery, (In review).

Conference Proceedings

Bapat, N., Amiji, M., and Boroujerdi, M. Adsorption isotherms of doxorubicin on oxidized dextran.
   Pharmaceutical Research, 5: S-143 (1988).

Park, H., Amiji, M., and Park, K. Mucoadhesive hydrogels effective at neutral pH. Proceedings of the
    International Symposium on the Controlled Release of Bioactive Materials 16: 217-218 (1989).
   Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 483 of 1374 PageID #:
                                       26988                            Amiji, M.M. - 33
Page
Park, K., Mao, F.W., Amiji, M., and Park, H. The minimum amount of biologically active fibrinogen
    necessary for surface-induced platelet activation. Transactions of the Society for Biomaterials 13:
    137 (1990).

Park, K. and Amiji, M. Mechanism of surface passivation by albumin. Proceedings of the
    Cardiovascular Science and Technology Conference: Basic and Applied 5: 245-247 (1990).

Amiji, M. and Park, K. Mechanism study on the prevention of surface-induced platelet activation by
   adsorbed albumin. Transactions of the Surfaces in Biomaterials ‘91 Symposium 1: 1-5 (1991).

Amiji, M., Park, H., and Park, K. Prevention of protein adsorption and platelet adhesion by steric
   repulsion. Transactions of the Society for Biomaterials 14: 41 (1991).

Amiji, M. and Park, K. Surface passivating effect of PEO/PPO/PEO triblock copolymers. Polymer
  Preprints 33: 501-502 (1992).

Amiji, M. and Park. K. Analysis on the surface adsorption of PEO/PPO/PEO triblock copolymers.
   Proceedings of the American Chemical Society: Division of Polymeric Materials, Science, and
   Engineering 67: 211 (1992).

Amiji, M. and Park, K. Prevention of protein adsorption on surfaces by PEO/PPO/PEO triblock
   copolymers. Pharmaceutical Research 9: S-115 (1992).

Amiji, M. and Park, K. Adsorption behavior of PEO/PPO/PEO triblock copolymers on DDS-glass.
   Transactions of the Society for Biomaterials 17: 137 (1994).

Amiji, M.M. and Patel, V.R. Development of poly(ethylene oxide)-chitosan blend membranes for
   hemodialysis. Transactions of the Society for Biomaterials 17: 108 (1994).

Amiji, M.M. and Patel, V.R. Chitosan-poly(ethylene oxide) semi-IPN as a pH-sensitive drug delivery
  system. Polymer Preprints 35: 403-404 (1994).

Amiji, M. Shah, E. and Boroujerdi, M. Pyrene fluorescence study of insulin denaturation and
   aggregation at hydrophobic interfaces. Pharmaceutical Research 11: S-81(1994).

Amiji, M.M. and Patel, V.R. Chitosan-poly(ethylene oxide) hydrogels for pH-sensitive oral drug
   delivery. Proceedings of the International Symposium on the Controlled Release of Bioactive
   Materials. 22: 330-331 (1995).

Amiji, M.M. and Patel, V.R. Site-specific oral delivery of antibiotics using pH-sensitive hydrogels.
   Proceedings of the American Chemical Society's Conference on Formulations and Drug Delivery
   1: 38 (1995).

Amiji, M.M. Surface modification of chitosan hemodialysis membranes with anionic polysaccharides.
   Transactions of the Fifth World Biomaterials Congress. 1: 879 (1996).

Amiji, M.M. Modification of chitosan membrane surfaces by the complexation-interpenetration of
   anionic polysaccharides. Transactions of the Surfaces in Biomaterials ‘96 Symposium 6: 108-
   112 (1996).
   Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 484 of 1374 PageID #:
                                       26989                            Amiji, M.M. - 34
Page

Amiji, M.M. Chitosan surface modification with anionic poly(ethylene glycol) derivative for improved
   blood compatibility. Proceedings of the First International Symposium on Advanced Biomaterials
   1: 73 (1997).

Qaqish, R.B., Patel, V.R., and Amiji, M.M. The role of gastric pH and mucin permeability on localized
   antibiotic delivery for H. pylori infection. Pharmaceutical Research 14: S-707 (1997).

Shah, S., Qaqish, R., and Amiji, M. Mucoadhesive chitosan microspheres for stomach-specific
   antibiotic delivery. Pharmaceutical Research 14: S-711 (1997).

Amiji, M.M. Surface modification of chitosan by polyelectrolyte complexation-interpenetration to
   improve biocompatibility. Pharmaceutical Research 14: S-151 (1997).

McQueen, C., Silvia, A., Lai, P.K., and Amiji, M. Surface modification of chitosan microspheres to
   improve biocompatibility. Transactions of the Society for Biomaterials. 22: 239 (1999).

Lai, P.K., Nguyen, T., and Amiji, M. Novel thermogelling paclitaxel formulation for localized delivery.
     Transactions of the Society for Biomaterials. 22: 321 (1999).

Nguyen, T., Lai, P.K., Anderson, D., and Amiji, M. Membranes formed by physical interpenetration of
   chitosan with PEO/PPO/PEO triblock copolymers. Proceedings of the International Symposium
   on the Controlled Release of Bioactive Materials 26: 320 (1999).

Hejazi, R. and Amiji, M. Preparation and characterization of cross-linked chitosan microspheres for
    delivery of tetracycline locally in the stomach. AAPS PharmSci Supplement 2: (2000).

Mak, K.D., Nip, C.S., and Amiji, M. Permselective membranes prepared by physical interpenetration
  of chitosan with PEO/PPO/PEO triblock copolymers. Proceedings of the American Association of
  Pharmaceutical Scientists – Pharmaceutical Congress of the Americas. 1: 114 (2001).

Amiji, M., Lai, P.K., Shenoy, D., and Rao, M. Intratumoral administration of paclitaxel in a
  thermogelling Pluronic® F-127 formulation. Proceedings of the American Association of
  Pharmaceutical Scientists – Pharmaceutical Congress of the Americas. 1: 129 (2001).

Nsereko, S., and Amiji, M.M. Biodegradable chitin-paclitaxel microparticle formulations for localized
   drug delivery. Proceedings of the American Association of Pharmaceutical Scientists –
   Pharmaceutical Congress of the Americas. 1: 129 (2001).

Chawla, J.S. and Amiji, M.M. Poly(epsilon-caprolactone) nanoparticles for intracellular delivery of
   tamoxifen. AAPS PharmSci Supplement 3: (2001).

Taqieddin, E. and Amiji, M. Perm-selective alginate-chitosan hybrid microcapsules for enzyme
   immobilization. AAPS PharmSci Supplement 3: (2001).

Gupta, M., Williams, D.A., Jambhekar, S.S., Amiji, M.M., and Bhargava, H.N. Design and in vitro
   evaluation of colon specific delivery system for budesonide, a novel glucocorticoid. AAPS
   PharmSci Supplement 3: (2001).
   Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 485 of 1374 PageID #:
                                       26990                            Amiji, M.M. - 35
Page
Kaul, G. and Amiji, M. Cellular uptake, trafficking, and DNA transfection studies with poly(ethylene
   glycol)-modified gelatin nanoparticles. AAPS PharmSci Supplement 4: (2002).

Shenoy, D.B., Chawla, J.S., and Amiji, M.M. Polymeric nanoparticles for targeted and controlled
   tamoxifen delivery in breast cancer: in-vitro and in-vivo investigations. AAPS PharmSci
   Supplement 6: (2004).

Kommareddy, S. and Amiji, M.M. Preparation of thiolated gelatin nanoparticles for rapid intracellular
   delivery in response to glutathione. AAPS PharmSci Supplement 6: (2004).

Kaul, G. and Amiji, M.M. Biodistribution and targeting potential of poly(ethylene glycol)-modified
   gelatin nanoparticles in tumor-bearing mice. AAPS PharmSci Supplement 6: (2004).

Bhavsar. M. and Amiji, M.M. Nanoparticles-in-microsphere hybrid systems for oral DNA vaccine
   delivery. AAPS PharmSci Supplement 6: (2004).

Fu, W., Shenoy, D., Li, J., Crasto, C., Jones, G., Dimarzio, C., Sridhar, S., and Amiji, M. Biomedical
    applications of gold nanoparticles functionalized using hetero-bifunctional poly(ethylene glycol)
    spacer. Materials Research Society Symposium Proceedings (Nanoscale Materials Science in
    Biology and Medicine), 845: 223-228 (2005).

Kaul, G. and Amiji, M. Biodistribution and tumor-targeting potential of poly(ethylene glycol)-modified
   gelatin nanoparticles. Materials Research Society Symposium Proceedings, (Nanoscale
   Materials Science in Biology and Medicine), 845: 229-235 (2005).

Shenoy, D.B., Chawla, J.S., and Amiji, M.M. Biodegradable polymeric nanoparticles for tumor-
   selective tamoxifen delivery: In vitro and In vivo studies. Materials Research Society Symposium
   Proceedings (Nanoscale Materials Science in Biology and Medicine), 845: 369-373 (2005).

Fu, W., Saini, G., Shenoy, D., Nagesha, D., Amiji, M., and Sridhar, S. Gold and iron-gold
    nanoparticles for intracellular tracking and in vivo medical applications. Proceedings of the
    American Physical Society Meeting (2005).

Fu, W., Shenoy, D., Li, J., Crasto, C., Jones, G., Dimarzio, C., Sridhar, S., and Amiji, M. Hetero-
    bifunctional poly(ethylene glycol) modified gold nanoparticles as an intracellular tracking and
    delivery agent. Proceedings of the NSTI Nanotech 2005, NSTI Nanotechnology Conference and
    Trade Show, Anaheim, CA, May 8-12, (2005).

Saini, G., Shenoy, D., Nagesha, D. K., Kautz, R., Sridhar, S., Amiji, M. Superparamagnetic iron
    oxide-gold core-shell nanoparticles for biomedical applications. Proceedings of the NSTI
    Nanotech 2005, NSTI Nanotechnology Conference and Trade Show, Anaheim, CA, May 8-12,
    (2005).

Bhavsar, M., Tiwari, S., and Amiji, M. Formulation optimization for the nanoparticles-in-microsphere
   hybrid oral delivery system using factorial design. The AAPS Journal, 7: S2, Abstract W4128
   (2005).
   Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 486 of 1374 PageID #:
                                       26991                            Amiji, M.M. - 36
Page
Kommareddy, S. and Amiji, M. Formulation development and in vivo biodistribution studies of
   poly(ethylene glycol)-modified thiolated gelatin nanoparticles. The AAPS Journal, 7: S2, Abstract
   W5088 (2005).

Tiwari, S., Shenoy, D., and Amiji, M. Novel nanoemulsions for improved oral delivery of hydrophobic
    drugs. The AAPS Journal, 7: S2, Abstract M1184 (2005).

Tiwari, S., Song, Y.-H., Kamath, K., Barry, J., and Amiji, M. Application of statistical factorial design
    for the preparation of poly(styrene-b-isobutylene-b-styrene) triblock copolymer microspheres. The
    AAPS Journal, 7: S2, Abstract R6151 (2005).

Sridhar, S., Amiji, M., Shenoy, D., Nagesha, D., Weissig, V., Fu, W. Nanomedicine: a new paradigm
    in diagnosis and therapy. Proceedings of SPIE-The International Society for Optical Engineering
    6008: 247-254 (2005).

van Vlerken, L.E., Shenoy, D., Duan, Z., Seiden, M., Mehta, S., and Amiji, M.M. Modulation of
   intracellular ceramide using polymeric nanoparticles to overcome multidrug resistance in tumor
   cells. Transactions of the Society for Biomaterials, (2006).

Bhavsar, M.D., Tiwari, S.B, and Amiji, M.M. Development of the nanoparticles-in-microsphere hybrid
   formulations for oral delivery of plasmid DNA. Transactions of the Society for Biomaterials, (2006).

Tiwari, S.B. and Amiji, M.M. Novel nanoemulsions for improved oral delivery of hydrophobic drugs.
    Transactions of the Society for Biomaterials, (2006).

van Vlerken, L.E., Shenoy, D., Duan, Z., Seiden, M., Mehta, S., and Amiji, M.M. Modulation of
   intracellular ceramide using polymeric nanoparticles to overcome multidrug resistance in tumor
   cells. Proceedings of the NSTI Nanotech 2006, NSTI Nanotechnology Conference and Trade
   Show, Boston, MA May 8-12, (2006).

Bhavsar, M.D., Tiwari, S.B, and Amiji, M.M. Formulation optimization for the nanoparticles-in-
   microsphere hybrid oral delivery systems using factorial design. Proceedings of the NSTI
   Nanotech 2006, NSTI Nanotechnology Conference and Trade Show, Boston, MA May 8-12,
   (2006).

Tiwari, S.B., Shenoy, D.B., and Amiji, M.M. Novel nanoemulsions for improved oral delivery of poorly
    soluble drugs. Proceedings of the NSTI Nanotech 2006, NSTI Nanotechnology Conference and
    Trade Show, Boston, MA May 8-12, (2006).

Kommareddy, S. and Amiji, M.M. Characterization and in vivo biodistribution studies with
   poly(ethylene glycol)-modified thiolated gelatin nanoparticles. Proceedings of the NSTI Nanotech
   2006, NSTI Nanotechnology Conference and Trade Show, Boston, MA May 8-12, (2006).

Amiji, M.M. Nanotechnology for drug delivery: an overview. Proceedings of the NSTI Nanotech 2006,
   NSTI Nanotechnology Conference and Trade Show, Boston, MA May 8-12, (2006).

Tiwari, S.B., Song, Y.-H., Kamath, K., Barry, J., and Amiji, M. Poly(styrene-b-isobutylene-b-styrene)
    triblock copolymer microspheres for sustained release drug delivery. Proceedings of the
    International Symposium on the Controlled Release of Bioactive Materials 33: (2006).
   Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 487 of 1374 PageID #:
                                       26992                            Amiji, M.M. - 37
Page

Amiji, M. Devalapally, H.K., van Vlerken, L., Duan, Z., Seiden, M. Multifunctional nanosystems to
   overcome drug resistance in cancer. Proceedings of the First National Cancer Institute’s Alliance
   in Nanotechnology Meeting. San Diego, CA October 24-26, pp 17 (2006).

van Vlerken, L.E., Little, S., Duan, Z., Seiden, M., Langer, R., and Amiji, M. Modulation of multidrug
    resistance in cancer with polymer blend nanoparticles. Proceedings of the First National Cancer
    Institute’s Alliance in Nanotechnology Meeting. San Diego, CA October 24-26, pp 30 (2006).

Migliore, M., Vyas, T.K., Campbell, R.C., Amiji, M.M., and Waszczak, B.L. Brain delivery of proteins
    by the intranasal route of administration using cationic liposomes. Proceedings of the Society of
    Neuroscience Meeting, Atlanta, GA (2006).

Devalapally, H.K., Shenoy, D.B., Little, S., Langer, R., and Amiji, M.M. Tumor-targeted delivery of
   hydrophobic drugs in pH-sensitive poly(ethylene oxide)-modified poly(beta-amino ester)
   nanoparticles. The AAPS Journal, 8: S2, (2006).

Desai, A., Vyas, T.K., and Amiji, M.M. Development and characterization of nanoemulsion
   formulations containing multimodal therapeutics for brain tumor. The AAPS Journal, 8: S2, (2006).

Shah, L.K., Gamsiz, E.D., Carrier, R.L., and Amiji. M.M. Biodegradable polymeric nanoparticles for
   intracellular saquinavir delivery in HIV/AIDS. The AAPS Journal, 8: S2, (2006).

Bhavsar, M.D. and Amiji, M.M. Oral plasmid DNA administration and transfection using nanoparticles-
   in-microsphere formulations. The AAPS Journal, 8: S2, (2006).

van Vlerken, L.E., Little, S., Duan, Z., Seiden, M., Langer, R., and Amiji, M. Modulation of multidrug
    resistance in cancer with polymer blend nanoparticles. The AAPS Journal, 8: S2, (2006).

Kommareddy, S. and Amiji, M.M. Tumor-targeted sFlt-1 gene delivery using long-circulating thiolated
   gelatin nanoparticles. The AAPS Journal, 8: S2, (2006).

Vyas, T.K. and Amiji, M.M. Improved oral delivery of saquinavir in nanoemulsion formulations for
   HIV/AIDS. The AAPS Journal, 8: S2, (2006).

Amiji, M.M. Nanotechnology for targeted drug and gene delivery. Nanomedicine: Nanotechnology,
   Biology and Medicine, 2(4): 299-300 (2006).

Amiji, M.M. Nanotechnology in cancer diagnosis, imaging, and therapy. Proceedings of the American
   College of Veterinary Pathologists 57th Annual Meeting and the American Society for Veterinary
   Clinical Pathology 41st Annual Meeting, pp 4-7 (2006).

Bhavsar, M.B. and Amiji, M.M. Gastrointestinal gene delivery in mice using polymeric nanoparticles-
   in-microsphere oral system. Proceedings of the International Symposium on the Controlled
   Release of Bioactive Materials (2007).

van Vlerken, L.E., Duan, Z., Little, S., Seiden, M.V., Langer, R., and Amiji, M.M. Design and
   development of a polymer-blend nanoparticle drug delivery system to overcome multidrug
   Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 488 of 1374 PageID #:
                                       26993                            Amiji, M.M. - 38
Page
    resistance in cancer. Proceedings of the International Symposium on the Controlled Release of
    Bioactive Materials (2007).

Devalapally, H.K., Duan, Z., Seiden, M.V., and Amiji, M.M. Paclitaxel and ceramide combination
   therapy in biodegradable polymeric nanoparticles to overcome multidrug resistance in cancer.
   Proceedings of the International Symposium on the Controlled Release of Bioactive Materials
   (2007).

Devalapally, H.K., Duan, Z., Seiden, M.V., and Amiji, M.M. Modulation of intracellular ceramide
   metabolism with biodegradable polymeric nanoparticle-encapsulated tamoxifen to overcome
   multidrug resistance in cancer. The AAPS Journal, 9: S2, (2007).

van Vlerken, L.E., Duan, Z., Little, S., Seiden, M.V., Langer, R., and Amiji, M.M. Multifunctional
   polymer blend nanoparticles for temporal-controlled release of combination therapeutics to
   overcome multidrug resistance of cancer. The AAPS Journal, 9: S2, (2007).

Bhavsar, M.D., Brito, L., and Amiji, M.M. Development of novel biodegradable polymeric
   nanoparticles-in-microsphere formulation for local plasmid DNA delivery in the gastrointestinal
   tract. The AAPS Journal, 9: S2, (2007).

Magadala, P. and Amiji, M.M. HER2/neu receptor-targeted engineered gelatin nanovectors for gene
   delivery and transfection in pancreatic cancer cells. The AAPS Journal, 9: S2, (2007).

Brito, L., Little, S., Langer, R., and Amiji, M.M. Gene delivery and transfection studies with
     lipopolyplexes in human endothelial and smooth muscle cells. Proceedings of the American
     Chemical Society: Division of Polymeric Materials, Science, and Engineering 78: (2008).

Brito, L., Chandrasekhar, S., Little, S., and Amiji, M. Gene delivery and transfection studies with
     lipopolyplexes in human endothelial and smooth muscle cells. Proceedings of the NSTI Nanotech
     2008, NSTI Nanotechnology Conference and Trade Show, Boston, MA June 1-5, (2008).

Magadala, P. and Amiji, M. Epidermal growth factor receptor-targeted engineered gelatin
   nanovectors for gene delivery and transfection in pancreatic cancer cells. Proceedings of the
   NSTI Nanotech 2008, NSTI Nanotechnology Conference and Trade Show, Boston, MA June 1-
   5, (2008).

Jain, S. and Amiji, M. Non-condensing calcium alginate microspheres for macrophage-selective gene
    delivery and transfection. Proceedings of the NSTI Nanotech 2008, NSTI Nanotechnology
    Conference and Trade Show, Boston, MA June 1-5, (2008).

Pai, S. and Amiji, M. Multifunctional nanoparticulate system for simultaneous EGFR gene silencing
    and enhancement of apoptosis in pancreatic cancer cells. Proceedings of the NSTI Nanotech
    2008, NSTI Nanotechnology Conference and Trade Show, Boston, MA June 1-5, (2008).

Brito, L., Chandrasekhar, C., Little, S.R., and Amiji, M.M. Gene delivery and transfection studies in
     smooth muscle cells with lipopolyplexes immobilized in gelatin-coated stainless steel substrates.
     Proceedings of the International Symposium on the Controlled Release of Bioactive Materials
     (2008).
   Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 489 of 1374 PageID #:
                                       26994                            Amiji, M.M. - 39
Page
Milane, L., Matthäus, C., Chernenko T., Diem, M., and Amiji, M. Cellular trafficking studies of
    ceramide-loaded poly(ethylene oxide)-modified poly(epsilon-caprolactone) nanoparticles with
    Raman spectroscopy. Proceedings of the International Symposium on the Controlled Release of
    Bioactive Materials (2008).

Magadala, P. and Amiji, M.M. Epidermal growth factor receptor-targeted gelatin-based nanoparticles
   for reporter and therapeutic gene delivery in human pancreatic cancer cells. The AAPS Journal,
   10: S2, (2008).

Deshpande, D. and Amiji, M. In vitro studies with estradiol-loaded omega-3 fatty acid-containing oil-
   in-water nanoemulsion formulations for the treatment of coronary restenosis. The AAPS Journal,
   11: S2, (2009).

Ganta, S., Devalapally, H., and Amiji, M. The effect of curcumin in enhancing oral absorption and
   anti-tumor therapeutic efficacy of paclitaxel administered in nanoemulsion formulations. The
   AAPS Journal, 11: S2, (2009).

Kriegel, C. and Amiji, M. TNFα gene silencing using nanoparticles-in-microsphere oral delivery
    system in an inflammatory bowel disease model. The AAPS Journal, 11: S2, (2009).

Jain, S. and Amiji, M.M. Tuftsin-modified alginate nanoparticles as a non-condensing macrophage-
    targeted gene delivery system for anti-inflammatory therapy. Proceeding of the International
    Symposium on the Controlled Release of Bioactive Materials (2010).

Deshpande, D. and Amiji, M.M. Preliminary evaluations of combination ceramide/estradiol therapy in
   coronary restenosis with omega-3 fatty acid-containing nanoemulsion formulations. Proceeding
   of the International Symposium on the Controlled Release of Bioactive Materials (2010).

Attarwala, H. and Amiji, M.M. In vitro evaluations of nanoparticle-in-emulsion formulations for gene
    delivery and transfection in macrophages. Proceeding of the International Symposium on the
    Controlled Release of Bioactive Materials (2010).

Deshpande, D. and Amiji, M.M. Preliminary evaluations of combination ceramide/estradiol therapy in
   atherosclerosis with omega-3 fatty acid-containing nanoemulsion formulations. The AAPS
   Journal, 12: S2, (2010).

Jain, S. and Amiji, M.M. Tuftsin-modified alginate nanoparticles as a non-condensing macrophage-
    targeted gene delivery system for anti-inflammatory therapy. The AAPS Journal, 12: S2, (2010).

Barchet, T. and Amiji, M.M. Advances in siRNA delivery: preliminary work in the development of an
    siRNA nanoemulsion delivery system. The AAPS Journal, 12: S2, (2010).

Xu, J. and Amiji, M.M. Gene delivery and transfection in human pancreatic cancer cells using
    epidermal growth factor receptor-targeted gelatin nanoparticles. The AAPS Journal, 12: S2,
    (2010).

INTRAMURAL AND EXTRAMURAL RESEARCH SUPPORT (Total = $40M; as PI = $30M)

Current Funding
   Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 490 of 1374 PageID #:
                                       26995                            Amiji, M.M. - 40
Page
Source: National Institute of Diabetes, and Digestive Diseases, and Kidney Diseases (NIDDK) of the
National Institutes of Health.
Title: Heat Shock Protein 90 in Alcoholic Liver Disease: Targeting Macrophage Function
Amount: $1,570,350 (total), NU Share: $75,000
Duration: August, 2015 – July, 2020
Role: PI of NU Sub-Contract (PI: Pranoti Mandrekar, University of Massachusetts Medical School,
Worcester, MA)

Source: Glaxo-Smith Kline Vaccines, Cambridge, MA
Title: Pharm Sci Industrial Graduate Fellowship Program (designated to Mr. Rushit Lodaya)
Amount: $195,000 (total)
Duration: October, 2015 – December, 2019
Role: Principal Investigator

Source: Dicerna Pharmaceuticals, Inc. Cambridge, MA
Title: Pharm Sci Industrial Graduate Fellowship Program (designated to Ms. Dongyu Chen)
Amount: $195,000 (total)
Duration: October, 2015 – December, 2019
Role: Principal Investigator

Source: National Cancer Institute of the National Institutes of Health, R21 Proposal in response to
PAR13-146 ”NCI Exploratory/Developmental Research Grant Program (NCI Omnibus R21)”. (R21
proposal CA213114-01A1).
Title: Reprogramming Tumor-Associated Macrophages in PDAC with MicroRNA Nano-Vectors
Amount: $427,625 (total)
Duration: August, 2017 – July, 2020 (with NCE)
Role: Multi-Principal Investigator (with Prof. Gerardo Mackenzie, University of California at Davis,
Davis, CA)

Source: National Institute of Neurological Disorders and Stroke, National Institutes of Health R01
Grant (R01-NS108968) Sub-contract from Massachusetts Eye and Ear Infirmary
Title: Direct CNS Delivery System for BDNF AntagoNATs using Heterotopic Mucosal Grafting for the
Treatment of Parkinson's Disease
Amount: $2,546,316 (total); NU Sub-contract: $1,279,394
Duration: January, 2019-December, 2023
Role: Principal Investigator on NU Sub-Contract (PI of the Grant: Dr. Benjamin Bleier)

Source: National Institutes of Health, Office of the Director (R21-OD027052-01)
Sub-contract from Jackson Laboratory, Inc.
Title: Development and Validation of a Novel Cas13a and Nanoparticle Guide-RNA Delivery System
that Allows Precise Ablation of Host Macrophage Populations in a Humanized Mouse Model
Amount: $475,000 (total); NU Sub-contract: $65,000
Duration: April, 2019 – March, 2021
Role: Principal Investigator on NU Sub-Contract (PI of the Grant: Dr. Michael Wiles)

Source: Takeda Vaccines, Cambridge, MA
Title: Academic-Industrial Post-Doctoral Fellowship
Amount: $181,657
Duration: August, 2019 – July, 2021
   Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 491 of 1374 PageID #:
                                       26996                            Amiji, M.M. - 41
Page
Role: Principal Investigator on NU Sub-Contract (PI of the Grant: Dr. Michael Wiles)

Past Funding

Source: National Institutes of Health, Biomedical Research Support Grant
Title: Prevention of Protein Adsorption on Poly(Ethylene Oxide)-Modified Surfaces
Amount: $2,000 (total).
Duration: June, 1993 - May, 1994
Role: Principal Investigator

Source: Northeastern University, 1995 Research and Scholarship Development Fund
Title: Development of Blood-Compatible Hemodialysis Membranes from Chitosan
Amount: $10,000 (total)
Duration: July, 1995 - December, 1996 (with 6-months no-cost extension)
Role: Principal Investigator

Source: Bristol-Myers Squibb Pharmaceutical Research Institute, Kenilworth, NJ.
Title: Development of Novel Thermogelling System for Localized Delivery of Taxol®
Amout: $8,000 (total)
Duration: July, 1996 - June, 1997
Role: Principal Investigator.

Source: Roche Laboratories, Inc., Nutley, NJ.
Title: HPLC Assay Development for Mycophenolic Acid and Mycophenolic Acid Glucuronide
Amount: $10,000 (total)
Duration: July 1996 - December, 1996
Role: Co-Principal Investigator (PI: Prof. Rafaat Seifeldin, Department of Pharmacy Practice,
Northeastern University)

Source: Northeastern University, Honors Program Research Funds
Title: Undergraduate Honors Students Research Initiatives
Amount: $5,000.
Duration: July 1997 - June 1999.
Role: Principal Investigator.

Source: Pharmaceutical Research and Manufacturers of America Foundation, Undergraduate
Pharmaceutics Research Fellowship. (On behalf of Ms. Phung-Kim Lai, B.S. student in the class of
1999).
Title: Novel Thermogelling Paclitaxel Formulation for Intra-Tumoral Delivery
Amount: $5,000 (total)
Duration: January, 1999 - December, 1999
Role: Principal Investigator.

Source: Northeastern University, 1999 Research and Scholarship Development Fund
Title: Stomach-Specific Antibiotic Delivery for H. pylori Infection
Amount: $10,000 (total)
Duration: July, 1999 - June, 2000
Role: Principal Investigator
   Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 492 of 1374 PageID #:
                                       26997                            Amiji, M.M. - 42
Page
Source: EOS Pharmaceuticals Corporation, Woburn, MA (through National Institutes of Health, Small
Business Innovation Research Program, Phase I Grant)
Title: Stomach-Specific Anti-H. pylori Therapy
Amount: $50,000 (total, ~ 45% of the total SBIR funding)
Duration: July, 2000 – June, 2001
Role: Principal Investigator

Source: American Association of Pharmaceutical Scientists and American Foundation for
Pharmaceutical Education, 2000-2001 “Gateway” Research Scholar Program. (On behalf of Mr. Chi-
Sing Nip, Pharm.D. student, Class of 2001)
Title: Perm-selective Membranes from Chitosan for Extracorporeal Removal of 2-Microglobulin
Amount: $5,000 (total)
Duration: July, 2000 – June, 2001
Role: Principal Investigator

Source: Braintree Laboratories, Inc., Braintree, MA
Title: Analysis of Phosphate Binding to Cationic Polymers
Amount: $31,000 (total)
Duration: December, 2000 – June, 2001
Role: Principal Investigator

Source: Pharmaceutical Research and Manufacturers of America Foundation, Undergraduate
Pharmaceutics Research Fellowship. (On behalf of Ms. Erica J. Waugh, Pharm.D. student in the class
of 2002)
Title: Novel Biodegradable Long-Circulating Nanoparticles for Tumor-Selective Drug Delivery
Amount: $5,000 (total)
Duration: January, 2001 – December, 2001
Role: Principal Investigator

Source: Braintree Laboratories, Inc., Braintree, MA
Title: Chitosan-Iron Complexes as Polymeric Phosphate Binders
Amount: $15,000 (total)
Duration: January, 2002 – June, 2002
Role: Principal Investigator

Source: Northeastern University, Undergraduate Research Fund. (On behalf of Ms. Nikita Mody,
Pharm.D. student in the class of 2004)
Title: Tumor-Selective Gene Delivery Systems
Amount: $3,000 (total)
Duration: January, 2002 – June, 2002
Role: Principal Investigator

Source: Northeastern University, 2002 Research and Scholarship Development Fund
Title: Immobilized Enzyme System for Detection and Detoxification of Chemical Warfare Agents
Amount: $5,006 (total)
Duration: July, 2002 - June, 2003
Role: Principal Investigator

Source: Alfred P. Sloan Foundation, New York, NY
   Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 493 of 1374 PageID #:
                                       26998                            Amiji, M.M. - 43
Page
Title: Multi-Track Professional Masters Degree Program in Biotechnology
Amount: $75,000 (total)
Duration: July, 2002 – June 2004 (with one year no-cost extension)
Role: Co-Investigator (PI: Prof. William Detrich, Department of Biology, Northeastern University).

Source: Boston Scientific Corporation. Watertown, MA
Title: Drug Interactions with Poly(vinyl alcohol) Embolic Microspheres: Part I
Amount: $33,256 (total)
Duration: February, 2003 – December, 2003
Role: Principal Investigator

Source: National Cancer Institute, National Institutes of Health (R01-CA95522-01A2)
Title: Long-Circulating Tumor-Selective DNA Delivery Systems
Amount: $744,100 (total)
Duration: July, 2003 – June, 2007* (with one-year no-cost extension)
Role: Principal Investigator

Source: National Science Foundation, Major Research Instrumentation Grant (MRI-0320638)
Title: Acquisition of Scanning Electron Microscope for Nanoscience and Biotechnology
Amount: $477,846 (total)
Duration: July, 2003 – June, 2004
Role: Co-Investigator (PI: Prof. Donald Heiman, Department of Physics, Northeastern University)

Source: Roger Williams Medical Center, Providence, RI. Subcontract of the Department of Defense
Grant DAMD17-03-0716
Title: Drug Encapsulation in Poly(Epsilon-Caprolactone) Nanoparticles
Amount: $20,119 (total)
Duration: October, 2003 – September, 2005 (with one year no-cost extension)
Role: Principal Investigator

Source: Boston Scientific Corporation. Watertown, MA
Title: Drug Interactions with Poly(vinyl alcohol) Embolic Microspheres: Part II
Amount: $44,865 (total)
Duration: February, 2004 – December, 2004
Role: Principal Investigator

Source: American Foundation for Pharmaceutical Education, Undergraduate Gateway Research
Scholarship. (On Behalf of Ms. Stephanie Whalen, PharmD Class of 2006)
Title: Novel Gold Nanoparticle Sensor for Non-invasive Glucose Measurements
Amount: $5,000 (total)
Duration: June, 2004 – December, 2004
Role: Principal Investigator

Source: Boston Scientific Corporation, Natick, MA
Title: Preparation and Characterization of Drug-Loaded SIBS Copolymer Microsphere Formulations
Amount: $100,019 (total)
Duration: October, 2004 – December, 2005 (with no-cost extension)
Role: Principal Investigator
   Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 494 of 1374 PageID #:
                                       26999                            Amiji, M.M. - 44
Page
Source: Novavax, Inc., Malvern, PA.
Title: Nanocarrier Formulation Optimization Studies
Amount: $60,543 (total)
Duration: May, 2005 – December, 2005
Role: Principal Investigator

Source: American Foundation for Pharmaceutical Education, Undergraduate Gateway Research
Scholarship. (On Behalf of Mr. Zeu Hong Tzeng, PharmD Class of 2007)
Title: Thiolated Gelatin Nanoparticles for Intracellular siRNA Delivery
Amount: $5,000 (total)
Duration: July, 2005 – June, 2006
Role: Principal Investigator

Source: Northeastern University, 2005 Research and Scholarship Fund
Title: Functionalized Gold Nanoparticles as Novel Mitochondria-Targeted Vectors
Amount: $15,000 (total)
Duration: July, 2005 – June, 2006
Role: Co-Investigator (PI: Prof. Volkmar Weissig, Department of Pharmaceutical Sciences,
Northeastern University)

Source: Transport Pharmaceuticals, Inc., Framingham, MA
Title: Evaluation of Formulation Properties Used in Iontophoretic Drug Delivery Device
Amount: $58,875 (total)
Duration: August, 2005 – July, 2006
Role: Principal Investigator

Source: Boston Scientific Corporation. Malborough, MA
Title: Drug Interactions with Poly(vinyl alcohol) Embolic Microspheres: Part III
Amount: $125,208 (total)
Duration: March, 2006 – February, 2007
Role: Principal Investigator

Source: Transport Pharmaceuticals, Inc., Framingham, MA
Title: Evaluation of Formulation Properties Used in Iontophoretic Drug Delivery Device: Part II
Amount: $72,952 (total)
Duration: August, 2006 – July, 2007
Role: Principal Investigator

Source: Parsalus Pharmaceuticals, Inc., Boston, MA
Title: Preliminary Micellar Characterization Studies of Lipopeptide Molecules
Amount: $12,372 (total)
Duration: October, 2007 – January, 2008
Role: Principal Investigator

Source: The Michael J. Fox Foundation for Parkinson’s Research
Title: Feasibility of Intranasal Delivery of GDNF for Parkinson’s Disease
Amount: $74,800 (total)
Duration: November, 2007 – December, 2008
   Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 495 of 1374 PageID #:
                                       27000                            Amiji, M.M. - 45
Page
Role: Co-Investigator (PI: Prof. Barbara Waszczak, Department of Pharmaceutical Sciences,
Northeastern University)

Source: Microfluidics, Inc., Newton, MA
Title: HPLC Studies of Drug Encapsulation in Polymeric Nanoparticle Formulations
Amount: $13,549 (total)
Duration: May, 2008 – July, 2008
Role: Principal Investigator

Source: BioCure, Inc., Norcross, GA
Title: Cellular Uptake and Trafficking Properties of siRNA-Loaded Polymeric Nano-Vesicles
Amount: $28,414 (total)
Duration: July, 2008 – June, 2009
Role: Principal Investigator

Source: National Cancer Institute of the National Institutes of Health, Nanotechnology
Characterization Laboratory, Frederick, MD.
Title: Multifunctional Nanoemulsions for Brain Tumor Imaging and Therapy
Amount: Undisclosed (complete preclinical characterization studies)
Duration: July, 2006 – December, 2009
Role: Principal Investigator

Source: National Cancer Institute of the National Institutes of Health, Nanotechnology
Characterization Laboratory, Frederick, MD.
Title: Engineered Gelatin-Based Nanovectors for Pancreatic Cancer Gene Therapy
Amount: Undisclosed (complete preclinical characterization studies)
Duration: July, 2007 – December, 2009
Role: Principal Investigator

Source: Physical Sciences, Inc., Andover, MA. Sub-Contract of the National Cancer Institute STTR
Phase I Application in response to RFA “Image Guided Cancer Interventions” (STTR R41/R42) (1R41-
CA132256-01).
Title: Endoscopically Guided OCT Imaging for Early Cancer Screening
Amount: 87,933 (total)
Duration: May, 2008 – December, 2009
Role: Principal Investigator of NU Sub-contract (PI: Dr. Nick Iftemia, Physical Sciences, Inc., Andover,
MA)

Source: BioCure, Inc., Norcross, GA. Sub-contract funding from the National Cancer Institute Phase
I SBIR contract.
Title: Targeted Multifunctional Polymersomes for Cancer Therapy
Amount: $66,958 (total)
Duration: September, 2009 – June, 2010
Role: Principal Investigator

Source: Physical Sciences, Inc., Andover, MA. Sub-Contract of the National Cancer Institute STTR
Phase I Application in response to RFA “Image Guided Cancer Interventions” (STTR R41/R42) (1R41-
CA135911-01).
Title: Enhanced Contrast Optical Imaging for Screening of Early Stage Pancreatic Cancer
   Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 496 of 1374 PageID #:
                                       27001                            Amiji, M.M. - 46
Page
Amount: $115,071 (total)
Duration: August, 2008 – July, 2010
Role: Principal Investigator of NU Sub-contract (PI: Dr. Nick Iftemia, Physical Sciences, Inc., Andover,
MA)

Source: National Cancer Institute/National Science Foundation, Interdisciplinary Graduate
Education and Training (IGERT) Grant (DGE-0504331)
Title: IGERT-Nanomedical Science and Technology
Amount: $3,320,168 (total)
Duration: October, 2005 – September, 2010
Role: Co-Investigator (PI: Prof. Srinivas Sridhar, The Nanomedicine Education and Research
Consortium (NERC), Northeastern University)

Source: National Cancer Institute of the National Institutes of Health. R01 proposal in response to
NCI’s Alliance for Nanotechnology in Cancer RFA “Cancer Nanotechnology Platform Partnership
Grant” program (1R01-CA119617-01)
Title: Nanotherapeutic Strategy for Multidrug Resistant Tumors
Amount: $1,329,399 (total)
Duration: October, 2005 – July, 2011 (with no-cost extension)
Role: Principle Investigator

Source: National Cancer Institute of the National Institutes of Health. ARRA Administrative
Supplement for “Cancer Nanotechnology Platform Partnership Grant” (1R01-CA119617-S1)
Title: Nanotherapeutic Strategy for Multidrug Resistant Tumors
Amount: $200,000 (total)
Duration: August, 2009 – July, 2011 (with no-cost extension)
Role: Principle Investigator

Source: Forsyth Institute, Boston, MA. Sub-Contract of the National Institute of Dental and Craniofacial
Research’s R21 Proposal in Response to Program Announcement PA-03-107 “NIH
Exploratory/Developmental Research Grant Program” (1R21-DE018782-01A2).
Title: Nanoparticle-Based Antimicrobial Photochemotherapy in Biofilms
Amount: $140,092 (Sub-contract total)
Duration: August, 2009 – July, 2011
Role: Principal Investigator on NU Subcontract (PI: Dr. Nikos Soukos, Forsyth Institute, Boston, MA)

Source: Medix Corporation, Mexico City, Mexico
Title: Stomach-Specific Non-Antibiotic H. pylori Therapy
Amount: $399,759 (total)
Duration: October, 2008 – May, 2012 (with NCE)
Role: Principal Investigator

Source: Nemucore Medical Innovations, Inc., Sub-Contract of NCI Phase 1 SBIR grant.
Title: EGFR-Targeted Nanoemulsions for Imaging and Therapy of Ovarian Cancer
Amount: $ 79,310
Duration: September, 2010 – August, 2012
Role: Principle Investigator on NU Sub-Contract
   Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 497 of 1374 PageID #:
                                       27002                            Amiji, M.M. - 47
Page
Source: National Cancer Institute of the National Institutes of Health, R21 Proposal in response to
RFA PAR-07-034 “Nanoscience and Nanotechnology in Biology and Medicine”. (1R21-CA135594)
Title: Nano-Delivery of Mitochondria-Targeted Ceramide to Overcome Tumor Drug Resistance
Amount: $355,232 (total)
Duration: January, 2010 – December, 2012 (with NCE)
Role: Principal Investigator

Source: National Institute of Diabetes, and Digestive Diseases, and Kidney Diseases (NIDDK) of the
National Institutes of Health. R01 proposal in response to RFA “Nanoscience and Nanotechnology in
Biology and Medicine” program (1R01-DK080477).
Title: Oral Gene Therapy with NiMOS for Inflammatory Bowel Disease
Amount: $1,334,500 (total)
Duration: March, 2008 – February, 2013 (with NCE)
Role: Principle Investigator

Source: National Institute of Neurological Disorders and Stroke of the National Institutes of Health,
R21 Proposal in response to RFA PAR-08-232 “NINDS Exploratory/Developmental Projects in
Translational Research (R21)”. (1R21-NS066984)
Title: Multifunctional Nanoemulsions for Modulation of BBB Transport
Amount: $429,000 (total)
Duration: February, 2010 – April, 2013 (with NCE)
Role: Principal Investigator

Source: Northeastern University-Dana Farber Cancer Institute Joint Research Program Cancer Drug
Development
Title: Evaluating Synergy between Inhibition of Replication and Promotion of Apoptosis in the
Treatment of Ovarian Cancer
Amount: $100,000 (total)
Duration: July 1, 2012 – June 31, 2014
Role: Principal Investigator (in Collaboration with Dr. Michael Goldberg, Dana-Farber Cancer Institute)

Source: Merrimack Pharmaceuticals, Inc., Cambridge, MA
Title: In Vivo Imaging Study
Amount: $35,000 (total)
Duration: August 1, 2014 – June, 2015
Role: Principal Investigator

Source: Novartis Vaccine and Diagnostics, Cambridge, MA
Title: Pharm Sci Industrial Graduate Fellowship Program (designated to Ms. Ruchi Shah)
Amount: $159,300 (total)
Duration: May, 2012 – August, 2015
Role: Principal Investigator

Source: Northeastern University Tier-1 Grant
Title: A Cyber-Physical Platform for Rapid Development of Nano-Delivery Systems
Amount: $50,000 (total)
Duration: July 1, 2014 – December, 2015
Role: Principal Investigator (in Collaboration with Dr. Ravi Sundaram, College of Computer and
Information Science, Northeastern University)
   Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 498 of 1374 PageID #:
                                       27003                            Amiji, M.M. - 48
Page

Source: National Cancer Institute of the National Institutes of Health proposal in response to NCI’s
Alliance for Nanotechnology in Cancer RFA CA-09-012 “Center of Cancer Nanotechnology
Excellence (CCNE) U54 Grant” program (1U54-CA151881. Project #3).
Title: Multi-Modal Therapy for Pancreatic Cancer with Targeted Nanovectors
Amount: $1,420,972 (total project funding); $13.9 million (total CCNE funding)
Duration: September, 2010 – December 2015 (with NCE)
Role: Principle Investigator of Project #3 (CCNE PI: Prof. Vladimir Torchilin, Department of
Pharmaceutical Sciences, Northeastern University)

Source: National Cancer Institute of the National Institutes of Health proposal in response to the NCI’s
Alliance for Nanotechnology in Cancer RFA CA-09-013 “Cancer Nanotechnology Platform
Partnership U01 Grant” program (1U01-CA151452)
Title: Combinatorial-Designed Nano-Platforms to Overcome Tumor Drug Resistance
Amount: $2,317,537 (total)
Duration: September, 2010 – August, 2016 (with NCE)
Role: Principle Investigator

Source: National Science Foundation, Interdisciplinary Graduate Education and Training (IGERT)
Grant (DGE-0965843)
Title: IGERT-Nanomedical Science and Technology
Amount: $3,178,512 (total)
Duration: September, 2010 – August, 2016 (with NCE)
Role: Co-Principal Investigator (PI: Prof. Srinivas Sridhar, The Nanomedicine Education and
Research Consortium (NERC), Northeastern University)

Source: Nemucore Medical Innovations, Inc., Wellesley, MA. Sub-Contract of NCI proposal in
response to Request for Application “Academic-Industrial Partnerships for Translation of In Vivo
Imaging Systems for Cancer Investigations (R01)” PAR-10-169 (1R01-CA158881)
Title: Integrated Image-Guided Targeted Therapy for Refractory Ovarian Cancer
Amount: $3,138,368 (total), NU share: $823,893
Duration: April, 2011 – December 2016 (with NCE)
Role: Principal Investigator

Source: Northeastern University-Houston Methodist Research Institute Collaboration Grant
Title: Non-Viral Telomerase Gene Therapy in Progeria
Amount: $75,000 (total)
Duration: August 1, 2015 – July 31, 2016
Role: Principal Investigator (in Collaboration with Dr. John P. Cooke, Houston Methodist Research
Institute, Houston, TX)

Source: Moderna Therapeutics, Inc. Cambridge, MA
Title: Oral mRNA Delivery and Transfection with Multicompartmental Systems
Amount: $93,543 (total)
Duration: July 1, 2016 – April 30, 2017
Role: Principal Investigator
   Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 499 of 1374 PageID #:
                                       27004                            Amiji, M.M. - 49
Page
Source: National Cancer Institute of the National Institutes of Health, R21 Proposal in response to
PAR13-146 ”NCI Exploratory/Developmental Research Grant Program (NCI Omnibus R21)”. (R21
proposal CA-179652-A1).
Title: Targeted Platinates/siRNA Combination Therapy for Resistant Lung Cancer
Amount: $427,625 (total)
Duration: April 1, 2014 – March 31, 2017 (with NCE)
Role: Principal Investigator

Source: National Institute of General Medical Sciences, National Institutes of Health R01 grant in
response to RFA “PAR-10-142 Interface of the Life and Physical Sciences” (1R01-GM098117)
Title: Impact of Lipids on Compound Absorption: Mechanistic Studies and Modeling
Amount: $2,315,953 (total); Co-PI Share: $238,330
Duration: July, 2012 – June, 2017
Role: Co-Investigator (PI: Rebecca Carrier, Department of Chemical Engineering, Northeastern
University)

Source: Northeastern University Tier-1 Grant
Title: Engineering a Sprayable Multifunctional Wound Dressing
Amount: $50,000 (total)
Duration: July 1, 2016 – December 30, 2017
Role: Principal Investigator (in Collaboration with Dr. Nasim Annabi, Department of Chemical
Engineering in the College of Engineered at Northeastern University

Source: National Institute of Diabetes, and Digestive Diseases, and Kidney Diseases (NIDDK) of the
National Institutes of Health. (1 R01 DK098655)
Title: Hepatic Insulin Resistance and Metabolic Disease
Amount: $2,427,993 (total), NU share: $212,447
Duration: April 1, 2013 – March 31, 2018
Role: PI of NU Sub-Contract (PI: Morris F. White, Children’s Hospital/Harvard Medical School, Boston,
MA)

Source: National Cancer Institute of the National Institutes of Health, R56 “Bridge” Grant on the NCI
Nanotechnology for Cancer IRCN (U01) Submission
Title: Integrated Nano-Therapeutics to Overcome Tumor Plasticity and Resistance
Amount: $300,000 (total)
Duration: September, 2017 – August, 2018
Role: Principal Investigator

Source: Targagenix, Inc., Stony Brook, NY - Sub-Contract of NCI SBIR Contract
Title: Nanoemulsion Formulation and IND Enabling Studies of a Novel Cancer Stem Cell Cytotoxic
Agent
Amount: $330,000 (total)
Duration: November, 2015 – October, 2018
Role: Principal Investigator

Source: Takeda Vaccines, Cambridge, MA
Title: Determination of Stability of Inactivated Zika Viral Vaccine Formulation
Amount: $79,751 (total)
Duration: February, 2018 – October, 2018
   Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 500 of 1374 PageID #:
                                       27005                            Amiji, M.M. - 50
Page
Role: Principal Investigator

Source: National Institute of Biomedical Imaging and Bioengineering of the National Institutes of
Health, R21 Proposal in response to PA-16-040 “Exploratory/Developmental Bioengineering
Research Grants (EBRG) [R21]”. (R21 proposal EB-023025-01).
Title: Oral Gene Delivery to Improve Iron Overload Disorders
Amount: $419,425 (total)
Duration: June, 2016 – March, 2019 (with NCE)
Role: Co-Principal Investigator (In Collaboration with Dr. Jonghan Kim, Department of Pharmaceutical
Sciences, School of Pharmacy at Northeastern University)

Source: Northeastern University-Dana Farber Cancer Institute Joint Research Program on Cancer
Drug Development
Title: MicroRNA-Based Reprogramming of Tumor-Associated Macrophages in Ovarian Cancer
Amount: $100,000 (total)
Duration: August, 2017 – July, 2019
Role: Principal Investigator (in Collaboration with Dr. Michael Goldberg, Dana-Farber Cancer Institute)

PATENTS AND INVENTION DISCLOSURES

Amiji, M.M. “Biocompatible Articles and Method of Making Same”. United States Patent Number
  5,885,609. Issued: March 1999.

Amiji, M.M. “Drug Delivery Using pH-Sensitive Semi-Interpenetrating Network Hydrogels”. United
  States Patent Number 5,904,927. Issued: May 1999.

Langer, R.S., Lynn, D.M., Putnam, D., Amiji, M.M., and Anderson, D.G. “Biodegradable Poly(Beta-
   Amino Esters) and Uses Thereof”. United States Patent Number 6,998,115. Issued: February,
   2006.

Langer, R.S., Lynn, D.M., Putnam, D., Amiji, M.M., and Anderson, D.G. “Biodegradable Poly(Beta-
   Amino Esters) and Uses Thereof”. European Patent Application. (Serial number 019775410-2115-
   US0131270, Filed: October, 2001).

Amiji, M.M. and Taqieddin, E.S. “Hybrid Immobilized Catalytic System with Controlled Permeability”
  United States Patent Application US2004/0266026, Pending (Filed: January, 2003).

Amiji, M.M., Shenoy, D.B., and van Vlerken, L.E. “Nanoparticulate Delivery Systems for Treating
  Multi-drug Resistance”. United States Patent Application, US2006/0257493, Pending (Filed: April,
  2006).

Amiji, M.M. and Tiwari, S.K. “Novel Nanoemulsion Formulations” United States Patent Application
  US2007/0148194, Pending (Filed: November, 2006).

Hirt, T., Lu, Z., Meir, W., and Amiji, M. “Mucoadhesive Vesicles for Drug Delivery”. PCT and United
    States Patent Application PCT/US2008/12/157,144. Pending (Filed: August, 2008).

Hanson, R., Amiji, M.., and Weissig, V. “Precision-Guided Nanoparticle System for Drug Delivery”
  PCT and United States Patent Application PCT/US2008/01766, Pending (Filed: February, 2008).
   Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 501 of 1374 PageID #:
                                       27006                            Amiji, M.M. - 51
Page

Amiji, M. and Iyer, A.K. “Multi-Functional Self-Assembling Polymeric Nanosystems”. PCT and United
  States Patent Application US200961/246,355 and WO 2010042823-A1 Pending (Filed:
  September, 2009).

Amiji, M., Kalariya, M., Jain, S., and Attarwala, A. “Multi-Compartmental Macrophage Delivery”. PCT
  and United States Patent Application US 20130243689-A1 and WO 2011119881-A1, Pending
  (Filed: March, 2011).

Amiji, M., Ganta, S., and Tsai, P.-C. “Multimodal Diagnostic Technology for Early Stage Cancer
  Lesions”. PCT and United States Patent Application US 20130224120-A1 and WO 2011119822-
  A1, Pending (Filed March, 2011).

Amiji, M. and Iyer, A.K. “Biodegradable Polymeric Buffers”. PCT and United States Patent Application
  WO 2014008283-A3, Pending (Filed: July, 2013).

Amiji, M. and Singh, A. “Releasable Magnetic Cell Capture Technology”. PCT and United States
  Patent Application WO 2014110578-A1, Pending (Filed: January, 2014).

Amiji, M., Trivedi, M., and Singh, A. ”Mitochondrial Reprogramming by Non-Viral Nucleic Acid
  Delivery”. Provisional United States Patent Application (Filed: September, 2014).

Amiji, M., Singh, A., Nascimento, A.V., and Su, M.J. “Cellular Reprogramming by Modulation of
  Extracellular Vesicle (Exosome) Composition”. Provisional United States Patent Application (Filed:
  September, 2014).

PRESENTATIONS

American Association of Pharmaceutical Scientists Annual Meeting, Orlando, FL. Poster presentation
   entitled “Adsorption Isotherms of Doxorubicin on Oxidized Dextran”. November, 1988.

Controlled Release Society Annual Meeting, San Francisco, CA. Podium presentation entitled
   “Mucoadhesive Hydrogels Effective at Neutral pH”. March, 1989.

Society for Biomaterials Annual Meeting, Santa Fe, NM. Podium presentation entitled “The Minimum
   Amount of Biologically Active Fibrinogen Necessary for Surface-Induced Platelet Activation”.
   April, 1989.

NIH Conference on Cardiovascular Science and Technology, Bethesda, MD. Podium presentation
   entitled “Mechanism of Surface Passivation by Albumin”. May 1990.

Surfaces in Biomaterials Foundation First Annual Meeting, Minneapolis, MN. Podium presentation
    entitled “Mechanism Study on the Prevention of Surface-Induced Platelet Activation by Adsorbed
    Albumin”. March, 1991.

Society for Biomaterials Annual Meeting, Scottsdale, AZ. Podium presentation entitled “Prevention of
   Protein Adsorption and Platelet Adhesion by Steric Repulsion. May, 1991.
   Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 502 of 1374 PageID #:
                                       27007                            Amiji, M.M. - 52
Page
American Chemical Society National Meeting, Washington, DC. Podium presentation entitled
  “Surface Passivating Effect of PEO/PPO/PEO Triblock Copolymers”. August, 1992.

American Chemical Society National Meeting, Washington, DC. Podium presentation entitled
   “Analysis on the Surface Adsorption of PEO/PPO/PEO Triblock Copolymers”. August, 1992.

American Association of Pharmaceutical Scientists Annual Meeting, San Antonio, TX. Podium
   presentation entitled “Prevention of Protein Adsorption on Surfaces by PEO/PPO/PEO Triblock
   Copolymers”. November, 1992.

Society for Biomaterials Annual Meeting, Boston, MA. “Adsorption Behavior of PEO/PPO/PEO
   Triblock Copolymers on DDS-Glass”. April, 1994.

Society for Biomaterials Annual Meeting, Boston, MA. Podium presentation entitled “Development of
   Poly(ethylene oxide)-Chitosan Blend Membranes for Hemodialysis”. April, 1994.

American Chemical Society Annual Meeting, Washington, DC, Podium presentation entitled
  “Chitosan-Poly(ethylene oxide) Semi-IPN as a pH-Sensitive Drug Delivery System”. August, 1994.

American Association of Pharmaceutical Scientists Annual Meeting, Orlando, FL. Podium
  presentation entitled “Pyrene Fluorescence Study of Insulin Denaturation and Aggregation at
  Hydrophobic Interfaces”. November, 1994.

Controlled Release Society Annual Meeting, Seattle, WA. Poster presentation entitled “Chitosan-
  Poly(Ethylene Oxide) Hydrogels for pH-Sensitive Oral Drug Delivery”. August, 1995.

American Chemical Society's Conference on Formulations and Drug Delivery, Boston, MA. Podium
  presentation entitled “Site-specific Oral Delivery of Antibiotics using pH-Sensitive Hydrogels”.
  October, 1995.

American Association of Pharmaceutical Scientists, Eastern Regional Meeting, New Brunswick, NJ.
  Poster presentation entitled “Site-Specific Delivery of Antibiotics for the Treatment of Helicobacter
  pylori Infection in Peptic Ulcer Disease”. June, 1995.

Fifth World Biomaterials Congress, Toronto, Ontario, Canada. Podium presentation entitled “Surface
    Modification of Chitosan Hemodialysis Membranes with Anionic Polysaccharides”. June, 1996.

Surfaces in Biomaterials ‘96 Symposium, Chandler, AZ. Poster presentation entitled “Modification of
   Chitosan Membrane Surfaces by Complexation-Interpenetration of Anionic Polysaccharides”
   September, 1996.

Nineteenth Annual Undergraduate Research Seminar, Morgantown, WV. Poster presentation entitled
   “Factors Influencing Stomach-Specific Antibiotic Delivery for H. pylori Infection”. October, 1997.

First International Symposium on Advanced Biomaterials, Montréal, Quebec, Canada. Podium
    presentation entitled “Chitosan Surface Modification with Anionic Poly(Ethylene Glycol) Derivative
    for Improved Blood Compatibility.” October, 1997.
   Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 503 of 1374 PageID #:
                                       27008                            Amiji, M.M. - 53
Page
American Association of Pharmaceutical Scientists Annual Meeting, Boston, MA. Poster presentation
  entitled “The Role of Gastric pH and Mucin Permeability on Localized Antibiotic Delivery for H.
  pylori Infection”. November, 1997.

American Association of Pharmaceutical Scientists Annual Meeting, Boston, MA. Poster presentation
  entitled “Mucoadhesive Chitosan Microspheres for Stomach-Specific Antibiotic Delivery”.
  November, 1997.

American Association of Pharmaceutical Scientists Annual Meeting, Boston, MA. Poster presentation
  entitled “Surface Modification of Chitosan by Polyelectrolyte Complexation-Interpenetration to
  Improve Biocompatibility”. November, 1997.

Society for Biomaterials Annual Meeting, Providence, RI. Podium presentation entitled “Novel
   Thermogelling Paclitaxel Formulation for Localized Delivery”. May, 1999.

Society for Biomaterials Annual Meeting, Providence, RI. Podium presentation entitled “Surface
    Modification of Chitosan Microspheres to Improve Biocompatibility”. May, 1999.

Controlled Release Society Annual Meeting, Boston, MA. Poster presentation entitled “Membranes
   Formed by Physical Interpenetration of Chitosan with PEO/PPO/PEO Triblock Copolymers”.
   June, 1999.

American Association of Pharmaceutical Sciences Annual Meeting. Indianapolis, IN. Poster
   presentation entitled “Preparation and Characterization of Cross-linked Chitosan Microspheres
   for Delivery of Tetracycline Locally in the Stomach”. November, 2000.

American Association of Pharmaceutical Sciences, Pharmaceutical Congress of the Americas,
   Orlando, FL. Poster presentation entitled “Intratumoral Administration of Paclitaxel in a
   Thermogelling Pluronic® F-127 Formulation”. March, 2001.

American Association of Pharmaceutical Sciences, Pharmaceutical Congress of the Americas,
   Orlando, FL. Poster presentation entitled “Biodegradable Chitin-Paclitaxel Microparticle
   Formulations for Localized Drug Delivery”. March, 2001.

American Association of Pharmaceutical Scientists, Pharmaceutical Congress of the Americas,
   Orlando, FL. Poster presentation entitled “Permselective Membranes Prepared by Physical
   Interpenetration of Chitosan with PEO/PPO/PEO Triblock Copolymers”. March, 2001.

American Association of Pharmaceutical Scientists, Northeast Regional Discussion Group Annual
   Meeting, Rocky Hill, CT. Poster presentation entitled “Poly(epsilon-caprolactone) Nanoparticles
   for Intracellular Delivery of Tamoxifen”. April, 2001.

American Association of Pharmaceutical Scientists, Northeast Regional Discussion Group Annual
   Meeting, Rocky Hill, CT. Poster presentation entitled “Poly(ethylene glycol)-Modified Gelatin
   Nanoparticles as Long-Circulating Intracellular Delivery Vehicle”. April, 2001.

American Association of Pharmaceutical Scientists Annual Meeting, Denver, CO. Poster presentation
   entitled “Poly(epsilon-caprolactone) Nanoparticles for Intracellular Delivery of Tamoxifen”.
   October, 2001.
   Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 504 of 1374 PageID #:
                                       27009                            Amiji, M.M. - 54
Page

American Association of Pharmaceutical Scientists Annual Meeting, Denver, CO. Poster presentation
   entitled “Perm-Selective Alginate-Chitosan Hybrid Microcapsules for Enzyme Immobilization”.
   October, 2001.

American Association of Pharmaceutical Scientists, Northeast Regional Discussion Group Annual
   Meeting, Rocky Hill, CT. Poster presentation entitled “Long-Circulating, pH-Sensitive Poly(beta-
   amino ester) Nanoparticles for Tumor-Selective Paclitaxel Delivery”. April, 2002.

American Association of Pharmaceutical Scientists Annual Meeting, Toronto, Ontario, Canada. Poster
   presentation entitled “Cellular Uptake, Trafficking, and DNA Transfection Studies with
   Poly(ethylene glycol)-Modified Gelatin Nanoparticles”. November, 2002.

American Association of Pharmaceutical Scientists, Northeast Regional Discussion Group Annual
   Meeting, Rocky Hill, CT. Poster presentation entitled “In Vitro Evaluation of DNA Delivery to Tumor
   Cells Using Poly(ethylene glycol)-Modified Gelatin Nanoparticles”. April, 2003.

American Association of Pharmaceutical Scientists, Northeast Regional Discussion Group Annual
  Meeting, Rocky Hill, CT. Poster presentation entitled “Effect of Chemical Cross-linking of Chitosan
  Microspheres on Gastric Residence and Local Tetracycline Concentrations in Fasted Gerbils for
  Local Treatment of H. pylori Infection”. April, 2003.

American Association of Pharmaceutical Scientists, Northeast Regional Discussion Group Annual
  Meeting, Rocky Hill, CT. Poster presentation entitled “Chitosan Stabilized Colloidal Gold
  Complexes: Cationic Probes for Intracellular DNA Trafficking and Delivery”. April, 2003.

American Association of Pharmaceutical Scientists, Northeast Regional Discussion Group Annual
  Meeting, Rocky Hill, CT. Poster presentation entitled “Plasmid DNA Encapsulation in a Hybrid
  Nanoparticles-in-Microsphere System for Oral Delivery”. April, 2004.

American Association of Pharmaceutical Scientists, Northeast Regional Discussion Group Annual
  Meeting, Rocky Hill, CT. Poster presentation entitled “Preparation of Thiolated Gelatin
  Nanoparticles for Rapid Intracellular Delivery in Response to Glutathione”. April, 2004.

American Association of Pharmaceutical Scientists, Northeast Regional Discussion Group Annual
  Meeting, Rocky Hill, CT. Poster presentation entitled “Polymeric Nanoparticles for Targeted and
  Controlled Tamoxifen Delivery in Breast Cancer: In Vitro and In Vivo Investigations”. April, 2004.

American Association of Pharmaceutical Scientists, Northeast Regional Discussion Group Annual
  Meeting, Rocky Hill, CT. Poster presentation entitled “Biodistribution and Targeting Potential of
  Poly(ethylene glycol)-Modified Gelatin Nanoparticles in Tumor-Bearing Mice”. April, 2004.

American Association of Pharmaceutical Scientists Annual Meeting, Baltimore, MD. Poster
   presentation entitled “Polymeric Nanoparticles for Targeted and Controlled Tamoxifen Delivery in
   Breast Cancer: In-vitro and In-vivo Investigations”. November, 2004.

American Association of Pharmaceutical Scientists Annual Meeting, Baltimore, MD. Poster
   presentation entitled “Preparation of Thiolated Gelatin Nanoparticles for Rapid Intracellular
   Delivery in Response to Glutathione”. November, 2004.
   Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 505 of 1374 PageID #:
                                       27010                            Amiji, M.M. - 55
Page

American Association of Pharmaceutical Scientists Annual Meeting, Baltimore, MD. Poster
   presentation entitled “Biodistribution and Targeting Potential of Poly(ethylene glycol)-Modified
   Gelatin Nanoparticles in Tumor-Bearing Mice”. November, 2004.

American Association of Pharmaceutical Scientists Annual Meeting, Baltimore, MD. Poster
   presentation entitled “Nanoparticles-in-Microsphere Hybrid Systems for Oral DNA Vaccine
   Delivery”. November, 2004.

Materials Research Society Fall National Meeting, Boston, MA. “Biomedical Applications of Gold
   Nanoparticles Functionalized Using Hetero-Bifunctional Poly(ethylene glycol) Spacer”.
   December, 2004.

Materials Research Society Fall National Meeting, Boston, MA. “Biodegradable Polymeric
   Nanoparticles for Tumor-Selective Tamoxifen Delivery: In Vitro and In Vivo Studies”. December,
   2004.

Materials Research Society Fall National Meeting, Boston, MA. “Biodistribution and Tumor-Targeting
   Potential of Poly(ethylene glycol)-Modified Gelatin Nanoparticles”. December, 2004.

American Association of Pharmaceutical Scientists, Northeast Regional Discussion Group Annual
   Meeting, Rocky Hill, CT. Poster presentation entitled “Polymeric Nanoparticles for Targeted and
   Controlled Tamoxifen Delivery in Breast Cancer: In-Vitro and In-Vivo Investigations”. April, 2005.

American Association of Pharmaceutical Scientists, Northeast Regional Discussion Group Annual
   Meeting, Rocky Hill, CT. Poster presentation entitled “Plasmid DNA Encapsulation in a Hybrid
   Nanoparticles-in-Microsphere System for Oral Delivery”. April, 2005.

American Association of Pharmaceutical Scientists, Northeast Regional Discussion Group Annual
   Meeting, Rocky Hill, CT. Poster presentation entitled “Improved Oral Delivery of Hydrophobic
   Drugs with Novel Nanoemulsion Formulations” April, 2005.

Nano Science and Technology Institute’s Nano2005 Conference and Trade Show, Anaheim, CA.
   “Biomedical Applications of Gold Nanoparticles Functionalized Using Hetero-bifunctional
   Poly(ethylene glycol) Spacer”. May, 2005.

Nano Science and Technology Institute’s Nano2005 Conference and Trade Show, Anaheim, CA.
   “Super-paramagnetic Iron Oxide-Gold Core-Shell Nanoparticles for Biomedical Applications”.
   May, 2005.

American Association of Pharmaceutical Scientists Annual Meeting, Nashville, TN. Poster
   presentation entitled “Formulation Optimization for the Nanoparticles-In-Microsphere Hybrid Oral
   Delivery System Using Factorial Design”. November, 2005.

American Association of Pharmaceutical Scientists Annual Meeting, Nashville, TN. Poster
   presentation entitled “Formulation Development and In Vivo Biodistribution Studies of
   Poly(ethylene glycol)-Modified Thiolated Gelatin Nanoparticles”. November, 2005.
   Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 506 of 1374 PageID #:
                                       27011                            Amiji, M.M. - 56
Page
American Association of Pharmaceutical Scientists Annual Meeting, Nashville, TN. Poster
   presentation entitled “Novel Nanoemulsions for Improved Oral Delivery of Hydrophobic Drugs”.
   November, 2005.

American Association of Pharmaceutical Scientists Annual Meeting, Nashville, TN. Poster
   presentation entitled “Nanoemulsion Formulations for Improved CNS Drug Delivery”. November,
   2005.

American Association of Pharmaceutical Scientists Annual Meeting, Nashville, TN. Poster
   presentation entitled “Application of Statistical Factorial Design for the Preparation of
   Poly(styrene-b-isobutylene-b-styrene) Triblock Copolymer Microspheres”. November, 2005

American Association of Pharmaceutical Scientists, Northeast Regional Discussion Group Annual
   Meeting, Rocky Hill, CT. Poster presentation entitled “Intracellular Delivery of Saquinavir in
   Biodegradable Polymeric Nanoparticles for HIV/AIDS” April, 2006.

American Association of Pharmaceutical Scientists, Northeast Regional Discussion Group Annual
   Meeting, Rocky Hill, CT. Poster presentation entitled “Improved Oral Delivery of Saquinavir in
   Nanoemulsion Formulations for HIV/AIDS”. April, 2006.

American Association of Pharmaceutical Scientists, Northeast Regional Discussion Group Annual
   Meeting, Rocky Hill, CT. Poster presentation entitled “Development, Characterization and
   Transfection of the Plasmid DNA Encapsulated in Nanoparticles-in-Microsphere Formulations for
   Oral Delivery”. April, 2006.

American Association of Pharmaceutical Scientists, Northeast Regional Discussion Group Annual
   Meeting, Rocky Hill, CT. Poster presentation entitled “Tumor-Targeted Delivery of Hydrophobic
   Drugs in pH-Sensitive Poly(ethylene oxide)-Modified Poly(beta-amino ester) Nanoparticles”. April,
   2006.

Society for Biomaterials Annual Meeting, Pittsburgh, PA. Podium presentation entitled “Modulation of
   Intracellular Ceramide Using Polymeric Nanoparticles to Overcome Multidrug Resistance in
   Tumor Cells”. April, 2006.

Society for Biomaterials Annual Meeting, Pittsburgh, PA. Poster presentation entitled “Development
   of the Nanoparticles-in-Microsphere Hybrid Formulations for Oral Delivery of Plasmid DNA”. April,
   2006.

Society for Biomaterials Annual Meeting, Pittsburgh, PA. Poster presentation entitled “Novel
   Nanoemulsions for Improved Oral Delivery of Hydrophobic Drugs”. April, 2006.

Nano Science and Technology Institute’s Nano2006 Conference and Trade Show, Boston, MA.
   Podium presentation entitled “Modulation of Intracellular Ceramide Using Polymeric
   Nanoparticles to Overcome Multidrug Resistance in Tumor Cells”. May, 2006.

Nano Science and Technology Institute’s Nano2006 Conference and Trade Show, Boston, MA.
   Poster presentation entitled “Formulation Optimization for the Nanoparticles-in-Microsphere
   Hybrid Oral Delivery Systems Using Factorial Design”. May, 2006.
   Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 507 of 1374 PageID #:
                                       27012                            Amiji, M.M. - 57
Page
Nano Science and Technology Institute’s Nano2006 Conference and Trade Show, Boston, MA.
   Poster presentation entitled “Novel Nanoemulsions for Improved Oral Delivery of Poorly Soluble
   Drugs”. May, 2006.

Nano Science and Technology Institute’s Nano2006 Conference and Trade Show, Boston, MA.
   Poster presentation entitled “Characterization and In Vivo Biodistribution Studies with
   Poly(ethylene glycol)-Modified Thiolated Gelatin Nanoparticles”. May, 2006.

Controlled Release Society Annual Meeting, Vienna, Austria. Poster presentation entitled
   “Poly(Styrene-b-Isobutylene-b-Styrene) Triblock Copolymer Microspheres for Sustained Release
   Drug Delivery”. July, 2006.

Society of Neuroscience 2006 Annual Meeting, Atlanta, GA. Poster presentation entitled “Brain
    Delivery of Proteins by the Intranasal Route of Administration Using Cationic Liposomes”.
    October, 2006

The First National Cancer Institute’s Alliance in Nanotechnology Principal Investigator Meeting. San
   Diego, CA. Poster presentation entitled “Multifunctional Nanosystems to Overcome Drug
   Resistance in Cancer”. October, 2006.

The First National Cancer Institute’s Alliance in Nanotechnology Principal Investigator Meeting. San
   Diego, CA. Poster presentation entitled “Modulation of Multidrug Resistance in Cancer with
   Polymer Blend Nanoparticles”. October, 2006.

American Association of Pharmaceutical Scientists Annual Meeting, San Antonio, TX. Poster
   presentation entitled “Tumor-Targeted Delivery of Hydrophobic Drugs in pH-Sensitive
   Poly(ethylene oxide)-Modified Poly(beta-amino ester) Nanoparticles”. November, 2006.

American Association of Pharmaceutical Scientists Annual Meeting, San Antonio, TX. Poster
   presentation entitled “Development and Characterization of Nanoemulsion Formulations
   Containing Multimodal Therapeutics for Brain Tumor”. November, 2006.

American Association of Pharmaceutical Scientists Annual Meeting, San Antonio, TX. Poster
   presentation entitled “Biodegradable Polymeric Nanoparticles for Intracellular Saquinavir Delivery
   in HIV/AIDS”. November, 2006.

American Association of Pharmaceutical Scientists Annual Meeting, San Antonio, TX. Poster
   presentation entitled “Oral Plasmid DNA Administration and Transfection Using Nanoparticles-in-
   Microsphere Formulations”. November, 2006.

American Association of Pharmaceutical Scientists Annual Meeting, San Antonio, TX. Poster
   presentation entitled “Modulation of Multidrug Resistance in Cancer with Polymer Blend
   Nanoparticles”. November, 2006.

American Association of Pharmaceutical Scientists Annual Meeting, San Antonio, TX. Poster
   presentation entitled “Tumor-Targeted sFlt-1 Gene Delivery Using Long-Circulating Thiolated
   Gelatin Nanoparticles”. November, 2006.
   Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 508 of 1374 PageID #:
                                       27013                            Amiji, M.M. - 58
Page
American Association of Pharmaceutical Scientists Annual Meeting, San Antonio, TX. Poster
   presentation entitled “Improved Oral Delivery of Saquinavir in Nanoemulsion Formulations for
   HIV/AIDS”. November, 2006.

Controlled Release Society Annual Meeting, Long Beach, CA. Poster presentation entitled
   “Gastrointestinal Gene Delivery in Mice using Polymeric Nanoparticles-in-Microsphere Oral
   System”. July, 2007.

Controlled Release Society Annual Meeting, Long Beach, CA. Poster presentation entitled “Design
   and Development of a Polymer-Blend Nanoparticle Drug Delivery System to Overcome Multidrug
   Resistance in Cancer”. July, 2007.

Controlled Release Society Annual Meeting, Long Beach, CA. Poster presentation entitled “Paclitaxel
   and Ceramide Combination Therapy in Biodegradable Polymeric Nanoparticles to Overcome
   Multidrug Resistance in Cancer”. July, 2007.

The Second National Cancer Institute’s Alliance in Nanotechnology Principal Investigator Meeting.
   Chapel Hill, NC. Poster presentation entitled “Nanoparticulate Therapeutic Strategy for
   Intracellular Ceramide Modulation to Lower Apoptotic Threshold and Overcome Multidrug
   Resistance in Cancer”. October, 2007.

American Association of Pharmaceutical Scientists Annual Meeting, San Diego, CA. Poster
   presentation entitled “Modulation of Intracellular Ceramide Metabolism with Biodegradable
   Polymeric Nanoparticle-Encapsulated Tamoxifen to Overcome Multidrug Resistance in Cancer.”
   November, 2007.

American Association of Pharmaceutical Scientists Annual Meeting, San Diego, CA. Poster
   presentation entitled “Multifunctional Polymer Blend Nanoparticles for Temporal-Controlled
   Release of Combination Therapeutics to Overcome Multidrug Resistance of Cancer”. November,
   2007.

American Association of Pharmaceutical Scientists Annual Meeting, San Diego, CA. Poster
   presentation entitled “Development of Novel Biodegradable Polymeric Nanoparticles-in-
   Microsphere Formulation for Local Plasmid DNA Delivery in the Gastrointestinal Tract”.
   November, 2007.

American Association of Pharmaceutical Scientists Annual Meeting, San Diego, CA. Poster
   presentation entitled “HER2/neu Receptor-Targeted Engineered Gelatin Nanovectors for Gene
   Delivery and Transfection in Pancreatic Cancer Cells”. November, 2007.

American Chemical Society Annual Meeting, New Orleans, LA. Podium presentation entitled “Gene
   Delivery and Transfection Studies with Lipopolyplexes in Human Endothelial and Smooth Muscle
   Cells”. April, 2008.

Nano Science and Technology Institute’s Nano2008 Conference and Trade Show, Boston, MA.
   Podium presentation entitled “Gene Delivery and Transfection Studies with Lipopolyplexes in
   Human Endothelial and Smooth Muscle Cells”. June, 2008.
   Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 509 of 1374 PageID #:
                                       27014                            Amiji, M.M. - 59
Page
Nano Science and Technology Institute’s Nano2008 Conference and Trade Show, Boston, MA.
   Podium presentation entitled “Epidermal Growth Factor Receptor-Targeted Engineered Gelatin
   Nanovectors for Gene Delivery and Transfection in Pancreatic Cancer Cells”. June, 2008.

Nano Science and Technology Institute’s Nano2008 Conference and Trade Show, Boston, MA.
   Poster presentation entitled “Non-condensing Calcium Alginate Microspheres for Macrophage-
   Selective Gene Delivery and Transfection”. June, 2008.

Nano Science and Technology Institute’s Nano2008 Conference and Trade Show, Boston, MA.
   Poster presentation entitled “Multifunctional Nanoparticulate System for Simultaneous EGFR
   Gene Silencing and Enhancement of Apoptosis in Pancreatic Cancer Cells”. June, 2008.

Controlled Release Society Annual Meeting, New York, NY. Podium presentation entitled “Gene
   Delivery and Transfection Studies in Smooth Muscle Cells with Lipopolyplexes Immobilized in
   Gelatin-Coated Stainless Steel Substrates.” July, 2008.

Controlled Release Society Annual Meeting, New York, NY. Poster presentation entitled “Cellular
   Trafficking Studies of Ceramide-Loaded Poly(ethylene Oxide)-Modified Poly(epsilon-
   caprolactone) Nanoparticles with Raman Spectroscopy.” July, 2008.

American Association of Pharmaceutical Scientists Annual Meeting, Atlanta, GA. Poster presentation
   entitled “Epidermal Growth Factor Receptor-Targeted Gelatin-Based Nanoparticles for Reporter
   and Therapeutic Gene Delivery in Human Pancreatic Cancer Cells”. November, 2008.

The Fourth National Cancer Institute’s Alliance in Nanotechnology Principal Investigator Meeting.
   Manhattan Beach, CA. Poster presentation entitled “Polymer Blend Nanoparticulate System for
   Combination Paclitaxe/Lonidamine Co-Therapy in Overcoming Multidrug Resistance in Breast
   and Ovarian Cancer via Exploitation of the Warburg’s Effect”. October, 2009.

The Fourth National Cancer Institute’s Alliance in Nanotechnology Principal Investigator Meeting.
   Manhattan Beach, CA. Poster presentation entitled “Inhibition of ABCD1 (MDR-1) Expression by
   siRNA Nanoparticulate Delivery System to Overcome Drug Resistance in Osteosarcoma”.
   October, 2009.

American Association of Pharmaceutical Scientists Annual Meeting, Los Angeles, CA. Poster
   presentation entitled “In Vitro Studies with Estradiol-Loaded Omega-3 Fatty Acid-Containing Oil-
   in-Water Nanoemulsion Formulations for the Treatment of Coronary Restenosis”. November,
   2009.

American Association of Pharmaceutical Scientists Annual Meeting, Los Angeles, CA. Poster
   presentation entitled “The Effect of Curcumin in Enhancing Oral Absorption and Anti-Tumor
   Therapeutic Efficacy of Paclitaxel Administered in Nanoemulsion Formulations”. November,
   2009.

American Association of Pharmaceutical Scientists Annual Meeting, Los Angeles, CA. Poster
   presentation entitled “TNF- Gene Silencing Using Nanoparticles-in-Microsphere Oral Delivery
   System in an Inflammatory Bowel Disease Model”. November, 2009.
   Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 510 of 1374 PageID #:
                                       27015                            Amiji, M.M. - 60
Page
Controlled Release Society Annual Meeting, Portland, OR. Poster presentation entitled “Tuftsin-
   Modified Alginate Nanoparticles as a Non-Condensing Macrophage-Targeted Gene Delivery
   System for Anti-Inflammatory Therapy.” July, 2010.

Controlled Release Society Annual Meeting, Portland, OR. Poster presentation entitled “Preliminary
   Evaluations of Combination Ceramide/Estradiol Therapy in Coronary Restenosis with Omega-3
   Fatty Acid-Containing Nanoemulsion Formulations”. July, 2010.

Controlled Release Society Annual Meeting, Portland, OR. Poster presentation entitled “In Vitro
   Evaluations of Nanoparticle-in-Emulsion Formulations for Gene Delivery and Transfection in
   Macrophages”. July, 2010.

American Association of Pharmaceutical Scientists Annual Meeting, New Orleans, LA. Poster
   presentation entitled “Preliminary Evaluations of Combination Ceramide/Estradiol Therapy in
   Atherosclerosis with Omega-3 Fatty Acid-Containing Nanoemulsion Formulations”. November,
   2010.

American Association of Pharmaceutical Scientists Annual Meeting, New Orleans, LA. Podium and
   poster presentations entitled “Tuftsin-Modified Alginate Nanoparticles as a Non-Condensing
   Macrophage-Targeted Gene Delivery System for Anti-Inflammatory Therapy”. November, 2010.

American Association of Pharmaceutical Scientists Annual Meeting, New Orleans, LA. Poster
   presentation entitled “Advances in siRNA Delivery: Preliminary Work in the Development of an
   siRNA Nanoemulsion Delivery System”. November, 2010.

American Association of Pharmaceutical Scientists Annual Meeting, New Orleans, LA. Poster
   presentation entitled “Advances in siRNA Delivery: Preliminary Work in the Development of an
   siRNA Nanoemulsion Delivery System”. November, 2010.

American Association of Pharmaceutical Scientists Annual Meeting, New Orleans, LA. Poster
   presentation entitled “Gene Delivery and Transfection in Human Pancreatic Cancer Cells using
   Epidermal Growth Factor Receptor-Targeted Gelatin Nanoparticles”. November, 2010.

American Association of Pharmaceutical Scientists, National Biotechnology Conference. San
   Francisco, CA. Poster presentation entitled “Therapeutic Gene Delivery and Transfection in
   Human Pancreatic Cancer Cells Using Epidermal Growth Factor Receptor-Targeted Gelatin
   Nanoparticles”. May, 2011.

Nano Science and Technology Institute’s Nano2011 Conference and Trade Show, Boston, MA.
   Podium presentation entitled “Label-Free Raman Micro-Spectral Imaging of the Micro-
   Environment of Panc-1 Spheroids”. June, 2011.

Nano Science and Technology Institute’s Nano2011 Conference and Trade Show, Boston, MA.
   Podium presentation entitled “Therapeutic Gene Delivery and Transfection in Human Pancreatic
   Cancer Cells Using Epidermal Growth Factor Receptor-Targeted Gelatin Nanoparticles”. June,
   2011.
   Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 511 of 1374 PageID #:
                                       27016                            Amiji, M.M. - 61
Page
Controlled Release Society Annual Meeting, National Harbor, MD. Poster presentation entitled “Label-
   Free Imaging of Panc-1 Human Pancreatic Tumor Spheroids by Raman Microspectroscopy”. July,
   2011.

Controlled Release Society Annual Meeting, National Harbor, MD. Poster presentation entitled
   “Therapeutic Gene Delivery and Transfection in Human Pancreatic Cancer Cells Using Epidermal
   Growth Factor Receptor-Targeted Gelatin Nanoparticles”. July, 2011.

17th International Workshop on Single Molecule Spectroscopy and Ultrasensitive Analysis in the Life
     Sciences, Berlin, Germany. Poster presentation entitled “Label-Free and Sub-Micron Imaging of
     Tumor Micro-Environment In Vitro”. September, 2011.

The Fifth National Cancer Institute’s Alliance in Nanotechnology for Cancer Annual Principal
   Investigators Meeting, Boston, MA. Poster presentation entitled “Combinatorial Library Approach
   Using Functionally Variant Hyaluronic Acid-Based Self-Assembling Nanosystems for Tumor-
   Targeted Drug and Oligonucleotide Delivery”. September, 2011.

The Fifth National Cancer Institute’s Alliance in Nanotechnology for Cancer Annual Principal
   Investigators Meeting, Boston, MA. Poster presentation entitled “Evaluations of Dextran-Based
   Nanoparticle-Mediated Drug and siRNA Delivery”. September, 2011.

The Fifth National Cancer Institute’s Alliance in Nanotechnology for Cancer Annual Principal
   Investigators Meeting, Boston, MA. Poster presentation entitled ““Multimodal Therapeutic
   Approach for Pancreatic Cancer: Delivery of Combination wt-p53 Gene and Gemcitabine in
   Epidermal Growth Factor Receptor-Targeted Gelatin Nanoparticles”. September, 2011.

Federation of Analytical Chemistry and Spectroscopy Societies (FACSS) 38th Annual Meeting. Reno,
   NV. Posium presentation entitled “Label-Free Sub-Micron Imaging of Biological Systems”.
   October, 2011.

American Association of Pharmaceutical Scientists Annual Meeting, Washington, DC. Poster
   presentation entitled “Combinatorial Library Approach Using Functionally Variant Hyaluronic Acid-
   Based Self-Assembling Nanosystems for Tumor-Targeted Drug and Oligonucleotide Delivery”.
   October, 2011.

American Association of Pharmaceutical Scientists Annual Meeting, Washington, DC. Poster
   presentation entitled “Squalane oil Multiple Emulsion Formulations for Enhanced Immune
   Response to Peptide-Based Melanoma Vaccine”. October, 2011.

American Association of Pharmaceutical Scientists Annual Meeting, Washington, DC. Poster
   presentation entitled “Macrophage-Targeted Tuftsin-Modified Alginate Nanoparticles for Anti-
   Inflammatory Gene Therapy in the Treatment of Rheumatoid Arthritis”. October, 2011.

American Association of Pharmaceutical Scientists Annual Meeting, Washington, DC. Poster
   presentation entitled “Multimodal Therapeutic Approach for Pancreatic Cancer: Delivery of
   Combination wt-p53 Gene and Gemcitabine in Epidermal Growth Factor Receptor-Targeted
   Gelatin Nanoparticles”. October, 2011.
   Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 512 of 1374 PageID #:
                                       27017                            Amiji, M.M. - 62
Page
Connective Tissue Oncology Society (CTOS) Annual Meeting, Chicago, IL. Podium presentation
   entitled “Dextran-Based Nanoparticulate Delivery System to Overcome Multidrug Resistance in
   Osteosarcoma”. October, 2011.

Eight Annual Workshop on FT-IR Spectroscopy in Microbiological and Medical Diagnostics. Berlin,
    Germany. Poster presentation entitled “Raman-Active Gold Nanoparticles as Beacons in Cervical
    Cancer Cells”. October, 2011.

International Society of Pharmaceutical Engineers Annual Meeting. Dallas, TX. Podium presentation
     entitled “Macrophage-Targeted Tuftsin-Modified Alginate Nanoparticles for Anti-Inflammatory
     Gene Therapy in the Treatment of Rheumatoid Arthritis”. November, 2011.

American Association of Pharmaceutical Scientists, National Biotechnology Conference. San Diego,
   CA. Poster presentation entitled “Macrophage-Targeted Tuftsin-Modified Alginate Nanoparticles
   for Anti-Inflammatory Gene Therapy in the Treatment of Experimental Arthritis”. May, 2012.

INVITED PRESENTATIONS AND TUTORIALS

Massachusetts College of Pharmacy and Allied Health. Division of Pharmaceutical Sciences. Boston,
  MA. “Formulation of Controlled Release Dosage Forms”. May, 1996.

Advanced Magnetics, Inc., Cambridge, MA. “Poly(Ethylene Glycol)-Modified Biomaterial Surfaces”.
   January, 1998.

Innovative Imaging Systems, Inc., North Billerica, MA. “Polymers for Controlled Drug Delivery
   Systems”. August, 1998.

Kuwait University, Faculty of Pharmacy, Safat, Kuwait. “Medical and Pharmaceutical Applications of
  Chitosan”. February, 1999.

Tufts University, Department of Chemical Engineering and Bioengineering and Center for
   Biotechnology Engineering. Medford, MA. “Chitosan-Based Biomaterials and Drug Delivery
   Systems”. March, 2000.

Massachusetts Institute of Technology (MIT), Department of Chemical Engineering, Cambridge, MA.
  “Polymeric Site-Specific Drug Delivery Systems”. September, 2000.

Zycos, Inc., Lexington, MA. “Cationic Interpenetrating Network Hydrogels for DNA Delivery”.
   December, 2000.

Northeastern University, Department of Pharmaceutical Sciences, Boston, MA. “Novel Biodegradable
   pH-Responsive Polymers for Intracellular Delivery”. March, 2001.

Northeastern University, School of Pharmacy, Boston, MA. “Polymeric Delivery Systems for Drugs
   and Genes”. March, 2002.

Cambridge Scientific, Inc., Cambridge, MA. “Polymeric Drug and Gene Delivery Systems”. March,
  2002.
   Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 513 of 1374 PageID #:
                                       27018                            Amiji, M.M. - 63
Page
Marine Polymer Technologies, Inc., Topsfield, MA. “Chitosan-Based Biomaterials and Drug Delivery
  Systems”. April, 2002.

Northeastern University, Biotechnology Academic Steering Committee, Boston, MA. “Polymeric
   Biomaterials and Drug Delivery Systems”. January, 2003.

Northeastern University, Department of Biology, Boston, MA. “Polymeric Biomaterials and Delivery
   Systems”. April, 2003.

Northeastern University, Technology Transfer and Biotechnology Symposium, Boston, MA.
   “Polymeric Biomaterials and Drug Delivery Systems”. April, 2003.

Catalyst Oncology, Inc., Providence, RI. “Tumor-Targeted Polymeric Nanoparticle Delivery Systems”
   December, 2003.

Archemix, Inc., Cambridge, MA. “Nanotechnology for Drug Delivery”. May, 2004.

Novartis Institute for Biomedical Research, Cambridge, MA. “Polymeric Technologies for Delivery of
  Drugs and Genes”. August, 2004.

University of MA at Lowell, Lowell, MA. “Polymer-Based Technologies for Targeted Delivery of Drugs
   and Genes”. February, 2005.

Spherics, Inc., Lincoln, RI. “Polymeric Delivery Systems for Drugs and Genes”. April, 2005.

Northeastern University, Department of 2005 Pharmaceutical Sciences Research Showcase, Boston,
   MA. “Nanotechnology for Tumor-Targeted Delivery of Drugs and Genes”. May, 2005.

Nano Science and Technology Institute’s Nano2005 Conference and Trade Show, Anaheim, CA.
  “Nanotechnology for Medical Diagnosis, Imaging, and Therapy – a Tutorial”. May, 2005.

Nano Science and Technology Institute’s Nano2005 Conference and Trade Show, Anaheim, CA.
  “Tumor Targeted Nanocarriers for Drug and Gene Delivery”. May, 2005.

Pfizer Central Research, Groton, CT. “Polymeric Biomaterials and Targeted Delivery Systems”.
    September, 2005.

Universidad Metropolitana (UMET), Department of Science and Technology, National Science
   Foundation Sponsored XIV Undergraduate Research Symposium. San Juan, PR.
   “Nanotechnology for Medical Imaging and Therapy”. September, 2005.

Strategic Research Institute, Inc., Cambridge, MA. Nanomedicine: Commercialization of Drug
   Discovery, Delivery, and Diagnostics Conference. “Nanotechnology for Targeted Delivery of Drugs
   and Genes”. October, 2005.

Nano Science and Technology Institute’s Tutorial, Washington, DC “Nanotechnology for Cancer
  Therapeutics – A Tutorial” October, 2005.
   Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 514 of 1374 PageID #:
                                       27019                            Amiji, M.M. - 64
Page
National Institute of Standards and Technology, Gaithersburg, MD. “Nanotechnology for Cancer
   Imaging and Therapy” December, 2005.

Alkermes, Inc., Cambridge, MA. “Multi-Functional Nanotechnology for Imaging and Therapy”. April,
   2006.

Nano Science and Technology Institute’s Tutorial, Washington, DC “Nanotechnology for Cancer
  Therapeutics – A Tutorial” May, 2006.

Nano Science and Technology Institute’s Nano2006 Conference and Trade Show, Boston, MA.
  “Nanotechnology in Drug Delivery: An Overview”. May, 2006.

2006 Cancer Nanotechnology Conference, Paris, France. “Nanotechnology for Tumor-Targeted Drug
   and Gene Delivery”. May, 2006.

Northeastern University, Department of 2006 Pharmaceutical Sciences Research Showcase, Boston,
   MA. “Multi-functional Nanosystems for Drug Delivery and Imaging”. May, 2006.

National Cancer Institute, Center for Cancer Research, Nanobiology “Think Tank” Meeting, Frederick,
   MD. “Multi-functional Nanosystems to Overcome Drug Resistance in Cancer”. June, 2006.

Microfluidics, Inc., Newton, MA. “Nanotechnology for Targeted Delivery of Drugs and Genes”. June,
   2006.

Wyeth Pharmaceuticals, Inc., Andover, MA. “Nanotechnology and the Promise of Molecular
  Medicine”. July, 2006.

Emory University, School of Medicine, Department of Ophthamology, Atlanta, GA. “Nanotechnology
  for Targeted Delivery of Drugs and Genes”. July, 2006.

New Jersey Center for Biomaterials, Rutgers – the States University of New Jersey, Piscataway, NJ.
  “Polymers for Tumor-Targeted Delivery and Modulation of Multidrug Resistance”. August, 2006.

Accelrys Nanobiotechnology Seminar Series, Cambridge, MA. “Nanotechnology for Targeted Delivery
   of Drugs and Genes”. August, 2006.

Swiss House of Advanced Research and Education (SHARE), Consulate of Switzerland, Boston, MA.
   “Nanotechnology for Medical Diagnosis and Treatment”. September, 2006.

American Academy of Nanomedicine 2nd Annual Meeting, Washington, DC. “Nanotechnology for
  Targeted Drug and Gene Delivery”. September, 2006.

Epic Therapeutics, Inc., Norwood, MA. “Nanotechnology for Targeted Delivery of Drugs and Genes”.
   September, 2006.

12th Samsung International Symposium on Molecular Medicine, Seoul, Korea. “Multi-functional
    Nanosystems for Tumor-Targeted Drug and Gene Delivery”. September, 2006.
   Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 515 of 1374 PageID #:
                                       27020                            Amiji, M.M. - 65
Page
Nanotechnology 2006 Conference, Rensselaer Polytechnic Institute, Troy, NY. Multi-functional
  Nanosystems for Targeted Drug and Gene Delivery”. September, 2006.

Missouri Nanotechnology Alliance – 3rd Annual Meeting, Columbia, MO. “Multi-functional
   Nanosystems for Tumor-Targeted Drug and Gene Delivery”. October, 2006.

Cambridge Healthtech Institute’s Targeted Nanodelivery Conference, Baltimore, MD. “Multi-functional
  Nanosystems to Overcome Drug Resistance in Cancer”. October, 2006.

Oncogene Science – A Bayer Healthcare Company, Cambridge, MA “Nanomedicine: Realizing the
  Potential for Early Cancer Diagnosis and Molecular Therapy”. October, 2006.

Northeastern University, Department of Chemistry and Chemical Biology, Boston, MA. “Multi-
   functional Nanosystems for Imaging and Drug Delivery”. November, 2006.

New Jersey Center for Biomaterials – 2nd Annual , Rutger’s - The State University of New Jersey, New
  Brunswick, NJ. “Multi-functional Nanosystems for Drug and Gene Delivery”. November, 2006.

American College of Veterinary Pathologists and American Society for Veterinary Clinical Pathology
  Annual Meeting, Tucson, AZ. “Nanotechnology for Medical Imaging and Therapy”. December,
  2006.

National Institutes of Health, National Cancer Institute’s, Drug Development and Therapeutics
   Committee, Bethesda, MD. “Multifunctional Nanosystems to Overcome Drug Resistance in
   Cancer”. January, 2007.

Millennium Pharmaceuticals, Inc., Cambridge, MA. “Nanotechnology Applications in Translational
   Oncology”. January, 2007.

Harvard-MIT Health Science and Technology Program, MIT, Cambridge, MA. “Nanotechnology
   Applications in Cancer Therapy”. February, 2007.

New Jersey Center for Biomaterials, Rutger’s - The State University of New Jersey, New Brunswick,
  NJ. “Polymer Libraries for Tumor-Targeted Delivery and Modulation of Multidrug Resistance”.
  March, 2007.

Strategic Research Institute’s 2nd Annual Nanomedicine Conference, Washington,                  DC.
   “Nanotechnology for Tumor-Targeted Delivery of Drugs and Genes”. March, 2007.

Materials Research Society, 2007 Spring Meeting, San Francisco, CA. “Pre-Clinical In Vivo Efficacy
  and Safety Studies – a Tutorial”. April, 2007.

Materials Research Society, 2007 Spring Meeting, San Francisco, CA. “Multifunctional Nanosystems
  for Targeted Drug and Gene Delivery”. April, 2007.

American Association of Pharmaceutical Scientists, Northeast Regional Discussion Group Annual
  Meeting, Rocky Hill, CT. “Micro- and Nanotechnology for Oral Drug and Gene Delivery”. April,
  2007.
   Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 516 of 1374 PageID #:
                                       27021                            Amiji, M.M. - 66
Page
Genzyme Pharmaceuticals, Inc. – Drug and Biomaterials R&D, Waltham, MA. “Nanotechnology
  Applications in Translational Oncology”. April, 2007.

Vertex Pharmaceuticals, Inc., Cambridge, MA. “Nanotechnology Applications in Translational
   Oncology”. April, 2007.

Dartmouth College, Thayer School of Engineering, Hanover, NH. “Cancer Nanomedicine: Potential
   for Targeted Delivery and Molecular Medicine”. May, 2007.

2007 Association for Research in Vision and Ophthalmology Annual Meeting, Fort Lauderdale, FL.
   “Nanotechnology in Advanced Drug Delivery: An Overview”. May, 2007.

2007 Biotechnology Industry Organization Annual Conference, Cancer Nanotechnology for Early
   Diagnosis and Therapy Symposium, Boston, MA. “Multifunctional Nanosystems for Tumor-
   Targeted Drug and Gene Delivery”. May, 2007.

Northeastern University, Department of Pharmaceutical Sciences 2007 Research Showcase, Boston,
   MA. “Systemic and Oral Therapeutic Gene Delivery with Non-Viral Vectors”. May, 2007.

2007 Cancer Nanotechnology Conference, Paris, France. “Multifunctional Nanosystems for Tumor-
   Targeted Drug and Gene Delivery”. June, 2007.

Wellman’s Photomedicine Center, MA General Hospital, Boston, MA. “Nanotechnology for Cancer
  Imaging and Therapy”. July 2007.

National Cancer Institute, National Institutes of Health. Frederick, MD. “Multifunctional Nanosystems
   to Overcome Drug Resistance in Cancer”. July 2007.

Cerulean (Tempo) Pharmaceuticals, Inc., Cambridge, MA. “Nanotechnology Applications in
   Translational Oncology”. September 2007.

Tufts University – New England Medical Center, Molecular Oncology Research Institute, Boston, MA.
   “Nanotechnology Applications in Translational Oncology”. September 2007.

Merck Research Laboratories, Boston, MA. “Nanotechnology Applications in Translational Oncology”.
  September 2007.

2007 Boston Society for Advanced Therapeutics, Annual Meeting, Harvard Medical School, Boston,
   MA. “Nanotechnology for Targeted Delivery of Drugs and Genes”. September 2007.

Second Annual National Cancer Insitute’s Nanotechnology in Cancer Alliance’s Principal Investigators
   Meeting, Chapel Hill, NC. “Multifunctional Nanoparticles to Overcome Tumor Drug Resistance”.
   October 2007.

Northeastern University, University’s Board of Trustee’s Annual Meeting, Boston, MA. “Nanomedicine:
   Opportunity for Targeted Imaging and Drug Delivery”. October, 2007.

Dartmouth College, Thayer School of Engineering, 8th Annual Nanomaterials Conference, Hanover,
   NH. “Nanotechnology for Cancer Specific Drug and Gene Delivery”. October, 2007.
   Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 517 of 1374 PageID #:
                                       27022                            Amiji, M.M. - 67
Page

The Fifth Annual Nanomedicine and Drug Delivery Symposium (NanoDDS), Boston, MA
   “Multifunctional Nanotherapeutic Strategies for Drug and Gene Delivery”. November, 2007.

University of Central Florida, Nano Science and Technology Center, Orlando, FL. “Nanotechnology
    Applications in Translational Oncology”. November, 2007.

Dartmouth Medical School, Hanover, NH. “Nanotechnology Applications in Translational Oncology”.
   December, 2007.

University of South Carolina, Department of Pharmaceutical Sciences, College of Pharmacy,
   Columbia, SC. “Nanomedicine: Opportunity for Translation of Molecular Therapies”. February,
   2008.

Medical University of South Carolina, School of Pharmacy, Charleston, SC. “Nanomedicine:
  Opportunity for Translation of Molecular Therapies”. February, 2008.

IQPC, The Future of Nanotechnology for Targeted Drug Delivery Conference, Boston, MA.
   “Nanotechnology Applications in Translational Oncology”. February, 2008.

Novartis Institutes for Biomedical Research, Cambridge, MA. “Advances in Oral Drug and Gene
  Delivery Systems”. April, 2008.

Museum of Science, Boston, MA. “Nanomedicine: Realizing the Potential for Targeted Cancer
  Therapy”. April, 2008.

Boston University, College of Engineering, 2008 Emerging Technology and Best Practices Seminar
   Series Nanotechnology in Medicine: From Diagnostics to Therapeutics Program, Boston, MA.
   “Advances in Nanotechnology for Drug and Gene Delivery”. April, 2008.

Microfluidics Corporation, Newton, MA. “Nanotechnology for Targeted Imaging and Drug Delivery”.
   April, 2008.

Atrium Medical Corporation, Hudson, NH. “Advances in Nanotechnology for Drug and Gene Delivery”.
    April, 2008.

First European Conference for Clinical Nanomedicine, Basel, Switzerland. “Polymeric Nanosystems
    for Targeted Delivery of Drugs and Genes”. May, 2008.

Mayo Clinic, Department of Biomedical Engineering, Rochester, MN. “Nanotechnology Applications
  in Translational Oncology”. September, 2008.

Pfizer – Research Technology Center, Cambridge, MA. “Nanomedicine: Opportunity for Translation
    of Molecular Therapies”. September, 2008.

Bio-Rad, Inc., Hercules, CA. “Advances in Nanotechnology for Non-Viral Gene Delivery”. October,
   2008.
   Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 518 of 1374 PageID #:
                                       27023                            Amiji, M.M. - 68
Page
Purdue University, School of Pharmacy, West Lafayette, IN. “Multifunctional Nanosystems for
   Targeted Drug and Gene Delivery”, November, 2008.

American Association of Pharmaceutical Scientists 2008 National Meeting, Atlanta, GA. “Advances in
  Nanotechnology for Drug and Gene Delivery”, November, 2008.

Materials Research Society, 2008 Fall Meeting, Boston, MA. “Multifunctional Nanosystems for
  Cancer-Targeted Imaging and Drug Delivery”. December, 2008.

Xavier University of Louisiana, College of Pharmacy, New Orleans, LA. “Multifunctional Nanosystems
   for Targeted Drug and Gene Delivery”. December, 2008.

Arqule, Inc., Waltham, MA. “Nanotechnology Applications in Translational Oncology”. January, 2009.

Indo-US Science and Technology Forum-Sponsored Cancer Nanotechnology Symposium, New
   Delhi, India. “Multifunctional Nanosystems to Overcome Tumor Drug Resistance”. February, 2009.

Panacea Biopharmaceuticals, Inc. New Delhi, India. “Advances in Nanotechnology for Non-Viral Gene
  Delivery”. February, 2009.

Institute of Genomics and Integrative Biology, New Delhi, India. “Multi-functional Nanosystems for
    Targeted Drug and Gene Delivery”. February, 2009.

Cadila Pharmaceuticals, LTD, Ahmedabad, India. “Multi-functional Nanosystems for Targeted Drug
  and Gene Delivery”. February, 2009.

Microfluidics Corporation, Newton, MA. “Multifunctional Nanosystems for Targeted Imaging and Drug
   Delivery”. February, 2009.

Strem Chemicals, Inc., Newburyport, MA. “Nanotechnology Applications in Translational Oncology”.
   February, 2009.

Microfluidics Corporation, Newton, MA. Webinar on “Multifunctional Nanomedicine: Opportunity for
   Targeted Drug and Gene Delivery”. May, 2009.

MA General Hospital, Department of Orthopedic Surgery and Orthopedic Oncology, Boston, MA.
  “Multifunctional Nanosystems to Overcome Tumor Drug Resistance”. July, 2009.

Microfluidics Corporation, Newton, MA. Roundtable Discussions with Scientific Board and Directors.
   “Nanomedical Technologies in Early Disease Diagnosis, Imaging and Therapy”. July, 2009.

2009 American Association of Colleges of Pharmacy Annual Meeting, Boston, MA. “Nanomedical
   Technologies in Early Diagnosis, Imaging and Therapy”. July, 2009.

Novartis Institute of Biomedical Research, Vaccine and Diagnostics Division, Cambridge, MA.
  “Advances in Oral Non-Viral Gene Delivery Systems”. July, 2009.

2009 Nano Business Alliance Conference, Chicago, IL. “Nanotechnology in Early Diagnosis and
   Targeted Therapy”. September, 2009.
   Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 519 of 1374 PageID #:
                                       27024                            Amiji, M.M. - 69
Page

Roche Pharmaceuticals Partnering Event, Cambridge, MA. “Nanotechnology in Early Diagnosis and
  Targeted Therapy”. September, 2009.

Fifth Annual National Cancer Institute’s Nanotechnology in Cancer Alliance’s Principal Investigators
    Meeting, Manhattan Beach, CA. “Multifunctional Nanoparticles to Overcome Tumor Drug
    Resistance”. October 2009.

First Annual Conference of the American Society for Nanomedicine, Bolger Center, Potomac, MD.
    “Multifunctional Nanosystems for Cancer Diagnosis and Therapy”. October, 2009.

University of Wisconsin at Madison, School of Pharmacy, Madison, WI. “Nanotechnology in Early
   Diagnosis and Targeted Therapy”. November, 2009.

University of Illinois at Chicago, College of Pharmacy, Chicago, IL. “Nanomedicine: Opportunity for
   Early Diagnosis and Targeted Therapy”. January, 2010.

Langer Lab Seminar Series, MA Institute of Technology, Cambridge, MA. “Nanotechnology in Early
   Diagnosis and Targeted Therapy”. February, 2010.

University of Nebraska Medical Center, College of Pharmacy, Omaha, NE. “Nanotechnology in Early
   Diagnosis and Targeted Therapy”. March, 2010.

Canadian Society for Pharmaceutical Sciences 2010 Annual Meeting, Vancouver, British Columbia,
  Canada. “Nanotechnology Applications in Cancer Diagnosis and Therapy” June, 2010.

National Cancer Institute, Center for Cancer Research, Nano-Biology Program, Frederick, MD.
   ““Nanotechnology Applications in Cancer Diagnosis and Therapy” June, 2010.

Stanford University, School of Medicine, Nano-Biotechnology Program Seminar Series, Stanford, CA.
   “Multifunctional Nanosystems for Early Diagnosis and Targeted Therapy”. June 2010.

American Chemical Society’s National Meeting, Boston, MA. “Multifunctional Nanosystems for Tumor
  Imaging and Therapy”. August, 2010.

Second Annual Conference of the American Society for Nanomedicine, NIAID-Sponsored Symposium
   on Nanotechnology for HIV/AIDS. Bolger Center, Potomac, MD. “Nanotechnology Advances in the
   Prevention and Treatment of HIV/AIDS”. October, 2010.

Avila Therapeutics, Inc., Waltham, MA. “Nanotechnology for Disease Diagnosis and Targeted
   Therapy”. November, 2010.

2010 Annual National Cancer Institute’s Nanotechnology in Cancer Alliance’s Principal Investigators
   Meeting, Bethesda, MD. “Combinatorial-Designed Nano-Platforms to Overcome Tumor Drug
   Resistance”. November, 2010.

Center for Medicine and Innovative Technologies (CIMIT)-Wellcome Trust Joint Workshop on PTSD
  and TBI. Boston, MA. “Strategies for Overcoming the Blood-Brain Barrier in CNS Therapies”.
  January, 2011.
   Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 520 of 1374 PageID #:
                                       27025                            Amiji, M.M. - 70
Page

15th International Symposium on Recent Advances in Drug Delivery Systems, University of Utah, Salt
   Lake City, UT. “Multifunctional Nanosystems for Targeted Delivery of Molecular Therapies”.
   February, 2011.

Keynote Presentation at the 2011 GRASP Annual Meeting, MA College of Pharmacy and Health
   Sciences, Boston, MA. “Multifunctional Nanosystems for Molecular Medicine”. June, 2011.

Fox Chase Cancer Center, Philadelphia, PA. “Multifunctional Nanosystems to Overcome Tumor Drug
   Resistance”. July, 2011.

2011 Annual National Cancer Institute’s Nanotechnology in Cancer Alliance’s Principal Investigators
   Meeting, Tutorial Presentation, Boston, MA. “Nucleic Acid Therapeutics: Using DNA and Small
   Interfering RNA for Cancer”. September 2011.

2011 Annual National Cancer Institute’s Nanotechnology in Cancer Alliance’s Principal Investigators
   Meeting, Boston, MA. “Taming the Beast: Nanotechnology Solutions for Tumor Aggression”
   September, 2011.

Eight Lohmann Therapie Systems (LTS) Academy Meeting, Bonn, Germany. “Multi-functional
   Nanomedicines: From Diagnostics to Targeted Delivery”. September, 2011.

Indiana University, Department of Biochemistry and Molecular Biology, Indianapolis, IN. “Multi-
   functional Nanomedicines: From Cancer Diagnostics to Targeted Delivery”. October, 2011.

University of Missouri at Columbia, Oncology Grand Rounds, Columbia, MO. “Multi-functional
   Nanomedicines: From Cancer Diagnostics to Targeted Delivery”. October, 2011.

American Association of Pharmaceutical Scientists (AAPS) 2012 annual meeting. Special symposium
  on “Nano-Delivery Systems for Vaccines”. Washington, DC. “Multi-Compartmental Delivery
  Systems for Cancer Vaccination”. October, 2011.

Carolina Center for Cancer Nanotechnology Excellence Symposium, University of North Carolina.
   Chapel Hill, NC. “Multifunctional Nanosystems: From Diagnostic Imaging to Targeted Therapies”.
   January, 2012.

2nd International Conference on Nanotechnology at Bio-Medical Interface. Amrita Centre for
   Nanosciences and Molecular Medicine, Kochi, Kerala State, India. “Translational Cancer Nano-
   Medicine: From Diagnostic Imaging to Targeted Therapies”. February, 2012.

Wayne State University, Department of Pharmaceutical Sciences, Applebaum College of Pharmacy
  and Allied Health. Detroit, MI. “Translational Cancer Nano-Medicine: From Diagnostic Imaging to
  Targeted Therapies”. March, 2012.

2012 Nano-Bio International Collaborative Conference, University of South Florida, Tampa, FL.
   ““Translational Cancer Nano-Medicine: From Diagnostic Imaging to Targeted Therapies”. March,
   2012.
   Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 521 of 1374 PageID #:
                                       27026                            Amiji, M.M. - 71
Page
Tufts University, Center for Translational Science Institute (CTSI) Roundtable Discussions, Boston,
   MA. “Delivery Strategies for CNS Therapies”. March, 2012.

Tufts University School of Medicine, Cancer Center Seminar Program. Boston, MA. “Translational
   Cancer Nano-Medicine: From Diagnostic Imaging to Targeted Therapies”. April, 2012.

Canadian Society for Pharmaceutical Sciences 2012 Annual Meeting, Toronto, Ontario, Canada.
  ”Multi-Compartmental Lipid Delivery Systems for Cancer Vaccination”. June, 2012.

2012 Nano Science and Technology Institute’s Cancer Nanotechnology Symposium. Santa Clara,
   CA. “Translational Cancer Nanomedicine: Multimodal Strategies to Overcome Tumor Drug
   Resistance”. June, 2012.

University of Illinois at Urbana-Champaign 2012 BioSensing, BioActuation, and BioNanotechnology
   Summer Institute. Urbana-Champaign, IL. ““Translational Cancer Nano-Medicine: From
   Diagnostic Imaging to Targeted Therapies”. August, 2012.

2012 American Association of Pharmaceutical Scientists Annual Meeting “Tumor-Targeting
   Symposium”. Chicago, IL. Translational Cancer Nano-Medicine: Multimodal Strategies to
   Overcome Tumor Drug Resistance” October, 2012.

2012 Annual National Cancer Institute’s Nanotechnology in Cancer Alliance’s Principal Investigators
   Meeting, Houston, TX. “Combinatorial-Designed Self-Assembled Nano-Systems for Tumor-
   Targeted RNAi/Drug Therapy” November, 2012.

University of Toronto, Leslie Dan School of Pharmacy, Toronto, Ontario, Canada. “Translational
   Cancer Nano-Medicine: From Diagnostic Imaging to Targeted Therapies”. November, 2012.

Merck Research Laboratories, Rahway, NJ. “Translational Cancer Nano-Medicine: From Diagnostic
  Imaging to Targeted Therapies”. November, 2012.

American Society of Health-Systems Pharmacists (ASHP) Midyear Meeting, Spotlight on Science
  Plenary Talk, Las Vegas, NV. “Nanotechnology in Medicine: Very Tiny Solutions for Big
  Challenges”. December, 2012.

National Cancer Institute, National Institutes of Health, Special symposium on “Dysregulated
   Endocytosis in Cancer”. Bethesda, MD. “Nanotechnology for Tumor-Targeted Drug and Nucleic
   Acid Delivery”. January, 2013.

Harvard University, School of Engineering and Applied Sciences, Cambridge, MA. “Translational
   Cancer Nano-Medicine: From Diagnostic Imaging to Targeted Therapies”. January, 2013.

University of Connecticut, School of Pharmacy, Department of Pharmaceutical Sciences. Storrs, CT.
   “Translational Cancer Nano-Medicine: From Diagnostic Imaging to Targeted Therapies”. April,
   2013.

Ferris State University, College of Pharmacy’s 60th Annual Spring Pharmacy Seminar Series Keynote
   Presentation, Big Rapids, MI. “Nanotechnology in Medicine: Very Tiny Solutions for Bio-Medical
   Challenges”. May, 2013.
   Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 522 of 1374 PageID #:
                                       27027                            Amiji, M.M. - 72
Page

University of Missouri Kansas City, School of Pharmacy, Department of Pharmaceutical Sciences.
   Kansas City, MO. “Translational Cancer Nano-Medicine: From Diagnostic Imaging to Targeted
   Therapies”. May, 2013.

First International Translational Nanomedicine Conference. Plenary Presentation. Northeastern
    University, Boston, MA. “Translational Nano-Medicine: Diagnostics and Therapeutics for Cancer
    and Inflammatory Diseases”. July, 2013.

University of Massachusetts Medical School, Program in Molecular Medicine, Worcester, MA.
   “Translational Nano-Medicine: Targeted Therapeutics for Cancer and Inflammatory Diseases”.
   September, 2013.

2013 Annual National Cancer Institute’s Nanotechnology in Cancer Alliance’s Principal Investigators
   Meeting, Bethesda, MD. “Combinatorial-Designed Nano-Platforms: Opportunity for Targeted
   Delivery of Drugs and siRNA” September, 2013.

Tufts University, Department of Biomedical Engineering, College of Engineering, Medford, MA.
   “Translational Nano-Medicine: Targeted Therapeutics for Cancer and Inflammatory Diseases”.
   March, 2014.

Johnson & Johnson Innovation Center, Cambridge, MA. “Translational Nano-Medicine: Targeted
   Therapeutics for Cancer, Pain, and Inflammatory Diseases”. April, 2014.

2014 Cambridge Healthtech Institute (CHI) Biologics Formulation and Delivery Summit, Keynote
   Presentation, Cambridge, MA. “Translational Nano-Medicine: Targeted Therapeutics for Cancer
   and Inflammatory Diseases”. May, 2014.

2014 Oligonucleotide and Peptide Therapeutics Symposium – TIDES, Providence, RI. “CNS Delivery
   of Peptide Therapeutics”. May, 2014.

Second International Translational Nanomedicine Conference. Plenary Presentation. Northeastern
   University, Boston, MA. “Nanotechnology for CNS Delivery of Biological Therapeutics”. July, 2014.

Second Annual Workshop on Micro- and Nano-Technologies for Medicine: Emerging Frontiers and
   Applications. MIT-Harvard Science and Technology Program and the Wyss Institute. Cambridge,
   MA. “Translational Nano-Medicine: Targeted Therapeutics for Cancer and Inflammatory
   Diseases”. July, 2014.

2014 Annual National Cancer Institute’s Nanotechnology in Cancer Alliance’s Principal Investigators
   Meeting, Bethesda, MD. “Combinatorial-Designed Nano-Platforms: RNAi and Drug Co-Therapy in
   Resistant Tumors” October, 2014.

Houston Methodist Research Institute’s George and Angelina Kostas Research Center for
  Cardiovascular Nanomedicine Inaugural Symposium. Houston, TX. “Targeted Therapeutic
  Delivery for Endothelial Dysfunction in Cardiovascular Diseases”. October, 2014.
   Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 523 of 1374 PageID #:
                                       27028                            Amiji, M.M. - 73
Page
University of Michigan, College of Pharmacy, Department of Pharmaceutical Sciences, Ann Arbor,
   MI. “Translational Nano-Medicine: Targeted Therapeutics for Cancer and Inflammatory Diseases”.
   November, 2014.

Purdue University, School of Pharmacy and Pharmacal Sciences, 12th Annual Garnet E. Peck
   Symposium, West Lafayette, IN. “Translational Nano-Medicine: Targeted Therapeutics for Cancer
   and Inflammatory Diseases”. February, 2015.

Henry Stuart Talks, London, UK. “Nanotechnology for CNS Delivery of Biological Therapeutics”.
  March, 2015.

Takeda Pharmaceuticals, New Frontier Science, Cambridge, MA. “Nanotechnology for Systemic and
   Local GI Delivery”. March, 2015.

Microfluidics, Inc., Westwood, MA. A webinar presentation on “Nano-Emulsions for CNS Delivery of
   Biological Therapeutics”. April, 2015.

New England Structural Biology Association (NESBA) Annual Symposium, Bentley University,
  Waltham, MA. Keynote presentation entitled ““Translational Nano-Medicine: Targeted
  Therapeutics for Pain, Cancer, and Inflammatory Diseases”. May, 2015.

King Abdulaziz University, Faculty of Pharmacy, Jeddah, Saudi Arabia. Presentation to the graduating
   class of Doctor of Pharmacy students on Pharmacy Career Day 2015 entitled “Translational Nano-
   Medicine: Opportunities in Graduate Education and Research”. May, 2015.

King Abdulaziz University, Faculty of Pharmacy, Jeddah, Saudi Arabia. Research presentation to the
   faculty and students entitled “Translational Nano-Medicine: Tiny Solutions for Big Biomedical
   Challenges”. May, 2015.

Tufts University Cancer Center 2015 Research Retreat, Cummings School of Veterinary Medicine at
   Tufts, Grafton, MA. “Multimodal Nanotechnology Solutions for Drug Resistant Tumors”. June,
   2015.

Eight European Summit for Clinical Nanomedicine and Targeted Medicine, Basel, Switzerland.
   “Macrophage-Targeted Nano-Delivery Systems for Anti-Inflammatory Therapy”. June, 2015.

Third Annual Workshop on Micro- and Nano-Technologies for Medicine: Emerging Frontiers and
   Applications. MIT-Harvard Science and Technology Program and the Wyss Institute. Cambridge,
   MA. “Advances in the Delivery of Cancer Vaccines and Therapeutics”. July, 2015.

Northeastern University and Houston Methodist Research Institute Collaborative Meeting, Boston,
   MA. “Targeted Nucleic Acid Delivery in Inflammatory Diseases”. August, 2015.

Bioscience Seminar Program, Morsani College of Medicine, USF Health, University of South Florida,
   Tampa, FL. “Translational Nano-Medicine: Targeted Therapeutics for Pain, Cancer, and
   Inflammatory Disease”. September, 2015.
   Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 524 of 1374 PageID #:
                                       27029                            Amiji, M.M. - 74
Page
Houston Methodist Research Institute’s George and Angelina Kostas Research Center for
  Cardiovascular Nanomedicine Second Annual Symposium. Houston, TX. “Targeted Delivery of
  Nucleic Acids for Inflammatory Diseases”. October, 2015.

Forsyth Institute, Cambridge, MA. “Advances in Nanotechnology for Inflammatory Diseases”. January,
   2016.

Dicerna Pharmaceuticals, Inc., Cambridge, MA. “Translational Nano-Medicine:               Targeted
   Therapeutics for Pain, Cancer, and Inflammatory Disease”. February, 2016.

Eight Bangalore India Nano Conference. Bangalore, Karnataka State, India. “Translational Nano-
   Medicine: Targeted Therapeutics for Pain, Cancer, and Inflammatory Disease”. March, 2016.

2016 Annual SPIE Conference. Special symposium on Multifunctional Nanoparticles for Biomedical
   Research, Baltimore, MD. “Multifunctional Nanoparticles for Nucleic Acid Therapy”. April, 2016.

2016 American Association of Pharmaceutical Scientists, National Biotechnology Conference,
   Boston, MA. “Targeted Nano-Therapeutics for Drug Resistant Tumors”. May, 2016.

2016 Pharmaceutical Sciences Research Showcase, Northeastern University, Boston, MA.
   “Exosome-Mediated Reprogramming of the Tumor Microenvironment”. May, 2016.

Engineering Conference International. Symposium on Nanotechnology in Medicine: From Molecules
  to Humans, Henstein, Austria. “Translational Nano-Medicine: Targeted Therapeutics for Cancer
  and Inflammatory Disease”. July, 2016.

Fourth Annual Workshop on Micro- and Nano-Technologies for Medicine: Emerging Frontiers and
   Applications. MIT-Harvard Science and Technology Program and the Wyss Institute. Cambridge,
   MA. “Macrophage Reprogramming in Cancer and Inflammatory Diseases”. July, 2016.

Third International Ovarian Cancer Symposium and International Symposium on Tumor
   Microenvironment and Therapy Resistance, University of Oklahoma Health Sciences Center,
   Oklahoma City, OK. “Targeted Nano-Therapeutics for Drug Resistant Tumors”. August, 2016.

2016 Asian Polymer Association’s International Conference on Advanced Polymers, Biomaterials,
   Bioengineering and Nano-Drug Delivery. Flic-En-Flac, Mauritius. “Combinatorial-Designed
   Polymeric Nanosystems for Targeted Drug Delivery”. September, 2016.

University of Porto, Porto, Portugal. “Translational Nano-Medicine: Targeted Therapeutics for Pain,
   Cancer, and Inflammatory Disease”. October, 2016.

Brown University, Department of Molecular Pharmacology, Physiology, and Biotechnology.
   Providence, RI. “Targeting Nucleic Acid Base Therapeutics for Cancer and Inflammatory
   Diseases”. November, 2016.

2017 Systems Oncology Conference, Amrita Institute of Medical Sciences, Amrita Institute, Kochi,
   Kerala, India. ““Targeted Nano-Therapeutics for Drug Resistant Tumors”. March, 2017.
   Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 525 of 1374 PageID #:
                                       27030                            Amiji, M.M. - 75
Page
University of Alberta, Faculty of Pharmacy and Pharmaceutical Sciences, Edmonton, Alberta,
   Canada. Invited presentation entitled “Translational Nano-Medicine: Targeted Therapeutics for
   Pain, Cancer, and Inflammatory Diseases”. March, 2017.

Institute for Research and Medical Consultation (IRMC), Imam Abdulrahman bin Faisal University,
    Dammam, Saudi Arabia. “Translational Nano-Medicine: Targeted Therapeutics for Pain, Cancer,
    and Inflammatory Diseases”. May, 2017.

Keynote presentation at the 91st American Chemical Society Colloid and Surface Science
   Symposium. City College of New York, New York, NY. “Combinatorial-Designed Nano-Systems
   for Delivery of Nucleic Acid”. July, 2017.

Fifth Annual Workshop on Micro- and Nano-Technologies for Medicine: Emerging Frontiers and
    Applications. MIT-Harvard Science and Technology Program and the Wyss Institute. Cambridge,
    MA. “Advances in CNS Delivery of Biological Therapeutics”. July, 2017.

Keynote presentation at the Applied Pharmaceutical Nanotechnology (APN) 2017 Conference, Broad
   Institute, Massachusetts Institute of Technology, Cambridge, MA. “Translational Nano-Medicine:
   Targeted Therapeutics for Pain, Cancer, and Inflammatory Diseases”. October, 2017.

Seminar presentation in the Department of Biochemistry and Molecular and Cellular Biology,
  Georgetown University Medical Center, Washington, DC. “Delivery of Nucleic Acid Therapeutics
  for Refractory Tumors”. October, 2017.

Seminar presentation in the Department of Chemistry, Kennedy College of Sciences, University of
  Massachusetts at Lowell, Lowell, MA. “Advances in Systemic and Oral Nucleic Acid Therapeutic
  Delivery”. November, 2017.

Plenary presentation at the End-2-Cancer Symposium on Emerging Nanotechnology and Drug
   Delivery for Cancer. University of Oklahoma Health Sciences Center, Oklahoma City, OK.
   “Reprogramming the Tumor Microenvironment by Exosomal Transfer of Nucleic Acids”.
   December, 2017.

Institute for Research and Medical Consultation (IRMC), Imam Abdulrahman bin Faisal University,
    Dammam, Saudi Arabia. “Nanotechnology for the Treatment of Resistant Tumors”. March, 2018.

Institute for Research and Medical Consultation (IRMC), Imam Abdulrahman bin Faisal University,
    Dammam, Saudi Arabia. “Nanotechnology for CNS Delivery of Biological Therapies”. March, 2018.

Institute for Research and Medical Consultation (IRMC), Imam Abdulrahman bin Faisal University,
    Dammam, Saudi Arabia. “Nanotechnology in Cardiovascular Medicine”. March, 2018.

American Chemical Society and American Association of Pharmaceutical Scientists - 2018 Drug
  Design and Delivery Symposium Webinar Series. “Advanced Nano-Delivery Systems: Facilitating
  Tumor Delivery and Mitigating Resistance”. May, 2018.

Stony Brook University Institute of Chemical Biology and Drug Discovery (ICB & DD) 2018 Symposium
   on “Frontiers of Nanomedicine: Drug Delivery, Therapeutics, and Diagnosis” Keynote
   Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 526 of 1374 PageID #:
                                       27031                            Amiji, M.M. - 76
Page
   Presentation. Stony Brook, NY “Integrated Nano-Medicine for Cancer and Inflammatory
   Diseases”. October, 2018.

University of Massachusetts Medical School, Department of Biochemistry and Molecular
   Pharmacology, Worcester, MA. “Targeted Delivery of Nucleic Acid Therapy for Cancer and
   Inflammatory Diseases”. November, 2018.

Chapman University, College of Pharmacy. Irvine, CA. “Translational Nano-Medicine: Targeted
   Therapeutics for Pain, Cancer, and Inflammatory Disease”. November, 2018.

University of Santiago de Compostela, “Frontiers in Science” Seminar Series, Keynote Presentation.
   Santiago de Compostela, Spain. “Translational Nano-Medicine: Targeted Therapeutics for Pain,
   Cancer, and Inflammatory Diseases”. January, 2019.

Astra Zeneca, Waltham, MA. “Advances in Nano-Delivery of Nucleic Acid Therapies”. August, 2019.

17th Annual Nanomedicine and Drug Delivery Technology Symposium (NanoDDS). Massachusetts
    Institute of Technology, Cambridge, MA. “Macrophage Reprogramming with Nano-Delivery for
    Cancer and Inflammatory Diseases”. September, 2019.

University of Nebraska Medical Center, College of Pharmacy. Omaha, NE., “Translational Nano-
   Medicine: Targeted Therapeutics for Pain, Cancer, and Inflammatory Diseases”. October, 2019.

St. Johns University, College of Pharmacy and Health Sciences, Queens, NY. “Targeted Delivery of
    Biological Therapies for Cancer and Inflammatory Diseases”. October, 2019.

2019 American Association of Pharmaceutical Scientists Annual Meeting, San Antonio, TX. “Role of
   Protein Corona on Oligonucleotide Delivery and Transfection with Lipid Nanoparticles”. November,
   2019.

INTELLECTUAL CONSULTANCY

GelTex Pharmaceuticals, Inc., Waltham, MA. A medium sized pharmaceutical company that is
   marketing non-absorbable polymeric materials as therapeutic agents. I have consulted on
   pharmaceutical product development with GelTex’s polymeric materials from May 1997 to June
   2000.

FzioMed, Inc., San Luis Obispo, CA. A start-up medical device company intending to market
   polymeric materials to prevent post-surgical adhesions and thrombus formation. I have consulted
   on improving blood compatibility of the polymeric materials developed by FzioMed from October
   1996 to April 1999.

EOS Pharmaceutical Corporation, Natick, MA. A start-up contract formulation company with
  domestic and international clients. I have consulted EOS Pharmaceuticals on novel bioadhesive
  polymeric materials for drug delivery from June 1997 to September 2001.

Biopolymer Technologies International, Inc., Westborough, MA. A start-up biotechnology
   company specializing in the development of polymer-based therapeutics and nutraceuticals. I have
   consulted for Biopolymer Technologies International from December 1997 to July 1999.
   Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 527 of 1374 PageID #:
                                       27032                            Amiji, M.M. - 77
Page

Braintree Laboratories, Inc., Braintree, MA. A medium sized pharmaceutical company developing
   various products, including phosphate binders, poly(ethylene glycol)-based laxatives, and gastric
   lavage agents. I have consulted for Braintree Laboratories from September 1999 to June 2003.

Catalyst Oncology, Inc., Providence, RI. A biotechnology start-up company, supported by the
   Slater Foundation, to develop novel target-specific anticancer drugs. I have consulted Catalyst
   Oncology on anticancer drug delivery issues from December 2003 to December 2004.

Cytogel, Inc., Stonington, CT. Cytogel is a small pharmaceutical company focusing on hydrogel
   drug delivery technologies. I have consulted Cytogel on their hydrogel delivery platforms from
   September, 2004 to April 2005.

LifeScan, Inc., Milpitas, CA. LifeScan is a Johnson and Johnson subsidiary developing diagnostic
    systems for diabetes. I have been consulting LifeScan on their diabetes monitories technologies
    from August, 2005 to May 2006.

Boston Scientific Corporation, Malborough, MA. A large-cap medical device company that
  manufacturers drug-coated stents, catheters, and embolic microspheres. I have consulted Boston
  Scientific on drug delivery technologies from October, 2003 to September, 2006.

Novavax, Inc., Columbia, MD. A medium-sized pharmaceutical company that focuses on women’s
  healthcare market. I have consulted Novavax on their micellar nanoparticle and other delivery
  platforms from February, 2004 to December, 2006.

Scientia Advisors, LLC, Cambridge, MA. Scientia Advisors is an international management and
   strategy consulting firm with a concentration in biotechnology and life sciences. I provide
   intellectual consulting on polymeric drug delivery technologies. I have consulted Scientia Advisors
   from July, 2008 to May, 2009.

Cequent Pharmaceuticals, Inc., Cambridge, MA. Cequent Pharmaceutical is small company
  interested in development of proprietary Transkingdom RNA interference technology. I provide
  consulting service in formulation development and oral delivery. I have consulted Cequent
  Pharmaceuticals from May, 2007 to December, 2008.

Marine Polymer Technologies, Inc., Burlington, MA. A medium sized biotechnology/medical
  device company developing poly(acetyl-D-glucosamine)-based products. I have been consulting
  Marine Polymer on drug formulation and delivery technologies from September 2002 to June,
  2007.

Genzyme Pharmaceuticals – Biomaterials and Drug Development Group, Waltham, MA.
  Genzyme is a medium sized pharmaceutical company with interest in polymeric drug
  development. I provide intellectual consultation on polymeric biomaterials and drug delivery
  systems. I provided consultation on drug delivery and nanotechnology from August, 2007-July,
  2008.

Grayhead Associates, Wellesley, MA. Grayhead Associates is an international management
   consulting firm that assists its clients to capitalize on their technological resources and
   Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 528 of 1374 PageID #:
                                       27033                            Amiji, M.M. - 78
Page
   entrepreneurial spirit. I have been consulting Greyhead Associates on biomedical nanotechnology
   and drug development technologies from October, 2005 to May, 2009.

Vertex Pharmaceuticals, Inc., Cambridge, MA. Vertex is a medium sized pharmaceutical company
   developing a number of proprietary therapeutics in cancer, inflammation, and infectious diseases.
   I provide intellectual consultation on drug delivery and nanotechnology. I have been consulting
   Vertex from January, 2008 to April, 2010.

BioCure, Inc., Norcross, GA. BioCure is a medium-sized biomedical device company developing
   polymer nanotechnology for imaging and drug delivery applications. I have been consulting
   BioCure on their nanotechnology research portfolio from August 2006 to June, 2010.

Cerulean Pharmaceuticals, Inc., (previously Tempo Pharmaceuticals Inc.), Cambridge, MA.
   Cerulean Pharmaceutical is a startup company interested in development of proprietary multi-
   modal polymeric nanoparticle technology. I provide consulting service in nanoparticle formulations
   and preclinical studies. I have been consulting Cerulean Pharmaceuticals from September, 2008
   to June, 2016.

Takeda Pharmaceuticals, Inc., Cambridge, MA. Takeda is a large multi-national pharmaceutical
   industry interested in development of nucleic acid therapeutics. I serve as a consultant in the area
   of nucleic acid formulations for both oral and systemic delivery for variety of disease targets from
   May, 2015 to December 2016.

Sun Pharmaceuticals Advanced Research Centre (SPARC), Baroda, India. SPARC is a research
  and development of arm of multinational Sun Pharmaceuticals, Inc. I am involved in consultation
  on oral and systemic controlled release drug delivery systems for various therapeutic areas from
  February, 2016 to December, 2017.

Summit Street Medical, LLC, Wallingford, CT. Summit Street is a start-up company involved in
  repurposing existing therapeutics using novel drug formulation and delivery devices. I am involved
  in consultation on systemic drug delivery systems for various therapeutic areas from September,
  2017 to June, 2018.

Thompson-Reuters Group (RTG), Washington, DC. RTG provides expert witness, intellectual
  consulting, and professional presentation services to many diverse groups of clients. I serve as a
  consultant in the area of pharmaceutical product development, biomaterial science and
  applications, and nano-medical technologies from February, 2004 to present.

IMS Expert Services, Pensacola, FL. IMS provides expert witness and intellectual consulting
   services to many diverse groups of clients. I serve as a consultant in the area of pharmaceutical
   product development, biomaterial science and applications, and nano-medical technologies from
   June, 2011 to present.

Rubin-Anders Consulting, Boston, MA. Rubin-Anders provides expert witness and intellectual
  consulting services to many diverse groups of clients. I serve as a consultant in the area of
  pharmaceutical product development, biomaterial science and applications, and nano-medical
  technologies from March, 2013 to present.
   Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 529 of 1374 PageID #:
                                       27034                            Amiji, M.M. - 79
Page
Rubin-Anders Consulting, Boston, MA. Rubin-Anders provides expert witness and intellectual
  consulting services to many diverse groups of clients. I serve as a consultant in the area of
  pharmaceutical product development, biomaterial science and applications, and nano-medical
  technologies from March, 2013 to present.

TEACHING EXPERIENCES

Courses Currently Teaching (2003 – Present)
Doctor of Pharmacy Program
Pharmaceutics 2 (PHSC 3412, 4 SH): Theoretical course on the physicochemical properties of the
  drug product and their influence on development of pharmaceutical formulations and delivery
  offered under the semester calendar (for 16 weeks). I coordinate and teach 60% of this course to
  4th year students. Approximate class size is about 150 students each year.

Directed Study (PSC U921, 4 SH): An elective course for professional pharmacy students interested
   in performing research under a faculty advisor.

Graduate Program in Pharmaceutical Sciences:
Advanced Drug Delivery Systems (PSC G254, 3 SH): A graduate course for MS and PhD students in
   Pharmaceutical Sciences and other departments across campus focusing on novel drug delivery
   systems such as polymeric and lipid nano-formulations for drug, gene, vaccine, and siRNA delivery.
   The course is taught to 50-60 students each Fall and I coordinate and teach 40% of the lectures.

Drug Design, Evaluation, and Development (PSC G210, 2 SH): A graduate level comprehensive
   course on drug discovery, development, and evaluation from an industrial perspective. I teach
   about 20% of the course to approximately 50-60 MS and PhD students in the Fall semester each
   year.

Pharmaceutical Science Seminar (PSC G200, 1 SH): A course on graduate seminar and journal club
  presentations for development of scientific skills for MS and PhD students in the department. I
  coordinate and teach 100% of the course for approximately 20-30 MS and PhD students in the Fall
  semester each year.

Pharmaceutical Science Internship (PSC G401, 1 SH): Coordinator of industrial internship
  opportunities for graduate students in Pharmaceutical Science. Each year in the Summer, I assist
  3-5 MS and PhD students in securing an internship position and evaluating their progress.

Interdisciplinary Graduate Programs:
Introduction to Biotechnology (INT G120, 2 SH): An interdisciplinary graduate course offered to
    students in the Professional MS program in Biotechnology in the Fall semester each year. I provide
    10% effort to this course.

Introduction to Nanomedicine Science and Technology (INT G270, 2 SH): An interdisciplinary
    graduate course offered under the Nanomedicine Science and Technology IGERT program in the
    Fall semester of each year. I provide 20% effort to this course.
   Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 530 of 1374 PageID #:
                                       27035                            Amiji, M.M. - 80
Page
Nanosystems Design for Biomedical Applications (INT G370, 2 SH): An interdisciplinary graduate
  course offered under the Nanomedicine Science and Technology IGERT program in the Spring
  semester of each year. I provide 20% effort to this course.

Seminars in Nanomedicine (INT G371, 1 SH): An interdisciplinary graduate course offered under the
  Nanomedicine Science and Technology IGERT program in the Fall semester of each year. I
  coordinate this seminar course and provide 100% effort.

Courses Previously Taught
Pharm.D. Program:
Pharmaceutical Calculations (PCT 1240, 4 QH): Basic prescription interpretation and calculations for
  second year pharmacy students.

Dosage Forms (PMD 1323, 4 QH): Theoretical course on pharmaceutical product development,
  characterization, and quality control issues taught to the third year pharmacy students.

Dosage Forms Laboratory (PCT 1300, 2 QH): A complementary laboratory course for Dosage Forms
  on prescription compounding skills.

Physical Pharmacy (PMD 1400, 4 QH): Theoretical course on the physicochemical properties of the
   drug product and their influence on development of pharmaceutical formulations and delivery.

Physical Pharmacy Laboratory (PCT 1320, 2 QH): A complementary laboratory course to Physical
   Pharmacy on analytical and experimental methods for testing of pharmaceutical products for quality
   control.

Biopharmaceutics and Pharmacokinetics (PMD 1410, 4 QH): Introduction to biopharmaceutics and
   pharmacokinetic principles, application of compartmental and non-compartmental modeling for
   analysis of data, and interpretation of pharmacokinetic data in clinical pharmacy practice.

Graduate Program:
Advanced Physical Pharmacy (PCT 3200, 2 QH): A graduate level physical pharmacy course that with
   emphasis on physicochemical characterization of drug products.

Advanced Drug Delivery Systems (PCT 3300, 3 QH): A graduate level course on formulation and
   evaluation of advanced drug delivery systems including polymeric systems, liposomes, micelles,
   protein and peptide delivery, and DNA delivery systems.

TEACHING-RELATED ACCOMPLISHMENTS

Professional Science Masters (PSM) Degree Program in Biomedical Nanotechnology: Working
   with Pharmaceutical Sciences, School of Law, and College of Business faculty, I have developed
   a new Professional Science Masters program in Biomedical Nanotechnology. The program will
   offer terminal MS degree with didactic scientific, patent law, and entrepreneurship courses along
   with practical internship experience. The first class was admitted in Fall, 2013.

“Non-Traditional” (Industrial) PhD Program in Pharmaceutical Sciences: For students who have
  completed an MS degree in Pharmaceutical Sciences or related field and are currently working in
   Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 531 of 1374 PageID #:
                                       27036                            Amiji, M.M. - 81
Page
   industry, we have implemented a new ‘non-traditional” PhD program that waives their didactic
   course-work. With permission from the corporate sponsors, students enroll in the PhD program
   and start thesis project under a faculty mentor, while still keeping their “day job” with the industry.
   The program was started in 2009 and graduated the first cohort of PhD students in 2012.

IGERT Training Grants for Doctoral Training in Nanomedicine - Phase 1 and 2: With funding
   from the National Cancer Institute and the National Science Foundation (NSF), we have
   established an Interdisciplinary Graduate Education, Research and Training (IGERT) program. I
   am involved in the development and implementation of the Nanomedicine Science and
   Technology doctoral program. The program will admit interdisciplinary fellows who will take
   didactic courses, participate in internship opportunity, and carry out dissertation project in
   nanomedicine-related project. The program started in Fall, 2005. Phase 2 program started in Fall
   2010 with funding from the NSF.

Multi-Track Professional Science Masters (PSM) Degree Program in Biotechnology: With the
  support of the Alfred P. Sloan Foundation, I have worked with faculty members from the Biology
  and Chemical Engineering Departments at Northeastern University to develop and implement an
  interdisciplinary Professional MS degree program in Biotechnology with tracks in Molecular
  Biotechnology, Pharmaceutical Biotechnology, and Engineering Biotechnology. The program
  started in the Fall of 2003.

Applied Physical Pharmacy Textbook: In collaboration with Professor Beverly Sandmann of Butler
  University, I have authored “Applied Physical Pharmacy” textbook specifically geared to pharmacy
  students and practitioners. The book contains physical chemical concepts in drug product design
  with examples that are relevant to practice. The textbook was published in November 2002. In
  collaborations with Professors Thomas Cook from Tauro College of Pharmacy and W. Cary
  Mobley from University of Florida College of Pharmacy, a second edition of the textbook is in
  development for anticipated publication in early 2014.

Problem-Based Undergraduate Pharmaceutics Textbook: In collaboration with other
   pharmaceutics faculty members across the U.S. and Canada, I have authored cases for a textbook
   entitled "Cases in Pharmaceutics for Problem-Based Learning and Problem Solving" edited by
   Wendy C. Duncan-Hewitt and David L. Mount of the University of Toronto, Canada.

Pharmaceutics Laboratory Exercises Database and CD-ROM: I have contributed eight
  pharmaceutics laboratory exercises to the database and CD-ROM initative of David L. Mount and
  others.

Pharmaceutics Instructional Materials on World-Wide Web: With funding from the Dean's
  "Excellence in Teaching" initiative, I have developed pharmaceutics instructional materials on the
  Internet. These pages can be accessed through the World-Wide Web at
  “http://www.pharmsci.neu.edu/Courses/courses.html”.

Computer-Aided Pharmaceutics Instruction: I am involved in various aspects of promoting and
  developing computer aids and tutorial programs for undergraduate pharmaceutics courses. In
  addition, I strongly advocate the use of pharmacy resources that are available on the Internet.

NAPLEX Review: In the Spring quarter of every year, I provide an extensive review of Calculations,
  Physical Pharmacy, and Dosage Forms to the senior students who are planning to take the
  National Board of Pharmacy Licensing Examination (NAPLEX). In addition, I also provide a review
   Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 532 of 1374 PageID #:
                                       27037                            Amiji, M.M. - 82
Page
   of compounding skills to those students taking their NAPLEX exam in states that have a wet-lab
   section (e.g., New York, Maryland, Wisconsin, etc.).

RESEARCH ADVISING

Visiting Scientists and Research Fellows

Mr. Srinivas Ganta              PhD Candidate                       University of Auckland
                                                             Auckland, New Zealand
                                                             July, 2007 – October, 2007

Dr. Pauline Pei Li              Associate Professor          Hong Kong Polytechnic University,
                                                             Hong Kong, August, 2007

Dr. Wei Duan                           Associate Professor         Daikin University, School of
Medicine
                                                             Melbourne, Victoria, Australia, May,
2008

Dr. Cristina Dehelean                  Professor                   Victor Babes University of
Medicine
                                                             and Pharmacy, Timisoara, Romania,
                                                             November, 2008

Ms. Jose das Neves                     PhD Candidate                      University of Porto,
College of Pharmacy,
                                                             Porto, Portugal
                                                             September, 2009 – March, 2010

Ms. Sharareh Adeli              PhD Candidate                      Tehran University of Medical
Sciences, Tehran,
                                                             Iran. November, 2009 – March, 2010

Dr. Satheesh Elangovan                 Research Fellow             The Forsyth Dental Institute,
Boston, MA
                                                             November, 2009 – May, 2010

Ms. Meghna Talekar              PhD Candidate                       University of Auckland
                                                             Auckland, New Zealand
                                                             July, 2011 – December, 2011

Dr. Florence Gattacceca                Assistant Professor         Montpellier University, Faculty of
Pharmacy
                                                             Montpellier, Cedex, France
                                                             August, 2012 – August, 2013
                                                             June, 2016 – September, 2016
                                Associate Professor          Aix- Marseille University, Faculty of
Pharmacy
                                                             Marseille, France
   Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 533 of 1374 PageID #:
                                       27038                            Amiji, M.M. - 83
Page
                                                         July, 2018 – September, 2018

Ms. Ana Vanessa Nascimento           PhD Candidate                    University of Porto,
College of Pharmacy,
                                                         Porto, Portugal
                                                         August, 2012 – October, 2014

Ms. Minah Iqbal                      MS in Biotechnology            Columbia University
                                                        New York, NY
                                                        January, 2015 – May, 2015

Dr. Sundus Tewfik              Professor                 London Metropolitan University
                                                         London, United Kingdom
                                                         March, 2016 – April, 2016

Ms. Smrithi Padmakumar          PhD Candidate                  Amrita Institute of Medical
                          Sciences
                                                         Kochi, Kerala, India
                                                         September, 2017 – March, 2018

Ms. Sevde Altuntas             PhD Candidate                   Tobb University of Economics
                                                            and Technology
                                                         Ankara, Turkey
                                                         November, 2017 – August, 2018

Ms. Flavia Sousa               PhD Candidate                   University of Porto, College of
Pharmacy,
                                                         Porto, Portugal
                                                         February, 2018 – August, 2018

Research Faculty and Post-Doctoral Associates

Dr. Curtis F. Crasto           Post-Doctoral Associate          July, 2002 – May, 2004,
                                                         under the Nanomedicine
                                                         Consortium

Dr. Dinesh B. Shenoy                 Associate Research Scientist     June, 2003 – December,
2005

Dr. Sandip K. Tiwari           Post-Doctoral Associate         August, 2004 – June, 2006

Dr. Tushar K. Vyas             Post-Doctoral Associate         December, 2005 – December, 2006

Dr. Aliasgar Shahiwala               Post-Doctoral Associate          August, 2006 – August,
2007

Dr. Harikrishna Devalapally          Post-Doctoral Associate          November, 2005 –
February, 2008
   Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 534 of 1374 PageID #:
                                       27039                            Amiji, M.M. - 84
Page
Dr. Christina Kriegel              Post-Doctoral Associate         September, 2008 – June,
2010

Dr. Srinivas Ganta           Post-Doctoral Associate         April, 2008 – February, 2010
                             Associate Research Scientist    March, 2010 – November, 2010

Dr. Sampath Abeylath               Post-Doctoral Associate         March, 2010 – May, 2011

Dr. Tatyana Chernenko              Post-Doctoral Associate         May, 2010 – March, 2012

Dr. Ming Chen                      Associate Research Scientist    July, 2011 – March, 2012

Dr. Qiong-Lin Zhou           Research Assistant Professor    December, 2010 – August, 2012

Dr. Srinivas Reddy Boreddy   Associate Research Scientist    August, 2012 – January, 2013

Dr. Dattatri Nagesha               Post-Doctoral Associate         July, 2004 – May, 2013
                             Coordinator of the IGERT
                              Nanomedicine Program

Dr. Arun K. Iyer             Post-Doctoral Associate         May, 2008 – December, 2008
                             Associate Research Scientist    December, 2010 – June, 2012
                             Research Assistant Professor    July, 2012 – January, 2014

Dr. Sanjib Bhattacharya      Post-Doctoral Associate         April, 2014 – June, 2014

Dr. Malav Trivedi            Post-Doctoral Associate         July, 2014 – December, 2014

Dr. Amit Singh                     Associate Research Scientist    May, 2011 – January,
2015

Dr. Meghna Talekar                 Post-Doctoral Associate         April, 2013 – April, 2015

Dr. Than-Huyen Tran                Post-Doctoral Associate         December,      2013         –
October, 2015

Dr. George Matthiolampakis   Post-Doctoral Associate         August, 2014 – May, 2016

Dr. Gulzar Ahmad             Post-Doctoral Associate         December, 2015 – November,
2017

Dr. Neha Parayath            Post-Doctoral Associate         April, 2016 – May, 2018

Dr. Harkiranpreet Dhaliwal   Post-Doctoral Associate         August, 2016 – October, 2018

Dr. Ahmed Radwan                   Medical Fellow                  March, 2016 – August,
2018
                             (Joint with Dr. Ali Hafezi-Moghadam, Brigham and Women’s
Hospital,
   Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 535 of 1374 PageID #:
                                       27040                            Amiji, M.M. - 85
Page
                                        Boston, MA )
                                Visiting Scholar                 September, 2018 - Present

Dr. Smrithi Padmakumar          Post-Doctoral Associate          May, 2019 – Present

Dr. Maie Taha                          Post-Doctoral Associate          June, 2019 – Present

Doctoral Students

Mr. Radi Hejazi                 Ph.D. in Pharmaceutical Science – Pharmaceutics and Drug
                                Delivery
                                (Graduated, May 2003)
  Thesis Title: Stomach-Specific Delivery of Tetracycline-Chitosan Microspheres for the Treatment
  of Helicobacter pylori Infection.

Ms. Goldie Kaul                 Ph.D. in Pharmaceutical Science – Pharmaceutics and Drug
                                Delivery
                                (Graduated, August 2004)
  Thesis Title: Long-Circulating Poly(Ethylene Glycol)-Modified Gelatin Nanoparticles for Tumor-
  Targeted Gene Delivery.

Ms. Sushma Kommareddy           Ph.D. in Pharmaceutical Science – Pharmaceutics and Drug
                                Delivery
                                (Graduated, May 2006)
  Thesis Title: Gelatin-Based Nanoparticulate Vectors for Tumor-Targeted Therapeutic Gene
  Delivery

Mr. Mayank Bhavsar                Ph.D. in Pharmaceutical Science – Pharmaceutics and Drug
                                Delivery
                                (Graduated, August 2007)
  Thesis Title: Oral Gene Therapy for Inflammatory Bowel Disease Using Nanoparticles-in-
  Microsphere Hybrid Delivery System

Ms. Lilian van Vlerken            Ph.D. in Pharmaceutical Science – Pharmaceutics and Drug
                                Delivery
                                IGERT Nanomedicine Fellow
                                (Graduated, February 2008)
  Thesis Title: Modulation of Multidrug Resistance in Cancer Using Polymer-Blend Nanoparticles

Mr. Luis Brito                    Ph.D. in Pharmaceutical Science – Pharmaceutics and Drug
                                Delivery
                                IGERT Nanomedicine Fellow
                                (Graduated, December 2008)
  Thesis Title: Local Endothelial Nitric Oxide Synthase Gene Delivery and Transfection with
  Lipopolyplexes for the Treatment of Coronary Restenosis

Ms. Lara Jabr-Milane            Ph.D. in Pharmaceutical Science – Pharmaceutics and Drug
Delivery
   Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 536 of 1374 PageID #:
                                       27041                            Amiji, M.M. - 86
Page
                                 IGERT Nanomedicine Fellow
                                 (Graduated, June 2010)
   Thesis Title: Tumor Hypoxia, Warburg’s Effect, and Drug Resistance: Modulation of Aerobic
   Glycolysis Using Combination Paclitaxel/Lonidamine Therapy Delivered in Targeted Polymeric
   Nanoparticles

Mr. Mayur Kalariya               Ph.D. in Pharmaceutical Science – Pharmaceutics and Drug
Delivery
                                 (Graduated, July 2012)
   Thesis Title: Multi-Compartmental Delivery Systems for Peptide and DNA Vaccines for Melanoma
   Immunotherapy

Ms. Shanthi Ganesh                      Ph.D. in Pharmaceutical Science – Pharmaceutics and
Drug Delivery
                                 (Graduated, August 2012)
   Thesis Title: Hyaluronic Acid-Based Self-Assembled Multifunctional Nanosystems to Overcome
   Drug Resistance in Lung Cancer

Ms. Lipa Shah                    Ph.D. in Pharmaceutical Science – Pharmaceutics and Drug
   Delivery
                                 (Graduated, May 2013)
   Thesis Title: Multifunctional Nanoemulsions for Systemic Delivery of Analgesic Peptides to the
   CNS

Ms. Jing Xu                      Ph.D. in Pharmaceutical Science - Interdisciplinary Option
                                 (Graduated, June 2013)
   Thesis Title: Multimodal Therapeutic Strategy for Pancreatic Cancer: EGFR-targeted Gelatin-
   Based Nanovectors for Combination Wild-Type p53 Gene and Cytotoxic Drug Delivery

Ms. Dipti Deshpande                     Ph.D. in Pharmaceutical Science – Pharmaceutics and
Drug Delivery
                                 (Graduated, July 2013)
   Thesis Title: Multimodal Omega-3 Fatty Acid Oil-Containing Nanoemulsion-Based Therapeutic
   Strategy for the Treatment of Endothelial Dysfunction in Coronary Artery Disease

Ms. Aziza Jamal-Alial            Ph.D. in Pharmaceutical Science - Interdisciplinary Option
                                 (Graduated, August 2013)
   Thesis Title: Serum 25(OH)-Vitamin D Concentrations and Cardiovascular Disease Risk
   Associations among Older Puerto Ricans

Mr. Shardool Jain                Ph.D. in Pharmaceutical Science – Pharmaceutics and Drug
Delivery
                                 (Graduated, December 2013)
Thesis Title: Macrophage-Targeted Tuftsin-Modified Non-Condensing Alginate Nanoparticles for Anti-
   Inflammatory Gene Therapy in Rheumatoid Arthritis
   Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 537 of 1374 PageID #:
                                       27042                            Amiji, M.M. - 87
Page
Ms. Sunita Yadav                Ph.D. in Pharmaceutical Science – Pharmaceutics and Drug
   Delivery
                                (Graduated, November 2014)
   Thesis Title: Intranasal Delivery of Peptide and siRNA Therapeutics Encapsulated in Lipid
   Nanocarriers to the Brain for the Treatment of Neuro-Inflammation

Ms. Verbena Kosvorasti          Ph.D. in Pharmaceutical Science – Pharmaceutics and Drug
   Delivery
                                (Graduated, April, 2015)
   Thesis Title: Hyaluronic Acid Nanoparticles for Systemic RNA Interference Therapy of Advanced
   Sepsis

Ms. Ruchi Shah                          Ph.D. in Pharmaceutical Science – Pharmaceutics and Drug
    Delivery
                                Novartis/GSK Vaccines - Industrial Graduate Fellow
                                (Graduated, March 2016)
    Thesis Title: Evaluation and Optimization of Novel Self-Emulsifying Squalene Oil Emulsion
    Adjuvant Formulations for Potent Immune Response with Model Antigens

Mr. Husain Attarwala                    Ph.D. in Pharmaceutical Science – Pharmaceutics and Drug
    Delivery
                                (Graduated, March 2016)
    Thesis Title: Multi-Compartmental Oral Delivery Systems for TG-2 and IL-15 Gene Silencing in
    the Treatment of Celiac Disease

Ms. Ekta Kadakia                Ph.D. in Pharmaceutical Science – Pharmaceutics and Drug
    Delivery
                                (Graduated, December, 2018)
    Thesis Title: Experimental Investigation and Mathematical Modeling for Nanoemulsion-Based
    Drug Delivery to the Central Nervous System

Mr. Rushit Lodaya               PhD in Pharmaceutical Sciences – Pharmaceutics and Drug
Delivery
                                GSK Vaccines - Industrial Graduate Fellow
                                (Graduated, June 2019)
   Thesis Title: Self-Emulsifying Adjuvant Systems Containing Alpha-Tocopherol for Subunit
Vaccines

Ms. Dongyu Chen                 PhD in Pharmaceutical Sciences – Pharmaceutics and Drug
Delivery
                                Dicerna Pharmaceuticals - Industrial Graduate Fellow
                                (Graduated, June 2019)
   Thesis Title: Role of Protein Corona on Tumor-Targeted Delivery of DsiRNA using Lipid
Nanoparticles

Ms. Grishma Pawar                       PhD in Pharmaceutical Sciences – Pharmaceutics and Drug
Delivery
                                (Graduated, June 2019)
   Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 538 of 1374 PageID #:
                                       27043                            Amiji, M.M. - 88
Page
    Thesis Title: "Trans-nasal Mucosal Delivery of BDNF AntagoNAT Oligonucleotides Using
Heterotopic Mucosal
    Engrafting for Parkinson's Disease”

Mr. Christopher Francis                 Ph.D. in Pharmaceutical Science – Pharmaceutics and Drug
    Delivery
    Thesis Title: Non-Viral CRISPR/Cas9 Based Gene Editing in Hepatocytes for Wilson’s Disease

Mr. Kevin Craig                         Ph.D. in Pharmaceutical Science – Pharmaceutics and Drug
Delivery
    Thesis Title: Evaluation of TNF-Silencing siRNA Conjugates in Non-Alcoholic Steatohepatitis
    Models

Ms. Angela Nocera                Ph.D. in Pharmaceutical Science – Pharmaceutics and Drug
    Delivery
    Thesis Title: Nasal Mucosal Proteases as a Target for Chronic Rhinosinusitis and Evaluation of
    Therapeutic Effect of Protease Inhibitors

Mr. Aatman Doshi                 Ph.D. in Pharmaceutical Science – Pharmaceutics and Drug
    Delivery
    Thesis Title: Encapsulation of STING Agonists in Hyaluronic Acid-Based Nanoparticles and
    Evaluation of Therapeutic Effects in ID8-VEGF Syngeneic Ovarian Tumor Model

Mr. Srujan Gandham                      Ph.D. in Pharmaceutical Science – Pharmaceutics and Drug
    Delivery
    Thesis Title: Exosomal Transfer of MicroRNA-Based Reprogramming of the Tumor
    Microenvironment in Multidrug Resistant Ovarian Cancer

Ms. Shwetha Iyer                 Ph.D. in Pharmaceutical Science – Pharmaceutics and Drug
    Delivery
    Thesis Title: Formulation Development and Optimization of Therapeutic Antibody in PLGA
    Microspheres for Sustained Release and Delivery in Age-Related Macular Degeneration

Ms. Dandan Ling                  Ph.D. in Pharmaceutical Science – Pharmaceutics and Drug
    Delivery
    Thesis Title: Formulation and Evaluation of CRISPR/Cas9 Construct in Lipid Nanoparticles for
    CNS Delivery and Gene Editing

Ms. Lauren Gauthier                     Ph.D. in Pharmaceutical Science – Pharmaceutics and Drug
    Delivery
    Thesis Title: Drug Induced Liver Injury Models and Therapeutic Interventions
   Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 539 of 1374 PageID #:
                                       27044                            Amiji, M.M. - 89
Page

Mr. Dhaval Oza                     Ph.D. in Pharmaceutical Science – Pharmaceutics and Drug
    Delivery
    Thesis Title: Macrophage Reprogramming with microRNA Nanovectors in the Treatment of
    Metabolic Diseases

Ms. Kanika Suri                    Ph.D. in Bioengineering
    Thesis Title: Oral Gene Therapy Targeting Macrophages in Intestinal Inflammatory Diseases


Master’s Students

Mr. Vijaykumar R. Patel            M.S. in Biomedical Sciences – Pharmaceutics Specialization
                                   (Graduated, September 1995).
  Thesis Title: Chitosan-Poly(Ethylene Oxide) Semi-Interpenetrating Polymer Network as a pH-
  Sensitive Drug Delivery System.

Ms. Amira Ahmed                    M.S. in Biomedical Sciences – Pharmaceutics Specialization
                                   (Graduated, September 1997).
  Project Title: Novel Drug Delivery Systems for the Treatment of H. pylori Infection.

Ms. Sweta Shah                     M.S. in Biomedical Sciences – Pharmaceutics Specialization
                                   (Graduated, September 1999).
  Project Title: Stomach-Specific Antibiotic Therapy for H. pylori Infection.

Ms. Sarah Nsereko                  M.S. in Biomedical Sciences – Pharmaceutics Specialization
                                   (Graduated, June 2001).
  Thesis Title: Chitin Microparticles for Localized Delivery of Paclitaxel: In Vitro and In Vivo Studies.

Mr. Jugminder S. Chawla            M.S. in Biomedical Sciences – Pharmaceutics Specialization
                                   (Graduated, April 2002).
  Thesis Title: Poly(epsilon-caprolactone) Nanoparticles for Tumor-Targeted Delivery of Tamoxifen:
  In Vitro Studies.

Mr. Ehab Taqieddin                    M.S. in Biomedical Sciences – Pharmaceutics Specialization
                                   (Graduated, April 2002).
  Thesis Title: Enzyme Immobilization in Perm-selective Chitosan-Alginate Hybrid Microcapsules.

Ms. Anupama Potineni                  M.S. in Biomedical Sciences – Pharmaceutics Specialization
                                   (Graduated, April 2002).
  Project Title: Poly(Ethylene Oxide)-Modified Poly(Beta-Amino Ester) Nanoparticles: Long-
  Circulating pH Sensitive Biodegradable System for Paclitaxel Delivery.

Mr. Srinivasan Namala                      M.S. in Biomedical Sciences – Pharmaceutics Specialization
                                   (Graduated, June 2003).
  Project Title: Iontophoresis: A Tool to Enhance Transdermal Drug Delivery
   Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 540 of 1374 PageID #:
                                       27045                            Amiji, M.M. - 90
Page

Ms. Pallavi Devurkar                M.S. in Biomedical Sciences – Pharmaceutics Specialization
                                 (Graduated, June 2003).
  Project Title: In Vitro Evaluation of Chitosan Microspheres for Stomach-Specific Drug Delivery

Ms. Lilian van Vlerken             M.S. in Pharmaceutical                Sciences       –     Pharmaceutics
                                 Specialization
                                 (Graduated, April 2005; Matriculated into the PhD program)
  Project Title: Combination Therapy of Ceramide and Paclitaxel Delivered in Poly(Ethylene Oxide)-
  Modified Poly(Epsilon-Caprolactone) Nanoparticles as a Potential Strategy for Overcoming Tumor
  Multidrug Resistance

Mr. Gurinder S. Saini                   M.S. in Interdisciplinary Studies – Materials Science
    Specialization
                                 (Co-Advisor, under the Nanomedicine Consortium)
                                 (Graduated, January 2006)
  Thesis Title: Preparation and Characterization of Superparamagnetic Iron Oxide-Gold Core-Shell
  Nanoparticles for Biomedical Applications

Ms. Lipa Shah                           M.S.     in   Pharmaceutical       Sciences      –    Pharmaceutics
  Specialization
                                 (Graduated, December 2006, Matriculated into the PhD program)
  Thesis Title: Biodegradable Polymeric Nanoparticles for Intracellular Saquinavir Delivery in
  HIV/AIDS

Ms. Ankita Desai                 M.S. in Biotechnology – Pharmaceutical Science Track
                                 (Graduated, December 2006)
  Project Title: In Vitro Evaluations of Multi-functional Nanoemulsion Formulations for Brain Tumor
  Therapy

Ms. Jasneet Oberai                      M.S.     in   Pharmaceutical       Sciences      –    Pharmaceutics
  Specialization
                                 (Graduated, May 2007)
  Project Title: Novel Nanoemulsions with Temperature-Responsive Drug Delivery

Ms. Shraddha Babaria                    M.S. in Biotechnology – Pharmaceutical Science Track
                                 (Graduated, August 2007)
  Project Title: Cationic Liposomes for Intranasal Gene Delivery to the Brain

Ms. Sunita Yadav                 M.S. in Pharmaceutical Sciences – Pharmaceutics Specialization
                                 (Graduated, December 2007, Matriculated into the PhD program)
  Thesis Title: Multifunctional Nanotherapeutic Strategy for MDR-1 Gene Silencing and
  Chemotherapy Administration to Overcome Multidrug Resistance in Cancer

Ms. Dipti Deshpande                     M.S.     in   Pharmaceutical       Sciences      –    Pharmaceutics
  Specialization
                                 (Graduated, December 2007, Matriculated into the PhD program)
     Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 541 of 1374 PageID #:
                                         27046                            Amiji, M.M. - 91
Page
     Thesis Title: Biodegradable Nanoparticle System for Intracellular Administration of Paclitaxel and
     Ceramide in Coronary Restenosis

Ms. Aparna Chavali                         M.S. in Biotechnology – Pharmaceutical Science Track
                                    (Graduated, May 2008)
      Project Title: p53 Gene Therapy for Cancer

Ms. Sunaina Pai                     M.S. in Pharmaceutical Sciences – Pharmaceutics Specialization
                                    (Graduated, August 2008)
      Thesis Title: In Vitro Evaluations of Multifunctional Nanoparticles for Simultaneous EGFR Gene
      Silencing and Drug Delivery in Pancreatic Cancer

Ms. Sindhura Ganga                         M.S.    in   Pharmaceutical       Sciences     –   Pharmaceutics
Specialization
                                    (Graduated, August 2008)
      Thesis Title: Multifunctional Nanoemulsion System for Combination Paclitaxel and Curcumin
      Delivery for Enhancement in Therapeutic Efficacy in Human Glioblastoma Cells

Mr. Shardool Jain                   M.S. in Pharmaceutical Sciences – Pharmaceutics Specialization
                                    (Graduated, August 2008; Matriculated into the PhD program)
      Thesis Title: Non-Condensing Calcium Alginate Microspheres for Gene Delivery and Transfection
in
      Macrophages

Ms. Padmaja Magadala                M.S. in Pharmaceutical Sciences – Pharmaceutics Specialization
                                    (Graduated, October 2008)
     Project Title: Epidermal Growth Factor Receptor-Targeted Gelatin-Based Nanovectors for Gene
     Therapy in Pancreatic Cancer Cells

Ms. Pooja Sane                      M.S. in Pharmaceutical Sciences – Pharmaceutics Specialization
                                    (Graduated, May 2009)
      Project Title: Down-Regulation of MDR-1 and MRP-1 by Curcumin Using Nanoemulsion
      Formulations in Drug Resistant Tumor Cells

Ms. Saradha Chandrasekhar           M.S. in Biotechnology – Pharmaceutical Science Track
                                    (Graduated, May 2009)
      Project Title: DNA Delivery in Aortic Smooth Muscle and Endothelial Cells using Cationic
      Lipopolyplexes from Gelatin-Coated Stainless Steel Meshes

Mr. Niraj Patel                            M.S.    in   Pharmaceutical       Sciences     –   Pharmaceutics
Specialization
                                    (Graduated, July 2009)
      Thesis Title: Targeted Methylene Blue-Containing Polymeric Nanoparticle Formulations for Oral
      Antimicrobial Photodynamic Therapy

Mr. Chinmay Bakshi                         M.S.    in   Pharmaceutical       Sciences     –   Pharmaceutics
Specialization
   Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 542 of 1374 PageID #:
                                       27047                            Amiji, M.M. - 92
Page
                                 (Graduated, July 2009)
    Thesis Title: Temperature-Sensitive Nanoemulsions made with Oils Rich in Polyunstaturated
    Fatty Acid in Enhancing Cytotoxicity and Apoptosis in Multidrug Resistant Tumor Cells

Ms. Sandra Chadwick                     M.S.     in   Pharmaceutical      Sciences      –   Pharmaceutics
Specialization
                                 (Graduated, August 2009)
   Project Title: Mucosal Delivery of Tuberculosis DNA Vaccination using Ovalbumin Nanoparticle-
   Containing W/O/W Multiple Emulsion-Based Hybrid Delivery System

Ms. Anisha Korde                 M.S. in Pharmaceutical Sciences – Pharmaceutics Specialization
                                 (Graduated, August 2010, Matriculated into the PhD program)
   Project Title: Stomach-Specific Chitosan-PEO Hydrogel Delivery Systems for H. pylori Infection

Ms. Pei-Chin Tsai                M.S. in Biotechnology – Pharmaceutical Science Track
                                 (Graduated, December, 2010)
    Project Title: In Vitro Evaluations of EGFR-Targeted Gold-Coated Microspheres and Gold Nano-
    Rods for Imaging Oral Pre-cancerous Lesions

Ms. Shruti Shah                  M.S. in Pharmaceutical Sciences – Pharmaceutics Specialization
                                 (Graduated, December, 2010)
    Thesis Title: Hypoxia in Tumor Angiogenesis and Metastasis: Evaluation of VEGF and MMP
    Over-expression and Down-Regulation of HIF-1 with RNAi in Hypoxic Tumor Cells

Mr. Husain Attarwala                    M.S.     in   Pharmaceutical      Sciences      –   Pharmaceutics
    Specialization
                                 (Graduated, December, 2010, Matriculated into the PhD program)
    Thesis Title: In Vitro Evaluations of Macrophage-Targeted Anti-Inflammatory Gene Delivery and
    Transfection using Nanoparticle-in-Emulsion Formulations

Mr. Milind Chalishazar                  M.S.     in   Pharmaceutical      Sciences      –   Pharmaceutics
    Specialization
                                 (Graduated, May, 2011)
    Project Title: Isolation and Evaluation of Human Melanoma Exosomes in Multiple Emulsion
    Formulation for Prophylactic and Therapeutic Vaccination

Ms. Ruchi Shah                          M.S.     in   Pharmaceutical      Sciences      –   Pharmaceutics
    Specialization
                                 (Graduated, August, 2011, Matriculated into the PhD program)
    Project Title: Inhibition of Hypoxia-Inducible Factor-1 Activation in Pancreatic Tumor Spheroids
    with 2-Methoxyestradiol-Containing Polymeric Nanoparticles

Mr. Hardip Gopani                M.S. in Pharmaceutical Sciences – Pharmaceutics Specialization
                                 (Graduated, August, 2011)
    Thesis Title: Combination Chemo- and Hyperoxia Therapy using Nanoemulsion Delivery Systems
   Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 543 of 1374 PageID #:
                                       27048                            Amiji, M.M. - 93
Page
Mr. Deep Shah                           M.S.    in   Pharmaceutical   Sciences    –   Pharmaceutics
    Specialization
                                 (Graduated, May, 2012)
    Project Title: Establishment and Characterization of an Adjuvant Arthritis Model in Lewis Rats

Ms. Kinjal Sankhe                M.S. in Pharmaceutical Sciences– Pharmaceutics Specialization
                                 (Graduated, May, 2012)
    Project Title: In Vivo Evaluations of Endothelial Regenerative Effects of Estradiol-Encapsulated
    Nanoemulsions in Wild-type C57BL/6J and ApoE-/- Knockout Mice

Ms. Lavanya Thapa                M.S. in Pharmaceutical Sciences – Pharmaceutics Specialization
                                 (Graduated, May, 2012)
    Project Title: Evaluation of Melanoma Exosomes-Containing W/O/W Multiple Emulsion Vaccine
    Formulation in B16F10-Tumor Bearing C57BL6/J Mice

Mr. Kamaljeet Singh Sandhu              M.S.    in   Pharmaceutical   Sciences    –   Pharmaceutics
    Specialization
                                 (Graduated, August, 2012)
    Project Title: TNF- Gene Silencing using Hyaluronic Acid-Based Self-Assembled Nanoparticles
    in Macrophages for the Treatment of Inflammatory Conditions Associated with Type 1 Diabetes

Ms. Darshna Patel                M.S. in Pharmaceutical Sciences – Pharmaceutics Specialization
                                 (Graduated, August, 2012)
    Thesis Title: In Vitro Evaluations of Ceramide Co-Therapy in Non-Targeted and EGFR-Targeted
    Biodegradable Polymeric Nanoparticles for Enhancing Therapeutic Efficacy in Ovarian Cancer

Ms. Sravani Kathireddy                  M.S.    in   Pharmaceutical   Sciences    –   Pharmaceutics
    Specialization
                                 (Graduated, May, 2013)
    Project Title: Multi-functional Nanoemulsions for Targeted Estradiol Delivery in the Treatment of
    Endothelial Dysfunction in Atherosclerosis

Mr. Ganesan Venkatesan           M.S. in Pharmaceutical Sciences – Pharmaceutics Specialization
                                 (Graduated, May, 2013)
    Project Title: “Click” Synthesis and Characterization of Functionalized Hyaluronic Acid-Based
    Macrostructures for Self-Assembled Nanoparticles

Ms. Ankita Raikar                M.S. in Pharmaceutical Sciences – Pharmaceutics Specialization
                                 (Graduated, August, 2013)
    Thesis Title: HIF-1 Activation in 3D Tumor Spheroids and Evaluation of 2-Methoxyestradiol
    Therapy using Targeted Nanoparticle Formulations

Mr. Aatman Doshi                 M.S. in Pharmaceutical Sciences – Pharmaceutics Specialization
                                 (Graduated, August, 2013)
    Thesis Title: In Vitro Evaluations of Control and Lyp-1 Peptide-Modified Nano-Particulate
    Bisphosphonate Delivery for Ablation of Tumor-Associated Macrophages (TAMs)
   Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 544 of 1374 PageID #:
                                       27049                            Amiji, M.M. - 94
Page
Mr. Srujan Gandham                      M.S.    in   Pharmaceutical       Sciences     –     Pharmaceutics
Specialization
                                 (Graduated, December 2014)
    Thesis Title: In Vitro Evaluations of Hexokinase-2 Inhibition with 2-Bromopyruvate Encapsulated
in Targeted
    Nanocarrier Formulations using 3D Spheroid Models of Aerobic Glycolysis

Mr. Adwait Oka                   M.S. in Pharmaceutical Sciences – Pharmaceutics Specialization
                                 (Graduated, December 2014)
   Thesis Title: Targeted siRNA Delivery Strategy with Water-in-Oil-in-Water Multiple Emulsion for
Modulation of
   Tumor-Associated Macrophage Polarity in Immunotherapy of Cancer

Mr. Qijun (Oscar) Ouyang         M.S. in Pharmaceutical Sciences – Pharmaceutics Specialization
                                 (Graduated, May 2015)
    Project Title: Re-Polarization of Tumor Associated Macrophages with MicroRNA Nanovectors

Ms. Grishma Pawar                       M.S.    in   Pharmaceutical       Sciences     –     Pharmacology
Specialization
                                 (Graduated, May 2015 – Matriculated into the PhD program)
    Project Title: CNS Delivery of BDNF in Thermogelling Polymer Depot in Sprague-Dawley Rats

Mr. Parin Shah                          M.S.    in   Pharmaceutical       Sciences     –     Pharmacology
Specialization
                                 (Graduated, May 2015)
    Project Title: MicroRNA-Based Transfection and Epigenetic Changes in Lung Tumor Model

Ms. Mei-Ju Su                           M.S.    in   Pharmaceutical       Sciences     –     Pharmaceutics
Specialization
                                 (Graduated, December 2015).
    Thesis Title: Tumor Exosome-Mediated Macrophage Reprogramming in a Co-Culture Model and
Evaluation of
    MicroRNA Delivery with Hyaluronic Acid-Based Nanoparticles

Ms. Dandan Ling                  M.S. in Pharmaceutical Sciences – Pharmaceutics Specialization
                                 (Graduated, May 2016).
   Project Title: miR-34a/Let-7a Combination Therapy in Refractory Lung Cancer using Targeted
Hyaluronic Acid
   Nanoparticles

Ms. Megha Suresh                 M.S. in Pharmaceutical Sciences – Pharmaceutics Specialization
                                 (Graduated, May 2016).
    Thesis Title: Hetero-Cellular 3-D Spheroids of Pancreatic Tumor Cells for MicroRNA-34 Delivery
using Hyaluronic
    Acid-Based Nanoparticles
   Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 545 of 1374 PageID #:
                                       27050                            Amiji, M.M. - 95
Page
Ms. Charul Avachat                      M.S.   in   Pharmaceutical    Sciences   –   Pharmaceutics
Specialization
                                 (Graduated, December, 2017)


    Thesis Title: In Vitro Evaluations of BDNF Plasmid DNA Delivery and Transfection using Cationic
Liposomes in
    Parkinson’s Disease Model

Ms. Krina Shah                   M.S. in Pharmaceutical Sciences – Pharmaceutics Specialization
                                 (Graduated, December, 2017)


    Thesis Title: Pancreatic Tumor Cell-Fibroblast Heterocellular 3D Spheroid as a Model of Hypoxia
and the Role of
    Nanoparticle-Mediated MicroRNA Therapy

Ms. Samaher Osalian                     M.S.   in   Pharmaceutical    Sciences   –   Pharmaceutics
Specialization

    Thesis Title: Mitochondrial Network Density in Regulating Apoptosis and Neuronal Cell Death in
    Neurodegenerative Diseases

Membership in Graduate Students Thesis Advisory Committees

Mr. Mukur Gupta                     M.S. in Industrial Pharmacy, MA College of Pharmacy and
                                    Health Sciences (Graduated, June 2001).
                                    Ph.D. in Industrial Pharmacy, MA College of Pharmacy and
                                    Health Sciences (Graduated, February, 2004)
Mr. Anurag Singhal                  M.S. in Pharmaceutics (Graduated, June 2002)
Ms. Prachi Parulkar                                                M.S.        in Pharmaceutics
(Graduated, August 2004)
Ms. Solani Bhardwaj                                                  M.S. in Chemical Engineering
(Graduated, December 2007)
Ms. Shweta Raini                    M.S. in Pharmaceutics (Graduated, May 2009)
Ms. Aditi Jhaveri                   M.S. in Pharmaceutics (Graduated, May 2009)
Mr. Kelton Barnsley                 M.S. in Chemistry (Graduated, November 2014)
Ms. Roshani Patil                   M.S. in Biomedical Engineering (Graduated, May 2019)

Mr. Jayesh Vora                     Ph.D. in Pharmaceutics (Graduated, June 1994)
Ms. Kamelia Behnia                  Ph.D. in Pharmaceutics (Graduated, September 1996)
Mr. Daniel J. Magiera, III          Ph.D. in Biomedical Sciences (Graduated, June 1997)
Ms. Sandhya Ramanathan              Ph.D. in Pharmaceutics (Graduated, September 1997)
Ms. Imran Vural                     Ph.D. in Biomedical Sciences (Graduated, June 1998)
Ms. Sujata Vaidyanathan             Ph.D. in Pharmaceutics (Graduated, September 1998)
Mr. Ramin Darvari                   Ph.D. in Pharmaceutics (Graduated, December 2001)
Mr. Ram Rammohan                                                  Ph.D. in Biomedical Sciences
(Graduated, June 2002)
Mr. Jose DaSilva                    Ph.D. in Biomedical Sciences (Graduated, June 2002)
Mr. Ananth Srinivas Chakilam        Ph.D. in Pharmaceutics (Graduated, December 2004)
Mr. Sarathi Vijay Bodapatti         Ph.D. in Pharmaceutics (Graduated, August 2007)
   Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 546 of 1374 PageID #:
                                       27051                            Amiji, M.M. - 96
Page
Ms. Suman Dandamudi                                                        Ph.D.    in    Pharmaceutics
(Graduated, January 2008)
Ms. Mattia Migliore                      Ph.D. in Pharmacology/Nanomedicine (Graduated, May 2008)

Ms. Paula Lampton                                                          Ph.D. in Biology/Nanomedicine
(Graduated, December 2008)
Ms. Heather Brodkin                                              Ph.D.                       in
Chemistry/Nanomedicine (Graduated, May 2009)
Ms. D. Ece Gamsiz                   Ph.D. in Chemical Engineering (Graduated, December 2009)
Mr. J. Adam Hendricks                                            Ph.D.                       in
Chemistry/Nanomedicine (Graduated, December 2009)
Ms. Shifalika Tangutoori            Ph.D. in Pharmaceutics (Graduated, April 2010)
Ms. Tatyana Chernenko               Ph.D. in Chemistry/Nanomedicine (Graduated, April 2010)
Ms. Agnes Rafalko                   Ph.D. in Chemistry/Nanomedicine (Graduated, May 2011)
Ms. Tao Wang                                               Ph.D. in Pharmaceutics (Graduated,
December 2011)
Mr. Claudio Falcao                       Ph.D. in Pharmaceutics (Graduated, December 2011)
Ms. Fulden Buyukozturk                   Ph.D. in Chemical Engineering (Graduated, August 2012)
Mr. Robert Riehle                        Ph.D. in Pharmaceutics/Nanomedicine (Graduated, May 2013)
Mr. Sean Essex                           Ph.D. in Pharmaceutics (Graduated, August 2013)
Ms. Mary Katharine Balaconis             Ph.D. in Biomedical Engineering (Graduated, December 2013)
Ms. Jennifer Monahan-Fore                                  Ph.D.       in      Chemistry/Nanomedicine
(Graduated, December 2013)
Mr. Michael Cuccarese                    Ph.D. in Chemistry/Nanomedicine (Graduated, March 2014)
Ms. Jennifer Woodring                                       Ph.D.    in      Chemistry/Nanomedicine
(Graduated, December 2014)
Mr. Helal Al-Suleimani                   Ph.D. in Pharmaceutical Science (Graduated, December 2017)
Ms. Loraine Speciner                     Ph.D. in Chemical Engineering (Graduated, March 2018)
Mr. Bumjun Kim                           Ph.D. in Chemical Engineering (Graduated, November 2018)
Ms. Murui Han                            Ph.D. in Pharmaceutical Science (Graduated, December 2018)
Ms. JuOae Chang                          Ph.D. in Pharmaceutical Science (Graduated, May, 2019)
Ms. Wenjun De                            Ph.D. in Pharmaceutical Science (Graduated, July 2019)
Ms. Archita Menon                        Ph.D. in Pharmaceutical Sciences

Research Advising to Undergraduate Honors Students

Mr. Man-Hon (Johny) Lam (B.S., Class of 1994)
Mr. Joseph M. Goreham (B.S., Class of 1995)
Mr. Peter B. Ng (B.S., Class of 1995)
Ms. Rakhee H. Tailor (B.S., Class of 1995)
Ms. Mai-Ki Ly (B.S., Class of 1995)
Mr. Ketankumar Patel (B.S., Class of 1996)
Ms. Susanne Verrico (B.S., Class of 1996)
Ms. Laurie Galvin (B.S., Class of 1996)
Ms. Fiona Duncan (B.S., Class of 1997)
Ms. Ekata V. Shah (Pharm.D., Class of 1997)
    - Recipient of Dean's Undergraduate Research Achievement Award, April 1995
Ms. Rina Qaqish (Pharm.D., Class of 1997)
Ms. Gity Roostai-Mills (B.S., Class of 1998)
Ms. Roula Qaqish (Pharm.D., Class of 1998)
   Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 547 of 1374 PageID #:
                                       27052                            Amiji, M.M. - 97
Page
    - Recipient of Dean's Undergraduate Research Achievement Award, April 1996
    - Currently Clinical Science Manager, Abbott Laboratories Eastern Division, Baltimore, MD
Ms. Phung-Kim Lai (B.S., Class of 1999)
    - Recipient of Dean's Undergraduate Research Achievement Award, April 1996
    - Recipient of the PhRMA Foundation’s Undergraduate Research Fellowship, January 1999
Ms. Tragiang Nguyen (B.S., Class of 1999)
Ms. Trinh Tran (B.S., Class of 1999)
Ms. Bich-Thuy Tran (B.S., Class of 1999)
Mr. Chad McQueen (Pharm.D., Class of 2000)
    - Recipient of Dean's Undergraduate Research Achievement Award, April 1999
Ms. Angela L. Silvia (Pharm.D., Class of 2000)
    - Recipient of Dean's Undergraduate Research Achievement Award, April 1999
Mr. Kristian Jackson (B.S., Class of 2000)
    - Recipient of the University of Connecticut Research Fellowship, June 1998
Mr. Pulin Patel (B.S., Class of 2000)
    - Pursued graduate studies in Pharmaceutical Chemistry at the University of Kansas, Lawrence, KS
Mr. Derick Anderson (Pharm.D., Class of 2001)
    - Recipient of Dean's Undergraduate Research Achievement Award, April 2000
Ms. Kwai-Dzy Mak (Pharm.D., Class of 2001)
Mr. Chi-Sing Nip (Pharm.D., Class of 2001)
    - Recipient of the AAPS-AFPE “Gateway” Research Scholarship, June 2000
Ms. Erica J. Waugh (Pharm.D., Class of 2002)
    - Recipient of the PhRMA Foundation’s Undergraduate Research Fellowship, January 2001
    - Recipient of Dean's Undergraduate Research Achievement Award, April 2002
Ms. Nikita Mody (Pharm.D., Class of 2004)
    - Recipient of Northeastern University Provost’s Undergraduate Research Award, January 2002
    - Recipient of Dean's Undergraduate Research Achievement Award, April 2003
Ms. Stephanie Whalen (Pharm.D., Class of 2006)
    - Recipient of the AFPE “Gateway” Research Scholarship, June 2004
    - Recipient of Northeastern University Provost’s Undergraduate Research Award, November 2004
Ms. Sarah Rogers (Pharm.D., Class of 2008)
    - Recipient of Northeastern University Provost’s Undergraduate Research Award, November 2004
Mr. Zeu Hong Tzeng (Pharm.D., Class of 2007)
    - Recipient of the AFPE “Gateway” Research Scholarship, July 2005
    - Recipient of Northeastern University Provost’s Undergraduate Research Award, January 2007
Ms. Michelle Drown (Pharm.D., Class of 2009)
    - Recipient of Northeastern University’s Undergraduate Research Award, August 2005
Ms. Erin Curran (Pharm.D., Class of 2007)
Ms. Christina Guerra (Pharm.D., Class of 2012)
    - Recipient of Northeastern University Provost’s Undergraduate Research Award, September 2007
Ms. Shubha Bhat (Pharm.D., Class of 2012)
Mr. Ravi Patel (BS, Chemistry, Class of 2014)
Ms. Erica Diamantides (Pharm.D., Class of 2015)
Ms. Kristin Hong (Pharm.D., Class of 2015)
Ms. Faryal Mir (BS, Biology/Pre-Med Program, Class of 2014)
Ms. Kendall Donohoe (Pharm.D., Class of 2018)
   Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 548 of 1374 PageID #:
                                       27053                            Amiji, M.M. - 98
Page
Ms. Rachael Heiss (Pharm.D., Class of 2019)
Ms. Sneha Hingorany (BS, Biology/Pre-Med Program, Class of 2019)
Ms. Reema Patel (Pharm.D., Class of 2020)
Ms. Mina Nayeri (Pharm.D., Class of 2019)
Ms. Priyanka Talagadadeevi (BS, Biomed Engr and Physics, Class of 2020)
Ms. Alyssa Bilotta (BS, Chemistry, Class of 2017)
Mr. Youngwoo Cho (Pharm.D., Class of 2020)
    - Recipient of Northeastern University Provost’s Undergraduate Research Award, September 2018
Ms. Casey Spellman (BS, Biochemistry, Class of 2020)
Ms. Alicia Sobeneau (BS, Molecular and Cell Biology, Class of 2022)
Ms. Suha Yacoob (BS, Chemical Engineering, Class of 2022)
Ms. Molly Haag (BS, Biochemistry, Class of 2022)

High School Summer Research Scholars

Ms. Phung-Kim Lai (Summer, 1994)
Ms. Luoisy Raymond (Summer, 1995)
Mr. Bao-Tuan Nguyen (Summer, 1995)
Mr. Kong-Jie Kah (Summer, 1997)
    - Through Research Science Institute, Center for Excellence in Education, McLean, VA
Mr. Jeremy L. England (Summer, 1998)
    - Research Science Institute, Center for Excellence in Education, McLean, VA
    - Semi-Finalist in 1999 Intel High School Talent Search Competition
Ms. Iris Wei (Summer, 1999)
    - Research Science Institute, Center for Excellence in Education, McLean, VA
    - Semi-Finalist in the 2000 Intel High School Talent Search Competition
Mr. Brad M. Rosen (Summer, 2000)
    - Research Science Institute, Center for Excellence in Education, McLean, VA
    - Semi-Finalist in the 2001 Intel High School Talent Search Competition
Ms. Natalie Karabel (Summer, 2001)
    - Research Science Institute, Center for Excellence in Education, McLean, VA
Ms. Feng Tu (Summer, 2002)
    - Research Science Institute, Center for Excellence in Education, McLean, VA
    - Semi-Finalist in the 2002 Siemens-Westinghouse High School Talent Search Competition
Ms. Maria Elena DeObaldia (Summer, 2003)
   - Research Science Institute, Center for Excellence in Education, McLean, VA
   - Winner of 2004 USA TODAY's All-USA High School Academic First Team
Ms. Joline Fan (Summer, 2004)
   - Research Science Institute, Center for Excellence in Education, McLean, VA
   - Finalist in the 2004 Siemens-Westinghouse High School Talent Search Competition
Mr. Harold Au (Summer, 2004)
   - Research Science Institute, Center for Excellence in Education, McLean, VA
   - Gold Award Winner at the 2005 Singapore Science and Engineering Fair.
   - Award Winner at the 2005 Shanghai Science Expo, Shanghai, China.
Ms. Yi-Meng (Sally) Tan (Summer, 2005)
   - Research Science Institute, Center for Excellence in Education, McLean, VA
   - Semi-Finalist in the 2005 Siemens-Westinghouse High School Talent Search Competition
Ms. Thilini Ariyawansa (Summer, 2006)
   Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 549 of 1374 PageID #:
                                       27054                            Amiji, M.M. - 99
Page
   - Research Science Institute, Center for Excellence in Education, McLean, VA
   - Winner of 2007 USA TODAY's All-USA High School Academic First Team
Ms. Elizabeth Lawler (Summer, 2006)
   - Young Scholars Program, Center for STEM Education, Northeastern University, Boston, MA
Ms. Lili Ge (Summer, 2006)
   - Young Scholars Program, Center for STEM Education, Northeastern University, Boston, MA
Ms. Ana Lyons (Summer, 2007)
   - Research Science Institute, Center for Excellence in Education, McLean, VA
Mr. Zhi-Guang Ng (Summer, 2007)
   - Research Science Institute, Center for Excellence in Education, McLean, VA
Ms. Jamie Kang (Summer, 2007)
   - Young Scholars Program, Center for STEM Education, Northeastern University, Boston, MA
Ms. Marissa Dickson (Summer, 2007)
   - Young Scholars Program, Center for STEM Education, Northeastern University, Boston, MA
Mr. Jia-Wei Lim (Summer, 2008)
   - Research Science Institute, Center for Excellence in Education, McLean, VA
Mr. Mark-Alex Espanol (Summer, 2008)
   - Young Scholars Program, Center for STEM Education, Northeastern University, Boston, MA
Ms. Rachael Le (Summer, 2008)
   - Young Scholars Program, Center for STEM Education, Northeastern University, Boston, MA
Ms. Xiaojun Chen (Summer, 2009)
   - Young Scholars Program, Center for STEM Education, Northeastern University, Boston, MA
Ms. Tien An (Summer, 2009)
   - Young Scholars Program, Center for STEM Education, Northeastern University, Boston, MA
Mr. Gary Lee Lim (Summer, 2010)
   - Research Science Institute, Center for Excellence in Education, McLean, VA
Ms. Manasi Malik (Summer, 2010)
   - Young Scholars Program, Center for STEM Education, Northeastern University, Boston, MA
Ms. Fay Khudairi (Summer, 2010)
   - Young Scholars Program, Center for STEM Education, Northeastern University, Boston, MA
Ms. Debra Van Egeren (Summer, 2011)
   - Research Science Institute, Center for Excellence in Education, McLean, VA
Mr. Rahul Shankar (Summer, 2011)
   - Research Science Institute, Center for Excellence in Education, McLean, VA
Ms. Kruti Vora (Summer, 2011)
   - Young Scholars Program, Center for STEM Education, Northeastern University, Boston, MA
Ms. Jennifer Makovkina (Summer, 2011)
   - Young Scholars Program, Center for STEM Education, Northeastern University, Boston, MA
Ms. Ruiyi Gao (Summer, 2012)
   - Young Scholars Program, Center for STEM Education, Northeastern University, Boston, MA
Ms. Jennifer Flaherty (Summer, 2012)
   - Young Scholars Program, Center for STEM Education, Northeastern University, Boston, MA
Mr. Nathan Kondamuri (Summer, 2012)
   - Research Science Institute, Center for Excellence in Education, McLean, VA
   Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 550 of 1374 PageID #:
                                       27055                            Amiji, M.M. - 10
Page                                                                                           0
Ms. Minerva Tili (Summer, 2013)
    - Young Scholars Program, Center for STEM Education, Northeastern University, Boston, MA
Mr. Juan Paniagua (Summer, 2013)
    - Young Scholars Program, Center for STEM Education, Northeastern University, Boston, MA
Ms. Sejal Batra (Summer, 2013)
Mr. Rachit Singh (Summer, 2013)
    - Research Science Institute, Center for Excellence in Education, McLean, VA
    - Semi Finalist in the 2014 Intel Talent Search Competition
Ms. Batelhem Gemechu (Summer, 2014)
    - Young Scholars Program, Center for STEM Education, Northeastern University, Boston, MA
Mr. Nathan Pan-Doh (Summer, 2014)
    - Young Scholars Program, Center for STEM Education, Northeastern University, Boston, MA
Ms. Michelle Campeau (Summer, 2014)
    - Research Science Institute, Center for Excellence in Education, McLean, VA
Mr. Ruchir Rastogi (Summer, 2014)
    - Research Science Institute, Center for Excellence in Education, McLean, VA
    - Semi Finalist in the 2014 Intel Talent Search Competition
Ms. Michelle Gee (Summer, 2015)
    - Young Scholars Program, Center for STEM Education, Northeastern University, Boston, MA
Ms. Yasmeen Elaywan (Summer, 2015)
    - Young Scholars Program, Center for STEM Education, Northeastern University, Boston, MA
Mr. Anirudh Jain (Summer, 2015)
    - Research Science Institute, Center for Excellence in Education, McLean, VA
Mr. Yue (Jerry) Zhang (Summer, 2015)
    - Research Science Institute, Center for Excellence in Education, McLean, VA
Ms. Caroline Quinn (Summer, 2016)
    - Young Scholars Program, Center for STEM Education, Northeastern University, Boston, MA
Mr. Fred Eberstadt (Summer, 2016)
    - Young Scholars Program, Center for STEM Education, Northeastern University, Boston, MA
Ms. Dina Shehata (Summer, 2016)
    - Research Science Institute, Center for Excellence in Education, McLean, VA
Mr. Yilin (Alan) Huang (Summer, 2016)
    - Research Science Institute, Center for Excellence in Education, McLean, VA
Ms. Sophia Luo (Summer, 2017)
    - Research Science Institute, Center for Excellence in Education, McLean, VA
Mr. Timothy Tran (Summer, 2017)
    - Research Science Institute, Center for Excellence in Education, McLean, VA
Ms. Junyi (Michelle) He (Summer, 2017)
    - Young Scholars Program, Center for STEM Education, Northeastern University, Boston, MA
Ms. Sreenikitha (Nikki) Emani, (Summer, 2017)
    - Young Scholars Program, Center for STEM Education, Northeastern University, Boston, MA
Mr. Hassan Osman (Summer, 2018)
    - Research Science Institute, Center for Excellence in Education, McLean, VA
Mr. Yi-Yong Tan (Summer, 2018)
   Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 551 of 1374 PageID #:
                                       27056                            Amiji, M.M. - 10
Page                                                                                                           1
   - Research Science Institute, Center for Excellence in Education, McLean, VA
Mr. Dinesh Sangadi (Summer, 2018)
   - Young Scholars Program, Center for STEM Education, Northeastern University, Boston, MA
Ms. Pamina Meija (Summer, 2018)
   - Young Scholars Program, Center for STEM Education, Northeastern University, Boston, MA
Mr. Roc Bellostas (Summer, 2019)
   - Research Science Institute, Center for Excellence in Education, McLean, VA
Mr. Edward Pham (Summer, 2019)
   - Young Scholars Program, Center for STEM Education, Northeastern University, Boston, MA
Ms. Lauren Murphy (Summer, 2019)
   - Young Scholars Program, Center for STEM Education, Northeastern University, Boston, MA


SERVICE

Professional

   - Membership in Professional and Scientific Societies:
       - American Association of Colleges of Pharmacy (1993-Present).
          Member of the Council of Faculties.
          Member of the Pharmaceutics SIG
          Member of the Laboratory Instructors SIG

       - American Association of Pharmaceutical Scientists (1987-Present).
          Member of the Polymers in Drug Delivery SIG
          Member of the Nanotechnology SIG
       - The Controlled Release Society (1993-Present).
          Scientific Advisory Board Member (2012-2014)
          Member of Polymeric Biomaterial Discussion Group
       - The Society for Biomaterials (1989-2010).
          Member of the Task Force on the Impact of Biomaterials on Graduate Education.
          Member of the Polymeric Materials Special Interest Group.

   - Grant Reviewer:
       - National Institutes of Health
          National Heart, Lung, and Blood Diseases Institute (NHLBI) 2004 Program of Excellence in Nanotechnology
           – Special Emphasis Panel [ZHL1-CSR-K (F1)(R)].
          Center for Scientific Review (CSR) November 2004 Gene and Drug Delivery (GDD) Study Section –
           SBIR/STTR Programs Special Emphasis Panel [ZRG1-BST-Z (10)].
          National Institute of Allergy and Infectious Diseases (NIAID) 2005 Challenge Grants: Biodefense Product
           Development – Special Emphasis Panel [ZA11-TS-M (M5)(R)].
          Center for Scientific Review (CSR) July 2005 Gene and Drug Delivery (GDD) Study Section Meeting –
           Temporary Member.
          National Heart, Lung, and Blood Diseases Institute (NHLBI) October 2005 – Special Review Committee for
           P01 Program Proposals.
          Center for Scientific Review (CSR), November 2005 Gene and Drug Delivery (GDD) Study Section –
           SBIR/STTR Programs Special Emphasis Panel [ZRG1 BST-Z 10(B)].
          National Cancer Institute (NCI), March 2006 - Ruth L. Kirschstein NRSA Fellowships (F32/F33) in Cancer
           Nanotechnology Research (RFA-CA-06-010) Special Emphasis Panel [ZCA1 RTRB-Z(M1)(R)].
          Center for Scientific Review (CSR), April, 2006 Gene and Drug Delivery (GDD) Study Section – SBIR/STTR
           Programs Special Emphasis Panel [ZRG1 BST-Z (10) (B)].
  Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 552 of 1374 PageID #:
                                      27057                            Amiji, M.M. - 10
Page                                                                                                               2
          National Heart, Lung, and Blood Diseases Institute (NHLBI) May, 2006 – Special Review Committee for P01
           Program Proposals.
          Center for Scientific Review (CSR), June, 2006 – Special Emphasis Panel on Proposals in Response to RFA
           “Biology of RNA Interference” [2006/10 ZRG1 BST-Z (52) (R)].
          Center for Scientific Review (CSR), March, 2007 – Special Emphasis Panel on Proposals in Response to
           RFA “Small Business: Orthopedics” [ZRG1 MOSS (10)].
          Center for Scientific Review (CSR), July, 2007 – Cancer Drug Development and Therapeutics SBIR/STTR
           ONC-V (13) [2007/10 ZRG1 ONC-V (13) B].
          Center for Scientific Review (CSR), October 2007 – ZRG1 NANO-M (01) “Nanotechnology” Study Section –
           Temporary Member.
          National Institute of Biomedical Engineering and Bioimaging (NIBIB), July 2008 - ZEB1 OSR-E (O1) S “Special
           Emphasis Panel/Scientific Review Group 2008/10 on T32/K99/K01 Training Grants”.
          National Institute of General Medical Sciences (NIGMS), August 2008 2008/10 ZGM1 MBRS-0 (NP) “Support
           of Competitive Research (SCORE) Minority Biomedical Research Support in Neurophysics” Special
           Emphasis Panel.
          National Cancer Institute (NCI), October, 2008, 2009/01 ZRG1 ONC-X (14) B “Experimental Cancer
           Therapeutics SBIR/STTR” Special Emphasis Panel.
          National Institute of Biomedical Imaging and Bioengineering (NIBIB) Special Emphasis Panel. 2009/01 ZEB1
           OSR-B (J1) S. November 2008 Support for Scientific Conference (R13) Grant Application Review Panel.
          Center for Scientific Review (CSR), January, 2009 – Cancer Immunopathology and Immunotherapy Study
           Section (CII), Ad Hoc Reviewer.
          Center for Scientific Review (CSR), April, 2009 – 2009/05 ZRG1 BST-G (10) B - Assays, Detectors, and
           Devices SBIR/STTR Panel, Ad Hoc Reviewer.
          Center for Scientific Review (CSR), June 2009 - 2009/10 ZRG1 BST-M (58) R, RFA OD-09-003 Challenge
           Grants Panel 4, Ad Hoc Reviewer.
          National Cancer Institute (NCI), July 2009, 2009/01 ZRG1 OTC-X 14 B, Experimental Cancer Therapeutics,
           SBIR Special Emphasis Panel.
          Center for Scientific Review (CSR), October, 2009, 2010/01 BTSS Bioengineering Technology and Surgical
           Sciences Study Section. Ad Hoc Reviewer.
          Center for Scientific Review (CSR), February, 2010, 2010/05 BTSS Bioengineering Technology and Surgical
           Sciences Study Section. Ad Hoc Reviewer.
          National Cancer Institute (NCI), June 2010 ZCA1 SRLB-Q C1 B, Multifunctional Therapeutics Phase II Special
           Emphasis Panel, Reviewer.
          National Institute of Drugs of Abuse (NIDA), July, 2010 ZDA1 JXR-D (10) Special Emphasis Panel, Reviewer.
          Center for Scientific Review (CSR), September 2010, 2011/01 ZRG1 BST-N (03) Member Conflicts:
           Bioengineering Sciences and Technologies, Ad Hoc Reviewer.
          Center for Scientific Review (CSR), September 2010, 2011/01 ZRG1 IMST-K (03) Member Conflict: Enabling
           Bioanalytical and Imaging Technologies, Ad Hoc Reviewer.
          Center for Scientific Review (CSR), February, 2011, 2011/01 BTSS Bioengineering Technology and Surgical
           Sciences Study Section. Ad Hoc Reviewer.
          Center for Scientific Review (CSR), September, 2011, 2011/01 BTSS Bioengineering Technology and
           Surgical Sciences Study Section. Permanent Member.
          Center for Scientific Review (CSR), May, 2012, 2012/10 PAR11-301-303: Pediatric Drug Formulations and
           Drug Delivery (ZRG1 ETTN-S (50) R) Special Emphasis Panel, Co-Chair.
          National Institute of Biomedical Imaging and Bioengineering (NIBIB), July 2013, 2013/10 ZEB1 OSR-E (O1)
           S. NIBIB K Training Meeting (Teleconference) Special Emphasis Panel, Member.
          Center for Scientific Review (CSR), June, 2016 and Feb, 2017 – Cancer Immunopathology and
           Immunotherapy Study Section (CII), Ad Hoc Reviewer.

     - Department of Defense, United States Army Medical Research and Material Command,
Congressionally-
         Directed Medical Research Program
          Breast Cancer Research Program Review Panel (2006-Present)
          Breast Cancer Concept Award Review Panel (2010-Present)
          Breast Cancer Training Program Review Panel (2010-2012)
          Peer Reviewed Medical Research Program – Pre-applications for Inflammatory Bowel Disease-1 (2013)

       - United States Department of Agriculture
   Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 553 of 1374 PageID #:
                                       27058                            Amiji, M.M. - 10
Page                                                                                         3
          Investigator Initiated Proposals.
          SBIR/STTR Proposals.
       - United States Food and Drug Administration
          Intramural Proposals on Nanotechnology

       - American Chemical Society, Washington, DC
          Petroleum Research Funds
       - Susan G. Komen Foundation for Breast Cancer Grant Program, Dallas, TX
       - American Association for Advancement of Science, Life Sciences Discovery Fund,
Washington, DC
       - Georgia Cancer Coalition Grant Program, Atlanta, GA
       - University of Missouri Intramural Grant Program, Columbia, MO
       - University of Kansas Intramural Grant Program, Lawrence, KS
       - Medical Research Council of United Kingdom, London, UK
       - The Wellcome Trust of United Kingdom, London, UK
       - The Leenaards Foundation Prize, Lausanne, Switzerland
       - The Netherlands Organisation for Scientific Research – The Netherlands
       - National Medical Research Council, Ministry of Health, Singapore
       - Singapore Science and Engineering Research Council (SERC) – an Agency of Science,
          Technology and Research Singapore (A*STAR), Singapore City
       - Israel Science Foundation, Tel Aviv, Israel
       - Czech Science Foundation, Prague, Czech Republic
       - Hong Kong Innovation and Technology Support Programme, Wanchai, Hong Kong
       - Hong Kong Research Grants Council, Wanchai, Hong Kong
       - Skolkovo Foundation, Moscow, Russia
       - Danish Research Council, Copenhagen, Denmark
       - Kuwait Foundation for the Advancement of Science, Kuwait City, Kuwait
       - Omani Research Council, Muscat, Oman
       - South African Medical Research Council, Durban, South Africa
       - Scientific Foundation of Ireland, Dublin, Ireland

  - Membership in Industrial and Academic Scientific Advisory Boards:
     - Bessor Pharma, Inc., Framingham, MA (Scientific Advisory Board member)
     - Targagenix, Inc., Stony Brook, NY (Scientific Advisory Board member)
     - Nemucore Medical Innovations, Wellesley, MA (Founder and Scientific Advisory Board
member)
     - Blue Ocean Biomanufacturing, Inc., Worcester, MA (Founder and Scientific Advisory Board
member)
  Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 554 of 1374 PageID #:
                                      27059                            Amiji, M.M. - 10
Page                                                                                             4
       - OnSite Therapeutics, Inc., Lowell, MA (Scientific Advisory Board member)
       - Cerulean Pharmaceuticals, Inc., Cambridge, MA (Scientific Advisory Board member)
       - Aten Porus Life Sciences Private, LTD, Bangalore, India (Scientific Advisory Board member)
       - Controlled Release Society (Scientific Advisory Board member)
       - Center for Nanomedicine and Drug Delivery, Xavier University of Louisiana, New Orleans, LA
               (Scientific Advisor)
       - International Symposium on Recent Advances in Drug Delivery Systems, University of Utah,
               Salt Lake City, UT (Scientific Advisor)

  - Journal Editorships:
      - Editor for America, Drug Delivery and Translational Research
      - Associate Editor, Open Nano
      - Associate Editor, International Journal of Green Nanotechnology: Biomedicine
      - Associate Editor, Nanomedicine: Nanotechnology, Biology, and Medicine (2008-2015)

  - Membership in Journal Editorial Boards:
     - Journal of Controlled Release
     - Drug Design, Development and Therapy
     - Expert Opinion on Drug Delivery
     - Journal of Biopharmaceutics and Biotechnology
     - Journal of Nano Education
     - Nanotechnology, Science and Applications
     - Pharmaceutical Formulations and Quality
     - Recent Patents on Drug Delivery and Formulations
     - Synthesis and Reactivity in Inorganic, Metal-Organic,
         and Nano-Metal Chemistry
     - Tissue Barriers
     - The Open Drug Delivery Journal

  - Reviewer for Scientific Journals (partial list):
     - ACS Nano
     - Advanced Drug Delivery Reviews
     - Angewandte Chemie, International Edition
     - Bioconjugate Chemistry
     - Biomacromolecules
     - Biomaterials
     - Cancer Chemotherapy and Pharmacology
     - Cancer Letters
     - Cancer Research
     - Carbohydrate Polymers
     - European Polymer Journal
     - European Journal of Pharmaceutics and Biopharmaceutics
     - European Journal of Pharmaceutical Sciences
     - Expert Opinion on Drug Delivery
     - Expert Opinion on Biological Therapy
     - Gene Therapy
     - International Journal of Cancer
     - International Journal of Pharmaceutics
     - Journal of Applied Polymer Sciences
  Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 555 of 1374 PageID #:
                                      27060                            Amiji, M.M. - 10
Page                                                                                            5
       - Journal of the American Chemical Society
       - Journal of Biomaterial Science, Polymer Edition
       - Journal of Biomedical Materials Research
       - Journal of Controlled Release
       - Journal of Liposome Research
       - Journal of Pharmacy and Pharmacology
       - Journal of Pharmaceutical Sciences
       - Journal of Pharmacology and Experimental Therapeutics
       - Life Sciences
       - Macromolecular Biosciences
       - Molecular Cancer Therapeutics
       - Molecular Pharmaceutics
       - Nature Communications
       - Nature Nanotechnology
       - Nature Reviews Drug Discovery
       - Pharmaceutical Research
       - Polymer International
       - Science
       - Science Advances
       - Science Translational Medicine
       - Small
       - STP Pharma Sciences

  - Participation in Short Courses:
       - Scanning Probe Microscopy Seminar and Workshop. Woburn, MA.
       - Particle Technology Seminar and Workshop. Natick, MA.
       - Application of HTML for Developing Instructional Materials. Boston, MA.
       - Absolute Macromolecular Characterization with Light Scattering. Boston, MA.
       - Scientific and Engineering Applications of Macintosh® Computers. Boston, MA.
       - Surface Characterization of Biomedical Materials. Phoenix, AZ.
       - Hydrogels in Medicine and Pharmacy. Indianapolis, IN.

  - American Association of Pharmaceutical Scientists (AAPS), Northeast Regional Discussion
  Group
     Planning Committee Member (2001-2005).

  - Organizer of the National Cancer Institute/Nano Science and Technology Institute Special
    Symposium on “Nanotechnology for Cancer Prevention, Diagnosis, and Treatment” (2005-
    Present).
  - Instructor for Nano Science and Technology Institute’s Tutorial Session on “Nanotechnology for
  Medical
    Imaging and Therapy” (2005 – Present).

  - Scientific Organizing Committee Member and Session Chair of the “Cancer Nanotech
  Conference: Detecting
    and Treating Cancer”. Paris, France. (2005-2007).
   Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 556 of 1374 PageID #:
                                       27061                            Amiji, M.M. - 10
Page                                                                                               6
   - Organizer of the “2009 Indo-US Cancer Nanotechnology Symposium”, sponsored by the Indo-
   US Science
     and Technology Forum, New Delhi, India. February 2009.

  - Organizer of the Materials Research Society, Spring 2012 Meeting, San Francisco, CA.
Symposium on
     “Nanomedicine for Molecular Imaging and Therapy” March, 2012.

   - Registered Pharmacist in MA since 1988 (license #: 20415).

University, College, School, & Department

   - Faculty Delegate to the United States Pharmacopeia (USP) Convention (2003-Present).

   - Faculty Advisor – American Association of Pharmaceutical Scientist – Northeastern University
Student Chapter
      (2009-2015)

   - Faculty Advisor - Beta Tau Chapter, Rho Chi Pharmaceutical Honor Society (1993-1999).

   - Coordinator of the American Association of Pharmaceutical Scientists, Visiting Scientist Program
     (1993-1999).

   - Presentations for Pharmacy Continuing Education Programs.
       - Helicobacter pylori and Peptic Ulcer Disease
       - Advances in Drug Delivery Systems: A Primer for Pharmacists
       - Nanomedicine: Realizing the Potential of Targeted and Molecular Therapies
       - Pharmaceutical Calculations: A Primer for Pharmacists and Pharmacy Technicians

   - Participation in Pharmacy Open Houses and Student Orientations.

   - Participation in Pharmacy Alumni Activities.

   - Pharmacy Student’s Academic Advising/Portfolio Reviewer.

   - Committee Assignments:

       University:
          -   University Distinguished Professorship Committee (2016-Present)
          -   University Patent Committee (2002-2009, 2012-Present).
          -   Biotechnology Academic Steering Committee (2002-Present).
          -   Senate Search Committee for Bouve College Dean (2011-2012).
          -   Provost’s Tenure Advisory Committee (2008-2010).
          -   Academic Computing Advisory Committee (2004-2006).
          -   Senate Library Advisory Committee (2001-2007).
          -   Education Technology Faculty Advisory Committee (2004-2006)
          -   Senate Committee for Evaluation of Dean of Nursing (2004-2006).
          -   Senate Committee for Evaluation of Dean of Libraries (2003-2004).
          -   Executive Committee of the Biotechnology Initiative (2002-2004).
  Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 557 of 1374 PageID #:
                                      27062                            Amiji, M.M. - 10
Page                                                                                             7
          - Senate Committee for Department of Pharm. Practice Chair Search (2001-2002).
          - University Instructional Technology Task Force (2000-2001).
          - Senate Committee for Department of Pharm. Sciences Chair Search (1996-1997).

       Bouvé College:
          - Bouve Dean’s Leadership Team (2011-2016).
          - Bouve Administrative Committee (2005 – 2011).
          - Associate Dean for Research Search Committee (2010-2011).
          - George D. Behrakis Endowed Professor Search Committee (2002-2004).
          - College Technology Committee (1998-2000).
          - College Diversity Committee, (1994-1995).
          - College Computer Advisory Committee, (1995-1998).
          - Graduate Education and Research Task Force (1998-1999).
          - Graduate Committee for Biomedical Sciences Program (1998-2000).

       School of Pharmacy:
          - Pharmacy Executive Committee (2008-Present).
          - Pharmacy Steering Committee (2001-2004, 2005-Present).
          - Pharmacy Curriculum Committee (1998-2002, 2007-Present).
          - Pharmacy Re-Accreditation/Self-Study Committee, (1995-1996, 2008-2010).
          - Pharmacy Professional Affairs Committee (2006-2009)
          - Pharmacy Transfer Students Admission Committee, (1994-2001, 2003-2007).
          - Graduate Committee of the School of Pharmacy (2002-2006).
          - Pharmacy Honors and Awards Committee, (1994-2001).
          - Pharmacy Progression Requirements Committee, (1996-2000).
          - Pharmacy Laboratory Renovation Committee (1997-1999).
          - Doctor of Pharmacy Tracking Admission Committee (1998-2000).
          - Doctor of Pharmacy Curriculum Working Group (1996-1999)*.

       Departmental of Pharmaceutical Sciences:
          - Merit Review Committee, (1994-1996, 1997-2000, 2002-2003, 2007-2008).
          - Faculty Search Committees, (1994-1996, 1998-1999, 2002-2003*, 2007-2008).
          - Pharmaceutical Sciences Workload Policy Committee (2005-2007*)
          - BS in Pharm. Sciences Program Evaluation Committee (2001-2003, 2009-2010).
       * Committee Chair

Community

  - Discuss Pharmacy as a Career Choice to Middle and High School Students and Parents.
  - Provide Math and Science Tutoring to Middle and High School Students.
  - Participate in Fund Raising Activities for Local Schools and Charitable Community Organizations

AWARDS AND HONORS

  - Purdue University, College of Pharmacy, Distinguished Alumni Award – 2019.
  - Web of Science Highly Cited Author (Top 1%) in Pharmacology & Toxicology – 2015 & 2019.
  - Northeastern University, School of Pharmacy Distinguished Alumni Award – 2016.
  - Northeastern University, University Distinguished Professorship Award – 2016.
  Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 558 of 1374 PageID #:
                                      27063                            Amiji, M.M. - 10
Page                                                                                         8
  - Controlled Release Society – Induction into the College of Fellows – 2014.
  - Phi Lambda Sigma, Pharmacy Leadership Society, Honorary Member – 2014.
  - Controlled Release Society - Tsuneji Nagai Award – 2012.
  - American Association of Pharmaceutical Scientists (AAPS) Fellowship, 2007.
  - American Association of Pharmaceutical Scientists (AAPS) - Meritorious Manuscript Award,
  2007.
  - Nano Science and Technology Institute (NSTI) Fellowship Award for Outstanding Contributions
  towards the
      Advancement, in Nanotechnology, Microtechnology, and Biotechnology, 2006.
  - Cited in Academic Pharmaceutical Scientists Who’s Who, 2004.
  - Eurand Award for Outstanding Research in Oral Drug Delivery, Third Prize, 2003.
  - Special Faculty Recognition Award from the Doctor of Pharmacy Students, Class of 1999.
  - Recipient of Rho Chi Advisor Appreciation Award, 1997, 1998, & 1999.
  - Recipient of Dean's Excellence in Teaching Award, 1996.
  - Cited in Who's Who in Science and Engineering, 1996.
  - Member of Sigma Xi - The Scientific Research Society, 1996.
  - Member of Rho Chi - Pharmaceutical Honor Society, 1987.
  - Recipient of Dean's Undergraduate Research Achievement Award, 1987.
  - Recipient of Burroughs Wellcome Academic Scholarship, 1987.
  - Recipient of Dean Leroy Keagle Memorial Scholarship, 1986.




Last Updated: November 2019
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 559 of 1374 PageID #:
                                    27064




                    Attachment B
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 560 of 1374 PageID #:
                                    27065



     Leonard J. Chyall, Ph.D.                                           _________

     Education

     B.A. (Chemistry), 1986, Oberlin College, Oberlin, OH
     Ph.D. (Chemistry), 1991, University of Minnesota, Minneapolis, MN
     Postdoctoral Fellow, 1992-1996, Purdue University, West Lafayette, IN
     Pharmaceutical Solids and Regulatory Affairs Short Course, Purdue University, 2001

     Employment

     May 2011 –       Chyall Pharmaceutical Consulting, LLC; West Lafayette, Indiana
                          President and Consultant
                      Independent consultant serving the pharmaceutical industry. Expertise
                      in synthetic chemistry, and analytical testing of drug substances and
                      drug products. Services directed toward scientific data and document
                      review, laboratory testing, and technical assistance with IP matters.

     2000-2011        Aptuit, Inc. (formerly SSCI, Inc.), West Lafayette, Indiana
                          Director (August 2010 – May 2011)
                          Principal (January 2007 – July 2010)
                          Senior Research Investigator (2003 - 2006)
                          Research Investigator (2000 - 2003)
                      Project manager and group leader for external client projects involving
                      various aspects of organic and analytical chemistry. These projects
                      involve the development of new products (primarily pharmaceuticals)
                      or providing scientific consulting to support patent litigation,
                      counterfeit analysis or tampering analysis projects. Leader of a
                      department responsible for fee-for-service laboratory testing and
                      consulting services. Responsible for business development, client
                      relations, and strategic planning of the business. Administrative
                      supervisor for numerous chemists throughout my tenure with the
                      organization.

     1996-2000        Great Lakes Chemical (now Chemtura), West Lafayette, Indiana
                          Research Chemist
                      Lead Scientist for a new technology development program in the
                      GLCC Corporate R&D division. Technology Coordinator for contract
                      research programs. Project Leader for a new product development
                      project in GLCC Polymer Additives R&D.




     May 24, 2019                                                                  Page 1 of 5
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 561 of 1374 PageID #:
                                    27066




     Representative Technical Skills

     Analytical Chemistry                               Organic Chemistry
     • Mass Spectrometry                                • Synthetic chemistry
        - Triple Quadrupole Systems                        - mg to kg scale laboratory reactions
        - Ion Cyclotron Resonance MS                       - high pressure reactions
        - Ion-Molecule Chemistry                           - air-sensitive procedures
     • Chromatography (HPLC, MPLC, TLC and              • Crystallization methods
        preparative chromatography)                     • Enantiomer resolutions
     • Infrared (IR) and Raman Spectrometry             • Polymorph, salt and cocrystal screening
     • NMR spectroscopy                                          and characterization
     • Spectrophotometry
     • Solubility and dissolution testing               Solid Form Analytical Techniques
        - USP dissolution testing                        • X-ray powder diffraction (XRPD)
        - Intrinsic dissolution rate studies             • Thermogravimetric analyses (TGA)
     • Powder dissolution testing                        • Differential scanning calorimetry (DSC)
     • pH measurements                                   • Optical microscopy
     • Potentiometric titrations                         • Moisture sorption/desorption analyses
     • Karl Fischer titration



     Professional Affiliations and Activities

        •   American Chemical Society
        •   American Association of Pharmaceutical Scientists
        •   Purdue Research Park Life Sciences Executive Council
        •   Guest Lecturer, Chemistry Department, Purdue University (Undergraduate
            Organic Chemistry Courses) 2016 – 2017.

     Publications

     1. Chyall, L, J. Current Applications of X-Ray Powder Diffraction in the Pharmaceutical
        Industry Am. Pharm. Rev. 2012, 15, 70-73.
     2. Park, A.; Chyall, L.; Dunlap, J.; Schertz, C.; Jonaitis, D.; Stahly, B.; Bates, S.;
        Shipplett, R.; Childs S. New solid-state chemistry technologies to bring better drugs
        to market: knowledge-based decision making. Exp. Opin. Drug Disc., 2007, 2(1),
        145-154.
     3. Lohani, S.; Zhang, Y.; Chyall, L. J.; Mougin-Andres, P.; Muller, F. X.; Grant, D. J.
        W. Carbamazepine-2,2,2-trifluoroethanol (1/1). Acta Cryst. 2005, E61, 1310-1312.
     4. Childs, S. L.; Chyall L. J.; Dunlap, J. T.; Smolenskaya, V. N.; Stahly B. C.; Stahly, G.
        P. Crystal Engineering Approach to Forming Cocrystals of Amine Hydrochlorides
        with Organic Acids. Molecular Complexes of Fluoxetine Hydrochloride with
        Benzoic, Succinic, and Fumaric Acids. J. Am. Chem. Soc. 2004, 126, 13335-13342.



     May 24, 2019                                                                     Page 2 of 5
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 562 of 1374 PageID #:
                                    27067



     5. Childs, S. L.; Chyall L. J.; Dunlap, J. T.; Coates, D. A.; Stahly B. C.; Stahly, G. P. A
        Metastable Polymorph of Metformin Hydrochloride: Isolation and Characterization
        Using Capillary Crystallization and Thermal Microscopy Techniques. Crystal
        Growth & Design 2004, 4, 441-449.
     6. Chyall, L. J.; Tower, J. M.; Coates, D. A.; Houston, T. L.; Childs, S. L. Polymorph
        Generation in Capillary Spaces: The Preparation and Structural Analysis of a
        Metastable Polymorph of Nabumetone. Crystal Growth & Design 2002, 2, 505-510.
     7. Morgan, A. B.; Harris, R. H., Jr.; Kashiwagi, T.; Chyall, L. J.; Gilman, J. W.
        Flammability of polystyrene layered silicate (clay) nanocomposites: Carbonaceous
        char formation. Fire and Materials 2002, 26, 247-253.
     8. Hill, B. T.; Poutsma, J. C.; Chyall, L. J.; Hu, J.; Squires, R. R. Distonic ions of the
        "Ate" class. J. Am. Soc. Mass Spectrom. 1999, 10(9), 896-906.
     9. Gassman, P. G.; Han, S.; Chyall, L. J. Thermal rearrangement of trans-7,7-
        dihalobicyclo[4.1.0]hept-3-enes. Tetrahedron Lett. 1998, 39(31), 5459-5462.
     10. Poutsma, J. C.; Seburg, R. A.; Chyall, L. J.; Sunderlin, L. S.; Hill, B. T.; Hu, J.;
         Squires, R. R. Combining Electrospray Ionization and the Flowing Afterglow
         Method. Rapid Commun. Mass Spectrom. 1997, 11, 489-493.
     11. Chyall, L. J.; Squires, R. R. The Proton Affinity and Absolute Heat of Formation of
         Trifluoromethanol. J. Phys. Chem. 1996, 100, 16435-16440.
     12. Leeck, D. T.; Li, R.; Chyall, L. J.; Kenttämaa, H. I. Homolytic Se-H Bond Energy
         and Ionization Energy of Benzeneselenol, and the Acidity of the Corresponding
         Radical Cation. J. Phys. Chem. 1996, 100, 6608-6611.
     13. Chyall, L. J.; Squires, R. R. Determination of the proton affinity and absolute heat of
         formation of cyclopropenylidene. Int. J. Mass Spectrom. Ion Processes 1995,
         149/150, 257-266.
     14. Smith, R. L.; Chyall, L. J.; Beasley, B. J.; Kenttämaa, H. I. The Site of Protonation of
         Aniline. J. Am. Chem. Soc. 1995, 117, 7971-7973.
     15. Chou, P. K.; Smith, R. L.; Chyall, L. J.; Kenttämaa, H. I. Reactivity of the Prototype
         Organosulfur Distonic Ion: •CH2SH2+ J. Am. Chem. Soc. 1995, 117, 4374-4378.
     16. Chyall, L. J.; Kenttämaa, H. I. Gas-phase reactions of the 4-dehydroanilinium ion
         and its isomers. J. Mass Spectrom. 1995, 30, 81-87.
     17. Chyall, L. J.; Byrd, M. H. C.; Kenttämaa, H. I. Reactions of the Charged Radical
         (CH3)2S+-CH2• with Cyclic Alkenes. J. Am. Chem. Soc. 1994, 116, 10767-10772.
     18. Chyall, L. J.; Brickhouse, M. D.; Schnute, M. E.; Squires, R. R. Kinetic versus
         Thermodynamic Control in the Deprotonation of Unsymmetrical Ketones in the Gas
         Phase. J. Am. Chem. Soc. 1994, 116, 8681-8690.
     19. Chyall, L. J.; Kenttämaa, H. I. The 4-Dehydroanilinium Ion: a Stable Distonic
         Isomer of Ionized Aniline. J. Am. Chem. Soc. 1994, 116, 3135-3136.




     May 24, 2019                                                                         Page 3 of 5
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 563 of 1374 PageID #:
                                    27068



     20. Smith, R. L.; Chyall, L. J.; Stirk, K. M.; Kenttämaa, H. I. Radical-type reactivity of
         the methylenedimethylsulfonium ion, (CH3)2S+-CH2• Org. Mass Spectrom. 1993, 28,
         1623-1631.
     21. Smith, R. L.; Chyall, L. J.; Chou, P. K.; Kenttämaa, H. I. The Acyclic Distonic
         Isomer of Ionized Cyclopentanone: •CH2CH2CH2CH2CO+ J. Am. Chem. Soc. 1994,
         116, 781-782.
     22. Mlinaric-Majerski, K.; Vinkovic, V.; Chyall, L. J.; Gassman, P. G. Deuterium
         isotope effects on nuclear shielding. Cross-ring effects in rigid cyclic molecules.
         Magn. Reson. Chem. 1993, 31, 903-905.
     23. Brickhouse, M. D.; Chyall, L. J.; Sunderlin, L. S.; Squires, R. R. Kinetics of isobaric
         ion/molecule reactions determined by the flowing afterglow-triple quadrupole
         technique. Rapid Commun. Mass Spectrom. 1993, 7, 383-3

     Patents

     1. Gushurst, K. S.; Chyall, L. J.; Koztecki, L. H.; Wolfe, B. S. Crystalline forms of
        oxymorphone hydrochloride US 8,563,571 (October 22, 2013).
     2. Quigley, K. A.; Still, E. J.; Chyall, L. J. 4-[3[(4-Cyclopropanecarbonyl-piperazine-1-
        carbonyl-4-fluorobenzyl]-2H-phthalazin-1-one. US 8,183,369 B2 (May 22, 2012).
     3. Chyall, L. J.; Hodgen, H. A.; Vyverberg, F. J.; Chapman, R. W. Intumescent
        Polymer Compositions. US 6,905,693 (June 14, 2005).
     4. Chyall, L. J.; Hodgen, H. A.; Vyverberg, F. J.; Chapman, R. W.; Chou, P. K.
        Intumescent Polymer Compositions. US 6,632,442 B1 (October 14, 2003).
     5. Robin, M. L.; Mazac, C. J.; Chyall, L. J.; Kleindl, P. Bromine-containing 1,2-
        bis(phenyl)difluoromethanes and method of imparting flame retardancy to flammable
        materials. US 6,348,633 (February 19, 2002).

     Papers Presented

     1. "Crystallization Studies of Nabumetone: Preparation and Characterization of a
        Novel, High-Energy Polymorph." Chyall, L. J.; Tower, J. M.; Coates, D. A.; Houston,
        T. L., 223rd National Meeting of the American Chemical Society, Orlando, FL, April
        7-11, 2002: Abstract IEC 268
     2. "The Synthesis and Properties of 7,7-Dichloro-trans-bicyclo-[4.1.0]-hept-3-ene." P.
        G. Gassman and L. J. Chyall, 22nd Great Lakes Regional Meeting of the American
        Chemical Society, Duluth, MN, May 31-June 2, 1989: Abstract 98.
     3. "The Synthesis and Thermal Isomerization of 7,7-Dihalo-trans-bicyclo-[4.1.0]-hept-
        3-enes." P. G. Gassman and L. J. Chyall, 201st National Meeting of the American
        Chemical Society, Atlanta, GA, April 14-19, 1991: Abstract ORGN 228.




     May 24, 2019                                                                      Page 4 of 5
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 564 of 1374 PageID #:
                                    27069



     4. "Free Radical Rearrangements of Dihalo-trans-bicyclo-[4.1.0]-hept-3-enes." P. G.
        Gassman and L. J. Chyall, 32nd National Organic Chemistry Symposium, University
        of Minnesota, Minneapolis, MN, June 16-20, 1991: Abstract B-65.
     5. "Kinetic Versus Equilibrium Control in the Deprotonation of Unsymmetrical Ketones
        in the Gas Phase." L. J. Chyall, M. D. Brickhouse, M. E. Schnute, and R. R. Squires,
        205th National Meeting of the American Chemical Society, Denver, CO, March 28-
        April 2, 1993: Abstract ORGN 29.
     6. "Ion-Molecule Chemistry of the Methylene Dimethylsulfonium Ion: A Novel Alpha-
        Distonic Ion." L. J. Chyall, R. L. Smith, K. M Stirk, and H. I Kenttämaa, 41st ASMS
        Conference on Mass Spectrometry, San Francisco, CA, May 30-June 4, 1993:
        Abstract MOD 12:10
     7. "Radical-Type Reactivity of Distonic Ions: The 4-Dehydroanilinium Ion." L. J.
        Chyall and H. I Kenttämaa, 208th National Meeting of the American Chemical
        Society, Washington, DC, August 21-25, 1994: Abstract ORGN 404.
     8. "Astrophysical Thermochemistry: The Heats of Formation of C3H2 Isomers." L. J.
        Chyall and R. R. Squires, 43rd ASMS Conference on Mass Spectrometry, Atlanta,
        GA, May 21-26, 1995: Abstract WOE 11:50.

     Invited Lectures

     1. “Environmentally Friendly Fire Suppression Technology.” Department of Chemistry,
        Purdue University, West Lafayette, IN. April 8, 1997.
     2. “The Proton Affinity and Absolute Heat of Formation of Trifluoromethanol.” Joint
        Institute Laboratory for Astrophysics, University of Colorado, Boulder, CO. March
        1, 1996.
     3. “Understanding the Atmospheric Fate of Hydrofluorocarbons: Thermochemisty of
        Trifluoromethanol.” Aeronomy Laboratory, National Oceanic and Atmospheric
        Administration, Boulder, CO. February 29, 1996.


     Dissertation

     Chyall, L. J. The synthesis and thermal rearrangements of 7,7-dibromo-trans-
     bicyclo[4.1.0]hept-3-ene and 7,7-dichloro-trans-bicyclo[4.1.0]hept-3-ene. (1991) 192
     pp. Avail.: Univ. Microfilms Int., Order No. DA9209417 From: Diss. Abstr. Int. B 1992,
     52(10), 5264.




     May 24, 2019                                                                  Page 5 of 5
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 565 of 1374 PageID #:
                                    27070




                    Attachment C
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 566 of 1374 PageID #:
                                    27071



      CARMEN A. CROSS, MD, FACEP




     SUMMARY OF QUALIFICATIONS


                      Thirty-nine years of clinical and administrative experience in a high
                      acuity/volume Level II Emergency Department/Trauma Unit.

                      Extensive clinical/administrative experience in Emergency Medicine,
                      Occupational Medicine, Staff Health and Allied Health.

                      Founder and Administrator of Emergency Medicine Physician Assistant
                      Program.

                      Established medical-legal expert in the field of Emergency Medicine and
                      Allied Health.

                      Executive Consultant in Emergency Department Management and TQI,
                      Gerson Lehrman Group , NY, NY.

                      Specialty Consultant in Emergency/Trauma Medicine/EMTALA

                      Extensive teaching experience in Emergency Medicine, Allied Health,
                      Emergency Nursing and EMS.


     EDUCATION
                      1967-1971 Notre Dame High School, Utica, NY (CL)

                      1971-1975   Syracuse University, BS, Major: Biology, Minors: Theater,
                                  Music, Psychology, Cultural Anthropology (SCL)

                      1975-1979    New York Medical College, Medical Degree.

                      1979-1981 Brown University Affiliated Hospitals, Rhode Island. Internal
                      Medicine




     LICENSES/CERTIFICATIONS


                                                • E-MAIL: CARMENCROSS@MAC COM
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 567 of 1374 PageID #:
                                    27072



                      National Board of Medical Examiners- Diplomat 1979

                      New York Medical License- 142483

                      Board Certified- ABEM 1989, Recertified November 1999; Recert. Dec.
                      2009

                      Fellow- American College of Emergency Physicians 1988- Present

                      DEA (NYS)- AC9321934

                      ACLS/ATLS/PALS- Instructor/Provider since 1984

                      Certification - Emergency Toxicology, 1985, Bellevue Hospital, Goldfrank
                      Toxicology Series

                      Certification - Clinical Electrocardiography, ACEP, 1984

                      Certification - Wound/Ballistics, American Health Consultants, 1988

                      Certification- Emergency Medicine Ultrasound, 1996. Lincoln Hospital,
                      Department of Emergency Medicine.

                      Advanced Airway Management, 1990, New York-Presbyterian Hospital.


     PROFESSIONAL ACTIVITY
                      2001-Present      Senior Attending, Emergency/Regional Trauma Center,
                      St. Elizabeth’s Medical Center, Utica, NY. Director: Dr. Afsar Khan
                      phone: 315-249-6697)

                      2007-present     Volunteer Physician, Pines Care Center, Fire Island Pines,
                      NY

                      2002- 2003       Interim Chairman, Emergency Medicine, Kingston
                      Hospital, Kingston, New York

                      2002-2005 ,   Clinical Provider, Special Consultant, Dept. of
                      Emergency Medicine, Kingston Hospital, Kingston, NY

                      2000- 2001    Emergency Medicine Management Consulting, Guidance
                      Corporation, NY, NY.

                      2000- 2002       Clinical Provider/EMS Committee Chairman/ED Task
                      Force Chairman , Catholic Hospital Systems, Archdiocese of New York

                      2001-2004       Clinical Provider/ Management Consultant, Kingston
                      Hospital, Kingston, New York, Department of Emergency
                      Medicine.Director: Dr. Ferdinand Anderson (phone: 845-431-0569).

                      1988-Present     Medical Malpractice Expert Consultant, Emergency
                      Medicine, Emergency Medicine Allied Health, EMTALA, Emergency
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 568 of 1374 PageID #:
                                    27073


                      Medicine Management

                      1990-Present     Merit Review/ Medical Expert, Emergency Medicine.

                      1999-2001        Special Consultant in Emergency Medicine, OIG.

                      1987-2000         Chairman , Department of Emergency Medicine
                      Columbia Memorial Hospital (CMH), NY. Census- 40,000. Level II
                      Trauma Facility, Chest Pain Unit, Urgicare Center.

                      1981-1988        Associate Chief, Department of Emergency Medicine,
                                       CMH , NY.

                      1981-2000        Attending Emergency Physician CMH, NY.

                      1990-2000        Medical Director, Staff Health Services, CMH, NY.

                      1998-2000        Medical Director, Chest Pain Unit, CMH, NY

                      1990-2000        Medical Director, Emergency Medicine PA
                                       Program,CMH, NY

                      1990-2000        Medical Director, Occupational Medicine, CMH, NY.

                      1998-2000        Medical Director, Sexual Assault Nurse Examiner
                                       Program, CMH, New York

                      1983-2000        Chairman, Quality Assurance Committee, Department
                                       of Emergency Medicine, CMH, New York

                      1998-2000        Chairman , Emergency Medicine Community Reach
                                       Program

                      1982-2000        Chairman, Base Station Medical Control, Department of
                                       Emergency Medicine, CMH, Hudson, NY.

                      1982-2000        Executive Member, REMO of Central New York.

                      1982-1986        Chairman, Invasive Procedures Committee, CMH, NY.

                      1982-1986        Chairman, Infection Control Committee, CMH, NY.

                      1989-2000        Chairman, Emergency Medical Services Committee,
                                       CMH, NY

                      1989-2000        Department Chief, Medical Executive Committee,
                                       CMH, NY



                      1994-2000        Associate Chairman/Chairman, Medical Bylaws
                                       Committee, CMH, NY

                      1981-2000        Medical Instructor/Advisor, EMS Paramedic Program,
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 569 of 1374 PageID #:
                                    27074


                                       Columbia County

                      1989-2000        Chairman, Peer Review Committee, Emergency
                                       Medicine, CMH, NY

                      1994-2000        Co-Chairman, Psychiatry/Emergency Medicine Focus
                                       Task Committee

                      1996-1998         Physician Chairperson, New Emergency Wing
                                        Architectural Planning Committee, CMH, NY

                      1996-1998         Co-Chairman, Fund Campaign, Kellner Emergency
                                        Medicine/Surgery Building Project, CMH, NY

                      1990-2000         Chairman, Trauma Committee, CMH, NY

                      1982-2000          Physician Liaison, Columbia/Greene County
                                         Department of Mental Health

                      1982-2000         Executive Physician, County Disaster Planning
                                        Committee, Columbia County

                      1981-2000         Coroner’s Physician, Columbia County


     EDUCATIONAL POSITIONS
                      2001-Present        Senior Lecturer Trauma and Emergency Medicine, St.
                      Elizabeth Medical Center, Trauma Unit, Utica, NY

                      1981-2000       Director and Senior Lecturer, Emergency Medicine
                      Grand Rounds, CMH, NY

                      1981-2000         Instructor, EMS Paramedic Program, CG Com College

                      1981-Present      ACLS/ATLS/PALS Instructor-Provider

                      1989-2000          Senior Advisor/Preceptor, Albany Physician Assistant
                                         Program, Albany Medical College

                      1996-1999         Student Preceptor Program, Nurse Practitioners in
                                        Emergency Medicine, Russell Sage University, Pace
                                        University

                      1992-2000         Editor-in-Chief, Emergency Medicine Quarterly
                                        Community Bulletin



                      1997-1999         Senior Editor, Columbia Emergency Medicine Website
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 570 of 1374 PageID #:
                                    27075




     PRESENTATIONS AND LECTURES/PUBLICATIONS
                      Individual Topics/Titles/Dates available on request under separate cover.

                      1973-1975             Direct Current Potentiometry and Autism. International
                                            Journal for Biologic Psychiatry. Research in Autism
                                            presented at the International Conference for Biologic
                                            Psychiatry, Boston Hilton, Boston, Mass.

                      1973-1975                Research Partner- Trans-cephalic DC Potentiometry
                                               in Autism/ Autism Research Center, Marcy State
                                               Hospital Research Division, Marcy, NY.

                      1981-2000             Columbia-Greene Community College Paramedic
                                            Program. Lectures in pre-hospital care and Emergency
                                            Medicine.

                      1990-2000             Emergency Medicine Grand Rounds. Topics in
                                            Emergency Medicine for Physicians, Nurses and Allied
                                            Health. CMH. Case presentations

                      1994-2000             Lecture Series in Emergency Psychiatry, Department of
                                            Psychiatry and Emergency Medicine, CMH, NY. Case
                                            presentations.

                      1994-2000             Emergency Medicine Community Bulletin. Multiple
                                            topics for the lay readers of Columbia and Greene
                                            Counties.


     PROFESSIONAL MEMBERSHIPS
                      1980-Present         American College of Emergency Physicians

                      1989-Present         Fellow, American Board of Emergency Medicine

                      1980-1986             American Medical Association.

                      1981-Present         Physician Member, NY Chapter, ACEP

                      1981-2000            Columbia County Medical Society

                      2000-Present         Oneida County Medical Society
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 571 of 1374 PageID #:
                                    27076



     INTERESTS AND ACTIVITIES
                      Sailing, Swimming, Yoga, Music-Instrumental and Composition

                      Physician Volunteer- AIDS Crisis Unit, City of New York

                      Physician Volunteer- Medicine Without Borders, SIDA Resource Division,
                      Paris, France




     REFERENCES
                      Stewart Kaufman, MD President, Medical Staff, CMH. Chairman-
                      Medical Executive Committee, 71 Prospect Ave, Hudson, NY 12534.
                      Phone:518-828-0489 (22 years)

                      Steven Kaufman, MD Former Chief, Department of Emergency
                      Medicine, CMH, 71 Prospect Ave, Hudson, NY 12534. Phone:413-274-
                      6248 (22 years)

                      Louis DiGiovanni, MD Chief of Surgery, CMH, 71 Prospect Ave,
                      Hudson, NY 12534 Phone: 518-828-7644 (30 years)

                      Paul Snapper, MD President Capitol District PHO, CMH, 71 Prospect
                      Avenue, Hudson, NY 12534 Phone: 518-943-5760 (18 years)

                      H. Louis Clinton, MD Senior Cardiologist, CMH, Hudson, NY
                      Phone:518-828-7601

                      Ferdinand Anderson, MD Chief, Department of Emergency Medicine,
                      Kingston Hospital, Kingston, NY Phone: 845-431-0569

                      Sanford Ullman, MD Chairman, Division of Ophthalmology, CMH,
                      Hudson, NY Phone: 518-828-7601

                      Warren Becker, DO          Chief of Psychiatry, CMH, Hudson, NY
                      Phone:518-433-1622 (10 years)

                      Kev Enu, MD Chairman, Division of Urology, CMH, Hudson, NY
                      Phone: 518-828-7601

                      John Matthews, MD          Chief of Anesthesiology, CMH, Hudson , NY
                      Phone: 518-828-7601 (10 years)

                      Patrick Lam, MD, FACEP Director, Emergency Medicine, Kingston
                      Hospital, Kingston, NY (4 years) Phone: (845) 331-3131

                      Joseph Fusco, MD Board of Trustees, Senior Pulmonologist, CMH,
                      Hudson, NY Phone: 518-828-7601

                      Bruce Milner, DDS NY, NY Phone: 212-751-6428
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 572 of 1374 PageID #:
                                    27077


                      Phyllis Sohotra, MD Chief of Pathology, CMH, Hudson, NY Phone:518-
                      828-7601

                      Hugh MacIssac, MD, Senior Interventional Cardiology, St. Elizabeth
                      Medical Center, Utica, New York (315-798-8111)

                      Jerry Love, MD, Senior Interventional Cardiology, St. Elizabeth Medical
                      Center, Utica, New York (315)798-8111

                      John DiTraglia, MD Chairman, Trauma Surgery, St. Elizabeth Regional
                      Trauma Center, Utica, New York (315)798-8111

                      Chris Max, MD, Surgeon, Utica, NY (315)-798-8111

                      Brad Sklar, MD, Gastroenterology, Utica, NY (315) 798-8111

                      Brian Gaffney, MD . Cardiology, Utica, NY (315)798-8111

                      Sister Rose Vincent, CEO Emeritus, St. Elizabeth Medical Center, Utica,
                      NY (315)798-8111

                      Sister Johanna, CEO, St. Elizabeth Med. Center, Utica, NY (315)798-8111



                                      Further references will be furnished upon request.
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 573 of 1374 PageID #:
                                    27078




                    Attachment D
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 574 of 1374 PageID #:
                                    27079
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 575 of 1374 PageID #:
                                    27080


  Awards and Honors

     NIH New Investigator Research Award (1986)
     Achievement Award in 1989 IBM Supercomputing Competition (1990)
     Young Investigator Award: Controlled Release Society (1992)
     Controlled Release Society-Merck Award for the Outstanding Paper in the Ag/Vet field (1997)
     University Faculty Scholar, Purdue University (1999)
     Clemson Award (the basic research category) of Society for Biomaterials (2001)
     Research Achievement Award (Pharmaceutics and Drug Delivery Section) (2001)
     Controlled Release Society-NanoSystems Outstanding Pharmaceutical Paper Award (2004)
     Controlled Release Society Founders Award (2004)
     Louis W. Busse Lectureship of School of Pharmacy, University of Wisconsin (2008)
     Sigma Xi Research Award (the Purdue University Chapter) (2009)
     Advisory Professor for Medical Science Research at Kyungpook National University (2009-2012)
     The Nagai Foundation Tokyo Distinguished Lectureship (2010)
     Purdue Cancer Research Award by Lafayette Lions Club (with Professor Ji-Xi Cheng) (2011)
     Kyung Hee University International Scholar (2012)
     Visiting Professor of Heilongjiang University of Chinese Medicine, China (2012)
     Visiting Professor of Ajou University, Korea (2013)
     Thomson Reuters’ list of “The World’s Most Influential Scientific Minds. 2014 (2014)
     Korean-American Society in Biotech and Pharmaceuticals (KASBP)-Daewoong Award (2014)
     Featured in Indiana at 200. A Celebration of the Hoosier State (2015)
     Ashland Inc. Distinguished Lecturer at the University of Kentucky (2015)
     Controlled Release Society Distinguished Service Award (2015)
     Willis A. Tacker Prize for Outstanding Teaching in Weldon School of Biomedical Engineering (2015)
     The 2015 Purdue Innovator Hall of Fame Inductee (2015)
     Distinguished Scholar, the Chinese University of Hong Kong (2016)
     Special Government Employee at FDA CDER (2016)
     Clarivate Analytics’ list of “Most Influential Scientific Minds. Highly Cited Researchers (2016)
     Clarivate Analytics’ list of “Highly Cited Researchers (2017)
     The University of Auckland Distinguished Visitor Award (2017)
     Clarivate Analytics’ list of “Highly Cited Researchers (2018)
     The 2018 CRS Foundation Award (honoring Kinam Park with Student Travel Grant Program) (2018)

     Controlled Release Society-3M Drug Delivery Systems Graduate Student Outstanding Research Award
         in Drug Delivery (Yoon Yeo: Controlled Release Society, 2003)
     AAPS Outstanding Graduate Student Research Award in Pharmaceutical Technologies
         (Mentoring Yong Qiu: American Association of Pharmaceutical Scientists, 2003)
     AAPS Outstanding Graduate Student Research Award in Pharmaceutical Technologies
         (Mentoring Yoon Yeo: American Association of Pharmaceutical Scientists, 2004)
     Drug Delivery Special Interest Group Outstanding Contribution to the Society for Biomaterials
         (Eunah Kang: Society for Biomaterials 2007)

     Board of Governors of the Controlled Release Society (1993-1996)
     Fellow, American Association for Pharmaceutical Scientists (AAPS) (1993)
     President of the Korean-American Pharmaceutical Scientists Association (1995-97)
     Fellow, American Institute for Medical and Biological Engineering (1996)
     Fellow, Biomaterials Science and Engineering of the Society for Biomaterials (2000)
     President of the Controlled Release Society (2001-2002)
     Fellow, Controlled Release Society (2010)




                                                                                                Page 2
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 576 of 1374 PageID #:
                                    27081


  Professional Activities

  Advisory Board
      Advisory Board of the Molecular Modeling Conference (1994)
      Advisory Panel on Polymeric Excipients, USP (1995-1999)
      ACS Books Advisory Board (1997-2000)
      Advisory Panel on Current Drugs (1997-1999)
      Scientific Advisory Board, International Symposium on the Frontiers in Biomedical Polymers
          Applications (2000-2001)
      Scientific Advisory Board, International Symposium on Recent Advances in Drug Delivery Systems
          (2000-2001)
      Advisory Panel on Excipients: Substance and Characterization Expert Committee, USP (2000-2005)
      Scientific Program Committee of the 2nd Pharmaceutical Sciences World Congress (PSWC) (2004)
      Scientific Advisory Board, Delsite, Inc. (2004-2008)
      Scientific Advisory Board, International Nanomedicine and Drug Delivery Symposium (2005-)
      Scientific Advisory Board, Soleira Laboratories (2006-2008)
      Scientific Advisory Board, Boston Scientific (2006-2008)
      Scientific Advisory Board, Lohmann Therapie-Systeme AG (2006-2012)
      Scientific Advisory Board, European Symposium on Controlled Drug Delivery (2006-2009)
      Scientific Advisory Board, China International Pharmaceutical Technologies Conference 2007 (2006-
          2008)
      Scientific Organizing Committee for Micro 2007, the 16th International Symposium on
          Microencapsulation (2007)
      International Advisory Board, CIMTEC 2008 the 3rd International Conference on Smart Materials,
          Structures and Systems (2007-2008)
      Dean's Faculty Advisory Committee, Purdue University, College of Engineering (2007-2013)
      Engineering Named Professorships Committee, Purdue University, College of Engineering (2007-
          2014)
      Provost Search Committee, Purdue University (2007-2008)
      Board of Directors & Chairman of Fellowship Committee, CRS Foundation (2008-2013)
      International Advisory Board, CIMTEC 2010 the 5th Forum on New Materials & 9th International
          Conference on Medical Applications of Novel Biomaterials and Nano-biotechnology (2009-2012)
      Drug Delivery Scientific Advisory Board, Genentech (2010-2015)
      The International Symposium on Biomaterials and the China-Japan-Korea (Asia 3) Foresight Joint
          Symposium on Gene Delivery, Guilin, Guangxi, China (2010-2011)
      Chairman, Dean's Faculty Advisory Committee, Purdue University, College of Engineering (2010-
          2012)
      International Scientific Advisory Board, School of Pharmacy at Queen’s University Belfast (2011)
      Scientific Committee, the 19th International Symposium on Microencapsulation, Pamplona, Spain
          (2012-2013).
      International Advisory Board, 20th International Symposium on Microencapsulation. IMS2015 Boston
          (2014)
      External Advisor for the Center of Biological Research Excellence at the University of South Carolina
          (2014-2015)
      Chair, the Annual Meeting Programme Committee for the Controlled Release Society conference in
          2016.
      Faculty Awards and Recognition (FAR) committee, College of Engineering representative (2015-
          2018)
      Scientific Advisory Board, the International Conference on Biomaterials Science in Tokyo (2016)
      International Advisory Board, CIMTEC 2018 the 8th Forum on New Materials & 12th International
          Conference on Medical Applications of Advanced Biomaterials and Nano-biotechnology (2017-
          2020)


                                                                                                    Page 3
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 577 of 1374 PageID #:
                                    27082


      External Advisor for Internal Projects at Korea Institute of Science and Technology (KIST) (2017)
      International Organizing/Advisory Committee, 5th Symposium on Innovative Polymers for Controlled
          Delivery, Suzhou, China (2018)

  Editorial Board
       Journal of Biomaterials Science- Polymer Edition (1993-)
       Journal of Bioactive and Compatible Polymers (1993-)
       Journal of Controlled Release (1997-2005)
       Colloids and Surfaces B: Biointerfaces (1997-)
       Archives of Pharmacal Research (1998-)
       PharmSci (official electronic journal of AAPS) (1999-2009)
       PharmSciTech (official electronic journal of AAPS) (2001-2009)
       Drug Delivery Technology (2002-)
       Advanced Drug Delivery Reviews (2003-)
       Biomaterials Research (2003-)
       Encyclopedia of Pharmaceutical Technology (2003-)
       Macromolecular Research (2004-)
       Journal of Pharmacy and Pharmacology (2004-)
       Journal of Biopharmaceutics and Biotechnology (2005-)
       CRS Books (2006-)
       Drugs in Pharmaceutical Sciences Series, Taylor & Francis & Informa (2007-)
       Journal of Drug Delivery Science and Technology (2008-)
       Nanomedicine: Nanotechnology, Biology and Medicine (2010-2011)
       Nano Reviews (2010-)
       Drug Delivery and Translational Research (2010-)
       Frontiers in Drug Delivery Biotechnology (2010-)
       Experimental Biology and Medicine (2012-2015)
       Journal of Hydrogels (2013-)
       Biomaterials Research (2014-)
       Regenerative Engineering and Translational Medicine (2015-)
       International Journal of Pharmaceutics (2018-)

  Journal Editor
       Associate Editor, Pharmaceutical Research (1995-2004)
       Book Review Editor, Pharmaceutical Research (1996-2004)
       Guest Editor, Colloids and Surfaces B: Biointerfaces (1998-1999)
       Guest Editor, Advanced Drug Delivery Reviews (2001-2002)
       Editor, Americas, Journal of Controlled Release (2005)
       Editor-in-Chief, Journal of Controlled Release (2005-)

  NIH Study Section
      NIH Pharmacology Study Section member (1996-2001, 2003)
      NIH Bioengineering, Technology, and Surgical Sciences Study Section member (2005-2009)
      Member, College of CSR Reviewers, NIH (2010-2013, 2016)

      Special Reviewer of NIH Study Sections
        Surgery and Bioengineering Study Section (1991, 1995-1997, 1999, 2004)
        Surgery, Anesthesiology, & Trauma Study Section (1992-1994)
        Special Study Section SSS-8 (1995)
        Pharmacology Special Study Section, Chairman (2001, 2002, 2003)
        National Cancer Institute Special Emphasis Panel (2005)
      Member of NIH SBIR Special Study Sections


                                                                                                  Page 4
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 578 of 1374 PageID #:
                                    27083


          Diabetes and Digestive and Kidney Diseases (1990, 1991, 1993), Pharmacology (1990, 1992,
          1993), Physiological Sciences (1990), Reproductive Endocrinology (1990-1992, 1994-1996, 1999),
          Multidisciplinary Special Emphasis (1994, 1995), NIDDK (2009).

  Membership in Academic, Professional, and Scholarly Societies

       American Association of Pharmaceutical Scientists
       American Chemical Society
       Controlled Release Society
       Society for Biomaterials
       Biomedical Engineering Society

  Books
  1)   Park, K., Shalaby, S.W.S., and Park, H.: Biodegradable Hydrogels for Drug Delivery, Technomic
       Publishing Co., Inc., Lancaster, PA, 1993, 252 pages.
  2)   Ottenbrite, R., Hwang, S., and Park, K., Eds.: Hydrogels and Biodegradable Polymers for
       Bioapplications (ACS Symposium Series 627), American Chemical Society, Washington, DC, 1996,
       268 pages.
  3)   Park, K., Ed.: Controlled Drug Delivery: Challenges and Strategies, American Chemical Society,
       Washington, DC, 1997, 629 pages.
  4)   Park, K. and Mrsny, R., Eds.: Controlled Drug Delivery: Designing Technologies for the Future
       (ACS Symposium Series 752), American Chemical Society, Washington, DC, 2000, 459 pages.
  5)   Park, K.D., Kwon, I.C., Yui, N., Jeong, S.Y. and Park, K., Eds.: Biomaterials and Drug Delivery
       toward New Millennium, Han Rim Won Publishing Co., Seoul, Korea, 2000, 691 pages.
  6)   Yui, N., Mrsny, R., and Park, K., Eds.: Reflexive polymers and hydrogels: Understanding and
       designing the fast-responsive polymeric systems, CRC Press, Boca Raton, FL, 2004. 452 pages.
  7)   Morishita, M. and Park, K., Eds.: Biodrug Delivery Systems: Fundamentals, Applications and Clinical
       Development, (Volume 194 of the Drugs and the Pharmaceutical Sciences Series), Informa
       Healthcare, New York, NY, 2010. 471 pages.
  8)   Ottenbrite, R.M., Park, K., Okano, T., and Peppas, N.A., Eds.: Hydrogels Handbook, Springer, 2010,
       432 pages.
  9)   Wen, H. and Park, K., Eds.: Oral Controlled Release Formulation Design and Drug Delivery: Theory
       to Practice, John Wiley & Sons, New York, NY, 2010. 363 pages.
  10) Bae, Y.H., Mrsny, R., and Park, K., Eds.: Cancer Targeted Drug Delivery: An Elusive Dream,
      Springer, New York, 2013, 720 pages.
  11) Park, K., Ed.: Biomaterials for Cancer Therapeutics: Diagnosis, Prevension, and Therapy, Woodhead
      Publishing Ltd., Oxford, UK, 2013, 528 pages.
  12) Hillery, A. and Park, K., Eds.: Drug Delivery: Fundamentals and Applications, Second Edition, CRC
      Press/Taylor & Francis Group, Boca Raton, FL, 2016. ISBN: 978-1-4822-1771-1. 614 pages.
  13) Park, K., Ed.: Biomaterials for Cancer Therapeutics: Evolution and Innovation, Elsevier., 2019, in
      press.

  Journal Special Issues
  1)   Park, K. Ed., Protein- and Cell-Repellent Surfaces, Colloids and Surfaces B: Biointerfaces, Elsevier
       Science, Vol. 18 (No. 3-4), 2000. (with Editorial on p.167).

                                                                                                       Page 5
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 579 of 1374 PageID #:
                                    27084


  2)   Park, K., Ed., Recent Developments in Hydrogels, Advanced Drug Delivery Reviews, Elsevier
       Science, Vol. 54 (1), 2002. (With Preface on p.1).

  Refereed Articles
  1) Park, K. and Robinson, J.R.: Bioadhesive polymers as platforms for oral-controlled drug delivery:
     method to study bioadhesion, Int. J. Pharm. 19: 107-127, 1984.
  2) Park, K. and Cooper, S.L.: Importance of composition of the initial protein layer and platelet
     spreading in acute surface-induced thrombosis, Trans. Amer. Soc. Artif. Inter. Organs 31: 483-488,
     1985.
  3) Park, K., Mosher, D.F., and Cooper, S.L.: Acute surface-induced thrombosis in the canine ex vivo
     model: Importance of protein composition of the initial monolayer and platelet activation, J. Biomed.
     Mater. Res. 20: 589-612, 1986.
  4) Park, K., Albrecht, R.M., Simmons, S.R., and Cooper, S.L.: A new approach to study the adsorbed
     protein layer on biomaterials: Immunogold staining techniques, J. Colloid Interf. Sci. 111: 197-212,
     1986.
  5) Lambrecht, L.K., Young, B.R., Stafford, R.E., Park, K., Albrect, R.M., Mosher, D.F., and Cooper,
     S.L.: The influence of preadsorbed canine von Willebrand factor, fibronectin and fibrinogen on in-
     vivo artificial surface-induced thrombosis, Thromb. Res., 41: 99-117, 1986.
  6)   Pitt, W.G., Park, K., and Cooper, S.L.: Sequential protein adsorption on platelet deposition on polymer
       surfaces, J. Colloid Interf. Sci. 111: 343-362, 1986.
  7)   Park, K., Gerndt, S.J., and Cooper, S.L.: The effect of fibrinogen sialic acid residues on ex vivo
       platelet deposition on biomaterials, Thromb. Res. 43: 293-302, 1986.
  8)   Park, K., Simmons, S.R., and Albrecht, R.M.: Surface characterization of biomaterials by immunogold
       staining - quantitative analysis, Scanning Microscopy, 1: 339-350, 1987.
  9) Pitt, W.G., Young, B.R., Park, K., and Cooper, S.L.: Plasma protein adsorption: in vitro and ex vivo
     observations. Makromol. Chem., Macromol. Symp., 17: 453-465, 1988.
  10) Park, K.: Enzyme-digestible swelling hydrogels as platforms for long-term oral drug delivery:
      synthesis and characterization. Biomaterials, 9: 435-441, 1988.
  11) Park, K., Gerndt, S.J., and Park, H.: Patchwise adsorption of fibrinogen on glass surfaces and its
      implication in platelet adhesion. J. Colloid Interf. Sci., 125: 702-711, 1988.
  12) Park, K.: Factors affecting efficiency of colloidal gold staining: pH-dependent stability of protein-
      gold, conjugates, Scanning Microscopy, Suppl. 3: 15-25, 1989.
  13) Park, K. and Park, H.: Application of video-enhanced interference reflection microscopy to the study
      of platelet-surface interactions, Scanning Microscopy, Suppl. 3: 137-146, 1989.
  14) Park, K.: A new approach to study mucoadhesion: Colloidal gold staining, Int. J. Pharm., 53: 209-
      217, 1989.
  15) Park, K., Mao, F. W., and Park, H.: Morphological characterization of surface-induced platelet
      activation, Biomaterials, 11:24-31, 1990.
  16) Shalaby, W.S.W. and Park, K.: Biochemical and mechanical characterization of enzyme-digestible
      hydrogels, Pharm. Res., 7:816-823, 1990.
  17) Lu, D.R. and Park, K.: Protein adsorption on polymer surfaces: calculation of adsorption energies, J.
      Biomater. Sci. Polymer Edn., 1:243-260, 1990.
  18) Lu, D.R. and Park, K.: A three-dimensional protein graphic program, Computer Physics
      Communications, 60: 257-263, 1990.

                                                                                                            Page 6
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 580 of 1374 PageID #:
                                    27085


  19) Park, K., Mao, F. W., and Park, H.: The minimum surface fibrinogen concentration necessary for
      platelet activation on dimethyldichlorosilane-coated glass, J. Biomed. Mater. Res., 25: 407-420, 1991.
  20) Lu, D.R., Lee, S.J., and Park, K.: Calculation of solvation interaction energies for protein adsorption
      on polymer surfaces, J. Biomater. Sci. Polymer Edn., 3: 127-147, 1991.
  21) Lu, D.R. and Park, K.: Effect of surface-hydrophobicity on the conformational changes of adsorbed
      fibrinogen, J. Colloid Interf. Sci., 144: 271-281, 1991.
  22) Shalaby, W.S.W., Peck, G., and Park, K.: Release of dextromethorphan hydrobromide from freeze-
      dried enzyme-degradable hydrogels, J. Control. Release, 16: 355-364, 1991.
  23) Park, K. and Lu, D.R.: Communication to the editor: Authors' reply, J. Biomater. Sci. Polymer Edn.,
      2: 321-322, 1991.
  24) Shalaby, W.S.W., Blevins, W.E., and Park, K.: Gastric retention of enzyme-digestible hydrogels in the
      canine stomach under fasted and fed conditions: A preliminary analysis using new analytical
      techniques, ACS Symposium Series, 469: 237-248, 1991.
  25) Tseng, Y.C. and Park, K.: Synthesis of photo-reactive poly(ethylene glycol) and its application to the
      prevention of surface-induced platelet activation, J. Biomed. Mater. Res., 26: 373-391, 1992.
  26) Shalaby, W.S.W., Blevins, W.E., and Park, K.: In vitro and in vivo studies of enzyme-digestible
      hydrogels for oral drug delivery, J. Control. Release, 19: 131-144, 1992.
  27) Shalaby, W.S.W., Blevins, W.E., and Park, K.: Use of ultrasound imaging and fluoroscopic imaging
      to study gastric retention of enzyme-digestible hydrogels, Biomaterials, 13: 289-296, 1992.
  28) Amiji, M., Park, H., and Park, K.: Study on the prevention of surface-induced platelet activation by
      albumin coating, J. Biomater. Sci. Polymer Edn., 3: 375-388, 1992.
  29) Shalaby, W.S.W., Chen, M., and Park, K.: A mechanistic assessment of enzyme-induced degradation
      of albumin-crosslinked hydrogels, J. Bioact. Compat. Polymers, 7: 257-274, 1992.
  30) Amiji, M. and Park, K.: Prevention of protein adsorption and platelet adhesion on surfaces by
      PEO/PPO/PEO triblock copolymers, Biomaterials, 13: 682-692, 1992.
  31) Amiji, M. and Park, K.: Surface modification by radiation-induced grafting of PEO/PPO/PEO triblock
      copolymers, J. Colloid Interf. Sci., 155: 251-255. 1993.
  32) Tseng, Y.C., Kim, J., and Park, K.: Photografting of albumin onto dimethyl-dichlorosilane-coated
      glass, J. Biomaterials Applications, 7: 233-249, 1993.
  33) Shalaby, W.S.W., Jackson, R., Blevin, W.E., and Park, K.: Synthesis of enzyme-digestible,
      interpenetrating hydrogel networks by gamma-irradiation, J. Bioact. Compat. Polymers, 8: 3-23, 1993.
  34) Amiji, M. and Park, K.: Surface modification of polymeric biomaterials with poly(ethylene oxide),
      albumin, and heparin for reduced thrombogenicity, J. Biomater. Sci. Polymer Edn., 4:217-234, 1993.
  35) Tseng, Y.C., Mullins, W.M., and Park, K.: Albumin grafting onto polypropylene by thermal
      activation, Biomaterials, 14: 392-400, 1993.
  36) Shalaby, W.S.W., Abdallah, A.A., Park, H., and Park, K.: Loading of albumin into hydrogels by an
      electrophoretic process, Pharm. Res., 10: 457-460, 1993.
  37) Park, H. and Park, K.: Role of polymers in pharmaceutical products, ACS Symp. Ser., 540: 2-15, 1994.
  38) Amiji, M. and Park, K.: Surface modification of polymeric biomaterials with PEO: A steric repulsion
      approach, ACS Symp. Ser., 540: 135-146, 1994.
  39) Bowersock, T.L., Shalaby, W.S.W., Samuels, M.L., White, M.R., Lallone, R., Levy, M., Ryker, D.,
      and Park, K.: Poly(methacrylic acid) hydrogels as carriers of bacterial exotoxins in an oral vaccine for
      cattle, ACS Symp. Ser., 540: 288-296, 1994.

                                                                                                         Page 7
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 581 of 1374 PageID #:
                                    27086


  40) Kamath, K. and Park, K.: Preparation and characterization of enzyme-digestible hydrogels from
      natural polymers by gamma-irradiation, ACS Symp. Ser., 545: 55-65, 1994.
  41) Lee, S.J. and Park, K.: Study of polymer-solvent interactions using computational chemistry, ACS
      Symp. Ser., 545: 221-233, 1994.
  42) Bowersock, T.L., Shalaby, W.S.W., Blevins, W.E., Levy, M., and Park, K.: Poly(methacrylic acid)
      hydrogels for rumen bypass and the delivery of oral vaccines to ruminants, ACS Symp. Ser., 545: 214-
      220, 1994.
  43) Amiji, M.A. and Park, K.: Analysis on the surface adsorption of PEO/PPO/PEO triblock copolymers
      by radiolabeling and flurescence techniques, J. Applied Polymer Sci., 52: 539-544, 1994.
  44) Kamath, K. and Park, K.: Surface modification of polymeric biomaterials by albumin grafting using
      gamma-irradiation, Journal of Applied Biomaterials, 5: 163-173, 1994.
  45) Kamath, K., Park, H., Shim, H.S., and Park, K.: Albumin grafting on dimethyldichlorosilane-coated
      glass by gamma-irradiation, Colloids and Surfaces. B. Biointerfaces, 2: 471-479, 1994.
  46) Bowersock, T.L., Shalaby, W.S.W., Levy, M.L., Samuels, M.L., Lallone, R., White, M.R., Borie,
      D.L., Lehmeyer, J., and Park, K.: Evaluation of an orally administered vaccine using hydrogels
      containing bacterial exotoxins of Pasteurella Haemolytica in cattle, Am. J. Veterinary Res, 55(4): 502-
      509, 1994.
  47) Lee, S.J. and Park, K.: Protein interaction with surfaces: Separation distance-dependent interaction
      energies, J. Vacuum Science and Technology A., 12(5): 2949-2956, 1994.
  48) Bowersock, T.L., Shalaby, W.S.W., Levy, M., Blevins, W.E., and Park, K.: The potential use of
      poly(methacrylic acid) hydrogels for the oral administration of vaccines to ruminants, J. Control.
      Release, 31: 245-254, 1994.
  49) Tseng, Y.-C., McPherson, T., Yuan, C.S., and Park, K.: Grafting of ethylene glycol/butadiene block
      copolymers on to dimethyldichlorosilane-coated glass by -irradiation, Biomaterials, 16: 963-972,
      1995.
  50) McPherson, T., Lee, S.J., and Park, K.: Analysis on the prevention of protein adsorption by steric
      repulsion theory, ACS Symposium Series, 602: 395-404, 1995.
  51) Kamath, K.R. and Park, K.: Study on the release of invertase from enzymatically degradable dextran
      hydrogels, Polymer Gels and Networks, 3: 243-254, 1995.
  52) Chen, J., Jo, S., and Park, K.: Polysaccharide hydrogels for protein drug delivery, Carbohydrate
      Polymers, 28: 69-76, 1995.
  53) Kamath, K.R. and Park, K.: Hydrogels from biopolymers: Preparation, characterization, and drug
      release studies, Int. J. Pharmaceutical Adv., 1(3): 258-268, 1996.
  54) Lee, S.J. and Park, K.: Glucose-sensitive phase-reversible hydrogels, ACS Symposium Series, 627: 11-
      16, 1996.
  55) Paparella, A. and Park, K.: Synthesis of polysaccharide chemical gels by gamma-irradiation, ACS
      Symposium Series, 620: 180-187, 1996.
  56) Bowersock, T.L., HogenEsch, H., Suckow, M., Porter, R.E., Jackson, R., Park, H., and Park, K.: Oral
      vaccination with alginate microsphere systems, J. Control. Release, 39: 209-220. 1996.
  57) Obaidat, A.A. and Park, K.: Characterization of glucose dependent gel-sol phase transition of the
      polymeric glucose-concanavalin a hydrogel system, Pharm. Res., 13: 989-995, 1996.
  58) Kamath, K.R., Danilich, M.J., Marchant, R.E., and Park, K.: Platelet interactions with plasma-
      polymerized ethylene oxide and N-vinyl-2-pyrrolidone films and linear poly(ethylene oxide) layer, J.
      Biomaterials Sci. Polymer Edn., 7: 977-988, 1996.

                                                                                                         Page 8
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 582 of 1374 PageID #:
                                    27087


  59) Suckow, M.A., Bowersock, T.L., Park. H., and Park, K.: Oral immunization of rabbits against
      Pasteurella multocida with an alginate microsphere delivery system, J. Biomaterials Sci. Polymer
      Edn. 8(2): 131-139, 1996.
  60) Guy, R., Powell, M., Fix, J., and Park, K.: Controlled release technologies: current status and future
      prospects, Pharm. Res., 13: 1759, 1996.
  61) Park, H. and Park, K.: Biocompatibility issues of implantable drug delivery systems, Pharm. Res., 13:
      1770-1776, 1996.
  62) Lee, S.J. and Park, K.: Synthesis and characterization of sol-gel phase-reversible hydrogels sensitive
      to glucose, J. Molecular. Recognition, 9: 549-557, 1996.
  63) Obaidat, A.A. and Park, K.: Characterization of protein release through glucose-sensitive hydrogel
      membranes, Biomaterials, 18(11): 801-806, 1997.
  64) Li, T., Kildsig, D.O., and Park, K.: Computer simulation of molecular diffusion in amorphous
      polymers, J. Control. Release, 48(1): 57-66, 1997.
  65) Park, K., Gemeinhart, R.A., and Park, H.: Movement of fibrinogen receptors on the ventral membrane
      of spreading platelets, Biomaterials, 19: 387-395, 1998.
  66) McPherson, T.B., Shim, H.S., and Park, K.: Grafting of PEO to glass, nitinol, and pyrolytic carbon
      surfaces by -irradiation, J. Biomed. Mater. Res. Appl. Biomater., 38: 289-302, 1997.
  67) Li, T., Lee, H.B., and Park, K.: Analysis of glucose-binding sites of proteins with glucose sensitivity,
      J. Biomaterials Sci. Polymer Edn., 9 (4): 327-344, 1998.
  68) Bowersock, T.L., HogenEsch, H., Torregrosa, S., Borie, D., Wang, B., Park, H., and Park, K.:
      Induction of pulmonary immunity in cattle by oral administration of ovalbumin in alginate
      microspheres, Immunology Letters, 60: 37-43, 1998.
  69) McPherson, T., Kidane, A., Szleifer, I., and Park, K.: Prevention of protein adsorption by tethered
      PEO layers: Experiments and single chain mean field analysis, Langmuir, 14: 176-186, 1998.
  70) Bowersock, T.L., HogenEsch, H., Wang, B., Torregrosa, S., Borie, D., Park, H., and Park, K.:
      Induction of pulmonary immunity in cattle by oral administration of antigen encapsulated in alginate
      microspheres, S.T.P. Pharma Sciences, 8: 53-57, 1998
  71) Hwang, S.J., Park, H. and Park, K.: Gastric retentive drug delivery systems, Critical Reviews in
      Therapeutic Drug Carrier Systems, 15: 243-284, 1998.
  72) Li, T. and Park, K.: Fractal analysis of pharmaceutical particles by atomic force microscopy,
      Pharmaceutical Research, 15: 1222-1232, 1998.
  73) Badylak, S.F., Record, R., Lindberg, K., Hodde, J., and Park, K.: Small intestinal submucosa: A
      substrate for in vitro cell growth, J. Biomaterials Sci. Polymer Edn., 9: 863-878, 1998.
  74) Kidane, A., Szabocsik, J.M., and Park, K.: Accelerated study on lysozyme deposition on poly(HEMA)
      contact lenses, Biomaterials, 19: 2051-2055, 1998.
  75) Morris, K., Nail, S.L., Peck, G.E., Byrn, S.R., Griesser, U., Stowell, J., Hwang, S.-J., and Park, K.:
      Advances in pharmaceutical materials and processing, Pharm. Sci. & Tech. Today, 1(6): 235-245,
      1998.
  76) Chen, J., Park, H., and Park, K.: Synthesis of superporous hydrogels: hydrogels with fast swelling and
      superabsorbent properties, Journal of Biomedical Materials Research, 44: 53-62, 1999.
  77) Kim, J.J. and Park, K.: Smart hydrogels for bioseparation, Bioseparation, 7: 177-184, 1999.
  78) Suckow, M.A., Siger, L., Bowersock, T, Turek, J., Van Horn, D., Borie, D., Taylor, A., Park, H., and
      Park, K.: Alginate microspheres for vaccine delivery. ACS Symposium Series, 737: 1-13, 1999.

                                                                                                         Page 9
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 583 of 1374 PageID #:
                                    27088


  79) Jo. S. and Park, K.: Synthesis and characterization of thermoreversible sucrose hydrogels (sucrogels),
      ACS Symposium Series, 737: 113-126, 1999.
  80) Chen, J. and Park, K.: Superporous hydrogels: fast responsive hydrogel systems. J. Macromolecular
      Sci., Pure Appl. Chem. A36 (7&8): 917-930, 1999.
  81) Kidane, A. and Park, K.: Complement activation by PEO-grafted glass surfaces. J. Biomed. Mater.
      Res. Appl. Biomater. 48: 640-647, 1999.
  82) Jo, S. and Park, K.: Novel Poly(ethylene glycol) (PEG) gels from silylated PEGs, J. Bioact. Compat.
      Polymers. 14: 457-473, 1999.
  83) Kidane, A., Lantz, G.C., Jo, S., and Park, K.: Surface modification with PEO-containing triblock
      copolymer for improved biocompatibility: In vitro and ex vivo studies. J. Biomater. Sci. Polymer
      Edn., 10 (10): 1089-1105, 1999.
  84) Dewanjee, M.K., Gross, D.R., Zhai, P., Lanzo, S., Shim, H., Park, K., Schaeffer, D.J., and Twardock,
      R.: Thrombogenicity of polyethylene oxide bonded Dacron sewing ring in a mechanical heart valve, J.
      Heart Valve Disease, 8(3): 324-330, 1999.
  85) Bowersock, T.L., HogenEsch, H., Suckow, M., Guimond, P., Martin, S., Borie, D., Torregrosa, S.,
      Park, H., and Park, K.: Oral vaccination of animals with antigens encapsulated in alginate
      microspheres. Vaccine 17: 1804-1811, 1999.
  86) Chen, J., Blevins, W.E., Park, H., and Park, K.: Gastric retention properties of superporous hydrogel
      composites, J. Control. Release, 64: 39-51, 2000.
  87) Suckow, M.A., Park, K., Siger, L., Turek, J., Borie, D., Van Horn, D., Taylor, A., Park, H., and
      Bowersock, T.: Immunogenicity of antigens in boiled alginate microspheres, J. Biomater. Sci.
      Polymer Edn., 11: 55-68, 2000.
  88) Chen, J. and Park, K.: Synthesis and characterization of superporous hydrogel composites, J. Control.
      Release, 65: 73-82, 2000.
  89) Jo, S. and Park, K.: Surface modification using silanated poly(ethylene glycol)s, Biomaterials, 21(6):
      605-616, 2000.
  90) Kidane, A., McPherson, T., Shim, H.S., and Park, K.: Surface modification of polyethylene
      terephthalate using PEO-polybutadiene-PEO triblock copolymers, Colloids and Surfaces B:
      Biointerfaces, 18: 347-353, 2000.
  91) Gemeinhart, R., Park, H., and Park, K.: Pore structure of superporous hydrogels, Polym. Adv. Technol.
      11: 617-625, 2000.
  92) Li, T., Morris, K.R., and Park, K.: Mutual influence of solvent and crystalline supramolecular
      structure on the formation of etched patterns on acetaminophen single crystals: A study with atomic
      force microscope and computer simulation, J. Phy. Chem. B, 104 (9): 2019-2032, 2000.
  93) Gemeinhart, R., Chen, J., Park, H., and Park, K.: pH-sensitivity of fast responsive superporous
      hydrogels, J. Biomater. Sci. Polymer Edn. 11: 1371-1380, 2000.
  94) Park, K., Shim, H.S., Dewanjee, M.K., and Eigler, N.L.: In vitro and in vivo studies of PEO-grafted
      blood-contacting cardiovascular prostheses, J. Biomater. Sci. Polymer Edn. 11: 1121-1134, 2000.
  95) Chen, J. and Park, K.: Synthesis of fast-swelling, superporous sucrose hydrogels, Carbohydrate
      Polymers, 41: 259-268, 2000.
  96) Li, T. and Park, K.: Monte Carlo simulation of grafted poly(ethylene oxide) chains, Computational
      and Theoretical Polymer Science, 11(2): 133-142, 2001.
  97) Baek, N., Park, J.H., Bae, Y.H., and Park, K.: Control of swelling rate of superporous hydrogels, J.
      Bioact. Compat. Polymers, 16: 47-57, 2001.

                                                                                                         Page 10
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 584 of 1374 PageID #:
                                    27089


  98) Li, T., Morris, K., and Park, K.: Influence of tailor-made additives on etching patterns of
      acetaminophen single crystals, Pharm. Res , 18: 398-402, 2001.
  99)   Kim, J.J. and Park, K.: Glucose-binding property of PEGylated concanavalin A, Pharm. Res. 18:794-
        799, 2001.
  100) Kim, J.J. and Park, K.: Immobilization of concanavalin A to glucose-containing polymers,
       Macromolecular Symposia, 172: 95-102, 2001.
  101) Yeo, Y., Baek, N.J., and Park, K.: Microencapsulation methods for delivery of protein drugs,
       Biotechnol. Bioprocess Eng., 6:213-230, 2001.
  102) Kim, J.J. and Park, K.: Modulated insulin delivery from glucose-sensitive hydrogel dosage forms, J.
       Control. Release 77:39-47, 2001.
  103) Badylak, S.F., Park, K., Peppas, N.A., McCabe, G., and Yoder, M.: Marrow-derived cells populate
       scaffolds composed of xenogeneic extracellular matrix, Experimental Hematology, 29: 1310-1318,
       2001.
  104) Gemeinhart, R., Park, H., and Park, K.: Effect of compression on fast swelling of poly(acrylamide-co-
       acrylic Acid) superporous hydrogels, J. Biomed. Mater. Res. 55:54-62, 2001.
  105) Li, T., Wen, H., Park, K., and Morris, K.R.: How specific interactions between acetaminophen and its
       additive 4-methylacetanilide affect growth morphology: Elucidation using etching patterns, Crystal
       Growth & Design, 2(3): 185-189, 2002.
  106) Mun, G.A., Nurkeeva, Z.S., Khutoryanskiy, V.V., Azhgozhinova, G.S., Shaikhutdinov, E.M., and
       Park, K.: Collapse of poly(methacrylic acid) hydrogels in respond to simultaneous stimulation by
       electric field and complex formation, Macromolecular Rapid Communications, 23: 965-967, 2002.
  107) Kim, J.C., Park, K., and Thompson, D.H.: Synthesis of tris(amino acid)-substituted -cyclodextrin
       derivatives, Macromolecular Chemistry Symposium, 15(4): 303-312, 2002.
  108) Suckow, M.A., Jarvinen, L.Z., HogenEsch, H., Park, K., and Bowersock, T.L.: Immunization of
       rabbits against a bacterial pathogen with an alginate microparticle vaccine, J. Control. Reease., 85:
       227-235, 2002.
  109) Seong, H., Lee, H.-B., and Park, K.: Glucose binding to molecularly imprinted polymers, J.
       Biomater. Sci. Polymer Edn. 13: 637-649, 2002.
  110) Byrne, M.E., Park, K., and Peppas, N.A.: Molecular imprinting within hydrogels, Adv. Drug Del.
       Rev. 54: 149–161, 2002.
  111) Li, T., Park, K., and Morris, K.R.: Understanding the formation of etching patterns using a refined
       Monte Carlo simulation model, Crystal Growth & Design, 2(3): 177-184, 2002.
  112) Omidian, H. and Park, K.: Experimental design for the synthesis of polyacrylamide superporous
       hydrogels, J. Bioact. Compat. Polymers, 17: 433-450, 2002.
  113) Hayden, K.S., Park, K., and Sinclair, J.L.: Effect of particle characteristics on particle pickup
       velocity, Powder Technology, 131: 7-14, 2003.
  114) Nurkeeva, Z.S., Mun, G.A., Khutoryanskiy, V.V., Bitekenova, A.B., Dzhusupbekova, A.B., and
       Park, K.: Soluble and cross-linked hydrophilic films based on compositions of poly(acrylic acid) with
       poly(2-hydroxyethyl vinyl ether) for controlled release of drugs, J. Appl. Polym. Sci., 90:137-142,
       2003.
  115) Lee, J., Acharya, G., Lee, S.C., and Park, K.: Hydrotropic solubilization of paclitaxel: Analysis of
       chemical structures for hydrotropic property, Pharm. Res., 20: 1022-1030, 2003.
  116) Cho, Y.W., Kim, J.D., and Park, K.: Polycation gene delivery systems: Escape from endosomes to
       cytosol, J. Pharm. Pharmacol., 55: 721-734, 2003.

                                                                                                           Page 11
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 585 of 1374 PageID #:
                                    27090


  117) Seong, H., Choi, W.-M., Kim, J.-C., Thompson, D.H., and Park, K.: Preparation of liposomes with
       glucose binding sites: liposomes containing di-branched amino acid derivatives, Biomaterials, 24
       (24): 4487-4493, 2003.
  118) Qiu, Y. and Park, K.: Superporous IPN hydrogels having enhanced mechanical properties, AAPS
       PharmSciTech, 4(4): Article 51, 2003 (http://www.aapspharmscitech.org/view.asp?art=pt040451).
  119) Ooya, T., Lee, J., and Park, K.: Effects of ethylene glycol-based graft, star-shaped, and dendritic
       polymers on solubilization and controlled release of paclitaxel, J. Control. Release, 93: 121-127,
       2003.
  120) Yeo, Y., Basaran, O., and Park, K.: A new process for making reservoir-type microcapsules using
       ink-jet technology and interfacial phase separation, J. Control. Release, 93: 161-173, 2003.
  121) Yang, S.R., Jeong, J.H., Park, K., and Kim, J.-D.: Self-aggregates of hydrophobically modified
       poly(2-hydroxyethyl aspartamide) in aqueous solution, Colloid & Poly. Sci. 281: 851-858, 2003.
  122) Finkelstein, A., Mcclean, D., Kar, S., Takizawa, K., Vargeese, K., Baek, N., Park, K., Fishbein,
       M.C., Makkar, R., Litvack, F., and Eigler, N.L. Local drug delivery via a coronary stent with
       programmable release pharmacokinetics. Circulation 107: 777-784 2003.
  123) Lee, S.C., Acharya, G., Lee, J., and Park, K.: Hydrotropic polymers: Synthesis and characterization
       of polymers containing picolylnicotinamide moieties, Macromolecules, 36: 2248-2255, 2003.
  124) Kim, D., Seo, K., and Park, K.: Polymer composition and acidification effects on the swelling and
       mechanical properties of poly(acrylamide-co-acrylic acid) superporous hydrogels, J. Biomater. Sci.
       Polymer Edn. 15: 189-199, 2004.
  125) Wen, H., Li, T., Morris, K.R., and Park, K.: How solvents affect acetaminophen etching pattern
       formation: interaction between solvent and acetaminophen at solid/liquid interface, J. Phys. Chem.
       B., 108(7): 2270-2278, 2004.
  126) Yang, S., Fu, Y., Jeong, S.H., and Park, K.: Application of poly(acrylic acid) superporous hydrogel
       microparticles as a super-disintegrant in fast-disintegrating tablets, Journal of Pharmacy and
       Pharmacology, 56: 429-436, 2004.
  127) Yang, S., Park, K., and Rocca, J.G.: Semi-interpenetrating polymer network superporous hydrogels
       based on poly(3-sulfopropyl acrylate, potassium salt) and poly(vinyl alcohol): synthesis and
       characterization, J. Bioact. Compat. Polymers, 19: 81-100, 2004.
  128) Baek, N., Lee, J., and Park, K.: Aqueous N’,N’-diethylnicotinamide (DENA) solution as a medium
       for accelerated release study of paclitaxel, J. Biomater. Sci. Polymer Edn., 15: 527-542, 2004.
  129) Cho, Y.W., Lee, J., Lee, S.C., Huh, K.M., and Park, K.: Hydrotropic agents for study of in vitro
       paclitaxel release from polymeric micelles, J. Control. Release, 97: 249-257, 2004.
  130) Mun, G.A., Khutoryanskiy, V.V., Akhmetkalieva, G.T., Shmakov, S.N., Dubolazov, A.V., Nurkeeva,
       Z.S., and Park, K.: Interpolymer complexes of poly(acrylic acid) with poly(2-hydroxyethyl acrylate)
       in aqueous solutions, Colloids Polym. Sci., 283: 174-181, 2004.
  131) Yeo, Y., Chen, A.U., Basaran, O.A., and Park, K.: Solvent exchange method: a novel
       microencapsulation technique using dual microdispensers, Pharm. Res., 21(8): 1419-1427, 2004.
  132) Wen, H., Li, T., Morris, K.R., and Park, K.: Dissolution study on aspirin and -glycine crystals, J.
       Phys. Chem. B., 108: 11219-11227, 2004.
  133) Yeo, Y. and Park, K.: A new microencapsulation method using an ultrasonic atomizer based on
       interfacial solvent exchange, J. Control. Release, 100: 379-388, 2004.




                                                                                                       Page 12
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 586 of 1374 PageID #:
                                    27091


  134) Ooya, T., Lee, J., and Park, K.: Hydrotropic dendrimers of generations 4 and 5: Synthesis,
       characterization, and hydrotropic solubilization of paclitaxel, Bioconjugate Chem., 15: 1221-1229,
       2004.
  135) Yeo, Y. and Park, K.: Characterization of reservoir-type microcapsules made by the solvent exchange
       method, AAPS PharmSciTech, 5 (4): Article 52 (8 pages), 2004 (http://www.aapspharmscitech.org).
  136) Fu, Y., Yang, S., Jeong, S.H., Kimura, S., and Park, K.: Orally fast disintegrating tablets:
       Development, technologies, taste-masking and clinical studies, Critical Reviews in Therapeutic Drug
       Carrier Systems, 221: 1-44, 2004.
  137) Yeo, Y. and Park, K.: Control of encapsulation efficiency and initial burst in polymeric microparticle
       systems, Archives of Pharmacal Research, 27: 1-12, 2004.
  138) Kim, D.J. and Park, K.: Swelling and mechanical properties of superporous hydrogels of
       poly(acrylamide-co-acrylic acid)/polyethylenimine interpentrating polyer network, Polymer 45: 189-
       196, 2004.
  139) Huh, K.M., Lee, S.C., Cho, Y.W., Lee, J., Jeong, J.H., and Park, K.: Hydrotropic polymer micelle
       system for delivery of paclitaxel, J. Control. Release, 101: 59-68, 2005.
  140) Omidian, H., Rocca, J.G., and Park, K.: Advances in superporous hydrogels, J. Control. Release,
       102: 3-12, 2005.
  141) Park, G.E., Pattison, M.A., Park, K., and Webster, T.J.: Accelerated chondrocyte functions on NaOH-
       treated PLGA scaffolds, Biomaterials, 26: 3075-3082, 2005.
  142) Park, J., Ye, M., and Park, K.: Biodegradable polymers for microencapsulation of drugs, Molecules,
       10: 146-161, 2005.
  143) Huh, K., Baek, N., and Park, K.: Enhanced swelling kinetics of poly(ethylene glycol)-grafted
       superporous hydrogels, J. Bioact. Compt. Polymers, 20:231-243, 2005.
  144) Jeong, J.H., Kang, H.S., Yang, S.R., Park, K., and Kim, J.-D.: Biodegradable poly(asparagine)
       grafted with poly(caprolactone) and the effect of substitution on self-aggregation, Colloids and
       Surfaces A: Physicochem. Eng. Aspects 264: 187–194, 2005.
  145) Ooya, T., Huh, K.M., Saitoh, M., Tamiya, E., and Park, K.: Self-assembly of cholesterol-hydrotropic
       dendrimer conjugates into micelle-like structure: Preparation and hydrotropic solubilization of
       paclitaxel, Science and Technology of Advanced Materials, 6: 452-456, 2005.
  146) Henthorn, K., Park, K., and Curtis, J.S.: Measurement and prediction of pressure drop in pneumatic
       conveying: Effect of particle characteristics, mass loading, and Reynolds number, Industrial &
       Engineering Chemistry Research, 44: 5090-5098, 2005.
  147) Wen, H., Morris, K.R., and Park, K.: Study on the interactions between polyvinylpyrrolidone (PVP)
       and acetaminophen crystals: partial dissolution pattern change, J. Pharm. Sci., 94: 2166-2174, 2005.
  148) Wen, H., Morris, K.R., and Park, K.: Hydrogen bonding interactions between adsorbed polymer
       molecules and crystal surface of acetaminophen, J. Colloid Interf. Sci., 290: 325-335, 2005.
  149) Jeong, S.H., Fu, Y., and Park, K.: Frosta®: A new technology for making fast-melting tablets, Expert
       Opinion on Drug Delivery, 2(6): 1107-1116, 2005.
  150) Fu, Y., Jeong, S.H., and Park, K.: Fast-melting tablets based on highly plastic granules, J. Control.
       Release, 109: 203-210, 2005.
  151) Kim, B.-Y., Jeong, J.H., Park, K., and Kim, J.-D.: Bioadhesive interaction and hypoglycemic effect
       of insulin-loaded lectin-microparticle conjugates in oral insulin delivery system, J. Control. Release,
       102: 525-538, 2005.



                                                                                                       Page 13
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 587 of 1374 PageID #:
                                    27092


  152) Lee, S.C., Cho, Y.W., and Park, K.: Control of thermogelation properties of hydrophobically-
       modified methylcellulose, J. Bioact. Compt. Polymers, 20: 5-13, 2005.
  153) Park, H., Park, K., and Kim, D.: Preparation and swelling behavior of chitosan-based superporous
       hydrogels for gastric retention application, J. Biomed. Mater. Res. 76A: 144–150, 2006.
  154) Jeong, J.H., Cho, Y.W., Jung, B., Park, K. and Kim, J-D.: Self-assembled nanoparticles of ribozymes
       with poly(ethylene glycol)-b-poly(l-lysine) block copolymers, Japanese Journal of Applied Physics,
       45: 591-595, 2006.
  155) Yeo, Y. and Park, K.: A new microencapsulation technique based on the solvent exchange method,
       ACS Symp. Ser., 923: 242-252, 2006.
  156) Fu, Y., Jeong, S.H., Callihan, J., Kim, J., and Park, K.: Preparation of fast-dissolving tablets based on
       mannose, ACS Symp. Ser., 924: 340-351, 2006
  157) Acharya, G. and Park, K.: Stent coatings for drug delivery, Advanced Drug Delivery Reviews, 58 (3):
       387-401, 2006.
  158) Park, J.H., Ye, M., Yeo, Y., Lee, W-K., Paul, C., and Park, K.: Reservoir-type microcapsules
       prepared by the solvent exchange method: Effect of formulation parameters on microencapsulation of
       lysozyme, Mol. Pharm., 3: 135-143, 2006.
  159) Acharya, G. Park, K., and Thompson, D.H.: Synthesis and evaluation of -cyclodextrin-aldonamide
       conjugates for D-glucose recognition, Journal of Drug Delivery Science and Technology, 16(1): 45-
       48, 2006.
  160) Omidian, H., Rocca, J.G., and Park, K.: Elastic superporous hydrogel hybrid of polyacrylamide and
       sodium alginate, Macromol. Biosci, 6: 703-710, 2006.
  161) Kwon, I.K., Hegazy, H., and Park, K.: Controlled drug delivery: Transition to nanosystems,
       Biomaterials Research, 10 (3): 133-144, 2006.
  162) Haddish-Berhane, N., Jeong, S.H., Haghighi, K., and Park, K.: Modeling film-coat non-uniformity in
       polymer coated pellets: A stochastic approach, Int. J. Pharm. 323: 64-71, 2006.
  163) Kang, E., Wang, H., Kwon, I.K., Robinson, J., Park, K. and Cheng, J-X.: In situ visualization of
       paclitaxel distribution and release by coherent anti-Stokes Raman scattering microscopy, Anal.
       Chem., 78: 8036-8043, 2006.
  164) Mun, G.A., Nurkeeva, Z.S., Akhmetkalieva, G.T., Shmakov, S.N., Khutoryanskiy, V.V., Lee, S.C.,
       and Park, K.: Novel temperature-responsive water-soluble copolymers based on 2-
       hydroxyethylacrylate and vinyl butyl ether and their interactions with poly(carboxylic acids). Journal
       of Polymer Science: Part B: Polymer Physics, 44: 195–204, 2006.
  165) Lee, S.C., Huh, K.M., Lee, J., Cho, Y.W., Galinsky, R.E., and Park, K.: Hydrotropic polymeric
       micelles for enhanced paclitaxel solubility: In vitro and in vivo characterization, Biomacromolecules,
       8: 202-208, 2007.
  166) Im, S.J., Choi, Y.M., Subramanyam, E. Huh, K.M., and Park, K.: Synthesis and characterization of
       biodegradable elastic hydrogels based on poly(ethylene glycol) and poly(ε-caprolactone) blocks,
       Macromolecular Research, 15 (4): 363-369, 2007.
  167) Jeong, S.H., Berhane, N.H., Haghighi, K., and Park, K.: Drug release properties of polymer coated
       ion-exchange resin complexes: Experimental and theoretical evaluation, J. Pharm. Sci., 96: 618-632,
       2007.
  168) Omidian, H., Park, K., and Rocca, J.G.: Recent development in superporous hydrogels, J. Pharm.
       Pharmacol., 59: 317-327, 2007.



                                                                                                        Page 14
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 588 of 1374 PageID #:
                                    27093


  169) Mun, G.A., Nurkeeva, Z.S., Beissegul, A.B., Dubolazov, A.V., Urkimbaeva, P.I., Park, K., and
       Khutoryanskiy, V.V.: Temperature-responsive water-soluble copolymers based on 2-hydroxyethyl
       acrylate and butyl acrylate, Macromol. Chem. Phys. 208: 979–987, 2007.
  170) Park, K.: Nanotechnology: What it can do for drug delivery, J. Control. Release, 120: 1-3, 2007.
  171) Hyun, H., Kim, Y.H., Lee, J.W., Kim, M.S., Khang, G., Park, K., Lee, H.B.: In vitro and in vivo
       release of albumin from MPEG-PCL diblock copolymers as an in situ gel forming carrier,
       Biomacromolecules, 8: 1093-1100, 2007.
  172) Kang, E., Park, J-W., McClellan, S., Kim, J-M., Holland, D., Lee, G.U., Franses, E., Park, K., and
       Thompson, D.H.: Specific adsorption of histidine-tagged proteins on silica surfaces modified with
       Ni2+:NTA-derivatized poly(ethylene glycol), Langmuir, 23: 6281-6288, 2007.
  173) Kang, E., Robinson, J., Park, K., and Cheng, J-X.: Paclitaxel distribution in poly(ethylene glycol) /
       poly(lactide-coglycolic acid) blends and its release visualized by coherent anti-Stokes Raman
       scattering microscopy, J. Control. Release, 122: 261-268, 2007.
  174) Chaterji, S., Kwon, I.K., and Park, K.: Smart polymeric gels: Redefining the limits of biomedical
       devices, Prog. Polym. Sci., 32: 1083-1122, 2007.
  175) Lee, S-Y., Snider, C., Park, K., and Robinson, J.P.: A compound jet instability in a microchannel for
       mononuclear compound drop formation, J. MicroMech. Microeng., 17: 1558-1566, 2007.
  176) Kang, E., Lee, S.C., and Park, K.: Layer-by-layer assembly of poly(lactic-co-glycolic acid)-b-poly(l-
       lysine) copolymer micelles, NanoBiotechnology, 3(2): 96-103, 2007.
  177) Park, J.S., Woo, D.G., Sun, B.K., Chung, H-M., Im, S.J., Choi, Y.M., Park, K., Huh, K.M., and Park,
       K-H.: In vitro and in vivo test of PEG/PCL-based hydrogel scaffold for cell delivery application, J.
       Control. Release, 124: 51-59, 2007.
  178) Min, H.S., Lee, H.J., Lee, S.C., Kang, K.H., Lee, J., Park, K., and Huh, K.M.: Aqueous solubilization
       of paclitaxel using hydrotropic polymer micelle, Key Engineering Materials, 342-343: 421-424,
       2007.
  179) Choi, Y.M., Im, S.J., Myung, S-W., Choi, H-S., Park, K., and Huh, K.M.: Preparation and swelling
       behavior of superporous hydrogels: control of pore structure and surface property, Key Engineering
       Materials, 342-343: 717-720, 2007.
  180) Snider, C., Lee, S-Y., Yeo, Y., Grégori, G.J., Robinson, J.P., and Park, K.: Microenvironment-
       controlled encapsulation (MiCE) process: effects of PLGA concentration, flow rate, and collection
       method on microcapsule size and morphology, Pharm. Res., 25: 5-15, 2008.
  181) Omidian, H. and Park, K.: Swelling agents and devices in oral drug delivery, J. Drug Del. Sci. Tech.,
       18 (2): 83-93, 2008.
  182) Chen, H., Kim, S., Li, L., Wang, S., Park, K., Cheng, J-X.: Release of hydrophobic molecules from
       polymer micelles into cell membranes revealed by Förster resonance energy transfer imaging, Proc.
       Natl. Acad. Sci. USA, 105 (18): 6596-6601, 2008.
  183) Chen, H., Kim, S., He, W., Wang, H., Low, P.S., Park, K., and Cheng, J-X.: Fast release of lipophilic
       agents from circulating PEG-PDLLA micelles revealed by in vivo förster resonance energy transfer
       imaging, Langmuir, 24: 5213-5217, 2008.
  184) Jeong, S.H., Takaishi, Y., Fu, Y., and Park, K.: Materials for making fast dissolving tablets by
       compression method, J. Mater. Chem. 18: 3527-3535, 2008.
  185) Kang, E., Wang, H., Kwon, I.K., Song, Y-H., Kamath, K., Miller, K.M., Barry, J., Cheng, J-X., and
       Park, K.: Application of coherent anti-Stokes Raman scattering microscopy to image the changes in a
       paclitaxel-poly(styrene-b-isobutylene-b-styrene) matrix pre and post drug elution, J. Biomed. Mater.
       Res. A, 87: 913-920, 2008.

                                                                                                          Page 15
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 589 of 1374 PageID #:
                                    27094


  186) Jeong, S.H. and Park, K.: Development of sustained release fast-disintegrating tablets using various
       polymer-coated ion-exchange resin complexes, Int. J. Pharm., 353: 195-204, 2008.
  187) Hyun, H., Cho, J.S., Kim, B.S., Lee, J.W., Kim, M.S., Khang, G., Park, K., Lee, H.B.: Comparison of
       micelles formed by amphiphilic star block copolymers prepared in the presence of a nonmetallic
       monomer activator, J. Polym. Sci.: Part A: Polym. Chem., 46: 2084-2096, 2008.
  188) An, G-H., Kim, M-J., Lee, H-J., Park, S-S., Cho, Y.W., Park, K., and Cho, Y-H.: Fabrication of
       terazocin-loaded PDLLA microspheres by an ultrasonic spray drying method and their release
       behaviors, J. Nanosci. Nanotech., 8: 5139-5142, 2008.
  189) Jeong, S.H. and Park, K.: Drug loading and release properties of ion-exchange resin complexes as a
       drug delivery matrix, Int. J. Pharm., 361: 26-32, 2008.
  190) Wen, H., Morris, K., and Park, K.: Synergic effects of polymeric additives on dissolution and
       crystallization of acetaminophen, Pharm. Res., 25: 349-358, 2008.
  191) Kim, S. Kim, J.Y., Huh, K.M., Acharya, G., and Park, K.: Hydrotropic polymer micelles containing
       acrylic acid moieties for oral delivery of paclitaxel. J. Control. Release 132, 222-229, 2008.
  192) Huh, K.M., Mi, H.S., Lee, S.C., Lee, H.J., Kim, S., Park, K.: A new hydrotropic block copolymer
       micelle system for aqueous solubilization of paclitaxel, J. Control. Release, 126: 122-129, 2008.
  193) Mun, G.A., Nurkeeva, Z.S., Dergunov, S.A., Nama, I.K., Maimakov, T.P., Shaikhutdinov, E.M., Lee,
       S.C., and Park, K.: Studies on graft copolymerization of 2-hydroxyethyl acrylate onto chitosan,
       Reactive & Functional Polymers, 68: 389-395, 2008.
  194) Kim, B.S., Oh, J.M., Hyun, H., Kim, K.S., Lee, S.H., Kim, Y.H., Park, K., Lee, H.B., and Kim, M.S.:
       Insulin-loaded microcapsules for in vivo delivery, Mol. Pharm., 6: 353-365, 2009.
  195) Choi, J.S., Yang, H.-J., Kim, B.S., Kim, J.D., Kim, J.Y., Yoo, B., Park, K., Lee, H.Y., and Cho,
       Y.W.: Human extracellular matrix (ECM) powders for injectable cell delivery and adipose tissue
       engineering, J. Control. Release, 139(1):2-7, 2009.
  196) Saravanakumar, G., Min, H.H., Min, D.S., Kim, A.Y., Lee, C.M., Cho, Y.W., Lee, S.C., Kim, K.,
       Jeong, S.Y., Park, K., Park, J., and Kwon, I.C.: Hydrotropic oligomer-conjugated glycol chitosan as a
       carrier of paxclitaxel: Synthesis, characterization, and in vivo biodistribution, J. Control. Release,
       140: 210-217, 2009.
  197) Kang, E., Vedantham, K., Long, X., Dadara, M., Kwon, I.K., Sturek, M., and Park, K.: A drug-
       eluting stent for delivery of signal pathway-specific 1,3-dipropyl-8-cyclopentyl xanthine (DPCPX),
       Molecular Pharmaceutics, 6(4): 1110-1117, 2009.
  198) Zordan, M.D., Grafton, M.M.G., Acharya, G., Reece, L.M., Cooper, C.L., Aronson, A.I., Park, K.,
       Leary, J.F. Detection of pathogenic E. coli O157:H7 by a hybrid microfluidic SPR and molecular
       imaging cytometry device. Cytometry Part A, 75A: 155-162, 2009.
  199) Yuk, K.Y., Choi, Y.M., Park, J.-S., Kim, S.Y., Park, K., and Huh, K.M.: Preparation and
       characterization of biodegradable superporous hydrogels. Polymer (Korea), 33: 469-476, 2009.
  200) Kim, S., Kim, J-H., Jeon, O., Kwon, I.C., Park, K.: Engineered polymers for advanced drug delivery,
       Eur. J. Pharm. Biopharm., 71: 420-430, 2009.
  201) Kim, B.S., Oh, J.M., Kim, K.S., Seo, K.S., Cho, J.S., Khang, G., Lee, H.B., Park, K., Kim, M.S.:
       BSA-FITC-loaded microcapsules for in vivo delivery, Biomaterials, 30: 902-909, 2009.
  202) J.Y. Lee, Y.M. Kang, E.S. Kim, M.L. Kang, B. Lee, J.H. Kim, B.H. Min, K. Park, and M.S. Kim: In
       vitro and in vivo release of albumin from an electrostatically crosslinked in situ-forming gel, J. Mater.
       Chem., 20: 3265-3271, 2010.



                                                                                                       Page 16
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 590 of 1374 PageID #:
                                    27095


  203) Choi, J.S., Yang, H.-J., Kim, B.S., Kim, J.D., Lee, S.H., Lee, E.K., Park, K., Cho, Y.W., and Lee,
       H.Y.: Fabrication of porous extracellular matrix (ECM) scaffolds from human adipose tissue, Tissue
       Engineering Part C Methods, 16: 387-396, 2010.
  204) Saravanakumar, G., Choi, K.Y., Yoon, H.Y., Kim, K., Park, J.H., Kwon, I.C., Park, K.: Hydrotropic
       hyaluronic acid conjugates: Synthesis, characterization, and implications as a carrier of paclitaxel.
       Int. J. Pharm., 394: 154-161, 2010.
  205) Chaterji, S., Park, K., and Panitch, A.: Scaffold-free in vitro arterial mimetics: the importance of
       smooth muscle-endothelium contact, Tissue Engineering Part A, 16: 1901-1912, 2010.
  206) Kim, S.W., Shi, Y., Kim, J.Y., Park, K., and Cheng, J.X.: Overcoming the barriers in micellar drug
       delivery: Loading efficiency, in vivo stability, and micelle-cell interaction, Expert Opinion on Drug
       Delivery, 7:49-62, 2010.
  207) Kang, E., Min, H.S., Lee, J., Han, M.H., Ahn, H.J., Yoon, I.-C., Choi, K., Kim, K., Park, K., and
       Kwon, I.C.: Nanobubbles from gas-generating polymeric nanoparticles: Ultrasound imaging of living
       subjects, Angew. Chem. Int. Ed. Engl., 49:524-528, 2010.
  208) Kim, J.Y., Kim, S.W., Papp, M., Park, K., and Pinal, R.: Hydrotropic solubilization of poorly water-
       soluble drugs, J. Pharm. Sci. 99: 3953-3965, 2010.
  209) Acharya, G., Shin, C.S., McDermott, M., Mishra, H., Park, H., Kwon, I.C., and Park, K.: The
       hydrogel template method for fabrication of homogeneous nano/microparticles, J. Control. Release,
       141 (3): 314-319, 2010.
  210) Kim, K., Kim, J.H., Park, H., Kim, Y.-S., Park, K.S., Nam, H., Lee, S., Park, J.H., Park, R.-W., Kim,
       I.-S., Choi, K., Kim, S.Y., Park, K. and Kwon, I.C.: Tumor-homing multifunctional nanoparticles for
       cancer theragnosis: Simultaneous diagnosis, drug delivery, and therapeutic monitoring, J. Control.
       Release, 146: 219-227, 2010.
  211) Ye, M., Kim, S.W., and Park, K.: Issues in long-term protein delivery using biodegradable
       microparticles, J. Control. Release, 156: 241-260, 2010.
  212) Omidian, H., Park, K., Kandalam, U., and Rocca, J.G.: Swelling and mechanical properties of
       modified HEMA-based superporous hydrogels, J. Bioact. Compat. Polymers, 25: 483- 497, 2010.
  213) Omidian, H., Park, K., and Rocca, J.G.: Experimental design in preparation of modified HEMA-
       based superporous hydrogels in an aqueous medium, Int. J. Polym. Mater., 59: 693-709, 2010.
  214) Acharya, G., Shin, C.S., Vedantham, K., McDermott, M., Rish, T., Hansen, K., Fu, Y. and Park, K.:
       A study of drug release from homogeneous PLGA microstructures, J. Control. Release, 146: 201-206,
       2010.
  215) Shi, Y., Kim, S.W., Huff, T.B., Borgens, R.B., Park, K., Shi, R., and Cheng, J.-X.: Effective repair of
       traumatically injured spinal cord by nanoscale block copolymer micelles, Nature Nanotech, 5: 80-87,
       2010.
  216) Yun, Y.H., Lee, B.K., Choi, J.S., Kim, S.W., Yoo, B., Kim, Y.S., Park, K., and Cho, Y.W.: A
       glucose sensor fabricated by piezoelectric inkjet printing of conducting polymers and bienzymes,
       Analytical Sciences, 27: 375-379, 2011.
  217) Bae, Y.H. and Park, K.: Targeted Drug Delivery to Tumors: Myths, Reality, and Possibility, J.
       Control. Release, 153: 198-205, 2011.
  218) Choi, J.S., Kim, B.W., Kim, J.D., Choi, Y.C., Lee, E.K., Park, K., Lee, H.Y., and Cho, Y.W.: In
       vitro expansion of human adipose-derived stem cells in a spinner culture system using human
       extracellular matrix powders. Cell Tissue Res. 345: 415-423, 2011.
  219) Lu, Y., Kim, S., and Park, K.: In vitro-in vivo correlation: Perspectives on model development, Int. J.
       Pharm., 418: 142-148, 2011.

                                                                                                         Page 17
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 591 of 1374 PageID #:
                                    27096


  220) Paderi, J., Sturat, K., Sturek, M., Park, K., and Panitch, A.: The inhibition of platelet adhesion and
       activation on collagen during balloon angioplasty by collagen-binding peptidoglycans, Biomaterials,
       32: 2516-2523, 2011.
  221) Kim, J.Y., Kim, S.W., Pinal, R., and Park, K.: Hydrotropic polymer micelles as versatile vehicles for
       delivery of poorly water-soluble drugs, J. Control. Release, 152: 13-20, 2011.
  222) Park, Kyeongsoon, and Park, Kinam: Oral protein delivery: Current status and future prospect,
       Reactive and Functional Polymers, 71: 280-287, 2011.
  223) Lee, S.J., Koo, H., Lee, D.E., Min, S., Lee, S., Chen, X., Choi, Y., Leary, J.F., Park, K., Jeong, S.Y.,
       Kwon, I.C., and Choi, K.: Tumor-homing photosensitizer-conjugated glycol chitosan nanoparticles
       for synchronous photodynamic imaging and therapy based on cellular on/off system, Biomaterials,
       32: 4021-4029, 2011.
  224) Kim, D.Y., Kwon, D.Y., Lee, B.N., Seo H.W., Kwon, J.S., Lee, B., Han, D.K., Kim, J.H., Min, B.H.,
       Park, K., and Kim, M.S.: Injectable in situ-forming hydrogels for a suppression of drug burst from
       drug-loaded microcapsules, Soft Matter, 8: 7638-7648, 2012.
  225) Key, J., Cooper, C., Kim, A.Y., Dhawan, D., Knapp, D.W., Kim, K.M., Park, J.H., Choi, K.W.,
       Kwon, I.C., Park, K., and Leary, J.F.: In vivo NIRF and MR dual-modality imaging using glycol
       chitosan nanoparticles, J. Control. Release, 163: 249-255, 2012.
  226) Kwon, I.K., Lee, S.C., Han, B., and Park, K.: Analysis on the current status of targeted drug delivery
       to tumors, J. Control. Release, 164: 108-114, 2012.
  227) Vedantham, K., Chaterji, S., Kim, S.W., and Park, K.: Development of a probucol-releasing anti-
       thrombogenic drug eluting stent, J. Biomed. Mater. Res. Part B: Appl. Biomater.100B: 1068-1099,
       2012.
  228) Yoon, H.Y., Koo, H., Choi, K.Y., Lee, S.J., Kim, K., Kwon, I.C., Leary, J.F., Park, K., Yuk, S.H.
       Park, J.H. and Choi, K.: Tumor-targeting hyaluronic acid nanoparticles for photodynamic imaging
       and therapy, Biomaterials, 33: 3980-3989, 2012.
  229) Yoon, H.Y., Saravanakumar, G., Heo, R., Choi, S.H., Song, I.C., Han, M.H., Kim, K., Park, J.H.,
       Choi, K., Kwon. I.C. and Park, K.: Hydrotropic magnetic micelles for combined magnetic resonance
       imaging and cancer therapy, J. Control. Release, 160: 692-698, 2012.
  230) Mastropietro, D., Omidian, H., and Park, K.: Drug delivery applications for superporous hydrogels,
       Expert Opinion on Drug Delivery,9: 71-89, 2012.
  231) Muto, A., Panitch, A., Kim, N.H., Park, K., Komalavilas, P., Brophy, C.M., and Dardik, A.:
       Inhibition of mitogen activated protein kinase activated protein Kinase II with MMI-0100 reduces
       intimal hyperplasia ex vivo and in vivo, Vascular Pharmacology, 56: 47-55, 2012.
  232) Choi, K.Y., Saravanakumar, G., Park, J.H., and Park, K.: Hyaluronic acid-based nanocarriers for
       intracellular targeting: interfacial interactions with proteins in cancer, Colloids and Surfaces B:
       Biointerfaces, 99: 82-94, 2012.
  233) Lu, Y. and Park, K.: Polymeric micelles and alternative nanonized delivery vehicles for poorly
       soluble drugs, Int. J. Pharm., 453: 198-214, 2013.
  234) Yun, Y., Cho, Y.W., and Park, K.: Nanoparticles for oral delivery: targeted nanoparticles with
       peptidic ligands for oral protein delivery, Adv. Drug Del. Rev.,65: 822-832, 2013.
  235) Shin, C.S., Kwak, B., Han, B., and Park, K.: Development of an in vitro 3D tumor model to study
       therapeutic efficiency of an anti-cancer drug, Mol. Pharm., 10: 2167-2175, 2013.
  236) Lee, S.Y., Tyler, J., Kim, S.W, Park, K., and Cheng, J.X.: FRET imaging reveals different cellular
       entry routes of self-assembled and disulfide bonded polymeric micelles, Mol. Pharm., 10: 3497-3506,
       2013.

                                                                                                        Page 18
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 592 of 1374 PageID #:
                                    27097


  237) Park, K.: Facing the truth about nanotechnology in drug delivery, ACS Nano, 7: 7442-7447, 2013.
  238) Scott, R.A., Park, K., Panitch, A.: Water soluble polymer films for intravascular drug delivery of
       antithrombotic biomolecules, Eur. J. Pharm. Biopharm., 84: 125-131, 2013.
  239) Koo, H., Min, K.H., Lee, S.C., Park, J.H., Park, K., Jeong, S.Y., Choi, K., Kwon, I.C., and Kim,
       K.M.: Enhanced drug-loading and therapeutic efficacy of hydrotropic oligomer-conjugated glycol
       chitosan nanoparticles for tumor-targeted paclitaxel delivery, J. Control. Release, 72: 823-831, 2013.
  240) Choi, D.H., Kim K.H., Park, J.S., Jeong, S.H., and Park, K.: Evaluation of drug delivery profiles in
       geometric three-layered tablets with various mechanical properties, in vitro–in vivo drug release, and
       Raman imaging, J. Control. Release, 172: 763-772, 2013.
  241) Lee, S.C., Kwon, I.K. and Park, K.: Hydrogels for delivery of bioactive agents: a historical
       perspective, Adv. Drug Del. Rev., 65: 17-20, 2013.
  242) Lee, S.Y., Kim, S.W., Tyler, J., Park, K., and Cheng J.-X.: Blood-stable, tumor-adaptable disulfide
       bonded MPEG-(Cys)4-PDLLA micelles for chemotherapy, Biomaterials, 34: 552-561, 2013.
  243) Lu, Y., Sturek, M, and Park, K.: Microparticles produced by the hydrogel template method for
       sustained drug delivery, Int. J. Pharm, 461: 258-269, 2014.
  244) Lu, Y., Wang, Z.-H., Ki, T., McNally, H., Park, K., and Sturek, M.: Development and evaluation of
       transferrin-stabilized paclitaxel nanocrystal formulation, J. Control. Release, 176: 76-85, 2014.
  245) Wu, W., Lee, S.-Y., Wu, X., Tyler J.Y., Wang, H., Ouyang, Z., Park, K., Xu, X.-M., and Cheng, J.-
       X.: Neuroprotective ferulic acid (FA)–glycol chitosan (GC) nanoparticles for functional restoration
       of traumatically injured spinal cord, Biomaterials, 35: 2355-2364, 2014.
  246) Yun, Y.H., Lee, B.K., and Park, K.: Controlled Drug Delivery Systems: The Next 30 Years, Frontiers
       of Chemical Science and Engineering, 8(3): 276-279, 2014.
  247) Park, K.: Controlled drug delivery systems: Past forward and future back, J. Control. Release, 190: 3-
       8, 2014.
  248) Kwak, G., Ozcelikkale, A., Shin, C.S., Park, K., and Han, B.: Simulation of complex transport of
       nanoparticles around a tumor using tumor-microenvironment-on-chip, J. Control. Release, 194: 157-
       167, 2014.
  249) Yhee, J.Y., Son, S., Kim, S.H., Park, K. Choi, K., and Kwon, I.C.: Self-assembled glycol chitosan
       nanoparticles for disease-specific theranostics, J. Control. Release, 193: 202-213, 2014.
  250) Lee, B.K., Yun, Y.H., and Park, K.: Smart Nanoparticles for Drug Delivery: Boundaries and
       Opportunities, Chemical Engineering Science, 125: 158-164, 2015.
  251) Lee, S.S., Li, J., Tai, J.N., Ratliff, T.L., Park, K., and Cheng, J.-X.: Avasimibe encapsulated in human
       serum albumin blocks cholesterol esterification for selective cancer treatment, ACS Nano, 9(3):
       2420-2432, 2015.
  252) Garner, J., Skidmore, S., Park, H., Park, K., Choi, S., and Wang, Y.: A protocol for assay of
       poly(lactide-co-glycolide) in clinical products, Int. J. Pharm. 495: 87-92, 2015.
  253) Xu, C., Wang, P., Zhang, J., Tian, H., Park, K., and Chen, X.: Pulmonary codelivery of doxorubicin
       and siRNA by pH-sensitive nanoparticles for therapy of metastatic lung cancer, Small, 11 (34): 4321-
       4333, 2015.
  254) Yun, Y.H., Lee. B.K., and Park, K.: Controlled Drug Delivery: Historical perspective for the next
       generation, J. Control. Release, 219: 2-7, 2015.
  255) Chen, J., Lin, L., Guo, Z., Xu, C., Tian, H., Park, K., and Chen, X.: Synergistic treatment of cancer
       stem cells by combinations of antioncogenes and doxorubicin, J. Drug Del. Sci. Tech., 30: 417-423,
       2015.

                                                                                                       Page 19
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 593 of 1374 PageID #:
                                    27098


  256) Wang, H., Zhang, G., Sui, H., Liu, Y., Park, K. and Wang, W.: Comparative studies on the properties
       of glycyrrhetinic acid-loaded PLGA microparticles prepared by emulsion and template methods, Int.
       J. Pharm., 496: 723-731, 2015.
  257) Han, B., Yun, G.Y., Boley, W., Kim, H.D., Hwang, J.Y., Chiu G., and Park, K.: Dropwise gelation-
       dehydration kinetics during drop-on-demand printing of hydrogel-based materials, Int. J. Heat Mass
       Transfer, 30: 417-423, 2016.
  258) Ma, Y., He, S., Ma, X., Hong, T., Li, Z., Park, K., and Wang, W.: Silymarin-loaded nanoparticles
       based on stearic acid-modified Bletilla striata polysaccharide for hepatic targeting, Molecules, 21:
       265 (10 pages), 2016.
  259) Kim, D.Y., Kwon, D.Y., Kwon, J.S., Park, J.H., Park, S.H., Oh, H.J., Kim, J.H., Min, B.H., Park, K.,
       and Kim, M.S.: Synergistic anti-tumor activity through combinational intratumoral injection of an in-
       situ injectable drug depot, Biomaterials 85: 232-245, 2016.
  260) Gao, W., Chen, Y., Thompson, D. H., Park, K., and Li, T. Impact of surfactant treatment of paclitaxel
       nanocrystals on biodistribution and tumor accumulation in tumor-bearing mice. J. Control. Release,
       237: 168-176, 2016.
  261) Park, K.: Drug Delivery of the Future: Chasing the Invisible Gorilla, J. Control. Release, 240: 2-8,
       2016.
  262) Han, B., Qu, C., Park, K., Konieczny, S.F., and Korc, M.: Recapitulation of complex transport and
       action of drugs at tumor microenvironment using tumor-microenvironment-on-chip, Cancer Letters,
       380: 319-329, 2016.
  263) Báez-Santos, Y.M., Otte, A., and Park, K.: A fast and sensitive method for the detection of leuprolide
       acetate: a high-throughput approach for the in vitro evaluation of liquid crystal formulations, Anal.
       Chem. 88: 4613-4618, 2016.
  264) Park, K.: Drug delivery research: The invention cycle, Mol. Pharm., 13 (7): 2143-2147, 2016.
  265) He, Y. and Park, K.: Effects of the microparticle shape on cellular uptake, Mol. Pharm., 13: 2164-
       2171, 2016.
  266) Key, J., Dhawan, D., Cooper, C.L., Knapp, D.W., Kim, K., Kwon, I.C., Choi, K., Park, K., Decuzzi,
       P., Leary, J.F.: Multicomponent, peptide-targeted glycol chitosan nanoparticles containing
       ferrimagnetic iron oxide nanocubes for bladder cancer multimodal imaging, Int. J. Nanomedicine, 11;
       4141-4155, 2016.
  267) Lee, B.K., Yun, Y., and Park, K.: PLA micro- and nano-particles, Adv. Drug Del. Rev., 106: 176-191,
       2016.
  268) Lim, D.G., Prin, E., Kang, E., Park, K., and Seong, H.J.: Combinatorial nanodiamond in
       pharmaceutical and biomedical applications, Int. J. Pharm. 514: 41-51, 2016.
  269) Báez-Santos, Y.M., Otte, A., Mun, E.A., Soh, B.-K., Song, C.-G., Lee, Y.N., and Park, K.:
       Formulation and characterization of a liquid crystalline hexagonal mesophase region of
       phosphatidylcholine, SPAN 80 and tocopherol acetate for sustained delivery of leuprolide acetate, Int.
       J. Pharm.514: 314-321, 2016.
  270) Wang, H., Zhang, G., Ma, X., Kiu, Y., Feng, J., Park, K., and Wang, W.: Enhanced encapsulation
       and bioavailability of breviscapine in PLGA microparticles by nanocrystal and water-soluble
       polymer template techniques, Eur. J. Pharm. Biopharm. 115: 177-185, 2017.
  271) Lee, H.C., Ejserholm, F. Gaire, J. Currlin, S. Schouenborg, Je. Wallman, L. Bengtsson, M. Park, K.,
       Otto, K.: Histological evaluation of flexible neural implants; flexibility limit for reducing the tissue
       response? J. Neural Eng., 14: 036026 (12 pp), 2017.



                                                                                                         Page 20
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 594 of 1374 PageID #:
                                    27099


  272) Salva, R., Mrsny, R., Park, K., Aubert, I., and Stamoran, C.: Insignts and lessons from a scientific
       conference on non-invasive delivery of macromolecules, Pharm. Res., 34: 1149-1151, 2017.
  273) Scott, R.A., Ramaswamy, A.K., Park, K., and Panitch, A.: Decorin mimic promotes endothelial cell
       health in monolayers and EC-SME co-cultures, J. Tissue Eng. Regen. Med., 11(5): 1365-1376, 2017.
  274) Garner, J., Davidson, D., Eckert, G.J., Barco, C.T., Park, H., and Park, K.: Reshapable polymeric
       hydrogel for controlled soft-tissue expansion: In vitro and In vivo evaluation, J. Contol. Release, 262:
       201-211, 2017.
  275) Shi, Y., Pei, J. Pei, Zhang, L., Lee, B.K., Yun, Y., Zhang, J., Li, Z., Gu, S., Park, K., and Yuan, G.:
       Understanding the effect of magnesium degradation on drug release and anti-proliferation on smooth
       muscle cells for magnesium-based drug eluting stents. Corrosion Science, 123:297-309, 2017.
  276) Lee, H.C., Gaire, J., Currlin, S.W., McDermott, M.D., Park, K., and Otto, K.J.: Foreign body
       response to intracortical microelectrodes is not altered with dip-coating of polyethylene glycol (PEG),
       Frontiers in Neuroscience, 11: Article 513 (11 pages), 2017.
  277) Otte, A., Báez-Santos, Y.M., Mun, E.A., Soh, B.-K., Lee, Y.N. and Park, K.: The in vivo
       transformation and pharmacokinetic properties of a liquid crystalline drug delivery system, Int. J.
       Pharm., 532: 345-351, 2017.
  278) Barwinska, D., Garner, J. Davidson, D., Cook, T., Eckert, G., Tholpady, S.S., March, K., Park, K.,
       and Barco, C.: Mucosal perfusion preservation by a novel shapeable tissue expander for oral
       reconstruction. Plastic and Reconstructive Surgery – Global Open, 5: e1449 (8 pages), 2017.
  279) Ozcelikkale, A., Shin, K., Noe-Kim, V., Elzey, B.D., Dong, Z., Zhang, J.T., Kim, K., Kwon, I.C.,
       Park, K., and Han, B.: Differential response to doxorubicin in breast cancer subtypes simulated by a
       microfluidic tumor model, J. Control. Release, 266: 129-139, 2017.
  280) Park, K.: The drug delivery field at the inflection point: Time to fight its way out of the egg, J.
       Control. Release, 267: 2–14, 2017.
  281) Garner, J., Skidmore, S., Park, H., Park, K., Choi, S., and Wang, Y.: Beyond Q1/Q2: The impact of
       manufacturing conditions and test methods on drug release from PLGA-based microparticle depot
       formulation, J. Pharm. Sci., 107: 353-361, 2018.
  282) Lee, H.Y., Park, J.H., Ji, Y.B., Kwon, D.Y., Lee, B.K., Kim, J.H., Park, K. and Kim, M.S.:
       Preparation of pendant group-functionalized amphiphilic diblock copolymers in the presence of a
       monomer activator and evaluation as temperature-responsive hydrogels, Polymer, 137:293-302, 2018.
  283) Otte, A. Soh, B.-K., Yoon, G., and Park, K.: Liquid crystalline drug delivery vehicles for poorly
       soluble (and soluble) drugs, Int. J. Pharm. 539: 175-183, 2018.
  284) Bowling, J., Davidson, D.D., Tholpady, S., Park, K., Katona, T., Eckert, G., Chu, T.-M. G., and
       Barco, C.T.: Baseline biomechanical properties of non-expanded tissue samples in dogs, Plastic and
       Reconstructive Surgery – Global Open, 6: e1773, 2018.
  285) Kim, N.A., Thapa, R., Jeong, S.H., Bae, H.-D., Maeng, J., Lee, K., and Park, K.: Enhanced intranasal
       insulin delivery by formulations and tumor protein-derived protein transduction domain as an
       absorption enhancer, J. Control. Release, 294: 226-236, 2018.
  286) Skidmore, S., Hadar, J., Garner, J., Park, H., Park, K., Wang, Y. and Jiang, X.J.: Complex sameness:
       Separation of mixed poly(lactide-co-glycolide)s based on the lactide:glycolide ratio, J. Control.
       Release, 300: 174-184, 2019.
  287) Park, K. and Otte, A. Prevention of Opioid Abuse and Treatment of Opioid Addiction: The Current
       Status and Future Possibilities, Ann. Rev. Biomed. Eng., 21: 61-84, 2019.




                                                                                                             Page 21
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 595 of 1374 PageID #:
                                    27100


  288) Hadar, J., Skidmore, S. Garner, G., Park, H., Park, K., Wang. Y., Qin, B., and Jiang, X.J.:
       Characterization of branched poly(lactide-co-glycolide) polymers used in injectable, long-acting
       formulations, J. Control. Release, 304: 75-89, 2019.
  289) Park, K., Skidmore, S., Hadar, J., Garner, J., Park, H., Otte, A., Soh, B.K., Yoon, G., Yu, D., Yun,
       Y., Lee, B.K., Jiang, X.J. and Wang, Y. Injectable, long-acting PLGA formulations: Analyzing
       PLGA and understanding microparticle formation, J. Control. Release, 304: 125-134, 2019.
  290) Chhetri, A., Chittiboyina, S., Atrian, F., Bai, Y., Delisi, D., Rahimi, R., Garner, J., Efremov, Y., Park,
       K., Talhouk, R., Lelievre, S.: Cell culture and coculture for oncological research in appropriate
       microenvironments, Current Protocols in Chemical Biology, 11(2): e65 (47 pages) doi:
       10.1002/cpch.65. 2019.
  291) Garner, J., Davidson, D.D., Barwinska, D., Eckert, G.J., Tholpady, S.S., Park, K., Barco, C.T.:
       Reshapeable hydrogel tissue expander for ridge augmentation: Results of a series of successive
       insertions at the same intraoral site, Journal of Periodontology, 90:718-727, 2019,
  292) Chang, D.M. Park, K. and Famili, A.: Hydrogels for sustained delivery of biologics to the back of
       the eye, Drug Discovery Today, 24: 1470-1482, 2019
  293) Garner, J., Hadar, J., Skidmore, S., Jessmon, F., Immel R. Tyler, A., and Park, K.: Narrow molecular
       wegith margins for the thermogelling property of polyester-polyether block copolymers, J. Appl.
       Polym. Sci., in press.


  Book Chapters
  1) Park, K. and Robinson, J.R.: Polymer binding to epithelial cells, in Optimization of Drug Delivery,
     Bundgaard, H., Hansen, A.B., and Kofod, H., Eds., Munksgaard, Copenhagen, 1982, pp. 35-52.
  2) Park, K., Wood, R.W., and Robinson, J.R.: Oral controlled release systems, in Medical Applications of
     Controlled Release, Langer, R.S., and Wise, D., Eds., CRC Press, 1984, pp. 159-201.
  3) Park, K., Ch'ng, H.S., and Robinson, J.R.: Alternative approaches to controlled drug delivery:
     Bioadhesives and in-situ systems, in Recent Advances in Drug Delivery Systems, Anderson, J.M., and
     Kim, S.W., Eds., Plenum Press, 1984, pp. 163-183.
  4) Park, K., Cooper, S.L., and Robinson, J.R.: Bioadhesive hydrogels, in Hydrogels in Medicine and
     Pharmacy, Peppas, N.A., Ed., CRC Press, Boca Raton, 1987, pp. 151-175.
  5) Park, K., Mosher, D.F., and Cooper, S.L.: Ex vivo measurement of platelet adhesion to polymeric
     surfaces. Methods in Enzymology, 169:91-104, 1989.
  6) Park, K., Park, H., and Albrecht, R.M.: Factors affecting the staining with colloidal gold, in Colloidal
     Gold: Principles, Methods and Applications, Vol. I, Hayat, M.A., Ed., Academic Press, San Diego,
     1989, pp. 489-518.
  7) Park, K. and Park, H.: Test methods of bioadhesion, in Bioadhesive Drug Delivery Systems, Lenaerts,
     V. and Gurny, R., Eds., CRC Press, Boca Raton, 1989, pp. 43-64.
  8) Shalaby, W.S.W., Blevins, W.E., and Park, K.: Enzyme-degradable hydrogels: Properties associated
     with albumin-crosslinked polyvinylpyrrolidone hydrogels, in Water-Soluble Polymers: Fundamental
     Chemistry & Contemporary Applications, Butta, G., McCormick, C. and Shalaby, S.W., Eds.,
     American Chemical Society, Washington, (ACS Symposium Series 467), 1991, pp. 484-492.
  9) Goodman, S.L., Park, K. and Albrecht, R.M.: A correlative approach to colloidal gold labeling with
     video-enhanced light microscopy, low voltage scanning electron microscopy and high voltage electron
     microscopy, in Colloidal Gold: Principles, Methods and Applications, Vol. III, Hayat, M.A., Ed.,
     Academic Press, San Diego, 1991, pp. 369-409.


                                                                                                         Page 22
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 596 of 1374 PageID #:
                                    27101


  10) Kamath, K.R. and Park, K.: Mucosal adhesive preparations, in Encyclopedia of Pharmaceutical
      Technology, Vol. 10, Swarbrick, J. and Boyland, J.C., Eds., Marcel Dekker, New York, 1993, pp. 301-
      331.
  11) Shalaby, W.S.W. and Park, K.: Modified proteins and saccharides, in Designed-to-Degrade
      Biomedical Polymers, Shalaby, S.W., Ed., Hanser Publishers, New York, 1994, pp. 213-258.
  12) Kamath, K.R. and Park, K.: Biodegradable hydrogels in drug delivery, in Advanced Drug Reviews,
      Vol. 11, Scranton, A. and Peppas, N.A., Eds., Elsevier, New York, 1993, pp. 59-84.
  13) Amiji, M., Kamath, K.R., and Park, K.: Albumin-modified biomaterial surfaces for reduced
      thrombogenicity, in Encyclopedia of Biomaterials and Bioengineering, Vol. 2, Wise, D.L., Senior Co-
      Editor, Marcel Dekker, New York, 1995, pp. 1057-1070.
  14) Park, H. and Park, K.: Hydrogels in bioapplications, in Hydrogels and Biodegradable Polymers for
      Bioapplications, Ottenbrite, Hwang, R.S. and Park, K., Eds., American Chemical Society,
      Washington, D.C., 1996, pp. 2-10.
  15) Lee, S.J. and Park, K.: Statistical mechanics of protein adsorption, in Interfacial Behavior of
      Bioproducts, Brash, J.L. and Wokciechowski, P.W., Eds., Marcel Dekker, 1996, pp. 173-207.
  16) Park, K. and Park, H.: Smart hydrogels, in The Polymeric Materials Encyclopedia: Synthesis,
      Properties and Applications, Salamone, J.C., Ed., CRC Press, Boca Raton, FL, 1996, pp. S200-S206.
  17) Shalaby, W.S.W. and Park, K.: Enzyme-degradable hydrogels, in The Polymeric Materials
      Encyclopedia: Synthesis, Properties and Applications, Salamone, J.C., Ed., CRC Press, Boca Raton,
      FL, 1996, pp. E173-E182.
  18) Bowersock, T. and Park, K.: Vaccines and other immunologic products, in Encyclopedia of
      Pharmaceutical Technology, Vol. 16, Swarbrick, J. and Boyland, J.C., Eds., Marcel Dekker, New
      York, 1996, pp. 115-151.
  19) Chen, J., Jo, S., and Park, K.: Degradable hydrogels, in Handbook of Biodegradable Polymers, Domb,
      A.J., Kost, J., and Wiseman, D., Eds., Harwood Academic Publishers, Amsterdam, Netherlands, 1997,
      pp. 203-230.
  20) Park, K., Obaidat, A., Li, T., and Park, H.: Future of glucose sensing and insulin delivery: A point of
      view, in Advances in Polymeric Biomaterials Science, Akaike, T., Okano, T., Akashi, M., Terano, M.,
      and Yui, N. Eds., CMC Co., Ltd., Tokyo, Japan, 1997, pp. 465-487.
  21) Chen, J., Park, H., and Park, K.: Superporous hydrogels as a platform for oral controlled drug delivery,
      in Handbook of Pharmaceutical Controlled Release Technology, Wise, D., Ed., Marcel Dekker, Inc.,
      2000, pp. 211-224.
  22) Park, K. and Mrsny, R.: Controlled drug delivery: Present and future, in Controlled Drug Delivery:
      Designing Technologies for the Future, Park, K. and Mrsny, R., Eds., American Chemical Society,
      Washington, D.C., 2000, pp. 2-12.
  23) Park, K.: Biomaterials and controlled drug delivery: Achievements by Professor Sung Wan Kim, in
      Biomaterials and Drug Delivery toward New Millennium, Park, K.D., Kwon, I.C., Yui, N., Jeong,
      S.Y. and Park, K., Eds., Han Rim Won Publishing Co., 2000, pp. 1-7.
  24) Park, K., Chen, J., and Park, H.: Superporous hydrogel composites: A new generation of hydrogels
      with fast swelling kinetics, high swelling ratio and high mechanical strength, in Polymeric Drugs and
      Drug Delivery Systems, Ottenbrite, R.M., and Kim, S.W., Eds., Technomic Publishing Co., 2001, pp.
      145-156.
  25) Lee, J.H., Li, T., and Park, K.: Solvation interactions for protein adsorption to biomaterial surfaces, in
      Water in Biotechnological Surface Science, Morra, M. Ed., John Wiley & Sons, New York, 2001, pp.
      127-146.

                                                                                                         Page 23
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 597 of 1374 PageID #:
                                    27102


  26) Lee, J.H. and Park, K.: Modification of natural polymers: Albumin, in Methods of Tissue Engineering,
      Atala, A. and Lanza, R., Eds., Academic Press, San Diego, CA, 2001, pp. 525-538.
  27) Sa, H., Chien, Y.W., Park, H., Hwang, S.-J., Park, K., and Lloyd, A.W.: New generation technologies,
      in Drug Delivery and Targeting for Pharmacists & Pharmaceutical Scientists, Hillery, A.M., Lloyd,
      A.W., and Swarbrick, J., Eds., Harwood Academic Publishers, 2001, pp. 421-441.
  28) Qiu, Y. and Park, K.: Environment-sensitive hydrogels for drug delivery, Advanced Drug Delivery
      Reviews, 53: 321-339, 2001. 64: 49-60, 2012.
  29) Kim, J.J. and Park, K.: Applications of smart hydrogels in separation, in Smart Polymers for
      Bioseparation and Bioprocessing, Mattiasson, B. and Galaev, I., Eds., Harwood Publishers, 2002, pp.
      140-162.
  30) Lee, J.H., Kim, J.J., and Park, K.: Glucose-sensitive hydrogel membranes, in Polymeric Biomaterials,
      Dumitriu, S., Ed., Marcel Dekker, Inc., New York, NY, 2002, pp. 739-752.
  31) Mittal, S.K., HogenEsch, H., and Park, K.: Vaccines and other immunological products , in
      Encyclopedia of Pharmaceutical Technology, Swarbrick, J. and Boyland, J.C., Eds., Marcel Dekker,
      New York, NY, 2002, pp. 2895-2916.
  32) Qiu, Y. and Park, K.: Modulated drug delivery, in Supramolecular Design for Biological Applications,
      Yui, N., Ed., CRC Press, Boca Raton, 2002, pp. 227-243.
  33) Byrne, M.E., Park, K., and Peppas, N.A.: Biomimetic materials for selective recognition of
      biomolecules, in Biological and Biomimetic Materials – Properties to Function, McKittrick, J.,
      Aizenberg, J., Kittrick, J.M.M., Orme, C.A., Vekilov, P., Eds., Vol. 724, MRS, Pittsburgh, PA, 2002,
      pp 193-199.
  33) Blanchette, J.O., Park, K., and Peppas, N.A.: Oral administration of chemotherapeutic agents using
      complexation hydrogels, Biological and Biomimetic Materials - Properties to Function. (Material
      Research Society Symposium Proceedings. Volume 724). McKittrick, J.. Aizenberg, J., Kittrick,
      J.M.M., Orme, C.A., Veklov, P., Eds. Material Research Society, Warrendale, PA. www.mrs.org.
      2002, pp. 215-220.
  35) Hwang, S.J., Baek, N.J., Park, H.S., and Park, K.: Hydrogels, in Drug Delivery Systems for Cancer,
      Brown, D.M., Ed., Humana Press, 2003, pp. 97-115.
  36) Jun, G.E., Savaiano, J.K., Park, K., Webster, T.J.: Nanostructured and aligned polymer for articular
      cartilage repair, in NANO2002, 6th International Conference on Nanostructured Materials
      Proceedings, CD, 2003.
  37) Baek, N. and Park, K.: Natural polymer gels with fast responses, in Reflexive Polymers and
      Hydrogels: Understanding and Designing the Fast-responsive Polymeric Systems, Yui, N., Mrsny, R.,
      and Park, K., Eds., CRC Press, Boca Raton, FL, 2004, pp. 85-96.
  38) Kim, J.-D., Yang, S.R., Cho, Y.W., and Park, K.: Fast responsive nanoparticles of hydrophobically
      modified poly(amino acid)s and proteinoids, in Reflexive Polymers and Hydrogels: Understanding
      and Designing the Fast-responsive Polymeric Systems, Yui, N., Mrsny, R., and Park, K., Eds., CRC
      Press, Boca Raton, FL, 2004, pp. 373-400.
  39) Park, K., Yui, N., and Mrsny, R.: A perspective on current and future synthetic reflexive systems, in
      Reflexive Polymers and Hydrogels: Understanding and Designing the Fast-responsive Polymeric
      Systems, Yui, N., Mrsny, R., and Park, K., Eds., CRC Press, Boca Raton, FL, 2004, pp. 427-437.
  40) Yoon, Y. and Park, K.: Microencapsulation of protein drugs: A novel approach, in Tissue Engineering
      and Novel Delivery Systems, Yaszemski, M.J., Trantolo, D.J., Lewandrowski, K-U., Hasirci, V.,
      Altobelli, D.E., and Wise, D.L., Eds., Marcel Dekker, 2004, pp. 305-332.



                                                                                                      Page 24
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 598 of 1374 PageID #:
                                    27103


  41) Park, K.: Cellular drug delivery: Present and potential, in Cellular Drug Delivery: Principle and
      Practice, Lu, D.R. and Øie, S., Eds., Humana Press, 2004, pp. 1-5.
  42) Jeong, S.H., Fu, Y., and Park, K.: Hydrogels for oral administration, in Polymeric Drug Delivery
      Systems, Kwon, G., Ed., Marcel Dekker, 2005, pp. 195-214.
  43) Cho, Y.W., Jeong, J.H., Ahn, C.H., Kim, J.D., and Park, K.: Cationic polymers for gene delivery:
      Formation of polycation-DNA complexes and in vitro transfection, Chapter 5 in Cell Biology: A
      Laboratory Handbook, 3rd Edn., Celis, J.E., Ed., Elsevier, 2005, pp. 29-34.
  44) Huh, K.M. and Park, K.: Copolymer, block copolymers stimuli and thermosensitive polymers, in
      Biomaterials-based Delivery and Biocompatibility of Protein and Nucleic Acids, Mahato, R., Ed.,
      CRC Press, 2005, pp. 73-93.
  45) Ooya, T. and Park, K.: Polymer solution properties, micelles, dendrimers, and hydrogels, in
      Biomaterials-based Delivery and Biocompatibility of Protein and Nucleic Acids, Mahato, R., Ed.,
      CRC Press, 2005, pp. 95-118.
  46) Lee, S.C., Yoon, Y., and Park, K.: Albumin modification, in Scaffolding in Tissue Engineering, Ma,
      P.X. and Elisseeff J., Eds., Marcel Dekker, 2005, pp. 283-299.
  47) Yeo, Y. and Park, K.: Recent advances in microencapsulation technology, in Encyclopedia of
      Pharmaceutical Technology, 2nd Edn. Swarbrick, J., Ed., Marcel Dekker, New York, NY, 2005, pp.
      1-15.
  48) Huh, K., Lee, S.C., Ooya, T., and Park, K.: Polymeric delivery systems for poorly soluble drugs, in
      Encyclopedia of Pharmaceutical Technology, 2nd Edn. Swarbrick, J., Ed., Marcel Dekker, New York,
      NY, 2004.
  49) Jeong, S.H. and Park, K.: Hydrogel drug delivery systems, in Polymers in Drug Delivery, Uchegbu,
      I.F., Ed., Taylor and Francis, 2006, pp. 49-62.
  50) Park, J.H., Huh, K.M., Ye, M., and Park, K.: Hydrogels, in Encyclopedia of Chemical Processing,
      Lee, S. and LaPierre, C.W., Eds., Marcel Dekker, New York, NY, 2006, pp. 1307-1317.
  51) Ooya, T., Lee, S.C., Huh, K.M., and Park, K.: Hydrtropic nanocarriers for poorly soluble drugs, in
      Nano-encapsulation Technologies: Frontiers of Nanotherapy, Mozafari, R., Ed., Springer,
      Netherlands, 2006, Vol. 1, pp. 51-73.
  52) Jeong, S.H., Park, J.H., and Park, K.: Formulation issues around lipid-based oral and parenteral
      delivery systems, in Role of Lipids in Modifying Oral and Parenteral Drug Delivery, Wasan, K.M.,
      Ed., John Wiley & Sons, 2006, pp.32-47.
  53) Lee, S. C., Huh, K. M., Ooya, T., and Park, K.: Hydrotropic Polymer Micelles for Cancer
      Therapeutics, in Nanotechnology for Cancer Therapeutics, Amiji, M., Ed., CRC Press, 2007, pp. 385-
      408.
  54) Cho, Y.W., Park, J.H., Park, J.S., and Park, K.: PEGylation: Camouflage of proteins, cells, and
      nanoparticles against recognition by the body's defense mechanism, Chapter 4.5 in Handbook of
      Pharmaceutical Biotechnology, Gad, W., Ed., John Wiley and Sons, 2007, pp. 489-510.
  55) Kwon, I.K., Jeong, S.H., Kang, E., and Park, K.: Nanoparticulate drug delivery for cancer therapy,
      Chapter 19 in Cancer Nanotechnology, Nalwa, H.S. and Webster, T., Eds., American Scientific
      Publishers, Stevenson Ranch, CA, 2007, pp. 333-344.
  56) Kwon, I.K., Kim, S.W., Chaterji, S., Vedantham, K., and Park, K.: Smart drug delivery systems, in
      Smart Materials and Structures, Schwartz, M., Ed., CRC, 2008, pp. 13.1-13.10.
  57) Kim, S., Kwon, I.K., Kwon, I.C., and Park, K.: Nanotechnology in drug delivery: Past, present, and
      future, in Nanotechnology in Drug Delivery, de Villiers, M.M. and Kwon, G.S., Eds., AAPS Springer,
      2008, pp. 581-596.

                                                                                                      Page 25
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 599 of 1374 PageID #:
                                    27104


  58) Wei, X., Lee, Y-K., Huh, K.M., Kim, S., and Park, K.: Safety and efficacy of nano/micro materials,
      Chapter 4 in Safety of Nanoparticles: From Manufacturing to Clinical Applications, Webster, T.J. and
      Pareta, R., Eds., Springer, 2008, pp. 63-88.
  59) Jeon, O. and Park, K.: Biodegradable polymers for drug delivery systems, in the Encyclopedia of
      Surface and Colloid Science, Somasundaran, P., Ed., Taylor and Francis, 2009, pp. 1-15 (1:1).
  60) Vedantham, K., Chaterji, S., Kitsongsermthon, J., Garner, J., and Park, K.: Future outlook for drug
      eluting stents, in Drug Device Combination Products: Delivery Technologies and Applications, Lewis,
      A., Ed., Woodhead Publishing, 2009, Chapter 6 (pp. 117-153).
  61) Omidian, H. and Park, K.: Fast-responsive macroporous hydrogels, in Macroporous Polymers:
      Production, Properties and Biotechnological/Biomedical Applications, Mattiasson, B., Kumar, A., and
      Galaev, I., Eds., CRC Press, 2010, Chapter 8 (pp. 179-208).
  62) Omidian, H. and Park, K.: Introduction to hydrogels, in Biomedical Applications of Hydrogels
      Handbook, Ray M. Ottenbrite, Kinam Park, and Teruo Okano, Eds., Springer, 2010, pp. 1-16.
  63) Omidian, H. and Park, K.: Engineered high swelling hydrogels, in Biomedical Applications of
      Hydrogels Handbook, Ray M. Ottenbrite, Kinam Park, and Teruo Okano, Eds., Springer, 2010, pp.
      351-374.
  64) Mun, G., Suleimenov, I., Park, K., and Omidian, H.: Superabsorbent hydrogels, in Biomedical
      Applications of Hydrogels Handbook, Ray M. Ottenbrite, Kinam Park, and Teruo Okano, Eds.,
      Springer, 2010, pp. 375-391.
  65) Omidian, H., Park, K., and Sinko, P.J.: Pharmaceutical Polymers, in Martin’s Physical Pharmacy and
      Pharmaceutical Sciences, Sinko, P., Ed., Lippincott Williams & Wilkins, 2010, Chapter 20 (pp. 492-
      515).
  66) Kim, S.W. and Park, K.: Polymer micelles for drug delivery, in Targeted Delivery of Small and
      Macromolecular Drugs: Problems Faced and Approaches Taken, Ajit Narang and Ram Mahato, Eds.,
      Taylor and Francis Group, 2010, Chapter 19 (pp. 513-551).
  67) Kim, M.S., Kim, J.H., Min, B.H., Park, K., and Lee, H.B.: Implantable delivery systems, in Biodrug
      Delivery Systems: Fundamentals, Applications and Clinical Development, Morishita, M. and Park, K.,
      Eds., Informa Healthcare, New York, NY, 2010, Chapter 18 (pp. 293-308).
  68) Wen. H. and Park, K.: Introduction and overview of oral controlled release formulation design, in
      Oral Controlled Release Formulation Design and Drug Delivery: Theory to Practice, Wen, H. and
      Park, K., Eds., John Wiley & Sons, 2010, Chap. 1.
  69) Omidian, H. and Park, K.: Oral targeted drug delivery systems: Gastric retention devices, in Oral
      Controlled Release Formulation Design and Drug Delivery: Theory to Practice, Wen, H. and Park,
      K., Eds., John Wiley & Sons, 2010, Chap. 12.
  70) Chen, X., Wen, H., and Park, K.: Challenges and new technologies of oral controlled release, in Oral
      Controlled Release Formulation Design and Drug Delivery: Theory to Practice, Wen, H. and Park,
      K., Eds., John Wiley & Sons, 2010, Chap. 16.
  71) Holback, H. and Park, K.: Swelling of hydrogels, in Biomedical Hyrdogels: Biochemistry,
      Manufacture And Medical Applications, Steve Rimmer, Ed., Woodhead Publishing, 2011, pp. 3-24.
  72) Acharya, G., McDermott, M., Shin, S.J., Park, H., and Park, K.: Hydrogel templates for fabrication of
      homogeneous polymer microparticles, in Biomedical Nanotechnology. Methods and Protocols, Sarah
      Hurst, Ed., Springer, 2011, pp. 179-185.
  73) Tran, T.H., Garner, J., Fu, Y., Park, K., and Huh, K,-M.: Biodegradable elastic hydrogels for tissue
      expander application, in Handbook of Biodegradable Polymers. Synthesis, Characterization and
      Applications, Lendlein, A. and Sisson, A., Eds., Wiley-VCH, 2011, 217-236.

                                                                                                      Page 26
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 600 of 1374 PageID #:
                                    27105


  74) Omidian, H., Fesharaki, S., and Park, K.: Oral controlled release systems and technologies, in
      Controlled Release in Oral Delivery, Clive G. Wilson and Patrick J. Crowley, Eds., The Controlled
      Release Society Advances in Delivery Science and Technology, 2011, pp. 109-130.
  75) Omidian. H. and Park, K.: Hydrogels, in Comprehensive Biomaterials, Paul Ducheyne, Ed. Elsevier,
      New York, NY, 2011, pp. 563-576.
  76) Omidian. H. and Park, K.: Hydrogels, in Fundamentals and Applications of Controlled Release Drug
      Delivery, Juergen Siepmann, Ronald Siegel, and Michael Rathbone, Eds. Spinger, New York, NY,
      2012, pp. 75-106.
  77) Kim, S.W. and Park, K.: Tailor-made hydrogels for tumor delivery, in Drug Delivery in Oncology -
      From Research Concepts to Cancer Therapy, Felix Kratz, Peter Senter, and Henning Steinhagen, Eds.,
      Wiley-VCH, 2012, pp. 1071-1097.
  78) Cho, J., Kim, S., and Park, K.: Nanotechnology in drug delivery, in Nanotechnology Handbook,
      Yubing Xie, Ed., CRC Press/Taylor & Francis Group, Boca Raton, FL., 2012, pp. 519-534.
  79) Kim, M.S. and Park, K.: Injectable hydrogel, in Drug Delivery and Biomedical Imaging (in Springer
      Encyclopedia of Nanotechnology), Paolo Decuzzi, Ed., Springer, 2012, pp. 1091-1096.
  80) Jeong, S.H., Oh, K.T., and Park, K.: Glucose-sensitive hydrogels, in Polymeric Biomaterials, 3rd Edn.,
       Vol. II. Medicinal and Pharmaceutical Applications of Polymers, Severian Dumitriu and Valentin
       Popa, Eds., CRC Press, 2013, Chapter 2, pp. 43-64.
  81) Lu, Y. and Park, K.: Microencapsulation: Methods and Pharmaceutical Applications, in Encyclopedia
      of Pharmaceutical Science and Technology, 4th Edn. Swarbrick, J., Ed., Informa Healthcare, London,
      UK, 13 pages, 2013.
  82) Mittal, S.K., HogenEsch, H., Vemulapalli, R., and Park, K.: Vaccines, adjuvants and delivery systems
      for infectious diseases , in Encyclopedia of Pharmaceutical Technology, Swarbrick, J., Ed., Marcel
      Dekker, New York, NY, 21 pages, 2013.
  83) Lee, B.K., Yun, Y.H., Park, K., and Sturek, M.: Introduction to biomaterials for cancer therapeutics, in
      Biomaterials for Cancer Therapeutics, Kinam Park, Ed., Woodhead Publishing Ltd., Oxford, UK,
      2013. Chapter 1.
  84) Shin, C.S., Kwak, B., Han, B., Park. K. and Panitch, A.: 3D cancer tumor models for evaluating
      chemotherapeutic efficacy, in Biomaterials for Cancer Therapeutics, Kinam Park, Ed., Woodhead
      Publishing Ltd., Oxford, UK, 2013. Chapter 16.
  85) Park, K., Bae, Y.H., and Mrsny, R.: The missing components today and the new treatment tomorrow,
      in Cancer Targeted Drug Delivery: An Elusive Dream, Bae, Y.H., Mrsny, R., and Park, K., Eds.,
      Springer, New York, 2013. Chapter 26.
  86) Park, K.: Preface, in Functional Polymers for Nanomedicine, Youqing Shen, Ed., Royal Society of
      Chemistry Publishing, 2013, pp. v-vi.
  87) Lu, Y. and Park, K.: Mucosal drug delivery, in Biomaterials Science: An Introduction to Materials
      and Medicine, Ratner, B.D., Hoffman, A.S., Schoen, F.J., and Lemons, J.E., Eds., Elsevier, pp. 1510-
      1518 (Appendix F - Chapter II.5.16 - Drug delivery systems: H).
  88) Kim, S. and Park, K.: Smart hydrogels as in vivo drug delivery systems, in Biomaterials Science: An
      Introduction to Materials and Medicine, Ratner, B., Schoen, F., Lemons, J., and Hoffman, A., Eds.,
      Elsevier, pp. 1518-1524 (Appendix G - Chapter II.5.16 - Drug delivery systems: I).
  89) Heo, D.N., Min, K.H., Choi, G.H., Kwon, I.K., Park, K., and Lee, S.C.: Scale-up production of
      theragnostic nanoparticles, in Cancer Theanostics, Stepehen Wong, Wolfgang Weber, and Shawn
      Chen, Eds., Elsevier, 2014. Chapter 24 (pp. 457-470).



                                                                                                      Page 27
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 601 of 1374 PageID #:
                                    27106


  90) Mastropietro, D., Muppalaneni, S., Kwon, Y., Park, K., and Omidian, H.: Polymers in drug delivery,
      in Drug Delivery, Ashim Mitra, Deep Kwatra, and Aswani D. Vadlapudi, Eds., Jones & Bartlett
      Learning, 2014, pp. 129-156.
  91) J. Garner, K. Park, Chemically Modified Natural Polysaccharides to Form Gels, in: K.G. Ramawat, J.-
      M. Mérillon (Eds.) Polysaccharides, Springer International Publishing, 2014, Chapter 31-1 (pp. 1-25).
  92) Yun, Y.H., Lee, B.K., Garner, J. and Park, K.: Polysaccharide hydrogels: the present and the future, in
      Polysaccharide Hydrogels: Characterization and Biomedical Applications, Pietro Matricardi, Franco
      Alhaique, and Tommasina Coviello, Eds., Pan Stanford publishing, 2015, Chapter 14 (pp. 499-509).
  93) Garner, J. and Park, K.: Types and chemistry of synthetic hydrogels, in Gels Handbook.
      Fundamentals, Properties, and Applications of hydrogels. Volume 1: Fundamentals of Hydrogels, Qi
      Wen and Yi Dong, Eds., World Scientific Publishing Company, 2015, Chapter 2 (pp. 17-41).
  94) Lee, B.K., Kim, J.R., Park, K., and Cho, Y.W.: Environment-responsive hydrogels for drug delivery,
      in Molecular, Cellular, and Tissue Engineering, CRC Press, 2015, Chapter 87 (pp. 1689-1710).
  95) Park, J.H., Park, K., and Kim, M.S.: Biodegradable polymer stent, in Biodegradable Polymers: New
      Developments and Challenges, C. C. Chu, Ed., Nova Science, 2015, Chap. 7 (pp. 199-208).
  96) Park, K., Han, B., and Korc, M.: Targeting the tumor microenvironment, in Cancer Nanotechnology
      Plan 2015, Office of Cancer Nanotechnology Research Center for Strategic Scientific Initiatives
      (CSSI), National Cancer Institute/ NIH. 2015, Section I: Emerging Strategies in Cancer
      Nanotechnology. pp. 25-26.
  97) Wang, W. and Park, K.: Biomimetic polymers for in vivo drug delivery, in Bioinspired Systems for
      Drug and Gene Delivery, Zongwei Gu, Ed., John Wiley/China Industry Press, 2015. pp. 109-148
  98) Hillery, A.M. and Park, K.: Conclusions, in Drug Delivery: Fundamentals and Applications, Second
      Edition, Hillery, A. and Park, K., Eds., CRC Press/Taylor & Francis Group, Boca Raton, FL, 2016. pp.
      587-601.
  99) Shin, C.S., Marcano, D.C., Park, K., and Acharya, G.: A; Application of hydrogel template strategy in
      ocular drug delivery, in Biomedical Nanotechnology. Methods and Protocol. (Methods in Molecular
      Biology, Vol. 1570), Sarah Hurst Petrosko and Emily S. Day, Eds., Springer, 2017. pp. 279-285.
  100) Mastropietro, D., Park, K., and Omidian, H.: Polymers in oral drug delivery, in Comprehensive
       Biomaterials Edition II, Paul Ducheyne, Kevin Healy, Dietmar Hutmacher, David Grainger and James
       Kirkpatrick, Eds., Elsevier, 2017, Chapter 4.23. pp. 430-444.
  101) Jeong, S.H., Lee, S., and Park, K.: Protein analysis for controlled drug delivery systems, in Handbook
       of Analysis and Pharmaceutical Quality, Leventhal, M., Ed., John Wiley and Sons, submitted.

  Journal Cover Stories
  1)   Kinam Park: All nanocarriers are created equal. J. Control. Release 130: 139, 2008.
  2)   Kinam Park: Bioresponsive drug delivery for regenerative medicine. J. Control. Release 130: 201,
       2008.
  3)   Kinam Park: Solid-in-oil nanodispersion shows a possibility of transdermal protein delivery. J.
       Control. Release 131: 1, 2008.
  4)   Kinam Park: Understanding skin architecture: a two photon microscopy study. J. Control. Release
       132: 1, 2008.
  5)   Kinam Park: Trojan monocytes for improved drug delivery to the brain, J. Control. Release 132: 75,
       2008.



                                                                                                         Page 28
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 602 of 1374 PageID #:
                                    27107


  6)   Kinam Park: Ultrasound-activatable drug-loaded microbubbles for intracellular targeting, J. Control.
       Release 132: 151, 2008.
  7)   Kinam Park: Better design of drug-eluting stents using computer modeling, J. Control. Release 133: 1,
       2008.
  8)   Kinam Park: A new method for preventing restenosis: A single IV injection of drug-loaded
       nanoparticles, J. Control. Release 133: 87, 2009.
  9)   Kinam Park: Dendrimer polymeric micelles for enhanced photodynamic cancer treatment, J. Control.
       Release 133: 171, 2009.
  10) Kinam Park: Lectin-immobilized nanospheres for GI tumor targeting, J. Control. Release 134: 1,
      2009.
  11) Kinam Park: Non-ionic polymersomes for delivery of oligonucleotides, J. Control. Release 134: 73,
      2009.
  12) Kinam Park: Non-invasive monitoring of BMP-2 retention and bone formation, J. Control. Release
      134: 157, 2009.
  13) Kinam Park: Smart nanobombs for inducing traumatic death of cancer cells, J. Control. Release 135:
      1, 2009.
  14) Kinam Park: Dynamic control of needle-free jet injection, J. Control. Release 135: 103, 2009.
  15) Kinam Park: Self-exploding microcapsules for pulsed drug delivery, J. Control. Release 135: 185,
      2009.
  16) Kinam Park: Octaarginine-liposomes as an effective vaccine carrier for mature dendritic cells, J.
      Control. Release 136: 1, 2009.
  17) Kinam Park: Non viral vector delivery in vitro using fibrin hydrogels, J. Control. Release 136: 87,
      2009.
  18) Kinam Park: Targeting to retina by submicron-sized liposomes, J. Control. Release 136: 171, 2009.
  19) Kinam Park: Transport across the blood-brain barrier using albumin nanoparticles, J. Control. Release
      137: 1, 2009.
  20) Kinam Park: Real time tracking of single magnetic lipoplex particles in living cells, J. Control.
      Release 137: 89, 2009.
  21) Kinam Park: Xenogeneic delivery of therapeutic products using transient immunosuppression, J.
      Control. Release 137: 173, 2009.
  22) Kinam Park: Confocal Raman spectroscopy to study in vivo skin penetration of retinol, J. Control.
      Release 138:1, 2009.
  23) Kinam Park: Enhanced mucosal vaccination by biodegradable nanoparticles, J. Control. Release 138:
      89, 2009.
  24) Kinam Park: Selective synovectomy using thrombin-sensitive photodynamic agents, J. Control.
      Release 138: 224, 2009.
  25) Kinam Park: Intracellular trafficking of cell-penetrating peptide-avidine complexes, J. Control.
      Release 139: 87, 2009.
  26) Kinam Park: Dry coating of immunotherapeutics to densely packed and short microprojection arrays,
      J. Control. Release 139: 171, 2009.
  27) Kinam Park: PEI–DNA complexes with higher transfection efficiency and lower cytotoxicity, J.
      Control. Release 140, 1, 2009.


                                                                                                          Page 29
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 603 of 1374 PageID #:
                                    27108


  28) Kinam Park: Nanovehicles for enhanced oral delivery of taxanes, J. Control. Release 140, 77-78,
      2009.
  29) Kinam Park, You Han Bae, and David W. Grainger: Preface. The 14th International Symposium on
      Recent Advances in Drug Delivery Systems, February 15–18, 2009, Salt Lake City, UT, USA, J.
      Control. Release 140, 183-184, 2009
  30) Wim Hennink and Kinam Park: The influence of polymer topology on pharmacokinetics, J. Control.
      Release 140, 185, 2009.
  31) Kinam Park: Target cell-specific transgene expression delivery systems, J. Control. Release 141, 1,
      2009.
  32) Kinam Park: Luciferin liposomes for enhanced in vivo bioluminescence, J. Control. Release 141, 109,
      2010.
  33) Daan J.A. Crommelin, Kinam Park, and Alexander Florence: Pharmaceutical nanotechnology: Unmet
      nees in drug delivery, J. Control. Release 141, 263-264, 2010.
  34) Kinam Park: Endocytic uptake and intracellular trafficking of poly(amidoamine)s, J. Control. Release
      142, 1, 2010.
  35) Kinam Park: To PEGylate or not to PEGylate, that is not the question, J. Control. Release 142, 147-
      148, 2010.
  36) Kinam Park: Systemic siRNA Delivery Using Biocompatible Calcium Phosphate Nanoparticles, J.
      Control. Release 142, 295, 2010.
  37) Kinam Park: Monitoring intracellular degradation of exogenous DNA by FCS and FCCS, J. Control.
      Release 143, 1, 2010.
  38) Kinam Park: Tumor regression after systemic administration of transferrin-targeted TNF plasmid-
      dendrimer conjugates, J. Control. Release 143, 167, 2010.
  39) Kinamm Park: Efficient delivery of VEGF via heparin-functionalized nanoparticle–fibrin complex, J.
      Control. Release 143, 281, 2010.
  40) Kinam Park: Safe and effective gene delivery by hybrid polymer-virus vectors, J. Control. Release
      144, 1, 2010.
  41) Kinam Park: Nano is better than micro for targeted vaccine delivery, J. Control. Release 144, 117,
      2010.
  42) Kinam Park: In vivo MRI analysis of intracellular trafficking of paramagnetically labeled liposomes,
      J. Control. Release 144,269 , 2010.
  43) Kinam Park: Efficient oral delivery of paclitaxel using cyclodextrin complexes, J. Control. Release
      145, 1, 2010.
  44) Kinam Park: A new ligand for targeted drug delivery to tumor stromal cells, J. Control. Release 145,
      75, 2010.
  45) Kinam Park: Drug release coating for reduced tissue reaction to implanted neuroprostheses, J.
      Control. Release 145, 177, 2010.
  46) Kinam Park: Positron emission tomography imaging for study of intestinal insulin absorption, J.
      Control. Release 146, 1, 2010.
  47) Ralph Lipp, Randall Mrsny, and Kinam Park: Seventh International Nanomedicine and Drug Delivery
      Symposium (NanoDDS'09), J. Control. Release 146, 163, 2010.
  48) Kinam Park: Focused ultrasound for targeted nanoparticle delivery to tumors, J. Control. Release 146
      (2010) 263.

                                                                                                      Page 30
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 604 of 1374 PageID #:
                                    27109


  49) Kinam Park: Carbonate apatite-facilitated intracellular delivery of siRNA, J. Control. Release 147
      (2010) 1.
  50) Kinam Park: Critical role of molecular imaging for substantially improved anticancer therapy, J.
      Control. Release 147 (2010) 153.
  51) Kinam Park: Effect of shape and size of polymer particles on cellular internalization, J. Control.
      Release 147 (2010) 313.
  52) Kinam Park: Paclitaxel-loaded nanoparticles by temperature-induced phase transition, J. Control.
      Release 148 (2010) 265.
  53) Kinam Park: Achilles heels and Trojan horses against drug-resistant tumor cells, J. Control. Release
      149 (2010) 91.
  54) Kinam Park: Enhanced delivery to endothelial lysosomes by ICAM-1-targeted nanocarriers, J.
      Control. Release 149 (2011) 207-208.
  55) Kinam Park: Selective endothelial targeting of stealthed adenovirus, J. Control. Release 150 (2011)
      127.
  56) Kinam Park: Noninvasive imaging of MT1-MMP-positive tumors, J. Control. Release 150 (3) (2011)
      237.
  56) Kinam Park: Systemic anti-tumor activity of liposomal glucocorticoids, J. Control. Release 151 (1)
      (2011) 1.
  57) Kinam Park: Mechanism of cross-presentation of microencapsulated antigen, J. Control. Release 151
      (3) (2011) 219.
  58) Kinam Park: Injectable hyaluronic acid hydrogel for bone augmentation, J. Control. Release 152 (2)
      (2011) 207.
  59) Kinam Park: Improving the reach of vaccines to low-resource regions with a needle-free vaccine
      delivery device and long-term thermostabilization, J. Control. Release 152 (3) (2011) 329.
  60) Kinam Park: Unraveling the penetration: Model giant plasma membrane vesicles for study of cell-
      penetrating peptides, J. Control. Release 153 (2) (2011) 105.
  61) Kinam Park: Hexagonal prism nanocarriers for mitigated phagocytosis, J. Control. Release 154 (1)
      (2011) 1.
  62) Kinam Park: Administration route and carrier dependent effects on vaccine efficacy: Implications for
      vaccine design, J. Control. Release 154 (2) (2011) 109.
  63) Kinam Park: Shockwave-ruptured nanopayload carriers (SHERPAs) for ultrasound-triggered drug
      release, J. Control. Release 155 (3) (2011) 343.
  64) Kinam Park: Nanocomposite microparticles for injectable cell scaffolds, J. Control. Release 156 (1)
      (2011) 1.
  65) Kinam Park: Cardioprotective properties of Tat-BH4 and Pip2b-BH4 in vivo, J. Control. Release 156
      (2) (2011) 117.
  66) Kinam Park: IVIVC for circulation kinetics of liposomes, J. Control. Release 156 (2011) 275.
  67) Kinam Park: Albumin: A versatile carrier for drug delivery, J. Control. Release 157 (2011) 3.
  68) Kinam Park: Microbubble ultrasound-guided targeted delivery to tumors, J. Control. Release 157
      (2011) 167.
  69) Kinam Park: The optimal formulation variables for tumor targeting, J. Control. Release 157 (2011)
      315.


                                                                                                       Page 31
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 605 of 1374 PageID #:
                                    27110


  70) Kinam Park: Targeted delivery to monocytes, J. Control. Release 158 (2012) 1.
  71) Kinam Park: Comparative study on liposome targeting to tumor endothelium, J. Control. Release 158
      (2012) 181.
  72) Kinam Park: Intraperitoneal delivery of paclitaxel with injectable hydrogel: “Seeing” is not always
      “believing”, J. Control. Release 158 (2012) 355.
  73) Kinam Park: Dual drug-eluting stent, J. Control. Release 159 (2012) 1.
  74) Kinam Park: Kinam Park: Arginine-rich CPPs for improved drug delivery to tumors, J. Control.
      Release 159 (2012) 153.
  75) Kinam Park: Functional enhancement of transplanted islets by extendin-4, J. Control. Release 159
      (2012) 311.
  76) Kinam Park: Toxicity risk of nanocarriers, J. Control. Release 160 (2012) 1.
  77) Kinam Park: A two-step external activation for targeted intracellular delivery, J. Control. Release 161
      (2012) 150.
  78) Kinam Park: Extravascular transport of nanoparticles in solid tumors, J. Control. Release 161 (2012)
      967.
  79) Kinam Park: No penetration of nanoparticles through intact skin, J. Control. Release 162 (2012) 258.
  80) Kinam Park: Active liposomal loading of a poorly soluble ionizable drug. J. Control. Release 162
      (2012) 475.
  81) Kinam Park: Significance of handling, formulation and storage conditions on the stability and
      bioactivity of rhBMP-2. J. Control. Release 162 (2012) 654.
  82) Kinam Park: The role of major vault protein (MVP) in drug resistance. J. Control. Release 163 (2012)
      266.
  83) Kinam Park: Vascular modification by electropermeabilization. J. Control. Release 163 (2012) 404.
  84) Kinam Park: Poly-SNO-HSA: A safe and effective multifunctional antitumor agent. J. Control.
      Release 164 (2012) 105.
  85) Kinam Park: A cell therapy-based cure of the Laron Syndrome. J. Control. Release 165 (2013) 90.
  86) Kinam Park: Targeted delivery nano/micro particles to inflamed intestinal mucosa in human, J.
      Control. Release 165 (2013) 162.
  87) Kinam Park: Mechanistic study on the ABC phenomenon of PEG conjugates, J. Control. Release 165
      (2013) 234.
  88) Kinam Park: Targeted inhibition of inflammatory gene expression in endothelial cells, J. Control.
      Release 166 (2013) 86.
  89) Kinam Park: Transport of nanostructured lipid carriers across the intestinal barrier, J. Control. Release
      166 (2013) 195.
  90) Kinam Park: Not all liposomes are created equal, J. Control. Release 166 (2013) 316.
  91) Kinam Park: Nanoparticle diffusion in the bovine vitreous, J. Control. Release 167 (2013) 108.
  92) Kinam Park: Improved tumor targeting by mild hyperthermia, J. Control. Release 167 (2013) 220.
  93) Kinam Park: Hydrogel particle aggregates for growth factor delivery, J. Control. Release 167 (2013)
      333.
  94) Kinam Park: Delivery of definable numbers of PLGA microparticles within embroid bodies, J.
      Control. Release 168 (2013) 103.

                                                                                                       Page 32
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 606 of 1374 PageID #:
                                    27111


  95) Kinam Park: Protocells for DNA cargo delivery to the spinal cord, J. Control. Release 168 (2013) 238.
  96) Kinam Park: A new look at ultrasound-mediated extravasation, J. Control. Release 168 (2013) 341.
  97) Kinam Park: Just getting into cells is not enough, J. Control. Release 169 (2013) 162.
  98) Kinam Park: Small molecule inhibitors to manipulate adenovirus gene transfer, J. Control. Release
      170 (2013) 160.
  99) Kinam Park: Catechol-functionalized adhesive nanoparticles as a surface-releasing system, J. Control.
      Release 170 (2013) 306.
  100) Kinam Park: Nanospheres for modulating macrophage-specific inflammation, J. Control. Release
       170 (2013) 487.
  101) Kinam Park: PK modulation of peptides by hapten-mediated antibody complexation, J. Control.
       Release 171 (2013) 91.
  102) Kinam Park: Programmed sickle cells for targeted delivery to hypoxic tumors, J. Control. Release
       171 (2013) 258.
  103) Kinam Park: Questions on the role of the EPR effect in tumor targeting, J. Control. Release 172
       (2013) 391.
  104) Kinam Park: In vitro and in vivo correlation of paclitaxel-loaded polymeric microparticles, J.
       Control. Release 172 (2013) 1162.
  105) Kinam Park: Multicomponent nanochains for treating cancer micrometastasis, J. Control. Release
       173 (2013) 166.
  106) Kinam Park: Lessons learned from thermosensitive liposomes for improved chemotherapy, J.
       Control. Release 174 (2014) 219.
  107) Kinam Park: Complex adaptive therapeutic strategy for cancer treatment, J. Control. Release 175
       (2014) 87.
  108) Kinam Park: Endothelial specific delivery of siRNA, J. Control. Release 176 (2014) 133.
  109) Kinam Park: Harnessing lipid absorption pathways to target the lymphatic system, J. Control.
       Release 177 (2014) 108.
  110) Kinam Park: Targeted vs. Non-Targeted Delivery Systems: Reduced Toxicity over Efficacy, J.
       Control. Release 178 (2014) 126.
  111) Kinam Park: The mitotic window of opportunity for plasmid DNA delivery, J. Control. Release 179
       (2014) 76.
  112) Kinam Park: Absence of in vivo - in vitro correlation in per-oral drug delivery, J. Control. Release
       180 (2014) 150.
  113) Kinam Park: Cornea-targeted gene therapy using adenovirus vector, J. Control. Release 181 (2014)
       53.
  114) Kinam Park: Collagen gels for delivery of bioactive peptide derived from BMP-9, J. Control. Release
       182 (2014) 12.
  115) Kinam Park: Biological effect of BMP-2 monitored by PET/CT, J. Control. Release 183 (2014) 178.
  116) Kinam Park: Vascularization in 3D bioprinted scaffolds, J. Control. Release 184 (2014) 79.
  117) Kinam Park: Lyotropic liquid crystal for long-term delivery of peptide drugs, J. Control. Release 185
       (2014) 139.
  118) Kinam Park: Reversible albumin conjugation for improved molecular imaging, J. Control. Release
       186 (2014) 88.

                                                                                                        Page 33
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 607 of 1374 PageID #:
                                    27112


  119) Kinam Park: True combination therapy using synergistic drug combination, J. Control. Release 187
       (2014) 198.
  120) Kinam Park: Dissolution mechanisms of felodipine solid dispersions, J. Control. Release 188 (2014)
       101.
  121) Kinam Park: Translation from mouse to human: Time to think in new boxes, J. Control. Release 189
       (2014) 187.
  122) Kinam Park: Predictive models of nanoparticle transport in solid tumors, J. Control. Release 192
       (2014) 325.
  123) Kinam Park: Ligand Affinity: Multivalency counterbalances PEGylation, J. Control. Release 194
       (2014) 351.
  124) Kinam Park: Rhythmomimetic Drug Delivery, J. Control. Release 196 (2014) 394.
  125) Kinam Park: Antibody transport within the brain, J. Control. Release 197 (2014) 219.
  126) Kinam Park: Triglyceride micro-emulsion for detoxification of acute pharmacotoxicity, J. Control.
       Release 198 (2014) 104.
  127) Kinam Park: Tissue penetration of bacteria into quiescent regions of tumors, J. Control. Release 199
       (2015) 198.
  128) Kinam Park: Quantitative 3D mapping of drug absorption in skin, J. Control. Release 200 (2015) 233.
  129) Kinam Park: A microfluidic system for evaluating drug delivery to solid tumors, J. Control. Release
       201 (2015) 101.
  130) Kinam Park: Mast cells for cell-mediated therapy, J. Control. Release 202 (2015) 118.
  131) Kinam Park: Calcium–siRNA nanocomplexes: The importance of reversibility, J. Control. Release
       203 (2015) 189.
  132) Kinam Park: Thin-film freeze-drying for lyophilization of vaccines, J. Control. Release 204 (2015)
       98.
  133) Kinam Park: Insight into extravasation and internalization of nanoparticles, J. Control. Release 206
       (2015) 243.
  134) Kinam Park: Spatio-temporal heterogeneity in tumor liposome uptake: characterization of macro- and
       microdistribution, J. Control. Release 207 (2015) 165.
  135) Kinam Park: Biodegradable thermosensitive polymer gel for sustained BMP-2 delivery, J. Control.
       Release 209 (2015) 337.
  136) Kinam Park: Rational design of agents to transiently increase paracellular permeability, J. Control.
       Release 210 (2015) 246.
  137) Kinam Park: Drug release mechanisms from amorphous solid dispersions, J. Control. Release 211
       (2015) 171.
  138) Kinam Park: Opening the blood-brain barrier by focused ultrasoun, J. Control. Release 212 (2015)
       113.
  139) Kinam Park: An intravaginal ring for sustained and simultaneous delivery of 4 drugs, J. Control.
       Release 213 (2015) 193.
  140) Kinam Park: Super paramagnetic nanoparticles for the diagnostic imaging of pancreatic cancer, J.
       Control. Release 214 (2015) 134.
  141) Kinam Park: Enhanced regeneration capacity of cardiac stem cells by TAT-Hsp27, J. Control.
       Release 215 (2015) 129.

                                                                                                      Page 34
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 608 of 1374 PageID #:
                                    27113


  142) Kinam Park: Dynamic cell culture model of endothelial cells for simulating in vivo nanoparticle
       uptake, J. Control. Release 216 (2015) 169.
  143) Kinam Park: 3D printing of 5-drug polypill, J. Control. Release 217 (2015) 352-253.
  144) Kinam Park: IVIVC of parenteral PLGA microspheres, J. Control. Release 218 (2015) 116.
  145) Kinam Park: Novel approach to measure drug release from nanomedicines, J. Control. Release 220
       (2015) 568.
  146) Kinam Park: An integrated assessment of PEGylated liposomal doxorubicin products, J. Control.
       Release 221 (2015) 71.
  147) Kinam Park: Exosome-based therapeutic approach for muscle regeneration, J. Control. Release 222
       (2016) 176.
  148) Kinam Park: Targeting prostate cancer cells en route to dissemination, J. Control. Release 223 (2016)
       224.
  149) Kinam Park: A hydrophilic matrix approach for controlled vaginal drug delivery, J. Control. Release
       224 (2016) 240.
  150) Kinam Park: Dissolving microneedle vaccine delivery system, J. Control. Release 225 (2016) 314.
  151) Kinam Park: Isolated lung model for assessing drug absorption from PLGA microparticle, J. Control.
       Release 226 (2016) 268.
  152) Kinam Park: Magnetic resonance imaging for developing intramuscular formulations, J. Control.
       Release 227 (2016) 94.
  153) Kinam Park: Enhanced antitumor effects of hTRAIL by binding to endogenous albumin, J. Control.
       Release 228 (2016) 206.
  154) Kinam Park: Visualization of focal permeation sites within epithelial barriers, J. Control. Release
       229 (2016) 200.
  155) Kinam Park: Sustained delivery of antibodies in vivo by local retention, J. Control. Release 230
       (2016) 116.
  156) Kinam Park: Enhanced antitumor effects of hTRAIL by binding to endogenous albumin, J. Control.
       Release 232 (2016) 265.
  157) Kinam Park: Organotypic non-melanoma skin cancer models for use in preclinical research, J.
       Control. Release 233 (2016) 220.
  158) Kinam Park: Pulmonary delivery of anti-ricin antibody: From the bench to the clinic, J. Control.
       Release 234 (2016) 135.
  159) Kinam Park: Sustained efficacy of paclitaxel nanocrystals in hydrogel depot, J. Control. Release 235
       (2016) 393.
  160) Kinam Park: Acoustic Cluster Therapy for better treatment of solid tumors, J. Control. Release 236
       (2016) 117.
  161) Kinam Park: Mechanisms controlling drug release from coated pellets, J. Control. Release 237 (2016)
       185.
  162) Kinam Park: Maintaining protein activity during hydrogel cross-linking, J. Control. Release 238
       (2016) 313.
  163) Kinam Park: Hemocompatible and immune-safe library of citrem-phospholipid liquid crystalline
       nanoplatforms, J. Control. Release 239 (2016) 249.



                                                                                                       Page 35
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 609 of 1374 PageID #:
                                    27114


  164) Kinam Park: In vivo DNA delivery with NickFect peptide vectors, J. Control. Release 241 (2016)
       242.
  165) Kinam Park: Ultrasound and microbubble enhanced treatment of inoperable pancreatic cancer, J.
       Control. Release 243 (2016) 381.
  166) Kinam Park: Ocular microparticle formulations for 6-month delivery of anti-VEGF, J. Control.
       Release 244 (2016) 136.
  167) Kinam Park: The drug delivery field needs a well-diversified technology portfolio, J. Control.
       Release 245 (2017) 177.
  168) Kinam Park: Drug delivery research for the future: Expanding the nano horizons and beyond, J.
       Control. Release 246 (2017) 183-184.
  169) Kinam Park: Megakaryocytic microparticles for targeted delivery to hematopoietic stem cells, J.
       Control. Release 247 (2017) 206.
  170) Kinam Park: Prevention of nanoparticle aggregation during freeze-drying, J. Control. Release 248
       (2017) 153.
  171) Kinam Park: Adipose-derived stem cells combined with neuregulin microparticles for efficient
       cardiac repair, J. Control. Release 249 (2017) 196.
  172) Kinam Park: Attenuating the immunogenicity of PEGylated liposomes by gangliosides, J. Control.
       Release 250 (2017) 116.
  173) Kinam Park: Intracellular enzymes of the retinal pigment epithelial cells for controlled drug delivery,
       J. Control. Release 251 (2017) 102.
  174) Kinam Park: Rational drug loading of liposomes revisited, J. Control. Release 252 (2017).
  175) Kinam Park: Nanoparticle properties affecting nuclear targeting in cancer and normal cells, J.
       Control. Release 253 (2017) 184.
  176) Kinam Park: Chitosan-gelatin-platelet gel composite scaffold for bone regeneration, J. Control.
       Release 254 (2017) 137.
  177) Kinam Park: The lack of IVIVC for monoacyl phospholipid-based self-emulsifying drug delivery
       systems, J. Control. Release 255 (2017) 279.
  178) Kinam Park: Moderate enhancement in tissue permeability by preclinical focused ultrasound, J.
       Control. Release 256 (2017) 214.
  179) Kinam Park: Towards a preventive treatment of Alzheimer’s disease with multi-functional liposomes,
       J. Control. Release 258 (2017) 254.
  180) Kinam Park: Real-time monitoring of antibody microdistribution during photoimmunotherapy, J.
       Control. Release 260 (2017) 247.
  181) Insight into brain-targeted drug delivery via LAT1-utilizing prodrugs, J. Control. Release 261 (2017).
        368.
  182) Enhanced intrapericardial drug delivery by PLGA nanoparticles, J. Control. Release 262 (2017) 357.
  183) Zebrafish as a screening tool for the systemic circulation of nanoparticles, J. Control. Release 264
       (2017) 342.
  184) Tolerance levels of PLGA microspheres in the eyes, J. Control. Release 266 (2017) 365.
  185) Mechanistic understanding of ragweed pollen for oral vaccine delivery, J. Control. Release 268
       (2017) 427.



                                                                                                        Page 36
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 610 of 1374 PageID #:
                                    27115


  186) Efficient therapy of Pompe disease by an acid α-glucosidase conjugate, J. Control. Release 269
       (2018) 441-442.
  187) Absorption of orally administered ultrafine drug particles, J. Control. Release 270 (2018) 304.
  188) Treating resistant tumors using HER3-targeted nanobioligics, J. Control. Release 271 (2018) 166.
  189) Size- and site-dependent distribution of therapeutic proteins into thoracic lymp, J. Control. Release
       272 (2018) 182.
  190) In utero gele delivery to spinal cord motor neurons, J. Control. Release 273 (2018) 184.
  191) Prevention of intimal hyperplasia by immobilized all-trans retinoic acid, J. Control. Release 274
       (2018) 118.
  192) Enhanced immune responses by co-adsorption of liposomal adjuvant formulations to the aluminum-
       antigen complex, J. Control. Release 275 (2018) 269.
  193) Microchamber arrays for controlled NIR laser mediated drug delivery to single cells, J. Control.
       Release 276 (2018) 168.
  194) Implants attenuating vaginal T lymphocyte activation and inflammation, J. Control. Release 277
       (2018) 183.
  195) Functional recovery in spinal cord injury using mesenchymal stem cells, J. Control. Release
       278 (2018) 159.
  196) 3D mesoscopic fluorescence tomography for photoimmunotherapy monitoring in vivo, J. Control.
       Release 279 (2018) 355.
  197) Enhanced bacterial cancer therapy with hydroxychloroquine liposomes, J. Control. Release 280
       (2018) 124.
  198) Combined therapy of imatinib and an anti-CTLA4 immune-checkpoint inhibitor, J. Control. Release
        281 (2018) 196.
  199) Thermo-responsive polypeptides and micromechanical machines for sustained delivery to the
       posterior eye, J. Control. Release 283 (2018) 291.
  200) Enhanced treatment of lung cancer by metronomic therapy with oral pemetrexed, J. Control. Release
       284 (2018) 250.
  201) Triggered delivery of sequestered siRNA to the heart, J. Control. Release 285 (2018) 258.
  202) Quantitative non-invasive imaging of target engagement in small animals, J. Control. Release 286
       (2018) 485.
  203) Impact of anti-PEG antibodies on PEGylated nanoparticles fate in vivo, J. Control. Release 287
       (2018) 257.
  204) New biomedical polymer targeting E-selectin to reduce atherosclerosis, J. Control. Release 288
       (2018) 277.
  205) Multi-functional peptide-modified liposomes for treatment of glioma, J. Control. Release 289 (2018)
       171.
  206) Inherent antimicrobial activity by bacteria-derived vesicles, J. Control. Release 290 (2018) 180.
  207) Drug transport-based therapeutic resistance in breast cancer liver metastases, J. Control. Release 291
       (2018) 196.
  208) Different phase behaviors of enzalutamide amorphous solid dispersion, J. Control. Release 292
       (2018) 277-278.


                                                                                                         Page 37
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 611 of 1374 PageID #:
                                    27116


  209) Core-shell polymer particles as flexible platform for vaccination, J. Control. Release 293 (2018) 224-
       225.
  210) Probing the mechanism of drug release from liposomes, J. Control. Release 294 (2019) 390.
  211) Optimal nanoparticle design for effective transport through the blood-brain barrier, J. Control.
       Release 295 (2019) 290
  212) Albumin-binding Auristatin prodrugs for long-term tumor regressions, J. Control. Release 296 (2019)
       258.
  213) PK/PD model for liposomal chemophototherapy, J. Control. Release 297 (2019) 102.
  214) Transcending nanomedicine to the next level: Are we there yet? J. Control. Release 298 (2019) 213.
  215) Pharmacokinetic studies for cochlear drug delivery, J. Control. Release 299 (2019) 165.
  216) Collective progress in drug delivery, J. Control. Release 300 (2019) 197-199.
  217) Bioink-guided spatio-temporal gene delivery for tissue engineering, J. Control. Release 301 (2019)
       190.
  218) Allen, C. and Park, K.: What do we do next? J. Control. Release 302 (2019) 190.
  219) The beginning of the end of the nanomedicine hype, J. Control. Release 305 (2019) 221-222.
  220) Automatic antidote delivery device for opioid overdose, J. Control. Release 306 (2019) 177.
  221) Shape-dependent bioavailability of lovastatin nanocrystals, J. Control. Release 307 (2019) 423.
  222) Science The Endless Frontier, J. Control. Release 308 (2019) 240.

  Journal Editorials

  1)   Kinam Park: J. Control. Release 128 (2008) 1.
  2)   Kinam Park: J. Control. Release 139 (2009) 172.
  3)   Kinam Park: J. Control. Release 148 (2010) 129-130.
  4)   Kinam Park: J. Control. Release 204 (2015) A1.
  5)   Kinam Park: J. Control. Release 215 (2015) A1-A2.
  6)   Kinam Park: J. Control. Release 268 (2017) 428
  7)   Kinam Park: J. Control. Release 269 (2018).
  8)   Kinam Park: Collective progress in drug delivery, J. Control. Release 300 (2019).

  Patents
  1) Bowersock, T.L., Shalaby, W.S.W., Blevins, W.E., M. Levy, and Park, K..
     Oral administration of antigens.
     U.S. patent No. 5,352,448, 1994.

  2) Park, K. and Kalpana R. Kamath
     Method of binding using irradiation and product with albumin bound to biomaterials.
     U.S. patent No. 5,376,692, 1994.

  3) Bowersock, T.L., Park, K., and Porter, R.E., Jr.
     Alginate-based vaccine compositions.
     U.S. patent No. 5,674,495 (October 7, 1997)

  4) Park, K. and Park, H.
     Super absorbent hydrogel foams

                                                                                                          Page 38
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 612 of 1374 PageID #:
                                    27117


      U.S. patent No. 5,750,585 (May 12, 1998)

  5) McPherson, T., Jo, S., and Park, K.
     Grafting of biocompatible hydrophilic polymers onto inorganic and metal surfaces.
     U.S. patent No. 6,013,855 (January 11, 2000)

  6) Chen, J., Jo, S., and Park, K.
     Hydrophilic, hydrophobic, and thermoreversible saccharide gels and foams, and methods for producing
     same.
     U.S. patent No. 6,018,033 (January 25, 2000)

  7) Park, K., Chen, J., and Park, H.
     Hydrogel composites and superporous hydrogel composites having fast swelling, high mechanical
     strength, and superabsorbent properties.
     U.S. patent No. 6,271,278 (August 7, 2001)

  8) Yeo, Y., Chen, A.-T., Basaran, O.A., and Park, K.
     Microencapsulation of drugs by solvent exchange
     U.S. patent No. 6,599,627 (July 29, 2003)

  9) Yeo, Y. and Park, K.
     Microencapsulation using ultrasonic atomizers
     U.S. patent No. 6,767,637 (July 27, 2004)

  10) Omidian, H., Qiu,. Y., Yang, S.Y., Kim, J.D., Park, H., and Park, K.
      Hydrogels having enhanced elasticity and mechanical strength properties.
      U.S. patent No. 6,960,617 (November 1, 2005)

  11) Shanley, J.F., Eigler, N.L., Park, K., and Edelman, E.R.
      Expandable medical device for delivery of beneficial agent
      U.S. patent No. 7,208,010 (April 24, 2007)

  12) Thompson, D.H., Hrycyna, C.A., Lee, G.U., Basaran, O.A., Park, K., and Szleifer, I.
      Device and bioanalytical method utilizing asymmetric biofunctionalized membrane
      U.S. Patent No. 7,374,944 (May 20, 2008)

  13) Park, Grace E., Ward, Brian C., Park, Kinam, and Webster, Thomas J.
      PLGA substrate with aligned and nano-sized surface structures and associated method
      U.S. Patent No. 7,527,803 (May 5, 2009)

  14) Diaz, Stephen Hunter, Park, Kinam, and Shanley, John F.
      Method and apparatus for loading a beneficial agent into an expandable medical device
      U.S. Patent No. 7,658,758 (February 9, 2010)

  15) Fu, Y., Pai, C.M., Park, S.Y., Seomoon, G., Park, K.
      Highly plastic granules for making fast melting tablets
      Filed on May 7, 2004.
      U.S. patent No. 7,749,533 (July 6, 2010)

  16) Shanley, J.F., Parker, T.L. and Park, K.
      Implantable medical device with beneficial agent concentration gradient
      U.S. Patent No. 8,449,901 (May 28, 2013)

                                                                                                 Page 39
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 613 of 1374 PageID #:
                                    27118



  17) Panitch, A., Paderi, J.E., Park, K., Stuart, K., and Higbee, S.
      Collagen-binding synthetic peptidoglycans, preparation, and methods of use
      Filed on March 7, 2009
      U.S. Serial No: 12/286,147
      International App. No: PCT/US2009/038624 (WO2009120995 A3)
      U.S. Patent No. 8,846,003 (September 30, 2014)

  18) Park, K., Acharya, G.S., and Park, H.
      Sol-gel phase-reversible hydrogel templates and uses thereof
      Filed on September 27, 2008
      U.S. Serial No: 12/286,147
      International App. No: PCT/US2008/011260 (WO2009042231 A3)
      U.S. Patent No. 8,951,567 (February 10, 2015)

  19) Park, K., Han, B., Kwak, B., and Shin C.S.
      System and methods for testing drugs and drug delivery systems
      Filed on May 3, 2013
      Application No: 13/886,810
      U.S. Patent No. 9,081,003 (July 14, 2015)

  20) Sturek, M. and Park, K.
      Drug-eluting stents for adenosine receptor modulation
      Filed on October 1, 2010
      U.S Patent No. 9,414,901 (August 16, 2016)

  21) Panitch, A., Paderi, J.E., Park, K., Stuart, K., and Higbee, S.
      Collagen-binding synthetic peptidoglycans, preparation, and methods of use
      Filed on March 7, 2009
      U.S. Serial No: 12/286,147
      International App. No: PCT/US2009/038624 (WO2009120995 A3)
      U.S. Patent No. 9,512,192 (December 6, 2016)

  22) Park, K, Yun, Y., Skidmore, S.M., Lee, B.K., and Fultz, L.
      Device for large scale microparticle production and method of using the same
      Filed on December 11, 2014
      PCT/US2014/041583, WO 2014/197904 A1
      Pub. No.: US 2016/0128941 A1 (May 12, 2016)
      U.S. Patent No. 9,855,218 (January 2, 2018)

  23) Garner, J., Park, K., Park, H., Fu, Y., and Barco, C.T.
      Novel hydrogel tissue expanders
      Application number: PCT/US15/25556
      Filed on April 13, 2015
      U.S. Patent No. 10,011,689 B2

  24) Garner, J., Skidmore, S., Hadar, J., Han, B. and Park, K
      Polymers for inducing 3D spheroid formation of biological cells
      Application number: PCT/US15/64271
      Filed on December 7, 2015

  25) Park, K., Yun, Y.H., Skidmore, S.M., Lee, B.K., and Garner, J.S.


                                                                                     Page 40
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 614 of 1374 PageID #:
                                    27119


      Biodegradable polymer formulations for extended efficacy of botulinum toxin
      Application number: U.S.S.N. 62/380,229
      Filed on August 23, 2017

  Proceedings
  1) Grasel, T.G., Park, K., and Cooper, S.L.: Polyether polyurethane-urea block copolymers: studies of
     protein adsorption and ex vivo thrombogenicity. Proc. ACS Div. Polym. Mat. Sci. Eng., 53: 16-20,
     1985.
  2) Park, K., and Park, H.: Enzyme-digestible balloon hydrogels for long-term oral drug delivery: synthesis
     and characterization. Proc. Intern. Symp. Control. Rel. Bioact. Mater., 14: 41-42, 1987.
  3) Park, H., Amiji, M., and Park, K.: Mucoadhesive hydrogels effective at neutral pH. Proc. Intern.
     Symp. Control. Rel. Bioact. Mater., 16: 217-218, 1989.
  4) Shim, C.K. and Park, K.: Examination of drug release from enzyme-digestible swelling hydrogels.
     Proc. Intern. Symp. Control. Rel. Bioact. Mater., 16: 219-220, 1989.
  5) Park, K. and Lu, D.R.: Theoretical consideration of proteins adsorption on polymer surfaces.
     Cardiovascular Science and Technology: Basic and Applied, I., 155-156, 1989.
  6) Shalaby, W.S.W., Blevins, W.E., and Park, K.: Enzyme-digestible properties associated with albumin-
     crosslinked hydrogels for long-term oral drug delivery, Proc. Intern. Symp. Control. Rel. Bioact.
     Mater., 17: 134-135, 1990.
  7) Shalaby, W.S.W., Park, K. and Blevins, W.E.: New analytical methods to study the gastric retention of
     albumin-crosslinked hydrogels in dogs, Proc. Interm. Symp. Control. Rel. Bioact. Mater., 17: 132-133,
     1990.
  8) Shalaby, W.S.W., Blevins, W.E., and Park, K.: Enzyme-induced degradation behavior of albumin-
     crosslinked hydrogels. Polymer Preprints, 31: 169-170, 1990.
  9) Goodman, S.L., Lai, Q.J., Park, K., and Albrecht, R.M.: Fibrinogen receptor movement on the ventral
     surface of platelets. Proc. XIIth Intern. Congress Electron Microscopy, 12: 22-23, 1990.
  10) Park, K. and Amiji, M.: Mechanism of surface passivation by albumin. Cardiovascular Science and
      Technology: Basic and Applied, V., 245-247, 1990.
  11) Shalaby, W.S.W., Blevins, W.E. and Park, K.: In vitro and in vivo studies of enzyme-digestible
      hydrogels for oral drug delivery. Fifth International Symposium on Recent Advances in Drug Delivery
      Systems, 1991, pp 26-31.
  12) Park, K. and Park, H.: Application of quantitative colloidal gold staining to the study of mucin-polymer
      interactions, Proceedings of SCANNING 91, J. Scanning Microscopy, 13 (Suppl. I): 41 - 42, 1991.
  13) Amiji, M. and Park, K.: Mechanism study on the prevention of surface-induced platelet activation by
      adsorbed albumin, Surfaces in Biomaterials Symposium, 1991, pp 1-5.
  14) Kamath, K.R. and Park, K.: Use of gamma irradiation for the preparation of hydrogels from natural
      polymers, Proc. Intern. Symp. Control. Rel. Bioact. Mater., 19: 42-43, 1992.
  15) Bowersock, T.L., Shalaby, W.S.W., Blevins, W.E., M. Levy, and Park, K.: Use of hydrogels for
      delivery of oral vaccines to prevent pneumonia in ruminants, Proc. Intern. Symp. Control. Rel. Bioact.
      Mater., 19: 78-79, 1992.
  16) Bowersock, T.L., Shalaby, W.S.W., White, R., Levy, M., Samuels, M. and Park, K.: Use of hydrogels
      to vaccinate calves orally for pneumonic pasteurellosis, Proc. Intern. Symp. Control. Rel. Bioact.
      Mater., 19: 80-81, 1992.



                                                                                                      Page 41
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 615 of 1374 PageID #:
                                    27120


  17) Lee, S.J. and Park, K.: Study of polymer-solvent interaction using computational chemistry, Polymer
      Preprints, 33: 74-75, 1992.
  18) Shalaby, W.S.W., Jackson, R., Blevins, W.E., and Park, K.: Synthesis of enzyme-digestible,
      interpenetrating hydrogel networks for long-term oral drug delivery, Polymer Preprints, 33: 470-471,
      1992.
  19) Amiji, M. and Park, K.: Surface passivating effect of PEO/PPO/PEO triblock copolymers, Polymer
      Preprints, 33: 501-502, 1992.
  20) Kamath, K.R. and Park, K.: Enzyme-digestible hydrogels from natural polymers: Preparation and
      characterization, Polymer Preprints, 33: 90-91, 1992.
  21) Bowersock, T.L., Shalaby, W.S.W., Blevins, W.E., Levy, M., and Park, K.: Use of hydrogels for
      delivery of oral vaccines to prevent pneumonia in ruminants, Polymer Preprints, 33: 63-64, 1992.
  22) Bowersock, T.L., Shalaby, W.S.W., Samuels, M.L., White, M.R., Lalone, R., Levy, M., Ryker, D., and
      Park, K.: Use of hydrogels to vaccinate calves orally for pneumonic pasteurellosis, Polymer Preprints,
      33: 466-467, 1992.
  23) Bowersock, T.L., Shalaby, W.S.W., Samuels, M.L., White, M.R., Lalone, R., Levy, M., Ryker, D., and
      Park, K.: Use of hydrogels to vaccinate calves orally for pneumonic pasteurellosis, Proceedings of XXV
      American Association of Bovine Practitioners Conference and XXVII World Buiatrics Congress, 207-
      212,1992.
  24) Park, K., Kamath, K.R., and Park, H.: Biodegradable hydrogels for delivery of protein drugs, Polymer
      Preprints, 34(1): 844-845, 1993.
  25) Kamath, K.R. and Park, K.: Preliminary study on the controlled delivery of a bioactive protein from
      dextran hydrogels, Proc. Intern. Symp. Control. Rel. Bioact. Mater., 20: 111-112, 1993.
  26) Kamath, K.R., DeMeo, D., and Park, K.: Albumin grafting on polymer surfaces by gamma-irradiation,
      Polymer Preprints, 34(2): 106-107, 1993.
  27) Park, K.: Smart hydrogels for pharmaceutical applications, PharmTech Conference, Proceedings '93:
      495-527, 1993.
  28) Park, H. and Park, K.: Honey, I blew up the hydrogels! Proc. Intern. Symp. Control. Rel. Bioact.
      Mater., 21: 21-22, 1994.
  29) Bowersock, T., Suckow, M., Park, H., and Park, K.: Oral vaccination of animals via hydrogels, Proc.
      Intern. Symp. Control. Rel. Bioact. Mater., 21: 79-80, 1994.
  30) Li, T., Lee, S.J., Chen, W.-Y., Kildsig, D.O., and Park, K.: Computer simulation of drug diffusion in
      amorphous polyethylene, Proc. Intern. Symp. Control. Rel. Bioact. Mater., 21: 535-536, 1994.
  31) Lee, S.J. and Park, K.: Synthesis of sol-gel phase-reversible hydrogels sensitive to glucose, Proc.
      Intern. Symp. Control. Rel. Bioact. Mater., 21: 93-94, 1994.
  32) Bowersock, T.L., HogenEsch, H., Park, H., and Park, K.: Uptake of alginate microspheres by Peyer's
      patches, Proc. Intern. Symp. Control. Rel. Bioact. Mater., 21: 839-840, 1994.
  33) Suckow, M.A., Bowersock, T.L., and Park, K.: Stimulation of immunity to pasteurella Mutocida in
      rabbits by oral immunization using a microsphere delivery system, Proc. Intern. Symp. Control. Rel.
      Bioact. Mater., 21: 843-844, 1994.
  34) Porter, R.E., Bowersock, T.L., and Park, K.: Oral vaccination of chickens with hydrogels to promote
      enteric mucosal immune responses, Proc. AVMA/AAAP Annual Meeting, 1994.
  35) Lee, S.J. and Park, K.: Synthesis and characterization of sol-gel phase-reversible hydrogels sensitive to
      glucose, Polymer Preprints, 35(2): 391-392, 1994.


                                                                                                         Page 42
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 616 of 1374 PageID #:
                                    27121


  36) Bowersock, T.L., HogenEsch, H., Suckow, M., Davis-Snyder, E., Borie, D., Park, H., and Park, K.:
      Oral administration of mice with ovalbumin encapsulated in alginate microspheres, Polymer Preprints,
      35(2): 405-406, 1994.
  37) Paparella, A. and Park, K.: Synthesis of polysaccharide chemical gels by gamma-irradiation, Polymer
      Preprints, 35(2): 3884-885, 1994.
  38) Park, K., Bowersock, T.L., HogenEsch, H., Suckow, M., Porter, R.E., Jackson, R., and Park, H.: Oral
      vaccination hydrogel systems, Seventh International Symposium on Recent Advances in Drug Delivery
      Systems, pp. 51-54, 1995.
  39) McPherson, T., Carignano, M.A., Szleifer, I., and Park, K.: Analysis on the prevention of protein
      adsorption to solid surfaces, Proc. Intern. Symp. Control. Rel. Bioact. Mater., 22: 57-58, 1995.
  40) Park, K. and Li, T.: Computer simulation in drug delivery and biomaterials research: Oral vaccination
      hydrogel systems, Third International Symposium on Biomaterials and Drug Delivery Systems, pp.
      162-167, 1996.
  41) Obaidat, A.A. and Park, K.: Characterization of the phase transition of glucose sensitive hydrogels,
      Proc. Intern. Symp. Control. Rel. Bioact. Mater., 23: 214-215, 1996.
  42) Li, T., Kildsig, D.O., and Park, K.: Computer simulation of drug diffusion in amorphous polymers,
      Proc. Intern. Symp. Control. Rel. Bioact. Mater., 23: 459-460, 1996.
  43) Obaidat, A.A. and Park, K.: Glucose-dependent release of proteins through glucose-sensitive phase-
      reversible hydrogel membranes, Polymer Preprints, 37(2): 143-144, 1996.
  44) Bowersock, T.L., HogenEsch, H., Wang, B., Torregrosa, S., Ryker, D., Park, H., Blevins, W., and Park,
      K.: Oral administration of alginate microspheres stimulates pulmonary immunity in cattle, Proc. Intern.
      Symp. Control. Rel. Bioact. Mater., 24: 149-150, 1997.
  45) Kidane, A., McPherson, T.B., Szleifer, I. and Park, K.: Protein adsorption on PEO-grafted surfaces:
      Theoretical analysis and experimental observations, Proc. ACS Div. Polym. Mat. Sci. Eng., 77: 570-
      571, 1997.
  46) Gemeinhart, R.A., Park, K., and Eigler, N.L.: Covalent grafting of ethylene glycol-butadiene block
      copolymers onto polyurethane surfaces by -irradiation, Proc. ACS Div. Polym. Mat. Sci. Eng., 77:
      580-581, 1997.
  47) Park, K.: Biocompatibility of implantable drug delivery systems, Abstract Book. CRS-CPA Joint
      Workshop on Recent Advances in Drug Delivery Science and Technology, 59-88, 1997.
  48) Park, K.: Biocompatibility of biomaterials, Proceedings of KSP-CRS Joint Symposium on Recent
      Advances in Drug Delivery and Biomaterials, 604-633, 1997.
  49) Park, K.: Superporous hydrogel composites: A new class of hydrogels for biomedical and
      pharmaceutical applications, Fifth European Symposium on Controlled Drug Delivery, 21-22, 1998.
  50) Eigler, N., Park, K., Makkar, R., and Litvack, F.: Ribozyme gene therapy to prevent restenosis after
      coronary angioplasty: Stent regulation of the microenvironment, Proc. Intern. Symp. Control. Rel.
      Bioact. Mater., 25: 1, 1998.
  51) Chen, J., Park, H., and Park, K.: Synthesis of superporous hydrogel composites, Proc. Intern. Symp.
      Control. Rel. Bioact. Mater., 25: 60-61, 1998.
  52) Gemeinhart, R.A., Park, K., and Eigler, N.L.: Polyurethane tubes for localized drug delivery, Proc.
      Intern. Symp. Control. Rel. Bioact. Mater., 25: 360-361, 1998.
  53) Chen, J., Park, H., and Park, K.: Superporous hydrogels: Fast responsive hydrogel systems. Proc. ACS
      Div. Polym. Mat. Sci. Eng., 79: 236-237, 1998.



                                                                                                       Page 43
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 617 of 1374 PageID #:
                                    27122


  54) Park, K., Chen, J., and Park, H.: Superporous hydrogel composites: Synthesis, characterization, and
      application. Polymer Preprint, 39(2): 192-193, 1998.
  55) Park, K.: Development and evaluation of medical devices and materials, Proceeding of the Second
      KFDA International Symposium on Current Status of International Regulation on Food and Drug.
      Korea Food and Drug Administration, Seoul, Korea, 1998, pp. 101-118.
  56) Park, K., Chen, J. and Park, H.: Hydrogels in drug delivery, Ninth International Symposium on Recent
      Advances in Drug Delivery Systems, 1999, pp. 35-37.
  57) Gemeinhart, R.A., Park, H., Park, K.: Structures of superporous hydrogels in the dried and swollen
      states, Proc. Intern. Symp. Control. Rel. Bioact. Mater., 26: 78-79, 1999.
  58) Kidane, A., Shim, H.S., and Park, K.: Silver ion release from PEO hydrogels, Proc. Intern. Symp.
      Control. Rel. Bioact. Mater., 27:622-623, 2000.
  59) Seong, H., Choi, W.-M., Kim, J.-C., Thompson, D., and Park, K.: Preparation of liposomes containing
      dibranched-amino acids and characterization of their glucose-binding properties, Polymer Preprint
      41(2): 1655-1656, 2000.
  60) Yeo, Y. and Park, K.: Solvent exchange method: a novel microencapsulation process for protein
      delivery, Proc. Intern. Symp. Control. Rel. Bioact. Mater., 28: 928-929, 2001.
  61) Ooya, T, Lee, J., and Park, K.: Star-shaped poly(ethylene glycol monomethacrylate) and polyglycerol
      dendrimers as new drug delivery systems, Polymer Preprints, 43(2): 717-718, 2002. (224th ACS
      National Meeting, Boston, August 18-22).
  62) Byrne, M.E., Park, K., and Peppas, N.A.: Biomimetic networks for selective recognition of
      biomolecules, Mat. Res. Soc. Symp. Proc., Vol. 724: N9.3.1-N9.3.7, 2002.
  63) Byrne, M.E., Hilt, J.Z., Bashir, R., Park, K., and Peppas, N.A.: Biomimetic materials for selective
      recognition and microsensing of biologically significant molecules, Trans. Soc. Biomater. 28: 78. 2002.
  64) Byrne, M.E., Park, K., and Peppas, N.A.: Biomimetic materials for selective recognition of biologicals:
      Theoretical and experimental analysis. Bull. Amer. Phys. Soc., 47: 395-396, 2002.
  65) Yeo, Y., Cho, Y.W., and Park, K.: Biomimetic materials, Proc. Intern. Symp. Control. Rel. Bioact.
      Mater., 30: #49, 2003.
  66) Ooya, T., Lee, J., and Park, K.: Polyglycerol dendrimers as a new solubility enhancer for poorly water-
      soluble drugs, Proc. Intern. Symp. Control. Rel. Bioact. Mater., 30 : #79, 2003.
  67) Yeo, Y., Chen, A.U., Basaran, O.A., and Park, K.: Solvent exchange method using an ink-jet nozzle
      system: Control of microcapsule size, Proc. Intern. Symp. Control. Rel. Bioact. Mater., 30: #342, 2003.
  68) Yeo, Y. and Park, K.: New microencapsulation technique using an ultrasonic atomizer based on the
      solvent exchange method. Proc. ACS Div. Polym. Mat. Sci. Eng., 89: 143-144, 2003.
  69) Fu, Y., Jeong, S.H., Kim, J., and Park, K.L: Preparation of fast dissolving tablets based on mannose.
      Proc. ACS Div. Polym. Mat. Sci. Eng., 89: 821-822, 2003.
  70) Huh, K.M., Kee, S.C., Lee, J., Cho. W.Y., and Park, K.: Hydrotropic polymeric micelle systems for
      formulation of poorly water-soluble drugs, the 8th European Symposium on Controlled Drug Delivery,
      8: 19-21, 2004.
  71) Park, K., Yeo, Y., and Basaran, O.A.: Novel microencapsulation techniques based on the solvent
      exchange method, Pharmaceutical Sciences World Congress (PSWC2004). 2nd World Congress of the
      Board of Pharmaceutical Sciences of FIP, 2: 51a-51b, 2004.
  72) Paul, C., Yeo, Y., Grégori, G., Robinson, J.P. and Park, K., Proc. Intern. Symp. Control. Rel. Bioact.
      Mater., 31: #126, 2004.


                                                                                                       Page 44
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 618 of 1374 PageID #:
                                    27123


  73) Huh, K.M., Lee, S.C., Ooya, T., Lee, J., Cho, Y.W., Archarya, G., and Park, K.: Hydrotropic polymer
      systems for poorly soluble drugs, Proc. Intern. Symp. Control. Rel. Bioact. Mater., 31: #151, 2004.
  74) Yeo, Y. and Park, K.: The solvent exchange method using an ultrasonic atomizer, Proc. Intern. Symp.
      Control. Rel. Bioact. Mater., 31: #363, 2004.
  75) Park, S., Seomoon, G., Pai, C., Fu, Y., Jeong, S., Kim, J., and Park, K.: Mannose granule based orally
      disintegrating tablet, Proc. Intern. Symp. Control. Rel. Bioact. Mater., 31: #433, 2004.
  76) Cho, Y., Jeong, S., Kim, J., and Park, K.: Polymeric delivery systems for ribozymes. II: pH-induced
      nanoparticle formation and release of ribozymes from PEG-b-poly(L-histidine) complexes, Proc.
      Intern. Symp. Control. Rel. Bioact. Mater., 31: #603, 2004.
  77) Jeong, J., Cho, Y., Park, K., and Kim, J.: Polymeric delivery systems for ribozymes. I: Self-assembly
      of ribozymes with PEG-b-poly(L-histidine), Proc. Intern. Symp. Control. Rel. Bioact. Mater., 31: #610,
      2004.
  78) Huh, K., Lee, S., Lee, J., Cho, Y., and Park, K.: Design of hydrotropic polymer micelles for
      solubilization of poorly water-soluble drugs, Proc. Intern. Symp. Control. Rel. Bioact. Mater., 31:
      #676, 2004.
  79) Ooya, T., Lee, J., and Park, K.: Solubility enhancement of paclitaxel by PEGylated polyglycerol
      dendrimers, Proc. Intern. Symp. Control. Rel. Bioact. Mater., 31: #684, 2004.
  80) Fu, Y. and Park, K.: Application of highly plastic granules in fast-melting tablets, 12th International
      Symposium on Recent Advances in Drug Delivery Systems, Feb. 21-24, 2005, Salt Lake City, UT, pp.
      39-40.
  81) Park, J.H., Ye, M., Yeo, Y., Paul, C., Choi, D.K., Park, K.: Solvent exchange method for
      microencapsulation of protein drugs: Size control of microcapsules bearing lysozyme as a model
      protein, Proc. Intern. Symp. Control. Rel. Bioact. Mater., 32: #434, 2005.
  82) Park, S., Seomoon, G., Hwang, J., Lim, H., Pai, C., Fu, Y., Park, K.: Novel loratadine fast melting
      tablets based on highly plastic granules, Proc. Intern. Symp. Control. Rel. Bioact. Mater., 32: #670,
      2005.
  83) Fu, Y., Park, K.: Highly plastic granules for preparation of fast-melting tablets, Proc. Intern. Symp.
      Control. Rel. Bioact. Mater., 32: #497, 2005.
  84) Kwon, I.K., Shim, W.S., Jeong, S., Kang, E., and Park, K.: Oral drug delivery: Scientific challenges and
      product development, Proceedings of the Convention of the Pharmaceutical Society of Korea, Vol. 2. pp.
      182-183, 2005.
  85) Kang, E., Lee, S.C., and Park, K.: Layer-by-layer assembly of micelle layers, Proc. Intern. Symp.
      Control. Rel. Bioact. Mater., 33, 2006.
  86) Kang, E., Kwon, I.K., Wang, H., Ye, M., Park, K., and Cheng, J-X.: Chemical imaging of drug-loaded
      polymer films and reservoir type microcapsules by coherent anti-Stokes Raman scattering microscopy,
      Proc. Intern. Symp. Control. Rel. Bioact. Mater., 33, 2006.
  87) Lee, S.Y., Snider, C., Park, K., and Robinson, J.P.: Microcapsule generation using a compound jet
      instability, 2006 ASME/International Mechanical Engineering Congress & Exposition (IMECE), Paper
      #2006-15531, 2006.
  88) Kwon, I.K., Kim, S., and Park, K.: Nanotechnologies in drug delivery, NanoBio-Tokyo 2006,
      Proceedings of UT Symposium on NanoBio Integration, pp. 95-96.
  89) Kim, S., Kim, J.Y., Wei, X., Park, K.: Paclitaxel release from hydrotropic micelles containing pH-
      sensitive moiety, 13th International Symposium on Recent Advances in Drug Delivery Systems, Feb.
      26-28, 2007, Salt Lake City, UT, pp. 163-164.


                                                                                                         Page 45
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 619 of 1374 PageID #:
                                    27124


  90) Min, H.S., Lee, S.C., Park, K., and Huh, K.M.: Synthesis of pH-responsive hydrotropic polymer
      micelle for solubilization of paclitaxel, 13th International Symposium on Recent Advances in Drug
      Delivery Systems, Feb. 26-28, 2007, Salt Lake City, UT, pp. 198-199
  91) Wei, X., Liang, W., and Park, K.: PEGylated chitosan for delivery of cyclosporin A, 13th International
      Symposium on Recent Advances in Drug Delivery Systems, Feb. 26-28, 2007, Salt Lake City, UT, pp.
      274-275.
  92) Kim, S.W., Kim, J.Y., Huh, K.M., Konno, T., Ishihara, K., and Park, K.: Hydrotropic polymer micelle
      for delivery of poorly water-soluble drugs, the 10th European Symposium on Controlled Drug Delivery,
      10: 59-61, 2008.
  93) Park, K., Acharya, G., Park, H., and Kwon, I.C.: Nano/micro particles with predefined size and shape,
      14th International Symposium on Recent Advances in Drug Delivery Systems, Feb. 15-18, 2009, Salt
      Lake City, UT, pp. 19-20.
  94) Zordan, M.D., Grafton, M.M., Acharya, G., Reece, L.M., Aronson, A.I., Park, K., Leary, J.F. A
      microfluidic-based hybrid SPR/molecular imaging biosensor for the multiplexed detection of food-
      borne pathogens. Proceedings of SPIE. 2009. v.7167. pp. 716706-716706-10.
  95) Kim, S.W. and Park, K.: Targeted drug delivery: Essential for further advances in drug delivery, The
      9th China-Japan-Korea Foresignt Joint Symposium on Gene Delivery and the International Workshop
      on Biomaterials 2010, Changchun, Julin, China, June 21, 2010, pp. 2-3.
  96) Kim, S.W. and Park, K.: Drug targeting: Myth, reality, and possibility, Abstract Book, Symposium on
      Innovative Polymers for Controlled Delivery (SIPCD 2010), Suzhou, China, September 14-17, 2010,
      pp. 42-43.
  97) Park, K.: Issues to be Resolved for Drug Delivery by 2020, Abstract Book of International Conference
      on Biomaterials Science in Tsukuba, Epochal Tsukuba, Ibaraki, Japan, March 15-18, 2011, pp. 143-146.
  98) Park, K.: Drug delivery systems for the new decades: Balance between “iNew” and “Me-too”
      approaches. Proceedings of 2012 International Advanced Drug Delvery Symposium in National Tsing
      Hua University, Hsinchu, Taiwan, April 26-27, 2012, pp. 1-16.

  Abstracts and Presentations
  1) Park, K., Albrecht, R.M., Simmons, S., and Cooper, S.L.: New approaches to study the adsorbed
     protein layer on biomaterials: Immunogold bead staining and sequential protein adsorption,
     Transactions of the 11th Annual Meeting of the Society for Biomaterials, 1985, p. 3.
  2) Park, K. and Cooper, S.L.: Importance of protein composition of the initial monolayer and platelet
     spreading in acute surface-induced thrombosis, 31st Annual Meeting of ASAIO, 1985, p. 26.
  3) Park, K.: Platelet behavior at polymer-blood interfaces, Devices and Technology Branch Contractors
     Meeting, 1986, p. 109.
  4) Park, K.: New approach to study hydrogel-protein interactions: Quantitative staining of colloidal gold-
     protein conjugates, American Association of Pharmaceutical Scientists 1st National Meeting,
     Pharmaceutics and Drug Delivery Division, 1986, p. 775.
  5) Collins, W.E., Park, K., and Cooper, S.L.: Effect of desialylation on fibronectin induced thrombosis
     on different materials, American Chemical Society National Meeting, Division of Colloid and Surface
     Chemistry, 1986, Abstract #109.
  6) Park, K.: Platelet behavior at solid-liquid interfaces, Devices and Technology Branch Contractors
     Meeting, 1987, p. 107.




                                                                                                     Page 46
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 620 of 1374 PageID #:
                                    27125


  7) Park, K. and Gerndt, S.J.: Patchwise adsorption of fibrinogen molecules on the glass surface and its
     implication in platelet adhesion, Transactions of the 13th Annual Meeting of the Society for
     Biomaterials, 1987, p. 58.
  8) Park, K.: Platelet behavior at solid-liquid interfaces, Devices and Technology Branch Contractors
     Meeting, 1988, p. 63.
  9) Park, K.: Factors affecting efficiency of colloidal-phase labelling systems, The 7th Pfefferkorn
     Conference on Science of Biological Specimen Preparation, 1988, p. 10.
  10) Park, K. and Park, H.: Examination of cytoskeletal structures of spread platelets using video-
      enhanced interference reflection microscopy, The 7th Pfefferkorn Conference on Science of Biological
      Specimen Preparation, 1988, p. 16.
  11) Lu, D.R. and Park, K.: Adsorption of protein drugs on polymer surfaces: A computer simulation.,
      American Association of Pharmaceutical Scientists Fourth National Meeting, Pharmaceutical Drug
      Delivery Division, 1989, Abstract #P1096.
  12) Shim, C.K., Kamath, K.R., Shalaby, W.S.W., and Park, K.: Swelling and drug release properties of
      enzyme-digestible PVP hydrogels, American Association of Pharmaceutical Scientists Fourth
      National Meeting, Pharmaceutical Drug Delivery Division, 1989, Abstract #1031.
  13) Park, K. and Park, H.: Interfacial behavior of fibrinogen during platelet spreading on glass surfaces,
      American Chemical Society National Meeting, 63rd Colloid & Surface Science Symposium, Biological
      Materials, 1989, Abstract #286.
  14) Park, K. and Park, H.: Platelet behavior at the solid-liquid interface: Examination using video-
      enhanced interference reflection microscopy, Transactions of the 15th Annual Meeting of the Society
      for Biomaterials, 1989, p. 80.
  15) Lu, D.R. and Park, K.: Calculation of protein-polymer surface interactions by computer simulation,
      Transactions of the 16th Annual Meeting of the Society for Biomaterials, 1990, Abstract #73.
  16) Park, K., Mao, F.W., Amiji, M., and Park, H.: The minimum amount of biologically active fibrinogen
      necessary for surface-induced platelet activation, Transactions of the 16th Annual Meeting of the
      Society for Biomaterials, 1990, Abstract #245.
  17) Shalaby, W.S.W., Park, K., and Blevins, W.E.: Factors important to gastric retention of hydrogels.
      Program and Abstracts of the 17th International Symposium on Controlled Release of Bioactive
      Materials, 1990, Abstract #D240.
  18) Shalaby, W.S.W., Blevins, W.E., and Park, K.: Biochemical and mechanical characterization of
      enzyme-digestible hydrogels, Program and Abstracts of the 17th International Symposium on
      Controlled Release of Bioactive Materials, 1990, Abstract #D241.
  19) Shalaby, W.S.W., Blevins, W.E., and Park, K.: Enzyme-induced degradation behavior of albumin-
      crosslinked hydrogels, The 200th American Chemical Society National Meeting, Division of Polymer
      Chemistry, 1990, Abstract #73.
  20) Lu, D.R. and Park, K.: The effects of surface-hydrophobicity on the conformational changes of
      adsorbed fibrinogen: A FTIR-ATR study, American Association of Pharmaceutical Scientists Fifth
      National Meeting, Pharmaceutical Drug Delivery Division, 1990, Abstract #7049.
  21) Lu, D.R. and Park, K.: Enzyme digestion studies for conformational changes of adsorbed fibrinogen
      on glass, American Association of Pharmaceutical Scientists Fifth National Meeting, Pharmaceutical
      Drug Delivery Division, 1990, Abstract #7051.
  22) Park, K. and Park, H.: Application of quantitative colloidal gold staining to the study of mucin-
      polymer interactions, Scanning '91, 1991, Abstract I-41.



                                                                                                          Page 47
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 621 of 1374 PageID #:
                                    27126


  23) Amiji, M., Park, H. and Park, K.: Prevention of protein adsorption and platelet adhesion by steric
      repulsion, Transactions of the 17th Annual Meeting of the Society for Biomaterials, 1991, Abstract
      #41.
  24) Lu, D.R. and Park, K.: Calculation of solvation interaction energies for protein adsorption on polymer
      surfaces, Transactions of the 17th Annual Meeting of the Society for Biomaterials, 1991, Abstract #80.
  25) Tseng, Y.C., Kildsig, D.O., and Park, K.: Synthesis of photoreactive poly(ethylene glycol) and its
      application to surface modifications, Transactions of the 17th Annual Meeting of the Society for
      Biomaterials, 1991, Abstract #178.
  26) Lee, S.J., Lu, D.R., and Park, K.: Calculation of protein adsorption energy on polymer surfaces,
      Aspects of Drug Design, 1991, Abstract #8.
  27) Amiji, M. and Park, K.: Mechanism study on the prevention of surface-induced platelet activation by
      adsorbed albumin, Surfaces in Biomaterials Symposium, 1991, Abstract #5.
  28) Park, K. and Tseng, Y.C.: Thermografting of albumin onto polypropylene films, Cardiovascular
      Science and Technology Conference, 1991, page 143.
  29) Kamath, K.R. and Park, K.: Use of gamma irradiation for the preparation of hydrogels from natural
      polymers, Program and Abstracts of the 19th International Symposium on Controlled Release of
      Bioactive Materials, Abstract #121, 1992.
  30) Bowersock, T.L., Shalaby, W.S.W., Blevins, W.E., Levy, M., and Park, K.: Use of hydrogels for
      delivery of oral vaccines to prevent pneumonia in ruminants, Program and Abstracts of the 19th
      International Symposium on Controlled Release of Bioactive Materials, Abstract #202, 1992.
  31) Bowersock, T.L., Shalaby, W.S.W., White, R., Levy, M., Samuels, M., and Park, K.: Use of hydrogels
      to vaccinate calves orally for pneumonic pasteurellosis, Program and Abstracts of the 19th
      International Symposium on Controlled Release of Bioactive Materials, Abstract #203, 1992.
  32) Lee, S.J. and Park, K.: Study of polymer-solvent interaction using computational chemistry, The 204th
      American Chemical Society National Meeting, Division of Polymer Chemistry, 1992.
  33) Shalaby, W.S.W., Jackson, R., Blevins, W.E., and Park, K.: Synthesis of enzyme-digestible,
      interpenetrating hydrogel networks for long-term oral drug delivery, The 204th American Chemical
      Society National Meeting, Division of Polymer Chemistry, Abstract #190, 1992.
  34) Amiji, M. and Park, K.: Surface passivating effect of PEO/PPO/PEO triblock copolymers, The 204th
      American Chemical Society National Meeting, Division of Polymer Chemistry, Abstract #276, 1992.
  35) Kamath, K.R. and Park, K.: Enzyme-digestible hydrogels from natural polymers: Preparation and
      characterization, The 204th American Chemical Society National Meeting, Division of Polymer
      Chemistry, Abstract #212, 1992.
  36) Bowersock, T.L., Shalaby, W.S.W., Blevins, W.E., Levy, M., and Park, K.: Use of hydrogels for
      delivery of oral vaccines to prevent pneumonia in ruminants, The 204th American Chemical Society
      National Meeting, Division of Polymer Chemistry, Abstract #167, 1992.
  37) Bowersock, T.L., Shalaby, W.S.W., Samuels, M.L., White, M.R., Lalone, R., Levy, M., Ryker, D.,
      and Park, K.: Use of hydrogels to vaccinate calves orally for pneumonic pasteurellosis, The 204th
      American Chemical Society National Meeting, Division of Polymer Chemistry, Abstract #202, 1992.
  38) Amiji, M. and Park, K.: Analysis on the surface adsorption of PEO/PPO/ PEO triblock copolymers,
      The 204th American Chemical Society National Meeting, Division of Colloid & Surface Chemistry,
      Abstract #14, 1992.
  39) Bowersock, T.L., Shalaby, W.S.W., Samuels, M.L., White, M.R., Lalone, R., Levy, M., Ryker, D.,
      and Park, K.: Use of hydrogels to vaccinate calves orally for pneumonic pasteurellosis, XXV American
      Association of Bovine Practitioners Conference, 1992.

                                                                                                     Page 48
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 622 of 1374 PageID #:
                                    27127


  40) Amiji, M. and Park, K.: Prevention of protein adsorption on surfaces by PEO/PPO/PEO triblock
      copolymers, American Association of Pharmaceutical Scientists 7th National Meeting,
      Pharmaceutical Technology Division, 1992, Abstract #PT6004.
  41) Park, K., Kamath, K.R., and Park, H.: Biodegradable hydrogels for delivery of protein drugs, The
      205th American Chemical Society National Meeting, Division of Polymer Chemistry, Abstract #474,
      1993.
  42) Kamath, K.R., Shim, H.S., and Park, K.: Albumin grafting on dimethyldichlorosilane-coated glass
      using gamma-irradiation, Transactions of the 18th Annual Meeting of the Society for Biomaterials,
      Abstract #325, 1993.
  43) Lee, S.J. and Park, K.: Calculation of distance dependent protein-polymer surface interactions by
      computer simulation, Transactions of the 18th Annual Meeting of the Society for Biomaterials,
      Abstract #180, 1993.
  44) Kamath, K.R. and Park, K.: Preliminary study on the controlled delivery of a bioactive protein from
      dextran hydrogels, Program and Abstracts of the 19th International Symposium on Controlled Release
      of Bioactive Materials, Abstract #222, 1993.
  45) Park, K., Kamath, K.R., and Park, H.: Synthesis of biodegradable hydrogels from natural polymers for
      controlled delivery of high molecular weight drugs, Second National Meeting of Bio/Environmentally
      Degradable Polymer Society, Abstract #8, 1993.
  46) Kamath, K.R., DeMeo, D., and Park, K.: Albumin grafting on polymer surfaces by gamma-irradiation,
      The 206th American Chemical Society National Meeting, Division of Polymer Chemistry, Abstract p.
      106, 1993.
  47) Park, K.: Protein interactions with surfaces, The 40th National Symposium of American Vacuum
      Society, p. 130, 1993
  48) McPherson, T., Lee, S.J., and Park, K.: Analysis on the prevention of protein adsorption and cell
      adhesion using computer simulation, scaling analysis, and experiments, The 207th American Chemical
      Society National Meeting, Division of Colloid and Surface Chemistry, Biotechnology Secretariat,
      Abstract #160, 1994.
  49) Park, K., Kamath, K.R., Park, H.: Biodegradable hydrogels for pulsatile protein delivery, The 207th
      American Chemical Society National Meeting, Division of Biotechnology, Division of Colloid and
      Surface Chemistry, Abstract #70, 1994.
  50) Amiji, M. and Park, K.: Surface modification by physical adsorption of PEO/PPO/PEO triblock
      copolymers, The 20th Annual Meeting of the Society for Biomaterials, Abstract #137, 1994.
  51) Park, H. and Park, K.: Hydrogel foams: A new type of fast swelling hydrogels, The 20th Annual
      Meeting of the Society for Biomaterials, Abstract #158, 1994.
  52) Kamath, K.R., Dandlich, M.J., Marchant, R.E., and Park, K.: Platelet activation on plasma
      polymerized ethylene oxide and N-vinyl-2-pyrrolidone films, The 20th Annual Meeting of the Society
      for Biomaterials, Abstract #346, 1994.
  53) Park, H. and Park, K.: Honey, I blew up the hydrogels! Program and Abstracts of the 21st
      International Symposium on Controlled Release of Bioactive Materials, Abstract #111, 1994.
  54) Park, K., Bowersock, T., Suckow, M., and Park, H.: Oral vaccination of animals via hydrogels,
      Program and Abstracts of the 21st International Symposium on Controlled Release of Bioactive
      Materials, Abstract #208, 1994.
  55) Li, T., Lee, S.J., Chen, W.-Y., Kildsig, D.O., and Park, K.: Computer simulation of drug diffusion in
      amorphous polyethylene, Program and Abstracts of the 21st International Symposium on Controlled
      Release of Bioactive Materials, Abstract #1280, 1994.

                                                                                                      Page 49
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 623 of 1374 PageID #:
                                    27128


  56) Lee, S.J. and Park, K.: Synthesis of sol-gel phase-reversible hydrogels sensitive to glucose, Program
      and Abstracts of the 21st International Symposium on Controlled Release of Bioactive Materials,
      Abstract #215, 1994.
  57) Bowersock, T.L., HogenEsch, H., Park, H., and Park, K.: Uptake of alginate microspheres by Peyer's
      patches, Program and Abstracts of the 21st International Symposium on Controlled Release of
      Bioactive Materials, Abstract #145, 1994.
  58) Suckow, M.A., Bowersock, T.L., and Park, K.: Stimulation of immunity to pasteurella Mutocida in
      rabbits by oral immunization using a microsphere delivery system, Program and Abstracts of the 21st
      International Symposium on Controlled Release of Bioactive Materials, Abstract #1457, 1994.
  59) Porter, R.E., Bowersock, T.L., and Park, K.: Oral vaccination of chickens with hydrogels to promote
      enteric mucosal immune responses, Proc. AVMA/AAAP Annual Meeting, 1994.
  60) Lee, S.J. and Park, K.: Synthesis and characterization of sol-gel phase-reversible hydrogels sensitive
      to glucose, The 208th American Chemical Society National Meeting, Division of Polymer Chemistry,
      Abstract #160, 1994.
  61) Bowersock, T.L., HogenEsch, H., Suckow, M., Davis-Snyder, E., Borie, D., Park, H., and Park, K.:
      Oral administration of mice with ovalbumin encapsulated in alginate microspheres, The 208th
      American Chemical Society National Meeting, Division of Polymer Chemistry, Abstract #167, 1994.
  62) Paparella, A. and Park, K.: Synthesis of polysaccharide chemical gels by gamma-irradiation, The
      208th American Chemical Society National Meeting. Division of Polymer Chemistry, Abstract #315,
      1994.
  63) Park, K. and Bowersock, T.L.: Oral vaccination hydrogel systems, International Symposium on
      Biomaterials and Drug Delivery Systems, Korea Institute of Science and Technology, Seoul, Korea, p.
      19, 1994.
  64) McPherson, T.B., Lee, S.J., and Park, K.: Scaling analysis of the prevention of protein adsorption by
      grafted PEO chains, The 21st Annual Meeting of the Society for Biomaterials, Abstract #224, 1995.
  65) Lee, S.J. and Park, K.: Synthesis of glucose-sensitive phase-reversible hydrogels, J. Molecular
      Recognition, 8(3): 202, 1995.
  66) Bowersock, T.L., HogenEsch, H., Suckow, M., Park, H., and Park, K.: Oral immunization of antigen
      encapsulated in sodium alginate microspheres, The 28th Great Lakes Regional Meeting of the
      American Chemical Society, LaCrosse, WI, June 5-8, 1995.
  67) Bowersock, T.L., Borie, D., Torregrosa, S., Park, H., and Park, K.: Oral administration of alginate
      microspheres stimulates pulmonary immunity in cattle, Proc. Fourth Inter. Vet. Immun. Symp., Davis,
      CA, p. 257, July 16-21, 1995.
  68) McPherson, T., Carignano, M.A., Szleifer, I., and Park, K.: Analysis on the prevention of protein
      adsorption to solid surfaces, Program of the 22nd International Symposium on Controlled Release of
      Bioactive Materials, Abstract #203, 1995.
  69) Park, K.: Smart hydrogels for pharmaceutical applications, Strategies for new drug and vaccine
      development, 5th Annual Meeting of the Society of Biomedical Research, September 13-16, 1995, p.
      31.
  70) Abidat, A. and Park, K.: Gel-sol phase-reversible hydrogels sensitive to glucose, American
      Association of Pharmaceutical Scientists Tenth Annual Meeting, Pharmaceutical Drug Delivery
      Division, Abstract #PDD 7131, Miami Beach, FL, Nov. 5-9, 1995.
  71) HogenEsch, H., Torregrosa, S.E., Borie, D., Park, H., and Park, K., and Bowersock, T.L.: Predominant
      isotype of specific antibody-secreting cells in bronchoalveolar lavage fluid of calves depends on the
      route of inoculation used for priming, ACVP/ASVCP Annual Meeting, Atlanta, GA, Nov. 14-15, 1995.

                                                                                                        Page 50
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 624 of 1374 PageID #:
                                    27129


  72) Makkar, R.R., Kaul, S., Masato, N., Dev, V., Litvack, F.I., Park, K., McPherson, T., Badimon, J.J.,
      Sheth, S.S., and Eigler, N.L.: Modulation of acute stent thrombosis by metal surface characteristics
      and shear rate, The 68th American Heart Association Meeting (Circulation, 92: I-86), Anaheim, CA,
      Nov. 14-16, 1995.
  73) McPherson, T., Park, K., and Johnson, P.C.: Prevention of platelet adhesion by surface-grafted PEO,
      The 22nd Annual Meeting of the Society for Biomaterials, Abstract #768, 1996.
  74) Kidane A., Szleifer I., Park K.: Protein adsorption kinetics on PEO-grafted glass, Transactions of 5th
      World Biomaterials Congress, Vol. 2, p. 535, May 29-June 2, 1996. (The 22nd Annual Meeting of the
      Society for Biomaterials, Abstract #769), 1996.
  75) Li, T. and Park, K.: Monte Carlo simulation of surface grafted peo chains, The 23rd Annual Meeting
      of the Society for Biomaterials, Abstract #124, April 30-May 4, 1997.
  76) Li, T., Kildsig, D.O., and Park, K.: Molecular dynamics simulation of diffusion of small molecules in
      amorphous polymers, The 23rd Annual Meeting of the Society for Biomaterials, Abstract #316, April
      30-May 4, 1997.
  77) Kidane, A., Szabocsik, J.M., and Park, K.: Lysozyme deposition on poly(hema) contact lens, The 23rd
      Annual Meeting of the Society for Biomaterials, Abstract #366, April 30-May 4, 1997.
  78) Bowersock, T.L., HogenEsch, H., Wang, B., Torregrosa, S., Ryker, D., Park, H., Blevins, B., and
      Park, K.: Oral administration of alginate microspheres stimulates pulmonary immunity in cattle,
      Program of the 24th International Symposium on Controlled Release of Bioactive Materials, Abstract
      #316, Stockholm, Sweden, June 15-19, 1997.
  79) Jo, S., Gemeinhart, R.A., Park, K.: Prevention of protein adsorption on solid surfaces by self-
      assembled poly(ethylene glycol) grafts, 71st Colloid & Surfaces Science Symposium, Abstract #150,
      University of Delaware, Newark, DE, June 29-July 2, 1997.
  80) Jackson, R. and Park, K.: Preparation of 2-5 m alginate microparticles by emulsification for oral
      vaccine delivery: Effects of surfactant type, crosslinker, and mixer speed on particle size, American
      Association of Pharmaceutical Scientists 12th National Meeting, Abstract #1152, 1997. (Pharm. Res.
      14 (11 supplement): S-47, 1997).
  81) Jo, S. and Park, K.: A new preparation method for poly(ethylene glycol) (PEG) hydrogels using
      silanated PEGs, American Association of Pharmaceutical Scientists 12th National Meeting, Abstract
      #2210, 1997. (Pharm. Res. 14 (11 supplement): S-293, 1997).
  82) Park, H., Hwang, S.J., Chen, J., and Park, K.: Synthesis of superporous hydrogels as a platform for
      oral drug delivery, American Association of Pharmaceutical Scientists 12th National Meeting, 1997,
      Abstract #3488. (Pharm. Res. 14 (11 supplement): S-627, 1997).
  83) Li, T. and Park, K.: Fractal analysis of pharmaceutical solid particles, American Association of
      Pharmaceutical Scientists 12th National Meeting, 1997, Abstract #4202. (Pharm. Res. 14 (11
      supplement): S-693, 1997).
  84) Park, K. and Li, T.: Fractal analysis of pharmaceutical particles, 1998 Conference on Pharmaceutical
      Science and Technology (in conjunction with the 28th Annual Meeting of the Fine Particle Society),
      Proceedings of the Abstracts, p. 17, April 1-3, 1998.
  85) Kidane, A. and Park, K.: Complement activation by PEO-grafted Glass surfaces, The 24th Annual
      Meeting of the Society for Biomaterials, Abstract #509, April 22-26, 1998.
  86) Kidane, A., McPherson, T., Park, K., and Szleifer, I.: Protein adsorption on PEO grafted surface:
      Experimental observation and theoretical prediction. The 24th Annual Meeting of the Society for
      Biomaterials, Abstract #516, April 22-26, 1998.



                                                                                                         Page 51
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 625 of 1374 PageID #:
                                    27130


  87) Kidane, A., McPherson, T., Shim, H.S., and Park, K.: PEG grafting to polyester through a priming
      layer. The 24th Annual Meeting of the Society for Biomaterials, Abstract #530, April 22-26, 1998.
  88) Jo, S. and Park, K.: Surface modification using silanated poly(ethylene glycol). The 24th Annual
      Meeting of the Society for Biomaterials, Abstract #536, April 22-26, 1998.
  89) Jo, S. and Park, K.: Synthesis and characterization of thermoreversible sucrose hydrogels (Sucrogels),
      The American Chemical Society National Meeting, Division of Cellulose, Paper, and Textile, Abstract
      #17, 1998.
  90) Chen, J., Park, H., and Park, K.: Superporous hydrogels: Fast responsive hydrogel systems, The
      American Chemical Society National Meeting, PMSE and Polymer Chemistry Divisions, Abstract #68,
      1998.
  91) Park, K., Chen, J., and Park, H.: Superporous hydrogel composites: synthesis, characterization, and
      application, The American Chemical Society National Meeting, Polymer Chemistry Divisions,
      Abstract #189, 1998.
  92) Li, T., Morris, K., and Park, K.: Fractal analysis of acetaminophen crystal during dissolution,
      American Association of Pharmaceutical Scientists 13th National Meeting, 1998, Abstract #2608.
      (PharmSci. Supplement 1(1): S-313, 1998).
  93) Gemeinhart, R. and Park, K.: Tablet formulation using superorous hydrogel, American Association of
      Pharmaceutical Scientists 13th National Meeting, 1998, Abstract #3240. (PharmSci. Supplement 1(1):
      S-432, 1998).
  94) Kim, J.J. and Park, K.: Preparation and characterization of concanavalin A-polymer conjugates for
      glucose-sensitive hydrogels, American Association of Pharmaceutical Scientists 13th National
      Meeting, 1998, Abstract #1327. (PharmSci. Supplement 1(1): S-97, 1998).
  95) Gemeinhart, R., Park, H. and Park, K.: Compressed superporous hydrogels: Compact, fast swelling
      hydrogel system, The 25th Annual Meeting of the Society for Biomaterials, April 22-26, 1999.
  96) Li, T., Morris, K., and Park, K.: Fractal analysis of crystal dissolution, American Association of
      Pharmaceutical Scientists 13th National Meeting, New Orleans, LA, Nov. 14-18, 1999.
  97) Baek, N., Bae, Y.H., and Park, K.: Control of the swelling rate of superporous hydrogels, Sixth World
      Biomaterials Congress, Kamuela, HI, Abstract #1494, May 15-20, 2000.
  98) Kim, J.J. and Park, K: Modulated insulin delivery using phase-reversible glucose-sensitive hydrogels,
      2000 Prague Meetings on Macromolecules, 40th Microsymposium, Polymers in Medicine,
      International Union of Pure and Applied Chemistry, Czech Chemical Society, Prague, Czech, Abstract
      #SL12, July 17-20, 2000.
  99) Byrne, M., Park, K., and Peppas, N.: Non-covalent molecular imprinting of glucose: Recognition in
      aqueous media, 1st International Workshop on Molecular Imprinting, Cardiff, UK, July 2-5, 2000, p.
      111.
  100) Seong, H., Choi, W.-M., Kim, J.-C., Thompson, D., and Park, K.: Preparation of liposomes
       containing dibranched-amino acids and characterization of their glucose-binding properties, 220th
       ACS National Meeting, Division of Polymer Chemistry (Subdivision; 4th International Biorelated
       Polymer Symposium), Washington, D.C., Abstract #229, August 20-24, 2000.
  101) Byrne, M.E., Park, K., and Peppas, N.A.: Non-covalent molecular imprinting of glucose in polar
       protic media, American Association of Pharmaceutical Scientists 13th National Meeting,
       Indianapolis, IN, Abstract #2404, October 29-November 2, 2000.
  102) Li, T., Morris, K., and Park, K.: Influence of tailor-made additives on the formation of etching
       patterns of acetaminophen single crystals, American Association of Pharmaceutical Scientists 13th
       National Meeting, Indianapolis, IN, Abstract #3596, October 29-November 2, 2000.

                                                                                                           Page 52
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 626 of 1374 PageID #:
                                    27131


  103) Wen, H., Li, T., Morris, K., and Park, K.: Characterization of etching patterns of crystal surfaces,
       American Association of Pharmaceutical Scientists National Meeting, Denver, CO., Abstract
       #T3625, October 21-25, 2001.
  104) Fu,Y., Wang, D., and Park, K.: Study of temperature and feed concentrations on the morphology and
       flowability of PVP and acetaminophen spray dried particles, American Association of
       Pharmaceutical Scientists National Meeting, Denver, CO., Abstract #W4715, October 21-25, 2001.
  105) Qiu, Y., Gemeinhart, R., and Park, K.: Characterization of etching patterns of crystal surfaces,
       American Association of Pharmaceutical Scientists National Meeting, Denver, CO., Abstract
       #T3625, October 21-25, 2001.
  106) Li, T., Morris, K., and Park, K.: Influence of tailor-made additives on etching patterns of
       acetaminophen single crystals: Understanding through modeling and Monte Carlo simulation,
       American Association of Pharmaceutical Scientists National Meeting, Denver, CO., Abstract
       #W4515, October 21-25, 2001.
  107) Haydon, K.S., Park. K., and Sinclair, J.L.: Effect of particle size on pickup velocity of cohesive
       particles, The American Institute of Chemical Engineers Annual Meeting, Nov. 4-9, 2001, Abstract
       #195b, Reno, NV.
  108) Byrn, M., Park, K., and Peppas, N.A.: Biomimetic materials for selective recognition of biologicals:
       Theoretical and experimental analysis, 2002 APS Annual March Meeting, Indianapolis, IN, March
       18-22, 2002.
  109) Byrn, M., Park, K., and Peppas, N.A.: Biomimetic materials for selective recognition of biologically
       significant molecules, 2002 MRS Spring Meeting, MRS Symposium N: Biological and Biomimetic
       Materials-properties to Function, San Francisco, CA, April 1-5, 2002.
  110) Byrn, M., Park, K., and Peppas, N.A.: Biomimetic materials for selective recognition of biologicals:
       Theoretical and experimental analysis, Bull. Amer. Phys. Soc., 47, 395-396, 2002.
  111) Hilt, J.Z., Byrne, M.E., Bashir, R., Park, K., and Peppas, N.A.: Micropatterned environmentally
       sensitive and analyte specific polymers, 2002 MRS Spring Meeting, MRS Symposium O: Chemilca
       and Biological Sensors-Materials and Devices, San Francisco, CA, April 1-5, 2002.
  112) Byrne, M.E., Hilt, J.Z., Bashir, R., Park, K., and Peppas, N.A.: Biomimetic materials for selective
       recognition and microsensing of biologically significant molecules, The 28th Annual Meeting of the
       Society for Biomaterials, Abstract #78, April 24-27, 2002.
  113) Blanchette, J., Lopez, J., Park, K., and Peppas, N.A.: Use of methacrylic acid-containing hydrogels to
       increase protein transport across the intestinal epithelium, Bull. Amer. Phys. Soc., 47, 394, 2002.
  114) Henthorn, D.B., Park, K., and Peppas, N.A.: Modeling of the specific binding of biomolecules by
       molecularly imprinted polymeric gels, Bull. Amer. Phys. Soc., 47, 1166, 2002.
  115) Lee, S., Acharya, G., Lee, J., Chang, C., and Park, K.: Hydrotropic polymers and hydrogels for drug
       delivery: Solubilization of poorly water-soluble drugs, The 28th Annual Meeting of the Society for
       Biomaterials, Abstract #499, April 24-27, 2002.
  116) Mun, G.A., Nurkeeva, Z.S., Nam, I.K., Khutoryanskiy, V.V., and Park, K.: New stimuli-responsive
       polymers based on vinyl ethers and their interpolymer complexes as materials for development of
       drug release systems, The World Congress of Korean and Korean-Ethnic Scientists and Engineers-
       2002, Seoul, Korea, July 8-13, 2002.
  117) Seong, H., Lee, H., and Park, K.: Binding of glucose to molecularly imprinted polymers, The 29th
       Annual Meeting of the Controlled Release Society, Seoul, Korea, Abstract #124, July 20-25, 2002.




                                                                                                          Page 53
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 627 of 1374 PageID #:
                                    27132


  118) Kim, D.J., Seo, K., and Park, K.: Polymer composition and acidification effects on the swelling
       properties of P(AM-co-AA) superporous hydrogels, The 29th Annual Meeting of the Controlled
       Release Society, Seoul, Korea, Abstract #9, July 20-25, 2002.
  119) Kim, D.J., Seo, K., and Park, K.: Swelling and mechanical properties of superporous hydrogels of
       P(AM-CO-AA)/PEI IPNS, The 29th Annual Meeting of the Controlled Release Society, Seoul,
       Korea, Abstract #224, July 20-25, 2002.
  120) Lee, J., Acharya, G., Lee, S., and Park, K.: Structural influence of hydrotropic agents on the
       solubilization of paclitaxel, The 29th Annual Meeting of the Controlled Release Society, Seoul,
       Korea, Abstract #259, July 20-25, 2002.
  121) Lee, S., Lee, J., Acharya, G., and Park, K.: Hydrotropic polymers and hydrogels: A new approach for
       solubilization of poorly water-soluble drugs, The 29th Annual Meeting of the Controlled Release
       Society, Seoul, Korea, Abstract #466, July 20-25, 2002.
  122) Lee, J., Baek, N., and Park, K.: Hydrotropic agents: A new tool to prepare nano- and micro-particles
       of poorly soluble drugs, The 29th Annual Meeting of the Controlled Release Society, Seoul, Korea,
       Abstract #264, July 20-25, 2002.
  123) Konno, T., Watanabe, J., Ishihara, K., Lee, J., Murry, D.J., Galinsky, R.E., and Park, K.: In vivo
       evaluation of paclitaxel in bioinspired water-soluble phospholipid polymer aggregates, The 29th
       Annual Meeting of the Controlled Release Society, Seoul, Korea, July 20-25, 2002.
  124) Kim, B., Ryu, J., Park, K., Kim, J.: Bioadhesive starch-g-PAA microparticles modified by lectin for
       mucosal delivery systems, The 29th Annual Meeting of the Controlled Release Society, Seoul, Korea,
       Abstract #274, July 20-25, 2002.
  125) Yeo, Y., Chen, A.U., Basaran, O.A., and Park, K.: Solvent exchange method: A novel
       microencapsulation technique, The 29th Annual Meeting of the Controlled Release Society, Seoul,
       Korea, Abstract #294, July 20-25, 2002, pp. 547-548.
  126) Yeo, Y., Kim, B., Kim, J., Chen, A.U., Basaran, O.A., and Park, K.: Solvent exchange method:
       Variables for process optimization, The 29th Annual Meeting of the Controlled Release Society,
       Seoul, Korea, Abstract #295, July 20-25, 2002, pp. 549-550.
  127) Baek, N., Lee, J., Park, K., Shanley, J.F., and Eigler, N.L.: Controlled release of paclitaxel from
       stents for anti-restenosis, The 29th Annual Meeting of the Controlled Release Society, Seoul, Korea,
       Abstract #365, July 20-25, 2002.
  128) Ooya, T., Lee, J., and Park, K.: Star-shaped poly(ethylene glycol monomethacrylate) and polygycerol
       dendrimers as new drug delivery systems, Division of Polymer Chemistry, the 224th ACS National
       Meeting, Boston, MA, August 18-22, 2002.
  129) Ooya, T, Lee, J., and Park, K.: Star-shaped poly(ethylene glycol monomethacrylate) and polyglycerol
       dendrimers: New delivery vehicles for paclitaxel, 2002 AAPS Annual Meeting and Exposition,
       Toronto, Canada, Abstract # AM02-00959 (T3477), November 10-14, 2002.
  130) Byrne, M.E., Park, K., and Peppas, N.A.: Biomimetic networks for selective recognition of
       biomolecules: Materials for bionanotechnology, Third Annual BioMEMS and Biomedical Nanotech
       World 2002, Columbus, OH, September 6-8, 2002.
  131) McClean, D., Finkelstein, A., Kar, S., Takizawa, K., Honda, T., Baek, N., Park, K., Fishbein, M.C.,
       Makkar, R., Litvack, F., and Eigler, N.: Local delivery using a stent with programmable
       pharmacokinetics in vitro and in porcine coronary arteries, Annual Meeting of the American Heart
       Association, Chicago, IL, November 18-21, 2002.
  132) Henthorn, D.B., Oral, E., Park, K., and Peppas, N.A.: Simulation of polymeric network formation
       with atomic level interactions for the study of templated and recognitive materials, Bull. Amer. Phys.
       Soc., 48, 210, 2003.

                                                                                                       Page 54
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 628 of 1374 PageID #:
                                    27133


  133) Yeo, Y., Chen, A. U., Basaran, O., and Park, K.: Solvent exchange method: A new process for
       making reservoir-type microcapsules, 11th International Symposium on Recent Advances in Drug
       Delivery Systems, Salt Lake City, UT, Abstract #1, March 3-6, 2003.
  134) Ooya, T. and Park, K.: Hydrotropic polymers, hydrogels and dendrimers for solubility enhancement
       of poorly soluble drugs, 11th International Symposium on Recent Advances in Drug Delivery
       Systems, Salt Lake City, UT, Abstract #34, March 3-6, 2003.
  135) Konno, T., Watanabe, J., Ishihara, K, Lee, J., Murry, D.J., Galinsky, R., and Park, K.: The
       amphiphilic phospholipid polymer as a novel solubilizer for poorly soluble drugs, 11th International
       Symposium on Recent Advances in Drug Delivery Systems, Salt Lake City, UT, Abstract #44, March
       3-6, 2003.
  136) Blanchette, J.O., Park, K., and Peppas, N.A.: Use of complexation hydrogels for oral administration
       of chemotherapeutic agents, 29th Annual Meeting of Society for Biomaterials, Reno, NV, Abstract
       #246, April 30-May 3, 2003.
  137) Yeo, Y. and Park, K.: New microencapsulation technique using an ultrasonic atomizer based on the
       solvent exchange method, The American Chemical Society National Meeting, Div. Polym. Mat. Sci.
       Eng., Abstract #94, September 8, 2003.
  138) Fu, Y., Jeong, S.H., Kim, J., and Park, K.L: Preparation of fast dissolving tablets based on mannose.
       The American Chemical Society National Meeting, Div. Polym. Mat. Sci. Eng., Abstract #480,
       September 11, 2003.
  139) Yeo, Y. and Park, K.: Process parameters involved in a new microencapsulation technique based on
       the solvent exchange method, 2003 AAPS Annual Meeting and Exposition, Salt Lake City, UT,
       Abstract #W4206, October 26-30, 2003.
  140) Paul, C. S., Yeo, Y., Chen, A. U.-T., Basaran, O. A., and Park, K.: Microencapsulation of protein
       drugs using the solvent exchange method, 2003 AAPS Annual Meeting and Exposition, Salt Lake
       City, UT, Abstract #AM03-02825 (W4165), October 26-30, 2003.
  141) Yang, S., Fu, Y., Jeong, S., and Park, K.: Poly(acrylic acid) superporous hydrogel microparticles as a
       super-disintegrant in fast disintegrating tablets, 2003 AAPS Annual Meeting and Exposition, Salt
       Lake City, UT, Abstract #1968 (W4129), October 26-30, 2003.
  142) Fu, Y., Jeong, S., Kim, J., and Park, K.: Moisture treatment of mannose tablets for making fast
       dissolving tablets, 2003 AAPS Annual Meeting and Exposition, Salt Lake City, UT, Abstract
       #W4115, October 26-30, 2003.
  143) Qiu, Y., Omidian, H., and Park, K.: Hydrogels having enhanced elasticity and mechanical properties,
       2003 AAPS Annual Meeting and Exposition, Salt Lake City, UT, Abstract #W4178, October 26-30,
       2003.
  144) Wen, H., Morris, K., and Park, K.: Synergic effects of polymeric additives on dissolution and
       crystallization of acetaminophen: Dynamic adsorption model, 2003 AAPS Annual Meeting and
       Exposition, Salt Lake City, UT, Abstract #1968 (W4129), October 26-30, 2003.
  145) Park, K. and Yeo, Y.: Solvent exchange method: A new microencapsulation technique, Division of
       Biochemical Technology, the 227th ACS National Meeting, Anaheim, CA, Abstract#381, March 28-
       April 1, 2004.
  146) Lee, G.U., Oark, J.W., Wang, Z., Kang, E., and Park, K.: Microfabricated reactor arrays for high
       throughput screening of membrane protein function, AIChE 2004 Annual Meeting, Austin, TX,
       November 7-12, 2004.
  147) Acharya, G. and Park, K.: Challenges and strategies in drug delivery from coronary stents.
       Biointerface 2004. Baltimore, MD, October 28, 2004, p. 45.


                                                                                                      Page 55
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 629 of 1374 PageID #:
                                    27134


  148) Park, S., Seomoon, G., Pai, C., Fu, Y., Jeong, S., Park, K.: Orally disintegrating tablets using mannose
       granules, 2004 AAPS Annual Meeting Abstracts, W5207, Baltimore, MD, November 9-11, 2004.
  149) Park, J., Yeo, Y., Ye, M., Park, K.: Microencapsulation of lysozyme using the solvent exchange
       method: effect of sugar and salt concentrationa on the particle size, 2004 AAPS Annual Meeting
       Abstracts, W4038, Baltimore, MD, November 9-11, 2004.
  150) Yeo, Y., Park, K.: Characterization of reservoir-type microcapsules made by the solvent exchange
       method, 2004 AAPS Annual Meeting Abstracts, T2161, Baltimore, MD, November 9-11, 2004.
  151) Park, J.H., Ye, M., Yeo, Y., Lee, W.K., and Park, K.: Size-controlled reservoir-type microcapsules
       prepared by the solvent exchange method, 229th ACS National Meeting, San Diego, CA, BIOT #212,
       March 13-17, 2005.
  152) Park, G.E., Park, K., and Webster, T.J.: Fibronectin and vitronectin interactions with NaOH-treated
       PLGA increases chondrocyte functions, Society for Biomaterials 30th Annual Meeting & Exhibition,
       Memphis, TN, #516, April 27-30, 2005.
  153) Park, J., Ye, M., Yeo, Y., Lee, W., Paul, C., Choi, D., and Park, K.: Reservoir-type microcapsules for
       protein delivery: Optimization of the fabrication condition, Society for Biomaterials 30th Annual
       Meeting & Exhibition, Memphis, TN, #585, April 27-30, 2005.
  154) Park, J.H., Huh, K.M., Lee, S.C., Lee, W.K., Ooya, T., and Park, K.: Nanoparticulate drug delivery
       systems based on hydrotropic polymers, dendrimers, and polymer complexes, 2005 NSTI
       Nanotechnology Conference, Anaheim, CA, Abstract #1072, May 8-12, 2005.
  155) Seomoon, G., Park, S., Hwang, J., Lim, H., Pai, C., and Park, K.: Orally disintegrating tablets
       incorporated with taste-mased drug, 2005 AAPS Annual Meeting Abstracts, Nashville, TN, #R6129,
       November 7-10, 2005.
  156) Ye, M., Park, J.H., Yeo, Y., Lee, W-K., Paul, C., Choi, D.K., and Park, K.: Microencapsulation of
       lysozyme using the solvent exchange method: Effects of volume and the type of collection medium on
       the particle size, 2005 AAPS Annual Meeting Abstracts, Nashville, TN, #R6174, November 7-10,
       2005.
  157) Paul, C., Lee, S., Yeo, Y., Grégori, G., Robinson, J.P., and Park, K.: Flow cytometric
       microencapsulation, 2005 AAPS Annual Meeting Abstracts, Nashville, TN, #R6113, November 7-10,
       2005.
  158) Kang, E., Kim, J.-M., Thompson, D., Park, K.: Supported lipid bilayer membrane on lipid-
       poly(ethylene glycol)-silane with varied molecular weights and lipid moieties, 2005 AAPS Annual
       Meeting Abstracts, Nashville, TN, #M1103, November 7-11, 2005.
  159) Kang, E., Kwon, I.K., Wang, H., Cheng, J-X. and Park, K.: 3-D visualization of paclitaxel in polymer
       films by coherent anti-Stokes Raman scattering microscopy, Society for Biomaterials Annual
       Meeting, Pittsburgh,. PA, Abstract #93, April 26-29, 2006.
  160) Kwon, I.K., Park, K., and Matsuda, T.: Co-electrospun nanofiber fabrics of poly(L-lactide-co--
       caprolactone) with type I collagen or heparin, Society for Biomaterials Annual Meeting, Pittsburgh,.
       PA, Abstract #361, April 26-29, 2006.
  161) Shi, Y., Shim, W.S., Park, K., Shi, R., and Cheng, J-X.: Effective restoration of compound action
       potential in trauma injured spinal cords with nanoscale block co-polymer micelles, 23rd Annual
       National Neurotrauma Society Meeting, St. Louis, MO, Abstract reference number: 0204, July 7-9,
       2006.
  162) Kang, E., Kwon, I.K., Wang, H., Ye, M., Park, K., and Cheng, J-X.: Chemical imaging of drug-
       loaded polymer films and reservoir type microcapsules by coherent anti-Stokes Raman scattering
       microscopy, The 33rd CRS Annual Meeting, Vienna, Austria, Abstract #574, July 22-26, 2006.


                                                                                                       Page 56
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 630 of 1374 PageID #:
                                    27135


  163) Kang, E., Lee, S.C., and Park, K.: Layer-by-layer assembly of micelle layers, The 33rd CRS Annual
       Meeting, Vienna, Austria, Abstract #916, July 22-26, 2006.
  164) Min, H.S., Huh, K.M., Lee, S.C., Lee, J., and Park, K.: Aqueous solubilization of paclitaxel using
       hydrotropic polymer micelle, Asian Symposium on Biomedical Materials-7, Jeju, Korea, Abstract No.
       DS-Po-048, August 20-23, 2006.
  165) Choi, Y.M., Huh, K.M., Myung. S-W., Choi, H-S., and Park, K.: Preparation and swelling behavior
       of superporous hydrogels: Control of pore structure and surface property, Asian Symposium on
       Biomedical Materials-7, Jeju, Korea, Abstract No. PO-Po-022, August 20-23, 2006.
  166) Kwon, I.K., Kang, E., Song, Y-H., Miller, K.M., Kamath, K., Barry, J. and Park, K.: Paclitaxel
       release from two-drug formulations in poly(styrene-b-isobutylene-b-styrene) matrices, The 2006
       AAPS Annual Meeting and Exposition, San Antonio, TX, Poster # T3163, Oct. 29-Nov. 2, 2006.
  167) Kang, E., Kwon, I.K., Wang, H., Park, K., Song, Y-H., Miller, K.M., Kamath, K., Barry, J., and
       Cheng, J-X.: In situ imaging of paclitaxel release from poly(styrene-b-isobutylene-b-styrene) films
       by coherent anti-Stokes Raman scattering microscopy, The 2006 AAPS Annual Meeting and
       Exposition, San Antonio, TX, Poster # W4206, Oct. 29-Nov. 2, 2006.
  168) Ye, M., Shim, W.S., Seo, K-S., Paul, C., Park, K.: Microencapsulation of lysozyme using the solvent
       exchange method: Effects of ethyl acetate in the collection bath, The 2006 AAPS Annual Meeting and
       Exposition, San Antonio, TX, Poster #W5065, Oct. 29-Nov. 2, 2006.
  169) Shim, W.S., Ye, M., Seo, K-S., Paul, C., Park, K.: Microencapsulation of lysozyme using the solvent
       exchange method: Enhancement of encapsulation efficiency and release from lyophilized
       microcapsules, The 2006 AAPS Annual Meeting and Exposition, San Antonio, TX, Poster #W5066,
       Oct. 29-Nov. 2, 2006.
  170) Seo, K.S., Ye, M., Shim, W.S., Kim, M.S., Lee, H.B., and Park, K.: Mono-nuclear microcapsule
       formation using modified ultrasonic atomizer for protein drug delivery, The 2006 AAPS Annual
       Meeting and Exposition, San Antonio, TX, Poster #W5064, Oct. 29-Nov. 2, 2006.
  171) Jeong, S.H. and Park, K.: Development of sustained release fast-disintegrating tablets using various
       polymer-coated ion exchange resin complexes, The 2006 AAPS Annual Meeting and Exposition, San
       Antonio, TX, Poster # T3196, Oct. 29-Nov. 2, 2006.
  172) Park, S., Hwang, J., Moon, G., Chung, H., Lim, H., Pai, C., Park, K.: Orally disintegrating tablets for
       bitter taste drug, The 2006 AAPS Annual Meeting and Exposition, San Antonio, TX, Poster # W4136,
       Oct. 29-Nov. 2, 2006.
  173) Park, K., Kang, E., Kwon, I.K., Wang, H., Robinson, J., Ye, M., and Cheng, J-X.: Chemical imaging
       of drug/polymer in polymer films by coherent anti-Stokes Raman scattering microscopy, The 2006
       AIChE Annual Meeting, San Francisco, CA, Podium #131d, Nov. 12-16, 2006.
  174) Kim, J., Wei, X., Kim, S., Park, K.: Paclitaxel release from hydrotropic micelles, The 34th CRS
       Annual Meeting, Long Beach, CA, Abstract #251, July 9-11, 2007.
  175) Kang, E., Vedantham, K., Long, X., Dadara, M., Kwon, I., Sturek, M., Park, K.: Stent for delivery of
       1,3-dipropyl-8-cyclopentylxanthine (DPCPX) – A signaling pathway specific drug, The 34th CRS
       Annual Meeting, Long Beach, CA, Abstract #504, July 9-11, 2007.
  176) Kim, J.Y., Kim, S., Konno, T., Ishihara, K., Pinal, R. and Park, K.: Hydrotropic polymers for
       lipophilic drug delivery, The 2007 AAPS Annual Meeting and Exposition, San Diego, CA, Poster #
       W4126, Nov. 11-15, 2007.
  177) Vedantham, K., Kim, S., Konno, T., Ishihara, K., and Park, K.: Development of an anti-
       thrombogenic drug eluting stent using polymer based on 2-methacryloyloxyethyl phosphorylcholine
       (MPC), The 2008 AAPS National Biotechnology Conference, Toronto, Canada, Poster # M1026, June
       22-25, 2008.

                                                                                                       Page 57
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 631 of 1374 PageID #:
                                    27136


  178) Takaishi, Y. and Park, K.: Development of fast dissolving tablets using Eudragit NE as a binder, The
       35th CRS Annual Meeting, New York, NY, July 13-16, 2008.
  179) Kim, J.Y., Kim, S., Pinal, R., Konno, T., Ishihara, K., and Park, K.: Hydrotropic polymer micelles for
       delivery of hydrophobic drugs, The 35th CRS Annual Meeting, New York, NY, July 13-16, 2008.
  180) Vedantham, K., Kwon, I.K., Kim, S., and Park, K.: Development of an anti-thrombogenic drug
       eluting stent: Combinatorial drug approach, The 35th CRS Annual Meeting, New York, NY, July 13-
       16, 2008.
  181) Chaterji, S., Park, K., and Panitch, A.: Smooth muscle cell phenotypic modulation & higher
       endothelial cell adhesion in a direct co-culture model, Society for Biomaterials Annual Meeting, San
       Antonio, TX, Abstract #713, April 22-25, 2009.
  190) Chaterji, S., Kim, N., Sturek, M.S., and Park, K.: Effect of Probucol, AICAR, and TGF-β1 on
       Smooth Muscle Cell and Endothelial Cell Phenotype and Proliferation, NanoDDS’09, Indianapolis,
       IN, Abstract p.43, October 5-6, 2009.
  184) Holback, H.K.A., Kim, S.W., and Park, K.: Swelling in glucose-sensitive HEMA-DMAEMA
       hydrogels, NanoDDS’09, Indianapolis, IN, Abstract p.54, October 5-6, 2009.
  182) Kim, S.W. and Park, K.: Thermo- and pH-sensitive hydrotropic polymer micelles for oral paclitaxel
       delivery, NanoDDS’09, Indianapolis, IN, Abstract p.59, October 5-6, 2009.
  185) Kitsongsermthon, J.,, Sturek, M., and Park, K.: Development of DPCPX-eluting stents,
       NanoDDS’09, Indianapolis, IN, Abstract p.60, October 5-6, 2009.
  183) Long. X., He, Y., Kitsongsermthon, J., Park, K., and Sturek, M.: Novel drug-eluting stents to reduce
       coronary in-stent stenosis in a porcine model of metabolic syndrome, NanoDDS’09, Indianapolis, IN,
       Abstract p.65 October 5-6, 2009.
  186) Shi, Y., Kim, S.W., Huff, T.B., Borgens, R.B., Park, K., Shi, R., and Cheng, J.X.: Effective repair of
       traumatically imjured spinal cord by block copolymer micelles, NanoDDS’09, Indianapolis, IN,
       Abstract # October 5-6, 2009.
  187) McDermott, M., Shin, C.S., Acharya, G., and Park, K.: Fabrication of homogeneous drug delivery
       systems via hydrogel template strategy, NanoDDS’09, Indianapolis, IN, Abstract p.70, October 5-6,
       2009.
  189) Rish, T., McDermott, M., Shin, C.S., Hansen, Keith, Amick, K., Acharya, G., and Park, K.: Hydrogel
       template strategy for the fabrication of microstructures of complex geometries, NanoDDS’09,
       Indianapolis, IN, Abstract p.82, October 5-6, 2009.
  188) Shin, C.S., McDermott, M., Acharya, G., and Park, K.: Fabrication of homogeneous drug delivery
       systems with controlled release kinetics, NanoDDS’09, Indianapolis, IN, Abstract p.87, October 5-6,
       2009.
  189) Otte, A., Park, K., and Carvajal, T.: Microfabricated particles for pulmonary delivery, Respiratory
       Drug Delivery, Orlando, FL, April 25-29, 2010.
  190) Kitsongsermthon, J., Acharya, A., and Park, K.: Drug-eluting balloon development by imprinting
       uniform array of microparticles, The 38th CRS Annual Meeting, National Harbor, MD, Abstract #9,
       July 30-August 3, 2011.
  191) Lee, S., Kim, S.W., Park, K., and Cheng, J.X.: A Reversibly crosslinked micelle for intravenous
       delivery of paclitaxel, The 38th CRS Annual Meeting, National Harbor, MD, Abstract #334, July 30-
       August 3, 2011.
  191) Lu, Y., Acharya, G., and Park, K.: Fabrication of homogeneous nano/microparticles using hydrogel
       template method, The 38th CRS Annual Meeting, National Harbor, MD, Abstract #177, July 30-
       August 3, 2011.

                                                                                                      Page 58
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 632 of 1374 PageID #:
                                    27137


  192) Lu, Y. and Park, K.: Development and evaluation of controlled release risperidone PLGA
       microparticles produced by the hydrogel template method, the 2012 AAPS Annual Meeting, Chicago,
       IL, Poster # T2249, October 16, 2012.
  193) Park, K.: Controlled drug delivery systems: The third generation, International Conference on
       Biomaterials Science, Tsukuba, Japan, PL 17, March 20-22, 2013.
  194) Kwak, B., Park, K., and Han, B.: Tumor-microenvironment-on-chip: Simulation of complex transport
       around tumor, The 40th CRS Annual Meeting, Honoluly, HI, Session: Imaging and Characterization
       Techniques for Drug Delivery: Systems and Targeted Drug Delivery, 10:30 AM - 12:00 PM, July 23,
       2013.
  195) Ozcelikkale, A., Shin, C.S., Park, K. and Han, B.: Rapid screening of anti-cancer drugs and delivery
       vehicles using tumor-microenvironment-on-chip, The 41st CRS Annual Meeting, Chicago, IL, July
       14, 2014.
  196) Shin, C.S., Ozcelikkale, A., Han, B., and Park, K.: Engineering in vitro three-dimensional tumor
       models by surface fabrication, The 41st CRS Annual Meeting, Chicago, IL, July 14, 2014.
  197) Park, K.: In vitro testing of bioequivalence for long-term depot formulations, Generic Drug User Fee
       Amendments of 2012 Regulatory Science Initiatives: Request for Public Input for FY 2015 Generic
       Drug Research Part 15 Public Hearing, FDA White Oak Campus, Silver Spring, MD, June 5, 2015.
  198) Lee, B.K., Yun, Y.H., Skidmore, S., Garner, J., and Park, K.: The Vacuum SpinSwiper Device for
       Making PLGA Microparticle, The 42nd CRS Annual Meeting, Edinburgh, Scotland, July 28, 2015,
       Abstract #814.
  199) Baez-Santos, Y.M., Otte, A., and Park, K.: A fast and sensitive method for the detection of leuprolide
       acetate: a high-throughput approach for the in vitro evaluation of liquid crystal formulations, The
       43rd CRS Annual Meeting, Seattle, WA, July 17-20, 2016, Abstract 2570.
  200) Otte, A., Baez, Y., Berlant, C., Lee, Y., Soh, B.K., Song, C.G, Goergen, C., and Park, K.: Ultrasound
       monitoring of a subcutaneous liquid crystal drug delivery system, The 43rd CRS Annual Meeting,
       Seattle, WA, July 17-20, 2016, Abstract 2653.
  201) Mun, E., Baez, Y., Lee, A., Otte, A., Soh, B.K., Song, C.G., and Park, K.: Formulation and
       characterization of a hexagonal liquid crystalline drug delivery system, The 43rd CRS Annual
       Meeting, Seattle, WA, July 17-20, 2016, Abstract 1997.
  202) Garner, J., Skidmore, S., Park, H., Park, K., Choi, S., and Wang, Y.: Assay of PLGA properties in
       parenteral depot formulations, The 43rd CRS Annual Meeting, Seattle, WA, July 17-20, 2016,
       Abstract 3252.
  203) Garner, J., Skidmore, S., Hadar, J., Park, K., Park, H., Choi, S., and Wang, Y.: Assay of PLGA types
       in microparticle depo formulations, FDA Public Workshop on Demonstrating Equivalence of
       Generic Complex Drug Substances and Formulations: Advances in Characterization and In Vitro
       Testing, Silver Spring, MD, October 6, 2017.
  204) Skidmore, S., Garner, J., Park, K., Park, H., Choi, S., and Wang, Y.: The impact of in vitro test
       methods on drug release from PLGA microparticles, FDA Public Workshop on Demonstrating
       Equivalence of Generic Complex Drug Substances and Formulations: Advances in Characterization
       and In Vitro Testing, Silver Spring, MD, October 6, 2017.
  204) Hadar, J., Garner, J., Skidmore, S., Park, K., Park, H., Choi, S., and Wang, Y.: The effect of
       lactide:glycolide ratio on PLGA solubility in selective solvents, FDA Public Workshop on
       Demonstrating Equivalence of Generic Complex Drug Substances and Formulations: Advances in
       Characterization and In Vitro Testing, Silver Spring, MD, October 6, 2017.




                                                                                                       Page 59
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 633 of 1374 PageID #:
                                    27138


  205) Otte, A., Soh, B.K., Yoon, G., and Park. K.: The effect of processing conditions on the loading and
       release from PLGA microparticles. 2018 Controlled Release Society (CRS) Annual Meeting (2018)
       Abstract 31.
  206) Hadar, J., Garner, J., Skidmore, S., Park, K., Park, H., Jhon, Y.K., and Wang, Y.: Correlation analysis
       of refractive index (dn/dc) for PLGAs with different ratios of lactide to glycolide. 2018 Controlled
       Release Society (CRS) Annual Meeting (2018) Abstract 95.
  207) Otte, A., Soh, B.K., Yoon, G., and Park. K.: The in vivo transformation and pharmacokinetic
       properties of a liquid crystalline drug delivery system. 2018 Controlled Release Society (CRS)
       Annual Meeting (2018) Abstract 142.
  208) Hadar, J., Garner, J., Skidmore, S., Park, K., Park, H., Kozak, D., and Wang, Y.: Solvent-dependent
       PLGA solubility for separation of PLGAs with different lactide:glycolide ratios. 2018 Controlled
       Release Society (CRS) Annual Meeting (2018) Abstract 409.
  209) Hadar, J., Garner, J., Skidmore, S., Park, H., Park, K., Qin, B., Jiang, X. and Wang, Y.: Analysis of
       the branch units of glucose-poly(lactide-co-glycolide) in Sandostatin® LAR formulation. 2019
       Controlled Release Society (CRS) Annual Meeting (2019) Abstract 501.
  210) Garner, J., Hadar, J., Skidmore, S., Park, H., Park, K., Jiang, X., Wang, Y. and Qin, B.:
       Compositional analysis of glucose-poly(lactide-co-glycolide) in Sandostatin® LAR formulation.
       2019 Controlled Release Society (CRS) Annual Meeting (2019) Abstract 502.
  211) Garner, J., Hadar, J., Skidmore, S., Park, H., Park, K., Jiang, X., Wang, Y. and Jhon, Y..: Effect of
       solvents and their isomers on dissolution of PLGAs with different lactide:glycolide (L:G) ratios.
       2019 Controlled Release Society (CRS) Annual Meeting (2019) Abstract 503.
  212) Garner, J., Hadar, J., Skidmore, S., Park, H., Park, K., Jiang, X., Qin, B., and Wang, Y.: Separation
       and analysis of poly(lactide-co-glycolide) in Trelstar® 22.5 mg formulation. 2019 Controlled Release
       Society (CRS) Annual Meeting (2019) Abstract 504.



  Book Reviews

  1) Kinam Park
     Topics in Pharmaceutical Sciences 1985, Breimer, D.D. and Speiser, P., Eds., Elsevier, New York,
     1985.
     J. Control. Release, 4: 304-305, 1987.

  2) Kinam Park
     Clinical Chemistry: Interpretation and Techniques, 3rd Edition, Kaplan, A., Szabo, L.L., and Opheim,
     K.E., Lea & Febiger, Philadelphia, 1988.
     J. Control. Release, 9: 88, 1989.

  3) Kinam Park
     Bioadhesion-Possibilities and Future Trends, Gurney, R. and Junginger, H.Z., Eds., WVA, Germany,
     1990.
     J. Control. Release, 15: 84-85, 1991.

  4) Kinam Park
     Protein Stability and Stabilization through Protein Engineering, Nosoh, Y. and Sekiguchi, T., Ellis
     Horwood, New York, 1991.
     J. Control. Release, 29: 204, 1994.

  5) Kinam Park

                                                                                                        Page 60
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 634 of 1374 PageID #:
                                    27139


      Topics in Fluorescence Spectroscopy. Vol. 4. Probe Design and Chemical Sensing, Lakowicz, J.R.,
      Ed., Plenum Press, New York, 1994.
      J. Control. Release, 42: 301, 1996.

  6) Kinam Park
     Pharmaceutical Dosage Forms: Disperse Systems. Volumes I and II, Lieberman, H.A., Rieger, M.M.,
     and Banker, G.S., Eds., Marcel Dekker, Inc., New York, 1996.
     Pharmaceutical Research, 13: 1902-1903, 1996.

  7) Tonglei Li and Kinam Park
     Fractal Aspects of Materials. Family, F., Meakin, P., Sapoval, B., and Wool, R., Eds., Materials
     Research Society, Pittsburgh, 1995.
     Pharm. Res., 14: 551, 1997.

  8) Kinam Park
     Protein Delivery Physical Systems, Sanders, L.M. and Hendren, R.W., Eds., Plenum Publishing
     Corporation, New York, 1997.
     Pharm. Res., 14: 1496, 1997.

  9) Kinam Park
     Biosensors in the Body. Continuous In Vivo Monitoring, Fraser, D.M., Ed., John Wiley & Sons, Ltd.,
     Chichester, England, 1997.
     Biocompatibility Assessment of Medical Devices and Materials, Braybrook, J.H., Ed., John Wiley &
     Sons, Ltd., Chichester, England, 1997.
     Pharm. Res., 15: 158-159, 1998.

  10) Kinam Park
      Physicochemical Principles of Pharmacy, Florence, A.T. and Attwood, D., Macmillan Press Ltd.,
      Houndmills, England, 1998.
      Pharmaceutical Biotechnology: An Introduction for Pharmacists and Pharmaceutical Scientists,
      Crommelin, D.J.A. and Sindelar, R.D., Eds., Harwood Academic Publishers, Amsterdam, The
      Netherlands, 1997.
      Pharm. Res., 15: 1804-1805, 1998.

  11) Kinam Park
      In Quest of Tomorrow’s Medicines, Drews, J., Springer-Verlag, New York, 1999.
      Pharm. Res., 17: 897-898, 2000.

  12) Kinam Park
      Cells, Gels and the Engines of Life. A New, Unifying Approach to Cell Function, Pollack, G.H., Ebner
      and Sons Publishers, Seattle, WA, 2001.
      Pharm. Res., 18(12): 1804-1805, 2001.

  13) Kinam Park
      Electroactive Polymer (EAP) Actuators as Artificial Muscles. Reality, Potential, and Challenges. Bar-
      Cohen, Y., Ed. SPIE Press, Bellingham, WA, 2001.
      Biomimetic Materials and Design. Biointerfacial Strategies, Tissue Engineering, and Targeted Drug
      Delivery. Dillow, A.K. and Lowman, A.M., Eds., Marcel Dekker, New York, NY, 2002.
      A New Kind of Science. Wolfram., S., Wolfram Media, Champaign, IL, 2002.
      Fundamentals of Microfabrication: The Science of Miniaturization, Second Edition, Madou, M.J.,
      CRC Press, Boca Raton, FL, 2002.



                                                                                                        Page 61
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 635 of 1374 PageID #:
                                    27140


       MEMS and NEMS: Systems, Devices, and Structures. Lyshevski, S.E., Ed., CRC Press, Boca Raton,
       FL, 2002.
       Handbook of Nanoscience, Engineering, and Technology, Goddard, III, W.A., Brenner, D.W.,
       Lyshevski, S.E., and Iafrate, G.J., Eds. ,CRC Press, Boca Raton, FL, 2003.
       The MEMS Handbook, Gad-el-Hak, M., Ed., CRC Press, Boca Raton, FL, 2002.
       Microarray Analysis, Schena, M., John Wiley & Sons, Hoboken, NJ, 2003.
       Handbook of Applied Surface and Colloid Chemistry. Volumes. 1 and 2, Holmberg, K., Ed., John
       Wiley & Sons, New York, NY, 2001.
       Pharm. Res., 20(3): 527-529, 2001.

  14) Kinam Park
      Thermodynamics of Pharmaceutical Systems. An Introduction for Students of Pharmacy, Connors,
      K.A., Wiley-Interscience, Hoboken, NJ, 2002.
      Thermodynamics and Statistical Mechanics, Basic Concepts in Chemistry. Seddon, J.M. and Gale, J.D.,
      Wiley-Interscience, New York, NY, 2002.
      Thermodynamics of Biochemical Reactions, Alberty, R.A.,. John Wiley & Sons, Hoboken, NJ, 2003.
      Bioenergetics 3, Nicholls, D.G., and Ferguson, S.J., Academic Press, San Diego, CA, 2002.
      Pharm. Res., 20(9): 1518-1519, 2003.

  15) Kinam Park
      Encyclopedia of Polymer Science and Technology. Third Edn. Mark, H.F., Ed., John Wiley & Sons,
      Hoboken, NJ, 2003. Volumes 1-4, Part 1.
       Volume 1. A to Coatings.
       Volume 2. Coextrusion to Hyperbranched Polymers.
       Volume 3. Injection Molding to Polysulfide.
       Volume 4. Polysulfones to Weathering.
      Pharm. Res., 20(12): 2041-2051, 2003.

  16) Kinam Park
      Encyclopedia of Polymer Science and Technology, Third Edn. Mark, H.F., Ed., John Wiley & Sons,
      Hoboken, NJ, 2003. Volumes 5-8, Part 2.
       Volume 5. Acoustic Properties to Cyclopentadiene and Dicyclopentadiene.
       Volume 6. Degradation to Magnetic Polymers.
       Volume 7. Metal-Containing Polymers to Rigid-Rod Polymers.
       Volume 8. Semicrystalline Polymers to Ziegler-Natta Catalysts.
      Protecting America’s Health: The FDA, Business, and One Hundred Years of Regulation, Hilts, P.J.,
      Knopf, A.A., New York, NY, 2003.
      A History of Nonprescription Product Regulation, Pray, W.S., Pharmaceutical Products Press,
      Binghamton, NY, 2003.
      Pharm. Res., 21(3): 543-552, 2004

  Articles in Newsletters, Business Reports, and Technology Journals
  1)   Li, T. and Park, K.: The CRS web-site, Controlled Release Newsletter, 14(1): 14-15, 1997.
  2)   Potts, R. and Park, K.: The 1998 CRS Annual Symposium in Las Vegas, Controlled Release
       Newsletter, 15(2): 16, 1999.
  3)   Park, K.: From the President, Controlled Release Newsletter, 18(3): 3, 2001.
  4)   Park, K.: From the President, Controlled Release Newsletter, 19(1): 11&20, 2002.
  5)   Park, K.: New drugs in the past and new drugs in the future, Business Briefing PharmaTech 2002, p.
       144.


                                                                                                    Page 62
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 636 of 1374 PageID #:
                                    27141


  6)   Park, K.: Superporous hydrogels for pharmaceutical and other applications, Drug Delivery
       Technology, 2(4): 34-40, 2002.
  7)   Huh, K.M., Cho. Y.W., and Park. K.: PLGA-PEG block copolymers for drug formulations, Drug
       Delivery Technology, 3(5): 52-58, 2003.
  8)   Rocca, J.G. and Park, K.: Oral drug delivery: prospects and challenges, Drug Delivery Technology,
       4(4): 52-57, 2004.
  9)   Leaming, M. and Park, K.: Journal of Controlled Release Highlights, Controlled Release Society
       Newsletter, 22 (3), 27, 2005.
  10) Leaming, M. and Park, K.: Journal of Controlled Release Highlights, Controlled Release Society
      Newsletter, 23 (1), 15, 2006.
  11) Leaming, M. and Park, K.: Journal of Controlled Release Highlights, Controlled Release Society
      Newsletter, 23 (2), 12, 2006.
  12) Park, K.: Journal of Controlled Release Highlights, Controlled Release Society Newsletter, 24 (3), 5,
      2007.
  13) Park, K.: A workshop on the regulatory landscape for therapeutic biologics, Controlled Release
      Society Newsletter, 2016
      (http://www.controlledreleasesociety.org/publications/Newsletter/MemberOnlyNewsletter/Special%2
      0Feature.pdf).

  Invited Lectures
  1) Surface characterization of biomaterials by immunogold staining. Scanning Electron Microscopy
     1986, Biotechnology and Bioapplication of Colloidal Gold, New Orleans, LA, May 5-9, 1986.
  2) Platelet behavior at polymer-blood interfaces. Devices and Technology Branch Contractors Meeting,
     Bethesda, MD, Dec. 8-10, 1986.
  3) Enzyme-digestible hydrogels - new platforms for oral controlled drug delivery, INTERx Research
     Corporation, Lawrence, KS, October 12, 1987.
  4) Factors affecting efficiency of colloidal gold staining colloidal stability, The 7th Pfefferkorn
     Conference on Science of Biological Specimen Preparation, Guildford, England, September 12-16,
     1988.
  5) Examination of cytoskeletal structures of spread platelets using video-enhanced interference reflection
     microscopy, The 7th Pfefferkorn Conference on Science of Biological Specimen Preparation,
     Guildford, England, September 12-16, 1988.
  6) Time-lapse video microscopic analysis of surface-induced platelet activation, Conference on Platelet
     Structure and Adhesion, Madison, WI, October 27-28, 1988.
  7) New approach to study bioadhesion: colloidal gold staining, AMGEN, Thousand Oaks, CA,
     November 11, 1988.
  8) The redistribution of fibrinogen receptors on the ventral membrane of spreading platelets, Scanning
     Microscopy 1989, Colloidal Gold Labelling, Salt Lake City, UT, May 1-5, 1989.
  9) Drug delivery systems using enzyme-digestible swelling/mucoadhesive hydrogels, The Fall Workshop
     of the Korean Federation of Science and Technology Societies, Seoul, Korea, October 11-13, 1989.
  10) Modification of surface-adsorbed fibrinogen by spreading platelets, Third Annual Midwest Platelet
      Symposium, Madison, WI, November 17, 1989.



                                                                                                      Page 63
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 637 of 1374 PageID #:
                                    27142


  11) A new approach to study muchoadhesion: Colloidal gold staining, Center for Controlled Chemical
      Delivery, Salt Lake City, UT, January 30, 1990.
  12) New approaches to the study of polymer-mucin interactions, Gordon Research Conferences on
      Polymers in Biosystems, Oxnard, CA, March 19-23, 1990.
  13) Prevention of platelet adhesion and activation by surface modification, Shiley Incorporated, Irvine,
      CA, May 9, 1990.
  14) Biodegradable hydrogels as platforms for long-term oral drug delivery, Fourth Annual Symposium of
      the Johnson & Johnson Drug Delivery Subcommittee, October 8, 1990.
  15) In vitro and in vivo studies of enzyme-digestible hydrogels for oral drug delivery, Fifth International
      Symposium on Recent Advances in Drug Delivery Systems, Salt Lake City, UT, February 25-28,
      1991.
  16) Application of quantitative colloidal gold staining to the study of mucin-polymer interactions,
      Scanning '91, Atlantic City, NJ, April10-12, 1991.
  17) Development of long-term oral drug delivery systems using enzyme-digestible swelling hydrogels,
      Syntex Research, Palo Alto, CA, June 10, 1991.
  18) Application of quantitative colloidal gold staining to the study of mucin-polymer interactions, 3M Life
      Sciences Sector, St. Paul, MN, June 13, 1991.
  19) Prevention of platelet adhesion an activation by surface modification, 3M Life Sciences Sector, St.
      Paul, MN, June 14, 1991.
  20) Hydrogel systems, 204th ACS National Meeting, Washington, D.C., August 23, 1992.
  21) Hydrogel systems in pharmaceutics, 1992 Annual Meeting of AAPS, PDD Symposium on Polymer
      Science: Unique Applications in the Pharmaceutical Industry, San Antonio, TX, November 17, 1992.
  22) Oral vaccination using hydrogels, Miles Inc., Animal Health Products, Shawnee Mission, KS,
      February 24, 1993.
  23) Biodegradable hydrogels for delivery of protein drugs, The 205th American Chemical Society
      National Meeting, Division of Polymer Chemistry, Denver, CO, April 1, 1993.
  24) Evaluation of bioadhesion by colloidal gold staining, Gliatech, Inc., Cleveland, OH, June 11, 1993.
  25) Surface modification of biomaterials, Korea Institute of Science & Technology, Seoul, Korea, June
      25, 1993.
  26) Prevention of protein adsorption and cell adhesion, Gordon Conference on Biocompatibility and
      Biomaterials, Tilton, NH, July 11, 1993.
  27) Smart hydrogels for pharmaceutical applications, PharmTech Conference, Atlantic City, NJ,
      September 22, 1993.
  28) Protein interactions with surfaces, American Vacuum Society, Orlando, FL, November 15, 1993.
  28) New methods for modification of polymeric biomaterials, BSI Corporation, Eden Prairie, MN,
      November 5, 1993.
  29) Protein interactions with surfaces, American Vacuum Society, Orlando, FL, November 15, 1993.
  30) Surface modification of biomaterials, Cedars-Sinai Medical Center, Los Angeles, CA, November 22,
      1993.
  31) Smart hydrogels, WCCR Literature Meeting, Purdue University, West Lafayette, IN, April 22, 1994.
  32) Polysaccharide hydrogels for controlled drug delivery, Frontiers in Carbohydrate Research
      Conference, West Lafayette, IN, May 10, 1994.

                                                                                                        Page 64
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 638 of 1374 PageID #:
                                    27143


  33) Surface modification for prevention of protein adsorption, AAPS Midwest Regional Meeting,
      Chicago, IL, May 23, 1994.
  34) Oral vaccination of cattle via hydrogel delivery systems, The 21st International Symposium on
      Controlled Release of Bioactive Materials, Nice, France, June 27, 1994.
  35) Surface modification of biomaterials for the prevention of protein adsorption and cell adhesion, Dept.
      of Biomedical Engineering, Duke University, Durham, NC, October 17, 1994.
  36) Development of modulated insulin delivery systems: prospects and limitations, Korea Basic Science
      Center, Seoul, Korea, October 24, 1994.
  37) Oral vaccination hydrogel systems, Second International Symposium on Biomaterials and Drug
      Delivery Systems, Korea Institute of Science and Technology, Seoul, Korea, October 25, 1994.
  38) Recent advances in drug delivery systems using hydrogels, Pacific Corporation, Seoul, Korea,
      October, 28, 1994.
  39) Surface modification of biomaterials, Center of Membrane Sciences, University of Kentucky,
      Lexington, KY, December 6, 1994.
  40) Synthesis of novel sucrose-derived hydrogels and hydrogel foams for pharmaceutical applications,
      The Sugar Association, Washington, D.C., Mach 7, 1995.
  41) Oral vaccination hydrogel systems, The Seventh International Symposium on Recent Advances in
      Drug Delivery Systems, Salt Lake City, UT, February 28, 1995.
  42) Surface modification for the prevention of protein adsorption and cell adhesion, College of Pharmacy,
      University of Michigan, Ann Arbor, MI, March 8, 1995.
  43) Stent regulation of the vascular microenvironment, The 41st Annual Conference of ASAIO (American
      Society for Artificial Internal Organs), Chicago, IL, May 6, 1995.
  44) Synthesis of glucose-sensitive phase-reversible hydrogels, 11th International Symposium on Affinity
      Chromatography and Biological Recognition, San Antonio, TX, May 27, 1995.
  45) Smart hydrogels for pharmaceutical applications, Strategies for new drug and vaccine development,
      5th Annual Meeting of the Society of Biomedical Research, Washington, D.C., September 15, 1995.
  46) Surface modification of biomaterials, EE520 Biomedical Engineering Seminar, Purdue University,
      October 31, 1995.
  47) Recent trend in pharmaceutical research, Choongwae Pharmaceuticals, Seoul, Korea, December 12,
      1995.
  48) Controlled drug delivery using smart hydrogels, Choongwae Research Labs., Suwon, Korea,
      December 13, 1995.
  49) Smart hydrogels, Collagen Corp., Palo Alto, CA, February 6, 1996.
  50) Issues in the implantable drug delivery systems, 42nd Annual Conference of American Society for
      Artificial Internal Organs, Washington, D.C., May 3, 1996.
  51) Controlled drug delivery: Present and future, The Madison Conference on the Pharmaceutical
      Sciences, 1996, Madison, WI, June 7, 1996.
  52) Computer simulation in drug delivery and biomaterials research: Oral vaccination hydrogel systems,
      Third International Symposium on Biomaterials and Drug Delivery Systems, Korea Research
      Institutes of Chemical Technology, Taejeon, Korea, July 5, 1996.
  53) Hydrogel foams, Korea Institute of Science & Technology, Seoul, Korea, August 13, 1996.



                                                                                                      Page 65
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 639 of 1374 PageID #:
                                    27144


  54) A view on future glucose sensors and insulin delivery systems, Cygnus Corp., Redwood City, CA,
      October 24, 1996.
  55) Self-regulated insulin delivery and glucose sensing, Fukuoka University, Fukuoka, Japan, May 13,
      1997.
  56) Future of glucose sensing and insulin delivery: A point of view, The First Asian International
      Symposium on Polymeric Biomaterials Science, Ishikawa, Japan, May 15, 1997.
  57) New and emerging polymers and hydrogels, Land of Lake Conference on Challenges and Prospects in
      the Design and Development of Oral Controlled Release Products, Merric, WI, June 4, 1997.
  58) Biocompatibility of implantable drug delivery systems, CRS-CPA Joint Workshop on Recent
      Advances in Drug Delivery Science and Technology, Beijing, China, September 20, 1997.
  59) Biocompatibility of biomaterials, KSP-CRS Joint Symposium on Recent Advances in Drug Delivery
      and Biomaterials, Seoul, Korea, September 26, 1997.
  60) Protein adsorption on surfaces with grafted polymers- Experiment, The Purdue Industrial Associates
      Program on Chemistry of Materials, Purdue University, West Lafayette, IN, October 3, 1997.
  61) How to respond to reviewers' critiques, The Education Committee sponsored program on How to
      Write a Research Article at the American Association of Pharmaceutical Scientists 12th National
      Meeting, Boston, MA, November 4, 1997.
  62) Fractal analysis of pharmaceutical particles, University of Wisconsin, School of Pharmacy, Madison,
      WI, January 5, 1998.
  63) Superporous hydrogel composites: A new class of hydrogels for biomedical and pharmaceutical
      applications, The Fifth European Symposium on Controlled Drug Delivery, Noordwijk aan Zee, The
      Netherlands, April 1-3, 1998.
  64) Drug delivery technology: Use of novel polymers and hydrogels, The AAPS Midwest Regional
      Meeting, Chicago, IL, May 18, 1998.
  65) Analysis of glucose-binding molecules, The 25th International Symposium on Controlled Release of
      Bioactive Materials, Las Vegas, NV, June 23, 1998.
  66) AFM and fractal analysis of biomaterial microtopography, Microscopy & Microanalysis '98, Atlanta,
      GA, July 12-16, 1998.
  67) Oral vaccination using microparticles: potentials and future directions, Pharmaceutical and Analytical
      & Development, Abbott Laboratories, Chicago, IL, July 24, 1998.
  68) Surface-grafted PEO chains: Experiments, theoretical analysis, and computer simulation, Non-Fouling
      Surface Technologies Symposium, Seattle, WA, July 30-31, 1998.
  69) Superporous hydrogels: Fast responsive hydrogel systems, The American Chemical Society National
      Meeting. PMSE and Polymer Chemistry Divisions, Boston, MA, August 21-26, 1998.
  70) Superporous hydrogel composites: synthesis, characterization, and application, The American
      Chemical Society National Meeting. Polymer Chemistry Divisions, Boston, MA, August 21-26, 1998.
  71) Fractal analysis of pharmaceutical particles, Korea Institute of Science and Technology, Seoul, Korea,
      November 10, 1998.
  72) Superporous hydrogels: medical and pharmaceutical applications, Korea Advanced Institute of
      Science and Technology, Taejon, Korea, November 11, 1998.
  73) Fractal analysis of pharmaceutical particles, Korea Research Institute of Chemical Technology,
      Taejon, Korea, November 11, 1998.



                                                                                                       Page 66
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 640 of 1374 PageID #:
                                    27145


  74) Development and evaluation of medical devices and materials, The Second International Symposium
      on Current Status of International Regulation on Food and Drug, Korea Food and Drug
      Administration, Seoul, Korea, November 13, 1998.
  75) Superporous hydrogels: medical and pharmaceutical applications, University of Minnesota,
      Biomedical Engineering Center and Department of Pharmaceutics, Minneapolis, MN, December 3,
      1998.
  76) Hydrogels in drug delivery, Ninth International Symposium on Recent Advances in Drug Delivery
      Systems, Salt Lake City, UT, February 22, 1999.
  77) Superporous hydrogels: pharmaceutical and medical applications, Yamanouchi Shaklee Pharma, Palo
      Alto, CA, March 19, 1999.
  78) Video-enhanced interference reflection microscopy and video-intensified fluorescence microscopy,
      The Society for Biomaterials Academic Workshop on Probing and Imaging of Cells and Molecules,
      Providence, RI, April 28, 1999.
  79) Degradable, fast-swelling, superporous sucrose hydrogels, Frontiers in Carbohydrate Research-6, West
      Lafayette, IN, May 12, 1999.
  80) Characterization of morphological features of crystal surface during dissolution process, University of
      Utah, Salt Lake City, UT, May 17, 1999.
  81) Superporous hydrogels: pharmaceutical and medical applications, Alza Corp., Palo Alto, CA, June 15,
      1999.
  82) Surface modified biomaterials: in vitro and in vivo behavior, UWEB Symposium on Devices and
      Diagnostics in Contact with Blood: Issues in Blood Compatibility at the Close of the 20th Century,
      Seattle, WA, August 4-6, 1999.
  83) In vitro and in vivo behavior of surface modified biomaterials, KAIST, Taejon, Korea, August 28,
      1999.
  84) Superporous hydrogels: Synthesis and Application, The 5th International Symposium on Polymers for
      Advanced Technologies, Waseda University, Tokyo, Japan, August 31-September 5, 1999.
  85) Pharmaceutical and biomedical applications of superporous hydrogels, Pusan National University,
      September 13, 1999.
  86) Surface modified biomaterials: in vitro and in vivo behavior, KIST, Seoul, Korea, September 14,
      1999.
  87) Development of oral paclitaxel delivery systems, Sam Yang Corp., Taejon, Korea, September 17,
      1999.
  88) Pharmaceutical and biomedical applications of superporous hydrogels, Sook Myung Women’s
      University, September 18, 1999.
  89) Pharmaceutical and biomedical applications of superporous hydrogels, Dong Kook University,
      September 20, 1999.
  90) Gastric retention drug delivery systems: Past and present, U.S. Food and Drug Administration,
      Rockville, MD, September 29, 1999.
  91) Gastric retention drug delivery systems: Past and present, Kos Pharmaceutical, Edison, NJ, October 14,
      1999.
  92) Superporous hydrogels: pharmaceutical and medical applications, Ohio State University, Columbus,
      OH, October 28, 1999.



                                                                                                      Page 67
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 641 of 1374 PageID #:
                                    27146


  93) Superporous hydrogels: pharmaceutical and medical applications, Procter & Gamble Company,
      Cincinnati, OH, November 1, 1999.
  94) Polymeric systems for oral controlled delivery, AAPS-Northeast Regional Discussion Group, Hartford,
      CT, April 24, 2000.
  95) Modulated insulin delivery using glucose-sensitive sol-gel phase reversible hydrogels, Workshop on
      Supramolecular Approach to Biological Function, World Biomaterials Congress Workshop, Hawaii,
      May 15, 2000.
  96) Superporous hydrogels for oral controlled drug delivery, Chong Kun Dang Corp., Seoul, Korea, May
      18, 2000.
  97) Superporous hydrogels for oral controlled drug delivery, Cheil Jedang Corp., Seoul, Korea, May 19,
      2000.
  98) Polymers in oral drug delivery, Kwang Ju Institute of Science and Technology, Kwang Ju, Korea, May
      22, 2000.
  99) Drug discovery in global economy, Korean Society of Pharmaceutics, Seoul, Korea, May 26, 2000.
  100) PEO-grafted biomaterials: In vitro and in vivo behavior, Dept. of Chemical and Materials
       Engineering, University of Kentucky, Lexington, KY, June 30, 2000.
  101) Modulated insulin delivery using phase-reversible glucose-sensitive hydrogels, The 40th
       Microsymposium of the Prague Meetings on Macromolecules, the International Union of Pure and
       Applied Chemistry, July 18, 2000.
  102) Modulated insulin delivery using phase-reversible glucose-sensitive hydrogels, The 8th Hydrogel,
       Biodegradable Polymers for Medical Application Workshop, Korea Advanced Institute of Science
       and Technology, August 24, 2000.
  103) PEG-modified biomaterials: Lack of in vitro-in vivo correlation, Univ. of Alabama in Huntsville,
       January 19, 2001.
  104) Superporous hydrogels: pharmaceutical and biomedical applications, The North Carolina
       Pharmaceutical Discussion Group, Chapel Hill, NC, March 28, 2001.
  105) Glucose-sensitive sol-gel reversible hydrogels for modulated insulin delivery, University of North
       Carolina, Chapel Hill, NC, March 29, 2001.
  106) Gastric retention devices: Past and present, GlaxoWellcome, Chapel Hill, NC, March 30, 2001.
  107) Superporous hydrogels for biomedical and pharmaceutical applications, Society for Biomaterials
       Annual Meeting, Minneapolis, MN, April 26, 2001.
  108) Polymers in oral drug delivery, University of Maryland, Baltimore, MD, May 3, 2001.
  109) Gastric retention drug delivery systems: Past and present, Northeastern University, Boston, MA, May
       18, 2001.
  110) Hydrotropic polymers for enhancing water solubility of poorly soluble drugs, The University of
       Tokyo, Tokyo, Japan, July 8, 2001.
  111) Hydrotropic polymers for enhancing water solubility of poorly soluble drugs, Japan Advanced
       Institute of Science and Technology, Ishikawa, Japan, July 9, 2001.
  112) Hydrotropic polymers for enhancing water solubility of poorly soluble drugs, Korea Institute of
       Science and Technology, Seoul, Korea, July 13, 2001.
  113) Hydrotropic polymers for enhancing water solubility of poorly soluble drugs, Korea Research
       Institute of Chemical Technology, Taejeon, Korea, July 20, 2001.


                                                                                                     Page 68
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 642 of 1374 PageID #:
                                    27147


  114) Drug delivery, Biomaterials in 2001: State of the art. UWEB Summer Symposium, Seattle, WA,
       August 21, 2001.
  115) Superporous hydrogels for pharmaceutical and biomedical applications, University of Georgia,
       College of Pharmacy, Athens, GA, Nov. 12, 2001.
  116) Hydrotropic polymers and hydrogels for poorly soluble drugs, Samyang Corp., Taejeon, Korea,
       November 21, 2001.
  117) Controlled drug delivery systems: Target areas for product development, Samyang Corp., Yongin-Si,
       Korea, November 22, 2001.
  118) Hydrogels in pharmaceutical and biomedical applications, University of Southern California, Los
       Angeles, CA, December 7, 2001.
  119) Hydrogels in drug delivery, University of Pennsylvania, Institute of Medicine and Engineering,
       Philadelphia, PA, January 29, 2002.
  120) Hydrogels in controlled drug delivery, The 17th Annual Meeting of the Academy of Pharmaceutical
       Science and Technology, Japan (APSTJ), Shizuoka, Japan, March 30, 2002.
  121) Polymeric systems in oral controlled drug delivery, Taisho Pharmaceutical Co., Ltd., Saitama-shi,
       Saitama, Japan, April 2, 2002.
  122) Polymeric systems in oral controlled drug delivery, Daiichi Pharmaceutical Co., Ltd., Tokyo, Japan,
       April 2, 2002.
  123) Hydrogels in drug delivery, AAPS/PDD Conference, Washington, D.C., April 22-24, 2002.
  124) Novel hydrogels in drug delivery applications, University of Michigan, Ann Arbor, MI, May 15,
       2002.
  125) Hydrogels in drug delivery, University of Toronto, Toronto, Canada, May 30, 2002.
  126) New platforms for drug delivery, McMaster University, Hamilton, Ontario, Canada, May 31, 2002.
  127) Polymers and hydrogels in drug delivery: Design and applications, Inhale Therapeutic Systems, Inc.,
       San Carlos, CA, June 12, 2002.
  128) Novel hydrogels in drug delivery, UK/Ireland chapter of the Controlled Release Society (UKICRS)
       and 139th British Pharmaceutical Conference, Manchester, United Kingdom, September 24, 2002.
  129) Nano-structures for delivery of poorly soluble drugs, Nano-biomaterials for drug, gene, and cell
       therapy, Korea Advanced Institute of Science and Technology, Taejeon, Korea, November 1, 2002.
  130) New hydrogels for delivery of poorly soluble drugs and proteins, University of Illinois-Chicago,
       Chicago, IL, November 20, 2002.
  131) Glucose imprints for modulated insulin delivery, Korean Chemical Society, Polymer Chemistry
       Division, Taejeon, Korea, December 13, 2002.
  132) Solvent exchange method: A new process for making reservoir-type microcapsules, 11th
       International Symposium on Recent Advances in Drug Delivery Systems, Salt Lake City, UT, March
       3, 2003.
  133) Novel methods of making microcapsules based on the solvent exchange method, AAPS Conference
       on Advances in Pharmaceutical Processing, Parsippany, NJ, June 19, 2003.
  134) Biomimetic materials, Controlled Release Society Annual Meeting, Glasgow, Scotland, July 22,
       2003.
  135) Solvent exchange method: A new process for making reservoir-type microcapsules, Northeastern
       University, Boston, MA. September 8, 2003.


                                                                                                     Page 69
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 643 of 1374 PageID #:
                                    27148


  136) Oral drug delivery: Scientific challenges vs. product development, Oral Drug Delivery Conference,
       Boston, MA, September 9, 2003.
  137) Recent progresses in fast melting tablets and delivery of poorly soluble drugs, AAPS Chicago
       Pharmaceutics Discussion Group Meeting, Chicago, IL, October 9, 2003.
  138) Hydrotropic polymeric micelle systems for formulation of poorly water-soluble drugs, The 8th
       European Symposium on Controlled Drug Delivery, Noordwijk aan Zee, The Netherlands, April 7-9,
       2004.
  139) Novel microencapsulation techniques based on the solvent exchange method, Pharmaceutical
       Sciences World Congress (PSWC2004), 2nd World Congress of the Board of Pharmaceutical
       Sciences of FIP, Kyoto, Japan, May 31, 2004.
  140) Nanotechnology: Innovation or rebranding? Debate with Sandy Florence in Pearls of Wisdom, 31st
       Annual Meeting and Exposition of the Controlled Release Society, Honolulu, HI, June 16, 2004.
  141) Hydrotropic polymer systems for poorly soluble drugs, 31st Annual Meeting and Exposition of the
       Controlled Release Society, Honolulu, HI, June 16, 2004.
  142) Nanopolymeric structures for delivery of paclitaxel, School of Pharmacy, University of Kentucky,
       September 3, 2004.
  143) Hydrotropic polymeric nanostructures for delivery of paclitaxel, Nanoparticles. Synthesis,
       Functionalization and Applications for Targeted Drug Delivery, Cleveland, OH, October 27, 2004.
  144) Challenges and strategies in drug delivery from coronary stents, Biointerface 2004, Baltimore, MD,
       October 28, 2004.
  145) Drug-eluting stents, Boston Scientific, Natick, MA, October 29, 2004.
  146) Novel methods of making microcapsules based on the solvent exchange method. (Roundtable on Issues
       in Protein Microencapsulation), 2004 AAPS Annual Meeting, Baltimore, MD, November 10, 2004.
  147) Recent advances in drug-eluting stents, Korea Research Institute of Chemical Technology, Taejeon,
       Korea, November 24, 2004.
  148) Polymers in everyday life, LG Household & Heathcare, Taejeon, Korea, November 24, 2004.
  149) Recent advances in drug-eluting stents, University of Utah, College of Pharmacy, January 5, 2005.
  150) Preparation of PLGA microcapsules by the interfacial solvent exchange method, University of
       Pittsburgh, January 24, 2005.
  151) Hydrotropic polymers for delivery of poorly soluble drugs, Inha University, Incheon, Korea, July 13,
       2005.
  152) Hydrotropic polymers for delivery of poorly soluble drugs, Boehringer-Ingelheim, Ridgebury, CT, July
       20, 2005.
  153) Oral drug delivery: Scientific challenges and product development, Annual Meeting of the
       Pharmaceutical Society of Korea, Seoul, Korea, November 29, 2005.
  154) Polymers used in pharmaceutics, The 2006 AAPS PT Arden Conference, West Point, NY, January 25,
       2006.
  155) Polymer properties for controlled drug delivery, The 2006 AAPS PT Arden Conference, West Point,
       NY, January 25, 2006.
  156) Nano/micro drug delivery systems and cellular uptakes, Symposium on Development of New
       Radiotherapy Technique Using Nano Drug Delivery System, Asan Medical Center, Seoul, Korea,
       March 10, 2006.


                                                                                                      Page 70
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 644 of 1374 PageID #:
                                    27149


  157) Controlled drug delivery: From macro to nanotechnologies, Institute of Genetics and Molecular
       Biology, Seoul National University, Seoul, Korea, June 23, 2006.
  158) Drug delivery: Evolution into the nanotechnology era, Institute of Bioengineering and Nanotechnology,
       Republic of Singapore, July 3, 2006.
  159) Novel methods for microsphere formulation and manufacture, The CMC and Regulatory Issues for
       Controlled Release Parenterals Workshop at the 33rd Annual Meeting of the Controlled Release
       Society, Vienna, Austria, July 29, 2006.
  160) Label-free imaging tools for pharmaceutical and biomedical applications: CARS and SPR, Asan
       Medical Center, Seoul, Korea, September 5, 2006.
  161) Nanomedicine: Evolution, revolution, and transformation, Mini Symposium on Molecular Imaging and
       Nanomedicine, Kyungbook National University, School of Medicine, Daegu, Korea, September 6,
       2006.
  162) Nanomedicine: Evolution, revolution, and transformation, 1st Purdue-KIST Collaborative Symposium
       on Biomedical Photonics, Korea Institute of Science and Technology, Seoul, Korea, September 7,
       2006.
  163) Translational research in drug delivery, LTS Academy, Andernach, Germany, October 6-8, 2006.
  164) Imaging study of paclitaxel release from drug-eluting stents, University of Michigan, Ann Arbor, MI,
       October 19, 2006.
  165) Nanotechnologies in drug delivery, NanoBio-Tokyo 2006, The University of Tokyo, December 4-7,
       2006.
  166) Fast-melting tablet formulations for controlled release and for large dose drugs, Astellas Pharma,
       Yaizu, Japan, December 7, 2006.
  167) Drug-eluting stents: Imaging studies & strategies, Tokyo Women's Medical University Institute of
       Advanced Biomedical Engineering and Science, Tokyo, Japan, December 8, 2006.
  168) Nanomedicine: Evolution, revolution, and transformation, The 2007 National Meeting of the
       Association for Laboratory Automation, Palm Springs, CA, January 27-31, 2007.
  169) Scientific possibilities for combination products of the future, Symposium on Combination Products in
       Life Science Industries, Cook Inc. International Headquarters, Bloomington, IN, February 2, 2007.
  170) Fast-melting tablet formulations for controlled release and for large dose drugs & fast-swelling
       hydrogels for biomedical applications, Abbott Laboratories, Abbott Park, IL, April 9, 2007.
  171) Polymeric micelles for delivery of poorly soluble drugs & microcapsules for delivery of protein drugs,
       Abbott Laboratories, Abbott Park, IL, April 9, 2007.
  172) What’s wrong with the new drug delivery systems? CDER VPLS & ONDQA - cTiPS, USFDA,
       Rockville, MD, April 23, 2007.
  173) Fast dissolving tablets - Current development and technologies, OGD, USFDA, Rockville, MD, April
       23, 2007.
  174) Overview of polymers used in controlled release, China International Pharmaceutical Technologies
       Conference 2007, Shanghai, China, May 10-14, 2007.
  175) Nanomedicine: Evolution, revolution, and transformation, Kazakh National University, Almaty,
       Republic of Kazakhstan, June 13, 2007.
  176) Polymers used in controlled drug delivery, Kazakh National University, Almaty, Republic of
       Kazakhstan, June 14, 2007.



                                                                                                          Page 71
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 645 of 1374 PageID #:
                                    27150


  177) Polymers in nanotechnology, Kazakh National University, Almaty, Republic of Kazakhstan, June 15,
       2007.
  178) Nanotechnologies in drug delivery, Chungnam National University, Daejeon, South Korea, August 14,
       2007.
  179) Orally disintegrating tablets: Determination of disintegration time, OGD, USFDA, Rockville, MD,
       August 21, 2007.
  180) Imaging studies of paclitaxel release from drug-eluting stents. The University of Arizona, Department
       of Aerospace and Mechanical Engineering, Tucson, AZ, November 8, 2007.
  181) Hydrotropic polymer micelle for delivery of poorly water-soluble drugs, The 10th European
       Symposium on Controlled Drug Delivery, Noordwijk aan Zee, The Netherlands, April 2-4, 2008.
  182) Hydrotropic micelles for poorly water-soluble drugs, Macromolecular Chemistry Symposia, 101th
       National Meeting of the Korean Chemical Society, Seoul, Korea, April 17, 2008.
  183) Animal models in drug delivery: Indispensables, limitations and alternatives, The 35th CRS Annual
       Meeting, New York, NY, July 14, 2008.
  184) Drug-eluting stents: What need to be done, Kyungpook National University Medical School, Daegu,
       Korea, September 2, 2008.
  185) Bioefficacy studies in drug delivery: Animal models and alternatives, The 2008 KCRS Annual
       Conference: Research Networking for Future Therapy, Jeju Island, Korea, September 4, 2008.
  186) Macro issues with nano/micro particles for drug delivery, Center for Nanoscale Science and
       Technology, University of Illinois, Urbana-Champaign, October 1, 2008.
  187) Hydrotrophic polymer micelles for delivery of poorly soluble drugs, University of Pennsylvania
       School of Medicine, October 15, 2008.
  188) Drug delivery systems: Macro issues of nano/micro formulations, University of Wisconsin, School of
       Pharmacy, Louis W. Busse Lecture Series, November 13, 2008.
  189) Drug-eluting stents: What now? University of Wisconsin, School of Pharmacy, Louis W. Busse
       Lecture Series, November 14, 2008.
  190) Long-term protein delivery: Challenges and opportunities, The 2nd International Quadruple Research
       Network Symposium - Protein, Gene, Cell Delivery, Hanyang University, Seoul, Korea, December 5,
       2008
  191) Nanotechnology in drug delivery: Issues & possibilities, Korea Research Institute of Chemical
       Technology, Taejeon, Korea, December 8, 2008.
  192) Nano/micro particles with predefined size and shape, 14th International Symposium on Recent
       Advances in Drug Delivery Systems, Salt Lake City, UT, Feb. 15-18, 2009.
  193) Delivery of poorly water-soluble drugs: Hydrotropic solubilization and nano/micro-particles, Pfizer,
       Groton, CT, March 6, 2009.
  194) Practical nanotechnology and microfabrication for drug delivery, 2009 International Symposium of
       the Intelligent Drug Delivery System, Seoul, Korea, April 29, 2009.
  195) Aquatemplate method for microparticular drug delivery systems, Sungkyunkwan University, College
       of Engineering, Suwon, Korea, May 1, 2009.
  196) Polymers in drug delivery systems & gastric retention devices, Astellas Pharma, Shizuoka, Japan,
       May 22, 2009.
  197) Drug delivery systems: Basic research and product development, Academy of Pharmaceutical
       Science and Technology, Japan (APSTJ), Shizuoka, Japan, May 23, 2009.

                                                                                                     Page 72
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 646 of 1374 PageID #:
                                    27151


  198) Drug-eluting stents: The future trend, the 7th Asia 3 (China-Japan-Korea) Foresight Symposium on
       Gene Therapy and Biomaterials, Seoul, Korea, May 26, 2009.
  199) Oral delivery of macromolecular drugs: Limitations and possibilities, 2009 World Class University
       (WCU) Symposium on Drug Delivery and Bioimaging, Daegu, Korea, May 28, 2009.
  200) Novel Drug Delivery Systems for Translational Research, Cardiovascular Innovation Seminar Series,
       Medtronic Cardiovascular, Santa Rosa, CA, August 12, 2009.
  201) Nanotechnology in drug delivery, Korea Advanced Institute of Science and Technology, Daejeon,
       Korea, September 1, 2009.
  202) Nano/micro fabrication for drug delivery systems, Green Cross Pharma, Seoul, Korea, September 2,
       2009.
  203) Nanotechnology in drug delivery, POSTECH, Pohang, Korea, September 3, 2009.
  204) Macro issue with nano/micro particles in drug delivery, 2009 International Symposium on Crystal
       Engineering & Drug Delivery System, Tianjin, China, September 6, 2009.
  205) Advances in drug delivery based on nanotechnology, Ajou University, Suwon, Korea, September 10,
       2009.
  206) Nanotechnology applications for drug delivery, 12th Annual International Conference on Drug
       Metabolism/Applied Pharmacokinetics, Merrimac, WI, September 17, 2009.
  207) A new nanofabrication method designed for scale-up production, 7th International Nanomedicine and
       Drug Delivery Symposium, Indianapolis, IN, October 5-6, 2009.
  208) Advances in nanofabrication in drug delivery, Advanced Polymeric Materials and Technology
       Symposium (APMT 2010), Jeju, Korea, January 24-27, 2010.
  209) The hydrogel template method for nanofabrication of drug delivery particles, The American Society
       of Mechanical Engineers (ASME)/ the First Global Congress on NanoEngineering for Medicine and
       Biology (NEMB): Advancing Health Care through Nanoengineering and Computing, Houston, TX,
       February 8, 2010.
  210) Nanofabrication of microstructures for drug delivery using the hydogel template method,
       Macromolecular Science and Engineering, University of Michigan, Ann Arbor, February 16, 2010.
  211) Long-term drug delivery using microfabricated particles, Advanced Technologies and Regenerative
       Medicine (Johnson & Johnson), Somerville, NJ, April 5, 2010.
  212) A (toy) story of drug delivery systems, Sigma Xi Purdue Chapter, West Lafayette, IN, April 14, 2010.
  213) Microfabricated particles for controlled drug delivery, Zhejiang University, Department of Chemical
       and Biochemical Engineering, Hangzhou, China, April 20, 2010.
  214) Microfabricated particles for controlled drug delivery, Peking University, Department of Polymer
       Sciences & Engineering, Bejing, China, April 23, 2010.
  215) Development of large dose FDT formulations & microparticulate depot injectables, CKD
       Pharmaceutical, Seoul, Korea, April 26, 2010.
  216) Targeted drug delivery: Essential for further advances in drug delivery, The 9th China-Japan-Korea
       Foresignt Joint Symposium on Gene Delivery and the International Workshop on Biomaterials 2010,
       Changchun, Julin, China, June 21, 2010.
  217) Drug delivery systems: oral and parenteral formulations, AmorePacific, Suwon, Korea, June 24, 2010.
  218) Fabrication of long-term release risperidone-PLGA microsystems, Samyang Corp., Daejeon, Korea,
       June 25, 2010.


                                                                                                   Page 73
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 647 of 1374 PageID #:
                                    27152


  219) Drug-eluting stents with controllable elution kinetics, SIRIC International Symposium 2010, Stent
       development: Present and Future, Severance Hospital, Seoul, Korea, July 2, 2010.
  220) Where have all the smart hydrogels gone? The Annual Controlled Release Society Meeting, Portland,
       OR, July 14, 2010.
  221) A new microfabrication method for delivery of varioust types of drugs, The 19th Shizuoka DDS
       Conference, Shizuoka, Japan, September 4, 2010.
  222) Microstructures for drug delivery using the hydrogel template method, University of Tokyo, Tokyo,
       Japan, September 6, 2010.
  223) Targeted drug delivery: Expected targeting and true targeting, Tokyo Women’s University, Tokyo,
       Japan, September 7, 2010.
  224) Wild wild world of drug delivery systems: From macro to nano, Tokyo Institute of Technology,
       Tokyo, Japan, September 9, 2010.
  225) Targeted drug delivery: The next advances to be made, The 5th Global COE International
       Symposium on Frontier in Biomaterials Science and Technology for Regenerative Medicine and
       Gene/Drug Delivery, Tokyo Institute of Technology, Tokyo, Japan, September 10, 2010.
  226) Drug targeting: Myth, reality, and possibility, Symposium on Innovative Polymers for Controlled
       Delivery (SIPCD 2010), Suzhou, China, September 15, 2010.
  227) Nano-Med: Recent advances in nanotechnology for drug delivery, Suzhou Institute of Nano-Tech
       and Nano-Bionics, Chinese Academy of Sciences, Suzhou, China, September 16, 2010.
  228) Long-term protein delivery: Challenges & opportunities, Genentech, South San Francisco, CA,
       December 2, 2010.
  229) Recent advances in hydrogel drug delivery for biotherapeutics and major hurdles to
       commercialization, 46th Annual Pharmaceutical Technologies Arden Conference: Pharmaceutical
       Development of Biologics: Fundamentals, Challenges, and Recent Advances, The Thayer Hotel,
       West Point, NY, March 8, 2011.
  230) Controlled Drug Delivery: Clinically Useful Formulation & Commercial Success, CKD Research
       Institute, Chonan, Korea, April 27, 2011.
  231) Drug delivery: New directions in the new decade, The 10th China-Japan-Korea Foresight Joint
       Symposium on Gene Delivery and International Symposium on Biomaterials 2011, Gulin, Guangxi,
       China, May 31, 2011.
  232) Controlled drug delivery technologies for clinically useful practical formulations, Changchun
       Institute of Applied Chemistry, Changchun, China, June 3, 2011.
  233) Barriers to overcome for targeted drug delivery to tumors, Drug Delivery and Cancer: Challenges and
       New Directions for Cancer Therapy, West Lafayette, IN October 10, 2011.
  234) The 10Xer’s way toward theragnosis, Korea Institute of Science and Technology, Seoul, Korea,
       November 24, 2011.
  235) How smart is a smart hydrogel? Yeongnam University, Daegu, Korea, November 25, 2011.
  236) Infinite future of undergraduate students, Korea University, School of Pharmacy, Jochiwon, Korea,
       November 28, 2011.
  237) Targeted drug delivery: myth, reality, & possibility, Department of Pharmaceutical Sciences,
       University of Tennessee Health Science Center, Memphis, TN, December 12, 2011.
  238) Controlled drug delivery: The third generation, International Symposium on Past, Present and Future
       of Molecular Pharmacokinetics, Hitotsubashi Hall, Tokyo, Japan, January 18, 2012.


                                                                                                       Page 74
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 648 of 1374 PageID #:
                                    27153


  239) Targeted drug delivery: myth, reality, & possibility, Department of Mechanical Engineering,
       University of Minnesota, Minneapolis, MN, March 28, 2012.
  240) Nanoadvances in nanotechnology-based drug delivery, KAIST, Daejeon, Korea, April 16, 2012.
  241) Drug delivery systems for the new decades: Balance between “iNew” and “Me-too” approaches.
       National Tsing Hua University, Hsinchu, Taiwan, April 26, 2012.
  242) Publication of papers for Journal of Controlled Release. Changchun Institute of Applied Chemistry,
       Chinese Academy of Sciences, Changchun, China, June 1, 2012.
  243) How to write good papers for JCR. West China School of Pharmacy, Sichuan University, Chengdu,
       China, June 2, 2012.
  244) The 3rd Generation drug delivery systems: Issues to Resolve. The 9th World Biomaterials Congress,
       Chengdu, China, June 3, 2012.
  245) Politicians, Athletes, Scientists, and iCRS. The 39th Annual Meeting of the Controlled Release
       Society, Quebec, Canada, July 17, 2012.
  246) Drug Delivery Systems for the New Decade: Balance between “iNew” and “Me-too” Approaches,
       the 15th International Biotechnology Symposium, Daegu, Korea, September 17, 2012.
  247) The 3rd Generation drug delivery systems: Back to Basics, the 3rd Asymchem Pharmaceutical CMC
       2012, Tianjin, China, September 21, 2012.
  248) The 10X Research on Drug Delivery, Sungkyunkwan University, Korea, September 24, 2012.
  249) The 3rd generation drug delivery systems: Improvement to make, Peking University, Beijing, China,
       December 1, 2012.
  250) Controlled Drug Delivery Systems, CoSci-Med, Harbin, China, December 2, 2012.
  251) Controlled drug delivery systems for the new decade, Heilongjiang University, Harbin, China,
       December 3, 2012.
  252) Oral controlled drug delivery systems, Symposium on New Technology Seminar on Extended and
       Controlled Release Oral Solid Dosage (VIII), Guangzhou, China, December 4, 2012.
  253) Controlled release formulations for generics, The 3rd International Forum for Generics, Nanchang,
       China, December 5-6, 2012.
  254) Anti-retroviral delivery systems: New directions in the new decades, NIH National Institute of
       Allergy and Infectious Diseases, Division of AIDS, Prevention Sciences Program and The Bill and
       Melinda Gates Foundation. Think Tank on Drug Delivery Systems for HIV Prevension, Washington,
       DC, February 22, 2013.
  255) Controlled drug delivery systems: The third generation, International Conference on Biomaterials
       Science, Tsukuba, Japan, March 20-22, 2013.
  256) Targeted drug delivery: Insights by Professor You Han Bae, Joint Symposium of the 5th Utah-Inha
       DDS Research Center Symposium and the 7th International Symposium on Intelligent DDS,
       Incheon, Korea, May 23-24, 2013.
  257) The missing components of current drug delivery systems and new approaches, The 4th International
       Advanced Biomaterials Symposium Changchun, China, September 28-30, 2013.
  258) Facing the truth about nanotechnology in drug delivery, Dongguk University, Pharmacy School in
       Ilsan. October 2, 2013.
  259) Controlled drug delivery: new technologies required for the next generation, Symposium on
       Perspectives on the Future of Drug Delivery Systems, Beijing, China, November 22, 2013.


                                                                                                      Page 75
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 649 of 1374 PageID #:
                                    27154


  260) Controlled drug delivery: Challenges and Opportunities, Youbo Pharmaceuticals, Mudanjiang,
       China. March 10, 2014.
  261) The 3rd generation drug delivery systems: Future back, the 8th International Symposium on
       Intelligent Drug Delivery System, Seoul, Korea, April 24, 2014.
  262) Create your own future, Korea University, Jochiwon, Korea, May 28, 2014.
  263) Controlled drug delivery: Historical perspective for the future, Ajou University, Suwon, Korea.
       November 3, 2014.
  264) Virtual human, KIST, Seoul, Korea, November 4, 2014.
  265) From pills to nanoparticles: The 10X progress in drug delivery research, Korean-American Society in
       Biotech and Pharmaceuticals (KASBP), Morristown, NJ, November 7, 2014.
  266) 30 Years of Research on Drug Delivery: A Personal Reflection, Purdue University Faculty Careers
       Colloquium, West Lafayette, IN, February 20, 2015.
  267) Vacuum SpinSwiper for microfabrication of PLGA microparticles, Sungkyunkwan University,
       Suwon, Korea, March 24, 2015.
  268) Controlled drug delivery: Historical perspective for the next generation, Pharmaceutical Society
       Japan, Kobe, Japan, March 28, 2015.
  269) Drug delivery technologies for the future: Thinking in new boxes, Ashland Inc. Distinguished
       Lecturer at the University of Kentucky, April 27 2015.
  270) Controlled drug delivery systems: Needs for accelerated evolution, the Canadian Biomaterials
       Society, Toronto, Canada, May 29, 2015.
  271) Drug dlivery of the future: Chasing the invisible gorilla, The 1st Annual International Symposium on
       Bio-Therapeutics Delivery, Seoul, Korea, Septembrer 14, 2015.
  272) Sustained depot formulations for parenteral applications, CJ HealthCare, Icheon-si, Gyeonggi-do,
       Korea, September 18, 2015.
  273) PLGA microparticle formulations for long-term drug delivery, Korea University, Jochiwon, Korea,
       September 21, 2015.
  274) Drug dlivery of the future: Chasing the invisible gorilla, Lilly/Purdue Technology Day, Eli Lilly,
       Indianapolis, IN, October 5, 2015.
  275) Controlled Drug Delivery: Historical perspective for the next generation, Sungkyunkwan University,
       College of Engineering and College of Pharmacy, Suwon, Korea, November 19, 2015.
  276) Controlled Drug Delivery: Historical perspective for the future, The Chinese University of Hong
       Kong, College of Pharmacy, Sha Tin, Hong Kong, March 16, 2016.
  277) Lessons learned from Dr. Tsuneji Nagai for the future of drug delivery, the 30th Anniversary
       Symposium of The Nagai Foundation Tokyo: Link to the Past and Bridge to the Future, Tokyo,
       Japan, July 7, 2016.
  278) Drug Delivery Systems: Achieving Accelerated Evolution, the 10th Israel Controlled Release Society
       Symposium, Maalot, Israel, September 16, 2016.
  279) Drug Delivery Systems: Accelerated Evolution for the Future, Allan S. Hoffman Lecture, University
       of Washington, Seattle, WA, October 10, 2016.
  280) Drug delivery systems: Past successes and future possibilities, the 28th Korean Academy of Science
       & Technology Symposium: Young Scientists in Drug Delivery- Redirecting the Research Field,
       KIST, Seoul, Korea, December 7, 2016.


                                                                                                      Page 76
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 650 of 1374 PageID #:
                                    27155


  281) PLGA microparticles; Challenges in peptide and protein delivery, Eli Lilly and Company,
       Indianapolis, IN, March 9, 2017.
  282) Center for drug abuse intervention and treatment, National Institute of Drug Abuse, Baltimore, MD,
       April 7, 2017.
  283) The drug delivery field at the inflection point, IDDS-GiRC Joint Symposium, Seoul, Korea, May 25,
       2017.
  284) The drug delivery field at the inflection point: Why we need to change, University of Utah, Salt Lake
       City, UT, August 28, 2017.
  285) Characterizations of PLGA polymers, FDA Public Workshop on Demonstrating Equivalence of
       Generic Complex Drug Substances and Formulations: Advances in Characterization and In Vitro
       Testing, Silver Spring, MD, October 6, 2017.
  286) The drug delivery field at the tipping point, Korea University, Jochiwon, Korea, October 20, 2017.
  287) Drug delivery systems: Accelerated evolution for the future, Monash University, Melbourne,
       Australia, November 17, 2017.
  288) Preparing manuscripts and patents, University of Auckland, Auckland, New Zealand, November 21,
       2017.
  289) Bioefficacy and toxicity studies in drug delivery: Animal models & alternatives, in New Zealand-
       Australia CRS 2017 Joint Workshop on Recent Trends in In-vitro, Ex-vivo and In-vivo Models in
       Bioactive Delivery, November 22, 2017.
  290) Drug delivery systems: Past successes and future possibilities, University of Otago, Dunedin, New
       Zealand, November 24, 2017.
  291) Preparing manuscripts for Journal of Controlled Release, University of Otago, Dunedin, New
       Zealand, November 24, 2017.
  292) The drug delivery field at the inflection point: Time for new thinking, University of Auckland,
       Auckland, New Zealand, November 27, 2017.
  293) Role of drug delivery in drug discovery, University of Auckland, Auckland, New Zealand, November
       28, 2017.
  294) The drug delivery field at the inflection point: Time to change for the future, University of Southern
       California, Los Angeles, CA, February 24, 2018.
  295) The drug delivery field at the inflection point, The KAST 13th Frontier Scientist Workshop: Future
       Trends of Biomaterials, University of Utah, Salt Lake City, UT, June 18-19, 2018.
  296) A long walk to PLGA. The 2018 Annual Meeting of Controlled Release Society, New York, NY,
       July 22, 2018.
  297) The future of the drug delivery field: Lessons learned from Professor Diane Burgess, The Interface
       between Science and Education. A Celebration of Professor Diane J. Burgess’ 60th Birthday, Storrs,
       CT, August 18, 2018.
  298) PLGA microparticles: Very well-known but unexplored formulations, Fifth Symposium of
       Innovative Polymers for Controlled Delivery, Suzhou, China, September 15, 2018.
  299) The drug delivery field at the inflection point: Time to think differently, West China School of
       Pharmacy, Sichuan University, Chengdu, China, November 5, 2018.
  300) The drug delivery field at the inflection point: Time to think differently, Engineering Research Center
       in Biomaterials, Sichuan University, Chengdu, China, November 6, 2018. West China School of
       Pharmacy, Sichuan University, Chengdu, China, November 6, 2018.


                                                                                                          Page 77
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 651 of 1374 PageID #:
                                    27156


  301) Create your own future, West China School of Pharmacy, Sichuan University, Chengdu, China,
        November 6, 2018.
  302) One life, one chance, Purdue Korean Faculty Association, West Lafayette, IN, December 14, 2018.
  303) The future of the drug delivery field: time to make real changes, 17th International Symposium on
       Advances in Technology and Business Potential of New Drug Delivery Systems, Mumbai, India,
       February 2, 2019.
  304) Characterization considerations for complex generics containing PLGA, Section “Advancing
       Pharmaceutical Science in Generic Industry-1), 33rd International Forum Processing Analysis &
       Control (IFPAC-2019), North Bethesda, MD, March 4, 2019.
  305) Drug delivery: Collective progress beyond nanohorizon, Nanomedicine Symposium, Aurora, CO,
       April 26, 2019.
  306) An assessment of the current and likely impact of the science of crossing biological barriers on
       medicine, Keystone Symposium on Delivering Therapeutics across Biological Barriers, Dublin,
       Ireland, May 9, 2019.
  307) PLGA: Very well-known but unknown polymers, Helmholtz-Zentrum Geesthacht. Centre for
       Materials and Coastal Research, Berlin, Germany, May 14, 2019.
  308) Nanoprogress in nanomedicine: Mission NanoAcccompished, 2019 Controlled Release Society
       (CRS) Annual Meeting, Debate on Nanotechnology: Big progress vs nano progress,Velencia, Spain,
       July 22, 2019.
  309) Importance of polymer characterization in transdermal and cosmetic formulations, Fifth Conference
       of transdermal drug delivery in world federation of Chinese medicine societies, Nanjing. China,
       August 17, 2019.
  310) One life, one chance: Create your own future, China Pharmaceutical University, Nanjing, China,
       August 19, 2019.
  311) PLGA formulations: Understanding the complexicity of the PLGA assay, Chinese American Society
       of Nanomedicine and Nanotechnology, Hangzhou, China, August 20, 2019.
  312) Kinam Park and Fernanda Ogochi: How to get published in Journal of Controlled Release:
       Perspectives of the editor and the publisher, Chinese American Society of Nanomedicine and
       Nanotechnology, Hangzhou, China, August 20, 2019.
  313) Characterization of complex PLGA formulations, FDA, Silverspring, MD, September 12, 2019.
  314) Kinam Park and Fernanda Ogochi: Writing research articles, West China School of Pharmacy,
       Chengdu, China, September 19, 2019.
  315) Reshapable hydrogels for soft tissue expansion, Engineering Research Center in Biomaterials,
       Sichuan University, Chengdu, China, September 19, 2019.
  316) Drug Delivery: What Do We Do Now? The 1st Asian Young Investigator Symposium on
       Pharmaceutical Science and Technology, Chengdu, China, September 20, 2019.
  317) Professor Doo Sung Lee: A pioneer in environment-sensitive polymers, Polymer Society of Korea,
       Seogwipo, Jeju, Korea, October 10, 2019.
  318) Stand firm on the goal of your life, College of Pharmacy, Seoul National University, Seoul, Korea,
       October 11, 2019.
  319) Time for Korean pharmaceutical science to move ahead of the world, Pharmaceutical Society of
       Korea, Yeosu, Korea, October 14, 2019.



                                                                                                      Page 78
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 652 of 1374 PageID #:
                                    27157


  Awards by Graduate students
  1) Yoon Yeo: 2002 CRS-3M Drug Delivery Systems Graduate Student Outstanding Research Award in
     Drug Delivery (Controlled Release Society, July, 2003)
  2) Yong Qiu: AAPS Outstanding Graduate Student Research Award in Pharmaceutical Technologies
     (American Association of Pharmaceutical Scientists, October 2003)
  3) Yoon Yeo: AAPS Outstanding Graduate Student Research Award in Pharmaceutical Technologies
     (American Association of Pharmaceutical Scientists, November 2004)
  4) Drug Delivery Special Interest Group Outstanding Contribution to the Society for Biomaterials
     (Eunah Kang: Society for Biomaterials 2007)

  Reviewer for Scientific Organizations
  1) Reviewer for the Petroleum Research Fund of the American Chemical Society (1991, 1992, 1994,
     1997, 2000).
  2) Special reviewer for the Medical Research Council of Canada (1991, 1996), and the National Sciences
     and Engineering Research Council of Canada (1998, 2001).
  3) Reviewer for the U.S. Civilian Research & Development Foundation. Regional Experimental Support
     Center Program 2000-2001 (2000).
  4) Reviewer for the Maryland Sea Grant College of the National Office's Sea Grant Technology Program
     (2002)
  5) Reviewer for Canadian Institute of Health Research (2003)
  6) Reviewer for Connecticut Innovations (2005)
  7) Reviewer for the Netherlands Organisation for Scientific Research (2009)
  8) Reviewer for the BMM/CTMM/TIPharma, the Netherlands (2009)
  9) Reviewer for Lister Institute Research Prizes, United Kingdom (2012)


  Reviewer for Academic Departments
  1) University of Minnesota, Department of Pharmaceutics, 1998
  2) University of Utah, Department Pharmaceutics and Pharmaceutical Chemistry, 2004.
  3) School of Pharmacy at Queen’s University Belfast, Belfast, United Kingdom, 2011.


  Short Course Instructor
  1) Peppas, N.A. and Park, K.: Hydrogels in Biomedical and Pharmaceutial Applications, held at
     Indianapolis, IN, on April 24-26, 1991.
  2) Peppas, N.A. and Park, K.: Hydrogels in Biomedical and Pharmaceutial Applications, held at Purdue
     University, West Lafayette, IN, on May 5-7, 1992.


  National and International Committee Member
  1) Program Planning Committee for the American Association of Pharmaceutical Scientists (AAPS)
     Meeting (Fall, 1987).
  2) Scientific Program Committee for the 1990 Controlled Release Society Meeting (July, 1990).

                                                                                                     Page 79
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 653 of 1374 PageID #:
                                    27158


  3) Abstract review for the Pharmaceutics and Drug Delivery Section of the American Association of
     Pharmaceutical Scientists (AAPS) Meeting (Fall, 1991).
  4) Program Planning Committee for the Controlled Release Society Symposium to be held in Korea
     (1992).
  5) Controlled Release Society Award Committee in Outstanding Pharm/Ag-Vet Section (1992-1993).
  6) Controlled Release Society Award Committee in Graduate Student Research Awards & Young
     Investigator Research Award (1993-1996)
  7) Controlled Release Society Nominations Committee (1993-1996).
  8) Controlled Release Society Committee in Ag/Vet Development (1993-1996).
  9) Abstract review for the Protein Adsorption Section of the Society for Biomaterials Meeting (1993).
  10) Task Force on Global Membership Network of the Controlled Release Society (1993).
  11) Controlled Release Society Award Committee in Outstanding Pharm/Ag-Vet Section (1993-1994).
  12) Abstract review committee for the 20th Annual Meeting of the Society for Biomaterials (held in
      Boston, April 5-9, 1994).
  13) Advisory Board of the Molecular Modeling Conference (1994)
  14) Scientific Program Committee for the 1996 Controlled Release Society Meeting (1994).
  15) Chairman of the Global Network Team of the Controlled Release Society (1994-1995).
  16) Advisory Panel on Polymeric Excipients, USP (1995-1999)
  17) Chairman of the Global Network Committee of the Controlled Release Society (1995-1996).
  18) Chairman of the Fellow selection committee of the Pharmaceutics and Drug Delivery (PDD) section of
      the American Association of Pharmaceutical Scientists (AAPS) (1996-1997).
  19) ACS Books Advisory Board (1997-2000)
  20) Advisory Panel on Current Drugs (1997-1999)
  21) Scientific Advisory Board, International Symposium on the Frontiers in Biomedical Polymers
      Applications (2000-2001)
  22) Scientific Advisory Board, International Symposium on Recent Advances in Drug Delivery Systems
      (2000-2001)
  23) Advisory Panel on Excipients: Substance and Characterization Expert Committee, USP (2000-2005)
  24) Scientific Program Committee of the 2nd Pharmaceutical Sciences World Congress (PSWC2004)
      (2001-2004).
  25) Workshop Committee for the Controlled Release Society’s Workshop on Optimization of Quality and
      Performance Attributes of Controlled Release Products, Seoul, Korea (2001-2002)
  26) International Advisory Committee of the First International Conference on Medical Implants Bethesda,
      MD (July 25-28, 2003)
  27) Scientific Advisory Board, Third International Nanomedicine and Drug Delivery Symposium (2005)
  28) Scientific Advisory Board, European Symposium on Controlled Drug Delivery (2006-)
  29) Scientific Advisory Board, China International Pharmaceutical Technologies Conference 2007 (2006-)
  30) Scientific Organizing Committee for Micro 2007, The 16th International Symposium on
      Microencapsulation (2007)


                                                                                                       Page 80
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 654 of 1374 PageID #:
                                    27159


  31) International Advisory Board, the 3rd International Conference on Smart Materials, Structures and
      Systems (2007-2008)
  32) International Organizing Committee, Symposium on Innovative Polymers for Controlled Delivery,
      Suzhou, China, September 14-17, 2010.
  33) Nominations Committee for Controlled Release Society, 2010-2011.
  34) Symposium Co-Chairman , 4th International Advanced Biomaterials Symposium 2013, September 28-
      October 2, 2013, Changchun, China.
  35) International Committee of the Athens Congress on Computational-Experimental, Scientific-Regulatory
      Advances in Drug Discovery, Formulation Strategies, Drug Delivery, ADMET for Small Molecules
      (Generics) and Biotechnological (Biosimilar) Drugs, Athens, Greece, May 30-June 1, 2015.
  36) The Annual Meeting Programme Committee for the Controlled Release Society conference in 2015,
      Edinburgh, Scotland, July 25-29, 2015.
  37) The nominating committee of the Controlled Release Society, 2016-2017.
  38) The nominating committee of the Controlled Release Society, 2017-2018.


  Meeting Organizer
  1) The 1989 Scanning Microscopy Meeting on "Colloidal gold: quantitative labeling and new
     applications," held in Salt Lake City, UT, on May 1-5, 1989.
      Co-organizer: Dr. Ralph Albrecht, University of Wisconsin.
  2) The 1994 ACS National Meeting on "First International Symposium on Biorelated Polymers,"
     sponsored by the Division of Polymer Chemistry, held in Washington, D.C., on August 21-25, 1994.
      Co-organizers: Dr. Raphael Ottenbrite, Virginia Commonwealth University, and Dr. Samuel Huang,
      University of Connecticut.
  3) Organizer for the workshops on "Particulate Drug Delivery Systems" and "Development of Hydrogel
     dosage forms" of the 1996 Controlled Release Society Meeting in Kyoto, Japan on July 11-12, 1996.
  4) A member of the organizing committee for the First Asian International Symposium on Polymeric
     Biomaterials Science, held in Ishikawa, Japan on May 14-16, 1997.
  5) KSP and CRS Joint Symposium on Recent Advances in Drug Delivery and Biomaterials, held in Seoul,
     Korea on September 24-26, 1997.
      Program co-chairman: Seo Young Jeong
  6) The 1998 Controlled Release Society Meeting, held in Las Vegas on June 22-24, 1998.
      Program co-chairman: Russell Potts.
  7) Program Chairman for "Recent Advances in Controlled Drug Delivery," in The WorldPharm98, held in
     Philadelphia, PA on September 22-24, 1998.
  8) American Chemical Society Symposium on "Drug Delivery in the 21st Century" sponsored by the
     Division of Polymer Chemistry, held in Anaheim, CA on March 21-25, 1999.
      Co-organizer: Randall Mrsny.
  9) The Controlled Release Society Winter Symposia and 11th International Symposium & Exposition on
     Recent Advances in Drug Delivery Systems, held in Salt Lake City, UT on March 3-6, 2003.
      Co-organizers: Jindrich Kopecek, James Anderson, Martyn Davies, Sung Wan Kim.


                                                                                                     Page 81
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 655 of 1374 PageID #:
                                    27160


  10) The workshops on "CMC Regulatory Issues for Controlled Release Parenterals," of the 2006
      Controlled Release Society Meeting in Vienna, Austria on July 22, 2006. Co-organizer: Diane
      Burgess.
  11) International Symposium on Recent Advances in Drug Delivery, held in Salt Lake City, UT on
      February 26-28, 2007.
  Co-Chairmen: David Granger and You Han Bae.
  12) Program Chairman of the Annual Meeting of the Society for Biomaterials held in Chicago, IL, 2007.
  13) Program Chair for the pharma themes (Chemistry for Health: Catalyzing Translational Research) for
      the ACS Annual Meeting, held in Philadelphia, PA, in August 2008.
  14) International Symposium on Recent Advances in Drug Delivery, held in Salt Lake City, UT on
      February 15-17, 2009.
  Co-Chairmen: David Granger and You Han Bae.
  15) Drug Delivery and Cancer: Challenges and New Directions for Cancer Therapy, held in West Lafayette,
      IN on October 10-11, 2011,
     Co-Chairmen: Alex Wei, Donald Berstrom, and Kinam Park.
  16) Chair, the Annual Meeting Programme Committee for the Controlled Release Society conference in
      2016, Seattle, WA, USA, July 16-20, 2016.
  17) Co-Chair, Randy Mrsny, Kinam Park, Isabelle Aubert, and Cornell Stamoran, Chairs. Non-invasive
      Delivery of Macromolecules Conference 2017, San Diego, CA, USA, February 21-24, 2017.


  Chairman at Meetings
  1) Chairman of a section on "Artificial Surfaces" at the 1986 Scanning Electron Microscopy Meeting,
     held in New Orleans, LA, on May 5-9, 1986.
  2) Chairman of a section on "Bioadhesives" at the 14th International Symposium on Controlled Release of
     Bioactive Materials, held in Toronto, Canada, on August 2-5, 1987.
  3) Chairman of a session on "Ancillary and Correlative Techniques II - Labeling," at The 7th Pfefferkorn
     Conference on Science of Biological Specimen Preparation, held in Guildford, England, on September
     12-16, 1988.
  4) Chairman of a section on "Biopharm I" at the 17th International Symposium on Controlled Release of
     Bioactive Materials, held in Reno, NV, on July 22-25, 1990.
  5) Chaiman of a session on "Vascular Prosthesis" at the 38th Annual Meeting of American Society for
     Artificial Internal Organs, held in Nashville, TN, on May 7-9, 1992.
  6) Chairman of a session on "Fourth International Symposium on Polymeric Drugs and Drug Delivery
     Systems" at the 204th ACS National Meeting, held in Washington, D.C., on August 24, 1992.
  7) Co-Chairman of a session on "Polymers of Biological and Biomedical Significance" at the 204th ACS
     National Meeting, held in Washington, D.C., on August 26, 1992.
  8) Co-Chairman of a session on "Bioadhesives" at the AIChE Annual Meeting, held in Miami Beach, FL,
     on November 4, 1992.
  9) Co-Chairman of a session on "Mathematical and Computer Modeling" at the 22nd International
     Symposium on Controlled Release of Bioactive Materials, held in Seattle, WA, on July 30-August 2,
     1995.



                                                                                                    Page 82
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 656 of 1374 PageID #:
                                    27161


  10) Co-Chairman of a session on "Biomaterials and Drug Delivery" at the 42nd Annual Conference of
      American Society for Artificial Internal Organs, held in Washington, D.C., on May 3, 1996.
  11) Chairman of a session on "Transdermal Products Development" at the Third International Symposium
      on Biomaterials and Drug Delivery Systems, held in Taejeon, Korea, on July 4-5, 1996.
  12) Co-Chairman of a section on "Agriculture/Veterinary Applications 1 - Session II" at the 23rd
      International Symposium on Controlled Release of Bioactive Materials, held in Kyoto, Japan, on July
      7-10, 1996.
  13) Chairman of a session on "Biorelated Polymers: Advances in Polymeric Drugs and Drug Design" at the
      212th American Chemical Society National Meeting, held in Orlando, FL, on August 25-29, 1996.
  14) Chairman of a session on "Polymer Design I" at the 8th International Symposium on Recent Advances
      in Drug Delivery Systems, held in Salt Lake City, UT, on February 24-27, 1997.
  15) Chairman of 7 sessions of "Recent Advances in Controlled Drug Delivery" at The WorldPharm98, held
      in Philadelphia, PA, on September 22-24, 1998.
  16) Chairman of a session on "Polymeric Carriers" at the 8th International Symposium on Recent
      Advances in Drug Delivery Systems, held in Salt Lake City, UT, on February 19-22, 2001.
  17) Chairman of a session on "Issues in Protein Microencapsulation" at the AAPS Conference on Advances
      in Pharmaceutical Processing, held in Parsippany, NJ, on June 19-20, 2003.
  18) Co-Chairman of a session on "Colloidal Drug Carriers" at the 32nd Annual Meeting of the Controlled
      Release Society, held in Miami, FL, on June 18-22, 2005.
  19) Co-Chairman of a session on “Industrial Session and Roundtable: From Bench to Bedside” at the
      NanoDDS 10, held in Omaha, NE, on Oct. 3-5, 2010.
  20) Co-Chairman of a session on “New Concepts in Polymer Gene/drug/RNAi Delivery Systems” (SO51-
      16.2) at the 9th World Biomaterials Congress, held in Chengdu, China on June 3, 2012.
  21) Co-Chairman of a session on “Preparation and Biomedical Applications of Bioactive Polymer
      Materials” (SO52-33 & SO64-33) at the 9th World Biomaterials Congress, held in Chengdu, China on
      June 3, 2012.
  22) Chairman of a Plenary Session by Dr. Kenzo Takada at the Controlled Release Society Meeting in
      Honolulu, Hawaii, July 22, 2013.
  23) Co-Chairman of a session on Parenteral Sustained Release Drug Delivery at the Controlled Release
      Society Meeting in Honolulu, Hawaii, July 22, 2013.
  24) Chairman of a session on Blood-Brain Barrier at the Non-invasive Delivery of Macromolecules
      Conference 2017, San Diego, CA, USA, February 22, 2017.
  25) Co-chairman of Session 4, Fifth Symposium of Innovative Polymers for Controlled Delivery, Suzhou,
      China, September 16, 2018.


  Teaching Responsibility
  1)   IPPH 363: Basic Pharmaceutics II: Controlled release drug delivery systems (1986-2006, 2009)
  2)   IPPH 581: Disperse Systems: physicochemical and thermodynamic properties of polymers used in the
       pharmaceutical area. (1986-1996)
  3)   IPPH 669: Rate Processes: Rate processes occurring in biological systems. (1987-1995)
  4)   BMS 517A: Tissue engineering (on biomaterials and drug delivery) (2000)
  5)   ChE 697C: Biomaterials Science (on biomaterials and drug delivery) (2001)

                                                                                                    Page 83
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 657 of 1374 PageID #:
                                    27162


  6)   IPPH 690W: (BME695K): Polymers in Pharmaceutical and Biomedical Systems (2000 - 2014)
  7)   ChE 461: Biomedical Engineering (2008 - 2018)
  8)   Engr 103: Introduction to Engineering Practice (2008 - 2018)
  9)   BME 290: Frontiers in Biomedical Engineering (2010)
  10) IPPH 100: Orientation Course (2017 - 2018)
  11) BME 295/299: BME Research Scholars I (2017)
  12) BME 489/490: BME Senior Design (2018)
  13) BME 695K: Polymers in Biomedical and Pharmaceutical Systems (2016 - )


  Thesis Supervision
  1) Donghao Robert Lu - "Protein behavior at the solid-liquid interface."
     He graduated with a Ph.D. degree in August 1990 to become Assistant Professor at Idaho University.

  2) Fei-Wen Mao - "Polymer grafting and steric repulsion."
     She graduated with a M.S. degree in April, 1990.

  3) Waleed S.W. Shalaby - "Enzyme-digestible hydrogels for oral drug delivery"
     He graduated with a Ph.D. degree in July 1992. He continued his education at the School of Medicine
     of the University of South Carolina and obtained his M.D. degree in 1996.

  4) Mansoor M. Amiji - "Steric repulsion by PEO/PPO/PEO block copolymers"
     He graduated with a Ph.D. degree in August 1992 to become Assistant Professor at School of
     Pharmacy, Northeastern University.

  5) Kalpana R. Kamath - "Albumin grafting by -irradiation"
     She graduated with a Ph.D. degree in August 1993 to become Assistant Professor at School of
     Pharmacy, University of South Dakota.

  6) Samuel J. Lee - "Synthesis of sol-gel phase-reversible hydrogels sensitive to glucose"
     He graduated with a Ph.D. degree in December 1994 to work as a research scientist at DuPont
     Biomedical.

  7) Timothy B. McPherson - "Prevention of protein adsorption by PEO surface modification"
     He graduated with a Ph.D. degree in December 1995. After working as a postdoc in Bioengineering
     Department of Purdue University, he became Assistant Professor at College of Pharmacy, Saint Louis
     University.

  8) Aiman A. Obaidat - "Characterization of glucose dependent gel-sol phase transition of the polymeric
     glucose-concanavalin a hydrogel"
     He graduated with a Ph.D. degree in June 1996 to become Assistant Professor at School of Pharmacy.
     Jordan University of Science and Technology, Irbid, Jordan.

  9) Jun Chen - "Superporous hydrogels: Synthesis and applications"
     He graduated with a Ph.D. degree in January 1997 to work as a research scientist at Merck.

  10) Rosalind Jackson - "Preparation of alginate microparticles by emulsification for oral vaccine delivery"
      She graduated with a Ph.D. degree in May 1997 to work as a research scientist at McNeil Consumer
      Products Company.

                                                                                                       Page 84
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 658 of 1374 PageID #:
                                    27163



  11) Seongbong Jo - “Synthesis of applications of silanated poly(ethylene glycol)s"
      He graduated with a Ph.D. degree in May 1998.

  12) Argaw Kidane - "PEO grafting on biomaterial surfaces using gamma-irradiation"
      He graduated with a Ph.D. degree in May 1996 to work at Upjohn Company.

  13) Tonglei Li - “Fractal analysis of surface roughness and study of etching mechanism of acetaminophen
      single crystals"
      He graduated with a Ph.D. degree in April 1999 and became an Assistant Professor at University of
      Kentucky.

  14) Richard Gemeinhart - "Properties of superporous hydrogels for drug delivery"
      He graduated with a Ph.D. degree in 2000 and became an Assistant Professor at University of Illinois at
      Chicago.

  15) Jung Ju Kim - "Glucose-sensitive phase-reversible hydrogels"
      He graduated with a Ph.D. degree in 2001 and became a group leader at Pacific Corporation in Korea.

  16) Nam-Jin Baek - "Drug delivery from stents"
      Graduated with a Ph.D. degree in July 2002 and became a group leader at Samyang Research Center-
      USA.

  17) Hong Wen-"Atomic force microscopic examination of crystal dissolution patterns."
      Graduated with a Ph.D. degree in Septemer 2002. Wyeth Pharmaceutical Inc.

  18) Yong Qiu - “Development of elastic superporous hydrogels.”
      Graduated with a Ph.D. degree in December 2002 and is now with IMPAX Laboratories, Inc.

  19) Yoon Yeo-"Solvent exchange method- a novel microencapsulation technique."
      Graduated with a Ph.D. degree in November 2003 and is now on the faculty at Purdue University.

  20) Mark E. Byrne (NSF IGERT Fellow, Department of Chemical Engineering) - "Glucose sensitive
      molecules: Applications to biosensors" (Co-advisor with Professor Nicholas Peppas at Department of
      Chemical Engineering).
      Graduated with a Ph.D. degree in 2003 and is now an Assistant Professor at Auburn University.

  21) Yourong Fu - “Novel method of making fast dissolving tablets”
      Graduated with a Ph.D. degree in 2004 and is now with Akina, Inc.

  22) David Henthorn (NSF IGERT Fellow, Department of Chemical Engineering) - "Modeling of novel
      multi-methacrylate polymerization" (Co-advisor with Professor Nicholas Peppas at Department of
      Chemical Engineering).
      Graduated with a Ph.D. degree in 2004. Assistant Professor at University of Missouri-Rolla.

  23) Kimberly Hayden (NSF IGERT Fellow, Department of Chemical Engineering) - "Effect of particle
      surface characteristics on particle transport" (Co-advisor with Professor Jennifer Sinclair at Department
      of Chemical Engineering).
      Graduated with a Ph.D. degree in 2003 and is now an Assistant Professor at University of Missouri-
      Rolla.




                                                                                                        Page 85
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 659 of 1374 PageID #:
                                    27164


  24) Jay Blachard (NSF IGERT Fellow, Department of Biomedical Engineering) - "Controlled drug
      delivery using pH-sensitive hydrogels" (Co-advisor with Professor Nicholas Peppas at Department of
      Chemical Engineering).
      August 2000 - December 2002 (Moved to University of Texas at Austin).

  25) Grace Jun-Park (NSF IGERT Fellow, Department of Pharmaceutics) - “Surface modified
      PLGA/carbon nanofiber composites enhance articular chondrocyte functions” (Co-advisor with
      Professor Tom Webster at Department of Biomedical Engineering).
      Graduated with a Ph.D. degree in December 2005 and is with Becton, Dickinson & Co. (BD) at
      Franklin Lakes, NJ.

  26) Seonghoon Jeong- “Sustained release of fast-melting tablets using various polymer coated ion-
      exchange resin complexes”
      Graduated with a Ph.D. degree in 2005. Wyeth Pharmaceuticals
      Professor at Busan National University in Korea.

  27) Connie Paul (NSF IGERT Fellow, Department of Pharmaceutics)- “The microenvironment-controlled
      encapsulation (mice) process for drug delivery” Co-advisor with Professor Paul Robinson at School of
      Veterinary Sciences).
      Graduated with a Ph.D. degree in August 2006 and is currently an associate scientist with Elan
      Pharmaceuticals.

  28) Eunah Kang-“Drug eluting stent and its characterization by coherent anti-Stokes Raman scattering
      microscopy”
      Graduated with a Ph.D. degree in Biomedical Engineering in 2007
      A postdic at Korea Institute of Science and Technology.

  29) Mingli Ye- “Factors controlling the microcapsules prepared by the solvent exchange method”
      Graduated with a Ph.D. degree in 2008.
      A postdoctoral research associate with the Engineering Research Center for Structure Organic
      Particulate Systems, School of Chemical Engineering, Purdue University.

  30) Kwang Su Seo - "Novel ultrasonic atomizer approach for making microcapsules"
      Graduated with a master’s degree in Biomedical Engineering in 2006.
      A Ph.D. graduate student at University of Akron.

  31) Kumar Vedantham - "Development of two-drug eluting stents"
      August 2005 - October 2009
      Postdoc training at Mechanical Engineering and Engineering Science Department, The University of
      North Carolina at Charlotte.

  32) Somali Chaterji - "Endothelial cell culture on smooth muscle cell surface"
      August 2005 - December 2009.

  33) Ji Young Kim - "Hydrotropic solubilization of poorly soluble drugs"
      January 2006 -August 2009
      LG Life Science.

  34) Jutarat Kitsongsermthon - "Multiple drug release from stents"
      August 2006 –October 2011.

  35) Namho Kim - “Drug release for promoting endothelial cell growth”

                                                                                                     Page 86
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 660 of 1374 PageID #:
                                    27165


      August 2008 - July 2010.

  35) Ying Lu- “Drug-eluting stents using nanofabricated drug crystals”
      July 2009 - 2013.

  36) Yuanzu He- “Effect of microparticle shape and size on cell endocytosis”
      July 2010 - 2012.

  37) Crystal Soo Jung Shin: “Nanofabrication of anticancer drug delivery systems”
      January 2010 - June 2014.

  38) Matthew McDermot: "An evaluation of tetramethyl orthosilicate as a vehicle for anti-inflammatory
      delivery after microelectrode implantation"
      July 2011 - present (Co-advisor: Professor Kevin Otto).

  39) Mark Hamilton- “Blood glucose detection from exhaled breath condensate”
      May 2012 - May 2014 (Co-advisor: Professor Ann Rundell).

  40) Ben Kline - “Interplay between polymer and solvent in microparticle formulation”
      July 2012 - May 2014.

  41) Heui Chang Lee- “Device design factors for enhancing the functionality of chronic intracortical
      microelectrodes”
      July 2012 - December 2016 (Co-advisor: Professor Kevin Otto).

  Post-docs and visiting scientists

  1) Professor Chang-Koo Shim, Ph.D., November, 1988 - October, 1989.
  2) Yin-Chao Tseng, Ph.D., July, 1989 - June, 1992.
  3) Annamaria Paparella, Ph.D., October, 1993 - May, 1994.
  4) Professor Sung-Ju Hwang, Ph.D., June, 1996 - June, 1998.
  5) Jin-Chul Kim, Ph.D., July, 1997 - June, 1999.
  6) Professor Ki-Young Lee, Ph.D., June, 1998 - September, 1998.
  7) Won-Moon Choi, Ph.D. October, 1998 - September, 2000
  8) Professor Jin-Ho Lee, Ph.D. March, 1999 - February, 2000
  9) Hasoo Seong, Ph.D. November 1999 - November 2000
  10) Yong Keun Chang, Ph.D., March 2000 - August 2000
  11) Ghanashyam Acharya, Ph.D. March 2000 - February 2001
  12) Jaehwi Lee, Ph.D. April 2000 - February 2004
  13) Dukjoon Kim, Ph.D. January 2001- July 2002
  14) Sang Cheon Lee, Ph.D. March 2001- December 2003
  15) Hossein Omidian, Ph.D., March 2001- April 2002
  16) Shi Cheng Yang, Ph.D., May 2001- June 2003
  17) Tooru Ooya, Ph.D., September 2001- September 2002
  18) Tomohirro, Konno, October, 2001
  19) Seon Haeng Cho, Ph.D., October 2001- December 2002

                                                                                                        Page 87
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 661 of 1374 PageID #:
                                    27166


  20) Jong-Duk Kim, Ph.D. October 2001-September 2002
  21) Byoung Yoon Kim, December 2001 - June 2002
  22) Seung Rim Yang, July 2002 - December 2002
  23) Jae Hyun Jeong, July 2003-December 2003
  24) Susumu Kimura, Ph.D., August 2003-February 2005
  25) Kang Moo Huh, Ph.D., December 2003 - October 2004
  26) Jae Hyung Park, Ph.D., March 2004 - August 2005
  27) Ji-Young Kim. M.S., June 2004 - January 2005
  28) Sangyoup Lee, June 2004 – June 2006
  29) Woo-Kyung Lee, Ph.D., July 2004 - February 2005
  30) Dae Keon Choi, Ph.D., September 2004 - January 2006
  31) Bong Sik Jeon, March 2005 - August 2005
  31) Il Keun Kwon, Ph.D., March 2005 - February 2007
  32) Woo Sun Shim, Ph.D., August 2005 - September 2006
  33) Seonghoon Jeong, Ph.D., December 2005 - March 2006
  34) Je Kyo Jeong, Ph.D. March 2006 - September 2006
  35) Hatem Hegazy, March 2006 - September 2006
  36) Sungwon Kim, Ph.D., August 2006 – September 2011
  37) Xiaohong Wei, Ph.D., October 2006 - September 2007
  38) Jong-Ho Kim, Ph.D. March 2007 - June 2008
  39) Oju Jeon, Ph.D., April 2007 – March 2008
  40) Yuuki Takaishi, October 2007 – September 2008
  41) Ghanashyam Acharya, Ph.D. September 2007 –March 2011
  42) Kyungmin Shin. August 2008 - July 2009
  43) Kyeongsoon Park, Ph.D. August 2008 - July 2009
  44) Nazgul Myzhanova, October - November 2008
  45) Ayauzhan Tumabayeva, October - November 2008
  46) Da-Won Oh. February 2009 - August 2009
  47) Sungwon An. May 2009 - April 2010
  48) Yeon Hee Yun, July 2009 - November 2009
  49) Yoshio Kuno, Ph.D., October 2009 - September 2010
  50) Professor Sung Soo Han, Ph.D. February 2010 - January 2011
  51) Jung Min Cho, May 2010 - July 2011
  52) Ki Young Choi, Ph.D.. August 2010 - July 2011
  53) Byung Kook Lee, Ph.D., January 2011- August 2017
  54) Yeon Hee Yun, Ph.D., May 2011 – January 2018
  55) Professor Wenping Wang, Ph.D., November 2011 - November 2012
  56) Byung-Dong Hahn, Ph.D., February 2012 – January 2013
  57) Professor Yuhua Ma, M.S., March 2012 – February 2013
  58) Professor Shengjiu Gu, Ph.D., March 2012 - September 2012

                                                                          Page 88
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 662 of 1374 PageID #:
                                    27167


  59) Professor Senlin Shi. Ph.D., June 2012 - May 2013
  60) Professor Zhongqiong Qu, Ph.D., August 2012 -July 2013
  61) Professor Nian-Ping Feng, Ph.D., August 2012 - July 2013
  62) Professor Fei Qiu, Ph.D., September 2012 - August 2013
  63) Jinhyun Hannah Lee, Ph.D., March 2013 - February 2014.
  64) Professor Juqun Xi, Ph.D., August 2013 – August 2014
  65) Professor Xueying Yan, Ph.D., February 2014 – January 2015
  66) Yongjuan Shi, September 2014 - September 2015
  67) Professor Xu Lu, Ph.D., October 2014 - October 2015
  68) Andrew Otte, Ph.D., October 2014 – August 2019
  69) Youngnam Lee, M.S., November 2014 - October 2016
  70) Bong Kwan Soh, M.S., November 2014 – October 2019
  71) Chang Geun Song, M.S., November 2014 - December 2015
  72) Yahira Baez, Ph.D., November 2014 - October 2016
  73) Professor Ming-Tao Zhang, PhD, December 2014 - August 2017
  74) Seungman Park, Ph.D., December 2014 - November 2015
  75) Ayauzhan Tumabayeva, M.S., January 2015 - December 2015
  76) Professor Zhuangzhi Zhi, Ph.D., January 2015 - January 2016
  77) Ellina Mun, Ph.D., November 2015 - September 2017
  78) Daekoo Woo, M.S., October 2016 - August 2017
  79) Haoying Yu, M.S., Februay 2017 - June 2017
  80) Gwang Heum Yoon, M.S., October 2016 -
  81) Dijia Yu, M.S., November 2017 - November 2018
  82) Shweta Sharma, Ph.D., February 2018 -
  83) Farrokh Sharifi, Ph.D., August 2018 -

  Manuscript Reviews for Journals

     ACS Advanced Chemistry Series
     Acta Anatomica
     Analytical Chemistry
     American Journal of Pathology
     American Journal of Transplantation
     Bioconjugate Chemistry
     Biomacromolecules
     Biomaterials
     Biotechnology and Bioengineering
     Colloids and Surfaces
     Computational and Theoretical Polymer Science
     CRC Critical Reviews
     Eur. J. Pharmceutical Sci.
     Eur. J. Pharmaceutics & Biopharmaceutics
     European Polymer Journal
     Fundamental and Applied Toxicology
     IEEE Transaction on Biomedical Engineering

                                                                          Page 89
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 663 of 1374 PageID #:
                                    27168


     International Journal of Cancer
     International Journal of Pharmaceutics
     Journal of Adhesion
     Journal of Applied Polymer Science
     Journal of American Chemical Society
     Journal of Bioactive and Compatible Polymers
     Journal of Biomaterials Science-Polymer Edition
     Journal of Biomedical Materials Research
     Journal of Colloid and Interface Science
     Journal of Controlled Release
     Journal of Drug Targeting
     Journal of Membrane Science
     Journal of Pharmaceutical Science
     Journal of Physical Chemistry. Letters Section
     Journal of Polymer Science. Part A: Polymer Chemistry
     Langmuir
     Macromolecules
     Molecular Therapy/Genomics
     NanoLetters
     Nature Biotechnology
     Nature Nanotechnology
     Polymer
     Pharmaceutical Development and Technology
     Pharmaceutical Research
     PharmSciTech
     Proceedings of the National Academy of Sciences, USA
     Reactive and Functional Polymers
     Scanning Microscopy
     Separation Science and Technology
     Trends in Polymer Science




                                                                          Page 90
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 664 of 1374 PageID #:
                                    27169




                         EXHIBIT 11
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 665 of 1374 PageID #:
                                    27170
                                 EXHIBIT 11


                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE



   PAR PHARMACEUTICAL, INC., PAR
   STERILE PRODUCTS, LLC and ENDO                            C.A. No. 18-cv-823-CFC
   PAR INNOVATION COMPANY, LLC,


                         Plaintiffs,
          v.

   EAGLE PHARMACEUTICALS INC.,


                         Defendant.


                        PLAINTIFFS’ DEPOSITION DESIGNATIONS

         Pursuant to Local Rule 16.3(c)(7), Plaintiffs Par Pharmaceutical, Inc., Par Sterile Products,

  LLC, and Endo Par Innovation Company, LLC (collectively “Plaintiffs”) submit herein their list

  of deposition designations, Defendant’s objections to Plaintiffs’ designations, Defendant’s

  counter-designations, and Plaintiffs’ objections to such counter-designations. Plaintiffs reserve

  the right to counter-designate testimony in response to Defendant’s designations.
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 666 of 1374 PageID #:
                                    27171
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 667 of 1374 PageID #:
                                    27172
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 668 of 1374 PageID #:
                                    27173
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 669 of 1374 PageID #:
                                    27174
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 670 of 1374 PageID #:
                                    27175
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 671 of 1374 PageID #:
                                    27176
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 672 of 1374 PageID #:
                                    27177
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 673 of 1374 PageID #:
                                    27178
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 674 of 1374 PageID #:
                                    27179
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 675 of 1374 PageID #:
                                    27180
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 676 of 1374 PageID #:
                                    27181
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 677 of 1374 PageID #:
                                    27182
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 678 of 1374 PageID #:
                                    27183
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 679 of 1374 PageID #:
                                    27184
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 680 of 1374 PageID #:
                                    27185
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 681 of 1374 PageID #:
                                    27186
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 682 of 1374 PageID #:
                                    27187
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 683 of 1374 PageID #:
                                    27188
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 684 of 1374 PageID #:
                                    27189
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 685 of 1374 PageID #:
                                    27190
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 686 of 1374 PageID #:
                                    27191
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 687 of 1374 PageID #:
                                    27192
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 688 of 1374 PageID #:
                                    27193
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 689 of 1374 PageID #:
                                    27194
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 690 of 1374 PageID #:
                                    27195
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 691 of 1374 PageID #:
                                    27196
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 692 of 1374 PageID #:
                                    27197
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 693 of 1374 PageID #:
                                    27198
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 694 of 1374 PageID #:
                                    27199
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 695 of 1374 PageID #:
                                    27200
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 696 of 1374 PageID #:
                                    27201
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 697 of 1374 PageID #:
                                    27202
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 698 of 1374 PageID #:
                                    27203
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 699 of 1374 PageID #:
                                    27204
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 700 of 1374 PageID #:
                                    27205
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 701 of 1374 PageID #:
                                    27206
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 702 of 1374 PageID #:
                                    27207




                         EXHIBIT 12
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 703 of 1374 PageID #:
                                    27208
                                 EXHIBIT 12


                 IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF DELAWARE

   PAR PHARMACEUTICAL, INC.,              )
   PAR STERILE PRODUCTS, LLC, and         )
   ENDO PAR INNOVATION                    )
   COMPANY, LLC,                          )
                                          )   C.A. No. 18-823-CFC
               Plaintiffs,                )
                                          )
         v.                               )
                                          )
   EAGLE PHARMACEUTICALS INC.,            )
                                          )
               Defendant.                 )


                DEFENDANT’S DEPOSITION DESIGNATIONS
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 704 of 1374 PageID #:
                                    27209
                                                               Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 705 of 1374 PageID #:
                                                                                    DEPOSITION DESIGNATIONS OF MICHELLE BONOMI-HUVALA
                                                                                                         27210
                                                                                                           October 29, 2019

    Defendant's       Defendant's         Defendant's       Defendant's Plaintiffs' Objections to Defendant's         Plaintiffs' Counter    Plaintiffs' Counter Plaintiffs' Counter Plaintiffs' Counter Defendant's Objections to
Initial Beg Page   Initial Beg Line   Initial End Page   Initial End Line Initial Designations                        Beg Page               Beg Line             End Page            End Line            Plaintiffs' Counter Designations
              10                  3                 10                 11                                                                9                    21                   10                   2
              11                  2                 11                  9                                                               12                    12                   13                   3
              11                 19                 11                 24                                                               13                    19                   14                   3
              12                  2                 12                  5                                                               14                      8                  14                 16                                   S, F
              12                  7                 12                 10                                                               15                    18                   16                   6                                     F
              13                  5                 13                 18                                                               24                    14                   24                 24
              14                  4                 14                  7                                                               26                    13                   27                 15
              14                 17                 14                 21                                                               28                      4                  28                 22
              15                 13                 15                 17                                                               29                    14                   30                   2                                  F, S
              16                  9                 16                 14                                                               30                      9                  30                 17
              19                 17                 19                 23                                                               31                      7                  31                 19
              19                 25                 19                 25                                                               32                      6                  32                 23                                   S, F
              20                  2                 20                 13                                                               33                    14                   33                 17
              20                 18                 20                 20                                                               34                    11                   34                 21                                  NQP
              20                 24                 20                 25                                                               35                      9                  36                   5                         F, S, R, 403
              21                  3                 21                 13                                                               38                      5                  38                 15                                   F, S
             21                 15                 21                20                                                                 39                    23                    40                  20                                 F, S
             21                 24                 21                25                                                                 42                    24                    43                  11                                 NR
             22                  2                 22                 5                                                                 43                    14                    43                  17                             NR, F, S
             22                  7                 22                18                                                                 44                    12                    44                  14
             22                 22                 22                25                                                                 44                    17                    45                  14                             NR, F, S
             23                  2                 23                 6                                                                 45                    19                    45                  22

             23                  8                 23                10                                                                 45                    24                    45                  24
                                                                                                                                                                                                                                            F, S
             24                  2                 24                10                                                                 46                     4                    46                  22                                  F, S
             24                 12                 24                13                                                                 47                     7                    47                  11                                  F, S
             24                 25                 24                25                                                                 48                    15                    49                   2                                  F, S
                                                                                                                                        50                    23                    51                   8
             25                  2                 25                 8
             25                 10                 25                20                                                                 51                    13                    51                  20
             26                  8                 26                10                                                                 55                    18                    56                  17                                  F, S
             26                 12                 26                12                                                                 62                    20                    63                   9                                  F, S
             28                 23                 28                25                                                                 63                    20                    63                  23
                                                                                                                                        63                    25                    64                  19
             29                  2                 29                12                                                                                                                                                                 NR, F, S
             30                 20                 30                22                                                                 66                    20                    67                   2                  F, S, R, 403, 32, AF
             30                 24                 30                25                                                                 67                    20                    67                  24              NR, F, S, R, 403, 32, AF
             31                  2                 31                 6                                                                 92                    13                    92                  18
             31                 20                 31                24                                                                 92                    20                    92                  25                               F, S
             32                  3                 32                 4                                                                 93                    17                    93                  21                               F, S
             33                  2                 33                13                                                                 94                    19                    95                   7                   FORM, R, 403, 32



                                                                                                                  2
                                                               Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 706 of 1374 PageID #:
                                                                                    DEPOSITION DESIGNATIONS OF MICHELLE BONOMI-HUVALA
                                                                                                         27211
                                                                                                           October 29, 2019

    Defendant's       Defendant's         Defendant's       Defendant's Plaintiffs' Objections to Defendant's         Plaintiffs' Counter Plaintiffs' Counter Plaintiffs' Counter Plaintiffs' Counter Defendant's Objections to
Initial Beg Page   Initial Beg Line   Initial End Page   Initial End Line Initial Designations                        Beg Page             Beg Line            End Page            End Line            Plaintiffs' Counter Designations
              33                 19                 33                 25                                                               95                   9                  96                 20
                                                                                                                                                                                                                    FORM, R, 403, 32, F, S
             34                  2                 34                10                                                                 96                 23                   97                   6                     F, S, R, 403, 32
                                                                                                                                       97                    8                   97                  10
             34                 22                 34                25                                                                                                                                           NQP, NA, R, 403, F, S, 32
             35                  2                 35                 8                                   602/LOF                      97                   24                   98                   3             FORM, R, 403, 32, F, S
             36                  6                 36                22                                                                98                    6                   98                  13             FORM, R, 403, 32, F, S
             36                 25                 36                25                                                                98                   17                   99                  11             FORM, R, 403, 32, F, S
             37                 13                 37                23                                                                99                   15                   99                  18             FORM, R, 403, 32, F, S
             37                 25                 37                25                                                                99                   21                  100                   9             FORM, R, 403, 32, F, S
             38                  2                 38                 4                                                               100                   11                  100                  11             FORM, R, 403, 32, F, S
             38                 18                 38                25                                                               100                   16                  101                   2             FORM, R, 403, 32, F, S
             39                  2                 39                10                                                               101                    5                  101                   5             FORM, R, 403, 32, F, S
             44                  7                 44                11                                                               101                    7                  101                  18             FORM, R, 403, 32, F, S
             45                 15                 45                18                                                               101                   21                  102                   2             FORM, R, 403, 32, F, S
             45                 25                 45                25                                                               102                    7                  102                   8             FORM, R, 403, 32, F, S
             46                  2                 46                 3                                                               102                   10                  102                  21             FORM, R, 403, 32, F, S
             46                 24                 46                25                                                               102                   24                  102                  24             FORM, R, 403, 32, F, S
                                                                                                                                      103                    3                  103                   5
             47                  2                 47                 6                                                                                                                                                    F, S, 32, R, 403
             48                  6                 48                14                                                               103                    7                  103                  13              FORM, R, 403, 32, F, S
             49                  3                 49                10                                                               103                   16                  103                  25              FORM, R, 403, 32, F, S
             49                 13                 49                19                                                               104                    4                  104                  15              FORM, R, 403, 32, F, S
             49                 21                 49                21                                                               104                   18                  104                  19              FORM, R, 403, 32, F, S
             49                 24                 49                25                                                               105                    7                  105                  20                    F, S, 32, R, 403
             50                  2                 50                 6                          602/LOF, AA, MC                      106                    2                  106                   7                    F, S, 32, R, 403
             50                  9                 50                20                                                               109                    6                  109                  18                    F, S, 32, R, 403
             51                  9                 51                12                                                               110                    2                  110                  14                    F, S, 32, R, 403
             54                  5                 54                19                                                               110                   16                  111                   8                    F, S, 32, R, 403
             56                 18                 56                25                                                               111                   22                  112                  13                    F, S, 32, R, 403
             57                  2                 57                13                                                               112                   17                  112                  21              FORM, R, 403, 32, F, S
             58                  2                 58                 5                                                               112                   24                  112                  24              FORM, R, 403, 32, F, S
             58                  7                 58                13

             59                  3                 59                 5
             59                  8                 59                11
             60                  7                 60                10
             60                 25                 60                25
             61                  2                 61                 6
             61                  8                 61                14
             61                 16                 61                22
             61                 24                 61                25
             62                  3                 62                 3


                                                                                                                  3
                                                               Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 707 of 1374 PageID #:
                                                                                    DEPOSITION DESIGNATIONS OF MICHELLE BONOMI-HUVALA
                                                                                                         27212
                                                                                                            October 29, 2019

    Defendant's       Defendant's         Defendant's       Defendant's Plaintiffs' Objections to Defendant's       Plaintiffs' Counter   Plaintiffs' Counter Plaintiffs' Counter   Plaintiffs' Counter Defendant's Objections to
Initial Beg Page   Initial Beg Line   Initial End Page   Initial End Line Initial Designations                      Beg Page              Beg Line            End Page              End Line            Plaintiffs' Counter Designations
              62                  9                 62                 12
              62                 14                 62                 18
              65                  7                 65                 10
              65                 12                 65                 12
              68                 17                 68                 20                           602/LOF, AA, MC
              68                 24                 68                 24
              73                 13                 73                 17
              73                 20                 73                 24
              74                 15                 74                 18
              74                 20                 74                 24
              75                  3                 75                 15
              75                 17                 75                 24
              76                  2                 76                  2
              81                  5                 81                 10             602/LOF, AA, MC, V/incomplete
              91                 13                 91                 17
              91                 25                 91                 25
              92                  2                 92                  2
             92                  4                 92                 9
             92                 11                 92                11
             93                  4                 93                16
             93                 24                 93                25
             94                  2                 94                 5
            106                 11                106                25
            107                  2                107                19
            107                 21                107                25
            108                  2                108                 3
            108                  5                108                25                                     AA, MC
            109                  2                109                 2
            109                 19                109                23
            111                 10                111                16




                                                                                                                   4
                                                               Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 708 of 1374 PageID #:
                                                                                         DEPOSITION DESIGNATIONS
                                                                                                         27213 OF BRIAN BOESCH
                                                                                                            September 13, 2019

    Defendant's       Defendant's         Defendant's       Defendant's Plaintiffs' Objections to Defendant's          Plaintiffs' Counter Plaintiffs' Counter Plaintiffs' Counter Plaintiffs' Counter Defendant's Objections to
Initial Beg Page   Initial Beg Line   Initial End Page   Initial End Line Initial Designations                         Beg Page             Beg Line            End Page            End Line            Plaintiffs' Counter Designations
              12                 20                 12                 23                                                                46                   7                  47                   7                            R, 403, 32
              37                 11                 37                 16                                    602, LOF                    52                 13                   52                 18                             R, 403, 32
              37                 19                 37                 23                                                                53                   4                  53                 18                             R, 403, 32
              37                 25                 37                 25                                                                56                   4                  56                 11                             R, 403, 32
              38                  3                 38                  7                                                                56                 13                   56                 15                             R, 403, 32
              38                  9                 38                 11                          602, LOF, 701, 702                    59                   3                  59                 10                             R, 403, 32
              38                 14                 38                 18                          602, LOF, 701, 702                    59                 13                   59                 24                             R, 403, 32
              38                 20                 38                 21                     401, 402, 403, 602, LOF                    63                 24                   64                   3                            R, 403, 32
              38                 24                 38                 25                     401, 402, 403, 602, LOF                    77                 21                   77                 25                             R, 403, 32
              39                  2                 39                  2                     401, 402, 403, 602, LOF                    80                 23                   81                   9                            R, 403, 32
             126                 22                126                 25                    No testimony designated                     90                 20                   91                 16                       R, 403, 32, F, S
             127                 13                127                 22                                    801, 802                    91                 19                   91                 19                       R, 403, 32, F, S
             128                  2                128                  3                                    801, 802                   107                 22                  108                 25                             R, 403, 32
             128                  5                128                 23                          602, LOF, 801, 802                   111                   4                 111                 16                             R, 403, 32
             129                  2                129                 10                                                               115                 19                  115                 23
                                                                                                   602, LOF, 801, 802                                                                                                              R, 403, 32
            129                 12                129                  14                          602, LOF, 801, 802                   116                   3                 116                 15                             R, 403, 32
            130                 16                130                  18                    No testimony designated                    117                   5                 117                 23                             R, 403, 32
            130                 20                130                  25                                                               125                 18                  125                 21
            138                 20                138                  23                                                               127                   3                 127                   8
                                                                                                                                                                                                                                          F, S
            139                 24                139                  25                                    602, LOF                   146                   3                 146                   5                      R, 403, 32, F, S
            140                  2                140                   2                                    602, LOF                   146                   8                 146                 10
                                                                                                                                                                                                                             R, 403, 32, F, S
            140                  5                140                   5                                    602, LOF                   146                 12                  146                 17                       R, 403, 32, F, S
            141                 23                141                  25         401, 402, 403, 602, LOF, 801, 802, V                  146                 24                  146                 25                            R, 403, F, S
            142                  2                142                   5         401, 402, 403, 602, LOF, 801, 802, V                  147                   4                 147                 13                            R, 403, F, S
            142                  8                142                  10         401, 402, 403, 602, LOF, 801, 802, V                  150                 15                  150                 16
                                                                                                                                                                                                                                       R, 403
            142                 12                142                  15                     401, 402, 403, 801, 802                   150                 19                  150                 23                                 R, 403
            142                 19                142                  22                                    602, LOF                   151                 20                  151                 21                                 R, 403
            142                 24                142                  25                                    602, LOF                   151                 24                  152                   5                                R, 403
            143                  2                143                   4                                    602, LOF                   153                   4                 153                 11                       R, 403, 32, F, S
            143                 10                143                  15                                                               169                 18                  169                 19
                                                                                                                                                                                                                            R, 403, F, S, LAY
            144                  7                144                   8                     401, 402, 403, 602, LOF                   169                 22                  169                 23                      R, 403, F, S, LAY
            144                 11                144                  13                     401, 402, 403, 602, LOF                   169                 25                  170                   2                     R, 403, F, S, LAY
            144                 15                144                  18                     401, 402, 403, 602, LOF                   170                   5                 170                   5                     R, 403, F, S, LAY
            145                 16                145                  18                     401, 402, 403, 602, LOF                   170                   7                 170                   7                     R, 403, F, S, LAY
            145                 21                145                  24                     401, 402, 403, 602, LOF                   170                 10                  170                 20                 R, 403, F, S, LAY, INC
            146                 18                146                  23                                                               180                 13                  180                 22                       R, 403, 32, F, S
            148                  7                148                   8                     401, 402, 403, 602, LOF
                                                                                                                                        180                 25                  181                   4                      R, 403, 32, F, S
            148                 11                148                  15           401, 402, 403, 602, LOF, 801, 802                   181                   9                 181                 10                       R, 403, 32, F, S



                                                                                                                    5
                                                               Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 709 of 1374 PageID #:
                                                                                         DEPOSITION DESIGNATIONS
                                                                                                         27214 OF BRIAN BOESCH
                                                                                                            September 13, 2019

    Defendant's       Defendant's         Defendant's       Defendant's Plaintiffs' Objections to Defendant's         Plaintiffs' Counter Plaintiffs' Counter Plaintiffs' Counter Plaintiffs' Counter Defendant's Objections to
Initial Beg Page   Initial Beg Line   Initial End Page   Initial End Line Initial Designations                        Beg Page             Beg Line            End Page            End Line            Plaintiffs' Counter Designations
             148                 18                148                 18           401, 402, 403, 602, LOF, 801, 802                  181                 12                  181                 17
                                                                                                                                                                                                                           R, 403, 32, F, S
            150                  5                150                   8                     401, 402, 403, 602, LOF                  185                 23                  185                 24                            NQP, NA
            150                 12                150                  14                                                              186                 16                  186                 20                                   F, S
            150                 25                150                  25                     401, 402, 403, 602, LOF                  210                   3                 210                   7                    R, 403, F, S, LAY
            151                  2                151                   2                     401, 402, 403, 602, LOF                  210                 10                  210                 15                     R, 403, F, S, LAY
            151                  5                151                   7                     401, 402, 403, 602, LOF                  216                 18                  216                 19                      R, 403, 32, F, S
            151                 17                151                  19                                                              216                 22                  216                 22                      R, 403, 32, F, S
            152                 14                152                  16                     401, 402, 403, 602, LOF                  250                 18                  250                 23
            152                 19                152                  22                     401, 402, 403, 602, LOF                  253                 19                  254                   3                          R, 403, 32
            162                 16                162                  18           401, 402, 403, 602, LOF, 701, 702                  256                 24                  257                   5                          R, 403, 32
            162                 21                162                  25           401, 402, 403, 602, LOF, 701, 702                  257                   7                 257                 13                           R, 403, 32
            163                  2                163                   3           401, 402, 403, 602, LOF, 701, 702                  257                 15                  257                 17                           R, 403, 32
            170                 22                170                  25                                    602, LOF
            171                  4                171                   4                                    602, LOF
            186                 25                186                  25                                    602, LOF
            187                  2                187                 3                                    602, LOF
            187                  6                187                17                                    602, LOF
            187                 19                187                22                                    602, LOF
            187                 25                187                25                                    602, LOF
            188                  2                188                 3                                    602, LOF
            196                 13                196                16                                           V
            204                 21                204                25
            205                  2                205                 5           401, 402, 403, 602, LOF, 701, 702
            205                  8                205                14           401, 402, 403, 602, LOF, 701, 702
            205                 16                205                16           401, 402, 403, 602, LOF, 701, 702
            205                 19                205                20           401, 402, 403, 602, LOF, 701, 702
            205                 22                205                25                     401, 402, 403, 602, LOF
            206                  4                206                 6
                                                                                            401, 402, 403, 602, LOF
            206                  8                206                 9                     401, 402, 403, 602, LOF
            206                 12                206                25                     401, 402, 403, 602, LOF
            207                  3                207                 5        401, 402, 403, 602, LOF, 701, 702, V
            207                  8                207                16        401, 402, 403, 602, LOF, 701, 702, V
            207                 22                207                25                              401, 402, 403
            208                  2                208                12                              401, 402, 403
            209                  3                209                 7                  401, 402, 403, 602, LOF V
            209                 11                209                17                  401, 402, 403, 602, LOF V
            210                 17                210                23               401, 402, 403, 602, LOF, C, V
            211                  2                211                 2               401, 402, 403, 602, LOF, C, V
            211                  6                211                16                            401, 402, 403, V
            221                 22                221                23                    401, 402, 403, 602, LOF


                                                                                                                    6
                                                               Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 710 of 1374 PageID #:
                                                                                         DEPOSITION DESIGNATIONS
                                                                                                         27215 OF BRIAN BOESCH
                                                                                                             September 13, 2019

    Defendant's       Defendant's         Defendant's       Defendant's Plaintiffs' Objections to Defendant's          Plaintiffs' Counter   Plaintiffs' Counter Plaintiffs' Counter   Plaintiffs' Counter Defendant's Objections to
Initial Beg Page   Initial Beg Line   Initial End Page   Initial End Line Initial Designations                         Beg Page              Beg Line            End Page              End Line            Plaintiffs' Counter Designations
             222                  2                222                  5                     401, 402, 403, 602, LOF
             222                  7                222                  9           401, 402, 403, 602, LOF, 701, 702
             222                 13                222                 15           401, 402, 403, 602, LOF, 701, 702
             250                 24                250                 25                401, 402, 403, 602, LOF, V, C
             251                  2                251                 12                401, 402, 403, 602, LOF, V, C
             251                 15                251                 17                401, 402, 403, 602, LOF, V, C
             251                 19                251                 23                401, 402, 403, 602, LOF, V, C




                                                                                                                     7
                                                               Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 711 of 1374 PageID #:
                                                                                        DEPOSITION DESIGNATIONS
                                                                                                        27216 OF CARLA ENGLISH
                                                                                                          September 18, 2019

    Defendant's       Defendant's         Defendant's       Defendant's Plaintiffs' Objections to Defendant's         Plaintiffs' Counter    Plaintiffs' Counter Plaintiffs' Counter Plaintiffs' Counter Defendant's Objections to
Initial Beg Page   Initial Beg Line   Initial End Page   Initial End Line Initial Designations*                       Beg Page               Beg Line             End Page            End Line            Plaintiffs' Counter Designations
               9                 17                  9                 19                                                                9                    20                    9                 21                              R, 403, 32
              10                 17                 10                 22                                                               18                    12                   18                 16                              R, 403, 32
              63                  3                 63                 23                                                               18                    22                   19                   2                             R, 403, 32
              64                 11                 64                 13                                                               23                      9                  23                 12                              R, 403, 32
              64                 15                 64                 15                                                               23                    17                   23                 20                        R, 403, 32, F, S
              70                 22                 70                 25                                                               24                    24                   25                   3                       R, 403, 32, F, S
              71                 15                 71                 15                                                               63                    24                   64                   7                   NA, C, INC, R, 403
              75                  9                 75                 15                                                               64                    17                   64                 19                              R, 403, 32
              75                 24                 75                 25                                                               71                      2                  72                   6              NQP, NA, C, 32, R, 403
              76                  2                 76                  2                                                               82                    25                   83                   3              NQP, NA, C, 32, R, 403
              79                 19                 79                 25                                                               83                      9                  84                 14                        F, S, 32, R, 403
              80                  2                 80                  4                                                              158                      2                 158                   4                       F, S, 32, R, 403
              80                 23                 80                 25                                                              158                      6                 158                   8                       F, S, 32, R, 403
              81                  5                 81                  5                                                              159                    24                  160                   3                       F, S, 32, R, 403
              82                 21                 82                 24                                                              160                      5                 160                   7
                                                                                                                                                                                                                                F, S, 32, R, 403
             85                 18                 85                25                                                                161                    25                  162                   4                       F, S, 32, R, 403
             86                  2                 86                 2                                                                162                      6                 162                   9                       F, S, 32, R, 403
            140                 13                140                23                                                                163                    10                  163                 13                        F, S, 32, R, 403
            140                 24                140                25                                                                163                    15                  163                 17
                                                                                                                                                                                                                                F, S, 32, R, 403
            141                  2                141                 2                                                                168                      2                 168                   4                       F, S, 32, R, 403
            141                 11                141                23                                                                168                      6                 168                 11
                                                                                                                                                                                                                                F, S, 32, R, 403
            155                 12                155                25                                                                172                    18                  172                 19                        F, S, 32, R, 403
            156                  2                156                 2                                                                172                    22                  172                 25                        F, S, 32, R, 403
            156                  4                156                 8                                                                199                      3                 199                 20                 F, S, LAY,  R, 403, 32
            156                 14                156                25                                                                201                      3                 201                   5
                                                                                                                                                                                                                         F, S, LAY, R, 403 , 32
            157                  3                157                 8                                                                202                    18                  202                 22                 F, S, LAY, R, 403 , 32
            157                 10                157                13                                                                202                    25                  203                   6                F, S, LAY, R, 403 , 32
            158                 10                158                25                     OS, 801-802, 602/LOF                       219                      4                 219                 10                            F, S, R, 403
            159                  1                159                 7                     OS, 801-802, 602/LOF                       219                    13                  219                 24                            F, S, R, 403
            160                 19                160                25                                                                220                    19                  220                 21
                                                                                                                                                                                                                       NQP, NA, C, 32, R, 403
            161                  2                161                 4                                                                282                    20                  283                 20                            F, S, R, 403
            162                 24                162                25                                                                283                    23                  284                   3                           F, S, R, 403
            163                  2                163                 9                                                                284                    11                  284                 15                            F, S, R, 403
            165                 23                165                25                                                                284                    18                  285                   5                           F, S, R, 403
            166                  2                166                15                                                                285                      7                 285                 11                            F, S, R, 403
            166                 24                166                25                                                                290                      5                 290                   8                           F, S, R, 403
            167                  2                167                10                                                                290                    11                  290                 25
                                                                                                                                                                                                                                    F, S, R, 403
            167                 19                167                25                                                                318                    24                  319                 11                        F, S, R, 403, 32



                                                                                                                  8
                                                               Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 712 of 1374 PageID #:
                                                                                        DEPOSITION DESIGNATIONS
                                                                                                        27217 OF CARLA ENGLISH
                                                                                                          September 18, 2019

    Defendant's       Defendant's         Defendant's       Defendant's Plaintiffs' Objections to Defendant's         Plaintiffs' Counter Plaintiffs' Counter Plaintiffs' Counter Plaintiffs' Counter Defendant's Objections to
Initial Beg Page   Initial Beg Line   Initial End Page   Initial End Line Initial Designations*                       Beg Page             Beg Line           End Page             End Line           Plaintiffs' Counter Designations
             169                 19                169                 25                                                              320                 12                  320                 24
                                                                                                                                                                                                                          F, S, R, 403, 32
            170                  2                170                 7
            170                 18                170                25
            171                  2                171                21
            173                 22                173                25
            174                  2                174                 2
            177                 17                177                25
            178                  2                178                10
            178                 25                178                25                     OS, 801-802, 602/LOF
            179                  2                179                 2                     OS, 801-802, 602/LOF
            179                  5                179                 7
            200                  9                200                25
            201                  2                201                 2
            217                 21                217                25
            218                  2                218                25
            219                  2                219                 3
            219                 25                219                25
            220                  2                220                18
            220                 23                220                25
            221                  2                221                 5
            221                  8                221                20
            221                 22                221                24
            222                  2                222                 8                                   602/LOF
            222                 11                222                14
            222                 17                222                19                                   602/LOF
            222                 21                222                22
            223                 10                223                13
            223                 16                223                20

            223                 22                223                25                               OS, 801-802
            224                  2                224                 2                               OS, 801-802
            224                  4                224                 5
            282                  9                282                19
            286                  7                286                14
            287                  5                287                23
            291                 22                291                25
            292                  2                292                 4
            319                 12                319                25                     OS, 801-802, 602/LOF
            320                  2                320                 2                     OS, 801-802, 602/LOF
            320                  7                320                 7
            320                  9                320                11


                                                                                                                  9
                                                                  Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 713 of 1374 PageID #:
                                                                                           DEPOSITION DESIGNATIONS
                                                                                                           27218 OF CARLA ENGLISH
                                                                                                               September 18, 2019

      Defendant's        Defendant's         Defendant's       Defendant's Plaintiffs' Objections to Defendant's           Plaintiffs' Counter   Plaintiffs' Counter Plaintiffs' Counter   Plaintiffs' Counter Defendant's Objections to
  Initial Beg Page    Initial Beg Line   Initial End Page   Initial End Line Initial Designations*                         Beg Page              Beg Line            End Page              End Line            Plaintiffs' Counter Designations


*Par objects to all designated testimony for this witness outside the scope of the testimony Par agreed to provide in response to Eagle's 30(b)(6) deposition notice pursuant to Fed. R. Evid. 801, 802, and 804, and Fed. R. Civ. P. 45 as the
witness is within the subpoena power of the District of Delaware and Eagle has not demonstrated the witness is unavailable.




                                                                                                                      10
                                                               Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 714 of 1374 PageID #:
                                                                                       DEPOSITION DESIGNATIONS
                                                                                                          27219OF VINAYAGAM KANNAN
                                                                                                           September 10, 2019

    Defendant's       Defendant's         Defendant's       Defendant's Plaintiffs' Objections to Defendant's       Plaintiffs' Counter Plaintiffs' Counter Plaintiffs' Counter Plaintiffs' Counter Defendant's Objections to
Initial Beg Page   Initial Beg Line   Initial End Page   Initial End Line Initial Designations*                     Beg Page             Beg Line            End Page            End Line            Plaintiffs' Counter Designations
              14                  8                 14                 11                                                             48                 25                   48                 25                             R, 32, 403
              29                 24                 29                 25                                                             49                   2                  49                   7                            R, 32, 403
              30                  2                 30                  3                                                             74                 10                   74                 25                                  R, 403
              35                 15                 35                 24                                   602/LOF                   75                   2                  75                 25                                  R, 403
              36                  4                 36                 25                                                             76                   2                  76                   2                                 R, 403
              37                  2                 37                  8                                   602/LOF                  118                 16                  118                 21                      C, NQP, NA, INC
              38                 11                 38                 24                                                            152                 19                  152                 25                          H, 32, R, 403
              46                  4                 46                 11                 401/402, 602/LOF, 801-802                  153                   2                 153                 25                          H, 32, R, 403
              46                 14                 46                 25                 401/402, 602/LOF, 801-802                  154                 23                  154                 25                     H, 32, R, 403, F, S
              47                  2                 47                  7                          401/402, 602/LOF                  155                   2                 155                 25                     H, 32, R, 403, F, S
              47                  9                 47                 10                          401/402, 602/LOF                  156                   2                 156                 25                     H, 32, R, 403, F, S
              47                 12                 47                 23                          401/402, 602/LOF                  157                   2                 157                 22                     H, 32, R, 403, F, S
              49                 19                 49                 22                                   602/LOF                  217                 16                  217                 20                         H, R, F, 403, S
              50                  8                 50                 11                                   602/LOF                  217                 22                  217                 25                         H, R, F, 403, S
              50                 13                 50                 15                                   602/LOF                  218                   2                 218                   3                        H, R, F, 403, S
              51                 14                 51                 20                                                            226                   2                 226                 12                 INC, R, F, 403, S, LAY
              52                  3                 52                  7                                   602/LOF                  226                 20                  226                 25                            R, F, 403, S
              52                 13                 52                 19                                   602/LOF                  227                   2                 227                 21                            R, F, 403, S
              70                  6                 70                 25                                   602/LOF                  235                   4                 235                 25               H, C, F, R, 32, 403, LAY
              71                  2                 71                  2                                                            236                   2                 236                   5              H, C, F, R, 32, 403, LAY
              71                  6                 71                 16                                                            250                   5                 250                 12                             R, 403, 32
              71                 19                 71                 25                                                            255                   2                 255                   4                            R, 403, 32
              72                  2                 72                 20                                                            255                   7                 255                   8                            R, 403, 32
              73                  4                 73                 14                                                            255                 10                  255                 12                             R, 403, 32
              76                  3                 76                 13                              401/402, 403                  255                 15                  255                 18                             R, 403, 32
              81                  2                 81                  3                              No testimony                  255                 20                  255                 25                             R, 403, 32
              83                 12                 83                 18                                   801-802                  256                   2                 256                 25                        R, 403, 32, F, S
              84                  2                 84                 11                              401/402, 403                  257                   2                 257                   7                            R, 403, 32
              84                 13                 84                 15                              401/402, 403                  271                 24                  271                 25
              84                 17                 84                 20                     401/402, 403, 602/LOF                  272                   2                 272                 23
              84                 22                 84                 24                     401/402, 403, 602/LOF                  272                 25                  272                 25
              85                  3                 85                  7                     401/402, 403, 602/LOF                  273                   2                 273                   8
              85                 17                 85                 25            401/402, 403, 602/LOF, 801-802                  274                   2                 274                 11
              86                  2                 86                  7            401/402, 403, 602/LOF, 801-802                  274                 13                  274                 21
              86                 12                 86                 20            401/402, 403, 602/LOF, 801-802                  274                 24                  274                 25
                                                                           401/402, 403, 602/LOF, 701/702, 801-802
             93                  6                 93                  25                                                            275                   2                 275                 14
             94                  2                 94                  11 401/402, 403, 602/LOF, 701/702, 801-802
                                                                                                                                     275                 16                  275                 25
             94                 23                 94                  25 401/402, 403, 602/LOF, 701/702, 801-802
                                                                                                                                     276                   2                 276                 13



                                                                                                                  11
                                                               Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 715 of 1374 PageID #:
                                                                                       DEPOSITION DESIGNATIONS
                                                                                                          27220OF VINAYAGAM KANNAN
                                                                                                           September 10, 2019

    Defendant's       Defendant's         Defendant's       Defendant's Plaintiffs' Objections to Defendant's       Plaintiffs' Counter Plaintiffs' Counter Plaintiffs' Counter Plaintiffs' Counter Defendant's Objections to
Initial Beg Page   Initial Beg Line   Initial End Page   Initial End Line Initial Designations*                     Beg Page             Beg Line            End Page            End Line            Plaintiffs' Counter Designations
              95                  2                 95                  2 401/402, 403, 602/LOF, 701/702, 801-802                    284                   3                 284                 11
                                                                                                                                                                                                                             C, 32, R, 403
             95                  4                 95                   6 401/402, 403, 602/LOF, 701/702, 801-802                    287                   2                 287                   8
                                                                                                                                                                                                                     F, S, 32, R, 403, LAY
                                                                           401/402, 403, 602/LOF, 701/702, 801-802                   287                 10                  287                 14
             95                  8                 95                  22                                                                                                                                            F, S, 32, R, 403, LAY
                                                                           401/402, 403, 602/LOF, 701/702, 801-802                   287                 16                  287                 25
             95                 24                 95                  25                                                                                                                                                  LAY, R, 403,32
                                                                           401/402, 403, 602/LOF, 701/702, 801-802
             96                  3                 96                   5                                                            288                   2                 288                   7                       LAY, R, 403,32
                                                                           401/402, 403, 602/LOF, 701/702, 801-802
             96                  7                 96                   8                                                            293                   7                 293                 24             NQP, INC, F, S, R, 403,32
                                                                           401/402, 403, 602/LOF, 701/702, 801-802
             96                 11                 96                  19                                                            297                   4                 297                 25                FORM, 32, F, S, R, 403
             97                 17                 97                  19            401/402, 403, 602/LOF, 701/702                  298                   2                 298                   5               FORM, 32, F, S, R, 403
             97                 22                 97                  24            401/402, 403, 602/LOF, 701/702                  298                   8                 298                 13          FORM,   32, F, S, R, 403, LAY
                                                                           401/402, 403, 602/LOF, 701/702, 801-802                                       15                  298                 25
             98                  3                 98                   6                                                            298                                                                        H, FORM, 32, F, S, R, 403
                                                                           401/402, 403, 602/LOF, 701/702, 801-802
             98                  8                 98                  11                                                            299                   2                 299                 16             H, FORM, 32, F, S, R, 403
                                                                           401/402, 403, 602/LOF, 701/702, 801-802                   299                 19                  299                 21
             98                 13                 98                  20                                                                                                                                               H, 32, F, S, R, 403
             99                  3                 99                   6            401/402, 403, 602/LOF, 701/702                  299                 23                  299                 25                     H, 32, F, S, R, 403
             99                  9                 99                  10            401/402, 403, 602/LOF, 701/702                  300                   3                 300                 11             H, 32, FORM, F, S, R, 403
             99                 12                 99                  24            401/402, 403, 602/LOF, 801-802                  300                 14                  300                 17             H, 32, FORM, F, S, R, 403
            101                 10                101                  25            401/402, 403, 602/LOF, 801-802                  300                 19                  300                 24             H, 32, FORM, F, S, R, 403
            102                  2                102                   2            401/402, 403, 602/LOF, 801-802                  301                   3                 301                   6            H, 32, FORM, F, S, R, 403
            105                 21                105                  23            401/402, 403, 602/LOF, 801-802                  301                   8                 301                 18                     H, 32, F, S, R, 403
            106                  3                106                   9            401/402, 403, 602/LOF, 801-802
            107                  7                107                  10            401/402, 403, 602/LOF, 801-802
            107                 14                107                  15            401/402, 403, 602/LOF, 801-802
            107                 17                107                  24            401/402, 403, 602/LOF, 801-802
            108                  3                108                   3            401/402, 403, 602/LOF, 801-802
            108                 16                108                  24            401/402, 403, 602/LOF, 801-802
            109                  3                109                   4            401/402, 403, 602/LOF, 801-802
            116                  9                116                  14                     401/402, 403, 602/LOF
            116                 19                116                  25                     401/402, 403, 602/LOF
            117                  5                117                  10
            118                 12                118                  15                     401/402, 403, 602/LOF
            118                 22                118                  24                     401/402, 403, 602/LOF
            125                 15                125                  25                     401/402, 403, 602/LOF
            126                  2                126                   6                     401/402, 403, 602/LOF


                                                                                                                  12
                                                               Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 716 of 1374 PageID #:
                                                                                       DEPOSITION DESIGNATIONS
                                                                                                          27221OF VINAYAGAM KANNAN
                                                                                                           September 10, 2019

    Defendant's       Defendant's         Defendant's       Defendant's Plaintiffs' Objections to Defendant's       Plaintiffs' Counter   Plaintiffs' Counter Plaintiffs' Counter   Plaintiffs' Counter Defendant's Objections to
Initial Beg Page   Initial Beg Line   Initial End Page   Initial End Line Initial Designations*                     Beg Page              Beg Line            End Page              End Line            Plaintiffs' Counter Designations
             127                 16                127                 25                     401/402, 403, 602/LOF
             128                  2                128                  5                     401/402, 403, 602/LOF
             128                  8                128                  9                     401/402, 403, 602/LOF
             128                 11                128                 14                     401/402, 403, 602/LOF
             128                 17                128                 18                     401/402, 403, 602/LOF
             128                 20                128                 25                     401/402, 403, 602/LOF
             129                  2                129                  4                     401/402, 403, 602/LOF
             129                 23                129                 25           401/402, 403, 602/LOF, 1006, AA
             130                  2                130                  2           401/402, 403, 602/LOF, 1006, AA
             130                  5                130                  7           401/402, 403, 602/LOF, 1006, AA
             130                  9                130                 21                     401/402, 403, 602/LOF
             131                  2                131                 14            401/402, 403, 602/LOF, 701/702
             131                 17                131                 22            401/402, 403, 602/LOF, 701/702
             132                  7                132                 25                     401/402, 403, 602/LOF
             133                  2                133                  9                     401/402, 403, 602/LOF
             133                 12                133                 13                     401/402, 403, 602/LOF
             133                 15                133                 22                     401/402, 403, 602/LOF
             134                 23                134                 25
             135                  2                135                  9                     401/402, 403, 602/LOF
             136                 11                136                 13                     401/402, 403, 602/LOF
             136                 15                136                 15                     401/402, 403, 602/LOF
             137                 11                137                 17
             138                 11                138                 16                     401/402, 403, 602/LOF
             139                 10                139                 14                     401/402, 403, 602/LOF
             139                 18                139                 25                     401/402, 403, 602/LOF
             140                  2                140                 25                     401/402, 403, 602/LOF
             141                  2                141                  4                     401/402, 403, 602/LOF
             141                 24                141                 25                     401/402, 403, 602/LOF
             142                  2                142                  4                     401/402, 403, 602/LOF
             142                  8                142                 24                          602/LOF, 801-802
             143                  8                143                 12                          602/LOF, 801-802
             145                  6                145                 10                          602/LOF, 801-802
             145                 13                145                 15                          602/LOF, 801-802
             145                 17                145                 24                          602/LOF, 801-802
             146                  3                146                  3                          602/LOF, 801-802
             146                 14                146                 19                          602/LOF, 801-802
             147                 10                147                 25            401/402, 403, 602/LOF, 801-802
             148                  2                148                 25            401/402, 403, 602/LOF, 801-802
             149                  2                149                 18            401/402, 403, 602/LOF, 801-802
             149                 20                149                 20            401/402, 403, 602/LOF, 801-802
             152                  3                152                 15                     401/402, 403, 602/LOF
             158                 17                158                 20                     401/402, 403, 602/LOF


                                                                                                                  13
                                                               Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 717 of 1374 PageID #:
                                                                                       DEPOSITION DESIGNATIONS
                                                                                                          27222OF VINAYAGAM KANNAN
                                                                                                            September 10, 2019

    Defendant's       Defendant's         Defendant's       Defendant's Plaintiffs' Objections to Defendant's        Plaintiffs' Counter   Plaintiffs' Counter Plaintiffs' Counter   Plaintiffs' Counter Defendant's Objections to
Initial Beg Page   Initial Beg Line   Initial End Page   Initial End Line Initial Designations*                      Beg Page              Beg Line            End Page              End Line            Plaintiffs' Counter Designations
             158                 23                158                 23                     401/402, 403, 602/LOF
             159                  5                159                 18
             159                 21                159                 25                     401/402, 403, 602/LOF
             160                  2                160                 18                     401/402, 403, 602/LOF
             162                  2                162                  7                     401/402, 403, 602/LOF
             162                 14                162                 25                     401/402, 403, 602/LOF
             163                  2                163                 10                     401/402, 403, 602/LOF
             163                 16                163                 25                     401/402, 403, 602/LOF
             164                  2                164                 17                     401/402, 403, 602/LOF
             164                 20                164                 22                     401/402, 403, 602/LOF
             164                 24                164                 25                     401/402, 403, 602/LOF
             165                  2                165                  7                     401/402, 403, 602/LOF
             165                 23                165                 25                     401/402, 403, 602/LOF
             166                  2                166                  2                     401/402, 403, 602/LOF
             166                  4                166                  7                     401/402, 403, 602/LOF
             166                  9                166                 14                     401/402, 403, 602/LOF
             168                 19                168                 23            401/402, 403, 602/LOF, 701/702
             169                  2                169                  8            401/402, 403, 602/LOF, 701/702
             169                 10                169                 14            401/402, 403, 602/LOF, 701/702
             169                 16                169                 22            401/402, 403, 602/LOF, 701/702
             171                 12                171                 18            401/402, 403, 602/LOF, 701/702
             171                 20                171                 25            401/402, 403, 602/LOF, 701/702
             172                  2                172                  3            401/402, 403, 602/LOF, 701/702
             186                 15                186                 25                     401/402, 403, 602/LOF
             187                  6                187                 11                     401/402, 403, 602/LOF
             187                 22                187                 25                     401/402, 403, 602/LOF
             188                  3                188                  4                     401/402, 403, 602/LOF
             188                  6                188                  9                     401/402, 403, 602/LOF
             188                 11                188                 12                     401/402, 403, 602/LOF
             188                 14                188                 22                     401/402, 403, 602/LOF
             189                 10                189                 25            401/402, 403, 602/LOF, 701/702
             190                  2                190                  4            401/402, 403, 602/LOF, 701/702
             190                  7                190                 15            401/402, 403, 602/LOF, 701/702
             191                 17                191                 21                     401/402, 403, 602/LOF
             191                 23                191                 23                     401/402, 403, 602/LOF
             191                 25                191                 25                     401/402, 403, 602/LOF
             192                  2                192                 12          401/402, 403, 602/LOF, 701/702, C
             192                 16                192                 16          401/402, 403, 602/LOF, 701/702, C
             192                 18                192                 23          401/402, 403, 602/LOF, 701/702, C
             192                 25                192                 25          401/402, 403, 602/LOF, 701/702, C
             193                  2                193                  7          401/402, 403, 602/LOF, 701/702, C
             193                 11                193                 11          401/402, 403, 602/LOF, 701/702, C


                                                                                                                   14
                                                               Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 718 of 1374 PageID #:
                                                                                       DEPOSITION DESIGNATIONS
                                                                                                          27223OF VINAYAGAM KANNAN
                                                                                                            September 10, 2019

    Defendant's       Defendant's         Defendant's       Defendant's Plaintiffs' Objections to Defendant's         Plaintiffs' Counter   Plaintiffs' Counter Plaintiffs' Counter   Plaintiffs' Counter Defendant's Objections to
Initial Beg Page   Initial Beg Line   Initial End Page   Initial End Line Initial Designations*                       Beg Page              Beg Line            End Page              End Line            Plaintiffs' Counter Designations
             193                 13                193                 14          401/402, 403, 602/LOF, 701/702, C
             193                 21                193                 25            401/402, 403, 602/LOF, 801-802
             194                  2                194                 13     401/402, 403, 602/LOF, 801-802, AA, P
             194                 16                194                 24                         401/402, 403, AA, P
             195                  3                195                  8                         401/402, 403, AA, P
             195                 13                195                 15                            401/402, 403, P
             196                 10                196                 15                         401/402, 403, AA, P
             196                 16                196                 18                         401/402, 403, AA, P
             196                 20                196                 25                         401/402, 403, AA, P
             197                  2                197                  7                         401/402, 403, AA, P
             197                  8                197                 10                         401/402, 403, AA, P
             197                 12                197                 16                         401/402, 403, AA, P
             198                  5                198                  9                         401/402, 403, AA, P
             198                 13                198                 16                            401/402, 403, P
             199                  3                199                  5                         401/402, 403, AA, P
             199                  6                199                  7                         401/402, 403, AA, P
             199                 25                199                 25                              401/402, 403
             200                  2                200                  6                              401/402, 403
             208                 17                208                 23                         401/402, 403, AA, P
             208                 24                208                 25                         401/402, 403, AA, P
             209                  2                209                  2                         401/402, 403, AA, P
             209                  4                209                  9                         401/402, 403, AA, P
             209                 10                209                 11                         401/402, 403, AA, P
             210                  8                210                 10                         401/402, 403, AA, P
             210                 11                210                 15                         401/402, 403, AA, P
             210                 18                210                 20                         401/402, 403, AA, P
             210                 24                210                 25
             211                  2                211                 25                                   602/LOF
             212                  2                212                 12                                   602/LOF
             212                 24                212                 25                              401/402, 403
             213                  2                213                 12            401/402, 403, 602/LOF, 701/702
             213                 17                213                 25                                   602/LOF
             214                  2                214                  3                                   602/LOF
             214                 14                214                 25            401/402, 403, 602/LOF, 701/702
             215                  2                215                  8                                   602/LOF
             215                 10                215                 13                                   602/LOF
             215                 15                215                 25                                   602/LOF
             216                  2                216                  3                                   602/LOF
             218                  9                218                 21                                   602/LOF
             221                 13                221                 24     401/402, 403, 602/LOF, 701/702, AA, P
             221                 25                221                 25               401/402, 403, 602/LOF, AA, P
             222                  2                222                  3               401/402, 403, 602/LOF, AA, P


                                                                                                                   15
                                                               Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 719 of 1374 PageID #:
                                                                                       DEPOSITION DESIGNATIONS
                                                                                                          27224OF VINAYAGAM KANNAN
                                                                                                            September 10, 2019

    Defendant's       Defendant's         Defendant's       Defendant's Plaintiffs' Objections to Defendant's        Plaintiffs' Counter   Plaintiffs' Counter Plaintiffs' Counter   Plaintiffs' Counter Defendant's Objections to
Initial Beg Page   Initial Beg Line   Initial End Page   Initial End Line Initial Designations*                      Beg Page              Beg Line            End Page              End Line            Plaintiffs' Counter Designations
             222                  2                222                  3               401/402, 403, 602/LOF, AA, P
             222                  5                222                 10               401/402, 403, 602/LOF, AA, P
             222                 11                222                 12               401/402, 403, 602/LOF, AA, P
             222                 15                222                 19                     401/402, 403, 602/LOF
             224                  3                224                 25                          602/LOF, 701/702
             225                  2                225                  3                          602/LOF, 701/702
             225                  6                225                  8                          602/LOF, 701/702
             225                 14                225                 21                                   602/LOF
             227                 22                227                 25            401/402, 403, 602/LOF, 701/702
             228                  2                228                 25            401/402, 403, 602/LOF, 701/702
             231                 21                231                 25                          602/LOF, 701/702
             232                  2                232                  2                          602/LOF, 701/702
             232                  5                232                 10                          602/LOF, 701/702
             232                 12                232                 25
             233                  2                233                  7
             234                 15                234                 25            401/402, 403, 602/LOF, 701/702
             235                  2                235                  4                              401/402, 403
             236                 19                236                 25                              401/402, 403
             237                  2                237                 25                              401/402, 403
             238                  2                238                  6                     401/402, 403, 801/802
             238                 10                238                 25                     401/402, 403, 801/802
             239                  2                239                 25                     401/402, 403, 801/802
             240                  2                240                  4                     401/402, 403, 801/802
             240                 13                240                 16                     401/402, 403, 602/LOF
             240                 18                240                 18                     401/402, 403, 602/LOF
             240                 22                240                 25
             241                  2                241                  9                                   602/LOF
             241                 16                241                 22                              401/402, 403
             242                 15                242                 22                     401/402, 403, 602/LOF
             242                 25                242                 25                     401/402, 403, 602/LOF
             243                  3                243                 13                     401/402, 403, 602/LOF
             243                 16                243                 25                     401/402, 403, 602/LOF
             244                  2                244                  4                     401/402, 403, 602/LOF
             244                 16                244                 18                     401/402, 403, 602/LOF
             244                 20                244                 21                     401/402, 403, 602/LOF
             244                 23                244                 25                     401/402, 403, 602/LOF
             245                  2                245                 21                     401/402, 403, 602/LOF
             246                  3                246                 25                              401/402, 403
             247                  2                247                 25                              401/402, 403
             248                  2                248                 10                              401/402, 403
             248                 13                248                 15                              401/402, 403
             248                 17                248                 19                     401/402, 403, 602/LOF


                                                                                                                   16
                                                               Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 720 of 1374 PageID #:
                                                                                       DEPOSITION DESIGNATIONS
                                                                                                          27225OF VINAYAGAM KANNAN
                                                                                                            September 10, 2019

    Defendant's       Defendant's         Defendant's       Defendant's Plaintiffs' Objections to Defendant's        Plaintiffs' Counter   Plaintiffs' Counter Plaintiffs' Counter   Plaintiffs' Counter Defendant's Objections to
Initial Beg Page   Initial Beg Line   Initial End Page   Initial End Line Initial Designations*                      Beg Page              Beg Line            End Page              End Line            Plaintiffs' Counter Designations
             248                 22                248                 23                     401/402, 403, 602/LOF
             249                 20                249                 25      106, 401/402, 403, 602/LOF, AA, NR, V
             252                  3                252                 19               401/402, 403, 602/LOF, Legal
             252                 22                252                 22               401/402, 403, 602/LOF, Legal
             252                 24                252                 25
             253                  2                253                  5
             253                 12                253                 25               401/402, 403, 602/LOF, Legal
             254                  2                254                 25               401/402, 403, 602/LOF, Legal
             257                  8                257                 25       401/402, 403, 602/LOF, AA, MC, Legal
             258                  2                258                  4       401/402, 403, 602/LOF, AA, MC, Legal
             258                 10                258                 13       401/402, 403, 602/LOF, AA, MC, Legal
             258                 16                258                 18       401/402, 403, 602/LOF, AA, MC, Legal
             258                 20                258                 25       401/402, 403, 602/LOF, AA, MC, Legal
             259                  2                259                  2       401/402, 403, 602/LOF, AA, MC, Legal
             259                  5                259                 13       401/402, 403, 602/LOF, AA, MC, Legal
             259                 15                259                 22       401/402, 403, 602/LOF, AA, MC, Legal
             259                 25                259                 25       401/402, 403, 602/LOF, AA, MC, Legal
             260                  2                260                  6       401/402, 403, 602/LOF, AA, MC, Legal
             260                  8                260                 11       401/402, 403, 602/LOF, AA, MC, Legal
             260                 13                260                 16       401/402, 403, 602/LOF, AA, MC, Legal
             260                 18                260                 19       401/402, 403, 602/LOF, AA, MC, Legal
             260                 22                260                 25       401/402, 403, 602/LOF, AA, MC, Legal
             261                  2                261                  2       401/402, 403, 602/LOF, AA, MC, Legal
             261                  4                261                  7       401/402, 403, 602/LOF, AA, MC, Legal
             261                  9                261                 11       401/402, 403, 602/LOF, AA, MC, Legal
             261                 13                261                 17       401/402, 403, 602/LOF, AA, MC, Legal
             261                 20                261                 25       401/402, 403, 602/LOF, AA, MC, Legal
             262                  6                262                 25       401/402, 403, 602/LOF, AA, MC, Legal
             263                  4                263                  5       401/402, 403, 602/LOF, AA, MC, Legal
             263                  7                263                 10       401/402, 403, 602/LOF, AA, MC, Legal
             263                 13                263                 17       401/402, 403, 602/LOF, AA, MC, Legal
             263                 21                263                 25       401/402, 403, 602/LOF, AA, MC, Legal
             264                 11                264                 13       401/402, 403, 602/LOF, AA, MC, Legal
             264                 16                264                 16       401/402, 403, 602/LOF, AA, MC, Legal
             264                 20                264                 25                          602/LOF, 801/802
             265                  2                265                  9                          602/LOF, 801/802
             265                 20                265                 25                          602/LOF, 801/802
             266                  2                266                 24 401/402, 403, 602/LOF, 801/802, AA, MC,
                                                                                                               Legal
            267                  3                267                   4 401/402, 403, 602/LOF, 801/802, AA, MC,
                                                                                                               Legal
            267                 14                267                  19


                                                                                                                   17
                                                               Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 721 of 1374 PageID #:
                                                                                       DEPOSITION DESIGNATIONS
                                                                                                          27226OF VINAYAGAM KANNAN
                                                                                                            September 10, 2019

    Defendant's       Defendant's         Defendant's       Defendant's Plaintiffs' Objections to Defendant's         Plaintiffs' Counter   Plaintiffs' Counter Plaintiffs' Counter   Plaintiffs' Counter Defendant's Objections to
Initial Beg Page   Initial Beg Line   Initial End Page   Initial End Line Initial Designations*                       Beg Page              Beg Line            End Page              End Line            Plaintiffs' Counter Designations
             267                 21                267                 24 401/402, 403, 602/LOF, 801/802, AA, MC,
                                                                                                                Legal
            268                  3                268                   3 401/402, 403, 602/LOF, 801/802, AA, MC,
                                                                                                                Legal
            268                  5                268                  13 401/402, 403, 602/LOF, 801/802, AA, MC,
                                                                                                                Legal
            268                 16                268                  17 401/402, 403, 602/LOF, 801/802, AA, MC,
                                                                                                                Legal
            268                 19                268                  23 401/402, 403, 602/LOF, 801/802, AA, MC,
                                                                                                                Legal
            269                  2                269                   3 401/402, 403, 602/LOF, 801/802, AA, MC,
                                                                                                                Legal
            269                  5                269                  16           401/402, 403, 602/LOF, AA, MC, P
            269                 18                269                  22           401/402, 403, 602/LOF, AA, MC, P
            269                 23                269                  25           401/402, 403, 602/LOF, AA, MC, P
            270                  2                270                   2           401/402, 403, 602/LOF, AA, MC, P
            270                  4                270                   9            401/402, 403, 602/LOF, AA, Legal
            270                 12                270                  15            401/402, 403, 602/LOF, AA, Legal
            270                 17                270                  20            401/402, 403, 602/LOF, AA, Legal
            270                 24                270                  25                               401/402, 403
            271                  2                271                  23                               401/402, 403
            273                 14                273                  25                               401/402, 403
            276                 15                276                  22                      401/402, 403, 602/LOF
            282                  6                282                  11                      401/402, 403, 602/LOF
            282                 17                282                  25                      401/402, 403, 602/LOF
            283                  2                283                   8                      401/402, 403, 602/LOF
            283                 21                283                  25                      401/402, 403, 602/LOF
            284                  2                284                   2                      401/402, 403, 602/LOF
            288                  8                288                  25                      401/402, 403, 602/LOF
            289                  2                289                  14             401/402, 403, 602/LOF, 701/702
            289                 16                289                  18             401/402, 403, 602/LOF, 701/702
            289                 24                289                  25
            290                  2                290                  17                                    602/LOF
            291                  9                291                  25                      401/402, 403, 602/LOF
            292                  2                292                  25                      401/402, 403, 602/LOF
            293                  2                293                   7                      401/402, 403, 602/LOF
            293                 25                293                  25                      401/402, 403, 602/LOF
            294                  2                294                  25          401/402, 403, 602/LOF, 701/702, C
            295                  2                295                  22     401/402, 403, 602/LOF, 701/702, AA, P
            295                 23                295                  25                401/402, 403, 602/LOF, AA, P
            296                  3                296                   7                401/402, 403, 602/LOF, AA, P
            296                  8                296                  10                401/402, 403, 602/LOF, AA, P


                                                                                                                   18
                                                                  Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 722 of 1374 PageID #:
                                                                                          DEPOSITION DESIGNATIONS
                                                                                                             27227OF VINAYAGAM KANNAN
                                                                                                              September 10, 2019

      Defendant's        Defendant's         Defendant's       Defendant's Plaintiffs' Objections to Defendant's          Plaintiffs' Counter   Plaintiffs' Counter Plaintiffs' Counter   Plaintiffs' Counter Defendant's Objections to
  Initial Beg Page    Initial Beg Line   Initial End Page   Initial End Line Initial Designations*                        Beg Page              Beg Line            End Page              End Line            Plaintiffs' Counter Designations


*Par objects to all designated testimony for this witness pursuant to Fed. R. Evid. 801, 802, and 804, and Fed. R. Civ. P. 45 as the witness is within the subpoena power of the District of Delaware and Eagle has not demonstrated the
witness is unavailable.




                                                                                                                     19
                                                               Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 723 of 1374 PageID #:
                                                                                        DEPOSITION DESIGNATIONS
                                                                                                        27228 OF CRAIG KENESKY
                                                                                                             October 3, 2019

    Defendant's       Defendant's         Defendant's       Defendant's Plaintiffs' Objections to Defendant's       Plaintiffs' Counter Plaintiffs' Counter Plaintiffs' Counter Plaintiffs' Counter Defendant's Objections to
Initial Beg Page   Initial Beg Line   Initial End Page   Initial End Line Initial Designations                      Beg Page             Beg Line            End Page            End Line           Plaintiffs' Counter Designations
              11                 24                 11                 25                                                             10                 18                   11                 11              C, R, 403, NQP, NA , 32
              12                  2                 12                  4                                                             12                   5                  12                 10                             R, 403, 32
              16                  3                 16                 12                                                             77                   4                  77                 19                       F, S, R, 403, 32
              16                 17                 16                 20                                                            108                 19                  108                 25                       F, S, R, 403, 32
              17                  3                 17                  9                                                            109                   7                 109                 13                       F, S, R, 403, 32
              23                 25                 23                 25                                                            109                 19                  109                 22                       F, S, R, 403, 32
              24                  2                 24                  3
              24                  6                 24                  6
              24                  8                 24                 13                           P, AA, 401, 403
              24                 14                 24                 14                           P, AA, 401, 403
              24                 15                 24                 19                           P, AA, 401, 403
              26                 22                 26                 25                           P, AA, 401, 403
              27                  2                 27                  2                           P, AA, 401, 403
              27                  3                 27                  6                           P, AA, 401, 403
              27                  8                 27                 14                           P, AA, 401, 403
              32                 24                 32                 25
              33                  2                 33                  3
              33                 22                 33                 25
              34                  2                 34                 10
              34                 17                 34                 25
              35                  2                 35                 14
              37                  6                 37                 15
              43                 14                 43                 22                            P, AA, 401-403
              43                 24                 43                 25                            P, AA, 401-403
              44                  2                 44                  7                            P, AA, 401-403
              51                 22                 51                 25
              52                  2                 52                 25
              53                  2                 53                 25
              54                  2                 54                  3
              54                 13                 54                 25
              55                  2                 55                 11
              56                  9                 56                 18
              57                  9                 57                 25
              58                  2                 58                  5
              58                 15                 58                 25
              59                  2                 59                 24
              60                 23                 60                 25
              61                  2                 61                 25
              62                  2                 62                  3
              62                 23                 62                 25
              63                  2                 63                 20
              64                 14                 64                 25


                                                                                                                   20
                                                               Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 724 of 1374 PageID #:
                                                                                        DEPOSITION DESIGNATIONS
                                                                                                        27229 OF CRAIG KENESKY
                                                                                                             October 3, 2019

    Defendant's       Defendant's         Defendant's       Defendant's Plaintiffs' Objections to Defendant's        Plaintiffs' Counter   Plaintiffs' Counter Plaintiffs' Counter   Plaintiffs' Counter Defendant's Objections to
Initial Beg Page   Initial Beg Line   Initial End Page   Initial End Line Initial Designations                       Beg Page              Beg Line            End Page              End Line            Plaintiffs' Counter Designations
              65                  2                 65                 18
              65                 20                 65                 20
              65                 22                 65                 25
              66                  2                 66                 25
              67                  2                 67                  7
              68                 17                 68                 25
              69                  2                 69                  2
              69                 25                 69                 25                             P, AA, 401-403
              70                  2                 70                  8                             P, AA, 401-403
              70                  9                 70                  9                             P, AA, 401-403
              70                 11                 70                 17                             P, AA, 401-403
              70                 18                 70                 18                             P, AA, 401-403
              70                 20                 70                 25                             P, AA, 401-403
              71                  2                 71                  2                             P, AA, 401-403
              72                  3                 72                 21
              75                 17                 75                 25
              76                  2                 76                  6
              77                 20                 77                 25                          602/LOF, 701/702
              78                  4                 78                  6                          602/LOF, 701/702
              78                  7                 78                  7                          602/LOF, 701/702
              79                  6                 79                  9                 602/LOF, 401-403, 701/702
              79                 13                 79                 16                 602/LOF, 401-403, 701/702
              80                 10                 80                 16
              80                 20                 80                 21
              82                 17                 82                 22                 602/LOF, 401-403, 701/702
              82                 24                 82                 25                 602/LOF, 401-403, 701/702
              83                  2                 83                 11                 602/LOF, 401-403, 701/702
              83                 13                 83                 15
              83                 18                 83                 18
              83                 20                 83                 24                             P, AA, 401-403
              84                  3                 84                 10                             P, AA, 401-403
              84                 12                 84                 18                             P, AA, 401-403
              84                 19                 84                 20                             P, AA, 401-403
              84                 22                 84                 25                             P, AA, 401-403
              85                  2                 85                  6                             P, AA, 401-403
              85                 19                 85                 25
              86                  2                 86                  8
              86                 20                 86                 25
              87                  2                 87                 14
              87                 21                 87                 25
              88                  2                 88                  6
              88                 15                 88                 17


                                                                                                                   21
                                                               Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 725 of 1374 PageID #:
                                                                                        DEPOSITION DESIGNATIONS
                                                                                                        27230 OF CRAIG KENESKY
                                                                                                              October 3, 2019

    Defendant's       Defendant's         Defendant's       Defendant's Plaintiffs' Objections to Defendant's         Plaintiffs' Counter   Plaintiffs' Counter Plaintiffs' Counter   Plaintiffs' Counter Defendant's Objections to
Initial Beg Page   Initial Beg Line   Initial End Page   Initial End Line Initial Designations                        Beg Page              Beg Line            End Page              End Line            Plaintiffs' Counter Designations
              88                 20                 88                 20
              88                 22                 88                 25
              89                 20                 89                 25
              90                  2                 90                 24
              91                 10                 91                 17
              91                 19                 91                 20
              93                  9                 93                 21
              94                  5                 94                  7
              94                  9                 94                 16
              95                  7                 95                 11
              95                 13                 95                 14
              97                 11                 97                 22
              98                 14                 98                 21
              99                  3                 99                  5
              99                 19                 99                 23
             100                  2                100                  4
             100                  9                100                 13
             101                 25                101                 25
             102                  2                102                  9
             102                 12                102                 13
             102                 15                102                 18
             102                 21                102                 23
             102                 25                102                 25
             103                  2                103                 25
             104                  2                104                  8
             104                 21                104                 25
             106                 13                106                 20
             106                 23                106                 24
                                                                                                      P, AA, 401-403
            107                  3                107                  13
                                                                                                           107:10-13
            107                 14                107                  14                             P, AA, 401-403
            107                 16                107                  20                             P, AA, 401-403
            107                 22                107                  25                             P, AA, 401-403
                                                                                                           107:22-24
            108                  2                108                   7                    P, 602/LOF, AA, 401-403
                                                                                                        107:25-108:7
            108                 10                108                  14                    P, 602/LOF, AA, 401-403
            110                 13                110                  20                       AA, Misstates the law
            111                  3                111                   4                       AA, Misstates the law
            111                  6                111                  14                       AA, Misstates the law
            111                 20                111                  21                       AA, Misstates the law
            111                 23                111                  25


                                                                                                                    22
                                                               Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 726 of 1374 PageID #:
                                                                                        DEPOSITION DESIGNATIONS
                                                                                                        27231 OF CRAIG KENESKY
                                                                                                              October 3, 2019

    Defendant's       Defendant's         Defendant's       Defendant's Plaintiffs' Objections to Defendant's         Plaintiffs' Counter   Plaintiffs' Counter Plaintiffs' Counter   Plaintiffs' Counter Defendant's Objections to
Initial Beg Page   Initial Beg Line   Initial End Page   Initial End Line Initial Designations                        Beg Page              Beg Line            End Page              End Line            Plaintiffs' Counter Designations
             112                  2                112                  5
             112                 11                112                 12
             113                  6                113                 15                       AA, Misstates the law
             113                 19                113                 20                       AA, Misstates the law
             115                 21                115                 25 AA, Misstates the law, 401-403, 701/702
             116                  2                116                  5              AA, Misstates the law, 401-403
             116                 11                116                 14              AA, Misstates the law, 401-403
                                                                            AA, Misstates the law, 601/LOF, 701/702
            117                  3                117                  19
                                                                            AA, Misstates the law, 601/LOF, 701/702
            117                 22                117                  25
            119                 19                119                  25
            120                  7                120                   7
            120                  9                120                  16                              P, 401-403, AA
            120                 18                120                  24                              P, 401-403, AA
            121                  3                121                  25                              AA, P, 401-403
                                                                                                             121:3-16
            122                  2                122                  13
            122                 15                122                  17                              401-403, AA, P
            122                 20                122                  25                              401-403, AA, P
            123                  2                123                   9                              401-403, AA, P
            123                 13                123                  21                              401-403, AA, P
            123                 23                123                  25                              401-403, AA, P
            124                  2                124                  17                              401-403, AA, P
            125                 18                125                  25
            126                  6                126                   6
            126                  8                126                  25                              401-403, AA, P
            127                  2                127                   3                              401-403, AA, P
            127                  5                127                  15                              401-403, AA, P
            127                 17                127                  25
            128                  2                128                   9
            128                 17                128                  17
            128                 19                128                  25                              401-403, AA, P
            129                  2                129                   3                              401-403, AA, P
            129                  5                129                  11                              401-403, AA, P
            129                 13                129                  22                              401-403, AA, P
            129                 24                129                  25
            130                  2                130                  12
            130                 20                130                  20
            130                 22                130                  25                              401-403, AA, P
            131                  2                131                   6                              401-403, AA, P
            131                  8                131                  17                              401-403, AA, P


                                                                                                                    23
                                                               Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 727 of 1374 PageID #:
                                                                                        DEPOSITION DESIGNATIONS
                                                                                                        27232 OF CRAIG KENESKY
                                                                                                             October 3, 2019

    Defendant's       Defendant's         Defendant's       Defendant's Plaintiffs' Objections to Defendant's       Plaintiffs' Counter   Plaintiffs' Counter Plaintiffs' Counter   Plaintiffs' Counter Defendant's Objections to
Initial Beg Page   Initial Beg Line   Initial End Page   Initial End Line Initial Designations                      Beg Page              Beg Line            End Page              End Line            Plaintiffs' Counter Designations
             131                 19                131                 25                            401-403, AA, P
             132                  2                132                  6                            401-403, AA, P
             132                  8                132                 20
             133                  3                133                  8                            401-403, AA, P
             133                 11                133                 12                            401-403, AA, P
             133                 14                133                 18                            401-403, AA, P
             133                 20                133                 23                            401-403, AA, P
             133                 25                133                 25                            401-403, AA, P
             134                  2                134                  9                            401-403, AA, P
             135                 19                135                 23
             136                  3                136                  4
             136                  6                136                 18                            401-403, AA, P
             136                 20                136                 25                            401-403, AA, P
             137                  2                137                  4                            401-403, AA, P
             137                  6                137                 16                            401-403, AA, P
             137                 18                137                 20                            401-403, AA, P
             137                 24                137                 25                            401-403, AA, P
             138                  2                138                  9                            401-403, AA, P
             139                 12                139                 25
             140                  4                140                  4
             140                 13                140                 25
             141                  2                141                  3
             141                 15                141                 25
             142                  2                142                 18
             142                 20                142                 21
             142                 23                142                 25
             143                  2                143                 25
             144                  2                144                  7                            401-403, AA, P
                                                                                                          144:4-25
            144                 11                144                  15                            401-403, AA, P
                                                                                                          144:4-25
            144                 17                144                  25                            401-403, AA, P
                                                                                                          144:4-25
            145                  2                145                   3                            401-403, AA, P
            145                  4                145                   5                            401-403, AA, P
            146                  4                146                  11
            146                 16                146                  17
            146                 21                146                  25
            147                  2                147                  13
            147                 15                147                  15
            147                 24                147                  25                            401-403, AA, P
            148                  2                148                   3                            401-403, AA, P


                                                                                                                   24
                                                               Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 728 of 1374 PageID #:
                                                                                        DEPOSITION DESIGNATIONS
                                                                                                        27233 OF CRAIG KENESKY
                                                                                                             October 3, 2019

    Defendant's       Defendant's         Defendant's       Defendant's Plaintiffs' Objections to Defendant's        Plaintiffs' Counter   Plaintiffs' Counter Plaintiffs' Counter   Plaintiffs' Counter Defendant's Objections to
Initial Beg Page   Initial Beg Line   Initial End Page   Initial End Line Initial Designations                       Beg Page              Beg Line            End Page              End Line            Plaintiffs' Counter Designations
             148                  6                148                 17                             401-403, AA, P
             149                 15                149                 19
             149                 21                149                 21
             149                 23                149                 25
             150                  2                150                  4
             150                  7                150                  8
             150                 10                150                 18                             401-403, AA, P
             150                 20                150                 25
             151                  2                151                  8
             151                 10                151                 10
             151                 12                151                 20                             401-403, AA, P
             151                 22                151                 25                             401-403, AA, P
             152                  2                152                 15                             401-403, AA, P
             152                 17                152                 24                             401-403, AA, P
             153                  3                153                 11                             401-403, AA, P
             154                 18                154                 25
             155                  2                155                 14
             156                  4                156                 25
             157                  2                157                  2
             157                  5                157                 10
             158                 22                158                 25
             159                  2                159                  5
             159                  9                159                 12
             159                 20                159                 25             AA, 401-403, 602/LOF, 701/702
             160                  6                160                  8             AA, 401-403, 602/LOF, 701/702
             161                  8                161                 14             AA, 401-403, 602/LOF, 701/702
             161                 19                161                 23             AA, 401-403, 602/LOF, 701/702
             161                 25                161                 25                      AA, 602/LOF, 701/702
             162                  2                162                 17                      AA, 602/LOF, 701/702
             164                  3                164                  9             AA, 401-403, 602/LOF, 701/702
             164                 12                164                 16             AA, 401-403, 602/LOF, 701/702
             165                 23                165                 25             AA, 401-403, 602/LOF, 701/702
             166                  2                166                  6             AA, 401-403, 602/LOF, 701/702
             166                 10                166                 14             AA, 401-403, 602/LOF, 701/702
             166                 16                166                 22             AA, 401-403, 602/LOF, 701/702
             167                  2                167                  6             AA, 401-403, 602/LOF, 701/702
             167                  8                167                 13
             167                 20                167                 20
             168                 18                168                 23             AA, 401-403, 602/LOF, 701/702
             169                  4                169                  8             AA, 401-403, 602/LOF, 701/702
             169                 10                169                 12             AA, 401-403, 602/LOF, 701/702
             169                 17                169                 18             AA, 401-403, 602/LOF, 701/702


                                                                                                                   25
                                                               Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 729 of 1374 PageID #:
                                                                                        DEPOSITION DESIGNATIONS
                                                                                                        27234 OF CRAIG KENESKY
                                                                                                             October 3, 2019

    Defendant's       Defendant's         Defendant's       Defendant's Plaintiffs' Objections to Defendant's       Plaintiffs' Counter   Plaintiffs' Counter Plaintiffs' Counter   Plaintiffs' Counter Defendant's Objections to
Initial Beg Page   Initial Beg Line   Initial End Page   Initial End Line Initial Designations                      Beg Page              Beg Line            End Page              End Line            Plaintiffs' Counter Designations
             171                  5                171                 12
             171                 15                171                 18
             171                 23                171                 25
             172                  2                172                  5
             172                  7                172                  9
             173                 12                173                 16
             173                 19                173                 20
             174                 17                174                 23             AA, 401-403, 602/LOF, 701/702
             175                  3                175                  5             AA, 401-403, 602/LOF, 701/702
             175                  7                175                 11             AA, 401-403, 602/LOF, 701/702
             175                 15                175                 16             AA, 401-403, 602/LOF, 701/702
             197                  9                197                 13
             201                 10                201                 24
             202                  4                202                  6
             204                 23                204                 25
             205                  2                205                  4
             205                  9                205                 25
             206                  2                206                  2
             206                 21                206                 25
             207                  2                207                  2
             207                  9                207                 17
             208                  8                208                 11




                                                                                                                   26
                                                               Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 730 of 1374 PageID #:
                                                                                       DEPOSITION DESIGNATIONS
                                                                                                         27235OF MATTHEW KENNEY
                                                                                                             October 18, 2019

    Defendant's       Defendant's         Defendant's       Defendant's Plaintiffs' Objections to Defendant's         Plaintiffs' Counter Plaintiffs' Counter Plaintiffs' Counter Plaintiffs' Counter Defendant's Objections to
Initial Beg Page   Initial Beg Line   Initial End Page   Initial End Line Initial Designations                        Beg Page             Beg Line            End Page            End Line            Plaintiffs' Counter Designations
               7                 25                  7                 25                                                                8                   4                   8                   5                          R, 403, 32
               8                  2                  8                  3                                                               11                 18                   11                 25                          F, S, R, 403
               9                  4                  9                 25                                                               12                   2                  12                   5                         F, S, R, 403
              10                  2                 10                  4                                                               18                 14                   18                 25                        R, NQP, 403
              17                 14                 17                 23                            401, 402, 403, V                   19                   2                  19                   9                          R, 403, 32
              17                 25                 17                 25                            401, 402, 403, V                   20                   9                  20                 11
              18                  2                 18                  2                            401, 402, 403, V                   20                 24                   20                 25                          F, S, R, 403
              18                  4                 18                  7                            401, 402, 403, V                   23                 21                   23                 24                          F, S, R, 403
              18                  9                 18                 10                            401, 402, 403, V                   24                 11                   24                 13                          F, S, R, 403
              19                 22                 19                 25                               401, 402, 403                   27                 10                   27                 14                          F, S, R, 403
              20                  2                 20                  5                               401, 402, 403                   28                 20                   28                 22                          F, S, R, 403
              20                 16                 20                 22      401, 402, 403, 602, LOF, 801, 802, 901                   29                 15                   29                 18                          F, S, R, 403
              21                  6                 21                 12                     401, 402, 403, 801, 802                   42                 15                   42                 24                          F, S, R, 403
              23                 25                 23                 25                401, 402, 403, 602, LOF, 901                   43                   3                  43                   4                         F, S, R, 403
              24                  2                 24                  4                401, 402, 403, 602, LOF, 901                   43                 14                   43                 18                          F, S, R, 403
              24                  6                 24                 10                401, 402, 403, 602, LOF, 901                   45                   6                  45                 24                     LAY, F, R, 403, S
              28                  6                 28                 10                401, 402, 403, 602, LOF, 901                   46                 15                   46                 21                     LAY, F, R, 403, S
             28                 14                 28                18                       602, LOF, 801, 802, V                    47                  16                   47                   24                    H, NR, F, S, 403
             29                  7                 29                 9                       602, LOF, 801, 802, V                    48                   2                   48                    4                    H, NR, F, S, 403
             29                 11                 29                13                       602, LOF, 801, 802, V                    56                  22                   56                   25                    32, F, S, R, 403
             30                 21                 30                25                  401, 402, 403, 602, LOF, V                    58                  20                   58                   24
                                                                                                                                                                                                                                F, S, R, 403
             31                  2                 31                 2                  401, 402, 403, 602, LOF, V                    70                  18                   70                   25                LAY, F, R, 403, S, 32
             31                 12                 31                25                                                                71                   2                   71                    5
                                                                                       401, 402, 403, 602, LOF, 901                                                                                                    LAY, F, R, 403, S, 32
             32                  2                 32                23                     401, 402, 403, 602, LOF                    77                   4                   77                   18                LAY, F, S, R, 403, 32
             33                 11                 33                17                               401, 402, 403                    78                   6                   78                    9                LAY, F, S, R, 403, 32
             34                 20                 34                23                     401, 402, 403, 602, LOF                    78                  12                   78                   13                LAY, F, S, R, 403, 32
             34                 25                 34                25                     401, 402, 403, 602, LOF                    78                  15                   78                   17
                                                                                                                                                                                                                       LAY, F, S, R, 403, 32
             35                  2                 35                 3                     401, 402, 403, 602, LOF                    80                   5                   80                   10                         F, S, R, 403
             36                 20                 36                24                               401, 402, 403                    80                  23                   80                   25                         F, S, R, 403
             38                 16                 38                25                               401, 402, 403                    81                   2                   81                    4                         F, S, R, 403
             39                  2                 39                 4                               401, 402, 403                    81                  12                   81                   18                         F, S, R, 403
             39                 14                 39                17                            401, 402, 403, V                    81                  25                   81                   25
                                                                                                                                                                                                                                F, S, R, 403
             39                 19                 39                20                            401, 402, 403, V                    82                   2                   82                   15                         F, S, R, 403
             39                 22                 39                25                               401, 402, 403                    82                  18                   82                   19                         F, S, R, 403
             40                  2                 40                25                               401, 402, 403                    86                   5                   86                   13                LAY, F, S, R, 403, 32
             41                  2                 41                25                               401, 402, 403                    86                  16                   86                   20                LAY, F, S, R, 403, 32
             42                  2                 42                14                               401, 402, 403                    86                  22                   86                   25                LAY, F, S, R, 403, 32
             43                  6                 43                 9                     401, 402, 403, 602, LOF                    87                   2                   87                    3                LAY, F, S, R, 403, 32
             43                 11                 43                12                                                                87                  13                   87                   25
                                                                                            401, 402, 403, 602, LOF                                                                                                       LAY, F, S, R, 403,


                                                                                                                   27
                                                               Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 731 of 1374 PageID #:
                                                                                       DEPOSITION DESIGNATIONS
                                                                                                         27236OF MATTHEW KENNEY
                                                                                                            October 18, 2019

    Defendant's       Defendant's         Defendant's       Defendant's Plaintiffs' Objections to Defendant's        Plaintiffs' Counter Plaintiffs' Counter Plaintiffs' Counter Plaintiffs' Counter Defendant's Objections to
Initial Beg Page   Initial Beg Line   Initial End Page   Initial End Line Initial Designations                       Beg Page             Beg Line            End Page            End Line            Plaintiffs' Counter Designations
              44                  5                 44                 25                    401, 402, 403, 602, LOF                   88                   2                  88                   5                   LAY, F, S, R, 403,
             45                  2                 45                 2                                                               89                    8                   89                  13
                                                                                                                                                                                                                      LAY, F, S, R, 403, 32
             46                 22                 46                24                               106, 602, LOF                   89                  16                   89                   18                LAY, F, S, R, 403, 32
             46                 25                 46                25                               106, 602, LOF                   89                  20                   89                   21                LAY, F, S, R, 403, 32
             47                  2                 47                 3                               106, 602, LOF                  100                  21                  100                   24                         F, S, R, 403
             47                 11                 47                14                               106, 602, LOF                  102                  10                  102                   25                         F, S, R, 403
             48                  6                 48                14                               106, 602, LOF                  103                   2                  103                    3                         F, S, R, 403
             48                 17                 48                19                               106, 602, LOF                  103                  17                  103                   20                         F, S, R, 403
             48                 25                 48                25                                                              104                  17                  104                   19                         F, S, R, 403
             49                  2                 49                18                    401, 402, 403, 701, 702                   104                  21                  104                   22                         F, S, R, 403
             49                 21                 49                22                    401, 402, 403, 701, 702                   105                   9                  105                   11                      H, F, S, R, 403
             50                 11                 50                17                  401, 402, 403, 701, 702, V                  109                  20                  109                   21                         F, S, R, 403
             50                 20                 50                22                  401, 402, 403, 701, 702, V                  109                  23                  109                   24                         F, S, R, 403
             51                  5                 51                15                    401, 402, 403, 701, 702                   111                  14                  111                   17                     F, S, R, 403, 32
             55                  3                 55                16                                                              118                   4                  118                    5                   LAY, F, S, R, 403
             56                 15                 56                21                               401, 402, 403                  118                   7                  118                    7
                                                                                                                                                                                                                          LAY, F, S, R, 403
             58                 25                 58                25                               401, 402, 403                  118                   9                  118                   25                    LAY, F, S, R, 403
             59                  2                 59                 9                     401, 402, 403, 602, LOF                  119                   2                  119                    2                    LAY, F, S, R, 403
             59                 12                 59                13                     401, 402, 403, 602, LOF                  119                   5                  119                    5                    LAY, F, S, R, 403
             59                 19                 59                24                106, 401, 402, 403, 602, LOF                  119                   8                  119                   13                    LAY, F, S, R, 403
             62                 21                 62                25                     401, 402, 403, 602, LOF                  121                  13                  121                   16                    LAY, F, S, R, 403
             63                  2                 63                10                     401, 402, 403, 602, LOF                  121                  19                  121                   20                    LAY, F, S, R, 403
             64                  5                 64                13                     401, 402, 403, 602, LOF                  122                  15                  122                   17                    LAY, F, S, R, 403
             74                  8                 74                18                     401, 402, 403, 602, LOF                  122                  20                  122                   22                    LAY, F, S, R, 403
             74                 20                 74                21                     401, 402, 403, 602, LOF                  123                  13                  123                   19                    LAY, F, S, R, 403
             74                 23                 74                25                  401, 402, 403, 602, LOF, C                  123                  22                  123                   24                    LAY, F, S, R, 403
             75                  2                 75                 3                  401, 402, 403, 602, LOF, C                  124                   2                  124                    5                    LAY, F, S, R, 403
             75                  5                 75                 5                  401, 402, 403, 602, LOF, C                  124                   7                  124                    8                    LAY, F, S, R, 403
             75                  7                 75                11
                                                                                            401, 402, 403, 602, LOF                  124                  25                  124                   25                         F, S, R, 403
             75                 13                 75                14                     401, 402, 403, 602, LOF                  125                   2                  125                    7                         F, S, R, 403
             75                 24                 75                25                                    602, LOF                  126                  22                  126                   23                LAY, 32, F, S, R, 403
             76                  2                 76                 2                                    602, LOF                  127                   2                  127                    3               LAY, 32, F, S, R, 403
             76                  4                 76                 5                                    602, LOF                  127                   5                  127                   11               LAY, 32, F, S, R, 403
             76                 16                 76                18           401, 402, 403, 602, LOF, 701, 702                  127                  13                  127                   16               LAY, 32, F, S, R, 403
             76                 22                 76                25           401, 402, 403, 602, LOF, 701, 702                  129                   2                  129                    5                   LAY, F, S, R, 403
             77                  2                 77                 2           401, 402, 403, 602, LOF, 701, 702                  130                  16                  130                   20                   LAY, F, S, R, 403
             78                 24                 78                25            401, 402, 403, 701, 702, Legal, V                 150                  24                  150                   25             LAY, 32, H, F, S, R, 403
             79                  2                 79                 2            401, 402, 403, 701, 702, Legal, V                 151                   2                  151                   22             LAY, 32, H, F, S, R, 403
             79                  5                 79                 7            401, 402, 403, 701, 702, Legal, V                 153                   5                  153                   12             LAY, 32, H, F, S, R, 403
             79                  9                 79                12            401, 402, 403, 701, 702, Legal, V                 153                  15                  153                   18             LAY, 32, H, F, S, R, 403

                                                                                                                  28
                                                               Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 732 of 1374 PageID #:
                                                                                       DEPOSITION DESIGNATIONS
                                                                                                         27237OF MATTHEW KENNEY
                                                                                                           October 18, 2019

    Defendant's       Defendant's         Defendant's       Defendant's Plaintiffs' Objections to Defendant's         Plaintiffs' Counter    Plaintiffs' Counter Plaintiffs' Counter    Plaintiffs' Counter Defendant's Objections to
Initial Beg Page   Initial Beg Line   Initial End Page   Initial End Line Initial Designations                        Beg Page               Beg Line            End Page               End Line            Plaintiffs' Counter Designations

             79                 13                 79                17 401, 402, 403, 602, LOF, 701, 702, Legal, V                    153                    20                  153                   25             LAY, 32, H, F, S, R, 403

             79                 19                 79                19 401, 402, 403, 602, LOF, 701, 702, Legal, V                    154                     2                  154                   21             LAY, 32, H, F, S, R, 403
             79                 23                 79                25              401, 402, 403, 602, LOF, 901                      154                    24                  154                   25             LAY, 32, H, F, S, R, 403
             80                  2                 80                 3              401, 402, 403, 602, LOF, 901                      155                     3                  155                    5             LAY, 32, H, F, S, R, 403
             80                 11                 80                22                             401, 402, 403                      156                     5                  156                   12             LAY, 32, H, F, S, R, 403
             81                  8                 81                11                             401, 402, 403                      156                    15                  156                   17             LAY, 32, H, F, S, R, 403
             81                 19                 81                24                   401, 402, 403, 602, LOF                      156                    19                  156                   21                LAY, 32, F, S, R, 403
             85                 13                 85                17         401, 402, 403, 602, LOF, 701, 702                      156                    24                  156                   25                LAY, 32, F, S, R, 403
             85                 20                 85                21         401, 402, 403, 602, LOF, 701, 702                      157                     2                  157                    3                LAY, 32, F, S, R, 403
             87                  4                 87                12                             401, 402, 403                      157                     5                  157                    6                LAY, 32, F, S, R, 403
             97                  8                 97                18                             401, 402, 403                      157                     9                  157                   11                LAY, 32, F, S, R, 403
             99                 22                 99                24                                                                157                    13                  157                   25                LAY, 32, F, S, R, 403
            100                  5                100                11                                                                158                     2                  158                   20                LAY, 32, F, S, R, 403
            101                  3                101                21         401, 402, 403, 602, LOF, 901, 902                      159                     6                  159                   16                LAY, 32, F, S, R, 403
            103                  4                103                 5                                                                159                    19                  159                   19                LAY, 32, F, S, R, 403
            103                  6                103                 9                                                                159                    21                  160                    5            LAY, 32, F, S, R, 403, NR
            104                  4                104                16                                  602, LOF                      160                     7                  160                    9                LAY, 32, F, S, R, 403
            107                 14                107                17                        602, LOF, 701, 702                      160                    11                  160                   17                LAY, 32, F, S, R, 403
            107                 20                107                22                        602, LOF, 701, 702                      160                    19                  160                   21                LAY, 32, F, S, R, 403
            108                  6                108                 9                        602, LOF, 701, 702                      160                    23                  161                   22
                                                                                                                                                                                                                          LAY, 32, F, S, R, 403
            108                 12                108                14                        602, LOF, 701, 702                      163                     2                  163                    4                LAY, 32, F, S, R, 403
            108                 16                108                25                602, LOF, 701, 702, MC, AA                      163                     7                  163                    7                LAY, 32, F, S, R, 403
            109                  2                109                13                602, LOF, 701, 702, MC, AA                      169                    16                  169                   20                LAY, 32, F, S, R, 403
            109                 15                109                19                                  602, LOF                      169                    23                  169                   23                LAY, 32, F, S, R, 403
            110                  4                110                17                             106, 701, 702                      172                    20                  172                   24                LAY, 32, F, S, R, 403
            110                 20                110                22                                  701, 702                      173                     4                  173                    7                LAY, 32, F, S, R, 403
            110                 24                110                25                                       C, V                     174                    23                  174                   24                LAY, 32, F, S, R, 403
            111                  2                111                 4                                       C, V                     182                    13                  182                   18                     F, S, R, 32, 403
            111                 18                111                18                                                                182                    20                  182                   25                     F, S, R, 32, 403
            111                 19                111                25                                                                183                     2                  183                    7                     F, S, R, 32, 403
            112                  2                112                 7                                                                183                    21                  183                   23                     F, S, R, 32, 403
            112                  9                112                11                                                                183                    25                  183                   25                     F, S, R, 32, 403
            114                 16                114                19                         602, LOF, 701, 702                     184                     2                  184                    2                     F, S, R, 32, 403
            114                 22                114                24                         602, LOF, 701, 702                     184                     4                  184                    7                     F, S, R, 32, 403
            115                  2                115                 6                         602, LOF, 701, 702                     184                     9                  184                   11                     F, S, R, 32, 403
            116                 11                116                16                         602, LOF, 701, 702                     184                    13                  184                   20                     F, S, R, 32, 403
            116                 19                116                23                         602, LOF, 701, 702                     184                    22                  184                   25                     F, S, R, 32, 403
            117                  3                117                 5                         602, LOF, 701, 702                     185                     2                  185                    7                     F, S, R, 32, 403
            117                  8                117                 9                         602, LOF, 701, 702                     185                    10                  185                   11                     F, S, R, 32, 403



                                                                                                                 29
                                                               Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 733 of 1374 PageID #:
                                                                                       DEPOSITION DESIGNATIONS
                                                                                                         27238OF MATTHEW KENNEY
                                                                                                           October 18, 2019

    Defendant's       Defendant's         Defendant's       Defendant's Plaintiffs' Objections to Defendant's      Plaintiffs' Counter Plaintiffs' Counter Plaintiffs' Counter Plaintiffs' Counter Defendant's Objections to
Initial Beg Page   Initial Beg Line   Initial End Page   Initial End Line Initial Designations                     Beg Page             Beg Line            End Page            End Line            Plaintiffs' Counter Designations
            117                 11                117                13                         602, LOF, 701, 702                  185                 13                  185                 25                 LAY, F, S, R, 32, 403
            117                 15                117                17                         602, LOF, 701, 702                  186                   2                 186                   7                LAY, F, S, R, 32, 403
            117                 19                117                21                         602, LOF, 701, 702                  186                   9                 186                 18                 LAY, F, S, R, 32, 403
            117                 23                117                25                         602, LOF, 701, 702                  187                   7                  187                  10                LAY, F, S, R, 32, 403
            118                  2                118                 2                         602, LOF, 701, 702                  187                  13                  187                  20                LAY, F, S, R, 32, 403
            119                 15                119                22                                                             188                   3                  188                   5                LAY, F, S, R, 32, 403
            121                  7                121                 8                                   701, 702                  188                   8                  188                  11                LAY, F, S, R, 32, 403
            121                  9                121                12                                   701, 702                  209                  14                  209                  19                     32, F, S, R, 403
            123                  2                123                 7                    106, 602, LOF, 701, 702                  209                  21                  209                  25                     32, F, S, R, 403
            123                 10                123                11                    106, 602, LOF, 701, 702                  210                   2                  210                   7                     32, F, S, R, 403
            124                 12                124                16                                                             210                   9                  210                  10                     32, F, S, R, 403
            124                 18                124                24                                                             210                  12                  210                  16                     32, F, S, R, 403
            125                  8                125                 8                              401, 402, 403                  210                  24                  210                  25                     32, F, S, R, 403
            125                  9                125                17                              401, 402, 403                  211                   2                  211                  15                     32, F, S, R, 403
            127                 18                127                21                    401, 402, 403, 701, 702                  211                  18                  211                  25                     32, F, S, R, 403
            127                 23                127                25                    401, 402, 403, 701, 702                  212                   2                  212                   4                     32, F, S, R, 403
            128                  8                128                19                    401, 402, 403, 701, 702                  213                  10                  213                  13                     32, F, S, R, 403
            128                 22                128                24                    401, 402, 403, 701, 702                  213                  15                  213                  15                     32, F, S, R, 403
            129                  6                129                20                              401, 402, 403                  213                  17                  213                  20                     32, F, S, R, 403
            129                 25                129                25                    401, 402, 403, 701, 702                  214                  16                  214                  20                     32, F, S, R, 403
            130                  2                130                10                    401, 402, 403, 701, 702                  215                  11                  215                  15
            130                 13                130                14                    401, 402, 403, 701, 702                  216                  11                  216                  18
            132                 14                132                25                              401, 402, 403                  218                  23                  218                  25                      32, F, S, R, 403
            133                  2                133                 2                              401, 402, 403                  219                   2                  219                   8                      32, F, S, R, 403
            133                  4                133                 6                              401, 402, 403                  219                  10                  219                  12                      32, F, S, R, 403
            133                  8                133                20                              401, 402, 403                  223                  24                  223                  25                          F, S, R, 403
            133                 23                133                24                              401, 402, 403                  224                   2                  224                  25                          F, S, R, 403
            145                 25                145                25                                   602, LOF                  225                   2                  225                   7                          F, S, R, 403
            146                  2                146                 9                                   602, LOF                  226                  25                  226                  25                          F, S, R, 403
            147                  9                147                25                              401, 402, 403                  227                   2                  227                   3                          F, S, R, 403
            148                  2                148                 5                              401, 402, 403                  227                   6                  227                   7                          F, S, R, 403
            161                 23                161                24                    401, 402, 403, 602, LOF                  227                   9                  227                  11                          F, S, R, 403
            162                  2                162                13                    401, 402, 403, 602, LOF                  227                  14                  227                  15                          F, S, R, 403
            162                 15                162                25          401, 402, 403, 602, LOF, 701, 702                  228                  19                  228                  25                  32, F, S, R, 403, H
            163                 22                163                25          401, 402, 403, 602, LOF, 701, 702                  229                   2                  229                  25                  32, F, S, R, 403, H
            164                  2                164                 8          401, 402, 403, 602, LOF, 701, 702                  230                   2                  230                  25                32, F, S, R, 403, C, H
            171                 13                171                25          401, 402, 403, 602, LOF, 701, 702                  231                   2                  231                   2                  32, F, S, R, 403, H
            172                  2                172                 6                    401, 402, 403, 701, 702                  232                   7                  232                  20                          F, S, R, 403
            172                  8                172                 9                    401, 402, 403, 701, 702                  233                  10                  232                  18                          F, S, R, 403
            172                 11                172                19                              401, 402, 403                  234                   3                  234                  12                          F, S, R, 403
            173                  9                173                11          401, 402, 403, 602, LOF, 701, 702                  236                  11                  236                  13                          F, S, R, 403


                                                                                                                 30
                                                               Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 734 of 1374 PageID #:
                                                                                       DEPOSITION DESIGNATIONS
                                                                                                         27239OF MATTHEW KENNEY
                                                                                                              October 18, 2019

    Defendant's       Defendant's         Defendant's       Defendant's Plaintiffs' Objections to Defendant's          Plaintiffs' Counter Plaintiffs' Counter Plaintiffs' Counter Plaintiffs' Counter Defendant's Objections to
Initial Beg Page   Initial Beg Line   Initial End Page   Initial End Line Initial Designations                         Beg Page             Beg Line            End Page            End Line            Plaintiffs' Counter Designations
             173                 14                173                 14           401, 402, 403, 602, LOF, 701, 702                   236                 15                  236                 21                    F, S, R, 403, H, LAY
             173                 16                173                 19           401, 402, 403, 602, LOF, 701, 702                   237                 11                  237                 14                             F, S, R, 403
             173                 22                173                 25           401, 402, 403, 602, LOF, 701, 702                   237                 16                  237                 19                             F, S, R, 403
             174                  2                174                  3           401, 402, 403, 602, LOF, 701, 702                   241                   4                 241                   6                             R, 403, 32
             174                  5                174                  7           401, 402, 403, 602, LOF, 701, 702                   241                 17                  241                 18                              R, 403, 32
             174                 10                174                 12           401, 402, 403, 602, LOF, 701, 702                   241                 20                  241                 24                              R, 403, 32
             174                 16                174                 22                     401, 402, 403, 602, LOF                   244                 18                  244                 20                              R, 403, 32
             175                  2                175                  4                     401, 402, 403, 602, LOF                   244                 23                  244                 25                              R, 403, 32
             175                  7                175                  8                     401, 402, 403, 602, LOF                   255                 10                  255                 12                              R, 403, 32
             214                 24                214                 25                                                               258                   2                 258                   4                  LAY, F, S, R, 403, 32
             215                  2                215                  4                                                               258                   7                 258                   9                  LAY, F, S, R, 403, 32
             215                  6                215                 10                                                               261                 20                  261                 23                   LAY, S, R, F, 403, 32
             215                 23                215                 25                                            V                  262                   2                 262                   4                  LAY, S, R, F, 403, 32
             216                  2                216                  2                                            V                  262                   6                 262                 13                   LAY, S, R, F, 403, 32
             217                 20                217                 25                                                               262                 25                  262                 25
             218                  2                218                  3                                                               263                   2                 263                   3                       32, LAY, R, 403
             218                  5                218                  8                                                               263                   5                 263                 10                        32, LAY, R, 403
             218                 10                218                 12                                                               271                 21                  271                 25                           32, R, 403, C
             219                 22                219                 25                   401, 402, 403, 602, LOF, V                  272                   7                 272                 10                     32, F, S, H, R, 403
             220                  2                220                  8                   401, 402, 403, 602, LOF, V                  272                 13                  272                 17                     32, F, S, H, R, 403
             220                 11                220                 12         401, 402, 403, 602, LOF, 701, 702, V                  272                 19                  272                 19             32, F, S, H, R, 403, FORM
             220                 16                220                 20         401, 402, 403, 602, LOF, 701, 702, V                  273                   5                 273                   7            32, F, S, H, R, 403, FORM
             220                 23                220                 25         401, 402, 403, 602, LOF, 701, 702, V                  273                   9                 273                 13             32, F, S, H, R, 403, FORM
             221                  2                221                  8         401, 402, 403, 602, LOF, 701, 702, V                  273                 15                  273                 25             32, F, S, H, R, 403, FORM
             221                 10                221                 12         401, 402, 403, 602, LOF, 701, 702, V                  274                 16                  274                 20                     32, F, S, H, R, 403
             221                 15                221                 18         401, 402, 403, 602, LOF, 701, 702, V                  274                 22                  274                 25                     32, F, S, H, R, 403
             221                 20                221                 23                     401, 402, 403, 701, 702                   275                   2                 275                 10                     32, F, S, H, R, 403
             222                  2                222                  3                     401, 402, 403, 701, 702                   275                 20                  275                 21                              R, 403, 32
             222                  5                222                  8         401, 402, 403, 602, LOF, 701, 702, V                  276                 25                  276                 25       LAY, FORM, H, 32, F, S, R, 403
             222                 11                222                 12         401, 402, 403, 602, LOF, 701, 702, V                  277                   2                 277                 10       LAY, FORM, H, 32, F, S, R, 403
             222                 25                222                 25                                                               277                 21                  277                 23       LAY, FORM, H, 32, F, S, R, 403
             223                  2                223                 13                                                               277                 25                  277                 25       LAY, FORM, H, 32, F, S, R, 403
             225                 19                225                 25                               401, 402, 403                   278                   2                 278                   2      LAY, FORM, H, 32, F, S, R, 403
             226                  2                226                 15                   401, 402, 403, 701, 702, V                  278                   4                 278                   7                  LAY, 32, F, S, R, 403
             226                 18                226                 24                   401, 402, 403, 701, 702, V                  278                 15                  278                 17                              R, 403, 32
             228                  3                228                 15                                            V                  278                 22                  278                 25                     H, R, 403, 32, F, S
             228                 16                228                 18                                                               279                   2                 279                   8                    H, R, 403, 32, F, S
             231                  6                231                 19                                                               279                 15                  279                 21                     H, R, 403, 32, F, S
             231                 24                231                 25
             232                  2                232                  6
             233                  3                233                  9
             233                 19                233                 25


                                                                                                                    31
                                                               Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 735 of 1374 PageID #:
                                                                                       DEPOSITION DESIGNATIONS
                                                                                                         27240OF MATTHEW KENNEY
                                                                                                             October 18, 2019

    Defendant's       Defendant's         Defendant's       Defendant's Plaintiffs' Objections to Defendant's         Plaintiffs' Counter   Plaintiffs' Counter Plaintiffs' Counter   Plaintiffs' Counter Defendant's Objections to
Initial Beg Page   Initial Beg Line   Initial End Page   Initial End Line Initial Designations                        Beg Page              Beg Line            End Page              End Line            Plaintiffs' Counter Designations
             234                  2                234                  2
             234                 13                234                 25
             235                  2                235                 25
             236                  2                236                 10
             236                 23                236                 25
             237                  2                237                  6                                           V
             237                  8                237                  9                                           V
             238                  5                238                 11
             238                 14                238                 25                                         106
             239                  2                239                 25
             240                  2                240                  5
             240                  7                240                 10
             240                 12                240                 16
             240                 21                240                 25
             241                  2                241                  3
             246                  3                246                  7
             246                  9                246                 15
             251                 16                251                 25                     401, 402, 403, 602, LOF
             252                  2                252                  2                     401, 402, 403, 602, LOF
             252                  4                252                  4                     401, 402, 403, 602, LOF
             252                 22                252                 25                        401, 402, 403, Legal
             253                  2                253                  2                        401, 402, 403, Legal
             253                  6                253                  6                        401, 402, 403, Legal
             253                 25                253                 25                     401, 402, 403, 602, LOF
             254                  2                254                  6                     401, 402, 403, 602, LOF
             254                  8                254                 10                               401, 402, 403
             254                 12                254                 16                            401, 402, 403, V
             254                 18                254                 18                            401, 402, 403, V
             254                 20                254                 25                               401, 402, 403
             255                  2                255                  4                               401, 402, 403
             257                 10                257                 12    401, 402, 403, 602, LOF, 701, 702, Legal
             257                 16                257                 20    401, 402, 403, 602, LOF, 701, 702, Legal
             257                 22                257                 25    401, 402, 403, 602, LOF, 701, 702, Legal
             260                 15                260                 17           401, 402, 403, 602, LOF, 701, 702
             260                 21                260                 25           401, 402, 403, 602, LOF, 701, 702
             262                 14                262                 16           401, 402, 403, 602, LOF, 701, 702
             262                 19                262                 24      106, 401, 402, 403, 602, LOF, 701, 702
             281                  7                281                 11
             281                 23                281                 25
             282                  2                282                 14
             282                 16                282                 18



                                                                                                                   32
                                                               Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 736 of 1374 PageID #:
                                                                                       DEPOSITION DESIGNATIONS
                                                                                                          27241OF MICHELLE RENNWALD
                                                                                                             October 1, 2019

    Defendant's       Defendant's         Defendant's       Defendant's Plaintiffs' Objections to Defendant's       Plaintiffs' Counter Plaintiffs' Counter Plaintiffs' Counter Plaintiffs' Counter Defendant's Objections to
Initial Beg Page   Initial Beg Line   Initial End Page   Initial End Line Initial Designations                      Beg Page             Beg Line            End Page            End Line            Plaintiffs' Counter Designations
               7                  6                  7                  8                                                            117                 21                  117                 25                       F, S, R, 403, 32
              60                  2                 60                 15                     401/402, 403, 602/LOF                  118                   2                 118                 20                       F, S, R, 403, 32
              60                 17                 60                 19                     401/402, 403, 602/LOF                  118                 24                  118                 25                       F, S, R, 403, 32
             197                  5                197                 10                                                            119                   2                 119                   6                      F, S, R, 403, 32
             198                  5                198                 19                                                            119                   8                 119                 16                       F, S, R, 403, 32
             198                 21                198                 22                                                            197                 11                  197                 25                       F, S, R, 403, 32
             199                  6                199                  8                                                            198                   2                 198                   4                      F, S, R, 403, 32
             199                 10                199                 12                                                            198                 24                  198                 25
             199                 14                199                 15                                                            199                   2                 199                   5                                     H
             199                 17                199                 18                                                            199                 20                  199                 25                                      C
             200                 21                200                 25                 401/402, 403, 602/LOF, OS                  200                   2                 200                   7                      F, S, R, 403, 32
             201                  1                201                  8                 401/402, 403, 602/LOF, OS                  200                 10                  200                 12                       F, S, R, 403, 32
             201                 10                201                 16                     401/402, 403, 602/LOF                  202                 10                  202                 17                 F, S, R, 403, 32, LAY
             202                 21                202                 25                     401/402, 403, 602/LOF                  213                 10                  213                 15                 F, S, R, 403, 32, LAY
             203                  1                203                 13            401/402, 403, 602/LOF, 701/702                  214                   2                 214                 25
                                                                                                                                                                                                                          F, S, R, 403, 32
            203                 16                203                  21            401/402, 403, 602/LOF, 701/702                  215                   2                 215                 10                    H, F, S, R, 403, 32
            203                 23                203                  25            401/402, 403, 602/LOF, 701/702
            204                  2                204                   5            401/402, 403, 602/LOF, 701/702
            204                  8                204                  11            401/402, 403, 602/LOF, 701/702
            204                 15                204                23           401/402, 403, 602/LOF, 701/702
            205                  2                205                 3           401/402, 403, 602/LOF, 701/702

            205                  5                205                 7           401/402, 403, 602/LOF, 701/702
            205                 10                205                12           401/402, 403, 602/LOF, 701/702
            205                 14                205                19           401/402, 403, 602/LOF, 701/702
            205                 22                205                25           401/402, 403, 602/LOF, 701/702

            206                  2                206                 3           401/402, 403, 602/LOF, 701/702
            206                  5                206                10           401/402, 403, 602/LOF, 701/702
            206                 13                206                15           401/402, 403, 602/LOF, 701/702
            206                 17                206                24           401/402, 403, 602/LOF, 701/702
            207                  2                207                 4                             401/402, 403
            207                  6                207                10                              401/402, 403
            207                 12                207                18                              401/402, 403
            207                 20                207                24                     401/402, 403, 602/LOF
            208                  3                208                 3                     401/402, 403, 602/LOF
            208                  6                208                 8                     401/402, 403, 602/LOF
            208                 10                208                15                     401/402, 403, 602/LOF




                                                                                                                   33
                                                               Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 737 of 1374 PageID #:
                                                                                        DEPOSITION DESIGNATIONS
                                                                                                         27242OF RONALD AUNGST
                                                                                                             October 3, 2019

    Defendant's       Defendant's         Defendant's       Defendant's Plaintiffs' Objections to Defendant's         Plaintiffs' Counter Plaintiffs' Counter Plaintiffs' Counter Plaintiffs' Counter Defendant's Objections to
Initial Beg Page   Initial Beg Line   Initial End Page   Initial End Line Initial Designations                        Beg Page             Beg Line            End Page            End Line            Plaintiffs' Counter Designations
               6                 13                  6                 15                                                                6                   5                   6                 12
               8                 21                  8                 25                                                                9                 18                   10                   3
               9                  2                  9                 17                                                               10                 17                   10                 19                                 Form
              10                  7                 10                 11                                                               10                 23                   11                   4                               R, 403
              21                 10                 21                 25                                                               20                   7                  21                   9                                   32
              22                 19                 22                 25                                                               22                 16                   22                 18                            R, 403, 32
              23                  2                 23                  5                                     FRE 602                   45                 23                   46                 25                            R, 403, 32
              23                  7                 23                 12                                     FRE 602                   47                   8                  48                   8                   Form, R, 403, 32
              45                 10                 45                 22                                                               48                 10                   48                 11                        Form, R, 403
              51                 18                 51                 21                                                               48                 20                   48                 22                            R, 403, 32
              51                 24                 51                 25                                                               49                   8                  51                 17                             H, R, 403
              52                  3                 52                 25                                                               53                   9                  55                   6               Form, H, R, 403, S, 32
              53                  2                 53                  8                                                               55                   9                  55                   9                 Form, R, 403, S, 32
              63                 23                 63                 25                         V, NR, FRE 401-403                    55                 11                   55                 22                         R, 403, S, 32
              64                  2                 64                  6                                                               67                 17                   68                 13                         R, 403, S, 32
                                                                                                  V, NR, FRE 401-403
             67                  5                 67                  16                           FRE 106, 401-403                    85                 21                   86                   2                                   32
             73                  3                 73                  13                                                               87                   8                  87                 11                            R, 403, 32
             75                 25                 75                  25                  FRE 401-403, 602, 701-702                   107                 18                  108                   6               Form, R, 403, F, S, 32
             76                  2                 76                  19                                                              108                   8                 108                   8
                                                                                           FRE 401-403, 602, 701-702                                                                                                     Form, R, 403, 32
             86                  3                 86                  25                           FRE 106, 401-403                   110                   8                 110                 13                Form, R, 403, F, S, 32
             87                  2                 87                   7                           FRE 106, 401-403                   110                 16                  110                 17
                                                                                                                                                                                                                     Form, R, 403, F, S, 32
            105                  7                105                  15                           FRE 106, 401-403                   116                 21                  117                   5                            H, R, 403
            105                 17                105                  21                           FRE 106, 401-403                   119                   5                 120                 15                  Form, H, R, 403, 32
            105                 23                105                  25                           FRE 106, 401-403                   120                 17                  120                 18                  Form, H, R, 403, 32
            106                  2                106                   2                           FRE 106, 401-403                   120                 20                  122                   6
                                                                                                                                                                                                                           R, 403, F, S, 32
            106                  7                106                  22                           FRE 106, 401-403                   136                 10                  137                 12                                     F
            107                 10                107                  17             FRE 106, 401-403, 602, 701-702                   137                 14                  137                 20                                     F
            109                 16                109                  21                            NR, FRE 106, 602                  142                 17                  142                 23                 Form, H, R, 403, F, S
            109                 24                109                  25                            NR, FRE 106, 602                  171                 11                  171                 23                                     H
            110                  2                110                   4                                                              214                 16                  215                 25
                                                                                                     NR, FRE 106, 602                                                                                                        H, R, 403, 32
            111                  2                111                   9              NR, OS, FRE 106, 401-403, 602                   221                 18                  221                 25                                    32
            111                 14                111                  14              NR, OS, FRE 106, 401-403, 602                   223                   5                 223                   5                                   32
            117                  6                117                  25                           FRE 106, 401-403                   223                 11                  224                 15                 Form, H, R, 403, 32
            118                  2                118                  25                           FRE 106, 401-403                   224                 17                  225                   9                Form, H, R, 403, 32
            119                  2                119                   4                           FRE 106, 401-403                   227                 11                  227                 25                            R, 403, 32
            135                 18                135                  25                       FRE 401-403, 701-702                   267                   4                 267                   7                           R, 403, 32
            136                  2                136                   9                                                              275                   6                 275                 18
                                                                                                FRE 401-403, 701-702                                                                                                                     32
            138                 20                138                  25              NR, FRE 401-403, 602, 701-702



                                                                                                                   34
                                                               Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 738 of 1374 PageID #:
                                                                                        DEPOSITION DESIGNATIONS
                                                                                                         27243OF RONALD AUNGST
                                                                                                             October 3, 2019

    Defendant's       Defendant's         Defendant's       Defendant's Plaintiffs' Objections to Defendant's        Plaintiffs' Counter   Plaintiffs' Counter Plaintiffs' Counter   Plaintiffs' Counter Defendant's Objections to
Initial Beg Page   Initial Beg Line   Initial End Page   Initial End Line Initial Designations                       Beg Page              Beg Line            End Page              End Line            Plaintiffs' Counter Designations
             139                  2                139                  3              NR, FRE 401-403, 602, 701-702

            139                  6                139                 7             NR, FRE 401-403, 602, 701-702
            139                  9                139                13             NR, FRE 401-403, 602, 701-702
            139                 15                139                25             NR, FRE 401-403, 602, 701-702
            140                  2                140                13             NR, FRE 401-403, 602, 701-702
            161                 10                161                12                                V, FRE 106
            161                 14                161                24                                V, FRE 106
            162                 14                162                25
            163                  2                163                25
            164                  2                164                 4
            167                 25                167                25
            168                  2                168                16
            170                 25                170                25
            171                  2                171                 4
            178                  8                178                13
            193                  9                193                17
            198                  7                198                22
            207                  9                207                19
            207                 22                207                25
            208                  2                208                13
            214                 10                214                15                           FRE 106, 401-403
            216                  2                216                 9
            219                  2                219                13
            221                  5                221                 9                           FRE 106, 401-403
            221                 11                221                12                           FRE 106, 401-403
            221                 14                221                17                           FRE 106, 401-403
            222                 12                222                25
            223                  2                223                 4

            226                 12                226                25
            227                  2                227                10
            241                 11                241                22
            242                 10                242                25
            243                  3                243                22
            262                 24                262                25
            263                  2                263                25
            266                 10                266                25
            267                  2                267                 3
            267                  8                267                25
            268                  2                268                 6
            268                 14                268                18


                                                                                                                   35
                                                                  Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 739 of 1374 PageID #:
                                                                                           DEPOSITION DESIGNATIONS
                                                                                                            27244OF RONALD AUNGST
                                                                                                                October 3, 2019

      Defendant's        Defendant's         Defendant's       Defendant's Plaintiffs' Objections to Defendant's      Plaintiffs' Counter    Plaintiffs' Counter Plaintiffs' Counter   Plaintiffs' Counter Defendant's Objections to
  Initial Beg Page    Initial Beg Line   Initial End Page   Initial End Line Initial Designations                     Beg Page               Beg Line            End Page              End Line            Plaintiffs' Counter Designations
               268                  25                268                 25
               269                   2                269                  9
               270                   4                270                 19
               271                  23                271                 25
               272                   2                272                  4
               275                  19                275                 25                         FRE 106, 401-403
               276                   2                276                 14                         FRE 106, 401-403




Par incorporates by reference its initial designations from the October 3, 2019 deposition of Dr. Ronald Aungst. In addition to the objections to Eagle's designations above, Par objects to Eagle's designations of its own 30(b)(6) designee
and witness under its control as impermissible under Fed. R. Civ. P. 32 and Fed R. Evid. 601-602, 801-804.




                                                                                                                      36
                                                               Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 740 of 1374 PageID #:
                                                                                        DEPOSITION DESIGNATIONS
                                                                                                         27245OF SUKETU SANGHVI
                                                                                                            October 11, 2019

    Defendant's       Defendant's         Defendant's       Defendant's Plaintiffs' Objections to Defendant's        Plaintiffs' Counter Plaintiffs' Counter Plaintiffs' Counter Plaintiffs' Counter Defendant's Objections to
Initial Beg Page   Initial Beg Line   Initial End Page   Initial End Line Initial Designations*                      Beg Page             Beg Line            End Page            End Line            Plaintiffs' Counter Designations
              10                 21                 10                 24                                                              21                   3                  21                   7                               R, 403
              13                  3                 13                 10                                                              25                 10                   25                 17                   H, R, F, 32, 403, S
              13                 21                 13                 25                                                              25                 22                   26                 15                            32, R, 403
              19                 22                 19                 25                                                              30                   5                  30                   7                 NQP, R, 403, C, 32
              20                  2                 20                  7                                                              31                   4                  31                   9                 NQP, R, 403, C, 32
              20                  9                 20                 10                                                              39                 20                   40                   7                         H, R, F, 403
              20                 21                 20                 25                              401, 402, 403                   44                   4                  44                   9                               R, 403
              21                  2                 21                  2                              401, 402, 403                   47                   3                  47                   7                    32, NQP, R, 403
              26                 20                 26                 24                    401, 402, 403, 602, LOF                   67                 11                   67                 21                          F, S, R, 403
              29                 15                 29                 25                                   801, 802                   68                   2                  68                   4                         S, F, R, 403
              30                  2                 30                  4                                                              78                   2                  78                   8
              30                  8                 30                 17                                                              78                 12                   78                 16
              30                 19                 30                 21                                                              79                 12                   79                 23                      32, F, R, S, 403
              36                 11                 36                 19                                   602, LOF                   80                   2                  80                   3                     32, F, R, S, 403
              36                 24                 36                 25
                                                                                                                                       80                   9                  80                 13                   32, F, R, S, 403, H
             37                  2                 37                   4                                                              80                 17                   80                 25                   32, F, R, S, 403, H
             37                  6                 37                   8                                   801, 802                   81                   8                  81                   9                     32, F, R, S, 403
             37                 22                 37                  25                                   801, 802                   81                 11                   81                 25                   32, F, R, S, 403, H
             38                  2                 38                  16
                                                                                                            801, 802                   85                 21                   86                   2
             39                  9                 39                  19                    401, 402, 403, 801, 802                   98                 18                   98                 23                          F, S, R, 403
             43                 14                 43                  25                    401, 402, 403, 602, LOF                  111                 12                  111                 18
                                                                                                                                                                                                                          32, F, S, R, 403
             44                  2                 44                   3                              401, 402, 403                  113                   5                 113                 12                      32, F, S, R, 403
             47                  8                 47                  16                           106, 602, LOF, V                  126                 14                  126                 19                 LAY, 32, R, F, 403, S
             47                 18                 47                  19                                602, LOF, V                  126                 22                  126                 24                 LAY, 32, R, F, 403, S
             47                 21                 47                  25                                602, LOF, V                  133                   2                 133                   2

             49                 25                 49                25                     602, LOF, 801, 802, 901                  135                   6                  135                   12                    R, 32, F, 403, NR
             50                  2                 50                 9                     602, LOF, 801, 802, 901                  143                   4                  143                    8                          F, S, R, 403
             50                 11                 50                15                     602, LOF, 801, 802, 901                  147                   7                  147                   13            NR, F, S, R, LAY, 403, 32
             52                  2                 52                 6                            401, 402, 403, V                  147                  16                  147                   17            NR, F, S, R, LAY, 403, 32
             52                  8                 52                10
                                                                                                   401, 402, 403, V                  147                  19                  148                   12            NR, F, S, R, LAY, 403, 32
             52                 12                 52                15                            401, 402, 403, V                  152                  10                  152                   18               32, LAY, F, S, R, 403
             52                 17                 52                19                            401, 402, 403, V                  153                  19                  153                   21            NR, F, S, R, LAY, 403, 32
             52                 21                 52                25                                   801, 802                   153                  23                  154                    4            NR, F, S, R, LAY, 403, 32
             53                  2                 53                22                                   801, 802                   154                   6                  154                    8            NR, F, S, R, LAY, 403, 32
             54                  9                 54                25                                   801, 802                   154                  15                  154                   21                          R, 403, S, F
             55                  2                 55                 3                                   801, 802                   156                  24                  157                    6
             55                  6                 55                12                                   801, 802
                                                                                                                                     159                    9                 159                   15
             55                 13                 55                25                                    801, 802                  159                  18                  159                   20                     R, 403, 32, S, F



                                                                                                                  37
                                                               Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 741 of 1374 PageID #:
                                                                                        DEPOSITION DESIGNATIONS
                                                                                                         27246OF SUKETU SANGHVI
                                                                                                             October 11, 2019

    Defendant's       Defendant's         Defendant's       Defendant's Plaintiffs' Objections to Defendant's         Plaintiffs' Counter Plaintiffs' Counter Plaintiffs' Counter Plaintiffs' Counter Defendant's Objections to
Initial Beg Page   Initial Beg Line   Initial End Page   Initial End Line Initial Designations*                       Beg Page             Beg Line            End Page            End Line            Plaintiffs' Counter Designations
              56                  2                 56                  2                                    801, 802                  159                 23                  160                   2
                                                                                                                                                                                                                           R, 403, 32, S, F
             57                 15                 57                  25                                    602, LOF                  174                 23                  175                   3                     R, 403, 32, S, F
             58                  2                 58                  21                                    602, LOF                  175                   7                 175                 10                      R, 403, 32, S, F
             58                 22                 58                  25                                                              175                 13                  175                 15                      R, 403, 32, S, F
             59                  2                 59                  25                                                              182                 17                  183                   8                     H, 32, R, F, 403
             60                  2                 60                  25           401, 402, 403, 701, 702, 801, 802                  202                 12                  202                 16                      H, 32, R, 403, F
             61                  2                 61                   3                               401, 402, 403                  202                 18                  202                 19                      H, 32, R, 403, F
             61                 18                 61                  22                          602, LOF, 801, 802                  202                 21                  202                 24                      32, R, 403, F, S
             61                 25                 61                  25                                 602, LOF, V                  203                   4                 203                 19                      32, R, 403, F, S
             62                  2                 62                   6                                 602, LOF, V                  203                 22                  203                 23                      32, R, 403, F, S
             62                  8                 62                  12                                 602, LOF, V                  206                   6                 206                   9                          F, S, R, 403
             62                 14                 62                  21                     401, 402, 403, 602, LOF                  212                 22                  213                   5                   32, NR, F, R, 403
             62                 24                 62                  25                     401, 402, 403, 602, LOF                  216                 10                  216                 15                                     32
             63                  2                 63                   3                     401, 402, 403, 602, LOF                  218                   3                 218                   6                     32, F, S, R, 403
             63                 13                 63                  20                     401, 402, 403, 602, LOF
                                                                                                                                       218                 22                  219                 10                 LAY, 32, F, S, R, 403
             64                  4                 64                   9                     401, 402, 403, 602, LOF                  221                   8                 221                 22                 LAY, 32, F, S, R, 403
             64                 23                 64                  25                                                              229                   9                 229                 13                 32, R, F, S, 403, LAY
             65                  2                 65                  12                                    602, LOF                  229                 16                  229                 20                 32, R, F, S, 403, LAY
             65                 15                 65                  17                                    602, LOF
             65                 19                 65                  25
             66                 11                 66                  22                                    602, LOF
             67                 22                 67                  25                               106, 602, LOF
             68                 10                 68                  25                                    801, 802
             69                  2                 69                   3                                    801, 802
             69                 16                 69                  20                               LOF, 801, 802
             70                 12                 70                  16                                602, LOF, OS
             70                 21                 70                  25                                602, LOF, OS
             71                  2                 71                   7                                          OS

             71                 19                 71                25                           602, LOF, MC, OS
             72                  2                 72                 5                               602, LOF, OS
             72                 10                 72                14                             602, LOF, OS, V
             72                 20                 72                22                                602, LOF, OS
             73                  9                 73                20                                602, LOF, OS
             73                 23                 73                25                                602, LOF, OS
             74                  2                 74                 3                                602, LOF, OS
             74                  5                 74                 8                                      403, V
             75                  7                 75                12                                602, LOF, OS
             75                 18                 75                25                                602, LOF, OS
             76                  2                 76                 6                                602, LOF, OS
             76                  9                 76                10                                602, LOF, OS


                                                                                                                   38
                                                               Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 742 of 1374 PageID #:
                                                                                        DEPOSITION DESIGNATIONS
                                                                                                         27247OF SUKETU SANGHVI
                                                                                                             October 11, 2019

    Defendant's       Defendant's         Defendant's       Defendant's Plaintiffs' Objections to Defendant's         Plaintiffs' Counter   Plaintiffs' Counter Plaintiffs' Counter   Plaintiffs' Counter Defendant's Objections to
Initial Beg Page   Initial Beg Line   Initial End Page   Initial End Line Initial Designations*                       Beg Page              Beg Line            End Page              End Line            Plaintiffs' Counter Designations
              76                 12                 76                 25                                602, LOF, OS
              77                  2                 77                 19                                     403, OS
              78                 18                 78                 25                 401, 402, 403, 602, LOF, OS
              79                  2                 79                  2                           401, 402, 403, OS
              79                  4                 79                  6                           401, 402, 403, OS
              82                  9                 82                 24                                          OS
              84                 14                 84                 16                             701, 702, OS, V
              84                 18                 84                 19                             701, 702, OS, V
              84                 21                 84                 25                                701, 702, OS
              85                  2                 85                  7                                701, 702, OS
              85                 12                 85                 20                                701, 702, OS
              91                  3                 91                  7                                       OS, V
              91                 15                 91                 17                                          OS
              91                 19                 91                 24                        401, 402, 403, OS, C
              92                  3                 92                  4                        401, 402, 403, OS, C
             92                  6                 92                 8
             92                 16                 92                24                                          OS
             93                  3                 93                 5                                          OS
                                                                             401, 402, 403, 602, LOF, 701, 702, 801,
             94                  9                 94                23                                     802, OS
                                                                             401, 402, 403, 602, LOF, 701, 702, 801,
             95                  2                 95                  3                                    802, OS
                                                                             401, 402, 403, 602, LOF, 701, 702, 801,
             95                  5                 95                 9                                     802, OS
             95                 11                 95                14       401, 402, 403, 602, LOF, 701, 702, OS
             95                 16                 95                17       401, 402, 403, 602, LOF, 701, 702, OS
             95                 19                 95                25
             96                  2                 96                13       401, 402, 403, 602, LOF, 701, 702, OS
             96                 16                 96                17       401, 402, 403, 602, LOF, 701, 702, OS
             96                 19                 96                21       401, 402, 403, 602, LOF, 701, 702, OS
             97                  7                 97                11                    401, 402, 403, 701, 702
             97                 13                 97                15                    401, 402, 403, 701, 702
             97                 17                 97                18                    401, 402, 403, 701, 702
             97                 20                 97                22                    401, 402, 403, 701, 702
             97                 24                 97                25                    401, 402, 403, 701, 702
             98                  2                 98                 2                    401, 402, 403, 701, 702
             98                  5                 98                 6                    401, 402, 403, 701, 702
             98                 15                 98                17                                106, 602, LOF
             98                 24                 98                25
             99                  2                 99                 5                                401, 402, 403
             99                 10                 99                25                                401, 402, 403


                                                                                                                   39
                                                               Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 743 of 1374 PageID #:
                                                                                        DEPOSITION DESIGNATIONS
                                                                                                         27248OF SUKETU SANGHVI
                                                                                                             October 11, 2019

    Defendant's       Defendant's         Defendant's       Defendant's Plaintiffs' Objections to Defendant's         Plaintiffs' Counter   Plaintiffs' Counter Plaintiffs' Counter   Plaintiffs' Counter Defendant's Objections to
Initial Beg Page   Initial Beg Line   Initial End Page   Initial End Line Initial Designations*                       Beg Page              Beg Line            End Page              End Line            Plaintiffs' Counter Designations
             100                  2                100                  6                               401, 402, 403
             101                 23                101                 25       401, 402, 403, 602, LOF, 701, 702, OS
             102                  2                102                  3       401, 402, 403, 602, LOF, 701, 702, OS
             102                  7                102                 10       401, 402, 403, 602, LOF, 701, 702, OS
             102                 12                102                 18       401, 402, 403, 602, LOF, 701, 702, OS
             102                 21                102                 22       401, 402, 403, 602, LOF, 701, 702, OS
             103                  3                103                  7       401, 402, 403, 602, LOF, 701, 702, OS
             103                 10                103                 13       401, 402, 403, 602, LOF, 701, 702, OS
             103                 19                103                 22
             104                  2                104                 20                               401, 402, 403
             105                 20                105                 24       401, 402, 403, 602, LOF, 701, 702, OS
             106                  3                106                  6       401, 402, 403, 602, LOF, 701, 702, OS
             106                  8                106                 14                               401, 402, 403
             108                 14                108                 20       401, 402, 403, 602, LOF, 701, 702, OS
             108                 23                108                 25       401, 402, 403, 602, LOF, 701, 702, OS
             109                  2                109                  2       401, 402, 403, 602, LOF, 701, 702, OS
             109                  4                109                 25                               401, 402, 403
             110                  2                110                  2                               401, 402, 403
             110                 11                110                 15                               401, 402, 403
             110                 17                110                 19                               401, 402, 403
             111                 24                111                 25                                    602, LOF
             112                  2                112                  8                                    602, LOF
             112                 16                112                 21
             113                 13                113                 16                                    602, LOF
             113                 18                113                 19                                    602, LOF
             113                 21                113                 25                                    602, LOF
             114                  2                114                 25                                    602, LOF
             115                  2                115                  3                                    602, LOF
             115                  6                115                  7                                    602, LOF
             115                  9                115                 11           401, 402, 403, 602, LOF, 701, 702
             115                 14                115                 18           401, 402, 403, 602, LOF, 701, 702
             115                 20                115                 25           401, 402, 403, 602, LOF, 701, 702
             116                  2                116                 11           401, 402, 403, 602, LOF, 701, 702
             116                 14                116                 15           401, 402, 403, 602, LOF, 701, 702
             117                 16                117                 25
             118                  3                118                  4
             118                  6                118                 13                               401, 402, 403
             118                 15                118                 20                               401, 402, 403
             118                 22                118                 25                               401, 402, 403
             119                  3                119                  8                               401, 402, 403
             119                 18                119                 25                            401, 402, 403, V
             120                  3                120                  7                            401, 402, 403, V


                                                                                                                   40
                                                               Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 744 of 1374 PageID #:
                                                                                        DEPOSITION DESIGNATIONS
                                                                                                         27249OF SUKETU SANGHVI
                                                                                                             October 11, 2019

    Defendant's       Defendant's         Defendant's       Defendant's Plaintiffs' Objections to Defendant's         Plaintiffs' Counter   Plaintiffs' Counter Plaintiffs' Counter   Plaintiffs' Counter Defendant's Objections to
Initial Beg Page   Initial Beg Line   Initial End Page   Initial End Line Initial Designations*                       Beg Page              Beg Line            End Page              End Line            Plaintiffs' Counter Designations
             120                  9                120                 12                            401, 402, 403, V
             121                 11                121                 20                            401, 402, 403, V
             122                  9                122                 14                               401, 402, 403
             123                  5                123                 13           401, 402, 403, 602, LOF, 701, 702
             123                 16                123                 18           401, 402, 403, 602, LOF, 701, 702
             123                 20                123                 23           401, 402, 403, 602, LOF, 701, 702
             124                  2                124                  4           401, 402, 403, 602, LOF, 701, 702
             127                  3                127                  6           401, 402, 403, 602, LOF, 701, 702
             127                  9                127                 12           401, 402, 403, 602, LOF, 701, 702
             127                 14                127                 18           401, 402, 403, 602, LOF, 701, 702
             127                 21                127                 24           401, 402, 403, 602, LOF, 701, 702
             128                  3                128                 11           401, 402, 403, 602, LOF, 701, 702
             128                 14                128                 15           401, 402, 403, 602, LOF, 701, 702
             128                 17                128                 20           401, 402, 403, 602, LOF, 701, 702
             128                 23                128                 24           401, 402, 403, 602, LOF, 701, 702
             129                 12                129                 16           401, 402, 403, 602, LOF, 701, 702
             129                 19                129                 21           401, 402, 403, 602, LOF, 701, 702
             129                 23                129                 24           401, 402, 403, 602, LOF, 701, 702
             130                  3                130                  5           401, 402, 403, 602, LOF, 701, 702
             130                  7                130                 15           401, 402, 403, 602, LOF, 701, 702
             130                 19                130                 21           401, 402, 403, 602, LOF, 701, 702
             130                 23                130                 25           401, 402, 403, 602, LOF, 701, 702
             131                  4                131                  5           401, 402, 403, 602, LOF, 701, 702
             131                  7                131                 18
             131                 20                131                 21
             132                 19                132                 22                               106, 602, LOF
             132                 25                132                 25                               106, 602, LOF
             137                 21                137                 25
             138                  2                138                 10
             138                 12                138                 13
             138                 15                138                 24
             141                  7                141                 25
             142                  2                142                 25
             143                  2                143                  3
             143                 12                143                 23                               401, 402, 403
             144                  5                144                 14                          106, 401, 402, 403
             144                 17                144                 20                          106, 401, 402, 403
             145                  9                145                 12                               401, 402, 403
             145                 14                145                 16                               401, 402, 403
             146                 16                146                 25           401, 402, 403, 602, LOF, 701, 702
             147                  4                147                  5           401, 402, 403, 602, LOF, 701, 702
             148                 14                148                 20           401, 402, 403, 602, LOF, 701, 702


                                                                                                                   41
                                                               Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 745 of 1374 PageID #:
                                                                                        DEPOSITION DESIGNATIONS
                                                                                                         27250OF SUKETU SANGHVI
                                                                                                             October 11, 2019

    Defendant's       Defendant's         Defendant's       Defendant's Plaintiffs' Objections to Defendant's         Plaintiffs' Counter   Plaintiffs' Counter Plaintiffs' Counter   Plaintiffs' Counter Defendant's Objections to
Initial Beg Page   Initial Beg Line   Initial End Page   Initial End Line Initial Designations*                       Beg Page              Beg Line            End Page              End Line            Plaintiffs' Counter Designations
             148                 23                148                 25           401, 402, 403, 602, LOF, 701, 702
             149                  1                149                  3           401, 402, 403, 602, LOF, 701, 702
             149                  5                149                  8           401, 402, 403, 602, LOF, 701, 702
             150                 13                150                 14           401, 402, 403, 602, LOF, 701, 702
             150                 16                150                 18           401, 402, 403, 602, LOF, 701, 702
             150                 20                150                 25                               401, 402, 403
             151                  2                151                 10           401, 402, 403, 602, LOF, 701, 702
             151                 13                151                 14           401, 402, 403, 602, LOF, 701, 702
             151                 16                151                 18           401, 402, 403, 602, LOF, 701, 702
             151                 21                151                 22           401, 402, 403, 602, LOF, 701, 702
             151                 24                151                 25           401, 402, 403, 602, LOF, 701, 702
             152                  2                152                  2           401, 402, 403, 602, LOF, 701, 702
             152                  4                152                  5           401, 402, 403, 602, LOF, 701, 702
             152                  7                152                  9           401, 402, 403, 602, LOF, 701, 702
             152                 19                152                 21           401, 402, 403, 602, LOF, 701, 702
             152                 23                152                 24           401, 402, 403, 602, LOF, 701, 702
             153                  3                153                  6                     401, 402, 403, 602, LOF
             153                  8                153                 10                     401, 402, 403, 602, LOF
             154                  9                154                 14                               401, 402, 403
             155                 16                155                 20                     401, 402, 403, 602, LOF
             155                 22                155                 24                     401, 402, 403, 602, LOF
             156                  3                156                  6                            401, 402, 403, V
             156                  8                156                  9                            401, 402, 403, V
             157                  8                157                 16                            401, 402, 403, V
             157                 22                157                 25
             158                  2                158                  7
             158                 15                158                 20                                    801, 802
             159                  2                159                  8                                    801, 802
             160                  4                160                 21           401, 402, 403, 602, LOF, 801, 802
             162                 23                162                 25           401, 402, 403, 602, LOF, 801, 802
             163                  2                163                 10           401, 402, 403, 602, LOF, 801, 802
             170                 12                170                 25           401, 402, 403, 602, LOF, 801, 802
             171                  2                171                 12           401, 402, 403, 602, LOF, 801, 802
             171                 19                171                 25           401, 402, 403, 602, LOF, 801, 802
             172                  2                172                 10           401, 402, 403, 602, LOF, 801, 802
             174                 14                174                 22                     401, 402, 403, 602, LOF
             175                 23                175                 25                     401, 402, 403, 602, LOF
             176                  2                176                  2                     401, 402, 403, 602, LOF
             176                  3                176                 18                     401, 402, 403, 602, LOF
             177                 17                177                 23                     401, 402, 403, 602, LOF
             178                 19                178                 25                     401, 402, 403, 602, LOF
             179                  2                179                 14                     401, 402, 403, 602, LOF


                                                                                                                   42
                                                               Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 746 of 1374 PageID #:
                                                                                        DEPOSITION DESIGNATIONS
                                                                                                         27251OF SUKETU SANGHVI
                                                                                                             October 11, 2019

    Defendant's       Defendant's         Defendant's       Defendant's Plaintiffs' Objections to Defendant's         Plaintiffs' Counter   Plaintiffs' Counter Plaintiffs' Counter   Plaintiffs' Counter Defendant's Objections to
Initial Beg Page   Initial Beg Line   Initial End Page   Initial End Line Initial Designations*                       Beg Page              Beg Line            End Page              End Line            Plaintiffs' Counter Designations
             179                 17                179                 18                     401, 402, 403, 602, LOF
             179                 25                179                 25                     401, 402, 403, 602, LOF
             180                  2                180                 21                     401, 402, 403, 602, LOF
             181                  6                181                 18     401, 402, 403, 602, LOF, 701, 702, 801,
                                                                                                                  802
            181                 21                181                  24     401, 402, 403, 602, LOF, 701, 702, 801,
                                                                                                                  802
            182                  3                182                   7           401, 402, 403, 602, LOF, 701, 702
            182                 10                182                  11           401, 402, 403, 602, LOF, 701, 702
            187                 16                187                  22                                    602, LOF
            187                 25                187                  25                                    602, LOF
            188                  2                188                   4                                    602, LOF
            188                 11                188                  13                               401, 402, 403
            188                 18                188                  24                               401, 402, 403
            203                 25                203                  25                               401, 402, 403
            204                  2                204                  25                               401, 402, 403
            205                  2                205                   4                               401, 402, 403
            205                 12                205                  25                                    602, LOF
            206                  2                206                   5                                    602, LOF
            209                 22                209                  25
            210                  2                210                  25
            211                  2                211                  12
            211                 14                211                  25
            212                  2                212                  16
            212                 17                212                  21
            213                  6                213                  24
            214                  6                214                   9
            214                 12                214                  12
            214                 15                214                  17
            214                 19                214                  25
            215                  2                215                 3
            223                  7                223                 9                              401, 402, 403
            223                 14                223                16                              401, 402, 403
            223                 18                223                24                 401, 402, 403, 501, 502, AA
            224                  3                224                16                 401, 402, 403, 501, 502, AA
            224                 18                224                25                 401, 402, 403, 501, 502, AA
            225                  2                225                 2                 401, 402, 403, 501, 502, AA
            225                 23                225                25                              401, 402, 403
            226                  2                226                 2                              401, 402, 403
            226                  4                226                 6                              401, 402, 403
            230                 20                230                25
            231                  2                231                10


                                                                                                                   43
                                                                  Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 747 of 1374 PageID #:
                                                                                           DEPOSITION DESIGNATIONS
                                                                                                            27252OF SUKETU SANGHVI
                                                                                                                 October 11, 2019

      Defendant's        Defendant's         Defendant's       Defendant's Plaintiffs' Objections to Defendant's      Plaintiffs' Counter     Plaintiffs' Counter Plaintiffs' Counter   Plaintiffs' Counter Defendant's Objections to
  Initial Beg Page    Initial Beg Line   Initial End Page   Initial End Line Initial Designations*                    Beg Page                Beg Line            End Page              End Line            Plaintiffs' Counter Designations
               231                  21                231                 25
               232                   2                232                  5                                 701, 702
               232                   8                232                 11                                 701, 702

*Par objects to all designated testimony for this witness outside the scope of the testimony Par agreed to provide in response to Eagle's 30(b)(6) deposition notice pursuant to Fed. R. Evid. 801, 802, and 804, and Fed. R. Civ. P. 45 as the
witness is within the subpoena power of the District of Delaware and Eagle has not demonstrated the witness is unavailable.




                                                                                                                       44
                                                               Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 748 of 1374 PageID #:
                                                                                         DEPOSITION DESIGNATIONS
                                                                                                         27253 OF SUNIL VANDSE
                                                                                                           September 13, 2019

    Defendant's       Defendant's         Defendant's       Defendant's Plaintiffs' Objections to Defendant's       Plaintiffs' Counter Plaintiffs' Counter Plaintiffs' Counter Plaintiffs' Counter Defendant's Objections to
Initial Beg Page   Initial Beg Line   Initial End Page   Initial End Line Initial Designations*                     Beg Page             Beg Line            End Page            End Line            Plaintiffs' Counter Designations
              10                 21                 10                 23                                                             79                 15                   79                 21                      LAY, F, S, R, 403
              19                  9                 19                 12                                                             79                 24                   79                 25                      LAY, F, S, R, 403
              22                  7                 22                 16                                                             80                   2                  80                   4                     LAY, F, S, R, 403
              22                 25                 22                 25                                                             80                 14                   80                 18                  R, F, S, 403, LAY, 32
              23                  2                 23                  6                                                             80                 21                   80                 24              NR, R, F, S, 403, LAY, 32
              26                  9                 26                 18                                                             84                   1                  84                 11                        R, F, S, 403, 32
              27                  3                 27                  8                                                             90                   3                  90                   7                           F, S, R, 403
              35                  5                 35                 20                          602/LOF, 701/702                   90                 10                   90                 19                            F, S, R, 403
              35                 23                 35                 25                          602/LOF, 701/702                  100                   6                 100                 12                              R, 403, 32
              40                 20                 40                 24                                                            100                 14                  100                 25                        R, 403, 32, F, S
              42                 23                 42                 25                              401/402, 403                  101                   2                 101                   8                 R, 403, 32, F, S, LAY
              43                  2                 43                  5                              401/402, 403                  101                 11                  101                 12                  R, 403, 32, F, S, LAY
              43                  8                 43                 10                              401/402, 403                  101                 14                  101                 16                  R, 403, 32, F, S, LAY
              44                  3                 44                 13                              401/402, 403                  103                 12                  103                 25                      LAY, F, S, R, 403
              46                  8                 46                 11                                                            104                   2                 104                 16
                                                                                                                                                                                                                         LAY, F, S, R, 403
             46                 14                 46                  22                                                            105                 13                  105                 25                      LAY, F, S, R, 403
             47                  3                 47                  14                              401/402, 403                  106                   2                 106                 25                      LAY, F, S, R, 403
             48                  4                 48                  15                              401/402, 403                  107                   4                 107                 19                   C, LAY, F, S, R, 403
             50                 16                 50                  16                                                            109                   6                 109                 14
                                                                                                       401/402, 403                                                                                                  32, LAY, F, S, R, 403
             50                 17                 50                  25                              401/402, 403                  143                 15                  143                 25                        32, R, 403, S, F
             51                  2                 51                   2                                                            144                   2                 144                   9
                                                                                                       401/402, 403                                                                                                        32, R, 403, S, F
             53                  3                 53                  12                              401/402, 403                  146                 14                  146                 25                      LAY, F, S, R, 403
             69                  4                 69                  17                              401/402, 403                  147                   2                 147                 15                      LAY, F, S, R, 403
             69                 20                 69                  23                              401/402, 403                  148                 15                  148                 19                      LAY, F, S, R, 403
             69                 25                 69                  25                                                            148                 22                  148                 25
                                                                                                       401/402, 403                                                                                                      LAY, F, S, R, 403
             70                  2                 70                  25                              401/402, 403                  149                   2                 149                 14                      LAY, F, S, R, 403
             71                  2                 71                  12                              401/402, 403                  149                 17                  149                 25                      LAY, F, S, R, 403
             71                 15                 71                  23                          602/LOF, 801-802                  152                   2                 152                   9     INC, NQP, 32, F, S, R, 403 , LAY
             72                 17                 72                  20            401/402, 403, 602/LOF, 801-802                  152                 12                  152                 25                 32, F, S, R, 403 , LAY
             72                 23                 72                  24                                                            153                   2                 153                 15
                                                                                     401/402, 403, 602/LOF, 801-802                                                                                                 32, F, S, R, 403 , LAY
             73                  6                 73                   9            401/402, 403, 602/LOF, 801-802                  154                 18                  154                 24                 32, F, S, R, 403 , LAY
             73                 15                 73                  25            401/402, 403, 602/LOF, 801-802                  155                   3                 155                 25                 32, F, S, R, 403 , LAY
             74                 12                 74                  25            401/402, 403, 602/LOF, 801-802                  156                   2                 156                   2                32, F, S, R, 403 , LAY
             75                  2                 75                  25            401/402, 403, 602/LOF, 801-802                  159                 17                  159                 25
             76                  2                 76                   4            401/402, 403, 602/LOF, 801-802                  160                   2                 160                 12
             76                  8                 76                   9            401/402, 403, 602/LOF, 801-802                  161                 11                  161                 15                 32, F, S, R, 403 , LAY
             77                 24                 77                  25                     401/402, 403, 701/702                  161                 18                  161                 23
                                                                                                                                                                                                                    32, F, S, R, 403 , LAY
             78                  2                 78                   8                     401/402, 403, 701/702                  162                 15                  162                 20                 32, F, S, R, 403 , LAY



                                                                                                                  45
                                                               Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 749 of 1374 PageID #:
                                                                                         DEPOSITION DESIGNATIONS
                                                                                                         27254 OF SUNIL VANDSE
                                                                                                           September 13, 2019

    Defendant's       Defendant's         Defendant's       Defendant's Plaintiffs' Objections to Defendant's       Plaintiffs' Counter Plaintiffs' Counter Plaintiffs' Counter Plaintiffs' Counter Defendant's Objections to
Initial Beg Page   Initial Beg Line   Initial End Page   Initial End Line Initial Designations*                     Beg Page             Beg Line            End Page            End Line            Plaintiffs' Counter Designations
              78                 25                 78                 25                     401/402, 403, 701/702                  162                 22                  162                 25
                                                                                                                                                                                                                    32, F, S, R, 403 , LAY
             79                  2                 79                   7                     401/402, 403, 701/702                  163                   2                 163                   2                32, F, S, R, 403 , LAY
             79                 10                 79                  13                     401/402, 403, 701/702                  176                 17                  176                 21                     LAY, F, S, R, 403

             81                  2                 81                18 401/402, 403, 602/LOF, 701/702, 801-802                      176                  24                  176                   25                    LAY, F, S, R, 403

             81                 21                 81                21 401/402, 403, 602/LOF, 701/702, 801-802                      177                   2                  177                    7                    LAY, F, S, R, 403
             81                 24                 81                25                                                              177                  12                  177                   18                    LAY, F, S, R, 403
             82                  2                 82                23                                                              177                  21                  177                   25                    LAY, F, S, R, 403
             83                  2                 83                 4                                                              178                   2                  178                    6                    LAY, F, S, R, 403
             85                 13                 85                16                   401/402, 403, 602/LOF                      179                  17                  179                   22                    LAY, F, S, R, 403
             85                 19                 85                22                   401/402, 403, 602/LOF                      179                  25                  179                   25                    LAY, F, S, R, 403
             86                 23                 86                25                   401/402, 403, 602/LOF                      180                   2                  180                   23                    LAY, F, S, R, 403
             87                  2                 87                19                   401/402, 403, 602/LOF                      189                  20                  189                   25                    LAY, F, S, R, 403
             87                 23                 87                23                   401/402, 403, 602/LOF                      190                   2                  190                   25                 H, LAY, F, S, R, 403
             89                 17                 89                20                   401/402, 403, 602/LOF                      191                   2                  191                   11                    LAY, F, S, R, 403
             89                 23                 89                25                                                              202                   6                  202                   25
                                                                                          401/402, 403, 602/LOF                                                                                                                  R, 403, F, S
             90                 22                 90                25                   401/402, 403, 602/LOF                      203                   2                  203                    3                           R, 403, F, S
             91                  4                 91                 5                   401/402, 403, 602/LOF                      206                  20                  206                   25                      32, F, S, R, 403
             91                  8                 91                12                   401/402, 403, 602/LOF                      207                   2                  207                    2                      32, F, S, R, 403
             91                 17                 91                25                                                              207                   5                  207                   21                      32, F, S, R, 403
             92                  2                 92                 9                   401/402, 403, 602/LOF                      208                   2                  208                    3                      32, F, S, R, 403
             92                 12                 92                18                   401/402, 403, 602/LOF                      210                   6                  210                    9             32, F, S, R, 403 , H, LAY
             92                 20                 92                25          401/402, 403, 602/LOF, 701/702                      210                  12                  210                   25             32, F, S, R, 403 , H, LAY
             93                  4                 93                 9          401/402, 403, 602/LOF, 701/702                      211                   2                  211                    8             32, F, S, R, 403 , H, LAY
             93                 11                 93                21                   401/402, 403, 701/702                      234                  19                  234                   25                       32, F, S, R, 403
             94                  2                 94                 7          401/402, 403, 602/LOF, 701/702                      235                   2                  235                   17                       32, F, S, R, 403
             94                 10                 94                13          401/402, 403, 602/LOF, 701/702                      240                  19                  240                   20                           F, S, R, 403
             94                 17                 94                25                   401/402, 403, 701/702                      240                  23                  240                   24                           F, S, R, 403
             95                  2                 95                 6                   401/402, 403, 701/702
                                                                                                                                     241                   2                  241                    8                          F, S, R, 403
             95                  9                 95                14                     401/402, 403, 701/702                    251                  22                  251                   25                    F, S, R, 403, LAY
             95                 18                 95                25                     401/402, 403, 701/702                    252                   2                  252                    6                    F, S, R, 403, LAY
             96                  2                 96                13                     401/402, 403, 701/702                    252                  25                  252                   25                  F, S, R, 403, LAY
             97                  5                 97                25                    401/402, 403, 701/702                     253                   2                  253                    7                  F, S, R, 403, LAY
             98                  2                 98                 3                    401/402, 403, 701/702                     253                  10                  253                   24                  F, S, R, 403, LAY
             98                  6                 98                 7                    401/402, 403, 701/702                     254                   4                  254                   15                  F, S, R, 403, LAY
             98                  9                 98                17           401/402, 403, 602/LOF, 701/702                     270                   4                  270                    9            FORM, F, S, R, 403, LAY
             98                 20                 98                25           401/402, 403, 602/LOF, 701/702                     270                  13                  270                   17            FORM, F, S, R, 403, LAY
             99                  4                 99                12           401/402, 403, 602/LOF, 701/702                     270                  19                  270                   25               H, LAY, F, S, R, 403
             99                 14                 99                21           401/402, 403, 602/LOF, 701/702                     271                   2                  271                   25               H, LAY, F, S, R, 403


                                                                                                                  46
                                                               Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 750 of 1374 PageID #:
                                                                                         DEPOSITION DESIGNATIONS
                                                                                                         27255 OF SUNIL VANDSE
                                                                                                           September 13, 2019

    Defendant's       Defendant's         Defendant's       Defendant's Plaintiffs' Objections to Defendant's       Plaintiffs' Counter Plaintiffs' Counter Plaintiffs' Counter Plaintiffs' Counter Defendant's Objections to
Initial Beg Page   Initial Beg Line   Initial End Page   Initial End Line Initial Designations*                     Beg Page             Beg Line            End Page            End Line            Plaintiffs' Counter Designations
              99                 24                 99                 25            401/402, 403, 602/LOF, 701/702                  272                   2                 272                 24           FORM, H, LAY, F, S, R, 403
             100                  2                100                  4            401/402, 403, 602/LOF, 701/702                  273                   3                 273                   4          FORM, H, LAY, F, S, R, 403
             102                 12                102                 16                     401/402, 403, 701/702
             102                 19                102                 20                     401/402, 403, 701/702
             102                 22                102                 25                     401/402, 403, 701/702
             103                  2                103                  2                     401/402, 403, 701/702
             103                  3                103                 11                     401/402, 403, 701/702
             104                 19                104                 24                     401/402, 403, 701/702
             105                  3                105                  5                     401/402, 403, 701/702
             105                  7                105                 12                     401/402, 403, 701/702
             112                 15                112                 17            401/402, 403, 602/LOF, 701/702
             112                 20                112                 24            401/402, 403, 602/LOF, 701/702
             113                  2                113                  5            401/402, 403, 602/LOF, 701/702
             113                 16                113                 23                     401/402, 403, 602/LOF
             113                 25                113                 25            401/402, 403, 602/LOF, 701/702
             114                  2                114                  6            401/402, 403, 602/LOF, 701/702
             114                  9                114                 10
                                                                                     401/402, 403, 602/LOF, 701/702
            115                 21                115                  25
            116                  2                116                   3
            118                 16                118                  19
            118                 21                118                  21
            119                 14                119                  25                     401/402, 403, 602/LOF
            120                  3                120                  12                     401/402, 403, 602/LOF
            122                 11                122                  25
            123                  3                123                  13
            124                  2                124                  14
            125                 15                125                  25            401/402, 403, 602/LOF, 701/702
            126                  2                126                   3            401/402, 403, 602/LOF, 701/702
            126                  6                126                   7            401/402, 403, 602/LOF, 701/702
            127                  7                127                  25
            128                  2                128                   9            401/402, 403, 602/LOF, 701/702
            128                 12                128                  25            401/402, 403, 602/LOF, 701/702
            129                  2                129                   3            401/402, 403, 602/LOF, 701/702
            129                  6                129                   9            401/402, 403, 602/LOF, 701/702
            130                 19                130                  25                                   701/702
            131                  2                131                   3                                   701/702
            131                  6                131                  11                                   701/702
            131                 14                131                22           401/402, 403, 602/LOF, 701/702
            131                 24                131                25           401/402, 403, 602/LOF, 701/702
            132                  3                132                12           401/402, 403, 602/LOF, 701/702
            132                 15                132                19           401/402, 403, 602/LOF, 701/702


                                                                                                                  47
                                                               Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 751 of 1374 PageID #:
                                                                                         DEPOSITION DESIGNATIONS
                                                                                                         27256 OF SUNIL VANDSE
                                                                                                           September 13, 2019

    Defendant's       Defendant's         Defendant's       Defendant's Plaintiffs' Objections to Defendant's       Plaintiffs' Counter   Plaintiffs' Counter Plaintiffs' Counter   Plaintiffs' Counter Defendant's Objections to
Initial Beg Page   Initial Beg Line   Initial End Page   Initial End Line Initial Designations*                     Beg Page              Beg Line            End Page              End Line            Plaintiffs' Counter Designations
             132                 21                132                 25            401/402, 403, 602/LOF, 701/702
             133                  2                133                  9            401/402, 403, 602/LOF, 701/702
             133                 13                133                 24            401/402, 403, 602/LOF, 701/702
             134                  2                134                  3            401/402, 403, 602/LOF, 701/702
             134                  5                134                  8            401/402, 403, 602/LOF, 701/702
             142                 17                142                 25            401/402, 403, 602/LOF, 701/702
             143                  2                143                 13            401/402, 403, 602/LOF, 701/702
             144                 11                144                 25            401/402, 403, 602/LOF, 701/702
             145                  2                145                 25            401/402, 403, 602/LOF, 701/702
             146                  2                146                  3            401/402, 403, 602/LOF, 701/702
             146                  6                146                 11            401/402, 403, 602/LOF, 701/702
             167                 21                167                 25
             168                  2                168                  4
             168                 14                168                 25
             169                  2                169                  5
             169                 21                169                 25                                   602/LOF
             170                  2                170                  9                                   602/LOF
             170                 12                170                 13
             170                 15                170                 19            401/402, 403, 602/LOF, 701/702
             170                 22                170                 25            401/402, 403, 602/LOF, 701/702
             171                  3                171                 15
             175                 25                175                 25            401/402, 403, 602/LOF, 701/702
             176                  1                176                 13            401/402, 403, 602/LOF, 701/702
             178                  9                178                 25            401/402, 403, 602/LOF, 701/702
             179                  2                179                  4            401/402, 403, 602/LOF, 701/702
             183                 13                183                 20                     401/402, 403, 701/702
             183                 23                183                 24                     401/402, 403, 701/702
             184                  2                184                 19                     401/402, 403, 701/702
             184                 22                184                 25                     401/402, 403, 701/702
             185                  2                185                  4                     401/402, 403, 701/702
             185                  6                185                 25                                   801/802
             186                  2                186                 25            401/402, 403, 602/LOF, 801/802
             187                  2                187                  8 401/402, 403, 602/LOF, 701/702, 801/802

            187                 11                187                17
            187                 20                187                25
            188                  2                188                 4
            188                  8                188                20           401/402, 403, 602/LOF, 701/702
            188                 23                188                25           401/402, 403, 602/LOF, 701/702
            189                 12                189                19                             401/402, 403
            191                 12                191                25                    401/402, 403, 602/LOF
            192                  2                192                10                    401/402, 403, 602/LOF


                                                                                                                  48
                                                               Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 752 of 1374 PageID #:
                                                                                         DEPOSITION DESIGNATIONS
                                                                                                         27257 OF SUNIL VANDSE
                                                                                                            September 13, 2019

    Defendant's       Defendant's         Defendant's       Defendant's Plaintiffs' Objections to Defendant's        Plaintiffs' Counter   Plaintiffs' Counter Plaintiffs' Counter   Plaintiffs' Counter Defendant's Objections to
Initial Beg Page   Initial Beg Line   Initial End Page   Initial End Line Initial Designations*                      Beg Page              Beg Line            End Page              End Line            Plaintiffs' Counter Designations
             192                 15                192                 17                     401/402, 403, 602/LOF
             192                 20                192                 25                     401/402, 403, 602/LOF
             193                  2                193                  3                     401/402, 403, 602/LOF
             193                 18                193                 21                     401/402, 403, 602/LOF
             196                 14                196                 25
             197                  2                197                 25
             198                  1                198                  5
             198                 15                198                 23                     401/402, 403, 602/LOF
             200                  2                200                 25                              401/402, 403
             201                  2                201                 25                              401/402, 403
             202                  2                202                  5
             203                  4                203                 25                        401/402, 403, P, AA
             204                  2                204                 18                       401/402, 403, NR, AA
             205                  2                205                  5                          401/402, 403, MC
             205                  8                205                 12                          401/402, 403, MC
             208                  5                208                 25
             209                  2                209                 10
             209                 13                209                 25
             210                  2                210                  5                              401/402, 403
             211                 11                211                 25                        401/402, 403, P, AA
             212                  2                212                  3                        401/402, 403, P, AA
             212                  5                212                 11                        401/402, 403, P, AA
             212                 13                212                 19                              401/402, 403
             238                  5                238                 15                     401/402, 403, 602/LOF
             239                  4                239                  9                     401/402, 403, 602/LOF
             240                  7                240                 18                     401/402, 403, 602/LOF
             241                 10                241                 20                     401/402, 403, 602/LOF
             241                 23                241                 25
             242                  2                242                 25
             243                  2                243                 22                     401/402, 403, 602/LOF
             247                  4                247                 25
             248                  2                248                 25            401/402, 403, 602/LOF, 701/702
             249                  1                249                 13            401/402, 403, 602/LOF, 701/702
             249                 16                249                 25            401/402, 403, 602/LOF, 701/702
             250                  2                250                  6            401/402, 403, 602/LOF, 701/702
             250                  9                250                 10            401/402, 403, 602/LOF, 701/702
             250                 22                250                 25
             251                  2                251                 21                     401/402, 403, 602/LOF
             252                  7                252                 23            401/402, 403, 602/LOF, 701/702
             254                 16                254                 22                     401/402, 403, 602/LOF
             255                 12                255                 25            401/402, 403, 602/LOF, 701/702
             256                  2                256                  5            401/402, 403, 602/LOF, 701/702


                                                                                                                   49
                                                                  Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 753 of 1374 PageID #:
                                                                                            DEPOSITION DESIGNATIONS
                                                                                                            27258 OF SUNIL VANDSE
                                                                                                               September 13, 2019

      Defendant's        Defendant's         Defendant's       Defendant's Plaintiffs' Objections to Defendant's        Plaintiffs' Counter   Plaintiffs' Counter Plaintiffs' Counter   Plaintiffs' Counter Defendant's Objections to
  Initial Beg Page    Initial Beg Line   Initial End Page   Initial End Line Initial Designations*                      Beg Page              Beg Line            End Page              End Line            Plaintiffs' Counter Designations
               256                   8                256                 18                              401/402, 403
               258                  19                258                 25                              401/402, 403
               260                   2                260                 25            401/402, 403, 602/LOF, 701/702
               261                   2                261                  2            401/402, 403, 602/LOF, 701/702
               261                   5                261                  6            401/402, 403, 602/LOF, 701/702
               261                   8                261                 14            401/402, 403, 602/LOF, 701/702
               264                   5                264                 10               401/402, 403, 602/LOF, Legal
               264                  13                264                 13               401/402, 403, 602/LOF, Legal
               266                  11                266                 25                     401/402, 403, 602/LOF
               267                   2                267                  7               401/402, 403, 602/LOF, Legal
               267                  10                267                 11               401/402, 403, 602/LOF, Legal
               267                  13                267                 25               401/402, 403, 602/LOF, Legal
               268                   3                268                 13               401/402, 403, 602/LOF, Legal

*Par objects to all designated testimony for this witness pursuant to Fed. R. Evid. 801, 802, and 804, and Fed. R. Civ. P. 45 as the witness is within the subpoena power of the District of Delaware and Eagle has not demonstrated the
witness is unavailable.




                                                                                                                      50
                                             Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 754 of 1374 PageID #:
                                                                       DEPOSITION DESIGNATIONS OF RONALD AUNGST
                                                                                        27259
                                                                                                     April 22, 2021

                                                                                Plaintiffs'                                                                                           Defendant's
                                                                                Objections to                                                                                         Objections to
Defendant's Initial Defendant's Initial Defendant's Initial Defendant's Initial Defendant's Initial Plaintiffs' Counter Plaintiffs' Counter Plaintiffs' Counter Plaintiffs' Counter   Plaintiffs' Counter
        Beg Page            Beg Line            End Page            End Line Designations*          Beg Page            Beg Line            End Page            End Line              Designations
                 7                  17                    7                  19
                10                  24                   11                   6
                11                  13                   12                   1
                12                  13                   12                  20                             12          5                   12                  7
                16                  14                   17                   1
                17                  22                   18                   2
                18                   8                   18                  14
                18                  17                   18                  24
                                                                                                            21          8                   21                  10
                                                                                                            21          12                  21                  18
                20                  14                   21                   7                             21          21                  21                  23                    R, 403, S, Form, 32
                22                  21                   22                  23
                24                  13                   24                  24 FRE 401, 402, 403
                26                   3                   26                  19                             24          25                  25                  13                    R, 403
                27                   4                   27                  10
                27                  17                   28                  19
                28                  21                   28                  24
                                                                                FRE 401, 402, 403,
                31                  15                   32                   3 602/LOF                     32          17                  32                  22                    R, 403, 32
                32                   6                   32                   7
                32                  10                   32                  16
                35                  23                   36                  18
                36                  21                   37                   2
                37                   7                   37                  17
                38                  15                   40                  11 FRE 401, 402, V
                40                  13                   40                  16 FRE 401, 402, V
                40                  18                   40                  23
                40                  25                   41                   2
                41                   4                   41                  15
                41                  17                   42                   2
                42                  15                   42                  21
                42                  23                   43                   1
                44                  12                   44                  25
                45                  16                   45                  22
                46                   4                   46                  19
                47                   4                   47                   6
                                                                                                            49          10                  49                  13
                47                  25                   49                   5                             49          16                  49                  20                    R, 403, 32
                                             Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 755 of 1374 PageID #:
                                                                       DEPOSITION DESIGNATIONS OF RONALD AUNGST
                                                                                        27260
                                                                                               April 22, 2021

                                                                                Plaintiffs'                                                                                           Defendant's
                                                                                Objections to                                                                                         Objections to
Defendant's Initial Defendant's Initial Defendant's Initial Defendant's Initial Defendant's Initial Plaintiffs' Counter Plaintiffs' Counter Plaintiffs' Counter Plaintiffs' Counter   Plaintiffs' Counter
        Beg Page            Beg Line            End Page            End Line Designations*          Beg Page            Beg Line            End Page            End Line              Designations
                                                                                                      49                10                  49                  13
                49                   7                   49                   8                       49                16                  49                  20                    R, 403, 32
                49                  21                   49                  24
                50                   4                   50                   7
                50                  16                   51                   8
                51                  13                   52                   6                       54                3                   54                  6                     R
                52                   8                   52                  10                       54                3                   54                  6                     R
                52                  13                   52                  13                       54                3                   54                  6                     R
                52                  16                   53                   2                       54                3                   54                  6                     R
                54                   9                   54                  12
                54                  17                   54                  21
                54                  24                   55                   3
                55                   5                   55                   9
                55                  11                   55                  12
                55                  14                   56                   3
                56                   5                   56                  11
                56                  19                   58                  15                       58                16                  58                  22                    R
                58                  23                   59                  12
                59                  17                   60                  25                       61                1                   61                  3                     R
                61                   7                   61                  21
                62                   5                   62                  22                       62                23                  62                  25                    R
                63                   1                   63                  16
                63                  19                   64                   4
                64                  16                   65                   4
                65                   7                   65                   7
                67                  16                   67                  22 FRE 401, 402
                68                  10                   68                  13
                68                  21                   68                  25
                69                  13                   70                   4
                70                   7                   70                  19
                71                   4                   71                  16
                77                  14                   77                  24
                78                   1                   79                  15
                79                  20                   79                  23
                84                   5                   84                   9
                84                  22                   85                   4
                85                   6                   85                   6
                85                  16                   85                  21
                                             Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 756 of 1374 PageID #:
                                                                       DEPOSITION DESIGNATIONS OF RONALD AUNGST
                                                                                        27261
                                                                                                       April 22, 2021

                                                                                Plaintiffs'                                                                                           Defendant's
                                                                                Objections to                                                                                         Objections to
Defendant's Initial Defendant's Initial Defendant's Initial Defendant's Initial Defendant's Initial Plaintiffs' Counter Plaintiffs' Counter Plaintiffs' Counter Plaintiffs' Counter   Plaintiffs' Counter
        Beg Page            Beg Line            End Page            End Line Designations*          Beg Page            Beg Line            End Page            End Line              Designations
                86                   9                   86                  17
                87                   7                   89                  21
                90                  11                   90                  13
                93                  18                   93                  24
                94                   1                   94                  15
                94                  19                   95                   2
                95                   4                   95                   5
                                                                                                              95        11                  95                  12
                95                   7                   95                  10                               95        14                  95                  23                    R, 403, Form, S, NR, 32
                96                   9                   96                  13
                96                  17                   97                  23 FRE 401, 402, 403
                98                   2                   98                   3
                98                   6                   98                  10
                98                  15                   98                  19
                98                  24                  100                   5
               100                   8                  100                  11
               100                  14                  100                  19
               100                  21                  100                  25
               101                   3                  101                   5
                                                                                                              101       11                  101                 12
               101                   7                  101                  10                               101       16                  101                 22                    R, 403, S, 32
                                                                                  FRE 401, 402, 402,          101       11                  101                 12
               101                  23                  101                  25   602/LOF                     101       16                  101                 22                    R, 403, S, 32
                                                                                  FRE 401, 402, 402,          101       11                  101                 12
               102                   4                  102                  11   602/LOF                     101       16                  101                 22                    R, 403, S, 32
                                                                                  FRE 401, 402, 402,
               102                  21                  103                  23   602/LOF
                                                                                  FRE 401, 402, 402,
               103                  25                  103                  25   602/LOF
                                                                                  FRE 401, 402, 402,
               104                   2                  104                  12   602/LOF
                                                                                  FRE 401, 402, 402,
               105                   6                  105                   7   602/LOF
                                                                                  FRE 401, 402, 402,
               105                  10                  106                   3   602/LOF
               106                   8                  106                  21   FRE 401, 402, 403
                                               Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 757 of 1374 PageID #:
                                                                         DEPOSITION DESIGNATIONS OF RONALD AUNGST
                                                                                          27262
                                                                                                  April 22, 2021

                                                                                Plaintiffs'                                                                                                 Defendant's
                                                                                Objections to                                                                                               Objections to
Defendant's Initial Defendant's Initial Defendant's Initial Defendant's Initial Defendant's Initial Plaintiffs' Counter Plaintiffs' Counter Plaintiffs' Counter Plaintiffs' Counter         Plaintiffs' Counter
        Beg Page            Beg Line            End Page            End Line Designations*          Beg Page            Beg Line            End Page            End Line                    Designations


Par incorporates by reference its initial designations from the April 22, 2021 deposition of Dr. Ronald Aungst. In addition to the objections to Eagle's designations above, Par objects to Eagle's
designations of its own 30(b)(6) designee and witness under its control as impermissible under Fed. R. Civ. P. 32 and Fed R. Evid. 601-602, 801-804.
                                               Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 758 of 1374 PageID #:
                                                                         DEPOSITION DESIGNATIONS OF ERIN O'MALLEY
                                                                                         27263
                                                                                                 April 20, 2021

                                                                                                                                                                                          Defendant's
                                                                                Plaintiffs' Objections                                                                                    Objections to
Defendant's Initial Defendant's Initial Defendant's Initial Defendant's Initial to Defendant's Initial    Plaintiffs' Counter Plaintiffs' Counter Plaintiffs' Counter Plaintiffs' Counter Plaintiffs' Counter
        Beg Page            Beg Line            End Page            End Line Designations*                Beg Page            Beg Line            End Page            End Line            Designations
                11                    8                  11                  10
                14                   21                  15                   3
                                                                                                          15                  12                  15                  21
                15                    8                  15                  11                           41                  25                  42                  4                   R, 403, 32
                15                   22                  15                  23   FRE 401, 402
                16                    1                  16                   2   FRE 401, 402
                16                    4                  16                   5   FRE 401, 402
                16                    7                  16                   8   FRE 401, 402
                16                   10                  16                  12   FRE 401, 402
                16                   17                  17                   2
                20                    9                  20                  11
                37                   11                  38                   7   FRE 401, 402
                                                                                                          39                  13                  39                  17
                38                   25                  39                  12                           40                  2                   40                  5                   R
                42                   19                  43                   4                           42                  12                  42                  18
                45                   18                  45                  20
                45                   22                  45                  23
                45                   25                  46                   6
                47                   19                  47                  24
                48                    2                  48                   6
                48                    8                  48                  11
                48                   13                  48                  17
                                                                                                          50                  15                  50                  23
                50                    6                  50                  14                           51                  5                   51                  10                  R
                51                   11                  51                  21
                                                                                                          54                  21                  55                  4
                                                                                                          55                  10                  55                  17
                                                                                                          56                  15                  57                  6
                                                                                                          57                  12                  57                  17
                51                   25                  54                   5                           57                  22                  58                  1                   R, 403, 32
                                                                                                          54                  21                  55                  4
                                                                                                          55                  10                  55                  17
                                                                                                          56                  15                  57                  6
                                                                                                          57                  12                  57                  17
                                                                                                          57                  22                  58                  1
                58                    2                  58                  23                           59                  18                  60                  3                   R, 403, 32
                60                    4                  60                   9
                60                   13                  60                  17
                                                  Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 759 of 1374 PageID #:
                                                                            DEPOSITION DESIGNATIONS OF ERIN O'MALLEY
                                                                                            27264
                                                                                                        April 20, 2021

                                                                                                                                                                                                 Defendant's
                                                                                Plaintiffs' Objections                                                                                           Objections to
Defendant's Initial Defendant's Initial Defendant's Initial Defendant's Initial to Defendant's Initial           Plaintiffs' Counter Plaintiffs' Counter Plaintiffs' Counter Plaintiffs' Counter Plaintiffs' Counter
        Beg Page            Beg Line            End Page            End Line Designations*                       Beg Page            Beg Line            End Page            End Line            Designations
                  60                   21                   61                   16
                  61                   19                   63                    4 FRE, 401, 402, 602/LOF, NR
                  63                    8                   63                   13
                                                                                                                 64                  23                  65                  4
                                                                                                                 65                  6                   65                  9
                  67                   22                   68                    9                              65                  13                  65                  24                  R, 403, 32
                  68                   12                   69                    7
                  69                   14                   70                   23




Par incorporates by reference its initial designations from the April 20, 2021 deposition of Erin O'Malley. In addition to the objections to Eagle's designations above, Par objects to Eagle's designations of a
witness under its control as impermissible under Fed. R. Civ. P. 32 and Fed R. Evid. 801-804.
                                               Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 760 of 1374 PageID #:
                                                                         DEPOSITION DESIGNATIONS OF TAMARA SMITH
                                                                                         27265
                                                                                                    April 15, 2021

                                                                                Plaintiffs'                                                                                           Defendant's
                                                                                Objections to                                                                                         Objections to
Defendant's Initial Defendant's Initial Defendant's Initial Defendant's Initial Defendant's Initial Plaintiffs' Counter Plaintiffs' Counter Plaintiffs' Counter Plaintiffs' Counter   Plaintiffs' Counter
        Beg Page            Beg Line            End Page            End Line Designations*          Beg Page            Beg Line            End Page            End Line              Designations
                 9                  23                    9                  25
                14                  10                   14                  20
                15                   2                   15                  10                         17              22                  18                  11                    R, 403, 32
                15                  14                   15                  16
                                                                                                        20              15                  20                  17
                20                   2                   20                  14                         21              1                   21                  8                     R, 403
                23                   9                   23                  25
                24                   2                   24                   4
                                                                                                        24              14                  24                  18
                24                  11                   24                  13                         25              2                   25                  11                    R, 403, 32
                25                  24                   26                   4
                26                  17                   26                  23
                30                   2                   30                   7                         30              8                   30                  14
                30                  17                   30                  18
                30                  20                   30                  22
                30                  24                   31                   1
                33                  10                   33                  24
                34                   1                   34                   6
                35                   3                   35                   8
                35                  11                   35                  15
                36                   1                   36                   9
                38                  16                   39                  10
                39                  12                   39                  21
                                                                                                        41              24                  42                  1
                39                  24                   41                  23                         42              6                   42                  14                    R
                42                  15                   42                  22
                42                  24                   44                  24 FRE 401, 402, 403
                45                   3                   45                  20 FRE 401, 402, 403
                48                  12                   48                  20
                49                   4                   50                  24
                51                   4                   51                  21
                52                   7                   53                  12
                56                   9                   58                  11                         59              2                   59                  5                     R, 403, 32
                60                   5                   60                  10
                60                  13                   61                   1                         61              9                   61                  20                    R, 403
                61                   6                   61                   8
                61                  25                   62                  17
                62                  22                   62                  25
                                                 Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 761 of 1374 PageID #:
                                                                           DEPOSITION DESIGNATIONS OF TAMARA SMITH
                                                                                           27266
                                                                                                    April 15, 2021

                                                                                Plaintiffs'                                                                                                Defendant's
                                                                                Objections to                                                                                              Objections to
Defendant's Initial Defendant's Initial Defendant's Initial Defendant's Initial Defendant's Initial Plaintiffs' Counter Plaintiffs' Counter Plaintiffs' Counter Plaintiffs' Counter        Plaintiffs' Counter
        Beg Page            Beg Line            End Page            End Line Designations*          Beg Page            Beg Line            End Page            End Line                   Designations




Par incorporates by reference its initial designations from the April 15, 2021 deposition of Tamara Smith. In addition to the objections to Eagle's designations above, Par objects to Eagle's designations of
a witness under its control as impermissible under Fed. R. Civ. P. 32 and Fed R. Evid. 801-804.
                                              Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 762 of 1374 PageID #:
                                                                         DEPOSITION DESIGNATIONS OF TANIA ESPINO
                                                                                         27267
                                                                                       April 15, 2021

                                                                                                                                                                                                Defendant's
                                                                                Plaintiffs' Objections to                                                                                       Objections to
Defendant's Initial Defendant's Initial Defendant's Initial Defendant's Initial Defendant's Initial             Plaintiffs' Counter Plaintiffs' Counter Plaintiffs' Counter Plaintiffs' Counter Plaintiffs' Counter
        Beg Page            Beg Line            End Page            End Line Designations*                      Beg Page            Beg Line            End Page            End Line            Designations
                10                   10                  10                   11
                16                    4                  16                    8
                16                   13                  16                   14
                16                   20                  16                   21
                17                    3                  17                    5
                22                    2                  22                    5                                22                  22                  23                  2                   R, 403, Lay, 32
                24                   24                  25                    3
                28                    4                  28                    8                                27                  23                  28                  2                   R, 403
                28                   17                  28                   19
                29                   17                  30                    2
                30                   14                  30                   22
                31                    7                  31                   12
                36                   24                  38                    6   FRE 401, 402, 403
                38                   25                  39                    3
                40                    5                  40                    9   FRE 401, 402, 403, 602/LOF
                40                   12                  40                   12   FRE 401, 402, 403, 602/LOF
                40                   14                  40                   15   FRE 401, 402, 403, 602/LOF
                40                   17                  40                   17   FRE 401, 402, 403, 602/LOF
                40                   19                  41                    2   FRE 401, 402, 403, 602/LOF
                41                    6                  41                   14
                41                   16                  42                   11   FRE 401, 402, 403, 602/LOF
                43                    2                  43                   16   FRE 401, 402, 403, 602/LOF
                44                    8                  44                   24   FRE 401, 402, 403, 602/LOF
                45                    4                  45                   11   FRE 401, 402, 403, 602/LOF
                46                    7                  46                   13
                46                   18                  47                    7
                47                   13                  48                    3
                48                    5                  48                    6
                48                    9                  49                    4                                51                  10                  51                  13                  R, 403, NR, 32
                49                    9                  49                   11
                49                   14                  49                   22
                50                    7                  50                   22
                                                                                                                52                  22                  52                  24                  R, 403, 32
                                                                                                                53                  3                   53                  16
                                                                                                                53                  22                  54                  4
                52                   13                  52                   21                                54                  9                   54                  12
                54                   24                  55                   12
                55                   15                  55                   15
                55                   18                  56                    6
                57                   16                  57                   18 FRE 401, 402, 403, 602/LOF
                58                    4                  58                    4 FRE 401, 402, 403, 602/LOF
                                                Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 763 of 1374 PageID #:
                                                                           DEPOSITION DESIGNATIONS OF TANIA ESPINO
                                                                                           27268
                                                                                         April 15, 2021

                                                                                                                                                                                                   Defendant's
                                                                                Plaintiffs' Objections to                                                                                          Objections to
Defendant's Initial Defendant's Initial Defendant's Initial Defendant's Initial Defendant's Initial                Plaintiffs' Counter Plaintiffs' Counter Plaintiffs' Counter Plaintiffs' Counter Plaintiffs' Counter
        Beg Page            Beg Line            End Page            End Line Designations*                         Beg Page            Beg Line            End Page            End Line            Designations
                  58                    9                   60                   14   FRE 401, 402, 403, 602/LOF
                  60                   19                   62                   10   FRE 401, 402, 403, 602/LOF
                  62                   15                   63                    7   FRE 401, 402, 403, 602/LOF
                  64                    5                   64                   23   FRE 401, 402, 403, 602/LOF




Par incorporates by reference its initial designations from the April 15, 2021 deposition of Tania Espina. In addition to the objections to Eagle's designations above, Par objects to Eagle's designations of a witness
under its control as impermissible under Fed. R. Civ. P. 32 and Fed R. Evid. 801-804.
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 764 of 1374 PageID #:
                                    27269




                         EXHIBIT 13
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 765 of 1374 PageID #:
                                    27270
                                       EXHIBIT 13

                  IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF DELAWARE


   PAR PHARMACEUTICAL, INC., PAR
   STERILE PRODUCTS, LLC and ENDO                     C.A. No. 18-cv-823-CFC
   PAR INNOVATION COMPANY, LLC,


                       Plaintiffs,
         v.

   EAGLE PHARMACEUTICALS INC.,


                       Defendant.


      BRIEF STATEMENT OF WHAT PLAINTIFFS INTEND TO PROVE
        Pursuant to Local Rule 16.3(c)(8), Plaintiffs Par Pharmaceutical, Inc., Par

  Sterile Products, LLC, and Endo Par Innovation Company, LLC (collectively

  “Par” or “Plaintiffs”) submit the following brief statement of the principal matters

  Plaintiffs intend to prove at trial. This statement is not exhaustive, and Plaintiffs

  reserve the right to prove any matter identified in its pleadings, discovery

  responses, expert reports, and the accompanying statement of issues of facts and

  issues of law that remain to be litigated at trial. Plaintiffs may also provide

  additional proof to rebut any proof offered by Defendant before and during trial, in

  response to rulings by the Court, or for other good cause. Plaintiffs reserve the

  right to modify or amend this Statement to the extent necessary to reflect any

                                             1
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 766 of 1374 PageID #:
                                    27271
                                      EXHIBIT 13

  future rulings by the Court, and to supplement or amend this Statement to fairly

  respond to any new issues that Defendant may raise. Plaintiffs incorporate by

  reference their expert reports in support of any proof to be presented by expert

  testimony.

  I.    ISSUES ON WHICH PLAINTIFFS BEAR THE BURDEN OF PROOF

        A.     Infringement
        1.     Eagle’s ANDA No. 211538 (“Eagle’s ANDA”) seeks FDA approval

  to make, use and sell Vasopressin Injection, USP, 20 units/1 mL (20 units/mL) (the

  “Proposed ANDA Product”) as a generic version of Par’s VASOSTRICT product

  before expiration of U.S. Patent Nos. 9,744,209 (“the ’209 patent) and 9,750,785

  (“the ’785 patent) (collectively the “Patents-in-Suit” or “Asserted Patents”).

        2.     Par timely listed the Asserted Patents in the FDA’s Approved Drug

  Products with Therapeutic Equivalence Evaluation, commonly referred to as the

  “Orange Book,” pursuant to 21 U.S.C. §§ 355(b)(1) and (c)(2), and 21 C.F.R. §

  314.53(e).

        3.     Eagle’s ANDA includes paragraph IV certifications to the Asserted

  Patents pursuant to 21 U.S.C. § 355(j)(2)(A)(vii)(IV), certifying that Eagle

  believes the Asserted Patents are invalid or will not be infringed by the commercial

  manufacture, use, or sale of Eagle’s Proposed ANDA Product.




                                            2
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 767 of 1374 PageID #:
                                    27272
                                       EXHIBIT 13

        4.      Par will prove by a preponderance of the evidence that the submission

  of Eagle’s ANDA to the FDA constitutes infringement of the Asserted Patents

  pursuant to 35 U.S.C. § 271(e)(2).

        5.      Par will prove by a preponderance of the evidence that, if Eagle’s

  ANDA were to be approved by the FDA, Eagle’s commercial manufacture, use,

  offer for sale, sale, and/or importation of Eagle’s Proposed ANDA Product—with

  its accompanying package insert—before expiration of the Asserted Patents, would

  directly or indirectly infringe the Asserted Patents pursuant to 35 U.S.C. § 271(a)

  and/or (b).

        B.      Requested Relief
        6.      Par seeks a judgment that Eagle’s ANDA filing is an infringement of

  the ‘785 patent, and a declaration that Eagle’s commercial manufacture,

  distribution, use, and sale of its Proposed AND Product would infringe and/or

  induce infringement of the ’785 patent.

        7.      Par seeks a judgment that Eagle’s ANDA filing is an infringement of

  the ‘209 patent, and a declaration that Eagle’s commercial manufacture,

  distribution, use, and sale of its Proposed AND Product would induce infringement

  of the ’209 patent.

        8.      Par seeks an order, pursuant to 35 U.S.C. § 271(e)(4)(A), that the

  effective date of any approval of Eagle’s ANDA No. 211538 shall not be earlier



                                            3
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 768 of 1374 PageID #:
                                    27273
                                       EXHIBIT 13

  than the last expiration date of the Asserted Patents, including any extensions

  thereof.

        9.     Par seeks a permanent injunction, pursuant to 35 U.S.C.

  § 271(e)(4)(B) and 35 U.S.C. § 283, restraining and enjoining Eagle, its officers,

  agents, servants and employees, and those persons in active concert or participation

  with any of them, from infringement of the Asserted Patents for the full terms

  thereof, including any extensions thereof.

        10.    Par seeks an order that damages or other monetary relief be awarded

  to Par if Eagle were to engage in the commercial manufacture, use, offer to sell,

  sale, distribution or importation of Eagle’s Proposed ANDA Products, or induce

  such conduct by others, prior to the expiration of the Asserted Patents, and any

  additional period of exclusivity to which Plaintiffs are or become entitled, and that

  any such damages or monetary relief be trebled and awarded to Par with

  prejudgment interest.

        11.    Par seeks reasonable attorneys’ fees, filing fees, and reasonable costs

  of suit incurred by Par in this action.

        12.    Par seeks such other and further relief as the Court may deem just and

  proper.




                                            4
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 769 of 1374 PageID #:
                                    27274
                                      EXHIBIT 13

        C.     Exceptional Case
        13.    Par will prove that this is an exceptional case under 35 U.S.C. § 285,

  and Par should be awarded attorneys’ fees.

  II.   ISSUES ON WHICH DEFENDANT BEARS THE BURDEN OF
        PROOF

        A.     Invalidity
        14.    Eagle bears the burden of proof by clear and convincing evidence on

  the invalidity of the Asserted Claims of the ’209 and ’785 patents. Eagle cannot

  meet that burden with respect to any Asserted Claim.

        15.    Par will show that Eagle has not met that burden of proof with respect

  to any of its asserted grounds of invalidity. Par will, to the extent necessary,

  introduce evidence to rebut each of Eagle’s invalidity contentions, which include

  anticipation, obviousness, lack of written description, lack of enablement, and

  indefiniteness.

        16.    Par will show that Eagle has failed to demonstrate by clear and

  convincing evidence that any Asserted Claim is invalid as anticipated.

        17.    Par will show that Eagle has failed to demonstrate by clear and

  convincing evidence that Original VASOSTRICT anticipates any of the Asserted

  Claims.




                                             5
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 770 of 1374 PageID #:
                                    27275
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 771 of 1374 PageID #:
                                    27276
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 772 of 1374 PageID #:
                                    27277
                                        EXHIBIT 13

        24.      Par will show that Eagle has failed to demonstrate by clear and

  convincing evidence that any Asserted Claim is invalid for lack of adequate written

  description.

        25.      Par will show that Eagle has failed to demonstrate that there is not

  adequate written description support in the specifications of the Asserted Patents

  for the full scope of the claimed compositions.

        26.      Par will show that Eagle has failed to demonstrate by clear and

  convincing evidence that any Asserted Claim is invalid for lack of enablement.

        27.      Par will show that Eagle has failed to demonstrate that there is not

  adequate enablement support in the specifications of the Asserted Patents for the

  full scope of the claimed compositions.

        28.      Par will show that Eagle has failed to demonstrate by clear and

  convincing evidence that any Asserted Claim is invalid as indefinite.

        29.      Par will show that Eagle has failed to demonstrate that the Asserted

  Claims, read in light of the specifications and the prosecution histories, do not

  inform a POSA with reasonable certainty about when to measure pH.

        30.      Thus, with respect to each of Eagle’s invalidity allegations, Par will

  show that Eagle has failed to satisfy its burden of proving invalidity by clear and

  convincing evidence.




                                              8
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 773 of 1374 PageID #:
                                    27278
                                     EXHIBIT 13

        B.     Enforceability
        31.    Eagle has failed to prove by clear and convincing evidence that any

  Asserted Claim of the Patents in Suit is unenforceable.

        32.    Par will demonstrate that Eagle has not met its burden in proving that

  Vinayagam Kannan, Craig Kenesky, and/or Michelle Bonomi-Huvala committed

  inequitable conduct during the prosecution of U.S. Patent No. 9,744,239 (the “’239

  patent”).

        33.    Par will demonstrate that Eagle has not met its burden in proving that

  Vinayagam Kannan, Craig Kenesky, and/or Michelle Bonomi-Huvala committed

  affirmative egregious misconduct through submission of declarations to the U.S.

  Patent & Trademark Office (“PTO”) during the prosecution of the ’239 patent.

        34.    Par will demonstrate that Eagle has not met its burden in proving that

  the Kannan and Bonomi-Huvala declarations are material to patentability.

        35.    Par will demonstrate that Eagle has not met its burden in proving that

  the Kannan and Bonomi-Huvala declarations were submitted with specific intent to

  deceive the PTO.

        36.    Par will demonstrate that Eagle has not met its burden in proving that

  Vinayagam Kannan, Craig Kenesky, and/or Michelle Bonomi-Huvala acted with

  the specific intent to mislead or deceive the PTO.




                                            9
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 774 of 1374 PageID #:
                                    27279
                                        EXHIBIT 13

        37.    Par will demonstrate that Eagle has not met its burden in proving that

  the Asserted Patents are unenforceable under the doctrine of infectious

  unenforceability.

        38.    Par will demonstrate that Eagle has not met its burden in proving that

  the Asserted Patents are unenforceable as a result of alleged non-disclosure of the

  properties of the prior art PITRESSIN product.

        39.    Par will demonstrate that Eagle has not met its burden in proving that

  the information allegedly not disclosed to the PTO by the named inventors

  regarding the prior art PITRESSIN product was material to the patentability of the

  Asserted Patents.

        40.    Par will demonstrate that Eagle has not met its burden in proving that

  the named inventors failed to disclose the prior art PITRESSIN product with

  specific intent to deceive the PTO.

        41.    Par will demonstrate that Eagle has not met its burden in proving that

  the Asserted Patents are unenforceable based on the alleged withholding or

  misrepresenting of information relating to the criticality of the pH limitations

  recited in the Asserted Claims.

        42.    Par will demonstrate that Eagle has not met its burden in proving that

  the Asserted Patents are unenforceable based on




                                            10
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 775 of 1374 PageID #:
                                    27280
                                        EXHIBIT 13

  that any such alleged non-disclosure was but-for material to the patentability of the

  Asserted Patents, or that any such alleged non-disclosure was conducted with the

  specific intent to deceive the PTO.

        43.    Par will demonstrate that Eagle has not met its burden in proving that

  the named inventors failed to disclose normalized impurity data or the inherent

  variability of the data presented to the Examiner, that such alleged non-disclosure

  was but-for material to the patentability of the Asserted Patents, or that such alleged

  non-disclosure was conducted with the specific intent to deceive the PTO.

        C.     Exceptional Case
        44.    Par will demonstrate that Eagle has not met its burden in proving that

  this is an exceptional case under 35 U.S.C. § 285, such that Defendants should not

  be awarded attorneys’ fees.

        D.     Other Affirmative Defenses and Counterclaims
        45.    Par will, to the extent necessary, introduce evidence to rebut any other

  affirmative defenses and counterclaims presented by Eagle.




                                            11
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 776 of 1374 PageID #:
                                    27281




                         EXHIBIT 14
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 777 of 1374 PageID #:
                                    27282
                                 EXHIBIT 14


                 IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF DELAWARE

   PAR PHARMACEUTICAL, INC.,              )
   PAR STERILE PRODUCTS, LLC, and         )
   ENDO PAR INNOVATION                    )
   COMPANY, LLC,                          )
                                          )   C.A. No. 18-823-CFC
               Plaintiffs,                )
                                          )
         v.                               )
                                          )
   EAGLE PHARMACEUTICALS INC.,            )
                                          )
               Defendant.                 )


              DEFENDANT’S STATEMENT OF INTENDED PROOF
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 778 of 1374 PageID #:
                                    27283
                                 EXHIBIT 14


         Pursuant to Local Rule 16.3(c)(9), Defendant Eagle Pharmaceuticals Inc.

  (“Eagle”) respectfully submits the following brief statement of what it intends to

  prove at trial. Eagle may prove the matters set forth in its pleadings, contentions,

  written discovery responses, experts’ reports, and experts’ depositions. In addition,

  in support of such proofs, Eagle may provide background testimony in connection

  with such proofs. Eagle also intends to offer proof on the issues of fact and law

  identified in this Pretrial Order as well as proof to rebut items on which Plaintiffs

  Par Pharmaceuticals, Inc., Par Sterile Product, LLC., and Endo Par Innovation Co.,

  LLC (collectively, “Plaintiffs”) offer proof.

         In this action, Plaintiffs are currently asserting U.S. Patent No. 9,744,209 (“the

  ’209 patent”) and U.S. Patent No. 9,750,785 (“the ’785 patent”) (collectively, the

  “Patents-in-Suit”). 1 Specifically, Plaintiffs are asserting claims 1, 4, 5, and 7 of the

  ’209 patent; and claims 1, 5, and 8 of the ’785 patent (the “Asserted Claims”).

         Eagle’s following statement is based, in relevant part, on its current

  understanding of Plaintiffs’ positions and the prior proceedings in this litigation.

  Eagle reserves the right to amend or supplement this statement to fairly respond to


  1
      The Patents-in-Suit share two common inventors and a common chain of priority
      to U.S. Patent No. 9,744,239 (“the ’239 patent”), and therefore may be referred
      to as the “’239 family.” Both of these patents also claims priority to U.S.
      Application 14/610,499. Par has not disputed that the Patents-in-Suit are not
      entitled to priority dates earlier than their own filing dates, based on their claims
      of priority to the ’239 patent and ’499 application.
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 779 of 1374 PageID #:
                                    27284
                                 EXHIBIT 14


  any new positions or evidence Plaintiffs raise or any future ruling of this Court.

  Eagle expressly reserves the right to amend or supplement this statement in response

  to Plaintiffs’ Pretrial Order submissions, pretrial proceedings, trial proceedings, or

  post-trial briefing.

         To the extent Eagle asserts that Plaintiffs have failed to meet their burden of

  proof on any issue, such statement does not constitute an admission that Eagle has

  any obligation to prove or disprove any element or any part of any claim or defense

  on which Plaintiffs bear the burden of proof or production. Eagle does not assume

  the burden of proof or production as to any matter set forth below unless required to

  do so by law.

         In addition to the below statement, Eagle incorporates by reference its experts’

  reports regarding those matters to be proved by or in part by expert testimony.




                                             2
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 780 of 1374 PageID #:
                                    27285
                                 EXHIBIT 14


        NONINFRINGEMENT

        1.     Eagle will show that Plaintiffs cannot satisfy their burden of proving by

  a preponderance of the evidence that any of the Asserted Claims of the Patents-in-

  Suit claims the drug, or use of the drug, that is the subject of Eagle’s ANDA No.

  211538 such that the submission of that ANDA constituted infringement of any of

  the Asserted Claims of the Patents-in-Suit pursuant to 35 U.S.C. § 271(e)(2).

        2.     Eagle will show that Plaintiffs cannot satisfy their burden of proving by

  a preponderance of the evidence that, if Eagle’s ANDA No. 211538 were to be

  approved by the FDA, the manufacture, use, offer for sale, sale, or importation of

  the drug that is the subject of that ANDA would constitute direct infringement of

  any of the Asserted Claims of the Patents-in-Suit by Eagle.

        3.     Eagle will show that Plaintiffs cannot satisfy their burden of proving by

  a preponderance of the evidence that, if Eagle’s ANDA No. 211538 were to be

  approved by the FDA, the manufacture, use, offer for sale, sale, or importation of

  the drug that is the subject of that ANDA would constitute direct infringement of

  any of the Asserted Claims of the Patents-in-Suit by any third parties.

        4.     Eagle will show that, to the extent Plaintiffs prove direct infringement

  of the Asserted Claims by a third party (rather than by Eagle), Plaintiffs cannot

  satisfy their burden of proving by a preponderance of the evidence that, if Eagle’s

  ANDA No. 211538 were to be approved by the FDA, the manufacture, use, sale,


                                            3
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 781 of 1374 PageID #:
                                    27286
                                 EXHIBIT 14


  offer for sale, or importation of the drug that is the subject of that ANDA will

  actively induce infringement of any of the Asserted Claims of the Patents-in-Suit.

               ’209 Patent

        5.     Eagle will show that Plaintiffs cannot satisfy their burden of proving by

  a preponderance of the evidence that the drug that is the subject of ANDA No.

  211538 will, if approved, literally meet the composition limitations of claims 1, 4,

  5, and 7 of the ’209 patent.

        6.     Eagle will show that Plaintiffs cannot satisfy their burden of proving by

  a preponderance of the evidence that the use of the drug that is the subject of ANDA

  No. 211538 will, if approved, literally infringe claims 1, 4, 5, and 7 of the ’209

  patent.

        7.     Eagle will show that Plaintiffs cannot satisfy their burden of proving by

  a preponderance of the evidence that Eagle will induce others to literally infringe

  claims 1, 4, 5, and 7 of the ’209 patent using the drug that is the subject of ANDA

  No. 211538, if approved.

        8.     Eagle will show that Plaintiffs cannot satisfy their burden of proving by

  a preponderance of the evidence that Eagle has the specific intent to induce others

  to literally infringe claims 1, 4, 5, and 7 of the ’209 patent using the drug that is the

  subject of ANDA No. 211538, if approved.




                                             4
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 782 of 1374 PageID #:
                                    27287
                                 EXHIBIT 14


               ’785 Patent

        9.     Eagle will show that Plaintiffs cannot satisfy their burden of proving by

  a preponderance of the evidence that the drug that is the subject of ANDA No.

  211538 will, if approved, literally infringe claims 1, 5, and 8 of the ’785 patent.

        10.    Eagle will show that Plaintiffs cannot satisfy their burden of proving by

  a preponderance of the evidence that Eagle will directly infringe claims 1, 5, and 8

  of the ’785 patent.

        11.    Eagle will show that Plaintiffs cannot satisfy their burden of proving by

  a preponderance of the evidence that Eagle will induce others to literally infringe

  claims 1, 5, and 8 of the ’785 patent.

        12.    Eagle will show that Plaintiffs cannot satisfy their burden of proving by

  a preponderance of the evidence that Eagle has the specific intent to induce others

  to literally infringe claims 1, 5, and 8 of the ’785 patent.

        INEQUITABLE CONDUCT
        13.    Eagle will prove that Vinayagam Kannan, Craig Kenesky, and Michelle

  Bonomi-Huvala committed inequitable conduct during the prosecution of U.S.

  Patent No. 9,744,239 (the “’239 patent), which renders that patent unenforceable.

        14.    Eagle will prove that Vinayagam Kannan, Craig Kenesky, and Michelle

  Bonomi-Huvala committed affirmative egregious misconduct through submission




                                              5
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 783 of 1374 PageID #:
                                    27288
                                 EXHIBIT 14


  of false declarations to the U.S. Patent & Trademark Office (“PTO”) during the

  prosecution of the ’239 patent.

        15.      Specifically, facing an anticipation and obviousness rejection by the

  Examiner over the prior art April 2014 Vasostrict® Label, the declarations falsely

  represented to the Examiner that the named inventors of the ’239 patent—

  Vinayagam Kannan and Matthew Kenney—invented the subject matter set forth in

  the April 2014 Vasostrict® Label relied on by the Examiner, and that the named

  inventors had provided that subject matter to Par’s Regulatory Group for submission

  to the FDA.

        16.      Based on the false representations, Par’s prosecution counsel Craig

  Kenesky asked the Examiner to remove the April 2014 Vasostrict® Label from her

  consideration as prior art pursuant to Title 35, Section 102(b)(1)(A) of the America

  Invents Act.

        17.      Eagle will prove that the named inventors did not in fact invent the

  subject matter set forth in the April 2014 Vasostrict® Label, and that the declarants

  and Mr. Kenesky knew that the named inventors did not in fact invent the subject

  matter set forth in the April 2014 Vasostrict® Label.

        18.      Eagle will prove that the Examiner accepted the false representations

  set forth in the Kannan and Bonomi-Huvala declarations, and as a result thereof, the

  Examiner proceeded to remove the April 2014 Vasostrict® Label from her


                                            6
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 784 of 1374 PageID #:
                                    27289
                                 EXHIBIT 14


  consideration as prior art and withdrew her anticipation and obviousness rejections

  based on that reference.

        19.    Par no longer disputes that the April 2014 Vasostrict® Label is prior

  art to the ’239 patent or the Patents-in-Suit. Par has voluntarily dismissed the ’239

  patent from this action.

        20.    The unmistakably false Kannan and Bonomi-Huvala declarations are

  presumed to be material and submitted with intent to deceive. However, to the extent

  necessary, Eagle will prove that the submission of the false declarations during the

  prosecution of the ’239 patent, and the Examiner’s subsequent withdrawal of her

  anticipation rejection based on the April 2014 Vasostrict® Label, were material to

  the patentability of the patent.

        21.    Further, to the extent necessary, Eagle will prove that Vinayagam

  Kannan, Craig Kenesky, and Michelle Bonomi-Huvala submitted the false

  declarations with the specific intent to mislead or deceive the PTO.

        22.    Eagle will prove that the Patents-in-Suit, which are continuations-in-

  part of the ’239 patent, are also unenforceable due to the inequitable conduct

  committed during the prosecution of the ’239 patent, under the doctrine of infectious

  unenforceability.




                                           7
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 785 of 1374 PageID #:
                                    27290
                                 EXHIBIT 14


        23.     Eagle will prove that the Patents-in-Suit are also unenforceable because

  the named inventors committed inequitable conduct by withholding information

  regarding the prior art Pitressin® product from the PTO.

        24.     Eagle will prove that the information withheld from the PTO by the

  named inventors regarding the prior art Pitressin® product was material to the

  patentability of the Patents-in-Suit.

        25.     Eagle will prove that the named inventors withheld the information

  regarding the prior art Pitressin® product from the PTO with specific intent to

  mislead or deceive the PTO.

        26.     Eagle will prove that the Patents-in-Suit are further unenforceable

  because the named inventors committed inequitable conduct by intentionally

  withholding and misrepresenting information relevant to their assertions of

  criticality of the pH limitations set forth in the claims of the ’239 patent and the

  Patents-in-Suit.

        27.     Specifically, the named inventors only secured the issuance of the ’239

  patent and the Patents-in-Suit by submitting a series of declarations during

  prosecution alleging that three distinct pH values and ranges (i.e., 3.5–4.1, 3.7–3.9,

  and 3.8) are critical to stability of vasopressin formulations, and therefore are

  nonobvious.




                                            8
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 786 of 1374 PageID #:
                                    27291
                                 EXHIBIT 14


        28.    Eagle will prove that the named inventors withheld material

  information from the PTO that relates to their allegations of criticality,




        29.    Eagle will also prove that the named inventors withheld information

  that disproves and undermines their allegations of criticality of the claimed pH

  values, including normalized impurity data and the degree of variability present in

  the data they submitted to the Examiner.

        30.    Eagle will prove that the information that the inventors withheld

  relating to the alleged criticality of the claimed pH values was material to the

  patentability of the Patents-in-Suit.

        31.    Eagle will prove that the named inventors withheld the information

  relating to the alleged criticality of the claimed pH values from the PTO with specific

  intent to mislead or deceive the PTO.

        INVALIDITY

        32.    Eagle will prove by clear and convincing evidence that claims 1, 4, 5,

  and 7 of the ’209 patent are invalid as anticipated.

        33.    Eagle will prove by clear and convincing evidence that claims 1, 4, 5,

  and 7 of the ’209 patent are invalid because the claimed inventions would have been

                                             9
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 787 of 1374 PageID #:
                                    27292
                                 EXHIBIT 14


  obvious to a POSA as of the effective filing date of that claim, in light of the scope

  and content of the prior art, the differences between the claim and the prior art, and

  the level of ordinary skill in the art at the time.

         34.    Specifically, Eagle will prove by clear and convincing evidence that

  claims 1, 4, 5, and 7 of the ’209 patent are invalid as obvious in light of various

  combinations of prior art references and/or the knowledge and skill in the art as of

  the effective filing date of that claim. Eagle will prove by clear and convincing

  evidence that the combinations of these prior art references disclose every limitation

  of claims 1, 4, 5, and 7 of the ’209 patent, that a POSA would have had a reasonable

  motivation to combine the teachings of the references to obtain the subject matter of

  those claims, and that a POSA would have had a reasonable expectation of success.

         35.    Eagle will prove that claims 1, 4, 5, and 7 of the ’209 patent are invalid

  as anticipated by the prior sale and public use of Original Vasostrict® 7 with its

  prescribing information, in light of the full scope and content of the prior art and the

  level of ordinary skill in the art at the time.

         36.    Eagle will prove that claims 1, 4, 5, and 7 of the ’209 patent are invalid

  as obvious over the prior sale and public use of Original Vasostrict® with its



  7
        “Original Vasostrict®,” as used herein, refers to Par’s original Vasostrict®
  product as approved by the U.S. Food & Drug Administration (“FDA”) in April
  2014.

                                              10
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 788 of 1374 PageID #:
                                    27293
                                 EXHIBIT 14


  prescribing information, in light of the full scope and content of the prior art and the

  level of ordinary skill in the art at the time.

         37.    Eagle will prove that claims 1, 4, 5, and 7 of the ’209 patent are invalid

  as obvious over the April 2014 Vasostrict® Label, in light of the full scope and

  content of the prior art and the level of ordinary skill in the art at the time.

         38.    Eagle will prove that claims 1, 4, 5, and 7 of the ’209 patent are invalid

  as obvious over the prior sale and public use of Pitressin® with its prescribing

  information in view of Intravenous Medications 2013 8 and Russell 2008,9 in light of

  the full scope and content of the prior art and the level of ordinary skill in the art at

  the time.

         39.    Eagle will prove that claims 1, 4, 5, and 7 of the ’209 patent are invalid

  as obvious over the prior sale and public use of American Regent Vasopressin

  Injection with its prescribing information in view of Intravenous Medications 2013

  and Russell 2008, in light of the full scope and content of the prior art and the level

  of ordinary skill in the art at the time.




  8
        Intravenous Medications (B. L. Gahart & A. R. Nazerano et al., eds. 29th ed.
  2013) (“Intravenous Medications 2013”).
  9
        J. A. Russell et al., Vasopressin versus Norepinephrine Infusion in Patients
  with Septic Shock, N. Eng. J. Med. 358(9):877-87 (2008) (“Russell 2008”).

                                              11
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 789 of 1374 PageID #:
                                    27294
                                 EXHIBIT 14


         40.    Eagle will prove that claims 1, 4, 5, and 7 of the ’209 patent are invalid

  as obvious over PPC 10 in view of Intravenous Medications 2013 and Russell 2008,

  in light of the full scope and content of the prior art and the level of ordinary skill in

  the art at the time

         41.    The specific obviousness combinations listed above do not include the

  background references Eagle may rely on for establishing the state of the art,

  motivation, or expectation of success. Eagle may rely on additional references to

  establish the state of the art, motivation, or expectation of success. Eagle may also

  rely on additional references to rebut non-obviousness arguments raised by

  Plaintiffs.

         42.    Eagle will prove by clear and convincing evidence that claims 1, 4, 5,

  and 7 of the ’209 patent are invalid for lack of adequate written description.

         43.    Eagle will prove that claims 1, 4, 5, and 7 of the ’209 patent are invalid

  for lack of adequate written description of the full scope of the claimed

  compositions.

         44.    Eagle will prove by clear and convincing evidence that claims 1, 4, 5,

  and 7 of the ’209 patent are invalid for lack of enablement.




  10
         Pharm. Partners Can., Vasopressin Injection, USP (June 2009) (“PPC”).

                                             12
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 790 of 1374 PageID #:
                                    27295
                                 EXHIBIT 14


         45.    Eagle will prove that claims 1, 4, 5, and 7 of the ’209 patent are invalid

  for lacking enablement of the full scope of the claimed compositions.

         46.    Eagle will prove by clear and convincing evidence that claims 1, 4, 5,

  and 7 of the ’209 patent are invalid as indefinite.

         47.    Eagle will prove that claims 1, 4, 5, and 7 of the ’209 patent are invalid

  as indefinite because a person of ordinary skill in the art would not be able to

  determine with reasonable certainty when to measure pH.

                ’785 Patent

         48.    Eagle will prove by clear and convincing evidence that claims 1, 5, and

  8 of the ’785 patent are invalid as anticipated.

         49.    Eagle will prove by clear and convincing evidence that claims 1, 5, and

  8 of the ’785 patent are invalid because the claimed inventions would have been

  obvious to a POSA as of the effective filing date of that claim, in light of the scope

  and content of the prior art, the differences between the claim and the prior art, and

  the level of ordinary skill in the art at the time.

         50.    Specifically, Eagle will prove by clear and convincing evidence that

  claims 1, 5, and 8 of the ’785 patent are invalid as obvious in light of various

  combinations of prior art references and/or the knowledge and skill in the art as of

  the effective filing date of that claim. Eagle will prove by clear and convincing

  evidence that the combinations of these prior art references disclose every limitation


                                              13
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 791 of 1374 PageID #:
                                    27296
                                 EXHIBIT 14


  of claims 1, 5, and 8 of the ’785 patent, that a POSA would have had a reasonable

  motivation to combine the teachings of the references to obtain the subject matter of

  those claims, and that a POSA would have had a reasonable expectation of success.

         51.    Eagle will prove that claims 1, 5, and 8 of the ’785 patent are invalid as

  anticipated by the prior sale and public use of Original Vasostrict® with its

  prescribing information.

         52.    Eagle will prove that claims 1, 5, and 8 of the ’785 patent are invalid as

  obvious over the prior sale and public use of Original Vasostrict® with its

  prescribing information, in light of the full scope and content of the prior art and the

  level of ordinary skill in the art at the time.

         53.    Eagle will prove that claims 1, 5, and 8 of the ’785 patent are invalid as

  obvious over the April 2014 Vasostrict® Label, in light of the full scope and content

  of the prior art and the level of ordinary skill in the art at the time.

         54.    Eagle will prove that claims 1, 5, and 8 of the ’785 patent are invalid as

  anticipated by the prior sale and public use of Pitressin® with its prescribing

  information, in light of the full scope and content of the prior art and the level of

  ordinary skill in the art at the time.

         55.    Eagle will prove that claims 1, 5, and 8 of the ’785 patent are invalid as

  obvious over the prior sale and public use of Pitressin® with its prescribing




                                              14
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 792 of 1374 PageID #:
                                    27297
                                 EXHIBIT 14


  information, in light of the full scope and content of the prior art and the level of

  ordinary skill in the art at the time.

         56.    Eagle will prove that claims 1, 5, and 8 of the ’785 patent are invalid as

  obvious over the prior sale and public use of American Regent Vasopressin Injection

  with its prescribing information, in light of the full scope and content of the prior art

  and the level of ordinary skill in the art at the time.

         57.    Eagle will prove that claims 1, 5, and 8 of the ’785 patent are invalid as

  obvious over PPC, in light of the full scope and content of the prior art and the level

  of ordinary skill in the art at the time.

         58.    The specific obviousness combinations listed above do not include the

  background references Eagle may rely on for establishing the state of the art,

  motivation, or expectation of success. Eagle may rely on additional references to

  establish the state of the art, motivation, or expectation of success. Eagle may also

  rely on additional references to rebut non-obviousness arguments raised by

  Plaintiffs.

         59.    Eagle will prove by clear and convincing evidence that claims 1, 5, and

  8 of the ’785 patent are invalid for lack of adequate written description.

         60.    Eagle will prove that claims 1, 5, and 8 of the ’785 patent are invalid

  for lack of adequate written description of the full scope of the claimed

  compositions.


                                              15
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 793 of 1374 PageID #:
                                    27298
                                 EXHIBIT 14


        61.    Eagle will prove by clear and convincing evidence that claims 1, 5, and

  8 of the ’785 patent are invalid for lack of enablement.

        62.    Eagle will prove that claims 1, 5, and 8 of the ’785 patent are invalid

  for lacking enablement of the full scope of the claimed compositions.

        63.    Eagle will prove by clear and convincing evidence that claims 1, 5, and

  8 of the ’785 patent are invalid as indefinite.

        64.    Eagle will prove that claims 1, 5, and 8 of the ’785 patent are invalid as

  indefinite because a person of ordinary skill in the art would not be able to determine

  with reasonable certainty when to measure pH.

        REMEDIES
        65.    Eagle will show that it is entitled to judgment that it has not infringed

  any of the Patents-in-Suit and that the Asserted Claims are invalid and

  unenforceable.

        66.    Eagle will show that Plaintiffs are not entitled to judgment against

  Eagle for infringement of any Asserted Claim. Eagle may introduce evidence to

  rebut any assertion by Plaintiffs that they are entitled to judgment against Eagle for

  infringement of any Asserted Claim.

        67.    Eagle will show that Plaintiffs are not entitled to injunctive relief and

  cannot satisfy their burden for obtaining an injunction.          Eagle may introduce

  evidence to rebut any assertion by Plaintiffs that they are entitled to injunctive relief.


                                             16
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 794 of 1374 PageID #:
                                    27299
                                 EXHIBIT 14


        68.    Eagle will show that Plaintiffs are not entitled to damages or other

  monetary relief. Eagle may introduce evidence to rebut any assertion by Plaintiffs

  that they are asserted to damages or other monetary relief.

        69.    Eagle will show that this case is exceptional under 35 U.S.C. § 285 and

  the Court should award reasonable attorney fees to Eagle.

        70.    Eagle will show that the Court should award costs to Eagle.

        71.    Eagle will show that Plaintiffs are not entitled to costs or attorney fees.




                                            17
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 795 of 1374 PageID #:
                                    27300
                                CONFIDENTIAL




                                  EXHIBIT 15.1

                         PAR’S MOTION IN LIMINE NO. 1
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 796 of 1374 PageID #:
                                    27301



                IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF DELAWARE



   PAR PHARMACEUTICAL, INC., PAR
   STERILE PRODUCTS, LLC and ENDO                  C.A. No. 18-cv-823-CFC
   PAR INNOVATION COMPANY, LLC,


                    Plaintiffs,
         v.

   EAGLE PHARMACEUTICALS INC.,


                    Defendant.


                                  EXHIBIT 15.1.1

    PLAINTIFFS’ MOTION IN LIMINE #1 TO STRIKE AND PRECLUDE
     ANY OPINION AND TESTIMONY REGARDING MATTER NEWLY
           RAISED IN DR. PARK’S REPLY EXPERT REPORT
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 797 of 1374 PageID #:
                                    27302



        Eagle’s expert Dr. Kinam Park improperly waited until the final round of

  expert reports to disclose new prior art and opinions about issues on which Eagle

  bears the burden of proof. Eagle and Dr. Park could and should have timely

  disclosed that matter earlier, and their failure to do so has prejudiced Par.

  Accordingly, the Court should preclude Dr. Park from offering any opinion or

  testimony regarding the new matter at trial. See, e.g., Fed. R. Civ. P. 37(c)(1);

  Intellectual Ventures I LLC v. AT&T Mobility LLC, No. 12-193, 2017 WL 478565,

  at *3-4 (D. Del. Jan. 31, 2017) (striking reply report where evidence “was available

  to [expert witness] at the time he served his opening report”).

        Courts apply the Pennypack factors in determining whether to exclude

  evidence under Rule 37(c)(1):

        (1) The prejudice or surprise arising from untimely evidence; (2) the
        ability to cure the prejudice; (3) the extent to which allowing the
        violation of the scheduling order would disrupt the trial process; and
        (4) the proponent’s bad faith or willfulness in failing to comply with
        the court’s order.
  Praxair, Inc. v. ATMI, Inc., 445 F. Supp. 2d 460, 469 (D. Del. 2006), rev’d

  on other grounds, 543 F.3d 1306 (Fed. Cir. 2008).

        In his reply expert report, Dr. Park raised for the first time Lithuanian Patent

  No. 4487 (“LT-4487”) as alleged prior art, asserting for example that LT-4487’s

  pH disclosure “encompass[es] the claimed pH values[.]” Ex. A (Park Reply

  Report excerpts) ¶ 26. That belated disclosure warrants exclusion under



                                             1
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 798 of 1374 PageID #:
                                    27303



  Pennypack. See, e.g., Praxair, Inc. v. ATMI, Inc., No. 03-1158, 2005 WL

  3159054, at *4 (D. Del. Nov. 28, 2005) (excluding prior art references disclosed

  after fact discovery). Eagle did not cite LT-4487 in its invalidity contentions or its

  Section 282 disclosures—which listed more than 500 references—or in any

  opening expert report. Eagle may try to downplay the import of LT-4487 as not a

  “primary” obviousness reference, but any such argument would be unavailing.

  The novelty of the claimed pH values is a central point of dispute in this case, and

  Eagle clearly intends to use Dr. Park’s assertion that LT-4487 allegedly teaches

  those values as a back-door obviousness argument. Indeed, when Par identified

  references newly raised in Dr. Park’s opening expert report, Eagle withdrew them.

  See Ex. B (Email from Eagle’s counsel). Eagle’s refusal to withdraw the newly-

  raised LT-4487 reference as well underscores its significance in Eagle’s eyes.

        Dr. Park also improperly raised in reply new opinions about declarations

  filed by inventor Vinayagam Kannan and former Par employee Michelle Bonomi-

  Huvala during prosecution of a patent that is no longer being asserted here. See

  Ex. A ¶¶ 152, 153, 155. In particular, he opined that those declarations allegedly

  were false, material to patentability, and impacted the prosecution of the patents

  that Par actually does assert in this case—all issues on which Eagle bears the

  burden of proof and therefore should have been included, if at all, in Dr. Park’s




                                            2
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 799 of 1374 PageID #:
                                    27304



  opening expert report. See id. Yet, Dr. Park provided no opinions about those

  declarations in his opening report. Indeed, he never mentioned them.

        Dr. Park’s untimely disclosures are neither substantially justified nor

  harmless. There was no excuse for waiting until reply expert reports to raise the

  above new matter. Par produced LT-4487 to Eagle more than three months before

  Eagle’s final invalidity contentions were served and fact discovery closed, and

  Eagle alleged inequitable conduct based on the Kannan and Bonomi-Huvala

  declarations during fact discovery and weeks before the deadline for opening

  expert reports. Moreover, these belated disclosures prejudiced Par’s rebuttal case.

  Dr. Park’s reliance on LT-4487 raises new fact issues—the public accessibility of

  Lithuanian patents, whether the English translation of LT-4487 is true and

  accurate, and the significance and extent of differences between the naturally-

  derived vasopressin disclosed in LT-4487 and the synthetic vasopressin claimed in

  the patents-in-suit. Eagle’s untimely disclosures deprived Par of appropriate fact

  discovery on these issues and Par’s expert of rebutting Dr. Park’s new opinions,

  and that prejudice cannot be cured before trial.

        Accordingly, the Court should strike paragraphs 26, 152, 153, and 155 of Dr.

  Park’s reply expert report and preclude him from testifying about LT-4487 and the

  Kannan and Bonomi-Huvala declarations at trial.




                                            3
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 800 of 1374 PageID #:
                                    27305



   Dated: May 11, 2020              Respectfully submitted,

                                    FARNAN LLP

                                    /s/ Brian E. Farnan
                                    Brian E. Farnan (Bar No. 4089)
                                    Michael J. Farnan (Bar No. 5165)
                                    919 N. Market St., 12th Floor
                                    Wilmington, DE 19801
                                    Telephone : (302) 777-0300
                                    Fax : (302) 777-0301
                                    bfarnan@farnanlaw.com
                                    mfarnan@farnanlaw.com

                                    Martin J. Black (admitted pro hac vice)
                                    Sharon K. Gagliardi (admitted pro hac vice)
                                    Brian M. Goldberg (admitted pro hac vice)
                                    DECHERT LLP
                                    Cira Centre
                                    2929 Arch Street
                                    Philadelphia, PA 19104
                                    Tel: (215) 994-4000
                                    martin.black@dechert.com
                                    sharon.gagliardi@dechert.com
                                    brian.goldberg@dechert.com

                                    Robert D. Rhoad (admitted pro hac vice)
                                    DECHERT LLP
                                    502 Carnegie Center
                                    Suite #104
                                    Princeton, NJ 08540
                                    Tel: (609) 955-3200
                                    robert.rhoad@dehcert.com

                                    Johnathan D.J. Loeb, Ph.D (admitted pro hac
                                    vice)
                                    DECHERT LLP
                                    2400 W. El Camino Real, Suite 700
                                    Mountain View, CA 94040-1499
                                    Tel: (650) 813-4995

                                       4
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 801 of 1374 PageID #:
                                    27306



                                    jonathan.loeb@dechert.com

                                    Blake B. Greene (admitted pro hac vice)
                                    DECHERT LLP
                                    300 W. 6th Street, Suite 2010
                                    Austin, TX 78701
                                    Tel: (512) 394-3000
                                    blake.greene@dechert.com

                                    Attorneys for Plaintiffs Par Pharmaceutical,
                                    Inc., Par Sterile Products, LLC, and Endo
                                    Par Innovation Company, LLC




                                        5
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 802 of 1374 PageID #:
                                    27307



                          CERTIFICATION OF COMPLIANCE

        The foregoing document complies with the type-volume limitation of this

  Court’s March 2, 2020 form Scheduling Order For All Cases where Infringement is

  Alleged. The text of this brief, including footnotes, was prepared in Times New

  Roman, 14 point. According to the word processing system used to prepare it, the

  brief contains 702 words, excluding the case caption, signature block, table of

  contents and table of authorities.



                                             /s/ Brian E. Farnan
                                             Brian E. Farnan (Bar No. 4089)
  Dated: May 11, 2020
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 803 of 1374 PageID #:
                                    27308




                            EXHIBIT A
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 804 of 1374 PageID #:
                                    27309
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 805 of 1374 PageID #:
                                    27310
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 806 of 1374 PageID #:
                                    27311
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 807 of 1374 PageID #:
                                    27312
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 808 of 1374 PageID #:
                                    27313



  Dated: January 20, 2020

                                     __________________________________________

                                                   Kinam Park, Ph.D.
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 809 of 1374 PageID #:
                                    27314




                         EXHIBIT B
      Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 810 of 1374 PageID #:
                                          27315

Roberts, Daniel

From:                                           Kwon, Sam <sam.kwon@kirkland.com>
Sent:                                           Wednesday, November 20, 2019 5:54 PM
To:                                             Greene, Blake; Rhoad, Robert; Cade, Ashley; Gagliardi, Sharon; Gribbin, Joe; Goldberg,
                                                Brian
Cc:                                             #EagleVasopressinLitigation; ALL NA Endo Vasopressin;
                                                *sobyrne@potteranderson.com; *dmoore@Potteranderson.com1;
                                                *bpalapura@potteranderson.com; EXT Michael Farnan; EXT Brian Farnan
Subject:                                        RE: Par Sterile Products, LLC, et al. v. Eagle Pharmaceuticals, Inc. -- Par's Interrogatory
                                                Responses
Attachments:                                    Park Opening Report Appendix 5 - Publication Obviousness.PDF


Blake,

We write to follow up on the parties’ meet and confer regarding Par’s request for an extension to the scheduling order.
On the meet and confer, you articulated two bases that allegedly necessitate Par’s proposed adjustment to the case
schedule: (1) that the expert report of Dr. Kinam Park relies on certain references that were not disclosed in Eagle’s
contentions; and (2) that one of Par’s experts and some of Par’s counsel have limited availability in December.

On the ﬁrst basis, the references that we believe you iden,ﬁed on the call―Gibson, Fenton, Fox, and
Yoshioka/Stella―are merely cited as background informa,on and are not part of Dr. Park’s invalidity analysis, and not as
part of any obviousness combination. Nevertheless, to eliminate any ambiguity and any alleged prejudice Par might
claim to suffer from the inclusion of these references in Dr. Park’s report, Eagle is hereby removing the references from
Dr. Park’s Appendix 5 (see revised Appendix 5 attached), and will also agree that Dr. Park will not rely on those
references to support his invalidity opinions in any way. This eliminates the only basis in the reports themselves you
identified as allegedly causing Par prejudice and necessitating an extension. If Par believes there are other bases for
alleged prejudice in Eagle’s expert reports, please let us know immediately.

On the second basis, you have not provided any information regarding the purported conflicts, including which expert
and counsel have the conflict, what the cause of the conflict is, and over what time period they are conflicted. Please
provide that information immediately so that Eagle may evaluate whether there is any basis for Par to claim that these
conflicts are somehow more onerous than the conflicts that Eagle’s counsel would suffer as identified on the call
(including trial and other case conflicts, and childbirth) as a result of Par’s proposed revised schedule, particularly given
the size of Par’s case team.

Finally, please us know if there are any other bases that Par believes support its proposed extension so that Eagle may
fully evaluate its position prior to Par prematurely bringing this issue to the Court.

Regards,
Sam

Sam Kwon
-----------------------------------------------------
KIRKLAND & ELLIS LLP
601 Lexington Avenue, New York, NY 10022
T +1 212 446 4942 F +1 212 446 4900
-----------------------------------------------------
sam.kwon@kirkland.com




                                                                           1
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 811 of 1374 PageID #:
                                    27316



                 IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF DELAWARE

  PAR PHARMACEUTICAL, INC.,              )
  PAR STERILE PRODUCTS, LLC, and         )
  ENDO PAR INNOVATION                    )
  COMPANY, LLC,                          )
                                         )   C.A. No. 18-823-CFC
              Plaintiffs,                )
                                         )
        v.                               )
                                         )
  EAGLE PHARMACEUTICALS INC.,            )
                                         )
              Defendant.                 )




                                EXHIBIT 15.1.2

                       DEFENDANT’S OPPOSITION TO
                    PLAINTIFFS’ MOTION IN LIMINE NO. 1
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 812 of 1374 PageID #:
                                    27317



         Par’s motion to exclude certain of Dr. Park’s reply opinions should be

  denied because the identified opinions were not new and appropriately replied to

  arguments raised for the first time in Par’s expert Dr. Kirsch’s rebuttal report.

         First, Par misrepresents Dr. Park’s opinions on Lithuanian Patent 4487,

  which were offered in direct response to Par’s new assertions regarding the state of

  the art. “Reply reports ‘may cite new evidence and data [where] offered to directly

  contradict or rebut the opposing party’s expert.’” Helios Software, LLC v.

  SpectorSoft Corp., 2014 WL 4796111, at *3 (D. Del. Sept. 18, 2014) (citation

  omitted). Par asserted for the first time, via Dr. Kirsch’s rebuttal report, that



                                                                Dr. Park cited LT-4487

  in response, explaining that it “evidences work to optimize the pH-dependent

  stability of vasopressin formulations” and “teaches a target pH range of 3.80 to

  3.95.” (Ex. 1 ¶¶ 25–26, 32.) Dr. Park did not rely on it in a new obviousness

  combination as Par suggests.1

         The Pennypack factors do not support exclusion. Even if Par were

  prejudiced―which it has not shown―it “had ample opportunity to prepare for Dr.


  1
      Par’s reference to Eagle’s “Section 282 disclosures” is puzzling as they have
      not yet been served. 35 U.S.C. § 282(c) (due 30 days before trial). If Par is
      referring to Eagle’s Disclosure of Invalidity References, it was served months
      before Dr. Kirsch’s new rebuttal opinions.
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 813 of 1374 PageID #:
                                    27318



  [Park]’s deposition and, in fact, questioned him about [LT-4487],” including

  “public accessibility” and “the significance and extent of differences” between

  naturally derived and synthetic vasopressin (Ex. 2 at 147:16-159:4).2 INVISTA N.A.

  S.a.r.l. v. M&G USA Corp., 2013 WL 3216109, at *2 (D. Del. June 25, 2013)

  (denying motion to strike). Nor has Par shown that Dr. Park’s reliance on LT-4487

  will disrupt trial or that Eagle acted in bad faith or willfully. Finally, LT-4487 is

  important to Eagle, as it directly refutes Dr. Kirsch’s incorrect―and late-

  disclosed―factual contention. See id. (considering “the importance of the evidence

  to the proffering party”).3 If Dr. Park cannot rely on LT-4487, Dr. Kirsch’s

  previously undisclosed opinion that that POSAs believed pH to be unimportant and

  were discouraged from using a pH other than 3.4-3.6 should also be excluded.

         Second, Dr. Park’s reply opinions regarding the false Kannan and Bonomi-

  Huvala Declarations―that the Examiner relied on to disqualify the April 2014

  Vasostrict® label as prior art―were not new. In his opening report, Dr. Park

  opined that the inventors “did not invent, develop, or contribute to” the formulation

  in the disqualified label, despite the Declarations’ contrary assertions. (Ex. 3 ¶¶77,

  2
      Unlike Dr. Kirsch who refused to explain his opinions regarding Eagle’s
      alleged intent to induce infringement—raised for the first time in his reply
      report (see Eagle’s MIL No. 2 at 2-3)—Dr. Park answered Par’s counsel’s
      questions fulsomely.
  3
      Par inexplicably excludes “importance” from the Pennypack factors to be
      considered on its Motion. (Par Mot. at 1.)

                                            2
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 814 of 1374 PageID #:
                                    27319



  271.) He also said he was “asked to opine on the materiality of prior art that was

  withheld or excluded based on statements made during prosecution by the

  inventors.” (Id. ¶377 (emphasis added).) Indeed, Dr. Park explained over 30

  paragraphs why the disqualified label would have been material to the prosecutions

  of the ’239 patent and the Patents-in-Suit. (Id. ¶¶378-408.)

        Par does not suggest Dr. Kirsch was unaware these opinions related to

  materiality and impact of the false Declarations. (See Par Mot. at 2.) On the

  contrary, Dr. Kirsch acknowledged

                                                                   (Ex. 4 ¶¶289-90.)

  And he addressed Dr. Park’s (and Dr. Chyall’s) materiality opinions in detail. (Id.

  ¶¶401-11.) Par’s complaint seems merely to be that Dr. Park did not describe his

  opinions on the false Declarations on reply with the exact same words as in

  opening. But that does not warrant exclusion, as experts are entitled to

  “‘reasonable . . . elaboration on opinions [they] adequately disclosed as well as

  appropriate rebuttal testimony.’” Noven Pharm., Inc. v. Actavis Labs. UT, Inc.,

  2017 WL 319238, at *1 (D. Del. Jan. 19, 2017) (first alteration in original)

  (citation omitted).

        Finally, Par cannot show the Pennypack factors warrant exclusion because it

  has not alleged, much less shown, incurable prejudice. (Par Mot. at 3 (identifying




                                            3
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 815 of 1374 PageID #:
                                    27320



  alleged prejudice only for LT-4487).) Nor has it alleged potential trial disruption,

  bad faith, or willfulness.

        Par’s motion should be denied.




                                           4
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 816 of 1374 PageID #:
                                    27321



  Date: May 11, 2020               POTTER ANDERSON & CORROON LLP
                                   By: /s/ Bindu A. Palapura
                                          David E. Moore (#3983)
                                          Bindu A. Palapura (#5370)
                                          Stephanie E. O’Byrne (#4446)
                                          Jennifer Penberthy Buckley (#6264)
                                          Hercules Plaza, 6th Floor
                                          1313 N. Market Street
                                          Wilmington, DE 19801
                                          Tel: (302) 984-6000
                                          dmoore@potteranderson.com
                                          bpalapura@potteranderson.com
                                          sobyrne@potteranderson.com
                                          jbuckley@potteranderson.com

                                   OF COUNSEL:

                                         Jay P. Lefkowitz, P.C.
                                         Jeanna M. Wacker
                                         Benjamin A. Lasky
                                         Sam Kwon
                                         Christopher J. Citro
                                         Matthew Lembo
                                         Ashley Cade
                                         KIRKLAND &ELLIS LLP
                                         601 Lexington Avenue
                                         New York, NY 10022
                                         Tel: (212) 446-4800

                                         Bryan S. Hales
                                         300 North LaSalle
                                         Chicago, IL 60654
                                         Tel: (312) 862-2000

                                        Attorneys for Defendant Eagle
                                        Pharmaceuticals Inc.
Case 1:18-cv-00823-CFC-JLH            Document 299          Filed 08/25/21    Page 817 of 1374 PageID #:
                                             27322



                              CERTIFICATION OF COMPLIANCE

         The foregoing document complies with the type-volume limitation of this Court’s March

  2, 2020 form Scheduling Order For All Cases where Infringement is Alleged. The text of this

  brief, including footnotes, was prepared in Times New Roman, 14 point. According to the word

  processing system used to prepare it, the brief contains 747 words, excluding the case caption,

  signature block, table of contents and table of authorities.

  Date: May 11, 2020

                                                        /s/ Bindu A. Palapura__________
                                                        Bindu A. Palapura (Bar No. 5370)
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 818 of 1374 PageID #:
                                    27323




                   EXHIBIT 1
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 819 of 1374 PageID #:
                                    27324
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 820 of 1374 PageID #:
                                    27325
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 821 of 1374 PageID #:
                                    27326



          27.      In all of my experience in the field, I am not aware of any circumstance where a

  manufacture would pick out such specific targets within a range on a whim. Instead, these

  efforts indicate that the very people who were formulating vasopressin in the field—i.e.,

  POSAs—were carrying out routine optimization of the USP vasopressin formulation to identify a

  product with maximum stability. Dr. Kirsch never addresses these narrower pH targets in the

  prior art.

          B.       pH Limitations of the Asserted Claims Are Obvious

          28.      Dr. Kirsch does not dispute that the prior art disclosed a pH range of 2.5 to 4.5 for

  vasopressin products, including in the labels for PPC’s, American Regent’s, and Fresenius’s

  vasopressin products, as well as the USP standard. This range encompasses the claimed values

  completely and, therefore, I understand that those claimed values are presumptively obvious.

  The burden is therefore on Par to demonstrate that these pH values exhibit surprising and

  unexpected results over this prior art to establish criticality. As I have explained, Par cannot do

  so.

          29.      In addition, I understand that the abutting 3.7–3.9 prior art pH range of the ’209

  and ’785 patents is also presumptively obvious over the pH range of 3.4 to 3.6 used for

  Vasostrict® and Pitressin® and shown in the Vasostrict® label and, again, the burden is on Par

  to establish criticality.

                   1.         POSAs Would Have Had A Reasonable Expectation of Success in
                              Making the Claimed Inventions

          30.      Dr. Kirsch’s primary argument regarding the pH limitations is that




               Kirsch Rebuttal ¶¶ 177–78. This contention is confusing, because it contradicts Dr.



                                                    12
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 822 of 1374 PageID #:
                                    27327
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 823 of 1374 PageID #:
                                    27328



  are so close to the prior art’s range, POSAs would have had a reasonable expectation of success

  that the claimed pHs would too be stable. Dr. Kirsch implicitly agrees to this when opining that



                                                                Kirsch Rebuttal ¶ 348. Here, there

  is no evidence of any dramatic or actual difference in stability of the claimed pHs from the prior

  art’s pH of 3.4-3.6 in part because they are so near one another, and that is exactly what POSAs

  would have reasonably expected.

         34.     Dr. Kirsch has not provided any contrary evidence, including any evidence that

  the stability of vasopressin at pH 3.8 is unexpectedly improved over pH 3.6. In fact, Dr. Kirsch

  has not provided any evidence suggesting that pH 3.8 has any improved stability over pH 3.8. If

  there indeed exists an actual difference between the claimed pH and the prior art pH, there is no

  evidence that such difference is unexpected or confers a real or practical benefit in clinical

  practice.

         35.     Therefore, it is my opinion that based on Dr. Kirsch’s assertions that



                it necessarily follows that POSAs would have had a reasonable expectation of

  success in creating stable vasopressin formulations targeted at the claimed pH.

         36.     Dr. Kirsch attempts to magnify these small differences over the prior art by

  focusing on                                                                       Kirsch Rebuttal

  ¶¶ 28, 157, 176, 188. Such discussion, however, ignores practical implications. POSAs rely on

  the pH,




                                                 14
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 824 of 1374 PageID #:
                                    27329



  Dated: January 20, 2020

                                     __________________________________________

                                                   Kinam Park, Ph.D.
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 825 of 1374 PageID #:
                                    27330




                   EXHIBIT 2
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 826 of 1374 PageID #:
                          PURSUANT TO  PROTECTIVE ORDER
                                    27331
                                Dr. Kinam Park, Ph.D.              February 18, 2020

                                                                          Page 1

  1          UNITED STATES DISTRICT COURT
  2          DISTRICT OF DELAWARE
  3          -----------------------------------x
  4          PAR PHARMACEUTICAL, INC.,
             PAR STERILE PRODUCTS, LLC and
  5          ENDO Par INNOVATION COMPANY, LLC,
  6                                         Plaintiffs,
                                                        Civil Action No.
  7                     -against-                            18-823-CFC
  8          EAGLE PHARMACEUTICALS,
  9                                         Defendant.
 10          -----------------------------------x
 11                                         February 18, 2020
                                            9:04 a.m.
 12
 13
                  PURSUANT TO PROTECTIVE ORDER
 14
 15
 16
 17               Videotaped Deposition of DR. KINAM PARK,
 18          PH.D, taken by Plaintiff, pursuant to Notice, at
             the offices of Kirkland & Ellis, LLP, 601
 19          Lexington Avenue, New York, New York, before
             William Visconti, a Shorthand Reporter and Notary
 20          Public within and for the State of New York.
 21
 22
 23
 24
 25

                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 827 of 1374 PageID #:
                          PURSUANT TO  PROTECTIVE ORDER
                                    27332
                                Dr. Kinam Park, Ph.D.              February 18, 2020
                                                       Page 2                                              Page 4
       1   A P P E A R A N C E S:                                1        THE VIDEOGRAPHER: Good morning.
             DECHERT LLP
       2     Attorneys for Plaintiffs                            2   We are going on record at 9:04 a.m. on
               3000 El Camino Real                               3   February 18th, 2020. Please note that the
       3       Five Palo Alto Square                             4   microphones are sensitive and may pick up
               Palo Alto, CA 94306
       4                                                         5   whispering, private conversations and
             BY: JONATHAN LOEB, ESQ.                             6   cellular interference. Please turn off
       5      jonathan.loeb@dechert.com
                                                                 7   cell phones and place them away from the
              BLAKE GREENE, ESQ.
       6      (Austin Office.)                                   8   microphones as they can interfere with the
              blake.greene@dechert.com                           9   deposition audio. Audio and video
       7
       8
                                                                10   recording will continue to take place
             KIRKLAND & ELLIS LLP                               11   unless all parties agree to go off the
       9     Attorneys for Defendant                            12   record.
               601 Lexington Avenue
      10       New York, NY 10022                               13        This is media unit one of the video
      11     BY: BENJAMIN LASKY, ESQ.                           14   recorded deposition of Dr. Kinam Park taken
               blasky@kirkland.com                              15   by counsel for Plaintiffs in the matter of
      12
      13                                                        16   Par Pharmaceuticals, Inc., et al., versus
      14                                                        17   Eagle Pharmaceuticals Inc. filed in United
      15   ALSO PRESENT:
                                                                18   States District Court for the District of
      16    CARLOS KING, Videographer
      17                                                        19   Delaware civil action number
      18                                                        20   18-00823-(CFC).
      19
      20
                                                                21        This deposition is being held at the
      21                                                        22   offices of Kirkland & Ellis located at 601
      22                                                        23   Lexington Avenue, New York, New York. My
      23
      24                                                        24   name is Carlos King from the firm of
      25                                                        25   Veritext, I'm a videographer. The court
                                                       Page 3                                              Page 5
       1         IT IS HEREBY STIPULATED AND AGREED              1   reporter is Mr. William Visconti also from
       2      by and between the attorneys for the               2   Veritext.
       3      respective parties herein that filing and          3        I'm not authorized to administer
       4      sealing be and the same are hereby waived.         4   nor am I related to any party in this
       5         IT IS FURTHER STIPULATED AND AGREED             5   action or am I financially interested in
       6      that all objections, except as to the form         6   the outcome.
       7      of the question, shall be reserved to the          7        Counsel and all present in the room
       8      time of the trial.                                 8   and anyone attending remotely will state
       9         IT IS FURTHER STIPULATED AND AGREED             9   their appearance and affiliations for the
      10      that the within deposition may be signed          10   record. If there are any objections to the
      11      and sworn to before any officer authorized        11   proceedings please state them at the time
      12      to administer an oath with the same force and     12   of your appearance beginning with the
      13      effect as if signed and sworn to before the       13   noticing attorney.
      14      Court.                                            14        MR. LOEB: I'm Jonathan Loeb, I'm
      15                                                        15   with Dechert LLP in Palo Alto, California
      16                                                        16   and I represent the Plaintiffs Par
      17                                                        17   Pharmaceutical, et al. with me here today
      18                                                        18   is my colleague Blake Greene, he is also of
      19                                                        19   Dechert LLP.
      20                                                        20        MR. LASKY: I'm Benjamin Lasky from
      21                                                        21   Kirkland & Ellis LLP and I represent the
      22                                                        22   Defendant and the witness.
      23                                                        23        THE VIDEOGRAPHER: Can the court
      24                                                        24   reporter please swear the witness.
      25                                                        25

                                                                                                2 (Pages 2 - 5)
                                             Veritext Legal Solutions
                           215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 828 of 1374 PageID #:
                          PURSUANT TO  PROTECTIVE ORDER
                                    27333
                                Dr. Kinam Park, Ph.D.              February 18, 2020
                                                      Page 146                                                Page 148
       1        relying on some typographical error for the       1        A. That's correct.
       2        question that I'm going to ask Dr. Park.          2        Q. In your reply report you identify
       3        In any event your objection is noted.             3   Lithuanian patent 4487 in support of your
       4        Q. Down at line 18 on page 212 it                 4   obviousness opinion, correct?
       5   says "And for example, vasopressin as used in          5        A. Correct. It talks about pH 3.8.
       6   the assert claims was not derived from an              6        Q. Do you have an understanding when
       7   animal or human, right?" And then Dr. Amiji            7   the Lithuanian patent 4487 was published?
       8   answered, "No, the vasopressin as described in         8        A. April 26th, 1999.
       9   the patents is a synthetic molecule and it is          9        Q. Do you have an understanding how
      10   supplied as arginine vasopressin."                    10   the Lithuanian patent was published?
      11             Do you agree with Dr. Amiji that            11        A. I'm not sure I understand your
      12   the vasopressin described in the patent is a          12   question. How it was published?
      13   synthetical molecule and it is supplied as            13        Q. Was it published on the internet?
      14   arginine vasopressin?                                 14   Was it published in a book? Was it published
      15             MR. LASKY: Objection to the form            15   and distributed? What happened when the 4487
      16        and same objections that I stated                16   patent was published on the date of the
      17        previously regarding this excerpt of the         17   publication, 4/26, 1999?
      18        document. It even has the next question          18        A. If I understand your question
      19        cut off.                                         19   correctly, the median of the publication is my
      20             (Witness reviewing document.)               20   understanding that it was published in
      21        Q. Dr. Park --                                   21   Lithuania, so this particular document is a
      22             MR. LASKY: He is reviewing.                 22   certified translation of the patent.
      23             MR. LOEB: I understand.                     23        Q. Now, I just want to talk about the
      24        Q. I would like to ask you which                 24   actual Lithuanian patent. I understand this is
      25   patent are you reviewing there?                       25   a translation.
                                                      Page 147                                                Page 149
       1        A.     '526.                                      1            Do you have any understanding of
       2        Q. Thank you.                                     2   to whom the Lithuanian patent was distributed
       3        A. They are pretty much the same                  3   to when it was published?
       4   anyway, right?                                         4         A. I'm sorry, I don't quite
       5        Q. Yes, I wanted to make sure that we             5   understand the question. Published to whom.
       6   were looking at the same thing.                        6         Q. Who had access to the Lithuanian
       7             (Witness reviewing document.)                7   patent when it was published?
       8        A. So the question is whether I agree             8            MR. LASKY: Objection to the form.
       9   with him or not?                                       9         A. Prior art is such as long as it is
      10        Q. Yes.                                          10   published we presume that everybody has access
      11        A. I recall that the peptides used               11   to it.
      12   was synthesized, so I agree with him.                 12         Q. I'm actually asking you about who
      13             (Park Exhibit 18 for identification,        13   had access to this. Not presuming anything,
      14        Document Bates PAR-VASO_0233012 through          14   but what you know, who had access to the
      15        022.)                                            15   Lithuanian patent when it was published?
      16        Q. You have just been handed                     16            MR. LASKY: Objection to the form.
      17   Exhibit 18 to your deposition. It's a                 17         Asked and answered.
      18   Lithuanian patent description entitlement --          18         A. I don't know exactly who got
      19   numbered LT 4487 B and it has the Bates numbers       19   access, but as long as it was published it was
      20   PAR-VASO_0233012 through 022. Do you have that        20   in the public domain and that's what I got.
      21   in front of you?                                      21         Q. Now, you mentioned the median of
      22        A. Yes.                                          22   the publication. Do you have an understanding
      23        Q. Do you recognize this Lithuanian              23   of what the median that the Lithuanian patent
      24   patent is the one which you discuss briefly in        24   was published in?
      25   your reply report?                                    25         A. I guess it was print at least.

                                                                                               38 (Pages 146 - 149)
                                         Veritext Legal Solutions
                       215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 829 of 1374 PageID #:
                                    27334
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 830 of 1374 PageID #:
                                    27335
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 831 of 1374 PageID #:
                          PURSUANT TO  PROTECTIVE ORDER
                                    27336
                                Dr. Kinam Park, Ph.D.              February 18, 2020
                                                     Page 158                                             Page 160
       1   purified by HPLC so we can understand that most       1   on the analysis of Dr. Amiji, correct?
       2   of the impurities are gone.                           2        A. Based on Dr. Amiji's analysis,
       3        Q. It doesn't describe the amounts of            3   yes.
       4   any of the impurities that are found during           4        Q. And you agree with Dr. Amiji's
       5   storage of the vasopressin formulation as             5   analysis?
       6   described, right?                                     6        A. Yes.
       7        A. Again, that is just a matter of               7        Q. And do you understand that each of
       8   simple measurement. It's an inherent property.        8   the asserted patents is a continuation in part
       9        Q. So, no, the Lithuanian patent does            9   of the '239 patent?
      10   not describe the amounts of impurities that          10        A. That's right.
      11   accumulate during storage?                           11        Q. The '239 patent was filed on
      12            MR. LASKY: Objection to the form.           12   May 20, 2015, you can see that by looking at
      13        Asked and answered.                             13   the face of the patent, Exhibit 8?
      14        A. Again, that was a matter of                  14        A. May 20th, 2015.
      15   measurement over time. So it's an inherent           15        Q. In your opinion the claims of the
      16   property.                                            16   three asserted patents are not entitled to the
      17        Q. Are the measurements in here or              17   filing date of the '239 patent; correct?
      18   are they not? That is all I'm asking.                18             MR. LASKY: Objection, outside the
      19            MR. LASKY: Objection.                       19        scope. You can answer.
      20        A. Sorry?                                       20        A. That's what Dr. Amiji's analysis
      21        Q. Are the measurement of amounts of            21   says and I relied on him.
      22   impurities disclosed here in the few pages of        22        Q. And you agree with it?
      23   the Lithuanian patent or no?                         23             MR. LASKY: Objection to the form.
      24            MR. LASKY: Objection to the form.           24        Outside the scope.
      25        Asked and answered.                             25        A. Dr. Amiji analyzed and I relied on
                                                     Page 159                                             Page 161
       1        A. I answered already, it does not               1   his analysis.
       2   describe, but amount of impurities is just a          2        Q. The reason why the claims of the
       3   matter of measurement. So it is inherent              3   '785 and '209 and '526 patent aren't entitled
       4   property.                                             4   to the filing date of the '239 patent is
       5             MR. LOEB: Off the record, please.           5   because in Dr. Amiji's opinion the '239 patent
       6             THE VIDEOGRAPHER: The time is 2:56          6   does not provide adequate support for the
       7        p m. and this marks the end of media             7   asserted claims, correct?
       8        unit 4.                                          8             MR. LASKY: Objection to the form.
       9             (Recess taken).                             9        Outside the scope.
      10             THE VIDEOGRAPHER: The time is 3:09         10        A. That is his analysis and that is
      11        p m. and this begins media unit 5.              11   what I was relying on.
      12   BY MR. LOEB:                                         12        Q. The '239 patent specification is
      13        Q. Dr. Park, can I have you find your           13   similar to that of the asserted patents,
      14   opening report again, that is Exhibit 1 and in       14   correct?
      15   particular can I have you look at paragraph 34       15             MR. LASKY: Objection to the form.
      16   which is on page 8? Are you there?                   16        A. I'm not sure what you mean by
      17        A. Yes.                                         17   similar. But pH range is so different, the
      18        Q. You applied a priority date of               18   claim of one of the '239 patent is that pH is
      19   October 10th, 2016 for the '526 patent, right?       19   from 3.5 to 4.1 which is overlapping with the
      20        A. Yes.                                         20   original Vasostrict claim of 3.4 to 3.6.
      21        Q. And you applied a priority date of           21        Q. I wasn't asking about the patent
      22   February 7th, 2017 for the '209 and '785             22   claims. I was asking about the patent
      23   patents?                                             23   specification which is everything but the
      24        A. Yes.                                         24   claim. The path specification of the '239
      25        Q. And you applied those dates based            25   patent is similar to the patent specification
                                                                                           41 (Pages 158 - 161)
                                         Veritext Legal Solutions
                       215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 832 of 1374 PageID #:
                                    27337




                   EXHIBIT 3
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 833 of 1374 PageID #:
                                    27338
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 834 of 1374 PageID #:
                                    27339



              3DU SURFHHGHG WR ILOH 1'$ 1R  RQ D QRQRYHUDJH IRUP RI 3LWUHVVLQ RQ

  6HSWHPEHU   3$59$62B $OWKRXJK WKH 1'$ ILOLQJV JLYH WKH EUDQG QDPH DV

  ³3LWUHVVLQ´ , XQGHUVWDQG WKDW WKH QDPH RI WKH 1'$ SURGXFW ZDV FKDQJHG DW WKH UHTXHVW RI WKH

  )'$ DQG 3DU FKRVH WKH QDPH 9DVRVWULFW See, e.g. 3$59$62B

              3DU UHSHDWHGO\ DIILUPHG WR WKH )'$ WKDW WKH RQO\ GLIIHUHQFH EHWZHHQ WKH

  XQDSSURYHG 3LWUHVVLQ SURGXFW DQG WKH SURGXFW GHVFULEHG LQ 1'$ 1R  WKH WKLV UHPRYDO RI

  YDVRSUHVVLQ DQG FKORUREXWDQRO LQJUHGLHQW RYHUDJHV 3$59$62B %RHVFK  E  'HS

  7U ± &RQVLVWHQW ZLWK WKH 1'$ SURGXFW EHLQJ WKH XQDSSURYHG 3LWUHVVLQ IRUPXODWLRQ

  ZLWK RYHUDJHV UHPRYHG WKH 1'$ SURGXFW FRPSULVHG  XQLWVP/ RI YDVRSUHVVLQ  PJP/ 

   PJP/ FKORUREXWDQRO DFHWLF DFLG IRU S+ DGMXVWPHQW WR S+ RI  ±  DQG ZDWHU IRU LQMHFWLRQ

  E.g. 3$59$62B± $OWKRXJK WKH WZR IRUPXODWLRQV GLIIHUHG RQ




                             3$59$62B

              (VSHFLDOO\ JLYHQ WKDW WKH 9DVRVWULFW IRUPXODWLRQ LV QRWKLQJ PRUH WKDQ WKH

  XQDSSURYHG 3LWUHVVLQ IRUPXODWLRQ WKH QDPHG LQYHQWRUV RI WKH FKDOOHQJHG FODLPV FRQILUPHG WKDW

  WKH\ GLG QRW LQYHQW GHYHORS RU FRQWULEXWH WR LW See, e.g. .DQQDQ 'HS 7U ± ±

   .HQQH\ 'HS 7U ± ± ± ± ± ± ±

  6DQJKYL 'HS 7U ±  9DQGVH 'HS 7U ±

              1'$ 1R  IRU 9DVRVWULFW ZDV DSSURYHG RQ $SULO   See, e.g. 3$5

  9$62B±

              2Q WKDW GDWH WKH )'$ DOVR DSSURYHG WKH $SULO  9DVRVWULFW /DEHO IRU

  YDVRSUHVVLQ See id. 7KLV ODEHO ZDV SXEOLVKHG LQ $SULO  DQG LV WKHUHIRUH SULRU DUW WR WKH DVVHUWHG




                                                   
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 835 of 1374 PageID #:
                                    27340
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 836 of 1374 PageID #:
                                    27341
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 837 of 1374 PageID #:
                                    27342



           •   6HSWHPEHU  9DVRVWULFW /DEHO DQWLFLSDWLRQ 

           •   6HSWHPEHU  9DVRVWULFW /DEHO DORQH RU LQ FRPELQDWLRQ ZLWK ,QWUDYHQRXV
               0HGLFDWLRQV  5XVVHOO  7UHVFKDQ  DQGRU :2 ¶ REYLRXVQHVV 

           •   0DUFK  9DVRVWULFW /DEHO DQWLFLSDWLRQ 

           •   0DUFK  9DVRVWULFW /DEHO DORQH RU LQ FRPELQDWLRQ ZLWK ,QWUDYHQRXV 0HGLFDWLRQV
                5XVVHOO  7UHVFKDQ  DQGRU :2 ¶ REYLRXVQHVV 

           •   33& DORQH RU LQ FRPELQDWLRQ ZLWK ,QWUDYHQRXV 0HGLFDWLRQV  5XVVHOO 
               7UHVFKDQ  :2 ¶ DQGRU :+2 6WDQGDUG  REYLRXVQHVV 

           •   3ULRU DUW YDVRSUHVVLQ ODEHOV DORQH RU LQ FRPELQDWLRQ ZLWK ,QWUDYHQRXV 0HGLFDWLRQV
                5XVVHOO  7UHVFKDQ  :2 ¶ DQGRU :+2 6WDQGDUG 
                REYLRXVQHVV 

           •   7KH +3/& FODLP OLPLWDWLRQV DUH IXUWKHU REYLRXV LQ YLHZ RI %L  :LOF]\QVND 
               DQGRU <DQDJLVDZD 

           •   7KH ³GLVFDUG>@ D YLDO    DW OHDVW  KRXUV DIWHU D ILUVW SXQFWXUH´ OLPLWDWLRQ RI WKH ¶
               SDWHQW LV IXUWKHU REYLRXV LQ YLHZ RI -RLQW &RPPLVVLRQ  0LVXVH RI 9LDOV DQG 6($
               

  ;,9 7+( (;&/8'(' $1' :,7++(/' 35,25 $57 5()(5(1&(6 $1'
       ,1)250$7,21 $5( 0$7(5,$/ 72 7+( 3$7(17$%,/,7< 2) 7+(
       $66(57(' $1'25 &+$//(1*(' &/$,06

               , KDYH DOVR EHHQ DVNHG WR RSLQH RQ WKH PDWHULDOLW\ RI SULRU DUW WKDW ZDV ZLWKKHOG RU

  H[FOXGHG EDVHG RQ VWDWHPHQWV PDGH GXULQJ SURVHFXWLRQ E\ WKH LQYHQWRUV DV WR WKH SDWHQWDELOLW\ RI

  WKH FODLPV ,Q SDUWLFXODU , KDYH DQDO\]HG WKH $SULO  9DVRVWULFW /DEHO IXOO 3LWUHVVLQ

  FRPSRVLWLRQ SURSHUWLHV SURSHUWLHV RI KLJKHU S+ ORWV RI 3LWUHVVLQ DQG LQIRUPDWLRQ FRQFHUQLQJ WKH

  UHOLDELOLW\ RI WKH LQYHQWRUV¶ SURVHFXWLRQ WHVWLQJ




  
       ,QFOXGLQJ $PHULFDQ 5HJHQW /DEHO )UHVHQLXV /DEHO 3LWUHVVLQ /DEHO  3LWUHVVLQ /DEHO  &DUGLQDO
       /DEHO
  
       ,Q DGGLWLRQ WR WKH IXUWKHU FOLQLFDO SULRU DUW GLVFXVVHG E\ 'U &URVV LQFOXGLQJ /LYHUSRRO +RVSLWDO  %+
       0HGLFLQH *XLGH 'HOOLQJHU  $+)6  $UJHQ]LDQR  DQG RWKHU VLPLODU UHIHUHQFHV GLVFXVVHG E\ 'U
       &URVV


                                                        
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 838 of 1374 PageID #:
                                    27343



         $      $SULO  9DVRVWULFW /DEHO

             ,W LV P\ RSLQLRQ WKDW WKH $SULO  9DVRVWULFW /DEHO WKDW WKH DSSOLFDQWV DUJXHG

  ZDV QRW SULRU DUW ZRXOG KDYH EHHQ PDWHULDO WR WKH SDWHQWDELOLW\ RI WKH FKDOOHQJHG FODLPV

  )XUWKHUPRUH WKLV /DEHO LV FORVHU SULRU DUW WR WKH FKDOOHQJHG FODLPV WKDQ WKH 33& UHIHUHQFH DPRQJ

  RWKHUV FLWHG E\ WKH H[DPLQHU GXULQJ SURVHFXWLRQ IROORZLQJ WKH GLVTXDOLILFDWLRQ RI WKH $SULO 

  9DVRVWULFW /DEHO

                      7KH $SULO  9DVRVWULFW /DEHO ,V 0DWHULDO 3ULRU $UW

             , XQGHUVWDQG IURP 'U &URVV¶V DQDO\VLV WKDW WKH $SULO  9DVRVWULFW /DEHO

  GLVFORVHV H[SUHVVO\ HDFK DQG HYHU\ FOLQLFDO HOHPHQW RI WKH FKDOOHQJHG FODLPV RI WKH ¶ ¶

  ¶ DQG ¶ SDWHQWV , UHO\ RQ KLV RSLQLRQ DQG KLV FRQFOXVLRQV UHJDUGLQJ WKH FOLQLFDO HOHPHQWV

  RI WKH FKDOOHQJHG FODLPV DQG WKH $SULO  9DVRVWULFW /DEHO

             ,Q SDUWLFXODU IURP 'U &URVV¶V DQDO\VLV , XQGHUVWDQG WKDW WKH $SULO 

  9DVRVWULFW /DEHO GLVFORVHV DPRQJ RWKHU DVSHFWV WKH FOLQLFDO XVHV UHFLWHG E\ WKH FODLPV GLOXWLRQ

  RI YDVRSUHVVLQ IRUPXODWLRQV DQG WLWUDWLRQ DQG WDSHULQJ VWHSV DV UHFLWHG E\ WKH DVVHUWHG DQGRU

  FKDOOHQJHG FODLPV RI WKH ¶ ¶ DQG ¶ SDWHQWV

             $V VHW IRUWK DERYH LW LV P\ RSLQLRQ²FRQVLVWHQW ZLWK WKH XQUHEXWWHG ILQGLQJV RI WKH

  SDWHQW H[DPLQHU²WKDW WKLV /DEHO GLVFORVHG HDFK DQG HYHU\ FRPSRVLWLRQ HOHPHQWV RI WKH FKDOOHQJHG

  FODLPV DQG WR WKH H[WHQW LW GLG QRW UHQGHUHG DQ\ UHPDLQLQJ OLPLWDWLRQ REYLRXV

             )RUHPRVW DV GLVFXVVHG DERYH WKH $SULO  9DVRVWULFW /DEHO GHVFULEHG D XQLW

  GRVDJH IRUP ZLWK  PJP/ YDVRSUHVVLQ  XQLWVP/  FKORUREXWDQRO DFHWLF DFLG IRU S+

  DGMXVWPHQW DQG ZDWHU IRU LQMHFWLRQ See, e.g. $SULO  9DVRVWULFW /DEHO   7KHUHIRUH WKLV

  /DEHO H[SUHVVO\ WDXJKW WKH FKHPLFDO FRPSRQHQWV RI WKH XQLW GRVDJH IRUPV UHFLWHG E\ WKH FKDOOHQJHG

  FODLPV RI WKH ¶ ¶ ¶ DQG ¶ SDWHQW




                                                 
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 839 of 1374 PageID #:
                                    27344



             7KH $SULO  9DVRVWULFW /DEHO DOVR GLVFORVHG DV SUHYLRXVO\ GLVFXVVHG D S+

  UDQJH RI  WR  7KLV S+ UDQJH LV QDUURZHU WKDQ DQG RYHUODSSLQJ ZLWK WKH UHFLWHG UDQJH LQ WKH

  FKDOOHQJHG FODLPV RI WKH ¶ SDWHQW ,Q DGGLWLRQ WKLV S+ UDQJH DEXWV WKDW UHFLWHG LQ WKH ¶ DQG

  ¶ SDWHQWV² WR ²DQG LV MXVW  S+ XQLWV DZD\ IURP WKDW UHFLWHG LQ WKH ¶ SDWHQW

             7KLV S+ UDQJH RI WKH $SULO  9DVRVWULFW /DEHO LV FORVHU WR WKH FODLPHG S+

  UDQJHV DQG YDOXHV WKDQ WKH EURDGHU UDQJH RI S+  WR  GLVFORVHG E\ 33& FLWHG E\ WKH H[DPLQHU 

  DPRQJ RWKHU UHIHUHQFHV LQ WKH SULRU DUW )LUVW WKH UDQJH RI  WR  LV RQHVHYHQWK DV EURDG DV WKH

  UDQJH RI 33& WKDW ZDV EHIRUH WKH SDWHQW H[DPLQHU 6HFRQG WKLV QDUURZ UDQJH DV VWDWHG LV YHU\

  FORVH WR ZKDW LV UHFLWHG E\ WKH FKDOOHQJHG FODLPV²PXFK FORVHU WKDQ PXFK RI 33&¶V S+ UDQJH²

  DQG ZLWKLQ WKH YHU\ S+ UHJLRQ WKDW 3DU QRZ DOOHJHV LV WKH PRVW VWDEOH IRU YDVRSUHVVLQ IRU

  RSWLPL]DWLRQ See, e.g. 3$59$62 ¶ 3DWHQW ([DPSOHV                  ,Q FRPELQDWLRQ

  WKLV QDUURZHU FORVHU UDQJH ZRXOG KDYH VHUYHG WR IRFXV D 326$¶V S+ RSWLPL]DWLRQ HIIRUWV RQ D

  QDUURZHU VHW RI S+ YDOXHV QDPHO\ MXVW WKDW RI WKH $SULO  9DVRVWULFW /DEHO DQG WKH DEXWWLQJ

  YDOXHV ZLWKLQ D OLPLWHG QXPEHU RI S+ XQLWV :KHQ OLPLWHG DV VXFK WKLV URXWLQH SURFHVV ZRXOG

  KDYH EHFRPH HYHQ OHVV FRPSOLFDWHG DQG D 326$ ZRXOG HDVLO\ KDYH IRXQG DQ\ SXUSRUWHG RSWLPXP

  YDOXH LQFOXGLQJ WKRVH DOOHJHG WR EH FULWLFDO E\ 3DU DQG UHFLWHG E\ WKH FODLPV

             ,Q DGGLWLRQ DV GLVFXVVHG LQ GHWDLO DERYH WKH $SULO  9DVRVWULFW /DEHO²DV

  FRQILUPHG E\ WKH H[DPLQHU²E\ YLUWXH RI H[SUHVVO\ GLVFORVLQJ WKH VDPH FKHPLFDO FRPSRQHQWV DV

  WKH DVVHUWHG DQGRU FKDOOHQJHG FODLPV DOVR LQKHUHQWO\ GLVFORVHG WKH LPSXULWLHV VWDELOLW\ DQG

  GHJUDGDWLRQ SURGXFWV OLPLWDWLRQV RI WKH DVVHUWHG DQGRU FKDOOHQJHG FODLPV )XUWKHUPRUH WKH GDWD

  IRU WKH RULJLQDO 9DVRVWULFW SURGXFW GLVFORVHG LQ WKH $SULO  9DVRVWULFW /DEHO see  

  GHVFULEHG DERYH GHPRQVWUDWHG WKDW WKLV IRUPXODWLRQ DFWXDOO\ GRHV VDWLVI\ WKH YDULRXV LPSXULWLHV

  VWDELOLW\ DQG GHJUDGDWLRQ SURGXFWV OLPLWDWLRQV SDUWLFXODUO\ LQ OLJKW RI 3DU¶V LQIULQJHPHQW




                                                   
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 840 of 1374 PageID #:
                                    27345
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 841 of 1374 PageID #:
                                    27346



  ODEHOLQJ LQIULQJHV WKH FODLPV RI WKH DVVHUWHG DQGRU FKDOOHQJHG SDWHQWV WKHQ WKH $SULO 

  9DVRVWULFW /DEHO PXVW DQWLFLSDWH WKRVH FODLPV

                         D      ¶ 3DWHQW

             7KH H[DPLQHU IRXQG WKDW WKLV /DEHO UHQGHUHG DOO SHQGLQJ FODLPV RI WKH ¶ SDWHQW

  LQYDOLG IRU DQWLFLSDWLRQ²DV ZHOO DV REYLRXVQHVV²GXULQJ SURVHFXWLRQ $V , KDYH GLVFXVVHG WKH

  DSSOLFDQWV XOWLPDWHO\ RQO\ GLVWLQJXLVKHG WKH UHPDLQLQJ FLWHG SULRU DUW SULPDULO\ 33& EDVHG RQ DQ

  DOOHJHG VKRZLQJ RI FULWLFDOLW\ RI WKH FODLPHG S+ UDQJH RI  WR  RYHU WKH SULRU DUW UDQJH RI 

  WR  7KH S+ UDQJH RI  WR  LQ WKH /DEHO KRZHYHU ZRXOG KDYH DQWLFLSDWHG WKH EURDG UDQJH

  RI WKH ¶ SDWHQW FODLPV DV LVVXHG 7KLV /DEHO ZRXOG WKHUHIRUH KDYH DQWLFLSDWHG WKH FODLPV RI WKH

  ¶ SDWHQW EHFDXVH LW GLVFORVHV HDFK DQG HYHU\ HOHPHQW RI HDFK DQG HYHU\ FODLP HLWKHU H[SUHVVO\

  RU LQKHUHQWO\ WKH FKHPLFDO FRPSRVLWLRQ RI WKH XQLW GRVDJH IRUP D QDUURZHU S+ WKH GHJUDGDWLRQ

  SURGXFWV GLVFDUG WLPH LI (DJOH¶V ODEHOLQJ LV DOOHJHG WR LQVWUXFW LQIULQJHPHQW  DQG WKH PHWKRG RI

  WUHDWLQJ K\SRWHQVLRQ DV VHW IRUWK E\ 'U &URVV +DG LW EHHQ SURSHUO\ FRQVLGHUHG EHIRUH WKH SDWHQW

  RIILFH WKH FODLPV RI WKH ¶ SDWHQW ZRXOG QRW KDYH LVVXHG 7KH $SULO  9DVRVWULFW /DEHO LV

  WKXV PDWHULDO WR WKH SDWHQWDELOLW\ RI WKH ¶ SDWHQW

                         E      ¶ ¶ DQG ¶ 3DWHQWV

             $V VHW IRUWK DERYH WKH $SULO  9DVRVWULFW /DEHO GLVFORVHV RU LQ WKH FDVH RI

  UHIULJHUDWLRQ UHQGHUV REYLRXV WKH OLPLWDWLRQV RI WKH ¶ ¶ DQG ¶ SDWHQWV LQFOXGLQJ ZLWK

  UHVSHFW WR WKH UHFLWHG FKHPLFDO FRPSRVLWLRQ RI WKH XQLW GRVDJH IRUP GHJUDGDWLRQ DQG LPSXULW\

  OHYHOV VWRUDJH FRQGLWLRQV +3/& PHWKRG DQG WKH PHWKRG RI WUHDWLQJ K\SRWHQVLRQ DV VHW IRUWK E\

  'U &URVV

             'HVSLWH WKH GLIIHUHQW S+ OLPLWDWLRQV RI WKH ¶ ¶ DQG ¶ SDWHQWV WKH $SULO

   9DVRVWULFW /DEHO DQG LWV S+ UDQJH RI  WR  VWLOO UHQGHU WKH DVVHUWHG FODLPV RI WKHVH

  SDWHQWV REYLRXV *LYHQ WKDW WKH UDQJH RI  WR  LV DEXWWLQJ IRU WKH ¶ DQG ¶ SDWHQWV RU


                                                   
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 842 of 1374 PageID #:
                                    27347



  RWKHUZLVH YHU\ FORVH ¶ SDWHQW WR WKH UHFLWHG S+ D 326$ ZRXOG KDYH H[SHFWHG WKHVH

  FRPSRVLWLRQV DOO WR KDYH VLPLODU SURSHUWLHV $OWKRXJK S+GHSHQGHQW VWDELOLW\ FRXOG FKDQJH RYHU

  HYHQ QDUURZ UDQJHV WKH GLIIHUHQFHV DUH W\SLFDOO\ VPDOO ZKHQ ORRNLQJ DW VXFK UDQJHV %DVHG RQ

  ERWK P\ RZQ UHYLHZ DQG 'U &K\DOO¶V DQDO\VLV WKH EDVLF VWDELOLW\ VWXGLHV FRQGXFWHG E\ 3DU FRQILUP

  WKDW IRUPXODWLRQV S+  WR  GR LQGHHG EHKDYH VLPLODUO\ WR WKH DEXWWLQJ UHFLWHG YDOXHV

                *LYHQ WKDW WKHVH S+ YDOXHV UHVXOW LQ VLPLODU VWDELOLW\ WKH DSSOLFDQWV ZRXOG QRW KDYH

  EHHQ DEOH WR VKRZ FULWLFDOLW\ RYHU WKH S+ UDQJH RI WKH $SULO  9DVRVWULFW /DEHO , XQGHUVWDQG

  IURP 'U &K\DOO¶V RSLQLRQ EDVHG RQ KLV DQDO\VLV RI WKH S+ GDWD EHIRUH WKH SDWHQW RIILFH DQG WKH

  H[SHULPHQWV XVHG WR JHQHUDWH WKRVH GDWD WKDW WKHUH LV QR LQGLFDWLRQ WKDW WKH SDUWLFXODU FODLPHG

  YDOXHV OHG WR DQ\ XQH[SHFWHG LQFUHDVH LQ VWDELOLW\ UHODWLYH WR WKH S+ UDQJH RI WKH $SULO 9DVRVWULFW

   /DEHO

                , DOVR XQGHUVWDQG IURP 'U &K\DOO¶V DQDO\VLV DQG DJUHH WKDW WKH WHVWLQJ SUHVHQWHG

  E\ WKH DSSOLFDQWV GXULQJ SURVHFXWLRQ FRXOG QRW KDYH VKRZQ FULWLFDOLW\ RYHU WKH IRUPXODWLRQ VHW IRUWK

  LQ WKH $SULO  9DVRVWULFW /DEHO 7KDW /DEHO GHVFULEHG D FRPSOHWH FRPSRVLWLRQ WKDW KDG EHHQ

  GHYHORSHG E\ 3DU ZLWK D VKHOI OLIH RI  PRQWKV IRU ZKLFK 3DU KDG H[WHQVLYH VWDELOLW\ GDWD

  6KRZLQJ FULWLFDOLW\ RYHU WKDW IRUPXODWLRQ ZRXOG KDYH UHTXLUHG WHVWLQJ WKH FODLPHG IRUPXODWLRQV

  DJDLQVW WKDW SULRU DUW IRUPXODWLRQ ZKHQ LQVWHDG WKH LQYHQWRUV WHVWHG D GLIIHUHQW IRUPXODWLRQ

  FRPSULVLQJ MXVW DFHWDWH EXIIHU ZKLFK ZDV QRW D FRPSRQHQW RI WKH IRUPXODWLRQ LQ WKH $SULO 

  9DVRVWULFW /DEHO DQG YDVRSUHVVLQ ,W DOVR ZRXOG KDYH UHTXLUHG WHVWLQJ IRU WKH IXOO VKHOI OLIH VHW

  IRUWK LQ WKH ODEHO DQG FRPSDULVRQ ZLWK 3DU¶V RZQ VWDELOLW\ GDWD UDWKHU WKDQ MXVW IRXU ZHHNV ZLWK

  FRQWULYHG GDWD

                )XUWKHUPRUH FRQVLVWHQW ZLWK P\ DQDO\VLV VHW IRUWK DERYH IRU REYLRXVQHVV D 326$

  ZRXOG KDYH IRXQG WKH RSWLPL]DWLRQ RI S+ DURXQG WKH UDQJH RI WKH $SULO  9DVRVWULFW /DEHO WR




                                                    
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 843 of 1374 PageID #:
                                    27348



  EH URXWLQH   S+ RSWLPL]DWLRQ RI D SHSWLGH IRUPXODWLRQ LV D URXWLQH SURFHVV LQ WKH ILHOG RI

  SKDUPDFHXWLFDO GRVDJH IRUP GHVLJQ DQG GHYHORSPHQW WKDW LV IXQGDPHQWDO WR WKH HQWLUH HQGHDYRU

  :KHQ IRUPXODWLQJ YDVRSUHVVLQ D 326$ ZRXOG KDYH ORRNHG WR WKLV UDQJH²WKH S+ YDOXH XVHG IRU

  DQ )'$UHYLHZHG DQG )'$DSSURYHG GUXJ SURGXFW²IRU JXLGDQFH DQG IRFXVHG RQ WHVWLQJ S+

  YDOXHV ZLWKLQ DQG VXUURXQGLQJ WKLV UDQJH 7KHVH VWDQGDUG DQDO\VHV ZRXOG KDYH UDSLGO\ UHYHDOHG

  WKH RSWLPXP UDQJH RU YDOXH²LI DQ\²DQG OHG D 326$ WR XVH WKH UHFLWHG YDOXHV WR WKH H[WHQW WKH\

  WUXO\ DUH PRUH VWDEOH

             %H\RQG WKH ODFN RI GDWD HVWDEOLVKLQJ FULWLFDOLW\ RYHU WKLV S+ UDQJH IURP WKH $SULO

   9DVRVWULFW /DEHO WKHUH LV QR LQGLFDWLRQ WKDW WKHUH LV DQ\ EHQHILW WR WKH IRUPXODWLRQV DQG S+

  YDOXHV RI WKH DVVHUWHG FODLPV RI WKH ¶ ¶ DQG ¶ SDWHQWV 7KRXJK WKH LQYHQWRUV FODLPHG LQ

  GHFODUDWLRQV WR WKH SDWHQW RIILFH WKDW WKH IRUPXODWLRQV RI WKHVH SDWHQWV KDG ORZHU LPSXULW\ YDOXHV

  UHODWLYH WR IRUPXODWLRQV ZLWK GLIIHUHQW S+V ZLWKLQ WKH  UDQJH LQFOXGLQJ WKRVH ZLWK S+V RI

   WKH\ QHYHU FRPSDUHG WKH GDWD REWDLQHG IRU WKH FODLPHG S+ YDOXHV ZLWK VWDELOLW\ GDWD WKH\

  KDG IRU WKH IRUPXODWLRQ GHVFULEHG LQ WKH $SULO  9DVRVWULFW /DEHO LQFOXGLQJ WKDW VXEPLWWHG

  ZLWK 3DU¶V 1'$ PXFK OHVV VKRZHG DQ\ QXPHULFDO LQFUHDVH LQ DVVD\ RU GHFUHDVH LQ LPSXULWLHV DQG

  VWLOO OHVV DQ\ FOLQLFDO RU VDIHW\ EHQHILW WR VXFK D UHVXOW WR WKH H[WHQW WKHUH ZHUH DFWXDOO\ ORZHUHG

  LPSXULWLHV  See, e.g. .DQQDQ 'HS ± 9DQGVH 'HS ± 6DQJKYL 'HS

  ± ± ± ±

             *LYHQ WKDW WKH $SULO  9DVRVWULFW /DEHO GHVFULEHV DQ DFWXDO IRUPXODWLRQ RI

  YDVRSUHVVLQ WKDW ZDV RIIHUHG IRU VDOH E\ 3DU WKHUH DUH DOVR D QXPEHU RI )'$ ILQGLQJV DQG

  UHSUHVHQWDWLRQV WKDW UHIXWH DQ\ DOOHJHG FULWLFDOLW\ RI WKH DVVHUWHG FODLPV UHODWLYH WR WKH $SULO 

  9DVRVWULFW /DEHO :KHQ VHHNLQJ DSSURYDO IRU 1'$  RQ WKH RULJLQDO 9DVRVWULFW SURGXFW

  3DU UHSUHVHQWHG WR WKH )'$ WKDW




                                                  
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 844 of 1374 PageID #:
                                    27349
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 845 of 1374 PageID #:
                                    27350
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 846 of 1374 PageID #:
                                    27351
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 847 of 1374 PageID #:
                                    27352



  formulation. At most, the lower end of the April 2014 Vasostrict® Label is just 0.4 pH units away

  from the claims of the ’526 patent, while the PPC reference included pH values some 1.3 units

  away. Thus, the April 2014 Vasostrict® Label would have focused a POSA more specifically on

  the specific claimed values for optimization and is therefore a closer prior art reference.

            407.   In addition, the PPC reference did not disclose the clinical elements of the claims

  because it carries different indications and instructions for use. The April 2014 Vasostrict® Label,

  however, as set forth in Dr. Cross’s report, disclosed each of the clinical elements exactly. To the

  extent met by Eagle’s ANDA product labeling, the April 2014 Vasostrict® Label also disclosed

  additional handling steps, like the discard limitation, that are not in PPC.

            408.   Finally, although the examiner found that another prior art reference, Treschan,

  taught many of the clinical elements, they needed to be combined with other prior art to meet the

  claims, including the clinical elements. As stated in Dr. Cross’s report, the April 2014 Vasostrict®

  Label disclosed those clinical elements essentially verbatim. In addition, the disclosures of the

  additional dilution references—Russell, Young, and Buck—cited for those method steps were also

  obviated by the disclosure of the April 2014 Vasostrict® Label, as noted by Dr. Cross. And unlike

  those references, the April 2014 Vasostrict® Label taught the specific components for the

  composition of vasopressin, not just the method of using it.

            B.     Pitressin® Properties

            409.   I understand that key properties of Pitressin®, including its target pH as well as the

  pH of many specific lots with values above that target range, were not disclosed to the patent office

  during prosecution of the challenged patents. This information is material to patentability and is

  closer prior art than the PPC reference over which the inventors argued criticality before the patent

  office.




                                                    123
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 848 of 1374 PageID #:
                                    27353




  'DWHG 1RYHPEHU  

                                     BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB

                                                   .LQDP 3DUN 3K'
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 849 of 1374 PageID #:
                                    27354




                   EXHIBIT 4
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 850 of 1374 PageID #:
                                    27355
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 851 of 1374 PageID #:
                                    27356




                                       134
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 852 of 1374 PageID #:
                                    27357




                                       135
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 853 of 1374 PageID #:
                                    27358




                                       188
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 854 of 1374 PageID #:
                                    27359




                                       189
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 855 of 1374 PageID #:
                                    27360




                                       190
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 856 of 1374 PageID #:
                                    27361




                                       191
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 857 of 1374 PageID #:
                                    27362




                                       192
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 858 of 1374 PageID #:
                                    27363




                                       193
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 859 of 1374 PageID #:
                                    27364




                                       194
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 860 of 1374 PageID #:
                                    27365
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 861 of 1374 PageID #:
                                    27366



                IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF DELAWARE



   PAR PHARMACEUTICAL, INC., PAR
   STERILE PRODUCTS, LLC and ENDO                  C.A. No. 18-cv-823-CFC
   PAR INNOVATION COMPANY, LLC,


                    Plaintiffs,
         v.

   EAGLE PHARMACEUTICALS INC.,


                    Defendant.


                                  EXHIBIT 15.1.3

     PLAINTIFFS’ REPLY IN SUPPORT OF ITS MOTION IN LIMINE #1
      TO STRIKE AND PRECLUDE ANY OPINION AND TESTIMONY
              REGARDING MATTER NEWLY RAISED IN
                 DR. PARK’S REPLY EXPERT REPORT
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 862 of 1374 PageID #:
                                    27367



        Eagle offers no explanation for not timely disclosing LT-4487. Instead, it

  paints a misleading picture about Dr. Kirsch’s rebuttal report and Dr. Park’s new

  opinions. Kirsch nowhere opined that “the prior art showed pH was unimportant

  to vasopressin stability.” See Mot.Opp. at 1 (lacking citation). And, Eagle knew

  months before opening reports that Par contended “prior art references would have

  directed a POSA away from the claimed [pH] values” and “Par discovered the

  claimed pH value, through diligent work, despite the absence of any teaching

  toward it.” Ex. A (Contentions) at 21-22, 29, 33, 38, 42. If LT-4487 is “important

  to Eagle,” it should have been timely disclosed. Park’s deposition testimony about

  LT-4487, which is fraught with speculation, does not cure the prejudice of Par

  being deprived of appropriate fact discovery. LT-4487 “was not vetted through

  discovery” and should be excluded. Cradle IP, LLC v. Texas Instruments, Inc., 5

  F. Supp. 3d 626, 639-40 (D. Del. 2013).

        As for Park’s new opinions on the declarations, that he opined on the alleged

  materiality of the label in his opening report is irrelevant. He made no mention of

  the declarations he first addressed in his reply. His new opinions are therefore not

  “reasonable elaboration” of his opening opinions. They are improper. See

  Waddington N. Am., Inc. v. Sabert Corp., No. 09-4883 (GEB), 2011 WL 1098996,

  at *8 (D.N.J. Mar. 22, 2011) (excluding expert declaration, noting “it is




                                            1
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 863 of 1374 PageID #:
                                    27368



  unnecessary if it is a mere elaboration and is improper if it expresses new

  opinions”).

   Dated: May 11, 2020                 Respectfully submitted,

                                       FARNAN LLP

                                       /s/ Brian E. Farnan
                                       Brian E. Farnan (Bar No. 4089)
                                       Michael J. Farnan (Bar No. 5165)
                                       919 N. Market St., 12th Floor
                                       Wilmington, DE 19801
                                       Telephone : (302) 777-0300
                                       Fax : (302) 777-0301
                                       bfarnan@farnanlaw.com
                                       mfarnan@farnanlaw.com

                                       Martin J. Black (admitted pro hac vice)
                                       Sharon K. Gagliardi (admitted pro hac vice)
                                       Brian M. Goldberg (admitted pro hac vice)
                                       DECHERT LLP
                                       Cira Centre
                                       2929 Arch Street
                                       Philadelphia, PA 19104
                                       Tel: (215) 994-4000
                                       martin.black@dechert.com
                                       sharon.gagliardi@dechert.com
                                       brian.goldberg@dechert.com

                                       Robert D. Rhoad (admitted pro hac vice)
                                       DECHERT LLP
                                       502 Carnegie Center
                                       Suite #104
                                       Princeton, NJ 08540
                                       Tel: (609) 955-3200
                                       robert.rhoad@dehcert.com

                                       Johnathan D.J. Loeb, Ph.D (admitted pro hac
                                       vice)

                                            2
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 864 of 1374 PageID #:
                                    27369



                                    DECHERT LLP
                                    2400 W. El Camino Real, Suite 700
                                    Mountain View, CA 94040-1499
                                    Tel: (650) 813-4995
                                    jonathan.loeb@dechert.com

                                    Blake B. Greene (admitted pro hac vice)
                                    DECHERT LLP
                                    300 W. 6th Street, Suite 2010
                                    Austin, TX 78701
                                    Tel: (512) 394-3000
                                    blake.greene@dechert.com

                                    Attorneys for Plaintiffs Par Pharmaceutical,
                                    Inc., Par Sterile Products, LLC, and Endo
                                    Par Innovation Company, LLC




                                        3
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 865 of 1374 PageID #:
                                    27370



                          CERTIFICATION OF COMPLIANCE

        The foregoing document complies with the type-volume limitation of this

  Court’s March 2, 2020 form Scheduling Order For All Cases where Infringement is

  Alleged. The text of this brief, including footnotes, was prepared in Times New

  Roman, 14 point. According to the word processing system used to prepare it, the

  brief contains 250 words, excluding the case caption, signature block, table of

  contents and table of authorities.



                                             /s/ Brian E. Farnan
                                             Brian E. Farnan (Bar No. 4089)
  Dated: May 11, 2020
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 866 of 1374 PageID #:
                                    27371




                            EXHIBIT A
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 867 of 1374 PageID #:
                                    27372
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 868 of 1374 PageID #:
                                    27373
                            TABLE OF CONTENTS

 I.          RESPONSES TO EAGLE’S INVALIDITY CONTENTIONS ........................................ 1
 II.         RESERVATION OF RIGHTS AND OBJECTIONS............................................................. 2
 III.        THE LEVEL OF SKILL IN THE RELEVANT ART............................................................ 3
 IV.         ASSERTED PRIOR ART....................................................................................................... 3
        A.        Disputed Prior Art References ............................................................................................ 3
             1.         BH Medicine Guide..................................................................................................... 3
             2.         FDA Multi-dose Guidance .......................................................................................... 4
             3.         FDA NDA Review and Biopharmaceutics Review .................................................... 4
        B.        Scope & Content of the Alleged Prior Art .......................................................................... 4
             1.         Pitressin® .................................................................................................................... 4
             2.         FDA NDA Review ...................................................................................................... 5
             3.         FDA Biopharmaceutics Review .................................................................................. 5
             4.         Avanti 2012 ................................................................................................................. 6
             5.         WHO Standard ............................................................................................................ 6
             6.         Treschan 2006 ............................................................................................................. 6
             7.         PPC 2009 ..................................................................................................................... 7
             8.      Fresenius Labels 2013, Pitressin® Label 2012, and Cardinal Label 2011
             (collectively, “Vasopressin Labels”) ...................................................................................... 7
             9.         Sun 2003 ...................................................................................................................... 8
             10.        BH Medicine Guide..................................................................................................... 8
             11.        Grzonka 1991 .............................................................................................................. 9
             12.        Argenziano 1997 ......................................................................................................... 9
             13.        Obritsch 2004 .............................................................................................................. 9
             14.        Lechner 2007 ............................................................................................................. 10
             15.        Dünser 2002 .............................................................................................................. 10
             16.        Bi 1999 ...................................................................................................................... 10
             17.        Wilczynska 2002 ....................................................................................................... 11
             18.        Yanagisawa 1998 ...................................................................................................... 11
             19.        Aylward 1986 ............................................................................................................ 12
             20.        Russell 2008 .............................................................................................................. 12
             21.        Nunez 2009................................................................................................................ 13
             22.        Hawe 2009 ................................................................................................................. 13
             23.        FDA Multi-Dose Guidance ....................................................................................... 13
             24.        Joint Commission 2014 Misuse of Vials ................................................................... 14
             25.        Malay 1999 ................................................................................................................ 14
                                                                              i
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 869 of 1374 PageID #:
                                    27374
                            TABLE OF CONTENTS

            26.        Patel 2002 .................................................................................................................. 14
 V.         OVERVIEW: VALIDITY UNDER 35 U.S.C. § 103 .......................................................... 14
 VI.        VALIDITY OF U.S. PATENT NO. 9,744,239 .................................................................... 18
       A.        Validity Under 35 U.S.C. § 103 ........................................................................................ 18
            1.         Claims 1 – 19 of the ’239 patent would not have been obvious ............................... 18
            2.         Differences between prior art and claims 1 – 19 of the ’239 patent ......................... 19
                 a.        Claim 1 and Claim 15 ........................................................................................... 19
                      i. Composition for intravenous administration in unit dosage form ........................ 19
                      ii. The pharmaceutical composition consisting of, in a unit dosage form: i) from
                          about 0.01 mg/mL to about 0.07 mg/mL of vasopressin or a pharmaceutically –
                          acceptable salt thereof; ii) optionally chlorobutanol; iii) acetic acid, acetate, or a
                          combination thereof; iv) 0 – 2% vasopressin degradation products; and v) water 20
                      iii. The unit dosage form has a pH of 3.5 to 4.1 ......................................................... 21
                      iv. Diluting the unit dosage form in a diluent to provide a concentration from about
                          0.1 units/mL to about 1 unit/mL of vasopressin or the pharmaceutically –
                          acceptable salt thereof ........................................................................................... 22
                      v. Administering the diluted unit dosage form to the human by intravenous
                         administration ....................................................................................................... 22
                      vi. The administration provides to the human from about 0.01 units of vasopressin or
                          the pharmaceutically – acceptable salt thereof per minute to about 0.1 units of
                          vasopressin or the pharmaceutically – acceptable salt thereof per minute ........... 23
                      vii. The human is hypotensive .................................................................................... 23
                 b.        Dependent Claims 2 – 4 of the ’239 patent........................................................... 23
                 c.        Dependent Claims 5 – 13 of the ’239 patent......................................................... 24
                 d.        Dependent Claim 14 of the ’239 patent ................................................................ 25
                 e.        Dependent Claims 16 – 17 of the ’239 patent....................................................... 25
                 f.        Dependent Claims 18 – 19 of the ’239 patent....................................................... 26
       B.        Validity Under 35 U.S.C. § 112 ........................................................................................ 26
            1.         Claims 1 – 19 of the ’239 patent are not invalid for indefiniteness .......................... 26
            2.         Claims 1 – 19 of the ’239 patent are sufficiently enabled ......................................... 27
 VII. VALIDITY OF U.S. PATENT NO. 9,375,478 .................................................................... 27
       A.        Validity Under 35 U.S.C. § 103 ........................................................................................ 27
            1.         Claims 1 – 11 of the ’478 patent would not have been obvious ............................... 27
            2.         Differences between prior art and claims 1 – 11 of the ’478 patent ......................... 28
                 a.        Claim 1 .................................................................................................................. 28
                      i. pH limitation ......................................................................................................... 29


                                                                             ii
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 870 of 1374 PageID #:
                                    27375
                            TABLE OF CONTENTS

                      ii. Acetate buffer........................................................................................................ 30
                 b.        Dependent Claim 2 of the ’478 patent .................................................................. 31
                 c.        Dependent Claims 3 – 11 of the ’478 patent......................................................... 31
       B.        Validity Under 35 U.S.C. § 112 ........................................................................................ 32
            1.         The Asserted Claims of the ’478 patent are not invalid for indefiniteness. .............. 32
 VIII. VALIDITY OF U.S. PATENT NO. 9,687,526 .................................................................... 32
       A.        Validity Under 35 U.S.C. § 103 ........................................................................................ 32
            1.         Claims 1 – 20 of the ’526 patent would not have been obvious ............................... 32
            2.         Differences between prior art and claims 1 – 20 of the ’526 patent ......................... 33
                 a.        Claim 1 .................................................................................................................. 33
                      i. pH limitation ......................................................................................................... 33
                      ii. Storage .................................................................................................................. 34
                      iii. Degradation ........................................................................................................... 34
                 b.        Dependent Claims 2 – 4 of the ’526 patent........................................................... 34
                 c.        Dependent Claims 5 – 11 of the ’526 patent......................................................... 34
                 d.        Dependent Claims 12 and 13 of the ’526 patent ................................................... 35
                 e.        Dependent Claims 14 – 15 of the ’526 patent....................................................... 35
                 f.        Dependent Claims 16 – 19 of the ’526 patent....................................................... 35
                 g.        Dependent Claim 20 of the ’526 patent ................................................................ 35
       B.        Validity Under 35 U.S.C. § 112 ........................................................................................ 35
            1.         The Asserted Claims of the ’526 patent are not invalid for indefiniteness. .............. 35
            2.         Claims 16 – 19 of the ’526 patent are proper dependent claims ............................... 36
            3.         Claims 1 – 20 of the ’526 patent are sufficiently enabled ......................................... 36
 IX.        VALIDITY OF U.S. PATENT NO. 9,744,209 .................................................................... 36
       A.        Validity Under 35 U.S.C. § 103 ........................................................................................ 36
            1.         Claims 1 – 11 & 13 of the ’209 patent would not have been obvious ...................... 36
            2.         Differences between prior art and claims 1 – 11 & 13 of the ’209 patent ................ 37
                 a.        Claim 1 .................................................................................................................. 37
                      i. pH limitation ......................................................................................................... 38
                      ii. Impurities .............................................................................................................. 38
                 b.        Dependent Claims 2 – 8 of the ’209 patent........................................................... 39
                 c.        Dependent Claims 9 – 10 of the ’209 patent......................................................... 40
                 d.        Dependent Claim 11 of the ’209 patent ................................................................ 40
                 e.        Dependent Claim 13 of the ’209 patent ................................................................ 40


                                                                            iii
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 871 of 1374 PageID #:
                                    27376
                            TABLE OF CONTENTS

       B.        Validity Under 35 U.S.C. § 112 ........................................................................................ 41
            1.         The Asserted Claims of the ’209 patent are not invalid for indefiniteness. .............. 41
            2.         The Asserted Claims of the ’209 patent are sufficiently enabled.............................. 41
 X.         VALIDITY OF U.S. PATENT NO. 9,750,785 .................................................................... 41
       A.        Validity Under 35 U.S.C. § 103 ........................................................................................ 41
            1.         Claims 1 – 9 & 11 of the ’785 patent would not have been obvious ........................ 41
            2.         Differences between prior art and claims 1 – 9 & 11 of the ’785 patent .................. 42
                 a.        Claim 1 .................................................................................................................. 42
                      i. pH limitation ......................................................................................................... 42
                      ii. Impurities .............................................................................................................. 43
                 b.        Dependent Claim 2 of the ’785 patent .................................................................. 43
                 c.        Dependent Claims 3 – 9 of the ’785 patent........................................................... 43
                 d.        Dependent Claim 11 of the ’785 patent ................................................................ 44
       B.        Validity Under 35 U.S.C. § 112 ........................................................................................ 44
            1.         The Asserted Claims of the ’785 patent are not invalid for indefiniteness. .............. 44
            2.         The Asserted Claims of the ’209 patent are sufficiently enabled.............................. 44
 XI.        VALIDITY OF U.S. PATENT NO. 9,937,223 .................................................................... 44
       A.        Validity Under 35 U.S.C. § 103 ........................................................................................ 44
            1.         Claims 1 & 5 – 11 of the ’223 patent would not have been obvious ........................ 44
            2.         Differences between prior art and Claims 1 and 5 – 11 of the ’223 patent ............... 45
                 a.        Claim 1 of the ’223 patent .................................................................................... 45
                      i. acetate buffer ......................................................................................................... 46
                      ii. pH .......................................................................................................................... 46
                      iii. puncturing the dispensing region of the container a second time and drawing from
                           the container a second portion of the pharmaceutical composition wherein the
                           second time that the dispensing region of the container is punctured occurs at least
                           48 hours after the first time that the dispensing region of the container is
                           punctured............................................................................................................... 47
                      iv. Intravenously administering the second portion of the pharmaceutical composition
                          to the human. ......................................................................................................... 47
                      v. The administration of the second portion of the pharmaceutical composition
                         provides to the human from about 0.01 units of vasopressin or the
                         pharmaceutically acceptable salt thereof per minute to about 0.1 units of
                         vasopressin or the pharmaceutically acceptable salt thereof per minute. ............. 48
                 b.        Dependent Claims 5 – 8 of the ’223 patent........................................................... 48
                 c.        Dependent Claim 9 of the ’223 patent .................................................................. 48


                                                                             iv
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 872 of 1374 PageID #:
                                    27377
                            TABLE OF CONTENTS

               d.        Dependent Claim 10 of the ’223 patent ................................................................ 48
               e.        Dependent Claim 11 of the ’223 patent ................................................................ 49
     B.        Validity Under 35 U.S.C. § 112 ........................................................................................ 49
          1.         The asserted claims are not indefinite ....................................................................... 49
          2.         Claim 11 of the ’223 patent is a proper dependent claim .......................................... 49
          3.         The asserted claims are sufficiently enabled ............................................................. 50
 XII. OBJECTIVE INDICIA OF NONOBVIOUSNESS.............................................................. 50
 XIII. CONCLUSION ..................................................................................................................... 50




                                                                      v
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 873 of 1374 PageID #:
                                    27378



  the use of a preservative to extend shelf-life generally, and does not describe a process for

  formulating vasopressin or storing it in a stable medium with 0 – 2% degradation products.

         Accordingly, Eagle has failed to demonstrate that the cited prior art renders this limitation

  obvious.

                                     iii. The unit dosage form has a pH of 3.5 to 4.1

         None of the prior art cited by Eagle expressly discloses this limitation. Nor does Eagle

  cite any evidence that the pH of Pitressin was known prior to the time of the claimed inventions

  of the patents-in-suit. Eagle cites disclosures in the FDA Biopharmaceutics Review regarding

  the pH of Pitressin, but as noted above, Eagle fails to show that that document qualifies as prior

  art and does not cite any evidence that the pH of Pitressin was known prior to the time of the

  claimed inventions. Without demonstrating that the pH of Pitressin was known to POSAs, Eagle

  cannot demonstrate that it would have been obvious to modify or combine the prior art to arrive

  at the pH range recited in these claims.

         Eagle argues that the Vasopressin Labels and PPC 2009 disclose pH ranges of 2.5 – 4.5

  that overlap with the range recited in this limitation. There is nothing in these references that

  would have directed a POSA towards the claimed pH values. Other prior art, however, would

  have directed a POSA away from the claimed values. For example, the Bi 2000 reference

  reported optimal stability of 3.35 for vasopressin. Bi 2000 at 90 (“Fig. 2 indicates that AVP is

  most stable at pH 3.35 among pH values tested and its degradation rate is highly pH –

  dependent.”). And Connors taught that the “[m]aximal stability [of vasopressin] is seen at pH

  3.” Connors at 787.

         Additionally, testing performed by Par, including the work reflected in the prosecution

  histories, the patent specifications, and other development documentation, show the criticality of

  pH to the stability of vasopressin and the levels of impurities. See, e.g., ’526 patent at Examples
                                                   21
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 874 of 1374 PageID #:
                                    27379



  9, 10 and Figs. 11 – 18; PAR-VASO_0002304 – 317; PAR-VASO_0002580 – 590; PAR-

  VASO_0004903 – 910; PAR-VASO_0008804 – 824; PAR-VASO_0093612 – 671; PAR-

  VASO_0226936 – 7034. Eagle seeks to rebut this evidence by arguing that there was no

  teaching away, but as noted above, to the extent it was applicable, prior art references would

  have directed a POSA away from the claimed values. Par also disputes Eagle’s criticisms of the

  reliability of its test results.

          Eagle’s citation of general references purporting to show that optimizing stability is

  desirable and that pH is one factor that may affect stability is similarly inadequate to render this

  limitation obvious. Eagle uses impermissible hindsight reasoning to reconstruct the claimed

  inventions without any guidance from the art as to how or why to do so. For example, Eagle

  alleges that a POSA would have optimized the stability of prior art vasopressin formulations, but

  Eagle points to no evidence showing that the stability of those formulations was a concern or

  known to be in need of improvement. Moreover, in view of the unpredictability of the art with

  respect to peptide formulations, the vast array of options for potentially improving stability, and

  the evidence that the prior art pointed away from the particular solutions claimed by the

  inventors here, among other things, Eagle has failed to show by clear and convincing evidence

  that the claimed pH values would not have been obvious in view of the prior art it cites.

                                     iv. Diluting the unit dosage form in a diluent to provide a
                                         concentration from about 0.1 units/mL to about 1 unit/mL
                                         of vasopressin or the pharmaceutically – acceptable salt
                                         thereof

          The cited references do not disclose or render obvious the unit dosage form as claimed.

                                     v. Administering the diluted unit dosage form to the human
                                        by intravenous administration

          The cited references do not disclose or render obvious the unit dosage form as claimed.



                                                   22
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 875 of 1374 PageID #:
                                    27380



  the asserted claims” (ActiveVideo Networks, 694 F.3d at 1327); why the combination allegedly

  “yield[s] a predictable result” (KSR, 550 U.S. at 416), or “why a person of skill in the art would

  have combined the elements from specific references in the way the claimed invention does”

  (ActiveVideo Networks, 694 F.3d at 1328 (emphasis in original) (citing KSR, 550 U.S. at 418)).

         In fact, other than Avanti 2012 and Chang (which is not asserted as prior art), the only

  specific evidence to which Eagle cites is Par’s own internal research documents and PTO

  submissions. This is improper and falls far short of meeting Eagle’s burden.

                                    i. pH limitation

         The reasons set forth above as to why the pH range of 3.5 – 4.1 claimed in the ’239

  patent is not obvious in view of the prior art apply with even more force here where the claimed

  pH value is a narrower subset of that range (3.8). The testing performed by Par, including the

  work reflected in the prosecution histories, the patent specifications, and other development

  documentation, show the criticality of the recited pH value to the stability of vasopressin and the

  levels of impurities. See, e.g., ’526 patent at Examples 9, 10 and Figs. 11 – 18; PAR-

  VASO_0002304 – 317; PAR-VASO_0002580 – 590; PAR-VASO_0004903 – 910; PAR-

  VASO_0008804 – 824; PAR-VASO_0093612 – 671; PAR-VASO_0226936 – 7034; PAR-

  VASO_003050563 – 582. Par discovered the claimed pH value, through diligent work, despite

  the absence of any teaching toward it. Eagle’s ipse dixit statement that “a single point and a

  broad range cannot simultaneously maximize the same property,” Invalidity Contentions at 65,

  misses the point and reflects a misunderstanding of the law—the fact that a range of values may

  be non-obvious and critical to a claimed invention does not mean that any individual point within

  that range cannot also be claimed as part of a non-obvious invention. Accordingly, the prior art

  does not render this limitation obvious.



                                                  29
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 876 of 1374 PageID #:
                                    27381



  modify the specified prior art combination as to allegedly render any of the asserted claims of

  the ’526 patent invalid as obvious under 35 U.S.C. § 103.

         Par has used its best efforts to understand Eagle’s invalidity allegations for the asserted

  claims of the ’526 patent in order to respond to the validity contentions. Par further refers to and

  incorporates herein its responses to the summaries of the cited prior art set forth above, and

  further reserves the right to supplement its responses based on any future positions taken by

  Eagle in this matter.

                 2.       Differences between prior art and claims 1 – 20 of the ’526 patent

                             a. Claim 1

         Par disputes that Eagle has provided clear and convincing evidence that the proposed art

  identified by Eagle discloses the limitations of claim 1 of the ’526 patent for at least he same

  reasons as for claim 1 of the ’239 patent and claim 1 of the ’478 patent noted above. Eagle has

  failed to show how any “specific references could be combined, which combination(s) of

  elements in specific references would yield a predictable result, [and] how any specific

  combination would operate or read on the asserted claims” (ActiveVideo Networks, 694 F.3d at

  1327); why the combination allegedly “yield[s] a predictable result” (KSR, 550 U.S. at 416), or

  “why a person of skill in the art would have combined the elements from specific references in

  the way the claimed invention does” (ActiveVideo Networks, 694 F.3d at 1328 (emphasis in

  original) (citing KSR, 550 U.S. at 418)).

                                    i. pH limitation

         Eagle raises and relies upon the same arguments with respect to this limitation as it did

  with respect to the pH limitation in the ’478 patent, and its contentions are deficient for the same

  reasons as set forth above with respect thereto.



                                                     33
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 877 of 1374 PageID #:
                                    27382



                                     i. pH limitation

         The reasons set forth above as to why the pH range of 3.5 – 4.1 claimed in the ’239

  patent is not obvious in view of the prior art apply with even more force here where the claimed

  pH value is a narrower subset of that range (3.7 – 3.9). The testing performed by Par, including

  the work reflected in the prosecution histories, the patent specifications, and other development

  documentation, show the criticality of the recited pH value to the stability of vasopressin and the

  levels of impurities. See, e.g., ’526 patent at Examples 9, 10 and Figs. 11 – 18; PAR-

  VASO_0002304 – 317; PAR-VASO_0002580 – 590; PAR-VASO_0004903 – 910; PAR-

  VASO_0008804 – 824; PAR-VASO_0093612 – 671; PAR-VASO_0226936 – 7034; PAR-

  VASO_003050563 – 582. Par discovered the claimed pH range, through diligent work, despite

  the absence of any teaching toward it. Eagle’s ipse dixit statement that “[d]ifferent pH targets . .

  . cannot simultaneously be critical to optimizing the same property,” Invalidity Contentions at

  85, misses the point and reflects a misunderstanding of the law—the fact that a range of values

  may be non-obvious and critical to a claimed invention does not mean that a narrower subset

  within that range cannot also be claimed as part of a non-obvious invention. Accordingly, the

  prior art does not render this limitation obvious.

                                     ii. Impurities

         As Eagle implicitly concedes, none of the cited prior art expressly discloses this

  limitation. Nor does Eagle cite any evidence that any POSA was actually in possession of this

  limitation prior to the time of the claimed inventions. Instead, Eagle raises and relies upon the

  same arguments with respect to this limitation as it did with respect to the 0 – 2% vasopressin

  degradation products limitation of claim 1 of the ’239 patent and claims 2 – 4 of the ’239 patent,

  and its contentions are deficient for the same reasons as set forth above with respect thereto.

  Eagle’s assertions that this limitation would have been obvious is based on an unsupported and

                                                   38
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 878 of 1374 PageID #:
                                    27383



  modify the specified prior art combination as to allegedly render any of the asserted claims of

  the ’209 patent invalid as obvious under 35 U.S.C. § 103.

         Par has used its best efforts to understand Eagle’s invalidity allegations for the asserted

  claims of the ’785 patent in order to respond to the validity contentions. Par further refers to and

  incorporates herein its responses to the summaries of the cited prior art set forth above, and

  further reserves the right to supplement its responses based on any future positions taken by

  Eagle in this matter.

                 2.       Differences between prior art and claims 1 – 9 & 11 of the ’785 patent

                             a. Claim 1

         Par disputes that Eagle has provided clear and convincing evidence that the proposed art

  identified by Eagle discloses at least the limitations of claim 1 of the ’785 patent for at least he

  same reasons as for each claim 1 of the patents noted above. Eagle has failed to show how any

  “specific references could be combined, which combination(s) of elements in specific references

  would yield a predictable result, [and] how any specific combination would operate or read on

  the asserted claims” (ActiveVideo Networks, 694 F.3d at 1327); why the combination allegedly

  “yield[s] a predictable result” (KSR, 550 U.S. at 416), or “why a person of skill in the art would

  have combined the elements from specific references in the way the claimed invention does”

  (ActiveVideo Networks, 694 F.3d at 1328 (emphasis in original) (citing KSR, 550 U.S. at 418)).

                                     i. pH limitation

         Eagle raises and relies upon the same arguments with respect to this limitation as it did

  with respect to the pH limitations in the ’209 patent, and its contentions are deficient for the

  same reasons as set forth above with respect thereto.




                                                    42
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 879 of 1374 PageID #:
                                    27384



                 3.      The asserted claims are sufficiently enabled

         Eagle’s arguments for indefiniteness repeat arguments that it made for indefiniteness of

  the other patents addressed above, and those arguments fail for the reasons noted above with

  respect to those patents.

  XII.   OBJECTIVE INDICIA OF NONOBVIOUSNESS

         As noted above, Eagle has failed to meet its prima facie case of obviousness; therefore,

  Par need not assert any objective indicia of nonobviousness in support of its position.

  XIII. CONCLUSION

         Based upon the information available to Par, Eagle has failed to prove by clear and

  convincing evidence that the asserted claims of the ’239, ’478, ’526, ’209, ’785, and ’223 patents

  are invalid at least on the grounds set forth above. Discovery and Par’s investigation is ongoing,

  and Par reserves the right to modify and/or supplement its validity contentions.

  Dated: August 23, 2019                     Respectfully submitted,

                                             FARNAN LLP

                                             /s/ Brian E. Farnan
                                             Brian E. Farnan (Bar No. 4089)
                                             Michael J. Farnan (Bar No. 5165)
                                             919 N. Market St., 12th Floor
                                             Wilmington, DE 19801
                                             Telephone : (302) 777-0300
                                             Fax : (302) 777-0301
                                             bfarnan@farnanlaw.com
                                             mfarnan@farnanlaw.com

                                             Martin J. Black (admitted pro hac vice)
                                             Sharon K. Gagliardi (admitted pro hac vice)
                                             Brian M. Goldberg (admitted pro hac vice)
                                             DECHERT LLP
                                             Cira Centre
                                             2929 Arch Street
                                             Philadelphia, PA 19104
                                             Tel: (215) 994-4000
                                             martin.black@dechert.com

                                                  50
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 880 of 1374 PageID #:
                                    27385



                                   sharon.gagliardi@dechert.com
                                   brian.goldberg@dechert.com

                                   Robert D. Rhoad (admitted pro hac vice)
                                   DECHERT LLP
                                   100 Overlook Center
                                   2nd Floor
                                   Princeton, NJ 08540-7814
                                   Tel: (609) 955-3200
                                   robert.rhoad@dehcert.com

                                   Johnathan D.J. Loeb, Ph.D (admitted pro hac vice)
                                   DECHERT LLP
                                   2400 W. El Camino Real, Suite 700
                                   Mountain View, CA 94040-1499
                                   Tel: (650) 813-4995
                                   jonathan.loeb@dechert.com

                                   Blake B. Greene (admitted pro hac vice)
                                   DECHERT LLP
                                   300 W. 6th Street, Suite 2010
                                   Austin, TX 78701
                                   Tel: (512) 394-3000
                                   blake.greene@dechert.com

                                   Attorneys for Plaintiffs Par Pharmaceutical, Inc.,
                                   Par Sterile Products, LLC, and Endo Par Innovation
                                   Company, LLC




                                        51
Case 1:18-cv-00823-CFC-JLH           Document 299         Filed 08/25/21      Page 881 of 1374 PageID #:
                                            27386



                                   CERTIFICATE OF SERVICE

         I, Brian E. Farnan, hereby certify that on August 23, 2019, a copy of Plaintiffs Par

  Pharmaceutical, Inc., Par Sterile Products, LLC, and Endo Par Innovation Company, LLC’s

  Response to Defendant Eagle Pharmaceuticals Inc.’s Invalidity Contentions was served on the

  following as indicated:

  Via E-Mail                                        Via E-Mail
  David E. Moore                                    Benjamin A. Lasky
  Bindu A. Palapura                                 Jay P. Lefkowitz, P.C.
  Stephanie E. O’Byrne                              Jeanna M. Wacker
  Jennifer Penberthy Buckley                        Sam Kwon
  POTTER ANDERSON &CORROON LLP                      Christopher J. Citro
  Hercules Plaza, 6th Floor                         Kirkland & Ellis LLP
  1313 N. Market Street                             benjamin.lasky@kirkland.com
  Wilmington, DE 19801                              lefkowitz@kirkland.com
  dmoore@potteranderson.com                         jeanna.wacker@kirkland.com
  bpalapura@potteranderson.com                      sam.kwon@kirkland.com
  sobyrne@potteranderson.com                        christopher.citro@kirkland.com
  jbuckley@potteranderson.com                       EagleVasopressinLitigation@kirkland.com

  Attorneys for Defendant Eagle                     Attorneys for Defendant Eagle
  Pharmaceuticals Inc.                              Pharmaceuticals Inc.

                                                      /s/ Brian E. Farnan
                                                      Brian E. Farnan (Bar No. 4089)
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 882 of 1374 PageID #:
                                    27387
                                CONFIDENTIAL




                                  EXHIBIT 15.2

                         PAR’S MOTION IN LIMINE NO. 2
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 883 of 1374 PageID #:
                                    27388



                IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF DELAWARE



   PAR PHARMACEUTICAL, INC., PAR
   STERILE PRODUCTS, LLC and ENDO                  C.A. No. 18-cv-823-CFC
   PAR INNOVATION COMPANY, LLC,


                    Plaintiffs,
         v.

   EAGLE PHARMACEUTICALS INC.,


                    Defendant.


                                  EXHIBIT 15.2.1

        PLAINTIFFS’ MOTION IN LIMINE # 2 TO PRECLUDE STATE
             OF MIND TESTIMONY BY EAGLE’S EXPERTS
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 884 of 1374 PageID #:
                                    27389



        In their reports, Eagle’s experts make numerous assertions regarding intent,

  motive, and state of mind which should be precluded. Courts in this District

  routinely preclude expert testimony regarding “intent, motive, or state of mind, or

  evidence by which such state of mind may be inferred.” Oxford Gene Tech. Ltd. v.

  Mergen Ltd., 345 F. Supp. 2d 431, 443 (D. Del. 2004); see also AstraZeneca LP v.

  Tap Pharm. Prods., Inc., 444 F. Supp. 2d 278, 293-94 (D. Del. 2006); Liqwd, Inc.

  v. L’Oréal USA, Inc., No. 17-14-JFB-SRF, 2019 WL 8014103, at *5 (D. Del. June

  25, 2019). This is because such opinions “have no basis in any relevant body of

  knowledge or expertise.” In re Rezulin Prods. Liab. Litig., 309 F. Supp. 2d 531,

  546 (D. Del. 2004). Such testimony is harmful and prejudicial because it allows

  unqualified experts “improperly to assume the role of advocates for the [party]’s

  case by arguing as to the intent or motives” underlying a particular action. Id.

        For example, in Dr. Chyall’s reports, he opines that the inventors and Par

  “were driven to selectively produce and withhold information in order to support

  their criticality allegations.” Ex. B (Chyall Reply Report) ¶ 90; see also Ex. A

  (Chyall Opening Report) ¶¶ 84 (“[T]he data provided to the examiner were

  improperly presented and skewed to mislead the examiner . . . .”), 141. This is

  legal argument masquerading as expert opinion. Dr. Chyall is simply not qualified

  to testify regarding why the inventors or Par submitted declarations. See Ex. C

  (Chyall C.V.). These opinions should be stricken and all of Eagle’s experts should

                                            1
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 885 of 1374 PageID #:
                                    27390



  be precluded from testifying at trial on the subject of inventor and corporate intent

  or state of mind.

        In addition, Eagle’s experts should not be permitted to opine about the patent

  examiner’s state of mind, including what the examiner would have done given

  different information. Experts in patent cases are not experts “in the field of

  retroactive mind reading of the thoughts of patent examiners” and thus may not

  opine or testify “as to the thought processes of an examiner who was provided with

  different information.” See Barry v. Medtronic, Inc., No. 1:14-cv-104, 2016 WL

  7665782, at *2 (E.D. Tex. July 19, 2016); Abbott Biotech. Ltd. v. Cenocor Ortho

  Biotech, Inc., No. 09-40089-FDS, 2014 WL 7330777, at *8 (D. Mass. Dec. 19,

  2014) (holding that an expert “may not speculate as to what the examiner did or

  did not think, or how different information would have impacted the examiner’s

  opinions or thoughts….”); accord The Medicines Co. v. Mylan Inc., No. 11-cv-

  1285, 2014 WL 1516599, at *4 (N.D. Ill. Apr. 17, 2014); Applied Materials, Inc. v.

  Advanced Semiconductor Materials Am., Inc., No. C 92-20643 RMW, 1995 WL

  261407, at *3 (N.D. Cal. Apr. 25, 1995).

        Here, Eagle’s experts repeatedly opine regarding what the Examiner would

  have done if provided with different information—e.g., Dr. Chyall opines that “had

  the Examiner relied on the April 2014 Vasostrict Label as prior art, she would not

  have permitted the issuance of the claims of the patents-in-suit.” Ex. A ¶ 132; see

                                             2
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 886 of 1374 PageID #:
                                    27391



  also, e.g., Ex. D (Cross Report) ¶ 247; Ex. E (Park Opening Report) ¶ 390.

  Similarly, Dr. Chyall’s opinions regarding what the Examiner understood or relied

  on should be similarly excluded. See, e.g., Ex. B ¶ 96 (“[I]t is evident that the

  Examiner relied on the inventors to accurately and comprehensively disclose the

  variability present in the data so that she could come to a reliable conclusion.”).

  The Court should exclude any such opinions or testimony regarding what the

  Examiner thought or would or would not have done under different circumstances,

  or what the Examiner’s thought processes were. Such speculative statements are

  irrelevant and outside the province of scientific expert testimony. Neither Dr. Park

  nor Dr. Chyall is an expert in patent law or patent prosecution procedure. See Ex.

  F (Chyall Dep.) 38:10-20; Ex. E, Ex. C.

        Accordingly, Par respectfully requests that the Court strike all state of mind

  opinions from the below paragraphs and preclude Eagle’s experts from testifying

  regarding state of mind—including without limitation inventor intent and examiner

  state of mind—at trial:

      Cross ¶¶ 47, 243-253;
      Park Opening Section XIV, particularly ¶¶ 390, 416, 426, 432;
      Ex. G, Park Reply ¶¶ 25, 37, 53; Section VI, particularly ¶ 156;

      Chyall Opening ¶¶ 9, 83-84, 90, 102, 111-114, 118, 121, 124-125, 127, 130-
       132, 136, 141-146, 149, 155-156, 170, 177, 186, 188, 194-195; and
      Chyall Reply ¶¶ 12, 19, 21, 60, 90, 96, 120.

                                            3
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 887 of 1374 PageID #:
                                    27392



   Dated: May 11, 2020              Respectfully submitted,

                                    FARNAN LLP

                                    /s/ Brian E. Farnan
                                    Brian E. Farnan (Bar No. 4089)
                                    Michael J. Farnan (Bar No. 5165)
                                    919 N. Market St., 12th Floor
                                    Wilmington, DE 19801
                                    Telephone : (302) 777-0300
                                    Fax : (302) 777-0301
                                    bfarnan@farnanlaw.com
                                    mfarnan@farnanlaw.com

                                    Martin J. Black (admitted pro hac vice)
                                    Sharon K. Gagliardi (admitted pro hac vice)
                                    Brian M. Goldberg (admitted pro hac vice)
                                    DECHERT LLP
                                    Cira Centre
                                    2929 Arch Street
                                    Philadelphia, PA 19104
                                    Tel: (215) 994-4000
                                    martin.black@dechert.com
                                    sharon.gagliardi@dechert.com
                                    brian.goldberg@dechert.com

                                    Robert D. Rhoad (admitted pro hac vice)
                                    DECHERT LLP
                                    502 Carnegie Center
                                    Suite #104
                                    Princeton, NJ 08540
                                    Tel: (609) 955-3200
                                    robert.rhoad@dehcert.com

                                    Johnathan D.J. Loeb, Ph.D (admitted pro hac
                                    vice)
                                    DECHERT LLP
                                    2400 W. El Camino Real, Suite 700
                                    Mountain View, CA 94040-1499
                                    Tel: (650) 813-4995

                                       4
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 888 of 1374 PageID #:
                                    27393



                                    jonathan.loeb@dechert.com

                                    Blake B. Greene (admitted pro hac vice)
                                    DECHERT LLP
                                    300 W. 6th Street, Suite 2010
                                    Austin, TX 78701
                                    Tel: (512) 394-3000
                                    blake.greene@dechert.com

                                    Attorneys for Plaintiffs Par Pharmaceutical,
                                    Inc., Par Sterile Products, LLC, and Endo
                                    Par Innovation Company, LLC




                                        5
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 889 of 1374 PageID #:
                                    27394



                          CERTIFICATION OF COMPLIANCE

        The foregoing document complies with the type-volume limitation of this

  Court’s March 2, 2020 form Scheduling Order For All Cases where Infringement is

  Alleged. The text of this brief, including footnotes, was prepared in Times New

  Roman, 14 point. According to the word processing system used to prepare it, the

  brief contains 750 words, excluding the case caption, signature block, table of

  contents and table of authorities.



                                             /s/ Brian E. Farnan
                                             Brian E. Farnan (Bar No. 4089)
  Dated: May 11, 2020




                                         1
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 890 of 1374 PageID #:
                                    27395




                         EXHIBIT A
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 891 of 1374 PageID #:
                                    27396
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 892 of 1374 PageID #:
                                    27397



  and ranges of the asserted claims (i.e., 3.5–4.1, 3.7–3.9, and 3.8) are critical over PPC’s pH of 2.5–

  4.5.

          9.      Furthermore, I have been asked to provide my opinion as to whether the data

  presented by the inventors during prosecution of the patents-in-suit would have been sufficient to

  show criticality over the formulation described in an April 2014 label for the original formulation

  of Par’s Vasostrict product, which set forth a pH range of 3.4–3.6. As I explain below, it is my

  opinion that they would not have been. Had the April 2014 label been relied upon by the Examiner

  as prior art, the inventors could not have made the criticality claims they did based on the submitted

  data.

          10.     Relatedly, as I describe in the background section of this report, I understand that

  Pitressin and the original Vasostrict formulation are prior art vasopressin formulations that were

  sold prior to the earliest effective filing dates of the patents-in-suit. I understand that these products

  were both sold with an initial pH range of 3.4–3.6 before the earliest filing date of the patents-in-

  suit. For the reasons discussed below, it is my opinion that the data and information set forth in

  the Kannan Declaration do not demonstrate that the claimed pH and ranges of the asserted claims

  (i.e., 3.5–4.1, 3.7–3.9, and 3.8) are critical over Pitressin and Vasostrict, with their initial pH range

  of 3.4–3.6.

          11.     Finally, I have been asked to provide my opinion regarding whether certain

  information that the inventors withheld from the Examiner during prosecution relating to the

  testing and resulting data they submitted in support of their criticality assertions, including certain

  normalized data and results of a separate pH optimization study, would have been material to the

  prosecution of the patents-in-suit. For the reasons discussed below, it is my opinion that they

  would have been.




                                                      3
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 893 of 1374 PageID #:
                                    27398



  batch record, shows that

                     See AR3-VASO-0000001-22. Each milliliter of American Regent’s product

  contained 20 I.U. (i.e., units) of Vasopressin, USP; 9 mg of Sodium Chloride, USP; and 5 mg of

  chlorobutanol, NF as an antimicrobial agent.

                                                See AR3-VASO-0000009.

  VI.    SUMMARY OF OPINIONS

         83.     In my opinion, the data and information set forth in the Kannan Declaration—even

  if assumed to be reliable and correct, and even after setting aside the variability inherent in the

  data—does not demonstrate that the pH values and ranges of the asserted claims (i.e., 3.5–4.1, 3.7–

  3.9, and 3.8) are critical for stability of vasopressin formulations as compared to the April 2014

  Vasostrict Label, the original Vasostrict formulation, or Pitressin. Thus, had the examiner relied

  on one or more of those prior art references or products, the inventors would not have been able to

  secure the issuance of the patents-in-suit.

         84.     It is further my opinion that the inventors withheld critical information from the

  examiner that would have been directly material to assessing their claims of criticality of the

  claimed pH and ranges of the patents-in-suit (i.e., 3.5–4.1, 3.7–3.9, and 3.8). In fact, as I detail

  below, the inventors selectively produced and withheld relevant information such that the data

  provided to the examiner were improperly presented and skewed to mislead the examiner to

  believe that the claimed claimed pH and ranges could be genuinely distinguished from the prior

  art. In my opinion, there is no rationale or scientific basis for the inventors’ selective production

  and presentation of the data to the patent office.

         85.     It is further my opinion that the inventors cannot establish the criticality of the

  claimed pH and ranges in any event because there were prior art vasopressin formulations available




                                                   28
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 894 of 1374 PageID #:
                                    27399



  April 2014 Vasostrict Label disclosed each and every limitation of all pending claims, and

  therefore anticipated them. PAR-VASO-0006453 at 8325–329, 8349-356. The examiner,

  however, withdrew her rejection over the April 2014 Vasostrict Label, based on the Kannan and

  Bonomi-Huvala declarations, which alleged that the information set forth in the April 2014

  Vasostrict Label originated from the named inventors, Matthew Kenney and Vinayagam Kannan.

         89.     In my view, the fact that the examiner found that the April 2014 Vasostrict Label

  teaches every limitation of all pending claims is itself clear evidence that the Label was material

  prior art. Furthermore, it is my understanding that Drs. Kinam Park and Carmen Cross have

  concluded that the April 2014 Vasostrict Label discloses each and every limitation of the ’239

  patent claims as issued, either expressly or inherently.

         90.     I understand one cannot overcome an anticipation rejection by demonstrating

  criticality. Because the pending claims of the ’877 Application were rejected on the basis of

  anticipation, the inventors could not have relied on alleged criticality to overcome the rejection.

  Nor could they have relied on criticality to overcome an objection of the final claims as anticipated

  by the April 2014 Vasostrict Label. Thus, in my opinion, the claims of the ’239 patent would not

  have issued, had the examiner relied on the April 2014 Vasostrict Label as prior art.

         91.     Accordingly, it is my opinion that the April 2014 Vasostrict Label satisfies the but-

  for materiality standard for the ’239 patent.

         92.     My review of the April 2014 Vasostrict Label and the issued claims of the ’239

  patent confirms that the issued claims of the ’239 patent would have been anticipated (which would

  preclude criticality). The claims of the ’239 patent recite a method of increasing blood pressure in

  a human in need thereof by administering vasopressin. For example, Claim 1 recites as follows:

         1. A method of increasing blood pressure in a human in need thereof, the method
         comprising:



                                                   30
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 895 of 1374 PageID #:
                                    27400



                         The inventors could not have shown criticality over the April 2014
                         Vasostrict Label for the claims of the ’526, ’209, and ’785 patents

         101.    The ’526, ’209, and ’785 patents are each continuations-in-part of the ’239 patent,

  and as with the ’239 patent, both Vinayagam Kannan and Matthew Kenney are named as inventors.

  Further, the same examiner who reviewed the ’239 patent (Christina Bradley) was the examiner

  of record during prosecution of the ’526, ’209, and ’785 patents.

         102.    The applications for the ’526, ’209, and ’785 patents were each filed after the

  examiner had disqualified the April 2014 Vasostrict Label during prosecution of the ’239 patent.

  As set forth below, had the April 2014 Vasostrict Label been available as prior art for the examiner,

  it is my opinion that the inventors could not have shown criticality of the claims of the ’526, ’209,

  and ’785 patents.

         103.    Importantly, the claims of the ’526, ’209, and ’785 patents are highly similar to the

  claims of the ’239 patent. The main difference between the ’239 patent claims and those of the

  ’526, ’209, and ’785 patents is that the latter three patents have narrower claimed pH ranges or

  value (3.8 for the ’526 patent and 3.7–3.9 for the ’209 and ’785 patents). For example, the ’526

  patent, like the ’239 patent, claims administering a vasopressin formulation comprising: (1) about

  0.01 to about 0.07 mg/mL vasopressin; (2) acetic acid; and (3) water. See, e.g., ’526 patent at

  claim 1. The ’526 patent recites the same rate of administration as the ’239 patent: 0.01 to 0.1

  units of vasopressin per minute. See, e.g., id.

         104.    Both the ’209 and ’785 patents require a vasopressin formulation comprising about

  0.01 to about 0.07 mg/mL vasopressin. See, e.g., ’209 patent at claim 1; ’785 patent at claim 1.

  The ’209 patent also recites the same rate of administration as the ’239 patent: 0.01 to 0.1 units of

  vasopressin per minute. See, e.g., id.




                                                    34
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 896 of 1374 PageID #:
                                    27401



         108.    I understand that Par has not yet contended that there is a material difference

  between



         109.    I also am aware that Par has alleged that Eagle’s ANDA product and its proposed

  label meet each and every limitation of the asserted claims of the ’526, ’209 and ’785 patents, and

  therefore infringe the asserted claims.



                   it must follow then that the original Vasostrict product and the April 2014

  Vasostrict Label also meet each and every limitation of the asserted claims of the ’526, ’209 and

  ’785 patents, thereby anticipating the asserted claims.

         110.    Thus, Par’s assertion of infringement in this action establishes that the April 2014

  Vasostrict Label is material prior art to the asserted claims of the ’526, ’209 and ’785 patents.

  Further, because under Par’s allegation of infringement, the April 2014 Vasostrict Label (and the

  original Vasostrict, which is described therein) would anticipate the asserted claims of the ’526,

  ’209 and ’785 patents, any allegations of criticality would be irrelevant. The inventors could not

  have secured the issuance of those claims, regardless of the substance of their criticality

  allegations.

                         ii.    The data set forth in the Kannan declaration could not have
                                demonstrated criticality over the April 2014 Vasostrict Label

         111.    The data provided in the declarations submitted during the prosecution of the

  patents-in-suit (e.g., the Kannan Declaration & Vandse Declaration) do not support the inventors’

  argument that the claimed pH and ranges (i.e., 3.7–3.9, and 3.8) of the ’526, ’209 and ’785 patents

  are critical. In this section, I set aside the design flaws, errors in analysis, and the general

  unreliability of the data set forth in the these declarations, and provide my views on whether the



                                                  37
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 897 of 1374 PageID #:
                                    27402



  data from those declarations could establish criticality of the claimed pH and ranges, had the April

  2014 Vasostrict Label been available as prior art to the examiner of the patents-in-suit. My view

  is, even making the assumption that all data recited in the declarations are reliable (an assumption

  with which I disagree), the data does not demonstrate the criticality of the claimed pH and pH

  ranges (i.e., 3.7–3.9, and 3.8) over the April 2014 Vasostrict Label.

         112.    I understand that in seeking to establish criticality of a claimed element over the

  prior art, it is insufficient to demonstrate a difference in mere degree, rather than in kind. It is my

  opinion that, if the April 2014 Vasostrict Label were relied on by the examiner as prior art, the

  inventors could not have shown a difference in kind for the pH ranges required in the claims of the

  ’526, ’209 and ’785 patents over the April 2014 Vasostrict Label (or Vasostrict, which is described

  in the label). A close inspection of the data set forth in the declarations shows that the stability of

  vasopressin formulations stored at the claimed pH and ranges (i.e., 3.7–3.9, and 3.8) is effectively

  indistinguishable from those formulations with the pH of 3.4–3.6, a range expressly disclosed in

  the April 2014 Label.

         113.    During prosecution of each of the ’526, ’209, and ’785 patents, the examiner

  rejected the pending claims as obvious in view of PPC, which discloses a pH of 2.5 to 4.5 See

  PAR-VASO-0002629 at 4766–68 (’526 patent); PAR-VASO-0005400 at 5732-34 (’209 patent);

  PAR-VASO-0009650 (’785 patent). The examiner withdrew her rejections based on the data

  submitted in the Kannan Declaration (and supporting Vandse declarations, which contain

  duplicative data), which I understand was included in Example 10 of each of the ’209 and ’785

  patents. PAR-VASO-0002629 at 5382 (’526 patent); PAR-VASO-0005400 at 6436 (’209 patent);

  PAR-VASO-0009319 at 10349 (’785 patent); see also PAR-VASO-0005400 at 5816–517 (relying

  on data included in Example 10 and Figures 15–18 of the ’209 patent specification to support the




                                                    38
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 898 of 1374 PageID #:
                                    27403



  alleged criticality of a pH of 3.7–3.9); PAR-VASO-0009319 at 9721–722 (relying on same data

  from ’785 patent specification) As set forth herein, had the examiner relied on the April 2014

  Vasostrict Label, including its disclosure of vasopressin with pH of 3.4 to 3.6, the inventors could

  not have established criticality.

                         a)      The inventors admitted during prosecution that the pH range
                                 disclosed in the April 2014 Vasostrict Label is stable

         114.    It is my opinion that the examiner would not have found the claimed pH and ranges

  in the issued claims of the ’526, ’209, and ’785 patents critical, had the April 2014 Vasostrict Label

  been available as prior art, because the inventors admitted during prosecution that Vasostrict’s pH,

  as disclosed as 3.4–3.6, is stable.

         115.    Specifically, the Kannan Declaration represented to the examiner that the pH range

  of 3.5–4.1, which mostly overlaps with and is inclusive of the April 2014 Vasostrict Label’s pH

  of 3.4–3.6, has “good stability”:

         Thus, the data in Figure 5 indicate that the vasopressin stability is highest in the pH
         range of 3.5 to 4.5, and decreases below pH 3.5. The data in Figure 6 show that the
         % total impurities after four weeks at 40 C⁰ was lowest and most consistent in the
         range of pH 3.5 and 4.1. Thus, the data in both Figures together indicate that
         vasopressin becomes less stable outside this range, at pH values above 4.1 and
         below 3.5.

         As I understand, the claims submitted herewith cover a vasopressin formulation at
         a pH of 3.5 to 4.1. The claimed pH range of 3.5 to 4.1 reflects the good stability
         of vasopressin provided at pH 3.5 to 4.1 at both temperatures tested, as shown in
         Figures 5–6.

  Kannan Declaration at ¶¶ 17-18 (emphasis added).

         116.    Notably, this finding regarding the stability of pH 3.5 to 4.1 was alleged to be

  unexpected in view of the prior art. Specifically, based on the data provided in the Kannan

  Declaration, the applicant argued to the patent office that “none of the cited references disclose a

  pH of 3.5 to 4.1 of a vasopressin formulation” and that “[a] person of ordinary skill in the art would



                                                   39
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 899 of 1374 PageID #:
                                    27404



  not have a reasonable expectation of obtaining an acceptable level of stabilization at a pH of 3.5

  to 4.1 based on the cited references.” PAR-VASO-0006453 at 8792. The applicant thus asserted

  that the Kannan Declaration “provides surprising and unexpected results” that the pH range of

  3.5 to 4.1 is stable, which the applicant argued would not have been “evident from the disclosures

  of the cited reference because the cited references do not disclose a pH for vasopressin storage,

  and PPC provides no guidance for the selection of the pH range of 3.5 to 4.1 from the disclosed

  range of pH 2.5-4.5.” Id. at 792-794.

         117.    Thus, during the prosecution of the ’239 patent, the inventors repeatedly argued to

  the patent office that the April 2014 Vasostrict Label’s pH of 3.4–3.6, or at least part of that range,

  i.e. 3.5–3.6, “reflects the good stability of vasopressin” based on the data provided in the Kannan

  Declaration. The same data set forth in the Kannan Declaration that led to the inventors’

  conclusion that “the claimed pH range of 3.5 to 4.1 reflects the good stability” was also relied on

  by the inventors to later assert that a pH of 3.8 and the pH range of 3.7 to 3.9 are critical. Kannan

  Declaration at ¶18; PAR-VASO-0002629 at 4868–869 (’526 patent); PAR-VASO-0005400 at

  5816–517 (’209 patent); PAR-VASO-0009319 at 9721–722 (’785 patent).

         118.    Accordingly, based on the inventors’ own representation to the patent office, the

  April 2014 Vasostrict Label’s pH of 3.4–3.6 (or at least half of it) already “reflects the good

  stability of vasopressin.” Thus, had the examiner relied on the April 2014 Vasostrict Label as

  prior art, based on the inventors’ representations, the examiner could not have found a pH of 3.8

  and the pH range of 3.7 to 3.9 critical to stability. This conclusion is particularly warranted because

  the inventors relied on the same set of experiments to reach their conclusion that the pH range of

  “3.5 to 4.1 reflects the good stability,” and later that the pH of 3.8 and the range of 3.7 to 3.9 also

  provide good stability.




                                                    40
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 900 of 1374 PageID #:
                                    27405



                         b)      The specifications of the ’526, ’209, and ’785 patents confirm
                                 that the April 2014 Vasostrict Label’s pH of 3.4–3.6 is stable

         119.    Consistent with the inventors’ own representation to the patent office that the April

  2014 Vasostrict Label’s pH would have “good stability,” the specifications of the patents-in-suit

  reaffirm that the pH range of 3.4 to 3.6 would be stable. For example, the specifications of the

  ’526, ’209, and ’785 patents teach that a vasopressin formulation with a pH of 3.4 to 3.6 would be

  suitable for “Clinical Use”:

                                              Example 6

                        Illustrative Vasopressin Formulation for Clinical Use

         A formulation for vasopressin that can be used in the clinic is detailed in TABLE
         5 below:




                                              Example 7

                Illustrative Regimen for Therapeutic Use of a Vasopressin Formulation

                                                  ***

         The 1 mL solution contains vasopressin 20 units/mL, chlorobutanol, NF 0.5% as a
         preservative, and water for injection, USP adjusted with acetic acid to pH 60 3.4-3.6.

  ’526 patent at 59:30-61:61; ’209 patent at 59:60-62:21; ’785 patent at 59:21-61:53.

         120.    This express teaching that pH values outside of those claimed, including the pH of

  the April 2014 Vasostrict Label, are suitable for practicing “the invention” of the patents-in-suit

  negates the inventors’ claims of criticality. The ’526, ’209, and ’785 patents also teach that “[a]t

  25° C., pH 3.7 provided the highest stability for vasopressin,” while “[a]t 40° C., pH 3.6 provided

  the highest stability for vasopressin.” ’526 patent at 97:22-28; ’209 patent at 97:63-98:2; ’785



                                                  41
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 901 of 1374 PageID #:
                                    27406



  patent at 96:65-97:6. The ’526, ’209, and ’785 patents therefore teach that a pH of 3.6 (as taught

  in the April 2014 Vasostrict Label) or 3.7 provides maximum stability for vasopressin

  compositions. See id.

         121.    Moreover, the patents-in-suit describe additional stability data that are not reflected

  in the Kannan and Vandse Declarations that show that stability of vasopressin is optimal around

  pH 3.5 (as taught in the April 2014 Vasostrict Label). Specifically, Figure 9 of the patents-in-suit

  illustrate that the assay value for vasopressin was highest at pH 3.5 and the level of impurities at

  pH 3.5 was slightly higher but comparable to that at pH 3.75:




  ’526 patent Fig. 9; ’209 patent Fig. 9; ’785 patent Fig. 9 (annotated). Based on the data presented

  above, I understand that one of the named inventors, Matthew Kenney, concluded that:

         The most stable pH is about 3.5. This is the pH of the current formulation therefore
         no peptide stability can be gained by optimizing pH.

  PAR-VASO_0200880 at 887; see also, e.g., id. at 908. This data would have further convinced

  the examiner that the claimed pHs of 3.7-3.9 and 3.8 cannot be critical over the April 2014

  Vasostrict’s pH of 3.4-3.6.




                                                   42
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 902 of 1374 PageID #:
                                    27407



  Kenney Dep. Tr. 74:8–18; see also, e.g., PAR-VASO_0028731 at 733. Par’s current, reformulated

  Vasostrict product also has a shelf life stability specification allowing 17% impurities after 24

  months. PAR-VASO_0082707.

         124.    Accordingly, based on the information provided in the specifications of the ’526,

  ’209, and ’785 patents, a skilled person would have been informed of the inventors’ conclusion

  that vasopressin formulations with pH 3.4–3.6 would be stable, and in fact, that such formulations

  would be suitable for clinical use. This reaffirms that the examiner would not have allowed the

  asserted claims of the ’526, ’209, and ’785 patents over the April 2014 Vasostrict label.

                        c)      The data set forth in the Criticality Declarations could not have
                                shown that vasopressin formulations with the claimed pH and
                                ranges are more stable over the April 2014 Vasostrict Label

         125.    It is further my opinion that the inventors could not have shown criticality of the

  claimed pH and ranges over Par’s commercial Vasostrict product described in the April 2014

  Vasostrict Label, had it been considered as prior art by the examiner.

         126.    As discussed above, the April 2014 Vasostrict Label describes Par’s commercial

  vasopressin product, Vasostrict, which was FDA-approved in April 2014. This product was FDA-

  approved and commercially available for use at the time the inventors submitted their Criticality

  Declarations. The April 2014 Vasostrict Label describes the original formulation of Vasostrict as

  “contain[ing] vasopressin 20 units/mL, chlorobutanol, NF 0.5% as a preservative, and Water for

  Injection, USP adjusted with acetic acid to pH 3.4 – 3.6.” PAR-VASO-0006453 at 8354; see also

  PAR-VASO_0072719.

         127.    The April 2014 Vasostrict Label, and the original formulation of Vasostrict, have

  materially different compositions than the test compositions described in the Kannan Declaration.

  As such, a skilled person, as well as the examiner, would have known that the results of the




                                                  44
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 903 of 1374 PageID #:
                                    27408
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 904 of 1374 PageID #:
                                    27409
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 905 of 1374 PageID #:
                                    27410
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 906 of 1374 PageID #:
                                    27411
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 907 of 1374 PageID #:
                                    27412
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 908 of 1374 PageID #:
                                    27413
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 909 of 1374 PageID #:
                                    27414
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 910 of 1374 PageID #:
                                    27415



         144.    Further, based on the review of the underlying data for this Figure 5, the sample

  prepared at pH 3.6 was reported to have an impurity level of 1.15% while the formulation at pH

  3.8 was reported to have an impurity level of 1.02%. PAR-VASO-0002629 at 4901; PAR-

  VASO_0034750; PAR-VASO_0231067. Thus, the difference in the reported impurity values in

  the data recited in the Kannan Declaration between pH 3.8 and pH 3.6 is no more than 0.13% after

  storage at 25°C. Id. Even if this reported difference is assumed to be a genuine numerical

  difference (which one cannot conclude given the flaws in the data discussed below), a difference

  of 0.13% is one of degree, not kind.

         145.    The trend continues with the impurity data reported at 40 oC, which would have

  again confirmed to the examiner that pH 3.7–3.9 or 3.8 is not critical or meaningfully

  distinguishable over the April 2014 Vasostrict Label’s pH 3.4–3.6. The following is an annotated

  version of Figure 6 of the Kannan Declaration:




  Kannan Decl., Fig. 6 (annotated); see also Vandse Decl., Fig. 2.



                                                   54
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 911 of 1374 PageID #:
                                    27416



         146.    Figures 5 through 8 of the Kannan Declaration, discussed above, were relied on by

  the inventors to convince the examiner that various different claimed pH and ranges (i.e., 3.5–4.1,

  3.7–3.9, and 3.8) are unexpectedly6 stable over PPC’s pH range of 2.5–4.5. This data could not

  have convinced a reasonable examiner that pH of 3.7–3.9 or 3.8 would provide notable benefit in

  stability over the April 2014 Vasostrict Label’s pH of 3.4 to 3.6.

         147.    That there is no genuine difference between the assay and impurity data for the

  claimed pH and ranges from the April 2014 Vasostrict Label’s pH of 3.4 to 3.6 is even more clear

  once these values are put in context. For example, as I stated above, Par’s own shelf-life

  specification for its reformulated Vasostrict product claimed to embody the ’526, ’209 and ’785

  patents, permits up to 17% total impurities. Kenney Dep. Tr. 74:8–12; see also, e.g., PAR-

  VASO_0028731 at 733. Thus, the difference in impurity levels cited in support of the prosecution

  criticality arguments is one to two orders of magnitude below what Par considers sufficient for its

  commercial Vasostrict products.

         148.    Further, Matthew Kenney testified




  6
      Again, as I state in this report, there is nothing surprising about the fact vasopressin is less
      stable at the ends of PPC’s 2.5-4.5 range than the middle of the range. That is, in fact, precisely
      what a skilled person would have expected, and in fact, numerous vasopressin products,
      including Pitressin, Vasostrict, and American Regent’s product, were adjusted to have a pH
      near the middle of this range.



                                                    55
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 912 of 1374 PageID #:
                                    27417
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 913 of 1374 PageID #:
                                    27418



  See, e.g., PAR-VASO_0058258 at 266, 271; PAR-VASO_0072472 at 474-475; PAR-VASO-

  0006453 at 8354.

         152.     Given the near identical compositions of these two, I would expect Pitressin and

  Vasostrict to exhibit similar stability characteristics. I understand that Par relied on the stability

  data of Pitressin in its NDA filing for Vasostrict because the two products have similar stability

  profiles. See, e.g., PAR-VASO_0047270 at 270-272.

         153.     I have reviewed the inventors’ deposition transcripts, and understand that

                     . See, e.g., Kannan Dep. Tr. 47:3–48:5; Kenney Dep. Tr. at 14:12–16:7; Sanghvi

  30(b)(6) Dep. Tr. 56:15–57:9. But as discussed above, the full characterization of Pitressin,

  including the                 for the drug was not provided to the patent office. Instead, only its

  label, which does not disclose Pitressin’s pH range, nor its stability data, was provided to the

  examiner.

         154.     Pitressin is a very old product that has been used safely and effectively for nearly a

  century. See, e.g., EAGLEVAS0014051 at 308. Par has not yet provided any evidence that

  Pitressin had any safety or efficacy issues. Pitressin was known to be stable, as evidenced by its

  two-year room temperature shelf-life. See PAR-VASO_0058258 at 279; PAR-VASO_0219794

  at 795 (Pitressin Label).

         155.     In view of Pitressin’s long history use, its pH, and comparable stability to

  Vasostrict, it is my opinion that had the inventors disclosed Pitressin’s full composition, the

  examiner would not have found the claimed pH and ranges of the patents-in-suit (3.5-4.1, 3.7-3.9,

  and 3.8) critical over the prior art Pitressin for the same reasons discussed above with respect to

  the April 2014 Vasostrict Label.




                                                   57
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 914 of 1374 PageID #:
                                    27419



  VIII. THE INVENTORS WITHHELD MATERIAL INFORMATION RELEVANT TO
  THE ASSERTED CLAIMS

         156.    In the preceding section, I provided my opinion that the examiner would not have

  been persuaded that the claimed pH and ranges of the patents-in-suit would be critical over the

  April 2014 Vasostrict Label, the original Vasostrict formulation, and Pitressin, even assuming that

  the underlying data set forth in the Kannan Declaration is reliable.

         157.    As set forth in this section, the inventors withheld certain key information necessary

  to understand the reliability of the data set forth in the Kannan Declaration. My review of that

  non-disclosed information leads me to conclude that the experiments described in the Kannan

  Declaration have critical design flaws, and were likely manipulated to provide skewed and more

  favorable presentations towards the claimed pH and ranges over the prior art.

         158.    Further, in addition to the April 2014 Vasostrict Label and Pitressin discussed in

  the preceding section, I set forth below other key information that the inventors appear to have

  been aware of, but did not disclose to the patent office, which would have been material to

  assessing whether the claimed formulations of the patents-in-suit indeed have critical advantages

  over (or are even distinguishable from) the prior art.

         A.

         159.



                 Specifically, for the data provided in the Kannan Declaration, the inventors

  performed two sets of experiments. The first set of experiments, which were initiated in March

  2015, investigated the stability of vasopressin solutions within a pH range from 3.5–4.5. Roughly

  eight months later in November 2015, a second set of experiments was initiated to investigate the

  stability of vasopressin solutions within a pH from 2.5–3.4. See PAR-VASO_0059950 at 59988,



                                                   58
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 915 of 1374 PageID #:
                                    27420
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 916 of 1374 PageID #:
                                    27421



          175.




                                           This selective production was made despite the fact there

  is no reasonable scientific basis to approach normalization of assay and impurity data differently.

  At a minimum, the impurity data should have been normalized to account for the differences in

  composition of the two different sets of solutions prepared for the pH study. The only reasonable

  conclusion based on the selective production, therefore, is that the inventors only produced

  normalized data that supported their criticality arguments.

          176.    None of the samples prepared for the claimed pH values of the patents-in-suit were

  part of the second set of experiments (pH 2.5-3.4) that contained substantially higher levels of

  impurities at the beginning of stability study. It is my opinion that this is unlikely to be

  coincidental. At a minimum, due to the significant lack of proper controls in the experiments

  reflected in the Criticality Declarations, one cannot reliably conclude, based on the data disclosed,

  that any particular pH in-between the studied range of 2.5-4.5 is more or less stable over another

  pH.

          177.    For the same reasons, it is my opinion that had the normalized impurity data been

  disclosed to the examiner, the examiner would not have accepted the inventors’ assertion of

  criticality of the claimed pH and ranges over the prior art and would not have allowed the claims

  of the patents-in-suit.




                                                   70
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 917 of 1374 PageID #:
                                    27422



         B.     The Inventors Withheld Information That Would Have Revealed Important
                Flaws Regarding the Experiments Set Forth In the Kannan Declaration

         178.



                                                                           .

         179.




     .

         180.   An acetate buffer was also used for the underlying experiments performed for the

  Kannan Declaration. See, e.g., Kannan Decl. ¶¶ 4, 10.

         181.

                                                                                          PAR-

  VASO_0200880 at 903-904.



                                      Id. at 904.

         182.




                                                71
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 918 of 1374 PageID #:
                                    27423
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 919 of 1374 PageID #:
                                    27424
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 920 of 1374 PageID #:
                                    27425



  Pitressin, or Vasostrict. Yet, the Criticality Declarations do not disclose or account for the

  variability sourced from the USP standard or other measurement variability.

  IX.    THE CLAIMED PH RANGES ARE NOT CRITICAL OVER THE PRIOR ART IN
         ANY EVENT

         A.      The Data Set Forth in the Criticality Declarations Are Unreliable Due to
                 Critical Design Flaws

         196.    As discussed above, the Kannan Declaration describes the inventors’ experiments

  intended to demonstrate the optimal pH for stability of vasopressin formulations. See generally

  Criticality Declarations. The inventors tested vasopressin formulations from pH 2.5 to 4.5 at 0.1

  pH unit increments in two different sets of experiments, and stored them under two temperature

  conditions, at 25oC or at 40oC, for four weeks. See, e.g., Kannan Decl. ¶¶ 5, 11; see also Vandse

  Decl. Two types of measurements were made to test stability. First, stability was assessed directly

  by measuring the concentrations of the vasopressin in the samples after a four-week incubation

  period at both 25 oC and 40 oC. See, e.g., Kannan Decl. ¶¶ 5–6, 11–12; see also Vandse Decl.

  Second, stability was also assessed by measuring the levels of impurities at the four week time

  point. See, e.g., Kannan Decl. ¶¶ 5–6, 11–12; see also Vandse Decl.

         197.    It is my opinion that the inventors’ experiments described in the Kannan

  Declaration cannot meaningfully inform a skilled person of any genuine difference in stability of

  the claimed pH ranges or value (i.e., 3.5–4.1, 3.7–3.9, and 3.8), from the broader pH range of 2.5–

  4.5 (or from Vasostrict and Pitressin’s target pH of 3.4–3.6), due to a number of significant design

  flaws in the experimentation.

         198.    As I stated above, in all experimental situations, designing and carrying out

  experiments with the proper controls to minimize variability is critical in order to achieve reliable

  and informative results. When the variability in an experiment is erroneously assumed to be

  controlled, accounted for, or even ignored, the experimental results obtained are unreliable or


                                                   77
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 921 of 1374 PageID #:
                                    27426



  Date: November 15, 2019



                                     __________________________________________
                                     Leonard J. Chyall, Ph.D




                                       98
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 922 of 1374 PageID #:
                                    27427




                         EXHIBIT B
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 923 of 1374 PageID #:
                                    27428



                    IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF DELAWARE


   PAR PHARMACEUTICAL, INC., PAR
   STERILE PRODUCTS, LLC, and ENDO
   PAR INNOVATION COMPANY, LLC,

                    Plaintiffs,          C.A. No. 18-00823-CFC



         v.



   EAGLE PHARMACEUTICALS INC.,

                    Defendant.



              REPLY EXPERT REPORT OF LEONARD J. CHYALL, PH.D.
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 924 of 1374 PageID #:
                                    27429



  VI.    LEGAL STANDARDS

         11.     I set forth the legal standards applicable to my analysis in my Opening Report. I

  incorporate those standards herein by reference. I have continued to apply those legal standards

  in this Reply Report.

  VII.   THE CLAIMS OF THE PATENTS-AT-ISSUE ARE NOT CRITICAL OVER THE
         PRIOR ART

         12.     For the reasons set forth in my Opening Report (Section VII), it is my opinion that

  the data set forth in the Criticality Declarations still would not have been and is not sufficient to

  establish criticality of the claimed pH and ranges (i.e., 3.5–4.1, 3.7–3.9, and 3.8), had the April

  2014 Vasostrict Label, Pitressin, and/or Vasostrict been available to the Examiner of the patents-

  at-issue. Furthermore, it is my opinion that this data does not show criticality of any pH claim

  limitation over the prior art discussed by Dr. Kirsch, including the withheld references as well as

  PPC and the American Regent’s Label, among others.

         13.     I have reviewed Dr. Kirsch’s contrary opinions in his Rebuttal Report, and disagree

  with them for at least the following reasons.

         A.      The Inventors and Par Declared that a Number of Different pH Ranges Are
                 Critical

         14.     Dr. Kirsch asserts that

                                                           Kirsch Rebuttal Report ¶ 312. I disagree.

         15.     The context in which the Kannan Declaration was submitted to the Examiner during

  prosecution of the ’239 patent is informative. Before the Kannan Declaration was submitted, the

  Examiner rejected all the pending claims of the ’239 patent as obvious over the prior art.

  11/22/2016 Non-Final Rejection, ’239 Prosecution History (PAR-VASO-0008735-755). The




                                                   4
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 925 of 1374 PageID #:
                                    27430



            18.   The Examiner accepted these representations from the inventors and their attorney

  and allowed the claims of the ’239 patent. In allowing the claims, the Examiner noted that the

  Kannan Declaration is “sufficient to overcome an obviousness rejection over Pharmaceutical

  Partners of Canada because it establishes the criticality of the claimed pH range of 3.5 to 4.1.”

  7/11/2017 Notice of Allowability, ’239 Prosecution History (PAR-VASO-0009273-9276)

  (emphasis added). This is the only reason for issuing the claims that the Examiner provided.

  See id.

            19.   Despite this clear record, Dr. Kirsch nevertheless appears to disagree on the basis

  that the inventors and applicant did not explicitly use the word “critical”. I disagree with that

  narrow reading of the prosecution history. The inventors and applicant conveyed their assertion

  of criticality by asserting, as noted above, that POSA “would not be motivated to develop” a

  formulation with the pH range of 3.5 to 4.1, that that pH range provided “surprising and

  unexpected” results, and that the prior art “teach[es] away from using” that pH range. 5/22/2017

  Argument/Remarks, ’239 Prosecution History (PAR-VASO-0008791-8798). I understand that

  criticality and unexpected results are related legal concepts, and that one way of establishing

  criticality of a claimed range is by showing that the claimed range achieves unexpected results.

  The Examiner understood the inventors’ and applicant’s assertion to be one of criticality, accepting

  that those assertions “established the criticality of the claimed pH range of 3.5 to 4.1.” 7/11/2017

  Notice of Allowability, ’239 Prosecution History (PAR-VASO-0009273-9276) (emphasis added).

  POSA reviewing the file history would likewise understand the statements as an assertion of the

  criticality of the pH range. I note that neither the inventors nor the applicant ever noted any

  disagreement or objection, or offered any correction or clarification, regarding the examiner’s

  stated understanding.


                                                   7
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 926 of 1374 PageID #:
                                    27431



         20.     Dr. Kirsch has not explained what other than criticality of the pH range the

  inventors and applicants were asserting, or how the inventors’ and the applicant’s assertions would

  not convey “criticality.” Regardless, Par inconsistently argued that several different pH values are

  important for stability of vasopressin (i.e., 3.5-4.1, 3.7-3.9, and 3.8) in order to distinguish the

  claims from the prior art and secure their patent claims. Whether or not the phrase “critical” was

  explicitly stated has no impact on my analysis.

         21.     Finally, it cannot be disputed that the Examiner understood the inventors to assert

  that the claimed pH range of 3.5 to 4.1 is critical. Yet, neither the inventors nor the applicant

  sought to correct this understanding, to the extent the Examiner misunderstood their

  representations regarding the claimed pH.

         B.      Dr. Kirsch’s Assertions Regarding Prosecution of the ’209 and ’785 Patents
                 Are Flawed

         22.     In paragraphs ¶¶ 314–316 of the Kirsch Rebuttal Report, Dr. Kirsch appears to

  suggest that

                                                        I disagree.

         23.     Example 15 provides the 15-month room temperature stability data for a drug

  formulation of Table 51, which has the following composition:




                                                    8
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 927 of 1374 PageID #:
                                    27432
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 928 of 1374 PageID #:
                                    27433



  the Criticality Declarations, where the second set of the experiments (at pH 2.5-3.4) that used the

  older lot of vasopressin started off with a higher measured assay value than the first set of

  experiments at pH 3.5-4.5. Because the amount of vasopressin is not expected to increase for an

  older lot of vasopressin, the higher starting assay values for the second set does not make sense.

  This highlights the unreliability of the data disclosed in the Criticality Declarations.

         90.     Because the inventors did not account for all material variability present in their

  data, paragraphs 373–376 of Dr. Kirsch’s Rebuttal Report miss the point. Rather, the fact that the

  inventors disclosed one source of variability (the precision of replicate HPLC injections of the

  same HPLC sample), but ignored the other sources (such as the variability inherent in the USP

  standard), highlights the arbitrary approach the inventors took in disclosing information to the

  Examiner. Such selective production of information cannot be explained by any scientific

  principles, nor does Dr. Kirsch attempt to provide an alternative explanation. In this context, the

  only reasonable conclusion is that the inventors were driven to selectively produce and withhold

  information in order to support their criticality allegations.

         H.      Dr. Kirsch’s Statistical Analysis is Flawed Because He Does Not Consider All
                 Sources of Variability

         91.




                                                                                   While instrumental

  precision is one variable, there are others such as variability in sample composition that would

                                                    41
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 929 of 1374 PageID #:
                                    27434



         94.     Finally, I note a generally accepted method to determine whether or not two

  measured values are statistically different from one another is to conduct a t-test on the differences

  of the means of the values. (Henry L. Alder et. al., Introduction to Probability and Statistics,

  Chapter 10). However, without replicate analysis on the actual values being compared, there is no

  way to determine the mean values, standard deviations, or to apply the appropriate confidence

  limit according to the number of replicates. Because of the lack of replicate values for the pH

  impurity values in the Criticality Declarations or elsewhere, a proper statistical analysis is not

  possible. Therefore, no conclusion can be drawn that the differences in total impurities between

  for example, pH 3.6 and pH 3.8 are statistically significant.

         95.     Dr. Kirsch’s Rebuttal Report leaves unanswered why the inventors withheld

  multiple different sources of variability, including the variability inherent in the USP standard.

  Likewise, his statistical analysis set forth in paragraphs 377–389 ignores these sources of

  variability. Having failed to consider all sources of variability, Dr. Kirsch’s statistical analysis

  necessarily overstates the statistical power of the data set forth in the Criticality Declarations.

  Accordingly, I disagree with his conclusion set forth in paragraphs 377–389.

                 1.      The Examiner was Misled Because the Inventors Selectively Produced
                         Information Regarding Variability

         96.     Regarding Dr. Kirsch’s opinion set forth in paragraph 379 of his Rebuttal Report,

  the fact that the Examiner requested statistical analysis and error bars for the data in the Criticality

  Declarations at one point does not render the inventors’ selective production of sources of

  variability any less misleading. To the contrary, having expressly made the request for statistical

  analysis and error bars, it is evident that the Examiner relied on the inventors to accurately and

  comprehensively disclose the variability present in the data so that she could come to a reliable

  conclusion. The inventors’ subsequent selective production, which only disclosed the intra-assay

                                                    43
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 930 of 1374 PageID #:
                                    27435



  variability of the reference standard, but without disclosing, for example, the inherent variability

  in the purity of the USP standard as evident from the difference in the starting assay values of the

  first and second sets of experiments, left the examiner unable to properly evaluate the information

  provided, and overstated the statistical power of the data set forth in the Criticality Declarations.

  For this reason, I disagree that “it is reasonable to conclude that the Kannan I Declaration, which

  reported Par’s validation of vasopressin assay precision, adequately addressed and satisfied the

  examiner’s concerns regarding statistical analysis.” See Kirsch Rebuttal Report ¶ 379.

                 2.      Dr. Kirsch’s Impurity Analysis


         97.     Regarding paragraphs 388–389 of his Rebuttal Report, Dr. Kirsch

                                                                                                  As I

  noted above, this approach is not only directly inconsistent with the position that Par took before

  the Court during claim construction, but it is also scientifically unjustified.

         98.     Nor has Dr. Kirsch provided any evidence that



                           In fact, during prosecution of the ’239 patent, one of the inventors, Sunil

  Vandse, submitted a declaration to the Examiner asserting that the stability results obtained at 5

  ⁰C were “surprising and unexpected [] over the experiment’s performed at 25 C and 40 C”:




                                                    44
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 931 of 1374 PageID #:
                                    27436



  assertion of infringement of the claims of the patents-at-issue against Eagle’s ANDA product itself

  establishes materiality of the April 2014 Vasostrict Label.       Further, because the inventors

  submitted a false declaration regarding this label, I understand that the misconduct itself

  establishes materiality.

         120.    His primary basis is that the “0-2% vasopressin degradation products” limitation is

  not specifically disclosed in the label, and therefore the Examiner would not have found the label

  to be anticipatory. I disagree. Dr. Kirsch ignores the prosecution history of the ’239 patent, which

  shows that the Examiner repeatedly found all of the limitations drawn to the level impurities to be

  “an inherent feature of the prior art formulation.” 10/21/2015 Final Rejection, ’239 Prosecution

  History (PAR-VASO-0008323-335); 1/11/2016 Non-Final Rejection, ’239 Prosecution History

  (PAR-VASO-0008417-429); 5/12/2016 Final Rejection, ’239 Prosecution History (PAR-VASO-

  0008661-8675). Likewise, the Examiner also found that the 0–2% degradation products limitation

  is disclosed inherently by PPC. PAR-VASO-0008426. The conclusion necessarily applies to the

  the April 2014 Vasostrict Label, which recites a narrower pH range than PPC. Compare PAR-

  VASO-0008426, with PAR-VASO-0008327. Thus, the Examiner would have, consistent with her

  other findings, found the “0-2% vasopressin degradation products” limitation to be an inherent

  feature.

         121.    Dr. Kirsch also faults Dr. Park’s obviousness analysis for relying



                                                               Kirsch Rebuttal Report ¶ 158. This

  opinion is directly contrary to Dr. Kirsch’s approach on infringement. For his infringement

  analysis, I understand that Dr. Kirsch has relied




                                                  54
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 932 of 1374 PageID #:
                                    27437



  Date: January 20, 2020




                                     _________________________________
                                     Leonard J. Chyall




                                       61
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 933 of 1374 PageID #:
                                    27438




                         EXHIBIT C
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 934 of 1374 PageID #:
                                    27439



     Leonard J. Chyall, Ph.D. __________________

     Education

     B.A. (Chemistry), 1986, Oberlin College, Oberlin, OH
     Ph.D. (Chemistry), 1991, University of Minnesota, Minneapolis, MN
     Postdoctoral Fellow, 1992-1996, Purdue University, West Lafayette, IN
     Pharmaceutical Solids and Regulatory Affairs Short Course, Purdue University, 2001

     Employment

     May 2011 –       Chyall Pharmaceutical Consulting, LLC; West Lafayette, Indiana
                          President and Consultant
                      Independent consultant serving the pharmaceutical industry. Expertise
                      in synthetic chemistry, and analytical testing of drug substances and
                      drug products. Services directed toward scientific data and document
                      review, laboratory testing, and technical assistance with IP matters.

     2000-2011        Aptuit, Inc. (formerly SSCI, Inc.), West Lafayette, Indiana
                          Director (August 2010 – May 2011)
                          Principal (January 2007 – July 2010)
                          Senior Research Investigator (2003 - 2006)
                          Research Investigator (2000 - 2003)
                      Project manager and group leader for external client projects involving
                      various aspects of organic and analytical chemistry. These projects
                      involve the development of new products (primarily pharmaceuticals)
                      or providing scientific consulting to support patent litigation,
                      counterfeit analysis or tampering analysis projects. Leader of a
                      department responsible for fee-for-service laboratory testing and
                      consulting services. Responsible for business development, client
                      relations, and strategic planning of the business. Administrative
                      supervisor for numerous chemists throughout my tenure with the
                      organization.

     1996-2000        Great Lakes Chemical (now Chemtura), West Lafayette, Indiana
                          Research Chemist
                      Lead Scientist for a new technology development program in the
                      GLCC Corporate R&D division. Technology Coordinator for contract
                      research programs. Project Leader for a new product development
                      project in GLCC Polymer Additives R&D.




     May 24, 2019                                                                  Page 1 of 5
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 935 of 1374 PageID #:
                                    27440




     Representative Technical Skills

     Analytical Chemistry                               Organic Chemistry
     • Mass Spectrometry                                • Synthetic chemistry
        - Triple Quadrupole Systems                        - mg to kg scale laboratory reactions
        - Ion Cyclotron Resonance MS                       - high pressure reactions
        - Ion-Molecule Chemistry                           - air-sensitive procedures
     • Chromatography (HPLC, MPLC, TLC and              • Crystallization methods
        preparative chromatography)                     • Enantiomer resolutions
     • Infrared (IR) and Raman Spectrometry             • Polymorph, salt and cocrystal screening
     • NMR spectroscopy                                          and characterization
     • Spectrophotometry
     • Solubility and dissolution testing               Solid Form Analytical Techniques
        - USP dissolution testing                        • X-ray powder diffraction (XRPD)
        - Intrinsic dissolution rate studies             • Thermogravimetric analyses (TGA)
     • Powder dissolution testing                        • Differential scanning calorimetry (DSC)
     • pH measurements                                   • Optical microscopy
     • Potentiometric titrations                         • Moisture sorption/desorption analyses
     • Karl Fischer titration



     Professional Affiliations and Activities

        •   American Chemical Society
        •   American Association of Pharmaceutical Scientists
        •   Purdue Research Park Life Sciences Executive Council
        •   Guest Lecturer, Chemistry Department, Purdue University (Undergraduate
            Organic Chemistry Courses) 2016 – 2017.

     Publications

     1. Chyall, L, J. Current Applications of X-Ray Powder Diffraction in the Pharmaceutical
        Industry Am. Pharm. Rev. 2012, 15, 70-73.
     2. Park, A.; Chyall, L.; Dunlap, J.; Schertz, C.; Jonaitis, D.; Stahly, B.; Bates, S.;
        Shipplett, R.; Childs S. New solid-state chemistry technologies to bring better drugs
        to market: knowledge-based decision making. Exp. Opin. Drug Disc., 2007, 2(1),
        145-154.
     3. Lohani, S.; Zhang, Y.; Chyall, L. J.; Mougin-Andres, P.; Muller, F. X.; Grant, D. J.
        W. Carbamazepine-2,2,2-trifluoroethanol (1/1). Acta Cryst. 2005, E61, 1310-1312.
     4. Childs, S. L.; Chyall L. J.; Dunlap, J. T.; Smolenskaya, V. N.; Stahly B. C.; Stahly, G.
        P. Crystal Engineering Approach to Forming Cocrystals of Amine Hydrochlorides
        with Organic Acids. Molecular Complexes of Fluoxetine Hydrochloride with
        Benzoic, Succinic, and Fumaric Acids. J. Am. Chem. Soc. 2004, 126, 13335-13342.



     May 24, 2019                                                                     Page 2 of 5
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 936 of 1374 PageID #:
                                    27441



     5. Childs, S. L.; Chyall L. J.; Dunlap, J. T.; Coates, D. A.; Stahly B. C.; Stahly, G. P. A
        Metastable Polymorph of Metformin Hydrochloride: Isolation and Characterization
        Using Capillary Crystallization and Thermal Microscopy Techniques. Crystal
        Growth & Design 2004, 4, 441-449.
     6. Chyall, L. J.; Tower, J. M.; Coates, D. A.; Houston, T. L.; Childs, S. L. Polymorph
        Generation in Capillary Spaces: The Preparation and Structural Analysis of a
        Metastable Polymorph of Nabumetone. Crystal Growth & Design 2002, 2, 505-510.
     7. Morgan, A. B.; Harris, R. H., Jr.; Kashiwagi, T.; Chyall, L. J.; Gilman, J. W.
        Flammability of polystyrene layered silicate (clay) nanocomposites: Carbonaceous
        char formation. Fire and Materials 2002, 26, 247-253.
     8. Hill, B. T.; Poutsma, J. C.; Chyall, L. J.; Hu, J.; Squires, R. R. Distonic ions of the
        "Ate" class. J. Am. Soc. Mass Spectrom. 1999, 10(9), 896-906.
     9. Gassman, P. G.; Han, S.; Chyall, L. J. Thermal rearrangement of trans-7,7-
        dihalobicyclo[4.1.0]hept-3-enes. Tetrahedron Lett. 1998, 39(31), 5459-5462.
     10. Poutsma, J. C.; Seburg, R. A.; Chyall, L. J.; Sunderlin, L. S.; Hill, B. T.; Hu, J.;
         Squires, R. R. Combining Electrospray Ionization and the Flowing Afterglow
         Method. Rapid Commun. Mass Spectrom. 1997, 11, 489-493.
     11. Chyall, L. J.; Squires, R. R. The Proton Affinity and Absolute Heat of Formation of
         Trifluoromethanol. J. Phys. Chem. 1996, 100, 16435-16440.
     12. Leeck, D. T.; Li, R.; Chyall, L. J.; Kenttämaa, H. I. Homolytic Se-H Bond Energy
         and Ionization Energy of Benzeneselenol, and the Acidity of the Corresponding
         Radical Cation. J. Phys. Chem. 1996, 100, 6608-6611.
     13. Chyall, L. J.; Squires, R. R. Determination of the proton affinity and absolute heat of
         formation of cyclopropenylidene. Int. J. Mass Spectrom. Ion Processes 1995,
         149/150, 257-266.
     14. Smith, R. L.; Chyall, L. J.; Beasley, B. J.; Kenttämaa, H. I. The Site of Protonation of
         Aniline. J. Am. Chem. Soc. 1995, 117, 7971-7973.
     15. Chou, P. K.; Smith, R. L.; Chyall, L. J.; Kenttämaa, H. I. Reactivity of the Prototype
         Organosulfur Distonic Ion: •CH2SH2+ J. Am. Chem. Soc. 1995, 117, 4374-4378.
     16. Chyall, L. J.; Kenttämaa, H. I. Gas-phase reactions of the 4-dehydroanilinium ion
         and its isomers. J. Mass Spectrom. 1995, 30, 81-87.
     17. Chyall, L. J.; Byrd, M. H. C.; Kenttämaa, H. I. Reactions of the Charged Radical
         (CH3)2S+-CH2• with Cyclic Alkenes. J. Am. Chem. Soc. 1994, 116, 10767-10772.
     18. Chyall, L. J.; Brickhouse, M. D.; Schnute, M. E.; Squires, R. R. Kinetic versus
         Thermodynamic Control in the Deprotonation of Unsymmetrical Ketones in the Gas
         Phase. J. Am. Chem. Soc. 1994, 116, 8681-8690.
     19. Chyall, L. J.; Kenttämaa, H. I. The 4-Dehydroanilinium Ion: a Stable Distonic
         Isomer of Ionized Aniline. J. Am. Chem. Soc. 1994, 116, 3135-3136.




     May 24, 2019                                                                         Page 3 of 5
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 937 of 1374 PageID #:
                                    27442



     20. Smith, R. L.; Chyall, L. J.; Stirk, K. M.; Kenttämaa, H. I. Radical-type reactivity of
         the methylenedimethylsulfonium ion, (CH3)2S+-CH2• Org. Mass Spectrom. 1993, 28,
         1623-1631.
     21. Smith, R. L.; Chyall, L. J.; Chou, P. K.; Kenttämaa, H. I. The Acyclic Distonic
         Isomer of Ionized Cyclopentanone: •CH2CH2CH2CH2CO+ J. Am. Chem. Soc. 1994,
         116, 781-782.
     22. Mlinaric-Majerski, K.; Vinkovic, V.; Chyall, L. J.; Gassman, P. G. Deuterium
         isotope effects on nuclear shielding. Cross-ring effects in rigid cyclic molecules.
         Magn. Reson. Chem. 1993, 31, 903-905.
     23. Brickhouse, M. D.; Chyall, L. J.; Sunderlin, L. S.; Squires, R. R. Kinetics of isobaric
         ion/molecule reactions determined by the flowing afterglow-triple quadrupole
         technique. Rapid Commun. Mass Spectrom. 1993, 7, 383-3

     Patents

     1. Gushurst, K. S.; Chyall, L. J.; Koztecki, L. H.; Wolfe, B. S. Crystalline forms of
        oxymorphone hydrochloride US 8,563,571 (October 22, 2013).
     2. Quigley, K. A.; Still, E. J.; Chyall, L. J. 4-[3[(4-Cyclopropanecarbonyl-piperazine-1-
        carbonyl-4-fluorobenzyl]-2H-phthalazin-1-one. US 8,183,369 B2 (May 22, 2012).
     3. Chyall, L. J.; Hodgen, H. A.; Vyverberg, F. J.; Chapman, R. W. Intumescent
        Polymer Compositions. US 6,905,693 (June 14, 2005).
     4. Chyall, L. J.; Hodgen, H. A.; Vyverberg, F. J.; Chapman, R. W.; Chou, P. K.
        Intumescent Polymer Compositions. US 6,632,442 B1 (October 14, 2003).
     5. Robin, M. L.; Mazac, C. J.; Chyall, L. J.; Kleindl, P. Bromine-containing 1,2-
        bis(phenyl)difluoromethanes and method of imparting flame retardancy to flammable
        materials. US 6,348,633 (February 19, 2002).

     Papers Presented

     1. "Crystallization Studies of Nabumetone: Preparation and Characterization of a
        Novel, High-Energy Polymorph." Chyall, L. J.; Tower, J. M.; Coates, D. A.; Houston,
        T. L., 223rd National Meeting of the American Chemical Society, Orlando, FL, April
        7-11, 2002: Abstract IEC 268
     2. "The Synthesis and Properties of 7,7-Dichloro-trans-bicyclo-[4.1.0]-hept-3-ene." P.
        G. Gassman and L. J. Chyall, 22nd Great Lakes Regional Meeting of the American
        Chemical Society, Duluth, MN, May 31-June 2, 1989: Abstract 98.
     3. "The Synthesis and Thermal Isomerization of 7,7-Dihalo-trans-bicyclo-[4.1.0]-hept-
        3-enes." P. G. Gassman and L. J. Chyall, 201st National Meeting of the American
        Chemical Society, Atlanta, GA, April 14-19, 1991: Abstract ORGN 228.




     May 24, 2019                                                                      Page 4 of 5
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 938 of 1374 PageID #:
                                    27443



     4. "Free Radical Rearrangements of Dihalo-trans-bicyclo-[4.1.0]-hept-3-enes." P. G.
        Gassman and L. J. Chyall, 32nd National Organic Chemistry Symposium, University
        of Minnesota, Minneapolis, MN, June 16-20, 1991: Abstract B-65.
     5. "Kinetic Versus Equilibrium Control in the Deprotonation of Unsymmetrical Ketones
        in the Gas Phase." L. J. Chyall, M. D. Brickhouse, M. E. Schnute, and R. R. Squires,
        205th National Meeting of the American Chemical Society, Denver, CO, March 28-
        April 2, 1993: Abstract ORGN 29.
     6. "Ion-Molecule Chemistry of the Methylene Dimethylsulfonium Ion: A Novel Alpha-
        Distonic Ion." L. J. Chyall, R. L. Smith, K. M Stirk, and H. I Kenttämaa, 41st ASMS
        Conference on Mass Spectrometry, San Francisco, CA, May 30-June 4, 1993:
        Abstract MOD 12:10
     7. "Radical-Type Reactivity of Distonic Ions: The 4-Dehydroanilinium Ion." L. J.
        Chyall and H. I Kenttämaa, 208th National Meeting of the American Chemical
        Society, Washington, DC, August 21-25, 1994: Abstract ORGN 404.
     8. "Astrophysical Thermochemistry: The Heats of Formation of C3H2 Isomers." L. J.
        Chyall and R. R. Squires, 43rd ASMS Conference on Mass Spectrometry, Atlanta,
        GA, May 21-26, 1995: Abstract WOE 11:50.

     Invited Lectures

     1. “Environmentally Friendly Fire Suppression Technology.” Department of Chemistry,
        Purdue University, West Lafayette, IN. April 8, 1997.
     2. “The Proton Affinity and Absolute Heat of Formation of Trifluoromethanol.” Joint
        Institute Laboratory for Astrophysics, University of Colorado, Boulder, CO. March
        1, 1996.
     3. “Understanding the Atmospheric Fate of Hydrofluorocarbons: Thermochemisty of
        Trifluoromethanol.” Aeronomy Laboratory, National Oceanic and Atmospheric
        Administration, Boulder, CO. February 29, 1996.


     Dissertation

     Chyall, L. J. The synthesis and thermal rearrangements of 7,7-dibromo-trans-
     bicyclo[4.1.0]hept-3-ene and 7,7-dichloro-trans-bicyclo[4.1.0]hept-3-ene. (1991) 192
     pp. Avail.: Univ. Microfilms Int., Order No. DA9209417 From: Diss. Abstr. Int. B 1992,
     52(10), 5264.




     May 24, 2019                                                                  Page 5 of 5
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 939 of 1374 PageID #:
                                    27444




                         EXHIBIT D
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 940 of 1374 PageID #:
                                    27445
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 941 of 1374 PageID #:
                                    27446



         45.     Especially given this well-developed art regarding the use of vasopressin, the

  labeling for original Vasostrict®—drafted based on earlier art literature—instructs the practice of

  the claimed clinical steps.

         46.     Furthermore, Pitressin® and Vasostrict® were used by practitioners in the field to

  practice the clinical elements, i.e., the claimed methods, of the asserted and/or challenged claims.

  In particular, Par has admitted that Pitressin® was used to practice the methods recited by the

  clinical elements and represented to the FDA that Pitressin®, among other products, has been used

  in that way. Furthermore, the original prior art Vasostrict® formulation was used pursuant to its

  labeling to practice the clinical elements. In addition, other comparable vasopressin products

  available to clinicians prior to the asserted and/or challenged claims were used to treat hypotension

  in the same manner

         47.     In this regard, it is also my view that the prior art Pitressin® and Vasostrict®

  formulations, and the originally approved product label and instructions for use for Vasostrict®

  published in April 2014 (the “April 2014 Vasostrict® Label”), would have been material to the

  prosecution of the patents-in-suit, given their use for, or disclosure of, the clinical elements of the

  claims of those patents.

         48.     I am not providing an ultimate opinion on the validity of the asserted and/or

  challenged claims of the patents-in-suit or any opinion regarding the ’785 patent, which does not

  contain clinical elements.

  X.     BACKGROUND

         49.     The clinical elements of the asserted and/or challenged claims merely claim the

  longstanding use of vasopressin to treat hypotension, including vasodilatory shock. Not only was

  this use described by the literature, but it was specifically recommended to doctors for use in

  treating such conditions.     Consistent with this history, vasopressin products had long been


                                                    14
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 942 of 1374 PageID #:
                                    27447



  XV.    THE APRIL 2014 VASOSTRICT® LABEL, PITRESSIN®, AND VASOSTRICT®
         ARE MATERIAL PRIOR ART TO THE CLINICAL ELEMENTS OF THE ’526,
         ’209, AND ’239 PATENTS

         243.    I understand that certain prior art, including the April 2014 Vasostrict® Label, as

  well as the properties of Pitressin® and Vasostrict®, were withheld or excluded from prosecution

  of the asserted and/or challenged claims.

         A.      April 2014 Vasostrict® Label

         244.    As set forth above, the Patent Office rejected all pending claims of the ’239 patent

  over the April 2014 Vasostrict® Label.         Furthermore, as set forth above, the April 2014

  Vasostrict® Label discloses each and every clinical element of the claims of the ’239 patent, as

  well as the ’526 and ’209 patents. In addition, as set forth above, the inventors and Par did not

  challenge the substance of the Examiner’s findings that the April 2014 Vasostrict® Label discloses

  each and every limitation of the asserted claims.

         245.    Instead of disputing that the April 2014 Vasostrict® Label disclosed the elements

  of the pending claims, I understand that Par and the inventors argued that this reference was not

  available as prior art because the relevant information in the label was invented by the inventors

  of the ’239 patent and provided to the FDA of inclusion therein. See, e.g., PAR-VASO-0008384–

  86.

         246.    As discussed in greater detail above, the methods of treatment recited in the ’239,

  ’526, and ’209 patents were well within the prior art before the ’239 patent. Clinicians had long

  been using Pitressin® and other vasopressin products in a manner claimed by the pending and

  issued claims. In addition, these methods were long taught by standard medicine guides and

  treatment standards from well before the asserted and/or challenged patents. Consistent with this

  prior use and well-developed literature, the inventors confirmed that they did not invent the clinical




                                                   75
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 943 of 1374 PageID #:
                                    27448



  elements analyzed herein. See, e.g., Kannan Deposition Transcript at 252:3–17, 254:6–18; Kenney

  Deposition Transcript at 39:14–20, 40:11–17, 41:19–42:2.

          247.    Because the April 2014 Vasostrict® Label expressly discloses the clinical elements

  of each of the asserted and/or challenged claims of the ’239, ’526, and ’209 patents, I understand

  that it is material prior art to patentability of the asserted and/or challenged claims of those patents.

  Had the Examiner considered the April 2014 Vasostrict® Label, she should have found the clinical

  elements of the asserted and/or challenged claims to be in the prior art.

          248.    In addition, after accepting those arguments regarding the invention, the Examiner

  cited a number of additional references as disclosing the clinical elements of the ’239 patent as

  well as the same references for the same disclosures in the prosecutions of the ’526 and ’209

  patents. In particular, the patent Examiner cited:

          •   Treschan for the use of vasopressin to treat vasodilatory shock, septic shock, and post-
              cardiotomy shock, as well as the infusion doses to do so, the rapid effect of vasopressin
              administration, and limiting doses through routine optimization

          •   Russell, Buck, and Young for the dilution of vasopressin to a final concentration of
              between 0.1 and 1 unit/mL with 5% dextrose in water or normal saline for intravenous
              infusion

  PAR-VASO-0008737–45; PAR-VASO-0004766–75; PAR-VASO-0005733–41. In addition to

  these references, the Patent Office cited a number of additional references, such as PPC, for

  disclosures regarding the composition elements or other handling aspects of the asserted and/or

  challenged claims. See, e.g., PAR-VASO-0008737–45; PAR-VASO-0004766–75; PAR-VASO-

  0005733–41.

          249.    The April 2014 Vasostrict® Label, however, is closer prior art to the asserted and/or

  challenged claims of the ’239, ’526, and ’209 patents because the disclosure of the April 2014

  Vasostrict® Label is essentially word-for-word the same as the claimed clinical elements.




                                                     76
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 944 of 1374 PageID #:
                                    27449



         B.      Pitressin®

         250.    As set forth above, Pitressin® was widely used to practice the clinical elements of

  the claims prior to the earliest effective filing dates of the asserted and/or challenged patents.

         251.    Therefore, information about this prior art product would have been material to the

  practice of the clinical elements of the asserted and/or challenged claims.

         C.      Vasostrict®

         252.    As set forth above, original Vasostrict® was indicated for the treatment of

  hypotension and was distributed with labeling instructing the practice of the claimed clinical

  elements exactly. Original Vasostrict® was also used to practice the clinical elements according

  to its product labeling.

         253.    Therefore, for the same reasons as set forth for the April 2014 Vasostrict® Label

  above, the original Vasostrict® product and its properties are material to the practicing of the

  clinical elements of the asserted and/or challenged claims.




                                                    77
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 945 of 1374 PageID #:
                                    27450
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 946 of 1374 PageID #:
                                    27451




                         EXHIBIT E
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 947 of 1374 PageID #:
                                    27452
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 948 of 1374 PageID #:
                                    27453



           •   September 2014 Vasostrict® Label (anticipation);

           •   September 2014 Vasostrict® Label, alone or in combination with Intravenous
               Medications 2013, Russell 2008, Treschan 2006, and/or WO ’907 (obviousness);

           •   March 2015 Vasostrict® Label (anticipation);

           •   March 2015 Vasostrict® Label, alone or in combination with Intravenous Medications
               2013, Russell 2008, Treschan 2006, and/or WO ’907 (obviousness);

           •   PPC, alone or in combination with Intravenous Medications 2013, Russell 2008,
               Treschan 2006, WO ’907, and/or WHO Standard 2013 (obviousness);

           •   Prior art vasopressin labels,33 alone or in combination with Intravenous Medications
               2013, Russell 2008, Treschan 2006, WO ’907,34 and/or WHO Standard 2013
               (obviousness);

           •   The HPLC claim limitations are further obvious in view of Bi 1999, Wilczynska 2002,
               and/or Yanagisawa 1998;

           •   The “discard[] a vial . . . at least 48 hours after a first puncture” limitation of the ’239
               patent is further obvious in view of Joint Commission 2014 Misuse of Vials and SEA
               2014.

  XIV. THE EXCLUDED AND WITHHELD PRIOR ART REFERENCES AND
       INFORMATION ARE MATERIAL TO THE PATENTABILITY OF THE
       ASSERTED AND/OR CHALLENGED CLAIMS

           377.    I have also been asked to opine on the materiality of prior art that was withheld or

  excluded based on statements made during prosecution by the inventors as to the patentability of

  the claims. In particular, I have analyzed the: April 2014 Vasostrict® Label; full Pitressin®

  composition properties; properties of higher pH lots of Pitressin®; and information concerning the

  reliability of the inventors’ prosecution testing.




  33
       Including American Regent Label; Fresenius Label; Pitressin® Label 2012; Pitressin® Label 2010; Cardinal
       Label.
  34
       In addition to the further clinical prior art discussed by Dr. Cross, including Liverpool Hospital 2014, BH
       Medicine Guide, Dellinger 2013, AHFS 2011, Argenziano 1997, and other similar references discussed by Dr.
       Cross.


                                                        112
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 949 of 1374 PageID #:
                                    27454



         A.      April 2014 Vasostrict® Label

         378.    It is my opinion that the April 2014 Vasostrict® Label that the applicants argued

  was not prior art would have been material to the patentability of the challenged claims.

  Furthermore, this Label is closer prior art to the challenged claims than the PPC reference, among

  others, cited by the examiner during prosecution following the disqualification of the April 2014

  Vasostrict® Label.

                 1.     The April 2014 Vasostrict® Label Is Material Prior Art

         379.    I understand from Dr. Cross’s analysis that the April 2014 Vasostrict® Label

  discloses expressly each and every clinical element of the challenged claims of the ’526, ’209,

  ’239, and ’785 patents. I rely on his opinion and his conclusions regarding the clinical elements

  of the challenged claims and the April 2014 Vasostrict® Label.

         380.    In particular, from Dr. Cross’s analysis, I understand that the April 2014

  Vasostrict® Label discloses, among other aspects, the clinical uses recited by the claims, dilution

  of vasopressin formulations, and titration and tapering steps as recited by the asserted and/or

  challenged claims of the ’526, ’209, and ’239 patents.

         381.    As set forth above, it is my opinion—consistent with the unrebutted findings of the

  patent examiner—that this Label disclosed each and every composition elements of the challenged

  claims and, to the extent it did not, rendered any remaining limitation obvious.

         382.    Foremost, as discussed above, the April 2014 Vasostrict® Label described a unit

  dosage form with 0.038 mg/mL vasopressin (20 units/mL), chlorobutanol, acetic acid for pH

  adjustment, and water for injection. See, e.g., April 2014 Vasostrict® Label § 11. Therefore, this

  Label expressly taught the chemical components of the unit dosage forms recited by the challenged

  claims of the ’526, ’209, ’239, and ’785 patent.




                                                 113
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 950 of 1374 PageID #:
                                    27455



         383.    The April 2014 Vasostrict® Label also disclosed, as previously discussed, a pH

  range of 3.4 to 3.6. This pH range is narrower than, and overlapping with, the recited range in the

  challenged claims of the ’239 patent. In addition, this pH range abuts that recited in the ’209 and

  ’785 patents—3.7 to 3.9—and is just 0.2 pH units away from that recited in the ’526 patent.

         384.    This pH range of the April 2014 Vasostrict® Label is closer to the claimed pH

  ranges and values than the broader range of pH 2.5 to 4.5 disclosed by PPC (cited by the examiner),

  among other references in the prior art. First, the range of 3.4 to 3.6 is one-seventh as broad as the

  range of PPC that was before the patent examiner. Second, this narrow range, as stated, is very

  close to what is recited by the challenged claims—much closer than much of PPC’s pH range—

  and within the very pH region that Par now alleges is the most stable for vasopressin for

  optimization. See, e.g., PAR-VASO-0000106 (’526 Patent Examples 9 & 10). In combination,

  this narrower, closer range would have served to focus a POSA’s pH optimization efforts on a

  narrower set of pH values, namely just that of the April 2014 Vasostrict® Label and the abutting

  values within a limited number of pH units. When limited as such, this routine process would

  have become even less complicated and a POSA would easily have found any purported optimum

  value, including those alleged to be critical by Par and recited by the claims.

         385.    In addition, as discussed in detail above, the April 2014 Vasostrict® Label—as

  confirmed by the examiner—by virtue of expressly disclosing the same chemical components as

  the asserted and/or challenged claims, also inherently disclosed the impurities, stability, and

  degradation products limitations of the asserted and/or challenged claims. Furthermore, the data

  for the original Vasostrict® product disclosed in the April 2014 Vasostrict® Label, see § 11,

  described above demonstrated that this formulation actually does satisfy the various impurities,

  stability, and degradation products limitations, particularly in light of Par’s infringement




                                                   114
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 951 of 1374 PageID #:
                                    27456



  allegations against Eagle. These specific stability and impurity results of the asserted and/or

  challenged claims are properties of the formulation taught by the Label and therefore were

  inherently disclosed in this reference.

         386.     Such specific stability and impurity results also confirm that the formulation

  disclosed in the April 2014 Vasostrict® Label comprised a plurality of peptides, another feature

  inherent in the disclosure of this prior art reference. Finally, these results were obtained using the

  recited HPLC method and thus that element is also inherently disclosed in the description of the

  drug product.

         387.     Also as described in detail above, the April 2014 Vasostrict® Label also disclosed

  additional formulation elements of the asserted and/or challenged claims, including a formulation

  that is neither lyophilized nor frozen.

         388.     Finally, to the extent that Par asserts that Eagle’s proposed ANDA labeling instructs

  in accordance with the “discard” limitation for handling, the April 2014 Vasostrict® Label

  contained the same instruction. See, e.g., § 16. Further, as found by the examiner during

  prosecution and discussed in detail above, it would have been obvious to refrigerate prior art

  vasopressin compositions like the April 2014 Vasostrict® Label prior to administration.

         389.     I note that Par has, in this litigation, accused Eagle’s ANDA product of infringing

  the claims of the ’526, ’209. ’239, and ’785 patents. As set forth above, Eagle’s product




  In addition, I understand that all of the instructions in Eagle’s proposed label cited by Par in

  alleging infringement, save for a slightly different refrigerated storage instruction, are found in the

  April 2014 Vasostrict® Label. Therefore, to the extent that Eagle’s proposed ANDA product and




                                                   115
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 952 of 1374 PageID #:
                                    27457



  labeling infringes the claims of the asserted and/or challenged patents, then the April 2014

  Vasostrict® Label must anticipate those claims.

                         a.      ’239 Patent

         390.    The examiner found that this Label rendered all pending claims of the ’239 patent

  invalid for anticipation—as well as obviousness—during prosecution. As I have discussed, the

  applicants ultimately only distinguished the remaining cited prior art, primarily PPC, based on an

  alleged showing of criticality of the claimed pH range of 3.5 to 4.1 over the prior art range of 2.5

  to 4.5. The pH range of 3.4 to 3.6 in the Label, however, would have anticipated the broad range

  of the ’239 patent claims as issued. This Label would therefore have anticipated the claims of the

  ’239 patent because it discloses each and every element of each and every claim, either expressly

  or inherently: the chemical composition of the unit dosage form, a narrower pH, the degradation

  products, discard time (if Eagle’s labeling is alleged to instruct infringement), and the method of

  treating hypotension, as set forth by Dr. Cross. Had it been properly considered before the patent

  office, the claims of the ’239 patent would not have issued. The April 2014 Vasostrict® Label is

  thus material to the patentability of the ’239 patent.

                         b.      ’526, ’209, and ’785 Patents

         391.    As set forth above, the April 2014 Vasostrict® Label discloses or, in the case of

  refrigeration, renders obvious, the limitations of the ’526, ’209, and ’785 patents, including with

  respect to the recited chemical composition of the unit dosage form, degradation and impurity

  levels, storage conditions, HPLC method, and the method of treating hypotension, as set forth by

  Dr. Cross.

         392.    Despite the different pH limitations of the ’526, ’209, and ’785 patents, the April

  2014 Vasostrict® Label and its pH range of 3.4 to 3.6 still render the asserted claims of these

  patents obvious. Given that the range of 3.4 to 3.6 is abutting (for the ’209 and ’785 patents) or


                                                   116
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 953 of 1374 PageID #:
                                    27458



  otherwise very close (’526 patent) to the recited pH, a POSA would have expected these

  compositions all to have similar properties. Although pH-dependent stability could change over

  even narrow ranges, the differences are typically small when looking at such ranges. Based on

  both my own review and Dr. Chyall’s analysis, the basic stability studies conducted by Par confirm

  that formulations pH 3.4 to 3.6 do indeed behave similarly to the abutting recited values.

         393.       Given that these pH values result in similar stability, the applicants would not have

  been able to show criticality over the pH range of the April 2014 Vasostrict® Label. I understand

  from Dr. Chyall’s opinion, based on his analysis of the pH data before the patent office and the

  experiments used to generate those data, that there is no indication that the particular claimed

  values led to any unexpected increase in stability relative to the pH range of the April Vasostrict®

  2014 Label.

         394.       I also understand from Dr. Chyall’s analysis, and agree, that the testing presented

  by the applicants during prosecution could not have shown criticality over the formulation set forth

  in the April 2014 Vasostrict® Label. That Label described a complete composition that had been

  developed by Par, with a shelf life of 12 months for which Par had extensive stability data.

  Showing criticality over that formulation would have required testing the claimed formulations

  against that prior art formulation, when instead the inventors tested a different formulation

  comprising just acetate buffer (which was not a component of the formulation in the April 2014

  Vasostrict® Label) and vasopressin. It also would have required testing for the full shelf life set

  forth in the label and comparison with Par’s own stability data, rather than just four weeks with

  contrived data.

         395.       Furthermore, consistent with my analysis set forth above for obviousness, a POSA

  would have found the optimization of pH around the range of the April 2014 Vasostrict® Label to




                                                    117
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 954 of 1374 PageID #:
                                    27459



  be routine.     pH optimization of a peptide formulation is a routine process in the field of

  pharmaceutical dosage form design and development that is fundamental to the entire endeavor.

  When formulating vasopressin, a POSA would have looked to this range—the pH value used for

  an FDA-reviewed and FDA-approved drug product—for guidance and focused on testing pH

  values within and surrounding this range. These standard analyses would have rapidly revealed

  the optimum range or value—if any—and led a POSA to use the recited values, to the extent they

  truly are more stable.

         396.      Beyond the lack of data establishing criticality over this pH range from the April

  2014 Vasostrict® Label, there is no indication that there is any benefit to the formulations and pH

  values of the asserted claims of the ’526, ’209, and ’785 patents. Though the inventors claimed in

  declarations to the patent office that the formulations of these patents had lower impurity values

  relative to formulations with different pHs within the 2.5-4.5 range including those with pHs of

  3.4-3.6, they




                  See, e.g., Kannan Dep. 187:22–188:22; Vandse Dep. 254:16–22; Sanghvi Dep.

  146:21–147:5, 148:14–149:8, 150:13–18, 151:3–22.

         397.      Given that the April 2014 Vasostrict® Label describes an actual formulation of

  vasopressin that was offered for sale by Par, there are also a number of FDA findings and

  representations that refute any alleged criticality of the asserted claims relative to the April 2014

  Vasostrict® Label. When seeking approval for NDA 204485 on the original Vasostrict® product,

  Par represented to the FDA that:




                                                  118
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 955 of 1374 PageID #:
                                    27460
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 956 of 1374 PageID #:
                                    27461



        399.




        400.




                                       120
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 957 of 1374 PageID #:
                                    27462




                        .

          401.    The patents themselves also indicate that claimed pH values of the ’526, ’209, and

  ’785 patents are not critical over the April 2014 Vasostrict® Label. For example, each patent

  contains Examples, which, as confirmed by inventor Suketu Sanghvi, Sanghvi Dep. 203:25–205:4,

  describe the composition of original Vasostrict®, including its pH, and its use, as set forth in the

  April 2014 Vasostrict® Label, as an “[i]llustrative vasopressin formulation for clinical use.” E.g.,

  PAR-VASO-0000087–88. This suggests that the original Vasostrict® formulation and its pH of

  3.4 to 3.6 was suitable for treating patients and, therefore, sufficiently stable for safety and efficacy.

  In addition, Examples 9 and 10 of these patents state that “[a]t 25° C., pH 3.7 provided the highest

  stability for vasopressin (Fig. 11),” while “[a]t 40° C., pH 3.6 provided the highest stability for

  vasopressin.” E.g., PAR-VASO-0000106. This indicates that vasopressin has similar stability

  across the range from the range of the April 2014 Vasostrict® Label through the claimed values

  and thus these claimed values are not critical.

          402.    I also note that Par and the inventors have, at various points, claimed that a pH

  range of 3.5 to 4.1, a range of pH of 3.7 to 3.9, and a pH of 3.8 are each critical to the stability of

  vasopressin formulations relative to the range of 2.5 to 4.5 in PPC. This however, is illogical as it




                                                    121
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 958 of 1374 PageID #:
                                    27463



  would require showing that each successively narrower claim had unexpectedly superior stability

  over the broader range. However, at each step, the broader range would also be within the prior

  art. Par’s own conclusions regarding, for example, the criticality of pH 3.5–3.6 (the very range of

  the April 2014 Vasostrict® Label) as part of the range of the ’239 patent claims thus apply to the

  prior art that is considered for the claims of the ’526, ’209, and ’785 patents.

         403.    Because the elements of the asserted claims of the ’526, ’209, and ’785 patents are

  expressly or inherently disclosed in this Label, save for pH, the Label would have rendered the

  claims of the ’526, ’209, and ’785 patents invalid as obvious had this reference been before the

  patent office, particularly because the pH values of these claims are not critical over the April 2014

  Vasostrict® Label. The April 2014 Vasostrict® Label is therefore material to the patentability of

  the ’526, ’209, and ’785 patents.

                 2.      The April 2014 Vasostrict® Label Is the Closest Prior Art to the
                         Asserted and/or Challenged Claims

         404.    In addition, it is my opinion that the April 2014 Vasostrict® Label is the closest

  prior art to the challenged claims of the ’526, ’209, ’239, and ’785 patents.

         405.    Unlike the PPC reference, among others, cited by the examiner, the April 2014

  Vasostrict® Label discloses each and every limitation of the challenged claims of the ’239 patent

  in a single reference and therefore anticipates those claims. Regarding pH, there would have been

  no need to consider whether the claims of the ’239 patent recite a pH range that is critical because

  the April 2014 Vasostrict® Label teaches an anticipating range.

         406.    For the ’526, ’209, and ’785 patents, the April 2014 Vasostrict® Label discloses a

  pH range that abuts or is much closer to the claimed pH ranges than the PPC range of 2.5 to 4.5.

  Indeed, as set forth above, the patents themselves reproduce material from the April 2014

  Vasostrict® Label as part of their disclosures, including the particular pH range of that



                                                   122
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 959 of 1374 PageID #:
                                    27464



  formulation. At most, the lower end of the April 2014 Vasostrict® Label is just 0.4 pH units away

  from the claims of the ’526 patent, while the PPC reference included pH values some 1.3 units

  away. Thus, the April 2014 Vasostrict® Label would have focused a POSA more specifically on

  the specific claimed values for optimization and is therefore a closer prior art reference.

            407.   In addition, the PPC reference did not disclose the clinical elements of the claims

  because it carries different indications and instructions for use. The April 2014 Vasostrict® Label,

  however, as set forth in Dr. Cross’s report, disclosed each of the clinical elements exactly. To the

  extent met by Eagle’s ANDA product labeling, the April 2014 Vasostrict® Label also disclosed

  additional handling steps, like the discard limitation, that are not in PPC.

            408.   Finally, although the examiner found that another prior art reference, Treschan,

  taught many of the clinical elements, they needed to be combined with other prior art to meet the

  claims, including the clinical elements. As stated in Dr. Cross’s report, the April 2014 Vasostrict®

  Label disclosed those clinical elements essentially verbatim. In addition, the disclosures of the

  additional dilution references—Russell, Young, and Buck—cited for those method steps were also

  obviated by the disclosure of the April 2014 Vasostrict® Label, as noted by Dr. Cross. And unlike

  those references, the April 2014 Vasostrict® Label taught the specific components for the

  composition of vasopressin, not just the method of using it.

            B.     Pitressin® Properties

            409.   I understand that key properties of Pitressin®, including its target pH as well as the

  pH of many specific lots with values above that target range, were not disclosed to the patent office

  during prosecution of the challenged patents. This information is material to patentability and is

  closer prior art than the PPC reference over which the inventors argued criticality before the patent

  office.




                                                    123
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 960 of 1374 PageID #:
                                    27465



         410.    I understand that



                                                           See, e.g., Kenney Dep. Tr. at 14:12–25;

  Sanghvi 30(b)(6) Dep. Tr. 56:15–22; Kannan Dep. Tr. 47:3–10.

         411.    In addition, I understand that

                                                                                               See,

  e.g., PAR-VASO_0088551.

                                                                                              PAR-

  VASO_0088569.

                                       Par’s Resp. Eagle’s Req. Admis. No. 75.

                 1.      The Properties of Pitressin® Are Material

         412.    As set forth above, the sales of Pitressin®, including                           in

  particular, invalidate each and every claim of the asserted and or challenged claims. Considering

  the higher pH levels of many Pitressin® batches that were sold prior to the filing of the asserted

  and/or challenged claims, all of the composition limitations were in the prior art.

         413.    In addition, as set forth above, Par’s allegations against

  product necessarily imply that Pitressin® must also meet the limitations of the asserted and/or

  challenged claims.

                                                            See, e.g., EAGLEVAS0000076.




                                                  124
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 961 of 1374 PageID #:
                                    27466
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 962 of 1374 PageID #:
                                    27467



           418.     Furthermore, because Pitressin®

                                                          it is closer prior art to the claims of the ’526 patent

  because such sales disclose overlapping, i.e., anticipating, or abutting pH values.



                    Therefore, Pitressin® is also closer prior art than PPC based on pH for the same

  reasons as set forth above for April 2014 Vasostrict® Label.

           419.     Furthermore, Pitressin® was, by Par’s own admission, actually used to practice the

  methods of treatment. As stated above, PPC carried a different indication and, while vasopressin

  was, per Dr. Cross, widely used to practice the claimed methods, I have not seen any specific

  evidence that the PPC product was used in such a way. Nor would information about the use of

  PPC necessarily have been available to the inventors, unlike that of Pitressin® which was sold by

  the inventors’ employer Par. Therefore, the properties of Pitressin®, combined with this use is

  closer prior art than PPC. By the same token, Pitressin® and its use are closer prior art than the

  clinical prior art cited by the examiner and analyzed by Dr. Cross, because those references do not

  appear to describe the actual compositions, unlike the disclosing sales of Pitressin®.

           C.       Vasostrict®

           420.     As set forth above,

                                              .35 PAR-VASO_0088587–88; PAR-VASO_0088551. Thus,

  although original Vasostrict® was formulated to a target pH of 3.4 to 3.6,

                                                           .    See, e.g., PAR-VASO_0088587–88; PAR-

  VASO_0088551; September 2014 Vasostrict® Label § 16.

                                                                               .


  35
       As explained above, this result was recorded for



                                                          126
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 963 of 1374 PageID #:
                                    27468



         421.



                                  See, e.g., PAR-VASO_0088587–88; PAR-VASO_0088551.



                See, e.g., PAR-VASO_0088587–88.

         422.




                     .

         423.    As set forth above,

                                                           Par, however, has alleged infringement of

  the asserted and/or challenged claims in this litigation based

                                                                           Under this interpretation,

  however, as stated, original Vasostrict® would also meet the pH limitations of each of the asserted

  and/or challenged claims.

         424.    As set forth above, original Vasostrict® satisfies the other composition elements of

  the claims and its labeling, according to Dr. Cross, disclosed each and every clinical element of

  the claims.




                                                  127
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 964 of 1374 PageID #:
                                    27469
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 965 of 1374 PageID #:
                                    27470



         430.    I understand that the inventors withheld normalized impurity data for their pH-

  dependent stability testing as well as information regarding the variability of their stability studies

  and prior pH-dependent stability analyses and conclusions.

         431.    I rely on Dr. Chyall’s opinion that normalized impurity data, variability of their

  stability studies, and the prior pH-dependent stability analyses and conclusions that were withheld

  would have contradicted the inventors’ criticality arguments and would have precluded any finding

  of criticality for the claimed pH values.

         432.    Because all other elements of the asserted and/or challenged claims were in the

  prior art—as found by the examiner and set forth in detail above— and the alleged criticality of

  the pH elements was the only reason the claims issued, if the withheld information had been before

  the patent office, the claims of the ’526, ’239, ’209, and ’785 patents would not have issued. The

  criticality arguments negated by the withheld information are the sole reason these claims issued,

  so if the Examiner had the withheld information about the inventors’ experiments, the asserted

  and/or challenged claims would not been allowed by the patent office.

         433.

                                  was therefore material to the patentability of the ’526, ’239, ’209,

  and ’785 patents.

         434.



  according to Dr. Cross on whose opinion I rely, Vasostrict® in view of this pH data is closer prior

  art to the asserted and/or challenged claims than PPC for similar reasons as discussed above for

  April 2014 Vasostrict® Label and Pitressin®.




                                                   129
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 966 of 1374 PageID #:
                                    27471




  Dated: November 15, 2019

                                     __________________________________________

                                                   Kinam Park, Ph.D.
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 967 of 1374 PageID #:
                                    27472




                   EXHIBIT A
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 968 of 1374 PageID #:
                                    27473
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 969 of 1374 PageID #:
                                    27474


  Awards and Honors

     NIH New Investigator Research Award (1986)
     Achievement Award in 1989 IBM Supercomputing Competition (1990)
     Young Investigator Award: Controlled Release Society (1992)
     Controlled Release Society-Merck Award for the Outstanding Paper in the Ag/Vet field (1997)
     University Faculty Scholar, Purdue University (1999)
     Clemson Award (the basic research category) of Society for Biomaterials (2001)
     Research Achievement Award (Pharmaceutics and Drug Delivery Section) (2001)
     Controlled Release Society-NanoSystems Outstanding Pharmaceutical Paper Award (2004)
     Controlled Release Society Founders Award (2004)
     Louis W. Busse Lectureship of School of Pharmacy, University of Wisconsin (2008)
     Sigma Xi Research Award (the Purdue University Chapter) (2009)
     Advisory Professor for Medical Science Research at Kyungpook National University (2009-2012)
     The Nagai Foundation Tokyo Distinguished Lectureship (2010)
     Purdue Cancer Research Award by Lafayette Lions Club (with Professor Ji-Xi Cheng) (2011)
     Kyung Hee University International Scholar (2012)
     Visiting Professor of Heilongjiang University of Chinese Medicine, China (2012)
     Visiting Professor of Ajou University, Korea (2013)
     Thomson Reuters’ list of “The World’s Most Influential Scientific Minds. 2014 (2014)
     Korean-American Society in Biotech and Pharmaceuticals (KASBP)-Daewoong Award (2014)
     Featured in Indiana at 200. A Celebration of the Hoosier State (2015)
     Ashland Inc. Distinguished Lecturer at the University of Kentucky (2015)
     Controlled Release Society Distinguished Service Award (2015)
     Willis A. Tacker Prize for Outstanding Teaching in Weldon School of Biomedical Engineering (2015)
     The 2015 Purdue Innovator Hall of Fame Inductee (2015)
     Distinguished Scholar, the Chinese University of Hong Kong (2016)
     Special Government Employee at FDA CDER (2016)
     Clarivate Analytics’ list of “Most Influential Scientific Minds. Highly Cited Researchers (2016)
     Clarivate Analytics’ list of “Highly Cited Researchers (2017)
     The University of Auckland Distinguished Visitor Award (2017)
     Clarivate Analytics’ list of “Highly Cited Researchers (2018)
     The 2018 CRS Foundation Award (honoring Kinam Park with Student Travel Grant Program) (2018)

     Controlled Release Society-3M Drug Delivery Systems Graduate Student Outstanding Research Award
         in Drug Delivery (Yoon Yeo: Controlled Release Society, 2003)
     AAPS Outstanding Graduate Student Research Award in Pharmaceutical Technologies
         (Mentoring Yong Qiu: American Association of Pharmaceutical Scientists, 2003)
     AAPS Outstanding Graduate Student Research Award in Pharmaceutical Technologies
         (Mentoring Yoon Yeo: American Association of Pharmaceutical Scientists, 2004)
     Drug Delivery Special Interest Group Outstanding Contribution to the Society for Biomaterials
         (Eunah Kang: Society for Biomaterials 2007)

     Board of Governors of the Controlled Release Society (1993-1996)
     Fellow, American Association for Pharmaceutical Scientists (AAPS) (1993)
     President of the Korean-American Pharmaceutical Scientists Association (1995-97)
     Fellow, American Institute for Medical and Biological Engineering (1996)
     Fellow, Biomaterials Science and Engineering of the Society for Biomaterials (2000)
     President of the Controlled Release Society (2001-2002)
     Fellow, Controlled Release Society (2010)




                                                                                                Page 2
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 970 of 1374 PageID #:
                                    27475


  Professional Activities

  Advisory Board
      Advisory Board of the Molecular Modeling Conference (1994)
      Advisory Panel on Polymeric Excipients, USP (1995-1999)
      ACS Books Advisory Board (1997-2000)
      Advisory Panel on Current Drugs (1997-1999)
      Scientific Advisory Board, International Symposium on the Frontiers in Biomedical Polymers
          Applications (2000-2001)
      Scientific Advisory Board, International Symposium on Recent Advances in Drug Delivery Systems
          (2000-2001)
      Advisory Panel on Excipients: Substance and Characterization Expert Committee, USP (2000-2005)
      Scientific Program Committee of the 2nd Pharmaceutical Sciences World Congress (PSWC) (2004)
      Scientific Advisory Board, Delsite, Inc. (2004-2008)
      Scientific Advisory Board, International Nanomedicine and Drug Delivery Symposium (2005-)
      Scientific Advisory Board, Soleira Laboratories (2006-2008)
      Scientific Advisory Board, Boston Scientific (2006-2008)
      Scientific Advisory Board, Lohmann Therapie-Systeme AG (2006-2012)
      Scientific Advisory Board, European Symposium on Controlled Drug Delivery (2006-2009)
      Scientific Advisory Board, China International Pharmaceutical Technologies Conference 2007 (2006-
          2008)
      Scientific Organizing Committee for Micro 2007, the 16th International Symposium on
          Microencapsulation (2007)
      International Advisory Board, CIMTEC 2008 the 3rd International Conference on Smart Materials,
          Structures and Systems (2007-2008)
      Dean's Faculty Advisory Committee, Purdue University, College of Engineering (2007-2013)
      Engineering Named Professorships Committee, Purdue University, College of Engineering (2007-
          2014)
      Provost Search Committee, Purdue University (2007-2008)
      Board of Directors & Chairman of Fellowship Committee, CRS Foundation (2008-2013)
      International Advisory Board, CIMTEC 2010 the 5th Forum on New Materials & 9th International
          Conference on Medical Applications of Novel Biomaterials and Nano-biotechnology (2009-2012)
      Drug Delivery Scientific Advisory Board, Genentech (2010-2015)
      The International Symposium on Biomaterials and the China-Japan-Korea (Asia 3) Foresight Joint
          Symposium on Gene Delivery, Guilin, Guangxi, China (2010-2011)
      Chairman, Dean's Faculty Advisory Committee, Purdue University, College of Engineering (2010-
          2012)
      International Scientific Advisory Board, School of Pharmacy at Queen’s University Belfast (2011)
      Scientific Committee, the 19th International Symposium on Microencapsulation, Pamplona, Spain
          (2012-2013).
      International Advisory Board, 20th International Symposium on Microencapsulation. IMS2015 Boston
          (2014)
      External Advisor for the Center of Biological Research Excellence at the University of South Carolina
          (2014-2015)
      Chair, the Annual Meeting Programme Committee for the Controlled Release Society conference in
          2016.
      Faculty Awards and Recognition (FAR) committee, College of Engineering representative (2015-
          2018)
      Scientific Advisory Board, the International Conference on Biomaterials Science in Tokyo (2016)
      International Advisory Board, CIMTEC 2018 the 8th Forum on New Materials & 12th International
          Conference on Medical Applications of Advanced Biomaterials and Nano-biotechnology (2017-
          2020)


                                                                                                    Page 3
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 971 of 1374 PageID #:
                                    27476


      External Advisor for Internal Projects at Korea Institute of Science and Technology (KIST) (2017)
      International Organizing/Advisory Committee, 5th Symposium on Innovative Polymers for Controlled
          Delivery, Suzhou, China (2018)

  Editorial Board
       Journal of Biomaterials Science- Polymer Edition (1993-)
       Journal of Bioactive and Compatible Polymers (1993-)
       Journal of Controlled Release (1997-2005)
       Colloids and Surfaces B: Biointerfaces (1997-)
       Archives of Pharmacal Research (1998-)
       PharmSci (official electronic journal of AAPS) (1999-2009)
       PharmSciTech (official electronic journal of AAPS) (2001-2009)
       Drug Delivery Technology (2002-)
       Advanced Drug Delivery Reviews (2003-)
       Biomaterials Research (2003-)
       Encyclopedia of Pharmaceutical Technology (2003-)
       Macromolecular Research (2004-)
       Journal of Pharmacy and Pharmacology (2004-)
       Journal of Biopharmaceutics and Biotechnology (2005-)
       CRS Books (2006-)
       Drugs in Pharmaceutical Sciences Series, Taylor & Francis & Informa (2007-)
       Journal of Drug Delivery Science and Technology (2008-)
       Nanomedicine: Nanotechnology, Biology and Medicine (2010-2011)
       Nano Reviews (2010-)
       Drug Delivery and Translational Research (2010-)
       Frontiers in Drug Delivery Biotechnology (2010-)
       Experimental Biology and Medicine (2012-2015)
       Journal of Hydrogels (2013-)
       Biomaterials Research (2014-)
       Regenerative Engineering and Translational Medicine (2015-)
       International Journal of Pharmaceutics (2018-)

  Journal Editor
       Associate Editor, Pharmaceutical Research (1995-2004)
       Book Review Editor, Pharmaceutical Research (1996-2004)
       Guest Editor, Colloids and Surfaces B: Biointerfaces (1998-1999)
       Guest Editor, Advanced Drug Delivery Reviews (2001-2002)
       Editor, Americas, Journal of Controlled Release (2005)
       Editor-in-Chief, Journal of Controlled Release (2005-)

  NIH Study Section
      NIH Pharmacology Study Section member (1996-2001, 2003)
      NIH Bioengineering, Technology, and Surgical Sciences Study Section member (2005-2009)
      Member, College of CSR Reviewers, NIH (2010-2013, 2016)

      Special Reviewer of NIH Study Sections
        Surgery and Bioengineering Study Section (1991, 1995-1997, 1999, 2004)
        Surgery, Anesthesiology, & Trauma Study Section (1992-1994)
        Special Study Section SSS-8 (1995)
        Pharmacology Special Study Section, Chairman (2001, 2002, 2003)
        National Cancer Institute Special Emphasis Panel (2005)
      Member of NIH SBIR Special Study Sections


                                                                                                  Page 4
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 972 of 1374 PageID #:
                                    27477


          Diabetes and Digestive and Kidney Diseases (1990, 1991, 1993), Pharmacology (1990, 1992,
          1993), Physiological Sciences (1990), Reproductive Endocrinology (1990-1992, 1994-1996, 1999),
          Multidisciplinary Special Emphasis (1994, 1995), NIDDK (2009).

  Membership in Academic, Professional, and Scholarly Societies

       American Association of Pharmaceutical Scientists
       American Chemical Society
       Controlled Release Society
       Society for Biomaterials
       Biomedical Engineering Society

  Books
  1)   Park, K., Shalaby, S.W.S., and Park, H.: Biodegradable Hydrogels for Drug Delivery, Technomic
       Publishing Co., Inc., Lancaster, PA, 1993, 252 pages.
  2)   Ottenbrite, R., Hwang, S., and Park, K., Eds.: Hydrogels and Biodegradable Polymers for
       Bioapplications (ACS Symposium Series 627), American Chemical Society, Washington, DC, 1996,
       268 pages.
  3)   Park, K., Ed.: Controlled Drug Delivery: Challenges and Strategies, American Chemical Society,
       Washington, DC, 1997, 629 pages.
  4)   Park, K. and Mrsny, R., Eds.: Controlled Drug Delivery: Designing Technologies for the Future
       (ACS Symposium Series 752), American Chemical Society, Washington, DC, 2000, 459 pages.
  5)   Park, K.D., Kwon, I.C., Yui, N., Jeong, S.Y. and Park, K., Eds.: Biomaterials and Drug Delivery
       toward New Millennium, Han Rim Won Publishing Co., Seoul, Korea, 2000, 691 pages.
  6)   Yui, N., Mrsny, R., and Park, K., Eds.: Reflexive polymers and hydrogels: Understanding and
       designing the fast-responsive polymeric systems, CRC Press, Boca Raton, FL, 2004. 452 pages.
  7)   Morishita, M. and Park, K., Eds.: Biodrug Delivery Systems: Fundamentals, Applications and Clinical
       Development, (Volume 194 of the Drugs and the Pharmaceutical Sciences Series), Informa
       Healthcare, New York, NY, 2010. 471 pages.
  8)   Ottenbrite, R.M., Park, K., Okano, T., and Peppas, N.A., Eds.: Hydrogels Handbook, Springer, 2010,
       432 pages.
  9)   Wen, H. and Park, K., Eds.: Oral Controlled Release Formulation Design and Drug Delivery: Theory
       to Practice, John Wiley & Sons, New York, NY, 2010. 363 pages.
  10) Bae, Y.H., Mrsny, R., and Park, K., Eds.: Cancer Targeted Drug Delivery: An Elusive Dream,
      Springer, New York, 2013, 720 pages.
  11) Park, K., Ed.: Biomaterials for Cancer Therapeutics: Diagnosis, Prevension, and Therapy, Woodhead
      Publishing Ltd., Oxford, UK, 2013, 528 pages.
  12) Hillery, A. and Park, K., Eds.: Drug Delivery: Fundamentals and Applications, Second Edition, CRC
      Press/Taylor & Francis Group, Boca Raton, FL, 2016. ISBN: 978-1-4822-1771-1. 614 pages.
  13) Park, K., Ed.: Biomaterials for Cancer Therapeutics: Evolution and Innovation, Elsevier., 2019, in
      press.

  Journal Special Issues
  1)   Park, K. Ed., Protein- and Cell-Repellent Surfaces, Colloids and Surfaces B: Biointerfaces, Elsevier
       Science, Vol. 18 (No. 3-4), 2000. (with Editorial on p.167).

                                                                                                       Page 5
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 973 of 1374 PageID #:
                                    27478


  2)   Park, K., Ed., Recent Developments in Hydrogels, Advanced Drug Delivery Reviews, Elsevier
       Science, Vol. 54 (1), 2002. (With Preface on p.1).

  Refereed Articles
  1) Park, K. and Robinson, J.R.: Bioadhesive polymers as platforms for oral-controlled drug delivery:
     method to study bioadhesion, Int. J. Pharm. 19: 107-127, 1984.
  2) Park, K. and Cooper, S.L.: Importance of composition of the initial protein layer and platelet
     spreading in acute surface-induced thrombosis, Trans. Amer. Soc. Artif. Inter. Organs 31: 483-488,
     1985.
  3) Park, K., Mosher, D.F., and Cooper, S.L.: Acute surface-induced thrombosis in the canine ex vivo
     model: Importance of protein composition of the initial monolayer and platelet activation, J. Biomed.
     Mater. Res. 20: 589-612, 1986.
  4) Park, K., Albrecht, R.M., Simmons, S.R., and Cooper, S.L.: A new approach to study the adsorbed
     protein layer on biomaterials: Immunogold staining techniques, J. Colloid Interf. Sci. 111: 197-212,
     1986.
  5) Lambrecht, L.K., Young, B.R., Stafford, R.E., Park, K., Albrect, R.M., Mosher, D.F., and Cooper,
     S.L.: The influence of preadsorbed canine von Willebrand factor, fibronectin and fibrinogen on in-
     vivo artificial surface-induced thrombosis, Thromb. Res., 41: 99-117, 1986.
  6)   Pitt, W.G., Park, K., and Cooper, S.L.: Sequential protein adsorption on platelet deposition on polymer
       surfaces, J. Colloid Interf. Sci. 111: 343-362, 1986.
  7)   Park, K., Gerndt, S.J., and Cooper, S.L.: The effect of fibrinogen sialic acid residues on ex vivo
       platelet deposition on biomaterials, Thromb. Res. 43: 293-302, 1986.
  8)   Park, K., Simmons, S.R., and Albrecht, R.M.: Surface characterization of biomaterials by immunogold
       staining - quantitative analysis, Scanning Microscopy, 1: 339-350, 1987.
  9) Pitt, W.G., Young, B.R., Park, K., and Cooper, S.L.: Plasma protein adsorption: in vitro and ex vivo
     observations. Makromol. Chem., Macromol. Symp., 17: 453-465, 1988.
  10) Park, K.: Enzyme-digestible swelling hydrogels as platforms for long-term oral drug delivery:
      synthesis and characterization. Biomaterials, 9: 435-441, 1988.
  11) Park, K., Gerndt, S.J., and Park, H.: Patchwise adsorption of fibrinogen on glass surfaces and its
      implication in platelet adhesion. J. Colloid Interf. Sci., 125: 702-711, 1988.
  12) Park, K.: Factors affecting efficiency of colloidal gold staining: pH-dependent stability of protein-
      gold, conjugates, Scanning Microscopy, Suppl. 3: 15-25, 1989.
  13) Park, K. and Park, H.: Application of video-enhanced interference reflection microscopy to the study
      of platelet-surface interactions, Scanning Microscopy, Suppl. 3: 137-146, 1989.
  14) Park, K.: A new approach to study mucoadhesion: Colloidal gold staining, Int. J. Pharm., 53: 209-
      217, 1989.
  15) Park, K., Mao, F. W., and Park, H.: Morphological characterization of surface-induced platelet
      activation, Biomaterials, 11:24-31, 1990.
  16) Shalaby, W.S.W. and Park, K.: Biochemical and mechanical characterization of enzyme-digestible
      hydrogels, Pharm. Res., 7:816-823, 1990.
  17) Lu, D.R. and Park, K.: Protein adsorption on polymer surfaces: calculation of adsorption energies, J.
      Biomater. Sci. Polymer Edn., 1:243-260, 1990.
  18) Lu, D.R. and Park, K.: A three-dimensional protein graphic program, Computer Physics
      Communications, 60: 257-263, 1990.

                                                                                                            Page 6
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 974 of 1374 PageID #:
                                    27479


  19) Park, K., Mao, F. W., and Park, H.: The minimum surface fibrinogen concentration necessary for
      platelet activation on dimethyldichlorosilane-coated glass, J. Biomed. Mater. Res., 25: 407-420, 1991.
  20) Lu, D.R., Lee, S.J., and Park, K.: Calculation of solvation interaction energies for protein adsorption
      on polymer surfaces, J. Biomater. Sci. Polymer Edn., 3: 127-147, 1991.
  21) Lu, D.R. and Park, K.: Effect of surface-hydrophobicity on the conformational changes of adsorbed
      fibrinogen, J. Colloid Interf. Sci., 144: 271-281, 1991.
  22) Shalaby, W.S.W., Peck, G., and Park, K.: Release of dextromethorphan hydrobromide from freeze-
      dried enzyme-degradable hydrogels, J. Control. Release, 16: 355-364, 1991.
  23) Park, K. and Lu, D.R.: Communication to the editor: Authors' reply, J. Biomater. Sci. Polymer Edn.,
      2: 321-322, 1991.
  24) Shalaby, W.S.W., Blevins, W.E., and Park, K.: Gastric retention of enzyme-digestible hydrogels in the
      canine stomach under fasted and fed conditions: A preliminary analysis using new analytical
      techniques, ACS Symposium Series, 469: 237-248, 1991.
  25) Tseng, Y.C. and Park, K.: Synthesis of photo-reactive poly(ethylene glycol) and its application to the
      prevention of surface-induced platelet activation, J. Biomed. Mater. Res., 26: 373-391, 1992.
  26) Shalaby, W.S.W., Blevins, W.E., and Park, K.: In vitro and in vivo studies of enzyme-digestible
      hydrogels for oral drug delivery, J. Control. Release, 19: 131-144, 1992.
  27) Shalaby, W.S.W., Blevins, W.E., and Park, K.: Use of ultrasound imaging and fluoroscopic imaging
      to study gastric retention of enzyme-digestible hydrogels, Biomaterials, 13: 289-296, 1992.
  28) Amiji, M., Park, H., and Park, K.: Study on the prevention of surface-induced platelet activation by
      albumin coating, J. Biomater. Sci. Polymer Edn., 3: 375-388, 1992.
  29) Shalaby, W.S.W., Chen, M., and Park, K.: A mechanistic assessment of enzyme-induced degradation
      of albumin-crosslinked hydrogels, J. Bioact. Compat. Polymers, 7: 257-274, 1992.
  30) Amiji, M. and Park, K.: Prevention of protein adsorption and platelet adhesion on surfaces by
      PEO/PPO/PEO triblock copolymers, Biomaterials, 13: 682-692, 1992.
  31) Amiji, M. and Park, K.: Surface modification by radiation-induced grafting of PEO/PPO/PEO triblock
      copolymers, J. Colloid Interf. Sci., 155: 251-255. 1993.
  32) Tseng, Y.C., Kim, J., and Park, K.: Photografting of albumin onto dimethyl-dichlorosilane-coated
      glass, J. Biomaterials Applications, 7: 233-249, 1993.
  33) Shalaby, W.S.W., Jackson, R., Blevin, W.E., and Park, K.: Synthesis of enzyme-digestible,
      interpenetrating hydrogel networks by gamma-irradiation, J. Bioact. Compat. Polymers, 8: 3-23, 1993.
  34) Amiji, M. and Park, K.: Surface modification of polymeric biomaterials with poly(ethylene oxide),
      albumin, and heparin for reduced thrombogenicity, J. Biomater. Sci. Polymer Edn., 4:217-234, 1993.
  35) Tseng, Y.C., Mullins, W.M., and Park, K.: Albumin grafting onto polypropylene by thermal
      activation, Biomaterials, 14: 392-400, 1993.
  36) Shalaby, W.S.W., Abdallah, A.A., Park, H., and Park, K.: Loading of albumin into hydrogels by an
      electrophoretic process, Pharm. Res., 10: 457-460, 1993.
  37) Park, H. and Park, K.: Role of polymers in pharmaceutical products, ACS Symp. Ser., 540: 2-15, 1994.
  38) Amiji, M. and Park, K.: Surface modification of polymeric biomaterials with PEO: A steric repulsion
      approach, ACS Symp. Ser., 540: 135-146, 1994.
  39) Bowersock, T.L., Shalaby, W.S.W., Samuels, M.L., White, M.R., Lallone, R., Levy, M., Ryker, D.,
      and Park, K.: Poly(methacrylic acid) hydrogels as carriers of bacterial exotoxins in an oral vaccine for
      cattle, ACS Symp. Ser., 540: 288-296, 1994.

                                                                                                         Page 7
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 975 of 1374 PageID #:
                                    27480


  40) Kamath, K. and Park, K.: Preparation and characterization of enzyme-digestible hydrogels from
      natural polymers by gamma-irradiation, ACS Symp. Ser., 545: 55-65, 1994.
  41) Lee, S.J. and Park, K.: Study of polymer-solvent interactions using computational chemistry, ACS
      Symp. Ser., 545: 221-233, 1994.
  42) Bowersock, T.L., Shalaby, W.S.W., Blevins, W.E., Levy, M., and Park, K.: Poly(methacrylic acid)
      hydrogels for rumen bypass and the delivery of oral vaccines to ruminants, ACS Symp. Ser., 545: 214-
      220, 1994.
  43) Amiji, M.A. and Park, K.: Analysis on the surface adsorption of PEO/PPO/PEO triblock copolymers
      by radiolabeling and flurescence techniques, J. Applied Polymer Sci., 52: 539-544, 1994.
  44) Kamath, K. and Park, K.: Surface modification of polymeric biomaterials by albumin grafting using
      gamma-irradiation, Journal of Applied Biomaterials, 5: 163-173, 1994.
  45) Kamath, K., Park, H., Shim, H.S., and Park, K.: Albumin grafting on dimethyldichlorosilane-coated
      glass by gamma-irradiation, Colloids and Surfaces. B. Biointerfaces, 2: 471-479, 1994.
  46) Bowersock, T.L., Shalaby, W.S.W., Levy, M.L., Samuels, M.L., Lallone, R., White, M.R., Borie,
      D.L., Lehmeyer, J., and Park, K.: Evaluation of an orally administered vaccine using hydrogels
      containing bacterial exotoxins of Pasteurella Haemolytica in cattle, Am. J. Veterinary Res, 55(4): 502-
      509, 1994.
  47) Lee, S.J. and Park, K.: Protein interaction with surfaces: Separation distance-dependent interaction
      energies, J. Vacuum Science and Technology A., 12(5): 2949-2956, 1994.
  48) Bowersock, T.L., Shalaby, W.S.W., Levy, M., Blevins, W.E., and Park, K.: The potential use of
      poly(methacrylic acid) hydrogels for the oral administration of vaccines to ruminants, J. Control.
      Release, 31: 245-254, 1994.
  49) Tseng, Y.-C., McPherson, T., Yuan, C.S., and Park, K.: Grafting of ethylene glycol/butadiene block
      copolymers on to dimethyldichlorosilane-coated glass by -irradiation, Biomaterials, 16: 963-972,
      1995.
  50) McPherson, T., Lee, S.J., and Park, K.: Analysis on the prevention of protein adsorption by steric
      repulsion theory, ACS Symposium Series, 602: 395-404, 1995.
  51) Kamath, K.R. and Park, K.: Study on the release of invertase from enzymatically degradable dextran
      hydrogels, Polymer Gels and Networks, 3: 243-254, 1995.
  52) Chen, J., Jo, S., and Park, K.: Polysaccharide hydrogels for protein drug delivery, Carbohydrate
      Polymers, 28: 69-76, 1995.
  53) Kamath, K.R. and Park, K.: Hydrogels from biopolymers: Preparation, characterization, and drug
      release studies, Int. J. Pharmaceutical Adv., 1(3): 258-268, 1996.
  54) Lee, S.J. and Park, K.: Glucose-sensitive phase-reversible hydrogels, ACS Symposium Series, 627: 11-
      16, 1996.
  55) Paparella, A. and Park, K.: Synthesis of polysaccharide chemical gels by gamma-irradiation, ACS
      Symposium Series, 620: 180-187, 1996.
  56) Bowersock, T.L., HogenEsch, H., Suckow, M., Porter, R.E., Jackson, R., Park, H., and Park, K.: Oral
      vaccination with alginate microsphere systems, J. Control. Release, 39: 209-220. 1996.
  57) Obaidat, A.A. and Park, K.: Characterization of glucose dependent gel-sol phase transition of the
      polymeric glucose-concanavalin a hydrogel system, Pharm. Res., 13: 989-995, 1996.
  58) Kamath, K.R., Danilich, M.J., Marchant, R.E., and Park, K.: Platelet interactions with plasma-
      polymerized ethylene oxide and N-vinyl-2-pyrrolidone films and linear poly(ethylene oxide) layer, J.
      Biomaterials Sci. Polymer Edn., 7: 977-988, 1996.

                                                                                                         Page 8
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 976 of 1374 PageID #:
                                    27481


  59) Suckow, M.A., Bowersock, T.L., Park. H., and Park, K.: Oral immunization of rabbits against
      Pasteurella multocida with an alginate microsphere delivery system, J. Biomaterials Sci. Polymer
      Edn. 8(2): 131-139, 1996.
  60) Guy, R., Powell, M., Fix, J., and Park, K.: Controlled release technologies: current status and future
      prospects, Pharm. Res., 13: 1759, 1996.
  61) Park, H. and Park, K.: Biocompatibility issues of implantable drug delivery systems, Pharm. Res., 13:
      1770-1776, 1996.
  62) Lee, S.J. and Park, K.: Synthesis and characterization of sol-gel phase-reversible hydrogels sensitive
      to glucose, J. Molecular. Recognition, 9: 549-557, 1996.
  63) Obaidat, A.A. and Park, K.: Characterization of protein release through glucose-sensitive hydrogel
      membranes, Biomaterials, 18(11): 801-806, 1997.
  64) Li, T., Kildsig, D.O., and Park, K.: Computer simulation of molecular diffusion in amorphous
      polymers, J. Control. Release, 48(1): 57-66, 1997.
  65) Park, K., Gemeinhart, R.A., and Park, H.: Movement of fibrinogen receptors on the ventral membrane
      of spreading platelets, Biomaterials, 19: 387-395, 1998.
  66) McPherson, T.B., Shim, H.S., and Park, K.: Grafting of PEO to glass, nitinol, and pyrolytic carbon
      surfaces by -irradiation, J. Biomed. Mater. Res. Appl. Biomater., 38: 289-302, 1997.
  67) Li, T., Lee, H.B., and Park, K.: Analysis of glucose-binding sites of proteins with glucose sensitivity,
      J. Biomaterials Sci. Polymer Edn., 9 (4): 327-344, 1998.
  68) Bowersock, T.L., HogenEsch, H., Torregrosa, S., Borie, D., Wang, B., Park, H., and Park, K.:
      Induction of pulmonary immunity in cattle by oral administration of ovalbumin in alginate
      microspheres, Immunology Letters, 60: 37-43, 1998.
  69) McPherson, T., Kidane, A., Szleifer, I., and Park, K.: Prevention of protein adsorption by tethered
      PEO layers: Experiments and single chain mean field analysis, Langmuir, 14: 176-186, 1998.
  70) Bowersock, T.L., HogenEsch, H., Wang, B., Torregrosa, S., Borie, D., Park, H., and Park, K.:
      Induction of pulmonary immunity in cattle by oral administration of antigen encapsulated in alginate
      microspheres, S.T.P. Pharma Sciences, 8: 53-57, 1998
  71) Hwang, S.J., Park, H. and Park, K.: Gastric retentive drug delivery systems, Critical Reviews in
      Therapeutic Drug Carrier Systems, 15: 243-284, 1998.
  72) Li, T. and Park, K.: Fractal analysis of pharmaceutical particles by atomic force microscopy,
      Pharmaceutical Research, 15: 1222-1232, 1998.
  73) Badylak, S.F., Record, R., Lindberg, K., Hodde, J., and Park, K.: Small intestinal submucosa: A
      substrate for in vitro cell growth, J. Biomaterials Sci. Polymer Edn., 9: 863-878, 1998.
  74) Kidane, A., Szabocsik, J.M., and Park, K.: Accelerated study on lysozyme deposition on poly(HEMA)
      contact lenses, Biomaterials, 19: 2051-2055, 1998.
  75) Morris, K., Nail, S.L., Peck, G.E., Byrn, S.R., Griesser, U., Stowell, J., Hwang, S.-J., and Park, K.:
      Advances in pharmaceutical materials and processing, Pharm. Sci. & Tech. Today, 1(6): 235-245,
      1998.
  76) Chen, J., Park, H., and Park, K.: Synthesis of superporous hydrogels: hydrogels with fast swelling and
      superabsorbent properties, Journal of Biomedical Materials Research, 44: 53-62, 1999.
  77) Kim, J.J. and Park, K.: Smart hydrogels for bioseparation, Bioseparation, 7: 177-184, 1999.
  78) Suckow, M.A., Siger, L., Bowersock, T, Turek, J., Van Horn, D., Borie, D., Taylor, A., Park, H., and
      Park, K.: Alginate microspheres for vaccine delivery. ACS Symposium Series, 737: 1-13, 1999.

                                                                                                         Page 9
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 977 of 1374 PageID #:
                                    27482


  79) Jo. S. and Park, K.: Synthesis and characterization of thermoreversible sucrose hydrogels (sucrogels),
      ACS Symposium Series, 737: 113-126, 1999.
  80) Chen, J. and Park, K.: Superporous hydrogels: fast responsive hydrogel systems. J. Macromolecular
      Sci., Pure Appl. Chem. A36 (7&8): 917-930, 1999.
  81) Kidane, A. and Park, K.: Complement activation by PEO-grafted glass surfaces. J. Biomed. Mater.
      Res. Appl. Biomater. 48: 640-647, 1999.
  82) Jo, S. and Park, K.: Novel Poly(ethylene glycol) (PEG) gels from silylated PEGs, J. Bioact. Compat.
      Polymers. 14: 457-473, 1999.
  83) Kidane, A., Lantz, G.C., Jo, S., and Park, K.: Surface modification with PEO-containing triblock
      copolymer for improved biocompatibility: In vitro and ex vivo studies. J. Biomater. Sci. Polymer
      Edn., 10 (10): 1089-1105, 1999.
  84) Dewanjee, M.K., Gross, D.R., Zhai, P., Lanzo, S., Shim, H., Park, K., Schaeffer, D.J., and Twardock,
      R.: Thrombogenicity of polyethylene oxide bonded Dacron sewing ring in a mechanical heart valve, J.
      Heart Valve Disease, 8(3): 324-330, 1999.
  85) Bowersock, T.L., HogenEsch, H., Suckow, M., Guimond, P., Martin, S., Borie, D., Torregrosa, S.,
      Park, H., and Park, K.: Oral vaccination of animals with antigens encapsulated in alginate
      microspheres. Vaccine 17: 1804-1811, 1999.
  86) Chen, J., Blevins, W.E., Park, H., and Park, K.: Gastric retention properties of superporous hydrogel
      composites, J. Control. Release, 64: 39-51, 2000.
  87) Suckow, M.A., Park, K., Siger, L., Turek, J., Borie, D., Van Horn, D., Taylor, A., Park, H., and
      Bowersock, T.: Immunogenicity of antigens in boiled alginate microspheres, J. Biomater. Sci.
      Polymer Edn., 11: 55-68, 2000.
  88) Chen, J. and Park, K.: Synthesis and characterization of superporous hydrogel composites, J. Control.
      Release, 65: 73-82, 2000.
  89) Jo, S. and Park, K.: Surface modification using silanated poly(ethylene glycol)s, Biomaterials, 21(6):
      605-616, 2000.
  90) Kidane, A., McPherson, T., Shim, H.S., and Park, K.: Surface modification of polyethylene
      terephthalate using PEO-polybutadiene-PEO triblock copolymers, Colloids and Surfaces B:
      Biointerfaces, 18: 347-353, 2000.
  91) Gemeinhart, R., Park, H., and Park, K.: Pore structure of superporous hydrogels, Polym. Adv. Technol.
      11: 617-625, 2000.
  92) Li, T., Morris, K.R., and Park, K.: Mutual influence of solvent and crystalline supramolecular
      structure on the formation of etched patterns on acetaminophen single crystals: A study with atomic
      force microscope and computer simulation, J. Phy. Chem. B, 104 (9): 2019-2032, 2000.
  93) Gemeinhart, R., Chen, J., Park, H., and Park, K.: pH-sensitivity of fast responsive superporous
      hydrogels, J. Biomater. Sci. Polymer Edn. 11: 1371-1380, 2000.
  94) Park, K., Shim, H.S., Dewanjee, M.K., and Eigler, N.L.: In vitro and in vivo studies of PEO-grafted
      blood-contacting cardiovascular prostheses, J. Biomater. Sci. Polymer Edn. 11: 1121-1134, 2000.
  95) Chen, J. and Park, K.: Synthesis of fast-swelling, superporous sucrose hydrogels, Carbohydrate
      Polymers, 41: 259-268, 2000.
  96) Li, T. and Park, K.: Monte Carlo simulation of grafted poly(ethylene oxide) chains, Computational
      and Theoretical Polymer Science, 11(2): 133-142, 2001.
  97) Baek, N., Park, J.H., Bae, Y.H., and Park, K.: Control of swelling rate of superporous hydrogels, J.
      Bioact. Compat. Polymers, 16: 47-57, 2001.

                                                                                                         Page 10
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 978 of 1374 PageID #:
                                    27483


  98) Li, T., Morris, K., and Park, K.: Influence of tailor-made additives on etching patterns of
      acetaminophen single crystals, Pharm. Res , 18: 398-402, 2001.
  99)   Kim, J.J. and Park, K.: Glucose-binding property of PEGylated concanavalin A, Pharm. Res. 18:794-
        799, 2001.
  100) Kim, J.J. and Park, K.: Immobilization of concanavalin A to glucose-containing polymers,
       Macromolecular Symposia, 172: 95-102, 2001.
  101) Yeo, Y., Baek, N.J., and Park, K.: Microencapsulation methods for delivery of protein drugs,
       Biotechnol. Bioprocess Eng., 6:213-230, 2001.
  102) Kim, J.J. and Park, K.: Modulated insulin delivery from glucose-sensitive hydrogel dosage forms, J.
       Control. Release 77:39-47, 2001.
  103) Badylak, S.F., Park, K., Peppas, N.A., McCabe, G., and Yoder, M.: Marrow-derived cells populate
       scaffolds composed of xenogeneic extracellular matrix, Experimental Hematology, 29: 1310-1318,
       2001.
  104) Gemeinhart, R., Park, H., and Park, K.: Effect of compression on fast swelling of poly(acrylamide-co-
       acrylic Acid) superporous hydrogels, J. Biomed. Mater. Res. 55:54-62, 2001.
  105) Li, T., Wen, H., Park, K., and Morris, K.R.: How specific interactions between acetaminophen and its
       additive 4-methylacetanilide affect growth morphology: Elucidation using etching patterns, Crystal
       Growth & Design, 2(3): 185-189, 2002.
  106) Mun, G.A., Nurkeeva, Z.S., Khutoryanskiy, V.V., Azhgozhinova, G.S., Shaikhutdinov, E.M., and
       Park, K.: Collapse of poly(methacrylic acid) hydrogels in respond to simultaneous stimulation by
       electric field and complex formation, Macromolecular Rapid Communications, 23: 965-967, 2002.
  107) Kim, J.C., Park, K., and Thompson, D.H.: Synthesis of tris(amino acid)-substituted -cyclodextrin
       derivatives, Macromolecular Chemistry Symposium, 15(4): 303-312, 2002.
  108) Suckow, M.A., Jarvinen, L.Z., HogenEsch, H., Park, K., and Bowersock, T.L.: Immunization of
       rabbits against a bacterial pathogen with an alginate microparticle vaccine, J. Control. Reease., 85:
       227-235, 2002.
  109) Seong, H., Lee, H.-B., and Park, K.: Glucose binding to molecularly imprinted polymers, J.
       Biomater. Sci. Polymer Edn. 13: 637-649, 2002.
  110) Byrne, M.E., Park, K., and Peppas, N.A.: Molecular imprinting within hydrogels, Adv. Drug Del.
       Rev. 54: 149–161, 2002.
  111) Li, T., Park, K., and Morris, K.R.: Understanding the formation of etching patterns using a refined
       Monte Carlo simulation model, Crystal Growth & Design, 2(3): 177-184, 2002.
  112) Omidian, H. and Park, K.: Experimental design for the synthesis of polyacrylamide superporous
       hydrogels, J. Bioact. Compat. Polymers, 17: 433-450, 2002.
  113) Hayden, K.S., Park, K., and Sinclair, J.L.: Effect of particle characteristics on particle pickup
       velocity, Powder Technology, 131: 7-14, 2003.
  114) Nurkeeva, Z.S., Mun, G.A., Khutoryanskiy, V.V., Bitekenova, A.B., Dzhusupbekova, A.B., and
       Park, K.: Soluble and cross-linked hydrophilic films based on compositions of poly(acrylic acid) with
       poly(2-hydroxyethyl vinyl ether) for controlled release of drugs, J. Appl. Polym. Sci., 90:137-142,
       2003.
  115) Lee, J., Acharya, G., Lee, S.C., and Park, K.: Hydrotropic solubilization of paclitaxel: Analysis of
       chemical structures for hydrotropic property, Pharm. Res., 20: 1022-1030, 2003.
  116) Cho, Y.W., Kim, J.D., and Park, K.: Polycation gene delivery systems: Escape from endosomes to
       cytosol, J. Pharm. Pharmacol., 55: 721-734, 2003.

                                                                                                           Page 11
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 979 of 1374 PageID #:
                                    27484


  117) Seong, H., Choi, W.-M., Kim, J.-C., Thompson, D.H., and Park, K.: Preparation of liposomes with
       glucose binding sites: liposomes containing di-branched amino acid derivatives, Biomaterials, 24
       (24): 4487-4493, 2003.
  118) Qiu, Y. and Park, K.: Superporous IPN hydrogels having enhanced mechanical properties, AAPS
       PharmSciTech, 4(4): Article 51, 2003 (http://www.aapspharmscitech.org/view.asp?art=pt040451).
  119) Ooya, T., Lee, J., and Park, K.: Effects of ethylene glycol-based graft, star-shaped, and dendritic
       polymers on solubilization and controlled release of paclitaxel, J. Control. Release, 93: 121-127,
       2003.
  120) Yeo, Y., Basaran, O., and Park, K.: A new process for making reservoir-type microcapsules using
       ink-jet technology and interfacial phase separation, J. Control. Release, 93: 161-173, 2003.
  121) Yang, S.R., Jeong, J.H., Park, K., and Kim, J.-D.: Self-aggregates of hydrophobically modified
       poly(2-hydroxyethyl aspartamide) in aqueous solution, Colloid & Poly. Sci. 281: 851-858, 2003.
  122) Finkelstein, A., Mcclean, D., Kar, S., Takizawa, K., Vargeese, K., Baek, N., Park, K., Fishbein,
       M.C., Makkar, R., Litvack, F., and Eigler, N.L. Local drug delivery via a coronary stent with
       programmable release pharmacokinetics. Circulation 107: 777-784 2003.
  123) Lee, S.C., Acharya, G., Lee, J., and Park, K.: Hydrotropic polymers: Synthesis and characterization
       of polymers containing picolylnicotinamide moieties, Macromolecules, 36: 2248-2255, 2003.
  124) Kim, D., Seo, K., and Park, K.: Polymer composition and acidification effects on the swelling and
       mechanical properties of poly(acrylamide-co-acrylic acid) superporous hydrogels, J. Biomater. Sci.
       Polymer Edn. 15: 189-199, 2004.
  125) Wen, H., Li, T., Morris, K.R., and Park, K.: How solvents affect acetaminophen etching pattern
       formation: interaction between solvent and acetaminophen at solid/liquid interface, J. Phys. Chem.
       B., 108(7): 2270-2278, 2004.
  126) Yang, S., Fu, Y., Jeong, S.H., and Park, K.: Application of poly(acrylic acid) superporous hydrogel
       microparticles as a super-disintegrant in fast-disintegrating tablets, Journal of Pharmacy and
       Pharmacology, 56: 429-436, 2004.
  127) Yang, S., Park, K., and Rocca, J.G.: Semi-interpenetrating polymer network superporous hydrogels
       based on poly(3-sulfopropyl acrylate, potassium salt) and poly(vinyl alcohol): synthesis and
       characterization, J. Bioact. Compat. Polymers, 19: 81-100, 2004.
  128) Baek, N., Lee, J., and Park, K.: Aqueous N’,N’-diethylnicotinamide (DENA) solution as a medium
       for accelerated release study of paclitaxel, J. Biomater. Sci. Polymer Edn., 15: 527-542, 2004.
  129) Cho, Y.W., Lee, J., Lee, S.C., Huh, K.M., and Park, K.: Hydrotropic agents for study of in vitro
       paclitaxel release from polymeric micelles, J. Control. Release, 97: 249-257, 2004.
  130) Mun, G.A., Khutoryanskiy, V.V., Akhmetkalieva, G.T., Shmakov, S.N., Dubolazov, A.V., Nurkeeva,
       Z.S., and Park, K.: Interpolymer complexes of poly(acrylic acid) with poly(2-hydroxyethyl acrylate)
       in aqueous solutions, Colloids Polym. Sci., 283: 174-181, 2004.
  131) Yeo, Y., Chen, A.U., Basaran, O.A., and Park, K.: Solvent exchange method: a novel
       microencapsulation technique using dual microdispensers, Pharm. Res., 21(8): 1419-1427, 2004.
  132) Wen, H., Li, T., Morris, K.R., and Park, K.: Dissolution study on aspirin and -glycine crystals, J.
       Phys. Chem. B., 108: 11219-11227, 2004.
  133) Yeo, Y. and Park, K.: A new microencapsulation method using an ultrasonic atomizer based on
       interfacial solvent exchange, J. Control. Release, 100: 379-388, 2004.




                                                                                                       Page 12
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 980 of 1374 PageID #:
                                    27485


  134) Ooya, T., Lee, J., and Park, K.: Hydrotropic dendrimers of generations 4 and 5: Synthesis,
       characterization, and hydrotropic solubilization of paclitaxel, Bioconjugate Chem., 15: 1221-1229,
       2004.
  135) Yeo, Y. and Park, K.: Characterization of reservoir-type microcapsules made by the solvent exchange
       method, AAPS PharmSciTech, 5 (4): Article 52 (8 pages), 2004 (http://www.aapspharmscitech.org).
  136) Fu, Y., Yang, S., Jeong, S.H., Kimura, S., and Park, K.: Orally fast disintegrating tablets:
       Development, technologies, taste-masking and clinical studies, Critical Reviews in Therapeutic Drug
       Carrier Systems, 221: 1-44, 2004.
  137) Yeo, Y. and Park, K.: Control of encapsulation efficiency and initial burst in polymeric microparticle
       systems, Archives of Pharmacal Research, 27: 1-12, 2004.
  138) Kim, D.J. and Park, K.: Swelling and mechanical properties of superporous hydrogels of
       poly(acrylamide-co-acrylic acid)/polyethylenimine interpentrating polyer network, Polymer 45: 189-
       196, 2004.
  139) Huh, K.M., Lee, S.C., Cho, Y.W., Lee, J., Jeong, J.H., and Park, K.: Hydrotropic polymer micelle
       system for delivery of paclitaxel, J. Control. Release, 101: 59-68, 2005.
  140) Omidian, H., Rocca, J.G., and Park, K.: Advances in superporous hydrogels, J. Control. Release,
       102: 3-12, 2005.
  141) Park, G.E., Pattison, M.A., Park, K., and Webster, T.J.: Accelerated chondrocyte functions on NaOH-
       treated PLGA scaffolds, Biomaterials, 26: 3075-3082, 2005.
  142) Park, J., Ye, M., and Park, K.: Biodegradable polymers for microencapsulation of drugs, Molecules,
       10: 146-161, 2005.
  143) Huh, K., Baek, N., and Park, K.: Enhanced swelling kinetics of poly(ethylene glycol)-grafted
       superporous hydrogels, J. Bioact. Compt. Polymers, 20:231-243, 2005.
  144) Jeong, J.H., Kang, H.S., Yang, S.R., Park, K., and Kim, J.-D.: Biodegradable poly(asparagine)
       grafted with poly(caprolactone) and the effect of substitution on self-aggregation, Colloids and
       Surfaces A: Physicochem. Eng. Aspects 264: 187–194, 2005.
  145) Ooya, T., Huh, K.M., Saitoh, M., Tamiya, E., and Park, K.: Self-assembly of cholesterol-hydrotropic
       dendrimer conjugates into micelle-like structure: Preparation and hydrotropic solubilization of
       paclitaxel, Science and Technology of Advanced Materials, 6: 452-456, 2005.
  146) Henthorn, K., Park, K., and Curtis, J.S.: Measurement and prediction of pressure drop in pneumatic
       conveying: Effect of particle characteristics, mass loading, and Reynolds number, Industrial &
       Engineering Chemistry Research, 44: 5090-5098, 2005.
  147) Wen, H., Morris, K.R., and Park, K.: Study on the interactions between polyvinylpyrrolidone (PVP)
       and acetaminophen crystals: partial dissolution pattern change, J. Pharm. Sci., 94: 2166-2174, 2005.
  148) Wen, H., Morris, K.R., and Park, K.: Hydrogen bonding interactions between adsorbed polymer
       molecules and crystal surface of acetaminophen, J. Colloid Interf. Sci., 290: 325-335, 2005.
  149) Jeong, S.H., Fu, Y., and Park, K.: Frosta®: A new technology for making fast-melting tablets, Expert
       Opinion on Drug Delivery, 2(6): 1107-1116, 2005.
  150) Fu, Y., Jeong, S.H., and Park, K.: Fast-melting tablets based on highly plastic granules, J. Control.
       Release, 109: 203-210, 2005.
  151) Kim, B.-Y., Jeong, J.H., Park, K., and Kim, J.-D.: Bioadhesive interaction and hypoglycemic effect
       of insulin-loaded lectin-microparticle conjugates in oral insulin delivery system, J. Control. Release,
       102: 525-538, 2005.



                                                                                                       Page 13
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 981 of 1374 PageID #:
                                    27486


  152) Lee, S.C., Cho, Y.W., and Park, K.: Control of thermogelation properties of hydrophobically-
       modified methylcellulose, J. Bioact. Compt. Polymers, 20: 5-13, 2005.
  153) Park, H., Park, K., and Kim, D.: Preparation and swelling behavior of chitosan-based superporous
       hydrogels for gastric retention application, J. Biomed. Mater. Res. 76A: 144–150, 2006.
  154) Jeong, J.H., Cho, Y.W., Jung, B., Park, K. and Kim, J-D.: Self-assembled nanoparticles of ribozymes
       with poly(ethylene glycol)-b-poly(l-lysine) block copolymers, Japanese Journal of Applied Physics,
       45: 591-595, 2006.
  155) Yeo, Y. and Park, K.: A new microencapsulation technique based on the solvent exchange method,
       ACS Symp. Ser., 923: 242-252, 2006.
  156) Fu, Y., Jeong, S.H., Callihan, J., Kim, J., and Park, K.: Preparation of fast-dissolving tablets based on
       mannose, ACS Symp. Ser., 924: 340-351, 2006
  157) Acharya, G. and Park, K.: Stent coatings for drug delivery, Advanced Drug Delivery Reviews, 58 (3):
       387-401, 2006.
  158) Park, J.H., Ye, M., Yeo, Y., Lee, W-K., Paul, C., and Park, K.: Reservoir-type microcapsules
       prepared by the solvent exchange method: Effect of formulation parameters on microencapsulation of
       lysozyme, Mol. Pharm., 3: 135-143, 2006.
  159) Acharya, G. Park, K., and Thompson, D.H.: Synthesis and evaluation of -cyclodextrin-aldonamide
       conjugates for D-glucose recognition, Journal of Drug Delivery Science and Technology, 16(1): 45-
       48, 2006.
  160) Omidian, H., Rocca, J.G., and Park, K.: Elastic superporous hydrogel hybrid of polyacrylamide and
       sodium alginate, Macromol. Biosci, 6: 703-710, 2006.
  161) Kwon, I.K., Hegazy, H., and Park, K.: Controlled drug delivery: Transition to nanosystems,
       Biomaterials Research, 10 (3): 133-144, 2006.
  162) Haddish-Berhane, N., Jeong, S.H., Haghighi, K., and Park, K.: Modeling film-coat non-uniformity in
       polymer coated pellets: A stochastic approach, Int. J. Pharm. 323: 64-71, 2006.
  163) Kang, E., Wang, H., Kwon, I.K., Robinson, J., Park, K. and Cheng, J-X.: In situ visualization of
       paclitaxel distribution and release by coherent anti-Stokes Raman scattering microscopy, Anal.
       Chem., 78: 8036-8043, 2006.
  164) Mun, G.A., Nurkeeva, Z.S., Akhmetkalieva, G.T., Shmakov, S.N., Khutoryanskiy, V.V., Lee, S.C.,
       and Park, K.: Novel temperature-responsive water-soluble copolymers based on 2-
       hydroxyethylacrylate and vinyl butyl ether and their interactions with poly(carboxylic acids). Journal
       of Polymer Science: Part B: Polymer Physics, 44: 195–204, 2006.
  165) Lee, S.C., Huh, K.M., Lee, J., Cho, Y.W., Galinsky, R.E., and Park, K.: Hydrotropic polymeric
       micelles for enhanced paclitaxel solubility: In vitro and in vivo characterization, Biomacromolecules,
       8: 202-208, 2007.
  166) Im, S.J., Choi, Y.M., Subramanyam, E. Huh, K.M., and Park, K.: Synthesis and characterization of
       biodegradable elastic hydrogels based on poly(ethylene glycol) and poly(ε-caprolactone) blocks,
       Macromolecular Research, 15 (4): 363-369, 2007.
  167) Jeong, S.H., Berhane, N.H., Haghighi, K., and Park, K.: Drug release properties of polymer coated
       ion-exchange resin complexes: Experimental and theoretical evaluation, J. Pharm. Sci., 96: 618-632,
       2007.
  168) Omidian, H., Park, K., and Rocca, J.G.: Recent development in superporous hydrogels, J. Pharm.
       Pharmacol., 59: 317-327, 2007.



                                                                                                        Page 14
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 982 of 1374 PageID #:
                                    27487


  169) Mun, G.A., Nurkeeva, Z.S., Beissegul, A.B., Dubolazov, A.V., Urkimbaeva, P.I., Park, K., and
       Khutoryanskiy, V.V.: Temperature-responsive water-soluble copolymers based on 2-hydroxyethyl
       acrylate and butyl acrylate, Macromol. Chem. Phys. 208: 979–987, 2007.
  170) Park, K.: Nanotechnology: What it can do for drug delivery, J. Control. Release, 120: 1-3, 2007.
  171) Hyun, H., Kim, Y.H., Lee, J.W., Kim, M.S., Khang, G., Park, K., Lee, H.B.: In vitro and in vivo
       release of albumin from MPEG-PCL diblock copolymers as an in situ gel forming carrier,
       Biomacromolecules, 8: 1093-1100, 2007.
  172) Kang, E., Park, J-W., McClellan, S., Kim, J-M., Holland, D., Lee, G.U., Franses, E., Park, K., and
       Thompson, D.H.: Specific adsorption of histidine-tagged proteins on silica surfaces modified with
       Ni2+:NTA-derivatized poly(ethylene glycol), Langmuir, 23: 6281-6288, 2007.
  173) Kang, E., Robinson, J., Park, K., and Cheng, J-X.: Paclitaxel distribution in poly(ethylene glycol) /
       poly(lactide-coglycolic acid) blends and its release visualized by coherent anti-Stokes Raman
       scattering microscopy, J. Control. Release, 122: 261-268, 2007.
  174) Chaterji, S., Kwon, I.K., and Park, K.: Smart polymeric gels: Redefining the limits of biomedical
       devices, Prog. Polym. Sci., 32: 1083-1122, 2007.
  175) Lee, S-Y., Snider, C., Park, K., and Robinson, J.P.: A compound jet instability in a microchannel for
       mononuclear compound drop formation, J. MicroMech. Microeng., 17: 1558-1566, 2007.
  176) Kang, E., Lee, S.C., and Park, K.: Layer-by-layer assembly of poly(lactic-co-glycolic acid)-b-poly(l-
       lysine) copolymer micelles, NanoBiotechnology, 3(2): 96-103, 2007.
  177) Park, J.S., Woo, D.G., Sun, B.K., Chung, H-M., Im, S.J., Choi, Y.M., Park, K., Huh, K.M., and Park,
       K-H.: In vitro and in vivo test of PEG/PCL-based hydrogel scaffold for cell delivery application, J.
       Control. Release, 124: 51-59, 2007.
  178) Min, H.S., Lee, H.J., Lee, S.C., Kang, K.H., Lee, J., Park, K., and Huh, K.M.: Aqueous solubilization
       of paclitaxel using hydrotropic polymer micelle, Key Engineering Materials, 342-343: 421-424,
       2007.
  179) Choi, Y.M., Im, S.J., Myung, S-W., Choi, H-S., Park, K., and Huh, K.M.: Preparation and swelling
       behavior of superporous hydrogels: control of pore structure and surface property, Key Engineering
       Materials, 342-343: 717-720, 2007.
  180) Snider, C., Lee, S-Y., Yeo, Y., Grégori, G.J., Robinson, J.P., and Park, K.: Microenvironment-
       controlled encapsulation (MiCE) process: effects of PLGA concentration, flow rate, and collection
       method on microcapsule size and morphology, Pharm. Res., 25: 5-15, 2008.
  181) Omidian, H. and Park, K.: Swelling agents and devices in oral drug delivery, J. Drug Del. Sci. Tech.,
       18 (2): 83-93, 2008.
  182) Chen, H., Kim, S., Li, L., Wang, S., Park, K., Cheng, J-X.: Release of hydrophobic molecules from
       polymer micelles into cell membranes revealed by Förster resonance energy transfer imaging, Proc.
       Natl. Acad. Sci. USA, 105 (18): 6596-6601, 2008.
  183) Chen, H., Kim, S., He, W., Wang, H., Low, P.S., Park, K., and Cheng, J-X.: Fast release of lipophilic
       agents from circulating PEG-PDLLA micelles revealed by in vivo förster resonance energy transfer
       imaging, Langmuir, 24: 5213-5217, 2008.
  184) Jeong, S.H., Takaishi, Y., Fu, Y., and Park, K.: Materials for making fast dissolving tablets by
       compression method, J. Mater. Chem. 18: 3527-3535, 2008.
  185) Kang, E., Wang, H., Kwon, I.K., Song, Y-H., Kamath, K., Miller, K.M., Barry, J., Cheng, J-X., and
       Park, K.: Application of coherent anti-Stokes Raman scattering microscopy to image the changes in a
       paclitaxel-poly(styrene-b-isobutylene-b-styrene) matrix pre and post drug elution, J. Biomed. Mater.
       Res. A, 87: 913-920, 2008.

                                                                                                          Page 15
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 983 of 1374 PageID #:
                                    27488


  186) Jeong, S.H. and Park, K.: Development of sustained release fast-disintegrating tablets using various
       polymer-coated ion-exchange resin complexes, Int. J. Pharm., 353: 195-204, 2008.
  187) Hyun, H., Cho, J.S., Kim, B.S., Lee, J.W., Kim, M.S., Khang, G., Park, K., Lee, H.B.: Comparison of
       micelles formed by amphiphilic star block copolymers prepared in the presence of a nonmetallic
       monomer activator, J. Polym. Sci.: Part A: Polym. Chem., 46: 2084-2096, 2008.
  188) An, G-H., Kim, M-J., Lee, H-J., Park, S-S., Cho, Y.W., Park, K., and Cho, Y-H.: Fabrication of
       terazocin-loaded PDLLA microspheres by an ultrasonic spray drying method and their release
       behaviors, J. Nanosci. Nanotech., 8: 5139-5142, 2008.
  189) Jeong, S.H. and Park, K.: Drug loading and release properties of ion-exchange resin complexes as a
       drug delivery matrix, Int. J. Pharm., 361: 26-32, 2008.
  190) Wen, H., Morris, K., and Park, K.: Synergic effects of polymeric additives on dissolution and
       crystallization of acetaminophen, Pharm. Res., 25: 349-358, 2008.
  191) Kim, S. Kim, J.Y., Huh, K.M., Acharya, G., and Park, K.: Hydrotropic polymer micelles containing
       acrylic acid moieties for oral delivery of paclitaxel. J. Control. Release 132, 222-229, 2008.
  192) Huh, K.M., Mi, H.S., Lee, S.C., Lee, H.J., Kim, S., Park, K.: A new hydrotropic block copolymer
       micelle system for aqueous solubilization of paclitaxel, J. Control. Release, 126: 122-129, 2008.
  193) Mun, G.A., Nurkeeva, Z.S., Dergunov, S.A., Nama, I.K., Maimakov, T.P., Shaikhutdinov, E.M., Lee,
       S.C., and Park, K.: Studies on graft copolymerization of 2-hydroxyethyl acrylate onto chitosan,
       Reactive & Functional Polymers, 68: 389-395, 2008.
  194) Kim, B.S., Oh, J.M., Hyun, H., Kim, K.S., Lee, S.H., Kim, Y.H., Park, K., Lee, H.B., and Kim, M.S.:
       Insulin-loaded microcapsules for in vivo delivery, Mol. Pharm., 6: 353-365, 2009.
  195) Choi, J.S., Yang, H.-J., Kim, B.S., Kim, J.D., Kim, J.Y., Yoo, B., Park, K., Lee, H.Y., and Cho,
       Y.W.: Human extracellular matrix (ECM) powders for injectable cell delivery and adipose tissue
       engineering, J. Control. Release, 139(1):2-7, 2009.
  196) Saravanakumar, G., Min, H.H., Min, D.S., Kim, A.Y., Lee, C.M., Cho, Y.W., Lee, S.C., Kim, K.,
       Jeong, S.Y., Park, K., Park, J., and Kwon, I.C.: Hydrotropic oligomer-conjugated glycol chitosan as a
       carrier of paxclitaxel: Synthesis, characterization, and in vivo biodistribution, J. Control. Release,
       140: 210-217, 2009.
  197) Kang, E., Vedantham, K., Long, X., Dadara, M., Kwon, I.K., Sturek, M., and Park, K.: A drug-
       eluting stent for delivery of signal pathway-specific 1,3-dipropyl-8-cyclopentyl xanthine (DPCPX),
       Molecular Pharmaceutics, 6(4): 1110-1117, 2009.
  198) Zordan, M.D., Grafton, M.M.G., Acharya, G., Reece, L.M., Cooper, C.L., Aronson, A.I., Park, K.,
       Leary, J.F. Detection of pathogenic E. coli O157:H7 by a hybrid microfluidic SPR and molecular
       imaging cytometry device. Cytometry Part A, 75A: 155-162, 2009.
  199) Yuk, K.Y., Choi, Y.M., Park, J.-S., Kim, S.Y., Park, K., and Huh, K.M.: Preparation and
       characterization of biodegradable superporous hydrogels. Polymer (Korea), 33: 469-476, 2009.
  200) Kim, S., Kim, J-H., Jeon, O., Kwon, I.C., Park, K.: Engineered polymers for advanced drug delivery,
       Eur. J. Pharm. Biopharm., 71: 420-430, 2009.
  201) Kim, B.S., Oh, J.M., Kim, K.S., Seo, K.S., Cho, J.S., Khang, G., Lee, H.B., Park, K., Kim, M.S.:
       BSA-FITC-loaded microcapsules for in vivo delivery, Biomaterials, 30: 902-909, 2009.
  202) J.Y. Lee, Y.M. Kang, E.S. Kim, M.L. Kang, B. Lee, J.H. Kim, B.H. Min, K. Park, and M.S. Kim: In
       vitro and in vivo release of albumin from an electrostatically crosslinked in situ-forming gel, J. Mater.
       Chem., 20: 3265-3271, 2010.



                                                                                                       Page 16
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 984 of 1374 PageID #:
                                    27489


  203) Choi, J.S., Yang, H.-J., Kim, B.S., Kim, J.D., Lee, S.H., Lee, E.K., Park, K., Cho, Y.W., and Lee,
       H.Y.: Fabrication of porous extracellular matrix (ECM) scaffolds from human adipose tissue, Tissue
       Engineering Part C Methods, 16: 387-396, 2010.
  204) Saravanakumar, G., Choi, K.Y., Yoon, H.Y., Kim, K., Park, J.H., Kwon, I.C., Park, K.: Hydrotropic
       hyaluronic acid conjugates: Synthesis, characterization, and implications as a carrier of paclitaxel.
       Int. J. Pharm., 394: 154-161, 2010.
  205) Chaterji, S., Park, K., and Panitch, A.: Scaffold-free in vitro arterial mimetics: the importance of
       smooth muscle-endothelium contact, Tissue Engineering Part A, 16: 1901-1912, 2010.
  206) Kim, S.W., Shi, Y., Kim, J.Y., Park, K., and Cheng, J.X.: Overcoming the barriers in micellar drug
       delivery: Loading efficiency, in vivo stability, and micelle-cell interaction, Expert Opinion on Drug
       Delivery, 7:49-62, 2010.
  207) Kang, E., Min, H.S., Lee, J., Han, M.H., Ahn, H.J., Yoon, I.-C., Choi, K., Kim, K., Park, K., and
       Kwon, I.C.: Nanobubbles from gas-generating polymeric nanoparticles: Ultrasound imaging of living
       subjects, Angew. Chem. Int. Ed. Engl., 49:524-528, 2010.
  208) Kim, J.Y., Kim, S.W., Papp, M., Park, K., and Pinal, R.: Hydrotropic solubilization of poorly water-
       soluble drugs, J. Pharm. Sci. 99: 3953-3965, 2010.
  209) Acharya, G., Shin, C.S., McDermott, M., Mishra, H., Park, H., Kwon, I.C., and Park, K.: The
       hydrogel template method for fabrication of homogeneous nano/microparticles, J. Control. Release,
       141 (3): 314-319, 2010.
  210) Kim, K., Kim, J.H., Park, H., Kim, Y.-S., Park, K.S., Nam, H., Lee, S., Park, J.H., Park, R.-W., Kim,
       I.-S., Choi, K., Kim, S.Y., Park, K. and Kwon, I.C.: Tumor-homing multifunctional nanoparticles for
       cancer theragnosis: Simultaneous diagnosis, drug delivery, and therapeutic monitoring, J. Control.
       Release, 146: 219-227, 2010.
  211) Ye, M., Kim, S.W., and Park, K.: Issues in long-term protein delivery using biodegradable
       microparticles, J. Control. Release, 156: 241-260, 2010.
  212) Omidian, H., Park, K., Kandalam, U., and Rocca, J.G.: Swelling and mechanical properties of
       modified HEMA-based superporous hydrogels, J. Bioact. Compat. Polymers, 25: 483- 497, 2010.
  213) Omidian, H., Park, K., and Rocca, J.G.: Experimental design in preparation of modified HEMA-
       based superporous hydrogels in an aqueous medium, Int. J. Polym. Mater., 59: 693-709, 2010.
  214) Acharya, G., Shin, C.S., Vedantham, K., McDermott, M., Rish, T., Hansen, K., Fu, Y. and Park, K.:
       A study of drug release from homogeneous PLGA microstructures, J. Control. Release, 146: 201-206,
       2010.
  215) Shi, Y., Kim, S.W., Huff, T.B., Borgens, R.B., Park, K., Shi, R., and Cheng, J.-X.: Effective repair of
       traumatically injured spinal cord by nanoscale block copolymer micelles, Nature Nanotech, 5: 80-87,
       2010.
  216) Yun, Y.H., Lee, B.K., Choi, J.S., Kim, S.W., Yoo, B., Kim, Y.S., Park, K., and Cho, Y.W.: A
       glucose sensor fabricated by piezoelectric inkjet printing of conducting polymers and bienzymes,
       Analytical Sciences, 27: 375-379, 2011.
  217) Bae, Y.H. and Park, K.: Targeted Drug Delivery to Tumors: Myths, Reality, and Possibility, J.
       Control. Release, 153: 198-205, 2011.
  218) Choi, J.S., Kim, B.W., Kim, J.D., Choi, Y.C., Lee, E.K., Park, K., Lee, H.Y., and Cho, Y.W.: In
       vitro expansion of human adipose-derived stem cells in a spinner culture system using human
       extracellular matrix powders. Cell Tissue Res. 345: 415-423, 2011.
  219) Lu, Y., Kim, S., and Park, K.: In vitro-in vivo correlation: Perspectives on model development, Int. J.
       Pharm., 418: 142-148, 2011.

                                                                                                         Page 17
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 985 of 1374 PageID #:
                                    27490


  220) Paderi, J., Sturat, K., Sturek, M., Park, K., and Panitch, A.: The inhibition of platelet adhesion and
       activation on collagen during balloon angioplasty by collagen-binding peptidoglycans, Biomaterials,
       32: 2516-2523, 2011.
  221) Kim, J.Y., Kim, S.W., Pinal, R., and Park, K.: Hydrotropic polymer micelles as versatile vehicles for
       delivery of poorly water-soluble drugs, J. Control. Release, 152: 13-20, 2011.
  222) Park, Kyeongsoon, and Park, Kinam: Oral protein delivery: Current status and future prospect,
       Reactive and Functional Polymers, 71: 280-287, 2011.
  223) Lee, S.J., Koo, H., Lee, D.E., Min, S., Lee, S., Chen, X., Choi, Y., Leary, J.F., Park, K., Jeong, S.Y.,
       Kwon, I.C., and Choi, K.: Tumor-homing photosensitizer-conjugated glycol chitosan nanoparticles
       for synchronous photodynamic imaging and therapy based on cellular on/off system, Biomaterials,
       32: 4021-4029, 2011.
  224) Kim, D.Y., Kwon, D.Y., Lee, B.N., Seo H.W., Kwon, J.S., Lee, B., Han, D.K., Kim, J.H., Min, B.H.,
       Park, K., and Kim, M.S.: Injectable in situ-forming hydrogels for a suppression of drug burst from
       drug-loaded microcapsules, Soft Matter, 8: 7638-7648, 2012.
  225) Key, J., Cooper, C., Kim, A.Y., Dhawan, D., Knapp, D.W., Kim, K.M., Park, J.H., Choi, K.W.,
       Kwon, I.C., Park, K., and Leary, J.F.: In vivo NIRF and MR dual-modality imaging using glycol
       chitosan nanoparticles, J. Control. Release, 163: 249-255, 2012.
  226) Kwon, I.K., Lee, S.C., Han, B., and Park, K.: Analysis on the current status of targeted drug delivery
       to tumors, J. Control. Release, 164: 108-114, 2012.
  227) Vedantham, K., Chaterji, S., Kim, S.W., and Park, K.: Development of a probucol-releasing anti-
       thrombogenic drug eluting stent, J. Biomed. Mater. Res. Part B: Appl. Biomater.100B: 1068-1099,
       2012.
  228) Yoon, H.Y., Koo, H., Choi, K.Y., Lee, S.J., Kim, K., Kwon, I.C., Leary, J.F., Park, K., Yuk, S.H.
       Park, J.H. and Choi, K.: Tumor-targeting hyaluronic acid nanoparticles for photodynamic imaging
       and therapy, Biomaterials, 33: 3980-3989, 2012.
  229) Yoon, H.Y., Saravanakumar, G., Heo, R., Choi, S.H., Song, I.C., Han, M.H., Kim, K., Park, J.H.,
       Choi, K., Kwon. I.C. and Park, K.: Hydrotropic magnetic micelles for combined magnetic resonance
       imaging and cancer therapy, J. Control. Release, 160: 692-698, 2012.
  230) Mastropietro, D., Omidian, H., and Park, K.: Drug delivery applications for superporous hydrogels,
       Expert Opinion on Drug Delivery,9: 71-89, 2012.
  231) Muto, A., Panitch, A., Kim, N.H., Park, K., Komalavilas, P., Brophy, C.M., and Dardik, A.:
       Inhibition of mitogen activated protein kinase activated protein Kinase II with MMI-0100 reduces
       intimal hyperplasia ex vivo and in vivo, Vascular Pharmacology, 56: 47-55, 2012.
  232) Choi, K.Y., Saravanakumar, G., Park, J.H., and Park, K.: Hyaluronic acid-based nanocarriers for
       intracellular targeting: interfacial interactions with proteins in cancer, Colloids and Surfaces B:
       Biointerfaces, 99: 82-94, 2012.
  233) Lu, Y. and Park, K.: Polymeric micelles and alternative nanonized delivery vehicles for poorly
       soluble drugs, Int. J. Pharm., 453: 198-214, 2013.
  234) Yun, Y., Cho, Y.W., and Park, K.: Nanoparticles for oral delivery: targeted nanoparticles with
       peptidic ligands for oral protein delivery, Adv. Drug Del. Rev.,65: 822-832, 2013.
  235) Shin, C.S., Kwak, B., Han, B., and Park, K.: Development of an in vitro 3D tumor model to study
       therapeutic efficiency of an anti-cancer drug, Mol. Pharm., 10: 2167-2175, 2013.
  236) Lee, S.Y., Tyler, J., Kim, S.W, Park, K., and Cheng, J.X.: FRET imaging reveals different cellular
       entry routes of self-assembled and disulfide bonded polymeric micelles, Mol. Pharm., 10: 3497-3506,
       2013.

                                                                                                        Page 18
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 986 of 1374 PageID #:
                                    27491


  237) Park, K.: Facing the truth about nanotechnology in drug delivery, ACS Nano, 7: 7442-7447, 2013.
  238) Scott, R.A., Park, K., Panitch, A.: Water soluble polymer films for intravascular drug delivery of
       antithrombotic biomolecules, Eur. J. Pharm. Biopharm., 84: 125-131, 2013.
  239) Koo, H., Min, K.H., Lee, S.C., Park, J.H., Park, K., Jeong, S.Y., Choi, K., Kwon, I.C., and Kim,
       K.M.: Enhanced drug-loading and therapeutic efficacy of hydrotropic oligomer-conjugated glycol
       chitosan nanoparticles for tumor-targeted paclitaxel delivery, J. Control. Release, 72: 823-831, 2013.
  240) Choi, D.H., Kim K.H., Park, J.S., Jeong, S.H., and Park, K.: Evaluation of drug delivery profiles in
       geometric three-layered tablets with various mechanical properties, in vitro–in vivo drug release, and
       Raman imaging, J. Control. Release, 172: 763-772, 2013.
  241) Lee, S.C., Kwon, I.K. and Park, K.: Hydrogels for delivery of bioactive agents: a historical
       perspective, Adv. Drug Del. Rev., 65: 17-20, 2013.
  242) Lee, S.Y., Kim, S.W., Tyler, J., Park, K., and Cheng J.-X.: Blood-stable, tumor-adaptable disulfide
       bonded MPEG-(Cys)4-PDLLA micelles for chemotherapy, Biomaterials, 34: 552-561, 2013.
  243) Lu, Y., Sturek, M, and Park, K.: Microparticles produced by the hydrogel template method for
       sustained drug delivery, Int. J. Pharm, 461: 258-269, 2014.
  244) Lu, Y., Wang, Z.-H., Ki, T., McNally, H., Park, K., and Sturek, M.: Development and evaluation of
       transferrin-stabilized paclitaxel nanocrystal formulation, J. Control. Release, 176: 76-85, 2014.
  245) Wu, W., Lee, S.-Y., Wu, X., Tyler J.Y., Wang, H., Ouyang, Z., Park, K., Xu, X.-M., and Cheng, J.-
       X.: Neuroprotective ferulic acid (FA)–glycol chitosan (GC) nanoparticles for functional restoration
       of traumatically injured spinal cord, Biomaterials, 35: 2355-2364, 2014.
  246) Yun, Y.H., Lee, B.K., and Park, K.: Controlled Drug Delivery Systems: The Next 30 Years, Frontiers
       of Chemical Science and Engineering, 8(3): 276-279, 2014.
  247) Park, K.: Controlled drug delivery systems: Past forward and future back, J. Control. Release, 190: 3-
       8, 2014.
  248) Kwak, G., Ozcelikkale, A., Shin, C.S., Park, K., and Han, B.: Simulation of complex transport of
       nanoparticles around a tumor using tumor-microenvironment-on-chip, J. Control. Release, 194: 157-
       167, 2014.
  249) Yhee, J.Y., Son, S., Kim, S.H., Park, K. Choi, K., and Kwon, I.C.: Self-assembled glycol chitosan
       nanoparticles for disease-specific theranostics, J. Control. Release, 193: 202-213, 2014.
  250) Lee, B.K., Yun, Y.H., and Park, K.: Smart Nanoparticles for Drug Delivery: Boundaries and
       Opportunities, Chemical Engineering Science, 125: 158-164, 2015.
  251) Lee, S.S., Li, J., Tai, J.N., Ratliff, T.L., Park, K., and Cheng, J.-X.: Avasimibe encapsulated in human
       serum albumin blocks cholesterol esterification for selective cancer treatment, ACS Nano, 9(3):
       2420-2432, 2015.
  252) Garner, J., Skidmore, S., Park, H., Park, K., Choi, S., and Wang, Y.: A protocol for assay of
       poly(lactide-co-glycolide) in clinical products, Int. J. Pharm. 495: 87-92, 2015.
  253) Xu, C., Wang, P., Zhang, J., Tian, H., Park, K., and Chen, X.: Pulmonary codelivery of doxorubicin
       and siRNA by pH-sensitive nanoparticles for therapy of metastatic lung cancer, Small, 11 (34): 4321-
       4333, 2015.
  254) Yun, Y.H., Lee. B.K., and Park, K.: Controlled Drug Delivery: Historical perspective for the next
       generation, J. Control. Release, 219: 2-7, 2015.
  255) Chen, J., Lin, L., Guo, Z., Xu, C., Tian, H., Park, K., and Chen, X.: Synergistic treatment of cancer
       stem cells by combinations of antioncogenes and doxorubicin, J. Drug Del. Sci. Tech., 30: 417-423,
       2015.

                                                                                                       Page 19
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 987 of 1374 PageID #:
                                    27492


  256) Wang, H., Zhang, G., Sui, H., Liu, Y., Park, K. and Wang, W.: Comparative studies on the properties
       of glycyrrhetinic acid-loaded PLGA microparticles prepared by emulsion and template methods, Int.
       J. Pharm., 496: 723-731, 2015.
  257) Han, B., Yun, G.Y., Boley, W., Kim, H.D., Hwang, J.Y., Chiu G., and Park, K.: Dropwise gelation-
       dehydration kinetics during drop-on-demand printing of hydrogel-based materials, Int. J. Heat Mass
       Transfer, 30: 417-423, 2016.
  258) Ma, Y., He, S., Ma, X., Hong, T., Li, Z., Park, K., and Wang, W.: Silymarin-loaded nanoparticles
       based on stearic acid-modified Bletilla striata polysaccharide for hepatic targeting, Molecules, 21:
       265 (10 pages), 2016.
  259) Kim, D.Y., Kwon, D.Y., Kwon, J.S., Park, J.H., Park, S.H., Oh, H.J., Kim, J.H., Min, B.H., Park, K.,
       and Kim, M.S.: Synergistic anti-tumor activity through combinational intratumoral injection of an in-
       situ injectable drug depot, Biomaterials 85: 232-245, 2016.
  260) Gao, W., Chen, Y., Thompson, D. H., Park, K., and Li, T. Impact of surfactant treatment of paclitaxel
       nanocrystals on biodistribution and tumor accumulation in tumor-bearing mice. J. Control. Release,
       237: 168-176, 2016.
  261) Park, K.: Drug Delivery of the Future: Chasing the Invisible Gorilla, J. Control. Release, 240: 2-8,
       2016.
  262) Han, B., Qu, C., Park, K., Konieczny, S.F., and Korc, M.: Recapitulation of complex transport and
       action of drugs at tumor microenvironment using tumor-microenvironment-on-chip, Cancer Letters,
       380: 319-329, 2016.
  263) Báez-Santos, Y.M., Otte, A., and Park, K.: A fast and sensitive method for the detection of leuprolide
       acetate: a high-throughput approach for the in vitro evaluation of liquid crystal formulations, Anal.
       Chem. 88: 4613-4618, 2016.
  264) Park, K.: Drug delivery research: The invention cycle, Mol. Pharm., 13 (7): 2143-2147, 2016.
  265) He, Y. and Park, K.: Effects of the microparticle shape on cellular uptake, Mol. Pharm., 13: 2164-
       2171, 2016.
  266) Key, J., Dhawan, D., Cooper, C.L., Knapp, D.W., Kim, K., Kwon, I.C., Choi, K., Park, K., Decuzzi,
       P., Leary, J.F.: Multicomponent, peptide-targeted glycol chitosan nanoparticles containing
       ferrimagnetic iron oxide nanocubes for bladder cancer multimodal imaging, Int. J. Nanomedicine, 11;
       4141-4155, 2016.
  267) Lee, B.K., Yun, Y., and Park, K.: PLA micro- and nano-particles, Adv. Drug Del. Rev., 106: 176-191,
       2016.
  268) Lim, D.G., Prin, E., Kang, E., Park, K., and Seong, H.J.: Combinatorial nanodiamond in
       pharmaceutical and biomedical applications, Int. J. Pharm. 514: 41-51, 2016.
  269) Báez-Santos, Y.M., Otte, A., Mun, E.A., Soh, B.-K., Song, C.-G., Lee, Y.N., and Park, K.:
       Formulation and characterization of a liquid crystalline hexagonal mesophase region of
       phosphatidylcholine, SPAN 80 and tocopherol acetate for sustained delivery of leuprolide acetate, Int.
       J. Pharm.514: 314-321, 2016.
  270) Wang, H., Zhang, G., Ma, X., Kiu, Y., Feng, J., Park, K., and Wang, W.: Enhanced encapsulation
       and bioavailability of breviscapine in PLGA microparticles by nanocrystal and water-soluble
       polymer template techniques, Eur. J. Pharm. Biopharm. 115: 177-185, 2017.
  271) Lee, H.C., Ejserholm, F. Gaire, J. Currlin, S. Schouenborg, Je. Wallman, L. Bengtsson, M. Park, K.,
       Otto, K.: Histological evaluation of flexible neural implants; flexibility limit for reducing the tissue
       response? J. Neural Eng., 14: 036026 (12 pp), 2017.



                                                                                                         Page 20
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 988 of 1374 PageID #:
                                    27493


  272) Salva, R., Mrsny, R., Park, K., Aubert, I., and Stamoran, C.: Insignts and lessons from a scientific
       conference on non-invasive delivery of macromolecules, Pharm. Res., 34: 1149-1151, 2017.
  273) Scott, R.A., Ramaswamy, A.K., Park, K., and Panitch, A.: Decorin mimic promotes endothelial cell
       health in monolayers and EC-SME co-cultures, J. Tissue Eng. Regen. Med., 11(5): 1365-1376, 2017.
  274) Garner, J., Davidson, D., Eckert, G.J., Barco, C.T., Park, H., and Park, K.: Reshapable polymeric
       hydrogel for controlled soft-tissue expansion: In vitro and In vivo evaluation, J. Contol. Release, 262:
       201-211, 2017.
  275) Shi, Y., Pei, J. Pei, Zhang, L., Lee, B.K., Yun, Y., Zhang, J., Li, Z., Gu, S., Park, K., and Yuan, G.:
       Understanding the effect of magnesium degradation on drug release and anti-proliferation on smooth
       muscle cells for magnesium-based drug eluting stents. Corrosion Science, 123:297-309, 2017.
  276) Lee, H.C., Gaire, J., Currlin, S.W., McDermott, M.D., Park, K., and Otto, K.J.: Foreign body
       response to intracortical microelectrodes is not altered with dip-coating of polyethylene glycol (PEG),
       Frontiers in Neuroscience, 11: Article 513 (11 pages), 2017.
  277) Otte, A., Báez-Santos, Y.M., Mun, E.A., Soh, B.-K., Lee, Y.N. and Park, K.: The in vivo
       transformation and pharmacokinetic properties of a liquid crystalline drug delivery system, Int. J.
       Pharm., 532: 345-351, 2017.
  278) Barwinska, D., Garner, J. Davidson, D., Cook, T., Eckert, G., Tholpady, S.S., March, K., Park, K.,
       and Barco, C.: Mucosal perfusion preservation by a novel shapeable tissue expander for oral
       reconstruction. Plastic and Reconstructive Surgery – Global Open, 5: e1449 (8 pages), 2017.
  279) Ozcelikkale, A., Shin, K., Noe-Kim, V., Elzey, B.D., Dong, Z., Zhang, J.T., Kim, K., Kwon, I.C.,
       Park, K., and Han, B.: Differential response to doxorubicin in breast cancer subtypes simulated by a
       microfluidic tumor model, J. Control. Release, 266: 129-139, 2017.
  280) Park, K.: The drug delivery field at the inflection point: Time to fight its way out of the egg, J.
       Control. Release, 267: 2–14, 2017.
  281) Garner, J., Skidmore, S., Park, H., Park, K., Choi, S., and Wang, Y.: Beyond Q1/Q2: The impact of
       manufacturing conditions and test methods on drug release from PLGA-based microparticle depot
       formulation, J. Pharm. Sci., 107: 353-361, 2018.
  282) Lee, H.Y., Park, J.H., Ji, Y.B., Kwon, D.Y., Lee, B.K., Kim, J.H., Park, K. and Kim, M.S.:
       Preparation of pendant group-functionalized amphiphilic diblock copolymers in the presence of a
       monomer activator and evaluation as temperature-responsive hydrogels, Polymer, 137:293-302, 2018.
  283) Otte, A. Soh, B.-K., Yoon, G., and Park, K.: Liquid crystalline drug delivery vehicles for poorly
       soluble (and soluble) drugs, Int. J. Pharm. 539: 175-183, 2018.
  284) Bowling, J., Davidson, D.D., Tholpady, S., Park, K., Katona, T., Eckert, G., Chu, T.-M. G., and
       Barco, C.T.: Baseline biomechanical properties of non-expanded tissue samples in dogs, Plastic and
       Reconstructive Surgery – Global Open, 6: e1773, 2018.
  285) Kim, N.A., Thapa, R., Jeong, S.H., Bae, H.-D., Maeng, J., Lee, K., and Park, K.: Enhanced intranasal
       insulin delivery by formulations and tumor protein-derived protein transduction domain as an
       absorption enhancer, J. Control. Release, 294: 226-236, 2018.
  286) Skidmore, S., Hadar, J., Garner, J., Park, H., Park, K., Wang, Y. and Jiang, X.J.: Complex sameness:
       Separation of mixed poly(lactide-co-glycolide)s based on the lactide:glycolide ratio, J. Control.
       Release, 300: 174-184, 2019.
  287) Park, K. and Otte, A. Prevention of Opioid Abuse and Treatment of Opioid Addiction: The Current
       Status and Future Possibilities, Ann. Rev. Biomed. Eng., 21: 61-84, 2019.




                                                                                                             Page 21
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 989 of 1374 PageID #:
                                    27494


  288) Hadar, J., Skidmore, S. Garner, G., Park, H., Park, K., Wang. Y., Qin, B., and Jiang, X.J.:
       Characterization of branched poly(lactide-co-glycolide) polymers used in injectable, long-acting
       formulations, J. Control. Release, 304: 75-89, 2019.
  289) Park, K., Skidmore, S., Hadar, J., Garner, J., Park, H., Otte, A., Soh, B.K., Yoon, G., Yu, D., Yun,
       Y., Lee, B.K., Jiang, X.J. and Wang, Y. Injectable, long-acting PLGA formulations: Analyzing
       PLGA and understanding microparticle formation, J. Control. Release, 304: 125-134, 2019.
  290) Chhetri, A., Chittiboyina, S., Atrian, F., Bai, Y., Delisi, D., Rahimi, R., Garner, J., Efremov, Y., Park,
       K., Talhouk, R., Lelievre, S.: Cell culture and coculture for oncological research in appropriate
       microenvironments, Current Protocols in Chemical Biology, 11(2): e65 (47 pages) doi:
       10.1002/cpch.65. 2019.
  291) Garner, J., Davidson, D.D., Barwinska, D., Eckert, G.J., Tholpady, S.S., Park, K., Barco, C.T.:
       Reshapeable hydrogel tissue expander for ridge augmentation: Results of a series of successive
       insertions at the same intraoral site, Journal of Periodontology, 90:718-727, 2019,
  292) Chang, D.M. Park, K. and Famili, A.: Hydrogels for sustained delivery of biologics to the back of
       the eye, Drug Discovery Today, 24: 1470-1482, 2019
  293) Garner, J., Hadar, J., Skidmore, S., Jessmon, F., Immel R. Tyler, A., and Park, K.: Narrow molecular
       wegith margins for the thermogelling property of polyester-polyether block copolymers, J. Appl.
       Polym. Sci., in press.


  Book Chapters
  1) Park, K. and Robinson, J.R.: Polymer binding to epithelial cells, in Optimization of Drug Delivery,
     Bundgaard, H., Hansen, A.B., and Kofod, H., Eds., Munksgaard, Copenhagen, 1982, pp. 35-52.
  2) Park, K., Wood, R.W., and Robinson, J.R.: Oral controlled release systems, in Medical Applications of
     Controlled Release, Langer, R.S., and Wise, D., Eds., CRC Press, 1984, pp. 159-201.
  3) Park, K., Ch'ng, H.S., and Robinson, J.R.: Alternative approaches to controlled drug delivery:
     Bioadhesives and in-situ systems, in Recent Advances in Drug Delivery Systems, Anderson, J.M., and
     Kim, S.W., Eds., Plenum Press, 1984, pp. 163-183.
  4) Park, K., Cooper, S.L., and Robinson, J.R.: Bioadhesive hydrogels, in Hydrogels in Medicine and
     Pharmacy, Peppas, N.A., Ed., CRC Press, Boca Raton, 1987, pp. 151-175.
  5) Park, K., Mosher, D.F., and Cooper, S.L.: Ex vivo measurement of platelet adhesion to polymeric
     surfaces. Methods in Enzymology, 169:91-104, 1989.
  6) Park, K., Park, H., and Albrecht, R.M.: Factors affecting the staining with colloidal gold, in Colloidal
     Gold: Principles, Methods and Applications, Vol. I, Hayat, M.A., Ed., Academic Press, San Diego,
     1989, pp. 489-518.
  7) Park, K. and Park, H.: Test methods of bioadhesion, in Bioadhesive Drug Delivery Systems, Lenaerts,
     V. and Gurny, R., Eds., CRC Press, Boca Raton, 1989, pp. 43-64.
  8) Shalaby, W.S.W., Blevins, W.E., and Park, K.: Enzyme-degradable hydrogels: Properties associated
     with albumin-crosslinked polyvinylpyrrolidone hydrogels, in Water-Soluble Polymers: Fundamental
     Chemistry & Contemporary Applications, Butta, G., McCormick, C. and Shalaby, S.W., Eds.,
     American Chemical Society, Washington, (ACS Symposium Series 467), 1991, pp. 484-492.
  9) Goodman, S.L., Park, K. and Albrecht, R.M.: A correlative approach to colloidal gold labeling with
     video-enhanced light microscopy, low voltage scanning electron microscopy and high voltage electron
     microscopy, in Colloidal Gold: Principles, Methods and Applications, Vol. III, Hayat, M.A., Ed.,
     Academic Press, San Diego, 1991, pp. 369-409.


                                                                                                         Page 22
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 990 of 1374 PageID #:
                                    27495


  10) Kamath, K.R. and Park, K.: Mucosal adhesive preparations, in Encyclopedia of Pharmaceutical
      Technology, Vol. 10, Swarbrick, J. and Boyland, J.C., Eds., Marcel Dekker, New York, 1993, pp. 301-
      331.
  11) Shalaby, W.S.W. and Park, K.: Modified proteins and saccharides, in Designed-to-Degrade
      Biomedical Polymers, Shalaby, S.W., Ed., Hanser Publishers, New York, 1994, pp. 213-258.
  12) Kamath, K.R. and Park, K.: Biodegradable hydrogels in drug delivery, in Advanced Drug Reviews,
      Vol. 11, Scranton, A. and Peppas, N.A., Eds., Elsevier, New York, 1993, pp. 59-84.
  13) Amiji, M., Kamath, K.R., and Park, K.: Albumin-modified biomaterial surfaces for reduced
      thrombogenicity, in Encyclopedia of Biomaterials and Bioengineering, Vol. 2, Wise, D.L., Senior Co-
      Editor, Marcel Dekker, New York, 1995, pp. 1057-1070.
  14) Park, H. and Park, K.: Hydrogels in bioapplications, in Hydrogels and Biodegradable Polymers for
      Bioapplications, Ottenbrite, Hwang, R.S. and Park, K., Eds., American Chemical Society,
      Washington, D.C., 1996, pp. 2-10.
  15) Lee, S.J. and Park, K.: Statistical mechanics of protein adsorption, in Interfacial Behavior of
      Bioproducts, Brash, J.L. and Wokciechowski, P.W., Eds., Marcel Dekker, 1996, pp. 173-207.
  16) Park, K. and Park, H.: Smart hydrogels, in The Polymeric Materials Encyclopedia: Synthesis,
      Properties and Applications, Salamone, J.C., Ed., CRC Press, Boca Raton, FL, 1996, pp. S200-S206.
  17) Shalaby, W.S.W. and Park, K.: Enzyme-degradable hydrogels, in The Polymeric Materials
      Encyclopedia: Synthesis, Properties and Applications, Salamone, J.C., Ed., CRC Press, Boca Raton,
      FL, 1996, pp. E173-E182.
  18) Bowersock, T. and Park, K.: Vaccines and other immunologic products, in Encyclopedia of
      Pharmaceutical Technology, Vol. 16, Swarbrick, J. and Boyland, J.C., Eds., Marcel Dekker, New
      York, 1996, pp. 115-151.
  19) Chen, J., Jo, S., and Park, K.: Degradable hydrogels, in Handbook of Biodegradable Polymers, Domb,
      A.J., Kost, J., and Wiseman, D., Eds., Harwood Academic Publishers, Amsterdam, Netherlands, 1997,
      pp. 203-230.
  20) Park, K., Obaidat, A., Li, T., and Park, H.: Future of glucose sensing and insulin delivery: A point of
      view, in Advances in Polymeric Biomaterials Science, Akaike, T., Okano, T., Akashi, M., Terano, M.,
      and Yui, N. Eds., CMC Co., Ltd., Tokyo, Japan, 1997, pp. 465-487.
  21) Chen, J., Park, H., and Park, K.: Superporous hydrogels as a platform for oral controlled drug delivery,
      in Handbook of Pharmaceutical Controlled Release Technology, Wise, D., Ed., Marcel Dekker, Inc.,
      2000, pp. 211-224.
  22) Park, K. and Mrsny, R.: Controlled drug delivery: Present and future, in Controlled Drug Delivery:
      Designing Technologies for the Future, Park, K. and Mrsny, R., Eds., American Chemical Society,
      Washington, D.C., 2000, pp. 2-12.
  23) Park, K.: Biomaterials and controlled drug delivery: Achievements by Professor Sung Wan Kim, in
      Biomaterials and Drug Delivery toward New Millennium, Park, K.D., Kwon, I.C., Yui, N., Jeong,
      S.Y. and Park, K., Eds., Han Rim Won Publishing Co., 2000, pp. 1-7.
  24) Park, K., Chen, J., and Park, H.: Superporous hydrogel composites: A new generation of hydrogels
      with fast swelling kinetics, high swelling ratio and high mechanical strength, in Polymeric Drugs and
      Drug Delivery Systems, Ottenbrite, R.M., and Kim, S.W., Eds., Technomic Publishing Co., 2001, pp.
      145-156.
  25) Lee, J.H., Li, T., and Park, K.: Solvation interactions for protein adsorption to biomaterial surfaces, in
      Water in Biotechnological Surface Science, Morra, M. Ed., John Wiley & Sons, New York, 2001, pp.
      127-146.

                                                                                                         Page 23
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 991 of 1374 PageID #:
                                    27496


  26) Lee, J.H. and Park, K.: Modification of natural polymers: Albumin, in Methods of Tissue Engineering,
      Atala, A. and Lanza, R., Eds., Academic Press, San Diego, CA, 2001, pp. 525-538.
  27) Sa, H., Chien, Y.W., Park, H., Hwang, S.-J., Park, K., and Lloyd, A.W.: New generation technologies,
      in Drug Delivery and Targeting for Pharmacists & Pharmaceutical Scientists, Hillery, A.M., Lloyd,
      A.W., and Swarbrick, J., Eds., Harwood Academic Publishers, 2001, pp. 421-441.
  28) Qiu, Y. and Park, K.: Environment-sensitive hydrogels for drug delivery, Advanced Drug Delivery
      Reviews, 53: 321-339, 2001. 64: 49-60, 2012.
  29) Kim, J.J. and Park, K.: Applications of smart hydrogels in separation, in Smart Polymers for
      Bioseparation and Bioprocessing, Mattiasson, B. and Galaev, I., Eds., Harwood Publishers, 2002, pp.
      140-162.
  30) Lee, J.H., Kim, J.J., and Park, K.: Glucose-sensitive hydrogel membranes, in Polymeric Biomaterials,
      Dumitriu, S., Ed., Marcel Dekker, Inc., New York, NY, 2002, pp. 739-752.
  31) Mittal, S.K., HogenEsch, H., and Park, K.: Vaccines and other immunological products , in
      Encyclopedia of Pharmaceutical Technology, Swarbrick, J. and Boyland, J.C., Eds., Marcel Dekker,
      New York, NY, 2002, pp. 2895-2916.
  32) Qiu, Y. and Park, K.: Modulated drug delivery, in Supramolecular Design for Biological Applications,
      Yui, N., Ed., CRC Press, Boca Raton, 2002, pp. 227-243.
  33) Byrne, M.E., Park, K., and Peppas, N.A.: Biomimetic materials for selective recognition of
      biomolecules, in Biological and Biomimetic Materials – Properties to Function, McKittrick, J.,
      Aizenberg, J., Kittrick, J.M.M., Orme, C.A., Vekilov, P., Eds., Vol. 724, MRS, Pittsburgh, PA, 2002,
      pp 193-199.
  33) Blanchette, J.O., Park, K., and Peppas, N.A.: Oral administration of chemotherapeutic agents using
      complexation hydrogels, Biological and Biomimetic Materials - Properties to Function. (Material
      Research Society Symposium Proceedings. Volume 724). McKittrick, J.. Aizenberg, J., Kittrick,
      J.M.M., Orme, C.A., Veklov, P., Eds. Material Research Society, Warrendale, PA. www.mrs.org.
      2002, pp. 215-220.
  35) Hwang, S.J., Baek, N.J., Park, H.S., and Park, K.: Hydrogels, in Drug Delivery Systems for Cancer,
      Brown, D.M., Ed., Humana Press, 2003, pp. 97-115.
  36) Jun, G.E., Savaiano, J.K., Park, K., Webster, T.J.: Nanostructured and aligned polymer for articular
      cartilage repair, in NANO2002, 6th International Conference on Nanostructured Materials
      Proceedings, CD, 2003.
  37) Baek, N. and Park, K.: Natural polymer gels with fast responses, in Reflexive Polymers and
      Hydrogels: Understanding and Designing the Fast-responsive Polymeric Systems, Yui, N., Mrsny, R.,
      and Park, K., Eds., CRC Press, Boca Raton, FL, 2004, pp. 85-96.
  38) Kim, J.-D., Yang, S.R., Cho, Y.W., and Park, K.: Fast responsive nanoparticles of hydrophobically
      modified poly(amino acid)s and proteinoids, in Reflexive Polymers and Hydrogels: Understanding
      and Designing the Fast-responsive Polymeric Systems, Yui, N., Mrsny, R., and Park, K., Eds., CRC
      Press, Boca Raton, FL, 2004, pp. 373-400.
  39) Park, K., Yui, N., and Mrsny, R.: A perspective on current and future synthetic reflexive systems, in
      Reflexive Polymers and Hydrogels: Understanding and Designing the Fast-responsive Polymeric
      Systems, Yui, N., Mrsny, R., and Park, K., Eds., CRC Press, Boca Raton, FL, 2004, pp. 427-437.
  40) Yoon, Y. and Park, K.: Microencapsulation of protein drugs: A novel approach, in Tissue Engineering
      and Novel Delivery Systems, Yaszemski, M.J., Trantolo, D.J., Lewandrowski, K-U., Hasirci, V.,
      Altobelli, D.E., and Wise, D.L., Eds., Marcel Dekker, 2004, pp. 305-332.



                                                                                                      Page 24
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 992 of 1374 PageID #:
                                    27497


  41) Park, K.: Cellular drug delivery: Present and potential, in Cellular Drug Delivery: Principle and
      Practice, Lu, D.R. and Øie, S., Eds., Humana Press, 2004, pp. 1-5.
  42) Jeong, S.H., Fu, Y., and Park, K.: Hydrogels for oral administration, in Polymeric Drug Delivery
      Systems, Kwon, G., Ed., Marcel Dekker, 2005, pp. 195-214.
  43) Cho, Y.W., Jeong, J.H., Ahn, C.H., Kim, J.D., and Park, K.: Cationic polymers for gene delivery:
      Formation of polycation-DNA complexes and in vitro transfection, Chapter 5 in Cell Biology: A
      Laboratory Handbook, 3rd Edn., Celis, J.E., Ed., Elsevier, 2005, pp. 29-34.
  44) Huh, K.M. and Park, K.: Copolymer, block copolymers stimuli and thermosensitive polymers, in
      Biomaterials-based Delivery and Biocompatibility of Protein and Nucleic Acids, Mahato, R., Ed.,
      CRC Press, 2005, pp. 73-93.
  45) Ooya, T. and Park, K.: Polymer solution properties, micelles, dendrimers, and hydrogels, in
      Biomaterials-based Delivery and Biocompatibility of Protein and Nucleic Acids, Mahato, R., Ed.,
      CRC Press, 2005, pp. 95-118.
  46) Lee, S.C., Yoon, Y., and Park, K.: Albumin modification, in Scaffolding in Tissue Engineering, Ma,
      P.X. and Elisseeff J., Eds., Marcel Dekker, 2005, pp. 283-299.
  47) Yeo, Y. and Park, K.: Recent advances in microencapsulation technology, in Encyclopedia of
      Pharmaceutical Technology, 2nd Edn. Swarbrick, J., Ed., Marcel Dekker, New York, NY, 2005, pp.
      1-15.
  48) Huh, K., Lee, S.C., Ooya, T., and Park, K.: Polymeric delivery systems for poorly soluble drugs, in
      Encyclopedia of Pharmaceutical Technology, 2nd Edn. Swarbrick, J., Ed., Marcel Dekker, New York,
      NY, 2004.
  49) Jeong, S.H. and Park, K.: Hydrogel drug delivery systems, in Polymers in Drug Delivery, Uchegbu,
      I.F., Ed., Taylor and Francis, 2006, pp. 49-62.
  50) Park, J.H., Huh, K.M., Ye, M., and Park, K.: Hydrogels, in Encyclopedia of Chemical Processing,
      Lee, S. and LaPierre, C.W., Eds., Marcel Dekker, New York, NY, 2006, pp. 1307-1317.
  51) Ooya, T., Lee, S.C., Huh, K.M., and Park, K.: Hydrtropic nanocarriers for poorly soluble drugs, in
      Nano-encapsulation Technologies: Frontiers of Nanotherapy, Mozafari, R., Ed., Springer,
      Netherlands, 2006, Vol. 1, pp. 51-73.
  52) Jeong, S.H., Park, J.H., and Park, K.: Formulation issues around lipid-based oral and parenteral
      delivery systems, in Role of Lipids in Modifying Oral and Parenteral Drug Delivery, Wasan, K.M.,
      Ed., John Wiley & Sons, 2006, pp.32-47.
  53) Lee, S. C., Huh, K. M., Ooya, T., and Park, K.: Hydrotropic Polymer Micelles for Cancer
      Therapeutics, in Nanotechnology for Cancer Therapeutics, Amiji, M., Ed., CRC Press, 2007, pp. 385-
      408.
  54) Cho, Y.W., Park, J.H., Park, J.S., and Park, K.: PEGylation: Camouflage of proteins, cells, and
      nanoparticles against recognition by the body's defense mechanism, Chapter 4.5 in Handbook of
      Pharmaceutical Biotechnology, Gad, W., Ed., John Wiley and Sons, 2007, pp. 489-510.
  55) Kwon, I.K., Jeong, S.H., Kang, E., and Park, K.: Nanoparticulate drug delivery for cancer therapy,
      Chapter 19 in Cancer Nanotechnology, Nalwa, H.S. and Webster, T., Eds., American Scientific
      Publishers, Stevenson Ranch, CA, 2007, pp. 333-344.
  56) Kwon, I.K., Kim, S.W., Chaterji, S., Vedantham, K., and Park, K.: Smart drug delivery systems, in
      Smart Materials and Structures, Schwartz, M., Ed., CRC, 2008, pp. 13.1-13.10.
  57) Kim, S., Kwon, I.K., Kwon, I.C., and Park, K.: Nanotechnology in drug delivery: Past, present, and
      future, in Nanotechnology in Drug Delivery, de Villiers, M.M. and Kwon, G.S., Eds., AAPS Springer,
      2008, pp. 581-596.

                                                                                                      Page 25
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 993 of 1374 PageID #:
                                    27498


  58) Wei, X., Lee, Y-K., Huh, K.M., Kim, S., and Park, K.: Safety and efficacy of nano/micro materials,
      Chapter 4 in Safety of Nanoparticles: From Manufacturing to Clinical Applications, Webster, T.J. and
      Pareta, R., Eds., Springer, 2008, pp. 63-88.
  59) Jeon, O. and Park, K.: Biodegradable polymers for drug delivery systems, in the Encyclopedia of
      Surface and Colloid Science, Somasundaran, P., Ed., Taylor and Francis, 2009, pp. 1-15 (1:1).
  60) Vedantham, K., Chaterji, S., Kitsongsermthon, J., Garner, J., and Park, K.: Future outlook for drug
      eluting stents, in Drug Device Combination Products: Delivery Technologies and Applications, Lewis,
      A., Ed., Woodhead Publishing, 2009, Chapter 6 (pp. 117-153).
  61) Omidian, H. and Park, K.: Fast-responsive macroporous hydrogels, in Macroporous Polymers:
      Production, Properties and Biotechnological/Biomedical Applications, Mattiasson, B., Kumar, A., and
      Galaev, I., Eds., CRC Press, 2010, Chapter 8 (pp. 179-208).
  62) Omidian, H. and Park, K.: Introduction to hydrogels, in Biomedical Applications of Hydrogels
      Handbook, Ray M. Ottenbrite, Kinam Park, and Teruo Okano, Eds., Springer, 2010, pp. 1-16.
  63) Omidian, H. and Park, K.: Engineered high swelling hydrogels, in Biomedical Applications of
      Hydrogels Handbook, Ray M. Ottenbrite, Kinam Park, and Teruo Okano, Eds., Springer, 2010, pp.
      351-374.
  64) Mun, G., Suleimenov, I., Park, K., and Omidian, H.: Superabsorbent hydrogels, in Biomedical
      Applications of Hydrogels Handbook, Ray M. Ottenbrite, Kinam Park, and Teruo Okano, Eds.,
      Springer, 2010, pp. 375-391.
  65) Omidian, H., Park, K., and Sinko, P.J.: Pharmaceutical Polymers, in Martin’s Physical Pharmacy and
      Pharmaceutical Sciences, Sinko, P., Ed., Lippincott Williams & Wilkins, 2010, Chapter 20 (pp. 492-
      515).
  66) Kim, S.W. and Park, K.: Polymer micelles for drug delivery, in Targeted Delivery of Small and
      Macromolecular Drugs: Problems Faced and Approaches Taken, Ajit Narang and Ram Mahato, Eds.,
      Taylor and Francis Group, 2010, Chapter 19 (pp. 513-551).
  67) Kim, M.S., Kim, J.H., Min, B.H., Park, K., and Lee, H.B.: Implantable delivery systems, in Biodrug
      Delivery Systems: Fundamentals, Applications and Clinical Development, Morishita, M. and Park, K.,
      Eds., Informa Healthcare, New York, NY, 2010, Chapter 18 (pp. 293-308).
  68) Wen. H. and Park, K.: Introduction and overview of oral controlled release formulation design, in
      Oral Controlled Release Formulation Design and Drug Delivery: Theory to Practice, Wen, H. and
      Park, K., Eds., John Wiley & Sons, 2010, Chap. 1.
  69) Omidian, H. and Park, K.: Oral targeted drug delivery systems: Gastric retention devices, in Oral
      Controlled Release Formulation Design and Drug Delivery: Theory to Practice, Wen, H. and Park,
      K., Eds., John Wiley & Sons, 2010, Chap. 12.
  70) Chen, X., Wen, H., and Park, K.: Challenges and new technologies of oral controlled release, in Oral
      Controlled Release Formulation Design and Drug Delivery: Theory to Practice, Wen, H. and Park,
      K., Eds., John Wiley & Sons, 2010, Chap. 16.
  71) Holback, H. and Park, K.: Swelling of hydrogels, in Biomedical Hyrdogels: Biochemistry,
      Manufacture And Medical Applications, Steve Rimmer, Ed., Woodhead Publishing, 2011, pp. 3-24.
  72) Acharya, G., McDermott, M., Shin, S.J., Park, H., and Park, K.: Hydrogel templates for fabrication of
      homogeneous polymer microparticles, in Biomedical Nanotechnology. Methods and Protocols, Sarah
      Hurst, Ed., Springer, 2011, pp. 179-185.
  73) Tran, T.H., Garner, J., Fu, Y., Park, K., and Huh, K,-M.: Biodegradable elastic hydrogels for tissue
      expander application, in Handbook of Biodegradable Polymers. Synthesis, Characterization and
      Applications, Lendlein, A. and Sisson, A., Eds., Wiley-VCH, 2011, 217-236.

                                                                                                      Page 26
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 994 of 1374 PageID #:
                                    27499


  74) Omidian, H., Fesharaki, S., and Park, K.: Oral controlled release systems and technologies, in
      Controlled Release in Oral Delivery, Clive G. Wilson and Patrick J. Crowley, Eds., The Controlled
      Release Society Advances in Delivery Science and Technology, 2011, pp. 109-130.
  75) Omidian. H. and Park, K.: Hydrogels, in Comprehensive Biomaterials, Paul Ducheyne, Ed. Elsevier,
      New York, NY, 2011, pp. 563-576.
  76) Omidian. H. and Park, K.: Hydrogels, in Fundamentals and Applications of Controlled Release Drug
      Delivery, Juergen Siepmann, Ronald Siegel, and Michael Rathbone, Eds. Spinger, New York, NY,
      2012, pp. 75-106.
  77) Kim, S.W. and Park, K.: Tailor-made hydrogels for tumor delivery, in Drug Delivery in Oncology -
      From Research Concepts to Cancer Therapy, Felix Kratz, Peter Senter, and Henning Steinhagen, Eds.,
      Wiley-VCH, 2012, pp. 1071-1097.
  78) Cho, J., Kim, S., and Park, K.: Nanotechnology in drug delivery, in Nanotechnology Handbook,
      Yubing Xie, Ed., CRC Press/Taylor & Francis Group, Boca Raton, FL., 2012, pp. 519-534.
  79) Kim, M.S. and Park, K.: Injectable hydrogel, in Drug Delivery and Biomedical Imaging (in Springer
      Encyclopedia of Nanotechnology), Paolo Decuzzi, Ed., Springer, 2012, pp. 1091-1096.
  80) Jeong, S.H., Oh, K.T., and Park, K.: Glucose-sensitive hydrogels, in Polymeric Biomaterials, 3rd Edn.,
       Vol. II. Medicinal and Pharmaceutical Applications of Polymers, Severian Dumitriu and Valentin
       Popa, Eds., CRC Press, 2013, Chapter 2, pp. 43-64.
  81) Lu, Y. and Park, K.: Microencapsulation: Methods and Pharmaceutical Applications, in Encyclopedia
      of Pharmaceutical Science and Technology, 4th Edn. Swarbrick, J., Ed., Informa Healthcare, London,
      UK, 13 pages, 2013.
  82) Mittal, S.K., HogenEsch, H., Vemulapalli, R., and Park, K.: Vaccines, adjuvants and delivery systems
      for infectious diseases , in Encyclopedia of Pharmaceutical Technology, Swarbrick, J., Ed., Marcel
      Dekker, New York, NY, 21 pages, 2013.
  83) Lee, B.K., Yun, Y.H., Park, K., and Sturek, M.: Introduction to biomaterials for cancer therapeutics, in
      Biomaterials for Cancer Therapeutics, Kinam Park, Ed., Woodhead Publishing Ltd., Oxford, UK,
      2013. Chapter 1.
  84) Shin, C.S., Kwak, B., Han, B., Park. K. and Panitch, A.: 3D cancer tumor models for evaluating
      chemotherapeutic efficacy, in Biomaterials for Cancer Therapeutics, Kinam Park, Ed., Woodhead
      Publishing Ltd., Oxford, UK, 2013. Chapter 16.
  85) Park, K., Bae, Y.H., and Mrsny, R.: The missing components today and the new treatment tomorrow,
      in Cancer Targeted Drug Delivery: An Elusive Dream, Bae, Y.H., Mrsny, R., and Park, K., Eds.,
      Springer, New York, 2013. Chapter 26.
  86) Park, K.: Preface, in Functional Polymers for Nanomedicine, Youqing Shen, Ed., Royal Society of
      Chemistry Publishing, 2013, pp. v-vi.
  87) Lu, Y. and Park, K.: Mucosal drug delivery, in Biomaterials Science: An Introduction to Materials
      and Medicine, Ratner, B.D., Hoffman, A.S., Schoen, F.J., and Lemons, J.E., Eds., Elsevier, pp. 1510-
      1518 (Appendix F - Chapter II.5.16 - Drug delivery systems: H).
  88) Kim, S. and Park, K.: Smart hydrogels as in vivo drug delivery systems, in Biomaterials Science: An
      Introduction to Materials and Medicine, Ratner, B., Schoen, F., Lemons, J., and Hoffman, A., Eds.,
      Elsevier, pp. 1518-1524 (Appendix G - Chapter II.5.16 - Drug delivery systems: I).
  89) Heo, D.N., Min, K.H., Choi, G.H., Kwon, I.K., Park, K., and Lee, S.C.: Scale-up production of
      theragnostic nanoparticles, in Cancer Theanostics, Stepehen Wong, Wolfgang Weber, and Shawn
      Chen, Eds., Elsevier, 2014. Chapter 24 (pp. 457-470).



                                                                                                      Page 27
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 995 of 1374 PageID #:
                                    27500


  90) Mastropietro, D., Muppalaneni, S., Kwon, Y., Park, K., and Omidian, H.: Polymers in drug delivery,
      in Drug Delivery, Ashim Mitra, Deep Kwatra, and Aswani D. Vadlapudi, Eds., Jones & Bartlett
      Learning, 2014, pp. 129-156.
  91) J. Garner, K. Park, Chemically Modified Natural Polysaccharides to Form Gels, in: K.G. Ramawat, J.-
      M. Mérillon (Eds.) Polysaccharides, Springer International Publishing, 2014, Chapter 31-1 (pp. 1-25).
  92) Yun, Y.H., Lee, B.K., Garner, J. and Park, K.: Polysaccharide hydrogels: the present and the future, in
      Polysaccharide Hydrogels: Characterization and Biomedical Applications, Pietro Matricardi, Franco
      Alhaique, and Tommasina Coviello, Eds., Pan Stanford publishing, 2015, Chapter 14 (pp. 499-509).
  93) Garner, J. and Park, K.: Types and chemistry of synthetic hydrogels, in Gels Handbook.
      Fundamentals, Properties, and Applications of hydrogels. Volume 1: Fundamentals of Hydrogels, Qi
      Wen and Yi Dong, Eds., World Scientific Publishing Company, 2015, Chapter 2 (pp. 17-41).
  94) Lee, B.K., Kim, J.R., Park, K., and Cho, Y.W.: Environment-responsive hydrogels for drug delivery,
      in Molecular, Cellular, and Tissue Engineering, CRC Press, 2015, Chapter 87 (pp. 1689-1710).
  95) Park, J.H., Park, K., and Kim, M.S.: Biodegradable polymer stent, in Biodegradable Polymers: New
      Developments and Challenges, C. C. Chu, Ed., Nova Science, 2015, Chap. 7 (pp. 199-208).
  96) Park, K., Han, B., and Korc, M.: Targeting the tumor microenvironment, in Cancer Nanotechnology
      Plan 2015, Office of Cancer Nanotechnology Research Center for Strategic Scientific Initiatives
      (CSSI), National Cancer Institute/ NIH. 2015, Section I: Emerging Strategies in Cancer
      Nanotechnology. pp. 25-26.
  97) Wang, W. and Park, K.: Biomimetic polymers for in vivo drug delivery, in Bioinspired Systems for
      Drug and Gene Delivery, Zongwei Gu, Ed., John Wiley/China Industry Press, 2015. pp. 109-148
  98) Hillery, A.M. and Park, K.: Conclusions, in Drug Delivery: Fundamentals and Applications, Second
      Edition, Hillery, A. and Park, K., Eds., CRC Press/Taylor & Francis Group, Boca Raton, FL, 2016. pp.
      587-601.
  99) Shin, C.S., Marcano, D.C., Park, K., and Acharya, G.: A; Application of hydrogel template strategy in
      ocular drug delivery, in Biomedical Nanotechnology. Methods and Protocol. (Methods in Molecular
      Biology, Vol. 1570), Sarah Hurst Petrosko and Emily S. Day, Eds., Springer, 2017. pp. 279-285.
  100) Mastropietro, D., Park, K., and Omidian, H.: Polymers in oral drug delivery, in Comprehensive
       Biomaterials Edition II, Paul Ducheyne, Kevin Healy, Dietmar Hutmacher, David Grainger and James
       Kirkpatrick, Eds., Elsevier, 2017, Chapter 4.23. pp. 430-444.
  101) Jeong, S.H., Lee, S., and Park, K.: Protein analysis for controlled drug delivery systems, in Handbook
       of Analysis and Pharmaceutical Quality, Leventhal, M., Ed., John Wiley and Sons, submitted.

  Journal Cover Stories
  1)   Kinam Park: All nanocarriers are created equal. J. Control. Release 130: 139, 2008.
  2)   Kinam Park: Bioresponsive drug delivery for regenerative medicine. J. Control. Release 130: 201,
       2008.
  3)   Kinam Park: Solid-in-oil nanodispersion shows a possibility of transdermal protein delivery. J.
       Control. Release 131: 1, 2008.
  4)   Kinam Park: Understanding skin architecture: a two photon microscopy study. J. Control. Release
       132: 1, 2008.
  5)   Kinam Park: Trojan monocytes for improved drug delivery to the brain, J. Control. Release 132: 75,
       2008.



                                                                                                         Page 28
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 996 of 1374 PageID #:
                                    27501


  6)   Kinam Park: Ultrasound-activatable drug-loaded microbubbles for intracellular targeting, J. Control.
       Release 132: 151, 2008.
  7)   Kinam Park: Better design of drug-eluting stents using computer modeling, J. Control. Release 133: 1,
       2008.
  8)   Kinam Park: A new method for preventing restenosis: A single IV injection of drug-loaded
       nanoparticles, J. Control. Release 133: 87, 2009.
  9)   Kinam Park: Dendrimer polymeric micelles for enhanced photodynamic cancer treatment, J. Control.
       Release 133: 171, 2009.
  10) Kinam Park: Lectin-immobilized nanospheres for GI tumor targeting, J. Control. Release 134: 1,
      2009.
  11) Kinam Park: Non-ionic polymersomes for delivery of oligonucleotides, J. Control. Release 134: 73,
      2009.
  12) Kinam Park: Non-invasive monitoring of BMP-2 retention and bone formation, J. Control. Release
      134: 157, 2009.
  13) Kinam Park: Smart nanobombs for inducing traumatic death of cancer cells, J. Control. Release 135:
      1, 2009.
  14) Kinam Park: Dynamic control of needle-free jet injection, J. Control. Release 135: 103, 2009.
  15) Kinam Park: Self-exploding microcapsules for pulsed drug delivery, J. Control. Release 135: 185,
      2009.
  16) Kinam Park: Octaarginine-liposomes as an effective vaccine carrier for mature dendritic cells, J.
      Control. Release 136: 1, 2009.
  17) Kinam Park: Non viral vector delivery in vitro using fibrin hydrogels, J. Control. Release 136: 87,
      2009.
  18) Kinam Park: Targeting to retina by submicron-sized liposomes, J. Control. Release 136: 171, 2009.
  19) Kinam Park: Transport across the blood-brain barrier using albumin nanoparticles, J. Control. Release
      137: 1, 2009.
  20) Kinam Park: Real time tracking of single magnetic lipoplex particles in living cells, J. Control.
      Release 137: 89, 2009.
  21) Kinam Park: Xenogeneic delivery of therapeutic products using transient immunosuppression, J.
      Control. Release 137: 173, 2009.
  22) Kinam Park: Confocal Raman spectroscopy to study in vivo skin penetration of retinol, J. Control.
      Release 138:1, 2009.
  23) Kinam Park: Enhanced mucosal vaccination by biodegradable nanoparticles, J. Control. Release 138:
      89, 2009.
  24) Kinam Park: Selective synovectomy using thrombin-sensitive photodynamic agents, J. Control.
      Release 138: 224, 2009.
  25) Kinam Park: Intracellular trafficking of cell-penetrating peptide-avidine complexes, J. Control.
      Release 139: 87, 2009.
  26) Kinam Park: Dry coating of immunotherapeutics to densely packed and short microprojection arrays,
      J. Control. Release 139: 171, 2009.
  27) Kinam Park: PEI–DNA complexes with higher transfection efficiency and lower cytotoxicity, J.
      Control. Release 140, 1, 2009.


                                                                                                          Page 29
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 997 of 1374 PageID #:
                                    27502


  28) Kinam Park: Nanovehicles for enhanced oral delivery of taxanes, J. Control. Release 140, 77-78,
      2009.
  29) Kinam Park, You Han Bae, and David W. Grainger: Preface. The 14th International Symposium on
      Recent Advances in Drug Delivery Systems, February 15–18, 2009, Salt Lake City, UT, USA, J.
      Control. Release 140, 183-184, 2009
  30) Wim Hennink and Kinam Park: The influence of polymer topology on pharmacokinetics, J. Control.
      Release 140, 185, 2009.
  31) Kinam Park: Target cell-specific transgene expression delivery systems, J. Control. Release 141, 1,
      2009.
  32) Kinam Park: Luciferin liposomes for enhanced in vivo bioluminescence, J. Control. Release 141, 109,
      2010.
  33) Daan J.A. Crommelin, Kinam Park, and Alexander Florence: Pharmaceutical nanotechnology: Unmet
      nees in drug delivery, J. Control. Release 141, 263-264, 2010.
  34) Kinam Park: Endocytic uptake and intracellular trafficking of poly(amidoamine)s, J. Control. Release
      142, 1, 2010.
  35) Kinam Park: To PEGylate or not to PEGylate, that is not the question, J. Control. Release 142, 147-
      148, 2010.
  36) Kinam Park: Systemic siRNA Delivery Using Biocompatible Calcium Phosphate Nanoparticles, J.
      Control. Release 142, 295, 2010.
  37) Kinam Park: Monitoring intracellular degradation of exogenous DNA by FCS and FCCS, J. Control.
      Release 143, 1, 2010.
  38) Kinam Park: Tumor regression after systemic administration of transferrin-targeted TNF plasmid-
      dendrimer conjugates, J. Control. Release 143, 167, 2010.
  39) Kinamm Park: Efficient delivery of VEGF via heparin-functionalized nanoparticle–fibrin complex, J.
      Control. Release 143, 281, 2010.
  40) Kinam Park: Safe and effective gene delivery by hybrid polymer-virus vectors, J. Control. Release
      144, 1, 2010.
  41) Kinam Park: Nano is better than micro for targeted vaccine delivery, J. Control. Release 144, 117,
      2010.
  42) Kinam Park: In vivo MRI analysis of intracellular trafficking of paramagnetically labeled liposomes,
      J. Control. Release 144,269 , 2010.
  43) Kinam Park: Efficient oral delivery of paclitaxel using cyclodextrin complexes, J. Control. Release
      145, 1, 2010.
  44) Kinam Park: A new ligand for targeted drug delivery to tumor stromal cells, J. Control. Release 145,
      75, 2010.
  45) Kinam Park: Drug release coating for reduced tissue reaction to implanted neuroprostheses, J.
      Control. Release 145, 177, 2010.
  46) Kinam Park: Positron emission tomography imaging for study of intestinal insulin absorption, J.
      Control. Release 146, 1, 2010.
  47) Ralph Lipp, Randall Mrsny, and Kinam Park: Seventh International Nanomedicine and Drug Delivery
      Symposium (NanoDDS'09), J. Control. Release 146, 163, 2010.
  48) Kinam Park: Focused ultrasound for targeted nanoparticle delivery to tumors, J. Control. Release 146
      (2010) 263.

                                                                                                      Page 30
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 998 of 1374 PageID #:
                                    27503


  49) Kinam Park: Carbonate apatite-facilitated intracellular delivery of siRNA, J. Control. Release 147
      (2010) 1.
  50) Kinam Park: Critical role of molecular imaging for substantially improved anticancer therapy, J.
      Control. Release 147 (2010) 153.
  51) Kinam Park: Effect of shape and size of polymer particles on cellular internalization, J. Control.
      Release 147 (2010) 313.
  52) Kinam Park: Paclitaxel-loaded nanoparticles by temperature-induced phase transition, J. Control.
      Release 148 (2010) 265.
  53) Kinam Park: Achilles heels and Trojan horses against drug-resistant tumor cells, J. Control. Release
      149 (2010) 91.
  54) Kinam Park: Enhanced delivery to endothelial lysosomes by ICAM-1-targeted nanocarriers, J.
      Control. Release 149 (2011) 207-208.
  55) Kinam Park: Selective endothelial targeting of stealthed adenovirus, J. Control. Release 150 (2011)
      127.
  56) Kinam Park: Noninvasive imaging of MT1-MMP-positive tumors, J. Control. Release 150 (3) (2011)
      237.
  56) Kinam Park: Systemic anti-tumor activity of liposomal glucocorticoids, J. Control. Release 151 (1)
      (2011) 1.
  57) Kinam Park: Mechanism of cross-presentation of microencapsulated antigen, J. Control. Release 151
      (3) (2011) 219.
  58) Kinam Park: Injectable hyaluronic acid hydrogel for bone augmentation, J. Control. Release 152 (2)
      (2011) 207.
  59) Kinam Park: Improving the reach of vaccines to low-resource regions with a needle-free vaccine
      delivery device and long-term thermostabilization, J. Control. Release 152 (3) (2011) 329.
  60) Kinam Park: Unraveling the penetration: Model giant plasma membrane vesicles for study of cell-
      penetrating peptides, J. Control. Release 153 (2) (2011) 105.
  61) Kinam Park: Hexagonal prism nanocarriers for mitigated phagocytosis, J. Control. Release 154 (1)
      (2011) 1.
  62) Kinam Park: Administration route and carrier dependent effects on vaccine efficacy: Implications for
      vaccine design, J. Control. Release 154 (2) (2011) 109.
  63) Kinam Park: Shockwave-ruptured nanopayload carriers (SHERPAs) for ultrasound-triggered drug
      release, J. Control. Release 155 (3) (2011) 343.
  64) Kinam Park: Nanocomposite microparticles for injectable cell scaffolds, J. Control. Release 156 (1)
      (2011) 1.
  65) Kinam Park: Cardioprotective properties of Tat-BH4 and Pip2b-BH4 in vivo, J. Control. Release 156
      (2) (2011) 117.
  66) Kinam Park: IVIVC for circulation kinetics of liposomes, J. Control. Release 156 (2011) 275.
  67) Kinam Park: Albumin: A versatile carrier for drug delivery, J. Control. Release 157 (2011) 3.
  68) Kinam Park: Microbubble ultrasound-guided targeted delivery to tumors, J. Control. Release 157
      (2011) 167.
  69) Kinam Park: The optimal formulation variables for tumor targeting, J. Control. Release 157 (2011)
      315.


                                                                                                       Page 31
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 999 of 1374 PageID #:
                                    27504


  70) Kinam Park: Targeted delivery to monocytes, J. Control. Release 158 (2012) 1.
  71) Kinam Park: Comparative study on liposome targeting to tumor endothelium, J. Control. Release 158
      (2012) 181.
  72) Kinam Park: Intraperitoneal delivery of paclitaxel with injectable hydrogel: “Seeing” is not always
      “believing”, J. Control. Release 158 (2012) 355.
  73) Kinam Park: Dual drug-eluting stent, J. Control. Release 159 (2012) 1.
  74) Kinam Park: Kinam Park: Arginine-rich CPPs for improved drug delivery to tumors, J. Control.
      Release 159 (2012) 153.
  75) Kinam Park: Functional enhancement of transplanted islets by extendin-4, J. Control. Release 159
      (2012) 311.
  76) Kinam Park: Toxicity risk of nanocarriers, J. Control. Release 160 (2012) 1.
  77) Kinam Park: A two-step external activation for targeted intracellular delivery, J. Control. Release 161
      (2012) 150.
  78) Kinam Park: Extravascular transport of nanoparticles in solid tumors, J. Control. Release 161 (2012)
      967.
  79) Kinam Park: No penetration of nanoparticles through intact skin, J. Control. Release 162 (2012) 258.
  80) Kinam Park: Active liposomal loading of a poorly soluble ionizable drug. J. Control. Release 162
      (2012) 475.
  81) Kinam Park: Significance of handling, formulation and storage conditions on the stability and
      bioactivity of rhBMP-2. J. Control. Release 162 (2012) 654.
  82) Kinam Park: The role of major vault protein (MVP) in drug resistance. J. Control. Release 163 (2012)
      266.
  83) Kinam Park: Vascular modification by electropermeabilization. J. Control. Release 163 (2012) 404.
  84) Kinam Park: Poly-SNO-HSA: A safe and effective multifunctional antitumor agent. J. Control.
      Release 164 (2012) 105.
  85) Kinam Park: A cell therapy-based cure of the Laron Syndrome. J. Control. Release 165 (2013) 90.
  86) Kinam Park: Targeted delivery nano/micro particles to inflamed intestinal mucosa in human, J.
      Control. Release 165 (2013) 162.
  87) Kinam Park: Mechanistic study on the ABC phenomenon of PEG conjugates, J. Control. Release 165
      (2013) 234.
  88) Kinam Park: Targeted inhibition of inflammatory gene expression in endothelial cells, J. Control.
      Release 166 (2013) 86.
  89) Kinam Park: Transport of nanostructured lipid carriers across the intestinal barrier, J. Control. Release
      166 (2013) 195.
  90) Kinam Park: Not all liposomes are created equal, J. Control. Release 166 (2013) 316.
  91) Kinam Park: Nanoparticle diffusion in the bovine vitreous, J. Control. Release 167 (2013) 108.
  92) Kinam Park: Improved tumor targeting by mild hyperthermia, J. Control. Release 167 (2013) 220.
  93) Kinam Park: Hydrogel particle aggregates for growth factor delivery, J. Control. Release 167 (2013)
      333.
  94) Kinam Park: Delivery of definable numbers of PLGA microparticles within embroid bodies, J.
      Control. Release 168 (2013) 103.

                                                                                                       Page 32
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1000 of 1374 PageID #:
                                     27505


  95) Kinam Park: Protocells for DNA cargo delivery to the spinal cord, J. Control. Release 168 (2013) 238.
  96) Kinam Park: A new look at ultrasound-mediated extravasation, J. Control. Release 168 (2013) 341.
  97) Kinam Park: Just getting into cells is not enough, J. Control. Release 169 (2013) 162.
  98) Kinam Park: Small molecule inhibitors to manipulate adenovirus gene transfer, J. Control. Release
      170 (2013) 160.
  99) Kinam Park: Catechol-functionalized adhesive nanoparticles as a surface-releasing system, J. Control.
      Release 170 (2013) 306.
  100) Kinam Park: Nanospheres for modulating macrophage-specific inflammation, J. Control. Release
       170 (2013) 487.
  101) Kinam Park: PK modulation of peptides by hapten-mediated antibody complexation, J. Control.
       Release 171 (2013) 91.
  102) Kinam Park: Programmed sickle cells for targeted delivery to hypoxic tumors, J. Control. Release
       171 (2013) 258.
  103) Kinam Park: Questions on the role of the EPR effect in tumor targeting, J. Control. Release 172
       (2013) 391.
  104) Kinam Park: In vitro and in vivo correlation of paclitaxel-loaded polymeric microparticles, J.
       Control. Release 172 (2013) 1162.
  105) Kinam Park: Multicomponent nanochains for treating cancer micrometastasis, J. Control. Release
       173 (2013) 166.
  106) Kinam Park: Lessons learned from thermosensitive liposomes for improved chemotherapy, J.
       Control. Release 174 (2014) 219.
  107) Kinam Park: Complex adaptive therapeutic strategy for cancer treatment, J. Control. Release 175
       (2014) 87.
  108) Kinam Park: Endothelial specific delivery of siRNA, J. Control. Release 176 (2014) 133.
  109) Kinam Park: Harnessing lipid absorption pathways to target the lymphatic system, J. Control.
       Release 177 (2014) 108.
  110) Kinam Park: Targeted vs. Non-Targeted Delivery Systems: Reduced Toxicity over Efficacy, J.
       Control. Release 178 (2014) 126.
  111) Kinam Park: The mitotic window of opportunity for plasmid DNA delivery, J. Control. Release 179
       (2014) 76.
  112) Kinam Park: Absence of in vivo - in vitro correlation in per-oral drug delivery, J. Control. Release
       180 (2014) 150.
  113) Kinam Park: Cornea-targeted gene therapy using adenovirus vector, J. Control. Release 181 (2014)
       53.
  114) Kinam Park: Collagen gels for delivery of bioactive peptide derived from BMP-9, J. Control. Release
       182 (2014) 12.
  115) Kinam Park: Biological effect of BMP-2 monitored by PET/CT, J. Control. Release 183 (2014) 178.
  116) Kinam Park: Vascularization in 3D bioprinted scaffolds, J. Control. Release 184 (2014) 79.
  117) Kinam Park: Lyotropic liquid crystal for long-term delivery of peptide drugs, J. Control. Release 185
       (2014) 139.
  118) Kinam Park: Reversible albumin conjugation for improved molecular imaging, J. Control. Release
       186 (2014) 88.

                                                                                                        Page 33
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1001 of 1374 PageID #:
                                     27506


  119) Kinam Park: True combination therapy using synergistic drug combination, J. Control. Release 187
       (2014) 198.
  120) Kinam Park: Dissolution mechanisms of felodipine solid dispersions, J. Control. Release 188 (2014)
       101.
  121) Kinam Park: Translation from mouse to human: Time to think in new boxes, J. Control. Release 189
       (2014) 187.
  122) Kinam Park: Predictive models of nanoparticle transport in solid tumors, J. Control. Release 192
       (2014) 325.
  123) Kinam Park: Ligand Affinity: Multivalency counterbalances PEGylation, J. Control. Release 194
       (2014) 351.
  124) Kinam Park: Rhythmomimetic Drug Delivery, J. Control. Release 196 (2014) 394.
  125) Kinam Park: Antibody transport within the brain, J. Control. Release 197 (2014) 219.
  126) Kinam Park: Triglyceride micro-emulsion for detoxification of acute pharmacotoxicity, J. Control.
       Release 198 (2014) 104.
  127) Kinam Park: Tissue penetration of bacteria into quiescent regions of tumors, J. Control. Release 199
       (2015) 198.
  128) Kinam Park: Quantitative 3D mapping of drug absorption in skin, J. Control. Release 200 (2015) 233.
  129) Kinam Park: A microfluidic system for evaluating drug delivery to solid tumors, J. Control. Release
       201 (2015) 101.
  130) Kinam Park: Mast cells for cell-mediated therapy, J. Control. Release 202 (2015) 118.
  131) Kinam Park: Calcium–siRNA nanocomplexes: The importance of reversibility, J. Control. Release
       203 (2015) 189.
  132) Kinam Park: Thin-film freeze-drying for lyophilization of vaccines, J. Control. Release 204 (2015)
       98.
  133) Kinam Park: Insight into extravasation and internalization of nanoparticles, J. Control. Release 206
       (2015) 243.
  134) Kinam Park: Spatio-temporal heterogeneity in tumor liposome uptake: characterization of macro- and
       microdistribution, J. Control. Release 207 (2015) 165.
  135) Kinam Park: Biodegradable thermosensitive polymer gel for sustained BMP-2 delivery, J. Control.
       Release 209 (2015) 337.
  136) Kinam Park: Rational design of agents to transiently increase paracellular permeability, J. Control.
       Release 210 (2015) 246.
  137) Kinam Park: Drug release mechanisms from amorphous solid dispersions, J. Control. Release 211
       (2015) 171.
  138) Kinam Park: Opening the blood-brain barrier by focused ultrasoun, J. Control. Release 212 (2015)
       113.
  139) Kinam Park: An intravaginal ring for sustained and simultaneous delivery of 4 drugs, J. Control.
       Release 213 (2015) 193.
  140) Kinam Park: Super paramagnetic nanoparticles for the diagnostic imaging of pancreatic cancer, J.
       Control. Release 214 (2015) 134.
  141) Kinam Park: Enhanced regeneration capacity of cardiac stem cells by TAT-Hsp27, J. Control.
       Release 215 (2015) 129.

                                                                                                      Page 34
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1002 of 1374 PageID #:
                                     27507


  142) Kinam Park: Dynamic cell culture model of endothelial cells for simulating in vivo nanoparticle
       uptake, J. Control. Release 216 (2015) 169.
  143) Kinam Park: 3D printing of 5-drug polypill, J. Control. Release 217 (2015) 352-253.
  144) Kinam Park: IVIVC of parenteral PLGA microspheres, J. Control. Release 218 (2015) 116.
  145) Kinam Park: Novel approach to measure drug release from nanomedicines, J. Control. Release 220
       (2015) 568.
  146) Kinam Park: An integrated assessment of PEGylated liposomal doxorubicin products, J. Control.
       Release 221 (2015) 71.
  147) Kinam Park: Exosome-based therapeutic approach for muscle regeneration, J. Control. Release 222
       (2016) 176.
  148) Kinam Park: Targeting prostate cancer cells en route to dissemination, J. Control. Release 223 (2016)
       224.
  149) Kinam Park: A hydrophilic matrix approach for controlled vaginal drug delivery, J. Control. Release
       224 (2016) 240.
  150) Kinam Park: Dissolving microneedle vaccine delivery system, J. Control. Release 225 (2016) 314.
  151) Kinam Park: Isolated lung model for assessing drug absorption from PLGA microparticle, J. Control.
       Release 226 (2016) 268.
  152) Kinam Park: Magnetic resonance imaging for developing intramuscular formulations, J. Control.
       Release 227 (2016) 94.
  153) Kinam Park: Enhanced antitumor effects of hTRAIL by binding to endogenous albumin, J. Control.
       Release 228 (2016) 206.
  154) Kinam Park: Visualization of focal permeation sites within epithelial barriers, J. Control. Release
       229 (2016) 200.
  155) Kinam Park: Sustained delivery of antibodies in vivo by local retention, J. Control. Release 230
       (2016) 116.
  156) Kinam Park: Enhanced antitumor effects of hTRAIL by binding to endogenous albumin, J. Control.
       Release 232 (2016) 265.
  157) Kinam Park: Organotypic non-melanoma skin cancer models for use in preclinical research, J.
       Control. Release 233 (2016) 220.
  158) Kinam Park: Pulmonary delivery of anti-ricin antibody: From the bench to the clinic, J. Control.
       Release 234 (2016) 135.
  159) Kinam Park: Sustained efficacy of paclitaxel nanocrystals in hydrogel depot, J. Control. Release 235
       (2016) 393.
  160) Kinam Park: Acoustic Cluster Therapy for better treatment of solid tumors, J. Control. Release 236
       (2016) 117.
  161) Kinam Park: Mechanisms controlling drug release from coated pellets, J. Control. Release 237 (2016)
       185.
  162) Kinam Park: Maintaining protein activity during hydrogel cross-linking, J. Control. Release 238
       (2016) 313.
  163) Kinam Park: Hemocompatible and immune-safe library of citrem-phospholipid liquid crystalline
       nanoplatforms, J. Control. Release 239 (2016) 249.



                                                                                                       Page 35
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1003 of 1374 PageID #:
                                     27508


  164) Kinam Park: In vivo DNA delivery with NickFect peptide vectors, J. Control. Release 241 (2016)
       242.
  165) Kinam Park: Ultrasound and microbubble enhanced treatment of inoperable pancreatic cancer, J.
       Control. Release 243 (2016) 381.
  166) Kinam Park: Ocular microparticle formulations for 6-month delivery of anti-VEGF, J. Control.
       Release 244 (2016) 136.
  167) Kinam Park: The drug delivery field needs a well-diversified technology portfolio, J. Control.
       Release 245 (2017) 177.
  168) Kinam Park: Drug delivery research for the future: Expanding the nano horizons and beyond, J.
       Control. Release 246 (2017) 183-184.
  169) Kinam Park: Megakaryocytic microparticles for targeted delivery to hematopoietic stem cells, J.
       Control. Release 247 (2017) 206.
  170) Kinam Park: Prevention of nanoparticle aggregation during freeze-drying, J. Control. Release 248
       (2017) 153.
  171) Kinam Park: Adipose-derived stem cells combined with neuregulin microparticles for efficient
       cardiac repair, J. Control. Release 249 (2017) 196.
  172) Kinam Park: Attenuating the immunogenicity of PEGylated liposomes by gangliosides, J. Control.
       Release 250 (2017) 116.
  173) Kinam Park: Intracellular enzymes of the retinal pigment epithelial cells for controlled drug delivery,
       J. Control. Release 251 (2017) 102.
  174) Kinam Park: Rational drug loading of liposomes revisited, J. Control. Release 252 (2017).
  175) Kinam Park: Nanoparticle properties affecting nuclear targeting in cancer and normal cells, J.
       Control. Release 253 (2017) 184.
  176) Kinam Park: Chitosan-gelatin-platelet gel composite scaffold for bone regeneration, J. Control.
       Release 254 (2017) 137.
  177) Kinam Park: The lack of IVIVC for monoacyl phospholipid-based self-emulsifying drug delivery
       systems, J. Control. Release 255 (2017) 279.
  178) Kinam Park: Moderate enhancement in tissue permeability by preclinical focused ultrasound, J.
       Control. Release 256 (2017) 214.
  179) Kinam Park: Towards a preventive treatment of Alzheimer’s disease with multi-functional liposomes,
       J. Control. Release 258 (2017) 254.
  180) Kinam Park: Real-time monitoring of antibody microdistribution during photoimmunotherapy, J.
       Control. Release 260 (2017) 247.
  181) Insight into brain-targeted drug delivery via LAT1-utilizing prodrugs, J. Control. Release 261 (2017).
        368.
  182) Enhanced intrapericardial drug delivery by PLGA nanoparticles, J. Control. Release 262 (2017) 357.
  183) Zebrafish as a screening tool for the systemic circulation of nanoparticles, J. Control. Release 264
       (2017) 342.
  184) Tolerance levels of PLGA microspheres in the eyes, J. Control. Release 266 (2017) 365.
  185) Mechanistic understanding of ragweed pollen for oral vaccine delivery, J. Control. Release 268
       (2017) 427.



                                                                                                        Page 36
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1004 of 1374 PageID #:
                                     27509


  186) Efficient therapy of Pompe disease by an acid α-glucosidase conjugate, J. Control. Release 269
       (2018) 441-442.
  187) Absorption of orally administered ultrafine drug particles, J. Control. Release 270 (2018) 304.
  188) Treating resistant tumors using HER3-targeted nanobioligics, J. Control. Release 271 (2018) 166.
  189) Size- and site-dependent distribution of therapeutic proteins into thoracic lymp, J. Control. Release
       272 (2018) 182.
  190) In utero gele delivery to spinal cord motor neurons, J. Control. Release 273 (2018) 184.
  191) Prevention of intimal hyperplasia by immobilized all-trans retinoic acid, J. Control. Release 274
       (2018) 118.
  192) Enhanced immune responses by co-adsorption of liposomal adjuvant formulations to the aluminum-
       antigen complex, J. Control. Release 275 (2018) 269.
  193) Microchamber arrays for controlled NIR laser mediated drug delivery to single cells, J. Control.
       Release 276 (2018) 168.
  194) Implants attenuating vaginal T lymphocyte activation and inflammation, J. Control. Release 277
       (2018) 183.
  195) Functional recovery in spinal cord injury using mesenchymal stem cells, J. Control. Release
       278 (2018) 159.
  196) 3D mesoscopic fluorescence tomography for photoimmunotherapy monitoring in vivo, J. Control.
       Release 279 (2018) 355.
  197) Enhanced bacterial cancer therapy with hydroxychloroquine liposomes, J. Control. Release 280
       (2018) 124.
  198) Combined therapy of imatinib and an anti-CTLA4 immune-checkpoint inhibitor, J. Control. Release
        281 (2018) 196.
  199) Thermo-responsive polypeptides and micromechanical machines for sustained delivery to the
       posterior eye, J. Control. Release 283 (2018) 291.
  200) Enhanced treatment of lung cancer by metronomic therapy with oral pemetrexed, J. Control. Release
       284 (2018) 250.
  201) Triggered delivery of sequestered siRNA to the heart, J. Control. Release 285 (2018) 258.
  202) Quantitative non-invasive imaging of target engagement in small animals, J. Control. Release 286
       (2018) 485.
  203) Impact of anti-PEG antibodies on PEGylated nanoparticles fate in vivo, J. Control. Release 287
       (2018) 257.
  204) New biomedical polymer targeting E-selectin to reduce atherosclerosis, J. Control. Release 288
       (2018) 277.
  205) Multi-functional peptide-modified liposomes for treatment of glioma, J. Control. Release 289 (2018)
       171.
  206) Inherent antimicrobial activity by bacteria-derived vesicles, J. Control. Release 290 (2018) 180.
  207) Drug transport-based therapeutic resistance in breast cancer liver metastases, J. Control. Release 291
       (2018) 196.
  208) Different phase behaviors of enzalutamide amorphous solid dispersion, J. Control. Release 292
       (2018) 277-278.


                                                                                                         Page 37
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1005 of 1374 PageID #:
                                     27510


  209) Core-shell polymer particles as flexible platform for vaccination, J. Control. Release 293 (2018) 224-
       225.
  210) Probing the mechanism of drug release from liposomes, J. Control. Release 294 (2019) 390.
  211) Optimal nanoparticle design for effective transport through the blood-brain barrier, J. Control.
       Release 295 (2019) 290
  212) Albumin-binding Auristatin prodrugs for long-term tumor regressions, J. Control. Release 296 (2019)
       258.
  213) PK/PD model for liposomal chemophototherapy, J. Control. Release 297 (2019) 102.
  214) Transcending nanomedicine to the next level: Are we there yet? J. Control. Release 298 (2019) 213.
  215) Pharmacokinetic studies for cochlear drug delivery, J. Control. Release 299 (2019) 165.
  216) Collective progress in drug delivery, J. Control. Release 300 (2019) 197-199.
  217) Bioink-guided spatio-temporal gene delivery for tissue engineering, J. Control. Release 301 (2019)
       190.
  218) Allen, C. and Park, K.: What do we do next? J. Control. Release 302 (2019) 190.
  219) The beginning of the end of the nanomedicine hype, J. Control. Release 305 (2019) 221-222.
  220) Automatic antidote delivery device for opioid overdose, J. Control. Release 306 (2019) 177.
  221) Shape-dependent bioavailability of lovastatin nanocrystals, J. Control. Release 307 (2019) 423.
  222) Science The Endless Frontier, J. Control. Release 308 (2019) 240.

  Journal Editorials

  1)   Kinam Park: J. Control. Release 128 (2008) 1.
  2)   Kinam Park: J. Control. Release 139 (2009) 172.
  3)   Kinam Park: J. Control. Release 148 (2010) 129-130.
  4)   Kinam Park: J. Control. Release 204 (2015) A1.
  5)   Kinam Park: J. Control. Release 215 (2015) A1-A2.
  6)   Kinam Park: J. Control. Release 268 (2017) 428
  7)   Kinam Park: J. Control. Release 269 (2018).
  8)   Kinam Park: Collective progress in drug delivery, J. Control. Release 300 (2019).

  Patents
  1) Bowersock, T.L., Shalaby, W.S.W., Blevins, W.E., M. Levy, and Park, K..
     Oral administration of antigens.
     U.S. patent No. 5,352,448, 1994.

  2) Park, K. and Kalpana R. Kamath
     Method of binding using irradiation and product with albumin bound to biomaterials.
     U.S. patent No. 5,376,692, 1994.

  3) Bowersock, T.L., Park, K., and Porter, R.E., Jr.
     Alginate-based vaccine compositions.
     U.S. patent No. 5,674,495 (October 7, 1997)

  4) Park, K. and Park, H.
     Super absorbent hydrogel foams

                                                                                                          Page 38
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1006 of 1374 PageID #:
                                     27511


      U.S. patent No. 5,750,585 (May 12, 1998)

  5) McPherson, T., Jo, S., and Park, K.
     Grafting of biocompatible hydrophilic polymers onto inorganic and metal surfaces.
     U.S. patent No. 6,013,855 (January 11, 2000)

  6) Chen, J., Jo, S., and Park, K.
     Hydrophilic, hydrophobic, and thermoreversible saccharide gels and foams, and methods for producing
     same.
     U.S. patent No. 6,018,033 (January 25, 2000)

  7) Park, K., Chen, J., and Park, H.
     Hydrogel composites and superporous hydrogel composites having fast swelling, high mechanical
     strength, and superabsorbent properties.
     U.S. patent No. 6,271,278 (August 7, 2001)

  8) Yeo, Y., Chen, A.-T., Basaran, O.A., and Park, K.
     Microencapsulation of drugs by solvent exchange
     U.S. patent No. 6,599,627 (July 29, 2003)

  9) Yeo, Y. and Park, K.
     Microencapsulation using ultrasonic atomizers
     U.S. patent No. 6,767,637 (July 27, 2004)

  10) Omidian, H., Qiu,. Y., Yang, S.Y., Kim, J.D., Park, H., and Park, K.
      Hydrogels having enhanced elasticity and mechanical strength properties.
      U.S. patent No. 6,960,617 (November 1, 2005)

  11) Shanley, J.F., Eigler, N.L., Park, K., and Edelman, E.R.
      Expandable medical device for delivery of beneficial agent
      U.S. patent No. 7,208,010 (April 24, 2007)

  12) Thompson, D.H., Hrycyna, C.A., Lee, G.U., Basaran, O.A., Park, K., and Szleifer, I.
      Device and bioanalytical method utilizing asymmetric biofunctionalized membrane
      U.S. Patent No. 7,374,944 (May 20, 2008)

  13) Park, Grace E., Ward, Brian C., Park, Kinam, and Webster, Thomas J.
      PLGA substrate with aligned and nano-sized surface structures and associated method
      U.S. Patent No. 7,527,803 (May 5, 2009)

  14) Diaz, Stephen Hunter, Park, Kinam, and Shanley, John F.
      Method and apparatus for loading a beneficial agent into an expandable medical device
      U.S. Patent No. 7,658,758 (February 9, 2010)

  15) Fu, Y., Pai, C.M., Park, S.Y., Seomoon, G., Park, K.
      Highly plastic granules for making fast melting tablets
      Filed on May 7, 2004.
      U.S. patent No. 7,749,533 (July 6, 2010)

  16) Shanley, J.F., Parker, T.L. and Park, K.
      Implantable medical device with beneficial agent concentration gradient
      U.S. Patent No. 8,449,901 (May 28, 2013)

                                                                                                 Page 39
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1007 of 1374 PageID #:
                                     27512



  17) Panitch, A., Paderi, J.E., Park, K., Stuart, K., and Higbee, S.
      Collagen-binding synthetic peptidoglycans, preparation, and methods of use
      Filed on March 7, 2009
      U.S. Serial No: 12/286,147
      International App. No: PCT/US2009/038624 (WO2009120995 A3)
      U.S. Patent No. 8,846,003 (September 30, 2014)

  18) Park, K., Acharya, G.S., and Park, H.
      Sol-gel phase-reversible hydrogel templates and uses thereof
      Filed on September 27, 2008
      U.S. Serial No: 12/286,147
      International App. No: PCT/US2008/011260 (WO2009042231 A3)
      U.S. Patent No. 8,951,567 (February 10, 2015)

  19) Park, K., Han, B., Kwak, B., and Shin C.S.
      System and methods for testing drugs and drug delivery systems
      Filed on May 3, 2013
      Application No: 13/886,810
      U.S. Patent No. 9,081,003 (July 14, 2015)

  20) Sturek, M. and Park, K.
      Drug-eluting stents for adenosine receptor modulation
      Filed on October 1, 2010
      U.S Patent No. 9,414,901 (August 16, 2016)

  21) Panitch, A., Paderi, J.E., Park, K., Stuart, K., and Higbee, S.
      Collagen-binding synthetic peptidoglycans, preparation, and methods of use
      Filed on March 7, 2009
      U.S. Serial No: 12/286,147
      International App. No: PCT/US2009/038624 (WO2009120995 A3)
      U.S. Patent No. 9,512,192 (December 6, 2016)

  22) Park, K, Yun, Y., Skidmore, S.M., Lee, B.K., and Fultz, L.
      Device for large scale microparticle production and method of using the same
      Filed on December 11, 2014
      PCT/US2014/041583, WO 2014/197904 A1
      Pub. No.: US 2016/0128941 A1 (May 12, 2016)
      U.S. Patent No. 9,855,218 (January 2, 2018)

  23) Garner, J., Park, K., Park, H., Fu, Y., and Barco, C.T.
      Novel hydrogel tissue expanders
      Application number: PCT/US15/25556
      Filed on April 13, 2015
      U.S. Patent No. 10,011,689 B2

  24) Garner, J., Skidmore, S., Hadar, J., Han, B. and Park, K
      Polymers for inducing 3D spheroid formation of biological cells
      Application number: PCT/US15/64271
      Filed on December 7, 2015

  25) Park, K., Yun, Y.H., Skidmore, S.M., Lee, B.K., and Garner, J.S.


                                                                                     Page 40
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1008 of 1374 PageID #:
                                     27513


      Biodegradable polymer formulations for extended efficacy of botulinum toxin
      Application number: U.S.S.N. 62/380,229
      Filed on August 23, 2017

  Proceedings
   1) Grasel, T.G., Park, K., and Cooper, S.L.: Polyether polyurethane-urea block copolymers: studies of
      protein adsorption and ex vivo thrombogenicity. Proc. ACS Div. Polym. Mat. Sci. Eng., 53: 16-20,
      1985.
   2) Park, K., and Park, H.: Enzyme-digestible balloon hydrogels for long-term oral drug delivery: synthesis
      and characterization. Proc. Intern. Symp. Control. Rel. Bioact. Mater., 14: 41-42, 1987.
   3) Park, H., Amiji, M., and Park, K.: Mucoadhesive hydrogels effective at neutral pH. Proc. Intern.
      Symp. Control. Rel. Bioact. Mater., 16: 217-218, 1989.
   4) Shim, C.K. and Park, K.: Examination of drug release from enzyme-digestible swelling hydrogels.
      Proc. Intern. Symp. Control. Rel. Bioact. Mater., 16: 219-220, 1989.
   5) Park, K. and Lu, D.R.: Theoretical consideration of proteins adsorption on polymer surfaces.
      Cardiovascular Science and Technology: Basic and Applied, I., 155-156, 1989.
   6) Shalaby, W.S.W., Blevins, W.E., and Park, K.: Enzyme-digestible properties associated with albumin-
      crosslinked hydrogels for long-term oral drug delivery, Proc. Intern. Symp. Control. Rel. Bioact.
      Mater., 17: 134-135, 1990.
   7) Shalaby, W.S.W., Park, K. and Blevins, W.E.: New analytical methods to study the gastric retention of
      albumin-crosslinked hydrogels in dogs, Proc. Interm. Symp. Control. Rel. Bioact. Mater., 17: 132-133,
      1990.
   8) Shalaby, W.S.W., Blevins, W.E., and Park, K.: Enzyme-induced degradation behavior of albumin-
      crosslinked hydrogels. Polymer Preprints, 31: 169-170, 1990.
   9) Goodman, S.L., Lai, Q.J., Park, K., and Albrecht, R.M.: Fibrinogen receptor movement on the ventral
      surface of platelets. Proc. XIIth Intern. Congress Electron Microscopy, 12: 22-23, 1990.
  10) Park, K. and Amiji, M.: Mechanism of surface passivation by albumin. Cardiovascular Science and
      Technology: Basic and Applied, V., 245-247, 1990.
  11) Shalaby, W.S.W., Blevins, W.E. and Park, K.: In vitro and in vivo studies of enzyme-digestible
      hydrogels for oral drug delivery. Fifth International Symposium on Recent Advances in Drug Delivery
      Systems, 1991, pp 26-31.
  12) Park, K. and Park, H.: Application of quantitative colloidal gold staining to the study of mucin-polymer
      interactions, Proceedings of SCANNING 91, J. Scanning Microscopy, 13 (Suppl. I): 41 - 42, 1991.
  13) Amiji, M. and Park, K.: Mechanism study on the prevention of surface-induced platelet activation by
      adsorbed albumin, Surfaces in Biomaterials Symposium, 1991, pp 1-5.
  14) Kamath, K.R. and Park, K.: Use of gamma irradiation for the preparation of hydrogels from natural
      polymers, Proc. Intern. Symp. Control. Rel. Bioact. Mater., 19: 42-43, 1992.
  15) Bowersock, T.L., Shalaby, W.S.W., Blevins, W.E., M. Levy, and Park, K.: Use of hydrogels for
      delivery of oral vaccines to prevent pneumonia in ruminants, Proc. Intern. Symp. Control. Rel. Bioact.
      Mater., 19: 78-79, 1992.
  16) Bowersock, T.L., Shalaby, W.S.W., White, R., Levy, M., Samuels, M. and Park, K.: Use of hydrogels
      to vaccinate calves orally for pneumonic pasteurellosis, Proc. Intern. Symp. Control. Rel. Bioact.
      Mater., 19: 80-81, 1992.



                                                                                                      Page 41
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1009 of 1374 PageID #:
                                     27514


  17) Lee, S.J. and Park, K.: Study of polymer-solvent interaction using computational chemistry, Polymer
      Preprints, 33: 74-75, 1992.
  18) Shalaby, W.S.W., Jackson, R., Blevins, W.E., and Park, K.: Synthesis of enzyme-digestible,
      interpenetrating hydrogel networks for long-term oral drug delivery, Polymer Preprints, 33: 470-471,
      1992.
  19) Amiji, M. and Park, K.: Surface passivating effect of PEO/PPO/PEO triblock copolymers, Polymer
      Preprints, 33: 501-502, 1992.
  20) Kamath, K.R. and Park, K.: Enzyme-digestible hydrogels from natural polymers: Preparation and
      characterization, Polymer Preprints, 33: 90-91, 1992.
  21) Bowersock, T.L., Shalaby, W.S.W., Blevins, W.E., Levy, M., and Park, K.: Use of hydrogels for
      delivery of oral vaccines to prevent pneumonia in ruminants, Polymer Preprints, 33: 63-64, 1992.
  22) Bowersock, T.L., Shalaby, W.S.W., Samuels, M.L., White, M.R., Lalone, R., Levy, M., Ryker, D., and
      Park, K.: Use of hydrogels to vaccinate calves orally for pneumonic pasteurellosis, Polymer Preprints,
      33: 466-467, 1992.
  23) Bowersock, T.L., Shalaby, W.S.W., Samuels, M.L., White, M.R., Lalone, R., Levy, M., Ryker, D., and
      Park, K.: Use of hydrogels to vaccinate calves orally for pneumonic pasteurellosis, Proceedings of XXV
      American Association of Bovine Practitioners Conference and XXVII World Buiatrics Congress, 207-
      212,1992.
  24) Park, K., Kamath, K.R., and Park, H.: Biodegradable hydrogels for delivery of protein drugs, Polymer
      Preprints, 34(1): 844-845, 1993.
  25) Kamath, K.R. and Park, K.: Preliminary study on the controlled delivery of a bioactive protein from
      dextran hydrogels, Proc. Intern. Symp. Control. Rel. Bioact. Mater., 20: 111-112, 1993.
  26) Kamath, K.R., DeMeo, D., and Park, K.: Albumin grafting on polymer surfaces by gamma-irradiation,
      Polymer Preprints, 34(2): 106-107, 1993.
  27) Park, K.: Smart hydrogels for pharmaceutical applications, PharmTech Conference, Proceedings '93:
      495-527, 1993.
  28) Park, H. and Park, K.: Honey, I blew up the hydrogels! Proc. Intern. Symp. Control. Rel. Bioact.
      Mater., 21: 21-22, 1994.
  29) Bowersock, T., Suckow, M., Park, H., and Park, K.: Oral vaccination of animals via hydrogels, Proc.
      Intern. Symp. Control. Rel. Bioact. Mater., 21: 79-80, 1994.
  30) Li, T., Lee, S.J., Chen, W.-Y., Kildsig, D.O., and Park, K.: Computer simulation of drug diffusion in
      amorphous polyethylene, Proc. Intern. Symp. Control. Rel. Bioact. Mater., 21: 535-536, 1994.
  31) Lee, S.J. and Park, K.: Synthesis of sol-gel phase-reversible hydrogels sensitive to glucose, Proc.
      Intern. Symp. Control. Rel. Bioact. Mater., 21: 93-94, 1994.
  32) Bowersock, T.L., HogenEsch, H., Park, H., and Park, K.: Uptake of alginate microspheres by Peyer's
      patches, Proc. Intern. Symp. Control. Rel. Bioact. Mater., 21: 839-840, 1994.
  33) Suckow, M.A., Bowersock, T.L., and Park, K.: Stimulation of immunity to pasteurella Mutocida in
      rabbits by oral immunization using a microsphere delivery system, Proc. Intern. Symp. Control. Rel.
      Bioact. Mater., 21: 843-844, 1994.
  34) Porter, R.E., Bowersock, T.L., and Park, K.: Oral vaccination of chickens with hydrogels to promote
      enteric mucosal immune responses, Proc. AVMA/AAAP Annual Meeting, 1994.
  35) Lee, S.J. and Park, K.: Synthesis and characterization of sol-gel phase-reversible hydrogels sensitive to
      glucose, Polymer Preprints, 35(2): 391-392, 1994.


                                                                                                         Page 42
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1010 of 1374 PageID #:
                                     27515


  36) Bowersock, T.L., HogenEsch, H., Suckow, M., Davis-Snyder, E., Borie, D., Park, H., and Park, K.:
      Oral administration of mice with ovalbumin encapsulated in alginate microspheres, Polymer Preprints,
      35(2): 405-406, 1994.
  37) Paparella, A. and Park, K.: Synthesis of polysaccharide chemical gels by gamma-irradiation, Polymer
      Preprints, 35(2): 3884-885, 1994.
  38) Park, K., Bowersock, T.L., HogenEsch, H., Suckow, M., Porter, R.E., Jackson, R., and Park, H.: Oral
      vaccination hydrogel systems, Seventh International Symposium on Recent Advances in Drug Delivery
      Systems, pp. 51-54, 1995.
  39) McPherson, T., Carignano, M.A., Szleifer, I., and Park, K.: Analysis on the prevention of protein
      adsorption to solid surfaces, Proc. Intern. Symp. Control. Rel. Bioact. Mater., 22: 57-58, 1995.
  40) Park, K. and Li, T.: Computer simulation in drug delivery and biomaterials research: Oral vaccination
      hydrogel systems, Third International Symposium on Biomaterials and Drug Delivery Systems, pp.
      162-167, 1996.
  41) Obaidat, A.A. and Park, K.: Characterization of the phase transition of glucose sensitive hydrogels,
      Proc. Intern. Symp. Control. Rel. Bioact. Mater., 23: 214-215, 1996.
  42) Li, T., Kildsig, D.O., and Park, K.: Computer simulation of drug diffusion in amorphous polymers,
      Proc. Intern. Symp. Control. Rel. Bioact. Mater., 23: 459-460, 1996.
  43) Obaidat, A.A. and Park, K.: Glucose-dependent release of proteins through glucose-sensitive phase-
      reversible hydrogel membranes, Polymer Preprints, 37(2): 143-144, 1996.
  44) Bowersock, T.L., HogenEsch, H., Wang, B., Torregrosa, S., Ryker, D., Park, H., Blevins, W., and Park,
      K.: Oral administration of alginate microspheres stimulates pulmonary immunity in cattle, Proc. Intern.
      Symp. Control. Rel. Bioact. Mater., 24: 149-150, 1997.
  45) Kidane, A., McPherson, T.B., Szleifer, I. and Park, K.: Protein adsorption on PEO-grafted surfaces:
      Theoretical analysis and experimental observations, Proc. ACS Div. Polym. Mat. Sci. Eng., 77: 570-
      571, 1997.
  46) Gemeinhart, R.A., Park, K., and Eigler, N.L.: Covalent grafting of ethylene glycol-butadiene block
      copolymers onto polyurethane surfaces by -irradiation, Proc. ACS Div. Polym. Mat. Sci. Eng., 77:
      580-581, 1997.
  47) Park, K.: Biocompatibility of implantable drug delivery systems, Abstract Book. CRS-CPA Joint
      Workshop on Recent Advances in Drug Delivery Science and Technology, 59-88, 1997.
  48) Park, K.: Biocompatibility of biomaterials, Proceedings of KSP-CRS Joint Symposium on Recent
      Advances in Drug Delivery and Biomaterials, 604-633, 1997.
  49) Park, K.: Superporous hydrogel composites: A new class of hydrogels for biomedical and
      pharmaceutical applications, Fifth European Symposium on Controlled Drug Delivery, 21-22, 1998.
  50) Eigler, N., Park, K., Makkar, R., and Litvack, F.: Ribozyme gene therapy to prevent restenosis after
      coronary angioplasty: Stent regulation of the microenvironment, Proc. Intern. Symp. Control. Rel.
      Bioact. Mater., 25: 1, 1998.
  51) Chen, J., Park, H., and Park, K.: Synthesis of superporous hydrogel composites, Proc. Intern. Symp.
      Control. Rel. Bioact. Mater., 25: 60-61, 1998.
  52) Gemeinhart, R.A., Park, K., and Eigler, N.L.: Polyurethane tubes for localized drug delivery, Proc.
      Intern. Symp. Control. Rel. Bioact. Mater., 25: 360-361, 1998.
  53) Chen, J., Park, H., and Park, K.: Superporous hydrogels: Fast responsive hydrogel systems. Proc. ACS
      Div. Polym. Mat. Sci. Eng., 79: 236-237, 1998.



                                                                                                       Page 43
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1011 of 1374 PageID #:
                                     27516


  54) Park, K., Chen, J., and Park, H.: Superporous hydrogel composites: Synthesis, characterization, and
      application. Polymer Preprint, 39(2): 192-193, 1998.
  55) Park, K.: Development and evaluation of medical devices and materials, Proceeding of the Second
      KFDA International Symposium on Current Status of International Regulation on Food and Drug.
      Korea Food and Drug Administration, Seoul, Korea, 1998, pp. 101-118.
  56) Park, K., Chen, J. and Park, H.: Hydrogels in drug delivery, Ninth International Symposium on Recent
      Advances in Drug Delivery Systems, 1999, pp. 35-37.
  57) Gemeinhart, R.A., Park, H., Park, K.: Structures of superporous hydrogels in the dried and swollen
      states, Proc. Intern. Symp. Control. Rel. Bioact. Mater., 26: 78-79, 1999.
  58) Kidane, A., Shim, H.S., and Park, K.: Silver ion release from PEO hydrogels, Proc. Intern. Symp.
      Control. Rel. Bioact. Mater., 27:622-623, 2000.
  59) Seong, H., Choi, W.-M., Kim, J.-C., Thompson, D., and Park, K.: Preparation of liposomes containing
      dibranched-amino acids and characterization of their glucose-binding properties, Polymer Preprint
      41(2): 1655-1656, 2000.
  60) Yeo, Y. and Park, K.: Solvent exchange method: a novel microencapsulation process for protein
      delivery, Proc. Intern. Symp. Control. Rel. Bioact. Mater., 28: 928-929, 2001.
  61) Ooya, T, Lee, J., and Park, K.: Star-shaped poly(ethylene glycol monomethacrylate) and polyglycerol
      dendrimers as new drug delivery systems, Polymer Preprints, 43(2): 717-718, 2002. (224th ACS
      National Meeting, Boston, August 18-22).
  62) Byrne, M.E., Park, K., and Peppas, N.A.: Biomimetic networks for selective recognition of
      biomolecules, Mat. Res. Soc. Symp. Proc., Vol. 724: N9.3.1-N9.3.7, 2002.
  63) Byrne, M.E., Hilt, J.Z., Bashir, R., Park, K., and Peppas, N.A.: Biomimetic materials for selective
      recognition and microsensing of biologically significant molecules, Trans. Soc. Biomater. 28: 78. 2002.
  64) Byrne, M.E., Park, K., and Peppas, N.A.: Biomimetic materials for selective recognition of biologicals:
      Theoretical and experimental analysis. Bull. Amer. Phys. Soc., 47: 395-396, 2002.
  65) Yeo, Y., Cho, Y.W., and Park, K.: Biomimetic materials, Proc. Intern. Symp. Control. Rel. Bioact.
      Mater., 30: #49, 2003.
  66) Ooya, T., Lee, J., and Park, K.: Polyglycerol dendrimers as a new solubility enhancer for poorly water-
      soluble drugs, Proc. Intern. Symp. Control. Rel. Bioact. Mater., 30 : #79, 2003.
  67) Yeo, Y., Chen, A.U., Basaran, O.A., and Park, K.: Solvent exchange method using an ink-jet nozzle
      system: Control of microcapsule size, Proc. Intern. Symp. Control. Rel. Bioact. Mater., 30: #342, 2003.
  68) Yeo, Y. and Park, K.: New microencapsulation technique using an ultrasonic atomizer based on the
      solvent exchange method. Proc. ACS Div. Polym. Mat. Sci. Eng., 89: 143-144, 2003.
  69) Fu, Y., Jeong, S.H., Kim, J., and Park, K.L: Preparation of fast dissolving tablets based on mannose.
      Proc. ACS Div. Polym. Mat. Sci. Eng., 89: 821-822, 2003.
  70) Huh, K.M., Kee, S.C., Lee, J., Cho. W.Y., and Park, K.: Hydrotropic polymeric micelle systems for
      formulation of poorly water-soluble drugs, the 8th European Symposium on Controlled Drug Delivery,
      8: 19-21, 2004.
  71) Park, K., Yeo, Y., and Basaran, O.A.: Novel microencapsulation techniques based on the solvent
      exchange method, Pharmaceutical Sciences World Congress (PSWC2004). 2nd World Congress of the
      Board of Pharmaceutical Sciences of FIP, 2: 51a-51b, 2004.
  72) Paul, C., Yeo, Y., Grégori, G., Robinson, J.P. and Park, K., Proc. Intern. Symp. Control. Rel. Bioact.
      Mater., 31: #126, 2004.


                                                                                                       Page 44
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1012 of 1374 PageID #:
                                     27517


  73) Huh, K.M., Lee, S.C., Ooya, T., Lee, J., Cho, Y.W., Archarya, G., and Park, K.: Hydrotropic polymer
      systems for poorly soluble drugs, Proc. Intern. Symp. Control. Rel. Bioact. Mater., 31: #151, 2004.
  74) Yeo, Y. and Park, K.: The solvent exchange method using an ultrasonic atomizer, Proc. Intern. Symp.
      Control. Rel. Bioact. Mater., 31: #363, 2004.
  75) Park, S., Seomoon, G., Pai, C., Fu, Y., Jeong, S., Kim, J., and Park, K.: Mannose granule based orally
      disintegrating tablet, Proc. Intern. Symp. Control. Rel. Bioact. Mater., 31: #433, 2004.
  76) Cho, Y., Jeong, S., Kim, J., and Park, K.: Polymeric delivery systems for ribozymes. II: pH-induced
      nanoparticle formation and release of ribozymes from PEG-b-poly(L-histidine) complexes, Proc.
      Intern. Symp. Control. Rel. Bioact. Mater., 31: #603, 2004.
  77) Jeong, J., Cho, Y., Park, K., and Kim, J.: Polymeric delivery systems for ribozymes. I: Self-assembly
      of ribozymes with PEG-b-poly(L-histidine), Proc. Intern. Symp. Control. Rel. Bioact. Mater., 31: #610,
      2004.
  78) Huh, K., Lee, S., Lee, J., Cho, Y., and Park, K.: Design of hydrotropic polymer micelles for
      solubilization of poorly water-soluble drugs, Proc. Intern. Symp. Control. Rel. Bioact. Mater., 31:
      #676, 2004.
  79) Ooya, T., Lee, J., and Park, K.: Solubility enhancement of paclitaxel by PEGylated polyglycerol
      dendrimers, Proc. Intern. Symp. Control. Rel. Bioact. Mater., 31: #684, 2004.
  80) Fu, Y. and Park, K.: Application of highly plastic granules in fast-melting tablets, 12th International
      Symposium on Recent Advances in Drug Delivery Systems, Feb. 21-24, 2005, Salt Lake City, UT, pp.
      39-40.
  81) Park, J.H., Ye, M., Yeo, Y., Paul, C., Choi, D.K., Park, K.: Solvent exchange method for
      microencapsulation of protein drugs: Size control of microcapsules bearing lysozyme as a model
      protein, Proc. Intern. Symp. Control. Rel. Bioact. Mater., 32: #434, 2005.
  82) Park, S., Seomoon, G., Hwang, J., Lim, H., Pai, C., Fu, Y., Park, K.: Novel loratadine fast melting
      tablets based on highly plastic granules, Proc. Intern. Symp. Control. Rel. Bioact. Mater., 32: #670,
      2005.
  83) Fu, Y., Park, K.: Highly plastic granules for preparation of fast-melting tablets, Proc. Intern. Symp.
      Control. Rel. Bioact. Mater., 32: #497, 2005.
  84) Kwon, I.K., Shim, W.S., Jeong, S., Kang, E., and Park, K.: Oral drug delivery: Scientific challenges and
      product development, Proceedings of the Convention of the Pharmaceutical Society of Korea, Vol. 2. pp.
      182-183, 2005.
  85) Kang, E., Lee, S.C., and Park, K.: Layer-by-layer assembly of micelle layers, Proc. Intern. Symp.
      Control. Rel. Bioact. Mater., 33, 2006.
  86) Kang, E., Kwon, I.K., Wang, H., Ye, M., Park, K., and Cheng, J-X.: Chemical imaging of drug-loaded
      polymer films and reservoir type microcapsules by coherent anti-Stokes Raman scattering microscopy,
      Proc. Intern. Symp. Control. Rel. Bioact. Mater., 33, 2006.
  87) Lee, S.Y., Snider, C., Park, K., and Robinson, J.P.: Microcapsule generation using a compound jet
      instability, 2006 ASME/International Mechanical Engineering Congress & Exposition (IMECE), Paper
      #2006-15531, 2006.
  88) Kwon, I.K., Kim, S., and Park, K.: Nanotechnologies in drug delivery, NanoBio-Tokyo 2006,
      Proceedings of UT Symposium on NanoBio Integration, pp. 95-96.
  89) Kim, S., Kim, J.Y., Wei, X., Park, K.: Paclitaxel release from hydrotropic micelles containing pH-
      sensitive moiety, 13th International Symposium on Recent Advances in Drug Delivery Systems, Feb.
      26-28, 2007, Salt Lake City, UT, pp. 163-164.


                                                                                                         Page 45
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1013 of 1374 PageID #:
                                     27518


  90) Min, H.S., Lee, S.C., Park, K., and Huh, K.M.: Synthesis of pH-responsive hydrotropic polymer
      micelle for solubilization of paclitaxel, 13th International Symposium on Recent Advances in Drug
      Delivery Systems, Feb. 26-28, 2007, Salt Lake City, UT, pp. 198-199
  91) Wei, X., Liang, W., and Park, K.: PEGylated chitosan for delivery of cyclosporin A, 13th International
      Symposium on Recent Advances in Drug Delivery Systems, Feb. 26-28, 2007, Salt Lake City, UT, pp.
      274-275.
  92) Kim, S.W., Kim, J.Y., Huh, K.M., Konno, T., Ishihara, K., and Park, K.: Hydrotropic polymer micelle
      for delivery of poorly water-soluble drugs, the 10th European Symposium on Controlled Drug Delivery,
      10: 59-61, 2008.
  93) Park, K., Acharya, G., Park, H., and Kwon, I.C.: Nano/micro particles with predefined size and shape,
      14th International Symposium on Recent Advances in Drug Delivery Systems, Feb. 15-18, 2009, Salt
      Lake City, UT, pp. 19-20.
  94) Zordan, M.D., Grafton, M.M., Acharya, G., Reece, L.M., Aronson, A.I., Park, K., Leary, J.F. A
      microfluidic-based hybrid SPR/molecular imaging biosensor for the multiplexed detection of food-
      borne pathogens. Proceedings of SPIE. 2009. v.7167. pp. 716706-716706-10.
  95) Kim, S.W. and Park, K.: Targeted drug delivery: Essential for further advances in drug delivery, The
      9th China-Japan-Korea Foresignt Joint Symposium on Gene Delivery and the International Workshop
      on Biomaterials 2010, Changchun, Julin, China, June 21, 2010, pp. 2-3.
  96) Kim, S.W. and Park, K.: Drug targeting: Myth, reality, and possibility, Abstract Book, Symposium on
      Innovative Polymers for Controlled Delivery (SIPCD 2010), Suzhou, China, September 14-17, 2010,
      pp. 42-43.
  97) Park, K.: Issues to be Resolved for Drug Delivery by 2020, Abstract Book of International Conference
      on Biomaterials Science in Tsukuba, Epochal Tsukuba, Ibaraki, Japan, March 15-18, 2011, pp. 143-146.
  98) Park, K.: Drug delivery systems for the new decades: Balance between “iNew” and “Me-too”
      approaches. Proceedings of 2012 International Advanced Drug Delvery Symposium in National Tsing
      Hua University, Hsinchu, Taiwan, April 26-27, 2012, pp. 1-16.

  Abstracts and Presentations
   1) Park, K., Albrecht, R.M., Simmons, S., and Cooper, S.L.: New approaches to study the adsorbed
      protein layer on biomaterials: Immunogold bead staining and sequential protein adsorption,
      Transactions of the 11th Annual Meeting of the Society for Biomaterials, 1985, p. 3.
   2) Park, K. and Cooper, S.L.: Importance of protein composition of the initial monolayer and platelet
      spreading in acute surface-induced thrombosis, 31st Annual Meeting of ASAIO, 1985, p. 26.
   3) Park, K.: Platelet behavior at polymer-blood interfaces, Devices and Technology Branch Contractors
      Meeting, 1986, p. 109.
   4) Park, K.: New approach to study hydrogel-protein interactions: Quantitative staining of colloidal gold-
      protein conjugates, American Association of Pharmaceutical Scientists 1st National Meeting,
      Pharmaceutics and Drug Delivery Division, 1986, p. 775.
   5) Collins, W.E., Park, K., and Cooper, S.L.: Effect of desialylation on fibronectin induced thrombosis
      on different materials, American Chemical Society National Meeting, Division of Colloid and Surface
      Chemistry, 1986, Abstract #109.
   6) Park, K.: Platelet behavior at solid-liquid interfaces, Devices and Technology Branch Contractors
      Meeting, 1987, p. 107.




                                                                                                      Page 46
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1014 of 1374 PageID #:
                                     27519


   7) Park, K. and Gerndt, S.J.: Patchwise adsorption of fibrinogen molecules on the glass surface and its
      implication in platelet adhesion, Transactions of the 13th Annual Meeting of the Society for
      Biomaterials, 1987, p. 58.
   8) Park, K.: Platelet behavior at solid-liquid interfaces, Devices and Technology Branch Contractors
      Meeting, 1988, p. 63.
   9) Park, K.: Factors affecting efficiency of colloidal-phase labelling systems, The 7th Pfefferkorn
      Conference on Science of Biological Specimen Preparation, 1988, p. 10.
  10) Park, K. and Park, H.: Examination of cytoskeletal structures of spread platelets using video-
      enhanced interference reflection microscopy, The 7th Pfefferkorn Conference on Science of Biological
      Specimen Preparation, 1988, p. 16.
  11) Lu, D.R. and Park, K.: Adsorption of protein drugs on polymer surfaces: A computer simulation.,
      American Association of Pharmaceutical Scientists Fourth National Meeting, Pharmaceutical Drug
      Delivery Division, 1989, Abstract #P1096.
  12) Shim, C.K., Kamath, K.R., Shalaby, W.S.W., and Park, K.: Swelling and drug release properties of
      enzyme-digestible PVP hydrogels, American Association of Pharmaceutical Scientists Fourth
      National Meeting, Pharmaceutical Drug Delivery Division, 1989, Abstract #1031.
  13) Park, K. and Park, H.: Interfacial behavior of fibrinogen during platelet spreading on glass surfaces,
      American Chemical Society National Meeting, 63rd Colloid & Surface Science Symposium, Biological
      Materials, 1989, Abstract #286.
  14) Park, K. and Park, H.: Platelet behavior at the solid-liquid interface: Examination using video-
      enhanced interference reflection microscopy, Transactions of the 15th Annual Meeting of the Society
      for Biomaterials, 1989, p. 80.
  15) Lu, D.R. and Park, K.: Calculation of protein-polymer surface interactions by computer simulation,
      Transactions of the 16th Annual Meeting of the Society for Biomaterials, 1990, Abstract #73.
  16) Park, K., Mao, F.W., Amiji, M., and Park, H.: The minimum amount of biologically active fibrinogen
      necessary for surface-induced platelet activation, Transactions of the 16th Annual Meeting of the
      Society for Biomaterials, 1990, Abstract #245.
  17) Shalaby, W.S.W., Park, K., and Blevins, W.E.: Factors important to gastric retention of hydrogels.
      Program and Abstracts of the 17th International Symposium on Controlled Release of Bioactive
      Materials, 1990, Abstract #D240.
  18) Shalaby, W.S.W., Blevins, W.E., and Park, K.: Biochemical and mechanical characterization of
      enzyme-digestible hydrogels, Program and Abstracts of the 17th International Symposium on
      Controlled Release of Bioactive Materials, 1990, Abstract #D241.
  19) Shalaby, W.S.W., Blevins, W.E., and Park, K.: Enzyme-induced degradation behavior of albumin-
      crosslinked hydrogels, The 200th American Chemical Society National Meeting, Division of Polymer
      Chemistry, 1990, Abstract #73.
  20) Lu, D.R. and Park, K.: The effects of surface-hydrophobicity on the conformational changes of
      adsorbed fibrinogen: A FTIR-ATR study, American Association of Pharmaceutical Scientists Fifth
      National Meeting, Pharmaceutical Drug Delivery Division, 1990, Abstract #7049.
  21) Lu, D.R. and Park, K.: Enzyme digestion studies for conformational changes of adsorbed fibrinogen
      on glass, American Association of Pharmaceutical Scientists Fifth National Meeting, Pharmaceutical
      Drug Delivery Division, 1990, Abstract #7051.
  22) Park, K. and Park, H.: Application of quantitative colloidal gold staining to the study of mucin-
      polymer interactions, Scanning '91, 1991, Abstract I-41.



                                                                                                          Page 47
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1015 of 1374 PageID #:
                                     27520


  23) Amiji, M., Park, H. and Park, K.: Prevention of protein adsorption and platelet adhesion by steric
      repulsion, Transactions of the 17th Annual Meeting of the Society for Biomaterials, 1991, Abstract
      #41.
  24) Lu, D.R. and Park, K.: Calculation of solvation interaction energies for protein adsorption on polymer
      surfaces, Transactions of the 17th Annual Meeting of the Society for Biomaterials, 1991, Abstract #80.
  25) Tseng, Y.C., Kildsig, D.O., and Park, K.: Synthesis of photoreactive poly(ethylene glycol) and its
      application to surface modifications, Transactions of the 17th Annual Meeting of the Society for
      Biomaterials, 1991, Abstract #178.
  26) Lee, S.J., Lu, D.R., and Park, K.: Calculation of protein adsorption energy on polymer surfaces,
      Aspects of Drug Design, 1991, Abstract #8.
  27) Amiji, M. and Park, K.: Mechanism study on the prevention of surface-induced platelet activation by
      adsorbed albumin, Surfaces in Biomaterials Symposium, 1991, Abstract #5.
  28) Park, K. and Tseng, Y.C.: Thermografting of albumin onto polypropylene films, Cardiovascular
      Science and Technology Conference, 1991, page 143.
  29) Kamath, K.R. and Park, K.: Use of gamma irradiation for the preparation of hydrogels from natural
      polymers, Program and Abstracts of the 19th International Symposium on Controlled Release of
      Bioactive Materials, Abstract #121, 1992.
  30) Bowersock, T.L., Shalaby, W.S.W., Blevins, W.E., Levy, M., and Park, K.: Use of hydrogels for
      delivery of oral vaccines to prevent pneumonia in ruminants, Program and Abstracts of the 19th
      International Symposium on Controlled Release of Bioactive Materials, Abstract #202, 1992.
  31) Bowersock, T.L., Shalaby, W.S.W., White, R., Levy, M., Samuels, M., and Park, K.: Use of hydrogels
      to vaccinate calves orally for pneumonic pasteurellosis, Program and Abstracts of the 19th
      International Symposium on Controlled Release of Bioactive Materials, Abstract #203, 1992.
  32) Lee, S.J. and Park, K.: Study of polymer-solvent interaction using computational chemistry, The 204th
      American Chemical Society National Meeting, Division of Polymer Chemistry, 1992.
  33) Shalaby, W.S.W., Jackson, R., Blevins, W.E., and Park, K.: Synthesis of enzyme-digestible,
      interpenetrating hydrogel networks for long-term oral drug delivery, The 204th American Chemical
      Society National Meeting, Division of Polymer Chemistry, Abstract #190, 1992.
  34) Amiji, M. and Park, K.: Surface passivating effect of PEO/PPO/PEO triblock copolymers, The 204th
      American Chemical Society National Meeting, Division of Polymer Chemistry, Abstract #276, 1992.
  35) Kamath, K.R. and Park, K.: Enzyme-digestible hydrogels from natural polymers: Preparation and
      characterization, The 204th American Chemical Society National Meeting, Division of Polymer
      Chemistry, Abstract #212, 1992.
  36) Bowersock, T.L., Shalaby, W.S.W., Blevins, W.E., Levy, M., and Park, K.: Use of hydrogels for
      delivery of oral vaccines to prevent pneumonia in ruminants, The 204th American Chemical Society
      National Meeting, Division of Polymer Chemistry, Abstract #167, 1992.
  37) Bowersock, T.L., Shalaby, W.S.W., Samuels, M.L., White, M.R., Lalone, R., Levy, M., Ryker, D.,
      and Park, K.: Use of hydrogels to vaccinate calves orally for pneumonic pasteurellosis, The 204th
      American Chemical Society National Meeting, Division of Polymer Chemistry, Abstract #202, 1992.
  38) Amiji, M. and Park, K.: Analysis on the surface adsorption of PEO/PPO/ PEO triblock copolymers,
      The 204th American Chemical Society National Meeting, Division of Colloid & Surface Chemistry,
      Abstract #14, 1992.
  39) Bowersock, T.L., Shalaby, W.S.W., Samuels, M.L., White, M.R., Lalone, R., Levy, M., Ryker, D.,
      and Park, K.: Use of hydrogels to vaccinate calves orally for pneumonic pasteurellosis, XXV American
      Association of Bovine Practitioners Conference, 1992.

                                                                                                     Page 48
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1016 of 1374 PageID #:
                                     27521


  40) Amiji, M. and Park, K.: Prevention of protein adsorption on surfaces by PEO/PPO/PEO triblock
      copolymers, American Association of Pharmaceutical Scientists 7th National Meeting,
      Pharmaceutical Technology Division, 1992, Abstract #PT6004.
  41) Park, K., Kamath, K.R., and Park, H.: Biodegradable hydrogels for delivery of protein drugs, The
      205th American Chemical Society National Meeting, Division of Polymer Chemistry, Abstract #474,
      1993.
  42) Kamath, K.R., Shim, H.S., and Park, K.: Albumin grafting on dimethyldichlorosilane-coated glass
      using gamma-irradiation, Transactions of the 18th Annual Meeting of the Society for Biomaterials,
      Abstract #325, 1993.
  43) Lee, S.J. and Park, K.: Calculation of distance dependent protein-polymer surface interactions by
      computer simulation, Transactions of the 18th Annual Meeting of the Society for Biomaterials,
      Abstract #180, 1993.
  44) Kamath, K.R. and Park, K.: Preliminary study on the controlled delivery of a bioactive protein from
      dextran hydrogels, Program and Abstracts of the 19th International Symposium on Controlled Release
      of Bioactive Materials, Abstract #222, 1993.
  45) Park, K., Kamath, K.R., and Park, H.: Synthesis of biodegradable hydrogels from natural polymers for
      controlled delivery of high molecular weight drugs, Second National Meeting of Bio/Environmentally
      Degradable Polymer Society, Abstract #8, 1993.
  46) Kamath, K.R., DeMeo, D., and Park, K.: Albumin grafting on polymer surfaces by gamma-irradiation,
      The 206th American Chemical Society National Meeting, Division of Polymer Chemistry, Abstract p.
      106, 1993.
  47) Park, K.: Protein interactions with surfaces, The 40th National Symposium of American Vacuum
      Society, p. 130, 1993
  48) McPherson, T., Lee, S.J., and Park, K.: Analysis on the prevention of protein adsorption and cell
      adhesion using computer simulation, scaling analysis, and experiments, The 207th American Chemical
      Society National Meeting, Division of Colloid and Surface Chemistry, Biotechnology Secretariat,
      Abstract #160, 1994.
  49) Park, K., Kamath, K.R., Park, H.: Biodegradable hydrogels for pulsatile protein delivery, The 207th
      American Chemical Society National Meeting, Division of Biotechnology, Division of Colloid and
      Surface Chemistry, Abstract #70, 1994.
  50) Amiji, M. and Park, K.: Surface modification by physical adsorption of PEO/PPO/PEO triblock
      copolymers, The 20th Annual Meeting of the Society for Biomaterials, Abstract #137, 1994.
  51) Park, H. and Park, K.: Hydrogel foams: A new type of fast swelling hydrogels, The 20th Annual
      Meeting of the Society for Biomaterials, Abstract #158, 1994.
  52) Kamath, K.R., Dandlich, M.J., Marchant, R.E., and Park, K.: Platelet activation on plasma
      polymerized ethylene oxide and N-vinyl-2-pyrrolidone films, The 20th Annual Meeting of the Society
      for Biomaterials, Abstract #346, 1994.
  53) Park, H. and Park, K.: Honey, I blew up the hydrogels! Program and Abstracts of the 21st
      International Symposium on Controlled Release of Bioactive Materials, Abstract #111, 1994.
  54) Park, K., Bowersock, T., Suckow, M., and Park, H.: Oral vaccination of animals via hydrogels,
      Program and Abstracts of the 21st International Symposium on Controlled Release of Bioactive
      Materials, Abstract #208, 1994.
  55) Li, T., Lee, S.J., Chen, W.-Y., Kildsig, D.O., and Park, K.: Computer simulation of drug diffusion in
      amorphous polyethylene, Program and Abstracts of the 21st International Symposium on Controlled
      Release of Bioactive Materials, Abstract #1280, 1994.

                                                                                                      Page 49
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1017 of 1374 PageID #:
                                     27522


  56) Lee, S.J. and Park, K.: Synthesis of sol-gel phase-reversible hydrogels sensitive to glucose, Program
      and Abstracts of the 21st International Symposium on Controlled Release of Bioactive Materials,
      Abstract #215, 1994.
  57) Bowersock, T.L., HogenEsch, H., Park, H., and Park, K.: Uptake of alginate microspheres by Peyer's
      patches, Program and Abstracts of the 21st International Symposium on Controlled Release of
      Bioactive Materials, Abstract #145, 1994.
  58) Suckow, M.A., Bowersock, T.L., and Park, K.: Stimulation of immunity to pasteurella Mutocida in
      rabbits by oral immunization using a microsphere delivery system, Program and Abstracts of the 21st
      International Symposium on Controlled Release of Bioactive Materials, Abstract #1457, 1994.
  59) Porter, R.E., Bowersock, T.L., and Park, K.: Oral vaccination of chickens with hydrogels to promote
      enteric mucosal immune responses, Proc. AVMA/AAAP Annual Meeting, 1994.
  60) Lee, S.J. and Park, K.: Synthesis and characterization of sol-gel phase-reversible hydrogels sensitive
      to glucose, The 208th American Chemical Society National Meeting, Division of Polymer Chemistry,
      Abstract #160, 1994.
  61) Bowersock, T.L., HogenEsch, H., Suckow, M., Davis-Snyder, E., Borie, D., Park, H., and Park, K.:
      Oral administration of mice with ovalbumin encapsulated in alginate microspheres, The 208th
      American Chemical Society National Meeting, Division of Polymer Chemistry, Abstract #167, 1994.
  62) Paparella, A. and Park, K.: Synthesis of polysaccharide chemical gels by gamma-irradiation, The
      208th American Chemical Society National Meeting. Division of Polymer Chemistry, Abstract #315,
      1994.
  63) Park, K. and Bowersock, T.L.: Oral vaccination hydrogel systems, International Symposium on
      Biomaterials and Drug Delivery Systems, Korea Institute of Science and Technology, Seoul, Korea, p.
      19, 1994.
  64) McPherson, T.B., Lee, S.J., and Park, K.: Scaling analysis of the prevention of protein adsorption by
      grafted PEO chains, The 21st Annual Meeting of the Society for Biomaterials, Abstract #224, 1995.
  65) Lee, S.J. and Park, K.: Synthesis of glucose-sensitive phase-reversible hydrogels, J. Molecular
      Recognition, 8(3): 202, 1995.
  66) Bowersock, T.L., HogenEsch, H., Suckow, M., Park, H., and Park, K.: Oral immunization of antigen
      encapsulated in sodium alginate microspheres, The 28th Great Lakes Regional Meeting of the
      American Chemical Society, LaCrosse, WI, June 5-8, 1995.
  67) Bowersock, T.L., Borie, D., Torregrosa, S., Park, H., and Park, K.: Oral administration of alginate
      microspheres stimulates pulmonary immunity in cattle, Proc. Fourth Inter. Vet. Immun. Symp., Davis,
      CA, p. 257, July 16-21, 1995.
  68) McPherson, T., Carignano, M.A., Szleifer, I., and Park, K.: Analysis on the prevention of protein
      adsorption to solid surfaces, Program of the 22nd International Symposium on Controlled Release of
      Bioactive Materials, Abstract #203, 1995.
  69) Park, K.: Smart hydrogels for pharmaceutical applications, Strategies for new drug and vaccine
      development, 5th Annual Meeting of the Society of Biomedical Research, September 13-16, 1995, p.
      31.
  70) Abidat, A. and Park, K.: Gel-sol phase-reversible hydrogels sensitive to glucose, American
      Association of Pharmaceutical Scientists Tenth Annual Meeting, Pharmaceutical Drug Delivery
      Division, Abstract #PDD 7131, Miami Beach, FL, Nov. 5-9, 1995.
  71) HogenEsch, H., Torregrosa, S.E., Borie, D., Park, H., and Park, K., and Bowersock, T.L.: Predominant
      isotype of specific antibody-secreting cells in bronchoalveolar lavage fluid of calves depends on the
      route of inoculation used for priming, ACVP/ASVCP Annual Meeting, Atlanta, GA, Nov. 14-15, 1995.

                                                                                                        Page 50
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1018 of 1374 PageID #:
                                     27523


  72) Makkar, R.R., Kaul, S., Masato, N., Dev, V., Litvack, F.I., Park, K., McPherson, T., Badimon, J.J.,
      Sheth, S.S., and Eigler, N.L.: Modulation of acute stent thrombosis by metal surface characteristics
      and shear rate, The 68th American Heart Association Meeting (Circulation, 92: I-86), Anaheim, CA,
      Nov. 14-16, 1995.
  73) McPherson, T., Park, K., and Johnson, P.C.: Prevention of platelet adhesion by surface-grafted PEO,
      The 22nd Annual Meeting of the Society for Biomaterials, Abstract #768, 1996.
  74) Kidane A., Szleifer I., Park K.: Protein adsorption kinetics on PEO-grafted glass, Transactions of 5th
      World Biomaterials Congress, Vol. 2, p. 535, May 29-June 2, 1996. (The 22nd Annual Meeting of the
      Society for Biomaterials, Abstract #769), 1996.
  75) Li, T. and Park, K.: Monte Carlo simulation of surface grafted peo chains, The 23rd Annual Meeting
      of the Society for Biomaterials, Abstract #124, April 30-May 4, 1997.
  76) Li, T., Kildsig, D.O., and Park, K.: Molecular dynamics simulation of diffusion of small molecules in
      amorphous polymers, The 23rd Annual Meeting of the Society for Biomaterials, Abstract #316, April
      30-May 4, 1997.
  77) Kidane, A., Szabocsik, J.M., and Park, K.: Lysozyme deposition on poly(hema) contact lens, The 23rd
      Annual Meeting of the Society for Biomaterials, Abstract #366, April 30-May 4, 1997.
  78) Bowersock, T.L., HogenEsch, H., Wang, B., Torregrosa, S., Ryker, D., Park, H., Blevins, B., and
      Park, K.: Oral administration of alginate microspheres stimulates pulmonary immunity in cattle,
      Program of the 24th International Symposium on Controlled Release of Bioactive Materials, Abstract
      #316, Stockholm, Sweden, June 15-19, 1997.
  79) Jo, S., Gemeinhart, R.A., Park, K.: Prevention of protein adsorption on solid surfaces by self-
      assembled poly(ethylene glycol) grafts, 71st Colloid & Surfaces Science Symposium, Abstract #150,
      University of Delaware, Newark, DE, June 29-July 2, 1997.
  80) Jackson, R. and Park, K.: Preparation of 2-5 m alginate microparticles by emulsification for oral
      vaccine delivery: Effects of surfactant type, crosslinker, and mixer speed on particle size, American
      Association of Pharmaceutical Scientists 12th National Meeting, Abstract #1152, 1997. (Pharm. Res.
      14 (11 supplement): S-47, 1997).
  81) Jo, S. and Park, K.: A new preparation method for poly(ethylene glycol) (PEG) hydrogels using
      silanated PEGs, American Association of Pharmaceutical Scientists 12th National Meeting, Abstract
      #2210, 1997. (Pharm. Res. 14 (11 supplement): S-293, 1997).
  82) Park, H., Hwang, S.J., Chen, J., and Park, K.: Synthesis of superporous hydrogels as a platform for
      oral drug delivery, American Association of Pharmaceutical Scientists 12th National Meeting, 1997,
      Abstract #3488. (Pharm. Res. 14 (11 supplement): S-627, 1997).
  83) Li, T. and Park, K.: Fractal analysis of pharmaceutical solid particles, American Association of
      Pharmaceutical Scientists 12th National Meeting, 1997, Abstract #4202. (Pharm. Res. 14 (11
      supplement): S-693, 1997).
  84) Park, K. and Li, T.: Fractal analysis of pharmaceutical particles, 1998 Conference on Pharmaceutical
      Science and Technology (in conjunction with the 28th Annual Meeting of the Fine Particle Society),
      Proceedings of the Abstracts, p. 17, April 1-3, 1998.
  85) Kidane, A. and Park, K.: Complement activation by PEO-grafted Glass surfaces, The 24th Annual
      Meeting of the Society for Biomaterials, Abstract #509, April 22-26, 1998.
  86) Kidane, A., McPherson, T., Park, K., and Szleifer, I.: Protein adsorption on PEO grafted surface:
      Experimental observation and theoretical prediction. The 24th Annual Meeting of the Society for
      Biomaterials, Abstract #516, April 22-26, 1998.



                                                                                                         Page 51
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1019 of 1374 PageID #:
                                     27524


  87) Kidane, A., McPherson, T., Shim, H.S., and Park, K.: PEG grafting to polyester through a priming
      layer. The 24th Annual Meeting of the Society for Biomaterials, Abstract #530, April 22-26, 1998.
  88) Jo, S. and Park, K.: Surface modification using silanated poly(ethylene glycol). The 24th Annual
      Meeting of the Society for Biomaterials, Abstract #536, April 22-26, 1998.
  89) Jo, S. and Park, K.: Synthesis and characterization of thermoreversible sucrose hydrogels (Sucrogels),
      The American Chemical Society National Meeting, Division of Cellulose, Paper, and Textile, Abstract
      #17, 1998.
  90) Chen, J., Park, H., and Park, K.: Superporous hydrogels: Fast responsive hydrogel systems, The
      American Chemical Society National Meeting, PMSE and Polymer Chemistry Divisions, Abstract #68,
      1998.
  91) Park, K., Chen, J., and Park, H.: Superporous hydrogel composites: synthesis, characterization, and
      application, The American Chemical Society National Meeting, Polymer Chemistry Divisions,
      Abstract #189, 1998.
  92) Li, T., Morris, K., and Park, K.: Fractal analysis of acetaminophen crystal during dissolution,
      American Association of Pharmaceutical Scientists 13th National Meeting, 1998, Abstract #2608.
      (PharmSci. Supplement 1(1): S-313, 1998).
  93) Gemeinhart, R. and Park, K.: Tablet formulation using superorous hydrogel, American Association of
      Pharmaceutical Scientists 13th National Meeting, 1998, Abstract #3240. (PharmSci. Supplement 1(1):
      S-432, 1998).
  94) Kim, J.J. and Park, K.: Preparation and characterization of concanavalin A-polymer conjugates for
      glucose-sensitive hydrogels, American Association of Pharmaceutical Scientists 13th National
      Meeting, 1998, Abstract #1327. (PharmSci. Supplement 1(1): S-97, 1998).
  95) Gemeinhart, R., Park, H. and Park, K.: Compressed superporous hydrogels: Compact, fast swelling
      hydrogel system, The 25th Annual Meeting of the Society for Biomaterials, April 22-26, 1999.
  96) Li, T., Morris, K., and Park, K.: Fractal analysis of crystal dissolution, American Association of
      Pharmaceutical Scientists 13th National Meeting, New Orleans, LA, Nov. 14-18, 1999.
  97) Baek, N., Bae, Y.H., and Park, K.: Control of the swelling rate of superporous hydrogels, Sixth World
      Biomaterials Congress, Kamuela, HI, Abstract #1494, May 15-20, 2000.
  98) Kim, J.J. and Park, K: Modulated insulin delivery using phase-reversible glucose-sensitive hydrogels,
      2000 Prague Meetings on Macromolecules, 40th Microsymposium, Polymers in Medicine,
      International Union of Pure and Applied Chemistry, Czech Chemical Society, Prague, Czech, Abstract
      #SL12, July 17-20, 2000.
  99) Byrne, M., Park, K., and Peppas, N.: Non-covalent molecular imprinting of glucose: Recognition in
      aqueous media, 1st International Workshop on Molecular Imprinting, Cardiff, UK, July 2-5, 2000, p.
      111.
  100) Seong, H., Choi, W.-M., Kim, J.-C., Thompson, D., and Park, K.: Preparation of liposomes
       containing dibranched-amino acids and characterization of their glucose-binding properties, 220th
       ACS National Meeting, Division of Polymer Chemistry (Subdivision; 4th International Biorelated
       Polymer Symposium), Washington, D.C., Abstract #229, August 20-24, 2000.
  101) Byrne, M.E., Park, K., and Peppas, N.A.: Non-covalent molecular imprinting of glucose in polar
       protic media, American Association of Pharmaceutical Scientists 13th National Meeting,
       Indianapolis, IN, Abstract #2404, October 29-November 2, 2000.
  102) Li, T., Morris, K., and Park, K.: Influence of tailor-made additives on the formation of etching
       patterns of acetaminophen single crystals, American Association of Pharmaceutical Scientists 13th
       National Meeting, Indianapolis, IN, Abstract #3596, October 29-November 2, 2000.

                                                                                                           Page 52
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1020 of 1374 PageID #:
                                     27525


  103) Wen, H., Li, T., Morris, K., and Park, K.: Characterization of etching patterns of crystal surfaces,
       American Association of Pharmaceutical Scientists National Meeting, Denver, CO., Abstract
       #T3625, October 21-25, 2001.
  104) Fu,Y., Wang, D., and Park, K.: Study of temperature and feed concentrations on the morphology and
       flowability of PVP and acetaminophen spray dried particles, American Association of
       Pharmaceutical Scientists National Meeting, Denver, CO., Abstract #W4715, October 21-25, 2001.
  105) Qiu, Y., Gemeinhart, R., and Park, K.: Characterization of etching patterns of crystal surfaces,
       American Association of Pharmaceutical Scientists National Meeting, Denver, CO., Abstract
       #T3625, October 21-25, 2001.
  106) Li, T., Morris, K., and Park, K.: Influence of tailor-made additives on etching patterns of
       acetaminophen single crystals: Understanding through modeling and Monte Carlo simulation,
       American Association of Pharmaceutical Scientists National Meeting, Denver, CO., Abstract
       #W4515, October 21-25, 2001.
  107) Haydon, K.S., Park. K., and Sinclair, J.L.: Effect of particle size on pickup velocity of cohesive
       particles, The American Institute of Chemical Engineers Annual Meeting, Nov. 4-9, 2001, Abstract
       #195b, Reno, NV.
  108) Byrn, M., Park, K., and Peppas, N.A.: Biomimetic materials for selective recognition of biologicals:
       Theoretical and experimental analysis, 2002 APS Annual March Meeting, Indianapolis, IN, March
       18-22, 2002.
  109) Byrn, M., Park, K., and Peppas, N.A.: Biomimetic materials for selective recognition of biologically
       significant molecules, 2002 MRS Spring Meeting, MRS Symposium N: Biological and Biomimetic
       Materials-properties to Function, San Francisco, CA, April 1-5, 2002.
  110) Byrn, M., Park, K., and Peppas, N.A.: Biomimetic materials for selective recognition of biologicals:
       Theoretical and experimental analysis, Bull. Amer. Phys. Soc., 47, 395-396, 2002.
  111) Hilt, J.Z., Byrne, M.E., Bashir, R., Park, K., and Peppas, N.A.: Micropatterned environmentally
       sensitive and analyte specific polymers, 2002 MRS Spring Meeting, MRS Symposium O: Chemilca
       and Biological Sensors-Materials and Devices, San Francisco, CA, April 1-5, 2002.
  112) Byrne, M.E., Hilt, J.Z., Bashir, R., Park, K., and Peppas, N.A.: Biomimetic materials for selective
       recognition and microsensing of biologically significant molecules, The 28th Annual Meeting of the
       Society for Biomaterials, Abstract #78, April 24-27, 2002.
  113) Blanchette, J., Lopez, J., Park, K., and Peppas, N.A.: Use of methacrylic acid-containing hydrogels to
       increase protein transport across the intestinal epithelium, Bull. Amer. Phys. Soc., 47, 394, 2002.
  114) Henthorn, D.B., Park, K., and Peppas, N.A.: Modeling of the specific binding of biomolecules by
       molecularly imprinted polymeric gels, Bull. Amer. Phys. Soc., 47, 1166, 2002.
  115) Lee, S., Acharya, G., Lee, J., Chang, C., and Park, K.: Hydrotropic polymers and hydrogels for drug
       delivery: Solubilization of poorly water-soluble drugs, The 28th Annual Meeting of the Society for
       Biomaterials, Abstract #499, April 24-27, 2002.
  116) Mun, G.A., Nurkeeva, Z.S., Nam, I.K., Khutoryanskiy, V.V., and Park, K.: New stimuli-responsive
       polymers based on vinyl ethers and their interpolymer complexes as materials for development of
       drug release systems, The World Congress of Korean and Korean-Ethnic Scientists and Engineers-
       2002, Seoul, Korea, July 8-13, 2002.
  117) Seong, H., Lee, H., and Park, K.: Binding of glucose to molecularly imprinted polymers, The 29th
       Annual Meeting of the Controlled Release Society, Seoul, Korea, Abstract #124, July 20-25, 2002.




                                                                                                          Page 53
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1021 of 1374 PageID #:
                                     27526


  118) Kim, D.J., Seo, K., and Park, K.: Polymer composition and acidification effects on the swelling
       properties of P(AM-co-AA) superporous hydrogels, The 29th Annual Meeting of the Controlled
       Release Society, Seoul, Korea, Abstract #9, July 20-25, 2002.
  119) Kim, D.J., Seo, K., and Park, K.: Swelling and mechanical properties of superporous hydrogels of
       P(AM-CO-AA)/PEI IPNS, The 29th Annual Meeting of the Controlled Release Society, Seoul,
       Korea, Abstract #224, July 20-25, 2002.
  120) Lee, J., Acharya, G., Lee, S., and Park, K.: Structural influence of hydrotropic agents on the
       solubilization of paclitaxel, The 29th Annual Meeting of the Controlled Release Society, Seoul,
       Korea, Abstract #259, July 20-25, 2002.
  121) Lee, S., Lee, J., Acharya, G., and Park, K.: Hydrotropic polymers and hydrogels: A new approach for
       solubilization of poorly water-soluble drugs, The 29th Annual Meeting of the Controlled Release
       Society, Seoul, Korea, Abstract #466, July 20-25, 2002.
  122) Lee, J., Baek, N., and Park, K.: Hydrotropic agents: A new tool to prepare nano- and micro-particles
       of poorly soluble drugs, The 29th Annual Meeting of the Controlled Release Society, Seoul, Korea,
       Abstract #264, July 20-25, 2002.
  123) Konno, T., Watanabe, J., Ishihara, K., Lee, J., Murry, D.J., Galinsky, R.E., and Park, K.: In vivo
       evaluation of paclitaxel in bioinspired water-soluble phospholipid polymer aggregates, The 29th
       Annual Meeting of the Controlled Release Society, Seoul, Korea, July 20-25, 2002.
  124) Kim, B., Ryu, J., Park, K., Kim, J.: Bioadhesive starch-g-PAA microparticles modified by lectin for
       mucosal delivery systems, The 29th Annual Meeting of the Controlled Release Society, Seoul, Korea,
       Abstract #274, July 20-25, 2002.
  125) Yeo, Y., Chen, A.U., Basaran, O.A., and Park, K.: Solvent exchange method: A novel
       microencapsulation technique, The 29th Annual Meeting of the Controlled Release Society, Seoul,
       Korea, Abstract #294, July 20-25, 2002, pp. 547-548.
  126) Yeo, Y., Kim, B., Kim, J., Chen, A.U., Basaran, O.A., and Park, K.: Solvent exchange method:
       Variables for process optimization, The 29th Annual Meeting of the Controlled Release Society,
       Seoul, Korea, Abstract #295, July 20-25, 2002, pp. 549-550.
  127) Baek, N., Lee, J., Park, K., Shanley, J.F., and Eigler, N.L.: Controlled release of paclitaxel from
       stents for anti-restenosis, The 29th Annual Meeting of the Controlled Release Society, Seoul, Korea,
       Abstract #365, July 20-25, 2002.
  128) Ooya, T., Lee, J., and Park, K.: Star-shaped poly(ethylene glycol monomethacrylate) and polygycerol
       dendrimers as new drug delivery systems, Division of Polymer Chemistry, the 224th ACS National
       Meeting, Boston, MA, August 18-22, 2002.
  129) Ooya, T, Lee, J., and Park, K.: Star-shaped poly(ethylene glycol monomethacrylate) and polyglycerol
       dendrimers: New delivery vehicles for paclitaxel, 2002 AAPS Annual Meeting and Exposition,
       Toronto, Canada, Abstract # AM02-00959 (T3477), November 10-14, 2002.
  130) Byrne, M.E., Park, K., and Peppas, N.A.: Biomimetic networks for selective recognition of
       biomolecules: Materials for bionanotechnology, Third Annual BioMEMS and Biomedical Nanotech
       World 2002, Columbus, OH, September 6-8, 2002.
  131) McClean, D., Finkelstein, A., Kar, S., Takizawa, K., Honda, T., Baek, N., Park, K., Fishbein, M.C.,
       Makkar, R., Litvack, F., and Eigler, N.: Local delivery using a stent with programmable
       pharmacokinetics in vitro and in porcine coronary arteries, Annual Meeting of the American Heart
       Association, Chicago, IL, November 18-21, 2002.
  132) Henthorn, D.B., Oral, E., Park, K., and Peppas, N.A.: Simulation of polymeric network formation
       with atomic level interactions for the study of templated and recognitive materials, Bull. Amer. Phys.
       Soc., 48, 210, 2003.

                                                                                                       Page 54
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1022 of 1374 PageID #:
                                     27527


  133) Yeo, Y., Chen, A. U., Basaran, O., and Park, K.: Solvent exchange method: A new process for
       making reservoir-type microcapsules, 11th International Symposium on Recent Advances in Drug
       Delivery Systems, Salt Lake City, UT, Abstract #1, March 3-6, 2003.
  134) Ooya, T. and Park, K.: Hydrotropic polymers, hydrogels and dendrimers for solubility enhancement
       of poorly soluble drugs, 11th International Symposium on Recent Advances in Drug Delivery
       Systems, Salt Lake City, UT, Abstract #34, March 3-6, 2003.
  135) Konno, T., Watanabe, J., Ishihara, K, Lee, J., Murry, D.J., Galinsky, R., and Park, K.: The
       amphiphilic phospholipid polymer as a novel solubilizer for poorly soluble drugs, 11th International
       Symposium on Recent Advances in Drug Delivery Systems, Salt Lake City, UT, Abstract #44, March
       3-6, 2003.
  136) Blanchette, J.O., Park, K., and Peppas, N.A.: Use of complexation hydrogels for oral administration
       of chemotherapeutic agents, 29th Annual Meeting of Society for Biomaterials, Reno, NV, Abstract
       #246, April 30-May 3, 2003.
  137) Yeo, Y. and Park, K.: New microencapsulation technique using an ultrasonic atomizer based on the
       solvent exchange method, The American Chemical Society National Meeting, Div. Polym. Mat. Sci.
       Eng., Abstract #94, September 8, 2003.
  138) Fu, Y., Jeong, S.H., Kim, J., and Park, K.L: Preparation of fast dissolving tablets based on mannose.
       The American Chemical Society National Meeting, Div. Polym. Mat. Sci. Eng., Abstract #480,
       September 11, 2003.
  139) Yeo, Y. and Park, K.: Process parameters involved in a new microencapsulation technique based on
       the solvent exchange method, 2003 AAPS Annual Meeting and Exposition, Salt Lake City, UT,
       Abstract #W4206, October 26-30, 2003.
  140) Paul, C. S., Yeo, Y., Chen, A. U.-T., Basaran, O. A., and Park, K.: Microencapsulation of protein
       drugs using the solvent exchange method, 2003 AAPS Annual Meeting and Exposition, Salt Lake
       City, UT, Abstract #AM03-02825 (W4165), October 26-30, 2003.
  141) Yang, S., Fu, Y., Jeong, S., and Park, K.: Poly(acrylic acid) superporous hydrogel microparticles as a
       super-disintegrant in fast disintegrating tablets, 2003 AAPS Annual Meeting and Exposition, Salt
       Lake City, UT, Abstract #1968 (W4129), October 26-30, 2003.
  142) Fu, Y., Jeong, S., Kim, J., and Park, K.: Moisture treatment of mannose tablets for making fast
       dissolving tablets, 2003 AAPS Annual Meeting and Exposition, Salt Lake City, UT, Abstract
       #W4115, October 26-30, 2003.
  143) Qiu, Y., Omidian, H., and Park, K.: Hydrogels having enhanced elasticity and mechanical properties,
       2003 AAPS Annual Meeting and Exposition, Salt Lake City, UT, Abstract #W4178, October 26-30,
       2003.
  144) Wen, H., Morris, K., and Park, K.: Synergic effects of polymeric additives on dissolution and
       crystallization of acetaminophen: Dynamic adsorption model, 2003 AAPS Annual Meeting and
       Exposition, Salt Lake City, UT, Abstract #1968 (W4129), October 26-30, 2003.
  145) Park, K. and Yeo, Y.: Solvent exchange method: A new microencapsulation technique, Division of
       Biochemical Technology, the 227th ACS National Meeting, Anaheim, CA, Abstract#381, March 28-
       April 1, 2004.
  146) Lee, G.U., Oark, J.W., Wang, Z., Kang, E., and Park, K.: Microfabricated reactor arrays for high
       throughput screening of membrane protein function, AIChE 2004 Annual Meeting, Austin, TX,
       November 7-12, 2004.
  147) Acharya, G. and Park, K.: Challenges and strategies in drug delivery from coronary stents.
       Biointerface 2004. Baltimore, MD, October 28, 2004, p. 45.


                                                                                                      Page 55
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1023 of 1374 PageID #:
                                     27528


  148) Park, S., Seomoon, G., Pai, C., Fu, Y., Jeong, S., Park, K.: Orally disintegrating tablets using mannose
       granules, 2004 AAPS Annual Meeting Abstracts, W5207, Baltimore, MD, November 9-11, 2004.
  149) Park, J., Yeo, Y., Ye, M., Park, K.: Microencapsulation of lysozyme using the solvent exchange
       method: effect of sugar and salt concentrationa on the particle size, 2004 AAPS Annual Meeting
       Abstracts, W4038, Baltimore, MD, November 9-11, 2004.
  150) Yeo, Y., Park, K.: Characterization of reservoir-type microcapsules made by the solvent exchange
       method, 2004 AAPS Annual Meeting Abstracts, T2161, Baltimore, MD, November 9-11, 2004.
  151) Park, J.H., Ye, M., Yeo, Y., Lee, W.K., and Park, K.: Size-controlled reservoir-type microcapsules
       prepared by the solvent exchange method, 229th ACS National Meeting, San Diego, CA, BIOT #212,
       March 13-17, 2005.
  152) Park, G.E., Park, K., and Webster, T.J.: Fibronectin and vitronectin interactions with NaOH-treated
       PLGA increases chondrocyte functions, Society for Biomaterials 30th Annual Meeting & Exhibition,
       Memphis, TN, #516, April 27-30, 2005.
  153) Park, J., Ye, M., Yeo, Y., Lee, W., Paul, C., Choi, D., and Park, K.: Reservoir-type microcapsules for
       protein delivery: Optimization of the fabrication condition, Society for Biomaterials 30th Annual
       Meeting & Exhibition, Memphis, TN, #585, April 27-30, 2005.
  154) Park, J.H., Huh, K.M., Lee, S.C., Lee, W.K., Ooya, T., and Park, K.: Nanoparticulate drug delivery
       systems based on hydrotropic polymers, dendrimers, and polymer complexes, 2005 NSTI
       Nanotechnology Conference, Anaheim, CA, Abstract #1072, May 8-12, 2005.
  155) Seomoon, G., Park, S., Hwang, J., Lim, H., Pai, C., and Park, K.: Orally disintegrating tablets
       incorporated with taste-mased drug, 2005 AAPS Annual Meeting Abstracts, Nashville, TN, #R6129,
       November 7-10, 2005.
  156) Ye, M., Park, J.H., Yeo, Y., Lee, W-K., Paul, C., Choi, D.K., and Park, K.: Microencapsulation of
       lysozyme using the solvent exchange method: Effects of volume and the type of collection medium on
       the particle size, 2005 AAPS Annual Meeting Abstracts, Nashville, TN, #R6174, November 7-10,
       2005.
  157) Paul, C., Lee, S., Yeo, Y., Grégori, G., Robinson, J.P., and Park, K.: Flow cytometric
       microencapsulation, 2005 AAPS Annual Meeting Abstracts, Nashville, TN, #R6113, November 7-10,
       2005.
  158) Kang, E., Kim, J.-M., Thompson, D., Park, K.: Supported lipid bilayer membrane on lipid-
       poly(ethylene glycol)-silane with varied molecular weights and lipid moieties, 2005 AAPS Annual
       Meeting Abstracts, Nashville, TN, #M1103, November 7-11, 2005.
  159) Kang, E., Kwon, I.K., Wang, H., Cheng, J-X. and Park, K.: 3-D visualization of paclitaxel in polymer
       films by coherent anti-Stokes Raman scattering microscopy, Society for Biomaterials Annual
       Meeting, Pittsburgh,. PA, Abstract #93, April 26-29, 2006.
  160) Kwon, I.K., Park, K., and Matsuda, T.: Co-electrospun nanofiber fabrics of poly(L-lactide-co--
       caprolactone) with type I collagen or heparin, Society for Biomaterials Annual Meeting, Pittsburgh,.
       PA, Abstract #361, April 26-29, 2006.
  161) Shi, Y., Shim, W.S., Park, K., Shi, R., and Cheng, J-X.: Effective restoration of compound action
       potential in trauma injured spinal cords with nanoscale block co-polymer micelles, 23rd Annual
       National Neurotrauma Society Meeting, St. Louis, MO, Abstract reference number: 0204, July 7-9,
       2006.
  162) Kang, E., Kwon, I.K., Wang, H., Ye, M., Park, K., and Cheng, J-X.: Chemical imaging of drug-
       loaded polymer films and reservoir type microcapsules by coherent anti-Stokes Raman scattering
       microscopy, The 33rd CRS Annual Meeting, Vienna, Austria, Abstract #574, July 22-26, 2006.


                                                                                                       Page 56
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1024 of 1374 PageID #:
                                     27529


  163) Kang, E., Lee, S.C., and Park, K.: Layer-by-layer assembly of micelle layers, The 33rd CRS Annual
       Meeting, Vienna, Austria, Abstract #916, July 22-26, 2006.
  164) Min, H.S., Huh, K.M., Lee, S.C., Lee, J., and Park, K.: Aqueous solubilization of paclitaxel using
       hydrotropic polymer micelle, Asian Symposium on Biomedical Materials-7, Jeju, Korea, Abstract No.
       DS-Po-048, August 20-23, 2006.
  165) Choi, Y.M., Huh, K.M., Myung. S-W., Choi, H-S., and Park, K.: Preparation and swelling behavior
       of superporous hydrogels: Control of pore structure and surface property, Asian Symposium on
       Biomedical Materials-7, Jeju, Korea, Abstract No. PO-Po-022, August 20-23, 2006.
  166) Kwon, I.K., Kang, E., Song, Y-H., Miller, K.M., Kamath, K., Barry, J. and Park, K.: Paclitaxel
       release from two-drug formulations in poly(styrene-b-isobutylene-b-styrene) matrices, The 2006
       AAPS Annual Meeting and Exposition, San Antonio, TX, Poster # T3163, Oct. 29-Nov. 2, 2006.
  167) Kang, E., Kwon, I.K., Wang, H., Park, K., Song, Y-H., Miller, K.M., Kamath, K., Barry, J., and
       Cheng, J-X.: In situ imaging of paclitaxel release from poly(styrene-b-isobutylene-b-styrene) films
       by coherent anti-Stokes Raman scattering microscopy, The 2006 AAPS Annual Meeting and
       Exposition, San Antonio, TX, Poster # W4206, Oct. 29-Nov. 2, 2006.
  168) Ye, M., Shim, W.S., Seo, K-S., Paul, C., Park, K.: Microencapsulation of lysozyme using the solvent
       exchange method: Effects of ethyl acetate in the collection bath, The 2006 AAPS Annual Meeting and
       Exposition, San Antonio, TX, Poster #W5065, Oct. 29-Nov. 2, 2006.
  169) Shim, W.S., Ye, M., Seo, K-S., Paul, C., Park, K.: Microencapsulation of lysozyme using the solvent
       exchange method: Enhancement of encapsulation efficiency and release from lyophilized
       microcapsules, The 2006 AAPS Annual Meeting and Exposition, San Antonio, TX, Poster #W5066,
       Oct. 29-Nov. 2, 2006.
  170) Seo, K.S., Ye, M., Shim, W.S., Kim, M.S., Lee, H.B., and Park, K.: Mono-nuclear microcapsule
       formation using modified ultrasonic atomizer for protein drug delivery, The 2006 AAPS Annual
       Meeting and Exposition, San Antonio, TX, Poster #W5064, Oct. 29-Nov. 2, 2006.
  171) Jeong, S.H. and Park, K.: Development of sustained release fast-disintegrating tablets using various
       polymer-coated ion exchange resin complexes, The 2006 AAPS Annual Meeting and Exposition, San
       Antonio, TX, Poster # T3196, Oct. 29-Nov. 2, 2006.
  172) Park, S., Hwang, J., Moon, G., Chung, H., Lim, H., Pai, C., Park, K.: Orally disintegrating tablets for
       bitter taste drug, The 2006 AAPS Annual Meeting and Exposition, San Antonio, TX, Poster # W4136,
       Oct. 29-Nov. 2, 2006.
  173) Park, K., Kang, E., Kwon, I.K., Wang, H., Robinson, J., Ye, M., and Cheng, J-X.: Chemical imaging
       of drug/polymer in polymer films by coherent anti-Stokes Raman scattering microscopy, The 2006
       AIChE Annual Meeting, San Francisco, CA, Podium #131d, Nov. 12-16, 2006.
  174) Kim, J., Wei, X., Kim, S., Park, K.: Paclitaxel release from hydrotropic micelles, The 34th CRS
       Annual Meeting, Long Beach, CA, Abstract #251, July 9-11, 2007.
  175) Kang, E., Vedantham, K., Long, X., Dadara, M., Kwon, I., Sturek, M., Park, K.: Stent for delivery of
       1,3-dipropyl-8-cyclopentylxanthine (DPCPX) – A signaling pathway specific drug, The 34th CRS
       Annual Meeting, Long Beach, CA, Abstract #504, July 9-11, 2007.
  176) Kim, J.Y., Kim, S., Konno, T., Ishihara, K., Pinal, R. and Park, K.: Hydrotropic polymers for
       lipophilic drug delivery, The 2007 AAPS Annual Meeting and Exposition, San Diego, CA, Poster #
       W4126, Nov. 11-15, 2007.
  177) Vedantham, K., Kim, S., Konno, T., Ishihara, K., and Park, K.: Development of an anti-
       thrombogenic drug eluting stent using polymer based on 2-methacryloyloxyethyl phosphorylcholine
       (MPC), The 2008 AAPS National Biotechnology Conference, Toronto, Canada, Poster # M1026, June
       22-25, 2008.

                                                                                                       Page 57
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1025 of 1374 PageID #:
                                     27530


  178) Takaishi, Y. and Park, K.: Development of fast dissolving tablets using Eudragit NE as a binder, The
       35th CRS Annual Meeting, New York, NY, July 13-16, 2008.
  179) Kim, J.Y., Kim, S., Pinal, R., Konno, T., Ishihara, K., and Park, K.: Hydrotropic polymer micelles for
       delivery of hydrophobic drugs, The 35th CRS Annual Meeting, New York, NY, July 13-16, 2008.
  180) Vedantham, K., Kwon, I.K., Kim, S., and Park, K.: Development of an anti-thrombogenic drug
       eluting stent: Combinatorial drug approach, The 35th CRS Annual Meeting, New York, NY, July 13-
       16, 2008.
  181) Chaterji, S., Park, K., and Panitch, A.: Smooth muscle cell phenotypic modulation & higher
       endothelial cell adhesion in a direct co-culture model, Society for Biomaterials Annual Meeting, San
       Antonio, TX, Abstract #713, April 22-25, 2009.
  190) Chaterji, S., Kim, N., Sturek, M.S., and Park, K.: Effect of Probucol, AICAR, and TGF-β1 on
       Smooth Muscle Cell and Endothelial Cell Phenotype and Proliferation, NanoDDS’09, Indianapolis,
       IN, Abstract p.43, October 5-6, 2009.
  184) Holback, H.K.A., Kim, S.W., and Park, K.: Swelling in glucose-sensitive HEMA-DMAEMA
       hydrogels, NanoDDS’09, Indianapolis, IN, Abstract p.54, October 5-6, 2009.
  182) Kim, S.W. and Park, K.: Thermo- and pH-sensitive hydrotropic polymer micelles for oral paclitaxel
       delivery, NanoDDS’09, Indianapolis, IN, Abstract p.59, October 5-6, 2009.
  185) Kitsongsermthon, J.,, Sturek, M., and Park, K.: Development of DPCPX-eluting stents,
       NanoDDS’09, Indianapolis, IN, Abstract p.60, October 5-6, 2009.
  183) Long. X., He, Y., Kitsongsermthon, J., Park, K., and Sturek, M.: Novel drug-eluting stents to reduce
       coronary in-stent stenosis in a porcine model of metabolic syndrome, NanoDDS’09, Indianapolis, IN,
       Abstract p.65 October 5-6, 2009.
  186) Shi, Y., Kim, S.W., Huff, T.B., Borgens, R.B., Park, K., Shi, R., and Cheng, J.X.: Effective repair of
       traumatically imjured spinal cord by block copolymer micelles, NanoDDS’09, Indianapolis, IN,
       Abstract # October 5-6, 2009.
  187) McDermott, M., Shin, C.S., Acharya, G., and Park, K.: Fabrication of homogeneous drug delivery
       systems via hydrogel template strategy, NanoDDS’09, Indianapolis, IN, Abstract p.70, October 5-6,
       2009.
  189) Rish, T., McDermott, M., Shin, C.S., Hansen, Keith, Amick, K., Acharya, G., and Park, K.: Hydrogel
       template strategy for the fabrication of microstructures of complex geometries, NanoDDS’09,
       Indianapolis, IN, Abstract p.82, October 5-6, 2009.
  188) Shin, C.S., McDermott, M., Acharya, G., and Park, K.: Fabrication of homogeneous drug delivery
       systems with controlled release kinetics, NanoDDS’09, Indianapolis, IN, Abstract p.87, October 5-6,
       2009.
  189) Otte, A., Park, K., and Carvajal, T.: Microfabricated particles for pulmonary delivery, Respiratory
       Drug Delivery, Orlando, FL, April 25-29, 2010.
  190) Kitsongsermthon, J., Acharya, A., and Park, K.: Drug-eluting balloon development by imprinting
       uniform array of microparticles, The 38th CRS Annual Meeting, National Harbor, MD, Abstract #9,
       July 30-August 3, 2011.
  191) Lee, S., Kim, S.W., Park, K., and Cheng, J.X.: A Reversibly crosslinked micelle for intravenous
       delivery of paclitaxel, The 38th CRS Annual Meeting, National Harbor, MD, Abstract #334, July 30-
       August 3, 2011.
  191) Lu, Y., Acharya, G., and Park, K.: Fabrication of homogeneous nano/microparticles using hydrogel
       template method, The 38th CRS Annual Meeting, National Harbor, MD, Abstract #177, July 30-
       August 3, 2011.

                                                                                                      Page 58
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1026 of 1374 PageID #:
                                     27531


  192) Lu, Y. and Park, K.: Development and evaluation of controlled release risperidone PLGA
       microparticles produced by the hydrogel template method, the 2012 AAPS Annual Meeting, Chicago,
       IL, Poster # T2249, October 16, 2012.
  193) Park, K.: Controlled drug delivery systems: The third generation, International Conference on
       Biomaterials Science, Tsukuba, Japan, PL 17, March 20-22, 2013.
  194) Kwak, B., Park, K., and Han, B.: Tumor-microenvironment-on-chip: Simulation of complex transport
       around tumor, The 40th CRS Annual Meeting, Honoluly, HI, Session: Imaging and Characterization
       Techniques for Drug Delivery: Systems and Targeted Drug Delivery, 10:30 AM - 12:00 PM, July 23,
       2013.
  195) Ozcelikkale, A., Shin, C.S., Park, K. and Han, B.: Rapid screening of anti-cancer drugs and delivery
       vehicles using tumor-microenvironment-on-chip, The 41st CRS Annual Meeting, Chicago, IL, July
       14, 2014.
  196) Shin, C.S., Ozcelikkale, A., Han, B., and Park, K.: Engineering in vitro three-dimensional tumor
       models by surface fabrication, The 41st CRS Annual Meeting, Chicago, IL, July 14, 2014.
  197) Park, K.: In vitro testing of bioequivalence for long-term depot formulations, Generic Drug User Fee
       Amendments of 2012 Regulatory Science Initiatives: Request for Public Input for FY 2015 Generic
       Drug Research Part 15 Public Hearing, FDA White Oak Campus, Silver Spring, MD, June 5, 2015.
  198) Lee, B.K., Yun, Y.H., Skidmore, S., Garner, J., and Park, K.: The Vacuum SpinSwiper Device for
       Making PLGA Microparticle, The 42nd CRS Annual Meeting, Edinburgh, Scotland, July 28, 2015,
       Abstract #814.
  199) Baez-Santos, Y.M., Otte, A., and Park, K.: A fast and sensitive method for the detection of leuprolide
       acetate: a high-throughput approach for the in vitro evaluation of liquid crystal formulations, The
       43rd CRS Annual Meeting, Seattle, WA, July 17-20, 2016, Abstract 2570.
  200) Otte, A., Baez, Y., Berlant, C., Lee, Y., Soh, B.K., Song, C.G, Goergen, C., and Park, K.: Ultrasound
       monitoring of a subcutaneous liquid crystal drug delivery system, The 43rd CRS Annual Meeting,
       Seattle, WA, July 17-20, 2016, Abstract 2653.
  201) Mun, E., Baez, Y., Lee, A., Otte, A., Soh, B.K., Song, C.G., and Park, K.: Formulation and
       characterization of a hexagonal liquid crystalline drug delivery system, The 43rd CRS Annual
       Meeting, Seattle, WA, July 17-20, 2016, Abstract 1997.
  202) Garner, J., Skidmore, S., Park, H., Park, K., Choi, S., and Wang, Y.: Assay of PLGA properties in
       parenteral depot formulations, The 43rd CRS Annual Meeting, Seattle, WA, July 17-20, 2016,
       Abstract 3252.
  203) Garner, J., Skidmore, S., Hadar, J., Park, K., Park, H., Choi, S., and Wang, Y.: Assay of PLGA types
       in microparticle depo formulations, FDA Public Workshop on Demonstrating Equivalence of
       Generic Complex Drug Substances and Formulations: Advances in Characterization and In Vitro
       Testing, Silver Spring, MD, October 6, 2017.
  204) Skidmore, S., Garner, J., Park, K., Park, H., Choi, S., and Wang, Y.: The impact of in vitro test
       methods on drug release from PLGA microparticles, FDA Public Workshop on Demonstrating
       Equivalence of Generic Complex Drug Substances and Formulations: Advances in Characterization
       and In Vitro Testing, Silver Spring, MD, October 6, 2017.
  204) Hadar, J., Garner, J., Skidmore, S., Park, K., Park, H., Choi, S., and Wang, Y.: The effect of
       lactide:glycolide ratio on PLGA solubility in selective solvents, FDA Public Workshop on
       Demonstrating Equivalence of Generic Complex Drug Substances and Formulations: Advances in
       Characterization and In Vitro Testing, Silver Spring, MD, October 6, 2017.




                                                                                                       Page 59
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1027 of 1374 PageID #:
                                     27532


  205) Otte, A., Soh, B.K., Yoon, G., and Park. K.: The effect of processing conditions on the loading and
       release from PLGA microparticles. 2018 Controlled Release Society (CRS) Annual Meeting (2018)
       Abstract 31.
  206) Hadar, J., Garner, J., Skidmore, S., Park, K., Park, H., Jhon, Y.K., and Wang, Y.: Correlation analysis
       of refractive index (dn/dc) for PLGAs with different ratios of lactide to glycolide. 2018 Controlled
       Release Society (CRS) Annual Meeting (2018) Abstract 95.
  207) Otte, A., Soh, B.K., Yoon, G., and Park. K.: The in vivo transformation and pharmacokinetic
       properties of a liquid crystalline drug delivery system. 2018 Controlled Release Society (CRS)
       Annual Meeting (2018) Abstract 142.
  208) Hadar, J., Garner, J., Skidmore, S., Park, K., Park, H., Kozak, D., and Wang, Y.: Solvent-dependent
       PLGA solubility for separation of PLGAs with different lactide:glycolide ratios. 2018 Controlled
       Release Society (CRS) Annual Meeting (2018) Abstract 409.
  209) Hadar, J., Garner, J., Skidmore, S., Park, H., Park, K., Qin, B., Jiang, X. and Wang, Y.: Analysis of
       the branch units of glucose-poly(lactide-co-glycolide) in Sandostatin® LAR formulation. 2019
       Controlled Release Society (CRS) Annual Meeting (2019) Abstract 501.
  210) Garner, J., Hadar, J., Skidmore, S., Park, H., Park, K., Jiang, X., Wang, Y. and Qin, B.:
       Compositional analysis of glucose-poly(lactide-co-glycolide) in Sandostatin® LAR formulation.
       2019 Controlled Release Society (CRS) Annual Meeting (2019) Abstract 502.
  211) Garner, J., Hadar, J., Skidmore, S., Park, H., Park, K., Jiang, X., Wang, Y. and Jhon, Y..: Effect of
       solvents and their isomers on dissolution of PLGAs with different lactide:glycolide (L:G) ratios.
       2019 Controlled Release Society (CRS) Annual Meeting (2019) Abstract 503.
  212) Garner, J., Hadar, J., Skidmore, S., Park, H., Park, K., Jiang, X., Qin, B., and Wang, Y.: Separation
       and analysis of poly(lactide-co-glycolide) in Trelstar® 22.5 mg formulation. 2019 Controlled Release
       Society (CRS) Annual Meeting (2019) Abstract 504.



  Book Reviews

   1) Kinam Park
      Topics in Pharmaceutical Sciences 1985, Breimer, D.D. and Speiser, P., Eds., Elsevier, New York,
      1985.
      J. Control. Release, 4: 304-305, 1987.

   2) Kinam Park
      Clinical Chemistry: Interpretation and Techniques, 3rd Edition, Kaplan, A., Szabo, L.L., and Opheim,
      K.E., Lea & Febiger, Philadelphia, 1988.
      J. Control. Release, 9: 88, 1989.

  3) Kinam Park
     Bioadhesion-Possibilities and Future Trends, Gurney, R. and Junginger, H.Z., Eds., WVA, Germany,
     1990.
     J. Control. Release, 15: 84-85, 1991.

  4) Kinam Park
     Protein Stability and Stabilization through Protein Engineering, Nosoh, Y. and Sekiguchi, T., Ellis
     Horwood, New York, 1991.
     J. Control. Release, 29: 204, 1994.

  5) Kinam Park

                                                                                                        Page 60
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1028 of 1374 PageID #:
                                     27533


      Topics in Fluorescence Spectroscopy. Vol. 4. Probe Design and Chemical Sensing, Lakowicz, J.R.,
      Ed., Plenum Press, New York, 1994.
      J. Control. Release, 42: 301, 1996.

  6) Kinam Park
     Pharmaceutical Dosage Forms: Disperse Systems. Volumes I and II, Lieberman, H.A., Rieger, M.M.,
     and Banker, G.S., Eds., Marcel Dekker, Inc., New York, 1996.
     Pharmaceutical Research, 13: 1902-1903, 1996.

  7) Tonglei Li and Kinam Park
     Fractal Aspects of Materials. Family, F., Meakin, P., Sapoval, B., and Wool, R., Eds., Materials
     Research Society, Pittsburgh, 1995.
     Pharm. Res., 14: 551, 1997.

  8) Kinam Park
     Protein Delivery Physical Systems, Sanders, L.M. and Hendren, R.W., Eds., Plenum Publishing
     Corporation, New York, 1997.
     Pharm. Res., 14: 1496, 1997.

  9) Kinam Park
     Biosensors in the Body. Continuous In Vivo Monitoring, Fraser, D.M., Ed., John Wiley & Sons, Ltd.,
     Chichester, England, 1997.
     Biocompatibility Assessment of Medical Devices and Materials, Braybrook, J.H., Ed., John Wiley &
     Sons, Ltd., Chichester, England, 1997.
     Pharm. Res., 15: 158-159, 1998.

  10) Kinam Park
      Physicochemical Principles of Pharmacy, Florence, A.T. and Attwood, D., Macmillan Press Ltd.,
      Houndmills, England, 1998.
      Pharmaceutical Biotechnology: An Introduction for Pharmacists and Pharmaceutical Scientists,
      Crommelin, D.J.A. and Sindelar, R.D., Eds., Harwood Academic Publishers, Amsterdam, The
      Netherlands, 1997.
      Pharm. Res., 15: 1804-1805, 1998.

  11) Kinam Park
      In Quest of Tomorrow’s Medicines, Drews, J., Springer-Verlag, New York, 1999.
      Pharm. Res., 17: 897-898, 2000.

  12) Kinam Park
      Cells, Gels and the Engines of Life. A New, Unifying Approach to Cell Function, Pollack, G.H., Ebner
      and Sons Publishers, Seattle, WA, 2001.
      Pharm. Res., 18(12): 1804-1805, 2001.

  13) Kinam Park
      Electroactive Polymer (EAP) Actuators as Artificial Muscles. Reality, Potential, and Challenges. Bar-
      Cohen, Y., Ed. SPIE Press, Bellingham, WA, 2001.
      Biomimetic Materials and Design. Biointerfacial Strategies, Tissue Engineering, and Targeted Drug
      Delivery. Dillow, A.K. and Lowman, A.M., Eds., Marcel Dekker, New York, NY, 2002.
      A New Kind of Science. Wolfram., S., Wolfram Media, Champaign, IL, 2002.
      Fundamentals of Microfabrication: The Science of Miniaturization, Second Edition, Madou, M.J.,
      CRC Press, Boca Raton, FL, 2002.



                                                                                                        Page 61
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1029 of 1374 PageID #:
                                     27534


       MEMS and NEMS: Systems, Devices, and Structures. Lyshevski, S.E., Ed., CRC Press, Boca Raton,
       FL, 2002.
       Handbook of Nanoscience, Engineering, and Technology, Goddard, III, W.A., Brenner, D.W.,
       Lyshevski, S.E., and Iafrate, G.J., Eds. ,CRC Press, Boca Raton, FL, 2003.
       The MEMS Handbook, Gad-el-Hak, M., Ed., CRC Press, Boca Raton, FL, 2002.
       Microarray Analysis, Schena, M., John Wiley & Sons, Hoboken, NJ, 2003.
       Handbook of Applied Surface and Colloid Chemistry. Volumes. 1 and 2, Holmberg, K., Ed., John
       Wiley & Sons, New York, NY, 2001.
       Pharm. Res., 20(3): 527-529, 2001.

  14) Kinam Park
      Thermodynamics of Pharmaceutical Systems. An Introduction for Students of Pharmacy, Connors,
      K.A., Wiley-Interscience, Hoboken, NJ, 2002.
      Thermodynamics and Statistical Mechanics, Basic Concepts in Chemistry. Seddon, J.M. and Gale, J.D.,
      Wiley-Interscience, New York, NY, 2002.
      Thermodynamics of Biochemical Reactions, Alberty, R.A.,. John Wiley & Sons, Hoboken, NJ, 2003.
      Bioenergetics 3, Nicholls, D.G., and Ferguson, S.J., Academic Press, San Diego, CA, 2002.
      Pharm. Res., 20(9): 1518-1519, 2003.

  15) Kinam Park
      Encyclopedia of Polymer Science and Technology. Third Edn. Mark, H.F., Ed., John Wiley & Sons,
      Hoboken, NJ, 2003. Volumes 1-4, Part 1.
       Volume 1. A to Coatings.
       Volume 2. Coextrusion to Hyperbranched Polymers.
       Volume 3. Injection Molding to Polysulfide.
       Volume 4. Polysulfones to Weathering.
      Pharm. Res., 20(12): 2041-2051, 2003.

  16) Kinam Park
      Encyclopedia of Polymer Science and Technology, Third Edn. Mark, H.F., Ed., John Wiley & Sons,
      Hoboken, NJ, 2003. Volumes 5-8, Part 2.
       Volume 5. Acoustic Properties to Cyclopentadiene and Dicyclopentadiene.
       Volume 6. Degradation to Magnetic Polymers.
       Volume 7. Metal-Containing Polymers to Rigid-Rod Polymers.
       Volume 8. Semicrystalline Polymers to Ziegler-Natta Catalysts.
      Protecting America’s Health: The FDA, Business, and One Hundred Years of Regulation, Hilts, P.J.,
      Knopf, A.A., New York, NY, 2003.
      A History of Nonprescription Product Regulation, Pray, W.S., Pharmaceutical Products Press,
      Binghamton, NY, 2003.
      Pharm. Res., 21(3): 543-552, 2004

  Articles in Newsletters, Business Reports, and Technology Journals
  1)   Li, T. and Park, K.: The CRS web-site, Controlled Release Newsletter, 14(1): 14-15, 1997.
  2)   Potts, R. and Park, K.: The 1998 CRS Annual Symposium in Las Vegas, Controlled Release
       Newsletter, 15(2): 16, 1999.
  3)   Park, K.: From the President, Controlled Release Newsletter, 18(3): 3, 2001.
  4)   Park, K.: From the President, Controlled Release Newsletter, 19(1): 11&20, 2002.
  5)   Park, K.: New drugs in the past and new drugs in the future, Business Briefing PharmaTech 2002, p.
       144.


                                                                                                    Page 62
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1030 of 1374 PageID #:
                                     27535


  6)   Park, K.: Superporous hydrogels for pharmaceutical and other applications, Drug Delivery
       Technology, 2(4): 34-40, 2002.
  7)   Huh, K.M., Cho. Y.W., and Park. K.: PLGA-PEG block copolymers for drug formulations, Drug
       Delivery Technology, 3(5): 52-58, 2003.
  8)   Rocca, J.G. and Park, K.: Oral drug delivery: prospects and challenges, Drug Delivery Technology,
       4(4): 52-57, 2004.
  9)   Leaming, M. and Park, K.: Journal of Controlled Release Highlights, Controlled Release Society
       Newsletter, 22 (3), 27, 2005.
  10) Leaming, M. and Park, K.: Journal of Controlled Release Highlights, Controlled Release Society
      Newsletter, 23 (1), 15, 2006.
  11) Leaming, M. and Park, K.: Journal of Controlled Release Highlights, Controlled Release Society
      Newsletter, 23 (2), 12, 2006.
  12) Park, K.: Journal of Controlled Release Highlights, Controlled Release Society Newsletter, 24 (3), 5,
      2007.
  13) Park, K.: A workshop on the regulatory landscape for therapeutic biologics, Controlled Release
      Society Newsletter, 2016
      (http://www.controlledreleasesociety.org/publications/Newsletter/MemberOnlyNewsletter/Special%2
      0Feature.pdf).

  Invited Lectures
   1) Surface characterization of biomaterials by immunogold staining. Scanning Electron Microscopy
      1986, Biotechnology and Bioapplication of Colloidal Gold, New Orleans, LA, May 5-9, 1986.
   2) Platelet behavior at polymer-blood interfaces. Devices and Technology Branch Contractors Meeting,
      Bethesda, MD, Dec. 8-10, 1986.
   3) Enzyme-digestible hydrogels - new platforms for oral controlled drug delivery, INTERx Research
      Corporation, Lawrence, KS, October 12, 1987.
   4) Factors affecting efficiency of colloidal gold staining colloidal stability, The 7th Pfefferkorn
      Conference on Science of Biological Specimen Preparation, Guildford, England, September 12-16,
      1988.
   5) Examination of cytoskeletal structures of spread platelets using video-enhanced interference reflection
      microscopy, The 7th Pfefferkorn Conference on Science of Biological Specimen Preparation,
      Guildford, England, September 12-16, 1988.
   6) Time-lapse video microscopic analysis of surface-induced platelet activation, Conference on Platelet
      Structure and Adhesion, Madison, WI, October 27-28, 1988.
   7) New approach to study bioadhesion: colloidal gold staining, AMGEN, Thousand Oaks, CA,
      November 11, 1988.
   8) The redistribution of fibrinogen receptors on the ventral membrane of spreading platelets, Scanning
      Microscopy 1989, Colloidal Gold Labelling, Salt Lake City, UT, May 1-5, 1989.
   9) Drug delivery systems using enzyme-digestible swelling/mucoadhesive hydrogels, The Fall Workshop
      of the Korean Federation of Science and Technology Societies, Seoul, Korea, October 11-13, 1989.
  10) Modification of surface-adsorbed fibrinogen by spreading platelets, Third Annual Midwest Platelet
      Symposium, Madison, WI, November 17, 1989.



                                                                                                      Page 63
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1031 of 1374 PageID #:
                                     27536


  11) A new approach to study muchoadhesion: Colloidal gold staining, Center for Controlled Chemical
      Delivery, Salt Lake City, UT, January 30, 1990.
  12) New approaches to the study of polymer-mucin interactions, Gordon Research Conferences on
      Polymers in Biosystems, Oxnard, CA, March 19-23, 1990.
  13) Prevention of platelet adhesion and activation by surface modification, Shiley Incorporated, Irvine,
      CA, May 9, 1990.
  14) Biodegradable hydrogels as platforms for long-term oral drug delivery, Fourth Annual Symposium of
      the Johnson & Johnson Drug Delivery Subcommittee, October 8, 1990.
  15) In vitro and in vivo studies of enzyme-digestible hydrogels for oral drug delivery, Fifth International
      Symposium on Recent Advances in Drug Delivery Systems, Salt Lake City, UT, February 25-28,
      1991.
  16) Application of quantitative colloidal gold staining to the study of mucin-polymer interactions,
      Scanning '91, Atlantic City, NJ, April10-12, 1991.
  17) Development of long-term oral drug delivery systems using enzyme-digestible swelling hydrogels,
      Syntex Research, Palo Alto, CA, June 10, 1991.
  18) Application of quantitative colloidal gold staining to the study of mucin-polymer interactions, 3M Life
      Sciences Sector, St. Paul, MN, June 13, 1991.
  19) Prevention of platelet adhesion an activation by surface modification, 3M Life Sciences Sector, St.
      Paul, MN, June 14, 1991.
  20) Hydrogel systems, 204th ACS National Meeting, Washington, D.C., August 23, 1992.
  21) Hydrogel systems in pharmaceutics, 1992 Annual Meeting of AAPS, PDD Symposium on Polymer
      Science: Unique Applications in the Pharmaceutical Industry, San Antonio, TX, November 17, 1992.
  22) Oral vaccination using hydrogels, Miles Inc., Animal Health Products, Shawnee Mission, KS,
      February 24, 1993.
  23) Biodegradable hydrogels for delivery of protein drugs, The 205th American Chemical Society
      National Meeting, Division of Polymer Chemistry, Denver, CO, April 1, 1993.
  24) Evaluation of bioadhesion by colloidal gold staining, Gliatech, Inc., Cleveland, OH, June 11, 1993.
  25) Surface modification of biomaterials, Korea Institute of Science & Technology, Seoul, Korea, June
      25, 1993.
  26) Prevention of protein adsorption and cell adhesion, Gordon Conference on Biocompatibility and
      Biomaterials, Tilton, NH, July 11, 1993.
  27) Smart hydrogels for pharmaceutical applications, PharmTech Conference, Atlantic City, NJ,
      September 22, 1993.
  28) Protein interactions with surfaces, American Vacuum Society, Orlando, FL, November 15, 1993.
  28) New methods for modification of polymeric biomaterials, BSI Corporation, Eden Prairie, MN,
      November 5, 1993.
  29) Protein interactions with surfaces, American Vacuum Society, Orlando, FL, November 15, 1993.
  30) Surface modification of biomaterials, Cedars-Sinai Medical Center, Los Angeles, CA, November 22,
      1993.
  31) Smart hydrogels, WCCR Literature Meeting, Purdue University, West Lafayette, IN, April 22, 1994.
  32) Polysaccharide hydrogels for controlled drug delivery, Frontiers in Carbohydrate Research
      Conference, West Lafayette, IN, May 10, 1994.

                                                                                                        Page 64
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1032 of 1374 PageID #:
                                     27537


  33) Surface modification for prevention of protein adsorption, AAPS Midwest Regional Meeting,
      Chicago, IL, May 23, 1994.
  34) Oral vaccination of cattle via hydrogel delivery systems, The 21st International Symposium on
      Controlled Release of Bioactive Materials, Nice, France, June 27, 1994.
  35) Surface modification of biomaterials for the prevention of protein adsorption and cell adhesion, Dept.
      of Biomedical Engineering, Duke University, Durham, NC, October 17, 1994.
  36) Development of modulated insulin delivery systems: prospects and limitations, Korea Basic Science
      Center, Seoul, Korea, October 24, 1994.
  37) Oral vaccination hydrogel systems, Second International Symposium on Biomaterials and Drug
      Delivery Systems, Korea Institute of Science and Technology, Seoul, Korea, October 25, 1994.
  38) Recent advances in drug delivery systems using hydrogels, Pacific Corporation, Seoul, Korea,
      October, 28, 1994.
  39) Surface modification of biomaterials, Center of Membrane Sciences, University of Kentucky,
      Lexington, KY, December 6, 1994.
  40) Synthesis of novel sucrose-derived hydrogels and hydrogel foams for pharmaceutical applications,
      The Sugar Association, Washington, D.C., Mach 7, 1995.
  41) Oral vaccination hydrogel systems, The Seventh International Symposium on Recent Advances in
      Drug Delivery Systems, Salt Lake City, UT, February 28, 1995.
  42) Surface modification for the prevention of protein adsorption and cell adhesion, College of Pharmacy,
      University of Michigan, Ann Arbor, MI, March 8, 1995.
  43) Stent regulation of the vascular microenvironment, The 41st Annual Conference of ASAIO (American
      Society for Artificial Internal Organs), Chicago, IL, May 6, 1995.
  44) Synthesis of glucose-sensitive phase-reversible hydrogels, 11th International Symposium on Affinity
      Chromatography and Biological Recognition, San Antonio, TX, May 27, 1995.
  45) Smart hydrogels for pharmaceutical applications, Strategies for new drug and vaccine development,
      5th Annual Meeting of the Society of Biomedical Research, Washington, D.C., September 15, 1995.
  46) Surface modification of biomaterials, EE520 Biomedical Engineering Seminar, Purdue University,
      October 31, 1995.
  47) Recent trend in pharmaceutical research, Choongwae Pharmaceuticals, Seoul, Korea, December 12,
      1995.
  48) Controlled drug delivery using smart hydrogels, Choongwae Research Labs., Suwon, Korea,
      December 13, 1995.
  49) Smart hydrogels, Collagen Corp., Palo Alto, CA, February 6, 1996.
  50) Issues in the implantable drug delivery systems, 42nd Annual Conference of American Society for
      Artificial Internal Organs, Washington, D.C., May 3, 1996.
  51) Controlled drug delivery: Present and future, The Madison Conference on the Pharmaceutical
      Sciences, 1996, Madison, WI, June 7, 1996.
  52) Computer simulation in drug delivery and biomaterials research: Oral vaccination hydrogel systems,
      Third International Symposium on Biomaterials and Drug Delivery Systems, Korea Research
      Institutes of Chemical Technology, Taejeon, Korea, July 5, 1996.
  53) Hydrogel foams, Korea Institute of Science & Technology, Seoul, Korea, August 13, 1996.



                                                                                                      Page 65
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1033 of 1374 PageID #:
                                     27538


  54) A view on future glucose sensors and insulin delivery systems, Cygnus Corp., Redwood City, CA,
      October 24, 1996.
  55) Self-regulated insulin delivery and glucose sensing, Fukuoka University, Fukuoka, Japan, May 13,
      1997.
  56) Future of glucose sensing and insulin delivery: A point of view, The First Asian International
      Symposium on Polymeric Biomaterials Science, Ishikawa, Japan, May 15, 1997.
  57) New and emerging polymers and hydrogels, Land of Lake Conference on Challenges and Prospects in
      the Design and Development of Oral Controlled Release Products, Merric, WI, June 4, 1997.
  58) Biocompatibility of implantable drug delivery systems, CRS-CPA Joint Workshop on Recent
      Advances in Drug Delivery Science and Technology, Beijing, China, September 20, 1997.
  59) Biocompatibility of biomaterials, KSP-CRS Joint Symposium on Recent Advances in Drug Delivery
      and Biomaterials, Seoul, Korea, September 26, 1997.
  60) Protein adsorption on surfaces with grafted polymers- Experiment, The Purdue Industrial Associates
      Program on Chemistry of Materials, Purdue University, West Lafayette, IN, October 3, 1997.
  61) How to respond to reviewers' critiques, The Education Committee sponsored program on How to
      Write a Research Article at the American Association of Pharmaceutical Scientists 12th National
      Meeting, Boston, MA, November 4, 1997.
  62) Fractal analysis of pharmaceutical particles, University of Wisconsin, School of Pharmacy, Madison,
      WI, January 5, 1998.
  63) Superporous hydrogel composites: A new class of hydrogels for biomedical and pharmaceutical
      applications, The Fifth European Symposium on Controlled Drug Delivery, Noordwijk aan Zee, The
      Netherlands, April 1-3, 1998.
  64) Drug delivery technology: Use of novel polymers and hydrogels, The AAPS Midwest Regional
      Meeting, Chicago, IL, May 18, 1998.
  65) Analysis of glucose-binding molecules, The 25th International Symposium on Controlled Release of
      Bioactive Materials, Las Vegas, NV, June 23, 1998.
  66) AFM and fractal analysis of biomaterial microtopography, Microscopy & Microanalysis '98, Atlanta,
      GA, July 12-16, 1998.
  67) Oral vaccination using microparticles: potentials and future directions, Pharmaceutical and Analytical
      & Development, Abbott Laboratories, Chicago, IL, July 24, 1998.
  68) Surface-grafted PEO chains: Experiments, theoretical analysis, and computer simulation, Non-Fouling
      Surface Technologies Symposium, Seattle, WA, July 30-31, 1998.
  69) Superporous hydrogels: Fast responsive hydrogel systems, The American Chemical Society National
      Meeting. PMSE and Polymer Chemistry Divisions, Boston, MA, August 21-26, 1998.
  70) Superporous hydrogel composites: synthesis, characterization, and application, The American
      Chemical Society National Meeting. Polymer Chemistry Divisions, Boston, MA, August 21-26, 1998.
  71) Fractal analysis of pharmaceutical particles, Korea Institute of Science and Technology, Seoul, Korea,
      November 10, 1998.
  72) Superporous hydrogels: medical and pharmaceutical applications, Korea Advanced Institute of
      Science and Technology, Taejon, Korea, November 11, 1998.
  73) Fractal analysis of pharmaceutical particles, Korea Research Institute of Chemical Technology,
      Taejon, Korea, November 11, 1998.



                                                                                                       Page 66
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1034 of 1374 PageID #:
                                     27539


  74) Development and evaluation of medical devices and materials, The Second International Symposium
      on Current Status of International Regulation on Food and Drug, Korea Food and Drug
      Administration, Seoul, Korea, November 13, 1998.
  75) Superporous hydrogels: medical and pharmaceutical applications, University of Minnesota,
      Biomedical Engineering Center and Department of Pharmaceutics, Minneapolis, MN, December 3,
      1998.
  76) Hydrogels in drug delivery, Ninth International Symposium on Recent Advances in Drug Delivery
      Systems, Salt Lake City, UT, February 22, 1999.
  77) Superporous hydrogels: pharmaceutical and medical applications, Yamanouchi Shaklee Pharma, Palo
      Alto, CA, March 19, 1999.
  78) Video-enhanced interference reflection microscopy and video-intensified fluorescence microscopy,
      The Society for Biomaterials Academic Workshop on Probing and Imaging of Cells and Molecules,
      Providence, RI, April 28, 1999.
  79) Degradable, fast-swelling, superporous sucrose hydrogels, Frontiers in Carbohydrate Research-6, West
      Lafayette, IN, May 12, 1999.
  80) Characterization of morphological features of crystal surface during dissolution process, University of
      Utah, Salt Lake City, UT, May 17, 1999.
  81) Superporous hydrogels: pharmaceutical and medical applications, Alza Corp., Palo Alto, CA, June 15,
      1999.
  82) Surface modified biomaterials: in vitro and in vivo behavior, UWEB Symposium on Devices and
      Diagnostics in Contact with Blood: Issues in Blood Compatibility at the Close of the 20th Century,
      Seattle, WA, August 4-6, 1999.
  83) In vitro and in vivo behavior of surface modified biomaterials, KAIST, Taejon, Korea, August 28,
      1999.
  84) Superporous hydrogels: Synthesis and Application, The 5th International Symposium on Polymers for
      Advanced Technologies, Waseda University, Tokyo, Japan, August 31-September 5, 1999.
  85) Pharmaceutical and biomedical applications of superporous hydrogels, Pusan National University,
      September 13, 1999.
  86) Surface modified biomaterials: in vitro and in vivo behavior, KIST, Seoul, Korea, September 14,
      1999.
  87) Development of oral paclitaxel delivery systems, Sam Yang Corp., Taejon, Korea, September 17,
      1999.
  88) Pharmaceutical and biomedical applications of superporous hydrogels, Sook Myung Women’s
      University, September 18, 1999.
  89) Pharmaceutical and biomedical applications of superporous hydrogels, Dong Kook University,
      September 20, 1999.
  90) Gastric retention drug delivery systems: Past and present, U.S. Food and Drug Administration,
      Rockville, MD, September 29, 1999.
  91) Gastric retention drug delivery systems: Past and present, Kos Pharmaceutical, Edison, NJ, October 14,
      1999.
  92) Superporous hydrogels: pharmaceutical and medical applications, Ohio State University, Columbus,
      OH, October 28, 1999.



                                                                                                      Page 67
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1035 of 1374 PageID #:
                                     27540


  93) Superporous hydrogels: pharmaceutical and medical applications, Procter & Gamble Company,
      Cincinnati, OH, November 1, 1999.
  94) Polymeric systems for oral controlled delivery, AAPS-Northeast Regional Discussion Group, Hartford,
      CT, April 24, 2000.
  95) Modulated insulin delivery using glucose-sensitive sol-gel phase reversible hydrogels, Workshop on
      Supramolecular Approach to Biological Function, World Biomaterials Congress Workshop, Hawaii,
      May 15, 2000.
  96) Superporous hydrogels for oral controlled drug delivery, Chong Kun Dang Corp., Seoul, Korea, May
      18, 2000.
  97) Superporous hydrogels for oral controlled drug delivery, Cheil Jedang Corp., Seoul, Korea, May 19,
      2000.
  98) Polymers in oral drug delivery, Kwang Ju Institute of Science and Technology, Kwang Ju, Korea, May
      22, 2000.
  99) Drug discovery in global economy, Korean Society of Pharmaceutics, Seoul, Korea, May 26, 2000.
  100) PEO-grafted biomaterials: In vitro and in vivo behavior, Dept. of Chemical and Materials
       Engineering, University of Kentucky, Lexington, KY, June 30, 2000.
  101) Modulated insulin delivery using phase-reversible glucose-sensitive hydrogels, The 40th
       Microsymposium of the Prague Meetings on Macromolecules, the International Union of Pure and
       Applied Chemistry, July 18, 2000.
  102) Modulated insulin delivery using phase-reversible glucose-sensitive hydrogels, The 8th Hydrogel,
       Biodegradable Polymers for Medical Application Workshop, Korea Advanced Institute of Science
       and Technology, August 24, 2000.
  103) PEG-modified biomaterials: Lack of in vitro-in vivo correlation, Univ. of Alabama in Huntsville,
       January 19, 2001.
  104) Superporous hydrogels: pharmaceutical and biomedical applications, The North Carolina
       Pharmaceutical Discussion Group, Chapel Hill, NC, March 28, 2001.
  105) Glucose-sensitive sol-gel reversible hydrogels for modulated insulin delivery, University of North
       Carolina, Chapel Hill, NC, March 29, 2001.
  106) Gastric retention devices: Past and present, GlaxoWellcome, Chapel Hill, NC, March 30, 2001.
  107) Superporous hydrogels for biomedical and pharmaceutical applications, Society for Biomaterials
       Annual Meeting, Minneapolis, MN, April 26, 2001.
  108) Polymers in oral drug delivery, University of Maryland, Baltimore, MD, May 3, 2001.
  109) Gastric retention drug delivery systems: Past and present, Northeastern University, Boston, MA, May
       18, 2001.
  110) Hydrotropic polymers for enhancing water solubility of poorly soluble drugs, The University of
       Tokyo, Tokyo, Japan, July 8, 2001.
  111) Hydrotropic polymers for enhancing water solubility of poorly soluble drugs, Japan Advanced
       Institute of Science and Technology, Ishikawa, Japan, July 9, 2001.
  112) Hydrotropic polymers for enhancing water solubility of poorly soluble drugs, Korea Institute of
       Science and Technology, Seoul, Korea, July 13, 2001.
  113) Hydrotropic polymers for enhancing water solubility of poorly soluble drugs, Korea Research
       Institute of Chemical Technology, Taejeon, Korea, July 20, 2001.


                                                                                                     Page 68
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1036 of 1374 PageID #:
                                     27541


  114) Drug delivery, Biomaterials in 2001: State of the art. UWEB Summer Symposium, Seattle, WA,
       August 21, 2001.
  115) Superporous hydrogels for pharmaceutical and biomedical applications, University of Georgia,
       College of Pharmacy, Athens, GA, Nov. 12, 2001.
  116) Hydrotropic polymers and hydrogels for poorly soluble drugs, Samyang Corp., Taejeon, Korea,
       November 21, 2001.
  117) Controlled drug delivery systems: Target areas for product development, Samyang Corp., Yongin-Si,
       Korea, November 22, 2001.
  118) Hydrogels in pharmaceutical and biomedical applications, University of Southern California, Los
       Angeles, CA, December 7, 2001.
  119) Hydrogels in drug delivery, University of Pennsylvania, Institute of Medicine and Engineering,
       Philadelphia, PA, January 29, 2002.
  120) Hydrogels in controlled drug delivery, The 17th Annual Meeting of the Academy of Pharmaceutical
       Science and Technology, Japan (APSTJ), Shizuoka, Japan, March 30, 2002.
  121) Polymeric systems in oral controlled drug delivery, Taisho Pharmaceutical Co., Ltd., Saitama-shi,
       Saitama, Japan, April 2, 2002.
  122) Polymeric systems in oral controlled drug delivery, Daiichi Pharmaceutical Co., Ltd., Tokyo, Japan,
       April 2, 2002.
  123) Hydrogels in drug delivery, AAPS/PDD Conference, Washington, D.C., April 22-24, 2002.
  124) Novel hydrogels in drug delivery applications, University of Michigan, Ann Arbor, MI, May 15,
       2002.
  125) Hydrogels in drug delivery, University of Toronto, Toronto, Canada, May 30, 2002.
  126) New platforms for drug delivery, McMaster University, Hamilton, Ontario, Canada, May 31, 2002.
  127) Polymers and hydrogels in drug delivery: Design and applications, Inhale Therapeutic Systems, Inc.,
       San Carlos, CA, June 12, 2002.
  128) Novel hydrogels in drug delivery, UK/Ireland chapter of the Controlled Release Society (UKICRS)
       and 139th British Pharmaceutical Conference, Manchester, United Kingdom, September 24, 2002.
  129) Nano-structures for delivery of poorly soluble drugs, Nano-biomaterials for drug, gene, and cell
       therapy, Korea Advanced Institute of Science and Technology, Taejeon, Korea, November 1, 2002.
  130) New hydrogels for delivery of poorly soluble drugs and proteins, University of Illinois-Chicago,
       Chicago, IL, November 20, 2002.
  131) Glucose imprints for modulated insulin delivery, Korean Chemical Society, Polymer Chemistry
       Division, Taejeon, Korea, December 13, 2002.
  132) Solvent exchange method: A new process for making reservoir-type microcapsules, 11th
       International Symposium on Recent Advances in Drug Delivery Systems, Salt Lake City, UT, March
       3, 2003.
  133) Novel methods of making microcapsules based on the solvent exchange method, AAPS Conference
       on Advances in Pharmaceutical Processing, Parsippany, NJ, June 19, 2003.
  134) Biomimetic materials, Controlled Release Society Annual Meeting, Glasgow, Scotland, July 22,
       2003.
  135) Solvent exchange method: A new process for making reservoir-type microcapsules, Northeastern
       University, Boston, MA. September 8, 2003.


                                                                                                     Page 69
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1037 of 1374 PageID #:
                                     27542


  136) Oral drug delivery: Scientific challenges vs. product development, Oral Drug Delivery Conference,
       Boston, MA, September 9, 2003.
  137) Recent progresses in fast melting tablets and delivery of poorly soluble drugs, AAPS Chicago
       Pharmaceutics Discussion Group Meeting, Chicago, IL, October 9, 2003.
  138) Hydrotropic polymeric micelle systems for formulation of poorly water-soluble drugs, The 8th
       European Symposium on Controlled Drug Delivery, Noordwijk aan Zee, The Netherlands, April 7-9,
       2004.
  139) Novel microencapsulation techniques based on the solvent exchange method, Pharmaceutical
       Sciences World Congress (PSWC2004), 2nd World Congress of the Board of Pharmaceutical
       Sciences of FIP, Kyoto, Japan, May 31, 2004.
  140) Nanotechnology: Innovation or rebranding? Debate with Sandy Florence in Pearls of Wisdom, 31st
       Annual Meeting and Exposition of the Controlled Release Society, Honolulu, HI, June 16, 2004.
  141) Hydrotropic polymer systems for poorly soluble drugs, 31st Annual Meeting and Exposition of the
       Controlled Release Society, Honolulu, HI, June 16, 2004.
  142) Nanopolymeric structures for delivery of paclitaxel, School of Pharmacy, University of Kentucky,
       September 3, 2004.
  143) Hydrotropic polymeric nanostructures for delivery of paclitaxel, Nanoparticles. Synthesis,
       Functionalization and Applications for Targeted Drug Delivery, Cleveland, OH, October 27, 2004.
  144) Challenges and strategies in drug delivery from coronary stents, Biointerface 2004, Baltimore, MD,
       October 28, 2004.
  145) Drug-eluting stents, Boston Scientific, Natick, MA, October 29, 2004.
  146) Novel methods of making microcapsules based on the solvent exchange method. (Roundtable on Issues
       in Protein Microencapsulation), 2004 AAPS Annual Meeting, Baltimore, MD, November 10, 2004.
  147) Recent advances in drug-eluting stents, Korea Research Institute of Chemical Technology, Taejeon,
       Korea, November 24, 2004.
  148) Polymers in everyday life, LG Household & Heathcare, Taejeon, Korea, November 24, 2004.
  149) Recent advances in drug-eluting stents, University of Utah, College of Pharmacy, January 5, 2005.
  150) Preparation of PLGA microcapsules by the interfacial solvent exchange method, University of
       Pittsburgh, January 24, 2005.
  151) Hydrotropic polymers for delivery of poorly soluble drugs, Inha University, Incheon, Korea, July 13,
       2005.
  152) Hydrotropic polymers for delivery of poorly soluble drugs, Boehringer-Ingelheim, Ridgebury, CT, July
       20, 2005.
  153) Oral drug delivery: Scientific challenges and product development, Annual Meeting of the
       Pharmaceutical Society of Korea, Seoul, Korea, November 29, 2005.
  154) Polymers used in pharmaceutics, The 2006 AAPS PT Arden Conference, West Point, NY, January 25,
       2006.
  155) Polymer properties for controlled drug delivery, The 2006 AAPS PT Arden Conference, West Point,
       NY, January 25, 2006.
  156) Nano/micro drug delivery systems and cellular uptakes, Symposium on Development of New
       Radiotherapy Technique Using Nano Drug Delivery System, Asan Medical Center, Seoul, Korea,
       March 10, 2006.


                                                                                                      Page 70
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1038 of 1374 PageID #:
                                     27543


  157) Controlled drug delivery: From macro to nanotechnologies, Institute of Genetics and Molecular
       Biology, Seoul National University, Seoul, Korea, June 23, 2006.
  158) Drug delivery: Evolution into the nanotechnology era, Institute of Bioengineering and Nanotechnology,
       Republic of Singapore, July 3, 2006.
  159) Novel methods for microsphere formulation and manufacture, The CMC and Regulatory Issues for
       Controlled Release Parenterals Workshop at the 33rd Annual Meeting of the Controlled Release
       Society, Vienna, Austria, July 29, 2006.
  160) Label-free imaging tools for pharmaceutical and biomedical applications: CARS and SPR, Asan
       Medical Center, Seoul, Korea, September 5, 2006.
  161) Nanomedicine: Evolution, revolution, and transformation, Mini Symposium on Molecular Imaging and
       Nanomedicine, Kyungbook National University, School of Medicine, Daegu, Korea, September 6,
       2006.
  162) Nanomedicine: Evolution, revolution, and transformation, 1st Purdue-KIST Collaborative Symposium
       on Biomedical Photonics, Korea Institute of Science and Technology, Seoul, Korea, September 7,
       2006.
  163) Translational research in drug delivery, LTS Academy, Andernach, Germany, October 6-8, 2006.
  164) Imaging study of paclitaxel release from drug-eluting stents, University of Michigan, Ann Arbor, MI,
       October 19, 2006.
  165) Nanotechnologies in drug delivery, NanoBio-Tokyo 2006, The University of Tokyo, December 4-7,
       2006.
  166) Fast-melting tablet formulations for controlled release and for large dose drugs, Astellas Pharma,
       Yaizu, Japan, December 7, 2006.
  167) Drug-eluting stents: Imaging studies & strategies, Tokyo Women's Medical University Institute of
       Advanced Biomedical Engineering and Science, Tokyo, Japan, December 8, 2006.
  168) Nanomedicine: Evolution, revolution, and transformation, The 2007 National Meeting of the
       Association for Laboratory Automation, Palm Springs, CA, January 27-31, 2007.
  169) Scientific possibilities for combination products of the future, Symposium on Combination Products in
       Life Science Industries, Cook Inc. International Headquarters, Bloomington, IN, February 2, 2007.
  170) Fast-melting tablet formulations for controlled release and for large dose drugs & fast-swelling
       hydrogels for biomedical applications, Abbott Laboratories, Abbott Park, IL, April 9, 2007.
  171) Polymeric micelles for delivery of poorly soluble drugs & microcapsules for delivery of protein drugs,
       Abbott Laboratories, Abbott Park, IL, April 9, 2007.
  172) What’s wrong with the new drug delivery systems? CDER VPLS & ONDQA - cTiPS, USFDA,
       Rockville, MD, April 23, 2007.
  173) Fast dissolving tablets - Current development and technologies, OGD, USFDA, Rockville, MD, April
       23, 2007.
  174) Overview of polymers used in controlled release, China International Pharmaceutical Technologies
       Conference 2007, Shanghai, China, May 10-14, 2007.
  175) Nanomedicine: Evolution, revolution, and transformation, Kazakh National University, Almaty,
       Republic of Kazakhstan, June 13, 2007.
  176) Polymers used in controlled drug delivery, Kazakh National University, Almaty, Republic of
       Kazakhstan, June 14, 2007.



                                                                                                          Page 71
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1039 of 1374 PageID #:
                                     27544


  177) Polymers in nanotechnology, Kazakh National University, Almaty, Republic of Kazakhstan, June 15,
       2007.
  178) Nanotechnologies in drug delivery, Chungnam National University, Daejeon, South Korea, August 14,
       2007.
  179) Orally disintegrating tablets: Determination of disintegration time, OGD, USFDA, Rockville, MD,
       August 21, 2007.
  180) Imaging studies of paclitaxel release from drug-eluting stents. The University of Arizona, Department
       of Aerospace and Mechanical Engineering, Tucson, AZ, November 8, 2007.
  181) Hydrotropic polymer micelle for delivery of poorly water-soluble drugs, The 10th European
       Symposium on Controlled Drug Delivery, Noordwijk aan Zee, The Netherlands, April 2-4, 2008.
  182) Hydrotropic micelles for poorly water-soluble drugs, Macromolecular Chemistry Symposia, 101th
       National Meeting of the Korean Chemical Society, Seoul, Korea, April 17, 2008.
  183) Animal models in drug delivery: Indispensables, limitations and alternatives, The 35th CRS Annual
       Meeting, New York, NY, July 14, 2008.
  184) Drug-eluting stents: What need to be done, Kyungpook National University Medical School, Daegu,
       Korea, September 2, 2008.
  185) Bioefficacy studies in drug delivery: Animal models and alternatives, The 2008 KCRS Annual
       Conference: Research Networking for Future Therapy, Jeju Island, Korea, September 4, 2008.
  186) Macro issues with nano/micro particles for drug delivery, Center for Nanoscale Science and
       Technology, University of Illinois, Urbana-Champaign, October 1, 2008.
  187) Hydrotrophic polymer micelles for delivery of poorly soluble drugs, University of Pennsylvania
       School of Medicine, October 15, 2008.
  188) Drug delivery systems: Macro issues of nano/micro formulations, University of Wisconsin, School of
       Pharmacy, Louis W. Busse Lecture Series, November 13, 2008.
  189) Drug-eluting stents: What now? University of Wisconsin, School of Pharmacy, Louis W. Busse
       Lecture Series, November 14, 2008.
  190) Long-term protein delivery: Challenges and opportunities, The 2nd International Quadruple Research
       Network Symposium - Protein, Gene, Cell Delivery, Hanyang University, Seoul, Korea, December 5,
       2008
  191) Nanotechnology in drug delivery: Issues & possibilities, Korea Research Institute of Chemical
       Technology, Taejeon, Korea, December 8, 2008.
  192) Nano/micro particles with predefined size and shape, 14th International Symposium on Recent
       Advances in Drug Delivery Systems, Salt Lake City, UT, Feb. 15-18, 2009.
  193) Delivery of poorly water-soluble drugs: Hydrotropic solubilization and nano/micro-particles, Pfizer,
       Groton, CT, March 6, 2009.
  194) Practical nanotechnology and microfabrication for drug delivery, 2009 International Symposium of
       the Intelligent Drug Delivery System, Seoul, Korea, April 29, 2009.
  195) Aquatemplate method for microparticular drug delivery systems, Sungkyunkwan University, College
       of Engineering, Suwon, Korea, May 1, 2009.
  196) Polymers in drug delivery systems & gastric retention devices, Astellas Pharma, Shizuoka, Japan,
       May 22, 2009.
  197) Drug delivery systems: Basic research and product development, Academy of Pharmaceutical
       Science and Technology, Japan (APSTJ), Shizuoka, Japan, May 23, 2009.

                                                                                                     Page 72
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1040 of 1374 PageID #:
                                     27545


  198) Drug-eluting stents: The future trend, the 7th Asia 3 (China-Japan-Korea) Foresight Symposium on
       Gene Therapy and Biomaterials, Seoul, Korea, May 26, 2009.
  199) Oral delivery of macromolecular drugs: Limitations and possibilities, 2009 World Class University
       (WCU) Symposium on Drug Delivery and Bioimaging, Daegu, Korea, May 28, 2009.
  200) Novel Drug Delivery Systems for Translational Research, Cardiovascular Innovation Seminar Series,
       Medtronic Cardiovascular, Santa Rosa, CA, August 12, 2009.
  201) Nanotechnology in drug delivery, Korea Advanced Institute of Science and Technology, Daejeon,
       Korea, September 1, 2009.
  202) Nano/micro fabrication for drug delivery systems, Green Cross Pharma, Seoul, Korea, September 2,
       2009.
  203) Nanotechnology in drug delivery, POSTECH, Pohang, Korea, September 3, 2009.
  204) Macro issue with nano/micro particles in drug delivery, 2009 International Symposium on Crystal
       Engineering & Drug Delivery System, Tianjin, China, September 6, 2009.
  205) Advances in drug delivery based on nanotechnology, Ajou University, Suwon, Korea, September 10,
       2009.
  206) Nanotechnology applications for drug delivery, 12th Annual International Conference on Drug
       Metabolism/Applied Pharmacokinetics, Merrimac, WI, September 17, 2009.
  207) A new nanofabrication method designed for scale-up production, 7th International Nanomedicine and
       Drug Delivery Symposium, Indianapolis, IN, October 5-6, 2009.
  208) Advances in nanofabrication in drug delivery, Advanced Polymeric Materials and Technology
       Symposium (APMT 2010), Jeju, Korea, January 24-27, 2010.
  209) The hydrogel template method for nanofabrication of drug delivery particles, The American Society
       of Mechanical Engineers (ASME)/ the First Global Congress on NanoEngineering for Medicine and
       Biology (NEMB): Advancing Health Care through Nanoengineering and Computing, Houston, TX,
       February 8, 2010.
  210) Nanofabrication of microstructures for drug delivery using the hydogel template method,
       Macromolecular Science and Engineering, University of Michigan, Ann Arbor, February 16, 2010.
  211) Long-term drug delivery using microfabricated particles, Advanced Technologies and Regenerative
       Medicine (Johnson & Johnson), Somerville, NJ, April 5, 2010.
  212) A (toy) story of drug delivery systems, Sigma Xi Purdue Chapter, West Lafayette, IN, April 14, 2010.
  213) Microfabricated particles for controlled drug delivery, Zhejiang University, Department of Chemical
       and Biochemical Engineering, Hangzhou, China, April 20, 2010.
  214) Microfabricated particles for controlled drug delivery, Peking University, Department of Polymer
       Sciences & Engineering, Bejing, China, April 23, 2010.
  215) Development of large dose FDT formulations & microparticulate depot injectables, CKD
       Pharmaceutical, Seoul, Korea, April 26, 2010.
  216) Targeted drug delivery: Essential for further advances in drug delivery, The 9th China-Japan-Korea
       Foresignt Joint Symposium on Gene Delivery and the International Workshop on Biomaterials 2010,
       Changchun, Julin, China, June 21, 2010.
  217) Drug delivery systems: oral and parenteral formulations, AmorePacific, Suwon, Korea, June 24, 2010.
  218) Fabrication of long-term release risperidone-PLGA microsystems, Samyang Corp., Daejeon, Korea,
       June 25, 2010.


                                                                                                   Page 73
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1041 of 1374 PageID #:
                                     27546


  219) Drug-eluting stents with controllable elution kinetics, SIRIC International Symposium 2010, Stent
       development: Present and Future, Severance Hospital, Seoul, Korea, July 2, 2010.
  220) Where have all the smart hydrogels gone? The Annual Controlled Release Society Meeting, Portland,
       OR, July 14, 2010.
  221) A new microfabrication method for delivery of varioust types of drugs, The 19th Shizuoka DDS
       Conference, Shizuoka, Japan, September 4, 2010.
  222) Microstructures for drug delivery using the hydrogel template method, University of Tokyo, Tokyo,
       Japan, September 6, 2010.
  223) Targeted drug delivery: Expected targeting and true targeting, Tokyo Women’s University, Tokyo,
       Japan, September 7, 2010.
  224) Wild wild world of drug delivery systems: From macro to nano, Tokyo Institute of Technology,
       Tokyo, Japan, September 9, 2010.
  225) Targeted drug delivery: The next advances to be made, The 5th Global COE International
       Symposium on Frontier in Biomaterials Science and Technology for Regenerative Medicine and
       Gene/Drug Delivery, Tokyo Institute of Technology, Tokyo, Japan, September 10, 2010.
  226) Drug targeting: Myth, reality, and possibility, Symposium on Innovative Polymers for Controlled
       Delivery (SIPCD 2010), Suzhou, China, September 15, 2010.
  227) Nano-Med: Recent advances in nanotechnology for drug delivery, Suzhou Institute of Nano-Tech
       and Nano-Bionics, Chinese Academy of Sciences, Suzhou, China, September 16, 2010.
  228) Long-term protein delivery: Challenges & opportunities, Genentech, South San Francisco, CA,
       December 2, 2010.
  229) Recent advances in hydrogel drug delivery for biotherapeutics and major hurdles to
       commercialization, 46th Annual Pharmaceutical Technologies Arden Conference: Pharmaceutical
       Development of Biologics: Fundamentals, Challenges, and Recent Advances, The Thayer Hotel,
       West Point, NY, March 8, 2011.
  230) Controlled Drug Delivery: Clinically Useful Formulation & Commercial Success, CKD Research
       Institute, Chonan, Korea, April 27, 2011.
  231) Drug delivery: New directions in the new decade, The 10th China-Japan-Korea Foresight Joint
       Symposium on Gene Delivery and International Symposium on Biomaterials 2011, Gulin, Guangxi,
       China, May 31, 2011.
  232) Controlled drug delivery technologies for clinically useful practical formulations, Changchun
       Institute of Applied Chemistry, Changchun, China, June 3, 2011.
  233) Barriers to overcome for targeted drug delivery to tumors, Drug Delivery and Cancer: Challenges and
       New Directions for Cancer Therapy, West Lafayette, IN October 10, 2011.
  234) The 10Xer’s way toward theragnosis, Korea Institute of Science and Technology, Seoul, Korea,
       November 24, 2011.
  235) How smart is a smart hydrogel? Yeongnam University, Daegu, Korea, November 25, 2011.
  236) Infinite future of undergraduate students, Korea University, School of Pharmacy, Jochiwon, Korea,
       November 28, 2011.
  237) Targeted drug delivery: myth, reality, & possibility, Department of Pharmaceutical Sciences,
       University of Tennessee Health Science Center, Memphis, TN, December 12, 2011.
  238) Controlled drug delivery: The third generation, International Symposium on Past, Present and Future
       of Molecular Pharmacokinetics, Hitotsubashi Hall, Tokyo, Japan, January 18, 2012.


                                                                                                       Page 74
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1042 of 1374 PageID #:
                                     27547


  239) Targeted drug delivery: myth, reality, & possibility, Department of Mechanical Engineering,
       University of Minnesota, Minneapolis, MN, March 28, 2012.
  240) Nanoadvances in nanotechnology-based drug delivery, KAIST, Daejeon, Korea, April 16, 2012.
  241) Drug delivery systems for the new decades: Balance between “iNew” and “Me-too” approaches.
       National Tsing Hua University, Hsinchu, Taiwan, April 26, 2012.
  242) Publication of papers for Journal of Controlled Release. Changchun Institute of Applied Chemistry,
       Chinese Academy of Sciences, Changchun, China, June 1, 2012.
  243) How to write good papers for JCR. West China School of Pharmacy, Sichuan University, Chengdu,
       China, June 2, 2012.
  244) The 3rd Generation drug delivery systems: Issues to Resolve. The 9th World Biomaterials Congress,
       Chengdu, China, June 3, 2012.
  245) Politicians, Athletes, Scientists, and iCRS. The 39th Annual Meeting of the Controlled Release
       Society, Quebec, Canada, July 17, 2012.
  246) Drug Delivery Systems for the New Decade: Balance between “iNew” and “Me-too” Approaches,
       the 15th International Biotechnology Symposium, Daegu, Korea, September 17, 2012.
  247) The 3rd Generation drug delivery systems: Back to Basics, the 3rd Asymchem Pharmaceutical CMC
       2012, Tianjin, China, September 21, 2012.
  248) The 10X Research on Drug Delivery, Sungkyunkwan University, Korea, September 24, 2012.
  249) The 3rd generation drug delivery systems: Improvement to make, Peking University, Beijing, China,
       December 1, 2012.
  250) Controlled Drug Delivery Systems, CoSci-Med, Harbin, China, December 2, 2012.
  251) Controlled drug delivery systems for the new decade, Heilongjiang University, Harbin, China,
       December 3, 2012.
  252) Oral controlled drug delivery systems, Symposium on New Technology Seminar on Extended and
       Controlled Release Oral Solid Dosage (VIII), Guangzhou, China, December 4, 2012.
  253) Controlled release formulations for generics, The 3rd International Forum for Generics, Nanchang,
       China, December 5-6, 2012.
  254) Anti-retroviral delivery systems: New directions in the new decades, NIH National Institute of
       Allergy and Infectious Diseases, Division of AIDS, Prevention Sciences Program and The Bill and
       Melinda Gates Foundation. Think Tank on Drug Delivery Systems for HIV Prevension, Washington,
       DC, February 22, 2013.
  255) Controlled drug delivery systems: The third generation, International Conference on Biomaterials
       Science, Tsukuba, Japan, March 20-22, 2013.
  256) Targeted drug delivery: Insights by Professor You Han Bae, Joint Symposium of the 5th Utah-Inha
       DDS Research Center Symposium and the 7th International Symposium on Intelligent DDS,
       Incheon, Korea, May 23-24, 2013.
  257) The missing components of current drug delivery systems and new approaches, The 4th International
       Advanced Biomaterials Symposium Changchun, China, September 28-30, 2013.
  258) Facing the truth about nanotechnology in drug delivery, Dongguk University, Pharmacy School in
       Ilsan. October 2, 2013.
  259) Controlled drug delivery: new technologies required for the next generation, Symposium on
       Perspectives on the Future of Drug Delivery Systems, Beijing, China, November 22, 2013.


                                                                                                      Page 75
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1043 of 1374 PageID #:
                                     27548


  260) Controlled drug delivery: Challenges and Opportunities, Youbo Pharmaceuticals, Mudanjiang,
       China. March 10, 2014.
  261) The 3rd generation drug delivery systems: Future back, the 8th International Symposium on
       Intelligent Drug Delivery System, Seoul, Korea, April 24, 2014.
  262) Create your own future, Korea University, Jochiwon, Korea, May 28, 2014.
  263) Controlled drug delivery: Historical perspective for the future, Ajou University, Suwon, Korea.
       November 3, 2014.
  264) Virtual human, KIST, Seoul, Korea, November 4, 2014.
  265) From pills to nanoparticles: The 10X progress in drug delivery research, Korean-American Society in
       Biotech and Pharmaceuticals (KASBP), Morristown, NJ, November 7, 2014.
  266) 30 Years of Research on Drug Delivery: A Personal Reflection, Purdue University Faculty Careers
       Colloquium, West Lafayette, IN, February 20, 2015.
  267) Vacuum SpinSwiper for microfabrication of PLGA microparticles, Sungkyunkwan University,
       Suwon, Korea, March 24, 2015.
  268) Controlled drug delivery: Historical perspective for the next generation, Pharmaceutical Society
       Japan, Kobe, Japan, March 28, 2015.
  269) Drug delivery technologies for the future: Thinking in new boxes, Ashland Inc. Distinguished
       Lecturer at the University of Kentucky, April 27 2015.
  270) Controlled drug delivery systems: Needs for accelerated evolution, the Canadian Biomaterials
       Society, Toronto, Canada, May 29, 2015.
  271) Drug dlivery of the future: Chasing the invisible gorilla, The 1st Annual International Symposium on
       Bio-Therapeutics Delivery, Seoul, Korea, Septembrer 14, 2015.
  272) Sustained depot formulations for parenteral applications, CJ HealthCare, Icheon-si, Gyeonggi-do,
       Korea, September 18, 2015.
  273) PLGA microparticle formulations for long-term drug delivery, Korea University, Jochiwon, Korea,
       September 21, 2015.
  274) Drug dlivery of the future: Chasing the invisible gorilla, Lilly/Purdue Technology Day, Eli Lilly,
       Indianapolis, IN, October 5, 2015.
  275) Controlled Drug Delivery: Historical perspective for the next generation, Sungkyunkwan University,
       College of Engineering and College of Pharmacy, Suwon, Korea, November 19, 2015.
  276) Controlled Drug Delivery: Historical perspective for the future, The Chinese University of Hong
       Kong, College of Pharmacy, Sha Tin, Hong Kong, March 16, 2016.
  277) Lessons learned from Dr. Tsuneji Nagai for the future of drug delivery, the 30th Anniversary
       Symposium of The Nagai Foundation Tokyo: Link to the Past and Bridge to the Future, Tokyo,
       Japan, July 7, 2016.
  278) Drug Delivery Systems: Achieving Accelerated Evolution, the 10th Israel Controlled Release Society
       Symposium, Maalot, Israel, September 16, 2016.
  279) Drug Delivery Systems: Accelerated Evolution for the Future, Allan S. Hoffman Lecture, University
       of Washington, Seattle, WA, October 10, 2016.
  280) Drug delivery systems: Past successes and future possibilities, the 28th Korean Academy of Science
       & Technology Symposium: Young Scientists in Drug Delivery- Redirecting the Research Field,
       KIST, Seoul, Korea, December 7, 2016.


                                                                                                      Page 76
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1044 of 1374 PageID #:
                                     27549


  281) PLGA microparticles; Challenges in peptide and protein delivery, Eli Lilly and Company,
       Indianapolis, IN, March 9, 2017.
  282) Center for drug abuse intervention and treatment, National Institute of Drug Abuse, Baltimore, MD,
       April 7, 2017.
  283) The drug delivery field at the inflection point, IDDS-GiRC Joint Symposium, Seoul, Korea, May 25,
       2017.
  284) The drug delivery field at the inflection point: Why we need to change, University of Utah, Salt Lake
       City, UT, August 28, 2017.
  285) Characterizations of PLGA polymers, FDA Public Workshop on Demonstrating Equivalence of
       Generic Complex Drug Substances and Formulations: Advances in Characterization and In Vitro
       Testing, Silver Spring, MD, October 6, 2017.
  286) The drug delivery field at the tipping point, Korea University, Jochiwon, Korea, October 20, 2017.
  287) Drug delivery systems: Accelerated evolution for the future, Monash University, Melbourne,
       Australia, November 17, 2017.
  288) Preparing manuscripts and patents, University of Auckland, Auckland, New Zealand, November 21,
       2017.
  289) Bioefficacy and toxicity studies in drug delivery: Animal models & alternatives, in New Zealand-
       Australia CRS 2017 Joint Workshop on Recent Trends in In-vitro, Ex-vivo and In-vivo Models in
       Bioactive Delivery, November 22, 2017.
  290) Drug delivery systems: Past successes and future possibilities, University of Otago, Dunedin, New
       Zealand, November 24, 2017.
  291) Preparing manuscripts for Journal of Controlled Release, University of Otago, Dunedin, New
       Zealand, November 24, 2017.
  292) The drug delivery field at the inflection point: Time for new thinking, University of Auckland,
       Auckland, New Zealand, November 27, 2017.
  293) Role of drug delivery in drug discovery, University of Auckland, Auckland, New Zealand, November
       28, 2017.
  294) The drug delivery field at the inflection point: Time to change for the future, University of Southern
       California, Los Angeles, CA, February 24, 2018.
  295) The drug delivery field at the inflection point, The KAST 13th Frontier Scientist Workshop: Future
       Trends of Biomaterials, University of Utah, Salt Lake City, UT, June 18-19, 2018.
  296) A long walk to PLGA. The 2018 Annual Meeting of Controlled Release Society, New York, NY,
       July 22, 2018.
  297) The future of the drug delivery field: Lessons learned from Professor Diane Burgess, The Interface
       between Science and Education. A Celebration of Professor Diane J. Burgess’ 60th Birthday, Storrs,
       CT, August 18, 2018.
  298) PLGA microparticles: Very well-known but unexplored formulations, Fifth Symposium of
       Innovative Polymers for Controlled Delivery, Suzhou, China, September 15, 2018.
  299) The drug delivery field at the inflection point: Time to think differently, West China School of
       Pharmacy, Sichuan University, Chengdu, China, November 5, 2018.
  300) The drug delivery field at the inflection point: Time to think differently, Engineering Research Center
       in Biomaterials, Sichuan University, Chengdu, China, November 6, 2018. West China School of
       Pharmacy, Sichuan University, Chengdu, China, November 6, 2018.


                                                                                                          Page 77
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1045 of 1374 PageID #:
                                     27550


  301) Create your own future, West China School of Pharmacy, Sichuan University, Chengdu, China,
        November 6, 2018.
  302) One life, one chance, Purdue Korean Faculty Association, West Lafayette, IN, December 14, 2018.
  303) The future of the drug delivery field: time to make real changes, 17th International Symposium on
       Advances in Technology and Business Potential of New Drug Delivery Systems, Mumbai, India,
       February 2, 2019.
  304) Characterization considerations for complex generics containing PLGA, Section “Advancing
       Pharmaceutical Science in Generic Industry-1), 33rd International Forum Processing Analysis &
       Control (IFPAC-2019), North Bethesda, MD, March 4, 2019.
  305) Drug delivery: Collective progress beyond nanohorizon, Nanomedicine Symposium, Aurora, CO,
       April 26, 2019.
  306) An assessment of the current and likely impact of the science of crossing biological barriers on
       medicine, Keystone Symposium on Delivering Therapeutics across Biological Barriers, Dublin,
       Ireland, May 9, 2019.
  307) PLGA: Very well-known but unknown polymers, Helmholtz-Zentrum Geesthacht. Centre for
       Materials and Coastal Research, Berlin, Germany, May 14, 2019.
  308) Nanoprogress in nanomedicine: Mission NanoAcccompished, 2019 Controlled Release Society
       (CRS) Annual Meeting, Debate on Nanotechnology: Big progress vs nano progress,Velencia, Spain,
       July 22, 2019.
  309) Importance of polymer characterization in transdermal and cosmetic formulations, Fifth Conference
       of transdermal drug delivery in world federation of Chinese medicine societies, Nanjing. China,
       August 17, 2019.
  310) One life, one chance: Create your own future, China Pharmaceutical University, Nanjing, China,
       August 19, 2019.
  311) PLGA formulations: Understanding the complexicity of the PLGA assay, Chinese American Society
       of Nanomedicine and Nanotechnology, Hangzhou, China, August 20, 2019.
  312) Kinam Park and Fernanda Ogochi: How to get published in Journal of Controlled Release:
       Perspectives of the editor and the publisher, Chinese American Society of Nanomedicine and
       Nanotechnology, Hangzhou, China, August 20, 2019.
  313) Characterization of complex PLGA formulations, FDA, Silverspring, MD, September 12, 2019.
  314) Kinam Park and Fernanda Ogochi: Writing research articles, West China School of Pharmacy,
       Chengdu, China, September 19, 2019.
  315) Reshapable hydrogels for soft tissue expansion, Engineering Research Center in Biomaterials,
       Sichuan University, Chengdu, China, September 19, 2019.
  316) Drug Delivery: What Do We Do Now? The 1st Asian Young Investigator Symposium on
       Pharmaceutical Science and Technology, Chengdu, China, September 20, 2019.
  317) Professor Doo Sung Lee: A pioneer in environment-sensitive polymers, Polymer Society of Korea,
       Seogwipo, Jeju, Korea, October 10, 2019.
  318) Stand firm on the goal of your life, College of Pharmacy, Seoul National University, Seoul, Korea,
       October 11, 2019.
  319) Time for Korean pharmaceutical science to move ahead of the world, Pharmaceutical Society of
       Korea, Yeosu, Korea, October 14, 2019.



                                                                                                      Page 78
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1046 of 1374 PageID #:
                                     27551


  Awards by Graduate students
  1) Yoon Yeo: 2002 CRS-3M Drug Delivery Systems Graduate Student Outstanding Research Award in
     Drug Delivery (Controlled Release Society, July, 2003)
  2) Yong Qiu: AAPS Outstanding Graduate Student Research Award in Pharmaceutical Technologies
     (American Association of Pharmaceutical Scientists, October 2003)
  3) Yoon Yeo: AAPS Outstanding Graduate Student Research Award in Pharmaceutical Technologies
     (American Association of Pharmaceutical Scientists, November 2004)
  4) Drug Delivery Special Interest Group Outstanding Contribution to the Society for Biomaterials
     (Eunah Kang: Society for Biomaterials 2007)

  Reviewer for Scientific Organizations
  1) Reviewer for the Petroleum Research Fund of the American Chemical Society (1991, 1992, 1994,
     1997, 2000).
  2) Special reviewer for the Medical Research Council of Canada (1991, 1996), and the National Sciences
     and Engineering Research Council of Canada (1998, 2001).
  3) Reviewer for the U.S. Civilian Research & Development Foundation. Regional Experimental Support
     Center Program 2000-2001 (2000).
  4) Reviewer for the Maryland Sea Grant College of the National Office's Sea Grant Technology Program
     (2002)
  5) Reviewer for Canadian Institute of Health Research (2003)
  6) Reviewer for Connecticut Innovations (2005)
  7) Reviewer for the Netherlands Organisation for Scientific Research (2009)
  8) Reviewer for the BMM/CTMM/TIPharma, the Netherlands (2009)
  9) Reviewer for Lister Institute Research Prizes, United Kingdom (2012)


  Reviewer for Academic Departments
  1) University of Minnesota, Department of Pharmaceutics, 1998
  2) University of Utah, Department Pharmaceutics and Pharmaceutical Chemistry, 2004.
  3) School of Pharmacy at Queen’s University Belfast, Belfast, United Kingdom, 2011.


  Short Course Instructor
  1) Peppas, N.A. and Park, K.: Hydrogels in Biomedical and Pharmaceutial Applications, held at
     Indianapolis, IN, on April 24-26, 1991.
  2) Peppas, N.A. and Park, K.: Hydrogels in Biomedical and Pharmaceutial Applications, held at Purdue
     University, West Lafayette, IN, on May 5-7, 1992.


  National and International Committee Member
  1) Program Planning Committee for the American Association of Pharmaceutical Scientists (AAPS)
     Meeting (Fall, 1987).
  2) Scientific Program Committee for the 1990 Controlled Release Society Meeting (July, 1990).

                                                                                                     Page 79
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1047 of 1374 PageID #:
                                     27552


  3) Abstract review for the Pharmaceutics and Drug Delivery Section of the American Association of
     Pharmaceutical Scientists (AAPS) Meeting (Fall, 1991).
  4) Program Planning Committee for the Controlled Release Society Symposium to be held in Korea
     (1992).
  5) Controlled Release Society Award Committee in Outstanding Pharm/Ag-Vet Section (1992-1993).
  6) Controlled Release Society Award Committee in Graduate Student Research Awards & Young
     Investigator Research Award (1993-1996)
  7) Controlled Release Society Nominations Committee (1993-1996).
  8) Controlled Release Society Committee in Ag/Vet Development (1993-1996).
  9) Abstract review for the Protein Adsorption Section of the Society for Biomaterials Meeting (1993).
  10) Task Force on Global Membership Network of the Controlled Release Society (1993).
  11) Controlled Release Society Award Committee in Outstanding Pharm/Ag-Vet Section (1993-1994).
  12) Abstract review committee for the 20th Annual Meeting of the Society for Biomaterials (held in
      Boston, April 5-9, 1994).
  13) Advisory Board of the Molecular Modeling Conference (1994)
  14) Scientific Program Committee for the 1996 Controlled Release Society Meeting (1994).
  15) Chairman of the Global Network Team of the Controlled Release Society (1994-1995).
  16) Advisory Panel on Polymeric Excipients, USP (1995-1999)
  17) Chairman of the Global Network Committee of the Controlled Release Society (1995-1996).
  18) Chairman of the Fellow selection committee of the Pharmaceutics and Drug Delivery (PDD) section of
      the American Association of Pharmaceutical Scientists (AAPS) (1996-1997).
  19) ACS Books Advisory Board (1997-2000)
  20) Advisory Panel on Current Drugs (1997-1999)
  21) Scientific Advisory Board, International Symposium on the Frontiers in Biomedical Polymers
      Applications (2000-2001)
  22) Scientific Advisory Board, International Symposium on Recent Advances in Drug Delivery Systems
      (2000-2001)
  23) Advisory Panel on Excipients: Substance and Characterization Expert Committee, USP (2000-2005)
  24) Scientific Program Committee of the 2nd Pharmaceutical Sciences World Congress (PSWC2004)
      (2001-2004).
  25) Workshop Committee for the Controlled Release Society’s Workshop on Optimization of Quality and
      Performance Attributes of Controlled Release Products, Seoul, Korea (2001-2002)
  26) International Advisory Committee of the First International Conference on Medical Implants Bethesda,
      MD (July 25-28, 2003)
  27) Scientific Advisory Board, Third International Nanomedicine and Drug Delivery Symposium (2005)
  28) Scientific Advisory Board, European Symposium on Controlled Drug Delivery (2006-)
  29) Scientific Advisory Board, China International Pharmaceutical Technologies Conference 2007 (2006-)
  30) Scientific Organizing Committee for Micro 2007, The 16th International Symposium on
      Microencapsulation (2007)


                                                                                                       Page 80
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1048 of 1374 PageID #:
                                     27553


  31) International Advisory Board, the 3rd International Conference on Smart Materials, Structures and
      Systems (2007-2008)
  32) International Organizing Committee, Symposium on Innovative Polymers for Controlled Delivery,
      Suzhou, China, September 14-17, 2010.
  33) Nominations Committee for Controlled Release Society, 2010-2011.
  34) Symposium Co-Chairman , 4th International Advanced Biomaterials Symposium 2013, September 28-
      October 2, 2013, Changchun, China.
  35) International Committee of the Athens Congress on Computational-Experimental, Scientific-Regulatory
      Advances in Drug Discovery, Formulation Strategies, Drug Delivery, ADMET for Small Molecules
      (Generics) and Biotechnological (Biosimilar) Drugs, Athens, Greece, May 30-June 1, 2015.
  36) The Annual Meeting Programme Committee for the Controlled Release Society conference in 2015,
      Edinburgh, Scotland, July 25-29, 2015.
  37) The nominating committee of the Controlled Release Society, 2016-2017.
  38) The nominating committee of the Controlled Release Society, 2017-2018.


  Meeting Organizer
  1) The 1989 Scanning Microscopy Meeting on "Colloidal gold: quantitative labeling and new
     applications," held in Salt Lake City, UT, on May 1-5, 1989.
      Co-organizer: Dr. Ralph Albrecht, University of Wisconsin.
  2) The 1994 ACS National Meeting on "First International Symposium on Biorelated Polymers,"
     sponsored by the Division of Polymer Chemistry, held in Washington, D.C., on August 21-25, 1994.
      Co-organizers: Dr. Raphael Ottenbrite, Virginia Commonwealth University, and Dr. Samuel Huang,
      University of Connecticut.
  3) Organizer for the workshops on "Particulate Drug Delivery Systems" and "Development of Hydrogel
     dosage forms" of the 1996 Controlled Release Society Meeting in Kyoto, Japan on July 11-12, 1996.
  4) A member of the organizing committee for the First Asian International Symposium on Polymeric
     Biomaterials Science, held in Ishikawa, Japan on May 14-16, 1997.
  5) KSP and CRS Joint Symposium on Recent Advances in Drug Delivery and Biomaterials, held in Seoul,
     Korea on September 24-26, 1997.
      Program co-chairman: Seo Young Jeong
  6) The 1998 Controlled Release Society Meeting, held in Las Vegas on June 22-24, 1998.
      Program co-chairman: Russell Potts.
  7) Program Chairman for "Recent Advances in Controlled Drug Delivery," in The WorldPharm98, held in
     Philadelphia, PA on September 22-24, 1998.
  8) American Chemical Society Symposium on "Drug Delivery in the 21st Century" sponsored by the
     Division of Polymer Chemistry, held in Anaheim, CA on March 21-25, 1999.
      Co-organizer: Randall Mrsny.
  9) The Controlled Release Society Winter Symposia and 11th International Symposium & Exposition on
     Recent Advances in Drug Delivery Systems, held in Salt Lake City, UT on March 3-6, 2003.
      Co-organizers: Jindrich Kopecek, James Anderson, Martyn Davies, Sung Wan Kim.


                                                                                                     Page 81
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1049 of 1374 PageID #:
                                     27554


  10) The workshops on "CMC Regulatory Issues for Controlled Release Parenterals," of the 2006
      Controlled Release Society Meeting in Vienna, Austria on July 22, 2006. Co-organizer: Diane
      Burgess.
  11) International Symposium on Recent Advances in Drug Delivery, held in Salt Lake City, UT on
      February 26-28, 2007.
  Co-Chairmen: David Granger and You Han Bae.
  12) Program Chairman of the Annual Meeting of the Society for Biomaterials held in Chicago, IL, 2007.
  13) Program Chair for the pharma themes (Chemistry for Health: Catalyzing Translational Research) for
      the ACS Annual Meeting, held in Philadelphia, PA, in August 2008.
  14) International Symposium on Recent Advances in Drug Delivery, held in Salt Lake City, UT on
      February 15-17, 2009.
  Co-Chairmen: David Granger and You Han Bae.
  15) Drug Delivery and Cancer: Challenges and New Directions for Cancer Therapy, held in West Lafayette,
      IN on October 10-11, 2011,
     Co-Chairmen: Alex Wei, Donald Berstrom, and Kinam Park.
  16) Chair, the Annual Meeting Programme Committee for the Controlled Release Society conference in
      2016, Seattle, WA, USA, July 16-20, 2016.
  17) Co-Chair, Randy Mrsny, Kinam Park, Isabelle Aubert, and Cornell Stamoran, Chairs. Non-invasive
      Delivery of Macromolecules Conference 2017, San Diego, CA, USA, February 21-24, 2017.


  Chairman at Meetings
  1) Chairman of a section on "Artificial Surfaces" at the 1986 Scanning Electron Microscopy Meeting,
     held in New Orleans, LA, on May 5-9, 1986.
  2) Chairman of a section on "Bioadhesives" at the 14th International Symposium on Controlled Release of
     Bioactive Materials, held in Toronto, Canada, on August 2-5, 1987.
  3) Chairman of a session on "Ancillary and Correlative Techniques II - Labeling," at The 7th Pfefferkorn
     Conference on Science of Biological Specimen Preparation, held in Guildford, England, on September
     12-16, 1988.
  4) Chairman of a section on "Biopharm I" at the 17th International Symposium on Controlled Release of
     Bioactive Materials, held in Reno, NV, on July 22-25, 1990.
  5) Chaiman of a session on "Vascular Prosthesis" at the 38th Annual Meeting of American Society for
     Artificial Internal Organs, held in Nashville, TN, on May 7-9, 1992.
  6) Chairman of a session on "Fourth International Symposium on Polymeric Drugs and Drug Delivery
     Systems" at the 204th ACS National Meeting, held in Washington, D.C., on August 24, 1992.
  7) Co-Chairman of a session on "Polymers of Biological and Biomedical Significance" at the 204th ACS
     National Meeting, held in Washington, D.C., on August 26, 1992.
  8) Co-Chairman of a session on "Bioadhesives" at the AIChE Annual Meeting, held in Miami Beach, FL,
     on November 4, 1992.
  9) Co-Chairman of a session on "Mathematical and Computer Modeling" at the 22nd International
     Symposium on Controlled Release of Bioactive Materials, held in Seattle, WA, on July 30-August 2,
     1995.



                                                                                                    Page 82
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1050 of 1374 PageID #:
                                     27555


  10) Co-Chairman of a session on "Biomaterials and Drug Delivery" at the 42nd Annual Conference of
      American Society for Artificial Internal Organs, held in Washington, D.C., on May 3, 1996.
  11) Chairman of a session on "Transdermal Products Development" at the Third International Symposium
      on Biomaterials and Drug Delivery Systems, held in Taejeon, Korea, on July 4-5, 1996.
  12) Co-Chairman of a section on "Agriculture/Veterinary Applications 1 - Session II" at the 23rd
      International Symposium on Controlled Release of Bioactive Materials, held in Kyoto, Japan, on July
      7-10, 1996.
  13) Chairman of a session on "Biorelated Polymers: Advances in Polymeric Drugs and Drug Design" at the
      212th American Chemical Society National Meeting, held in Orlando, FL, on August 25-29, 1996.
  14) Chairman of a session on "Polymer Design I" at the 8th International Symposium on Recent Advances
      in Drug Delivery Systems, held in Salt Lake City, UT, on February 24-27, 1997.
  15) Chairman of 7 sessions of "Recent Advances in Controlled Drug Delivery" at The WorldPharm98, held
      in Philadelphia, PA, on September 22-24, 1998.
  16) Chairman of a session on "Polymeric Carriers" at the 8th International Symposium on Recent
      Advances in Drug Delivery Systems, held in Salt Lake City, UT, on February 19-22, 2001.
  17) Chairman of a session on "Issues in Protein Microencapsulation" at the AAPS Conference on Advances
      in Pharmaceutical Processing, held in Parsippany, NJ, on June 19-20, 2003.
  18) Co-Chairman of a session on "Colloidal Drug Carriers" at the 32nd Annual Meeting of the Controlled
      Release Society, held in Miami, FL, on June 18-22, 2005.
  19) Co-Chairman of a session on “Industrial Session and Roundtable: From Bench to Bedside” at the
      NanoDDS 10, held in Omaha, NE, on Oct. 3-5, 2010.
  20) Co-Chairman of a session on “New Concepts in Polymer Gene/drug/RNAi Delivery Systems” (SO51-
      16.2) at the 9th World Biomaterials Congress, held in Chengdu, China on June 3, 2012.
  21) Co-Chairman of a session on “Preparation and Biomedical Applications of Bioactive Polymer
      Materials” (SO52-33 & SO64-33) at the 9th World Biomaterials Congress, held in Chengdu, China on
      June 3, 2012.
  22) Chairman of a Plenary Session by Dr. Kenzo Takada at the Controlled Release Society Meeting in
      Honolulu, Hawaii, July 22, 2013.
  23) Co-Chairman of a session on Parenteral Sustained Release Drug Delivery at the Controlled Release
      Society Meeting in Honolulu, Hawaii, July 22, 2013.
  24) Chairman of a session on Blood-Brain Barrier at the Non-invasive Delivery of Macromolecules
      Conference 2017, San Diego, CA, USA, February 22, 2017.
  25) Co-chairman of Session 4, Fifth Symposium of Innovative Polymers for Controlled Delivery, Suzhou,
      China, September 16, 2018.


  Teaching Responsibility
  1)   IPPH 363: Basic Pharmaceutics II: Controlled release drug delivery systems (1986-2006, 2009)
  2)   IPPH 581: Disperse Systems: physicochemical and thermodynamic properties of polymers used in the
       pharmaceutical area. (1986-1996)
  3)   IPPH 669: Rate Processes: Rate processes occurring in biological systems. (1987-1995)
  4)   BMS 517A: Tissue engineering (on biomaterials and drug delivery) (2000)
  5)   ChE 697C: Biomaterials Science (on biomaterials and drug delivery) (2001)

                                                                                                    Page 83
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1051 of 1374 PageID #:
                                     27556


  6)   IPPH 690W: (BME695K): Polymers in Pharmaceutical and Biomedical Systems (2000 - 2014)
  7)   ChE 461: Biomedical Engineering (2008 - 2018)
  8)   Engr 103: Introduction to Engineering Practice (2008 - 2018)
  9)   BME 290: Frontiers in Biomedical Engineering (2010)
  10) IPPH 100: Orientation Course (2017 - 2018)
  11) BME 295/299: BME Research Scholars I (2017)
  12) BME 489/490: BME Senior Design (2018)
  13) BME 695K: Polymers in Biomedical and Pharmaceutical Systems (2016 - )


  Thesis Supervision
  1) Donghao Robert Lu - "Protein behavior at the solid-liquid interface."
     He graduated with a Ph.D. degree in August 1990 to become Assistant Professor at Idaho University.

  2) Fei-Wen Mao - "Polymer grafting and steric repulsion."
     She graduated with a M.S. degree in April, 1990.

  3) Waleed S.W. Shalaby - "Enzyme-digestible hydrogels for oral drug delivery"
     He graduated with a Ph.D. degree in July 1992. He continued his education at the School of Medicine
     of the University of South Carolina and obtained his M.D. degree in 1996.

  4) Mansoor M. Amiji - "Steric repulsion by PEO/PPO/PEO block copolymers"
     He graduated with a Ph.D. degree in August 1992 to become Assistant Professor at School of
     Pharmacy, Northeastern University.

  5) Kalpana R. Kamath - "Albumin grafting by -irradiation"
     She graduated with a Ph.D. degree in August 1993 to become Assistant Professor at School of
     Pharmacy, University of South Dakota.

  6) Samuel J. Lee - "Synthesis of sol-gel phase-reversible hydrogels sensitive to glucose"
     He graduated with a Ph.D. degree in December 1994 to work as a research scientist at DuPont
     Biomedical.

  7) Timothy B. McPherson - "Prevention of protein adsorption by PEO surface modification"
     He graduated with a Ph.D. degree in December 1995. After working as a postdoc in Bioengineering
     Department of Purdue University, he became Assistant Professor at College of Pharmacy, Saint Louis
     University.

  8) Aiman A. Obaidat - "Characterization of glucose dependent gel-sol phase transition of the polymeric
     glucose-concanavalin a hydrogel"
     He graduated with a Ph.D. degree in June 1996 to become Assistant Professor at School of Pharmacy.
     Jordan University of Science and Technology, Irbid, Jordan.

  9) Jun Chen - "Superporous hydrogels: Synthesis and applications"
     He graduated with a Ph.D. degree in January 1997 to work as a research scientist at Merck.

  10) Rosalind Jackson - "Preparation of alginate microparticles by emulsification for oral vaccine delivery"
      She graduated with a Ph.D. degree in May 1997 to work as a research scientist at McNeil Consumer
      Products Company.

                                                                                                       Page 84
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1052 of 1374 PageID #:
                                     27557



  11) Seongbong Jo - “Synthesis of applications of silanated poly(ethylene glycol)s"
      He graduated with a Ph.D. degree in May 1998.

  12) Argaw Kidane - "PEO grafting on biomaterial surfaces using gamma-irradiation"
      He graduated with a Ph.D. degree in May 1996 to work at Upjohn Company.

  13) Tonglei Li - “Fractal analysis of surface roughness and study of etching mechanism of acetaminophen
      single crystals"
      He graduated with a Ph.D. degree in April 1999 and became an Assistant Professor at University of
      Kentucky.

  14) Richard Gemeinhart - "Properties of superporous hydrogels for drug delivery"
      He graduated with a Ph.D. degree in 2000 and became an Assistant Professor at University of Illinois at
      Chicago.

  15) Jung Ju Kim - "Glucose-sensitive phase-reversible hydrogels"
      He graduated with a Ph.D. degree in 2001 and became a group leader at Pacific Corporation in Korea.

  16) Nam-Jin Baek - "Drug delivery from stents"
      Graduated with a Ph.D. degree in July 2002 and became a group leader at Samyang Research Center-
      USA.

  17) Hong Wen-"Atomic force microscopic examination of crystal dissolution patterns."
      Graduated with a Ph.D. degree in Septemer 2002. Wyeth Pharmaceutical Inc.

  18) Yong Qiu - “Development of elastic superporous hydrogels.”
      Graduated with a Ph.D. degree in December 2002 and is now with IMPAX Laboratories, Inc.

  19) Yoon Yeo-"Solvent exchange method- a novel microencapsulation technique."
      Graduated with a Ph.D. degree in November 2003 and is now on the faculty at Purdue University.

  20) Mark E. Byrne (NSF IGERT Fellow, Department of Chemical Engineering) - "Glucose sensitive
      molecules: Applications to biosensors" (Co-advisor with Professor Nicholas Peppas at Department of
      Chemical Engineering).
      Graduated with a Ph.D. degree in 2003 and is now an Assistant Professor at Auburn University.

  21) Yourong Fu - “Novel method of making fast dissolving tablets”
      Graduated with a Ph.D. degree in 2004 and is now with Akina, Inc.

  22) David Henthorn (NSF IGERT Fellow, Department of Chemical Engineering) - "Modeling of novel
      multi-methacrylate polymerization" (Co-advisor with Professor Nicholas Peppas at Department of
      Chemical Engineering).
      Graduated with a Ph.D. degree in 2004. Assistant Professor at University of Missouri-Rolla.

  23) Kimberly Hayden (NSF IGERT Fellow, Department of Chemical Engineering) - "Effect of particle
      surface characteristics on particle transport" (Co-advisor with Professor Jennifer Sinclair at Department
      of Chemical Engineering).
      Graduated with a Ph.D. degree in 2003 and is now an Assistant Professor at University of Missouri-
      Rolla.




                                                                                                        Page 85
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1053 of 1374 PageID #:
                                     27558


  24) Jay Blachard (NSF IGERT Fellow, Department of Biomedical Engineering) - "Controlled drug
      delivery using pH-sensitive hydrogels" (Co-advisor with Professor Nicholas Peppas at Department of
      Chemical Engineering).
      August 2000 - December 2002 (Moved to University of Texas at Austin).

  25) Grace Jun-Park (NSF IGERT Fellow, Department of Pharmaceutics) - “Surface modified
      PLGA/carbon nanofiber composites enhance articular chondrocyte functions” (Co-advisor with
      Professor Tom Webster at Department of Biomedical Engineering).
      Graduated with a Ph.D. degree in December 2005 and is with Becton, Dickinson & Co. (BD) at
      Franklin Lakes, NJ.

  26) Seonghoon Jeong- “Sustained release of fast-melting tablets using various polymer coated ion-
      exchange resin complexes”
      Graduated with a Ph.D. degree in 2005. Wyeth Pharmaceuticals
      Professor at Busan National University in Korea.

  27) Connie Paul (NSF IGERT Fellow, Department of Pharmaceutics)- “The microenvironment-controlled
      encapsulation (mice) process for drug delivery” Co-advisor with Professor Paul Robinson at School of
      Veterinary Sciences).
      Graduated with a Ph.D. degree in August 2006 and is currently an associate scientist with Elan
      Pharmaceuticals.

  28) Eunah Kang-“Drug eluting stent and its characterization by coherent anti-Stokes Raman scattering
      microscopy”
      Graduated with a Ph.D. degree in Biomedical Engineering in 2007
      A postdic at Korea Institute of Science and Technology.

  29) Mingli Ye- “Factors controlling the microcapsules prepared by the solvent exchange method”
      Graduated with a Ph.D. degree in 2008.
      A postdoctoral research associate with the Engineering Research Center for Structure Organic
      Particulate Systems, School of Chemical Engineering, Purdue University.

  30) Kwang Su Seo - "Novel ultrasonic atomizer approach for making microcapsules"
      Graduated with a master’s degree in Biomedical Engineering in 2006.
      A Ph.D. graduate student at University of Akron.

  31) Kumar Vedantham - "Development of two-drug eluting stents"
      August 2005 - October 2009
      Postdoc training at Mechanical Engineering and Engineering Science Department, The University of
      North Carolina at Charlotte.

  32) Somali Chaterji - "Endothelial cell culture on smooth muscle cell surface"
      August 2005 - December 2009.

  33) Ji Young Kim - "Hydrotropic solubilization of poorly soluble drugs"
      January 2006 -August 2009
      LG Life Science.

  34) Jutarat Kitsongsermthon - "Multiple drug release from stents"
      August 2006 –October 2011.

  35) Namho Kim - “Drug release for promoting endothelial cell growth”

                                                                                                     Page 86
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1054 of 1374 PageID #:
                                     27559


      August 2008 - July 2010.

  35) Ying Lu- “Drug-eluting stents using nanofabricated drug crystals”
      July 2009 - 2013.

  36) Yuanzu He- “Effect of microparticle shape and size on cell endocytosis”
      July 2010 - 2012.

  37) Crystal Soo Jung Shin: “Nanofabrication of anticancer drug delivery systems”
      January 2010 - June 2014.

  38) Matthew McDermot: "An evaluation of tetramethyl orthosilicate as a vehicle for anti-inflammatory
      delivery after microelectrode implantation"
      July 2011 - present (Co-advisor: Professor Kevin Otto).

  39) Mark Hamilton- “Blood glucose detection from exhaled breath condensate”
      May 2012 - May 2014 (Co-advisor: Professor Ann Rundell).

  40) Ben Kline - “Interplay between polymer and solvent in microparticle formulation”
      July 2012 - May 2014.

  41) Heui Chang Lee- “Device design factors for enhancing the functionality of chronic intracortical
      microelectrodes”
      July 2012 - December 2016 (Co-advisor: Professor Kevin Otto).

  Post-docs and visiting scientists

  1) Professor Chang-Koo Shim, Ph.D., November, 1988 - October, 1989.
  2) Yin-Chao Tseng, Ph.D., July, 1989 - June, 1992.
  3) Annamaria Paparella, Ph.D., October, 1993 - May, 1994.
  4) Professor Sung-Ju Hwang, Ph.D., June, 1996 - June, 1998.
  5) Jin-Chul Kim, Ph.D., July, 1997 - June, 1999.
  6) Professor Ki-Young Lee, Ph.D., June, 1998 - September, 1998.
  7) Won-Moon Choi, Ph.D. October, 1998 - September, 2000
  8) Professor Jin-Ho Lee, Ph.D. March, 1999 - February, 2000
  9) Hasoo Seong, Ph.D. November 1999 - November 2000
  10) Yong Keun Chang, Ph.D., March 2000 - August 2000
  11) Ghanashyam Acharya, Ph.D. March 2000 - February 2001
  12) Jaehwi Lee, Ph.D. April 2000 - February 2004
  13) Dukjoon Kim, Ph.D. January 2001- July 2002
  14) Sang Cheon Lee, Ph.D. March 2001- December 2003
  15) Hossein Omidian, Ph.D., March 2001- April 2002
  16) Shi Cheng Yang, Ph.D., May 2001- June 2003
  17) Tooru Ooya, Ph.D., September 2001- September 2002
  18) Tomohirro, Konno, October, 2001
  19) Seon Haeng Cho, Ph.D., October 2001- December 2002

                                                                                                        Page 87
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1055 of 1374 PageID #:
                                     27560


  20) Jong-Duk Kim, Ph.D. October 2001-September 2002
  21) Byoung Yoon Kim, December 2001 - June 2002
  22) Seung Rim Yang, July 2002 - December 2002
  23) Jae Hyun Jeong, July 2003-December 2003
  24) Susumu Kimura, Ph.D., August 2003-February 2005
  25) Kang Moo Huh, Ph.D., December 2003 - October 2004
  26) Jae Hyung Park, Ph.D., March 2004 - August 2005
  27) Ji-Young Kim. M.S., June 2004 - January 2005
  28) Sangyoup Lee, June 2004 – June 2006
  29) Woo-Kyung Lee, Ph.D., July 2004 - February 2005
  30) Dae Keon Choi, Ph.D., September 2004 - January 2006
  31) Bong Sik Jeon, March 2005 - August 2005
  31) Il Keun Kwon, Ph.D., March 2005 - February 2007
  32) Woo Sun Shim, Ph.D., August 2005 - September 2006
  33) Seonghoon Jeong, Ph.D., December 2005 - March 2006
  34) Je Kyo Jeong, Ph.D. March 2006 - September 2006
  35) Hatem Hegazy, March 2006 - September 2006
  36) Sungwon Kim, Ph.D., August 2006 – September 2011
  37) Xiaohong Wei, Ph.D., October 2006 - September 2007
  38) Jong-Ho Kim, Ph.D. March 2007 - June 2008
  39) Oju Jeon, Ph.D., April 2007 – March 2008
  40) Yuuki Takaishi, October 2007 – September 2008
  41) Ghanashyam Acharya, Ph.D. September 2007 –March 2011
  42) Kyungmin Shin. August 2008 - July 2009
  43) Kyeongsoon Park, Ph.D. August 2008 - July 2009
  44) Nazgul Myzhanova, October - November 2008
  45) Ayauzhan Tumabayeva, October - November 2008
  46) Da-Won Oh. February 2009 - August 2009
  47) Sungwon An. May 2009 - April 2010
  48) Yeon Hee Yun, July 2009 - November 2009
  49) Yoshio Kuno, Ph.D., October 2009 - September 2010
  50) Professor Sung Soo Han, Ph.D. February 2010 - January 2011
  51) Jung Min Cho, May 2010 - July 2011
  52) Ki Young Choi, Ph.D.. August 2010 - July 2011
  53) Byung Kook Lee, Ph.D., January 2011- August 2017
  54) Yeon Hee Yun, Ph.D., May 2011 – January 2018
  55) Professor Wenping Wang, Ph.D., November 2011 - November 2012
  56) Byung-Dong Hahn, Ph.D., February 2012 – January 2013
  57) Professor Yuhua Ma, M.S., March 2012 – February 2013
  58) Professor Shengjiu Gu, Ph.D., March 2012 - September 2012

                                                                           Page 88
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1056 of 1374 PageID #:
                                     27561


  59) Professor Senlin Shi. Ph.D., June 2012 - May 2013
  60) Professor Zhongqiong Qu, Ph.D., August 2012 -July 2013
  61) Professor Nian-Ping Feng, Ph.D., August 2012 - July 2013
  62) Professor Fei Qiu, Ph.D., September 2012 - August 2013
  63) Jinhyun Hannah Lee, Ph.D., March 2013 - February 2014.
  64) Professor Juqun Xi, Ph.D., August 2013 – August 2014
  65) Professor Xueying Yan, Ph.D., February 2014 – January 2015
  66) Yongjuan Shi, September 2014 - September 2015
  67) Professor Xu Lu, Ph.D., October 2014 - October 2015
  68) Andrew Otte, Ph.D., October 2014 – August 2019
  69) Youngnam Lee, M.S., November 2014 - October 2016
  70) Bong Kwan Soh, M.S., November 2014 – October 2019
  71) Chang Geun Song, M.S., November 2014 - December 2015
  72) Yahira Baez, Ph.D., November 2014 - October 2016
  73) Professor Ming-Tao Zhang, PhD, December 2014 - August 2017
  74) Seungman Park, Ph.D., December 2014 - November 2015
  75) Ayauzhan Tumabayeva, M.S., January 2015 - December 2015
  76) Professor Zhuangzhi Zhi, Ph.D., January 2015 - January 2016
  77) Ellina Mun, Ph.D., November 2015 - September 2017
  78) Daekoo Woo, M.S., October 2016 - August 2017
  79) Haoying Yu, M.S., Februay 2017 - June 2017
  80) Gwang Heum Yoon, M.S., October 2016 -
  81) Dijia Yu, M.S., November 2017 - November 2018
  82) Shweta Sharma, Ph.D., February 2018 -
  83) Farrokh Sharifi, Ph.D., August 2018 -

  Manuscript Reviews for Journals

     ACS Advanced Chemistry Series
     Acta Anatomica
     Analytical Chemistry
     American Journal of Pathology
     American Journal of Transplantation
     Bioconjugate Chemistry
     Biomacromolecules
     Biomaterials
     Biotechnology and Bioengineering
     Colloids and Surfaces
     Computational and Theoretical Polymer Science
     CRC Critical Reviews
     Eur. J. Pharmceutical Sci.
     Eur. J. Pharmaceutics & Biopharmaceutics
     European Polymer Journal
     Fundamental and Applied Toxicology
     IEEE Transaction on Biomedical Engineering

                                                                           Page 89
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1057 of 1374 PageID #:
                                     27562


     International Journal of Cancer
     International Journal of Pharmaceutics
     Journal of Adhesion
     Journal of Applied Polymer Science
     Journal of American Chemical Society
     Journal of Bioactive and Compatible Polymers
     Journal of Biomaterials Science-Polymer Edition
     Journal of Biomedical Materials Research
     Journal of Colloid and Interface Science
     Journal of Controlled Release
     Journal of Drug Targeting
     Journal of Membrane Science
     Journal of Pharmaceutical Science
     Journal of Physical Chemistry. Letters Section
     Journal of Polymer Science. Part A: Polymer Chemistry
     Langmuir
     Macromolecules
     Molecular Therapy/Genomics
     NanoLetters
     Nature Biotechnology
     Nature Nanotechnology
     Polymer
     Pharmaceutical Development and Technology
     Pharmaceutical Research
     PharmSciTech
     Proceedings of the National Academy of Sciences, USA
     Reactive and Functional Polymers
     Scanning Microscopy
     Separation Science and Technology
     Trends in Polymer Science




                                                                           Page 90
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1058 of 1374 PageID #:
                                     27563




                         EXHIBIT F
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1059 of 1374 PageID #:
                                     27564


                                                                          Page 1

   1          UNITED STATES DISTRICT COURT
   2          DISTRICT OF DELAWARE
   3          -----------------------------------x
   4          Par PHARMACEUTICAL, INC.,
              Par STERILE PRODUCTS, LLC and
   5          ENDO Par INNOVATION COMPANY, LLC,
   6                                         Plaintiffs,
                                                          Civil Action No.
   7                    -against-                              18-823-CFC
   8          EAGLE PHARMACEUTICALS,
   9                                         Defendant.
 10           -----------------------------------x
 11                                          February 11, 2019
                                             9:16 a.m.
 12
 13


 14
 15
 16
 17                Videotaped Deposition of DR. LEONARD J. CHYALL,
 18           Ph.D., taken by Plaintiff, pursuant to Notice, at
              the offices of Kirkland & Ellis, LLP, 601
 19           Lexington Avenue, New York, New York, before
              William Visconti, a Shorthand Reporter and Notary
 20           Public within and for the State of New York.
 21
 22
 23
 24
 25

                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1060 of 1374 PageID #:
                                     27565


                                                                        Page 38

   1          things?
   2                             MR. LASKY:         Objection to the form,
   3                    argumentative.
   4                    A.       I have expertise in many things,
   5          that is true.
   6                    Q.       You're not registered to practice
   7          before the U.S. Patent and Trademark Office,
   8          correct?
   9                    A.       That's correct.
 10                     Q.       You're not a lawyer; correct?
 11                     A.       No.
 12                     Q.       You're not an expert in patent
 13           law; correct?
 14                     A.       No.
 15                     Q.       You're not an expert in patent
 16           prosecution, correct?
 17                     A.       Correct.
 18                     Q.       Have you ever been a Patent
 19           Examiner?
 20                     A.       No.
 21                     Q.       Are you familiar with the training
 22           every Patent Examiner receives?
 23                     A.       I have some familiarity with that,
 24           yes.
 25                     Q.       The patent law concepts and rules

                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1061 of 1374 PageID #:
                                     27566
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1062 of 1374 PageID #:
                                     27567




                         EXHIBIT G
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1063 of 1374 PageID #:
                                     27568
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1064 of 1374 PageID #:
                                     27569
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1065 of 1374 PageID #:
                                     27570
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1066 of 1374 PageID #:
                                     27571
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1067 of 1374 PageID #:
                                     27572
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1068 of 1374 PageID #:
                                     27573




                 Thus, this same analysis applies to the impurity limitations of the ’209 and ’785

  patents.

         150.    Dr. Kirsch undercuts his infringement analysis by stating that

                                                                                              with

  regard to impurities. Kirsch Rebuttal ¶ 158. At the same time, Dr. Kirsch relies only on




  VI.    THE WITHHELD PRIOR ART REFERENCES AND INFORMATION ARE
         MATERIAL

         151.    I understand that a preponderance of the evidence standard is applied by the

  examiner during the prosecution of applications before the Patent and Trademark Office.

  Furthermore, I understand that the burden of proving infringement is also a preponderance of the

  evidence.

         A.      The False Declarations Regarding the April 2014 Vasostrict® Label Are
                 Material

         152.    As set forth in my opening report, the April 2014 Vasostrict® Label was excluded

  as prior art during prosecution of the ’239 patent (and later during prosecution of the remaining

  patents-in-suit) solely because of the Kannan and Bonomi-Huvala Declarations, which

  represented that Vinayagam Kannan and Matthew Kenney invented the subject matter of the

  April 2014 Vasostrict® Label cited by the Examiner in her rejection. These Declarations were

  false, however, and the inventors did not invent that subject matter.

         153.    Dr. Kirsch recognizes that the Kannan and Bonomi-Huvala Declarations were

  filed and resulted in removal of the rejection over the April 2014 Vasostrict® Label. Kirsch


                                                  56
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1069 of 1374 PageID #:
                                     27574
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1070 of 1374 PageID #:
                                     27575



         157.    Furthermore, Dr. Kirsch’s




                                                                Kirsch Rebuttal ¶ 409. Again, this

  statement is contradicted by the fact that Dr. Kirsch relies on just

                                                                      despite evidence from that and

  other batches to the contrary.

         158.    In addition, both Matthew Kenney, a named inventor, and Michelle Rennwald, a

  Par employee responsible for quality control and stability testing, testified



  Kenney Dep. 108:22–109:7; Rennwald Dep. 203:10–21. Thus, Dr. Kirsch’s argument that



         159.    Dr. Kirsch is incorrect regarding the conditions for the stability testing I cited. As

  I explained in my Opening Report, original Vasostrict® met the degradation products limitations

  initially as well as after at least three months of room temperature storage. See, e.g. PAR-

  VASO_0073585–609. Thus, I rely not just on refrigerated storage results for Vasostrict®, but

  also                                                          Furthermore, to the extent the actual

  testing is relevant to the patentability of the ’239 patent claims, not to mention

          as Dr. Kirsch asserts, then the inventors should have disclosed that information to the

  Examiner.

         160.    Dr. Kirsch’s final argument regarding the timing of the degradation products

  limitation is inconsistent with the Examiner’s findings and analysis. The Examiner found that

  the April 2014 Vasostrict® Label disclosed the other limitations of the independent claim,




                                                   58
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1071 of 1374 PageID #:
                                     27576



  including pH, as well as each of the dependent claim limitations directed to particular

  vasopressin degradation products by inherency. PAR-VASO-0008327. Dr. Kirsch does not

  explain how this Label can disclose inherently each of the specific degradation products at the

  proper time, to the satisfaction of Examiner, but not the degradation products limitation

  discussed by Dr. Kirsch here. Kirsch Rebuttal ¶ 409. While Dr. Kirsch

                                                                                        he makes no

  attempt to perform the same evaluation of Eagle’s ANDA product on infringement. There is also

  no basis to impose additional requirements beyond what the Examiner looked for to conclude

  that the prior art, excluded pursuant to the false declarations, would not have been material to the

  Examiner.

         161.    In addition, in the inherency findings the Examiner made in rejecting the pending

  claims over the April 2014 Vasostrict® Label, the Examiner also found the 0–2% degradation

  products limitation disclosed inherently by PPC. PAR-VASO-0008426. The same analysis

  necessarily applies to the disclosure of the April 2014 Vasostrict® Label, which recites a

  narrower pH range than PPC that also overlaps with that of the ’239 patent claims. Compare

  PAR-VASO-0008426, with PAR-VASO-0008327.

         162.    Although unclear in Dr. Kirsch’s report, the April 2014 Vasostrict® Label’s pH

  of 3.4 to 3.6, would have anticipated the broader pH range of 3.5 to 4.1 as set forth in the ’239

  patent claims. Dr. Kirsch states that




                            Kirsch Rebuttal ¶ 404. This is incorrect because, unlike with the PPC,




                                                  59
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1072 of 1374 PageID #:
                                     27577



  the inventors would not have been able to show criticality over the narrower overlapping range

  in the Label, which was anticipatory.

                 2.      Asserted Patents

         163.    The April 2014 Vasostrict® Label was also material prior art with respect to the

  remaining patents-in-suit because it would have prevented the issuance of asserted claims from

  each of those patents for the reasons set forth above.

         164.    As I note above, given Par’s admissions about Eagle’s ANDA product, there can

  be no dispute that the formulation described by the April 2014 Vasostrict® is within the scope of

  the asserted claims in view of Par’s infringement allegations. If the April 2014 Vasostrict®

  Label does not disclose a formulation that expressly or inherently satisfies the composition

  limitations of the asserted patents, then

                                       must also not meet those limitations and therefore cannot

  infringe.

         165.    Dr. Kirsch’s Rebuttal Report confirms that




                        See, e.g., Kirsch Rebuttal ¶¶ 156–57, 178, 180, 182. In fact, Dr. Kirsch’s

  obviousness arguments are largely centered on his point that

                                                                                             See e.g.,

  Kirsch Rebuttal ¶¶ 166–69, 177–79. To the extent this is true, such prior art should have been

  available to the Examiner and not excluded based on the false declarations. An “optimized”

  prior art formulation that abuts (for the ’209 and ’785 patents) or is close (for the ’526 patent) to

  the claimed values would be important to the Examiner in evaluating the claims, particularly

  when Par was claiming that the pH values as claimed were critical to stability.


                                                   60
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1073 of 1374 PageID #:
                                     27578



         166.    Without consideration of the pH of Vasostrict® as taught by its Label, the

  information before the Examiner consisted only of a pH range that Dr. Kirsch contends a POSA

  would believe was not optimized, i.e., pH 2.5–4.5. Therefore, per Dr. Kirsch’s analysis, it would

  have appeared to the Examiner that the named inventors were the only ones to have tried to

  undertake the optimization the pH of vasopressin, and otherwise POSAs had little to no

  knowledge of the pH-dependent stability of vasopressin. Without such knowledge, the alleged

  stability benefits of the claimed pH were clearly more likely to have been considered unexpected

  and critical compared to the broader range in the art. But when the Label is considered, it is

  clear that vasopressin formulations had already been stabilized through pH investigations, and a

  region abutting or close to the claimed values found to be optimum. Proving that the claimed pH

  ranges were critical would have required significantly more evidence than was actually provided

  to the Examiner, and given that Dr. Kirsch has identified no such evidence, it is apparently

  unavailable. Thus, contrary to Dr. Kirsch’s opinions, Kirsch Rebuttal ¶ 404, the April 2014

  Vasostrict® Label is material prior art that was significantly closer to the asserted claims than the

  PPC reference, and in any event would have undermined the inventors’ criticality arguments.

         B.      Pitressin®

         167.    As explained above and in my Opening Report, Pitressin® was not only targeted

  to




         168.    In addition, the Examiner already found that similar prior art, including PPC and

  the April 2014 Vasostrict® Label, inherently disclosed the impurity limitations of the claims,




                                                   61
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1074 of 1374 PageID #:
                                     27579



  and Pitressin® would similarly have been found to do so, a conclusion for which Dr. Kirsch has

  no contradictory evidence.

         169.    The Examiner also found it would have been obvious to refrigerate a vasopressin

  formulation for the similar PPC reference, and a similar conclusion would also have applied to

  Pitressin®.

         170.    To the extent these findings would not have been made by the Examiner,

  Pitressin® still would have precluded the issuance of the asserted claims based on the same

  invalidity analysis set forth above. Furthermore, Dr. Kirsch’s Rebuttal Report suggests that even

  more information should have been disclosed to the Examiner, including impurity testing, to

  show that the prior art product met the impurity limitations that Par claims could only be

  achieved with the claimed formulation. Dr. Kirsch does not indicate that this information was

  provided to the Examiner.

         171.    Dr. Kirsch argues that

                                        .   If it that were true, as with the original Vasostrict®

  formulation, it should have been disclosed to the Examiner, as it would be closer prior art that

  what the Examiner had before her. The PPC reference, before the Examiner, disclosed what Dr.

  Kirsch contends

                                                                             Without disclosing the

  pH of Pitressin®, the inventors suggested that no attempts had been made to optimize the pH of

  Pitressin®, and the inventors’ work was truly beneficial. The inventors could not have made

  such assertions, which were critical to allowance of the claims, if the complete formulation of the

  prior art Pitressin® product had been disclosed.




                                                  62
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1075 of 1374 PageID #:
                                     27580



            C.     Vasostrict®

            172.   For similar reasons, the Vasostrict® testing discussed in my Opening Repot and

  above was material to patentability of the asserted claims. Indeed, Dr. Kirsch admits that

                                       was reflective of the product in the April 2014 Vasostrict®

  Label, Kirsch Rebuttal ¶ 423–24, a formulation that was specifically found by the Examiner to

  be material prior art and that the inventors avoided only through a false declaration. For the

  same seasons discussed above, that Vasostrict® product and would have invalidated the asserted

  claims.

            173.   Further, as noted, the Examiner already found during prosecution of the ’239

  patent that this formulation inherently disclosed the very impurities and their amounts that count

  towards the ranges in the ’209 and ’526 patent. Therefore, Vasostrict® at this pH also would

  have been found to inherently disclose the impurity limitations, as the April 2014 Vasostrict®

  Label and              are, to Dr. Kirsch, the same. See, e.g., Kirsch Rebuttal ¶ 423.

            174.   In addition, to the extent that the measured impurity levels of Vasostrict® are

  important to patentability, as Dr. Kirsch repeatedly suggests, then that data should have been

  disclosed to the Examiner. Dr. Kirsch does not indicate that it was.

            D.     Response to Dr. Kirsch’s Remaining ’239 Patent Opinions

                   1.     Pitressin®

            175.   Dr. Kirsch does not dispute that

                        Kirsch Rebuttal ¶¶ 412–417. In fact,




                                                                               Kirsch Rebuttal ¶ 414.

  Because, even according to Dr. Kirsch,


                                                   63
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1076 of 1374 PageID #:
                                     27581



                                     the inventors could not have salvaged patentability by resorting

  to criticality (or asserting that the claimed range had “good stability”).

         176.      Dr. Kirsch relies on the fact that



                                           Tis argument is contradicted by the fact that the Examiner

  already found that PPC and the April 2014 Vasostrict® Label inherently disclosed this limitation

  as well as the related dependent limitations of those claims. This same exact reasoning applies to

  Pitressin®, which also discloses the same chemical components of the claims and, but for

                                                                                                   is

  identical to the formulation in the April 2014 Vasostrict® Label. Therefore, if the Examiner had

  known about Pitressin®’s actual properties, this limitation would not have been found to confer

  patentability.

         177.      Furthermore, Dr. Kirsch contradicts himself by




                                                  As I have explained, I have evaluated whether

  Pitressin® as made and sold with BCN-sourced API satisfies the claims: I have looked to a

  stability study to show how these batches would behave over their shelf lives. Dr. Kirsch cannot

  now argue that this is somehow insufficient.

         178.      If the impurity results are important to whether Pitressin® invalidates the claims

  or not, then that data should have been disclosed to the Examiner during prosecution. Dr. Kirsch




                                                    64
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1077 of 1374 PageID #:
                                     27582



  does not even imply that such information was provided as part of a fulsome disclosure of the

  Pitressin® prior art.

         179.    In addition, Dr. Kirsch contends that

                                        If that were true, then the inventors should have disclosed its

  pH to the Examiner.

                 2.       Vasostrict®

         180.




                                                                                                 PAR-

  VASO_0028328. Therefore, it satisfies the claims of the ’239 patent and the inventors could not

  have avoided a rejection using criticality.

         181.    In addition, that batch would have been found to inherently disclose the

  limitations of the ’239 patent under the Examiner’s April 2014 Vasostrict® Label inherency

  analysis. Indeed, that prior art reference is the label for the same exact product, and Dr. Kirsch



                            Kirsch Rebuttal ¶ 423. If degradation products testing were actually

  important to materiality, then it should have been disclosed to the Examiner.

  VII.   ADDITIONAL STABILITY DATA FURTHER ESTABLISHES THAT EAGLE’S
         ANDA PRODUCT DOES NOT INFRINGE THE ASSERTED CLAIMS

         182.    I understand that additional stability data for Eagle’s ANDA product was recently

  made available.3    Contrary to Dr. Kirsch’s infringement opinions, and consistent with my



  3
      See, e.g., AMRIVAS0117042–45; AMRIVAS0117046–49; AMRIVAS0117050–53; AMRIVAS0117054–57;
      AMRIVAS0117058–61;      AMRIVAS0117062–65;    AMRIVAS0117066–69;    AMRIVAS0117070–71;


                                                    65
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1078 of 1374 PageID #:
                                     27583



  Dated: January 20, 2020

                                      __________________________________________

                                                   Kinam Park, Ph.D.
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1079 of 1374 PageID #:
                                     27584



                 IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF DELAWARE

   PAR PHARMACEUTICAL, INC.,              )
   PAR STERILE PRODUCTS, LLC, and         )
   ENDO PAR INNOVATION                    )
   COMPANY, LLC,                          )
                                          )   C.A. No. 18-823-CFC
               Plaintiffs,                )
                                          )
         v.                               )
                                          )
   EAGLE PHARMACEUTICALS INC.,            )
                                          )
               Defendant.                 )

                                 EXHIBIT 15.2.2

                       DEFENDANT’S OPPOSITION TO
                    PLAINTIFFS’ MOTION IN LIMINE NO. 2
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1080 of 1374 PageID #:
                                     27585



        Par asks the Court to parse through 100+ paragraphs of legitimate expert

  opinion to strike unidentified portions allegedly directed to “intent, motive, and state

  of mind.” The Court need not do so. Eagle agrees its experts will not testify to the

  ultimate questions of intent, motive, and state of mind.

        But to the extent Par seeks blanket exclusion of the cited paragraphs, it

  overreaches. Even Par’s cited cases make clear that experts may testify to materiality

  of prior art and information withheld during prosecution and facts from which intent

  to deceive may be inferred. In Medicines Co. v. Mylan Inc., an expert was precluded

  “from opining on what the Patent Office Examiner would have done or thought had

  she been given different information,” but was permitted to “opine as to what he

  believes would have been material to the patent examiner” and “discuss and disclose

  facts, without opining on what the Patent Office Examiner would have done or

  thought.” 2014 WL 1516599, at *4–5 (N.D. Ill. Apr. 17, 2014). Another expert was

  precluded from “testify[ing] as to whether the inventors actually had a specific intent

  to deceive the Patent Office,” but permitted to “identify certain facts from the file

  history and record to support an inference that the applicants acted with intent to

  deceive.” Medicines Co. v. Mylan Inc., 2014 WL 1758135, at *5 (N.D. Ill. May 2,

  2014). Par’s other cited cases―many outside the inequitable conduct context―are

  not contrary.




                                            -1-
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1081 of 1374 PageID #:
                                     27586



         Viewed in context, the paragraphs Par identifies1 either merely describe what

  the expert was asked to opine on,2 or comprise proper opinions on materiality and/or

  identification of facts supporting intent to deceive, including:

         • facts from the file histories and opinions on such;3

         • facts from Par’s documents and inventor depositions and opinions on
           such;4

         • opinions on materiality of prior art improperly withheld or disqualified,5
           including whether the inventors could have established criticality of the
           claimed pH over the withheld/disqualified references;6 and




  1
      Citations are to the exhibits in Par’s Motion.
  2
      Ex. A ¶9; Ex. E ¶377.
  3
      Ex. D ¶¶243-45, 248; Ex. E ¶¶388, 390; Ex. G ¶¶152-53, 156, 161, 168-69, 173,
      176, 181.
  4
      Ex. A ¶113; Ex. B ¶120; Ex. D ¶246; Ex. E ¶¶410-11.
  5
      Ex. D ¶¶47, 247, 249-53 (materiality for claimed clinical elements); Ex. E ¶¶379-
      92, 409-16, 420-28 (materiality for claimed formulation elements), 404-08, 417-
      19 (closeness of prior art); Ex. G ¶¶25, 37 (response to Par’s expert on motivation
      to optimize pH), 155-81 (response to Par’s expert on materiality).
  6
      Ex. A ¶¶83, 90 (criticality cannot overcome anticipation by April 2014
      Vasostrict® Label), 102, 111-12 (data in declarations do not support criticality),
      114, 118, 121, 124-25, 127, 130-32, 136, 141-46 (discussing data), 149, 155-56;
      Ex. B ¶¶12, 19, 21 (response to Par’s expert); Ex. E ¶¶393-95 (agreeing with Dr.
      Chyall on criticality), 396 (noting inventors never compared data submitted for
      criticality to stability data on the April 2014 Vasostrict® formulation), 397
      (discussing representations to FDA undermining criticality), 401-03 (discussing
      file history statements undermining criticality); Ex. G ¶53.


                                            -2-
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1082 of 1374 PageID #:
                                     27587
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1083 of 1374 PageID #:
                                     27588



   Date: May 11, 2020              POTTER ANDERSON & CORROON LLP
                                   By: /s/ Bindu A. Palapura
                                          David E. Moore (#3983)
                                          Bindu A. Palapura (#5370)
                                          Stephanie E. O’Byrne (#4446)
                                          Jennifer Penberthy Buckley (#6264)
                                          Hercules Plaza, 6th Floor
                                          1313 N. Market Street
                                          Wilmington, DE 19801
                                          Tel: (302) 984-6000
                                          dmoore@potteranderson.com
                                          bpalapura@potteranderson.com
                                          sobyrne@potteranderson.com
                                          jbuckley@potteranderson.com

                                   OF COUNSEL:

                                         Jay P. Lefkowitz, P.C.
                                         Jeanna M. Wacker
                                         Benjamin A. Lasky
                                         Sam Kwon
                                         Christopher J. Citro
                                         Matthew Lembo
                                         Ashley Cade
                                         KIRKLAND &ELLIS LLP
                                         601 Lexington Avenue
                                         New York, NY 10022
                                         Tel: (212) 446-4800

                                         Bryan S. Hales
                                         300 North LaSalle
                                         Chicago, IL 60654
                                         Tel: (312) 862-2000

                                         Attorneys for Defendant Eagle
                                         Pharmaceuticals Inc.
Case 1:18-cv-00823-CFC-JLH           Document 299          Filed 08/25/21    Page 1084 of 1374 PageID #:
                                            27589



                              CERTIFICATION OF COMPLIANCE

         The foregoing document complies with the type-volume limitation of this Court’s March

  2, 2020 form Scheduling Order For All Cases where Infringement is Alleged. The text of this

  brief, including footnotes, was prepared in Times New Roman, 14 point. According to the word

  processing system used to prepare it, the brief contains 735 words, excluding the case caption,

  signature block, table of contents and table of authorities.

  Date: May 11, 2020

                                                        /s/ Bindu A. Palapura__________
                                                        Bindu A. Palapura (Bar No. 5370)
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1085 of 1374 PageID #:
                                     27590



                 IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF DELAWARE



   PAR PHARMACEUTICAL, INC., PAR
   STERILE PRODUCTS, LLC and ENDO                   C.A. No. 18-cv-823-CFC
   PAR INNOVATION COMPANY, LLC,


                     Plaintiffs,
         v.

   EAGLE PHARMACEUTICALS INC.,


                     Defendant.


                                   EXHIBIT 15.2.3

     PLAINTIFFS’ REPLY TO PLAINTIFFS’ MOTION IN LIMINE #2 TO
     PRECLUDE STATE OF MIND TESTIMONY BY EAGLE’S EXPERTS
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1086 of 1374 PageID #:
                                     27591



        Eagle acquiesces to Par’s requests regarding state of mind testimony: “Eagle

  agrees its experts will not testify to the ultimate questions of intent, motive, and

  state of mind.” Mot.Opp. at 1. But Eagle misapprehends the scope of state of

  mind testimony. For inequitable conduct, “the analysis of th[e] but-for materiality

  requirement is from the perspective of the PTO.” See Ohio Willow Wood Co. v.

  Alps S., LLC, 735 F.3d 1333, 1345 (Fed. Cir. 2013). “In other words, the

  examiner’s perspective controls.” Kranos IP Corp. v. Riddell, Inc., 334 F. Supp.

  3d 907, 913 (N.D. Ill. 2018). Expert opinions about materiality necessarily go to

  the Examiner’s state of mind, and thus are precluded: “[t]he law of this district

  [Delaware] is clear that experts in patent cases may not opine … whether certain

  information was material to a pending patent application….’” Brigham &

  Women’s Hosp. Inc. v. Teva Pharms. USA, Inc., No. 08-464, 2010 WL 3907490, at

  *2 (D. Del. Sept. 21, 2010).

        Further, Eagle asserts that in addition to its now-admittedly improper

  opinions on intent, the cited paragraphs include proper opinions regarding the

  “facts from which intent to deceive may be inferred.” Mot.Opp. at 1. But that

  assertion is irrelevant to this MIL, because it goes beyond what Par seeks to

  preclude.




                                             1
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1087 of 1374 PageID #:
                                     27592



        Accordingly, the Court should preclude Eagle’s experts’ state of mind

  opinions (identified by paragraph in Par’s motion), including without limitation

  opinions on state of mind relating to materiality and intent.

   Dated: May 11, 2020                  Respectfully submitted,

                                        FARNAN LLP

                                        /s/ Brian E. Farnan
                                        Brian E. Farnan (Bar No. 4089)
                                        Michael J. Farnan (Bar No. 5165)
                                        919 N. Market St., 12th Floor
                                        Wilmington, DE 19801
                                        Telephone : (302) 777-0300
                                        Fax : (302) 777-0301
                                        bfarnan@farnanlaw.com
                                        mfarnan@farnanlaw.com

                                        Martin J. Black (admitted pro hac vice)
                                        Sharon K. Gagliardi (admitted pro hac vice)
                                        Brian M. Goldberg (admitted pro hac vice)
                                        DECHERT LLP
                                        Cira Centre
                                        2929 Arch Street
                                        Philadelphia, PA 19104
                                        Tel: (215) 994-4000
                                        martin.black@dechert.com
                                        sharon.gagliardi@dechert.com
                                        brian.goldberg@dechert.com

                                        Robert D. Rhoad (admitted pro hac vice)
                                        DECHERT LLP
                                        502 Carnegie Center
                                        Suite #104
                                        Princeton, NJ 08540
                                        Tel: (609) 955-3200
                                        robert.rhoad@dehcert.com


                                            2
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1088 of 1374 PageID #:
                                     27593



                                    Johnathan D.J. Loeb, Ph.D (admitted pro hac
                                    vice)
                                    DECHERT LLP
                                    2400 W. El Camino Real, Suite 700
                                    Mountain View, CA 94040-1499
                                    Tel: (650) 813-4995
                                    jonathan.loeb@dechert.com

                                    Blake B. Greene (admitted pro hac vice)
                                    DECHERT LLP
                                    300 W. 6th Street, Suite 2010
                                    Austin, TX 78701
                                    Tel: (512) 394-3000
                                    blake.greene@dechert.com

                                    Attorneys for Plaintiffs Par Pharmaceutical,
                                    Inc., Par Sterile Products, LLC, and Endo
                                    Par Innovation Company, LLC




                                        3
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1089 of 1374 PageID #:
                                     27594



                          CERTIFICATION OF COMPLIANCE

        The foregoing document complies with the type-volume limitation of this

  Court’s March 2, 2020 form Scheduling Order For All Cases where Infringement is

  Alleged. The text of this brief, including footnotes, was prepared in Times New

  Roman, 14 point. According to the word processing system used to prepare it, the

  brief contains 241 words, excluding the case caption, signature block, table of

  contents and table of authorities.



                                             /s/ Brian E. Farnan
                                             Brian E. Farnan (Bar No. 4089)
  Dated: May 11, 2020
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1090 of 1374 PageID #:
                                      27595
                                   CONFIDENTIAL




                                    EXHIBIT 16.1

                         EAGLE’S MOTION IN LIMINE NO. 1
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1091 of 1374 PageID #:
                                     27596



                 IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF DELAWARE

   PAR PHARMACEUTICAL, INC.,              )
   PAR STERILE PRODUCTS, LLC, and         )
   ENDO PAR INNOVATION                    )
   COMPANY, LLC,                          )
                                          )   C.A. No. 18-823-CFC
               Plaintiffs,                )
                                          )
         v.                               )
                                          )
   EAGLE PHARMACEUTICALS INC.,            )
                                          )
               Defendant.                 )

                                EXHIBIT 16.1.1

                 DEFENDANT’S MOTION IN LIMINE NO. 1
                TO PRECLUDE TESTIMONY REGARDING
              MATTERS ON WHICH PAR CLAIMED PRIVILEGE
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1092 of 1374 PageID #:
                                     27597



        Eagle moves to preclude Par from offering testimony at trial on certain matters

  relevant to Eagle’s unenforceability counterclaims over which Par claimed privilege

  in discovery. See Andover Healthcare, Inc. v. 3M Co., No. 13-843-LPS, 2016 WL

  6404111, at *2 (D. Del. Oct. 27, 2016) (excluding testimony on topics for which

  party asserted privilege during Rule 30(b)(6) deposition).

        Eagle asserts that Par’s named inventors, prosecuting attorney and regulatory

  officer committed inequitable conduct during prosecution of the Patents-in-Suit and

  parent ’239 patent by, inter alia, (1) submitting declarations falsely claiming the

  named inventors invented “all the subject matter” in the label for Par’s original

  Vasostrict® relied on by the Examiner to reject the pending claims; (2) withholding

  material information about the pH of prior art vasopressin formulations; and (3)

  withholding information that undermines the inventors’ claims to criticality of the

  pH ranges recited in the asserted claims. (See D.I. 136 ¶¶ 60-157, 194-353, 427-34,

  439-42.)

        During depositions,

                                But it is well-established that a party may not use

  privilege “as both a sword and a shield.” Andover, 2016 WL 6404111, at *2; see

  also Berckeley Inv. Grp., Ltd. v. Colkitt, 455 F.3d 195, 222 (3d Cir. 2006). A party

  cannot “divulge whatever information is favorable to the client’s position and assert

  the privilege to preclude disclosure of the detrimental facts.” Princeton Digital



                                           1
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1093 of 1374 PageID #:
                                     27598
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1094 of 1374 PageID #:
                                     27599
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1095 of 1374 PageID #:
                                     27600



   Date: May 11, 2020              POTTER ANDERSON & CORROON LLP
                                   By: /s/ Bindu A. Palapura
                                          David E. Moore (#3983)
                                          Bindu A. Palapura (#5370)
                                          Stephanie E. O’Byrne (#4446)
                                          Jennifer Penberthy Buckley (#6264)
                                          Hercules Plaza, 6th Floor
                                          1313 N. Market Street
                                          Wilmington, DE 19801
                                          Tel: (302) 984-6000
                                          dmoore@potteranderson.com
                                          bpalapura@potteranderson.com
                                          sobyrne@potteranderson.com
                                          jbuckley@potteranderson.com

                                   OF COUNSEL:

                                         Jay P. Lefkowitz, P.C.
                                         Jeanna M. Wacker
                                         Benjamin A. Lasky
                                         Sam Kwon
                                         Christopher J. Citro
                                         Matthew Lembo
                                         Ashley Cade
                                         KIRKLAND &ELLIS LLP
                                         601 Lexington Avenue
                                         New York, NY 10022
                                         Tel: (212) 446-4800

                                         Bryan S. Hales
                                         300 North LaSalle
                                         Chicago, IL 60654
                                         Tel: (312) 862-2000

                                         Attorneys for Defendant Eagle
                                         Pharmaceuticals Inc.
C a s e         1 : 1 8 - c v - 0 0 8 2 3 - C F C - J L H                                          D o c
                                 2 7 6 0 1



                             CERTIFICATION OF COMPLIANCE

        The foregoing document complies with the type-volume limitation of this Court’s March

 2, 2020 form Scheduling Order For All Cases where Infringement is Alleged. The text of this

 brief, including footnotes, was prepared in Times New Roman, 14 point. According to the word

 processing system used to prepare it, the brief contains 743 words, excluding the case caption,

 signature block, table of contents and table of authorities.



 Date: May 11, 2020

                                                       /s/ Bindu A. Palapura__________
                                                       Bindu A. Palapura (Bar No. 5370)
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1097 of 1374 PageID #:
                                     27602




                     EXHIBIT 1
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1098 of 1374 PageID #:
                                     27603
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1099 of 1374 PageID #:
                                     27604
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1100 of 1374 PageID #:
                                     27605
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1101 of 1374 PageID #:
                                     27606
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1102 of 1374 PageID #:
                                     27607
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1103 of 1374 PageID #:
                                     27608
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1104 of 1374 PageID #:
                                     27609
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1105 of 1374 PageID #:
                                     27610
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1106 of 1374 PageID #:
                                     27611
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1107 of 1374 PageID #:
                                     27612
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1108 of 1374 PageID #:
                                     27613
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1109 of 1374 PageID #:
                                     27614
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1110 of 1374 PageID #:
                                     27615
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1111 of 1374 PageID #:
                                     27616
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1112 of 1374 PageID #:
                                     27617
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1113 of 1374 PageID #:
                                     27618
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1114 of 1374 PageID #:
                                     27619
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1115 of 1374 PageID #:
                                     27620
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1116 of 1374 PageID #:
                                     27621
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1117 of 1374 PageID #:
                                     27622




                     EXHIBIT 2
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1118 of 1374 PageID #:
                                     27623
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1119 of 1374 PageID #:
                                     27624
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1120 of 1374 PageID #:
                                     27625
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1121 of 1374 PageID #:
                                     27626
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1122 of 1374 PageID #:
                                     27627
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1123 of 1374 PageID #:
                                     27628
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1124 of 1374 PageID #:
                                     27629
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1125 of 1374 PageID #:
                                     27630
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1126 of 1374 PageID #:
                                     27631
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1127 of 1374 PageID #:
                                     27632
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1128 of 1374 PageID #:
                                     27633
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1129 of 1374 PageID #:
                                     27634
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1130 of 1374 PageID #:
                                     27635
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1131 of 1374 PageID #:
                                     27636
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1132 of 1374 PageID #:
                                     27637
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1133 of 1374 PageID #:
                                     27638
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1134 of 1374 PageID #:
                                     27639
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1135 of 1374 PageID #:
                                     27640
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1136 of 1374 PageID #:
                                     27641




                     EXHIBIT 3
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1137 of 1374 PageID #:
                                     27642
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1138 of 1374 PageID #:
                                     27643
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1139 of 1374 PageID #:
                                     27644
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1140 of 1374 PageID #:
                                     27645
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1141 of 1374 PageID #:
                                     27646
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1142 of 1374 PageID #:
                                     27647




                     EXHIBIT 4
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1143 of 1374 PageID #:
                                     27648
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1144 of 1374 PageID #:
                                     27649
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1145 of 1374 PageID #:
                                     27650
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1146 of 1374 PageID #:
                                     27651
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1147 of 1374 PageID #:
                                     27652
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1148 of 1374 PageID #:
                                     27653
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1149 of 1374 PageID #:
                                     27654
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1150 of 1374 PageID #:
                                     27655
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1151 of 1374 PageID #:
                                     27656
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1152 of 1374 PageID #:
                                     27657
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1153 of 1374 PageID #:
                                     27658
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1154 of 1374 PageID #:
                                     27659
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1155 of 1374 PageID #:
                                     27660
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1156 of 1374 PageID #:
                                     27661



                 IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF DELAWARE



   PAR PHARMACEUTICAL, INC., PAR
   STERILE PRODUCTS, LLC and ENDO                   C.A. No. 18-cv-823-CFC
   PAR INNOVATION COMPANY, LLC,


                     Plaintiffs,
         v.

   EAGLE PHARMACEUTICALS INC.,


                     Defendant.


                                   EXHIBIT 16.1.2

     PLAINTIFFS’ OPPOSITION TO DEFENDANT’S MOTION IN LIMINE
        NO. 1 TO PRECLUDE TESTIMONY REGARDING MATTERS
                 ON WHICH PAR CLAIMED PRIVILEGE
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1157 of 1374 PageID #:
                                     27662



           Par does not intend to use privilege as both a sword and shield, and will not

  proffer testimony at trial concerning communications over which it asserted

  privilege during depositions. Eagle moves for preclusion of six categories of

  testimony, some of which are privileged and were subject to appropriate

  instructions, but Eagle paints with too broad a brush and sweeps in subjects

  unrelated to any privilege claim. Thus, Eagle’s motion is an “extravagant demand

  at odds with the generally understood contours of the attorney-client privilege” and

  should be denied. Ampex Corp. v. Eastman Kodak Co., 04-1373-KAJ, 2006 WL

  1995140, at *2 (D. Del. July 17, 2006). As this is a bench trial, the parties would

  be best served by dealing with any pertinent objections at trial.

           During depositions, counsel drew a careful line between privileged attorney-

  client communications and non-privileged matters, such as

                                                        and Eagle never challenged

  Par’s assertions of privilege. Par’s witnesses answered numerous questions

  regarding, for example, Eagle’s inequitable conduct theories, many of which are

  included in the thousands of lines of deposition testimony Eagle has designated for

  trial.

           The majority of testimony Eagle cites is from the deposition of Craig

  Kenesky, the prosecuting attorney. Ex. 1. Kenesky is not on Par’s trial witness

  list, and Par has not designated his testimony for trial (but has counter-designated

                                              1
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1158 of 1374 PageID #:
                                     27663



  testimony responsive to testimony Eagle itself intends to use), so as a practical

  matter, there is no testimony from Kenesky to preclude. Similarly, Par does not

  intend to offer evidence relating to

             Hence, Eagle’s enumerated topics 1, 2, 4, and 5 are not truly in dispute.

        Eagle’s topics 3 and 6, however, are overbroad, and include non-privileged

  subject matter about which Eagle did question Par witnesses during depositions.

        Regarding topic 3—




                See, e.g., Ex. A (Kannan Dep.) 254:19-264:16; Ex. B (Kenney Dep.)

  28:14-44:15. The only objected-to testimony from either inventor that Eagle cites

  as a basis for preclusion is

                           . Mot. at 2 n.3 (citing Mot. Ex. 2 at 269:12-270:2). That

  is different from the stated topic, and Par does not intend to elicit testimony about



        Regarding topic 6—

                                  the only objected-to testimony Eagle cites




                                            2
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1159 of 1374 PageID #:
                                     27664



         Mot. at 3 n.6. Par does not intend to elicit testimony about

                                        Beyond that, Eagle’s preclusion request is

  overbroad. There is no basis, for example, to preclude




        Eagle’s cases do not support the blanket exclusions it seeks. In Andover,

  although defendant was not permitted to present testimony about developing its

  product to avoid infringement, a topic over which it specifically asserted privilege,

  its fact witnesses were permitted to “explain how it intended to develop, and

  believes it succeeded in developing, a product without crystallinity” that would

  avoid infringement. Andover Healthcare, Inc. v. 3M Co., 13-843-LPS, 2016 WL

  6404111, at *2 (D. Del. Oct. 27, 2016). Similarly, here, the inventors answered

  questions about, and should be permitted to testify concerning, what they believed

  they invented, and what they meant by their declarations.

        In contrast to Berckeley, this is not a case where Par is saying the inventors

  relied on the advice of counsel and then is refusing to reveal what that advice was.

  Berckeley Inv. Grp., Ltd. v. Colkitt, 455 F.3d 195, 221 n.24 (3d Cir. 2006). Lucent

  is even further off-point; the party asserting privilege in that case agreed to redact

  jury trial exhibits, then complained that excluding testimony related to the redacted

                                             3
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1160 of 1374 PageID #:
                                     27665



  portions was improper. Lucent Techs., Inc. v. Newbridge Networks Corp., 168 F.

  Supp. 2d 181, 261-62 (D. Del. 2001).

        The Court should deny Eagle’s motion, and deal with any objections to

  specific questions if and when they arise at trial.

   Dated: May 11, 2020                   Respectfully submitted,

                                         FARNAN LLP

                                         /s/ Brian E. Farnan
                                         Brian E. Farnan (Bar No. 4089)
                                         Michael J. Farnan (Bar No. 5165)
                                         919 N. Market St., 12th Floor
                                         Wilmington, DE 19801
                                         Telephone : (302) 777-0300
                                         Fax : (302) 777-0301
                                         bfarnan@farnanlaw.com
                                         mfarnan@farnanlaw.com

                                         Martin J. Black (admitted pro hac vice)
                                         Sharon K. Gagliardi (admitted pro hac vice)
                                         Brian M. Goldberg (admitted pro hac vice)
                                         DECHERT LLP
                                         Cira Centre
                                         2929 Arch Street
                                         Philadelphia, PA 19104
                                         Tel: (215) 994-4000
                                         martin.black@dechert.com
                                         sharon.gagliardi@dechert.com
                                         brian.goldberg@dechert.com

                                         Robert D. Rhoad (admitted pro hac vice)
                                         DECHERT LLP
                                         502 Carnegie Center
                                         Suite #104
                                         Princeton, NJ 08540
                                         Tel: (609) 955-3200

                                             4
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1161 of 1374 PageID #:
                                     27666



                                    robert.rhoad@dehcert.com

                                    Johnathan D.J. Loeb, Ph.D (admitted pro hac
                                    vice)
                                    DECHERT LLP
                                    2400 W. El Camino Real, Suite 700
                                    Mountain View, CA 94040-1499
                                    Tel: (650) 813-4995
                                    jonathan.loeb@dechert.com

                                    Blake B. Greene (admitted pro hac vice)
                                    DECHERT LLP
                                    300 W. 6th Street, Suite 2010
                                    Austin, TX 78701
                                    Tel: (512) 394-3000
                                    blake.greene@dechert.com

                                    Attorneys for Plaintiffs Par Pharmaceutical,
                                    Inc., Par Sterile Products, LLC, and Endo
                                    Par Innovation Company, LLC




                                        5
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1162 of 1374 PageID #:
                                     27667



                          CERTIFICATION OF COMPLIANCE

        The foregoing document complies with the type-volume limitation of this

  Court’s March 2, 2020 form Scheduling Order For All Cases where Infringement is

  Alleged. The text of this brief, including footnotes, was prepared in Times New

  Roman, 14 point. According to the word processing system used to prepare it, the

  brief contains 749 words, excluding the case caption, signature block, table of

  contents and table of authorities.



                                             /s/ Brian E. Farnan
                                             Brian E. Farnan (Bar No. 4089)
  Dated: May 11, 2020
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1163 of 1374 PageID #:
                                     27668




                    EXHIBIT A
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1164 of 1374 PageID #:
                                     27669
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1165 of 1374 PageID #:
                                     27670
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1166 of 1374 PageID #:
                                     27671
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1167 of 1374 PageID #:
                                     27672
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1168 of 1374 PageID #:
                                     27673
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1169 of 1374 PageID #:
                                     27674
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1170 of 1374 PageID #:
                                     27675
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1171 of 1374 PageID #:
                                     27676
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1172 of 1374 PageID #:
                                     27677
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1173 of 1374 PageID #:
                                     27678
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1174 of 1374 PageID #:
                                     27679
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1175 of 1374 PageID #:
                                     27680
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1176 of 1374 PageID #:
                                     27681
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1177 of 1374 PageID #:
                                     27682




                    EXHIBIT B
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1178 of 1374 PageID #:
                                     27683
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1179 of 1374 PageID #:
                                     27684
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1180 of 1374 PageID #:
                                     27685
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1181 of 1374 PageID #:
                                     27686
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1182 of 1374 PageID #:
                                     27687
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1183 of 1374 PageID #:
                                     27688
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1184 of 1374 PageID #:
                                     27689
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1185 of 1374 PageID #:
                                     27690
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1186 of 1374 PageID #:
                                     27691
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1187 of 1374 PageID #:
                                     27692
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1188 of 1374 PageID #:
                                     27693
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1189 of 1374 PageID #:
                                     27694
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1190 of 1374 PageID #:
                                     27695
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1191 of 1374 PageID #:
                                     27696
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1192 of 1374 PageID #:
                                     27697
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1193 of 1374 PageID #:
                                     27698
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1194 of 1374 PageID #:
                                     27699
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1195 of 1374 PageID #:
                                     27700
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1196 of 1374 PageID #:
                                     27701
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1197 of 1374 PageID #:
                                     27702



                 IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF DELAWARE

   PAR PHARMACEUTICAL, INC.,              )
   PAR STERILE PRODUCTS, LLC, and         )
   ENDO PAR INNOVATION                    )
   COMPANY, LLC,                          )
                                          )   C.A. No. 18-823-CFC
               Plaintiffs,                )
                                          )
         v.                               )
                                          )
   EAGLE PHARMACEUTICALS INC.,            )
                                          )
               Defendant.                 )

                                EXHIBIT 16.1.3

     DEFENDANT’S REPLY IN SUPPORT OF MOTION IN LIMINE NO. 1
             TO PRECLUDE TESTIMONY REGARDING
          MATTERS ON WHICH PAR CLAIMED PRIVILEGE
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1198 of 1374 PageID #:
                                     27703



        Having shielded presumably unfavorable testimony from discovery via

  privilege, Par now wants to selectively introduce helpful testimony on the same

  topics. The Court should not permit it.

        As one example, evidence establishes that



                           (D.I. 136, ¶¶60-157; Mot. Ex. 2, 250:6-12.) Par apparently

  now intends to

                                 (PTO Ex. 2, ¶236.)



                         (Mot. Ex. 2, 269:12-270:2.) Par likewise



                                                            (Mot. Ex. 1, 136:6-138:9,

  147:24-148:17.) Par’s attempt to introduce only helpful testimony, while blocking

  discovery, is exactly what the sword-and-shield doctrine is intended to prevent.

        Par’s argument that preclusion is limited to the objected-to questions or

  specific underlying communications is incorrect. Fairness demands it extend to the

  broader “subject matter” the privilege assertion foreclosed the opposing party from

  reasonably investigating. Feduniak v. Old Republic Nat’l Title Co., 2015 WL

  13439778 at *2-3 (N.D. Cal. Apr. 24, 2015) (excluding testimony on broad topics

  of privilege assertions); see also Andover Healthcare Inc. v. 3M Co., 2016 WL



                                            1
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1199 of 1374 PageID #:
                                     27704



  6404111 at *2 (D. Del. Oct. 27, 2017) (same). Because Par shielded potentially

  unfavorable testimony regarding Eagle’s identified topics, Par should be precluded

  from selectively presenting favorable testimony on those topics.




                                           2
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1200 of 1374 PageID #:
                                     27705



   Date: May 11, 2020              POTTER ANDERSON & CORROON LLP
                                   By: /s/ Bindu A. Palapura
                                          David E. Moore (#3983)
                                          Bindu A. Palapura (#5370)
                                          Stephanie E. O’Byrne (#4446)
                                          Jennifer Penberthy Buckley (#6264)
                                          Hercules Plaza, 6th Floor
                                          1313 N. Market Street
                                          Wilmington, DE 19801
                                          Tel: (302) 984-6000
                                          dmoore@potteranderson.com
                                          bpalapura@potteranderson.com
                                          sobyrne@potteranderson.com
                                          jbuckley@potteranderson.com

                                   OF COUNSEL:

                                         Jay P. Lefkowitz, P.C.
                                         Jeanna M. Wacker
                                         Benjamin A. Lasky
                                         Sam Kwon
                                         Christopher J. Citro
                                         Matthew Lembo
                                         Ashley Cade
                                         KIRKLAND &ELLIS LLP
                                         601 Lexington Avenue
                                         New York, NY 10022
                                         Tel: (212) 446-4800

                                         Bryan S. Hales
                                         300 North LaSalle
                                         Chicago, IL 60654
                                         Tel: (312) 862-2000

                                         Attorneys for Defendant Eagle
                                         Pharmaceuticals Inc.
Case 1:18-cv-00823-CFC-JLH           Document 299          Filed 08/25/21    Page 1201 of 1374 PageID #:
                                            27706



                              CERTIFICATION OF COMPLIANCE

         The foregoing document complies with the type-volume limitation of this Court’s March

  2, 2020 form Scheduling Order For All Cases where Infringement is Alleged. The text of this

  brief, including footnotes, was prepared in Times New Roman, 14 point. According to the word

  processing system used to prepare it, the brief contains 250 words, excluding the case caption,

  signature block, table of contents and table of authorities.

  Date: May 11, 2020

                                                        /s/ Bindu A. Palapura__________
                                                        Bindu A. Palapura (Bar No. 5370)
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1202 of 1374 PageID #:
                                     27707
                                 CONFIDENTIAL




                                  EXHIBIT 16.2

                        EAGLE’S MOTION IN LIMINE NO. 2
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1203 of 1374 PageID #:
                                     27708



                  IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF DELAWARE

   PAR PHARMACEUTICAL, INC.,              )
   PAR STERILE PRODUCTS, LLC, and         )
   ENDO PAR INNOVATION                    )
   COMPANY, LLC,                          )
                                          ) C.A. No. 18-823-CFC
         Plaintiffs,                      )
                                          )
   v.                                     )
                                          )
   EAGLE PHARMACEUTICALS INC.,            )
                                          )
         Defendant.                       )

                                 EXHIBIT 16.2.1

  DEFENDANT’S MOTION IN LIMINE NO. 2 TO PRECLUDE TESTIMONY
     REGARDING SPECIFIC INTENT TO INDUCE INFRINGEMENT
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1204 of 1374 PageID #:
                                     27709



        Eagle moves to preclude Par from offering expert testimony regarding alleged

  “specific intent” by Eagle to induce infringement because Par failed to timely

  disclose any theory or expert opinion on that issue.

        To prove inducement, Par must prove Eagle has the “specific intent” to induce

  others to infringe. Takeda Pharm. U.S.A., Inc. v. West-Ward Pharm. Corp., 785 F.3d

  625, 631 (Fed. Cir. 2015). This requires “more than just intent to cause the acts that

  produce direct infringement,” but instead “an affirmative intent to cause direct

  infringement.” DSU Med. Corp. v JMS Co., 471 F.3d 1293, 1306 (Fed Cir. 2006).

        Par must therefore prove Eagle has an “affirmative intent” to induce use of a

  vasopressin formulation with a pH of 3.8 (’526 patent), or 3.7-3.9 (’209 or ’785

  patents),

              (E.g., Ex. 1 at Ex. A at 2.)

        But Par did not timely disclose any evidence on intent. Par’s Contentions

  made a passing reference to inducement, asserting conclusorily that physicians using

  Eagle’s ANDA product would perform the methods of the ’526 and ’209 patents and

  use the composition of the ’785 patent. (Ex. 2 at 2.) But Par never explained how

  Eagle allegedly has specific intent to cause that direct infringement. (Id.)

        Nor did any of Par’s experts address intent in their burden of proof reports.

        Instead, the first and only time Par disclosed any “specific intent” theory was

  in Dr. Kirsch’s reply report, where he opined that



                                             -1-
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1205 of 1374 PageID #:
                                     27710




                                                             (Ex. 3 ¶¶43-46, 69-70.) Even

  if this were a viable theory―which Eagle disputes―“Plaintiffs should not be

  permitted to advance a new infringement theory in their [expert’s] reply report,”

  because that violates Federal Rule of Civil Procedure 26(a). Zimmer Surgical, Inc.

  v. Stryker Corp., 365 F. Supp. 3d 466, 498, 502 (D. Del. 2019).

        As “the party that failed to make the required disclosure, [Par] bears the

  ‘burden of proving substantial justification for its conduct or that the failure to

  produce was harmless.’” W.L. Gore & Assocs., Inc. v. C.R. Bard, Inc., 2015 WL

  12806484, at *3 n.4 (D. Del. Sept. 25, 2015) (citation omitted). In determining

  whether to permit untimely expert opinion, courts consider the: (1) prejudice or

  surprise to the opposing party; (2) likelihood of disruption of the trial; (3) possibility

  of curing the prejudice; (4) explanation for the failure to disclose; (5) presence of

  bad faith or willfulness in not disclosing the evidence; and (6) importance of the

  information withheld. Zimmer, 365 F. Supp. 3d at 498–99. Weighing these factors

  supports exclusion.

        Eagle has been prejudiced. Because Par’s theory was not disclosed until its

  expert’s reply report, Eagle and its experts could not respond. Nor was Eagle able to

  explore Dr. Kirsch’s opinions at his deposition, as he was



                                             -2-
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1206 of 1374 PageID #:
                                     27711



               (See, e.g., Ex. 4 at 25:7-14



                  29:20-30:7




        Further, this prejudice cannot be cured because expert discovery is closed.

  And even if Par’s untimely theory does not disrupt the trial, “that by itself does not

  overcome the prejudice” suffered by Eagle. See Zimmer, 365 F. Supp. 3d at 502.

        Potential importance to Par’s inducement case does not change that

  “exclusion is necessary” given Par’s “flouting of discovery deadlines.” Praxair, Inc.

  v. ATMI, Inc., 231 F.R.D. 457, 436 (D. Del. 2005), rev’d on other grounds, 543 F.3d

  1306 (Fed. Cir. 2008). Indeed, the importance of the evidence just reaffirms Eagle’s

  prejudice.

        Finally, Par has no reasonable explanation for its untimely disclosure. During

  fact discovery—weeks prior to opening reports—Eagle raised the lack of specific

  intent in its non-infringement contentions. (E.g., Ex. 1 at Ex. A at 5, Ex. B at 10.)

  Yet Par selectively withheld its intent theory until Dr. Kirsch’s reply report, despite

  bearing the burden on infringement. There was no reason for Par to do so other than

  to shield that theory from discovery.

        Eagle’s motion in limine should be granted.



                                              -3-
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1207 of 1374 PageID #:
                                     27712



   Date: May 11, 2020              POTTER ANDERSON & CORROON LLP
                                   By: /s/ Bindu A. Palapura
                                          David E. Moore (#3983)
                                          Bindu A. Palapura (#5370)
                                          Stephanie E. O’Byrne (#4446)
                                          Jennifer Penberthy Buckley (#6264)
                                          Hercules Plaza, 6th Floor
                                          1313 N. Market Street
                                          Wilmington, DE 19801
                                          Tel: (302) 984-6000
                                          dmoore@potteranderson.com
                                          bpalapura@potteranderson.com
                                          sobyrne@potteranderson.com
                                          jbuckley@potteranderson.com

                                   OF COUNSEL:

                                         Jay P. Lefkowitz, P.C.
                                         Jeanna M. Wacker
                                         Benjamin A. Lasky
                                         Sam Kwon
                                         Christopher J. Citro
                                         Matthew Lembo
                                         Ashley Cade
                                         KIRKLAND &ELLIS LLP
                                         601 Lexington Avenue
                                         New York, NY 10022
                                         Tel: (212) 446-4800

                                         Bryan S. Hales
                                         300 North LaSalle
                                         Chicago, IL 60654
                                         Tel: (312) 862-2000

                                         Attorneys for Defendant Eagle
                                         Pharmaceuticals Inc.
Case 1:18-cv-00823-CFC-JLH           Document 299          Filed 08/25/21    Page 1208 of 1374 PageID #:
                                            27713



                              CERTIFICATION OF COMPLIANCE

         The foregoing document complies with the type-volume limitation of this Court’s March

  2, 2020 form Scheduling Order For All Cases where Infringement is Alleged. The text of this

  brief, including footnotes, was prepared in Times New Roman, 14 point. According to the word

  processing system used to prepare it, the brief contains 747 words, excluding the case caption,

  signature block, table of contents and table of authorities.

  Date: May 11, 2020

                                                        /s/ Bindu A. Palapura__________
                                                        Bindu A. Palapura (Bar No. 5370)
Case 1:18-cv-00823-CFC-JLH     Document 299   Filed 08/25/21   Page
                             27714




              EXHIBIT 1
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1210 of 1374 PageID #:
                                     27715
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1211 of 1374 PageID #:
                                     27716



                          *(1(5$/ 5(63216(6 $1' 2%-(&7,216

         (DJOH KHUHE\ LQFRUSRUDWHV E\ UHIHUHQFH DQG UHVWDWHV WKH *HQHUDO 5HVSRQVHV DQG 2EMHFWLRQV

  VHW IRUWK LQ (DJOH¶V 2EMHFWLRQV DQG 5HVSRQVHV WR 3DU¶V )LUVW 6HW RI ,QWHUURJDWRULHV WR (DJOH VHUYHG

  RQ 6HSWHPEHU  

                                        ,17(552*$725,(6

  ,17(552*$725< 12 

         'HVFULEH LQ GHWDLO WKH FRPSOHWH EDVLV IRU DQ\ FRQWHQWLRQ E\ \RX WKDW WKH (DJOH $1'$ DQG

  \RXU SURSRVHG FRPPHUFLDO PDQXIDFWXUH DQG VDOH RI WKH (DJOH 9DVRSUHVVLQ ,QMHFWLRQ 3URGXFWV KDYH

  QRW LQIULQJHG DQG ZLOO QRW LQIULQJH DQ\ DVVHUWHG FODLP RI WKH SDWHQWVLQVXLW LQFOXGLQJ ZLWKRXW

  OLPLWDWLRQ WKH EDVHV IRU \RXU ³6HFRQG 'HIHQVH´ ³7KLUG 'HIHQVH´ ³)LUVW &RXQWHUFODLP´ ³7KLUG

  &RXQWHUFODLP´ ³)LIWK &RXQWHUFODLP´ ³6HYHQWK &RXQWHUFODLP´ ³1LQWK &RXQWHUFODLP´ DQG

  ³(OHYHQWK &RXQWHUFODLP´ LQ (DJOH¶V $QVZHU WR &RPSODLQW          &RXQWHUFODLPV ',  

         7KH GHWDLOHG GHVFULSWLRQ VKRXOG LQFOXGH RQ D FODLPE\FODLP EDVLV WKH LGHQWLW\ RI HDFK

  FODLP OLPLWDWLRQ \RX FRQWHQG LV QRW PHW HLWKHU OLWHUDOO\ RU XQGHU WKH GRFWULQH RI HTXLYDOHQWV WKH

  LGHQWLW\ RI DOO IDFWV RQ ZKLFK \RX EDVH HDFK VXFK FRQWHQWLRQ WKH LGHQWLW\ RI HDFK SHUVRQ ZLWK

  NQRZOHGJH RI WKRVH IDFWV DQG WKH NQRZOHGJH \RX EHOLHYH HDFK VXFK SHUVRQ KDV DQG WKH LGHQWLW\ RI

  HDFK GRFXPHQW RQ ZKLFK \RX EDVH HDFK VXFK FRQWHQWLRQ


  5(63216( 72 ,17(552*$725< 12 

         (DJOH LQFRUSRUDWHV E\ UHIHUHQFH WKH DERYHVWDWHG *HQHUDO 5HVSRQVHV DQG 2EMHFWLRQV DV LI

  IXOO\ VHW IRUWK KHUHLQ (DJOH REMHFWV WR WKLV ,QWHUURJDWRU\ WR WKH H[WHQW LW FRQWDLQV PXOWLSOH VXESDUWV

  DVVHUWHG DV D VLQJOH LQWHUURJDWRU\ (DJOH DOVR REMHFWV WR WKLV ,QWHUURJDWRU\ WR WKH H[WHQW LW FDOOV IRU

  D OHJDO FRQFOXVLRQ (DJOH IXUWKHU REMHFWV WR WKH SKUDVHV ³WKH FRPSOHWH EDVLV IRU DQ\ FRQWHQWLRQ E\

  \RX WKDW WKH (DJOH $1'$ DQG \RXU SURSRVHG FRPPHUFLDO PDQXIDFWXUH DQG VDOH RI WKH (DJOH



                                                   
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1212 of 1374 PageID #:
                                     27717



  9DVRSUHVVLQ ,QMHFWLRQ 3URGXFWV KDYH QRW LQIULQJHG DQG ZLOO QRW LQIULQJH DQ\ DVVHUWHG FODLP RI WKH

  SDWHQWVLQVXLW´ ³WKH LGHQWLW\ RI DOO IDFWV RQ ZKLFK \RX EDVH HDFK VXFK FRQWHQWLRQ´ ³WKH LGHQWLW\

  RI HDFK SHUVRQ ZLWK NQRZOHGJH RI WKRVH IDFWV´ DQG ³WKH LGHQWLW\ RI HDFK GRFXPHQW RQ ZKLFK \RX

  EDVH HDFK VXFK FRQWHQWLRQ´ DV RYHUEURDG YDJXH DQG DPELJXRXV LQFOXGLQJ EHFDXVH WKH\ DUH RI

  XQFOHDU VFRSH DQG DUH XQGHILQHG LQ 3DU¶V 'HILQLWLRQV DQG ,QVWUXFWLRQV (DJOH IXUWKHU REMHFWV WR WKLV

  ,QWHUURJDWRU\ DV SUHPDWXUH WR WKH H[WHQW LW VHHNV LQIRUPDWLRQ WKDW ZLOO EH WKH VXEMHFW RI H[SHUW

  RSLQLRQ DQG WHVWLPRQ\ DW WKLV HDUO\ VWDJH RI WKLV SURFHHGLQJ DQG EHIRUH WKH 6FKHGXOLQJ 2UGHU LV

  HQWHUHG LQ WKLV PDWWHU (DJOH IXUWKHU REMHFWV WR WKLV ,QWHUURJDWRU\ WR WKH H[WHQW LW VHHNV (DJOH¶V

  FRQWHQWLRQV SULRU WR 3DU¶V LGHQWLILFDWLRQ RI DVVHUWHG FODLPV DQG VHUYLFH RI DQ ³LQLWLDO FODLP FKDUW

  UHODWLQJ HDFK NQRZQ DFFXVHG SURGXFW WR WKH DVVHUWHG FODLPV HDFK VXFK SURGXFW DOOHJHGO\ LQIULQJHV´

  DV SURYLGHG LQ WKH SDUWLHV¶ SURSRVHG 6FKHGXOLQJ 2UGHU VXEPLWWHG WR WKH &RXUW RQ 6HSWHPEHU 

   (DJOH IXUWKHU REMHFWV WR WKLV ,QWHUURJDWRU\ WR WKH H[WHQW LW DWWHPSWV WR LPSURSHUO\ VKLIW WKH

  EXUGHQ UHJDUGLQJ SDWHQW LQIULQJHPHQW RQ ZKLFK 3DU EHDUV WKH EXUGHQ RI SURRI 7KH SDUWLHV¶

  SURSRVHG 6FKHGXOLQJ 2UGHU IRU H[DPSOH H[SUHVVO\ SURYLGHV WKDW ³FRQWHQWLRQ LQWHUURJDWRULHV LI

  ILOHG VKDOO ILUVW EH DGGUHVVHG E\ WKH SDUW\ ZLWK WKH EXUGHQ RI SURRI´ UHTXLULQJ 3DU WR SURYLGH LWV

  LQIULQJHPHQW FRQWHQWLRQV SULRU WR DQ\ QRQLQIULQJHPHQW FRQWHQWLRQV E\ (DJOH (DJOH IXUWKHU REMHFWV

  WR WKLV ,QWHUURJDWRU\ WR WKH H[WHQW LW VHHNV LQIRUPDWLRQ SURWHFWHG E\ SULYLOHJH DQGRU WKH ZRUN

  SURGXFW GRFWULQH

         6XEMHFW WR DQG ZLWKRXW ZDLYLQJ LWV 6SHFLILF DQG *HQHUDO 2EMHFWLRQV (DJOH UHVSRQGV DV

  IROORZV

         (DJOH LQFRUSRUDWHV E\ UHIHUHQFH WKH EDVHV IRU (DJOH¶V QRQLQIULQJHPHQW RI HDFK RI WKH

  SDWHQWVLQVXLW DV VHW IRUWK LQ LWV QRWLFHV WR 3DU GDWHG $SULO   DQG 0D\   WKDW $1'$

  1R  LQFOXGHG 3DUDJUDSK ,9 FHUWLILFDWLRQV XQGHU  86&   M  $ YLL ,9 WKDW WKH




                                                  
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1213 of 1374 PageID #:
                                     27718



  patents-in-suit are invalid, unenforceable, and/or will not be infringed by Eagle’s Proposed ANDA.

  Eagle additionally incorporates by reference any expert reports to be submitted by Eagle in this

  case that provide bases for Eagle’s non-infringement contentions, which will be served in

  accordance with the Scheduling Order. Eagle will provide additional responses in due course,

  pursuant to the Scheduling Order (when entered) and following service of Par’s disclosure of

  asserted claims and infringement contentions. Discovery is ongoing and Eagle reserves the right

  to supplement Eagle’s responses as discovery progresses.


  FIRST SUPPLEMENTAL RESPONSE TO INTERROGATORY NO. 1:

         Subject to and without waiving its Specific and General Objections, Eagle responds as

  follows:

         Eagle incorporates by reference the bases for Eagle’s non-infringement of each of the

  patents-in-suit as set forth in Exhibits A–F attached hereto. Discovery is ongoing and Eagle

  reserves the right to supplement Eagle’s responses as discovery progresses.


  SECOND SUPPLEMENTAL RESPONSE TO INTERROGATORY NO. 1:

         Subject to and without waiving its Specific and General Objections, Eagle responds as

  follows:

         Eagle incorporates by reference additional bases for Eagle’s non-infringement of the ’526,

  ’209, and ’785 patents as set forth in Exhibits A–C attached hereto. Eagle reserves the right to

  supplement or amend Eagle’s responses based on any discovery produced after the October 28,

  2019 deadline set in the Scheduling Order. See D.I. 117.


  INTERROGATORY NO. 8:

         Identify and describe in detail the status of the Eagle ANDA.




                                                 -4-
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1214 of 1374 PageID #:
                                     27719



  WKHUHLQ  ($*/(9$6±          (DJOH UHVHUYHV WKH ULJKW WR VXSSOHPHQW RU DPHQG

  (DJOH¶V UHVSRQVHV EDVHG RQ DQ\ GLVFRYHU\ SURGXFHG DIWHU WKH 2FWREHU   GHDGOLQH VHW LQ WKH

  6FKHGXOLQJ 2UGHU See ', 

    'DWH 2FWREHU                              3277(5 $1'(5621     &255221 //3

                                                      %\ V Bindu A. Palapura
           2) &2816(/                                        'DYLG ( 0RRUH 
                                                              %LQGX $ 3DODSXUD 
           -D\ 3 /HINRZLW] 3&                             6WHSKDQLH ( 2¶%\UQH 
           -HDQQD 0 :DFNHU                                   -HQQLIHU 3HQEHUWK\ %XFNOH\ 
           %HQMDPLQ $ /DVN\                                  +HUFXOHV 3OD]D WK )ORRU
           6DP .ZRQ                                            1 0DUNHW 6WUHHW
           &KULVWRSKHU - &LWUR                               :LOPLQJWRQ '( 
           $VKOH\ &DGH                                        7HO  
           .,5./$1' (//,6 //3                                 GPRRUH#SRWWHUDQGHUVRQFRP
            /H[LQJWRQ $YHQXH                               ESDODSXUD#SRWWHUDQGHUVRQFRP
           1HZ <RUN 1<                                  VRE\UQH#SRWWHUDQGHUVRQFRP
           7HO                                    MEXFNOH\#SRWWHUDQGHUVRQFRP

                                                            Attorneys for Defendant Eagle
                                                            Pharmaceuticals Inc.




                                                
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1215 of 1374 PageID #:
                                     27720
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1216 of 1374 PageID #:
                                     27721
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1217 of 1374 PageID #:
                                     27722
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1218 of 1374 PageID #:
                                     27723
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1219 of 1374 PageID #:
                                     27724
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1220 of 1374 PageID #:
                                     27725
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1221 of 1374 PageID #:
                                     27726
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1222 of 1374 PageID #:
                                     27727
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1223 of 1374 PageID #:
                                     27728
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1224 of 1374 PageID #:
                                     27729
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1225 of 1374 PageID #:
                                     27730
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1226 of 1374 PageID #:
                                     27731
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1227 of 1374 PageID #:
                                     27732
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1228 of 1374 PageID #:
                                     27733
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1229 of 1374 PageID #:
                                     27734
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1230 of 1374 PageID #:
                                     27735
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1231 of 1374 PageID #:
                                     27736
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1232 of 1374 PageID #:
                                     27737
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1233 of 1374 PageID #:
                                     27738
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1234 of 1374 PageID #:
                                     27739
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1235 of 1374 PageID #:
                                     27740
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1236 of 1374 PageID #:
                                     27741
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1237 of 1374 PageID #:
                                     27742
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1238 of 1374 PageID #:
                                     27743




                     EXHIBIT 2
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1239 of 1374 PageID #:
                                     27744



                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE


  PAR PHARMACEUTICAL, INC., PAR
  STERILE PRODUCTS, LLC, and ENDO PAR                     C.A. No. 18-823 (CFC)
  INNOVATION COMPANY, LLC,

                                 Plaintiffs,

                 v.

  EAGLE PHARMACEUTICALS INC.,

                                 Defendant.



                   PLAINTIFFS’ FINAL INFRINGEMENT CONTENTIONS

         Pursuant to Paragraph 3(a)(vi) of the Court’s Scheduling Order (D.I. 20), plaintiffs Par

  Pharmaceutical, Inc., Par Sterile Products, LLC, and Endo Par Innovation Company, LLC

  (collectively “Par”) submit the following as their disclosure of their final infringement

  contentions, setting forth their charts relating the accused product to the asserted claims of U.S.

  Patent Nos. 9,687,526 (“the ’526 patent”), 9,744,209 (“the ’209 patent”), and 9,750,785 (“the

  ’785 patent”) (collectively the “Patents-in-Suit”).1

  I.     Asserted Patents and Claims

         Defendant Eagle Pharmaceuticals Inc.’s (“Eagle”) submission of its ANDA to the FDA

  (ANDA No. 211538), including any amendments and/or supplements thereto and including the

  21 U.S.C. § 355(j)(2)(A)(vii)(IV) certifications included therewith (the “Eagle ANDA”), which

  seeks FDA approval to engage in the commercial manufacture, use, and sale of a proposed


  1
   Par hereby confirms that it is no longer asserting claims for infringement of U.S. Patent Nos.
  9,375,478 and 9,937,223.
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1240 of 1374 PageID #:
                                     27745




  generic Vasopressin Injection USP, 20 units/1 mL (20 units/mL) product referencing Par’s

  VASOSTRICT® products as the reference listed drug (the “Eagle ANDA Product”), constitutes

  infringement under 35 U.S.C. § 271(e)(2)(A) of the following claims of the Patents-in-Suit:

  claims 1 – 20 of the ’526 patent, claims 1 – 11 and 13 of the ’209 patent, and claims 1 – 9 and 11

  of the ’785 patent (the “Asserted Claims”).

         Moreover, and in addition thereto, Eagle’s commercial manufacture, use, sale

  importation, and or offer for sale of its ANDA Product, if approved, would lead to direct

  infringement, contributory infringement, and/or active inducement of infringement of the

  Asserted Claims of the Patents-in-Suit under 35 U.S.C. § 271(a), (b), and/or (c). For example,

  Eagle’s commercial manufacture, use, sale, importation, and/or offer for sale of the Eagle ANDA

  Product would directly infringe the asserted pharmaceutical composition claims of the ’785

  patent. Additionally, Eagle’s commercial manufacture, use, sale, importation, and/or offer for

  sale of the Eagle ANDA Product would also indirectly infringe the Asserted Claims of the

  Patents-in-Suit by inducing others to make, use, sell or offer to sell infringing products and/or

  inducing others to perform all of the steps of the claimed methods and use of the claimed

  formulations. In particular, if the Eagle ANDA Product is used and administered as intended and

  instructed on the proposed label for the Eagle ANDA Product, doctors, nurses and/or other

  medical personnel (such as, for example, the doctors, nurses, physicians’ assistants, pharmacists

  (including clinical pharmacists) and pharmacy staff, and other medical personnel working in or

  with the emergency room department of a hospital), acting alone or in combination with one

  another, would perform each and every step of the methods of treatment recited in the Asserted

  Claims of the ’209 and ’526 patents and use the claimed formulations of the ’785 patent. To the

  extent the steps of the claimed methods would be performed by more than one such person, the


                                                  -2-
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1241 of 1374 PageID #:
                                     27746
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1242 of 1374 PageID #:
                                     27747




  references to a particular document or section of the Eagle ANDA in Par’s infringement

  contentions include any subsequent supplements or updates to the section or document.

  Furthermore, citation to a specific page or pages of documents is for illustrative purpose only and

  does preclude reliance on additional pages from the same document.

         Par notes Eagle submitted a major amendment to its ANDA on September 11, 2019. See,

  e.g., EAGLEVAS0043614. Eagle’s recently amended ANDA provides the FDA with a

  substantial amount of new information. Par believes that, to date, Eagle has not produced all

  correspondence to and from the FDA regarding Eagle’s amended ANDA. Thus, any citation to

  an ANDA document or amendment fully incorporates by reference any subsequent amendment

  or supplement that has been filed or is forthcoming. Further, any citations for clarity incorporate

  by reference the corresponding section of Eagle’s ANDA that that Eagle produced natively at

  EAGLEVAS0013663 and EAGLEVAS0043551.

         Moreover, additional deposition discovery is scheduled, including the 30(b)(6) deposition

  of Eagle corporate representatives.

  III.   Supplementation and Amendment

         Discovery is ongoing, and Par anticipates that the subject matter of these infringement

  contentions will be the subject of further fact and extensive expert discovery. As noted above,

  this disclosure is based on the information available to Par and the discovery that they have been

  able to conduct as of the date of this disclosure. Par reserves the right to amend and/or

  supplement any of its disclosures, whether through a supplemental contention or expert report, as

  additional discovery is pursued, additional information is obtained from Eagle, and the

  investigation and analysis by any expert consultants proceed, as well as in response to any

  further claim construction ruling or other applicable order entered by the Court. Par reserves the


                                                 -4-
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1243 of 1374 PageID #:
                                     27748




  right to further modify and/or supplement these contentions with additional or different theories

  and/or additional or different evidence.




                                                 -5-
             Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1244 of 1374 PageID #:
                                                  27749



                                               EXHIBIT A
                           INFRINGEMENT CLAIM CHART FOR U.S. PATENT NO. 9,687,526

1. A method of increasing blood     Eagle’s ANDA product is indicated to “increase blood pressure in adults with vasodilatory
pressure in a human in need         shock.” See Label, Indications and Usage at EAGLEVAS0000306.
thereof, the method comprising:




                                    See also EAGLEVAS0012937 (same); EAGLEVAS0043566-68 (same).

                                    Accordingly, Eagle’s label describes a method of increasing blood pressure in a human in need
                                    thereof (e.g. in vasodilatory shock).

a) providing a pharmaceutical       Eagle’s ANDA product is intended for intravenous administration. See Label, Indications and
composition for intravenous         Usage at EAGLEVAS0000306.
administration comprising:




                                    See also EAGLEVAS0012937 (same); EAGLEVAS0043566-68 (same).

i) from about 0.01 mg/mL to about   Eagle’s ANDA product is an aqueous solution that contains 20 units of vasopressin per mL. See
0.07 mg/mL of vasopressin or a      EAGLEVAS0000306, Indications and Usage; see also EAGLEVAS0000307 (“Vasopressin
pharmaceutically-acceptable salt    Injection, USP is a sterile, aqueous solution of synthetic arginine vasopressin for intravenous
thereof;                            administration.”)




                                                               1
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1245 of 1374 PageID #:
                                     27750
              Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1246 of 1374 PageID #:
                                                   27751



                                       AMRIVAS0114550; AMRIVAS00114554; AMRIVAS00113567; see also AMRIVAS0110038,
                                       at AMRIVAS0110040.

                                       Moreover, as Eagle concedes, Eagle’s ANDA lacks stability data sufficient to assess the stability
                                       and pH of its ANDA product for the requested shelf life for all proposed storage conditions.
                                       See, e.g., EAGLEVAS0047328, at EAGLEVAS0047341-32. Therefore, Par necessarily
                                       reserves the right to further supplement its contentions regarding this limitation once Eagle
                                       provides full and complete discovery relevant to this issue, including any forthcoming
                                       communications to or from the FDA regarding data underlying Eagle’s requested shelf-life and
                                       storage conditions, and once Par’s independent investigation is completed.

b) storing the pharmaceutical          The label for Eagle’s ANDA product and packaging of Eagle’s ANDA product instructs storing
composition at 2-8° C for at least 4   the pharmaceutical composition at 2-8° C. See EAGLEVAS0000306, at 308;
weeks; and                             EAGLEVAS0000334; EAGLEVAS0012937-38; EAGLEVAS0012815; EAGLEVAS0043566-
                                       68. Additionally, vials held at 2-8° C may be used anytime within the labeled shelf life. See
                                       EAGLEVAS0000306, at 308. Eagle has indicated that it seeks a 24 month shelf life. See e.g.,
                                       EAGLEVAS0013355, at 13367.

c) intravenously administering the     Eagle’s ANDA product is intended for intravenous administration to a human. See, e.g.
pharmaceutical composition to the      EAGLEVAS0000306.
human,




                                       See also EAGLEVAS0012937 (same); EAGLEVAS0043566-68.



wherein the administration             The label for Eagle’s ANDA product instructs administration of 0.03 to 0.1 units/minute of
provides to the human from about       vasopressin for post-cardiotomy shock and 0.01 to 0.07 units/minute of vasopressin for septic
0.01 units of vasopressin or the       shock. Accordingly, administration of Eagle’s ANDA product as instructed would provide a
pharmaceutically-acceptable salt


                                                                   3
             Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1247 of 1374 PageID #:
                                                  27752



thereof per minute to about 0.1      human with vasopressin within the claimed rate. See, e.g., EAGLEVAS0000306;
units of vasopressin or the          EAGLEVAS0043566-68.
pharmaceutically-acceptable salt
thereof per minute,




                                     See also EAGLEVAS0012937 (same); EAGLEVAS0043566-68.

wherein the human is hypotensive,    The label for Eagle’s ANDA instructs administration to patients with vasodilatory shock who
                                     remain hypotensive despite fluids and catecholamines. See EAGLEVAS0000306.




                                     See also EAGLEVAS0012937 (same); EAGLEVAS0043566-68.

wherein the pharmaceutical
composition exhibits less than
about 5% degradation after storage
at 2-8° C for about four weeks.




                                     Moreover, as Eagle concedes, Eagle’s ANDA lacks stability data sufficient to assess the stability
                                     and pH of its ANDA product for the requested shelf life for all proposed storage conditions.



                                                                 4
             Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1248 of 1374 PageID #:
                                                  27753



                                See, e.g., EAGLEVAS0047328, at EAGLEVAS0047341-32. Therefore, Par necessarily
                                reserves the right to further supplement its contentions regarding this limitation once Eagle
                                provides full and complete discovery relevant to this issue, including any forthcoming
                                communications to or from the FDA regarding data underlying Eagle’s requested shelf-life and
                                storage conditions, and once Par’s independent investigation is completed.



2. The method of claim 1,       See claim 1.

wherein the pharmaceutical
composition further comprises
SEQ ID NO: 2 in an amount of
about 0.01% after storage for
about 4 weeks at 2-8° C.




                                Moreover, as Eagle concedes, Eagle’s ANDA lacks stability data sufficient to assess the stability
                                and pH of its ANDA product for the requested shelf life for all proposed storage conditions.


                                                            5
                   Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1249 of 1374 PageID #:
                                                        27754



                                                     EXHIBIT B
                                 INFRINGEMENT CLAIM CHART FOR U.S. PATENT NO. 9,744,209

1. A method of increasing     Eagle’s ANDA product is indicated to “increase blood pressure in adults with vasodilatory shock.” See
blood pressure in a human     Label, Indications and Usage at EAGLEVAS0000306.
in need thereof, the method
comprising administering to
the human a unit dosage
form, wherein

                              See also EAGLEVAS0012937 (same); EAGLEVAS0043566-68 (same).

                              The label for Eagle’s ANDA product instructs that the product, which is in the form of an aqueous
                              solution of vasopressin, is to be administered to human patients via intravenous infusion. Id.; see also
                              EAGLEVAS0000307 (“Vasopressin Injection, USP is a sterile, aqueous solution of synthetic arginine
                              vasopressin for intravenous administration.”).




                              See also EAGLEVAS0012937 (same); EAGLEVAS0043566-68 (same).

                              Accordingly, Eagle’s label describes a method of increasing blood pressure in a human in need thereof
                              (e.g. in vasodilatory shock), and the method comprises administering a unit dosage form as described
                              below, and therefore meets the preamble of this claim.
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1250 of 1374 PageID #:
                                     27755
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1251 of 1374 PageID #:
                                     27756
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1252 of 1374 PageID #:
                                     27757
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1253 of 1374 PageID #:
                                     27758
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1254 of 1374 PageID #:
                                     27759
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1255 of 1374 PageID #:
                                     27760
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1256 of 1374 PageID #:
                                     27761




                     EXHIBIT 3
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1257 of 1374 PageID #:
                                     27762




                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF DELAWARE

   PAR PHARMACEUTICAL, INC., PAR         )
   STERILE PRODUCTS, LLC, and ENDO       )
   PAR INNOVATION COMPANY, LLC,          )
                                         )
                  Plaintiffs,            )   Case No. C.A. No. 18-823-CFC
                                         )
   v.                                    )
                                         )
   EAGLE PHARMACEUTICALS INC.,           )
                                         )
                  Defendant.
                                         )
                                         )

                 REPLY EXPERT REPORT OF LEE E. KIRSCH, PH.D
                         REGARDING INFRINGEMENT
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1258 of 1374 PageID #:
                                     27763

                                                TABLE OF CONTENTS

                                                                                                                                Page
  I.      INTRODUCTION ............................................................................................................. 1
  II.     SUMMARY OF OPINIONS ............................................................................................. 2
  III.    QUALIFICATIONS .......................................................................................................... 3
  IV.     OVERVIEW OF THE INFRINGEMENT ANALYSIS.................................................... 3
  V.      TECHNOLOGY OVERVIEW .......................................................................................... 4
  VI.     DR. PARK’S COMPARISON OF EAGLE’S PROPOSED ANDA PRODUCT
          TO ORIGINAL VASOSTRICT® IS IRRELEVANT TO INFRINGEMENT ................. 4
  VII.    EAGLE’S PROPOSED ANDA PRODUCT INFRINGES THE pH
          LIMITATIONS OF THE ASSERTED CLAIMS ............................................................. 5
          A.        The Time Period to Assess the pH Limitations is not Limited to the Initial
                    pH of the Pharmaceutical Formulation .................................................................. 5
          B.        The Out-of-Specification Results Obtained for SVA001 Demonstrate a
                    Likelihood that Eagle’s Proposed ANDA Product Will Satisfy the pH
                    Related Limitations of the Asserted Claims .......................................................... 9
                    1.        Dr. Park’s assertion that Eagle’s specifications “prohibit” a pH
                              above 3.6 is undermined by data obtained during stability testing. ........... 9
                    2.        Eagle’s manufacturing and in-process testing changes are half-
                              measures and unproven to yield a product with a stable pH.................... 15
                    3.        The out-of-specification pH results were generated during Eagle’s
                              proposed shelf-life. .................................................................................. 21
  VIII.   EAGLE’S PROPOSED ANDA PRODUCT WILL MEET THE CLAIMED STABILITY
          AND IMPURITY LIMITATIONS .................................................................................. 26
          A.        Eagle Satisfies the Degradation Limitations of the ’526 Patent .......................... 26
                    1.        Eagle’s Proposed ANDA Product meets the degradation and
                              storage limitations of the ’526 patent....................................................... 26
                    2.        Eagle’s reported assay values prove infringement of the
                              degradation limitations of the ’526 patent. .............................................. 27
                    3.        Eagle’s reported impurity data confirms infringement of the
                              degradation limitations of the ’526 patent. .............................................. 28
                    4.        Eagle’s ANDA Product is likely to exhibit less than 5% or 1%
                              degradation for any one-month interval ................................................... 29
          B.        Eagle Satisfies the Impurity Limitations of the ’209 and ’785 Patents ............... 30
                    1.        Eagle’s label contains instructions that result in infringement. ............... 30




                                                                  i
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1259 of 1374 PageID #:
                                     27764

                                                   TABLE OF CONTENTS
                                                        (continued)
                                                                                                                                            Page


                   2.          Assessing impurity data without applying Eagle’s RRF correction
                               was proper, but in any case, has no impact on Eagle’s
                               infringement. ............................................................................................ 31
                   3.          Infringement can be proven by empirical data or by a product’s
                               specification. ............................................................................................ 31
        C.         Eagle Induces Infringement of All Asserted Patents ........................................... 33
                   1.          Eagle induces infringement of the ’785 Patent. ....................................... 33
                   2.          Eagle has demonstrated an intent to induce infringement of each
                               asserted patent. ......................................................................................... 33
  IX.   STABILITY DATA GENERATED BY EAGLE DEMONSTRATES
        INFRINGEMENT OF THE HPLC CLAIMS OF THE ’209 AND ’785 PATENTS
        .......................................................................................................................................... 34
        A.         The HPLC Limitations of the ’209 and ’785 Patents Do Not Require
                   Actual Performance of the HPLC Method as Part of the Act of
                   Infringement ......................................................................................................... 35
        B.         Eagle’s Stability Data Confirms that Its Proposed ANDA Product Would
                   Satisfy the Impurity Limitations of the ’209 and ’785 Patent If Measured
                   Using the Method Claimed in the HPLC Limitations ......................................... 36
                   1.          The changes between Eagle’s original and revised HPLC protocols
                               are inconsequential................................................................................... 36
                   2.          Eagle’s 18 and 24-month data for batch SVA001 demonstrates that
                               Eagle’s Proposed ANDA Product can be expected to literally
                               satisfy the impurity limitations of the asserted claims as measured
                               using the claimed HPLC method. ............................................................ 39
                   3.          Eagle’s data at 24-months demonstrates infringement under the
                               doctrine of equivalents. ............................................................................ 44
  X.    CONCLUSION ................................................................................................................ 44




                                                                        ii
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1260 of 1374 PageID #:
                                     27765



  I.       INTRODUCTION

           1.     I have been asked by Dechert LLP, counsel for Plaintiffs Par Pharmaceutical, Inc.,

  Par Sterile Products, LLC, and Endo Par Innovation Company, LLC (“Par”), to provide my

  opinions as an expert in response to certain issues relating to infringement of the asserted claims

  of U.S. Patent Nos. 9,687,526 (the “’526 patent”), 9,744,209 (the “’209 patent”), and 9,750,785

  (the “’785 patent”) (collectively, “the asserted patents”) raised in the Rebuttal Expert Reports of

  Kinam Park, Ph.D. (“Park Rebuttal Report”) and Carmen A. Cross, MD (“Cross Rebuttal

  Report) served on December 23, 2019 by Defendant Eagle Pharmaceuticals Inc. (“Eagle”).

           2.     I understand that the asserted claims of the asserted patents are as follows:

       x   ’526 asserted claims: claims 1, 5-20

       x   ’209 asserted claims: claims 1-11, 13

       x   ’785 asserted claims: claims 1-9, 11

           3.     I am the same Lee Kirsch who submitted a Validity Expert Report dated

  December 23, 2019 (“Rebuttal Validity Report”), Infringement Expert Report dated November

  15, 2019 (“Opening Infringement Report”) and declaration dated May 3, 2019 with regard to the

  ordinary meaning of the terms “vasopressin degradation products” and “acetate buffer” to

  persons of ordinary skill in the pharmaceutical arts. My Rebuttal Validity Report, Opening

  Infringement Report, and declaration are incorporated herein.

           4.     Nothing in either the Park Rebuttal Report or the Cross Rebuttal Report changes

  any of the opinions I expressed in my Opening Infringement Report.

           5.     The opinions presented in this report are based upon my experience, consideration

  of the materials detailed in Exhibit A, as well as the information and materials mentioned in the

  text of this report. When I cite a document in support of my opinions in this report, I do not

  mean to indicate that the cited document is the only document that supports my opinion or that it


                                                    1
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1261 of 1374 PageID #:
                                     27766



  all release testing specification; stability results currently are not available but will be provided

  upon the Agency’s request.”).

                 3.      The out-of-specification pH results were generated during Eagle’s
                         proposed shelf-life.

         39.     Dr. Park next argues that the out-of-specification pH values obtained for SVA001

  were actually values obtained past the product’s proposed shelf-life. Park Rebuttal Report ¶¶

  115-125. First, I disagree with Dr. Park’s characterization. Eagle seeks a 24 month shelf-life

  from the FDA. See, e.g., EAGLEVAS0047328 at 355. To support its requested shelf-life, Eagle

  created and executed a stability protocol for its registration batches as outlined in Table 1 of

  Module 3.2.P.8.3:




  See EAGLEVAS0047270. As can be seen in the above table, Eagle told the FDA that it

  measured registration batch SVA001 at 24 months. Indeed, when Eagle submitted its stability

  data for SVA001 to the FDA, it included the out-of-specification pH value under the 24 month

  column without any caveat that in fact (under Dr. Park’s reasoning) it was not out-of-




                                                    21
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1262 of 1374 PageID #:
                                     27767



  specification because it really occurred after Eagle’s requested shelf-life. See

  EAGLEVAS0047274 at 276.

         40.     Second, Dr. Park’s arguments assume that SVA001 first fell outside of the pH

  specification on the date the 24 month test occurred. I disagree with this assumption. Eagle

  tested its registration batches at 18 months, and not again until 24 months. Therefore, the pH of

  SVA001 rose above pH 3.6 sometime between 18-24 months, a six-month period. Indeed, Mr.

  Woltering, Dr. Aungst, and Dr. Romito all confirmed that nobody at AMRI or Eagle could say

  specifically when between 18-24 months the pH of SVA001 rose to a pH of 3.7 and 3.8. As Dr.

  Aungst testified:


                 Q. Up to the day of the pull. And we don’t know exactly when it
                 went above 3.6 because we don’t have any stability data between
                 18 months and 24 months; right?

                 A. That’s correct.

                 Q. Nor does FDA have any stability data from Eagle or AMRI
                 between 18 and 24 months; right?

                 A. Correct.

  Aungst Dep. Tr. 266:22-267:7. Dr. Romito provided similar testimony:

                 Q. That’s all anybody knows; right? So Eagle cannot pinpoint a
                 time between the 18-month pull date and the 24-month pull date
                 where the pH rose above the spec; right?

                 A. I can’t pinpoint any date in there.

  Romito Dep. Tr. 204:17-20. Finally, Mr. Woltering provided the same testimony:

                 Q. Right. So you couldn’t tell me whether it happened the day after
                 the 18-month test or the day before the 24-month test, could you?

                 A. I cannot personally.

                 Q. Could anybody at AMRI tell me that?



                                                   22
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1263 of 1374 PageID #:
                                     27768




                 A. Not to my knowledge.

  Woltering Dep. Tr. 219:23-220:10.

         41.     Accordingly, the stability data generated for registration batch SVA001 does

  demonstrate a likelihood that the Eagle’s Proposed ANDA product infringes the pH limitations

  of the asserted claims. As noted, the reporting of that data as being out of specification clearly

  indicates that Eagle was reporting to FDA the likelihood that it occurred within the requested

  shelf-life. See EAGLEVAS0047274 at 47276 (Reporting “3.7, 3.8, 3.7” under the “24 M”

  testing column); see also EAGLEVAS0047328 at 336 (“[T]he 24-month upright sample result

  was 3.69 (rounded to 3.7). The result was confirmed through re-testing and deemed out-of-

  specification.”). With respect to the ’526 and ’209 patent, Eagle’s Proposed ANDA product,

  when administered between 18-24 months, would be likely to meet the pH limitations of 3.7-3.9

  or 3.8. Moreover, Eagle’s ANDA product would be expected to reach the required pH levels

  between 18-24 months, leaving enough time for the pharmaceutical composition to be stored for

  an additional four weeks, thus meeting the storage limitation of the ’526 patent.

         42.     I also disagree with Dr. Park’s statement that I “do not appear to dispute that

  Eagle will not itself manufacture, use, offer to sell, sell or import a vasopressin formulation that

  has a pH in the claimed range.” Park Rebuttal Report ¶ 120. His assertion appears to be based

  on the mistaken assumption that Eagle will only make, use or sell its ANDA product for a short

  period after the product is manufactured. Dr. Park cites testimony that Eagle expects to store its

  ANDA Product for approximately one to one and a half months after manufacture before sale.

  Park Rebuttal Report ¶ 122. I read Dr. Aungst’s testimony differently than does Dr. Park. In the

  testimony cited by Dr. Park, Dr. Aungst explained that the earliest Eagle’s ANDA product

  would be available to a customer was about a month and a half post-manufacture:



                                                   23
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1264 of 1374 PageID #:
                                     27769




                  Q: So when AMRI a [sic] manufactures a product, there will be
                  some amount of time between the manufacture of that product and
                  the day it arrives to a customer?

                  A. Um-hum.

                  Q. Does AMRI have any belief as to how long that time period
                  would take?

                  A. Our standard release time and then subsequent packaging time
                  will probably put it out about a month and half post manufacture if
                  it’s fully packaged.

  Aungst Dep. Tr. 67:10-16. Moreover, Dr. Aungst earlier explained that while it is likely that

  AMRI would store the product in refrigeration for some period prior to transferring the product

  to Eagle or its customers, many of those details remain unresolved. For example when asked if

  AMRI will store the product before it transfers the product to Eagle, Dr. Aungst replied “[t]hat

  has not been completely determined yet.” See Aungst Dep. Tr. 46:14-17. When asked how long

  AMRI expects to store the product for, Dr. Aungst replied “I don’t know.” See Aungst Dep. Tr.

  46:21-23. Finally, Dr. Aungst said “[he] doesn’t know for sure” whether AMRI would ship

  directly to Eagle’s customers. See Aungst Dep. Tr. 47:18-21. In short, I am not aware of any

  evidence that Eagle could not or will not sell its Proposed ANDA product at any particular time

  during its shelf-life.

          43.     In any event, if Eagle’s ANDA were to be approved, Eagle would be authorized

  to sell it at any point in time during its shelf-life, such that it would be approved to sell the

  product at a time when it has a pH that satisfies the pH-related limitations of the Patents-in-Suit.

  Even in those instances where Eagle were to sell its products before then, Eagle is seeking

  approval to sell a product that can be expected to infringe the asserted claims during its expected




                                                     24
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1265 of 1374 PageID #:
                                     27770



  useful life. Accordingly, Eagle would likely make and sell products that will satisfy all of the

  limitations of the ’785 patent, and thereby directly infringe that patent.

         44.        Finally, while I believe Eagle would directly infringe the ’785 patent for the

  aforementioned reasons, Eagle would also induce infringement of the ’785 patent by others, by

  knowingly selling a product with the expectation that medical professionals will administer it to

  patients at any time prior to its expiration date, including during time periods in which the

  product can be expected to satisfy the pH-related limitations (and all other limitations) of the

  asserted claims of the ’785 patent. Accordingly, to the extent the Court were to find that Eagle

  does not directly infringe the ’785 patent, in my opinion, Eagle nevertheless will induce

  infringement by selling its product with the storage instructions included in the labeling and

  package insert.

         45.        More particularly, Eagle would induce infringement of the ’785 patent by selling

  a product that it knows can be expected to, at least some proportion of the time, reach a pH of 3.7

  to 3.8 during the 18-24 month portion of its shelf-life. Moreover, Eagle will instruct its

  customers, such as hospitals and pharmacies, to store the product in refrigerated conditions for

  up to 24 months—i.e., to store it for use in circumstances in which the Proposed ANDA would

  be expected to fall within the claimed pH range. Accordingly, Eagle would induce its customers

  to directly infringe the ’785 patent by using a vasopressin product that satisfies each limitation of

  the asserted ’785 claims.

         46.        Dr. Park also claims that Eagle does not have the knowledge and intent to induce

  infringement of the Patents-in-Suit because Eagle has taken steps to modify its manufacturing

  process to manufacture a product that maintains a pH of 3.4-3.6, and that the OOS pH value for




                                                     25
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1266 of 1374 PageID #:
                                     27771



  SVA001 occurred past the required shelf-life. See, e.g., Park Rebuttal Report ¶¶ 158-168. I

  disagree for the reasons explained above.

  VIII. EAGLE’S PROPOSED ANDA PRODUCT WILL MEET THE CLAIMED
        STABILITY AND IMPURITY LIMITATIONS

         47.     Dr. Park argues that Eagle’s Proposed ANDA Product will not meet the claimed

  impurity, degradation, or stability requirements set forth in the claims of the patents-in-suit. See

  generally Park Report ¶¶ 169-206. I disagree for the reasons stated below.

         A.      Eagle Satisfies the Degradation Limitations of the ’526 Patent

         48.     Dr. Park argues that I have “not provided any data showing that Eagle’s ANDA

  Product exhibits less than 5% or 1% degradation after it is provided with a pH of 3.8 and

  subsequently stored at 2-8°C for at least four weeks.” Park Report ¶ 170. I disagree, because I

  have demonstrated that Eagle’s Proposed ANDA Product is likely to exhibit less than 1%

  degradation by assay over any four-week period during the shelf-life of the product, including

  after it has reached a pH of 3.8.

                 1.      Eagle’s Proposed ANDA Product meets the degradation and storage
                         limitations of the ’526 patent.

         49.

                                                                                         Opening

  Infringement Report ¶ 69.




                                                   26
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1267 of 1374 PageID #:
                                     27772



         67.     In addition, as Dr. Park discusses at length, Eagle is in the process of amending its

  ANDA with changes to the initial manufacturing. Stability data for the full shelf-life of new

  batches of Eagle’s Proposed ANDA Product (i.e., full data for batches SVA007, SVA008, and

  SVA009) are not available, which hinders my ability to provide an opinion on whether these

  batches infringe. Thus, I reserve the right to supplement my opinions after the date of this

  Report if and when more stability data from Eagle becomes available.



         C.      Eagle Induces Infringement of All Asserted Patents

                 1.      Eagle induces infringement of the ’785 Patent.

         68.     As noted above, Eagle directly infringes the asserted claims of the ’785 patent,

  but also indirectly infringes the asserted claims of the ’785 patent. Dr. Park argues that “Par has

  not alleged that Eagle will induce infringement of the ’785 patent, nor do its experts provide any

  analysis as to how it could or would.” Park Report ¶ 202. I understand from counsel that that is

  untrue. See Par Final Infringement Contentions, Oct. 16, 2019, at 2 (“In particular, if the ANDA

  product is used and administered as intended and instructed on the proposed label for the Eagle

  ANDA Product, doctors, nurses, and or other medical personnel . . . . would perform each and

  every step of the methods of treatment recited in the Asserted Claims of the ’209 and ’526

  patents and use the claimed formulations of the ’785 patent.”).

                 2.      Eagle has demonstrated an intent to induce infringement of each
                         asserted patent.

         69.     Further, Dr. Park asserts that he is “not aware of any evidence that Eagle will

  induce [] infringement.” See Park Report ¶ 202. This evidence is clearly present in Eagle’s

  stability data. Eagle submitted its ANDA for a vasopressin formulation it hoped would maintain

  its pH throughout its shelf-life; however, one-third of its registration batches failed. See



                                                   33
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1268 of 1374 PageID #:
                                     27773



  EAGLEVAS0047274 at 47276. As explained above, instead of making changes to the

  formulation of its Proposed ANDA Product, and doing the proper stability testing to make sure it

  had corrected the out-of-specification pH result, Eagle made minor and unproven adjustments,

  and has not changed its release specification at all. See Park Report ¶¶ 62-65.

         70.     By pressing forward at this point, Eagle is not waiting to see if these minor

  changes will reliably correct its uncontrolled pH and is not changing its formulation or its release

  specifications. Instead, Eagle is trying to push its ANDA through with the data it has. See, e.g.,

  EAGLEVAS0047328 at 47353 (“Optimization/confirmation batches SVA007, SVA008, and

  SVA009 were placed on stability. The three (3) batches met all release testing specifications;

  stability results currently are not available but will be provided upon the Agency’s request.”).

  This is evidence of Eagle’s intent to sell a product which Eagle knows may infringe the asserted

  claims of the patents-in-suit during its proposed shelf-life.

  IX.    STABILITY DATA GENERATED BY EAGLE DEMONSTRATES
         INFRINGEMENT OF THE HPLC CLAIMS OF THE ’209 AND ’785 PATENTS

         71.     Dr. Park notes that he understands from “Dr. Amiji’s analysis that it is unclear

  what the requirements are of the HPLC claims of the ’209 and ’785 patents, especially as to

  whether these claims require the performance of the recited method, are product-by-process

  limitations, or define the impurities recited in the independent claims by how they may be

  analyzed.” Park Rebuttal Report ¶ 207. Dr. Park goes on to say that it is my opinion that Eagle

  infringes claim 11 of the ‘209 patent and claim 2 of the ‘785 patent by “performance of the

  recited method, i.e., that Eagle infringes these claims because the claimed method was used to

  determine impurities present in Eagle’s ANDA Product.” Park Rebuttal Report ¶ 208. Dr. Park

  misconstrues my opinion. It is my opinion that the claims do not require actual performance of

  the claimed HPLC method as part of the act of infringement, but rather that—in Dr. Amiji’s



                                                   34
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1269 of 1374 PageID #:
                                     27774



                 3.      Eagle’s data at 24-months demonstrates infringement under the
                         doctrine of equivalents.

         93.     Although for the above reasons, it is my opinion that Eagle literally meets the

  additional HPLC limitations of the ’209 and ’785 patents at a time where Eagle’s ANDA product

  can be expected to have a pH of 3.7-3.9, I understand that Eagle’s proposed product and

  activities would also infringe the HPLC limitations under the doctrine of equivalents if any

  differences between that limitation and the corresponding element of the accused product are

  insubstantial for purposes of the claimed invention.




  X.     CONCLUSION

         94.     For all of the above reasons, the opinions in my Opening Infringement Report

  remain unchanged. Namely, the product described in Eagle’s ANDA more likely than not will

  satisfy the formulation-related limitations of the ’526 and ’209 patent, and infringe the ’785

  patent. Furthermore, Eagle’s ANDA meets the additional HPLC limitations of the ’209 and ’785



                                                  44
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1270 of 1374 PageID #:
                                     27775



  patents both directly both directly and through Eagle’s equivalent revised method. I disagree

  with the opinions in Dr. Park’s Rebuttal Infringement Report to the contrary.




                                                 45
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1271 of 1374 PageID #:
                                     27776
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1272 of 1374 PageID #:
                                     27777




                     EXHIBIT 4
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1273 of 1374 PageID #:
                                     27778



                                                                           Page 1


             IN THE UNITED STATES DISTRICT COURT
             FOR THE DISTRICT OF DELAWARE
     ------------------------------------------------x
     PAR PHARMACEUTICAL, INC.,
     PAR STERILE PRODUCTS, LLC, and
     ENDO PAR INNOVATION COMPANY, LLC,
                        Plaintiffs,
                   v.
     EAGLE PHARMACEUTICALS INC.,
                        Defendant.
     ------------------------------------------------x
     C.A. No. 18-823-CFC
     ------------------------------------------------x


       ** CONFIDENTIAL - UNDER THE PROTECTIVE ORDER **


        VIDEOTAPED DEPOSITION OF LEE E. KIRSCH, Ph.D.
                        February 14, 2020
                        Iowa City, Iowa




     Reported by:
     Chris A. Quinlin, R.P.R.
     Job no: 26925


                      TransPerfect Legal Solutions
                  212-400-8845 - Depo@TransPerfect.com
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1274 of 1374 PageID #:
                                     27779
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1275 of 1374 PageID #:
                                     27780
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1276 of 1374 PageID #:
                                     27781
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1277 of 1374 PageID #:
                                     27782



                 IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF DELAWARE

   PAR PHARMACEUTICAL, INC.,              )
   PAR STERILE PRODUCTS, LLC, and         )
   ENDO PAR INNOVATION                    )
   COMPANY, LLC,                          )
                                          )   C.A. No. 18-823-CFC
               Plaintiffs,                )
                                          )
         v.                               )
                                          )
   EAGLE PHARMACEUTICALS INC.,            )
                                          )
               Defendant.


                                 EXHIBIT 16.2.2

     PAR’S OPPOSITION TO EAGLE’S MOTION IN LIMINE #2 FOR AN
       ORDER PRECLUDING TESTIMONY REGARDING SPECIFIC
                INTENT TO INDUCE INFRINGEMENT
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1278 of 1374 PageID #:
                                     27783



        The facts supporting Par’s allegations of induced infringement were properly

  disclosed in Par’s infringement contentions and opening expert reports. In short,

  Par will prove Eagle seeks FDA-approval to sell products it knows, based upon its

  own testing, will drift into the pH range of Par’s patents during their shelf-life.

  Par’s experts were not required to opine on the ultimate conclusion of specific

  intent to induce infringement, which, as with willfulness and other matters of

  intent, is for the Court to determine. Indeed, it arguably would have been improper

  for them to do so, as it would involve experts purporting to divine the mind of

  Eagle.1 Thus, Par’s experts served expert reports discussing the technical evidence

  and factual matrix from which Par intends to argue inducement.

        In his rebuttal report, Eagle’s expert (Dr. Park) crossed the line from expert

  to mind reader by giving an expert “opinion” that Eagle lacked specific intent. Ex.

  1, ¶¶ 161, 164. The parties provided for reply reports in this case, where Dr.

  Kirsch included the complained-of six paragraphs rebutting that assertion. Mot. at

  2, citing Mot.Ex. 3 ¶¶ 43-46, 69-70. Eagle never moved to strike his opinions and

  took his deposition, where they questioned him about those opinions.

        Eagle’s motion is based on the false predicate that an expert must provide an

  ultimate opinion on specific intent to support liability. That is not the law.



  1
   See AU New Haven, LLC v. YKK Corp., 15-cv-3411 (GHW), 2019 WL 1254763,
  at *13 (S.D.N.Y. Mar. 19, 2019).
                                             1
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1279 of 1374 PageID #:
                                     27784



  Induced infringement requires proof of specific intent, i.e., that “the alleged

  infringer’s actions induced infringing acts and that he knew or should have known

  his actions would induce actual infringements.” DSU Med. Corp. v. JMS Co., 471

  F.3d 1293, 1306 (Fed. Cir. 2006). Circumstantial evidence is sufficient. See

  AstraZeneca LP v. Apotex, Inc., 633 F.3d 1042, 1060 (Fed. Cir. 2010). In Hatch-

  Waxman cases, one can prove intent where the proposed label contains instructions

  that would inevitably lead some consumers to practice the claimed invention. Id.

  ANDA product specifications can also serve as evidence of intent. See Sunovion

  Pharms., Inc. v. Teva Pharms. USA, Inc., 731 F.3d 1271, 1279 (Fed. Cir. 2013) (“If

  it had no intent to infringe, Reddy should not have requested, or should not accept,

  approval to market a product within the scope of the claim.”).

        Here, Eagle was obviously aware of Par’s patents and their scope. And, Par

  timely served contentions and opening expert reports disclosing the predicate

  evidence establishing that Eagle’s actions will induce infringing acts, including:

       Eagle’s testing demonstrating that products conforming to its pH release
        specifications drifted into the claimed pH range during their proposed shelf-
        life. See Ex. 2, ¶¶ 34-36, 65-67, 110, 157.

       Eagle’s label instructing clinicians to administer those products, as per the
        claimed “administration” steps, at any time during their shelf-life. See
        Mot.Ex. 2; Ex. 3, ¶¶ 46-59, Exs. C-E.

       Thus, clinicians administering Eagle’s ANDA product, as specifically
        instructed by Eagle, would directly infringe the asserted claims. See id.



                                             2
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1280 of 1374 PageID #:
                                     27785



  Eagle does not dispute that Par timely disclosed this evidence, which sufficiently

  proves Eagle’s intent to induce infringement.2

        As to Dr. Kirsch’s reply report, the complained-of opinions were proper

  reply to Eagle’s non-infringement report. Specifically, Dr. Park offered an opinion

  that Eagle “does not have the intent that third-parties will infringe” based on

  legally-inconsequential manufacturing changes implemented by Eagle. Ex. 1,

  ¶¶ 161, 164. Dr. Kirsch was entitled to address those opinions consistent with his

  opening report, particularly that (1) Eagle did not change its release specification

  which governs what Eagle is seeking FDA-approval to sell, and (2) Eagle’s

  manufacturing changes are insufficient to avoid infringement. Ex. 4, ¶¶ 32-38, 44-

  46, 68-70.

        These opinions, disclosed in a reply report authorized by the scheduling

  order were timely. But even if they were not, Eagle failed to demonstrate the

  necessity of exclusion under the Pennypack factors. See In re Paoli R.R. Yard

  PCB Litig., 35 F.3d 717, 791-92 (3d Cir. 1994). Eagle has made no showing of

  prejudice, let alone prejudice that has not or cannot be remedied before trial, which




  2
    Eagle’s motion reads like a summary judgment motion (not generally permitted
  in ANDA cases) in disguise, rather than a motion in limine. The issue here is not
  the substantive sufficiency of Par’s infringement proofs, but whether Par’s experts
  properly disclosed their opinions. They did.
                                            3
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1281 of 1374 PageID #:
                                     27786



  is not yet scheduled in this case. The exclusion of Dr. Kirsch’s testimony would be

  an extreme remedy reserved to sanction flagrant misconduct, not present here. Id.

   Dated: May 11, 2020                Respectfully submitted,

                                      FARNAN LLP

                                      /s/ Brian E. Farnan
                                      Brian E. Farnan (Bar No. 4089)
                                      Michael J. Farnan (Bar No. 5165)
                                      919 N. Market St., 12th Floor
                                      Wilmington, DE 19801
                                      Telephone : (302) 777-0300
                                      Fax : (302) 777-0301
                                      bfarnan@farnanlaw.com
                                      mfarnan@farnanlaw.com

                                      Martin J. Black (admitted pro hac vice)
                                      Sharon K. Gagliardi (admitted pro hac vice)
                                      Brian M. Goldberg (admitted pro hac vice)
                                      DECHERT LLP
                                      Cira Centre
                                      2929 Arch Street
                                      Philadelphia, PA 19104
                                      Tel: (215) 994-4000
                                      martin.black@dechert.com
                                      sharon.gagliardi@dechert.com
                                      brian.goldberg@dechert.com

                                      Robert D. Rhoad (admitted pro hac vice)
                                      DECHERT LLP
                                      502 Carnegie Center
                                      Suite #104
                                      Princeton, NJ 08540
                                      Tel: (609) 955-3200
                                      robert.rhoad@dehcert.com

                                      Johnathan D.J. Loeb, Ph.D (admitted pro hac
                                      vice)
                                          4
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1282 of 1374 PageID #:
                                     27787



                                    DECHERT LLP
                                    2400 W. El Camino Real, Suite 700
                                    Mountain View, CA 94040-1499
                                    Tel: (650) 813-4995
                                    jonathan.loeb@dechert.com

                                    Blake B. Greene (admitted pro hac vice)
                                    DECHERT LLP
                                    300 W. 6th Street, Suite 2010
                                    Austin, TX 78701
                                    Tel: (512) 394-3000
                                    blake.greene@dechert.com

                                    Attorneys for Plaintiffs Par Pharmaceutical,
                                    Inc., Par Sterile Products, LLC, and Endo
                                    Par Innovation Company, LLC




                                        5
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1283 of 1374 PageID #:
                                     27788



                          CERTIFICATION OF COMPLIANCE

        The foregoing document complies with the type-volume limitation of this

  Court’s March 2, 2020 form Scheduling Order For All Cases where Infringement is

  Alleged. The text of this brief, including footnotes, was prepared in Times New

  Roman, 14 point. According to the word processing system used to prepare it, the

  brief contains 747 words, excluding the case caption, signature block, table of

  contents and table of authorities.



                                             /s/ Brian E. Farnan
                                             Brian E. Farnan (Bar No. 4089)
  Dated: May 11, 2020
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1284 of 1374 PageID #:
                                     27789




                             EXHIBIT 1
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1285 of 1374 PageID #:
                                     27790
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1286 of 1374 PageID #:
                                     27791
                 CONFIDENTIAL – PURSUANT TO PROTECTIVE ORDER


                                                TABLE OF CONTENTS

  I.     INTRODUCTION............................................................................................................. 1

  II.    ASSERTED CLAIMS ...................................................................................................... 1

  III.   LEGAL PRINCIPLES ..................................................................................................... 2

         A.        Direct Infringement ................................................................................................. 2

         B.        Indirect Infringement .............................................................................................. 3

  IV.    LEVEL OF ORDINARY SKILL IN THE ART ............................................................ 3

  V.     CLAIM CONSTRUCTIONS ........................................................................................... 4

  VI.    EAGLE’S ANDA PRODUCT.......................................................................................... 4

         A.        Eagle’s Proposed Package Insert ............................................................................ 4

         B.        Eagle’s ANDA Product is Q1/Q2 to the Original Vasostrict® Product ................. 5

         C.        Optimization of the Manufacturing Process for Eagle’s ANDA Product............... 6

                   1.        Registration Batches ................................................................................... 7

                   2.        Characterization Batches .......................................................................... 10

                   3.        Engineering Batch ..................................................................................... 11

                   4.        Optimization/Confirmation Batches ......................................................... 14

                   5.        Eagle’s Proposed Commercial Product .................................................... 20

         D.        Testing of Eagle’s ANDA Product ....................................................................... 22

                   1.        In-Process Testing of Eagle’s ANDA Product ......................................... 22

                   2.        Release and Stability Testing for Eagle’s ANDA Product ....................... 32

  VII.   EAGLE’S SALE OF ITS ANDA PRODUCT WILL NOT DIRECTLY
         INFRINGE OR INDUCE INFRINGEMENT OF THE ASSERTED CLAIMS ....... 36

         A.        Eagle’s ANDA Product Is Identical to the Original Vasostrict® Product,
                   Which Par Has Admitted Is Not Covered By The Asserted Claims..................... 36

         B.        Eagle’s Proposed ANDA Product Will Not Meet The pH Limitations of
                   All Asserted Claims. ............................................................................................. 42
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1287 of 1374 PageID #:
                                     27792
                 CONFIDENTIAL – PURSUANT TO PROTECTIVE ORDER


              1.        Eagle’s ANDA Product is Not Formulated to an Initial pH of 3.7 to
                        3.9, or 3.8 .................................................................................................. 45

              2.        Eagle’s ANDA Specifications Prohibit a pH of 3.7 to 3.9, or 3.8,
                        During The Entire Shelf Life .................................................................... 51

              3.        Dr. Kirsch’s Assertion That The pH of Eagle’s ANDA Product May
                        Rise Into To The Claimed Range Does Not Show Infringement ............. 52

        C.    There Is No Evidence Eagle’s ANDA Product Will Meet The Claimed
              Impurities/Degradation Products/Stability Requirements .................................... 73

              1.        Less Than About 5% or 1% Degradation After Four Weeks Storage
                        at 2–8°C .................................................................................................... 73

              2.        Between 0.9 and 1.7% Impurities Having 85 to 100% Sequence
                        Homology with Vasopressin ..................................................................... 76

              3.        Additional Impurity Limitations ............................................................... 77

              4.        Eagle’s ANDA specification cannot establish that Eagle’s ANDA
                        Product infringes the impurity and degradation limitations ..................... 81

              5.        There Is No Evidence That Eagle Will Induce Infringement ................... 84

        D.    The HPLC Requirements of the ’209 and ’785 Will Not Be Met By
              Eagle’s ANDA Product......................................................................................... 86

              1.        Eagle Modified its HPLC Method ............................................................ 86

              2.        No Single Actor Will Perform The Method of Claim 11 of the ’209
                        Patent......................................................................................................... 88

              3.        Eagle Will Not Determine Impurities Present In Its ANDA Product
                        Once Sold .................................................................................................. 90




                                                              ii
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1288 of 1374 PageID #:
                                     27793



  I.     INTRODUCTION

         1.      I have been asked by Defendant Eagle Pharmaceuticals, Inc. (“Eagle”) to provide

  my opinions regarding whether Eagle’s sale of its proposed generic vasopressin product described

  in ANDA No. 211538, together with the proposed label set forth in that ANDA, would directly

  infringe or induce infringement of certain claims of U.S. Patent Nos. 9,687,526 (the “’526 patent”),

  9,744,209 (the “’209 patent”), and 9,750,785 (the “’785 patent”) (collectively, the “Patents-in-

  Suit”) that Plaintiffs Par Pharmaceutical, Inc., Par Sterile Products, LLC, and Endo Par Innovation

  Company, LLC (“Plaintiffs” or Par”) have asserted in this action.

         2.      I have also been asked to respond to the November 15, 2019 reports of Zlatan

  Coralic, Pharm.D., BCPS, Lee E. Kirsch, Ph.D., and Robert Minkin, FACHE, submitted on behalf

  of Par in support of its infringement allegations with respect to those asserted claims. To the extent

  I do not address any aspects of these reports, it should not be taken as an admission that I agree

  with them.

         3.      The opinions expressed herein are based on information available to date. I

  expressly reserve the right to supplement or amend my opinions as additional information becomes

  available to me. I further reserve the right to address any matters raised by Par and any opinions

  provided by experts on behalf of Par, including at any hearing or at trial.

         4.      I submitted an expert report addressing invalidity of the Patents-in-Suit on

  November 15, 2019. I incorporate herein the Introduction, Qualifications, Compensation, and Prior

  Testimony sections of that report.

  II.    ASSERTED CLAIMS

         5.      I understand that Par is asserting that Eagle will infringe the following claims of

  the Patents-in-Suit:

                 •   ’526 patent, claims 1 and 5–20
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1289 of 1374 PageID #:
                                     27794



                          d.     There is no evidence that Eagle will induce infringement

            158.   Even if Eagle’s ANDA Product could infringe or be used to infringe the Patents-

  in-Suit, I am not aware of any evidence that Eagle will induce that infringement. As noted above,

  I understand that Par and its experts do not allege that Eagle will perform the claimed methods in

  the ’526 and ’209 patent, and therefore directly infringe those patents. And as also discussed

  above, there is no evidence that Eagle will make, use, sell, offer to sell, or import a composition

  having the properties required by the ’785 patent, and therefore directly infringe that patent.

            159.   Par has not alleged that Eagle will induce infringement of the ’785 patent, nor do

  its experts provide any analysis as to how it could or would. I reserve the right to respond should

  Par and its experts be permitted to present such contentions and opinions after the date of this

  Report.

            160.   I understand that Par does, however, allege that Eagle will induce infringement of

  the ’526 and ’209 patent method claims. I also understand that, to induce infringement, Eagle

  must have the knowledge and intent to induce someone else to infringe.

            161.   As explained in detail above, however, Eagle has taken active steps to ensure that

  its product meets its ANDA specifications for both release and stability. Indeed, Eagle has

  implemented several changes to its manufacturing process to ensure, for example, that its product

  meets the pH specification of 3.4 – 3.6 at release and throughout its proposed 24-month shelf life,

  consistent with the pH of 3.4 – 3.6 described in Eagle’s Label. Thus, the steps Eagle has taken to

  modify its manufacturing process confirm that Eagle intends to manufacture a product that

  maintains a pH of 3.4 – 3.6 throughout its proposed shelf life, as instructed in Eagle’s Label, not

  one that rises to a pH of 3.7, 3.8, or 3.9. Thus, it does not have the intent that third parties will

  infringe the ’526, ’209 or ’785 patents.




                                                   69
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1290 of 1374 PageID #:
                                     27795
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1291 of 1374 PageID #:
                                     27796



           164.   Based on the data Dr. Kirsch has cited, in order for Eagle’s ANDA Product to have

  a pH of 3.7 or 3.8, the product could not be used for its intended purpose. That is, to meet the pH

  recited by the method claims, the only evidence Dr. Kirsch points to is one batch of Eagle’s ANDA

  Product that was stored under refrigerated conditions until later than 24 months after manufacture

  as Dr. Kirsch and Dr. Coralic have identified the shelf life. According to Eagle’s Label, the product

  would not be used at that point, but rather would be discarded according to its shelf life labeling.

  There is no evidence that Eagle’s ANDA Product would ever reach a pH of 3.7 or 3.8 before that

  amount of storage, much less that Eagle intends for it to do so. In fact, Eagle has the opposite

  intent: to encourage users to discard its product prior to reaching that point.

           165.   Even further, with respect to the ’526 patent, there is no evidence that Eagle’s

  ANDA Product would ever reach a pH of 3.8 at least four weeks before the expiration date, as

  required in order to store the claimed formulation for four weeks before administration according

  to Eagle’s Label. In this regard, to the extent the out-of-specification pH measurement of 3.75 is

  a pH of 3.8 as required by the ’526 patent claims, i.e., that the three pH measurements are not

  averaged, (see supra ¶¶ 142–44), Dr. Kirsch has not provided any evidence that Eagle’s ANDA

  Product was stored for at least four weeks at 2–8°C after this pH measurement was obtained. This

  is important because each of the ’526 patent claims require that the claimed formulation, which

  has a pH of 3.8, exhibits less than 5% degradation after it is stored for at least four weeks at 2–

  8°C17:

           1. A method of increasing blood pressure in a human in need thereof, the method
           comprising:




  17
       Claim 13 additionally requires less than 1% degradation after storage at 2–8°C for about four
       weeks.


                                                   71
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1292 of 1374 PageID #:
                                     27797



              a) providing a pharmaceutical composition for intravenous administration
              comprising: i) from about 0.01 mg/mL to about 0.07 mg/mL of vasopressin or
              a pharmaceutically-acceptable salt thereof; ii) acetic acid; and iii) water,

              wherein the pharmaceutical composition has a pH of 3.8;

              b) storing the pharmaceutical composition at 2-8° C. for at least 4 weeks; and

              c) intravenously administering the pharmaceutical composition to the human,

              wherein the administration provides to the human from about 0.01 units of
              vasopressin or the pharmaceutically-acceptable salt thereof per minute to about
              0.1 units of vasopressin or the pharmaceutically-acceptable salt thereof per
              minute,

              wherein the human is hypotensive,

              wherein the pharmaceutical composition exhibits less than about 5%
              degradation after storage at 2-8° C. for about four weeks.

  ’526 patent claim 1 (emphasis added).

          166.    Because the data from Registration Batch SVA001 that Dr. Kirsch relies on was

  obtained more than 24 months after it was manufactured, and Dr. Kirsch and Dr. Coralic

  acknowledge that Eagle’s proposed shelf life is 24 months from manufacture, this batch would

  have been discarded according to its shelf life labeling at that point, and would not have been then

  “stor[ed] . . . at 2-8° C. for at least 4 weeks” and thereafter “intravenously administer[ed] . . . to [a]

  human.”

          167.    Moreover, I note that, in addition to allowing for storage at different temperatures,

  Eagle’s Label does not require storage for at least four weeks. That is, the storage conditions

  described in Eagle’s Label allow Eagle’s ANDA Product to be used prior to storage for at least

  four weeks.

          168.    For these reasons, it is my opinion that, even if Eagle’s ANDA Product or use of

  Eagle’s ANDA Product could infringe any of the remaining Patents-in-Suit, there is no evidence

  that Eagle is inducing such infringement.



                                                     72
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1293 of 1374 PageID #:
                                     27798



         200.    By way of example, whether the Registration Batches had the specific impurities

  described in the dependent claims, and at the requisite amounts, depended on how long and at what

  temperature the batch was stored.



                                               See    EAGLEVAS0047274;        EAGLEVAS0047284;

  EAGLEVAS0047294.



         201.    Finally, Dr. Kirsch’s reliance on Eagle’s ANDA specification as possibly showing

  infringement of these impurity and degradation limitations is inconsistent with his other opinions.

  In fact, Dr. Kirsch effectively ignores Eagle’s pH specification—which requires Eagle’s ANDA

  Product have a pH of between 3.4 – 3.6—when analyzing whether Eagle’s ANDA Product has a

  pH of 3.7 – 3.9, or 3.8, as required by the claims. Indeed, to the extent Eagle’s ANDA

  specifications “allow” its product to meet the degradation and impurity limitations, as Dr. Kirsch

  claims, Eagle’s ANDA specification—which requires a pH of 3.4 – 3.6 for release and stability—

  does not allow its product to have a pH of 3.7 – 3.9, or 3.8.

                 5.      There Is No Evidence That Eagle Will Induce Infringement

         202.    Even if Eagle’s ANDA Product could infringe or be used to infringe the Patents-

  in-Suit, I am not aware of any evidence that Eagle will induce that infringement. As noted above,

  I understand that Par and its experts allege that Eagle will induce infringement of the ’526 and

  ’209 patent method claims, but that Par has not alleged that Eagle will induce infringement of the

  ’785 patent, nor do its experts provide any analysis as to how it could or would. I also understand

  that, to induce infringement, Eagle must have the knowledge and intent to induce someone else to

  infringe.




                                                     84
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1294 of 1374 PageID #:
                                     27799



         203.    Additionally, as explained in detail above, there is no evidence that Eagle’s ANDA

  Product would ever reach a pH of 3.7 or 3.8 before that amount of storage, much less that Eagle

  intends for it to do so. Even further, there is no evidence that Eagle intends to manufacture a

  product with a pH of 3.7 or 3.8 in addition to having the requisite impurity and/or degradation

  amounts at the same time. In fact, Eagle’s Label is silent as to impurities and percent degradation

  altogether.

         204.    For instance, with respect to the ’526 patent, there is no evidence that Eagle’s

  ANDA Product would ever reach a pH of 3.8, be stored for at least four weeks, and then exhibit

  less than 5% or 1% degradation.




                Moreover, as noted above, in addition to allowing storage at different temperatures,

  Eagle’s Label does not require storage for at least four weeks. That is, the storage conditions

  described in Eagle’s Label allow Eagle’s ANDA Product to be used prior to storage for at least

  four weeks.

         205.    Additionally, with respect to the ’209 and ’785 patents,




                                                                       And, with respect to the ’209

  patent, this batch would not have been “administer[ed] to [a] human.”




                                                  85
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1295 of 1374 PageID #:
                                     27800



          206.   For these reasons, it is my opinion that, even if Eagle’s ANDA Product or use of

  Eagle’s ANDA Product could infringe any of the remaining Patents-in-Suit, there is no evidence

  that Eagle is inducing such infringement.

          D.     The HPLC Requirements of the ’209 and ’785 Will Not Be Met By Eagle’s
                 ANDA Product

          207.   Claim 11 of the ’209 patent and claim 2 of the ’785 patent require that “impurities

  are determined based on” the specified HPLC method. As I stated in my Opening Report, I

  understand from Dr. Amiji’s analysis that is unclear what the requirements are of the HPLC claims

  of the ’209 and ’785 patents, especially as to whether these claims require the performance of the

  recited method, are product-by-process limitations, or define the impurities recited in the

  independent claims by how they may be analyzed.

          208.   I understand Dr. Kirsch’s analysis to conclude that Eagle infringes the claims by

  performance of the recited method, i.e., that Eagle infringes these claims because the claimed

  method was used to determine impurities present in Eagle’s ANDA Product. It is not clear how a

  composition claim can require a particular HPLC method to detect impurities. In any event, as I

  discuss in detail below, Eagle’s HPLC method21 does not infringe the claimed method.

                 1.

          209.   Claim 11 of the ’209 patent and claim 2 of the ’785 patent depend from claim 1

  and, thus, the HPLC method recited in these claims is used to determine the impurities present in

  a vasopressin formulation having a pH of 3.7 – 3.9.




  21
       As discussed above, testing of Eagle’s ANDA Product was performed in conjunction with
       AMRI/Oso.


                                                  86
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1296 of 1374 PageID #:
                                     27801




  Dated: December 23, 2019

                                      __________________________________________

                                                   Kinam Park, Ph.D.
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1297 of 1374 PageID #:
                                     27802




                             EXHIBIT 2
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1298 of 1374 PageID #:
                                     27803



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF DELAWARE

   PAR PHARMACEUTICAL, INC., PAR          )
   STERILE PRODUCTS, LLC, and ENDO        )
   PAR INNOVATION COMPANY, LLC,           )
                                          )
               Plaintiffs,                )    C.A. No. 18-823-CFC
                                          )
               v.                         )
                                          )
   EAGLE PHARMACEUTICALS INC.,            )
                                          )
               Defendant.                 )


                OPENING EXPERT REPORT OF LEE E. KIRSCH, PH.D.
                         REGARDING INFRINGEMENT OF
                 U.S. PATENT NOS. 9,687,526, 9,744,209, AND 9,750,785
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1299 of 1374 PageID #:
                                     27804

                                                  TABLE OF CONTENTS

                                                                                                                                         Page
        QUALIFICATIONS .......................................................................................................... 2
                   Educational Background ........................................................................................ 2
                   Relevant Professional Experience.......................................................................... 2
                   Compensation ........................................................................................................ 3
                   Testimony in past four years .................................................................................. 3
        REVIEW AND USE OF DOCUMENTS AND OTHER MATERIALS .......................... 4
        The Patents in Suit ............................................................................................................. 4
        Technology Overview ........................................................................................................ 5
                   Vasopressin ............................................................................................................ 5
                   pH........................................................................................................................... 6
                   Stability testing ...................................................................................................... 6
        OVERVIEW OF THE INFRINGEMENT ANALYSIS.................................................... 7
                   Infringement Analysis Framework ........................................................................ 7
                   The Person of Ordinary Skill in the Art ............................................................... 10
                   Vasopressin-assay calculations ............................................................................ 11
                   Impurity calculations ........................................................................................... 15
        Eagle’s ANDA product satisfies the formulation-related limitations of the ’526
        Patent. ............................................................................................................................. 22
                   Eagle’s ANDA Product satisfies the formulation-related limitations of
                   claim 1 of the ’526 patent. ................................................................................... 22
                              1.          Pharmaceutical Composition and Amount .................................. 23
                              2.          Acetic Acid and Water ................................................................. 24
                              3.          pH................................................................................................. 24
                              4.          % Degradation ............................................................................. 26
                   Claim 5 of the ’526 patent ................................................................................... 29
                   Claim 6 of the ’526 patent ................................................................................... 29
                   Claim 7 of the ’526 patent ................................................................................... 30
                   Claim 8 of the ’526 patent ................................................................................... 30
                   Claim 9 of the ’526 patent ................................................................................... 30
                   Claim 10 of the ’526 patent ................................................................................. 30

                                                                      i
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1300 of 1374 PageID #:
                                     27805

                                                  TABLE OF CONTENTS
                                                       (continued)
                                                                                                                                      Page
                   Claim 11 of the ’526 patent ................................................................................. 31
                   Claim 12 of the ’526 patent ................................................................................. 31
                   Eagle’s ANDA Product satisfies the formulation-related limitation of
                   claim 13 of the ’526 patent. ................................................................................. 31
                   Claim 14 of the ’526 patent ................................................................................. 33
                   Claim 15 of the ’526 patent ................................................................................. 34
                   Claim 16 of the ’526 patent ................................................................................. 34
                   Claim 17 of the ’526 patent ................................................................................. 34
                   Claim 18 of the ’526 patent ................................................................................. 35
                   Claim 19 of the ’526 patent ................................................................................. 35
                   Eagle’s ANDA Product satisfies the formulation-related limitation of
                   claim 20 of the ’526 patent. ................................................................................. 35
        Eagle’s ANDA product satisfies the formulation-related limitations of the ’209
        Patent ............................................................................................................................. 36
                   Eagle’s ANDA Product satisfies the formulation-related limitations of
                   claim 1 of the ’209 patent. ................................................................................... 37
                   Eagle’s ANDA Product satisfies the formulation-related limitations of
                   claim 2 of the ’209 patent. ................................................................................... 44
                   Eagle’s ANDA Product satisfies the formulation-related limitations of
                   claim 3 of the ’209 patent. ................................................................................... 46
                   Eagle’s ANDA Product satisfies the formulation-related limitations of
                   claim 4 of the ’209 patent. ................................................................................... 47
                   Eagle’s ANDA Product satisfies the formulation-related limitations of
                   claim 5 of the ’209 patent. ................................................................................... 50
                   Eagle’s ANDA Product satisfies the formulation-related limitations of
                   claim 6 of the ’209 patent. ................................................................................... 51
                   Eagle’s ANDA Product satisfies the formulation-related limitations of
                   claim 7 of the ’209 patent. ................................................................................... 53
                   Eagle’s ANDA Product satisfies the formulation-related limitations of
                   claim 8 of the ’209 patent. ................................................................................... 53
                   Claim 9 of the ’209 patent ................................................................................... 54
                   Claim 10 of the ’209 patent ................................................................................. 54
                   Eagle’s ANDA Product satisfies the formulation-related limitations of
                   claim 11 of the ’209 patent. ................................................................................. 54
                                                        ii
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1301 of 1374 PageID #:
                                     27806

                                                TABLE OF CONTENTS
                                                     (continued)
                                                                                                                                  Page
                   Eagle’s ANDA Product satisfies the formulation-related limitations of
                   claim 13 of the ’209 patent. ................................................................................. 57
        Eagle’s ANDA product infringes the ’785 patent............................................................ 58
                   Eagle’s ANDA Product infringes claim 1 of the ’785 patent. ............................. 58
                   Eagle’s ANDA Product infringes claim 2 of the ’785 patent. ............................. 59
                   Eagle’s ANDA Product infringes claim 3 of the ’785 patent. ............................. 60
                   Eagle’s ANDA Product infringes claim 4 of the ’785 patent. ............................. 60
                   Eagle’s ANDA Product infringes claim 5 of the ’785 patent. ............................. 61
                   Eagle’s ANDA Product infringes claim 6 of the ’785 patent. ............................. 61
                   Eagle’s ANDA Product infringes claim 7 of the ’785 patent. ............................. 61
                   Eagle’s ANDA Product infringes claim 8 of the ’785 patent. ............................. 62
                   Eagle’s ANDA Product infringes claim 9 of the ’785 patent. ............................. 62
                   Eagle’s ANDA Product infringes claim 11 of the ’785 patent. ........................... 63
        ADDITIONAL OPINIONS ............................................................................................. 63
        EXHIBITS ....................................................................................................................... 63




                                                                   iii
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1302 of 1374 PageID #:
                                     27807



         I have been asked by Dechert LLP, counsel for plaintiffs Par Pharmaceutical, Inc., Par

  Sterile Products, LLC, and Endo Par Innovation Company, LLC (collectively “Par”), to provide

  opinions as an expert witness regarding Defendant Eagle Pharmaceuticals Inc.’s (“Eagle”)

  infringement of certain claims of U.S. Patent Nos. 9,687,526 (“the ’526 patent”), 9,744,209 (“the

  ’209 patent”), and 9,750,785 (“the ’785 patent”) (together the “Patents-in-Suit”). In particular,

  Eagle’s submitted an ANDA to FDA (ANDA No. 211538, the “Eagle ANDA”) that seeks FDA

  approval to engage in the commercial manufacture, use, and sale of a proposed generic

  Vasopressin Injection USP, 20 units/1 mL product (the “Eagle ANDA Product”) referencing

  Par’s VASOSTRICT® products as the reference listed drug.

         Par has asserted claims 1 and 5–20 of the ’526 patent, claims 1–11 and 13 of the ’209

  patent, and claims 1–9 and 11 of the ’785 patent (together the “Asserted Claims”) against Eagle.

  Based on my review of the Eagle ANDA Product documentation and the Patents-in-Suit, I opine

  that Eagle’s ANDA Product satisfies the formulation-related limitations of claims 1 and 5–20 of

  the ’526 patent, and claims 1–11 and 13 of the ’209 patent. I also opine that Eagle’s ANDA

  Product infringes claims 1–9 and 11 of the ’785 patent.

         I am the same Lee E. Kirsch who submitted a declaration in this case on May 3, 2019

  with regard to the ordinary meaning of the terms “vasopressin degradation products” and

  “acetate buffer” to persons of ordinary skill in the pharmaceutical arts. That declaration is

  incorporated by reference.

         The opinions presented in this report are based upon my experience, my consideration of

  the materials listed in Exhibit B to this report, and my consideration of the information and

  materials mentioned in the text of this report. I am also prepared to serve in a teaching capacity,

  to discuss vasopressin, pharmaceutical stability, and pharmaceutical formulation more generally.



                                                   1
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1303 of 1374 PageID #:
                                     27808



         22.     Stability testing is conducted on (among other things) samples of the final

  packaged pharmaceutical product. The packages are either stored under the label-specified

  storage conditions or under harsher conditions. Samples are withdrawn periodically and tested

  for, among other things, loss of the active ingredient and/or the presence of impurities. The

  results are used to set the storage conditions and the product specification for active ingredient

  assay and impurities.

         23.     Stability testing is measuring degradation products over time. Degradation

  products are substances that are related to the active ingredient that are produced by chemical

  reactions. Degradation products differ from the active ingredient by changes in one or more

  covalent bonds in the molecule. A person seeking to measure impurities in a pharmaceutical

  preparation needs to have an assay technique with sufficient specificity to discriminate each

  impurity from the active ingredient, constituents of the formulation, and other impurities, and

  sufficient sensitivity to measure their levels in the formulation. The assay technique varies

  depending on the product, but high performance liquid chromatography (HPLC) is a well-known

  method that has been adapted to numerous drug products. The patents-in-suit describe the use of

  HPLC, among other techniques, to measure vasopressin and its impurities. See, e.g., ’785 patent

  at 57:14-57.

         OVERVIEW OF THE INFRINGEMENT ANALYSIS

                 Infringement Analysis Framework

         24.     Par has asked me to analyze whether Eagle’s ANDA Product: (1) meets the

  formulation-related limitations of the asserted claims of the ’526 and ’209 patents; and (2)

  infringes the asserted claims of the ’785 patent. My conclusions are set forth in detail below in

  §§ VI–VIII below.



                                                   7
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1304 of 1374 PageID #:
                                     27809



         25.      I will not offer opinions of law, since I am not an attorney. However, I have been

  informed of several principles concerning patent infringement and non-infringement, and I used

  those principles in arriving at my conclusions.

         26.      I understand that an infringement analysis is a two-step process. In the first step,

  the claims are interpreted by the Court. In the second step, the claims as interpreted by the Court

  are applied, on a claim-by-claim and limitation-by-limitation basis, to the accused products.

         27.      I understand that the Court construed some of the terms of the Asserted Claims

  after holding a hearing on July 1, 2019. See Par Pharm., Inc. v. Eagle Pharms. Inc., No. 18-823-

  CFC, D.I. 71 (July 1, 2019). In the Court’s claim-construction Order, the Court construed the

  ’526 patent’s term “intravenously administering the pharmaceutical composition to the human”

  to have its “[p]lain and ordinary meaning; no construction necessary.” And the Court construed

  the ’209 patent’s term “administering to the human a unit dosage form” to also have its “[p]lain

  and ordinary meaning; no construction necessary.” The Court also construed terms in patents

  that Par no longer asserts in this case, so I do not address them here.

         28.      I have been instructed that the remaining limitations of the Asserted Claims

  should be interpreted as they would have been understood by an ordinarily skilled artisan in light

  of the patent specification.

         29.      It is my understanding that Par, as patentee, has the burden of proving

  infringement by the preponderance of the evidence. I understand this standard to require that the

  patentee present evidence that as a whole shows that the fact sought to be proved is more

  probable than not; in other words, the scales of justice need only tip slightly toward the patent

  owner’s side.




                                                    8
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1305 of 1374 PageID #:
                                     27810



          30.     It is my understanding that there are two types of infringement: literal

  infringement and infringement under the doctrine of equivalents. I understand that a patent

  claim is infringed by a product if each claim limitation is found in that product, either literally or

  under the doctrine of equivalents.

          31.     It is my understanding that to literally infringe a claim, an accused product must

  literally meet every limitation or requirement of the claim.

          32.     I understand that a claim limitation is present under the doctrine of equivalents if

  any differences between that limitation and the corresponding element of an accused product are

  insubstantial for purposes of the claimed invention. I further understand that one test that may be

  used for determining if any such differences are insubstantial is whether, for each limitation that

  is literally absent from the product in question, there exists an element that performs

  substantially the same function, in substantially the same way, to achieve substantially the same

  result, as the limitation of the claim that is literally absent.

          33.     It is my understanding that, to infringe a dependent claim, the accused product

  must include each and every limitation of all claims from which the dependent claim depends.

  Therefore, a dependent claim cannot be infringed by an accused product if the product does not

  infringe the independent claim from which the dependent claim depends.

          34.     I further understand that indirect infringement can occur when one person induces

  direct infringement of a patent by another. With respect to method claims, I understand that

  someone may be liable for induced infringement of a method claim if that person or entity either

  has performed some of the steps of a claimed method and has induced other parties to commit

  the remaining steps, or has induced other parties to collectively perform all of the steps of a

  claimed method.



                                                      9
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1306 of 1374 PageID #:
                                     27811



         35.     I have been told that inducement can be found where there is evidence of active

  steps taken to encourage direct infringement, such as via advertising an infringing use or

  instructing how to engage in an infringing use. In the specific context of patent infringement

  litigation involving pharmaceuticals, I understand that the sale of a product specifically labeled

  for use in a method of treatment that is covered by a patent constitutes inducement to infringe

  that patent. I further understand that liability for inducement may be established if the product

  labeling for the pharmaceutical product would inevitably lead some physicians or other medical

  care providers to infringe.

         36.     I have been instructed by counsel that when an ANDA specification defines a

  product such that it meets the limitations of an asserted claim, the product infringes that claim. If

  the proposed product specification specifies a range for a claimed parameter, and that range

  overlaps with the claimed range, the limitation is met. I have been further instructed that when

  the ANDA specification does not expressly address a limitation of an asserted claim, the patentee

  must show evidence that the product the ANDA applicant would sell if the ANDA was approved

  would likely meet that limitation. This evidence may include the data submitted with the ANDA

  itself and any other materials submitted by the ANDA applicant to FDA.

                 The Person of Ordinary Skill in the Art

         37.     I have been informed that claim terms are to be understood from the position of a

  “person of ordinary skill in the art” (“POSA”) as of the time of filing. In my opinion, a person of

  ordinary skill to whom the patents are directed would have a Master’s, Pharm.D., or Ph.D. in the

  field of pharmaceutical sciences or a related discipline and several years of experience in the

  development of pharmaceutical dosage forms. The amount of experience would vary in relation

  to the level of formal education and depth of experience with pharmaceutical dosage

  development. A person of ordinary skill in the art may also have less formal education and a
                                                   10
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1307 of 1374 PageID #:
                                     27812




  EAGLEVAS0043566-68 at -67. I used this conversion factor to determine that 20 units/mL

  equals 0.0377 mg/mL:

                                 20 𝑢𝑛𝑖𝑡𝑠   1 𝑚𝑔   0.0377 𝑚𝑔
                                          ∙      =
                                  1 𝑚𝐿 530 𝑢𝑛𝑖𝑡𝑠      1 𝑚𝐿

  0.0377 mg/mL falls within the claimed range of from about “0.01 mg/mL to about 0.07 mg/mL,”

  and therefore Eagle’s ANDA Product meets this limitation.

                 2.       Acetic Acid and Water

         64.     Eagle’s ANDA Product also meets the limitations requiring “ii) acetic acid; and

  iii) water” because it contains acetic acid and water:




  EAGLEVAS0043670, at 43675.

                 3.       pH

         65.     The Eagle ANDA Product is a “pharmaceutical composition” that can have “a pH

  of 3.8” during the time of its intended use. In particular, although the proposed release

  specification for pH of Eagle’s ANDA product is 3.4-3.6, stability data from Eagle’s SVA-001

  registration batch show that the pH of its ANDA product may increase over time and can be

  expected in at least some instances to reach a pH of at least 3.8 within the requested shelf-life

  when stored at 2–8°C:

                                                   24
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1308 of 1374 PageID #:
                                     27813
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1309 of 1374 PageID #:
                                     27814
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1310 of 1374 PageID #:
                                     27815




  See EAGLEVAS0043670 at -43675; EAGLEVAS0000409; EAGLEVAS0010845, at -49;

  EAGLEVAS0045423.

          EAGLE’S ANDA PRODUCT SATISFIES THE FORMULATION-RELATED
          LIMITATIONS OF THE ’209 PATENT

          105.     Par has asserted claims 1–11 and 13 of the ’209 patent against Eagle. Claims 1–

  11 and 13 of the ’209 patent each relate to methods of “increasing blood pressure in a human in

  need thereof.”

          106.     Because my expertise is in drug formulation, not drug administration or the

  treatment of disease states or other medical conditions, I will not express opinions as to whether

  the use and administration of Eagle’s ANDA Product as instructed in Eagle’s Package Insert

  would infringe the asserted method of treatment. Instead, with respect to the ’209 patent, I will

  focus my analysis on whether Eagle’s ANDA Product will satisfy the formulation-related

  limitations of the asserted claims addressed below during all or any portion of the proposed shelf

  life of the Product.

          107.     I understand that another expert retained by Par, Dr. Zlatan Coralic, who is a

  clinical pharmacist, will express opinions as to whether Eagle has or will directly or indirectly

  infringe the asserted claims of the ’209 patent. I further understand that he will rely on my



                                                    36
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1311 of 1374 PageID #:
                                     27816



  opinions with respect to whether Eagle’s ANDA Product will satisfy the formulation-related

  limitations of the asserted claims addressed below during all or any portion of the proposed shelf

  life of the Product.

                  Eagle’s ANDA Product satisfies the formulation-related limitations of claim
                  1 of the ’209 patent.

          108.    Claim 1 of the ’209 patent, with the formulation-related limitations that I address

  herein bolded and italicized, recites:

                         A method of increasing blood pressure in a human in need thereof, the
                         method comprising administering to the human a unit dosage form,
                         wherein

                                 the unit dosage form comprises from about 0.01 mg/mL to about
                                 0.07 mg/mL of vasopressin or a pharmaceutically acceptable salt
                                 thereof, wherein:

                                           the unit dosage form has a pH of 3.7-3.9;

                                           the unit dosage form further comprises impurities that are
                                           present in an amount of 0.9% - 1.7%, wherein the
                                           impurities have from about 85% to about 100% sequence
                                           homology to SEQ ID NO.: 1;

                                           the administration provides to the human from about 0.01
                                           units of vasopressin or the pharmaceutically-acceptable salt
                                           thereof per minute to about 0.1 units of vasopressin or the
                                           pharmaceutically-acceptable salt thereof per minute;

                                           and the human is hypotensive.


          109.    Eagle’s ANDA Product is a unit dosage form that “comprises from about 0.01

  mg/mL to about 0.07 mg/mL of vasopressin or a pharmaceutically acceptable salt thereof.”

  Eagle’s ANDA product contains 20 units of vasopressin per mL. See EAGLEVAS0043566-68.

  20 units/mL equals 0.0377 mg/mL and therefore meets this limitation. See, e.g., id.

          110.    Eagle’s ANDA Product “has a pH of 3.7-3.9” during the time of its intended use.

  In particular, although the proposed release specification for pH of Eagle’s ANDA product is

                                                     37
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1312 of 1374 PageID #:
                                     27817



  3.4-3.6, stability data from Eagle’s registration batches shows that the pH of its ANDA product

  may increase over time (see, e.g., EAGLEVAS0047274-324; EAGLEVAS0001873-1904;

  EAGLEVAS0011590-615) and can be expected to reach a pH of at least 3.7 or 3.8 within the

  requested shelf-life. See, e.g., supra § VI.A.3; EAGLEVAS0047274, at -76;

  AMRIVAS0114545; AMRIVAS0114549; AMRIVAS0114550; AMRIVAS0114554;

  AMRIVAS0113567; see also AMRIVAS0110038, at -40.

         111.    Eagle’s ANDA Product “further comprises impurities that are present in an

  amount of 0.9% - 1.7%,” and these impurities “have from about 85% to about 100% sequence

  homology to SEQ ID NO.: 1[.]” Table 1 of the ’209 patent defines SEQ ID NO.: 1 as arginine

  vasopressin, which has the peptide sequence CYFQNCPRG-NH2:




  An impurity’s “sequence homology to SEQ ID NO.: 1” is determined by analyzing what

  percentage of amino acid residues in the sequence are identical and in the same position in the

  sequence when comparing the impurity and arginine vasopressin, which has 9 amino acid

  residues. For example, an impurity that has 8 of the same amino acid residues in the same

  positions as arginine vasopressin would have a sequence homology to arginine vasopressin (SEQ

  ID NO.: 1) of 8/9, or 88.9%. Because there is only one reasonable way to align the sequence of

  vasopressin with the sequences of the impurities identified in the patents-in-suit and Eagle’s

  ANDA, there is no ambiguity in the percent sequence homology calculation. In my opinion, an

  impurity’s sulfides (such as the sulfides found in Tri-sulfide vasopressin) or modifications (such


                                                  38
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1313 of 1374 PageID #:
                                     27818



         EAGLE’S ANDA PRODUCT INFRINGES THE ’785 PATENT

         153.   Par has asserted claims 1–9 and 11 of the ’785 patent against Eagle.

                Eagle’s ANDA Product infringes claim 1 of the ’785 patent.

         154.   Claim 1 of the ’785 patent claims:

                        A pharmaceutical composition comprising, in a unit dosage form, from
                        about 0.01 mg/mL to about 0.07 mg/mL of vasopressin or a
                        pharmaceutically-acceptable salt thereof,

                        wherein the unit dosage form further comprises impurities that are present
                        in an amount of 0.9% to 1.7%, wherein the impurities have from about
                        85% to about 100% sequence homology to SEQ ID NO.: 1, and

                        wherein the unit dosage form has a pH of 3.7-3.9.


         155.   Eagle’s ANDA Product meets each limitation of claim 1. First, Eagle’s ANDA

  Product is in a unit dosage form—an aqueous solution of vasopressin—and is intended for

  administration to patients via intravenous administration. See EAGLEVAS0043566-68.

         156.   Second, Eagle’s ANDA Product contains “from about 0.01 mg/mL to about 0.07

  mg/mL of vasopressin or a pharmaceutically-acceptable salt thereof.” Eagle’s ANDA product

  contains 20 units of vasopressin per mL. See EAGLEVAS0043566-68. 20 units/mL equals

  0.0377 mg/mL and therefore meets this limitation. See, e.g., EAGLEVAS0043566-68.

         157.   Third, Eagle’s ANDA Product meets the formulation-related limitations of this

  claim— “wherein the unit dosage form further comprises impurities that are present in an

  amount of 0.9% to 1.7%, wherein the impurities have from about 85% to about 100% sequence

  homology to SEQ ID NO.: 1, and wherein the unit dosage form has a pH of 3.7-3.9”—for the

  same reasons I have discussed above in § VII.A.




                                                58
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1314 of 1374 PageID #:
                                     27819



         I declare under penalty of perjury that the foregoing is true and correct, to the best of my

  knowledge, information and belief.



                                                       Dated: November 15, 2019




                                                       Lee E. Kirsch, Ph.D




                                                  64
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1315 of 1374 PageID #:
                                     27820




                             EXHIBIT 3
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1316 of 1374 PageID #:
                                     27821



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF DELAWARE


   PAR PHARMACEUTICAL, INC., PAR            )
   STERILE PRODUCTS, LLC, and ENDO          )
   PAR INNOVATION COMPANY, LLC,             )
                                            )
               Plaintiffs,                  )   C.A. No. 18-823-CFC
                                            )
         v.                                 )
                                            )
                                            )
   EAGLE PHARMACEUTICALS INC.,              )
                                            )
               Defendant.                   )




              EXPERT REPORT OF ZLATAN CORALIC, PHARM.D., BCPS
                         REGARDING INFRINGEMENT




                                        1
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1317 of 1374 PageID #:
                                     27822



  I.     QUALIFICATIONS AND RELEVANT EXPERIENCE

         1.      I am a Clinical Pharmacist specializing in Emergency Medicine at the University

  of California San Francisco (UCSF) Medical Center. I am also a Health Sciences Associate

  Clinical Professor in the UCSF School of Pharmacy and an Assistant Clinical Professor of

  Emergency Medicine in the UCSF School of Medicine. I am a Board-Certified

  Pharmacotherapy Specialist. I received my Bachelor of Science degree in Biology from the

  University of Nevada Las Vegas (with a focus on Cell and Molecular biology). I received my

  Doctor of Pharmacy degree from the University of Southern Nevada (currently Roseman

  University of Health Sciences). I completed my Pharmacy Practice Residency at UCSF in July

  2009. Attached hereto as Exhibit A is a copy of my C.V.

         2.      In my role as an Emergency Medicine Clinical Pharmacist at the UCSF Medical

  Center, I provide clinical support to physicians, nurses, and patients. This usually consists of

  order verification and processing, assistance with emergent drug preparation, active participation

  during resuscitations (including, at times, drug administration), precepting and teaching students

  and residents, and providing provider or patient consultations.

         3.      In my role as an adjunct professor at the UCSF Schools of Medicine and

  Pharmacy, I teach students and residents about pharmacotherapy. This usually consists of

  bedside rounding and teaching, formal classroom lectures, and serving as a principal or co-

  principal investigator for student or resident research projects.

         4.      Over the course of my career, I have developed extensive knowledge and

  experience concerning the use and administration of vasopressin. In simple terms, vasopressin is

  a medication that can raise a patient’s blood pressure, in part, by constricting blood vessels

  throughout the body. Certain illnesses, such as sepsis (a life-threatening complication of an



                                                    2
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1318 of 1374 PageID #:
                                     27823



  are familiar with the use and administration of vasopressin, in light of the teachings of the patent

  specification.

                   2.     Direct Infringement

         44.       I understand that the Asserted Claims are referred to as method claims, and that

  infringement of patent claims that are method claims occurs when all of the steps of the claimed

  method are performed by or attributable to a single person or entity.

         45.       I further understand that in a method claim where no single actor performs all

  steps, direct infringement occurs if the acts of one are attributable to the other such that a single

  person or entity is responsible for the infringement. It is my understanding that, for purposes of

  infringement, the actions of an employee or agent of a party may be attributable to that party.

  Accordingly, I understand that if all of the persons performing the steps of a claimed method are

  acting as an employee or agent of the same party (such as an acute care hospital), then that party

  may be liable for infringement.

                   3.     Indirect Infringement

         46.       It is my understanding that indirect infringement can occur when one person

  induces direct infringement of a patent by another. With respect to method claims, I understand

  that someone may be liable for induced infringement of a method claim if that person or entity

  either has performed some of the steps of a claimed method and has induced other parties to

  commit the remaining steps, or has induced other parties to collectively perform all of the steps

  of a claimed method.

         47.       I have been told that inducement can be found where there is evidence of active

  steps taken to encourage direct infringement, such as via advertising an infringing use or

  instructing how to engage in an infringing use. In the specific context of patent infringement

  litigation involving pharmaceutical products, I understand that the sale of a product specifically

                                                    14
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1319 of 1374 PageID #:
                                     27824



  labeled for use in a method of treatment that is covered by a patent constitutes inducement to

  infringe that patent. I further understand that liability for inducement may be established if the

  product labeling for the pharmaceutical product would inevitably lead some physicians or other

  medical care providers to infringe.

         B.      Infringement Analysis

                 1.      Overview

         48.     As noted above, I have extensive background and experience in the use and

  administration of intravenous drug products, including vasopressin products. Accordingly, I

  have focused my analysis on the limitations of the Asserted Claims that relate to the use and

  administration of the claimed vasopressin compositions.

         49.     With respect to the formulation-related limitations, as set forth in the attached

  claim charts mentioned below, I do not express my own independent opinion as to whether the

  Eagle ANDA Product satisfies those limitations of the Asserted Claims. Instead, I understand

  that Plaintiffs have retained another expert (Dr. Lee Kirsch) who will express opinions regarding

  whether and to what extent the Eagle ANDA Product satisfies those limitations. As set forth in

  the accompanying claim charts, I rely on the opinions of Plaintiffs’ other expert with respect to

  whether and to what extent the formulation-related limitations of the Asserted Claims are

  satisfied by Eagle’s ANDA Product, and rely on those opinions in expressing my opinions that

  the use and administration of Eagle’s ANDA Product in accordance with the instructions set

  forth in its proposed package insert for that Product will infringe the Asserted Claims.

                 2.      ’209 Patent

         50.     I have reviewed the Asserted Claims of the ’209 patent in view of the instructions

  set forth in the proposed package insert for the Eagle ANDA Product regarding the dosing,

  administration, storage, and handling of that Product, and the other documents I cite herein.
                                                   15
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1320 of 1374 PageID #:
                                     27825



          51.     For the reasons set forth on the claim chart attached hereto as Exhibit D, in my

  opinion, the use and administration of Eagle’s ANDA Product in accordance with the

  instructions set forth in its proposed package insert for that Product will cause infringement of

  the Asserted Claims of the ’209 patent.

                  3.      ’526 Patent

          52.     I have reviewed the Asserted Claims of the ’526 patent in view of the instructions

  set forth in the proposed package insert for the Eagle ANDA Product regarding the dosing,

  administration, storage, and handling of that Product, and the other documents I cite herein.

          53.     For the reasons set forth on the claim chart attached hereto as Exhibit E, in my

  opinion, the use and administration of Eagle’s ANDA Product in accordance with the

  instructions set forth in its proposed package insert for that Product will cause infringement of

  the Asserted Claims of the ’526 patent.

                  4.      Inducement to Infringe

          54.     As is described above, I understand that a party can be liable for infringing a

  patent if that party itself directly infringes the patent, or if it induces others to infringe the patent.

  My understanding as to the requirement for inducing infringement of method claims, like the

  Asserted Claims, is set forth above.

          55.     Here, as is set forth in detail in Exhibits D and E, the use and administration of

  Eagle’s ANDA Product in accordance with the instructions set forth in its proposed package

  insert for that Product will cause persons other than Eagle to perform all of the claimed method

  steps of the Asserted Claims of both the ’209 patent and the ’526 patent. In particular:

          56.     The Asserted Claims of the ’209 recite a single method step: “administering” the

  claimed vasopressin composition in the manner recited by the claims. That step will be typically



                                                      16
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1321 of 1374 PageID #:
                                     27826



  be performed, in each individual instance, by a single person—i.e., the nurse or other medical

  professional that administers the vasopressin composition in accordance with the instructions of

  the applicable package insert, pursuant to a physician’s order.

         57.     Accordingly, in my opinion, if the Eagle ANDA Product were to be sold and used

  in accordance with the instructions provided by Eagle in its proposed package insert for that

  Product, the nurse or other medical professional administering the Eagle ANDA Product would

  be directly infringing the Asserted Claims of the ’209 patent. Eagle would be encouraging,

  promoting and recommending that infringement, in turn, by virtue of the instructions provided

  on the proposed package insert. In this way, in my opinion, Eagle would be inducing

  infringement of the Asserted Claims of the ’209 patent.

         58.     The Asserted Claims of the ’526 recite three method steps: “providing” the

  claimed vasopressin composition; “storing” the composition; and “administering” the

  composition, each in the manner recited by the claims. As described above, those steps would

  typically be performed by pharmacy department personnel who acquire and store intravenous

  drug products and thereafter provide them to medical professionals for administration to patients,

  and the nurses or other medical professionals that actually administer the drug product to the

  patient. In my experience, as described above, those individuals are oftentimes employed by the

  same party—i.e., the hospital or acute care facility that is providing the emergency services to

  the patient, and when not directly employed, they are working under a contract with the hospital.

         59.     Accordingly, in my opinion, if the Eagle ANDA Product were to be sold and used

  in accordance with the instructions provided by Eagle in its proposed package insert for that

  Product, the hospital or acute care facility that employs the people performing the steps recited

  above in treating the patient with Eagle’s ANDA Product would be directly infringing the



                                                  17
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1322 of 1374 PageID #:
                                     27827
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1323 of 1374 PageID #:
                                     27828




                             EXHIBIT C
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1324 of 1374 PageID #:
                                     27829
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1325 of 1374 PageID #:
                                     27830
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1326 of 1374 PageID #:
                                     27831
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1327 of 1374 PageID #:
                                     27832




                             EXHIBIT D
                    Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1328 of 1374 PageID #:
                                                         27833



                                                     EXHIBIT D
                                 INFRINGEMENT CLAIM CHART FOR U.S. PATENT NO. 9,744,209

1. A method of increasing     The use and administration of the Eagle ANDA Product in accordance with the instructions set forth on
blood pressure in a human     the proposed package insert will result in the performance of all of the steps of the claimed method,
in need thereof, the method   and hence infringe this claim, as described below.
comprising
                              The Eagle ANDA Product will be indicated for the following use:

                                    “to increase blood pressure in adults with vasodilatory shock (e.g., post-
                                    cardiotomy or sepsis) who remain hypotensive despite fluids and
                                    catecholamines.”

                              See EAGLEVAS0043566 and EAGLEVAS0043567.

                              Accordingly, Eagle’s ANDA Product is intended for and will be used as a method of increasing blood
                              pressure in a human in need thereof, such as a patient in vasodilatory shock.
                   Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1329 of 1374 PageID #:
                                                        27834



administering to the human    Eagle’s ANDA Product is intended for and will be intravenously administered to patients, as reflected,
a unit dosage form, wherein   for example, in the following portions of the proposed package insert:




                                          * * * *




                              See EAGLEVAS0043566 and EAGLEVAS0043567.




                                                    2
                    Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1330 of 1374 PageID #:
                                                         27835



the unit dosage form           These are formulation-related limitations, and as noted in the body of my report, I rely on the opinions
comprises from about 0.01      of Plaintiffs’ other expert (Dr. Kirsch) for the conclusion that Eagle’s ANDA Product will satisfy these
mg/mL to about 0.07            limitations for at least some portion of the Product’s intended shelf life.
mg/mL of vasopressin or a
pharmaceutically acceptable    I note that, as explained in the body of my report, each vial of Eagle’s ANDA Product will have
salt thereof, wherein:         stamped on it the expiration date for that particular vial. I understand that Eagle is seeking a shelf life
                               of up to 24 months under refrigerated conditions for its ANDA Product (with up to 12 months out of
the unit dosage form has a     refrigeration not to exceed the original expiration period). See EAGLEVAS0043670, at 43778;
pH of 3.7-3.9;                 EAGLEVAS0013355, at 13367. The drug product can be used at any time prior to its expiration date.
                               Thus, it can be expected that Eagle’s ANDA Product, if approved with its proposed shelf life, will be
the unit dosage form further   administered to patients up to 24 months after it is manufactured.
comprises impurities that
are present in an amount of
0.9% - 1.7%, wherein the
impurities have from about
85% to about 100%
sequence homology to SEQ
ID NO.: 1;



the administration provides The proposed package insert for Eagle’s ANDA Product instructs administration of 0.03-0.1
to the human from about       units/minute of vasopressin for post-cardiotomy shock and 0.01-0.07 units/minute of vasopressin for
0.01 units of vasopressin or septic shock, as reflected, for example, in the following excerpts thereof.
the pharmaceutically-
acceptable salt thereof per
minute to about 0.1 units of
vasopressin or the
pharmaceutically-acceptable
salt thereof per minute; and,


                                            * * * *


                                                      3
                   Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1331 of 1374 PageID #:
                                                        27836




                            See EAGLEVAS0043566 and EAGLEVAS0043567

                            Accordingly, administering Eagle’s ANDA Product in accordance with those instructions would
                            provide the patient with vasopressin at rates that fall within the claimed range.

the human is hypotensive.   The proposed package insert for Eagle’s ANDA Product instructs that it is to administered to patients
                            who are in vasodilatory shock and remain hypotensive despite the administration of fluids and
                            catecholamines:




                                        * * * *




                            See EAGLEVAS0043566 and EAGLEVAS0043567.



                                                  4
                   Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1332 of 1374 PageID #:
                                                        27837



                             Accordingly, Eagle’s ANDA Product is intended for and will be administered to patients who are
                             hypotensive (i.e., have low blood pressure).



2. The method of claim 1,    The use and administration of the Eagle ANDA Product in accordance with the instructions set forth on
                             the proposed package insert will result in the performance of all of the steps of the method of claim 1,
                             for the reasons set forth above.

wherein the impurities       This is a formulation-related limitation, and as noted in the body of my report, I rely on the opinions of
comprise SEQ ID NO.: 2,      Plaintiffs’ other expert (Dr. Kirsch) for the conclusion that Eagle’s ANDA Product will satisfy the
and SEQ ID NO.: 2 is         formulation-related limitations of this claim.
present in the unit dosage
form in an amount of 0.1%
to 0.3%.



3. The method of claim 1,    The use and administration of the Eagle ANDA Product in accordance with the instructions set forth on
                             the proposed package insert will result in the performance of all of the steps of the method of claim 1,
                             for the reasons set forth above.

wherein the impurities       This is a formulation-related limitation, and as noted in the body of my report, I rely on the opinions of
comprise SEQ ID NO.: 3,      Plaintiffs’ other expert (Dr. Kirsch) for the conclusion that Eagle’s ANDA Product will satisfy the
and SEQ ID NO.: 3 is         formulation-related limitations of this claim..
present in the unit dosage
form in an amount of
0.1%.




                                                    5
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1333 of 1374 PageID #:
                                     27838




                             EXHIBIT E
             Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1334 of 1374 PageID #:
                                                  27839



                                               EXHIBIT E
                           INFRINGEMENT CLAIM CHART FOR U.S. PATENT NO. 9,687,526

1. A method of increasing blood   The use and administration of the Eagle ANDA Product in accordance with the instructions set
pressure in a human in need       forth on the proposed package insert will result in the performance of all of the steps of the
thereof, the method comprising:   claimed method, and hence infringe this claim, as described below.

                                  The Eagle ANDA Product will be indicated for the following use:

                                        “to increase blood pressure in adults with vasodilatory shock (e.g., post-
                                        cardiotomy or sepsis) who remain hypotensive despite fluids and
                                        catecholamines.”

                                  See EAGLEVAS0043566 and EAGLEVAS0043567.

                                  Accordingly, Eagle’s ANDA Product is intended for and will be used as a method of increasing
                                  blood pressure in a human in need thereof, such as a patient in vasodilatory shock.

a) providing a pharmaceutical     Eagle’s ANDA Product is intended for and will be intravenously administered to patients, as
composition for intravenous       reflected, for example, in the following portion of the proposed package insert:
administration comprising:




                                                              1
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1335 of 1374 PageID #:
                                     27840




                              * * * *




                  See EAGLEVAS0043566 and EAGLEVAS0043567.

                  As described in the body of my report, the composition will be provided by the pharmacy
                  department personnel who acquire, store, and provide intravenous drug products to medical
                  professionals for administration to patients.




                                             2
               Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1336 of 1374 PageID #:
                                                    27841



i) from about 0.01 mg/mL to about   These are formulation-related limitations, and as noted in the body of my report, I rely on the
0.07 mg/mL of vasopressin or a      opinions of Plaintiffs’ other expert (Dr. Kirsch) for the conclusion that Eagle’s ANDA Product
pharmaceutically-acceptable salt    will satisfy these limitations for at least some portion of the Product’s intended shelf life.
thereof;
                                    I note that, as explained in the body of my report, each vial of Eagle’s ANDA Product will have
ii) acetic acid; and iii) water,    stamped on it the expiration date for that particular vial. I understand that Eagle is seeking a
                                    shelf life of up to 24 months under refrigerated conditions for its ANDA Product (with up to 12
wherein the pharmaceutical          months out of refrigeration not to exceed the original expiration period). See
composition has a pH of 3.8;        EAGLEVAS0043670, at 43778; EAGLEVAS0013355, at 13367. The drug product can be used
                                    at any time prior to its expiration date. Thus, it can be expected that Eagle’s ANDA Product, if
                                    approved with its proposed shelf life, will be administered to patients up to 24 months after it is
                                    manufactured.




                                                                3
              Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1337 of 1374 PageID #:
                                                   27842



b) storing the pharmaceutical          The package insert for Eagle’s ANDA product and proposed packaging for that Product
composition at 2-8° C for at least 4   instructs that it be stored at 2-8° C:
weeks; and




                                       See EAGLEVAS0043568.

                                       It is not uncommon that drug products, like Eagle’s ANDA Product, will be purchased by
                                       hospitals and acute care centers and then stored for four weeks or more before they are actually
                                       administered to a patient. Given that the proposed shelf life for the Eagle ANDA Product is 24
                                       months, it can be expected that the Product will oftentimes be stored by hospitals and other
                                       acute care facilities for at least four weeks in refrigerated conditions before it is administered to
                                       patients.

c) intravenously administering the     Eagle’s ANDA Product is intended for and will be intravenously administered to patients, as
pharmaceutical composition to the      reflected, for example, in the following portions of the proposed package insert:
human,




                                                                    4
             Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1338 of 1374 PageID #:
                                                  27843



                                               * * * *




                                   See EAGLEVAS0043566 and EAGLEVAS0043567.

wherein the administration         The proposed package insert for Eagle’s ANDA Product instructs administration of 0.03-0.1
provides to the human from about   units/minute of vasopressin for post-cardiotomy shock and 0.01-0.07 units/minute of
0.01 units of vasopressin or the   vasopressin for septic shock, as reflected, for example, in the following excerpts thereof.
pharmaceutically-acceptable salt
thereof per minute to about 0.1
units of vasopressin or the
pharmaceutically-acceptable salt
thereof per minute,



                                               * * * *




                                                              5
             Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1339 of 1374 PageID #:
                                                  27844




                                    See EAGLEVAS0043566 and EAGLEVAS0043567

                                    Accordingly, administering Eagle’s ANDA Product in accordance with those instructions would
                                    provide the patient with vasopressin at rates that fall within the claimed range.

wherein the human is hypotensive,   The proposed package insert for Eagle’s ANDA Product instructs that it is to administered to
                                    patients who are in vasodilatory shock and remain hypotensive despite the administration of
                                    fluids and catecholamines:




                                                * * * *




                                    See EAGLEVAS0043566 and EAGLEVAS0043567.




                                                               6
             Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1340 of 1374 PageID #:
                                                  27845



                                     Accordingly, Eagle’s ANDA Product is intended for and will be administered to patients who
                                     are hypotensive (i.e., have low blood pressure).

wherein the pharmaceutical           This is a formulation-related limitation, and as noted in the body of my report, I rely on the
composition exhibits less than       opinions of Plaintiffs’ other expert (Dr. Kirsch) for the conclusion that Eagle’s ANDA Product
about 5% degradation after storage   will satisfy this limitation.
at 2-8° C for about four weeks.




5. The method of claim 1,            The use and administration of the Eagle ANDA Product in accordance with the instructions set
                                     forth on the proposed package insert will result in the performance of all of the steps of the
                                     method of claim 1, for the reasons set forth above.

wherein the human's mean arterial    The proposed package insert for Eagle’s ANDA Product indicates that the effect of
blood pressure is increased within   administering the vasopressin on a patient’s blood pressure will be rapid, and can be expected to
15 minutes of administration.        reach peak effect within 15 minutes:

                                            “Onset of the pressor effect of vasopressin is rapid, and the peak effect
                                            occurs within 15 minutes. After stopping the infusion the pressor effect
                                            fades within 20 minutes. There is no evidence for tachyphylaxis or
                                            tolerance to the pressor effect of vasopressin in patients.”

                                     See EAGLEVAS0043567.

                                     In context, the term “pressor effect” as used in this excerpt refers to an increase in blood
                                     pressure. See, e.g., ’526 patent at 62:12-48.

                                     Accordingly, the use and administration of Eagle’s ANDA Product as instructed will meet this
                                     claim.




                                                                  7
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1341 of 1374 PageID #:
                                     27846




                             EXHIBIT 4
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1342 of 1374 PageID #:
                                     27847




                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF DELAWARE

   PAR PHARMACEUTICAL, INC., PAR         )
   STERILE PRODUCTS, LLC, and ENDO       )
   PAR INNOVATION COMPANY, LLC,          )
                                         )
                  Plaintiffs,            )   Case No. C.A. No. 18-823-CFC
                                         )
   v.                                    )
                                         )
   EAGLE PHARMACEUTICALS INC.,           )
                                         )
                  Defendant.
                                         )
                                         )

                 REPLY EXPERT REPORT OF LEE E. KIRSCH, PH.D
                         REGARDING INFRINGEMENT
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1343 of 1374 PageID #:
                                     27848

                                                TABLE OF CONTENTS

                                                                                                                                Page
  I.      INTRODUCTION ............................................................................................................. 1
  II.     SUMMARY OF OPINIONS ............................................................................................. 2
  III.    QUALIFICATIONS .......................................................................................................... 3
  IV.     OVERVIEW OF THE INFRINGEMENT ANALYSIS.................................................... 3
  V.      TECHNOLOGY OVERVIEW .......................................................................................... 4
  VI.     DR. PARK’S COMPARISON OF EAGLE’S PROPOSED ANDA PRODUCT
          TO ORIGINAL VASOSTRICT® IS IRRELEVANT TO INFRINGEMENT ................. 4
  VII.    EAGLE’S PROPOSED ANDA PRODUCT INFRINGES THE pH
          LIMITATIONS OF THE ASSERTED CLAIMS ............................................................. 5
          A.        The Time Period to Assess the pH Limitations is not Limited to the Initial
                    pH of the Pharmaceutical Formulation .................................................................. 5
          B.        The Out-of-Specification Results Obtained for SVA001 Demonstrate a
                    Likelihood that Eagle’s Proposed ANDA Product Will Satisfy the pH
                    Related Limitations of the Asserted Claims .......................................................... 9
                    1.        Dr. Park’s assertion that Eagle’s specifications “prohibit” a pH
                              above 3.6 is undermined by data obtained during stability testing. ........... 9
                    2.        Eagle’s manufacturing and in-process testing changes are half-
                              measures and unproven to yield a product with a stable pH.................... 15
                    3.        The out-of-specification pH results were generated during Eagle’s
                              proposed shelf-life. .................................................................................. 21
  VIII.   EAGLE’S PROPOSED ANDA PRODUCT WILL MEET THE CLAIMED STABILITY
          AND IMPURITY LIMITATIONS .................................................................................. 26
          A.        Eagle Satisfies the Degradation Limitations of the ’526 Patent .......................... 26
                    1.        Eagle’s Proposed ANDA Product meets the degradation and
                              storage limitations of the ’526 patent....................................................... 26
                    2.        Eagle’s reported assay values prove infringement of the
                              degradation limitations of the ’526 patent. .............................................. 27
                    3.        Eagle’s reported impurity data confirms infringement of the
                              degradation limitations of the ’526 patent. .............................................. 28
                    4.        Eagle’s ANDA Product is likely to exhibit less than 5% or 1%
                              degradation for any one-month interval ................................................... 29
          B.        Eagle Satisfies the Impurity Limitations of the ’209 and ’785 Patents ............... 30
                    1.        Eagle’s label contains instructions that result in infringement. ............... 30




                                                                  i
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1344 of 1374 PageID #:
                                     27849

                                                   TABLE OF CONTENTS
                                                        (continued)
                                                                                                                                            Page


                   2.          Assessing impurity data without applying Eagle’s RRF correction
                               was proper, but in any case, has no impact on Eagle’s
                               infringement. ............................................................................................ 31
                   3.          Infringement can be proven by empirical data or by a product’s
                               specification. ............................................................................................ 31
        C.         Eagle Induces Infringement of All Asserted Patents ........................................... 33
                   1.          Eagle induces infringement of the ’785 Patent. ....................................... 33
                   2.          Eagle has demonstrated an intent to induce infringement of each
                               asserted patent. ......................................................................................... 33
  IX.   STABILITY DATA GENERATED BY EAGLE DEMONSTRATES
        INFRINGEMENT OF THE HPLC CLAIMS OF THE ’209 AND ’785 PATENTS
        .......................................................................................................................................... 34
        A.         The HPLC Limitations of the ’209 and ’785 Patents Do Not Require
                   Actual Performance of the HPLC Method as Part of the Act of
                   Infringement ......................................................................................................... 35
        B.         Eagle’s Stability Data Confirms that Its Proposed ANDA Product Would
                   Satisfy the Impurity Limitations of the ’209 and ’785 Patent If Measured
                   Using the Method Claimed in the HPLC Limitations ......................................... 36
                   1.          The changes between Eagle’s original and revised HPLC protocols
                               are inconsequential................................................................................... 36
                   2.          Eagle’s 18 and 24-month data for batch SVA001 demonstrates that
                               Eagle’s Proposed ANDA Product can be expected to literally
                               satisfy the impurity limitations of the asserted claims as measured
                               using the claimed HPLC method. ............................................................ 39
                   3.          Eagle’s data at 24-months demonstrates infringement under the
                               doctrine of equivalents. ............................................................................ 44
  X.    CONCLUSION ................................................................................................................ 44




                                                                        ii
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1345 of 1374 PageID #:
                                     27850



  I.       INTRODUCTION

           1.     I have been asked by Dechert LLP, counsel for Plaintiffs Par Pharmaceutical, Inc.,

  Par Sterile Products, LLC, and Endo Par Innovation Company, LLC (“Par”), to provide my

  opinions as an expert in response to certain issues relating to infringement of the asserted claims

  of U.S. Patent Nos. 9,687,526 (the “’526 patent”), 9,744,209 (the “’209 patent”), and 9,750,785

  (the “’785 patent”) (collectively, “the asserted patents”) raised in the Rebuttal Expert Reports of

  Kinam Park, Ph.D. (“Park Rebuttal Report”) and Carmen A. Cross, MD (“Cross Rebuttal

  Report) served on December 23, 2019 by Defendant Eagle Pharmaceuticals Inc. (“Eagle”).

           2.     I understand that the asserted claims of the asserted patents are as follows:

          ’526 asserted claims: claims 1, 5-20

          ’209 asserted claims: claims 1-11, 13

          ’785 asserted claims: claims 1-9, 11

           3.     I am the same Lee Kirsch who submitted a Validity Expert Report dated

  December 23, 2019 (“Rebuttal Validity Report”), Infringement Expert Report dated November

  15, 2019 (“Opening Infringement Report”) and declaration dated May 3, 2019 with regard to the

  ordinary meaning of the terms “vasopressin degradation products” and “acetate buffer” to

  persons of ordinary skill in the pharmaceutical arts. My Rebuttal Validity Report, Opening

  Infringement Report, and declaration are incorporated herein.

           4.     Nothing in either the Park Rebuttal Report or the Cross Rebuttal Report changes

  any of the opinions I expressed in my Opening Infringement Report.

           5.     The opinions presented in this report are based upon my experience, consideration

  of the materials detailed in Exhibit A, as well as the information and materials mentioned in the

  text of this report. When I cite a document in support of my opinions in this report, I do not

  mean to indicate that the cited document is the only document that supports my opinion or that it


                                                    1
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1346 of 1374 PageID #:
                                     27851



  the investigation and additional retest or resample results obtained during the OOS investigation

  is not appropriate because it hides variability among the individual results.”). In any event, it is

  my understanding that Eagle will infringe the asserted patents if any individual vial of the

  product were to meet the claim limitations. Accordingly, in my opinion, it is more appropriate to

  rely on the individual pH values obtained by AMRI, which included a pH of 3.8, rather than

  averaging them. I further expect this is why Eagle reported all three values in the stability data

  submitted to FDA rather than averaging the results.

                 2.      Eagle’s manufacturing and in-process testing changes are half-
                         measures and unproven to yield a product with a stable pH.

         32.     Dr. Park spends a significant portion of his report detailing the manufacturing

  steps and in-process testing procedures for the various batches of Eagle’s ANDA product that

  have been generated. As characterized by AMRI’s Dr. Aungst, the changes detailed by Dr. Park

  are “slight modifications” (Aungst Dep. Tr. 86:21-87:7). In my opinion, a POSA would not be

  able to predict whether these slight modifications would result in a product that will stay within

  Eagle’s stability pH specification for the duration of Eagle’s requested shelf-life. To the

  contrary, the modifications that Eagle made to its manufacturing and in-process testing used for

  its various ANDA batches demonstrates that Eagle does not know what changes will result in a

  product that will stay within its desired pH specification. Moreover, those changes would be

  insufficient in any event, because Eagle did not amend its finished product release specification,

  such that Eagle’s registration batches would still satisfy Eagle’s currently proposed release

  specifications, and if FDA were to approve Eagle’s ANDA, Eagle would be authorized to make

  and sell those batches with a 3.6 pH at release, similar to SVA001.




                                                   15
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1347 of 1374 PageID #:
                                     27852
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1348 of 1374 PageID #:
                                     27853
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1349 of 1374 PageID #:
                                     27854



  Eagle’s tweaking of the tighter pH specification during compounding and in-process testing is

  evidence that Eagle does not know how its product will behave. Instead, it demonstrates that

  Eagle is still experimenting.

         36.     According to Dr. Park, the Engineering batch, Optimization batches, and

  Proposed Commercial batch utilize “slightly different pH ranges” for manufacture and in-process

  testing. See, e.g., Park Rebuttal Report at ¶ 148. The upper specification for some of the pH

  specifications among these batches differ by as much as 0.05 pH units. These variations indicate

  to me that Eagle does not know how the various changes in pH specifications will affect the

  product over the course of its shelf-life. Dr. Park argues that the changes to the pH specifications

  during manufacture were intended to ensure that the pH will be at or near the middle of the

  specified pH range when released from manufacturing. Park Rebuttal Report ¶¶ 151-152.

  However, Eagle’s decision to maintain the same release specification of 3.4-3.6 in effect for its

  registration batches undercuts his conclusion. As it stands, if the ANDA as currently submitted

  is approved by FDA, Eagle can still release (and sell) a product with a pH of 3.6 If Eagle were

  confident that a certain pH at release would solve its problem of obtaining out-of-specification

  pH results, one would expect Eagle to amend its release specification. Yet, Eagle has not done

  so. For example, SVA001 reported a pH of 3.6 upon release thus meeting the release pH

  specification of 3.4-3.6. See EAGLEVAS0001743. Despite meeting the (still current) release

  specification, SVA001 ultimately reached a pH of 3.7 and 3.8 sometime between 18 and 24

  months later. The current release specification is the same (3.4-3.6)—meaning Eagle’s proposed

  commercial product could also meet specification with a pH of 3.6 upon release—which Eagle

  knows from its testing of SVA001 is likely to result in an out-of-specification pH value

  sometime during the final quarter of its shelf-life. See EAGLEVAS0046173.




                                                  18
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1350 of 1374 PageID #:
                                     27855



         37.     The data for SVA001 further undermines Dr. Park’s opinion that Eagle can be

  reasonably certain its changes will solve its out-of-specification pH problem. As can be seen

  above, the pH for SVA001 would have met, or was very close to many of the “tightened” pH

  specifications Eagle has experimented with during manufacture and in-process testing. And,

  critically, SVA001 would have still been within the release specification, which remains

  unchanged. For instance, SVA001 when tested at 98% and 100% QS had a pH of 3.5.

  EAGLEVAS0001921 at 2029, 2031. This value would have fallen within Eagle’s narrowed

  specifications used to generate its Engineering batch and SVA007-009. Upon release, the pH of

  SVA001 was 3.6 (3.64). See, e.g., EAGLEVAS0001743; AMRIVAS0114554. Yet at 3 months,

  SVA001 stored upright in refrigeration reported a pH of 3.4 (3.436). See EAGLEVAS0047274

  at 276; AMRIVAS0114554 at 55. This value is within the current release and stability

  specifications as well as the tightened pH specifications Eagle has set for its proposed

  commercial batch during manufacture and in-process testing. Nonetheless, SVA001 still

  managed to climb up from 3.4 at 3 months and exceed a pH of 3.6 15-21 months later.

  Moreover, the fact that SVA001 rose from a pH of 3.4 at 3 months to still exceed 3.6 within the

  proposed shelf-life undercuts Dr. Park’s opinion that the problem with SVA001 could have been

  a failure to allow stabilization of the pH after adjustment with acetic acid. This obviously would

  no longer be a problem at 3 months when the pH was 3.4, but the pH ultimately exceeded 3.6

  regardless.

         38.     Finally, Eagle is still relying on data generated from batches SVA001-006 to

  support its ANDA, all of which were made using the old manufacturing process prior to Eagle’s

  proposed “optimizations.” See EAGLEVAS0047328 at 347 (“These three (3) characterization

  batches (SVA004, SVA005, and SVA006) of Vasopressin Injection, USP were




                                                  19
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1351 of 1374 PageID #:
                                     27856



  manufactured . . . in accordance with the manufacturing process used for the registration

  batches.”) For example, the FDA requires 6 months of stability data to submit an ANDA. See

  Ex. B, FDA Guidance for Industry, ANDA Submissions: Content and Format (June 2019) at 26

  fn. 131 (“FDA recommends that applicants use either three pilot-scale batches or two pilot-scale

  batches plus one small-scale batch with both accelerated and long-term data provided for each

  batch covering a period of no less than 6-months (180-days)”). Accordingly, FDA only has

  stability data sufficient to support Eagle’s ANDA via registration batches SVA001, SVA002,

  and SVA003, since the FDA only has at least 6 months of data for those three batches.14

  Moreover, Eagle is relying on batches SVA001-006 in other ways, including, but not limited to,

  characterization of peptide structure, aggregation profile, impurity profile, and immunogenicity

  as compared to the reference listed drug. See, e.g., EAGLEVAS0032660 at 662. Indeed,

  Eagle’s ANDA is supported almost entirely on batches SVA001-006, with SVA007, SVA008,

  and SVA009 only generated to address the out-of-specification pH results and projected batch

  potency issues. See EAGLEVAS0047328 at 342 (“Based on the expected amount of degradation

  . . . it is concluded a batch released with an initial assay below 98.0% would potentially be out-

  of-specification by the end of shelf-life.”), at 351 (“Specifically, the pH adjustment steps in the

  batch record [for SVA007-009] were optimized for better control of the batch pH to the middle

  of the pH specification (i.e. 3.50).”). Furthermore, Eagle has not completed its collection of

  stability data for its “optimization/confirmation” batches or even committed to providing it to

  FDA when it becomes available. See EAGLEVAS0047328 at 353 (“The three (3) batches met




  14
       I reserve the right to supplement my report should Eagle generate additional stability data for
       any vasopressin batches generated to support its ANDA and/or submit any additional
       stability data to FDA.



                                                   20
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1352 of 1374 PageID #:
                                     27857



  all release testing specification; stability results currently are not available but will be provided

  upon the Agency’s request.”).

                 3.      The out-of-specification pH results were generated during Eagle’s
                         proposed shelf-life.

         39.     Dr. Park next argues that the out-of-specification pH values obtained for SVA001

  were actually values obtained past the product’s proposed shelf-life. Park Rebuttal Report ¶¶

  115-125. First, I disagree with Dr. Park’s characterization. Eagle seeks a 24 month shelf-life

  from the FDA. See, e.g., EAGLEVAS0047328 at 355. To support its requested shelf-life, Eagle

  created and executed a stability protocol for its registration batches as outlined in Table 1 of

  Module 3.2.P.8.3:




  See EAGLEVAS0047270. As can be seen in the above table, Eagle told the FDA that it

  measured registration batch SVA001 at 24 months. Indeed, when Eagle submitted its stability

  data for SVA001 to the FDA, it included the out-of-specification pH value under the 24 month

  column without any caveat that in fact (under Dr. Park’s reasoning) it was not out-of-




                                                    21
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1353 of 1374 PageID #:
                                     27858



  specification because it really occurred after Eagle’s requested shelf-life. See

  EAGLEVAS0047274 at 276.

         40.     Second, Dr. Park’s arguments assume that SVA001 first fell outside of the pH

  specification on the date the 24 month test occurred. I disagree with this assumption. Eagle

  tested its registration batches at 18 months, and not again until 24 months. Therefore, the pH of

  SVA001 rose above pH 3.6 sometime between 18-24 months, a six-month period. Indeed, Mr.

  Woltering, Dr. Aungst, and Dr. Romito all confirmed that nobody at AMRI or Eagle could say

  specifically when between 18-24 months the pH of SVA001 rose to a pH of 3.7 and 3.8. As Dr.

  Aungst testified:


                 Q. Up to the day of the pull. And we don’t know exactly when it
                 went above 3.6 because we don’t have any stability data between
                 18 months and 24 months; right?

                 A. That’s correct.

                 Q. Nor does FDA have any stability data from Eagle or AMRI
                 between 18 and 24 months; right?

                 A. Correct.

  Aungst Dep. Tr. 266:22-267:7. Dr. Romito provided similar testimony:

                 Q. That’s all anybody knows; right? So Eagle cannot pinpoint a
                 time between the 18-month pull date and the 24-month pull date
                 where the pH rose above the spec; right?

                 A. I can’t pinpoint any date in there.

  Romito Dep. Tr. 204:17-20. Finally, Mr. Woltering provided the same testimony:

                 Q. Right. So you couldn’t tell me whether it happened the day after
                 the 18-month test or the day before the 24-month test, could you?

                 A. I cannot personally.

                 Q. Could anybody at AMRI tell me that?



                                                   22
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1354 of 1374 PageID #:
                                     27859




                 A. Not to my knowledge.

  Woltering Dep. Tr. 219:23-220:10.

         41.     Accordingly, the stability data generated for registration batch SVA001 does

  demonstrate a likelihood that the Eagle’s Proposed ANDA product infringes the pH limitations

  of the asserted claims. As noted, the reporting of that data as being out of specification clearly

  indicates that Eagle was reporting to FDA the likelihood that it occurred within the requested

  shelf-life. See EAGLEVAS0047274 at 47276 (Reporting “3.7, 3.8, 3.7” under the “24 M”

  testing column); see also EAGLEVAS0047328 at 336 (“[T]he 24-month upright sample result

  was 3.69 (rounded to 3.7). The result was confirmed through re-testing and deemed out-of-

  specification.”). With respect to the ’526 and ’209 patent, Eagle’s Proposed ANDA product,

  when administered between 18-24 months, would be likely to meet the pH limitations of 3.7-3.9

  or 3.8. Moreover, Eagle’s ANDA product would be expected to reach the required pH levels

  between 18-24 months, leaving enough time for the pharmaceutical composition to be stored for

  an additional four weeks, thus meeting the storage limitation of the ’526 patent.

         42.     I also disagree with Dr. Park’s statement that I “do not appear to dispute that

  Eagle will not itself manufacture, use, offer to sell, sell or import a vasopressin formulation that

  has a pH in the claimed range.” Park Rebuttal Report ¶ 120. His assertion appears to be based

  on the mistaken assumption that Eagle will only make, use or sell its ANDA product for a short

  period after the product is manufactured. Dr. Park cites testimony that Eagle expects to store its

  ANDA Product for approximately one to one and a half months after manufacture before sale.

  Park Rebuttal Report ¶ 122. I read Dr. Aungst’s testimony differently than does Dr. Park. In the

  testimony cited by Dr. Park, Dr. Aungst explained that the earliest Eagle’s ANDA product

  would be available to a customer was about a month and a half post-manufacture:



                                                   23
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1355 of 1374 PageID #:
                                     27860




                  Q: So when AMRI a [sic] manufactures a product, there will be
                  some amount of time between the manufacture of that product and
                  the day it arrives to a customer?

                  A. Um-hum.

                  Q. Does AMRI have any belief as to how long that time period
                  would take?

                  A. Our standard release time and then subsequent packaging time
                  will probably put it out about a month and half post manufacture if
                  it’s fully packaged.

  Aungst Dep. Tr. 67:10-16. Moreover, Dr. Aungst earlier explained that while it is likely that

  AMRI would store the product in refrigeration for some period prior to transferring the product

  to Eagle or its customers, many of those details remain unresolved. For example when asked if

  AMRI will store the product before it transfers the product to Eagle, Dr. Aungst replied “[t]hat

  has not been completely determined yet.” See Aungst Dep. Tr. 46:14-17. When asked how long

  AMRI expects to store the product for, Dr. Aungst replied “I don’t know.” See Aungst Dep. Tr.

  46:21-23. Finally, Dr. Aungst said “[he] doesn’t know for sure” whether AMRI would ship

  directly to Eagle’s customers. See Aungst Dep. Tr. 47:18-21. In short, I am not aware of any

  evidence that Eagle could not or will not sell its Proposed ANDA product at any particular time

  during its shelf-life.

          43.     In any event, if Eagle’s ANDA were to be approved, Eagle would be authorized

  to sell it at any point in time during its shelf-life, such that it would be approved to sell the

  product at a time when it has a pH that satisfies the pH-related limitations of the Patents-in-Suit.

  Even in those instances where Eagle were to sell its products before then, Eagle is seeking

  approval to sell a product that can be expected to infringe the asserted claims during its expected




                                                     24
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1356 of 1374 PageID #:
                                     27861



  useful life. Accordingly, Eagle would likely make and sell products that will satisfy all of the

  limitations of the ’785 patent, and thereby directly infringe that patent.

         44.        Finally, while I believe Eagle would directly infringe the ’785 patent for the

  aforementioned reasons, Eagle would also induce infringement of the ’785 patent by others, by

  knowingly selling a product with the expectation that medical professionals will administer it to

  patients at any time prior to its expiration date, including during time periods in which the

  product can be expected to satisfy the pH-related limitations (and all other limitations) of the

  asserted claims of the ’785 patent. Accordingly, to the extent the Court were to find that Eagle

  does not directly infringe the ’785 patent, in my opinion, Eagle nevertheless will induce

  infringement by selling its product with the storage instructions included in the labeling and

  package insert.

         45.        More particularly, Eagle would induce infringement of the ’785 patent by selling

  a product that it knows can be expected to, at least some proportion of the time, reach a pH of 3.7

  to 3.8 during the 18-24 month portion of its shelf-life. Moreover, Eagle will instruct its

  customers, such as hospitals and pharmacies, to store the product in refrigerated conditions for

  up to 24 months—i.e., to store it for use in circumstances in which the Proposed ANDA would

  be expected to fall within the claimed pH range. Accordingly, Eagle would induce its customers

  to directly infringe the ’785 patent by using a vasopressin product that satisfies each limitation of

  the asserted ’785 claims.

         46.        Dr. Park also claims that Eagle does not have the knowledge and intent to induce

  infringement of the Patents-in-Suit because Eagle has taken steps to modify its manufacturing

  process to manufacture a product that maintains a pH of 3.4-3.6, and that the OOS pH value for




                                                     25
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1357 of 1374 PageID #:
                                     27862



  SVA001 occurred past the required shelf-life. See, e.g., Park Rebuttal Report ¶¶ 158-168. I

  disagree for the reasons explained above.

  VIII. EAGLE’S PROPOSED ANDA PRODUCT WILL MEET THE CLAIMED
        STABILITY AND IMPURITY LIMITATIONS

         47.     Dr. Park argues that Eagle’s Proposed ANDA Product will not meet the claimed

  impurity, degradation, or stability requirements set forth in the claims of the patents-in-suit. See

  generally Park Report ¶¶ 169-206. I disagree for the reasons stated below.

         A.      Eagle Satisfies the Degradation Limitations of the ’526 Patent

         48.     Dr. Park argues that I have “not provided any data showing that Eagle’s ANDA

  Product exhibits less than 5% or 1% degradation after it is provided with a pH of 3.8 and

  subsequently stored at 2-8°C for at least four weeks.” Park Report ¶ 170. I disagree, because I

  have demonstrated that Eagle’s Proposed ANDA Product is likely to exhibit less than 1%

  degradation by assay over any four-week period during the shelf-life of the product, including

  after it has reached a pH of 3.8.

                 1.      Eagle’s Proposed ANDA Product meets the degradation and storage
                         limitations of the ’526 patent.

         49.

                                                                                     °




                                                   26
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1358 of 1374 PageID #:
                                     27863



         67.     In addition, as Dr. Park discusses at length, Eagle is in the process of amending its

  ANDA with changes to the initial manufacturing. Stability data for the full shelf-life of new

  batches of Eagle’s Proposed ANDA Product (i.e., full data for batches SVA007, SVA008, and

  SVA009) are not available, which hinders my ability to provide an opinion on whether these

  batches infringe. Thus, I reserve the right to supplement my opinions after the date of this

  Report if and when more stability data from Eagle becomes available.



         C.      Eagle Induces Infringement of All Asserted Patents

                 1.      Eagle induces infringement of the ’785 Patent.

         68.     As noted above, Eagle directly infringes the asserted claims of the ’785 patent,

  but also indirectly infringes the asserted claims of the ’785 patent. Dr. Park argues that “Par has

  not alleged that Eagle will induce infringement of the ’785 patent, nor do its experts provide any

  analysis as to how it could or would.” Park Report ¶ 202. I understand from counsel that that is

  untrue. See Par Final Infringement Contentions, Oct. 16, 2019, at 2 (“In particular, if the ANDA

  product is used and administered as intended and instructed on the proposed label for the Eagle

  ANDA Product, doctors, nurses, and or other medical personnel . . . . would perform each and

  every step of the methods of treatment recited in the Asserted Claims of the ’209 and ’526

  patents and use the claimed formulations of the ’785 patent.”).

                 2.      Eagle has demonstrated an intent to induce infringement of each
                         asserted patent.

         69.     Further, Dr. Park asserts that he is “not aware of any evidence that Eagle will

  induce [] infringement.” See Park Report ¶ 202. This evidence is clearly present in Eagle’s

  stability data. Eagle submitted its ANDA for a vasopressin formulation it hoped would maintain

  its pH throughout its shelf-life; however, one-third of its registration batches failed. See



                                                   33
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1359 of 1374 PageID #:
                                     27864



  EAGLEVAS0047274 at 47276. As explained above, instead of making changes to the

  formulation of its Proposed ANDA Product, and doing the proper stability testing to make sure it

  had corrected the out-of-specification pH result, Eagle made minor and unproven adjustments,

  and has not changed its release specification at all. See Park Report ¶¶ 62-65.

         70.     By pressing forward at this point, Eagle is not waiting to see if these minor

  changes will reliably correct its uncontrolled pH and is not changing its formulation or its release

  specifications. Instead, Eagle is trying to push its ANDA through with the data it has. See, e.g.,

  EAGLEVAS0047328 at 47353 (“Optimization/confirmation batches SVA007, SVA008, and

  SVA009 were placed on stability. The three (3) batches met all release testing specifications;

  stability results currently are not available but will be provided upon the Agency’s request.”).

  This is evidence of Eagle’s intent to sell a product which Eagle knows may infringe the asserted

  claims of the patents-in-suit during its proposed shelf-life.

  IX.    STABILITY DATA GENERATED BY EAGLE DEMONSTRATES
         INFRINGEMENT OF THE HPLC CLAIMS OF THE ’209 AND ’785 PATENTS

         71.     Dr. Park notes that he understands from “Dr. Amiji’s analysis that it is unclear

  what the requirements are of the HPLC claims of the ’209 and ’785 patents, especially as to

  whether these claims require the performance of the recited method, are product-by-process

  limitations, or define the impurities recited in the independent claims by how they may be

  analyzed.” Park Rebuttal Report ¶ 207. Dr. Park goes on to say that it is my opinion that Eagle

  infringes claim 11 of the ‘209 patent and claim 2 of the ‘785 patent by “performance of the

  recited method, i.e., that Eagle infringes these claims because the claimed method was used to

  determine impurities present in Eagle’s ANDA Product.” Park Rebuttal Report ¶ 208. Dr. Park

  misconstrues my opinion. It is my opinion that the claims do not require actual performance of

  the claimed HPLC method as part of the act of infringement, but rather that—in Dr. Amiji’s



                                                   34
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1360 of 1374 PageID #:
                                     27865
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1361 of 1374 PageID #:
                                     27866



                 IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF DELAWARE

   PAR PHARMACEUTICAL, INC.,              )
   PAR STERILE PRODUCTS, LLC, and         )
   ENDO PAR INNOVATION                    )
   COMPANY, LLC,                          )
                                          )   C.A. No. 18-823-CFC
               Plaintiffs,                )
                                          )
         v.                               )
                                          )
   EAGLE PHARMACEUTICALS INC.,            )
                                          )
               Defendant.                 )

                                 EXHIBIT 16.2.3

     DEFENDANT’S REPLY IN SUPPORT OF MOTION IN LIMINE NO. 2
             TO PRECLUDE TESTIMONY REGARDING
           SPECIFIC INTENT TO INDUCE INFRINGEMENT
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1362 of 1374 PageID #:
                                     27867



        Par’s opposition confirms exclusion is warranted.

        First, Par contends its experts “were not required to opine” on Eagle’s intent,

  and “it would have been improper for them to do so.” (Opp’n at 1.) In that case, there

  is no question Dr. Kirsch’s opinions should be excluded. And providing such

  opinions for the first time in reply, which Par acknowledges (id.), is even worse. If

  Dr. Kirsch’s intent opinion is appropriate, it should have been disclosed in his

  opening report.

        Second, Par attempts to retroactively recreate its belated intent theory―that

  Eagle “knows” its product’s pH may drift into the claimed range―by cobbling

  together disparate “facts” from contentions and multiple opening reports. (Id.) But

  Par identifies no disclosure linking the “facts” it allegedly “properly disclosed” to

  intent. Neither its contentions nor opening reports ever discussed intent. (Mot. at 1.)

  Par knew of Eagle’s release specifications and manufacturing changes (Opp’n at 3),

  yet never mentioned them in its contentions or opening reports, much less to show

  Eagle’s intent.

        Third, Par notes “Eagle never moved to strike [Dr. Kirsch’s] opinions and

  took his deposition.” (Opp’n at 1.) But the same applies to the opinions Par seeks to

  exclude. (Par’s Mot. Limine No. 1.) And in contrast to Eagle’s experts, Par’s experts

  refused to explain their opinions on intent or the underlying facts Par identifies.

  (Mot. at 2-3; Ex. 5 at 145:11-153:5.) Thus, Eagle was unable to investigate Par’s
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1363 of 1374 PageID #:
                                     27868



  untimely theory. Nor does Par propose how Eagle’s prejudice could otherwise be

  cured. (Opp’n at 3-4.)




                                        2
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1364 of 1374 PageID #:
                                     27869



   Date: May 11, 2020              POTTER ANDERSON & CORROON LLP
                                   By: /s/ Bindu A. Palapura
                                          David E. Moore (#3983)
                                          Bindu A. Palapura (#5370)
                                          Stephanie E. O’Byrne (#4446)
                                          Jennifer Penberthy Buckley (#6264)
                                          Hercules Plaza, 6th Floor
                                          1313 N. Market Street
                                          Wilmington, DE 19801
                                          Tel: (302) 984-6000
                                          dmoore@potteranderson.com
                                          bpalapura@potteranderson.com
                                          sobyrne@potteranderson.com
                                          jbuckley@potteranderson.com

                                   OF COUNSEL:

                                         Jay P. Lefkowitz, P.C.
                                         Jeanna M. Wacker
                                         Benjamin A. Lasky
                                         Sam Kwon
                                         Christopher J. Citro
                                         Matthew Lembo
                                         Ashley Cade
                                         KIRKLAND &ELLIS LLP
                                         601 Lexington Avenue
                                         New York, NY 10022
                                         Tel: (212) 446-4800

                                         Bryan S. Hales
                                         300 North LaSalle
                                         Chicago, IL 60654
                                         Tel: (312) 862-2000

                                         Attorneys for Defendant Eagle
                                         Pharmaceuticals Inc.
Case 1:18-cv-00823-CFC-JLH           Document 299          Filed 08/25/21    Page 1365 of 1374 PageID #:
                                            27870



                              CERTIFICATION OF COMPLIANCE

         The foregoing document complies with the type-volume limitation of this Court’s March

  2, 2020 form Scheduling Order For All Cases where Infringement is Alleged. The text of this

  brief, including footnotes, was prepared in Times New Roman, 14 point. According to the word

  processing system used to prepare it, the brief contains 250 words, excluding the case caption,

  signature block, table of contents and table of authorities.

  Date: May 11, 2020

                                                        /s/ Bindu A. Palapura__________
                                                        Bindu A. Palapura (Bar No. 5370)
Case 1:18-cv-00823-CFC-JLH     Document 299   Filed 08/25/21   Page
                             27871




              EXHIBIT 5
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1367 of 1374 PageID #:
                                     27872
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1368 of 1374 PageID #:
                                     27873
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1369 of 1374 PageID #:
                                     27874
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1370 of 1374 PageID #:
                                     27875
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1371 of 1374 PageID #:
                                     27876
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1372 of 1374 PageID #:
                                     27877
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1373 of 1374 PageID #:
                                     27878
Case 1:18-cv-00823-CFC-JLH Document 299 Filed 08/25/21 Page 1374 of 1374 PageID #:
                                     27879
